
  July 1, 2019
  
    
      
      
      Title 40
      Protection of Environment
      Part 63 (§§ 63.1200 to 63.1439)
      Revised as of July 1, 2019
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2019
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        707
        Alphabetical List of Agencies Appearing in the CFR
        727
        List of CFR Sections Affected
        737
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 63.1200 refers to title 40, part 63, section 1200.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2019), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2019
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2019.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII— Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.Regulations issued by the Council on Environmental Quality, including an Index to Parts 1500 through 1508, appear in the volume containing parts 1060 to end.The OMB control numbers for title 40 appear in § 9.1 of this chapter.
      For this volume, Robert J. Sheehan, III was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-19 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 63, §§ 63.1200 to 63.1439)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          63
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          63
          National emission standards for hazardous air pollutants for source categories (Continued)
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 63
          PART 63—NATIONAL EMISSION STANDARDS FOR HAZARDOUS AIR POLLUTANTS FOR SOURCE CATEGORIES (CONTINUED)
          
            
              Subpart EEE—National Emission Standards for Hazardous Air Pollutants from Hazardous Waste Combustors
              
                General
                Sec.
                63.1200
                Who is subject to these regulations?
                63.1201
                Definitions and acronyms used in this subpart.
                63.1202
                [Reserved]
              
              
                Interim Emissions Standards and Operating Limits For Incinerators, Cement Kilns, and Lightweight Aggregate Kilns
                63.1203
                What are the standards for hazardous waste incinerators that are effective until compliance with the standards under § 63.1219?
                63.1204
                What are the standards for hazardous waste burning cement kilns that are effective until compliance with the standards under § 63.1220?
                63.1205
                What are the standards for hazardous waste burning lightweight aggregate kilns that are effective until compliance with the standards under § 63.1221?
              
              
                Monitoring and Compliance Provisions
                63.1206
                When and how must you comply with the standards and operating requirements?
                63.1207
                What are the performance testing requirements?
                63.1208
                What are the test methods?
                63.1209
                What are the monitoring requirements?
              
              
                Notification, Reporting and Recordkeeping
                63.1210
                What are the notification requirements?
                63.1211
                What are the recordkeeping and reporting requirements?
              
              
                Other
                63.1212
                What are the other requirements pertaining to the NIC?
                63.1213
                How can the compliance date be extended to install pollution prevention or waste minimization controls?
                63.1214
                Implementation and enforcement.
                63.1215
                What are the health-based compliance alternatives for total chlorine?
              
              
                Emissions Standards and Operating Limits for Solid Fuel Boilers, Liquid Fuel Boilers, and Hydrochloric Acid Production Furnaces
                63.1216
                What are the standards for solid fuel boilers that burn hazardous waste?
                63.1217
                What are the standards for liquid fuel boilers that burn hazardous waste?
                63.1218
                What are the standards for hydrochloric acid production furnaces that burn hazardous waste?
              
              
                Replacement Emissions Standards and Operating Limits for Incinerators, Cement Kilns, and Lightweight Aggregate Kilns
                63.1219
                What are the replacement standards for hazardous waste incinerators?
                63.1220
                What are the replacement standards for hazardous waste burning cement kilns?
                63.1221
                What are the replacement standards for hazardous waste burning lightweight aggregate kilns?
                Table 1 to Subpart EEE of Part 63—General Provisions Applicable to Subpart EEE
                Appendix to Subpart EEE of Part 63—Quality Assurance Procedures for Continuous Emissions Monitors Used for Hazardous Waste Combustors
              
            
            
              Subpart FFF [Reserved]
            
            
              Subpart GGG—National Emission Standards for Pharmaceuticals Production
              63.1250
              Applicability.
              63.1251
              Definitions.
              63.1252
              Standards: General.
              63.1253
              Standards: Storage tanks.
              63.1254
              Standards: Process vents.
              63.1255
              Standards: Equipment leaks.
              63.1256
              Standards: Wastewater.
              63.1257
              Test methods and compliance procedures.
              63.1258
              Monitoring requirements.
              63.1259
              Recordkeeping requirements.
              63.1260
              Reporting requirements.
              63.1261
              Implementation and enforcement.
              Table 1 to Subpart GGG of Part 63—General Provisions Applicability to Subpart GGG
              Table 2 to Subpart GGG of Part 63—Partially Soluble HAP
              Table 3 to Subpart GGG of Part 63—Soluble HAP

              Table 4 to Subpart GGG of Part 63—Monitoring Requirements for Control Devices
              

              Table 5 to Subpart GGG of Part 63—Control Requirements for Items of Equipment That Meet the Criteria of § 63.1252(f)
              Table 6 to Subpart GGG of Part 63—Wastewater—Compliance Options for Wastewater Tanks
              Table 7 to Subpart GGG of Part 63—Wastewater—Inspection and Monitoring Requirements for Waste Management Units

              Table 8 to Subpart GGG of Part 63—Fraction Measured (Fm) for HAP Compounds in Wastewater Streams
              Table 9 to Subpart GGG of Part 63—Default Biorates for List 1 Compounds
            
            
              Subpart HHH—National Emission Standards for Hazardous Air Pollutants From Natural Gas Transmission and Storage Facilities
              63.1270
              Applicability and designation of affected source.
              63.1271
              Definitions.
              63.1272
              Affirmative defense for violations of emission standards during malfunction.
              63.1273
              [Reserved]
              63.1274
              General standards.
              63.1275
              Glycol dehydration unit process vent standards.
              63.1276-63.1280
              [Reserved]
              63.1281
              Control equipment requirements.
              63.1282
              Test methods, compliance procedures, and compliance demonstrations.
              63.1283
              Inspection and monitoring requirements.
              63.1284
              Recordkeeping requirements.
              63.1285
              Reporting requirements.
              63.1286
              Implementation and enforcement.
              63.1287
              Alternative means of emission limitation.
              63.1288-63.1289
              [Reserved]
              Appendix: Table 1 to Subpart HHH of Part 63—List of Hazardous Air Pollutants (HAP) for Subpart HHH
              Appendix: Table 2 to Subpart HHH of Part 63—Applicability of 40 CFR Part 63 General Provisions to Subpart HHH
            
            
              Subpart III—National Emission Standards for Hazardous Air Pollutants for Flexible Polyurethane Foam Production
              63.1290
              Applicability.
              63.1291
              Compliance schedule.
              63.1292
              Definitions.
              63.1293
              Standards for slabstock flexible polyurethane foam production.
              63.1294
              Standards for slabstock flexible polyurethane foam production—diisocyanate emissions.
              63.1295-63.1296
              [Reserved]
              63.1297
              Standards for slabstock flexible polyurethane foam production—HAP ABA.
              63.1298
              Standards for slabstock flexible polyurethane foam production—HAP emissions from equipment cleaning.
              63.1299
              [Reserved]
              63.1300
              Standards for molded flexible polyurethane foam production.
              63.1301
              Standards for rebond foam production.
              63.1302
              Applicability of subpart A requirements.
              63.1303
              Monitoring requirements.
              63.1304
              [Reserved]
              63.1305
              Alternative means of emission limitation.
              63.1306
              Reporting requirements.
              63.1307
              Recordkeeping requirements.
              63.1308
              Compliance demonstrations.
              63.1309
              Implementation and enforcement.
              Appendix to Subpart III of Part 63—Tables: Note
              Table 1 to Subpart III of Part 63—Applicability of General Provisions (40 CFR Part 63, Subpart A) to Subpart III
              Table 2 to Subpart III of Part 63—Compliance Requirements for Slabstock Foam Production Affected Sources
              Table 3 to Subpart III of Part 63—Compliance Requirements for Molded and Rebond Foam Production Affected Sources
            
            
              Subpart JJJ—National Emission Standards for Hazardous Air Pollutant Emissions: Group IV Polymers and Resins
              63.1310
              Applicability and designation of affected sources.
              63.1311
              Compliance dates and relationship of this subpart to existing applicable rules.
              63.1312
              Definitions.
              63.1313
              Emission standards.
              63.1314
              Storage vessel provisions.
              63.1315
              Continuous process vents provisions.
              63.1316
              PET and polystyrene affected sources—emissions control provisions.
              63.1317
              PET and polystyrene affected sources—monitoring provisions.
              63.1318
              PET and polystyrene affected sources—testing and compliance demonstration provisions.
              63.1319
              PET and polystyrene affected sources—recordkeeping provisions.
              63.1320
              PET and polystyrene affected sources—reporting provisions.
              63.1321
              Batch process vents provisions.
              63.1322
              Batch process vents—reference control technology.
              63.1323
              Batch process vents—methods and procedures for group determination.
              63.1324
              Batch process vents—monitoring equipment.
              63.1325
              Batch process vents—performance test methods and procedures to determine compliance.
              63.1326

              Batch process vents—recordkeeping provisions.
              
              63.1327
              Batch process vents—reporting requirements.
              63.1328
              Heat exchange systems provisions.
              63.1329
              Process contact cooling towers provisions.
              63.1330
              Wastewater provisions.
              63.1331
              Equipment leak provisions.
              63.1332
              Emissions averaging provisions.
              63.1333
              Additional requirements for performance testing.
              63.1334
              Parameter monitoring levels and excursions.
              63.1335
              General recordkeeping and reporting provisions.
              63.1336
              Implementation and enforcement.
              Table 1 to Subpart JJJ of Part 63—Applicability of General Provisions to Subpart JJJ Affected Sources
              Table 2 to Subpart JJJ of Part 63—Group 1 Storage Vessels at Existing Affected Sources
              Table 3 to Subpart JJJ of Part 63—Group 1 Storage Vessels at Existing Affected Sources Producing the Listed Thermoplastics
              Table 4 to Subpart JJJ of Part 63—Group 1 Storage Vessels at New Affected Sources
              Table 5 to Subpart JJJ of Part 63—Group 1 Storage Vessels at New Affected Sources Producing the Listed Thermoplastics
              Table 6 to Subpart JJJ of Part 63—Known Organic HAP Emitted From the Production of Thermoplastic Products
              Table 7 to Subpart JJJ of Part 63—Group 1 Batch Process Vents and Aggregate Batch Vent Streams—Monitoring, Recordkeeping, and Reporting Requirements
              Table 8 to Subpart JJJ of Part 63—Operating Parameters for Which Levels Are Required To Be Established for Continuous and Batch Process Vents and Aggregate Batch Vent Streams
              Table 9 to Subpart JJJ of Part 63—Routine Reports Required by This Subpart
            
            
              Subpart KKK [Reserved]
            
            
              Subpart LLL—National Emission Standards for Hazardous Air Pollutants From the Portland Cement Manufacturing Industry
              
                General
                63.1340
                What parts of my plant does this subpart cover?
                63.1341
                Definitions.
              
              
                Emission Standards and Operating Limits
                63.1342
                Standards: General.
                63.1343
                What standards apply to my kilns, clinker coolers, raw material dryers, and open clinker storage piles?
                63.1344
                [Reserved]
                63.1345
                Emissions limits for affected sources other than kilns; clinker coolers; new and reconstructed raw material dryers.
                63.1346
                Operating limits for kilns.
                63.1347
                Operation and maintenance plan requirements.
                63.1348
                Compliance requirements.
              
              
                Monitoring and Compliance Provisions
                63.1349
                Performance testing requirements.
                63.1350
                Monitoring requirements.
                63.1351
                Compliance dates.
                63.1352
                Additional test methods.
              
              
                Notification, Reporting and Recordkeeping
                63.1353
                Notification requirements.
                63.1354
                Reporting requirements.
                63.1355
                Recordkeeping requirements.
              
              
                Other
                63.1356
                Sources with multiple emission limits or monitoring requirements.
                63.1357
                [Reserved]
                63.1358
                Implementation and enforcement.
                63.1359
                [Reserved]
                Table 1 to Subpart LLL of Part 63—Applicability of General Provisions
                Table 2 to Subpart LLL of Part 63—1989 Toxic Equivalency Factors (TEFs)
              
            
            
              Subpart MMM—National Emission Standards for Hazardous Air Pollutants for Pesticide Active Ingredient Production
              63.1360
              Applicability.
              63.1361
              Definitions.
              63.1362
              Standards.
              63.1363
              Standards for equipment leaks.
              63.1364
              Compliance dates.
              63.1365
              Test methods and initial compliance procedures.
              63.1366
              Monitoring and inspection requirements.
              63.1367
              Recordkeeping requirements.
              63.1368
              Reporting requirements.
              63.1369
              Implementation and enforcement.
              Table 1 to Subpart MMM of Part 63—General Provisions Applicability to Subpart MMM.
              Table 2 to Subpart MMM of Part 63—Standards for New and Existing PAI Sources.
              Table 3 to Subpart MMM of Part 63—Monitoring Requirements for Control Devices.

              Table 4 to Subpart MMM of Part 63—Control Requirements for Items of Equipment that Meet the Criteria of § 63.1362(k).
            
            
              Subpart NNN—National Emission Standards for Hazardous Air Pollutants for Wool Fiberglass Manufacturing
              63.1380
              Applicability.
              
              63.1381
              Definitions.
              63.1382
              Emission standards.
              63.1383
              Monitoring requirements.
              63.1384
              Performance test requirements.
              63.1385
              Test methods and procedures.
              63.1386
              Notification, recordkeeping, and reporting requirements.
              63.1387
              Compliance dates.
              63.1388
              Implementation and enforcement.
              63.1389
              Startups and shutdowns.
              63.1390-63.1399
              [Reserved]
              Table 1 to Subpart NNN of Part 63—Applicability of general provisions (40 CFR part 63, subpart A) to subpart NNN.
              Table 2 to Subpart NNN of Part 63—Emissions Limits and Compliance Dates
              Appendix A to Subpart NNN of Part 63—Method for the determination of LOI
              Appendix B to Subpart NNN of Part 63—Free formaldehyde analysis of insulation resins by hydroxylamine hydrochloride
              Appendix C to Subpart NNN of Part 63—Method for the determination of product density
            
            
              Subpart OOO—National Emission Standards for Hazardous Air Pollutant Emissions: Manufacture of Amino/Phenolic Resins
              63.1400 
              Applicability and designation of affected sources.
              63.1401 
              Compliance schedule.
              63.1402 
              Definitions.
              63.1403 
              Emission standards.
              63.1404 
              Storage vessel provisions.
              63.1405 
              Continuous process vent provisions.
              63.1406 
              Reactor batch process vent provisions.
              63.1407 
              Non-reactor batch process vent provisions.
              63.1408 
              Aggregate batch vent stream provisions.
              63.1409 
              Heat exchange system provisions.
              63.1410 
              Equipment leak provisions.
              63.1411 
              [Reserved]
              63.1412 
              Continuous process vent applicability assessment procedures and methods.
              63.1413 
              Compliance demonstration procedures.
              63.1414 
              Test methods and emission estimation equations.
              63.1415 
              Monitoring requirements.
              63.1416 
              Recordkeeping requirements.
              63.1417 
              Reporting requirements.
              63.1418 
              [Reserved]
              63.1419 
              Implementation and enforcement.
              Table 1 to Subpart OOO of Part 63—Applicability of General Provisions to Subpart OOO Affected Sources
              Table 2 to Subpart OOO of Part 63—Known Organic Hazardous Air Pollutants (HAP) From the Manufacture of Amino/Phenolic Resins
              Table 3 to Subpart OOO of Part 63—Batch Process Vent Monitoring Requirements
              Table 4 to Subpart OOO of Part 63—Operating Parameter Levels
              Table 5 to Subpart OOO of Part 63—Reports Required by This Subpart
              Table 6 to Subpart OOO of Part 63—Coefficients for Total Resource Effectiveness
            
            
              Subpart PPP—National Emission Standards for Hazardous Air Pollutant Emissions for Polyether Polyols Production
              63.1420
              Applicability and designation of affected sources.
              63.1421
              Implementation and enforcement.
              63.1422
              Compliance dates and relationship of this rule to existing applicable rules.
              63.1423
              Definitions.
              63.1424
              Emission standards.
              63.1425
              Process vent control requirements.
              63.1426
              Process vent requirements for determining organic HAP concentration, control efficiency, and aggregated organic HAP emission reduction for a PMPU.
              63.1427
              Process vent requirements for processes using extended cookout as an epoxide emission reduction technique.
              63.1428
              Process vent requirements for group determination of PMPUs using a nonepoxide organic HAP to make or modify the product.
              63.1429
              Process vent monitoring requirements.
              63.1430
              Process vent reporting and recordkeeping requirements.
              63.1431
              Process vent annual epoxides emission factor plan requirements.
              63.1432
              Storage vessel provisions.
              63.1433
              Wastewater provisions.
              63.1434
              Equipment leak provisions.
              63.1435
              Heat exchanger provisions.
              63.1436
              [Reserved]
              63.1437
              Additional requirements for performance testing.
              63.1438
              Parameter monitoring levels and excursions.
              63.1439
              General recordkeeping and reporting provisions.
              Table 1 to Subpart PPP of Part 63—Applicability of General Provisions to Subpart PPP Affected Sources
              Table 2 to Subpart PPP of Part 63—Applicability of HON Provisions to Subpart PPP Affected Sources
              Table 3 to Subpart PPP of Part 63—Group 1 Storage Vessels at Existing and New Affected Sources
              Table 4 to Subpart PPP of Part 63—Known Organic HAP From Polyether Polyol Products

              Table 5 to Subpart PPP of Part 63—Process Vents From Batch Unit Operations—Monitoring, Recordkeeping, and Reporting Requirements
              
              Table 6 to Subpart PPP of Part 63—Process Vents From Continuous Unit Operations—Monitoring, Recordkeeping, and Reporting Requirements
              Table 7 to Subpart PPP of Part 63—Operating Parameters for Which Monitoring Levels Are Required To Be Established for Process Vent Streams
              Table 8 to Subpart PPP of Part 63—Routine Reports Required by This Subpart
            
          
          
            Authority:
            42 U.S.C. 7401 et seq.
            
          
          
            Source:
            57 FR 61992, Dec. 29, 1992, unless otherwise noted.
          
          
            Subpart EEE—National Emission Standards for Hazardous Air Pollutants from Hazardous Waste Combustors
            
              Source:
              64 FR 53038, Sept. 30, 1999, unless otherwise noted.
            
            
              General
              
                § 63.1200
                Who is subject to these regulations?
                The provisions of this subpart apply to all hazardous waste combustors: hazardous waste incinerators, hazardous waste cement kilns, hazardous waste lightweight aggregate kilns, hazardous waste solid fuel boilers, hazardous waste liquid fuel boilers, and hazardous waste hydrochloric acid production furnaces. Hazardous waste combustors are also subject to applicable requirements under parts 260 through 270 of this chapter.
                (a) What if I am an area source? (1) Both area sources and major sources are subject to this subpart.
                (2) Both area sources and major sources subject to this subpart, but not previously subject to title V, are immediately subject to the requirement to apply for and obtain a title V permit in all States, and in areas covered by part 71 of this chapter.
                (b) These regulations in this subpart do not apply to sources that meet the criteria in Table 1 of this Section, as follows:
                
                  Table 1 to § 63.1200—Hazardous Waste Combustors Exempt From Subpart EEE
                  
                    If
                    And if
                    Then
                  
                  
                    (1) You are a previously affected source
                    (i) You ceased feeding hazardous waste for a period of time greater than the hazardous waste residence time (i.e., hazardous waste no longer resides in the combustion chamber);(ii) You have initiated the closure requirements of subpart G, parts 264 or 265 of this chapter;
                      (iii) You begin complying with the requirements of all other applicable standards of this part (Part 63); and
                      (iv) You notify the Administrator in writing that you are no longer an affected source under this subpart (Subpart EEE)
                    
                    You are no longer subject to this subpart (Subpart EEE).
                  
                  
                    (2) You are a research, development, and demonstration source
                    You operate for no longer than one year after first burning hazardous waste (Note that the Administrator can extend this one-year restriction on a case-by-case basis upon your written request documenting when you first burned hazardous waste and the justification for needing additional time to perform research, development, or demonstration operations).
                    You are not subject to this subpart (Subpart EEE). This exemption applies even if there is a hazardous waste combustor at the plant site that is regulated under this subpart. You still, however, remain subject to § 270.65 of this chapter.
                  
                  
                    (3) The only hazardous wastes you burn are exempt from regulation under § 266.100(c) of this chapter
                    
                    You are not subject to the requirements of this subpart (Subpart EEE).
                  
                  
                    (4) You meet the definition of a small quantity burner under § 266.108 of this chapter
                    
                    You are not subject to the requirements of this subpart (Subpart EEE).
                  
                
                
                (c) Table 1 of this section specifies the provisions of subpart A (General Provisions, §§ 63.1-63.15) that apply and those that do not apply to sources affected by this subpart.
                [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42297, July 10, 2000; 67 FR 6986, Feb. 14, 2002; 70 FR 59540, Oct. 12, 2005]
              
              
                § 63.1201
                Definitions and acronyms used in this subpart.
                (a) The terms used in this subpart are defined in the Act, in subpart A of this part, or in this section as follows:
                
                  Air pollution control system means the equipment used to reduce the release of particulate matter and other pollutants to the atmosphere.
                
                  Automatic waste feed cutoff (AWFCO) system means a system comprised of cutoff valves, actuator, sensor, data manager, and other necessary components and electrical circuitry designed, operated and maintained to stop the flow of hazardous waste to the combustion unit automatically and immediately (except as provided by § 63.1206(c)(3)(viii)) when any operating requirement is exceeded.
                
                  Btu means British Thermal Units.
                
                  By-pass duct means a device which diverts a minimum of 10 percent of a cement kiln's off gas, or a device which the Administrator determines on a case-by-case basis diverts a sample of kiln gas that contains levels of carbon monoxide or hydrocarbons representative of the levels in the kiln.
                
                  Combustion chamber means the area in which controlled flame combustion of hazardous waste occurs.
                
                  Continuous monitor means a device which continuously samples the regulated parameter specified in § 63.1209 without interruption, evaluates the detector response at least once every 15 seconds, and computes and records the average value at least every 60 seconds, except during allowable periods of calibration and except as defined otherwise by the CEMS Performance Specifications in appendix B, part 60 of this chapter.
                
                  Dioxin/furan and dioxins and furans mean tetra-, penta-, hexa-, hepta-, and octa-chlorinated dibenzo dioxins and furans.
                
                  Existing source means any affected source that is not a new source.
                
                  Feedrate operating limits means limits on the feedrate of materials (e.g., metals, chlorine) to the combustor that are established based on comprehensive performance testing. The limits are established and monitored by knowing the concentration of the limited material (e.g., chlorine) in each feedstream and the flowrate of each feedstream.
                
                  Feedstream means any material fed into a hazardous waste combustor, including, but not limited to, any pumpable or nonpumpable solid, liquid, or gas.
                
                  Flowrate means the rate at which a feedstream is fed into a hazardous waste combustor.
                
                  Hazardous waste is defined in § 261.3 of this chapter.
                
                  Hazardous waste burning cement kiln means a rotary kiln and any associated preheater or precalciner devices that produce clinker by heating limestone and other materials for subsequent production of cement for use in commerce, and that burns hazardous waste at any time.
                
                  Hazardous waste combustor means a hazardous waste incinerator, hazardous waste burning cement kiln, hazardous waste burning lightweight aggregate kiln, hazardous waste liquid fuel boiler, hazardous waste solid fuel boiler, or hazardous waste hydrochloric acid production furnace.
                
                  Hazardous waste hydrochloric acid production furnace and Hazardous Waste HCl production furnace mean a halogen acid furnace defined under § 260.10 of this chapter that produces aqueous hydrochloric acid (HCl) product and that burns hazardous waste at any time.
                
                  Hazardous waste incinerator means a device defined as an incinerator in § 260.10 of this chapter and that burns hazardous waste at any time. For purposes of this subpart, the hazardous waste incinerator includes all associated firing systems and air pollution control devices, as well as the combustion chamber equipment.
                
                  Hazardous waste lightweight aggregate kiln means a rotary kiln that produces clinker by heating materials such as slate, shale and clay for subsequent production of lightweight aggregate used in commerce, and that burns hazardous waste at any time.
                
                
                  Hazardous waste liquid fuel boiler means a boiler defined under § 260.10 of this chapter that does not burn solid fuels and that burns hazardous waste at any time. Liquid fuel boiler includes boilers that only burn gaseous fuel.
                
                  Hazardous waste residence time means the time elapsed from cutoff of the flow of hazardous waste into the combustor (including, for example, the time required for liquids to flow from the cutoff valve into the combustor) until solid, liquid, and gaseous materials from the hazardous waste (excluding residues that may adhere to combustion chamber surfaces and excluding waste-derived recycled materials such as cement kiln dust and internally recycled metals) exit the combustion chamber. For combustors with multiple firing systems whereby the residence time may vary for the firing systems, the hazardous waste residence time for purposes of complying with this subpart means the longest residence time for any firing system in use at the time of the waste cutoff.
                
                  Hazardous waste solid fuel boiler means a boiler defined under § 260.10 of this chapter that burns a solid fuel and that burns hazardous waste at any time.
                
                  Initial comprehensive performance test means the comprehensive performance test that is used as the basis for initially demonstrating compliance with the standards.
                
                  In-line kiln raw mill means a hazardous waste burning cement kiln design whereby kiln gas is ducted through the raw material mill for portions of time to facilitate drying and heating of the raw material.
                
                  Instantaneous monitoring for combustion system leak control means detecting and recording pressure, without use of an averaging period, at a frequency adequate to detect combustion system leak events from hazardous waste combustion.
                
                  Monovent means an exhaust configuration of a building or emission control device (e.g. positive pressure fabric filter) that extends the length of the structure and has a width very small in relation to its length (i.e., length to width ratio is typically greater than 5:1). The exhaust may be an open vent with or without a roof, louvered vents, or a combination of such features.
                
                  MTEC means maximum theoretical emissions concentration of metals or HCl/Cl, expressed as µg/dscm, and is calculated by dividing the feedrate by the gas flowrate.
                
                  New source means any affected source the construction or reconstruction of which is commenced after the dates specified under §§ 63.1206(a)(1)(i)(B), (a)(1)(ii)(B), and (a)(2)(ii).
                
                  One-minute average means the average of detector responses calculated at least every 60 seconds from responses obtained at least every 15 seconds.
                
                  Operating record means a documentation retained at the facility for ready inspection by authorized officials of all information required by the standards to document and maintain compliance with the applicable regulations, including data and information, reports, notifications, and communications with regulatory officials.
                
                  Operating requirements means operating terms or conditions, limits, or operating parameter limits developed under this subpart that ensure compliance with the emission standards.
                
                  Preheater tower combustion gas monitoring location means a location within the preheater tower of a dry process cement kiln downstream (in terms of gas flow) of all hazardous waste firing locations and where a representative sample of combustion gas to measure combustion efficiency can be monitored.
                
                  Raw material feed means the prepared and mixed materials, which include but are not limited to materials such as limestone, clay, shale, sand, iron ore, mill scale, cement kiln dust and flyash, that are fed to a cement or lightweight aggregate kiln. Raw material feed does not include the fuels used in the kiln to produce heat to form the clinker product.
                
                  Research, development, and demonstration source means a source engaged in laboratory, pilot plant, or prototype demonstration operations:

                (1) Whose primary purpose is to conduct research, development, or short-term demonstration of an innovative and experimental hazardous waste treatment technology or process; and
                
                (2) Where the operations are under the close supervision of technically-trained personnel.
                
                  Rolling average means the average of all one-minute averages over the averaging period.
                
                  Run means the net period of time during which an air emission sample is collected under a given set of operating conditions. Three or more runs constitutes a test. Unless otherwise specified, a run may be either intermittent or continuous.
                
                  Run average means the average of the one-minute average parameter values for a run.
                
                  System removal efficiency means [1 − Emission Rate (mass/time) / Feedrate (mass/time)] X 100.
                
                  TEQ means the international method of expressing toxicity equivalents for dioxins and furans as defined in U.S. EPA, Interim Procedures for Estimating Risks Associated with Exposures to Mixtures of Chlorinated Dibenzo-p-dioxins and -dibenzofurans (CDDs and CDFs) and 1989 Update, March 1989.
                
                  You means the owner or operator of a hazardous waste combustor.
                (b) The acronyms used in this subpart refer to the following:
                
                  AWFCO means automatic waste feed cutoff.
                
                  CAS means chemical abstract services registry.
                
                  CEMS means continuous emissions monitoring system.
                
                  CMS means continuous monitoring system.
                
                  DRE means destruction and removal efficiency.
                
                  MACT means maximum achievable control technology.
                
                  MTEC means maximum theoretical emissions concentration.
                
                  NIC means notification of intent to comply.
                [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42297, July 10, 2000; 65 FR 67271, Nov. 9, 2000; 66 FR 35103, July 3, 2001; 67 FR 6986, Feb. 14, 2002; 67 FR 77691, Dec. 19, 2002; 70 FR 59540, Oct. 12, 2005]
              
              
                § 63.1202
                [Reserved]
              
            
            
              Interim Emissions Standards and Operating Limits For Incinerators, Cement Kilns, and Lightweight Aggregate Kilns
              
                § 63.1203
                What are the standards for hazardous waste incinerators that are effective until compliance with the standards under § 63.1219?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Emissions in excess of 0.40 ng TEQ/dscm corrected to 7 percent oxygen provided that the combustion gas temperature at the inlet to the initial particulate matter control device is 400 °F or lower based on the average of the test run average temperatures. (For purposes of compliance, operation of a wet particulate control device is presumed to meet the 400 °F or lower requirement);
                (2) Mercury in excess of 130 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 240 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 97 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) For carbon monoxide and hydrocarbons, either:

                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) Hydrochloric acid and chlorine gas in excess of 77 parts per million by volume, combined emissions, expressed as hydrochloric acid equivalents, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 34 mg/dscm corrected to 7 percent oxygen.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) Dioxins and furans in excess of 0.20 ng TEQ/dscm, corrected to 7 percent oxygen;
                (2) Mercury in excess of 45 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 120 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 97 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) Hydrochloric acid and chlorine gas in excess of 21 parts per million by volume, combined emissions, expressed as hydrochloric acid equivalents, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 34 mg/dscm corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1−(Wout / Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one principal organic hazardous constituent (POHC) in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a destruction and removal efficiency (DRE) of 99.9999% for each principle organic hazardous constituent (POHC) that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the Principal Organic Hazardous Constituents (POHCs) in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.

                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) The provisions of this section no longer apply after any of the following dates, whichever occurs first:
                (1) The date that your source begins to comply with § 63.1219 by placing a Documentation of Compliance in the operating record pursuant to § 63.1211(c);
                (2) The date that your source begins to comply with § 63.1219 by submitting a Notification of Compliance pursuant to § 63.1210(b); or
                (3) The date for your source to comply with § 63.1219 pursuant to § 63.1206 and any extensions granted there under.
                [67 FR 6809, Feb. 13, 2002, as amended at 70 FR 59541, Oct. 12, 2005; 73 FR 18979, Apr. 8, 2008]
              
              
                § 63.1204
                What are the standards for hazardous waste burning cement kilns that are effective until compliance with the standards under § 63.1220?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Emissions in excess of 0.40 ng TEQ/dscm corrected to 7 percent oxygen provided that the combustion gas temperature at the inlet to the initial dry particulate matter control device is 400 °F or lower based on the average of the test run average temperatures;
                (2) Mercury in excess of 120 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 330 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 56 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) For kilns equipped with a by-pass duct or midkiln gas sampling system, either:
                (A) Carbon monoxide in the by-pass duct or mid-kiln gas sampling system in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(i)(B) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons in the by-pass duct or mid-kiln gas sampling system do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (B) Hydrocarbons in the by-pass duct or midkiln gas sampling system in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (ii) For kilns not equipped with a by-pass duct or midkiln gas sampling system, either:
                (A) Hydrocarbons in the main stack in excess of 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or

                (B) Carbon monoxide in the main stack in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii)(A) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons in the main stack do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.
                (6) Hydrochloric acid and chlorine gas in excess of 130 parts per million by volume, combined emissions, expressed as hydrochloric acid equivalents, dry basis, corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 0.15 kg/Mg dry feed and opacity greater than 20 percent.
                (i) You must use suitable methods to determine the kiln raw material feedrate.

                (ii) Except as provided in paragraph (a)(7)(iii) of this section, you must compute the particulate matter emission rate, E, from the following equation:
                
                E = (Cs × Qsd)/P
                
                
                  Where:
                  
                  E = emission rate of particulate matter, kg/Mg of kiln raw material feed;
                  Cs = concentration of particulate matter, kg/dscm;
                  Qsd = volumetric flowrate of effluent gas, dscm/hr; and
                  P = total kiln raw material feed (dry basis), Mg/hr.
                
                

                (iii) If you operate a preheater or preheater/precalciner kiln with dual stacks, you must test simultaneously and compute the combined particulate matter emission rate, Ec, from the following equation:
                
                Ec = (Csk × Qsdk + Csb × Qsdb)/P
                
                
                  Where:
                  
                  Ec = the combined emission rate of particulate matter from the kiln and bypass stack, kg/Mg of kiln raw material feed;
                  Csk = concentration of particulate matter in the kiln effluent, kg/dscm;
                  Qsdk = volumetric flowrate of kiln effluent gas, dscm/hr;
                  Csb = concentration of particulate matter in the bypass stack effluent, kg/dscm;
                  Qsdb = volumetric flowrate of bypass stack effluent gas, dscm/hr; and
                  P = total kiln raw material feed (dry basis), Mg/hr.
                
                
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Emissions in excess of 0.40 ng TEQ/dscm corrected to 7 percent oxygen provided that the combustion gas temperature at the inlet to the initial dry particulate matter control device is 400 °F or lower based on the average of the test run average temperatures;
                (2) Mercury in excess of 120 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 180 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 54 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) For kilns equipped with a by-pass duct or midkiln gas sampling system, carbon monoxide and hydrocarbons emissions are limited in both the bypass duct or midkiln gas sampling system and the main stack as follows:
                (A) Emissions in the by-pass or midkiln gas sampling system are limited to either:
                (1) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(i)(A)(2) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (2) Hydrocarbons in the by-pass duct or midkiln gas sampling system in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; and
                (B) Hydrocarbons in the main stack are limited, if construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.
                (ii) For kilns not equipped with a by-pass duct or midkiln gas sampling system, hydrocarbons and carbon monoxide are limited in the main stack to either:
                (A) Hydrocarbons not exceeding 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (B)(1) Carbon monoxide not exceeding 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen; and
                (2) Hydrocarbons not exceeding 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane at any time during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7); and
                (3) If construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, hydrocarbons are limited to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.
                (6) Hydrochloric acid and chlorine gas in excess of 86 parts per million, combined emissions, expressed as hydrochloric acid equivalents, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 0.15 kg/Mg dry feed and opacity greater than 20 percent.
                (i) You must use suitable methods to determine the kiln raw material feedrate.
                (ii) Except as provided in paragraph (a)(7)(iii) of this section, you must compute the particulate matter emission rate, E, from the equation specified in paragraph (a)(7)(ii) of this section.

                (iii) If you operate a preheater or preheater/precalciner kiln with dual stacks, you must test simultaneously and compute the combined particulate matter emission rate, Ec, from the equation specified in paragraph (a)(7)(iii) of this section.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE=[1−(Wout/Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one principal organic hazardous constituent (POHC) in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a destruction and removal efficiency (DRE) of 99.9999% for each principle organic hazardous constituent (POHC) that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the Principal Organic Hazardous Constituents (POHCs) in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Cement kilns with in-line kiln raw mills—(1) General. (i) You must conduct performance testing when the raw mill is on-line and when the mill is off-line to demonstrate compliance with the emission standards, and you must establish separate operating parameter limits under § 63.1209 for each mode of operation, except as provided by paragraph (d)(1)(iv) of this section.
                (ii) You must document in the operating record each time you change from one mode of operation to the alternate mode and begin complying with the operating parameter limits for that alternate mode of operation.
                (iii) You must calculate rolling averages for operating parameter limits as provided by § 63.1209(q)(2).
                (iv) If your in-line kiln raw mill has dual stacks, you may assume that the dioxin/furan emission levels in the by-pass stack and the operating parameter limits determined during performance testing of the by-pass stack when the raw mill is off-line are the same as when the mill is on-line.
                (2) Emissions averaging. You may comply with the mercury, semivolatile metal, low volatile metal, and hydrochloric acid/chlorine gas emission standards on a time-weighted average basis under the following procedures:
                (i) Averaging methodology. You must calculate the time-weighted average emission concentration with the following equation:
                
                Ctotal={Cmill-off × (Tmill-off/(Tmill-off + Tmill-on))} + {Cmill-on × (Tmill-on /(Tmill-off + Tmill-on))}
                
                
                  Where:
                  
                  Ctotal = time-weighted average concentration of a regulated constituent considering both raw mill on time and off time;
                  Cmill-off = average performance test concentration of regulated constituent with the raw mill off-line;
                  Cmill-on = average performance test concentration of regulated constituent with the raw mill on-line;
                  Tmill-off = time when kiln gases are not routed through the raw mill; and
                  Tmill-on = time when kiln gases are routed through the raw mill.
                
                
                (ii) Compliance. (A) If you use this emission averaging provision, you must document in the operating record compliance with the emission standards on an annual basis by using the equation provided by paragraph (d)(2) of this section.
                (B) Compliance is based on one-year block averages beginning on the day you submit the initial notification of compliance.
                (iii) Notification. (A) If you elect to document compliance with one or more emission standards using this emission averaging provision, you must notify the Administrator in the initial comprehensive performance test plan submitted under § 63.1207(e).
                (B) You must include historical raw mill operation data in the performance test plan to estimate future raw mill down-time and document in the performance test plan that estimated emissions and estimated raw mill down-time will not result in an exceedance of an emission standard on an annual basis.
                (C) You must document in the notification of compliance submitted under § 63.1207(j) that an emission standard will not be exceeded based on the documented emissions from the performance test and predicted raw mill down-time.
                (e) Preheater or preheater/precalciner kilns with dual stacks—(1) General. You must conduct performance testing on each stack to demonstrate compliance with the emission standards, and you must establish operating parameter limits under § 63.1209 for each stack, except as provided by paragraph (d)(1)(iv) of this section for dioxin/furan emissions testing and operating parameter limits for the by-pass stack of in-line raw mills.
                (2) Emissions averaging. You may comply with the mercury, semivolatile metal, low volatile metal, and hydrochloric acid/chlorine gas emission standards specified in this section on a gas flowrate-weighted average basis under the following procedures:
                (i) Averaging methodology. You must calculate the gas flowrate-weighted average emission concentration using the following equation:
                
                Ctot = {Cmain × (Qmain /(Qmain + Qbypass))} + {Cbypass × (Qbypass / (Qmain + Qbypass))}
                
                
                  Where:
                  
                  Ctot = gas flowrate-weighted average concentration of the regulated constituent;
                  Cmain = average performance test concentration demonstrated in the main stack;
                  Cbypass = average performance test concentration demonstrated in the bypass stack;
                  Qmain = volumetric flowrate of main stack effluent gas; and
                  Qbypass = volumetric flowrate of bypass effluent gas.
                
                
                (ii) Compliance. (A) You must demonstrate compliance with the emission standard(s) using the emission concentrations determined from the performance tests and the equation provided by paragraph (e)(1) of this section; and
                (B) You must develop operating parameter limits for bypass stack and main stack flowrates that ensure the emission concentrations calculated with the equation in paragraph (e)(1) of this section do not exceed the emission standards on a 12-hour rolling average basis. You must include these flowrate limits in the Notification of Compliance.
                (iii) Notification. If you elect to document compliance under this emissions averaging provision, you must:
                (A) Notify the Administrator in the initial comprehensive performance test plan submitted under § 63.1207(e). The performance test plan must include, at a minimum, information describing the flowrate limits established under paragraph (e)(2)(ii)(B) of this section; and
                (B) Document in the Notification of Compliance submitted under § 63.1207(j) the demonstrated gas flowrate-weighted average emissions that you calculate with the equation provided by paragraph (e)(2) of this section.
                (f) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (g) [Reserved]
                (h) When you comply with the particulate matter requirements of paragraphs (a)(7) or (b)(7) of this section, you are exempt from the New Source Performance Standard for particulate matter and opacity under § 60.60 of this chapter.
                (i) The provisions of this section no longer apply after any of the following dates, whichever occurs first:
                (1) The date that your source begins to comply with § 63.1220 by placing a Documentation of Compliance in the operating record pursuant to § 63.1211(c);
                (2) The date that your source begins to comply with § 63.1220 by submitting a Notification of Compliance pursuant to § 63.1210(b); or
                (3) The date for your source to comply with § 63.1220 pursuant to § 63.1206 and any extensions granted there under.
                [67 FR 6809, Feb. 13, 2002, as amended at 67 FR 6987, Feb. 14, 2002; 70 FR 59541, Oct. 12, 2005; 73 FR 18979, Apr. 8, 2008]
              
              
                § 63.1205
                What are the standards for hazardous waste burning lightweight aggregate kilns that are effective until compliance with the standards under § 63.1221?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or

                (ii) Rapid quench of the combustion gas temperature at the exit of the (last) combustion chamber (or exit of any waste heat recovery system) to 400 °F or lower based on the average of the test run average temperatures. You must also notify in writing the RCRA authority that you are complying with this option;
                (2) Mercury in excess of 120 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 250 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 110 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 20 parts per million by volume, over an hourly rolling average, dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) Hydrochloric acid and chlorine gas in excess of 600 parts per million by volume, combined emissions, expressed as hydrochloric acid equivalents, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 57 mg/dscm corrected to 7 percent oxygen.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Rapid quench of the combustion gas temperature at the exit of the (last) combustion chamber (or exit of any waste heat recovery system) to 400 °F or lower based on the average of the test run average temperatures. You must also notify in writing the RCRA authority that you are complying with this option;
                (2) Mercury in excess of 120 µg/dscm corrected to 7 percent oxygen;
                (3) Lead and cadmium in excess of 43 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 110 µg/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 20 parts per million by volume, over an hourly rolling average, dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) Hydrochloric acid and chlorine gas in excess of 600 parts per million by volume, combined emissions, expressed as hydrochloric acid equivalents, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter in excess of 57 mg/dscm corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principal organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1—(Wout / Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one principal organic hazardous constituent (POHC) in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a destruction and removal efficiency (DRE) of 99.9999% for each principal organic hazardous constituent (POHC) that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to burn hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the Principal Organic Hazardous Constituents (POHCs) in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) The provisions of this section no longer apply after any of the following dates, whichever occurs first:
                (1) The date that your source begins to comply with § 63.1221 by placing a Documentation of Compliance in the operating record pursuant to § 63.1211(c);
                (2) The date that your source begins to comply with § 63.1221 by submitting a Notification of Compliance pursuant to § 63.1210(b); or
                (3) The date for your source to comply with § 63.1221 pursuant to § 63.1206 and any extensions granted there under.
                [67 FR 6812, Feb. 13, 2002, as amended at 67 FR 77691, Dec. 19, 2002; 70 FR 59541, Oct. 12, 2005; 73 FR 18979, Apr. 8, 2008]
              
            
            
              Monitoring and Compliance Provisions
              
                § 63.1206
                When and how must you comply with the standards and operating requirements?
                (a) Compliance dates—(1) Compliance dates for incinerators, cement kilns, and lightweight aggregate kilns that burn hazardous waste—(i) Compliance date for standards under §§ 63.1203, 63.1204, and 63.1205—(A) Compliance dates for existing sources. You must comply with the emission standards under §§ 63.1203, 63.1204, and 63.1205 and the other requirements of this subpart no later than the compliance date, September 30, 2003, unless the Administrator grants you an extension of time under § 63.6(i) or § 63.1213, except:
                (1) Cement kilns are exempt from the bag leak detection system requirements under paragraph (c)(8) of this section;
                (2) The bag leak detection system required under § 63.1206(c)(8) must be capable of continuously detecting and recording particulate matter emissions at concentrations of 1.0 milligram per actual cubic meter unless you demonstrate under § 63.1209(g)(1) that a higher detection limit would adequately detect bag leaks, in lieu of the requirement for the higher detection limit under paragraph (c)(8)(ii)(A) of this section; and
                (3) The excessive exceedances notification requirements for bag leak detection systems under paragraph (c)(8)(iv) of this section are waived.
                (B) New or reconstructed sources. (1) If you commenced construction or reconstruction of your hazardous waste combustor after April 19, 1996, you must comply with the emission standards under §§ 63.1203, 63.1204, and 63.1205 and the other requirements of this subpart by the later of September 30, 1999 or the date the source starts operations, except as provided by paragraphs (a)(1)(i)(A)(1) through (3) and (a)(1)(i)(B)(2) of this section. The costs of retrofitting and replacement of equipment that is installed specifically to comply with this subpart, between April 19, 1996 and a source's compliance date, are not considered to be reconstruction costs.
                (2) For a standard under §§ 63.1203, 63.1204, and 63.1205 that is more stringent than the standard proposed on April 19, 1996, you may achieve compliance no later than September 30, 2003 if you comply with the standard proposed on April 19, 1996 after September 30, 1999. This exception does not apply, however, to new or reconstructed area source hazardous waste combustors that become major sources after September 30, 1999. As provided by § 63.6(b)(7), such sources must comply with the standards under §§ 63.1203, 63.1204, and 63.1205 at startup.
                (ii) Compliance date for standards under §§ 63.1219, 63.1220, and 63.1221—(A) Compliance dates for existing sources. You must comply with the emission standards under §§ 63.1219, 63.1220, and 63.1221 and the other requirements of this subpart no later than the compliance date, October 14, 2008, unless the Administrator grants you an extension of time under § 63.6(i) or § 63.1213.
                (B) New or reconstructed sources. (1) If you commenced construction or reconstruction of your hazardous waste combustor after April 20, 2004, you must comply with the new source emission standards under §§ 63.1219, 63.1220, and 63.1221 and the other requirements of this subpart by the later of October 12, 2005 or the date the source starts operations, except as provided by paragraphs (a)(1)(ii)(B)(2) and (a)(1)(ii)(B)(3) of this section. The costs of retrofitting and replacement of equipment that is installed specifically to comply with this subpart, between April 20, 2004, and a source's compliance date, are not considered to be reconstruction costs.
                (2) For a standard under §§ 63.1219, 63.1220, and 63.1221 that is more stringent than the standard proposed on April 20, 2004, you may achieve compliance no later than October 14, 2008, if you comply with the standard proposed on April 20, 2004, after October 12, 2005. This exception does not apply, however, to new or reconstructed area source hazardous waste combustors that become major sources after October 14, 2008. As provided by § 63.6(b)(7), such sources must comply with the standards under §§ 63.1219, 63.1220, and 63.1221 at startup.
                (3) If you commenced construction or reconstruction of a cement kiln after April 20, 2004, you must comply with the new source emission standard for particulate matter under § 63.1220(b)(7)(i) by the later of October 28, 2008 or the date the source starts operations.
                (2) Compliance date for solid fuel boilers, liquid fuel boilers, and hydrochloric acid production furnaces that burn hazardous waste for standards under §§ 63.1216, 63.1217, and 63.1218. (i) Compliance date for existing sources. You must comply with the standards of this subpart no later than the compliance date, October 14, 2008, unless the Administrator grants you an extension of time under § 63.6(i) or § 63.1213.
                (ii) New or reconstructed sources. (A) If you commenced construction or reconstruction of your hazardous waste combustor after April 20, 2004, you must comply with the new source emission standards of this subpart by the later of October 12, 2005, or the date the source starts operations, except as provided by paragraph (a)(2)(ii)(B) of this section. The costs of retrofitting and replacement of equipment that is installed specifically to comply with this subpart, between April 20, 2004, and a source's compliance date, are not considered to be reconstruction costs.
                
                (B) For a standard in the subpart that is more stringent than the standard proposed on April 20, 2004, you may achieve compliance no later than October 14, 2008, if you comply with the standard proposed on April 20, 2004, after October 12, 2005. This exception does not apply, however, to new or reconstructed area source hazardous waste combustors that become major sources after October 14, 2008. As provided by § 63.6(b)(7), such sources must comply with this subpart at startup.
                (3) Early compliance. If you choose to comply with the emission standards of this subpart prior to the dates specified in paragraphs (a)(1) and (a)(2) of this section, your compliance date is the earlier of the date you postmark the Notification of Compliance under § 63.1207(j)(1) or the dates specified in paragraphs (a)(1) and (a)(2) of this section.
                (b) Compliance with standards—(1) Applicability. The emission standards and operating requirements set forth in this subpart apply at all times except:
                (i) During periods of startup, shutdown, and malfunction; and
                (ii) When hazardous waste is not in the combustion chamber (i.e., the hazardous waste feed to the combustor has been cut off for a period of time not less than the hazardous waste residence time) and you have documented in the operating record that you are complying with all otherwise applicable requirements and standards promulgated under authority of sections 112 (e.g., 40 CFR part 63, subparts LLL, DDDDD, and NNNNN) or 129 of the Clean Air Act in lieu of the emission standards under §§ 63.1203, 63.1204, 63.1205, 63.1215, 63.1216, 63.1217, 63.1218, 63.1219, 63.1220, and 63.1221; the monitoring and compliance standards of this section and §§ 63.1207 through 63.1209, except the modes of operation requirements of § 63.1209(q); and the notification, reporting, and recordkeeping requirements of §§ 63.1210 through 63.1212.
                (2) Methods for determining compliance. The Administrator will determine compliance with the emission standards of this subpart as provided by § 63.6(f)(2). Conducting performance testing under operating conditions representative of the extreme range of normal conditions is consistent with the requirements of §§ 63.6(f)(2)(iii)(B) and 63.7(e)(1) to conduct performance testing under representative operating conditions.
                (3) Finding of compliance. The Administrator will make a finding concerning compliance with the emission standards and other requirements of this subpart as provided by § 63.6(f)(3).
                (4) Extension of compliance with emission standards. The Administrator may grant an extension of compliance with the emission standards of this subpart as provided by §§ 63.6(i) and 63.1213.
                (5) Changes in design, operation, or maintenance—(i) Changes that may adversely affect compliance. If you plan to change (as defined in paragraph (b)(5)(iii) of this section) the design, operation, or maintenance practices of the source in a manner that may adversely affect compliance with any emission standard that is not monitored with a CEMS:
                (A) Notification. You must notify the Administrator at least 60 days prior to the change, unless you document circumstances that dictate that such prior notice is not reasonably feasible. The notification must include:
                (1) A description of the changes and which emission standards may be affected; and
                (2) A comprehensive performance test schedule and test plan under the requirements of § 63.1207(f) that will document compliance with the affected emission standard(s);
                (B) Performance test. You must conduct a comprehensive performance test under the requirements of §§ 63.1207(f)(1) and (g)(1) to document compliance with the affected emission standard(s) and establish operating parameter limits as required under § 63.1209, and submit to the Administrator a Notification of Compliance under §§ 63.1207(j) and 63.1210(d); and
                (C) Restriction on waste burning. (1) Except as provided by paragraph (b)(5)(i)(C)(2) of this section, after the change and prior to submitting the notification of compliance, you must not burn hazardous waste for more than a total of 720 hours (renewable at the discretion of the Administrator) and only for the purposes of pretesting or comprehensive performance testing. Pretesting is defined at § 63.1207(h)(2)(i) and (ii).
                (2) You may petition the Administrator to obtain written approval to burn hazardous waste in the interim prior to submitting a Notification of Compliance for purposes other than testing or pretesting. You must specify operating requirements, including limits on operating parameters, that you determine will ensure compliance with the emission standards of this subpart based on available information. The Administrator will review, modify as necessary, and approve if warranted the interim operating requirements.
                (ii) Changes that will not affect compliance. If you determine that a change will not adversely affect compliance with the emission standards or operating requirements, you must document the change in the operating record upon making such change. You must revise as necessary the performance test plan, Documentation of Compliance, Notification of Compliance, and start-up, shutdown, and malfunction plan to reflect these changes.
                (iii) Definition of “change.” For purposes of paragraph (b)(5) of this section, “change” means any change in design, operation, or maintenance practices that were documented in the comprehensive performance test plan, Notification of Compliance, or startup, shutdown, and malfunction plan.
                (6) Compliance with the carbon monoxide and hydrocarbon emission standards. This paragraph applies to sources that elect to comply with the carbon monoxide and hydrocarbon emissions standards of this subpart by documenting continuous compliance with the carbon monoxide standard using a continuous emissions monitoring system and documenting compliance with the hydrocarbon standard during the destruction and removal efficiency (DRE) performance test or its equivalent.
                (i) If a DRE test performed pursuant to § 63.1207(c)(2) is acceptable as documentation of compliance with the DRE standard, you may use the highest hourly rolling average hydrocarbon level achieved during the DRE test runs to document compliance with the hydrocarbon standard. An acceptable DRE test is any test for which the data and results are determined to meet quality assurance objectives (on a site-specific basis) such that the results adequately demonstrate compliance with the DRE standard.
                (ii) If during this acceptable DRE test you did not obtain hydrocarbon emissions data sufficient to document compliance with the hydrocarbon standard, you must either:
                (A) Perform, as part of the performance test, an “equivalent DRE test” to document compliance with the hydrocarbon standard. An equivalent DRE test is comprised of a minimum of three runs each with a minimum duration of one hour during which you operate the combustor as close as reasonably possible to the operating parameter limits that you established based on the initial DRE test. You must use the highest hourly rolling average hydrocarbon emission level achieved during the equivalent DRE test to document compliance with the hydrocarbon standard; or
                (B) Perform a DRE test as part of the performance test.
                (7) Compliance with the DRE standard. (i) Except as provided in paragraphs (b)(7)(ii) and (b)(7)(iii) of this section:
                (A) You must document compliance with the Destruction and Removal Efficiency (DRE) standard under this subpart only once provided that you do not modify the source after the DRE test in a manner that could affect the ability of the source to achieve the DRE standard.
                (B) You may use any DRE test data that documents that your source achieves the required level of DRE provided:
                (1) You have not modified the design or operation of your source in a manner that could effect the ability of your source to achieve the DRE standard since the DRE test was performed; and,
                (2) The DRE test data meet quality assurance objectives determined on a site-specific basis.
                (ii) Sources that feed hazardous waste at locations other than the normal flame zone. (A) Except as provided by paragraph (b)(7)(ii)(B) of this section, if you feed hazardous waste at a location in the combustion system other than the normal flame zone, then you must demonstrate compliance with the DRE standard during each comprehensive performance test;
                (B)(1) A cement kiln that feeds hazardous waste at a location other than the normal flame zone need only demonstrate compliance with the DRE standard during three consecutive comprehensive performance tests provided that:
                (i) All three tests achieve the DRE standard in this subpart; and
                (ii) The design, operation, and maintenance features of each of the three tests are similar;
                (iii) The data in lieu restriction of § 63.1207(c)(2)(iv) does not apply when complying with the provisions of paragraph (b)(7)(ii)(B) of this section;
                (2) If at any time you change your design, operation, and maintenance features in a manner that could reasonably be expected to affect your ability to meet the DRE standard, then you must comply with the requirements of paragraph (b)(7)(ii)(A) of this section.
                (iii) For sources that do not use DRE previous testing to document conformance with the DRE standard pursuant to § 63.1207(c)(2), you must perform DRE testing during the initial comprehensive performance test.
                (8) Applicability of particulate matter and opacity standards during particulate matter CEMS correlation tests. (i) Any particulate matter and opacity standards of parts 60, 61, 63, 264, 265, and 266 of this chapter (i.e., any title 40 particulate or opacity standards) applicable to a hazardous waste combustor do not apply while you conduct particulate matter continuous emissions monitoring system (CEMS) correlation tests (i.e., correlation with manual stack methods) under the conditions of paragraphs (b)(8)(iii) through (vii) of this section.
                (ii) Any permit or other emissions or operating parameter limits or conditions, including any limitation on workplace practices, that are applicable to hazardous waste combustors to ensure compliance with any particulate matter and opacity standards of parts 60, 61, 63, 264, 265, and 266 of this chapter (i.e., any title 40 particulate or opacity standards) do not apply while you conduct particulate matter CEMS correlation tests under the conditions of paragraphs (b)(8)(iii) through (vii) of this section.
                (iii) For the provisions of this section to apply, you must:
                (A) Develop a particulate matter CEMS correlation test plan that includes the following information. This test plan may be included as part of the comprehensive performance test plan required under §§ 63.1207(e) and (f):
                (1) Number of test conditions and number of runs for each test condition;
                (2) Target particulate matter emission level for each test condition;
                (3) How you plan to modify operations to attain the desired particulate matter emission levels; and
                (4) Anticipated normal particulate matter emission levels; and
                (B) Submit the test plan to the Administrator for approval at least 90 calendar days before the correlation test is scheduled to be conducted.
                (iv) The Administrator will review and approve/disapprove the correlation test plan under the procedures for review and approval of the site-specific test plan provided by § 63.7(c)(3)(i) and (iii). If the Administrator fails to approve or disapprove the correlation test plan within the time period specified by § 63.7(c)(3)(i), the plan is considered approved, unless the Administrator has requested additional information.
                (v) The particulate matter and opacity standards and associated operating limits and conditions will not be waived for more than 96 hours, in the aggregate, for a correlation test, including all runs of all test conditions, unless more time is approved by the Administrator.
                (vi) The stack sampling team must be on-site and prepared to perform correlation testing no later than 24 hours after you modify operations to attain the desired particulate matter emissions concentrations, unless you document in the correlation test plan that a longer period of conditioning is appropriate.

                (vii) You must return to operating conditions indicative of compliance with the applicable particulate matter and opacity standards as soon as possible after correlation testing is completed.
                
                (9) Alternative standards for existing or new hazardous waste burning lightweight aggregate kilns using MACT. (i) You may petition the Administrator to request alternative standards to the mercury or hydrogen chloride/chlorine gas emission standards of this subpart, to the semivolatile metals emission standards under §§ 63.1205, 63.1221(a)(3)(ii), or 63.1221(b)(3)(ii), or to the low volatile metals emissions standards under §§ 63.1205, 63.1221(a)(4)(ii), or 63.1221(b)(4)(ii) if:
                (A) You cannot achieve one or more of these standards while using maximum achievable control technology (MACT) because of raw material contributions to emissions of mercury, semivolatile metals, low volatile metals, or hydrogen chloride/chlorine gas; or
                (B) You determine that mercury is not present at detectable levels in your raw material.
                (ii) The alternative standard that you recommend under paragraph (b)(9)(i)(A) of this section may be an operating requirement, such as a hazardous waste feedrate limitation for metals and/or chlorine, and/or an emission limitation.
                (iii) The alternative standard must include a requirement to use MACT, or better, applicable to the standard for which the source is seeking relief, as defined in paragraphs (b)(9)(viii) and (ix) of this section.
                (iv) Documentation required. (A) The alternative standard petition you submit under paragraph (b)(9)(i)(A) of this section must include data or information documenting that raw material contributions to emissions prevent you from complying with the emission standard even though the source is using MACT, as defined under paragraphs (b)(9)(viii) and (ix) of this section, for the standard for which you are seeking relief.
                (B) Alternative standard petitions that you submit under paragraph (b)(9)(i)(B) of this section must include data or information documenting that mercury is not present at detectable levels in raw materials.
                (v) You must include data or information with semivolatile metal and low volatility metal alternative standard petitions that you submit under paragraph (b)(9)(i)(A) of this section documenting that increased chlorine feedrates associated with the burning of hazardous waste, when compared to non-hazardous waste operations, do not significantly increase metal emissions attributable to raw materials.
                (vi) You must include data or information with semivolatile metals, low volatile metals, and hydrogen chloride/chlorine gas alternative standard petitions that you submit under paragraph (b)(9)(i)(A) of this section documenting that semivolatile metals, low volatile metals, and hydrogen chloride/chlorine gas emissions attributable to the hazardous waste only will not exceed the emission standards of this subpart.
                (vii) You must not operate pursuant to your recommended alternative standards in lieu of emission standards specified in this subpart:
                (A) Unless the Administrator approves the provisions of the alternative standard petition request or establishes other alternative standards; and
                (B) Until you submit a revised Notification of Compliance that incorporates the revised standards.
                (viii) For purposes of this alternative standard provision, MACT for existing hazardous waste burning lightweight aggregate kilns is defined as:
                (A) For mercury, a hazardous waste feedrate corresponding to an MTEC of 24 µg/dscm or less;
                (B) For semivolatile metals, a hazardous waste feedrate corresponding to an MTEC of 280,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 57 mg/dscm or less;
                (C) For low volatile metals, a hazardous waste feedrate corresponding to an MTEC of 120,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 57 mg/dscm or less; and
                (D) For hydrogen chloride/chlorine gas, a hazardous waste chlorine feedrate corresponding to an MTEC of 2,000,000 µgm/dscm or less, and use of an air pollution control device with a hydrogen chloride/chlorine gas removal efficiency of 85 percent or greater.

                (ix) For purposes of this alternative standard provision, MACT for new hazardous waste burning lightweight aggregate kilns is defined as:
                
                (A) For mercury, a hazardous waste feedrate corresponding to an MTEC of 4 µg/dscm or less;
                (B) For semivolatile metals, a hazardous waste feedrate corresponding to an MTEC of 280,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 57 mg/dscm or less;
                (C) For low volatile metals, a hazardous waste feedrate corresponding to an MTEC of 46,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 57 mg/dscm or less;
                (D) For hydrogen chloride/chlorine gas, a hazardous waste chlorine feedrate corresponding to an MTEC of 14,000,000 µgm/dscm or less, and use of an air pollution control device with a hydrogen chloride/chlorine gas removal efficiency of 99.6 percent or greater.
                (10) Alternative standards for existing or new hazardous waste burning cement kilns using MACT. (i) You may petition the Administrator to request alternative standards to the mercury or hydrogen chloride/chlorine gas emission standards of this subpart, to the semivolatile metals emission standards under §§ 63.1204, 63.1220(a)(3)(ii), or 63.1220(b)(3)(ii), or to the low volatile metals emissions standards under §§ 63.1204, 63.1220(a)(4)(ii), or 63.1220(b)(4)(ii) if:
                (A) You cannot achieve one or more of these standards while using maximum achievable control technology (MACT) because of raw material contributions to emissions of mercury, semivolatile metals, low volatile metals, or hydrogen chloride/chlorine gas; or
                (B) You determine that mercury is not present at detectable levels in your raw material.
                (ii) The alternative standard that you recommend under paragraph (b)(10)(i)(A) of this section may be an operating requirement, such as a hazardous waste feedrate limitation for metals and/or chlorine, and/or an emission limitation.
                (iii) The alternative standard must include a requirement to use MACT, or better, applicable to the standard for which the source is seeking relief, as defined in paragraphs (b)(10)(viii) and (ix) of this section.
                (iv) Documentation required. (A) The alternative standard petition you submit under paragraph (b)(10)(i)(A) of this section must include data or information documenting that raw material contributions to emissions prevent you from complying with the emission standard even though the source is using MACT, as defined in paragraphs (b)(10)(viii) and (ix) of this section, for the standard for which you are seeking relief.
                (B) Alternative standard petitions that you submit under paragraph (b)(10)(i)(B) of this section must include data or information documenting that mercury is not present at detectable levels in raw materials.
                (v) You must include data or information with semivolatile metal and low volatile metal alternative standard petitions that you submit under paragraph (b)(10)(i)(A) of this section documenting that increased chlorine feedrates associated with the burning of hazardous waste, when compared to non-hazardous waste operations, do not significantly increase metal emissions attributable to raw materials.
                (vi) You must include data or information with semivolatile metals, low volatile metals, and hydrogen chloride/chlorine gas alternative standard petitions that you submit under paragraph (b)(10)(i)(A) of this section documenting that emissions of the regulated metals and hydrogen chloride/chlorine gas attributable to the hazardous waste only will not exceed the emission standards in this subpart.
                (vii) You must not operate pursuant to your recommended alternative standards in lieu of emission standards specified in this subpart:
                (A) Unless the Administrator approves the provisions of the alternative standard petition request or establishes other alternative standards; and
                (B) Until you submit a revised Notification of Compliance that incorporates the revised standards.
                (viii) For purposes of this alternative standard provision, MACT for existing hazardous waste burning cement kilns is defined as:

                (A) For mercury, a hazardous waste feedrate corresponding to an MTEC of 88 µg/dscm or less;
                
                (B) For semivolatile metals, a hazardous waste feedrate corresponding to an MTEC of 31,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 0.15 kg/Mg dry feed or less;
                (C) For low volatile metals, a hazardous waste feedrate corresponding to an MTEC of 54,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 0.15 kg/Mg dry feed or less; and
                (D) For hydrogen chloride/chlorine gas, a hazardous waste chlorine feedrate corresponding to an MTEC of 720,000 µgm/dscm or less.
                (ix) For purposes of this alternative standard provision, MACT for new hazardous waste burning cement kilns is defined as:
                (A) For mercury, a hazardous waste feedrate corresponding to an MTEC of 7 µg/dscm or less;
                (B) For semivolatile metals, a hazardous waste feedrate corresponding to an MTEC of 31,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 0.15 kg/Mg dry feed or less;
                (C) For low volatile metals, a hazardous waste feedrate corresponding to an MTEC of 15,000 µg/dscm or less, and use of a particulate matter control device that achieves particulate matter emissions of 0.15 kg/Mg dry feed or less;
                (D) For hydrogen chloride/chlorine gas, a hazardous waste chlorine feedrate corresponding to an MTEC of 420,000 µgm/dscm or less.
                (11) Calculation of hazardous waste residence time. You must calculate the hazardous waste residence time and include the calculation in the performance test plan under § 63.1207(f) and the operating record. You must also provide the hazardous waste residence time in the Documentation of Compliance under § 63.1211(c) and the Notification of Compliance under §§ 63.1207(j) and 63.1210(d).
                (12) Documenting compliance with the standards based on performance testing. (i) You must conduct a minimum of three runs of a performance test required under § 63.1207 to document compliance with the emission standards of this subpart.
                (ii) You must document compliance with the emission standards based on the arithmetic average of the emission results of each run, except that you must document compliance with the destruction and removal efficiency standard for each run of the comprehensive performance test individually.
                (13) Cement kilns and lightweight aggregate kilns that feed hazardous waste at a location other than the end where products are normally discharged and where fuels are normally fired. (i) Cement kilns that feed hazardous waste at a location other than the end where products are normally discharged and where fuels are normally fired must comply with the carbon monoxide and hydrocarbon standards of this subpart as follows:
                (A) For existing sources, you must not discharge or cause combustion gases to be emitted into the atmosphere that contain either:
                (1) Hydrocarbons in the main stack in excess of 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (2) Hydrocarbons both in the by-pass duct and at a preheater tower combustion gas monitoring location in excess of 10 parts per million by volume, at each location, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (3) If the only firing location of hazardous waste upstream (in terms of gas flow) of the point where combustion gases are diverted into the bypass duct is at the kiln end where products are normally discharged, then both hydrocarbons at the preheater tower combustion gas monitoring location in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, and either hydrocarbons in the by-pass duct in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, or carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, and corrected to 7 percent oxygen. If you comply with the carbon monoxide standard of 100 parts per million by volume in the by-pass duct, then you must also not discharge or cause combustion gases to be emitted into the atmosphere that contain hydrocarbons in the by-pass duct in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, at any time during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7).
                (B) For new sources, you must not discharge or cause combustion gases to be emitted into the atmosphere that contain either:
                (1) Hydrocarbons in the main stack in excess of 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (2)(i) Hydrocarbons both in the by-pass duct and at a preheater tower combustion gas monitoring location in excess of 10 parts per million by volume, at each location, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, and
                (ii) Hydrocarbons in the main stack, if construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (3)(i) If the only firing location of hazardous waste upstream (in terms of gas flow) of the point where combustion gases are diverted into the bypass duct is at the kiln end where products are normally discharged, then both hydrocarbons at the preheater tower combustion gas monitoring location in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, and either hydrocarbons in the by-pass duct in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, or carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, and corrected to 7 percent oxygen. If you comply with the carbon monoxide standard of 100 parts per million by volume in the by-pass duct, then you must also not discharge or cause combustion gases to be emitted into the atmosphere that contain hydrocarbons in the by-pass duct in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane, at any time during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7).
                (ii) If construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, hydrocarbons are limited to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.
                (ii) Lightweight aggregate kilns that feed hazardous waste at a location other than the end where products are normally discharged and where fuels are normally fired must comply with the hydrocarbon standards of this subpart as follows:

                (A) Existing sources must comply with the 20 parts per million by volume hydrocarbon standard of this subpart;
                
                (B) New sources must comply with the 20 parts per million by volume hydrocarbon standard of this subpart.
                (14) Alternative to the particulate matter standard for incinerators—(i) General. In lieu of complying with the particulate matter standards under § 63.1203, you may elect to comply with the following alternative metal emission control requirements:
                (ii) Alternative metal emission control requirements for existing incinerators. (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 240 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 97 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (iii) Alternative metal emission control requirements for new incinerators. (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 24 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 97 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (iv) Operating limits. Semivolatile and low volatile metal operating parameter limits must be established to ensure compliance with the alternative emission limitations described in paragraphs (b)(14)(ii) and (iii) of this section pursuant to § 63.1209(n), except that semivolatile metal feedrate limits apply to lead, cadmium, and selenium, combined, and low volatile metal feedrate limits apply to arsenic, beryllium, chromium, antimony, cobalt, manganese, and nickel, combined.
                (15) Alternative to the interim standards for mercury for cement and lightweight aggregate kilns—(i) General. In lieu of complying with the applicable mercury standards of §§ 63.1204(a)(2) and (b)(2) for existing and new cement kilns and §§ 63.1205(a)(2) and (b)(2) for existing and new lightweight aggregate kilns, you may instead elect to comply with the alternative mercury standard described in paragraphs (b)(15)(ii) through (b)(15)(v) of this section.
                (ii) Operating requirement. You must not exceed a hazardous waste feedrate corresponding to a maximum theoretical emission concentration (MTEC) of 120 µg/dscm on a twelve-hour rolling average.
                (iii) To document compliance with the operating requirement of paragraph (b)(15)(ii) of this section, you must:
                (A) Monitor and record the feedrate of mercury for each hazardous waste feedstream according to § 63.1209(c);
                (B) Monitor with a CMS and record in the operating record the gas flowrate (either directly or by monitoring a surrogate parameter that you have correlated to gas flowrate);
                (C) Continuously calculate and record in the operating record a MTEC assuming mercury from all hazardous waste feedstreams is emitted;
                (D) Interlock the MTEC calculated in paragraph (b)(15)(iii)(C) of this section to the AWFCO system to stop hazardous waste burning when the MTEC exceeds the operating requirement of paragraph (b)(15)(ii) of this section.
                (iv) In lieu of the requirement in paragraph (b)(15)(iii) of this section, you may:
                (A) Identify in the Notification of Compliance a minimum gas flowrate limit and a maximum feedrate limit of mercury from all hazardous waste feedstreams that ensures the MTEC calculated in paragraph (b)(15)(iii)(C) of this section is below the operating requirement of paragraph (b)(15)(ii) of this section; and
                (B) Interlock the minimum gas flowrate limit and maximum feedrate limits in paragraph (b)(15)(iv)(A) of this section to the AWFCO system to stop hazardous waste burning when the gas flowrate or mercury feedrate exceeds the limits in paragraph (b)(15)(iv)(A) of this section.
                (v) Notification requirement. You must notify in writing the RCRA authority that you intend to comply with the alternative standard.
                
                (16) Compliance with subcategory standards for liquid fuel boilers. You must comply with the mercury, semivolatile metals, low volatile metals, and hydrogen chloride and chlorine standards for liquid fuel boilers under § 63.1217 as follows:
                (i) You must determine the as-fired heating value of each batch of hazardous waste fired by each firing system of the boiler so that you know the mass-weighted heating value of the hazardous waste fired at all times.
                (ii) If the as-fired heating value of the hazardous waste is 10,000 Btu per pound or greater, you are subject to the thermal emission concentration standards (lb/million Btu) under § 63.1217.
                (iii) If the as-fired heating value of the hazardous waste is less than 10,000 Btu/lb, you are subject to the mass or volume emission concentration standards (µgm/dscm or ppmv) under § 63.1217.
                (iv) If the as-fired heating value of hazardous wastes varies above and below 10,000 Btu/lb over time, you are subject to the thermal concentration standards when the heating value is 10,000 Btu/lb or greater and the mass concentration standards when the heating value is less than 10,000 Btu/lb. You may elect to comply at all times with the more stringent operating requirements that ensure compliance with both the thermal emission concentration standards and the mass or volume emission concentration standards.
                (c) Operating requirements—(1) General. (i) You must operate only under the operating requirements specified in the Documentation of Compliance under § 63.1211(c) or the Notification of Compliance under §§ 63.1207(j) and 63.1210(d), except:
                (A) During performance tests under approved test plans according to § 63.1207(e), (f), and (g), and
                (B) Under the conditions of paragraph (b)(1)(i) or (ii) of this section;
                (ii) The Documentation of Compliance and the Notification of Compliance must contain operating requirements including, but not limited to, the operating requirements in this section and § 63.1209
                (iii) Failure to comply with the operating requirements is failure to ensure compliance with the emission standards of this subpart;
                (iv) Operating requirements in the Notification of Compliance are applicable requirements for purposes of parts 70 and 71 of this chapter;
                (v) The operating requirements specified in the Notification of Compliance will be incorporated in the title V permit.
                (2) Startup, shutdown, and malfunction plan. (i) You are subject to the startup, shutdown, and malfunction plan requirements of § 63.6(e)(3).
                (ii) If you elect to comply with §§ 270.235(a)(1)(iii), 270.235(a)(2)(iii), or 270.235(b)(1)(ii) of this chapter to address RCRA concerns that you minimize emissions of toxic compounds from startup, shutdown, and malfunction events (including releases from emergency safety vents):
                (A) The startup, shutdown, and malfunction plan must include a description of potential causes of malfunctions, including releases from emergency safety vents, that may result in significant releases of hazardous air pollutants, and actions the source is taking to minimize the frequency and severity of those malfunctions.
                (B) You must submit the startup, shutdown, and malfunction plan to the Administrator for review and approval.
                (1) Approval procedure. The Administrator will notify you of approval or intention to deny approval of the startup, shutdown, and malfunction plan within 90 calendar days after receipt of the original request and within 60 calendar days after receipt of any supplemental information that you submit. Before disapproving the plan, the Administrator will notify you of the Administrator's intention to disapprove the plan together with:
                (i) Notice of the information and findings on which intended disapproval is based; and
                (ii) Notice of opportunity for you to present additional information to the Administrator before final action on disapproval of the plan. At the time the Administrator notifies you of intention to disapprove the plan, the Administrator will specify how much time you will have after being notified on the intended disapproval to submit additional information.
                (2) Responsibility of owners and operators. You are responsible for ensuring that you submit any supplementary and additional information supporting your plan in a timely manner to enable the Administrator to consider whether to approve the plan. Neither your submittal of the plan, nor the Administrator's failure to approve or disapprove the plan, relieves you of the responsibility to comply with the provisions of this subpart.
                (C) Changes to the plan that may significantly increase emissions. (1) You must request approval in writing from the Administrator within 5 days after making a change to the startup, shutdown, and malfunction plan that may significantly increase emissions of hazardous air pollutants.
                (2) To request approval of such changes to the startup, shutdown, and malfunction plan, you must follow the procedures provided by paragraph (c)(2)(ii)(B) of this section for initial approval of the plan.
                (iii) You must identify in the plan a projected oxygen correction factor based on normal operations to use during periods of startup and shutdown.
                (iv) You must record the plan in the operating record.
                (v) Operating under the startup, shutdown, and malfunction plan—(A) Compliance with AWFCO requirements during malfunctions. (1) During malfunctions, the automatic waste feed cutoff requirements of § 63.1206(c)(3) continue to apply, except for paragraphs (c)(3)(v) and (c)(3)(vi) of this section. If you exceed a part 63, subpart EEE, of this chapter emission standard monitored by a CEMS or COMs or operating limit specified under § 63.1209, the automatic waste feed cutoff system must immediately and automatically cutoff the hazardous waste feed, except as provided by paragraph (c)(3)(viii) of this section. If the malfunction itself prevents immediate and automatic cutoff of the hazardous waste feed, however, you must cease feeding hazardous waste as quickly as possible.
                (2) Although the automatic waste feed cutoff requirements continue to apply during a malfunction, an exceedance of an emission standard monitored by a CEMS or COMS or operating limit specified under § 63.1209 is not a violation of this subpart if you take the corrective measures prescribed in the startup, shutdown, and malfunction plan.
                (3) Excessive exceedances during malfunctions. For each set of 10 exceedances of an emission standard or operating requirement while hazardous waste remains in the combustion chamber (i.e., when the hazardous waste residence time has not transpired since the hazardous waste feed was cutoff) during a 60-day block period, you must:
                (i) Within 45 days of the 10th exceedance, complete an investigation of the cause of each exceedance and evaluation of approaches to minimize the frequency, duration, and severity of each exceedance, and revise the startup, shutdown, and malfunction plan as warranted by the evaluation to minimize the frequency, duration, and severity of each exceedance; and
                (ii) Record the results of the investigation and evaluation in the operating record, and include a summary of the investigation and evaluation, and any changes to the startup, shutdown, and malfunction plan, in the excess emissions report required under § 63.10(e)(3).
                (B) Compliance with AWFCO requirements when burning hazardous waste during startup and shutdown. (1) If you feed hazardous waste during startup or shutdown, you must include waste feed restrictions (e.g., type and quantity), and other appropriate operating conditions and limits in the startup, shutdown, and malfunction plan.
                (2) You must interlock the operating limits you establish under paragraph (c)(2)(v)(B)(1) of this section with the automatic waste feed cutoff system required under § 63.1206(c)(3), except for paragraphs (c)(3)(v) and (c)(3)(vi) of this section.
                (3) When feeding hazardous waste during startup or shutdown, the automatic waste feed cutoff system must immediately and automatically cutoff the hazardous waste feed if you exceed the operating limits you establish under paragraph (c)(2)(v)(B)(1) of this section, except as provided by paragraph (c)(3)(viii) of this section.
                
                (4) Although the automatic waste feed cutoff requirements of this paragraph apply during startup and shutdown, an exceedance of an emission standard or operating limit is not a violation of this subpart if you comply with the operating procedures prescribed in the startup, shutdown, and malfunction plan.
                (3) Automatic waste feed cutoff (AWFCO)—(i) General. Upon the compliance date, you must operate the hazardous waste combustor with a functioning system that immediately and automatically cuts off the hazardous waste feed, except as provided by paragraph (c)(3)(viii) of this section:
                (A) When any of the following are exceeded: Operating parameter limits specified under § 63.1209; an emission standard monitored by a CEMS; and the allowable combustion chamber pressure;
                (B) When the span value of any CMS detector, except a CEMS, is met or exceeded;
                (C) Upon malfunction of a CMS monitoring an operating parameter limit specified under § 63.1209 or an emission level; or
                (D) When any component of the automatic waste feed cutoff system fails.
                (ii) Ducting of combustion gases. During an AWFCO, you must continue to duct combustion gasses to the air pollution control system while hazardous waste remains in the combustion chamber (i.e., if the hazardous waste residence time has not transpired since the hazardous waste feed cutoff system was activated).
                (iii) Restarting waste feed. You must continue to monitor during the cutoff the operating parameters for which limits are established under § 63.1209 and the emissions required under that section to be monitored by a CEMS, and you must not restart the hazardous waste feed until the operating parameters and emission levels are within the specified limits.
                (iv) Failure of the AWFCO system. If the AWFCO system fails to automatically and immediately cutoff the flow of hazardous waste upon exceedance of a parameter required to be interlocked with the AWFCO system under paragraph (c)(3)(i) of this section, you have failed to comply with the AWFCO requirements of paragraph (c)(3) of this section. If an equipment or other failure prevents immediate and automatic cutoff of the hazardous waste feed, however, you must cease feeding hazardous waste as quickly as possible.
                (v) Corrective measures. If, after any AWFCO, there is an exceedance of an emission standard or operating requirement, irrespective of whether the exceedance occurred while hazardous waste remained in the combustion chamber (i.e., whether the hazardous waste residence time has transpired since the hazardous waste feed cutoff system was activated), you must investigate the cause of the AWFCO, take appropriate corrective measures to minimize future AWFCOs, and record the findings and corrective measures in the operating record.
                (vi) Excessive exceedance reporting. (A) For each set of 10 exceedances of an emission standard or operating requirement while hazardous waste remains in the combustion chamber (i.e., when the hazardous waste residence time has not transpired since the hazardous waste feed was cutoff) during a 60-day block period, you must submit to the Administrator a written report within 5 calendar days of the 10th exceedance documenting the exceedances and results of the investigation and corrective measures taken.
                (B) On a case-by-case basis, the Administrator may require excessive exceedance reporting when fewer than 10 exceedances occur during a 60-day block period.
                (vii) Testing. The AWFCO system and associated alarms must be tested at least weekly to verify operability, unless you document in the operating record that weekly inspections will unduly restrict or upset operations and that less frequent inspection will be adequate. At a minimum, you must conduct operability testing at least monthly. You must document and record in the operating record AWFCO operability test procedures and results.
                (viii) Ramping down waste feed. (A) You may ramp down the waste feedrate of pumpable hazardous waste over a period not to exceed one minute, except as provided by paragraph (c)(3)(viii)(B) of this section. If you elect to ramp down the waste feed, you must document ramp down procedures in the operating and maintenance plan. The procedures must specify that the ramp down begins immediately upon initiation of automatic waste feed cutoff and the procedures must prescribe a bona fide ramping down. If an emission standard or operating limit is exceeded during the ramp down, you have failed to comply with the emission standards or operating requirements of this subpart.
                (B) If the automatic waste feed cutoff is triggered by an exceedance of any of the following operating limits, you may not ramp down the waste feed cutoff: Minimum combustion chamber temperature, maximum hazardous waste feedrate, or any hazardous waste firing system operating limits that may be established for your combustor.
                (4) ESV openings—(i) Failure to meet standards. If an emergency safety vent (ESV) opens when hazardous waste remains in the combustion chamber (i.e., when the hazardous waste residence time has not expired) during an event other than a malfunction as defined in the startup, shutdown, and malfunction plan such that combustion gases are not treated as during the most recent comprehensive performance test (e.g., if the combustion gas by-passes any emission control device that was operating during the performance test), you must document in the operating record whether you remain in compliance with the emission standards of this subpart considering emissions during the ESV opening event.
                (ii) ESV operating plan. (A) You must develop an ESV operating plan, comply with the operating plan, and keep the plan in the operating record.
                (B) The ESV operating plan must provide detailed procedures for rapidly stopping the waste feed, shutting down the combustor, and maintaining temperature and negative pressure in the combustion chamber during the hazardous waste residence time, if feasible. The plan must include calculations and information and data documenting the effectiveness of the plan's procedures for ensuring that combustion chamber temperature and negative pressure are maintained as is reasonably feasible.
                (iii) Corrective measures. After any ESV opening that results in a failure to meet the emission standards as defined in paragraph (c)(4)(i) of this section, you must investigate the cause of the ESV opening, take appropriate corrective measures to minimize such future ESV openings, and record the findings and corrective measures in the operating record.
                (iv) Reporting requirements. You must submit to the Administrator a written report within 5 days of an ESV opening that results in failure to meet the emission standards of this subpart (as determined in paragraph (c)(4)(i) of this section) documenting the result of the investigation and corrective measures taken.
                (5) Combustion system leaks. (i) Combustion system leaks of hazardous air pollutants must be controlled by:
                (A) Keeping the combustion zone sealed to prevent combustion system leaks; or
                (B) Maintaining the maximum combustion zone pressure lower than ambient pressure using an instantaneous monitor; or
                (C) Upon prior written approval of the Administrator, an alternative means of control to provide control of combustion system leaks equivalent to maintenance of combustion zone pressure lower than ambient pressure; or
                (D) Upon prior written approval of the Administrator, other technique(s) which can be demonstrated to prevent fugitive emissions without use of instantaneous pressure limits; and
                (ii) You must specify in the performance test workplan and Notification of Compliance the method that will be used to control combustion system leaks. If you control combustion system leaks by maintaining the combustion zone pressure lower than ambient pressure using an instantaneous monitor, you must also specify in the performance test workplan and Notification of Compliance the monitoring and recording frequency of the pressure monitor, and specify how the monitoring approach will be integrated into the automatic waste feed cutoff system.
                (6) Operator training and certification. (i) You must establish training programs for all categories of personnel whose activities may reasonably be expected to directly affect emissions of hazardous air pollutants from the source. Such persons include, but are not limited to, chief facility operators, control room operators, continuous monitoring system operators, persons that sample and analyze feedstreams, persons that manage and charge feedstreams to the combustor, persons that operate emission control devices, and ash and waste handlers. Each training program shall be of a technical level commensurate with the person's job duties specified in the training manual. Each commensurate training program shall require an examination to be administered by the instructor at the end of the training course. Passing of this test shall be deemed the “certification” for personnel, except that, for control room operators, the training and certification program shall be as specified in paragraphs (c)(6)(iii) through (c)(6)(vi) of this section.
                (ii) You must ensure that the source is operated and maintained at all times by persons who are trained and certified to perform these and any other duties that may affect emissions of hazardous air pollutants. A certified control room operator must be on duty at the site at all times the source is in operation.
                (iii) Hazardous waste incinerator control room operators must:
                (A) Be trained and certified under a site-specific, source-developed and implemented program that meets the requirements of paragraph (c)(6)(v) of this section; or
                (B) Be trained under the requirements of, and certified under, one of the following American Society of Mechanical Engineers (ASME) standards: QHO-1-1994, QHO-1a-1996, or QHO-1-2004 (Standard for the Qualification and Certification of Hazardous Waste Incinerator Operators). If you elect to use the ASME program:
                (1) Control room operators must, prior to the compliance date, achieve provisional certification, and must submit an application to ASME and be scheduled for the full certification exam. Within one year of the compliance date, control room operators must achieve full certification;
                (2) New operators and operators of new sources must, before assuming their duties, achieve provisional certification, and must submit an application to ASME, and be scheduled for the full certification exam. Within one year of assuming their duties, these operators must achieve full certification; or
                (C) Be trained and certified under a State program.
                (iv) Control room operators of cement kilns, lightweight aggregate kilns, solid fuel boilers, liquid fuel boilers, and hydrochloric acid production furnaces must be trained and certified under:
                (A) A site-specific, source-developed and implemented program that meets the requirements of paragraph (c)(6)(v) of this section; or
                (B) A State program.
                (v) Site-specific, source developed and implemented training programs for control room operators must include the following elements:
                (A) Training on the following subjects:
                (1) Environmental concerns, including types of emissions;
                (2) Basic combustion principles, including products of combustion;
                (3) Operation of the specific type of combustor used by the operator, including proper startup, waste firing, and shutdown procedures;
                (4) Combustion controls and continuous monitoring systems;
                (5) Operation of air pollution control equipment and factors affecting performance;
                (6) Inspection and maintenance of the combustor, continuous monitoring systems, and air pollution control devices;
                (7) Actions to correct malfunctions or conditions that may lead to malfunction;
                (8) Residue characteristics and handling procedures; and
                (9) Applicable Federal, state, and local regulations, including Occupational Safety and Health Administration workplace standards; and
                (B) An examination designed and administered by the instructor; and

                (C) Written material covering the training course topics that may serve as reference material following completion of the course.
                
                (vi) To maintain control room operator qualification under a site-specific, source developed and implemented training program as provided by paragraph (c)(6)(v) of this section, control room operators must complete an annual review or refresher course covering, at a minimum, the following topics:
                (A) Update of regulations;
                (B) Combustor operation, including startup and shutdown procedures, waste firing, and residue handling;
                (C) Inspection and maintenance;
                (D) Responses to malfunctions or conditions that may lead to malfunction; and
                (E) Operating problems encountered by the operator.
                (vii) You must record the operator training and certification program in the operating record.
                (7) Operation and maintenance plan—(i) You must prepare and at all times operate according to an operation and maintenance plan that describes in detail procedures for operation, inspection, maintenance, and corrective measures for all components of the combustor, including associated pollution control equipment, that could affect emissions of regulated hazardous air pollutants.
                (ii) The plan must prescribe how you will operate and maintain the combustor in a manner consistent with good air pollution control practices for minimizing emissions at least to the levels achieved during the comprehensive performance test.
                (iii) This plan ensures compliance with the operation and maintenance requirements of § 63.6(e) and minimizes emissions of pollutants, automatic waste feed cutoffs, and malfunctions.
                (iv) You must record the plan in the operating record.
                (8) Bag leak detection system requirements. (i) If your combustor is equipped with a baghouse (fabric filter), you must continuously operate either:
                (A) A bag leak detection system that meets the specifications and requirements of paragraph (c)(8)(ii) of this section and you must comply with the corrective measures and notification requirements of paragraphs (c)(8)(iii) and (iv) of this section; or
                (B) A particulate matter detection system under paragraph (c)(9) of this section.
                (ii) Bag leak detection system specification and requirements. (A) The bag leak detection system must be certified by the manufacturer to be capable of continuously detecting and recording particulate matter emissions at concentrations of 1.0 milligrams per actual cubic meter unless you demonstrate, under § 63.1209(g)(1), that a higher detection limit would routinely detect particulate matter loadings during normal operations;
                (B) The bag leak detection system shall provide output of relative or absolute particulate matter loadings;
                (C) The bag leak detection system shall be equipped with an alarm system that will sound an audible alarm when an increase in relative particulate loadings is detected over a preset level;
                (D) The bag leak detection system shall be installed and operated in a manner consistent with available written guidance from the U.S. Environmental Protection Agency or, in the absence of such written guidance, the manufacturer's written specifications and recommendations for installation, operation, and adjustment of the system;
                (E) The initial adjustment of the system shall, at a minimum, consist of establishing the baseline output by adjusting the sensitivity (range) and the averaging period of the device, and establishing the alarm set points and the alarm delay time;
                (F) Following initial adjustment, you must not adjust the sensitivity or range, averaging period, alarm set points, or alarm delay time, except as detailed in the operation and maintenance plan required under paragraph (c)(7) of this section. You must not increase the sensitivity by more than 100 percent or decrease the sensitivity by more than 50 percent over a 365 day period unless such adjustment follows a complete baghouse inspection which demonstrates the baghouse is in good operating condition;

                (G) For negative pressure or induced air baghouses, and positive pressure baghouses that are discharged to the atmosphere through a stack, the bag leak detector shall be installed downstream of the baghouse and upstream of any wet acid gas scrubber; and
                (H) Where multiple detectors are required, the system's instrumentation and alarm system may be shared among the detectors.
                (iii) Bag leak detection system corrective measures requirements. The operating and maintenance plan required by paragraph (c)(7) of this section must include a corrective measures plan that specifies the procedures you will follow in the case of a bag leak detection system alarm or malfunction. The corrective measures plan must include, at a minimum, the procedures used to determine and record the time and cause of the alarm or bag leak detection system malfunction in accordance with the requirements of paragraph (c)(8)(iii)(A) of this section as well as the corrective measures taken to correct the control device or bag leak detection system malfunction or to minimize emissions in accordance with the requirements of paragraph (c)(8)(iii)(B) of this section. Failure to initiate the corrective measures required by this paragraph is failure to ensure compliance with the emission standards in this subpart.
                (A) You must initiate the procedures used to determine the cause of the alarm or bag leak detection system malfunction within 30 minutes of the time the alarm first sounds; and
                (B) You must alleviate the cause of the alarm or bag leak detection system malfunction by taking the necessary corrective measure(s) which may include, but are not to be limited to, the following:
                (1) Inspecting the baghouse for air leaks, torn or broken filter elements, or any other malfunction that may cause an increase in emissions;
                (2) Sealing off defective bags or filter media;
                (3) Replacing defective bags or filter media, or otherwise repairing the control device;
                (4) Sealing off a defective baghouse compartment;
                (5) Cleaning the bag leak detection system probe, or otherwise repairing the bag leak detection system; or
                (6) Shutting down the combustor.
                (iv) Excessive exceedances notification. If you operate the combustor when the detector response exceeds the alarm set-point or the bag leak detection system is malfunctioning more than 5 percent of the time during any 6-month block time period, you must submit a notification to the Administrator within 30 days of the end of the 6-month block time period that describes the causes of the exceedances and bag leak detection system malfunctions and the revisions to the design, operation, or maintenance of the combustor, baghouse, or bag leak detection system you are taking to minimize exceedances and bag leak detection system malfunctions. To document compliance with this requirement:
                (A) You must keep records of the date, time, and duration of each alarm and bag leak detection system malfunction, the time corrective action was initiated and completed, and a brief description of the cause of the alarm or bag leak detection system malfunction and the corrective action taken;
                (B) You must record the percent of the operating time during each 6-month period that the alarm sounds and the bag leak detection system malfunctions;
                (C) If inspection of the fabric filter demonstrates that no corrective action is required, then no alarm time is counted; and
                (D) If corrective action is required, each alarm shall be counted as a minimum of 1 hour. Each bag leak detection system malfunction shall also be counted as a minimum of 1 hour.
                (9) Particulate matter detection system requirements. You must continuously operate a particulate matter detection system (PMDS) that meets the specifications and requirements of paragraphs (c)(9)(i) through (v) of this section and you must comply with the corrective measures and notification requirements of paragraphs (c)(9)(vii) and (viii) of this section if your combustor either: Is equipped with an electrostatic precipitator or ionizing wet scrubber and you do not establish site-specific control device operating parameter limits under § 63.1209(m)(1)(iv) that are linked to the automatic waste feed cutoff system under paragraph (c)(3) of this section, or is equipped with a baghouse (fabric filter) and you do not operate a bag leak detection system as provided by paragraph (c)(8)(i)(B) of this section.
                (i) PMDS requirements. (A) The PMDS must be certified by the manufacturer to be capable of continuously detecting and recording particulate matter emissions at concentrations of 1.0 milligrams per actual cubic meter unless you demonstrate, under § 63.1209(g)(1), that a higher detection limit would routinely detect particulate matter loadings during normal operations;
                (B) The particulate matter detector shall provide output of relative or absolute particulate matter loadings;
                (C) The PMDS shall be equipped with an alarm system that will sound an audible alarm when an increase in relative or absolute particulate loadings is detected over the set-point;
                (D) You must install, operate, and maintain the PMDS in a manner consistent with the provisions of paragraph (c)(9) of this section and available written guidance from the U.S. Environmental Protection Agency or, in the absence of such written guidance, the manufacturer's written specifications and recommendations for installation, operation, maintenance and quality assurance of the system.
                (1) Set-points established without extrapolation. If you establish the alarm set-point without extrapolation under paragraph (c)(9)(iii)(A) of this section, you must request approval from the regulatory authority, in the continuous monitoring system test plan, of the quality assurance procedures that will reasonably ensure that PMDS response values below the alarm set-point correspond to PM emission concentrations below those demonstrated during the comprehensive performance test. Your recommended quality assurance procedures may include periodic testing under as-found conditions (i.e., normal operations) to obtain additional PM concentration and PMDS response run pairs, as warranted.
                (2) Set-points established with extrapolation. If you establish the alarm set-point by extrapolation under paragraph (c)(9)(iii)(B) of this section, you must request approval from the regulatory authority, in the continuous monitoring system test plan, of the quality assurance procedures that will reasonably ensure that PMDS response values below the alarm set-point correspond to PM emission concentrations below the value that correlates to the alarm set-point.
                (E) You must include procedures for installation, operation, maintenance, and quality assurance of the PMDS in the site-specific continuous monitoring system test plan required under §§ 63.1207(e) and 63.8(e)(3);
                (F) Where multiple detectors are required to monitor multiple control devices, the system's instrumentation and alarm system may be shared among the detectors.
                (G) You must establish the alarm set-point as a 6-hour rolling average as provided by paragraphs (c)(9)(ii), (c)(9)(iii), and (c)(9)(iv) of this section;
                (H) Your PMDS must complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute period. You must update the 6-hour rolling average of the detector response each hour with a one-hour block average that is the average of the detector responses over each 15-minute block; and
                (I) If you exceed the alarm set-point (or if your PMDS malfunctions), you must comply with the corrective measures under paragraph (c)(9)(vii) of this section.
                (ii) Establishing the alarm set-point for operations under the Documentation of Compliance. You must establish the alarm set-point for operations under the Documentation of Compliance (i.e., after the compliance date but prior to submitting a Notification of Compliance subsequent to conducting the initial comprehensive performance test) of an existing source as follows:

                (A) You must obtain a minimum of three pairs of Method 5 or 5I data, provided in appendix A-3 to part 60 of this chapter, and PMDS data to establish an approximate correlation curve. Data obtained up to 60 months prior to the compliance date may be used provided that the design and operation of the combustor or PMDS has not changed in a manner that may adversely affect the correlation of PM concentrations and PMDS response.
                
                (B) You must request approval from the regulatory authority, in the continuous monitoring system test plan, of your determination whether multiple correlation curves are needed considering the design and operation of your combustor and PMDS.
                (C) You must approximate the correlation of the reference method data to the PMDS data.
                (1) You may assume a linear correlation of the PMDS response to particulate matter emission concentrations;
                (2) You may include a zero point correlation value. To establish a zero point, you must follow one or more of the following steps:
                (i) Zero point data for in-situ instruments should be obtained, to the extent possible, by removing the instrument from the stack and monitoring ambient air on a test bench;
                (ii) Zero point data for extractive instruments should be obtained by removing the extractive probe from the stack and drawing in clean ambient air;
                (iii) Zero point data also can be obtained by performing manual reference method measurements when the flue gas is free of PM emissions or contains very low PM concentrations (e.g., when your process is not operating, but the fans are operating or your source is combusting only natural gas); and
                (iv) If none of the steps in paragraphs (c)(9)(ii)(B)(2)(i) through (iii) of this section are possible, you must estimate the monitor response when no PM is in the flue gas (e.g., 4 mA = 0 mg/acm).
                (3) For reference method data that were obtained from runs during a test condition where controllable operating factors were held constant, you must average the test run averages of PM concentrations and PMDS responses to obtain a single pair of data for PM concentration and PMDS response. You may use this pair of data and the zero point to define a linear correlation model for the PMDS.
                (D) You must establish the alarm set-point as the PMDS response that corresponds to a PM concentration that is 50% of the PM emission standard or 125% of the highest PM concentration used to develop the correlation, whichever is greater. For reference method data that were obtained from runs during a test condition where controllable operating factors were held constant, you must use the average of the test run averages of PM concentrations for extrapolating the alarm set-point. The PM emission concentration used to extrapolate the alarm set-point must not exceed the PM emission standard, however.
                (iii) Establishing the initial alarm set-point for operations under the Notification of Compliance. You must establish the initial alarm set-point for operations under the Notification of Compliance as provided by either paragraph (c)(9)(iii)(A) or paragraph (c)(9)(iii)(B) of this section. You must periodically revise the alarm set-point as provided by paragraph (c)(9)(iv) of this section.
                (A) Establishing the initial set-point without extrapolation. (1) If you establish the initial alarm set-point without extrapolation, the alarm set-point is the average of the test run averages of the PMDS response during the runs of the comprehensive performance test that document compliance with the PM emission standard.
                (2) During the comprehensive performance test, you may simulate PM emission concentrations at the upper end of the range of normal operations by means including feeding high levels of ash and detuning the emission control equipment.
                (B) Establishing the initial set-point by extrapolation. You may extrapolate the particulate matter detector response to establish the alarm set-point under the following procedures:
                (1) You must request approval from the regulatory authority, in the continuous monitoring system test plan, of the procedures you will use to establish an approximate correlation curve using the three pairs of Method 5 or 5I data (see methods in appendix A-3 of part 60 of this chapter) and PMDS data from the comprehensive performance test, the data pairs used to establish the correlation curve for the Documentation of Compliance under paragraph (c)(9)(ii) of this section, and additional data pairs, as warranted.
                (2) You must request approval from the regulatory authority, in the continuous monitoring system test plan, of your determination of whether multiple correlation curves are needed considering the design and operation of your combustor and PMDS. If so, you must recommend the number of data pairs needed to establish those correlation curves and how the data will be obtained.
                (3) During the comprehensive performance test, you may simulate PM emission concentrations at the upper end of the range of normal operations by means including feeding high levels of ash and detuning the emission control equipment.
                (4) Data obtained up to 60 months prior to the comprehensive performance test may be used provided that the design and operation of the combustor or PMDS has not changed in a manner that may adversely affect the correlation of PM concentrations and PMDS response.
                (5) You may include a zero point correlation value. To establish a zero point, you must follow the procedures under paragraph (c)(9)(ii)(C)(2) of this section.
                (6) You must use a least-squares regression model to correlate PM concentrations to PMDS responses for data pairs. You may assume a linear regression model approximates the relationship between PM concentrations and PMDS responses.
                (7) You must establish the alarm set-point as the PMDS response that corresponds to a PM concentration that is 50% of the PM emission standard or 125% of the highest PM concentration used to develop the correlation, whichever is greater. The emission concentration used to extrapolate the PMDS response must not exceed the PM emission standard.
                (iv) Revising the Notification of Compliance alarm set-point—(A) Revising set-points established without extrapolation. If you establish the alarm set-point without extrapolation under paragraph (c)(9)(iii)(A) of this section, you must establish a new alarm set-point in the Notification of Compliance following each comprehensive performance test as the average of the test run averages of the PMDS response during the runs of the comprehensive performance test that document compliance with the PM emission standard.
                (B) Revising set-points established with extrapolation. If you establish the alarm set-point by extrapolation under paragraph (c)(9)(iii)(B) of this section, you must request approval from the regulatory authority, in the continuous monitoring system test plan, of the procedures for periodically revising the alarm set-point, considering the additional data pairs obtained during periodic comprehensive performance tests and data pairs obtained from other tests, such as for quality assurance.
                (v) Quality assurance—(A) Set-points established without extrapolation. If you establish the alarm set-point without extrapolation under paragraph (c)(9)(iii)(A) of this section, you must request approval from the regulatory authority, in the continuous monitoring system test plan, of the quality assurance procedures that reasonably ensure that PMDS response values below the alarm set-point correspond to PM emission concentrations below the average of the PM concentrations demonstrated during the comprehensive performance test. Your recommended quality assurance procedures may include periodic testing under as-found conditions (i.e., normal operations) to obtain additional PM concentration and PMDS response run pairs, as warranted.
                (B) Set-points established with extrapolation. If you establish the alarm set-point by extrapolation under paragraph (c)(9)(iii)(B) of this section, you must request approval from the regulatory authority, in the continuous monitoring system test plan, of the quality assurance procedures that reasonably ensure that PMDS response values below the alarm set-point correspond to PM emission concentrations below the value that correlated to the alarm set-point.
                (vi) PMDS are used for compliance assurance only. For a PMDS for which the alarm set-point is established by extrapolation using a correlation curve under paragraphs (c)(9)(ii), (c)(9)(iii)(B), and (c)(9)(iv)(B) of this section, an exceedance of the PMDS response that appears to correlate with a PM concentration that exceeds the PM emission standard is not by itself evidence that the standard has been exceeded.
                
                (vii) PMDS corrective measures requirements. The operating and maintenance plan required by paragraph (c)(7) of this section must include a corrective measures plan that specifies the procedures you will follow in the case of a PMDS alarm or malfunction. The corrective measures plan must include, at a minimum, the procedures used to determine and record the time and cause of the alarm or PMDS malfunction as well as the corrective measures taken to correct the control device or PMDS malfunction or minimize emissions as specified below. Failure to initiate the corrective measures required by this paragraph is failure to ensure compliance with the emission standards in this subpart.
                (A) You must initiate the procedures used to determine the cause of the alarm or PMDS malfunction within 30 minutes of the time the alarm first sounds or the PMDS malfunctions; and
                (B) You must alleviate the cause of the alarm or the PMDS malfunction by taking the necessary corrective measure(s) which may include shutting down the combustor.
                (viii) Excessive exceedances notification. If you operate the combustor when the detector response exceeds the alarm set-point or when the PMDS is malfunctioning more than 5 percent of the time during any 6-month block time period, you must submit a notification to the Administrator within 30 days of the end of the 6-month block time period that describes the causes of the exceedances and the revisions to the design, operation, or maintenance of the combustor, emission control device, or PMDS you are taking to minimize exceedances. To document compliance with this requirement:
                (A) You must keep records of the date, time, and duration of each alarm and PMDS malfunction, the time corrective action was initiated and completed, and a brief description of the cause of the alarm or PMDS malfunction and the corrective action taken;
                (B) You must record the percent of the operating time during each 6-month period that the alarm sounds and the PMDS malfunctions;
                (C) If inspection of the emission control device demonstrates that no corrective action is required, then no alarm time is counted; and
                (D) If corrective action to the emission control device is required, each alarm shall be counted as a minimum of 1 hour. Each PMDS malfunction shall also be counted as a minimum of 1 hour.
                [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42298, July 10, 2000; 65 FR 67271, Nov. 9, 2000; 66 FR 24272, May 14, 2001; 66 FR 35103, July 3, 2001; 66 FR 63317, Dec. 7, 2001; 67 FR 6813, Feb. 13, 2002; 67 FR 6989, Feb. 14, 2002; 67 FR 77691, Dec. 19, 2002; 70 FR 59541, Oct. 12, 2005; 70 FR 75047, Dec. 19, 2005; 71 FR 20459, Apr. 20, 2006; 71 FR 62393, Oct. 25, 2006; 73 FR 18979, Apr. 8, 2008; 73 FR 64094, Oct. 28, 2008]
              
              
                § 63.1207
                What are the performance testing requirements?
                (a) General. The provisions of § 63.7 apply, except as noted below.
                (b) Types of performance tests—(1) Comprehensive performance test. You must conduct comprehensive performance tests to demonstrate compliance with the emission standards provided by this subpart, establish limits for the operating parameters provided by § 63.1209, and demonstrate compliance with the performance specifications for continuous monitoring systems.
                (2) Confirmatory performance test. You must conduct confirmatory performance tests to:
                (i) Demonstrate compliance with the dioxin/furan emission standard when the source operates under normal operating conditions; and
                (ii) Conduct a performance evaluation of continuous monitoring systems required for compliance assurance with the dioxin/furan emission standard under § 63.1209(k).
                (3) One-Time Dioxin/Furan Test for Sources Not Subject to a Numerical Dioxin/Furan Standard. For solid fuel boilers and hydrochloric acid production furnaces, for lightweight aggregate kilns that are not subject to a numerical dioxin/furan emission standard under § 63.1221, and liquid fuel boilers that are not subject to a numerical dioxin/furan emission standard under § 63.1217, you must conduct a one-time emission test for dioxin/furan under feed and operating conditions that are most likely to reflect daily maximum operating variability, similar to a dioxin/furan comprehensive performance test.
                (i) You must conduct the dioxin/furan emissions test no later than the deadline for conducting the initial comprehensive performance test.
                (ii) You may use dioxin/furan emissions data from previous testing to meet this requirement, provided that:
                (A) The testing was conducted under feed and operating conditions that are most likely to reflect daily maximum operating variability, similar to a dioxin/furan compliance test;
                (B) You have not changed the design or operation of the source in a manner that could significantly affect stack gas dioxin/furan emission concentrations; and
                (C) The data meet quality assurance objectives that may be determined on a site-specific basis.
                (iii) You may use dioxin/furan emissions data from a source to represent emissions from another on-site source in lieu of testing (i.e., data in lieu of testing) if the design and operation, including hazardous waste feed and other feedstreams, of the sources are identical.
                (iv) You must include the results of the one-time dioxin/furan emissions test with the results of the initial comprehensive performance test in the Notification of Compliance.
                (v) You must repeat the dioxin/furan emissions test if you change the design or operation of the source in a manner that may increase dioxin/furan emissions.
                (vi) Sources that are required to perform the one-time dioxin/furan test pursuant to paragraph (b)(3) of this section are not required to perform confirmatory performance tests.
                (c) Initial comprehensive performance test—(1) Test date. Except as provided by paragraphs (c)(2) and (c)(3) of this section, you must commence the initial comprehensive performance test not later than six months after the compliance date.
                (2) Data in lieu of the initial comprehensive performance test. (i) You may request that previous emissions test data serve as documentation of conformance with the emission standards of this subpart provided that the previous testing:
                (A) Was initiated after 54 months prior to the compliance date, except as provided by paragraphs (c)(2)(iii) or (c)(2)(iv) of this section;
                (B) Results in data that meet quality assurance objectives (determined on a site-specific basis) such that the results demonstrate compliance with the applicable standards;
                (C) Was in conformance with the requirements of paragraph (g)(1) of this section; and
                (D) Was sufficient to establish the applicable operating parameter limits under § 63.1209.
                (ii) You must submit data in lieu of the initial comprehensive performance test in lieu of (i.e., if the data are in lieu of all performance testing) or with the notification of performance test required under paragraph (e) of this section.

                (iii) The data in lieu test age restriction provided in paragraph (c)(2)(i)(A) of this section does not apply for the duration of the interim standards (i.e., the standards published in the Federal Register on February 13, 2002, 67 FR 6792). See 40 CFR parts 63, 264, 265, 266, 270, and 271 revised as of July 1, 2002. Paragraph (c)(2)(i)(A) of this section does not apply until EPA promulgates permanent replacement standards pursuant to the Settlement Agreement noticed in the Federal Register on November 16, 2001 (66 FR 57715).
                (iv) The data in lieu test age restriction provided in paragraph (c)(2)(i)(A) of this section does not apply to DRE data provided you do not feed hazardous waste at a location in the combustion system other than the normal flame zone.
                (3) For incinerators, cement kilns, and lightweight aggregate kilns, you must commence the initial comprehensive performance test to demonstrate compliance with the standards under §§ 63.1219, 63.1220, and 63.1221 not later than 12 months after the compliance date.
                (d) Frequency of testing. Except as otherwise specified in paragraph (d)(4) of this section, you must conduct testing periodically as prescribed in paragraphs (d)(1) through (d)(3) of this section. The date of commencement of the initial comprehensive performance test is the basis for establishing the deadline to commence the initial confirmatory performance test and the next comprehensive performance test. You may conduct performance testing at any time prior to the required date. The deadline for commencing subsequent confirmatory and comprehensive performance testing is based on the date of commencement of the previous comprehensive performance test. Unless the Administrator grants a time extension under paragraph (i) of this section, you must conduct testing as follows:
                (1) Comprehensive performance testing. Except as otherwise specified in paragraph (d)(4) of this section, you must commence testing no later than 61 months after the date of commencing the previous comprehensive performance test used to show compliance with § 63.1216, § 63.1217, § 63.1218, § 63.1219, § 63.1220, or § 63.1221. If you submit data in lieu of the initial performance test, you must commence the subsequent comprehensive performance test within 61 months of commencing the test used to provide the data in lieu of the initial performance test.
                (2) Confirmatory performance testing. Except as otherwise specified in paragraph (d)(4) of this section, you must commence confirmatory performance testing no later than 31 months after the date of commencing the previous comprehensive performance test used to show compliance with § 63.1217, § 63.1219, § 63.1220, or § 63.1221. If you submit data in lieu of the initial performance test, you must commence the initial confirmatory performance test within 31 months of the date six months after the compliance date. To ensure that the confirmatory test is conducted approximately midway between comprehensive performance tests, the Administrator will not approve a test plan that schedules testing within 18 months of commencing the previous comprehensive performance test.
                (3) Duration of testing. You must complete performance testing within 60 days after the date of commencement, unless the Administrator determines that a time extension is warranted based on your documentation in writing of factors beyond your control that prevent you from meeting the 60-day deadline.
                (4) Applicable testing requirements under the interim standards—(i) Waiver of periodic comprehensive performance tests. Except as provided by paragraph (c)(2) of this section, you must conduct only an initial comprehensive performance test under the interim standards (§§ 63.1203 through 63.1205); all subsequent comprehensive performance testing requirements are waived under the interim standards. The provisions in the introductory text to paragraph (d) and in paragraph (d)(1) of this section apply only to tests used to demonstrate compliance with the standards under §§ 63.1219 through 63.1221.
                (ii) Waiver of confirmatory performance tests. You are not required to conduct a confirmatory test under the interim standards (§§ 63.1203 through 63.1205). The confirmatory testing requirements in the introductory text to paragraph (d) and in paragraph (d)(2) of this section apply only after you have demonstrated compliance with the standards under §§ 63.1219 through 63.1221.
                (e) Notification of performance test and CMS performance evaluation, and approval of test plan and CMS performance evaluation plan. (1) The provisions of § 63.7(b) and (c) and § 63.8(e) apply, except:
                (i) Comprehensive performance test. You must submit to the Administrator a notification of your intention to conduct a comprehensive performance test and CMS performance evaluation and a site-specific test plan and CMS performance evaluation test plan at least one year before the performance test and performance evaluation are scheduled to begin.
                (A) The Administrator will notify you of approval or intent to deny approval of the site-specific test plan and CMS performance evaluation test plan within 9 months after receipt of the original plan.
                (B) You must submit to the Administrator a notification of your intention to conduct the comprehensive performance test at least 60 calendar days before the test is scheduled to begin.
                (ii) Confirmatory performance test. You must submit to the Administrator a notification of your intention to conduct a confirmatory performance test and CMS performance evaluation and a site-specific test plan and CMS performance evaluation test plan at least 60 calendar days before the performance test is scheduled to begin. The Administrator will notify you of approval or intent to deny approval of the site-specific test plan and CMS performance evaluation test plan within 30 calendar days after receipt of the original test plans.
                (2) You must make your site-specific test plan and CMS performance evaluation test plan available to the public for review no later than 60 calendar days before initiation of the test. You must issue a public notice to all persons on your facility/public mailing list (developed pursuant to 40 CFR 70.7(h), 71.11(d)(3)(i)(E) and 124.10(c)(1)(ix)) announcing the availability of the test plans and the location where the test plans are available for review. The test plans must be accessible to the public for 60 calendar days, beginning on the date that you issue your public notice. The location must be unrestricted and provide access to the public during reasonable hours and provide a means for the public to obtain copies. The notification must include the following information at a minimum:
                (i) The name and telephone number of the source's contact person;
                (ii) The name and telephone number of the regulatory agency's contact person;
                (iii) The location where the test plans and any necessary supporting documentation can be reviewed and copied;
                (iv) The time period for which the test plans will be available for public review; and
                (v) An expected time period for commencement and completion of the performance test and CMS performance evaluation test.
                (3) Petitions for time extension if Administrator fails to approve or deny test plans. You may petition the Administrator under § 63.7(h) to obtain a “waiver” of any performance test—initial or periodic performance test; comprehensive or confirmatory test. The “waiver” would be implemented as an extension of time to conduct the performance test at a later date.
                (i) Qualifications for the waiver. (A) You may not petition the Administrator for a waiver under this section if the Administrator has issued a notification of intent to deny your test plan(s) under § 63.7(c)(3)(i)(B);
                (B) You must submit a site-specific emissions testing plan and a continuous monitoring system performance evaluation test plan at least one year before a comprehensive performance test is scheduled to begin as required by paragraph (c)(1) of this section, or at least 60 days before a confirmatory performance test is scheduled to begin as required by paragraph (d) of this section. The test plans must include all required documentation, including the substantive content requirements of paragraph (f) of this section and § 63.8(e); and
                (C) You must make a good faith effort to accommodate the Administrator's comments on the test plans.
                (ii) Procedures for obtaining a waiver and duration of the waiver. (A) You must submit to the Administrator a waiver petition or request to renew the petition under § 63.7(h) separately for each source at least 60 days prior to the scheduled date of the performance test;
                (B) The Administrator will approve or deny the petition within 30 days of receipt and notify you promptly of the decision;
                (C) The Administrator will not approve an individual waiver petition for a duration exceeding 6 months;
                (D) The Administrator will include a sunset provision in the waiver ending the waiver within 6 months;
                (E) You may submit a revised petition to renew the waiver under § 63.7(h)(3)(iii) at least 60 days prior to the end date of the most recently approved waiver petition;
                (F) The Administrator may approve a revised petition for a total waiver period up to 12 months.
                (iii) Content of the waiver. (A) You must provide documentation to enable the Administrator to determine that the source is meeting the relevant standard(s) on a continuous basis as required by § 63.7(h)(2). For extension requests for the initial comprehensive performance test, you must submit your Documentation of Compliance to assist the Administrator in making this determination.
                (B) You must include in the petition information justifying your request for a waiver, such as the technical or economic infeasibility, or the impracticality, of the affected source performing the required test, as required by § 63.7(h)(3)(iii).
                (iv) Public notice. At the same time that you submit your petition to the Administrator, you must notify the public (e.g., distribute a notice to the facility/public mailing list developed pursuant to 40 CFR 70.7(h), 71.11(d)(3)(i)(E) and 124.10(c)(1)(ix)) of your petition to waive a performance test. The notification must include all of the following information at a minimum:
                (A) The name and telephone number of the source's contact person;
                (B) The name and telephone number of the regulatory agency's contact person;
                (C) The date the source submitted its site-specific performance test plan and CMS performance evaluation test plans; and
                (D) The length of time requested for the waiver.
                (f) Content of performance test plan. The provisions of §§ 63.7(c)(2)(i)-(iii) and (v) regarding the content of the test plan apply. In addition, you must include the following information in the test plan:
                (1) Content of comprehensive performance test plan. (i) An analysis of each feedstream, including hazardous waste, other fuels, and industrial furnace feedstocks, as fired, that includes:
                (A) Heating value, levels of ash (for hazardous waste incinerators only), levels of semivolatile metals, low volatile metals, mercury, and total chlorine (organic and inorganic); and
                (B) Viscosity or description of the physical form of the feedstream;
                (ii) For organic hazardous air pollutants established by 42 U.S.C. 7412(b)(1), excluding caprolactam (CAS number 105602) as provided by § 63.60:
                (A) Except as provided by paragraph (f)(1)(ii)(D) of this section, an identification of such organic hazardous air pollutants that are present in each hazardous waste feedstream. You need not analyze for organic hazardous air pollutants that would reasonably not be expected to be found in the feedstream. You must identify any constituents you exclude from analysis and explain the basis for excluding them. You must conduct the feedstream analysis according to § 63.1208(b)(8);
                (B) An approximate quantification of such identified organic hazardous air pollutants in the hazardous waste feedstreams, within the precision produced by analytical procedures of § 63.1208(b)(8); and
                (C) A description of blending procedures, if applicable, prior to firing the hazardous waste feedstream, including a detailed analysis of the materials prior to blending, and blending ratios.
                (D) The Administrator may approve on a case-by-case basis a hazardous waste feedstream analysis for organic hazardous air pollutants in lieu of the analysis required under paragraph (f)(1)(ii)(A) of this section if the reduced analysis is sufficient to ensure that the POHCs used to demonstrate compliance with the applicable DRE standards of this subpart continue to be representative of the most difficult to destroy organic compounds in your hazardous waste feedstreams;
                (iii) A detailed engineering description of the hazardous waste combustor, including:
                (A) Manufacturer's name and model number of the hazardous waste combustor;
                (B) Type of hazardous waste combustor;
                (C) Maximum design capacity in appropriate units;
                (D) Description of the feed system for each feedstream;
                (E) Capacity of each feed system;
                (F) Description of automatic hazardous waste feed cutoff system(s);
                (G) Description of the design, operation, and maintenance practices for any air pollution control system; and
                (H) Description of the design, operation, and maintenance practices of any stack gas monitoring and pollution control monitoring systems;

                (iv) A detailed description of sampling and monitoring procedures including sampling and monitoring locations in the system, the equipment to be used, sampling and monitoring frequency, and planned analytical procedures for sample analysis;
                (v) A detailed test schedule for each hazardous waste for which the performance test is planned, including date(s), duration, quantity of hazardous waste to be burned, and other relevant factors;
                (vi) A detailed test protocol, including, for each hazardous waste identified, the ranges of hazardous waste feedrate for each feed system, and, as appropriate, the feedrates of other fuels and feedstocks, and any other relevant parameters that may affect the ability of the hazardous waste combustor to meet the emission standards;
                (vii) A description of, and planned operating conditions for, any emission control equipment that will be used;
                (viii) Procedures for rapidly stopping the hazardous waste feed and controlling emissions in the event of an equipment malfunction;
                (ix) A determination of the hazardous waste residence time as required by § 63.1206(b)(11);
                (x) If you are requesting to extrapolate metal feedrate limits from comprehensive performance test levels under §§ 63.1209(l)(1)(v) or 63.1209(n)(2)(vii):
                (A) A description of the extrapolation methodology and rationale for how the approach ensures compliance with the emission standards;
                (B) Documentation of the historical range of normal (i.e., other than during compliance testing) metals feedrates for each feedstream;
                (C) Documentation that the level of spiking recommended during the performance test will mask sampling and analysis imprecision and inaccuracy to the extent that the extrapolated feedrate limits adequately assure compliance with the emission standards;
                (xi) If you do not continuously monitor regulated constituents in natural gas, process air feedstreams, and feedstreams from vapor recovery systems under § 63.1209(c)(5), you must include documentation of the expected levels of regulated constituents in those feedstreams;
                (xii) Documentation justifying the duration of system conditioning required to ensure the combustor has achieved steady-state operations under performance test operating conditions, as provided by paragraph (g)(1)(iii) of this section;
                (xiii) For cement kilns with in-line raw mills, if you elect to use the emissions averaging provision of this subpart, you must notify the Administrator of your intent in the initial (and subsequent) comprehensive performance test plan, and provide the information required by the emission averaging provision;
                (xiv) For preheater or preheater/precalciner cement kilns with dual stacks, if you elect to use the emissions averaging provision of this subpart, you must notify the Administrator of your intent in the initial (and subsequent) comprehensive performance test plan, and provide the information required by the emission averaging provision;
                (xv) If you request to use Method 23 for dioxin/furan you must provide the information required under § 63.1208(b)(1)(i)(B);
                (xvi) If you are not required to conduct performance testing to document compliance with the mercury, semivolatile metals, low volatile metals, or hydrogen chloride/chlorine gas emission standards under paragraph (m) of this section, you must include with the comprehensive performance test plan documentation of compliance with the provisions of that section.
                (xvii) If you propose to use a surrogate for measuring or monitoring gas flowrate, you must document in the comprehensive performance test plan that the surrogate adequately correlates with gas flowrate, as required by paragraph (m)(7) of this section, and § 63.1209(j)(2), (k)(3), (m)(2)(i), (n)(5)(i), and (o)(2)(i).
                (xviii) You must submit an application to request alternative monitoring under § 63.1209(g)(1) not later than with the comprehensive performance test plan, as required by § 63.1209(g)(1)(iii)(A).
                (xix) You must document the temperature location measurement in the comprehensive performance test plan, as required by §§ 63.1209(j)(1)(i) and 63.1209(k)(2)(i).

                (xx) If your source is equipped with activated carbon injection, you must document in the comprehensive performance test plan:
                (A) The manufacturer specifications for minimum carrier fluid flowrate or pressure drop, as required by § 63.1209(k)(6)(ii); and
                (B) Key parameters that affect carbon adsorption, and the operating limits you establish for those parameters based on the carbon used during the performance test, if you elect not to specify and use the brand and type of carbon used during the comprehensive performance test, as required by § 63.1209(k)(6)(iii).
                (xxi) If your source is equipped with a carbon bed system, and you elect not to specify and use the brand and type of carbon used during the comprehensive performance test, you must include in the comprehensive performance test plan key parameters that affect carbon adsorption, and the operating limits you establish for those parameters based on the carbon used during the performance test, as required by § 63.1209(k)(7)(ii).
                (xxii) If you feed a dioxin/furan inhibitor into the combustion system, you must document in the comprehensive performance test plan key parameters that affect the effectiveness of the inhibitor, and the operating limits you establish for those parameters based on the inhibitor fed during the performance test, if you elect not to specify and use the brand and type of inhibitor used during the comprehensive performance test, as required by § 63.1209(k)(9)(ii).

                (xxiii) If your source is equipped with a wet scrubber and you elect to monitor solids content of the scrubber liquid manually but believe that hourly monitoring of solids content is not warranted, you must support an alternative monitoring frequency in the comprehensive performance test plan, as required by § 63.1209(m)(1)(i)(B)(1)(i).
                (xxiv) If your source is equipped with a particulate matter control device other than a wet scrubber, baghouse, or electrostatic precipitator, you must include in the comprehensive performance test plan:

                (A) Documentation to support the operating parameter limits you establish for the control device, as required by § 63.1209(m)(1)(iv)(A)(4); and
                (B) Support for the use of manufacturer specifications if you recommend such specifications in lieu of basing operating limits on performance test operating levels, as required by § 63.1209(m)(1)(iv)(D).
                (xxv) If your source is equipped with a dry scrubber to control hydrogen chloride and chlorine gas, you must document in the comprehensive performance test plan key parameters that affect adsorption, and the limits you establish for those parameters based on the sorbent used during the performance test, if you elect not to specify and use the brand and type of sorbent used during the comprehensive performance test, as required by § 63.1209(o)(4)(iii)(A); and
                (xxvi) For purposes of calculating semivolatile metal, low volatile metal, mercury, and total chlorine (organic and inorganic), and ash feedrate limits, a description of how you will handle performance test feedstream analytical results that determines these constituents are not present at detectable levels.
                (xxvii) Such other information as the Administrator reasonably finds necessary to determine whether to approve the performance test plan.
                (2) Content of confirmatory test plan. (i) A description of your normal hydrocarbon or carbon monoxide operating levels, as specified in paragraph (g)(2)(i) of this section, and an explanation of how these normal levels were determined;
                (ii) A description of your normal applicable operating parameter levels, as specified in paragraph (g)(2)(ii) of this section, and an explanation of how these normal levels were determined;
                (iii) A description of your normal chlorine operating levels, as specified in paragraph (g)(2)(iii) of this section, and an explanation of how these normal levels were determined;
                (iv) If you use carbon injection or a carbon bed, a description of your normal cleaning cycle of the particulate matter control device, as specified in paragraph (g)(2)(iv) of this section, and an explanation of how these normal levels were determined;

                (v) A detailed description of sampling and monitoring procedures including sampling and monitoring locations in the system, the equipment to be used, sampling and monitoring frequency, and planned analytical procedures for sample analysis;
                (vi) A detailed test schedule for each hazardous waste for which the performance test is planned, including date(s), duration, quantity of hazardous waste to be burned, and other relevant factors;
                (vii) A detailed test protocol, including, for each hazardous waste identified, the ranges of hazardous waste feedrate for each feed system, and, as appropriate, the feedrates of other fuels and feedstocks, and any other relevant parameters that may affect the ability of the hazardous waste combustor to meet the dioxin/furan emission standard;
                (viii) A description of, and planned operating conditions for, any emission control equipment that will be used;
                (ix) Procedures for rapidly stopping the hazardous waste feed and controlling emissions in the event of an equipment malfunction; and
                (x) Such other information as the Administrator reasonably finds necessary to determine whether to approve the confirmatory test plan.
                (g) Operating conditions during testing. You must comply with the provisions of § 63.7(e). Conducting performance testing under operating conditions representative of the extreme range of normal conditions is consistent with the requirement of § 63.7(e)(1) to conduct performance testing under representative operating conditions.
                (1) Comprehensive performance testing—(i) Operations during testing. For the following parameters, you must operate the combustor during the performance test under normal conditions (or conditions that will result in higher than normal emissions):
                (A) Chlorine feedrate. You must feed normal (or higher) levels of chlorine during the dioxin/furan performance test;
                (B) Ash feedrate. For hazardous waste incinerators, you must conduct the following tests when feeding normal (or higher) levels of ash: The semivolatile metal and low volatile metal performance tests; and the dioxin/furan and mercury performance tests if activated carbon injection or a carbon bed is used; and
                (C) Cleaning cycle of the particulate matter control device. You must conduct the following tests when the particulate matter control device undergoes its normal (or more frequent) cleaning cycle: The particulate matter, semivolatile metal, and low volatile metal performance tests; and the dioxin/furan and mercury performance tests if activated carbon injection or a carbon bed is used.
                (ii) Modes of operation. Given that you must establish limits for the applicable operating parameters specified in § 63.1209 based on operations during the comprehensive performance test, you may conduct testing under two or more operating modes to provide operating flexibility.
                (iii) Steady-state conditions. (A) Prior to obtaining performance test data, you must operate under performance test conditions until you reach steady-state operations with respect to emissions of pollutants you must measure during the performance test and operating parameters under § 63.1209 for which you must establish limits. During system conditioning, you must ensure that each operating parameter for which you must establish a limit is held at the level planned for the performance test. You must include documentation in the performance test plan under paragraph (f) of this section justifying the duration of system conditioning.

                (B) If you own or operate a hazardous waste cement kiln that recycles collected particulate matter (i.e., cement kiln dust) into the kiln, you must sample and analyze the recycled particulate matter prior to obtaining performance test data for levels of selected metals that must be measured during performance testing to document that the system has reached steady-state conditions (i.e., that metals levels have stabilized). You must document the rationale for selecting metals that are indicative of system equilibrium and include the information in the performance test plan under paragraph (f) of this section. To determine system equilibrium, you must sample and analyze the recycled particulate matter hourly for each selected metal, unless you submit in the performance test plan a justification for reduced sampling and analysis and the Administrator approves in writing a reduced sampling and analysis frequency.
                (2) Confirmatory performance testing. You must conduct confirmatory performance testing for dioxin/furan under normal operating conditions for the following parameters:
                (i) Carbon monoxide (or hydrocarbon) CEMS emissions levels must be within the range of the average value to the maximum value allowed, except as provided by paragraph (g)(2)(v) of this section. The average value is defined as the sum of the hourly rolling average values recorded (each minute) over the previous 12 months, divided by the number of rolling averages recorded during that time. The average value must not include calibration data, startup data, shutdown data, malfunction data, and data obtained when not burning hazardous waste;
                (ii) Each operating limit (specified in § 63.1209) established to maintain compliance with the dioxin/furan emission standard must be held within the range of the average value over the previous 12 months and the maximum or minimum, as appropriate, that is allowed, except as provided by paragraph (g)(2)(v) of this section. The average value is defined as the sum of the rolling average values recorded over the previous 12 months, divided by the number of rolling averages recorded during that time. The average value must not include calibration data, startup data, shutdown data, malfunction data, and data obtained when not burning hazardous waste;
                (iii) You must feed chlorine at normal feedrates or greater; and
                (iv) If the combustor is equipped with carbon injection or carbon bed, normal cleaning cycle of the particulate matter control device.
                (v) The Administrator may approve an alternative range to that required by paragraphs (g)(2)(i) and (ii) of this section if you document in the confirmatory performance test plan that it may be problematic to maintain the required range during the test. In addition, when making the finding of compliance, the Administrator may consider test conditions outside of the range specified in the test plan based on a finding that you could not reasonably maintain the range specified in the test plan and considering factors including whether the time duration and level of the parameter when operations were out of the specified range were such that operations during the confirmatory test are determined to be reasonably representative of normal operations. In addition, the Administrator will consider the proximity of the emission test results to the standard.
                (h) Operating conditions during subsequent testing. (1) Current operating parameter limits established under § 63.1209 are waived during subsequent comprehensive performance testing.
                (2) Current operating parameter limits are also waived during pretesting prior to comprehensive performance testing for an aggregate time not to exceed 720 hours of operation (renewable at the discretion of the Administrator) under an approved test plan or if the source records the results of the pretesting. Pretesting means:
                (i) Operations when stack emissions testing for dioxin/furan, mercury, semivolatile metals, low volatile metals, particulate matter, or hydrogen chloride/chlorine gas is being performed; and
                (ii) Operations to reach steady-state operating conditions prior to stack emissions testing under paragraph (g)(1)(iii) of this section.
                (i) Time extension for subsequent performance tests. After the initial comprehensive performance test, you may request up to a one-year time extension for conducting a comprehensive or confirmatory performance test to consolidate performance testing with other state or federally required emission testing, or for other reasons deemed acceptable by the Administrator. If the Administrator grants a time extension for a comprehensive performance test, the deadlines for commencing the next comprehensive and confirmatory tests are based on the date that the subject comprehensive performance test commences.

                (1) You must submit in writing to the Administrator any request under this paragraph for a time extension for conducting a performance test.
                (2) You must include in the request for an extension for conducting a performance test the following:
                (i) A description of the reasons for requesting the time extension;
                (ii) The date by which you will commence performance testing.
                (3) The Administrator will notify you in writing of approval or intention to deny approval of your request for an extension for conducting a performance test within 30 calendar days after receipt of sufficient information to evaluate your request. The 30-day approval or denial period will begin after you have been notified in writing that your application is complete. The Administrator will notify you in writing whether the application contains sufficient information to make a determination within 30 calendar days after receipt of the original application and within 30 calendar days after receipt of any supplementary information that you submit.
                (4) When notifying you that your application is not complete, the Administrator will specify the information needed to complete the application. The Administrator will also provide notice of opportunity for you to present, in writing, within 30 calendar days after notification of the incomplete application, additional information or arguments to the Administrator to enable further action on the application.
                (5) Before denying any request for an extension for performance testing, the Administrator will notify you in writing of the Administrator's intention to issue the denial, together with:
                (i) Notice of the information and findings on which the intended denial is based; and
                (ii) Notice of opportunity for you to present in writing, within 15 calendar days after notification of the intended denial, additional information or arguments to the Administrator before further action on the request.
                (6) The Administrator's final determination to deny any request for an extension will be in writing and will set forth specific grounds upon which the denial is based. The final determination will be made within 30 calendar days after the presentation of additional information or argument (if the application is complete), or within 30 calendar days after the final date specified for the presentation if no presentation is made.
                (j) Notification of compliance—(1) Comprehensive performance test. (i) Except as provided by paragraphs (j)(4) and (j)(5) of this section, within 90 days of completion of a comprehensive performance test, you must postmark a Notification of Compliance documenting compliance with the emission standards and continuous monitoring system requirements, and identifying operating parameter limits under § 63.1209.
                (ii) Upon postmark of the Notification of Compliance, you must comply with all operating requirements specified in the Notification of Compliance in lieu of the limits specified in the Documentation of Compliance required under § 63.1211(c).
                (2) Confirmatory performance test. Except as provided by paragraph (j)(4) of this section, within 90 days of completion of a confirmatory performance test, you must postmark a Notification of Compliance documenting compliance or noncompliance with the applicable dioxin/furan emission standard.
                (3) See §§ 63.7(g), 63.9(h), and 63.1210(d) for additional requirements pertaining to the Notification of Compliance (e.g., you must include results of performance tests in the Notification of Compliance).
                (4) Time extension. You may submit a written request to the Administrator for a time extension documenting that, for reasons beyond your control, you may not be able to meet the 90-day deadline for submitting the Notification of Compliance after completion of testing. The Administrator will determine whether a time extension is warranted.
                (5) Early compliance. If you conduct the initial comprehensive performance test prior to the compliance date, you must postmark the Notification of Compliance within 90 days of completion of the performance test or by the compliance date, whichever is later.
                (k) Failure to submit a timely notification of compliance. (1) If you fail to postmark a Notification of Compliance by the specified date, you must cease hazardous waste burning immediately.
                (2) Prior to submitting a revised Notification of Compliance as provided by paragraph (k)(3) of this section, you may burn hazardous waste only for the purpose of pretesting or comprehensive performance testing and only for a maximum of 720 hours (renewable at the discretion of the Administrator).
                (3) You must submit to the Administrator a Notification of Compliance subsequent to a new comprehensive performance test before resuming hazardous waste burning.
                (l) Failure of performance test—(1) Comprehensive performance test. The provisions of this paragraph do not apply to the initial comprehensive performance test if you conduct the test prior to your compliance date.
                (i) If you determine (based on CEM recordings, results of analyses of stack samples, or results of CMS performance evaluations) that you have exceeded any emission standard during a comprehensive performance test for a mode of operation, you must cease hazardous waste burning immediately under that mode of operation. You must make this determination within 90 days following completion of the performance test.
                (ii) If you have failed to demonstrate compliance with the emission standards for any mode of operation:
                (A) Prior to submitting a revised Notification of Compliance as provided by paragraph (l)(1)(ii)(C) of this section, you may burn hazardous waste only for the purpose of pretesting or comprehensive performance testing under revised operating conditions, and only for a maximum of 720 hours (renewable at the discretion of the Administrator), except as provided by paragraph (l)(3) of this section;
                (B) You must conduct a comprehensive performance test under revised operating conditions following the requirements for performance testing of this section; and
                (C) You must submit to the Administrator a Notification of Compliance subsequent to the new comprehensive performance test.
                (2) Confirmatory performance test. If you determine (based on CEM recordings, results of analyses of stack samples, or results of CMS performance evaluations) that you have failed the dioxin/furan emission standard during a confirmatory performance test, you must cease burning hazardous waste immediately. You must make this determination within 90 days following completion of the performance test. To burn hazardous waste in the future:
                (i) You must submit to the Administrator for review and approval a test plan to conduct a comprehensive performance test to identify revised limits on the applicable dioxin/furan operating parameters specified in § 63.1209(k);
                (ii) You must submit to the Administrator a Notification of Compliance with the dioxin/furan emission standard under the provisions of paragraphs (j) and (k) of this section and this paragraph (l). You must include in the Notification of Compliance the revised limits on the applicable dioxin/furan operating parameters specified in § 63.1209(k); and
                (iii) Until the Notification of Compliance is submitted, you must not burn hazardous waste except for purposes of pretesting or confirmatory performance testing, and for a maximum of 720 hours (renewable at the discretion of the Administrator), except as provided by paragraph (l)(3) of this section.
                (3) You may petition the Administrator to obtain written approval to burn hazardous waste in the interim prior to submitting a Notification of Compliance for purposes other than testing or pretesting. You must specify operating requirements, including limits on operating parameters, that you determine will ensure compliance with the emission standards of this subpart based on available information including data from the failed performance test. The Administrator will review, modify as necessary, and approve if warranted the interim operating requirements. An approval of interim operating requirements will include a schedule for submitting a Notification of Compliance.
                (m) Waiver of performance test. You are not required to conduct performance tests to document compliance with the mercury, semivolatile metals, low volatile metals, or hydrogen chloride/chlorine gas emission standards under the conditions specified in paragraphs (m)(1) or (m)(2) of this section. The waiver provisions of this paragraph apply in addition to the provisions of § 63.7(h).
                (1) Emission standards based on exhaust gas flow rate. (i) You are deemed to be in compliance with an emission standard based on the volumetric flow rate of exhaust gas (i.e., µg/dscm or ppmv) if the maximum theoretical emission concentration (MTEC) does not exceed the emission standard over the relevant averaging period specified under § 63.1209(l), (n), and (o) of this section for the standard:
                (A) Determine the feedrate of mercury, semivolatile metals, low volatile metals, or total chlorine and chloride from all feedstreams;
                (B) Determine the stack gas flowrate; and
                (C) Calculate a MTEC for each standard assuming all mercury, semivolatile metals, low volatile metals, or total chlorine (organic and inorganic) from all feedstreams is emitted;
                (ii) To document compliance with this provision, you must:
                (A) Monitor and record the feedrate of mercury, semivolatile metals, low volatile metals, and total chlorine and chloride from all feedstreams according to § 63.1209(c);
                (B) Monitor with a CMS and record in the operating record the gas flowrate (either directly or by monitoring a surrogate parameter that you have correlated to gas flowrate);
                (C) Continuously calculate and record in the operating record the MTEC under the procedures of paragraph (m)(1)(i) of this section; and
                (D) Interlock the MTEC calculated in paragraph (m)(1)(i)(C) of this section to the AWFCO system to stop hazardous waste burning when the MTEC exceeds the emission standard.
                (iii) In lieu of the requirement in paragraphs (m)(1)(ii)(C) and (D) of this section, you may:
                (A) Identify in the Notification of Compliance a minimum gas flowrate limit and a maximum feedrate limit of mercury, semivolatile metals, low volatile metals, and/or total chlorine and chloride from all feedstreams that ensures the MTEC as calculated in paragraph (m)(1)(i)(C) of this section is below the applicable emission standard; and
                (B) Interlock the minimum gas flowrate limit and maximum feedrate limit of paragraph (m)(1)(iii)(A) of this section to the AWFCO system to stop hazardous waste burning when the gas flowrate or mercury, semivolatile metals, low volatile metals, and/or total chlorine and chloride feedrate exceeds the limits of paragraph (m)(1)(iii)(A) of this section.
                (2) Emission standards based on hazardous waste thermal concentration. (i) You are deemed to be in compliance with an emission standard specified on a hazardous waste thermal concentration basis (i.e., pounds emitted per million Btu of heat input) if the HAP thermal concentration in the waste feed does not exceed the allowable HAP thermal concentration emission rate.
                (ii) To document compliance with this provision, you must:
                (A) Monitor and record the feedrate of mercury, semivolatile metals, low volatile metals, and total chlorine and chloride from all hazardous waste feedstreams in accordance with § 63.1209(c);
                (B) Determine and record the higher heating value of each hazardous waste feed;
                (C) Continuously calculate and record the thermal feed rate of all hazardous waste feedstreams by summing the products of each hazardous waste feed rate multiplied by the higher heating value of that hazardous waste;
                (D) Continuously calculate and record the total HAP thermal feed concentration for each constituent by dividing the HAP feedrate determined in paragraph (m)(2)(ii)(A) of this section by the thermal feed rate determined in paragraph (m)(2)(ii)(C) of this section for all hazardous waste feedstreams;
                (E) Interlock the HAP thermal feed concentration for each constituent with the AWFCO to stop hazardous waste feed when the thermal feed concentration exceeds the applicable thermal emission standard.

                (3) When you determine the feedrate of mercury, semivolatile metals, low volatile metals, or total chlorine and chloride for purposes of this provision, except as provided by paragraph (m)(4) of this section, you must assume that the analyte is present at the full detection limit when the feedstream analysis determines that the analyte in not detected in the feedstream.
                (4) Owners and operators of hazardous waste burning cement kilns and lightweight aggregate kilns may assume that mercury is present in raw material at half the detection limit when the raw material feedstream analysis determines that mercury is not detected.
                (5) You must state in the site-specific test plan that you submit for review and approval under paragraph (e) of this section that you intend to comply with the provisions of this paragraph. You must include in the test plan documentation that any surrogate that is proposed for gas flowrate adequately correlates with the gas flowrate.
                [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42299, July 10, 2000; 65 FR 67271, Nov. 9, 2000; 66 FR 35106, July 3, 2001; 66 FR 63318, Dec. 6, 2001; 67 FR 6814, Feb. 13, 2002; 67 FR 6990, Feb. 14, 2002; 67 FR 77691, Dec. 19, 2002; 70 FR 59546, Oct. 12, 2005; 73 FR 18980, Apr. 8, 2008; 73 FR 64096, Oct. 28, 2008]
              
              
                § 63.1208
                What are the test methods?
                (a) [Reserved]
                (b) Test methods. You must use the following test methods to determine compliance with the emissions standards of this subpart:
                (1) Dioxins and furans. (i) To determine compliance with the emission standard for dioxins and furans, you must use:

                (A) Method 0023A, Sampling Method for Polychlorinated Dibenzo-p-Dioxins and Polychlorinated Dibenzofurans emissions from Stationary Sources, EPA Publication SW-846 (incorporated by reference—see § 63.14); or
                (B) Method 23, provided in appendix A, part 60 of this chapter, after approval by the Administrator.
                (1) You may request approval to use Method 23 in the performance test plan required under § 63.1207(e)(i) and (ii).
                (2) In determining whether to grant approval to use Method 23, the Administrator may consider factors including whether dioxin/furan were detected at levels substantially below the emission standard in previous testing, and whether previous Method 0023 analyses detected low levels of dioxin/furan in the front half of the sampling train.
                (3) Sources that emit carbonaceous particulate matter, such as coal-fired boilers, and sources equipped with activated carbon injection, will be deemed not suitable for use of Method 23 unless you document that there would not be a significant improvement in quality assurance with Method 0023A.
                (ii) You must sample for a minimum of three hours, and you must collect a minimum sample volume of 2.5 dscm;
                (iii) You may assume that nondetects are present at zero concentration.
                (2) Mercury. You must use Method 29, provided in appendix A, part 60 of this chapter, to demonstrate compliance with emission standard for mercury.
                (3) Cadmium and lead. You must use Method 29, provided in appendix A, part 60 of this chapter, to determine compliance with the emission standard for cadmium and lead (combined).
                (4) Arsenic, beryllium, and chromium. You must use Method 29, provided in appendix A, part 60 of this chapter, to determine compliance with the emission standard for arsenic, beryllium, and chromium (combined).
                (5) Hydrogen chloride and chlorine gas—(i) Compliance with MACT standards. To determine compliance with the emission standard for hydrogen chloride and chlorine gas (combined), you must use:
                (A) Method 26/26A as provided in appendix A, part 60 of this chapter; or
                (B) Methods 320 or 321 as provided in appendix A, part 63 of this chapter, or

                (C) ASTM D 6735-01, Standard Test Method for Measurement of Gaseous Chlorides and Fluorides from Mineral Calcining Exhaust Sources—Impinger Method to measure emissions of hydrogen chloride, and Method 26/26A to measure emissions of chlorine gas, provided that you follow the provisions in paragraphs (b)(5)(C)(1) through (6) of this section. ASTM D 6735-01 is available for purchase from at least one of the following addresses: American Society for Testing and Materials (ASTM), 100 Barr Harbor Drive, Post Office Box C700, West Conshohocken, PA 19428-2959; or ProQuest, 300 North Zeeb Road, Ann Arbor, MI 48106.
                
                (1) A test must include three or more runs in which a pair of samples is obtained simultaneously for each run according to section 11.2.6 of ASTM Method D6735-01.
                (2) You must calculate the test run standard deviation of each set of paired samples to quantify data precision, according to Equation 1 of this section:
                
                  ER12OC05.001
                
                
                  Where:
                  
                  RSDa = The test run relative standard deviation of sample pair a, percent.
                  C1a and C2a = The HCl concentrations, milligram/dry standard cubic meter (mg/dscm), from the paired samples.
                
                
                (3) You must calculate the test average relative standard deviation according to Equation 2 of this section:
                
                  ER12OC05.002
                
                
                  Where:
                  
                  RSDTA = The test average relative standard deviation, percent.
                  RSDa = The test run relative standard deviation for sample pair a.
                  p = The number of test runs, ≥3.
                
                
                (4) If RSDTA is greater than 20 percent, the data are invalid and the test must be repeated.
                (5) The post-test analyte spike procedure of section 11.2.7 of ASTM Method D6735-01 is conducted, and the percent recovery is calculated according to section 12.6 of ASTM Method D6735-01.
                (6) If the percent recovery is between 70 percent and 130 percent, inclusive, the test is valid. If the percent recovery is outside of this range, the data are considered invalid, and the test must be repeated.
                (ii) Compliance with risk-based limits under § 63.1215. To demonstrate compliance with emission limits established under § 63.1215, you must use Method 26/26A as provided in appendix A, part 60 of this chapter, Method 320 as provided in appendix A, part 63 of this chapter, Method 321 as provided in appendix A, part 63 of this chapter, or ASTM D 6735-01, Standard Test Method for Measurement of Gaseous Chlorides and Fluorides from Mineral Calcining Exhaust Sources—Impinger Method (following the provisions of paragraphs (b)(5)(C)(1) through (6) of this section), except:
                (A) For cement kilns and sources equipped with a dry acid gas scrubber, you must use Methods 320 or 321 as provided in appendix A, part 63 of this chapter, or ASTM D 6735-01 to measure hydrogen chloride, and the back-half, caustic impingers of Method 26/26A as provided in appendix A, part 60 of this chapter to measure chlorine gas; and
                (B) For incinerators, boilers, and lightweight aggregate kilns, you must use Methods 320 or 321 as provided in appendix A, part 63 of this chapter, or ASTM D 6735-01 to measure hydrogen chloride, and Method 26/26A as provided in appendix A, part 60 of this chapter to measure total chlorine, and calculate chlorine gas by difference if:
                (1) The bromine/chlorine ratio in feedstreams is greater than 5 percent; or
                (2) The sulfur/chlorine ratio in feedstreams is greater than 50 percent.
                (6) Particulate matter. You must use Methods 5 or 5I, provided in appendix A, part 60 of this chapter, to demonstrate compliance with the emission standard for particulate matter.
                (7) Other test methods. You may use applicable test methods in EPA Publication SW-846, as incorporated by reference in paragraph (a) of this section, as necessary to demonstrate compliance with requirements of this subpart, except as otherwise specified in paragraphs (b)(2)-(b)(6) of this section.
                (8) Feedstream analytical methods. You may use any reliable analytical method to determine feedstream concentrations of metals, chlorine, and other constituents. It is your responsibility to ensure that the sampling and analysis procedures are unbiased, precise, and that the results are representative of the feedstream.
                (9) Opacity. If you determine compliance with the opacity standard under the monitoring requirements of §§ 63.1209(a)(1)(iv) and (a)(1)(v), you must use Method 9, provided in appendix A, part 60 of this chapter.
                [64 FR 53038, Sept. 30, 1999, as amended at 69 FR 18803, Apr. 9, 2004; 70 FR 34555, June 14, 2005; 70 FR 59547, Oct. 12, 2005]
              
              
                § 63.1209
                What are the monitoring requirements?
                (a) Continuous emissions monitoring systems (CEMS) and continuous opacity monitoring systems (COMS). (1)(i) You must use either a carbon monoxide or hydrocarbon CEMS to demonstrate and monitor compliance with the carbon monoxide and hydrocarbon standard under this subpart. You must also use an oxygen CEMS to continuously correct the carbon monoxide or hydrocarbon level to 7 percent oxygen.
                (ii) (A) Cement kilns under § 63.1204. Except as provided by paragraphs (a)(1)(iv) and (a)(1)(v) of the section, you must use a COMS to demonstrate and monitor compliance with the opacity standard under §§ 63.1204(a)(7) and (b)(7) at each point where emissions are vented from these affected sources including the bypass stack of a preheater or preheater/precalciner kiln with dual stacks.
                (B) Cement kilns under § 63.1220. Except as provided by paragraphs (a)(1)(iv) and (a)(1)(v) of the section and unless your source is equipped with a bag leak detection system under § 63.1206(c)(8) or a particulate matter detection system under § 63.1206(c)(9), you must use a COMS to demonstrate and monitor compliance with the opacity standard under §§ 63.1220(a)(7) and (b)(7) at each point where emissions are vented from these affected sources including the bypass stack of a preheater or preheater/precalciner kiln with dual stacks.
                (C) You must maintain and operate each COMS in accordance with the requirements of § 63.8(c) except for the requirements under § 63.8(c)(3). The requirements of § 63.1211(c) shall be complied with instead of § 63.8(c)(3); and
                (D) Compliance is based on a six-minute block average.
                (iii) You must install, calibrate, maintain, and operate a particulate matter CEMS to demonstrate and monitor compliance with the particulate matter standards under this subpart. However, compliance with the requirements in this section to install, calibrate, maintain and operate the PM CEMS is not required until such time that the Agency promulgates all performance specifications and operational requirements applicable to PM CEMS.
                (iv) If you operate a cement kiln subject to the provisions of this subpart and use a fabric filter with multiple stacks or an electrostatic precipitator with multiple stacks, you may, in lieu of installing the COMS required by paragraph (a)(1)(ii) of this section, comply with the opacity standard in accordance with the procedures of Method 9 to part 60 of this chapter:
                (A) You must conduct the Method 9 test while the affected source is operating at the highest load or capacity level reasonably expected to occur within the day;
                (B) The duration of the Method 9 test shall be at least 30 minutes each day;
                (C) You must use the Method 9 procedures to monitor and record the average opacity for each six-minute block period during the test; and
                (D) To remain in compliance, all six-minute block averages must not exceed the opacity standard.
                (v) If you operate a cement kiln subject to the provisions of this subpart and use a particulate matter control device that exhausts through a monovent, or if the use of a COMS in accordance with the installation specification of Performance Specification 1 (PS-1) of appendix B to part 60 of this chapter is not feasible, you may, in lieu of installing the COMS required by paragraph (a)(1)(ii) of this section, comply with the opacity standard in accordance with the procedures of Method 9 to part 60 of this chapter:

                (A) You must conduct the Method 9 test while the affected source is operating at the highest load or capacity level reasonably expected to occur within the day;
                
                (B) The duration of the Method 9 test shall be at least 30 minutes each day;
                (C) You must use the Method 9 procedures to monitor and record the average opacity for each six-minute block period during the test; and
                (D) To remain in compliance, all six-minute block averages must not exceed the opacity standard.
                (2) Performance specifications. You must install, calibrate, maintain, and continuously operate the CEMS and COMS in compliance with the quality assurance procedures provided in the appendix to this subpart and Performance Specifications 1 (opacity), 4B (carbon monoxide and oxygen), and 8A (hydrocarbons) in appendix B, part 60 of this chapter.
                (3) Carbon monoxide readings exceeding the span. (i) Except as provided by paragraph (a)(3)(ii) of this section, if a carbon monoxide CEMS detects a response that results in a one-minute average at or above the 3,000 ppmv span level required by Performance Specification 4B in appendix B, part 60 of this chapter, the one-minute average must be recorded as 10,000 ppmv. The one-minute 10,000 ppmv value must be used for calculating the hourly rolling average carbon monoxide level.
                (ii) Carbon monoxide CEMS that use a span value of 10,000 ppmv when one-minute carbon monoxide levels are equal to or exceed 3,000 ppmv are not subject to paragraph (a)(3)(i) of this section. Carbon monoxide CEMS that use a span value of 10,000 are subject to the same CEMS performance and equipment specifications when operating in the range of 3,000 ppmv to 10,000 ppmv that are provided by Performance Specification 4B for other carbon monoxide CEMS, except:
                (A) Calibration drift must be less than 300 ppmv; and
                (B) Calibration error must be less than 500 ppmv.
                (4) Hydrocarbon readings exceeding the span. (i) Except as provided by paragraph (a)(4)(ii) of this section, if a hydrocarbon CEMS detects a response that results in a one-minute average at or above the 100 ppmv span level required by Performance Specification 8A in appendix B, part 60 of this chapter, the one-minute average must be recorded as 500 ppmv. The one-minute 500 ppmv value must be used for calculating the hourly rolling average HC level.
                (ii) Hydrocarbon CEMS that use a span value of 500 ppmv when one-minute hydrocarbon levels are equal to or exceed 100 ppmv are not subject to paragraph (a)(4)(i) of this section. Hydrocarbon CEMS that use a span value of 500 ppmv are subject to the same CEMS performance and equipment specifications when operating in the range of 100 ppmv to 500 ppmv that are provided by Performance Specification 8A for other hydrocarbon CEMS, except:
                (A) The zero and high-level calibration gas must have a hydrocarbon level of between 0 and 100 ppmv, and between 250 and 450 ppmv, respectively;
                (B) The strip chart recorder, computer, or digital recorder must be capable of recording all readings within the CEM measurement range and must have a resolution of 2.5 ppmv;
                (C) The CEMS calibration must not differ by more than ±15 ppmv after each 24-hour period of the seven day test at both zero and high levels;
                (D) The calibration error must be no greater than 25 ppmv; and
                (E) The zero level, mid-level, and high level calibration gas used to determine calibration error must have a hydrocarbon level of 0-200 ppmv, 150-200 ppmv, and 350-400 ppmv, respectively.
                (5) Petitions to use CEMS for other standards. You may petition the Administrator to use CEMS for compliance monitoring for particulate matter, mercury, semivolatile metals, low volatile metals, and hydrogen chloride and chlorine gas under § 63.8(f) in lieu of compliance with the corresponding operating parameter limits under this section.
                (6) Calculation of rolling averages—(i) Calculation of rolling averages initially. The carbon monoxide or hydrocarbon CEMS must begin recording one-minute average values by 12:01 a.m. and hourly rolling average values by 1:01 a.m., when 60 one-minute values will be available for calculating the initial hourly rolling average for those sources that come into compliance on the regulatory compliance date. Sources that elect to come into compliance before the regulatory compliance date must begin recording one-minute and hourly rolling average values within 60 seconds and 60 minutes (when 60 one-minute values will be available for calculating the initial hourly rolling average), respectively, from the time at which compliance begins.
                (ii) Calculation of rolling averages upon intermittent operations. You must ignore periods of time when one-minute values are not available for calculating the hourly rolling average. When one-minute values become available again, the first one-minute value is added to the previous 59 values to calculate the hourly rolling average.
                (iii) Calculation of rolling averages when the hazardous waste feed is cutoff. (A) Except as provided by paragraph (a)(6)(iii)(B) of this section, you must continue monitoring carbon monoxide and hydrocarbons when the hazardous waste feed is cutoff if the source is operating. You must not resume feeding hazardous waste if the emission levels exceed the standard.
                (B) You are not subject to the CEMS requirements of this subpart during periods of time you meet the requirements of § 63.1206(b)(1)(ii) (compliance with emissions standards for nonhazardous waste burning sources when you are not burning hazardous waste).
                (7) Operating parameter limits for hydrocarbons. If you elect to comply with the carbon monoxide and hydrocarbon emission standard by continuously monitoring carbon monoxide with a CEMS, you must demonstrate that hydrocarbon emissions during the comprehensive performance test do not exceed the hydrocarbon emissions standard. In addition, the limits you establish on the destruction and removal efficiency (DRE) operating parameters required under paragraph (j) of this section also ensure that you maintain compliance with the hydrocarbon emission standard. If you do not conduct the hydrocarbon demonstration and DRE tests concurrently, you must establish separate operating parameter limits under paragraph (j) of this section based on each test and the more restrictive of the operating parameter limits applies.
                (b) Other continuous monitoring systems (CMS). (1) You must use CMS (e.g., thermocouples, pressure transducers, flow meters) to document compliance with the applicable operating parameter limits under this section.
                (2) Except as specified in paragraphs (b)(2)(i) and (ii) of this section, you must install and operate continuous monitoring systems other than CEMS in conformance with § 63.8(c)(3) that requires you, at a minimum, to comply with the manufacturer's written specifications or recommendations for installation, operation, and calibration of the system:
                (i) Calibration of thermocouples and pyrometers. The calibration of thermocouples must be verified at a frequency and in a manner consistent with manufacturer specifications, but no less frequent than once per year. You must operate and maintain optical pyrometers in accordance with manufacturer specifications unless otherwise approved by the Administrator. You must calibrate optical pyrometers in accordance with the frequency and procedures recommended by the manufacturer, but no less frequent than once per year, unless otherwise approved by the Administrator. And,
                (ii) Accuracy and calibration of weight measurement devices for activated carbon injection systems. If you operate a carbon injection system, the accuracy of the weight measurement device must be ±1 percent of the weight being measured. The calibration of the device must be verified at least once each calendar quarter at a frequency of approximately 120 days.
                (3) CMS must sample the regulated parameter without interruption, and evaluate the detector response at least once each 15 seconds, and compute and record the average values at least every 60 seconds.
                (4) The span of the non-CEMS CMS detector must not be exceeded. You must interlock the span limits into the automatic waste feed cutoff system required by § 63.1206(c)(3).
                (5) Calculation of rolling averages—(i) Calculation of rolling averages initially. Continuous monitoring systems must begin recording one-minute average values by 12:01 a.m., hourly rolling average values by 1:01 a.m. (e.g., when 60 one-minute values will be available for calculating the initial hourly rolling average), and twelve-hour rolling averages by 12:01 p.m. (e.g., when 720 one-minute averages are available to calculate a 12-hour rolling average), for those sources that come into compliance on the regulatory compliance date. Sources that elect to come into compliance before the regulatory compliance date must begin recording one-minute, hourly rolling average, and 12-hour rolling average values within 60 seconds, 60 minutes (when 60 one-minute values will be available for calculating the initial hourly rolling average), and 720 minutes (when 720 one-minute values will be available for calculating the initial 12-hour hourly rolling average) respectively, from the time at which compliance begins.
                (ii) Calculation of rolling averages upon intermittent operations. You must ignore periods of time when one-minute values are not available for calculating rolling averages. When one-minute values become available again, the first one-minute value is added to the previous one-minute values to calculate rolling averages.
                (iii) Calculation of rolling averages when the hazardous waste feed is cutoff. (A) Except as provided by paragraph (b)(5)(iii)(B) of this section, you must continue monitoring operating parameter limits with a CMS when the hazardous waste feed is cutoff if the source is operating. You must not resume feeding hazardous waste if an operating parameter exceeds its limit.
                (B) You are not subject to the CMS requirements of this subpart during periods of time you meet the requirements of § 63.1206(b)(1)(ii) (compliance with emissions standards for nonhazardous waste burning sources when you are not burning hazardous waste).
                (c) Analysis of feedstreams—(1) General. Prior to feeding the material, you must obtain an analysis of each feedstream that is sufficient to document compliance with the applicable feedrate limits provided by this section.
                (2) Feedstream analysis plan. You must develop and implement a feedstream analysis plan and record it in the operating record. The plan must specify at a minimum:
                (i) The parameters for which you will analyze each feedstream to ensure compliance with the operating parameter limits of this section;
                (ii) Whether you will obtain the analysis by performing sampling and analysis or by other methods, such as using analytical information obtained from others or using other published or documented data or information;
                (iii) How you will use the analysis to document compliance with applicable feedrate limits (e.g., if you blend hazardous wastes and obtain analyses of the wastes prior to blending but not of the blended, as-fired, waste, the plan must describe how you will determine the pertinent parameters of the blended waste);
                (iv) The test methods which you will use to obtain the analyses;
                (v) The sampling method which you will use to obtain a representative sample of each feedstream to be analyzed using sampling methods described in appendix IX, part 266 of this chapter, or an equivalent method; and
                (vi) The frequency with which you will review or repeat the initial analysis of the feedstream to ensure that the analysis is accurate and up to date.
                (3) Review and approval of analysis plan. You must submit the feedstream analysis plan to the Administrator for review and approval, if requested.
                (4) Compliance with feedrate limits. To comply with the applicable feedrate limits of this section, you must monitor and record feedrates as follows:
                (i) Determine and record the value of the parameter for each feedstream by sampling and analysis or other method;
                (ii) Determine and record the mass or volume flowrate of each feedstream by a CMS. If you determine flowrate of a feedstream by volume, you must determine and record the density of the feedstream by sampling and analysis (unless you report the constituent concentration in units of weight per unit volume (e.g., mg/l)); and
                (iii) Calculate and record the mass feedrate of the parameter per unit time.
                (5) Waiver of monitoring of constituents in certain feedstreams. You are not required to monitor levels of metals or chlorine in the following feedstreams to document compliance with the feedrate limits under this section provided that you document in the comprehensive performance test plan the expected levels of the constituent in the feedstream and account for those assumed feedrate levels in documenting compliance with feedrate limits: natural gas, process air, and feedstreams from vapor recovery systems.
                (d) Performance evaluations. (1) The requirements of §§ 63.8(d) (Quality control program) and (e) (Performance evaluation of continuous monitoring systems) apply, except that you must conduct performance evaluations of components of the CMS under the frequency and procedures (for example, submittal of performance evaluation test plan for review and approval) applicable to performance tests as provided by § 63.1207.
                (2) You must comply with the quality assurance procedures for CEMS prescribed in the appendix to this subpart.
                (e) Conduct of monitoring. The provisions of § 63.8(b) apply.
                (f) Operation and maintenance of continuous monitoring systems. The provisions of § 63.8(c) apply except:
                (1) Section 63.8(c)(3). The requirements of § 63.1211(c), that requires CMSs to be installed, calibrated, and operational on the compliance date, shall be complied with instead of section 63.8(c)(3);
                (2) Section 63.8(c)(4)(ii). The performance specifications for carbon monoxide, hydrocarbon, and oxygen CEMSs in subpart B, part 60 of this chapter that requires detectors to measure the sample concentration at least once every 15 seconds for calculating an average emission rate once every 60 seconds shall be complied with instead of section 63.8(c)(4)(ii); and
                (3) Sections 63.8(c)(4)(i), (c)(5), and (c)(7)(i)(C) pertaining to COMS apply only to owners and operators of hazardous waste burning cement kilns.
                (g) Alternative monitoring requirements other than continuous emissions monitoring systems (CEMS)—(1) Requests to use alternatives to operating parameter monitoring requirements. (i) You may submit an application to the Administrator under this paragraph for approval of alternative operating parameter monitoring requirements to document compliance with the emission standards of this subpart. For requests to use additional CEMS, however, you must use paragraph (a)(5) of this section and § 63.8(f). Alternative requests to operating parameter monitoring requirements that include unproven monitoring methods may not be made under this paragraph and must be made under § 63.8(f).
                (ii) You may submit an application to waive an operating parameter limit specified in this section based on documentation that neither that operating parameter limit nor an alternative operating parameter limit is needed to ensure compliance with the emission standards of this subpart.
                (iii) You must comply with the following procedures for applications submitted under paragraphs (g)(1)(i) and (ii) of this section:
                (A) Timing of the application. You must submit the application to the Administrator not later than with the comprehensive performance test plan.
                (B) Content of the application. You must include in the application:
                (1) Data or information justifying your request for an alternative monitoring requirement (or for a waiver of an operating parameter limit), such as the technical or economic infeasibility or the impracticality of using the required approach;
                (2) A description of the proposed alternative monitoring requirement, including the operating parameter to be monitored, the monitoring approach/technique (e.g., type of detector, monitoring location), the averaging period for the limit, and how the limit is to be calculated; and
                (3) Data or information documenting that the alternative monitoring requirement would provide equivalent or better assurance of compliance with the relevant emission standard, or that it is the monitoring requirement that best assures compliance with the standard and that is technically and economically practicable.
                (C) Approval of request to use an alternative monitoring requirement or waive an operating parameter limit. The Administrator will notify you of approval or intention to deny approval of the request within 90 calendar days after receipt of the original request and within 60 calendar days after receipt of any supplementary information that you submit. The Administrator will not approve an alternative monitoring request unless the alternative monitoring requirement provides equivalent or better assurance of compliance with the relevant emission standard, or is the monitoring requirement that best assures compliance with the standard and that is technically and economically practicable. Before disapproving any request, the Administrator will notify you of the Administrator's intention to disapprove the request together with:
                (1) Notice of the information and findings on which the intended disapproval is based; and
                (2) Notice of opportunity for you to present additional information to the Administrator before final action on the request. At the time the Administrator notifies you of intention to disapprove the request, the Administrator will specify how much time you will have after being notified of the intended disapproval to submit the additional information.
                (D) Responsibility of owners and operators. You are responsible for ensuring that you submit any supplementary and additional information supporting your application in a timely manner to enable the Administrator to consider your application during review of the comprehensive performance test plan. Neither your submittal of an application, nor the Administrator's failure to approve or disapprove the application, relieves you of the responsibility to comply with the provisions of this subpart.
                (iv) Dual standards that incorporate the interim standards for HAP metals—(A) Semivolatile and low volatile metals. You may petition the Administrator to waive a feedrate operating parameter limit under paragraph (n)(2) of this section for either the emission standards expressed in a thermal emissions format or the interim standards based on documentation that the feedrate operating parameter limit is not needed to ensure compliance with the relevant standard on a continuous basis.
                (B) Mercury. You may petition the Administrator to waive a feedrate operating parameter limit under paragraph (l)(1) of this section for either the feed concentration standard under §§ 63.1220(a)(2)(i) and (b)(2)(i) or the interim standards based on documentation that the feedrate operating parameter limit is not needed to ensure compliance with the relevant standard on a continuous basis.
                (2) Administrator's discretion to specify additional or alternative requirements. The Administrator may determine on a case-by-case basis at any time (e.g., during review of the comprehensive performance test plan, during compliance certification review) that you may need to limit additional or alternative operating parameters (e.g., opacity in addition to or in lieu of operating parameter limits on the particulate matter control device) or that alternative approaches to establish limits on operating parameters may be necessary to document compliance with the emission standards of this subpart.
                (h) Reduction of monitoring data. The provisions of § 63.8(g) apply.
                (i) When an operating parameter is applicable to multiple standards. Paragraphs (j) through (p) of this section require you to establish limits on operating parameters based on comprehensive performance testing to ensure you maintain compliance with the emission standards of this subpart. For several parameters, you must establish a limit for the parameter to ensure compliance with more than one emission standard. An example is a limit on minimum combustion chamber temperature to ensure compliance with both the DRE standard of paragraph (j) of this section and the dioxin/furan standard of paragraph (k) of this section. If the performance tests for such standards are not performed simultaneously, the most stringent limit for a parameter derived from independent performance tests applies.
                (j) DRE. To remain in compliance with the destruction and removal efficiency (DRE) standard, you must establish operating limits during the comprehensive performance test (or during a previous DRE test under provisions of § 63.1206(b)(7)) for the following parameters, unless the limits are based on manufacturer specifications, and comply with those limits at all times that hazardous waste remains in the combustion chamber (i.e., the hazardous waste residence time has not transpired since the hazardous waste feed cutoff system was activated):
                (1) Minimum combustion chamber temperature. (i) You must measure the temperature of each combustion chamber at a location that best represents, as practicable, the bulk gas temperature in the combustion zone. You must document the temperature measurement location in the test plan you submit under § 63.1207(e);
                (ii) You must establish a minimum hourly rolling average limit as the average of the test run averages;
                (2) Maximum flue gas flowrate or production rate. (i) As an indicator of gas residence time in the control device, you must establish and comply with a limit on the maximum flue gas flowrate, the maximum production rate, or another parameter that you document in the site-specific test plan as an appropriate surrogate for gas residence time, as the average of the maximum hourly rolling averages for each run.
                (ii) You must comply with this limit on a hourly rolling average basis;
                (3) Maximum hazardous waste feedrate. (i) You must establish limits on the maximum pumpable and total (i.e., pumpable and nonpumpable) hazardous waste feedrate for each location where hazardous waste is fed.
                (ii) You must establish the limits as the average of the maximum hourly rolling averages for each run.
                (iii) You must comply with the feedrate limit(s) on a hourly rolling average basis;
                (4) Operation of waste firing system. You must specify operating parameters and limits to ensure that good operation of each hazardous waste firing system is maintained.
                (k) Dioxins and furans. You must comply with the dioxin and furans emission standard by establishing and complying with the following operating parameter limits. You must base the limits on operations during the comprehensive performance test, unless the limits are based on manufacturer specifications.
                (1) Gas temperature at the inlet to a dry particulate matter control device. (i) For sources other than a lightweight aggregate kiln, if the combustor is equipped with an electrostatic precipitator, baghouse (fabric filter), or other dry emissions control device where particulate matter is suspended in contact with combustion gas, you must establish a limit on the maximum temperature of the gas at the inlet to the device on an hourly rolling average. You must establish the hourly rolling average limit as the average of the test run averages.
                (ii) For hazardous waste burning lightweight aggregate kilns, you must establish a limit on the maximum temperature of the gas at the exit of the (last) combustion chamber (or exit of any waste heat recovery system) on an hourly rolling average. The limit must be established as the average of the test run averages;
                (2) Minimum combustion chamber temperature. (i) For sources other than cement kilns, you must measure the temperature of each combustion chamber at a location that best represents, as practicable, the bulk gas temperature in the combustion zone. You must document the temperature measurement location in the test plan you submit under §§ 63.1207(e) and (f);
                (ii) You must establish a minimum hourly rolling average limit as the average of the test run averages.
                (3) Maximum flue gas flowrate or production rate. (i) As an indicator of gas residence time in the control device, you must establish and comply with a limit on the maximum flue gas flowrate, the maximum production rate, or another parameter that you document in the site-specific test plan as an appropriate surrogate for gas residence time, as the average of the maximum hourly rolling averages for each run.
                (ii) You must comply with this limit on a hourly rolling average basis;
                (4) Maximum hazardous waste feedrate. (i) You must establish limits on the maximum pumpable and total (pumpable and nonpumpable) hazardous waste feedrate for each location where waste is fed.

                (ii) You must establish the limits as the average of the maximum hourly rolling averages for each run.
                
                (iii) You must comply with the feedrate limit(s) on a hourly rolling average basis;
                (5) Particulate matter operating limit. If your combustor is equipped with an activated carbon injection system, you must establish operating parameter limits on the particulate matter control device as specified by paragraph (m)(1) of this section;
                (6) Activated carbon injection parameter limits. If your combustor is equipped with an activated carbon injection system:
                (i) Carbon feedrate. You must establish a limit on minimum carbon injection rate on an hourly rolling average calculated as the average of the test run averages. If your carbon injection system injects carbon at more than one location, you must establish a carbon feedrate limit for each location.
                (ii) Carrier fluid. You must establish a limit on minimum carrier fluid (gas or liquid) flowrate or pressure drop as an hourly rolling average based on the manufacturer's specifications. You must document the specifications in the test plan you submit under §§ 63.1207(e) and (f);
                (iii) Carbon specification. (A) You must specify and use the brand (i.e., manufacturer) and type of carbon used during the comprehensive performance test until a subsequent comprehensive performance test is conducted, unless you document in the site-specific performance test plan required under §§ 63.1207(e) and (f) key parameters that affect adsorption and establish limits on those parameters based on the carbon used in the performance test.
                (B) You may substitute at any time a different brand or type of carbon provided that the replacement has equivalent or improved properties compared to the carbon used in the performance test and conforms to the key sorbent parameters you identify under paragraph (k)(6)(iii)(A) of this section. You must include in the operating record documentation that the substitute carbon will provide the same level of control as the original carbon.
                (7) Carbon bed parameter limits. If your combustor is equipped with a carbon bed system:
                (i) Monitoring bed life. You must:
                (A) Monitor performance of the carbon bed consistent with manufacturer's specifications and recommendations to ensure the carbon bed (or bed segment for sources with multiple segments) has not reached the end of its useful life to minimize dioxin/furan and mercury emissions at least to the levels required by the emission standards;
                (B) Document the monitoring procedures in the operation and maintenance plan;
                (C) Record results of the performance monitoring in the operating record; and
                (D) Replace the bed or bed segment before it has reached the end of its useful life to minimize dioxin/furan and mercury emissions at least to the levels required by the emission standards.
                (ii) Carbon specification. (A) You must specify and use the brand (i.e., manufacturer) and type of carbon used during the comprehensive performance test until a subsequent comprehensive performance test is conducted, unless you document in the site-specific performance test plan required under §§ 63.1207(e) and (f) key parameters that affect adsorption and establish limits on those parameters based on the carbon used in the performance test.
                (B) You may substitute at any time a different brand or type of carbon provided that the replacement has equivalent or improved properties compared to the carbon used in the performance test. You must include in the operating record documentation that the substitute carbon will provide an equivalent or improved level of control as the original carbon.
                (iii) Maximum temperature. You must measure the temperature of the carbon bed at either the bed inlet or exit and you must establish a maximum temperature limit on an hourly rolling average as the average of the test run averages.
                (8) Catalytic oxidizer parameter limits. If your combustor is equipped with a catalytic oxidizer, you must establish limits on the following parameters:
                (i) Minimum flue gas temperature at the entrance of the catalyst. You must establish a limit on minimum flue gas temperature at the entrance of the catalyst on an hourly rolling average as the average of the test run averages.
                
                (ii) Maximum time in-use. You must replace a catalytic oxidizer with a new catalytic oxidizer when it has reached the maximum service time specified by the manufacturer.
                (iii) Catalyst replacement specifications. When you replace a catalyst with a new one, the new catalyst must be equivalent to or better than the one used during the previous comprehensive test, as measured by:
                (A) Catalytic metal loading for each metal;
                (B) Space time, expressed in the units s−1, the maximum rated volumetric flow of combustion gas through the catalyst divided by the volume of the catalyst; and
                (C) Substrate construction, including materials of construction, washcoat type, and pore density.
                (iv) Maximum flue gas temperature. You must establish a maximum flue gas temperature limit at the entrance of the catalyst as an hourly rolling average, based on manufacturer's specifications.
                (9) Inhibitor feedrate parameter limits. If you feed a dioxin/furan inhibitor into the combustion system, you must establish limits for the following parameters:
                (i) Minimum inhibitor feedrate. You must establish a limit on minimum inhibitor feedrate on an hourly rolling average as the average of the test run averages.
                (ii) Inhibitor specifications. (A) You must specify and use the brand (i.e., manufacturer) and type of inhibitor used during the comprehensive performance test until a subsequent comprehensive performance test is conducted, unless you document in the site-specific performance test plan required under §§ 63.1207(e) and (f) key parameters that affect the effectiveness of the inhibitor and establish limits on those parameters based on the inhibitor used in the performance test.
                (B) You may substitute at any time a different brand or type of inhibitor provided that the replacement has equivalent or improved properties compared to the inhibitor used in the performance test and conforms to the key parameters you identify under paragraph (k)(9)(ii)(A) of this section. You must include in the operating record documentation that the substitute inhibitor will provide the same level of control as the original inhibitor.
                (l) Mercury. You must comply with the mercury emission standard by establishing and complying with the following operating parameter limits. You must base the limits on operations during the comprehensive performance test, unless the limits are based on manufacturer specifications.
                (1) Feedrate of mercury. (i) For incinerators and solid fuel boilers, when complying with the mercury emission standards under §§ 63.1203, 63.1216 and 63.1219, you must establish a 12-hour rolling average limit for the total feedrate of mercury in all feedstreams as the average of the test run averages.
                (ii) For liquid fuel boilers, when complying with the mercury emission standards of § 63.1217, you must establish a rolling average limit for the mercury feedrate as follows on an averaging period not to exceed an annual rolling average:
                (A) You must calculate a mercury system removal efficiency for each test run and calculate the average system removal efficiency of the test run averages. If emissions exceed the mercury emission standard during the comprehensive performance test, it is not a violation because the averaging period for the mercury emission standard is (not-to-exceed) one year and compliance is based on compliance with the mercury feedrate limit with an averaging period not-to-exceed one year.
                (B) If you burn hazardous waste with a heating value of 10,000 Btu/lb or greater, you must calculate the mercury feedrate limit as follows:
                (1) The mercury feedrate limit is the emission standard divided by [1 − system removal efficiency].
                (2) The mercury feedrate limit is a hazardous waste thermal concentration limit expressed as pounds of mercury in hazardous waste feedstreams per million Btu of hazardous waste fired.
                (3) You must comply with the hazardous waste mercury thermal concentration limit by determining the feedrate of mercury in all hazardous waste feedstreams (lb/hr) at least once a minute and the hazardous waste thermal feedrate (MM Btu/hr) at least once a minute to calculate a 60-minute average thermal emission concentration as [hazardous waste mercury feedrate (lb/hr) / hazardous waste thermal feedrate (MM Btu/hr)].
                (4) You must calculate a rolling average hazardous waste mercury thermal concentration that is updated each hour.
                (5) If you select an averaging period for the feedrate limit that is greater than a 12-hour rolling average, you must calculate the initial rolling average as though you had selected a 12-hour rolling average, as provided by paragraph (b)(5)(i) of this section. Thereafter, you must calculate rolling averages using either one-minute or one-hour updates. Hourly updates shall be calculated using the average of the one-minute average data for the preceding hour. For the period beginning with initial operation under this standard until the source has operated for the full averaging period that you select, the average feedrate shall be based only on actual operation under this standard.
                (C) If you burn hazardous waste with a heating value of less than 10,000 Btu/lb, you must calculate the mercury feedrate limit as follows:
                (1) You must calculate the mercury feedrate limit as the mercury emission standard divided by [1 − System Removal Efficiency].
                (2) The feedrate limit is expressed as a mass concentration per unit volume of stack gas (µgm/dscm) and is converted to a mass feedrate (lb/hr) by multiplying it by the average stack gas flowrate of the test run averages.
                (3) You must comply with the feedrate limit by determining the mercury feedrate (lb/hr) at least once a minute to calculate a 60-minute average feedrate.
                (4) You must update the rolling average feedrate each hour with this 60-minute feedrate measurement.
                (5) If you select an averaging period for the feedrate limit that is greater than a 12-hour rolling average, you must calculate the initial rolling average as though you had selected a 12-hour rolling average, as provided by paragraph (b)(5)(i) of this section. Thereafter, you must calculate rolling averages using either one-minute or one-hour updates. Hourly updates shall be calculated using the average of the one-minute average data for the preceding hour. For the period beginning with initial operation under this standard until the source has operated for the full averaging period that you select, the average feedrate shall be based only on actual operation under this standard.
                (D) If your boiler is equipped with a wet scrubber, you must comply with the following unless you document in the performance test plan that you do not feed chlorine at rates that may substantially affect the system removal efficiency of mercury for purposes of establishing a mercury feedrate limit based on the system removal efficiency during the test:
                (1) Scrubber blowdown must be minimized during a pretest conditioning period and during the performance test:
                (2) Scrubber water must be preconditioned so that mercury in the water is at equilibrium with stack gas at the mercury feedrate level of the performance test; and
                (3) You must establish an operating limit on minimum pH of scrubber water as the average of the test run averages and comply with the limit on an hourly rolling average.
                (iii) For cement kilns:
                (A) When complying with the emission standards under §§ 63.1220(a)(2)(i) and (b)(2)(i), you must:
                (1) Comply with the mercury hazardous waste feed concentration operating requirement on a twelve-hour rolling average;
                (2) Monitor and record in the operating record the as-fired mercury concentration in the hazardous waste (or the weighted-average mercury concentration for multiple hazardous waste feedstreams);
                (3) Initiate an automatic waste feed cutoff that immediately and automatically cuts off the hazardous waste feed when the as-fired mercury concentration operating requirement is exceeded;

                (B) When complying with the emission standards under §§ 63.1204 and 63.1220(a)(2)(ii)(A) and (b)(2)(ii)(A), you must establish a 12-hour rolling average limit for the feedrate of mercury in all feedstreams as the average of the test run averages;
                (C) Except as provided by paragraph (l)(1)(iii)(D) of this section, when complying with the hazardous waste maximum theoretical emission concentration (MTEC) under § 63.1220(a)(2)(ii)(B) and (b)(2)(ii)(B), you must:
                (1) Comply with the MTEC operating requirement on a twelve-hour rolling average;
                (2) Monitor and record the feedrate of mercury for each hazardous waste feedstream according to § 63.1209(c);
                (3) Monitor with a CMS and record in the operating record the gas flowrate (either directly or by monitoring a surrogate parameter that you have correlated to gas flowrate);
                (4) Continuously calculate and record in the operating record a MTEC assuming mercury from all hazardous waste feedstreams is emitted;
                (5) Initiate an automatic waste feed cutoff that immediately and automatically cuts off the hazardous waste feed when the MTEC operating requirement is exceeded;
                (D) In lieu of complying with paragraph (l)(1)(iii)(C) of this section, you may:
                (1) Identify in the Notification of Compliance a minimum gas flowrate limit and a maximum feedrate limit of mercury from all hazardous waste feedstreams that ensures the MTEC calculated in paragraph (l)(1)(iii)(C)(4) of this section is below the operating requirement under paragraphs §§ 63.1220(a)(2)(ii)(B) and (b)(2)(ii)(B); and
                (2) Initiate an automatic waste feed cutoff that immediately and automatically cuts off the hazardous waste feed when either the gas flowrate or mercury feedrate exceeds the limits identified in paragraph (l)(1)(iii)(D)(1) of this section.
                (iv) For lightweight aggregate kilns:
                (A) When complying with the emission standards under §§ 63.1205, 63.1221(a)(2)(i) and (b)(2)(i), you must establish a 12-hour rolling average limit for the total feedrate of mercury in all feedstreams as the average of the test run averages;
                (B) Except as provided by paragraph (l)(1)(iv)(C) of this section, when complying with the hazardous waste feedrate corresponding to a maximum theoretical emission concentration (MTEC) under §§ 63.1221(a)(2)(ii) and (b)(2)(ii), you must:
                (1) Comply with the MTEC operating requirement on a twelve-hour rolling average;
                (2) Monitor and record the feedrate of mercury for each hazardous waste feedstream according to § 63.1209(c);
                (3) Monitor with a CMS and record in the operating record the gas flowrate (either directly or by monitoring a surrogate parameter that you have correlated to gas flowrate);
                (4) Continuously calculate and record in the operating record a MTEC assuming mercury from all hazardous waste feedstreams is emitted;
                (5) Initiate an automatic waste feed cutoff that immediately and automatically cuts off the hazardous waste feed when the MTEC operating requirement is exceeded;
                (C) In lieu of complying with paragraph (l)(1)(iv)(B) of this section, you may:
                (1) Identify in the Notification of Compliance a minimum gas flowrate limit and a maximum feedrate limit of mercury from all hazardous waste feedstreams that ensures the MTEC calculated in paragraph (l)(1)(iv)(B)(4) of this section is below the operating requirement under paragraphs §§ 63.1221(a)(2)(ii) and (b)(2)(ii); and
                (2) Initiate an automatic waste feed cutoff that immediately and automatically cuts off the hazardous waste feed when either the gas flowrate or mercury feedrate exceeds the limits identified in paragraph (l)(1)(iv)(C)(1) of this section.
                (v) Extrapolation of feedrate levels. In lieu of establishing mercury feedrate limits as specified in paragraphs (l)(1)(i) through (iv) of this section, you may request as part of the performance test plan under §§ 63.7(b) and (c) and §§ 63.1207 (e) and (f) to use the mercury feedrates and associated emission rates during the comprehensive performance test to extrapolate to higher allowable feedrate limits and emission rates. The extrapolation methodology will be reviewed and approved, as warranted, by the Administrator. The review will consider in particular whether:
                
                (A) Performance test metal feedrates are appropriate (i.e., whether feedrates are at least at normal levels; depending on the heterogeneity of the waste, whether some level of spiking would be appropriate; and whether the physical form and species of spiked material is appropriate); and
                (B) Whether the extrapolated feedrates you request are warranted considering historical metal feedrate data.
                (2) Wet scrubber. If your combustor is equipped with a wet scrubber, you must establish operating parameter limits prescribed by paragraph (o)(3) of this section, except for paragraph (o)(3)(iv).
                (3) Activated carbon injection. If your combustor is equipped with an activated carbon injection system, you must establish operating parameter limits prescribed by paragraphs (k)(5) and (k)(6) of this section.
                (4) Activated carbon bed. If your combustor is equipped with an activated carbon bed system, you must comply with the requirements of (k)(7) of this section to assure compliance with the mercury emission standard.
                (m) Particulate matter. You must comply with the particulate matter emission standard by establishing and complying with the following operating parameter limits. You must base the limits on operations during the comprehensive performance test, unless the limits are based on manufacturer specifications.
                (1) Control device operating parameter limits (OPLs)—(i) Wet scrubbers. For sources equipped with wet scrubbers, including ionizing wet scrubbers, high energy wet scrubbers such as venturi, hydrosonic, collision, or free jet wet scrubbers, and low energy wet scrubbers such as spray towers, packed beds, or tray towers, you must establish limits on the following parameters:
                (A) For high energy scrubbers only, minimum pressure drop across the wet scrubber on an hourly rolling average, established as the average of the test run averages;
                (B) For all wet scrubbers:
                (1) To ensure that the solids content of the scrubber liquid does not exceed levels during the performance test, you must either:
                (i) Establish a limit on solids content of the scrubber liquid using a CMS or by manual sampling and analysis. If you elect to monitor solids content manually, you must sample and analyze the scrubber liquid hourly unless you support an alternative monitoring frequency in the performance test plan that you submit for review and approval; or
                (ii) Establish a minimum blowdown rate using a CMS and either a minimum scrubber tank volume or liquid level using a CMS.
                (2) For maximum solids content monitored with a CMS, you must establish a limit on a twelve-hour rolling average as the average of the test run averages.
                (3) For maximum solids content measured manually, you must establish an hourly limit, as measured at least once per hour, unless you support an alternative monitoring frequency in the performance test plan that you submit for review and approval. You must establish the maximum hourly limit as the average of the manual measurement averages for each run.
                (4) For minimum blowdown rate and either a minimum scrubber tank volume or liquid level using a CMS, you must establish a limit on an hourly rolling average as the average of the test run averages.
                (C) For high energy wet scrubbers only, you must establish limits on either the minimum liquid to gas ratio or the minimum scrubber water flowrate and maximum flue gas flowrate on an hourly rolling average. If you establish limits on maximum flue gas flowrate under this paragraph, you need not establish a limit on maximum flue gas flowrate under paragraph (m)(2) of this section. You must establish these hourly rolling average limits as the average of the test run averages; and
                (ii)-(iii) [Reserved]
                (iv) Other particulate matter control devices. For each particulate matter control device that is not a fabric filter or high energy wet scrubber, or is not an electrostatic precipitator or ionizing wet scrubber for which you elect to monitor particulate matter loadings under § 63.1206(c)(9) of this chapter for process control, you must ensure that the control device is properly operated and maintained as required by § 63.1206(c)(7) and by monitoring the operation of the control device as follows:
                (A) During each comprehensive performance test conducted to demonstrate compliance with the particulate matter emissions standard, you must establish a range of operating values for the control device that is a representative and reliable indicator that the control device is operating within the same range of conditions as during the performance test. You must establish this range of operating values as follows:
                (1) You must select a set of operating parameters appropriate for the control device design that you determine to be a representative and reliable indicator of the control device performance.
                (2) You must measure and record values for each of the selected operating parameters during each test run of the performance test. A value for each selected parameter must be recorded using a continuous monitor.
                (3) For each selected operating parameter measured in accordance with the requirements of paragraph (m)(1)(iv)(A)(1) of this section, you must establish a minimum operating parameter limit or a maximum operating parameter limit, as appropriate for the parameter, to define the operating limits within which the control device can operate and still continuously achieve the same operating conditions as during the performance test.
                (4) You must prepare written documentation to support the operating parameter limits established for the control device and you must include this documentation in the performance test plan that you submit for review and approval. This documentation must include a description for each selected parameter and the operating range and monitoring frequency required to ensure the control device is being properly operated and maintained.

                (B) You must install, calibrate, operate, and maintain a monitoring device equipped with a recorder to measure the values for each operating parameter selected in accordance with the requirements of paragraph (m)(1)(iv)(A)(1) of this section. You must install, calibrate, and maintain the monitoring equipment in accordance with the equipment manufacturer's specifications. The recorder must record the detector responses at least every 60 seconds, as required in the definition of continuous monitor.
                (C) You must regularly inspect the data recorded by the operating parameter monitoring system at a sufficient frequency to ensure the control device is operating properly. An excursion is determined to have occurred any time that the actual value of a selected operating parameter is less than the minimum operating limit (or, if applicable, greater than the maximum operating limit) established for the parameter in accordance with the requirements of paragraph (m)(1)(iv)(A)(3) of this section.
                (D) Operating parameters selected in accordance with paragraph (m)(1)(iv) of this section may be based on manufacturer specifications provided you support the use of manufacturer specifications in the performance test plan that you submit for review and approval.
                (2) Maximum flue gas flowrate or production rate. (i) As an indicator of gas residence time in the control device, you must establish a limit on the maximum flue gas flowrate, the maximum production rate, or another parameter that you document in the site-specific test plan as an appropriate surrogate for gas residence time, as the average of the maximum hourly rolling averages for each run.
                (ii) You must comply with this limit on a hourly rolling average basis;
                (3) Maximum ash feedrate. Owners and operators of hazardous waste incinerators, solid fuel boilers, and liquid fuel boilers must establish a maximum ash feedrate limit as a 12-hour rolling average based on the average of the test run averages. This requirement is waived, however, if you comply with the particulate matter detection system requirements under § 63.1206(c)(9).
                (n) Semivolatile metals and low volatility metals. You must comply with the semivolatile metal (cadmium and lead) and low volatile metal (arsenic, beryllium, and chromium) emission standards by establishing and complying with the following operating parameter limits. You must base the limits on operations during the comprehensive performance test, unless the limits are based on manufacturer specifications.
                (1) Maximum inlet temperature to dry particulate matter air pollution control device. You must establish a limit on the maximum inlet temperature to the primary dry metals emissions control device (e.g., electrostatic precipitator, baghouse) on an hourly rolling average basis as the average of the test run averages.
                (2) Maximum feedrate of semivolatile and low volatile metals—(i) General. You must establish feedrate limits for semivolatile metals (cadmium and lead) and low volatile metals (arsenic, beryllium, and chromium) as follows, except as provided by paragraph (n)(2)(vii) of this section.
                (ii) For incinerators, cement kilns, and lightweight aggregate kilns, when complying with the emission standards under §§ 63.1203, 63.1204, 63.1205, and 63.1219, and for solid fuel boilers when complying with the emission standards under § 63.1216, you must establish 12-hour rolling average limits for the total feedrate of semivolatile and low volatile metals in all feedstreams as the average of the test run averages.
                (iii) Cement kilns under § 63.1220. (A) When complying with the emission standards under § 63.1220(a)(3)(i), (a)(4)(i), (b)(3)(i), and (b)(4)(i), you must establish 12-hour rolling average feedrate limits for semivolatile and low volatile metals as the thermal concentration of semivolatile metals or low volatile metals in all hazardous waste feedstreams. You must calculate hazardous waste thermal concentrations for semivolatile metals and low volatile metals for each run as the total mass feedrate of semivolatile metals or low volatile metals for all hazardous waste feedstreams divided by the total heat input rate for all hazardous waste feedstreams. The 12-hour rolling average feedrate limits for semivolatile metals and low volatile metals are the average of the test run averages, calculated on a thermal concentration basis, for all hazardous waste feeds.
                (B) When complying with the emission standards under §§ 63.1220(a)(3)(ii), (a)(4)(ii), (b)(3)(ii), and (b)(4)(ii), you must establish 12-hour rolling average limits for the total feedrate of semivolatile and low volatile metals in all feedstreams as the average of the test run averages.
                (iv) Lightweight aggregate kilns under § 63.1221. (A) When complying with the emission standards under §§ 63.1221(a)(3)(i), (a)(4)(i), (b)(3)(i), and (b)(4)(i), you must establish 12-hour rolling average feedrate limits for semivolatile and low volatile metals as the thermal concentration of semivolatile metals or low volatile metals in all hazardous waste feedstreams as specified in paragraphs (n)(2)(iii)(A) of this section.
                (B) When complying with the emission standards under §§ 63.1221(a)(3)(ii), (a)(4)(ii), (b)(3)(ii), and (b)(4)(ii), you must establish 12-hour rolling average limits for the total feedrate of semivolatile and low volatile metals in all feedstreams as the average of the test run averages.
                (v) Liquid fuel boilers under § 63.1217—(A) Semivolatile metals. You must establish a rolling average limit for the semivolatile metal feedrate as follows on an averaging period not to exceed an annual rolling average.
                (1) System removal efficiency. You must calculate a semivolatile metal system removal efficiency for each test run and calculate the average system removal efficiency of the test run averages. If emissions exceed the semivolatile metal emission standard during the comprehensive performance test, it is not a violation because the averaging period for the semivolatile metal emission standard is one year and compliance is based on compliance with the semivolatile metal feedrate limit that has an averaging period not to exceed an annual rolling average.
                (2) Boilers that feed hazardous waste with a heating value of 10,000 Btu/lb or greater. You must calculate the semivolatile metal feedrate limit as the semivolatile metal emission standard divided by [1 − System Removal Efficiency].
                (i) The feedrate limit is a hazardous waste thermal concentration limit expressed as pounds of semivolatile metals in all hazardous waste feedstreams per million Btu of hazardous waste fed to the boiler.
                
                (ii) You must comply with the hazardous waste semivolatile metal thermal concentration limit by determining the feedrate of semivolatile metal in all hazardous waste feedstreams (lb/hr) and the hazardous waste thermal feedrate (MM Btu/hr) at least once a minute to calculate a 60-minute average thermal emission concentration as [hazardous waste semivolatile metal feedrate (lb/hr) / hazardous waste thermal feedrate (MM Btu/hr)].
                (iii) You must calculate a rolling average hazardous waste semivolatile metal thermal concentration that is updated each hour.
                (iv) If you select an averaging period for the feedrate limit that is greater than a 12-hour rolling average, you must calculate the initial rolling average as though you had selected a 12-hour rolling average, as provided by paragraph (b)(5)(i) of this section. Thereafter, you must calculate rolling averages using either one-minute or one-hour updates. Hourly updates shall be calculated using the average of the one-minute average data for the preceding hour. For the period beginning with initial operation under this standard until the source has operated for the full averaging period that you select, the average feedrate shall be based only on actual operation under this standard.
                (3) Boilers that feed hazardous waste with a heating value less than 10,000 Btu/lb. (i) You must calculate the semivolatile metal feedrate limit as the semivolatile metal emission standard divided by [1 − System Removal Efficiency].
                (ii) The feedrate limit is expressed as a mass concentration per unit volume of stack gas (µgm/dscm) and is converted to a mass feedrate (lb/hr) by multiplying it by the average stack gas flowrate (dscm/hr) of the test run averages.
                (iii) You must comply with the feedrate limit by determining the semivolatile metal feedrate (lb/hr) at least once a minute to calculate a 60-minute average feedrate.
                (iv) You must update the rolling average feedrate each hour with this 60-minute feedrate measurement.
                (v) If you select an averaging period for the feedrate limit that is greater than a 12-hour rolling average, you must calculate the initial rolling average as though you had selected a 12-hour rolling average, as provided by paragraph (b)(5)(i) of this section. Thereafter, you must calculate rolling averages using either one-minute or one-hour updates. Hourly updates shall be calculated using the average of the one-minute average data for the preceding hour. For the period beginning with initial operation under this standard until the source has operated for the full averaging period that you select, the average feedrate shall be based only on actual operation under this standard.
                (B) Chromium—(1) Boilers that feed hazardous waste with a heating value of 10,000 Btu/lb or greater. (i) The 12-hour rolling average feedrate limit is a hazardous waste thermal concentration limit expressed as pounds of chromium in all hazardous waste feedstreams per million Btu of hazardous waste fed to the boiler. You must establish the 12-hour rolling average feedrate limit as the average of the test run averages.
                (ii) You must comply with the hazardous waste chromium thermal concentration limit by determining the feedrate of chromium in all hazardous waste feedstreams (lb/hr) and the hazardous waste thermal feedrate (MMBtu/hr) at least once each minute as [hazardous waste chromium feedrate (lb/hr)/hazardous waste thermal feedrate (MMBtu/hr)].
                (2) Boilers that feed hazardous waste with a heating value less than 10,000 Btu/lb. You must establish a 12-hour rolling average limit for the total feedrate (lb/hr) of chromium in all feedstreams as the average of the test run averages.
                (vi) LVM limits for pumpable wastes. You must establish separate feedrate limits for low volatile metals in pumpable feedstreams using the procedures prescribed above for total low volatile metals. Dual feedrate limits for both pumpable and total feedstreams are not required, however, if you base the total feedrate limit solely on the feedrate of pumpable feedstreams.
                (vii) Extrapolation of feedrate levels. In lieu of establishing feedrate limits as specified in paragraphs (n)(2)(ii) through (vi) of this section, you may request as part of the performance test plan under §§ 63.7(b) and (c) and §§ 63.1207(e) and (f) to use the semivolatile metal and low volatile metal feedrates and associated emission rates during the comprehensive performance test to extrapolate to higher allowable feedrate limits and emission rates. The extrapolation methodology will be reviewed and approved, as warranted, by the Administrator. The review will consider in particular whether:
                (A) Performance test metal feedrates are appropriate (i.e., whether feedrates are at least at normal levels; depending on the heterogeneity of the waste, whether some level of spiking would be appropriate; and whether the physical form and species of spiked material is appropriate); and
                (B) Whether the extrapolated feedrates you request are warranted considering historical metal feedrate data.
                (3) Control device operating parameter limits (OPLs). You must establish operating parameter limits on the particulate matter control device as specified by paragraph (m)(1) of this section;
                (4) Maximum total chlorine and chloride feedrate. You must establish a 12-hour rolling average limit for the feedrate of total chlorine and chloride in all feedstreams as the average of the test run averages.
                (5) Maximum flue gas flowrate or production rate. (i) As an indicator of gas residence time in the control device, you must establish a limit on the maximum flue gas flowrate, the maximum production rate, or another parameter that you document in the site-specific test plan as an appropriate surrogate for gas residence time, as the average of the maximum hourly rolling averages for each run.
                (ii) You must comply with this limit on a hourly rolling average basis.
                (o) Hydrogen chloride and chlorine gas. You must comply with the hydrogen chloride and chlorine gas emission standard by establishing and complying with the following operating parameter limits. You must base the limits on operations during the comprehensive performance test, unless the limits are based on manufacturer specifications.
                (1) Feedrate of total chlorine and chloride—(i) Incinerators, cement kilns, lightweight aggregate kilns, solid fuel boilers, and hydrochloric acid production furnaces. You must establish a 12-hour rolling average limit for the total feedrate of chlorine (organic and inorganic) in all feedstreams as the average of the test run averages.
                (ii) Liquid fuel boilers—(A) Boilers that feed hazardous waste with a heating value not less than 10,000 Btu/lb. (1) The feedrate limit is a hazardous waste thermal concentration limit expressed as pounds of chlorine (organic and inorganic) in all hazardous waste feedstreams per million Btu of hazardous waste fed to the boiler.
                (2) You must establish a 12-hour rolling average feedrate limit as the average of the test run averages.
                (3) You must comply with the feedrate limit by determining the mass feedrate of hazardous waste feedstreams (lb/hr) at least once a minute and by knowing the chlorine content (organic and inorganic, lb of chlorine/lb of hazardous waste) and heating value (Btu/lb) of hazardous waste feedstreams at all times to calculate a 1-minute average feedrate measurement as [hazardous waste chlorine content (lb of chlorine/lb of hazardous waste feed)/hazardous waste heating value (Btu/lb of hazardous waste)]. You must update the rolling average feedrate each hour with this 60-minute average feedrate measurement.
                (B) Boilers that feed hazardous waste with a heating value less than 10,000 Btu/lb. You must establish a 12-hour rolling average limit for the total feedrate of chlorine (organic and inorganic) in all feedstreams as the average of the test run averages. You must update the rolling average feedrate each hour with a 60-minute average feedrate measurement.
                (2) Maximum flue gas flowrate or production rate. (i) As an indicator of gas residence time in the control device, you must establish a limit on the maximum flue gas flowrate, the maximum production rate, or another parameter that you document in the site-specific test plan as an appropriate surrogate for gas residence time, as the average of the maximum hourly rolling averages for each run.
                (ii) You must comply with this limit on a hourly rolling average basis;
                (3) Wet scrubber. If your combustor is equipped with a wet scrubber:
                (i) If your source is equipped with a high energy wet scrubber such as a venturi, hydrosonic, collision, or free jet wet scrubber, you must establish a limit on minimum pressure drop across the wet scrubber on an hourly rolling average as the average of the test run averages;
                (ii) If your source is equipped with a low energy wet scrubber such as a spray tower, packed bed, or tray tower, you must establish a minimum pressure drop across the wet scrubber based on manufacturer's specifications. You must comply with the limit on an hourly rolling average;
                (iii) If your source is equipped with a low energy wet scrubber, you must establish a limit on minimum liquid feed pressure to the wet scrubber based on manufacturer's specifications. You must comply with the limit on an hourly rolling average;
                (iv) You must establish a limit on minimum pH on an hourly rolling average as the average of the test run averages;
                (v) You must establish limits on either the minimum liquid to gas ratio or the minimum scrubber water flowrate and maximum flue gas flowrate on an hourly rolling average as the average of the test run averages. If you establish limits on maximum flue gas flowrate under this paragraph, you need not establish a limit on maximum flue gas flowrate under paragraph (o)(2) of this section; and
                (4) Dry scrubber. If your combustor is equipped with a dry scrubber, you must establish the following operating parameter limits:
                (i) Minimum sorbent feedrate. You must establish a limit on minimum sorbent feedrate on an hourly rolling average as the average of the test run averages.
                (ii) Minimum carrier fluid flowrate or nozzle pressure drop. You must establish a limit on minimum carrier fluid (gas or liquid) flowrate or nozzle pressure drop based on manufacturer's specifications.
                (iii) Sorbent specifications. (A) You must specify and use the brand (i.e., manufacturer) and type of sorbent used during the comprehensive performance test until a subsequent comprehensive performance test is conducted, unless you document in the site-specific performance test plan required under §§ 63.1207(e) and (f) key parameters that affect adsorption and establish limits on those parameters based on the sorbent used in the performance test.
                (B) You may substitute at any time a different brand or type of sorbent provided that the replacement has equivalent or improved properties compared to the sorbent used in the performance test and conforms to the key sorbent parameters you identify under paragraph (o)(4)(iii)(A) of this section. You must record in the operating record documentation that the substitute sorbent will provide the same level of control as the original sorbent.
                (p) Maximum combustion chamber pressure. If you comply with the requirements for combustion system leaks under § 63.1206(c)(5) by maintaining the maximum combustion chamber zone pressure lower than ambient pressure to prevent combustion systems leaks from hazardous waste combustion, you must perform instantaneous monitoring of pressure and the automatic waste feed cutoff system must be engaged when negative pressure is not adequately maintained.
                (q) Operating under different modes of operation. If you operate under different modes of operation, you must establish operating parameter limits for each mode. You must document in the operating record when you change a mode of operation and begin complying with the operating limits for an alternative mode of operation.
                (1) Operating under otherwise applicable standards after the hazardous waste residence time has transpired. As provided by § 63.1206(b)(1)(ii), you may operate under otherwise applicable requirements promulgated under sections 112 and 129 of the Clean Air Act in lieu of the substantive requirements of this subpart.

                (i) The otherwise applicable requirements promulgated under sections 112 and 129 of the Clean Air Act are applicable requirements under this subpart.
                (ii) You must specify (e.g., by reference) the otherwise applicable requirements as a mode of operation in your Documentation of Compliance under § 63.1211(c), your Notification of Compliance under § 63.1207(j), and your title V permit application. These requirements include the otherwise applicable requirements governing emission standards, monitoring and compliance, and notification, reporting, and recordkeeping.
                (2) Calculating rolling averages under different modes of operation. When you transition to a different mode of operation, you must calculate rolling averages as follows:
                (i) Retrieval approach. Calculate rolling averages anew using the continuous monitoring system values previously recorded for that mode of operation (i.e., you ignore continuous monitoring system values subsequently recorded under other modes of operation when you transition back to a mode of operation); or
                (ii) Start anew. Calculate rolling averages anew without considering previous recordings.
                (A) Rolling averages must be calculated as the average of the available one-minute values for the parameter until enough one-minute values are available to calculate hourly or 12-hour rolling averages, whichever is applicable to the parameter.
                (B) You may not transition to a new mode of operation using this approach if the most recent operation in that mode resulted in an exceedance of an applicable emission standard measured with a CEMS or operating parameter limit prior to the hazardous waste residence time expiring; or
                (iii) Seamless transition. Continue calculating rolling averages using data from the previous operating mode provided that both the operating limit and the averaging period for the parameter are the same for both modes of operation.
                (r) Averaging periods. The averaging periods specified in this section for operating parameters are not-to-exceed averaging periods. You may elect to use shorter averaging periods. For example, you may elect to use a 1-hour rolling average rather than the 12-hour rolling average specified in paragraph (l)(1)(i) of this section for mercury.
                [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42300, July 10, 2000; 65 FR 67271, Nov. 9, 2000; 66 FR 24272, May 14, 2001; 66 FR 35106, July 3, 2001; 67 FR 6815, Feb. 13, 2002; 67 FR 6991, Feb. 14, 2002; 67 FR 77691, Dec. 19, 2002; 70 FR 59548, Oct. 12, 2005; 73 FR 18981, Apr. 8, 2008]
              
            
            
              Notification, Reporting and Recordkeeping
              
                § 63.1210
                What are the notification requirements?
                (a) Summary of requirements. (1) You must submit the following notifications to the Administrator:
                
                  
                    Reference
                    Notification
                  
                  
                    63.9(b)
                    Initial notifications that you are subject to Subpart EEE of this Part.
                  
                  
                    63.9(d)
                    Notification that you are subject to special compliance requirements.
                  
                  
                    63.9(j)
                    Notification and documentation of any change in information already provided under § 63.9.
                  
                  
                    63.1206(b)(5)(i)
                    Notification of changes in design, operation, or maintenance.
                  
                  
                    63.1206(c)(8)(iv)
                    Notification of excessive bag leak detection system exceedances.
                  
                  
                    63.1206(c)(9)(v)
                    Notification of excessive particulate matter detection system exceedances.
                  
                  
                    63.1207(e), 63.9(e) 63.9(g)(1) and (3)
                    Notification of performance test and continuous monitoring system evaluation, including the performance test plan and CMS performance evaluation plan.1
                    
                  
                  
                    63.1210(b)
                    Notification of intent to comply.
                  
                  
                    63.1210(d), 63.1207(j), 63.1207(k), 63.1207(l), 63.9(h), 63.10(d)(2), 63.10(e)(2)
                    Notification of compliance, including results of performance tests and continuous monitoring system performance evaluations.
                  
                  
                    1 You may also be required on a case-by-case basis to submit a feedstream analysis plan under § 63.1209(c)(3).
                

                (2) You must submit the following notifications to the Administrator if you request or elect to comply with alternative requirements:
                
                
                  
                    Reference
                    Notification, request, petition, or application
                  
                  
                    63.9(i)
                    You may request an adjustment to time periods or postmark deadlines for submittal and review of required information.
                  
                  
                    63.10(e)(3)(ii)
                    You may request to reduce the frequency of excess emissions and CMS performance reports.
                  
                  
                    63.10(f)
                    You may request to waive recordkeeping or reporting requirements.
                  
                  
                    63.1204(d)(2)(iii), 63.1220(d)(2)(iii)
                    Notification that you elect to comply with the emission averaging requirements for cement kilns with in-line raw mills.
                  
                  
                    63.1204(e)(2)(iii), 63.1220(e)(2)(iii)
                    Notification that you elect to comply with the emission averaging requirements for preheater or preheater/precalciner kilns with dual stacks.
                  
                  
                    63.1206(b)(4), 63.1213, 63.6(i), 63.9(c)
                    You may request an extension of the compliance date for up to one year.
                  
                  
                    63.1206(b)(5)(i)(C)
                    You may request to burn hazardous waste for more than 720 hours and for purposes other than testing or pretesting after making a change in the design or operation that could affect compliance with emission standards and prior to submitting a revised Notification of Compliance.
                  
                  
                    63.1206(b)(8)(iii)(B)
                    If you elect to conduct particulate matter CEMS correlation testing and wish to have federal particulate matter and opacity standards and associated operating limits waived during the testing, you must notify the Administrator by submitting the correlation test plan for review and approval.
                  
                  
                    63.1206(b)(8)(v)
                    You may request approval to have the particulate matter and opacity standards and associated operating limits and conditions waived for more than 96 hours for a correlation test.
                  
                  
                    63.1206(b)(9)
                    Owners and operators of lightweight aggregate kilns may request approval of alternative emission standards for mercury, semivolatile metal, low volatile metal, and hydrogen chloride/chlorine gas under certain conditions.
                  
                  
                    63.1206(b)(10)
                    Owners and operators of cement kilns may request approval of alternative emission standards for mercury, semivolatile metal, low volatile metal, and hydrogen chloride/chlorine gas under certain conditions.
                  
                  
                    63.1206(b)(14)
                    Owners and operators of incinerators may elect to comply with an alternative to the particulate matter standard.
                  
                  
                    63.1206(b)(15)
                    Owners and operators of cement and lightweight aggregate kilns may request to comply with the alternative to the interim standards for mercury.
                  
                  
                    63.1206(c)(2)(ii)(C)
                    You may request to make changes to the startup, shutdown, and malfunction plan.
                  
                  
                    63.1206(c)(5)(i)(C)
                    You may request an alternative means of control to provide control of combustion system leaks.
                  
                  
                    63.1206(c)(5)(i)(D)
                    You may request other techniques to prevent fugitive emissions without use of instantaneous pressure limits.
                  
                  
                    63.1207(c)(2)
                    You may request to base initial compliance on data in lieu of a comprehensive performance test.
                  
                  
                    63.1207(d)(3)
                    You may request more than 60 days to complete a performance test if additional time is needed for reasons beyond your control.
                  
                  
                    63.1207(e)(3), 63.7(h)
                    You may request a time extension if the Administrator fails to approve or deny your test plan.
                  
                  
                    63.1207(h)(2)
                    You may request to waive current operating parameter limits during pretesting for more than 720 hours.
                  
                  
                    63.1207(f)(1)(ii)(D)
                    You may request a reduced hazardous waste feedstream analysis for organic hazardous air pollutants if the reduced analysis continues to be representative of organic hazardous air pollutants in your hazardous waste feedstreams.
                  
                  
                    63.1207(g)(2)(v)
                    You may request to operate under a wider operating range for a parameter during confirmatory performance testing.
                  
                  
                    63.1207(i)
                    You may request up to a one-year time extension for conducting a performance test (other than the initial comprehensive performance test) to consolidate testing with other state or federally-required testing.
                  
                  
                    63.1207(j)(4)
                    You may request more than 90 days to submit a Notification of Compliance after completing a performance test if additional time is needed for reasons beyond your control.
                  
                  
                    63.1207(l)(3)
                    After failure of a performance test, you may request to burn hazardous waste for more than 720 hours and for purposes other than testing or pretesting.
                  
                  
                    63.1209(a)(5), 63.8(f)
                    You may request: (1) Approval of alternative monitoring methods for compliance with standards that are monitored with a CEMS; and (2) approval to use a CEMS in lieu of operating parameter limits.
                  
                  
                    63.1209(g)(1)
                    You may request approval of: (1) Alternatives to operating parameter monitoring requirements, except for standards that you must monitor with a continuous emission monitoring system (CEMS) and except for requests to use a CEMS in lieu of operating parameter limits; or (2) a waiver of an operating parameter limit.
                  
                  
                    63.1209(l)(1)
                    You may request to extrapolate mercury feedrate limits.
                  
                  
                    63.1209(n)(2)
                    You may request to extrapolate semivolatile and low volatile metal feedrate limits.
                  
                  
                    63.1211(d)
                    You may request to use data compression techniques to record data on a less frequent basis than required by § 63.1209.
                  
                
                (b) Notification of intent to comply (NIC). These procedures apply to sources that have not previously complied with the requirements of paragraphs (b) and (c) of this section, and to sources that previously complied with the NIC requirements of §§ 63.1210 and 63.1212(a), which were in effect prior to October 11, 2000, that must make a technology change requiring a Class 1 permit modification to meet the standards of §§ 63.1219, 63.1220, and 63.1221.
                
                (1) You must prepare a Notification of Intent to Comply that includes all of the following information:
                (i) General information:
                (A) The name and address of the owner/operator and the source;
                (B) Whether the source is a major or an area source;
                (C) Waste minimization and emission control technique(s) being considered;
                (D) Emission monitoring technique(s) you are considering;
                (E) Waste minimization and emission control technique(s) effectiveness;
                (F) A description of the evaluation criteria used or to be used to select waste minimization and/or emission control technique(s); and
                (G) A general description of how you intend to comply with the emission standards of this subpart.
                (ii) As applicable to each source, information on key activities and estimated dates for these activities that will bring the source into compliance with emission control requirements of this subpart. You must include all of the following key activities and dates in your NIC:
                (A) The dates by which you anticipate you will develop engineering designs for emission control systems or process changes for emissions;
                (B) The date by which you anticipate you will commit internal or external resources for installing emission control systems or making process changes for emission control, or the date by which you will issue orders for the purchase of component parts to accomplish emission control or process changes.
                (C) The date by which you anticipate you will submit construction applications;
                (D) The date by which you anticipate you will initiate on-site construction, installation of emission control equipment, or process change;
                (E) The date by which you anticipate you will complete on-site construction, installation of emission control equipment, or process change; and
                (F) The date by which you anticipate you will achieve final compliance. The individual dates and milestones listed in paragraphs (b)(1)(ii)(A) through (F) of this section as part of the NIC are not requirements and therefore are not enforceable deadlines; the requirements of paragraphs (b)(1)(ii)(A) through (F) of this section must be included as part of the NIC only to inform the public of how you intend to comply with the emission standards of this subpart.
                (iii) A summary of the public meeting required under paragraph (c) of this section;
                (iv) If you intend to cease burning hazardous waste prior to or on the compliance date, the requirements of paragraphs (b)(1)(ii) and (b)(1)(iii) of this section do not apply. You must include in your NIC a schedule of key dates for the steps to be taken to stop hazardous waste activity at your combustion unit. Key dates include the date for submittal of RCRA closure documents required under subpart G, part 264 or subpart G, part 265 of this chapter.
                (2) You must make a draft of the NIC available for public review no later than 30 days prior to the public meeting required under paragraph (c)(1) of this section or no later than 9 months after the effective date of the rule if you intend to cease burning hazardous waste prior to or on the compliance date.
                (3) You must submit the final NIC to the Administrator:
                (i) Existing units. No later than one year following the effective date of the emission standards of this subpart; or
                (ii) New units. No later than 60 days following the informal public meeting.
                (c) NIC public meeting and notice. (1) Prior to the submission of the NIC to the permitting agency and:
                (i) Existing units. No later than 10 months after the effective date of the emission standards of this subpart, you must hold at least one informal meeting with the public to discuss the anticipated activities described in the draft NIC for achieving compliance with the emission standards of this subpart. You must post a sign-in sheet or otherwise provide a voluntary opportunity for attendees to provide their names and addresses.
                (ii) New units. No earlier than thirty (30) days following notice of the informal public meeting, you must hold at least one informal meeting with the public to discuss the anticipated activities described in the draft NIC for achieving compliance with the emission standards of this subpart. You must post a sign-in sheet or otherwise provide a voluntary opportunity for attendees to provide their names and addresses.
                (2) You must submit a summary of the meeting, along with the list of attendees and their addresses developed under paragraph (b)(1) of this section, and copies of any written comments or materials submitted at the meeting, to the Administrator as part of the final NIC, in accordance with paragraph (b)(1)(iii) of this section;
                (3) You must provide public notice of the NIC meeting at least 30 days prior to the meeting and you must maintain, and provide to the Administrator upon request, documentation of the notice. You must provide public notice in all of the following forms:
                (i) Newspaper advertisement. You must publish a notice in a newspaper of general circulation in the county or equivalent jurisdiction of your facility. In addition, you must publish the notice in newspapers of general circulation in adjacent counties or equivalent jurisdiction where such publication would be necessary to inform the affected public. You must publish the notice as a display advertisement.
                (ii) Visible and accessible sign. You must post a notice on a clearly marked sign at or near the source. If you place the sign on the site of the hazardous waste combustor, the sign must be large enough to be readable from the nearest spot where the public would pass by the site.
                (iii) Broadcast media announcement. You must broadcast a notice at least once on at least one local radio station or television station.
                (iv) Notice to the facility mailing list. You must provide a copy of the notice to the facility mailing list in accordance with § 124.10(c)(1)(ix) of this chapter.
                (4) You must include all of the following in the notices required under paragraph (c)(3) of this section:
                (i) The date, time, and location of the meeting;
                (ii) A brief description of the purpose of the meeting;
                (iii) A brief description of the source and proposed operations, including the address or a map (e.g., a sketched or copied street map) of the source location;
                (iv) A statement encouraging people to contact the source at least 72 hours before the meeting if they need special access to participate in the meeting;
                (v) A statement describing how the draft NIC (and final NIC, if requested) can be obtained; and
                (vi) The name, address, and telephone number of a contact person for the NIC.
                (5) The requirements of this paragraph do not apply to sources that intend to cease burning hazardous waste prior to or on the compliance date.
                (d) Notification of compliance. (1) The Notification of Compliance status requirements of § 63.9(h) apply, except that:
                (i) The notification is a Notification of Compliance, rather than compliance status;
                (ii) The notification is required for the initial comprehensive performance test and each subsequent comprehensive and confirmatory performance test; and
                (iii) You must postmark the notification before the close of business on the 90th day following completion of relevant compliance demonstration activity specified in this subpart rather than the 60th day as required by § 63.9(h)(2)(ii).
                (2) Upon postmark of the Notification of Compliance, the operating parameter limits identified in the Notification of Compliance, as applicable, shall be complied with, the limits identified in the Documentation of Compliance or a previous Notification of Compliance are no longer applicable.
                (3) The Notification of Compliance requirements of § 63.1207(j) also apply.
                [64 FR 53038, Sept. 30, 1999, as amended at 64 FR 63211, Nov. 19, 1999; 65 FR 42301, July 10, 2000; 66 FR 24272, May 14, 2001; 67 FR 6992, Feb. 14, 2002; 70 FR 59552, Oct. 12, 2005; 73 FR 18982, Apr. 8, 2008; 73 FR 64097, Oct. 28, 2008]
              
              
                § 63.1211

                What are the recordkeeping and reporting requirements?
                
                (a) Summary of reporting requirements. You must submit the following reports to the Administrator:
                
                  
                    Reference
                    Report
                  
                  
                    63.10(d)(4)
                    Compliance progress reports, if required as a condition of an extension of the compliance date granted under § 63.6(i).
                  
                  
                    63.10(d)(5)(i)
                    Periodic startup, shutdown, and malfunction reports.
                  
                  
                    63.10(d)(5)(ii)
                    Immediate startup, shutdown, and malfunction reports.
                  
                  
                    63.10(e)(3)
                    Excessive emissions and continuous monitoring system performance report and summary report.
                  
                  
                    63.1206(c)(2)(ii)(B)
                    Startup, shutdown, and malfunction plan.
                  
                  
                    63.1206(c)(3)(vi)
                    Excessive exceedances reports.
                  
                  
                    63.1206(c)(4)(iv)
                    Emergency safety vent opening reports.
                  
                
                (b) Summary of recordkeeping requirements. You must retain the following in the operating record:
                
                  
                    Reference
                    Document, Data, or Information
                  
                  
                    63.1200, 63.10(b) and (c)
                    General. Information required to document and maintain compliance with the regulations of Subpart EEE, including data recorded by continuous monitoring systems (CMS), and copies of all notifications, reports, plans, and other documents submitted to the Administrator.
                  
                  
                    63.1204(d)(1)(ii), 63.1220(d)(1)(ii)
                    Documentation of mode of operation changes for cement kilns with in-line raw mills.
                  
                  
                    63.1204(d)(2)(ii), 63.1220(d)(2)(ii)
                    Documentation of compliance with the emission averaging requirements for cement kilns with in-line raw mills.
                  
                  
                    63.1204(e)(2)(ii), 63.1220(e)(2)(ii)
                    Documentation of compliance with the emission averaging requirements for preheater or preheater/precalciner kilns with dual stacks.
                  
                  
                    63.1206(b)(1)(ii)
                    If you elect to comply with all applicable requirements and standards promulgated under authority of the Clean Air Act, including Sections 112 and 129, in lieu of the requirements of Subpart EEE when not burning hazardous waste, you must document in the operating record that you are in compliance with those requirements.
                  
                  
                    63.1206(b)(5)(ii)
                    Documentation that a change will not adversely affect compliance with the emission standards or operating requirements.
                  
                  
                    63.1206(b)(11)
                    Calculation of hazardous waste residence time.
                  
                  
                    63.1206(c)(2)
                    Startup, shutdown, and malfunction plan.
                  
                  
                    63.1206(c)(2)(v)(A)
                    Documentation of your investigation and evaluation of excessive exceedances during malfunctions.
                  
                  
                    63.1206(c)(3)(v)
                    Corrective measures for any automatic waste feed cutoff that results in an exceedance of an emission standard or operating parameter limit.
                  
                  
                    63.1206(c)(3)(vii)
                    Documentation and results of the automatic waste feed cutoff operability testing.
                  
                  
                    63.1206(c)(4)(ii)
                    Emergency safety vent operating plan.
                  
                  
                    63.1206(c)(4)(iii)
                    Corrective measures for any emergency safety vent opening.
                  
                  
                    63.1206(c)(5)(ii)
                    Method used for control of combustion system leaks.
                  
                  
                    63.1206(c)(6)
                    Operator training and certification program.
                  
                  
                    63.1206(c)(7)(i)(D)
                    Operation and maintenance plan.
                  
                  
                    63.1209(c)(2)
                    Feedstream analysis plan.
                  
                  
                    63.1209(k)(6)(iii), 63.1209(k)(7)(ii), 63.1209(k)(9)(ii), 63.1209(o)(4)(iii)
                    Documentation that a substitute activated carbon, dioxin/furan formation reaction inhibitor, or dry scrubber sorbent will provide the same level of control as the original material.
                  
                  
                    63.1209(k)(7)(i)(C)
                    Results of carbon bed performance monitoring.
                  
                  
                    63.1209(q)
                    Documentation of changes in modes of operation.
                  
                  
                    63.1211(c)
                    Documentation of compliance.
                  
                
                (c) Documentation of compliance. (1) By the compliance date, you must develop and include in the operating record a Documentation of Compliance. You are not subject to this requirement, however, if you submit a Notification of Compliance under § 63.1207(j) prior to the compliance date. Upon inclusion of the Documentation of Compliance in the operating record, hazardous waste burning incinerators, cement kilns, and lightweight aggregate kilns regulated under the interim standards of §§ 63.1203, 63.1204, and 63.1205 are no longer subject to compliance with the previously applicable Notification of Compliance.
                (2) The Documentation of Compliance must identify the applicable emission standards under this subpart and the limits on the operating parameters under § 63.1209 that will ensure compliance with those emission standards.

                (3) You must include a signed and dated certification in the Documentation of Compliance that:
                
                (i) Required CEMs and CMS are installed, calibrated, and continuously operating in compliance with the requirements of this subpart; and
                (ii) Based on an engineering evaluation prepared under your direction or supervision in accordance with a system designed to ensure that qualified personnel properly gathered and evaluated the information and supporting documentation, and considering at a minimum the design, operation, and maintenance characteristics of the combustor and emissions control equipment, the types, quantities, and characteristics of feedstreams, and available emissions data:
                (A) You are in compliance with the emission standards of this subpart; and
                (B) The limits on the operating parameters under § 63.1209 ensure compliance with the emission standards of this subpart.
                (4) You must comply with the emission standards and operating parameter limits specified in the Documentation of Compliance.
                (d) Data compression. You may submit a written request to the Administrator for approval to use data compression techniques to record data from CMS, including CEMS, on a frequency less than that required by § 63.1209. You must submit the request for review and approval as part of the comprehensive performance test plan.
                (1) You must record a data value at least once each ten minutes.
                (2) For each CEMS or operating parameter for which you request to use data compression techniques, you must recommend:
                (i) A fluctuation limit that defines the maximum permissible deviation of a new data value from a previously generated value without requiring you to revert to recording each one-minute value.
                (A) If you exceed a fluctuation limit, you must record each one-minute value for a period of time not less than ten minutes.
                (B) If neither the fluctuation limit nor the data compression limit are exceeded during that period of time, you may reinitiate recording data values on a frequency of at least once each ten minutes; and
                (ii) A data compression limit defined as the closest level to an operating parameter limit or emission standard at which reduced data recording is allowed.
                (A) Within this level and the operating parameter limit or emission standard, you must record each one-minute average.
                (B) The data compression limit should reflect a level at which you are unlikely to exceed the specific operating parameter limit or emission standard, considering its averaging period, with the addition of a new one-minute average.
                [64 FR 53038, Sept. 30, 1999, as amended at 64 FR 63212, Nov. 19, 1999; 65 FR 42301, July 10, 2000; 66 FR 24272, May 14, 2001; 66 FR 35106, July 3, 2001; 67 FR 6993, Feb. 14, 2002; 70 FR 59554, Oct. 12, 2005]
              
            
            
              Other
              
                § 63.1212
                What are the other requirements pertaining to the NIC?
                (a) Certification of intent to comply. The Notice of Intent to Comply (NIC) must contain the following certification signed and dated by a responsible official as defined under § 63.2 of this chapter: I certify under penalty of law that I have personally examined and am familiar with the information submitted in this document and all attachments and that, based on my inquiry of those individuals immediately responsible for obtaining the information, I believe that the information is true, accurate, and complete. I am aware that there are significant penalties for submitting false information, including the possibility of fine and imprisonment.
                (b) New units. Any source that files a RCRA permit application or permit modification request for construction of a hazardous waste combustion unit after October 12, 2005 must:
                (1) Prepare a draft NIC pursuant to § 63.1210(b) and make it available to the public upon issuance of the notice of public meeting pursuant to § 63.1210(c)(3);

                (2) Prepare a draft comprehensive performance test plan pursuant to the requirements of § 63.1207 and make it available for public review upon issuance of the notice of NIC public meeting;
                (3) Provide notice to the public of a pre-application meeting pursuant to § 124.31 of this chapter or notice to the public of a permit modification request pursuant to § 270.42 of this chapter;
                (4) Hold an informal public meeting [pursuant to § 63.1210(c)(1) and (c)(2)] no earlier than 30 days following notice of the NIC public meeting and notice of the pre-application meeting or notice of the permit modification request to discuss anticipated activities described in the draft NIC and pre-application or permit modification request for achieving compliance with the emission standards of this subpart; and
                (5) Submit a final NIC pursuant to § 63.1210(b)(3).
                (c) Information Repository specific to new combustion units. (1) Any source that files a RCRA permit application or modification request for construction of a new hazardous waste combustion unit after October 12, 2005 may be required to establish an information repository if deemed appropriate.
                (2) The Administrator may assess the need, on a case-by-case basis for an information repository. When assessing the need for a repository, the Administrator shall consider the level of public interest, the presence of an existing repository, and any information available via the New Source Review and Title V permit processes. If the Administrator determines a need for a repository, then the Administrator shall notify the facility that it must establish and maintain an information repository.
                (3) The information repository shall contain all documents, reports, data, and information deemed necessary by the Administrator. The Administrator shall have the discretion to limit the contents of the repository.
                (4) The information repository shall be located and maintained at a site chosen by the source. If the Administrator finds the site unsuitable for the purposes and persons for which it was established, due to problems with location, hours of availability, access, or other relevant considerations, then the Administrator shall specify a more appropriate site.
                (5) The Administrator shall require the source to provide a written notice about the information repository to all individuals on the source mailing list.
                (6) The source shall be responsible for maintaining and updating the repository with appropriate information throughout a period specified by the Administrator. The Administrator may close the repository at his or her discretion based on the considerations in paragraph (c)(2) of this section.
                [70 FR 59555, Oct. 12, 2005, as amended at 73 FR 18982, Apr. 8, 2008]
              
              
                § 63.1213
                How can the compliance date be extended to install pollution prevention or waste minimization controls?
                (a) Applicability. You may request from the Administrator or State with an approved Title V program an extension of the compliance date of up to one year. An extension may be granted if you can reasonably document that the installation of pollution prevention or waste minimization measures will significantly reduce the amount and/or toxicity of hazardous wastes entering the feedstream(s) of the hazardous waste combustor(s), and that you could not install the necessary control measures and comply with the emission standards and operating requirements of this subpart by the compliance date.
                (b) Requirements for requesting an extension. (1) You must make your requests for an (up to) one-year extension in writing in accordance with § 63.6(i)(4)(B) and (C). The request must contain the following information:

                (i) A description of pollution prevention or waste minimization controls that, when installed, will significantly reduce the amount and/or toxicity of hazardous wastes entering the feedstream(s) of the hazardous waste combustor(s). Pollution prevention or waste minimization measures may include: equipment or technology modifications, reformulation or redesign of products, substitution of raw materials, improvements in work practices, maintenance, training, inventory control, or recycling practices conducted as defined in § 261.1(c) of this chapter;
                
                (ii) A description of other pollution controls to be installed that are necessary to comply with the emission standards and operating requirements;
                (iii) A reduction goal or estimate of the annual reductions in quantity and/or toxicity of hazardous waste(s) entering combustion feedstream(s) that you will achieve by installing the proposed pollution prevention or waste minimization measures;
                (iv) A comparison of reductions in the amounts and/or toxicity of hazardous wastes combusted after installation of pollution prevention or waste minimization measures to the amounts and/or toxicity of hazardous wastes combusted prior to the installation of these measures. If the difference is less than a fifteen percent reduction, include a comparison to pollution prevention and waste minimization reductions recorded during the previous five years;
                (v) Reasonable documentation that installation of the pollution prevention or waste minimization changes will not result in a net increase (except for documented increases in production) of hazardous constituents released to the environment through other emissions, wastes or effluents;
                (vi) Reasonable documentation that the design and installation of waste minimization and other measures that are necessary for compliance with the emission standards and operating requirements of this subpart cannot otherwise be installed within the three year compliance period, and
                (vii) The information required in § 63.6(i)(6)(i)(B) through (D).
                (2) You may enclose documentation prepared under an existing State-required pollution prevention program that contains the information prescribed in paragraph (b) of this section with a request for extension in lieu of complying with the time extension requirements of that paragraph.
                (c) Approval of request for extension of compliance date. Based on the information provided in any request made under paragraph (a) of this section, the Administrator or State with an approved title V program may grant an extension of the compliance date of this subpart. The extension will be in writing in accordance with §§ 63.6(i)(10)(i) through 63.6(i)(10)(v)(A).
                [57 FR 61992, Dec. 29, 1992, as amended at 67 FR 6994, Feb. 14, 2002; 67 FR 77691, Dec. 19, 2002]
              
              
                § 63.1214
                Implementation and enforcement.
                (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
                (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
                (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
                (1) Approval of alternatives to requirements in §§ 63.1200, 63.1203, 63.1204, 63.1205, 63.1206(a), 63.1215, 63.1216, 63.1217, 63.1218, 63.1219, 63.1220, and 63.1221.
                (2) Approval of major alternatives to test methods under §§ 63.7(e)(2)(ii) and (f), 63.1208(b), and 63.1209(a)(1), as defined under § 63.90, and as required in this subpart.
                (3) Approval of major alternatives to monitoring under §§ 63.8(f) and 63.1209(a)(5), as defined under § 63.90, and as required in this subpart.
                (4) Approval of major alternatives to recordkeeping and reporting under §§ 63.10(f) and 63.1211(a) through (c), as defined under § 63.90, and as required in this subpart.
                [68 FR 37356, June 23, 2003, as amended at 70 FR 59555, Oct. 12, 2005]
              
              
                
                § 63.1215
                What are the health-based compliance alternatives for total chlorine?
                (a) General—(1) Overview. You may establish and comply with health-based compliance alternatives for total chlorine under the procedures prescribed in this section for your hazardous waste combustors other than hydrochloric acid production furnaces. You may comply with these health-based compliance alternatives in lieu of the emission standards for total chlorine provided under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221. To identify and comply with the limits, you must:
                (i) Identify a total chlorine emission concentration (ppmv) expressed as chloride (Cl(−)) equivalent for each on site hazardous waste combustor. You may select total chlorine emission concentrations as you choose to demonstrate eligibility for the risk-based limits under this section, except as provided by paragraph (b)(7) of this section;

                (ii) Apportion the total chlorine emission concentration between HCl and Cl2 according to paragraph (b)(6)(i) of this section, and calculate HCl and Cl2 emission rates (lb/hr) using the gas flowrate and other parameters from the most recent regulatory compliance test.
                (iii) Calculate the annual average HCl-equivalent emission rate as prescribed in paragraph (b)(2) of this section.
                (iv) Perform an eligibility demonstration to determine if your HCl-equivalent emission rate meets the national exposure standard and thus is below the annual average HCl-equivalent emission rate limit, as prescribed by paragraph (c) of this section;
                (v) Submit your eligibility demonstration for review and approval, as prescribed by paragraph (e) of this section, which must include information to ensure that the 1-hour average HCl-equivalent emission rate limit is not exceeded, as prescribed by paragraph (d) of this section;
                (vi) Demonstrate compliance with the annual average HCl-equivalent emission rate limit during the comprehensive performance test, as prescribed by the testing and monitoring requirements under paragraph (e) of this section;
                (vii) Comply with compliance monitoring requirements, including establishing feedrate limits on total chlorine and chloride, and operating parameter limits on emission control equipment, as prescribed by paragraph (f) of this section; and
                (viii) Comply with the requirements for changes, as prescribed by paragraph (h) of this section.
                (2) Definitions. In addition to the definitions under § 63.1201, the following definitions apply to this section:
                
                  1-Hour Average HCl-Equivalent Emission Rate means the HCl-equivalent emission rate (lb/hr) determined by equating the toxicity of chlorine to HCl using aRELs as the health risk metric for acute exposure.
                
                  1-Hour Average HCl-Equivalent Emission Rate Limit means the HCl-equivalent emission rate (lb/hr) determined by equating the toxicity of chlorine to HCl using aRELs as the health risk metric for acute exposure and which ensures that maximum 1-hour average ambient concentrations of HCl-equivalents do not exceed a Hazard Index of 1.0, rounded to the nearest tenths decimal place (0.1), at an off-site receptor location.
                
                  Acute Reference Exposure Level (aREL) means health thresholds below which there would be no adverse health effects for greater than once in a lifetime exposures of one hour. ARELs are developed by the California Office of Health Hazard Assessment and are available at http://www.oehha.ca.gov/air/acute_rels/acuterel.html.
                
                
                  Annual Average HCl-Equivalent Emission Rate means the HCl-equivalent emission rate (lb/hr) determined by equating the toxicity of chlorine to HCl using RfCs as the health risk metric for long-term exposure.
                
                  Annual Average HCl-Equivalent Emission Rate Limit means the HCl-equivalent emission rate (lb/hr) determined by equating the toxicity of chlorine to HCl using RfCs as the health risk metric for long-term exposure and which ensures that maximum annual average ambient concentrations of HCl equivalents do not exceed a Hazard Index of 1.0, rounded to the nearest tenths decimal place (0.1), at an off-site receptor location.
                
                  Hazard Index (HI) means the sum of more than one Hazard Quotient for multiple substances and/or multiple exposure pathways. In this section, the Hazard Index is the sum of the Hazard Quotients for HCl and chlorine.
                
                  Hazard Quotient (HQ) means the ratio of the predicted media concentration of a pollutant to the media concentration at which no adverse effects are expected. For chronic inhalation exposures, the HQ is calculated under this section as the air concentration divided by the RfC. For acute inhalation exposures, the HQ is calculated under this section as the air concentration divided by the aREL.
                
                  Look-up table analysis means a risk screening analysis based on comparing the HCl-equivalent emission rate from the affected source to the appropriate HCl-equivalent emission rate limit specified in Tables 1 through 4 of this section.
                
                  Reference Concentration (RfC) means an estimate (with uncertainty spanning perhaps an order of magnitude) of a continuous inhalation exposure to the human population (including sensitive subgroups) that is likely to be without an appreciable risk of deleterious effects during a lifetime. It can be derived from various types of human or animal data, with uncertainty factors generally applied to reflect limitations of the data used.
                (b) HCl-equivalent emission rates. (1) You must express total chlorine emission rates for each hazardous waste combustor as HCl-equivalent emission rates.
                (2) Annual average rates. You must calculate annual average toxicity-weighted HCl-equivalent emission rates for each combustor as follows:
                
                ERLTtw = ERHCl + ERCl
                  2 × (RfCHCl/RfCCl
                  2)
                
                
                  Where:
                  
                  ERLTtw is the annual average HCl toxicity-weighted emission rate (HCl-equivalent emission rate) considering long-term exposures, lb/hr
                  ERHCl is the emission rate of HCl in lbs/hr
                  ERCl
                    2 is the emission rate of chlorine in lbs/hr
                  RfCHCl is the reference concentration of HCl
                  RfCCl
                    2 is the reference concentration of chlorine
                
                
                (3) 1-hour average rates. You must calculate 1-hour average toxicity-weighted HCl-equivalent emission rates for each combustor as follows:
                
                ERSTtw = ERHCl + ERCl
                  2 × (aRELHCl/aRELCl
                  2)
                
                
                  Where:
                  
                  ERSTtw is the 1-hour average HCl-toxicity-weighted emission rate (HCl-equivalent emission rate) considering 1-hour (short-term) exposures, lb/hr
                  ERHCl is the emission rate of HCl in lbs/hr
                  ERCl
                    2 is the emission rate of chlorine in lbs/hr
                  aRELHCl is the aREL for HCl
                  aRELCl
                    2 is the aREL for chlorine
                
                

                (4) You must use the RfC values for hydrogen chloride and chlorine found at http://epa.gov/ttn/atw/toxsource/ summary.html.
                

                (5) You must use the aREL values for hydrogen chloride and chlorine found at http://www.oehha.ca.gov/air/ acute_rels/acuterel.html.
                
                (6) Cl
                  2
                  HCl ratios—(i) Ratio for calculating annual average HCl-equivalent emission rates. (A) To calculate the annual average HCl-equivalent emission rate (lb/hr) for each combustor, you must apportion the total chlorine emission concentration (ppmv chloride (Cl(−)) equivalent) between HCl and chlorine according to the historical average Cl2/HCl volumetric ratio for all regulatory compliance tests.
                (B) You must calculate HCl and Cl2 emission rates (lb/hr) using the apportioned emission concentrations and the gas flowrate and other parameters from the most recent regulatory compliance test.

                (C) You must calculate the annual average HCl-equivalent emission rate using these HCl and Cl2 emission rates and the equation in paragraph (b)(2) of this section.
                (ii) Ratio for calculating 1-hour average HCl-equivalent emission rates. (A) To calculate the 1-hour average HCl-equivalent emission rate for each combustor as a criterion for you to determine under paragraph (d) of this section if an hourly rolling average feedrate limit on total chlorine and chloride may be waived, you must apportion the total chlorine emission concentration (ppmv chloride (Cl(−)) equivalent) between HCl and chlorine according to the historical highest Cl2/HCl volumetric ratio for all regulatory compliance tests.
                (B) You must calculate HCl and Cl2 emission rates (lb/hr) using the apportioned emission concentrations and the gas flowrate and other parameters from the most recent regulatory compliance test.

                (C) You must calculate the 1-hour average HCl-equivalent emission rate using these HCl and Cl2 emission rates and the equation in paragraph (b)(3) of this section.
                (iii) Ratios for new sources. (A) You must use engineering information to estimate the Cl2/HCl volumetric ratio for a new source for the initial eligibility demonstration.
                (B) You must use the Cl2/HCl volumetric ratio demonstrated during the initial comprehensive performance test to demonstrate in the Notification of Compliance that your HCl-equivalent emission rate does not exceed your HCl-equivalent emission rate limit.

                (C) When approving the test plan for the initial comprehensive performance test, the permitting authority will establish a periodic testing requirement, such as every 3 months for 1 year, to establish a record of representative Cl2/HCl volumetric ratios.
                (1) You must revise your HCl-equivalent emission rates and HCl-equivalent emission rate limits after each such test using the procedures prescribed in paragraphs (b)(6)(i) and (ii) of this section.
                (2) If you no longer are eligible for the health-based compliance alternative, you must notify the permitting authority immediately and either:
                (i) Submit a revised eligibility demonstration requesting lower HCl-equivalent emission rate limits, establishing lower HCl-equivalent emission rates, and establishing by downward extrapolation lower feedrate limits for total chlorine and chloride; or
                (ii) Request a compliance schedule of up to three years to demonstrate compliance with the emission standards under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221.
                (iv) Unrepresentative or inadequate historical Cl
                  2
                  /HCl volumetric ratios. (A) If you believe that the Cl2/HCl volumetric ratio for one or more historical regulatory compliance tests is not representative of the current ratio, you may request that the permitting authority allow you to screen those ratios from the analysis of historical ratios.
                (B) If the permitting authority believes that too few historical ratios are available to calculate a representative average ratio or establish a maximum ratio, the permitting authority may require you to conduct periodic testing to establish representative ratios.
                (v) Updating Cl
                  2
                  /HCl ratios. You must include the Cl2/HCl volumetric ratio demonstrated during each performance test in your data base of historical Cl2/HCl ratios to update the ratios you establish under paragraphs (b)(6)(i) and (ii) of this section for subsequent calculations of the annual average and 1-hour average HCl-equivalent emission rates.
                (7) Emission rates are capped. The hydrogen chloride and chlorine emission rates you use to calculate the HCl-equivalent emission rate limit for incinerators, cement kilns, and lightweight aggregate kilns must not result in total chlorine emission concentrations exceeding:

                (i) For incinerators that were existing sources on April 19, 1996: 77 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (ii) For incinerators that are new or reconstructed sources after April 19, 1996: 21 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (iii) For cement kilns that were existing sources on April 19, 1996: 130 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (iv) For cement kilns that are new or reconstructed sources after April 19, 1996: 86 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (v) For lightweight aggregate kilns that were existing sources on April 19, 1996: 600 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (vi) For lightweight aggregate kilns that are new or reconstructed sources after April 19, 1996: 600 parts per million by volume, combined emissions, expressed as chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen.
                (c) Eligibility demonstration—(1) General. (i) You must perform an eligibility demonstration to determine whether the total chlorine emission rates you select for each on-site hazardous waste combustor meet the national exposure standards using either a look-up table analysis prescribed by paragraph (c)(3) of this section, or a site-specific compliance demonstration prescribed by paragraph (c)(4) of this section.
                (ii) You must also determine in your eligibility demonstration whether each combustor may exceed the 1-hour HCl-equivalent emission rate limit absent an hourly rolling average limit on the feedrate of total chlorine and chloride, as provided by paragraph (d) of this section.
                (2) Definition of eligibility. (i) Eligibility for the risk-based total chlorine standard is determined by comparing the annual average HCl-equivalent emission rate for the total chlorine emission rate you select for each combustor to the annual average HCl-equivalent emission rate limit.
                (ii) The annual average HCl-equivalent emission rate limit ensures that the Hazard Index for chronic exposure from HCl and chlorine emissions from all on-site hazardous waste combustors is less than or equal to 1.0, rounded to the nearest tenths decimal place (0.1), for the actual individual most exposed to the facility's emissions, considering off-site locations where people reside and where people congregate for work, school, or recreation.
                (iii) Your facility is eligible for the health-based compliance alternative for total chlorine if either:
                (A) The annual average HCl-equivalent emission rate for each on-site hazardous waste combustor is below the appropriate value in the look-up table determined under paragraph (c)(3) of this section; or
                (B) The annual average HCl-equivalent emission rate for each on-site hazardous waste combustor is below the annual average HCl-equivalent emission rate limit you calculate based on a site-specific compliance demonstration under paragraph (c)(4) of this section.
                (3) Look-up table analysis. Look-up tables for the eligibility demonstration are provided as Tables 1 and 2 to this section.
                (i) Table 1 presents annual average HCl-equivalent emission rate limits for sources located in flat terrain. For purposes of this analysis, flat terrain is terrain that rises to a level not exceeding one half the stack height within a distance of 50 stack heights.
                (ii) Table 2 presents annual average HCl-equivalent emission rate limits for sources located in simple elevated terrain. For purposes of this analysis, simple elevated terrain is terrain that rises to a level exceeding one half the stack height, but that does not exceed the stack height, within a distance of 50 stack heights.
                (iii) To determine the annual average HCl-equivalent emission rate limit for a source from the look-up table, you must use the stack height and stack diameter for your hazardous waste combustors and the distance between the stack and the property boundary.
                (iv) If any of these values for stack height, stack diameter, and distance to nearest property boundary do not match the exact values in the look-up table, you must use the next lowest table value.
                (v) Adjusted HCl-equivalent emission rate limit for multiple on-site combustors. (A) If you have more than one hazardous waste combustor on site, the sum across all hazardous waste combustors of the ratio of the adjusted HCl-equivalent emission rate limit to the HCl-equivalent emission rate limit provided by Tables 1 or 2 cannot exceed 1.0, according to the following equation:
                
                  
                  ER12OC05.003
                
                
                  Where:
                  
                  i = number of on-site hazardous waste combustors;
                  HCl-Equivalent Emission Rate Limit Adjustedi means the apportioned, allowable HCl-equivalent emission rate limit for combustor i, and
                  HCl-Equivalent Emission Rate Limit Tablei means the HCl-equivalent emission rate limit from Table 1 or 2 to § 63.1215 for combustor i.
                  
                
                
                (B) The adjusted HCl-equivalent emission rate limit becomes the HCl-equivalent emission rate limit.
                (4) Site-specific compliance demonstration. (i) You may use any scientifically-accepted peer-reviewed risk assessment methodology for your site-specific compliance demonstration to calculate an annual average HCl-equivalent emission rate limit for each on-site hazardous waste combustor. An example of one approach for performing the demonstration for air toxics can be found in the EPA's “Air Toxics Risk Assessment Reference Library, Volume 2, Site-Specific Risk Assessment Technical Resource Document,” which may be obtained through the EPA's Air Toxics Web site at http://www.epa.gov/ttn/fera/risk_atra_main.html.
                
                (ii) The annual average HCl-equivalent emission rate limit is the HCl-equivalent emission rate that ensures that the Hazard Index associated with maximum annual average exposures is not greater than 1.0 rounded to the nearest tenths decimal place (0.1).
                (iii) To determine the annual average HCl-equivalent emission rate limit, your site-specific compliance demonstration must, at a minimum:
                (A) Estimate long-term inhalation exposures through the estimation of annual or multi-year average ambient concentrations;
                (B) Estimate the inhalation exposure for the actual individual most exposed to the facility's emissions from hazardous waste combustors, considering off-site locations where people reside and where people congregate for work, school, or recreation;
                (C) Use site-specific, quality-assured data wherever possible;
                (D) Use health-protective default assumptions wherever site-specific data are not available, and:
                (E) Contain adequate documentation of the data and methods used for the assessment so that it is transparent and can be reproduced by an experienced risk assessor and emissions measurement expert.
                (iv) Your site-specific compliance demonstration need not:
                (A) Assume any attenuation of exposure concentrations due to the penetration of outdoor pollutants into indoor exposure areas;
                (B) Assume any reaction or deposition of the emitted pollutants during transport from the emission point to the point of exposure.
                (d) Assurance that the 1-hour HCl-equivalent emission rate limit will not be exceeded. To ensure that the 1-hour HCl-equivalent emission rate limit will not be exceeded when complying with the annual average HCl-equivalent emission rate limit, you must establish a 1-hour average HCl-equivalent emission rate for each combustor, establish a 1-hour average HCl-equivalent emission rate limit for each combustor, and consider site-specific factors including prescribed criteria to determine if the 1-hour average HCl-equivalent emission rate limit may be exceeded absent an hourly rolling average limit on the feedrate of total chlorine and chloride. If the 1-hour average HCl-equivalent emission rate limit may be exceeded, you must establish an hourly rolling average feedrate limit on total chlorine as provided by paragraph (f)(3) of this section.
                (1) 1-hour average HCl-equivalent emission rate. You must calculate the 1-hour average HCl-equivalent emission rate from the total chlorine emission concentration you select for each source as prescribed in paragraph (b)(6)(ii)(C) of this section.
                (2) 1-hour average HCl-equivalent emission rate limit. You must establish the 1-hour average HCl-equivalent emission rate limit for each affected source using either a look-up table analysis or site-specific analysis:
                (i) Look-up table analysis. Look-up tables are provided for 1-hour average HCl-equivalent emission rate limits as Table 3 and Table 4 to this section. Table 3 provides limits for facilities located in flat terrain. Table 4 provides limits for facilities located in simple elevated terrain. You must use the Tables to establish 1-hour average HCl-equivalent emission rate limits as prescribed in paragraphs (c)(3)(iii) through (c)(3)(v) of this section for annual average HCl-equivalent emission rate limits.
                (ii) Site-specific analysis. The 1-hour average HCl-equivalent emission rate limit is the HCl-equivalent emission rate that ensures that the Hazard Index associated with maximum 1-hour average exposures is not greater than 1.0 rounded to the nearest tenths decimal place (0.1). You must follow the risk assessment procedures under paragraph (c)(4) of this section to estimate short-term inhalation exposures through the estimation of maximum 1-hour average ambient concentrations.
                (3) Criteria for determining whether the 1-hour HCl-equivalent emission rate may be exceeded absent an hourly rolling average limit on the feedrate of total chlorine and chloride. An hourly rolling average feedrate limit on total chlorine and chloride is waived if you determine considering the criteria listed below that the long-term feedrate limit (and averaging period) established under paragraph (c)(4)(i) of this section will also ensure that the 1-hour average HCl-equivalent emission rate will not exceed the 1-hour average HCl-equivalent emission rate limit you calculate for each combustor.
                (i) The ratio of the 1-hour average HCl-equivalent emission rate based on the total chlorine emission rate you select for each hazardous waste combustor to the 1-hour average HCl-equivalent emission rate limit for the combustor; and
                (ii) The potential for the source to vary total chlorine and chloride feedrates substantially over the averaging period for the feedrate limit established under paragraph (c)(4)(i) of this section.
                (e) Review and approval of eligibility demonstrations—(1) Content of the eligibility demonstration—(i) General. The eligibility demonstration must include the following information, at a minimum:
                (A) Identification of each hazardous waste combustor combustion gas emission point (e.g., generally, the flue gas stack);
                (B) The maximum and average capacity at which each combustor will operate, and the maximum rated capacity for each combustor, using the metric of stack gas volume (under both actual and standard conditions) emitted per unit of time, as well as any other metric that is appropriate for the combustor (e.g., million Btu/hr heat input for boilers; tons of dry raw material feed/hour for cement kilns);
                (C) Stack parameters for each combustor, including, but not limited to stack height, stack diameter, stack gas temperature, and stack gas exit velocity;
                (D) Plot plan showing all stack emission points, nearby residences and property boundary line;
                (E) Identification of any stack gas control devices used to reduce emissions from each combustor;
                (F) Identification of the RfC values used to calculate annual average HCl-equivalent emission rates and the aREL values used to calculate 1-hour average HCl-equivalent emission rates;

                (G) Calculations used to determine the annual average and 1-hour average HCl-equivalent emission rates and rate limits, including calculation of the Cl2/HCl ratios as prescribed by paragraph (b)(6) of this section;
                (ii) Additional content to implement the annual average HCl-equivalent emission rate limit. You must include the following in your eligibility demonstration to implement the annual average HCl-equivalent emission rate limit:

                (A) For incinerators, cement kilns, and lightweight aggregate kilns, calculations to confirm that the annual average HCl-equivalent emission rate that you calculate from the total chlorine emission rate you select for each combustor does not exceed the limits provided by paragraph (b)(7) of this section;
                (B) Comparison of the annual average HCl-equivalent emission rate limit for each combustor to the annual average HCl-equivalent emission rate for the total chlorine emission rate you select for each combustor;
                (C) The annual average HCl-equivalent emission rate limit for each hazardous waste combustor, and the limits on operating parameters required under paragraph (g)(1) of this section;
                (D) Determination of the long-term chlorine feedrate limit, including the total chlorine system removal efficiency for sources that establish an (up to) annual rolling average feedrate limit under paragraph (g)(2)(ii) of this section;
                (iii) Additional content to implement the 1-hour average HCl-equivalent emission rate limit. You must include the following in your eligibility demonstration to implement the 1-hour average HCl-equivalent emission rate limit:
                (A) Determination of whether the combustor may exceed the 1-hour HCl-equivalent emission rate limit absent an hourly rolling average chlorine feedrate limit, including:
                (1) Determination of the 1-hour average HCl-equivalent emission rate from the total chlorine emission rate you select for the combustor;
                (2) Determination of the 1-hour average HCl-equivalent emission rate limit using either look-up Tables 3 and 4 to this section or site-specific risk analysis;
                (3) Determination of the ratio of the 1-hour average HCl-equivalent emission rate to the 1-hour average HCl-equivalent emission rate limit for the combustor; and
                (4) The potential for the source to vary total chlorine and chloride feedrates substantially over the averaging period for the long-term feedrate limit established under paragraphs (g)(2)(i) and (g)(2)(ii) of this section; and
                (B) Determination of the hourly rolling average chlorine feedrate limit, including the total chlorine system removal efficiency.
                (iv) Additional content of a look-up table demonstration. If you use the look-up table analysis to establish HCl-equivalent emission rate limits, your eligibility demonstration must also contain, at a minimum, the following:
                (A) Documentation that the facility is located in either flat or simple elevated terrain; and
                (B) For facilities with more than one on-site hazardous waste combustor, documentation that the sum of the ratios for all such combustors of the HCl-equivalent emission rate to the HCl-equivalent emission rate limit does not exceed 1.0.
                (v) Additional content of a site-specific compliance demonstration. If you use a site-specific compliance demonstration, your eligibility demonstration must also contain, at a minimum, the following information to support your determination of the annual average HCl-equivalent emission rate limit for each combustor:
                (A) Identification of the risk assessment methodology used;
                (B) Documentation of the fate and transport model used;
                (C) Documentation of the fate and transport model inputs, including the stack parameters listed in paragraph (d)(1)(i)(C) of this section converted to the dimensions required for the model;
                (D) As applicable:
                (1) Meteorological data;
                (2) Building, land use, and terrain data;
                (3) Receptor locations and population data, including areas where people congregate for work, school, or recreation; and
                (4) Other facility-specific parameters input into the model;
                (E) Documentation of the fate and transport model outputs; and
                (F) Documentation of any exposure assessment and risk characterization calculations.
                (2) Review and approval—(i) Existing sources. (A) If you operate an existing source, you must submit the eligibility demonstration to your permitting authority for review and approval not later than 12 months prior to the compliance date. You must also submit a separate copy of the eligibility demonstration to: U.S. EPA, Risk and Exposure Assessment Group, Emission Standards Division (C404-01), Attn: Group Leader, Research Triangle Park, North Carolina 27711, electronic mail address REAG@epa.gov.
                
                (B) Your permitting authority should notify you of approval or intent to disapprove your eligibility demonstration within 6 months after receipt of the original demonstration, and within 3 months after receipt of any supplemental information that you submit. A notice of intent to disapprove your eligibility demonstration, whether before or after the compliance date, will identify incomplete or inaccurate information or noncompliance with prescribed procedures and specify how much time you will have to submit additional information or to achieve the MACT standards for total chlorine under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221. If your eligibility demonstration is disapproved, the permitting authority may extend the compliance date of the total chlorine standards up to one year to allow you to make changes to the design or operation of the combustor or related systems as quickly as practicable to enable you to achieve compliance with the MACT total chlorine standards.
                (C) If your permitting authority has not approved your eligibility demonstration by the compliance date, and has not issued a notice of intent to disapprove your demonstration, you may begin complying, on the compliance date, with the HCl-equivalent emission rate limits you present in your eligibility demonstration provided that you have made a good faith effort to provide complete and accurate information and to respond to any requests for additional information in a timely manner. If the permitting authority believes that you have not made a good faith effort to provide complete and accurate information or to respond to any requests for additional information, however, the authority may notify you in writing by the compliance date that you have not met the conditions for complying with the health-based compliance alternative without prior approval. Such notice will explain the basis for concluding that you have not made a good faith effort to comply with the health-based compliance alternative by the compliance date.
                (D) If your permitting authority issues a notice of intent to disapprove your eligibility demonstration after the compliance date, the authority will identify the basis for that notice and specify how much time you will have to submit additional information or to comply with the MACT standards for total chlorine under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221. The permitting authority may extend the compliance date of the total chlorine standards up to one-year to allow you to make changes to the design or operation of the combustor or related systems as quickly as practicable to enable you to achieve compliance with the MACT standards for total chlorine.
                (ii) New or reconstructed sources—(A) General. The procedures for review and approval of eligibility demonstrations applicable to existing sources under paragraph (e)(2)(i) of this section also apply to new or reconstructed sources, except that the date you must submit the eligibility demonstration is as prescribed in this paragraph (e)(2)(ii).
                (B) If you operate a new or reconstructed source that starts up before April 12, 2007, or a solid fuel boiler or liquid fuel boiler that is an area source that increases its emissions or its potential to emit such that it becomes a major source of HAP before April 12, 2007, you must either:
                (1) Comply with the final total chlorine emission standards under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221, by October 12, 2005, or upon startup, whichever is later, except for a standard that is more stringent than the standard proposed on April 20, 2004 for your source. If a final standard is more stringent than the proposed standard, you may comply with the proposed standard until October 14, 2008, after which you must comply with the final standard; or
                (2) Submit an eligibility demonstration for review and approval under this section by April 12, 2006, and comply with the HCl-equivalent emission rate limits and operating requirements you establish in the eligibility demonstration.

                (C) If you operate a new or reconstructed source that starts up on or after April 12, 2007, or a solid fuel boiler or liquid fuel boiler that is an area source that increases its emissions or its potential to emit such that it becomes a major source of HAP on or after April 12, 2007, you must either:
                (1) Comply with the final total chlorine emission standards under §§ 63.1216, 63.1217, 63.1219, 63.1220, and 63.1221 upon startup. If the final standard is more stringent than the standard proposed for your source on April 20, 2004, however, and if you start operations before October 14, 2008, you may comply with the proposed standard until October 14, 2008, after which you must comply with the final standard; or
                (2) Submit an eligibility demonstration for review and approval under this section 12 months prior to startup.
                (3) The operating requirements in the eligibility demonstration are applicable requirements for purposes of parts 70 and 71 of this chapter and will be incorporated in the title V permit.
                (f) Testing requirements—(1) General. You must comply with the requirements for comprehensive performance testing under § 63.1207.
                (2) System removal efficiency. (i) You must calculate the total chlorine removal efficiency of the combustor during each run of the comprehensive performance test.
                (ii) You must calculate the average system removal efficiency as the average of the test run averages.
                (iii) If your source does not control emissions of total chlorine, you must assume zero system removal efficiency.
                (3) Annual average HCl-equivalent emission rate limit. If emissions during the comprehensive performance test exceed the annual average HCl-equivalent emission rate limit, eligibility for emission limits under this section is not affected. This emission rate limit is an annual average limit even though compliance is based on a 12-hour or (up to) an annual rolling average feedrate limit on total chlorine and chloride because the feedrate limit is also used for compliance assurance for the semivolatile metal emission standard
                (4) 1-hour average HCl-equivalent emission rate limit. Total chlorine emissions during each run of the comprehensive performance test cannot exceed the 1-hour average HCl-equivalent emission rate limit.
                (5) Test methods. (i) If you operate a cement kiln or a combustor equipped with a dry acid gas scrubber, you must use EPA Method 320/321 or ASTM D 6735-01, or an equivalent method, to measure hydrogen chloride, and the back-half (caustic impingers) of Method 26/26A, or an equivalent method, to measure chlorine gas.
                (ii) Bromine and sulfur considerations. If you operate an incinerator, boiler, or lightweight aggregate kiln and your feedstreams contain bromine or sulfur during the comprehensive performance test at levels specified under paragraph (e)(2)(ii)(B) of this section, you must use EPA Method 320/321 or ASTM D 6735-01, or an equivalent method, to measure hydrogen chloride, and Method 26/26A, or an equivalent method, to measure chlorine and hydrogen chloride, and determine your chlorine emissions as follows:
                (A) You must determine your chlorine emissions to be the higher of the value measured by Method 26/26A as provided in appendix A-8, part 60 of this chapter, or an equivalent method, or the value calculated by the difference between the combined hydrogen chloride and chlorine levels measured by Method 26/26A as provided in appendix A-8, part 60 of this chapter, or an equivalent method, and the hydrogen chloride measurement from EPA Method 320/321 as provided in appendix A, part 63 of this chapter, or ASTM D 6735-01 as described under § 63.1208(b)(5)(i)(C), or an equivalent method.
                (B) The procedures under paragraph (f)(2)(ii) of this section for determining hydrogen chloride and chlorine emissions apply if you feed bromine or sulfur during the performance test at the levels specified in this paragraph (f)(5)(ii)(B):
                (1) If the bromine/chlorine ratio in feedstreams is greater than 5 percent by mass; or
                (2) If the sulfur/chlorine ratio in feedstreams is greater than 50 percent by mass.
                (g) Monitoring requirements—(1) General. You must establish and comply with limits on the same operating parameters that apply to sources complying with the MACT standard for total chlorine under § 63.1209(o), except that feedrate limits on total chlorine and chloride must be established according to paragraphs (g)(2) and (g)(3) of this section:
                (2) Feedrate limit to ensure compliance with the annual average HCl-equivalent emission rate limit. (i) For sources subject to the feedrate limit for total chlorine and chloride under § 63.1209(n)(4) to ensure compliance with the semivolatile metals standard:
                (A) The feedrate limit (and averaging period) for total chlorine and chloride to ensure compliance with the annual average HCl-equivalent emission rate limit is the same as required by § 63.1209(n)(4), except as provided by paragraph (g)(2)(i)(B) of this section.
                (B) The numerical value of the total chlorine and chloride feedrate limit (i.e., not considering the averaging period) you establish under § 63.1209(n)(4) must not exceed the value you calculate as the annual average HCl-equivalent emission rate limit (lb/hr) divided by [1 − system removal efficiency], where the system removal efficiency is calculated as prescribed by paragraph (f)(2) of this section.
                (ii) For sources exempt from the feedrate limit for total chlorine and chloride under § 63.1209(n)(4) because they comply with § 63.1207(m)(2), the feedrate limit for total chlorine and chloride to ensure compliance with the annual average HCl-equivalent emission rate must be established as follows:
                (A) You must establish an average period for the feedrate limit that does not exceed an annual rolling average;
                (B) The numerical value of the total chlorine and chloride feedrate limit (i.e., not considering the averaging period) must not exceed the value you calculate as the annual average HCl-equivalent emission rate limit (lb/hr) divided by [1 − system removal efficiency], where the system removal efficiency is calculated as prescribed by paragraph (f)(2) of this section.
                (C) You must calculate the initial rolling average as though you had selected a 12-hour rolling average, as provided by paragraph (b)(5)(i) of this section. You must calculate rolling averages thereafter as the average of the available one-minute values until enough one-minute values are available to calculate the rolling average period you select. At that time and thereafter, you update the rolling average feedrate each hour with a 60-minute average feedrate.
                (3) Feedrate limit to ensure compliance with the 1-hour average HCl-equivalent emission rate limit. (i) You must establish an hourly rolling average feedrate limit on total chlorine and chloride to ensure compliance with the 1-hour average HCl-equivalent emission rate limit unless you determine that the hourly rolling average feedrate limit is waived under paragraph (d) of this section.
                (ii) You must calculate the hourly rolling average feedrate limit for total chlorine and chloride as the 1-hour average HCl-equivalent emission rate limit (lb/hr) divided by [1 − system removal efficiency], where the system removal efficiency is calculated as prescribed by paragraph (f)(2)(ii) of this section.
                (h) Changes—(1) Changes over which you have control—(i) Changes that would affect the HCl-equivalent emission rate limit. (A) If you plan to change the design, operation, or maintenance of the facility in a manner than would decrease the annual average or 1-hour average HCl-equivalent emission rate limit, you must submit to the permitting authority prior to the change a revised eligibility demonstration documenting the lower emission rate limits and calculations of reduced total chlorine and chloride feedrate limits.
                (B) If you plan to change the design, operation, or maintenance of the facility in a manner than would increase the annual average or 1-hour average HCl-equivalent emission rate limit, and you elect to increase your total chlorine and chloride feedrate limits. You must also submit to the permitting authority prior to the change a revised eligibility demonstration documenting the increased emission rate limits and calculations of the increased feedrate limits prior to the change.
                (ii) Changes that could affect system removal efficiency. (A) If you plan to change the design, operation, or maintenance of the combustor in a manner than could decrease the system removal efficiency, you are subject to the requirements of § 63.1206(b)(5) for conducting a performance test to reestablish the combustor's system removal efficiency and you must submit a revised eligibility demonstration documenting the lower system removal efficiency and the reduced feedrate limits on total chlorine and chloride.
                (B) If you plan to change the design, operation, or maintenance of the combustor in a manner than could increase the system removal efficiency, and you elect to document the increased system removal efficiency to establish higher feedrate limits on total chlorine and chloride, you are subject to the requirements of § 63.1206(b)(5) for conducting a performance test to reestablish the combustor's system removal efficiency. You must also submit to the permitting authority a revised eligibility demonstration documenting the higher system removal efficiency and the increased feedrate limits on total chlorine and chloride.
                (2) Changes over which you do not have control that may decrease the HCl-equivalent emission rate limits. These requirements apply if you use a site-specific risk assessment under paragraph (c)(4) of this section to demonstrate eligibility for the health-based limits.
                (i) Proactive review. You must submit for review and approval with each comprehensive performance test plan either a certification that the information used in your eligibility demonstration has not changed in a manner that would decrease the annual average or 1-hour average HCl-equivalent emission rate limit, or a revised eligibility demonstration.
                (ii) Reactive review. If in the interim between your comprehensive performance tests you have reason to know of changes that would decrease the annual average or 1-hour average HCl-equivalent emission rate limit, you must submit a revised eligibility demonstration as soon as practicable but not more frequently than annually.
                (iii) Compliance schedule. If you determine that you cannot demonstrate compliance with a lower annual average HCl-equivalent emission rate limit during the comprehensive performance test because you need additional time to complete changes to the design or operation of the source, you may request that the permitting authority grant you additional time to make those changes as quickly as practicable.
                
                  
                  ER12OC05.006
                
                
                  
                  ER12OC05.007
                
                
                  
                  ER12OC05.008
                
                
                  
                  ER12OC05.009
                
                [70 FR 59565, Oct. 12, 2005, as amended at 73 FR 18982, Apr. 8, 2008; 73 FR 64097, Oct. 28, 2008]
              
            
            
              Emissions Standards and Operating Limits for Solid Fuel Boilers, Liquid Fuel Boilers, and Hydrochloric Acid Production Furnaces
              
                § 63.1216
                What are the standards for solid fuel boilers that burn hazardous waste?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans, either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (a)(5) of this section;
                (2) Mercury in excess of 11 µgm/dscm corrected to 7 percent oxygen;
                (3) For cadmium and lead combined, except for an area source as defined under § 63.2, emissions in excess of 180 µgm/dscm, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium combined, except for an area source as defined under § 63.2, emissions in excess of 380 µgm/dscm, corrected to 7 percent oxygen;

                (5) For carbon monoxide and hydrocarbons, either:
                
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) For hydrogen chloride and chlorine combined, except for an area source as defined under § 63.2, emissions in excess of 440 parts per million by volume, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) For particulate matter, except for an area source as defined under § 63.2 or as provided by paragraph (e) of this section, emissions in excess of 68 mg/dscm corrected to 7 percent oxygen.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans, either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (b)(5) of this section;
                (2) Mercury in excess of 11 µgm/dscm corrected to 7 percent oxygen;
                (3) For cadmium and lead combined, except for an area source as defined under § 63.2, emissions in excess of 180 µgm/dscm, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium combined, except for an area source as defined under § 63.2, emissions in excess of 190 µgm/dscm, corrected to 7 percent oxygen;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) For hydrogen chloride and chlorine combined, except for an area source as defined under § 63.2, emissions in excess of 73 parts per million by volume, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) For particulate matter, except for an area source as defined under § 63.2 or as provided by paragraph (e) of this section, emissions in excess of 34 mg/dscm corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a DRE of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (Wout ÷ Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one POHC in a waste feedstream; and
                  
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a DRE of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the POHCs in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) Alternative to the particulate matter standard—(1) General. In lieu of complying with the particulate matter standards of this section, you may elect to comply with the following alternative metal emission control requirement:
                (2) Alternative metal emission control requirements for existing solid fuel boilers. (i) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 180 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (ii) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 380 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (3) Alternative metal emission control requirements for new solid fuel boilers. (i) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 180 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (ii) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 190 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (4) Operating limits. Semivolatile and low volatile metal operating parameter limits must be established to ensure compliance with the alternative emission limitations described in paragraphs (e)(2) and (e)(3) of this section pursuant to § 63.1209(n), except that semivolatile metal feedrate limits apply to lead, cadmium, and selenium, combined, and low volatile metal feedrate limits apply to arsenic, beryllium, chromium, antimony, cobalt, manganese, and nickel, combined.
                (f) Elective standards for area sources. Area sources as defined under § 63.2 are subject to the standards for cadmium and lead, the standards for arsenic, beryllium, and chromium, the standards for hydrogen chloride and chlorine, and the standards for particulate matter under this section if they elect under § 266.100(b)(3) of this chapter to comply with those standards in lieu of the standards under 40 CFR 266.105, 266.106, and 266.107 to control those pollutants.
                [70 FR 59565, Oct. 12, 2005]
              
              
                
                § 63.1217
                What are the standards for liquid fuel boilers that burn hazardous waste?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1)(i) Dioxins and furans in excess of 0.40 ng TEQ/dscm, corrected to 7 percent oxygen, for liquid fuel boilers equipped with a dry air pollution control system; or
                (ii) Either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (a)(5) of this section for sources not equipped with a dry air pollution control system;
                (iii) A source equipped with a wet air pollution control system followed by a dry air pollution control system is not considered to be a dry air pollution control system, and a source equipped with a dry air pollution control system followed by a wet air pollution control system is considered to be a dry air pollution control system for purposes of this emission limit;
                (2) For mercury, except as provided for in paragraph (a)(2)(iii) of this section:
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 19 µgm/dscm, corrected to 7 percent oxygen, on an (not-to-exceed) annual averaging period;

                (ii) When you burn hazardous waste with an as-fired heating value 10,000 Btu/lb or greater, emissions in excess of 4.2 × 10−5 lbs mercury attributable to the hazardous waste per million Btu heat input from the hazardous waste on an (not-to-exceed) annual averaging period;
                (iii) The boiler operated by Diversified Scientific Services, Inc. with EPA identification number TND982109142, and which burns radioactive waste mixed with hazardous waste, must comply with the mercury emission standard under § 63.1219(a)(2);
                (3) For cadmium and lead combined, except for an area source as defined under § 63.2,
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 150 µgm/dscm, corrected to 7 percent oxygen, on an (not-to-exceed) annual averaging period;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 8.2 × 10−5 lbs combined cadmium and lead emissions attributable to the hazardous waste per million Btu heat input from the hazardous waste on an (not-to-exceed) annual averaging period;
                (4) For chromium, except for an area source as defined under § 63.2:
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 370 µgm/dscm, corrected to 7 percent oxygen;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 1.3 × 10−4 lbs chromium emissions attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) For hydrogen chloride and chlorine, except for an area source as defined under § 63.2:
                

                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 31 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 5.1 × 10−2 lbs combined emissions of hydrogen chloride and chlorine gas attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (7) For particulate matter, except for an area source as defined under § 63.2 or as provided by paragraph (e) of this section, emissions in excess of 80 mg/dscm corrected to 7 percent oxygen.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1)(i) Dioxins and furans in excess of 0.40 ng TEQ/dscm, corrected to 7 percent oxygen, for liquid fuel boilers equipped with a dry air pollution control system; or
                (ii) Either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (b)(5) of this section for sources not equipped with a dry air pollution control system;
                (iii) A source equipped with a wet air pollution control system followed by a dry air pollution control system is not considered to be a dry air pollution control system, and a source equipped with a dry air pollution control system followed by a wet air pollution control system is considered to be a dry air pollution control system for purposes of this emission limit;
                (2) For mercury:
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 6.8 µgm/dscm, corrected to 7 percent oxygen, on an (not-to-exceed) annual averaging period;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 1.2 × 10−6 lbs mercury emissions attributable to the hazardous waste per million Btu heat input from the hazardous waste on an (not-to-exceed) annual averaging period;
                (3) For cadmium and lead combined, except for an area source as defined under § 63.2:
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 78 µgm/dscm, corrected to 7 percent oxygen, on an (not-to-exceed) annual averaging period;

                (ii) When you burn hazardous waste with an as-fired heating value greater than or equal to 10,000 Btu/lb, emissions in excess of 6.2 × 10−6 lbs combined cadmium and lead emissions attributable to the hazardous waste per million Btu heat input from the hazardous waste on an (not-to-exceed) annual averaging period;
                (4) For chromium, except for an area source as defined under § 63.2:
                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 12 µgm/dscm, corrected to 7 percent oxygen;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 1.4 × 10−5 lbs chromium emissions attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or

                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) For hydrogen chloride and chlorine, except for an area source as defined under § 63.2:

                (i) When you burn hazardous waste with an as-fired heating value less than 10,000 Btu/lb, emissions in excess of 31 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen;

                (ii) When you burn hazardous waste with an as-fired heating value of 10,000 Btu/lb or greater, emissions in excess of 5.1 × −2 lbs combined emissions of hydrogen chloride and chlorine gas attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (7) For particulate matter, except for an area source as defined under § 63.2 or as provided by paragraph (e) of this section, emissions in excess of 20 mg/dscm corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a DRE of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (Wout ÷ Win)] × 100%
                
                Where:
                
                Win = mass feedrate of one POHC in a waste feedstream; and
                Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a DRE of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the POHCs in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) Alternative to the particulate matter standard—(1) General. In lieu of complying with the particulate matter standards of this section, you may elect to comply with the following alternative metal emission control requirement:
                (2) Alternative metal emission control requirements for existing liquid fuel boilers. (i) When you burn hazardous waste with a heating value less than 10,000 Btu/lb:
                (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium, combined, in excess of 150 µgm/dscm, corrected to 7 percent oxygen; and
                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel, combined, in excess of 370 µgm/dscm, corrected to 7 percent oxygen;

                (ii) When you burn hazardous waste with a heating value of 10,000 Btu/lb or greater:
                

                (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain in excess of 8.2 × 10−5 lbs combined emissions of cadmium, lead, and selenium attributable to the hazardous waste per million Btu heat input from the hazardous waste; and

                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain either in excess of 1.3 × 10−4 lbs combined emissions of antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (3) Alternative metal emission control requirements for new liquid fuel boilers. (i) When you burn hazardous waste with a heating value less than 10,000 Btu/lb:
                (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium, combined, in excess of 78 µgm/dscm, corrected to 7 percent oxygen; and
                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel, combined, in excess of 12 µgm/dscm, corrected to 7 percent oxygen;
                (ii) When you burn hazardous waste with a heating value greater than or equal to 10,000 Btu/lb:

                (A) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain in excess of 6.2 × 10−6 lbs combined emissions of cadmium, lead, and selenium attributable to the hazardous waste per million Btu heat input from the hazardous waste; and

                (B) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain either in excess of 1.4 × 10−5 lbs combined emissions of antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (4) Operating limits. Semivolatile and low volatile metal operating parameter limits must be established to ensure compliance with the alternative emission limitations described in paragraphs (e)(2) and (e)(3) of this section pursuant to § 63.1209(n), except that semivolatile metal feedrate limits apply to lead, cadmium, and selenium, combined, and low volatile metal feedrate limits apply to arsenic, beryllium, chromium, antimony, cobalt, manganese, and nickel, combined.
                (f) Elective standards for area sources. Area sources as defined under § 63.2 are subject to the standards for cadmium and lead, the standards for chromium, the standards for hydrogen chloride and chlorine, and the standards for particulate matter under this section if they elect under § 266.100(b)(3) of this chapter to comply with those standards in lieu of the standards under 40 CFR 266.105, 266.106, and 266.107 to control those pollutants.
                [70 FR 59567, Oct. 12, 2005, as amended at 73 FR 18983, Apr. 8, 2008]
              
              
                § 63.1218
                What are the standards for hydrochloric acid production furnaces that burn hazardous waste?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans, either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (a)(5) of this section;
                (2) For mercury, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (a)(6) of this section;
                (3) For lead and cadmium, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (a)(6) of this section;
                (4) For arsenic, beryllium, and chromium, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (a)(6) of this section;
                (5) For carbon monoxide and hydrocarbons, either:

                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) For hydrogen chloride and chlorine gas, either:

                (i) Emission in excess of 150 parts per million by volume, combined emissions, expressed as a chloride (Cl(−) equivalent, dry basis and corrected to 7 percent oxygen; or

                (ii) Emissions greater than the levels that would be emitted if the source is achieving a system removal efficiency (SRE) of less than 99.923 percent for total chlorine and chloride fed to the combustor. You must calculate SRE from the following equation:
                
                SRE = [1 − (Cl out / Cl in)] × 100%
                
                
                  Where:
                  
                  Cl in = mass feedrate of total chlorine or chloride in all feedstreams, reported as chloride; and
                  Cl out = mass emission rate of hydrogen chloride and chlorine gas, reported as chloride, in exhaust emissions prior to release to the atmosphere.
                
                
                (7) For particulate matter, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (a)(6) of this section.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans, either carbon monoxide or hydrocarbon emissions in excess of the limits provided by paragraph (b)(5) of this section;
                (2) For mercury, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (b)(6) of this section;
                (3) For lead and cadmium, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (b)(6) of this section;
                (4) For arsenic, beryllium, and chromium, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (b)(6) of this section;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;
                (6) For hydrogen chloride and chlorine gas, either:

                (i) Emission in excess of 25 parts per million by volume, combined emissions, expressed as a chloride (Cl(−) equivalent, dry basis and corrected to 7 percent oxygen; or

                (ii) Emissions greater than the levels that would be emitted if the source is achieving a system removal efficiency (SRE) of less than 99.987 percent for total chlorine and chloride fed to the combustor. You must calculate SRE from the following equation:
                
                SRE = [1 − (Cl out / Cl in)] × 100%
                
                
                  Where:
                  
                  Cl in = mass feedrate of total chlorine or chloride in all feedstreams, reported as chloride; and
                  Cl out = mass emission rate of hydrogen chloride and chlorine gas, reported as chloride, in exhaust emissions prior to release to the atmosphere.
                
                
                (7) For particulate matter, except for an area source as defined under § 63.2, hydrogen chloride and chlorine gas emissions in excess of the levels provided by paragraph (b)(6) of this section.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a DRE of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (W out / W in)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one POHC in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a DRE of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat the POHCs in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) Elective standards for area sources. Area sources as defined under § 63.2 are subject to the standards for cadmium and lead, the standards for arsenic, beryllium, and chromium, the standards for hydrogen chloride and chlorine, and the standards for particulate matter under this section if they elect under § 266.100(b)(3) of this chapter to comply with those standards in lieu of the standards under 40 CFR 266.105, 266.106, and 266.107 to control those pollutants.
                [70 FR 59569, Oct. 12, 2005]
              
            
            
              Replacement Emissions Standards and Operating Limits for Incinerators, Cement Kilns, and Lightweight Aggregate Kilns
              
                § 63.1219
                What are the replacement standards for hazardous waste incinerators?
                (a) Emission limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1) For dioxins and furans:
                (i) For incinerators equipped with either a waste heat boiler or dry air pollution control system, either:
                (A) Emissions in excess of 0.20 ng TEQ/dscm, corrected to 7 percent oxygen; or

                (B) Emissions in excess of 0.40 ng TEQ/dscm, corrected to 7 percent oxygen, provided that the combustion gas temperature at the inlet to the initial particulate matter control device is 400 °F or lower based on the average of the test run average temperatures. (For purposes of compliance, operation of a wet particulate matter control device is presumed to meet the 400 °F or lower requirement);
                (ii) Emissions in excess of 0.40 ng TEQ/dscm, corrected to 7 percent oxygen, for incinerators not equipped with either a waste heat boiler or dry air pollution control system;
                (iii) A source equipped with a wet air pollution control system followed by a dry air pollution control system is not considered to be a dry air pollution control system, and a source equipped with a dry air pollution control system followed by a wet air pollution control system is considered to be a dry air pollution control system for purposes of this standard;
                (2) Mercury in excess of 130 µgm/dscm, corrected to 7 percent oxygen;
                (3) Cadmium and lead in excess of 230 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 92 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) For carbon monoxide and hydrocarbons, either:
                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) Hydrogen chloride and chlorine gas (total chlorine) in excess of 32 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) Except as provided by paragraph (e) of this section, particulate matter in excess of 0.013 gr/dscf corrected to 7 percent oxygen.
                (b) Emission limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere that contain:
                (1)(i) Dioxins and furans in excess of 0.11 ng TEQ/dscm corrected to 7 percent oxygen for incinerators equipped with either a waste heat boiler or dry air pollution control system; or
                (ii) Dioxins and furans in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen for sources not equipped with either a waste heat boiler or dry air pollution control system;
                (iii) A source equipped with a wet air pollution control system followed by a dry air pollution control system is not considered to be a dry air pollution control system, and a source equipped with a dry air pollution control system followed by a wet air pollution control system is considered to be a dry air pollution control system for purposes of this standard;
                (2) Mercury in excess of 8.1 µgm/dscm, corrected to 7 percent oxygen;
                (3) Cadmium and lead in excess of 10 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) Arsenic, beryllium, and chromium in excess of 23 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) For carbon monoxide and hydrocarbons, either:

                (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) Hydrogen chloride and chlorine gas in excess of 21 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) Except as provided by paragraph (e) of this section, particulate matter emissions in excess of 0.0016 gr/dscf corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (Wout / Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one POHC in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a DRE of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituent (POHC). (i) You must treat each POHC in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (e) Alternative to the particulate matter standard—(1) General. In lieu of complying with the particulate matter standards of this section, you may elect to comply with the following alternative metal emission control requirement:
                (2) Alternative metal emission control requirements for existing incinerators. (i) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 230 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (ii) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 92 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (3) Alternative metal emission control requirements for new incinerators. (i) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain cadmium, lead, and selenium in excess of 10 µgm/dscm, combined emissions, corrected to 7 percent oxygen; and,
                (ii) You must not discharge or cause combustion gases to be emitted into the atmosphere that contain antimony, arsenic, beryllium, chromium, cobalt, manganese, and nickel in excess of 23 µgm/dscm, combined emissions, corrected to 7 percent oxygen.
                (4) Operating limits. Semivolatile and low volatile metal operating parameter limits must be established to ensure compliance with the alternative emission limitations described in paragraphs (e)(2) and (e)(3) of this section pursuant to § 63.1209(n), except that semivolatile metal feedrate limits apply to lead, cadmium, and selenium, combined, and low volatile metal feedrate limits apply to arsenic, beryllium, chromium, antimony, cobalt, manganese, and nickel, combined.
                [70 FR 59570, Oct. 12, 2005, as amended at 73 FR 64097, Oct. 28, 2008]
              
              
                § 63.1220
                What are the replacement standards for hazardous waste burning cement kilns?
                (a) Emission and hazardous waste feed limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere or feed hazardous waste that contain:
                (1) For dioxins and furans, either:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Emissions in excess of 0.40 ng TEQ/dscm corrected to 7 percent oxygen provided that the combustion gas temperature at the inlet to the initial dry particulate matter control device is 400 °F or lower based on the average of the test run average temperatures;
                (2) For mercury, both:
                (i) An average as-fired concentration of mercury in all hazardous waste feedstreams in excess of 3.0 parts per million by weight; and
                (ii) Either:
                (A) Emissions in excess of 120 µg/dscm, corrected to 7 percent oxygen, or
                (B) A hazardous waste feed maximum theoretical emission concentration (MTEC) in excess of 120 µg/dscm;
                (3) For cadmium and lead, both:
                (i) Emissions in excess of 7.6 × 10−4 lbs combined emissions of cadmium and lead attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 330 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium, both:
                (i) Emissions in excess of 2.1 × 10−5 lbs combined emissions of arsenic, beryllium, and chromium attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 56 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) For kilns equipped with a by-pass duct or midkiln gas sampling system, either:
                (A) Carbon monoxide in the by-pass duct or mid-kiln gas sampling system in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(i)(B) of this section, you must also document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons in the by-pass duct or mid-kiln gas sampling system do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (B) Hydrocarbons in the by-pass duct or midkiln gas sampling system in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane;

                (ii) For kilns not equipped with a by-pass duct or midkiln gas sampling system, either:
                
                (A) Hydrocarbons in the main stack in excess of 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (B) Carbon monoxide in the main stack in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii)(A) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons in the main stack do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.

                (6) Hydrogen chloride and chlorine gas in excess of 120 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis, corrected to 7 percent oxygen; and
                (7) For particulate matter, both:
                (i) Emissions in excess of 0.028 gr/dscf corrected to 7 percent oxygen; and
                (ii) Opacity greater than 20 percent, unless your source is equipped with a bag leak detection system under § 63.1206(c)(8) or a particulate matter detection system under § 63.1206(c)(9).
                (b) Emission and hazardous waste feed limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere or feed hazardous waste that contain:
                (1) For dioxins and furans, either:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Emissions in excess of 0.40 ng TEQ/dscm corrected to 7 percent oxygen provided that the combustion gas temperature at the inlet to the initial dry particulate matter control device is 400 °F or lower based on the average of the test run average temperatures;
                (2) For mercury, both:
                (i) An average as-fired concentration of mercury in all hazardous waste feedstreams in excess of 1.9 parts per million by weight; and
                (ii) Either:
                (A) Emissions in excess of 120 µg/dscm, corrected to 7 percent oxygen, or
                (B) A hazardous waste feed maximum theoretical emission concentration (MTEC) in excess of 120 µg/dscm;
                (3) For cadmium and lead, both:
                (i) Emissions in excess of 6.2 × 10−5 lbs combined emissions of cadmium and lead attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 180 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium, both:
                (i) Emissions in excess of 1.5 × 10−5 lbs combined emissions of arsenic, beryllium, and chromium attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 54 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) For kilns equipped with a by-pass duct or midkiln gas sampling system, carbon monoxide and hydrocarbons emissions are limited in both the bypass duct or midkiln gas sampling system and the main stack as follows:
                (A) Emissions in the by-pass or midkiln gas sampling system are limited to either:
                (1) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(i)(A)(2) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 10 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (2) Hydrocarbons in the by-pass duct or midkiln gas sampling system in excess of 10 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; and
                (B) Hydrocarbons in the main stack are limited, if construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.
                (ii) For kilns not equipped with a by-pass duct or midkiln gas sampling system, hydrocarbons and carbon monoxide are limited in the main stack to either:
                (A) Hydrocarbons not exceeding 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (B)(1) Carbon monoxide not exceeding 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen; and
                (2) Hydrocarbons not exceeding 20 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane at any time during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7); and
                (3) If construction of the kiln commenced after April 19, 1996 at a plant site where a cement kiln (whether burning hazardous waste or not) did not previously exist, hydrocarbons are limited to 50 parts per million by volume, over a 30-day block average (monitored continuously with a continuous monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane.

                (6) Hydrogen chloride and chlorine gas in excess of 86 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) For particulate matter, both:
                (i) Emissions in excess of 0.0069 gr/dscf corrected to 7 percent oxygen; and
                (ii) Opacity greater than 20 percent, unless your source is equipped with a bag leak detection system under § 63.1206(c)(8) or a particulate matter detection system under § 63.1206(c)(9).
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principle organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (Wout / Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one POHC in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a DRE of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-p-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to incinerate hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituent (POHC). (i) You must treat each POHC in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Cement kilns with in-line kiln raw mills—(1) General. (i) You must conduct performance testing when the raw mill is on-line and when the mill is off-line to demonstrate compliance with the emission standards, and you must establish separate operating parameter limits under § 63.1209 for each mode of operation, except as provided by paragraphs (d)(1)(iv) and (d)(1)(v) of this section.
                (ii) You must document in the operating record each time you change from one mode of operation to the alternate mode and begin complying with the operating parameter limits for that alternate mode of operation.
                (iii) You must calculate rolling averages for operating parameter limits as provided by § 63.1209(q)(2).
                (iv) If your in-line kiln raw mill has dual stacks, you may assume that the dioxin/furan emission levels in the by-pass stack and the operating parameter limits determined during performance testing of the by-pass stack when the raw mill is off-line are the same as when the mill is on-line.
                (v) In lieu of conducting a performance test to demonstrate compliance with the dioxin/furan emission standards for the mode of operation when the raw mill is on-line, you may specify in the performance test workplan and Notification of Compliance the same operating parameter limits required under § 63.1209(k) for the mode of operation when the raw mill is on-line as you establish during performance testing for the mode of operation when the raw mill is off-line.
                (2) Emissions averaging. You may comply with the mercury, semivolatile metal, low volatile metal, and hydrogen chloride/chlorine gas emission standards on a time-weighted average basis under the following procedures:
                (i) Averaging methodology. You must calculate the time-weighted average emission concentration with the following equation:
                
                Ctotal = {Cmill-off × (Tmill-off / (Tmill-off + Tmill-on))} + {Cmill-on × (Tmill-on / (Tmill-off + Tmill-on))}
                
                
                  Where:
                  
                  Ctotal = time-weighted average concentration of a regulated constituent considering both raw mill on time and off time;
                  Cmill-off = average performance test concentration of regulated constituent with the raw mill off-line;
                  Cmill-on = average performance test concentration of regulated constituent with the raw mill on-line;
                  Tmill-off = time when kiln gases are not routed through the raw mill; and
                  Tmill-on = time when kiln gases are routed through the raw mill.
                
                
                (ii) Compliance. (A) If you use this emission averaging provision, you must document in the operating record compliance with the emission standards on an annual basis by using the equation provided by paragraph (d)(2) of this section.
                (B) Compliance is based on one-year block averages beginning on the day you submit the initial notification of compliance.
                (iii) Notification. (A) If you elect to document compliance with one or more emission standards using this emission averaging provision, you must notify the Administrator in the initial comprehensive performance test plan submitted under § 63.1207(e).
                (B) You must include historical raw mill operation data in the performance test plan to estimate future raw mill down-time and document in the performance test plan that estimated emissions and estimated raw mill down-time will not result in an exceedance of an emission standard on an annual basis.
                (C) You must document in the notification of compliance submitted under § 63.1207(j) that an emission standard will not be exceeded based on the documented emissions from the performance test and predicted raw mill down-time.
                (e) Preheater or preheater/precalciner kilns with dual stacks—(1) General. You must conduct performance testing on each stack to demonstrate compliance with the emission standards, and you must establish operating parameter limits under § 63.1209 for each stack, except as provided by paragraph (d)(1)(iv) of this section for dioxin/furan emissions testing and operating parameter limits for the by-pass stack of in-line raw mills.
                (2) Emissions averaging. You may comply with the mercury, semivolatile metal, low volatile metal, and hydrogen chloride/chlorine gas emission standards specified in this section on a gas flowrate-weighted average basis under the following procedures:
                (i) Averaging methodology. You must calculate the gas flowrate-weighted average emission concentration using the following equation:
                
                Ctot = {Cmain × (Qmain / (Qmain + Qbypass))} + {Cbypass × (Qbypass / (Qmain + Qbypass))}
                
                
                  Where:
                  
                  Ctot = gas flowrate-weighted average concentration of the regulated constituent;
                  Cmain = average performance test concentration demonstrated in the main stack;
                  Cbypass = average performance test concentration demonstrated in the bypass stack;
                  Qmain = volumetric flowrate of main stack effluent gas; and
                  Qbypass = volumetric flowrate of bypass effluent gas.
                
                
                (ii) Compliance. (A) You must demonstrate compliance with the emission standard(s) using the emission concentrations determined from the performance tests and the equation provided by paragraph (e)(1) of this section; and
                (B) You must develop operating parameter limits for bypass stack and main stack flowrates that ensure the emission concentrations calculated with the equation in paragraph (e)(1) of this section do not exceed the emission standards on a 12-hour rolling average basis. You must include these flowrate limits in the Notification of Compliance.
                (iii) Notification. If you elect to document compliance under this emissions averaging provision, you must:
                (A) Notify the Administrator in the initial comprehensive performance test plan submitted under § 63.1207(e). The performance test plan must include, at a minimum, information describing the flowrate limits established under paragraph (e)(2)(ii)(B) of this section; and
                (B) Document in the Notification of Compliance submitted under § 63.1207(j) the demonstrated gas flowrate-weighted average emissions that you calculate with the equation provided by paragraph (e)(2) of this section.
                (f) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                (g) [Reserved]
                (h) When you comply with the particulate matter requirements of paragraphs (a)(7) or (b)(7) of this section, you are exempt from the New Source Performance Standard for particulate matter and opacity under § 60.60 of this chapter.
                [70 FR 59571, Oct. 12, 2005, as amended at 71 FR 62394, Oct. 25, 2006; 73 FR 18983, Apr. 8, 2008; 73 FR 64097, Oct. 28, 2008]
              
              
                § 63.1221
                What are the replacement standards for hazardous waste burning lightweight aggregate kilns?
                (a) Emission and hazardous waste feed limits for existing sources. You must not discharge or cause combustion gases to be emitted into the atmosphere or feed hazardous waste that contain:
                (1) For dioxins and furans, either:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Rapid quench of the combustion gas temperature at the exit of the (last) combustion chamber (or exit of any waste heat recovery system that immediately follows the last combustion chamber) to 400 °F or lower based on the average of the test run average temperatures. You must also notify in writing the RCRA authority that you are complying with this option;
                (2) For mercury, either:
                (i) Emissions in excess of 120 µgm/dscm, corrected to 7 percent oxygen; or
                (ii) A hazardous waste feedrate corresponding to a maximum theoretical emission concentration (MTEC) in excess of 120 µgm/dscm;
                (3) For cadmium and lead, both:
                (i) Emissions in excess of 3.0 × 10−4 lbs combined emissions of cadmium and lead attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 250 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium, both:
                (i) In excess of 9.5 × 10−5 lbs combined emissions of arsenic, beryllium, and chromium attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (ii) Emissions in excess of 110 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (a)(5)(ii) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 20 parts per million by volume, over an hourly rolling average, dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) Hydrogen chloride and chlorine gas in excess of 600 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter emissions in excess of 0.025 gr/dscf, corrected to 7 percent oxygen.
                (b) Emission and hazardous waste feed limits for new sources. You must not discharge or cause combustion gases to be emitted into the atmosphere or feed hazardous waste that contain:
                (1) For dioxins and furans, either:
                (i) Emissions in excess of 0.20 ng TEQ/dscm corrected to 7 percent oxygen; or
                (ii) Rapid quench of the combustion gas temperature at the exit of the (last) combustion chamber (or exit of any waste heat recovery system that immediately follows the last combustion chamber) to 400 °F or lower based on the average of the test run average temperatures. You must also notify in writing the RCRA authority that you are complying with this option;
                (2) For mercury, either:
                (i) Emissions in excess of 120 µgm/dscm, corrected to 7 percent oxygen; or
                (ii) A hazardous waste feedrate corresponding to a maximum theoretical emission concentration (MTEC) in excess of 120 µgm/dscm;
                (3) For cadmium and lead, both:
                (i) Emissions in excess of 3.7 × 10−5 lbs combined emissions of cadmium and lead attributable to the hazardous waste per million Btu heat input from the hazardous waste; and
                (ii) Emissions in excess of 43 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (4) For arsenic, beryllium, and chromium, both:
                (i) In excess of 3.3 × 10−5 lbs combined emissions of arsenic, beryllium, and chromium attributable to the hazardous waste per million Btu heat input from the hazardous waste;
                (ii) Emissions in excess of 110 µgm/dscm, combined emissions, corrected to 7 percent oxygen;
                (5) Carbon monoxide and hydrocarbons. (i) Carbon monoxide in excess of 100 parts per million by volume, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis and corrected to 7 percent oxygen. If you elect to comply with this carbon monoxide standard rather than the hydrocarbon standard under paragraph (b)(5)(ii) of this section, you also must document that, during the destruction and removal efficiency (DRE) test runs or their equivalent as provided by § 63.1206(b)(7), hydrocarbons do not exceed 20 parts per million by volume during those runs, over an hourly rolling average (monitored continuously with a continuous emissions monitoring system), dry basis, corrected to 7 percent oxygen, and reported as propane; or
                (ii) Hydrocarbons in excess of 20 parts per million by volume, over an hourly rolling average, dry basis, corrected to 7 percent oxygen, and reported as propane;

                (6) Hydrogen chloride and chlorine gas in excess of 600 parts per million by volume, combined emissions, expressed as a chloride (Cl(−)) equivalent, dry basis and corrected to 7 percent oxygen; and
                (7) Particulate matter emissions in excess of 0.0098 gr/dscf corrected to 7 percent oxygen.
                (c) Destruction and removal efficiency (DRE) standard—(1) 99.99% DRE. Except as provided in paragraph (c)(2) of this section, you must achieve a destruction and removal efficiency (DRE) of 99.99% for each principal organic hazardous constituent (POHC) designated under paragraph (c)(3) of this section. You must calculate DRE for each POHC from the following equation:
                
                DRE = [1 − (Wout / Win)] × 100%
                
                
                  Where:
                  
                  Win = mass feedrate of one POHC in a waste feedstream; and
                  Wout = mass emission rate of the same POHC present in exhaust emissions prior to release to the atmosphere.
                
                
                (2) 99.9999% DRE. If you burn the dioxin-listed hazardous wastes F020, F021, F022, F023, F026, or F027 (see § 261.31 of this chapter), you must achieve a destruction and removal efficiency (DRE) of 99.9999% for each POHC that you designate under paragraph (c)(3) of this section. You must demonstrate this DRE performance on POHCs that are more difficult to incinerate than tetra-, penta-, and hexachlorodibenzo-dioxins and dibenzofurans. You must use the equation in paragraph (c)(1) of this section to calculate DRE for each POHC. In addition, you must notify the Administrator of your intent to burn hazardous wastes F020, F021, F022, F023, F026, or F027.
                (3) Principal organic hazardous constituents (POHCs). (i) You must treat each POHC in the waste feed that you specify under paragraph (c)(3)(ii) of this section to the extent required by paragraphs (c)(1) and (c)(2) of this section.
                (ii) You must specify one or more POHCs that are representative of the most difficult to destroy organic compounds in your hazardous waste feedstream. You must base this specification on the degree of difficulty of incineration of the organic constituents in the hazardous waste and on their concentration or mass in the hazardous waste feed, considering the results of hazardous waste analyses or other data and information.
                (d) Significant figures. The emission limits provided by paragraphs (a) and (b) of this section are presented with two significant figures. Although you must perform intermediate calculations using at least three significant figures, you may round the resultant emission levels to two significant figures to document compliance.
                [70 FR 59574, Oct. 12, 2005]
              
            
            
              Pt. 63, Subpt. EEE, Table 1
              Table 1 to Subpart EEE of Part 63—General Provisions Applicable to Subpart EEE
              
                
                  Reference
                  Applies to subpart EEE
                  Explanation
                
                
                  63.1
                  Yes.
                
                
                  63.2
                  Yes.
                
                
                  63.3
                  Yes.
                
                
                  63.4
                  Yes.
                
                
                  63.5
                  Yes.
                
                
                  63.6(a), (b), (c), (d), and (e)
                  Yes.
                
                
                  63.6(f)
                  Yes
                  Except that the performance test requirements of Sec. 63.1207 apply instead of § 63.6(f)(2)(iii)(B).
                
                
                  63.6(g) and (h)
                  Yes.
                
                
                  63.6(i)
                  Yes
                  Section 63.1213 specifies that the compliance date may also be extended for inability to install necessary emission control equipment by the compliance date because of implementation of pollution prevention or waste minimization controls.
                
                
                  
                  63.6(j)
                  Yes.
                
                
                  63.7(a)
                  Yes
                  Except § 63.1207(e)(3) allows you to petition the Administrator under § 63.7(h) to provide an extension of time to conduct a performance test.
                
                
                  63.7(b)
                  Yes
                  Except § 63.1207(e) requires you to submit the site-specific test plan for approval at least one year before the comprehensive performance test is scheduled to begin.
                
                
                  63.7(c)
                  Yes
                  Except § 63.1207(e) requires you to submit the site-specific test plan (including the quality assurance provisions under § 63.7(c)) for approval at least one year before the comprehensive performance test is scheduled to begin.
                
                
                  63.7(d)
                  Yes.
                
                
                  63.7(e)
                  Yes
                  Except § 63.1207 prescribes operations during performance testing and § 63.1209 specifies operating limits that will be established during performance testing (such that testing is likely to be representative of the extreme range of normal performance).
                
                
                  63.7(f)
                  Yes.
                
                
                  63.7(g)
                  Yes
                  Except § 63.1207(j) requiring that you submit the results of the performance test (and the notification of compliance) within 90 days of completing the test, unless the Administrator grants a time extension, applies instead of § 63.7(g)(1).
                
                
                  63.7(h)
                  Yes
                  Except § 63.1207(c)(2) allows data in lieu of the initial comprehensive performance test, and § 63.1207(m) provides a waiver of certain performance tests. You must submit requests for these waivers with the site-specific test plan.
                
                
                  63.8(a) and (b)
                  Yes.
                
                
                  63.8(c)
                  Yes
                  Except: (1) § 63.1211(c) that requires you to install, calibrate, and operate CMS by the compliance date applies instead of § 63.8(c)(3); and (2) the performance specifications for CO, HC, and O2 CEMS in subpart B, of this chapter requiring that the detectors measure the sample concentration at least once every 15 seconds for calculating an average emission level once every 60 seconds apply instead of § 63.8(c)(4)(ii).
                
                
                  63.8(d)
                  Yes.
                
                
                  63.8(e)
                  Yes
                  Except § 63.1207(e) requiring you to submit the site-specific comprehensive performance test plan and the CMS performance evaluation test plan for approval at least one year prior to the planned test date applies instead of §§ 63.8(e)(2) and (3)(iii).
                
                
                  63.8(f) and (g)
                  Yes.
                
                
                  63.9(a)
                  Yes.
                
                
                  63.9(b)
                  Yes
                  
                    Note: Section 63.9(b)(1)(ii) pertains to notification requirements for area sources that become a major source, and § 63.9(b)(2)(v) requires a major source determination. Although area sources are subject to all provisions of this subpart (Subpart EEE), these sections nonetheless apply because the major source determination may affect the applicability of part 63 standards or title V permit requirements to other sources (i.e., other than a hazardous waste combustor) of hazardous air pollutants at the facility.
                
                
                  63.9(c) and (d)
                  Yes.
                
                
                  63.9(e)
                  Yes
                  Except § 63.1207(e) which requires you to submit the comprehensive performance test plan for approval one year prior to the planned performance test date applies instead of § 63.9(e).
                
                
                  63.9(f)
                  Yes
                  Section 63.9(f) applies if you are allowed under § 63.1209(a)(1)(v) to use visible determination of opacity for compliance in lieu of a COMS.
                
                
                  63.9(g)
                  Yes
                  Except § 63.9(g)(2) pertaining to COMS does not apply.
                
                
                  63.9(h)
                  Yes
                  Except § 63.1207(j) requiring you to submit the notification of compliance within 90 days of completing a performance test unless the Administrator grants a time extension applies instead of § 63.9(h)(2)(iii). Note: Even though area sources are subject to this subpart, the major source determination required by § 63.9(h)(2)(i)(E) is applicable to hazardous waste combustors for the reasons discussed above.
                
                
                  63.9(i) and (j)
                  Yes.
                
                
                  
                  63.10
                  Yes
                  Except reports of performance test results required under § 63.10(d)(2) may be submitted up to 90 days after completion of the test.
                
                
                  63.11
                  No.
                
                
                  63.12-63.15
                  Yes.
                
              
              [67 FR 6994, Feb. 14, 2002]
            
            
              Pt. 63, Subpt. EEE, App.
              Appendix to Subpart EEE of Part 63—Quality Assurance Procedures for Continuous Emissions Monitors Used for Hazardous Waste Combustors
              1. Applicability and Principle
              1.1 Applicability. These quality assurance requirements are used to evaluate the effectiveness of quality control (QC) and quality assurance (QA) procedures and the quality of data produced by continuous emission monitoring systems (CEMS) that are used for determining compliance with the emission standards on a continuous basis as specified in the applicable regulation. The QA procedures specified by these requirements represent the minimum requirements necessary for the control and assessment of the quality of CEMS data used to demonstrate compliance with the emission standards provided under this subpart EEE of part 63. Owners and operators must meet these minimum requirements and are encouraged to develop and implement a more extensive QA program. These requirements supersede those found in part 60, Appendix F, of this chapter. Appendix F does not apply to hazardous waste-burning devices.
              1.2 Principle. The QA procedures consist of two distinct and equally important functions. One function is the assessment of the quality of the CEMS data by estimating accuracy. The other function is the control and improvement of the quality of the CEMS data by implementing QC policies and corrective actions. These two functions form a control loop. When the assessment function indicates that the data quality is inadequate, the source must immediately stop burning hazardous waste. The CEM data control effort must be increased until the data quality is acceptable before hazardous waste burning can resume.
              a. In order to provide uniformity in the assessment and reporting of data quality, this procedure explicitly specifies the assessment methods for response drift and accuracy. The methods are based on procedures included in the applicable performance specifications provided in appendix B to part 60 of this chapter. These procedures also require the analysis of the EPA audit samples concurrent with certain reference method (RM) analyses as specified in the applicable RM's.
              b. Because the control and corrective action function encompasses a variety of policies, specifications, standards, and corrective measures, this procedure treats QC requirements in general terms to allow each source owner or operator to develop a QC system that is most effective and efficient for the circumstances.
              2. Definitions
              2.1 Continuous Emission Monitoring System (CEMS). The total equipment required for the determination of a pollutant concentration. The system consists of the following major subsystems:
              2.1.1 Sample Interface. That portion of the CEMS used for one or more of the following: sample acquisition, sample transport, and sample conditioning, or protection of the monitor from the effects of the stack effluent.
              2.1.2 Pollutant Analyzer. That portion of the CEMS that senses the pollutant concentration and generates a proportional output.
              2.1.3 Diluent Analyzer. That portion of the CEMS that senses the diluent gas (O2) and generates an output proportional to the gas concentration.
              2.1.4 Data Recorder. That portion of the CEMS that provides a permanent record of the analyzer output. The data recorder may provide automatic data reduction and CEMS control capabilities.
              2.2 Relative Accuracy (RA). The absolute mean difference between the pollutant concentration determined by the CEMS and the value determined by the reference method (RM) plus the 2.5 percent error confidence coefficient of a series of test divided by the mean of the RM tests or the applicable emission limit.
              2.3 Calibration Drift (CD). The difference in the CEMS output readings from the established reference value after a stated period of operation during which no unscheduled maintenance, repair, or adjustment took place.
              2.4 Zero Drift (ZD). The difference in CEMS output readings at the zero pollutant level after a stated period of operation during which no unscheduled maintenance, repair, or adjustment took place.
              2.5 Calibration Standard. Calibration standards produce a known and unchanging response when presented to the pollutant analyzer portion of the CEMS, and are used to calibrate the drift or response of the analyzer.
              2.6 Relative Accuracy Test Audit (RATA). Comparison of CEMS measurements to reference method measurements in order to evaluate relative accuracy following procedures and specification given in the appropriate performance specification.
              2.7 Absolute Calibration Audit (ACA). Equivalent to calibration error (CE) test defined in the appropriate performance specification using NIST traceable calibration standards to challenge the CEMS and assess accuracy.
              2.8 Rolling Average. The average emissions, based on some (specified) time period, calculated every minute from a one-minute average of four measurements taken at 15-second intervals.
              3. QA/QC Requirements
              3.1 QC Requirements. a. Each owner or operator must develop and implement a QC program. At a minimum, each QC program must include written procedures describing in detail complete, step-by-step procedures and operations for the following activities.
              1. Checks for component failures, leaks, and other abnormal conditions.
              2. Calibration of CEMS.
              3. CD determination and adjustment of CEMS.
              4. Integration of CEMS with the automatic waste feed cutoff (AWFCO) system.
              5. Preventive Maintenance of CEMS (including spare parts inventory).
              6. Data recording, calculations, and reporting.
              7. Checks of record keeping.
              8. Accuracy audit procedures, including sampling and analysis methods.
              9. Program of corrective action for malfunctioning CEMS.
              10. Operator training and certification.
              11. Maintaining and ensuring current certification or naming of cylinder gasses, metal solutions, and particulate samples used for audit and accuracy tests, daily checks, and calibrations.
              b. Whenever excessive inaccuracies occur for two consecutive quarters, the current written procedures must be revised or the CEMS modified or replaced to correct the deficiency causing the excessive inaccuracies. These written procedures must be kept on record and available for inspection by the enforcement agency.
              3.2 QA Requirements. Each source owner or operator must develop and implement a QA plan that includes, at a minimum, the following.
              1. QA responsibilities (including maintaining records, preparing reports, reviewing reports).
              2. Schedules for the daily checks, periodic audits, and preventive maintenance.
              3. Check lists and data sheets.
              4. Preventive maintenance procedures.
              5. Description of the media, format, and location of all records and reports.
              6. Provisions for a review of the CEMS data at least once a year. Based on the results of the review, the owner or operator must revise or update the QA plan, if necessary.
              4. CD and ZD Assessment and Daily System Audit
              4.1 CD and ZD Requirement. Owners and operators must check, record, and quantify the ZD and the CD at least once daily (approximately 24 hours) in accordance with the method prescribed by the manufacturer. The CEMS calibration must, at a minimum, be adjusted whenever the daily ZD or CD exceeds the limits in the Performance Specifications. If, on any given ZD and/or CD check the ZD and/or CD exceed(s) two times the limits in the Performance Specifications, or if the cumulative adjustment to the ZD and/or CD (see Section 4.2) exceed(s) three times the limits in the Performance Specifications, hazardous waste burning must immediately cease and the CEMS must be serviced and recalibrated. Hazardous waste burning cannot resume until the owner or operator documents that the CEMS is in compliance with the Performance Specifications by carrying out an ACA.
              4.2 Recording Requirements for Automatic ZD and CD Adjusting Monitors. Monitors that automatically adjust the data to the corrected calibration values must record the unadjusted concentration measurement prior to resetting the calibration, if performed, or record the amount of the adjustment.
              4.3 Daily System Audit. The audit must include a review of the calibration check data, an inspection of the recording system, an inspection of the control panel warning lights, and an inspection of the sample transport and interface system (e.g., flowmeters, filters, etc.) as appropriate.
              4.4 Data Recording and Reporting. All measurements from the CEMS must be retained in the operating record for at least 5 years.
              5. Performance Evaluation for CO, O2, and HC CEMS
              Carbon Monoxide (CO), Oxygen (O2), and Hydrocarbon (HC) CEMS. An Absolute Calibration Audit (ACA) must be conducted quarterly, and a Relative Accuracy Test Audit (RATA) (if applicable, see sections 5.1 and 5.2) must be conducted yearly. An Interference Response Tests must be performed whenever an ACA or a RATA is conducted. When a performance test is also required under § 63.1207 to document compliance with emission standards, the RATA must coincide with the performance test. The audits must be conducted as follows.
              5.1 Relative Accuracy Test Audit (RATA). This requirement applies to O2 and CO CEMS. The RATA must be conducted at least yearly. Conduct the RATA as described in the RA test procedure (or alternate procedures section) described in the applicable Performance Specifications. In addition, analyze the appropriate performance audit samples received from the EPA as described in the applicable sampling methods.
              5.2 Absolute Calibration Audit (ACA). The ACA must be conducted at least quarterly except in a quarter when a RATA (if applicable, see section 5.1) is conducted instead. Conduct an ACA as described in the calibration error (CE) test procedure described in the applicable Performance Specifications.
              5.3 Interference Response Test. The interference response test must be conducted whenever an ACA or RATA is conducted. Conduct an interference response test as described in the applicable Performance Specifications.
              5.4 Excessive Audit Inaccuracy. If the RA from the RATA or the CE from the ACA exceeds the criteria in the applicable Performance Specifications, hazardous waste burning must cease immediately. Hazardous waste burning cannot resume until the owner or operator takes corrective measures and audit the CEMS with a RATA to document that the CEMS is operating within the specifications.
              6. Other Requirements
              6.1 Performance Specifications. CEMS used by owners and operators of HWCs must comply with the following performance specifications in appendix B to part 60 of this chapter:
              
                Table I: Performance Specifications for CEMS
                
                  CEMS
                  Performance specification
                
                
                  Carbon monoxide
                  4B
                
                
                  Oxygen
                  4B
                
                
                  Total hydrocarbons
                  8A
                
              
              6.2 Downtime due to Calibration. Facilities may continue to burn hazardous waste for a maximum of 20 minutes while calibrating the CEMS. If all CEMS are calibrated at once, the facility must have twenty minutes to calibrate all the CEMS. If CEMS are calibrated individually, the facility must have twenty minutes to calibrate each CEMS. If the CEMS are calibrated individually, other CEMS must be operational while the individual CEMS is being calibrated.
              6.3 Span of the CEMS.
              6.3.1 CO CEMS. The CO CEM must have two ranges, a low range with a span of 200 ppmv and a high range with a span of 3000 ppmv at an oxygen correction factor of 1. A one-range CEM may be used, but it must meet the performance specifications for the low range in the specified span of the low range.
              6.3.2 O
                2 CEMS. The O2 CEM must have a span of 25 percent. The span may be higher than 25 percent if the O2 concentration at the sampling point is greater than 25 percent.
              6.3.3 HC CEMS. The HC CEM must have a span of 100 ppmv, expressed as propane, at an oxygen correction factor of 1.
              6.3.4 CEMS Span Values. When the Oxygen Correction Factor is Greater than 2. When an owner or operator installs a CEMS at a location of high ambient air dilution, i.e., where the maximum oxygen correction factor as determined by the permitting agency is greater than 2, the owner or operator must install a CEM with a lower span(s), proportionate to the larger oxygen correction factor, than those specified above.
              6.3.5 Use of Alternative Spans. Owner or operators may request approval to use alternative spans and ranges to those specified. Alternate spans must be approved in writing in advance by the Administrator. In considering approval of alternative spans and ranges, the Administrator will consider that measurements beyond the span will be recorded as values at the maximum span for purposes of calculating rolling averages.
              6.3.6 Documentation of Span Values. The span value must be documented by the CEMS manufacturer with laboratory data.
              6.4.1 Moisture Correction. Method 4 of appendix A, part 60 of this chapter, must be used to determine moisture content of the stack gasses.
              6.4.2 Oxygen Correction Factor. Measured pollutant levels must be corrected for the amount of oxygen in the stack according to the following formula:
              
                ER30SE99.022
              
              Where:
              
              Pc = concentration of the pollutant or standard corrected to 7 percent oxygen, dry basis;
              Pm = measured concentration of the pollutant, dry basis;
              E = volume fraction of oxygen in the combustion air fed into the device, on a dry basis (normally 21 percent or 0.21 if only air is fed);
              Y = measured fraction of oxygen on a dry basis at the sampling point.
              
              The oxygen correction factor is:
              
                ER30SE99.023
              
              
              6.4.3 Temperature Correction. Correction values for temperature are obtainable from standard reference materials.
              6.5 Rolling Average. A rolling average is the arithmetic average of all one-minute averages over the averaging period.
              6.5.1 One-Minute Average for CO and HHC CEMS. One-minute averages are the arithmetic average of the four most recent 15-second observations and must be calculated using the following equation:
              
                ER10JY00.004
              
              Where:
              
              c = the one minute average
              ci = a fifteen-second observation from the CEM
              
              Fifteen second observations must not be rounded or smoothed. Fifteen-second observations may be disregarded only as a result of a failure in the CEMS and allowed in the source's quality assurance plan at the time of the CEMS failure. One-minute averages must not be rounded, smoothed, or disregarded.
              6.5.2 Ten Minute Rolling Average Equation. The ten minute rolling average must be calculated using the following equation:
              
                ER30SE99.025
              
              Where:
              
              
                C
                RA = The concentration of the standard, expressed as a rolling average
              c
                i = a one minute average
              
              6.5.3 Hourly Rolling Average Equation for CO and THC CEMS and Operating Parameter Limits. The rolling average, based on a specific number integer of hours, must be calculated using the following equation:
              
                ER30SE99.026
              
              Where:
              
              
                c
                RA = The concentration of the standard, expressed as a rolling average
              c
                i = a one minute average
              

              6.5.4 Averaging Periods for CEMS other than CO and THC. The averaging period for CEMS other than CO and THC CEMS must be calculated as a rolling average of all one-hour values over the averaging period. An hourly average is comprised of 4 measurements taken at equally spaced time intervals, or at most every 15 minutes. Fewer than 4 measurements might be available within an hour for reasons such as facility downtime or CEMS calibration. If at least two measurements (30 minutes of data) are available, an hourly average must be calculated. The n-hour rolling average is calculated by averaging the n most recent hourly averages.
              6.6 Units of the Standards for the Purposes of Recording and Reporting Emissions. Emissions must be recorded and reported expressed after correcting for oxygen, temperature, and moisture. Emissions must be reported in metric, but may also be reported in the English system of units, at 7 percent oxygen, 20 °C, and on a dry basis.
              6.7 Rounding and Significant Figures. Emissions must be rounded to two significant figures using ASTM procedure E-29-90 or its successor. Rounding must be avoided prior to rounding for the reported value.
              7. Bibliography
              1. 40 CFR part 60, appendix F, “Quality Assurance Procedures: Procedure 1. Quality Assurance Requirements for Gas continuous Emission Monitoring Systems Used For Compliance Determination”.
              [64 FR 53038, Sept. 30, 1999, as amended at 65 FR 42301, July 10, 2000]
            
          
          
            Subpart FFF [Reserved]
          
          
            Subpart GGG—National Emission Standards for Pharmaceuticals Production
            
              Source:
              63 FR 50326, Sept. 21, 1998, unless otherwise noted.
            
            
              § 63.1250
              Applicability.
              (a) Definition of affected source. (1) The affected source subject to this subpart consists of the pharmaceutical manufacturing operations as defined in § 63.1251. Except as specified in paragraph (d) of this section, the provisions of this subpart apply to pharmaceutical manufacturing operations that meet the criteria specified in paragraphs (a)(1) (i) through (iii) of this section:
              (i) Manufacture a pharmaceutical product as defined in § 63.1251;
              (ii) Are located at a plant site that is a major source as defined in section 112(a) of the Act; and
              (iii) Process, use, or produce HAP.
              (2) Determination of the applicability of this subpart shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.
              (b) New source applicability. A new affected source subject to this subpart and to which the requirements for new sources apply is: An affected source for which construction or reconstruction commenced after April 2, 1997, and the standard was applicable at the time of construction or reconstruction; or a pharmaceutical manufacturing process unit (PMPU) dedicated to manufacturing a single product that has the potential to emit 10 tons per year of any one HAP or 25 tons per year of combined HAP for which construction commenced after April 2, 1997 or reconstruction commenced after October 21, 1999.
              (c) General provisions. Table 1 of this subpart specifies and clarifies the provisions of subpart A of this part that apply to an owner or operator of an affected source subject to this subpart. The provisions of subpart A specified in Table 1 are the only provisions of subpart A that apply to an affected source subject to this subpart.
              (d) Processes exempted from the affected source. The provisions of this subpart do not apply to research and development facilities.
              (e) Storage tank ownership determination. The owner or operator shall follow the procedures specified in paragraphs (e)(1) through (5) of this section to determine to which PMPU a storage tank shall belong. If an owner or operator produces only pharmaceutical products, the procedures specified in paragraphs (e)(1) through (5) of this section are required only to determine applicability and demonstrate compliance with the pollution-prevention alternative specified in § 63.1252(e), or to determine new source applicability for a PMPU dedicated to manufacturing a single product as specified in paragraph (b) of this section.
              (1) If a storage tank is dedicated to a single PMPU, the storage tank shall belong to that PMPU.
              (2) If a storage tank is shared among process units (including at least one PMPU), then the storage tank shall belong to the process unit located on the same plant site as the storage tank that has the greatest annual volume input into or output from the storage tank (i.e., said PMPU or process unit has the predominant use of the storage tank).
              (3) If predominant use cannot be determined for a storage tank that is shared among process units (including at least one PMPU), then the owner or operator shall assign the storage tank to any one of the PMPU's that shares it and is also subject to this subpart.
              (4) If the predominant use of a storage tank varies from year to year, then predominant use shall be determined based on the utilization that occurred during the year preceding September 21, 1998 for existing affected sources. For new affected sources, predominant use will be based on the first year after initial startup. The determination of predominant use shall be reported in the Notification of Compliance Status required by § 63.1260(f). If the predominant use changes, the redetermination of predominant use shall be reported in the next Periodic report.
              (5) If the storage tank begins receiving material from (or sending material to) another PMPU, or ceases to receive material from (or send material to) a PMPU, or if the applicability of this subpart to a storage tank has been determined according to the provisions of paragraphs (e)(1) through (4) of this section and there is a significant change in the use of the storage tank that could reasonably change the predominant use, the owner or operator shall reevaluate the applicability of this subpart to the storage tank and report such changes to EPA in the next Periodic report.
              (f) Compliance dates. The compliance dates for affected sources are as follows:
              (1) An owner or operator of an existing affected source must comply with the provisions of this subpart no later than October 21, 2002.
              (2) An owner or operator of a new or reconstructed affected source must comply with the provisions of this subpart on August 29, 2000 or upon startup, whichever is later.

              (3) Notwithstanding the requirements of paragraph (f)(2) of this section, a new source which commences construction or reconstruction after April 2, 1997 and before September 21, 1998 shall not be required to comply with this subpart until September 21, 2001 if:
              
              (i) The requirements of this subpart are more stringent than the requirements of this subpart in effect before August 29, 2000 and contained in the 40 CFR, part (63.1200-end), edition revised as of July 1, 2000; and
              (ii) The owner or operator complies with the requirements published on April 2, 1997 (62 FR 15754) during the period until September 21, 2001.
              (4) Notwithstanding the requirements of paragraph (f)(2) of this section, a new source which commences construction or reconstruction after September 21, 1998 and before April 10, 2000 shall not be required to comply with this subpart until October 21, 2002 if:
              (i) The requirements of this subpart are more stringent than the requirements of this subpart in effect before August 29, 2000; and
              (ii) The owner or operator complies with the requirements of this subpart in effect before August 29, 2000 during the period between startup and October 21, 2002.
              (5) Notwithstanding the requirements of paragraph (f)(2) of this section, a new source which commences construction or reconstruction after April 10, 2000 and before August 29, 2000 shall not be required to comply with this subpart until August 29, 2001 if:
              (i) The requirements of this subpart are more stringent than the requirements published on April 10, 2000 (65 FR 19152); and
              (ii) The owner or operator complies with the requirements of this subpart in effect before August 29, 2000 during the period between startup and August 29, 2001.
              (6) Pursuant to section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing the existing source up to 1 additional year to comply with section 112(d) standards.
              (i) For purposes of this subpart, a request for an extension shall be submitted no later than 120 days prior to the compliance dates specified in paragraphs (f) (1) through (5) of this section, except as provided in paragraph (f)(6)(ii) of this section. The dates specified in § 63.6(i) for submittal of requests for extensions shall not apply to sources subject to this subpart.
              (ii) An owner or operator may submit a compliance extension request after the date specified in paragraph (f)(6)(i) of this section provided the need for the compliance extension arose after that date and before the otherwise applicable compliance date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include the data described in § 63.6(i)(6)(i) (A), (B), (C), and (D).
              (g) Applicability of this subpart. (1) Each provision set forth in this subpart shall apply at all times, except that the provisions set forth in § 63.1255 of this subpart shall not apply during periods of nonoperation of the PMPU (or specific portion thereof) in which the lines are drained and depressurized resulting in the cessation of the emissions to which § 63.1255 of this subpart applies.
              (2) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with the emissions limitations of this subpart during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment, if the shutdown would contravene emissions limitations of this subpart applicable to such items of equipment. This paragraph does not apply if the owner or operator must shut down the equipment to avoid damage to a PMPU or portion thereof.

              (3) At all times, each owner or operator must operate and maintain any affected source subject to the requirements of this subpart, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by this standard have been achieved. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              
              (4) In response to an action to enforce the standards set forth in this subpart, an owner or operator may assert an affirmative defense to a claim for civil penalties for exceedances of such standards that are caused by a malfunction, as defined in § 63.2. Appropriate penalties may be assessed, however, if owner or operator fails to meet the burden of proving all the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (i) To establish the affirmative defense in any action to enforce such a limit, the owners or operators of a facility must timely meet the notification requirements of paragraph (g)(4)(ii) of this section, and must prove by a preponderance of evidence that:
              (A) The excess emissions were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, or a process to operate in a normal and usual manner; and could not have been prevented through careful planning, proper design, or better operation and maintenance practices; and did not stem from any activity or event that could have been foreseen and avoided, or planned for; and were not part of a recurring pattern indicative of inadequate design, operation, or maintenance;
              (B) Repairs were made as expeditiously as possible when the applicable emission limitations were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs;
              (C) The frequency, amount, and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions;
              (D) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage;
              (E) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment, and human health;
              (F) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices;
              (G) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs;
              (H) At all times, the facility was operated in a manner consistent with good practices for minimizing emissions; and
              (I) The owner or operator has prepared a written root cause analysis, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using the best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (ii) Notification. The owner or operator of the facility experiencing an exceedance of its emission limit(s) during a malfunction shall notify the Administrator by telephone or facsimile (FAX) transmission as soon as possible, but no later than 2 business days after the initial occurrence of the malfunction, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in this subpart to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (g)(4)(i) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              (h) Consistency with other regulations—(1) Compliance with other MACT standards. (i) After the compliance dates specified in this section, an affected source subject to the provisions of this subpart that is also subject to the provisions of any other subpart of this part 63 may elect to comply with either the provisions of this subpart or the provisions of another applicable subpart governing the maintenance of records and reporting to EPA. The affected source shall identify in the Notification of Compliance Status report required by § 63.1260(f) under which authority such records will be maintained.
              (ii) After the compliance dates specified in paragraph (f) of this section, at an offsite reloading or cleaning facility subject to § 63.1253(f), compliance with the emission standards and associated initial compliance, monitoring, recordkeeping, and reporting provisions of any other subpart of this part 63 constitutes compliance with the provisions of § 63.1253(f)(7) (ii) or (iii). The owner or operator of the affected storage tank shall identify in the Notification of Compliance Status report required by § 63.1260(f) the subpart of this part 63 with which the owner or operator of the offsite reloading or cleaning facility complies.
              (2) Consistency with 40 CFR parts 264 and 265, subparts AA, BB, and/or CC. (i) After the compliance dates specified in this section, if any control device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264, subpart AA, BB, or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265, subpart AA, BB, or CC, and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264, subpart AA, BB, or CC that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping, and reporting requirements of this subpart, or with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping, and reporting requirements of this subpart. If the owner or operator elects to comply with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, the owner or operator shall report all information required by § 63.1260(g) and (i). The owner or operator shall identify in the Notification of Compliance Status, required by § 63.1260(f), the monitoring, recordkeeping, and reporting authority under which the owner or operator will comply.
              (ii) After the compliance dates specified in this section, if any equipment at an affected source that is subject to § 63.1255, is also subject to 40 CFR part 264, subpart BB, or to 40 CFR part 265, subpart BB, then compliance with the recordkeeping and reporting requirements of 40 CFR parts 264 and/or 265 may be used to comply with the recordkeeping and reporting requirements of § 63.1255, to the extent that the requirements of 40 CFR parts 264 and/or 265 duplicate the requirements of § 63.1255. The owner or operator shall identify in the Notification of Compliance Status, required by § 63.1260(f), if the owner or operator will comply with the recordkeeping and reporting authority under 40 CFR parts 264 and/or 265.
              (3) Compliance with 40 CFR 60.112(b). After the compliance dates specified in this section, a storage tank controlled with a floating roof and in compliance with the provisions of 40 CFR 60.112b, subpart Kb, constitutes compliance with the provisions of this subpart GGG. A storage tank with a fixed roof, closed vent system, and control device in compliance with the provisions of 40 CFR 60.112b, subpart Kb must comply with the monitoring, recordkeeping, and reporting provisions of this subpart GGG. The owner or operator shall identify in the Notification of Compliance Status report required by § 63.1260(f) which tanks are in compliance with subpart Kb.
              (4) Compliance with subpart I of this part. After the compliance dates specified in this section, an affected source with equipment subject to subpart I of this part may elect to comply with either the provisions of § 63.1255 or the provisions of subpart H of this part for all such equipment. The owner or operator shall identify in the Notification of Compliance Status report required by § 63.1260(f) the provisions with which the owner elects to comply.
              (5) Compliance with other regulations for wastewater. After the compliance dates specified in this section, the owner or operator of an affected wastewater stream that is also subject to provisions in 40 CFR parts 260 through 272 may elect to determine whether this subpart or 40 CFR parts 260 through 272 contain the more stringent control requirements (e.g., design, operation, and inspection requirements for waste management units; numerical treatment standards; etc.) and the more stringent testing, monitoring, recordkeeping, and reporting. Compliance with provisions of 40 CFR parts 260 through 272 that are determined to be more stringent than the requirements of this subpart constitutes compliance with this subpart. For example, provisions of 40 CFR parts 260 through 272 for treatment units that meet the conditions specified in § 63.1256(g)(13) constitute compliance with this subpart. In the Notification of Compliance Status report required by § 63.1260(f), the owner or operator shall identify the more stringent provisions of 40 CFR parts 260 through 272 with which the owner or operator will comply. The owner or operator shall also identify in the Notification of Compliance Status report required by § 63.1260(f) the information and procedures used to make any stringency determinations. If the owner or operator does not elect to determine the more stringent requirements, the owner or operator must comply with both the provisions of 40 CFR parts 260 through 272 and the provisions of this subpart.
              (6) Compliance with subpart PPP of this part. After the compliance dates specified in this section, an affected source with equipment in a pharmaceutical manufacturing process unit that is also part of an affected source under subpart PPP of this part may elect to demonstrate compliance with § 63.1254 by controlling all process vents in accordance with § 63.1425 (b), (c)(1), (c)(3), (d), and/or (f). Alternatively, the owner or operator may elect to determine which process vents must be controlled to comply with the percent reduction requirements of § 63.1254 and control only those vents in accordance with § 63.1425 (b), (c)(1), (c)(3), (d), and/or (f). For any pharmaceutical manufacturing process unit controlled in accordance with the requirements of § 63.1425, the owner or operator must also comply with all other requirements in subpart PPP of this part. In the Notification of Compliance Status report required by § 63.1260(f), the owner or operator shall identify which pharmaceutical manufacturing process units are meeting the control requirements for process vents and all other requirements of subpart PPP of this part, and the owner or operator shall describe the calculations and other information used to identify which process vents must be controlled to comply with the percent reduction requirements of § 63.1254, if applicable.
              (i) For the purposes of establishing whether a person is in violation of this subpart, nothing in this subpart shall preclude the use of any credible evidence or information relevant to whether a source would have been in compliance with applicable requirements.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52596, Aug. 29, 2000; 66 FR 40131, Aug. 2, 2001; 76 FR 22599, Apr. 21, 2011]
            
            
              § 63.1251
              Definitions.
              Terms used in this subpart are defined in the Act, in subpart A of this part, or in this section. If the same term is defined in subpart A of this part and in this section, it shall have the meaning given in this section for the purposes of this subpart.
              
                Active ingredient means any material that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease, or to affect the structure or any function of the body of man or other animals. This term does not include food, food additives (except vitamins and other materials described by SIC code 2833 or 2834), color additives, cosmetics, in-vitro diagnostic substances, x-ray film, test indicator devices, and medical devices such as implants, artificial joints, surgical bandages, and stitching material.
              
                Actual HAP emissions means the HAP emitted to the atmosphere from either uncontrolled or controlled emission points.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or a defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Air pollution control device or Control device means equipment installed on a process vent, storage tank, wastewater treatment exhaust stack, or combination thereof that reduces the mass of HAP emitted to the air. The equipment may consist of an individual device or a series of devices. Examples include, but are not limited to, incinerators, carbon adsorption units, condensers, flares, boilers, process heaters, and gas absorbers. Process condensers are not considered air pollution control devices or control devices.
              
                Annual average concentration, as used in the wastewater provisions in § 63.1256, means the total mass of partially soluble and/or soluble HAP compounds in a wastewater stream during the calendar year divided by the total mass of the wastewater stream discharged during the same calendar year, as determined according to the procedures specified in § 63.1257(e)(1) (i) and (ii).
              
                Automated monitoring and recording system means any means of measuring values of monitored parameters and creating a hard copy or computer record of the measured values that does not require manual reading of monitoring instruments and manual transcription of data values. Automated monitoring and recording systems include, but are not limited to, computerized systems and strip charts.
              
                Batch emission episode means a discrete venting episode that may be associated with a single unit operation. A unit operation may have more than one batch emission episode. For example, a displacement of vapor resulting from the charging of a vessel with HAP will result in a discrete emission episode that will last through the duration of the charge and will have an average flowrate equal to the rate of the charge. If the vessel is then heated, there will also be another discrete emission episode resulting from the expulsion of expanded vapor. Both emission episodes may occur in the same vessel or unit operation. There are possibly other emission episodes that may occur from the vessel or other process equipment, depending on process operations.
              
                Batch operation or Batch process means a noncontinuous operation involving intermittent or discontinuous feed into equipment, and, in general, involves the emptying of the equipment after the batch operation ceases and prior to beginning a new operation. Addition of raw material and withdrawal of product do not occur simultaneously in a batch operation.
              
                Bench-scale batch process means a batch process (other than a research and development facility) that is capable of being located on a laboratory bench top. This bench-scale equipment will typically include reagent feed vessels, a small reactor and associated product separator, recovery and holding equipment. These processes are only capable of producing small quantities of product.
              
                Block means a time period that comprises a single batch.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam and is not an incinerator. Boiler also means any industrial furnace as defined in 40 CFR 260.10.
              
                Centralized combustion control device (CCCD) means enclosed combustion devices that are used to control process vent emissions from non-dedicated PMPU's at a facility. Centralized combustion control devices may also be used to control emissions from source types including, but not limited to, storage tanks, waste management units, and equipment leaks.
              
                Cleaning operation means routine rinsing, washing, or boil-off of equipment in batch operations between batches.
              
                Closed biological treatment process means a tank or surface impoundment where biological treatment occurs and air emissions from the treatment process are routed to either a control device by means of a closed-vent system or by means of hard-piping. The tank or surface impoundment has a fixed roof, as defined in this section, or a floating flexible membrane cover that meets the requirements specified in § 63.1256(c).
              
                Closed-loop system means an enclosed system that returns process fluid to the process and is not vented to the atmosphere except through a closed-vent system.
              
                Closed-purge system means a system or combination of system and portable containers, to capture purged liquids. Containers must be covered or closed when not being filled or emptied.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow inducing devices that transport gas or vapor from an emission point to a control device.
              
                Combustion device means an individual unit of equipment, such as a flare, incinerator, process heater, or boiler, used for the combustion of HAP vapors.
              
                Combustion device burner means a device designed to mix and ignite fuel and air to provide a flame to heat and oxidize waste organic vapors in a combustion device.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of equipment. A common connector is a flange. Joined fittings welded completely around the circumference of the interface are not considered connectors for the purpose of this regulation. For the purpose of reporting and recordkeeping, connector means joined fittings that are not inaccessible, ceramic, or ceramic-lined as described in § 63.1255(b)(1)(vii) and § 63.1255(f)(3).
              
                Construction means the onsite fabrication, erection, or installation of an affected source or a PMPU. Addition of new equipment to a PMPU subject to existing source standards does not constitute construction, but it may constitute reconstruction of the affected source or PMPU if it satisfies the definition of reconstruction in this section.
              
                Consumption means the quantity of all HAP raw materials entering a process in excess of the theoretical amount used as reactant, assuming 100 percent stoichiometric conversion. The raw materials include reactants, solvents, and any other additives. If a HAP is generated in the process as well as added as a raw material, consumption includes the quantity generated in the process.
              
                Container, as used in the wastewater provisions, means any portable waste management unit that has a capacity greater than or equal to 0.1 m3 in which a material is stored, transported, treated, or otherwise handled. Examples of containers are drums, barrels, tank trucks, barges, dumpsters, tank cars, dump trucks, and ships.
              
                Continuous process means a process where the inputs and outputs flow continuously throughout the duration of the process. Continuous processes are typically steady state.
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every 15 minutes or records 15-minute or more frequent block average values.
              
                Continuous seal means a seal that forms a continuous closure that completely covers the space between the wall of the storage tank and the edge of the floating roof. A continuous seal may be a vapor-mounted, liquid-mounted, or metallic shoe seal.
              
                Control device, for purposes of this § 63.1255, means any equipment used for recovering or oxidizing organic hazardous air pollutant vapors. Such equipment includes, but is not limited to, absorbers, carbon adsorbers, condensers, flares, boilers, and process heaters.
              
                Controlled HAP emissions means the quantity of HAP discharged to the atmosphere from an air pollution control device.
              
                Cover, as used in the wastewater provisions, means a device or system which is placed on or over a waste management unit containing wastewater or residuals so that the entire surface area is enclosed to minimize air emissions. A cover may have openings necessary for operation, inspection, and maintenance of the waste management unit such as access hatches, sampling ports, and gauge wells provided that each opening is closed when not in use. Examples of covers include a fixed roof installed on a wastewater tank, a lid installed on a container, and an air-supported enclosure installed over a waste management unit.
              
                Dedicated PMPU means a PMPU that is composed of equipment that is used to manufacture the same product for a continuous period of 6 months or greater. The PMPU includes any shared storage tank(s) that are determined to belong to the PMPU according to the procedures in § 63.1250(e).
              
                Dense gas system means a conveyance system operated to limit oxygen levels below 12 percent.
              
                Double block and bleed system means two block valves connected in series with a bleed valve or line that can vent the line between the two block valves.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Enhanced biological treatment system or enhanced biological treatment process means an aerated, thoroughly mixed treatment unit(s) that contains biomass suspended in water followed by a clarifier that removes biomass from the treated water and recycles recovered biomass to the aeration unit. The mixed liquor volatile suspended solids (biomass) is greater than 1 kilogram per cubic meter throughout each aeration unit. The biomass is suspended and aerated in the water of the aeration unit(s) by either submerged air flow or mechanical agitation. A thoroughly mixed treatment unit is a unit that is designed and operated to approach or achieve uniform biomass distribution and organic compound concentration throughout the aeration unit by quickly dispersing the recycled biomass and the wastewater entering the unit.
              
                Equipment, for purposes of § 63.1255, means each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, and instrumentation system in organic hazardous air pollutant service; and any control devices or closed-vent systems required by this subpart.
              
                Excipient means any substance other than the active drug or product which has been appropriately evaluated for safety and is included in a drug delivery system to either aid the processing of the drug delivery system during its manufacture; protect, support, or enhance stability, bioavailablity, or patient acceptability; assist in product identification; or enhance any other attribute of the overall safety and effectiveness of the drug delivery system during storage or use.
              
                External floating roof means a pontoon-type or double-deck type cover that rests on the liquid surface in a storage tank or waste management unit with no fixed roof.
              
                Fill or filling means the introduction of material into a storage tank or the introduction of a wastewater stream or residual into a waste management unit, but not necessarily to complete capacity.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere.
              
                Fixed roof means a cover that is mounted on a waste management unit or storage tank in a stationary manner and that does not move with fluctuations in liquid level.
              
                Floating roof means a cover consisting of a double deck, pontoon single deck, internal floating cover or covered floating roof, which rests upon and is supported by the liquid being contained, and is equipped with a closure seal or seals to close the space between the roof edge and waste management unit or storage tank wall.
              
                Flow indicator means a device which indicates whether gas flow is, or whether the valve position would allow gas flow to be, present in a line.
              
                Formulation means the process of mixing, blending, or diluting one or more active or inert ingredients with one or more active or inert ingredients, without an intended chemical reaction, to obtain a pharmaceutical dosage form. Formulation operations include mixing, compounding, blending, and tablet coating.
              
                Group of processes means all of the equipment associated with processes in a building, processing area, or facility-wide. For a dedicated process, a group of processes may consist of a single process.
              
                Halogen atoms mean atoms of chlorine or fluorine.
              
                Halogenated compounds means organic HAP compounds that contain halogen atoms.
              
                Halogenated vent stream or Halogenated stream means a process, storage tank, or waste management unit vent determined to have a concentration of halogenated compounds of greater than 20 ppmv, as determined through process knowledge, test results using Method 18 of 40 CFR part 60, appendix A, or test results using any other test method that has been validated according to the procedures in Method 301 of appendix A of this part.
              
                Hard-piping means piping or tubing that is manufactured and properly installed using good engineering judgment and standards, such as ANSI B31-3.
              
                Hydrogen halides and halogens means hydrogen chloride (HCl), chlorine (Cl2), and hydrogen fluoride (HF).
              
                In gas/vapor service means that a piece of equipment in organic hazardous air pollutant service contains a gas or vapor at operating conditions.
              
                In heavy liquid service means that a piece of equipment in organic hazardous air pollutant service is not in gas/vapor service or in light liquid service.
              
                In light liquid service means that a piece of equipment in organic hazardous air pollutant service contains a liquid that meets the following conditions:
              (1) The vapor pressure of one or more of the organic compounds is greater than 0.3 kilopascals at 20 °C;
              (2) The total concentration of the pure organic compounds constituents having a vapor pressure greater than 0.3 kilopascals at 20 °C is equal to or greater than 20 percent by weight of the total process stream; and
              (3) The fluid is a liquid at operating conditions. (Note: Vapor pressures may be determined by the methods described in 40 CFR 60.485(e)(1).)
              
                In liquid service means that a piece of equipment in organic hazardous air pollutant service is not in gas/vapor service.
              
                In organic hazardous air pollutant or in organic HAP service means that a piece of equipment either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of total organic HAP's as determined according to the provisions of § 63.180(d). The provisions of § 63.180(d) also specify how to determine that a piece of equipment is not in organic HAP service.
              
                In vacuum service means that equipment is operating at an internal pressure which is at least 5 kilopascals below ambient pressure.
              
                In-situ sampling systems means nonextractive samplers or in-line samplers.
              
                Individual drain system means the stationary system used to convey wastewater streams or residuals to a waste management unit. The term includes hard piping; all process drains and junction boxes; and associated sewer lines, other junction boxes, manholes, sumps, and lift stations conveying wastewater streams or residuals. A segregated stormwater sewer system, which is a drain and collection system designed and operated for the sole purpose of collecting rainfall-runoff at a facility, and which is segregated from all other individual drain systems, is excluded from this definition.
              
                Initial startup means the first time a new or reconstructed source begins production. Initial startup does not include operation solely for testing equipment. Initial startup does not include subsequent start ups (as defined in this section) of processes following malfunctions or process shutdowns.
              
                Internal floating roof means a cover that rests or floats on the liquid surface (but not necessarily in complete contact with it) inside a storage tank or waste management unit that has a permanently affixed roof.
              
                Instrumentation system means a group of equipment components used to condition and convey a sample of the process fluid to analyzers and instruments for the purpose of determining process operating conditions (e.g., composition, pressure, flow, etc.). Valves and connectors are the predominant type of equipment used in instrumentation systems; however, other types of equipment may also be included in these systems. Only valves nominally 0.5 inches and smaller, and connectors nominally 0.75 inches and smaller in diameter are considered instrumentation systems for the purposes of this subpart. Valves greater than nominally 0.5 inches and connectors greater than nominally 0.75 inches associated with instrumentation systems are not considered part of instrumentation systems and must be monitored individually.
              
                Isolated intermediate means a product of a process. An isolated intermediate is usually a product of a chemical synthesis, fermentation, or biological extraction process; several different isolated intermediates may be produced in the manufacture of a finished dosage form of a drug. Precursors, active ingredients, or finished dosage forms are considered isolated intermediates. An isolated intermediate is stored before subsequent processing. Storage occurs at any time the intermediate is placed in equipment used solely for storage, such as drums, totes, day tanks, and storage tanks. The storage of an isolated intermediate marks the end of a process.
              
                Junction box means a manhole or access point to a wastewater sewer system line or a lift station.
              
                Large control device means a control device that controls total HAP emissions of greater than or equal to 10 tons/yr, before control.
              
                Liquid-mounted seal means a foam- or liquid-filled seal mounted in contact with the liquid between the wall of the storage tank or waste management unit and the floating roof. The seal is mounted continuously around the tank or unit.
              
                Liquids dripping means any visible leakage from the seal including dripping, spraying, misting, clouding, and ice formation. Indications of liquid dripping include puddling or new stains that are indicative of an existing evaporated drip.
              
                Maintenance wastewater means wastewater generated by the draining of process fluid from components in the pharmaceutical manufacturing process unit into an individual drain system in preparation for or during maintenance activities. Maintenance wastewater can be generated during planned and unplanned shutdowns and during periods not associated with a shutdown. Examples of activities that can generate maintenance wastewater include descaling of heat exchanger tubing bundles, cleaning of distillation column traps, draining of pumps into an individual drain system, and draining of portions of the pharmaceutical manufacturing process unit for repair. Wastewater from cleaning operations is not considered maintenance wastewater.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, emissions monitoring equipment, process equipment, or a process to operate in a normal or usual manner which causes, or has the potential to cause, the emission limitations in an applicable standard to be exceeded. Failures that are caused all or in part by poor maintenance or careless operation are not malfunctions.
              
                Maximum true vapor pressure means the equilibrium partial pressure exerted by the total organic HAP in the stored or transferred liquid at the temperature equal to the highest calendar-month average of the liquid storage or transferred temperature for liquids stored or transferred above or below the ambient temperature or at the local maximum monthly average temperature as reported by the National Weather Service for liquids stored or transferred at the ambient temperature, as determined:
              (1) In accordance with methods described in Chapter 19.2 of the American Petroleum Institute's Manual of Petroleum Measurement Standards, Evaporative Loss From Floating-Roof Tanks (incorporated by reference as specified in § 63.14); or
              (2) As obtained from standard reference texts; or
              (3) As determined by the American Society for Testing and Materials Method D2879-97, Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope (incorporated by reference as specified in § 63.14); or
              (4) Any other method approved by the Administrator.
              
                Metallic shoe seal or mechanical shoe seal means metal sheets that are held vertically against the wall of the storage tank by springs, weighted levers, or other mechanisms and connected to the floating roof by braces or other means. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              
              
                Nondedicated formulation operations means equipment used to formulate numerous products.
              
                Nondedicated recovery device(s) means a recovery device that receives material from more than one PMPU.
              
                Nonrepairable means that it is technically infeasible to repair a piece of equipment from which a leak has been detected without a process shutdown.
              
                Open biological treatment process means a biological treatment process that is not a closed biological treatment process as defined in this section.
              
                Open-ended valve or line means any valve, except pressure relief valves, having one side of the valve seat in contact with process fluid and one side open to atmosphere, either directly or through open piping.
              
                Operating scenario for the purposes of reporting and recordkeeping, means any specific operation of a PMPU and includes for each process:
              (1) A description of the process and the type of process equipment used;
              (2) An identification of related process vents and their associated emissions episodes and durations, wastewater PODs, and storage tanks;
              (3) The applicable control requirements of this subpart, including the level of required control, and for vents, the level of control for each vent;
              (4) The control or treatment devices used, as applicable, including a description of operating and/or testing conditions for any associated control device;
              (5) The process vents, wastewater PODs, and storage tanks (including those from other processes) that are simultaneously routed to the control or treatment device(s);
              (6) The applicable monitoring requirements of this subpart and any parametric level that assures compliance for all emissions routed to the control or treatment device;
              (7) Calculations and engineering analyses required to demonstrate compliance; and
              (8) For reporting purposes, a change to any of these elements not previously reported, except for paragraph (5) of this definition, shall constitute a new operating scenario.
              
                Partially soluble HAP means a HAP listed in Table 2 of this subpart.
              
                Pharmaceutical manufacturing operations means the facilitywide collection of PMPU and any other equipment such as heat exchanger systems, wastewater and waste management units, or cooling towers that are not associated with an individual PMPU, but that are located at a facility for the purpose of manufacturing pharmaceutical products and are under common control.
              
                Pharmaceutical manufacturing process unit (PMPU) means the process, as defined in this subpart, and any associated storage tanks, equipment identified in § 63.1252(f), and components such as pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, and instrumentation systems that are used in the manufacturing of a pharmaceutical product.
              
                Pharmaceutical product means any of the following materials, excluding any material that is a nonreactive solvent, excipient, binder, or filler, or any material that is produced in a chemical manufacturing process unit that is subject to the requirements of subparts F and G of this part 63:
              (1) Any material described by the standard industrial classification (SIC) code 2833 or 2834; or
              (2) Any material whose manufacturing process is described by North American Industrial Classification System (NAICS) code 325411 or 325412; or
              (3) A finished dosage form of a drug, for example, a tablet, capsule, solution, etc.; or
              (4) Any active ingredient or precursor that is produced at a facility whose primary manufacturing operations are described by SIC code 2833 or 2834; or
              (5) At a facility whose primary operations are not described by SIC code 2833 or 2834, any material whose primary use is as an active ingredient or precursor.
              
                Plant site means all contiguous or adjoining property that is under common control, including properties that are separated only by a road or other public right-of-way. Common control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, or any combination thereof.
              
              
                Point of determination (POD) means the point where a wastewater stream exits the process, storage tank, or last recovery device. If soluble and/or partially soluble HAP compounds are not recovered from water before discharge, the discharge point from the process equipment or storage tank is a POD. If water streams are routed to a recovery device, the discharge from the recovery device is a POD. There can be more than 1 POD per process or PMPU.
              
                Precursor means a material that is manufactured to undergo further chemical change or processing to ultimately manufacture an active ingredient or finished dosage form of a drug. This term does not include commodity chemicals produced by the synthetic organic chemical manufacturing industry.
              
                Pressure release means the emission of materials resulting from the system pressure being greater than the set pressure of the pressure relief device. This release can be one release or a series of releases over a short time period due to a malfunction in the process.
              
                Pressure relief device or valve means a safety device used to prevent operating pressures from exceeding the maximum allowable working pressure of the process equipment. A common pressure relief device is a spring-loaded pressure relief valve. Devices that are actuated either by a pressure of less than or equal to 2.5 psig or by a vacuum are not pressure relief devices.
              
                Primary use means 50 percent or more of a material is used for a particular purpose.
              
                Process means all equipment which collectively function to produce a pharmaceutical product or isolated intermediate (which is also a pharmaceutical product). A process may consist of one or more unit operations. For the purposes of this subpart, process includes any, all, or a combination of reaction, recovery, separation, purification, or other activity, operation, manufacture, or treatment which are used to produce a pharmaceutical product or isolated intermediate. Cleaning operations conducted are considered part of the process. Nondedicated solvent recovery operations located within a contiguous area within the affected source are considered single processes. A storage tank that is used to accumulate used solvent from multiple batches of a single process for purposes of solvent recovery does not represent the end of the process. Nondedicated formulation operations occurring within a contiguous area are considered a single process that is used to formulate numerous materials and/or products. Quality assurance and quality control laboratories are not considered part of any process. Ancillary activities are not considered a process or part of any process. Ancillary activities include boilers and incinerators (not used to comply with the provisions of § 63.1253, § 63.1254, or § 63.1256(h)), chillers and refrigeration systems, and other equipment and activities that are not directly involved (i.e., they operate within a closed system and materials are not combined with process fluids) in the processing of raw materials or the manufacturing of a pharmaceutical product.
              
                Process condenser means a condenser whose primary purpose is to recover material as an integral part of a process. The condenser must support a vapor-to-liquid phase change for periods of source equipment operation that are at or above the boiling or bubble point of substance(s) at the liquid surface. Examples of process condensers include distillation condensers, reflux condensers, and condensers used in stripping or flashing operations. In a series of condensers, all condensers up to and including the first condenser with an exit gas temperature below the boiling or bubble point of the substance(s) at the liquid surface are considered to be process condensers. All condensers in line prior to a vacuum source are included in this definition.
              
                Process shutdown means a work practice or operational procedure that stops production from a process or part of a process during which it is technically feasible to clear process material from a process or part of a process consistent with safety constraints and during which repairs can be effected. An unscheduled work practice or operational procedure that stops production from a process or part of a process for less than 24 hours is not a process shutdown. An unscheduled work practice or operational procedure that would stop production from a process or part of a process for a shorter period of time than would be required to clear the process or part of the process of materials and start up the process, and would result in greater emissions than delay of repair of leaking components until the next scheduled process shutdown, is not a process shutdown. The use of spare equipment and technically feasible bypassing of equipment without stopping production are not process shutdowns.
              
                Process tank means a tank that is used to collect material discharged from a feedstock storage tank or unit operation and to transfer this material to another unit operation within the process or to a product storage tank. Surge control vessels and bottoms receivers that fit these conditions are considered process tanks. Product storage tanks are considered process tanks and are part of the PMPU that produce the stored material. For the purposes of this subpart, vents from process tanks are considered process vents.
              
                Process vent means a vent from a unit operation or vents from multiple unit operations within a process that are manifolded together into a common header, through which a HAP-containing gas stream is, or has the potential to be, released to the atmosphere. Examples of process vents include, but are not limited to, vents on condensers used for product recovery, bottom receivers, surge control vessels, reactors, filters, centrifuges, and process tanks. Emission streams that are undiluted and uncontrolled containing less than 50 ppmv HAP, as determined through process knowledge that no HAP are present in the emission stream or using an engineering assessment as discussed in § 63.1257(d)(2)(ii); test data using Method 18 of 40 CFR part 60, appendix A-6; Method 320 of 40 CFR part 63; or any other test method that has been validated according to the procedures in Method 301 of appendix A of this part, are not considered process vents. Process vents do not include vents on storage tanks regulated under § 63.1253, vents on wastewater emission sources regulated under § 63.1256, or pieces of equipment regulated under § 63.1255.
              
                Production-indexed HAP consumption factor is the result of dividing the annual consumption of total HAP by the annual production rate, per process.
              
                Production-indexed volatile organic compound (VOC) consumption factor is the result of dividing the annual consumption of total VOC by the annual production rate, per process.
              
                Publicly owned treatment works (POTW) means any devices and systems used in the storage, treatment, recycling, and reclamation of municipal sewage or industrial wastes of a liquid nature as defined in section 212(2)(A) of the Clean Water Act, as amended [33 U.S.C. § 1292(2)(A)]. A POTW includes the treatment works, intercepting sewers, outfall sewers, sewage collection systems, pumping, power, and other equipment. The POTW is defined at 40 CFR 403.3(o).
              
                Reactor means a device or vessel in which one or more chemicals or reactants, other than air, are combined or decomposed in such a way that their molecular structures are altered and one or more new organic compounds are formed.
              
                Reconstruction, as used in § 63.1250(b), shall have the meaning given in § 63.2, except that “affected or previously unaffected stationary source” shall mean either “affected facility” or “PMPU.” As used in § 63.1254(a)(3)(ii)(A)(3), reconstruction shall have the meaning given in § 63.2, except that “source” shall mean “control device.”
              
                Recovery device, as used in the wastewater provisions, means an individual unit of equipment used for the purpose of recovering chemicals for fuel value (i.e., net positive heating value), use, reuse, or for sale for fuel value, use or reuse. Examples of equipment that may be recovery devices include organic removal devices such as decanters, strippers, or thin-film evaporation units. To be a recovery device, a decanter and any other equipment based on the operating principle of gravity separation must receive only two-phase liquid streams.
              
                Repaired means that equipment:
              (1) Is adjusted, or otherwise altered, to eliminate a leak as defined in the applicable paragraphs of § 63.1255, and;

              (2) Is, unless otherwise specified in applicable provisions of § 63.1255, monitored as specified in § 63.180(b) and (c) as appropriate, to verify that emissions from the equipment are below the applicable leak definition.
              
                Research and development facility means any stationary source whose primary purpose is to conduct research and development into new processes and products, where such source is operated under the close supervision of technically trained personnel, and is not engaged in the manufacture of products for commercial sale in commerce, except in a de minimis manner.
              
                Residual means any HAP-containing liquid or solid material that is removed from a wastewater stream by a waste management unit or treatment process that does not destroy organics (nondestructive unit). Examples of residuals from nondestructive waste management units are: the organic layer and bottom residue removed by a decanter or organic-water separator and the overheads from a steam stripper or air stripper. Examples of materials which are not residuals are: silt; mud; leaves; bottoms from a steam stripper or air stripper; and sludges, ash, or other materials removed from wastewater being treated by destructive devices such as biological treatment units and incinerators.
              
                Safety device means a closure device such as a pressure relief valve, frangible disc, fusible plug, or any other type of device which functions exclusively to prevent physical damage or permanent deformation to a unit or its air emission control equipment by venting gases or vapors directly to the atmosphere during unsafe conditions resulting from an unplanned, accidental, or emergency event. For the purposes of this subpart, a safety device is not used for routine venting of gases or vapors from the vapor headspace underneath a cover such as during filling of the unit or to adjust the pressure in this vapor headspace in response to normal daily diurnal ambient temperature fluctuations. A safety device is designed to remain in a closed position during normal operations and open only when the internal pressure, or another relevant parameter, exceeds the device threshold setting applicable to the air emission control equipment as determined by the owner or operator based on manufacturer recommendations, applicable regulations, fire protection and prevention codes, standard engineering codes and practices, or other requirements for the safe handling of flammable, combustible, explosive, reactive, or hazardous materials.
              
                Sampling connection system means an assembly of equipment within a process unit used during periods of representative operation to take samples of the process fluid. Equipment used to take nonroutine grab samples is not considered a sampling connection system.
              
                Sensor means a device that measures a physical quantity or the change in a physical quantity, such as temperature, pressure, flow rate, pH, or liquid level.
              
                Set pressure means the pressure at which a properly operating pressure relief device begins to open to relieve atypical process system operating pressure.
              
                Sewer line means a lateral, trunk line, branch line, or other conduit including, but not limited to, grates, trenches, etc., used to convey wastewater streams or residuals to a downstream waste management unit.
              
                Shutdown means the cessation of operation of a continuous process for any purpose. Shutdown also means the cessation of a batch process or any related individual piece of equipment required or used to comply with this subpart as a result of a malfunction or for replacement of equipment, repair, or any other purpose not excluded from this definition. Shutdown also applies to emptying and degassing storage vessels. Shutdown does not apply to cessation of a batch process at the end of a campaign, for routine maintenance, for rinsing or washing of equipment between batches, or other routine operations.
              
                Single-seal system means a floating roof having one continuous seal that completely covers the space between the wall of the storage tank and the edge of the floating roof. This seal may be a vapor-mounted, liquid-mounted, or metallic shoe seal.
              
                Small control device means a control device that controls total HAP emissions of less than 10 tons/yr, before control.
              
                Soluble HAP means a HAP listed in Table 3 of this subpart.
              
              
                Standard batch means a batch process operated within a range of operating conditions that are documented in an operating scenario. Emissions from a standard batch are based on the operating conditions that result in highest emissions. The standard batch defines the uncontrolled and controlled emissions for each emission episode defined under the operating scenario.
              
                Startup means the setting in operation of a continuous process unit for any purpose; the first time a new or reconstructed batch process unit begins production; for new equipment added, including equipment used to comply with this subpart, the first time the equipment is put into operation; or, for the introduction of a new product/process, the first time the product or process is run in equipment. For batch process units, startup does not apply to the first time the equipment is put into operation at the start of a campaign to produce a product that has been produced in the past, after a shutdown for maintenance, or when the equipment is put into operation as part of a batch within a campaign. As used in § 63.1255, startup means the setting in operation of a piece of equipment or a control device that is subject to this subpart.
              
                Storage tank means a tank or other vessel that is used to store organic liquids that contain one or more HAP as raw material feedstocks. Storage tank also means a tank or other vessel in a tank farm that receives and accumulates used solvent from multiple batches of a process or processes for purposes of solvent recovery. The following are not considered storage tanks for the purposes of this subpart:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels storing organic liquids that contain HAP only as impurities;
              (4) Wastewater storage tanks; and
              (5) Process tanks (including product tanks and isolated intermediate tanks).
              
                Supplemental gases are any gaseous streams that are not defined as process vents, or closed-vent systems from wastewater management and treatment units, storage tanks, or equipment components and that contain less than 50 ppmv TOC, as determined through process knowledge, that are introduced into vent streams or manifolds. Air required to operate combustion device burner(s) is not considered supplemental gas.
              
                Surface impoundment means a waste management unit which is a natural topographic depression, manmade excavation, or diked area formed primarily of earthen materials (although it may be lined with manmade materials), which is designed to hold an accumulation of liquid wastes or waste containing free liquids. A surface impoundment is used for the purpose of treating, storing, or disposing of wastewater or residuals, and is not an injection well. Examples of surface impoundments are equalization, settling, and aeration pits, ponds, and lagoons.
              
                System flowrate means the flowrate of gas entering the control device.
              
                Total organic compounds (TOC) means those compounds measured according to the procedures of Method 18 or Method 25A, 40 CFR part 60, appendix A.
              
                Treatment process means a specific technique that removes or destroys the organics in a wastewater or residual stream such as a steam stripping unit, thin-film evaporation unit, waste incinerator, biological treatment unit, or any other process applied to wastewater streams or residuals to comply with § 63.1256. Most treatment processes are conducted in tanks. Treatment processes are a subset of waste management units.
              
                Uncontrolled HAP emissions means a gas stream containing HAP which has exited the process (or process condenser, if any), but which has not yet been introduced into an air pollution control device to reduce the mass of HAP in the stream. If the process vent is not routed to an air pollution control device, uncontrolled emissions are those HAP emissions released to the atmosphere.
              
                Unit operation means those processing steps that occur within distinct equipment that are used, among other things, to prepare reactants, facilitate reactions, separate and purify products, and recycle materials. Equipment used for these purposes includes but is not limited to reactors, distillation columns, extraction columns, absorbers, decanters, dryers, condensers, and filtration equipment.
              
                Vapor-mounted seal means a continuous seal that completely covers the annular space between the wall of the storage tank or waste management unit and the edge of the floating roof and is mounted such that there is a vapor space between the stored liquid and the bottom of the seal.
              
                Volatile organic compounds (VOC) means those materials defined in 40 CFR 51.100.
              
                Waste management unit means the equipment, structure(s),and or devices used to convey, store, treat, or dispose of wastewater streams or residuals. Examples of waste management units include wastewater tanks, air flotation units, surface impoundments, containers, oil-water or organic-water separators, individual drain systems, biological wastewater treatment units, waste incinerators, and organic removal devices such as steam and air stripper units, and thin film evaporation units. If such equipment is used for recovery then it is part of a pharmaceutical process and is not a waste management unit.
              
                Wastewater means any portion of an individual wastewater stream or any aggregation of wastewater streams.
              
                Wastewater stream means water that is discarded from a PMPU through a single POD, that contains an annual average concentration of partially soluble and/or soluble HAP compounds of at least 5 parts per million by weight and a load of at least 0.05 kg/yr. The following are not considered wastewater streams for the purposes of this subpart:
              (1) Stormwater from segregated sewers;
              (2) Water from fire-fighting and deluge systems, including testing of such systems;
              (3) Spills;
              (4) Water from safety showers;
              (5) Samples of a size not greater than reasonably necessary for the method of analysis that is used;
              (6) Equipment leaks;
              (7) Wastewater drips from procedures such as disconnecting hoses after clearing lines; and
              (8) Noncontact cooling water.
              
                Wastewater tank means a stationary waste management unit that is designed to contain an accumulation of wastewater or residuals and is constructed primarily of nonearthen materials (e.g., wood, concrete, steel, plastic) which provide structural support. Wastewater tanks used for flow equalization are included in this definition.
              
                Water seal controls means a seal pot, p-leg trap, or other type of trap filled with water (e.g., flooded sewers that maintain water levels adequate to prevent air flow through the system) that creates a water barrier between the sewer line and the atmosphere. The water level of the seal must be maintained in the vertical leg of a drain in order to be considered a water seal.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52598, Aug. 29, 2000; 71 FR 20459, Apr. 20, 2006; 76 FR 22600, Apr. 21, 2011; 79 FR 11284, Feb. 27, 2014]
            
            
              § 63.1252
              Standards: General.
              Each owner or operator of any affected source subject to the provisions of this subpart shall control HAP emissions to the level specified in this section on and after the compliance dates specified in § 63.1250(f). Initial compliance with the emission limits is demonstrated in accordance with the provisions of § 63.1257, and continuous compliance is demonstrated in accordance with the provisions of § 63.1258.
              (a) Opening of a safety device. Opening of a safety device, as defined in § 63.1251, is allowed at any time conditions require it to do so to avoid unsafe conditions.
              (b) Closed-vent systems. The owner or operator of a closed-vent system that contains bypass lines that could divert a vent stream away from a control device used to comply with the requirements in §§ 63.1253, 63.1254, and 63.1256 shall comply with the requirements of Table 4 to this subpart and paragraph (b)(1) or (2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, rupture disks and pressure relief valves needed for safety purposes are not subject to this paragraph.
              
              (1) Install, calibrate, maintain, and operate a flow indicator that determines whether vent stream flow is present at least once every 15 minutes. Records shall be maintained as specified in § 63.1259(i)(6)(i). The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream away from the control device to the atmosphere; or
              (2) Secure the bypass line valve in the closed position with a car seal or lock and key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and the vent stream is not diverted through the bypass line. Records shall be maintained as specified in § 63.1259(i)(6)(ii).
              (c) Heat exchange systems. Except as provided in paragraph (c)(2) of this section, owners and operators of affected sources shall comply with the requirements in paragraph (c)(1) of this section for heat exchange systems that cool process equipment or materials used in pharmaceutical manufacturing operations.
              (1) The heat exchange system shall be treated according to the provisions of § 63.104, except that the monitoring frequency shall be no less than quarterly.
              (2) For identifying leaking equipment, the owner or operator of heat exchange systems on equipment which meet current good manufacturing practice (CGMP) requirements of 21 CFR part 211 may elect to use the physical integrity of the reactor as the surrogate indicator of heat exchange system leaks around the reactor.
              (d) Emissions averaging provisions. Except as specified in paragraphs (d)(1) through (5) of this section, owners or operators of storage tanks or processes subject to the provisions of §§ 63.1253 and 63.1254 may choose to comply by using emissions averaging requirements specified in § 63.1257(g) or (h) for any storage tank or process.
              (1) A State may prohibit averaging of HAP emissions and require the owner or operator of an existing source to comply with the provisions in §§ 63.1253 and 63.1254.
              (2) Only emission sources subject to the requirements of § 63.1253(b)(1) or (c)(1)(i) or § 63.1254(a)(1)(i) may be included in any averaging group.
              (3) Processes which have been permanently shutdown or storage tanks permanently taken out of HAP service may not be included in any averaging group.
              (4) Processes and storage tanks already controlled on or before November 15, 1990 may not be included in an emissions averaging group, except where the level of control is increased after November 15, 1990. In these cases, the uncontrolled emissions shall be the controlled emissions as calculated on November 15, 1990 for the purpose of determining the uncontrolled emissions as specified in § 63.1257(g) and (h).
              (5) Emission points controlled to comply with a State or Federal rule other than this subpart may not be credited in an emission averaging group, unless the level of control has been increased after November 15, 1990 above what is required by the other State or Federal rule. Only the control above what is required by the other State or Federal rule will be credited. However, if an emission point has been used to generate emissions averaging credit in an approved emissions average, and the point is subsequently made subject to a State or Federal rule other than this subpart, the point can continue to generate emissions averaging credit for the purpose of complying with the previously approved average.
              (6) Not more than 20 processes subject to § 63.1254(a)(1)(i), and 20 storage tanks subject to § 63.1253(b)(1) or (c)(1)(i) at an affected source may be included in an emissions averaging group.
              (7) Compliance with the emission standards in § 63.1253 shall be satisfied when the annual percent reduction efficiency is greater than or equal to 90 percent for those tanks meeting the criteria of § 63.1253(a)(1) and 95 percent for those tanks meeting the criteria of § 63.1253(a)(2), as demonstrated using the test methods and compliance procedures specified in § 63.1257(g).

              (8) Compliance with the emission standards in § 63.1254(a)(1)(i) shall be satisfied when the annual percent reduction efficiency is greater than or equal to 93 percent, as demonstrated using the test methods and compliance procedures specified in § 63.1257(h).
              (e) Pollution prevention alternative. Except as provided in paragraph (e)(1) of this section, an owner or operator may choose to meet the pollution prevention alternative requirement specified in either paragraph (e)(2) or (3) of this section for any PMPU or for any situation described in paragraph (e)(4) of this section, in lieu of the requirements specified in §§ 63.1253, 63.1254, 63.1255, and 63.1256. Compliance with paragraphs (e)(2) and (3) of this section shall be demonstrated through the procedures in § 63.1257(f). Any PMPU for which the owner or operator seeks to comply by using the pollution prevention alternative shall begin with the same starting material(s) and end with the same product(s). The owner or operator may not comply with the pollution prevention alternative by eliminating any steps of a process by transferring the step offsite (to another manufacturing location).
              (1) The HAP that are generated in the PMPU that are not part of the production-indexed consumption factor must be controlled according to the requirements of §§ 63.1253, 63.1254, 63.1255, and 63.1256. The hydrogen halides that are generated as a result of combustion control of emissions must be controlled according to the requirements of paragraph (g)(1) of this section.
              (2) The production-indexed HAP consumption factor (kg HAP consumed/kg produced) shall be reduced by at least 75 percent from a 3 year average baseline established no earlier than the 1987 calendar year, or for the time period from startup of the process until the present in which the PMPU was operational and data are available, whichever is the lesser time period. If a time period less than 3 years is used to set the baseline, the data must represent at least 1 year's worth of data. For any reduction in the HAP factor achieved by reducing a HAP that is also a VOC, an equivalent reduction in the VOC factor is also required. For any reduction in the HAP factor that is achieved by reducing a HAP that is not a VOC, the VOC factor may not be increased.
              (3) Both requirements specified in paragraphs (e)(3)(i) and (ii) of this section are met.
              (i) The production-indexed HAP consumption factor (kg HAP consumed/kg produced) shall be reduced by at least 50 percent from a 3-year average baseline established no earlier than the 1987 calendar year, or for the time period from startup of the process until the present in which the PMPU was operational and data are available, whichever is less. If a time period less than 3 years is used to set the baseline, the data must represent at least 1 year's worth of data. For any reduction in the HAP factor achieved by reducing a HAP that is also a VOC, an equivalent reduction in the VOC factor is also required. For any reduction in the HAP factor that is achieved by reducing a HAP that is not a VOC, the VOC factor may not be increased.
              (ii) The total PMPU HAP emissions shall be reduced by an amount, in kg/yr, that, when divided by the annual production rate, in kg/yr, and added to the reduction of the production-indexed HAP consumption factor, in kg/kg, yields a value of at least 75 percent of the average baseline HAP production-indexed consumption factor established according to paragraph (e)(3)(i) of this section according to the equation provided in § 63.1257(f)(2)(ii)(A). The total PMPU VOC emissions shall be reduced by an amount calculated according to the equation provided in § 63.1257(f)(2)(ii)(B). The annual reduction in HAP and VOC air emissions must be due to the use of the following control devices:
              (A) Combustion control devices such as incinerators, flares or process heaters.
              (B) Control devices such as condensers and carbon adsorbers whose recovered product is destroyed or shipped offsite for destruction.
              (C) Any control device that does not ultimately allow for recycling of material back to the PMPU.
              (D) Any control device for which the owner or operator can demonstrate that the use of the device in controlling HAP emissions will have no effect on the production-indexed consumption factor for the PMPU.

              (4) The owner or operator may comply with the requirements in either paragraph (e)(2) or (3) of this section for a series of processes, including situations where multiple processes are merged, subject to the following conditions:
              (i) The baseline period shall be a single year beginning no earlier than the 1992 calendar year.
              (ii) The term “PMPU” shall have the meaning provided in § 63.1251 except that the baseline and modified PMPU may include multiple processes (i.e., precursors, active ingredients, and final dosage form) if the owner or operator demonstrates to the satisfaction of the Administrator that the multiple processes were merged after the baseline period into an existing process or processes.
              (iii) Nondedicated formulation and solvent recovery processes may not be merged with any other processes.
              (f) Control requirements for certain liquid streams in open systems within a PMPU. (1) The owner or operator shall comply with the provisions of Table 5 of this subpart, for each item of equipment meeting all the criteria specified in paragraphs (f)(2) through (4) and either paragraph (f)(5)(i) or (ii) of this section.
              (2) The item of equipment is of a type identified in Table 5 of this subpart;
              (3) The item of equipment is part of a PMPU, as defined in § 63.1251;
              (4) The item of equipment is controlled less stringently than in Table 5 of this subpart and the item of equipment is not otherwise exempt from controls by the provisions of this subpart or subpart A of this part; and
              (5) The item of equipment:
              (i) Is a drain, drain hub, manhole, lift station, trench, pipe, or oil/water separator that conveys water with an annual average concentration greater than or equal to 1,300 parts per million by weight (ppmw) of partially soluble HAP compounds; or an annual average concentration greater than or equal to 5,200 ppmw of partially soluble and/or soluble HAP compounds. The annual average concentration shall be determined according to the procedures in § 63.1257(e)(1)(ii).
              (ii) Is a tank that receives one or more streams that contain water with an annual average concentration greater than or equal to 1,300 ppmw of partially soluble HAP compounds, or greater than or equal to 5,200 ppmw of total partially soluble and/or soluble HAP compounds. The owner or operator of the source shall determine the average concentration of the stream at the inlet to the tank and according to the procedures in § 63.1257(e)(1)(ii).
              (g) Control requirements for halogenated vent streams that are controlled by combustion devices. If a combustion device is used to comply with the provisions of §§ 63.1253 (storage tanks), 63.1254 (process vents), 63.1256(h) (wastewater vent streams) for a halogenated vent stream, then the vent stream shall be ducted to a halogen reduction device such as, but not limited to, a scrubber, before it is discharged to the atmosphere. The halogen reduction device must reduce emissions by the amounts specified in either paragraph (g)(1) or (2) of this section.
              (1) A halogen reduction device after the combustion control device must reduce overall emissions of hydrogen halides and halogens, as defined in § 63.1251, by 95 percent or to a concentration less than or equal to 20 ppmv.
              (2) A halogen reduction device located before the combustion control device must reduce the halogen atom content of the vent stream to a concentration less than or equal to 20 ppmv.
              (h) Planned routine maintenance for centralized combustion control devices. The owner or operator may operate non-dedicated PMPU's during periods of planned routine maintenance for CCCD in accordance with the provisions specified in paragraphs (h)(1) through (6) of this section.
              (1) For equipment leaks and wastewater emissions that normally are controlled by the CCCD, if any, the owner or operator must continue to comply with the requirements in §§ 63.1255(b)(4)(ii) and 63.1256(h), respectively, using other control devices during the planned routine maintenance period for the CCCD.

              (2) During the planned routine maintenance period, the owner or operator must route emissions from process vents with organic HAP emissions greater than 15 pounds per day (lb/day) through a closed-vent system to a condenser that meets the conditions specified in paragraphs (h)(2)(i) through (iii) of this section.
              (i) The outlet gas temperature must be less than −50 °C (−58 °F) when the emission stream contains organic HAP with a partial pressure greater than 20 kPa (2.9 psia).
              (ii) The outlet gas temperature must be less than −5 °C (23 °F) when the emission stream contains organic HAP with a partial pressure less than or equal to 20 kPa (2.9 psia).
              (iii) The HAP partial pressures in paragraphs (h)(2)(i) and (ii) of this section must be determined at 25 °C.
              (3) The owner or operator must route HCl emissions from process vents with HCl emissions greater than 15 lb/day through a closed-vent system to a caustic scrubber, and the pH of the scrubber effluent must be maintained at or above 9.
              (4) For the purposes of the emission calculations required in paragraphs (h)(2) and (3) of this section, the term “process vent” shall mean each vent from a unit operation. The emission calculation shall not be performed on the aggregated emission stream from multiple unit operations that are manifolded together into a common header. Once an affected process vent has been controlled in accordance with this section, it is no longer subject to the requirements of this section or § 63.1254 during the routine maintenance period.
              (5) The total period of planned routine maintenance, during which non-dedicated PMPU's that are normally controlled by the CCCD continue to operate, and process vent emissions are controlled as specified in paragraphs (h)(2) and (3) of this section, must not exceed 240 hours in any 365-day period.
              (6) While being controlled as specified in paragraphs (h)(2) and (3) of this section, the process vents may not be used in emissions averaging.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52600, Aug. 29, 2000; 66 FR 40131, Aug. 2, 2001]
            
            
              § 63.1253
              Standards: Storage tanks.
              (a) Except as provided in paragraphs (d), (e), and (f) of this section, the owner or operator of a storage tank meeting the criteria of paragraph (a)(1) of this section is subject to the requirements of paragraph (b) of this section. Except as provided in paragraphs (d), (e), and (f) of this section, the owner or operator of a storage tank meeting the criteria of paragraph (a)(2) of this section is subject to the requirements of paragraph (c) of this section. Compliance with the provisions of paragraphs (b) and (c) of this section is demonstrated using the initial compliance procedures in § 63.1257(c) and the monitoring requirements in § 63.1258.
              (1) A storage tank with a design capacity greater than or equal to 38 m3 but less than 75 m3 storing a liquid for which the maximum true vapor pressure of total HAP is greater than or equal to 13.1 kPa.
              (2) A storage tank with a design capacity greater than or equal to 75 m3 storing a liquid for which the maximum true vapor pressure of total HAP is greater than or equal to 13.1 kPa.
              (b) The owner or operator of a storage tank shall equip the affected storage tank with either a fixed roof with internal floating roof, an external floating roof, an external floating roof converted to an internal floating roof, or a closed-vent system meeting the conditions of § 63.1252(b) with a control device that meets any of the following conditions:
              (1) Reduces inlet emissions of total HAP by 90 percent by weight or greater;
              (2) Reduces emissions to outlet concentrations less than or equal to 20 ppmv as TOC and less than or equal to 20 ppmv as hydrogen halides and halogens;
              (3) Is an enclosed combustion device that provides a minimum residence time of 0.5 seconds at a minimum temperature of 760 °C;
              (4) Is a flare that meets the requirements of § 63.11(b); or
              (5) Is a control device specified in § 63.1257(a)(4).

              (c) The owner or operator of a storage tank shall equip the affected storage tank with either a fixed roof with internal floating roof, an external floating roof, an external floating roof converted to an internal floating roof, or a closed-vent system meeting the conditions of § 63.1252(b) with a control device that meets any of the following conditions:
              (1) Reduces inlet emissions of total HAP as specified in paragraph (c)(1) (i) or (ii) of this section:
              (i) By 95 percent by weight or greater; or (ii) If the owner or operator can demonstrate that a control device installed on a storage tank on or before April 2, 1997 is designed to reduce inlet emissions of total HAP by greater than or equal to 90 percent by weight but less than 95 percent by weight, then the control device is required to be operated to reduce inlet emissions of total HAP by 90 percent or greater.
              (2) Reduces emissions to outlet concentrations less than or equal to 20 ppmv as TOC and less than or equal to 20 ppmv as hydrogen halides and halogens;
              (3) Is an enclosed combustion device that provides a minimum residence time of 0.5 seconds at a minimum temperature of 760 °C;
              (4) Is a flare that meets the requirements of § 63.11(b); or
              (5) Is a control device specified in § 63.1257(a)(4).
              (d) As an alternative standard, the owner or operator of an existing or new affected source may comply with the storage tank standards by routing storage tank vents to a combustion control device achieving an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 20 ppmv or less, and an outlet concentration of hydrogen halides and halogens of 20 ppmv or less. If the owner or operator is routing emissions to a noncombustion control device, it must achieve an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 50 ppmv or less, and an outlet concentration of hydrogen halides and halogens of 50 ppmv or less. Compliance with the outlet concentrations shall be determined by the initial compliance procedures of § 63.1257(c)(4) and the continuous emission monitoring requirements of § 63.1258(b)(5).
              (e) Planned routine maintenance. The specifications and requirements in paragraphs (b) through (d) of this section for control devices do not apply during periods of planned routine maintenance. Periods of planned routine maintenance of the control devices (including CCCD subject to § 63.1252(h)), during which the control device does not meet the specifications of paragraphs (b) through (d) of this section, as applicable, shall not exceed 240 hours in any 365-day period. The owner or operator may submit an application to the Administrator requesting an extension of this time limit to a total of 360 hours in any 365-day period. The application must explain why the extension is needed, it must specify that no material will be added to the storage tank between the time the 240-hour limit is exceeded and the control device is again operational, and it must be submitted at least 60 days before the 240-hour limit will be exceeded.
              (f) Vapor balancing alternative. As an alternative to the requirements in paragraphs (b) and (c) of this section, the owner or operator of an existing or new affected source may implement vapor balancing in accordance with paragraphs (f)(1) through (7) of this section.
              (1) The vapor balancing system must be designed and operated to route organic HAP vapors displaced from loading of the storage tank to the railcar or tank truck from which the storage tank is filled.
              (2) Tank trucks and railcars must have a current certification in accordance with the U.S. Department of Transportation (DOT) pressure test requirements of 49 CFR part 180 for tank trucks and 49 CFR 173.31 for railcars.
              (3) Hazardous air pollutants must only be unloaded from tank trucks or railcars when vapor collection systems are connected to the storage tank's vapor collection system.
              (4) No pressure relief device on the storage tank, or on the railcar, or tank truck shall open during loading or as a result of diurnal temperature changes (breathing losses).

              (5) Pressure relief devices on affected storage tanks must be set to no less than 2.5 psig at all times to prevent breathing losses. The owner or operator shall record the setting as specified in § 63.1259(b)(12) and comply with the requirements for each pressure relief valve in paragraphs (f)(5)(i) through (iii) of this section:
              
              (i) The pressure relief valve shall be monitored quarterly using the method described in § 63.180(b).
              (ii) An instrument reading of 500 ppmv or greater defines a leak.
              (iii) When a leak is detected, it shall be repaired as soon as practicable, but no later than 5 days after it is detected, and the owner or operator shall comply with the recordkeeping requirements of § 63.1255(g)(4)(i) through (iv).
              (6) Railcars or tank trucks that deliver HAP to an affected storage tank must be reloaded or cleaned at a facility that utilizes one of the control techniques in paragraph (f)(6)(i) through (ii) of this section:
              (i) The railcar or tank truck must be connected to a closed-vent system with a control device that reduces inlet emissions of HAP by 90 percent by weight or greater; or
              (ii) A vapor balancing system designed and operated to collect organic HAP vapor displaced from the tank truck or railcar during reloading must be used to route the collected HAP vapor to the storage tank from which the liquid being transferred originated.
              (7) The owner or operator of the facility where the railcar or tank truck is reloaded or cleaned must comply with the requirements in paragraph (f)(7)(i) through (iii) of this section:
              (i) Submit to the owner or operator of the affected storage tank and to the Administrator a written certification that the reloading or cleaning facility will meet the requirements of this section. The certifying entity may revoke the written certification by sending a written statement to the owner or operator of the affected storage tank giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the requirements of this paragraph (b)(7).
              (ii) If complying with paragraph (f)(6)(i) of this section, demonstrate initial compliance in accordance with § 63.1257(c), demonstrate continuous compliance in accordance with § 63.1258, keep records as specified in § 63.1259, and prepare reports as specified in § 63.1260.
              (iii) If complying with paragraph (f)(6)(ii) of this section, keep records of:
              (A) The equipment to be used and the procedures to be followed when reloading the railcar or tank truck and displacing vapors to the storage tank from which the liquid originates, and
              (B) Each time the vapor balancing system is used to comply with paragraph (f)(6)(ii) of this section.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52601, Aug. 29, 2000; 66 FR 40132, Aug. 2, 2001; 70 FR 25669, May 13, 2005]
            
            
              § 63.1254
              Standards: Process vents.
              (a) Existing sources. For each process, the owner or operator of an existing affected source must comply with the requirements in paragraphs (a)(1) and (3) of this section or paragraphs (a)(2) and (3) of this section. Initial compliance with the required emission limits or reductions in paragraphs (a)(1) through (3) of this section is demonstrated in accordance with the initial compliance procedures described in § 63.1257(d), and continuous compliance is demonstrated in accordance with the monitoring requirements described in § 63.1258.
              (1) Process-based emission reduction requirement. (i) Uncontrolled HAP emissions from the sum of all process vents within a process that are not subject to the requirements of paragraph (a)(3) of this section shall be reduced by 93 percent or greater by weight, or as specified in paragraph (a)(1)(ii) of this section. Notification of changes in the compliance method shall be reported according to the procedures in § 63.1260(h).
              (ii) Any one or more vents within a process may be controlled in accordance with any of the procedures in paragraphs (a)(1)(ii)(A) through (D) of this section. All other vents within the process must be controlled as specified in paragraph (a)(1)(i) of this section.
              (A) To outlet concentrations less than or equal to 20 ppmv as TOC and less than or equal to 20 ppmv as hydrogen halides and halogens;
              (B) By a flare that meets the requirements of § 63.11(b);
              (C) By a control device specified in § 63.1257(a)(4); or

              (D) In accordance with the alternative standard specified in paragraph (c) of this section.
              
              (2) Process-based annual mass limit. (i) Actual HAP emissions from the sum of all process vents within a process must not exceed 900 kilograms (kg) in any 365-day period.
              (ii) Actual HAP emissions from the sum of all process vents within processes complying with paragraph (a)(2)(i) of this section are limited to a maximum of 1,800 kg in any 365-day period.
              (iii) Emissions from vents that are subject to the requirements of paragraph (a)(3) of this section and emissions from vents that are controlled in accordance with the procedures in paragraph (c) of this section may be excluded from the sums calculated in paragraphs (a)(2)(i) and (ii) of this section.
              (iv) The owner or operator may switch from compliance with paragraph (a)(2) of this section to compliance with paragraph (a)(1) of this section only after at least 1 year of operation in compliance with paragraph (a)(2) of this section. Notification of such a change in the compliance method shall be reported according to the procedures in § 63.1260(h).
              (3) Individual vent emission reduction requirements. (i) Except as provided in paragraph (a)(3)(ii) of this section, uncontrolled HAP emissions from a process vent must be reduced by 98 percent or in accordance with any of the procedures in paragraphs (a)(1)(ii)(A) through (D) of this section if the uncontrolled HAP emissions from the vent exceed 25 tons per year, and the flow-weighted average flowrate (FRa) calculated using Equation 1 of this subpart is less than or equal to the flowrate index (FRI) calculated using Equation 2 of this subpart.
              
                ER29AU00.000
              
              
                ER29AU00.001
              
              
                Where:
                
                FRa = flow-weighted average flowrate for the vent, scfm
                Di = duration of each emission event, min
                FRi = flowrate of each emission event, scfm
                n = number of emission events
                FRI = flowrate index, scfm
                HL = annual uncontrolled HAP emissions, lb/yr, as defined in § 63.1251
              
              
              (ii) Grandfathering provisions. As an alternative to the requirements in paragraph (a)(3)(i) of this section, the owner or operator may comply with the provisions in paragraph (a)(3)(ii)(A), (B), or (C) of this section, if applicable.
              (A) Control device operation. If the owner or operator can demonstrate that a process vent is controlled by a control device meeting the criteria specified in paragraph (a)(3)(ii)(A)(1) of this section, then the control device is required to be operated according to paragraphs (a)(3)(ii)(A)(2), (3), and (4) of this section:
              (1) The control device was installed on any process vent that met the conditions of paragraph (a)(3)(i) of this section on or before April 2, 1997, and was operated to reduce uncontrolled emissions of total HAP by greater than or equal to 93 percent by weight, but less than 98 percent by weight;
              (2) The device must be operated to reduce inlet emissions of total HAP by 93 percent or by the percent reduction specified for that control device in any preconstruction permit issued pursuant to regulations approved or promulgated through rulemaking under title I (including parts C or D) of the Clean Air Act, whichever is greater;
              (3) The device must be replaced or upgraded to achieve at least 98 percent reduction of HAP or meet any of the conditions specified in paragraphs (a)(1)(ii)(A) through (D) of this section upon reconstruction or replacement.
              (4) The device must be replaced or upgraded to achieve at least 98 percent reduction of HAP or meet any of the conditions specified in paragraphs (a)(1)(ii)(A) through (D) of this section by April 2, 2007, or 15 years after issuance of the preconstruction permit, whichever is later.
              (B) Process operations. If a process meets all of the conditions specified in paragraphs (a)(3)(ii)(B)(1) through (3) of this section, the required level of control for the process is the level that was achieved on or before April 2, 1997. This level of control is demonstrated using the same procedures that are used to demonstrate compliance with paragraph (a)(1) of this section.
              (1) At least one vent in the process met the conditions of paragraph (a)(3)(i) of this section on or before April 2, 1997; and
              (2) The overall control for the process on or before April 2, 1997 was greater than or equal to 93 percent by weight, but less than 98 percent by weight; and
              (3) The production-indexed HAP consumption factor for the 12-month period in which the process was operated prior to the compliance date is less than one-half of the 3-year average baseline value established no earlier than the 1987 through 1989 calendar years.
              (C) Hydrogenation vents. Processes meeting the conditions of paragraphs (a)(3)(ii)(C)(1) through (3) of this section are required to be operated to maintain the level of control achieved on or before April 2, 1997. For all other processes meeting the conditions of paragraph (a)(3)(ii)(C)(3) of this section, uncontrolled HAP emissions from the sum of all process vents within the process must be reduced by 95 percent or greater by weight.
              (1) Processes containing a process vent that met the conditions of paragraph (a)(3)(i) of this section on or before April 2, 1997; and
              (2) Processes that are controlled to greater than or equal to 93 percent by weight, but less than 98 percent by weight; and
              (3) Processes with a hydrogenation vent that, in conjunction with all other process vents from the process that do not meet the conditions of paragraph (a)(3)(i) of this section, cannot meet the requirements of paragraph (a)(1) or (2) of this section.
              (4) Planned routine maintenance. For each PMPU that is controlled with a CCCD, the owner or operator must comply with the provisions specified in either paragraph (a)(4)(i), (ii), or (iii) of this section during periods of planned routine maintenance of the CCCD. The owner or operator is not required to comply with the same provision for all of the PMPU's controlled by the CCCD.
              (i) Shutdown the affected process.
              (ii) Comply with the requirements of paragraphs (a)(1) through (3) of this section by using other means.
              (iii) For a non-dedicated PMPU, implement the procedures described in paragraphs (a)(4)(iii)(A) through (C) of this section for those process vents that are normally controlled by the CCCD. This option is not available for process vents from dedicated PMPU's.
              (A) If the owner or operator uses a CCCD to comply with the 93 percent reduction requirement in paragraph (a)(1)(i) or (ii) of this section, the outlet concentration limit in paragraph (a)(1)(ii)(A) of this section, the alternative standard as specified in paragraphs (a)(1)(ii)(D) and (c) of this section, or the annual mass limit in paragraph (a)(2) of this section, implement the provisions in § 63.1252(h) during planned routine maintenance of the CCCD.
              (B) If the owner or operator reduces HAP emissions from process vents by using a CCCD that is also a control device specified in § 63.1257(a)(4), implement the provisions in § 63.1252(h) during planned routine maintenance of the CCCD.
              (C) If the owner or operator uses a CCCD to reduce emissions from a process vent subject to paragraph (a)(3) of this section, implement the planned routine maintenance provisions in § 63.1252(h) for that vent only if the reason the planned routine maintenance is needed, and the reason it cannot be performed at a time when the vent subject to paragraph (a)(3) of this section is not operating, has been described in the Notification of Compliance Status Report or a periodic report submitted before the planned routine maintenance event.
              (b) New sources. (1) Except as provided in paragraph (b)(2) of this section, uncontrolled HAP emissions from the sum of all process vents within a process at a new affected source shall be reduced by 98 percent or greater by weight or controlled in accordance with any of requirements of paragraphs (a)(1)(ii)(A) through (D) of this section. Initial compliance with the required emission limit or reduction is demonstrated in accordance with the initial compliance procedures in § 63.1257(d), and continuous compliance is demonstrated in accordance with the monitoring requirements described in § 63.1258.
              
              (2) Annual mass limit. The actual HAP emissions from the sum of all process vents for which the owner or operator is not complying with paragraph (b)(1) of this section are limited to 900 kg in any 365-day period.
              (c) Alternative standard. As an alternative standard, the owner or operator of an existing or new affected source may comply with the process vent standards by routing vents from a process to a combustion control device achieving an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 20 ppmv or less, and an outlet concentration of hydrogen halides and halogens of 20 ppmv or less. If the owner or operator is routing emissions to a noncombustion control device, it must achieve an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 50 ppmv or less, and an outlet concentration of hydrogen halides and halogens of 50 ppmv or less. Any process vents within a process that are not routed to this control device must be controlled in accordance with the provisions of paragraph (a) or (b) of this section, as applicable. Initial compliance with the outlet concentrations is demonstrated in accordance with the initial compliance procedures described in § 63.1257(d)(1)(iv), and continuous compliance is demonstrated in accordance with the emission monitoring requirements described in § 63.1258(b)(5).
              [65 FR 52601, Aug. 29, 2000, as amended at 66 FR 40132, Aug. 2, 2001]
            
            
              § 63.1255
              Standards: Equipment leaks.
              (a) General equipment leak requirements. (1) The provisions of this section apply to pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, instrumentation systems, control devices, and closed-vent systems required by this section that are intended to operate in organic hazardous air pollutant service 300 hours or more during the calendar year within a source subject to the provisions of this subpart.
              (2) Consistency with other regulations. After the compliance date for a process, equipment subject to both this section and either of the following will be required to comply only with the provisions of this subpart:
              (i) 40 CFR part 60.
              (ii) 40 CFR part 61.
              (3) [Reserved]
              (4) The provisions in § 63.1(a)(3) of subpart A of this part do not alter the provisions in paragraph (a)(2) of this section.
              (5) Lines and equipment not containing process fluids are not subject to the provisions of this section. Utilities, and other nonprocess lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not considered to be part of a process.
              (6) The provisions of this section do not apply to bench-scale processes, regardless of whether the processes are located at the same plant site as a process subject to the provisions of this subpart.
              (7) Equipment to which this section applies shall be identified such that it can be distinguished readily from equipment that is not subject to this section. Identification of the equipment does not require physical tagging of the equipment. For example, the equipment may be identified on a plant site plan, in log entries, or by designation of process boundaries by some form of weatherproof identification. If changes are made to the affected source subject to the leak detection requirements, equipment identification for each type of component shall be updated, if needed, within 90 calendar days or by the next Periodic Report following the end of the monitoring period for that component, whichever is later.
              (8) Equipment that is in vacuum service is excluded from the requirements of this section.
              (9) Equipment that is in organic HAP service, but is in such service less than 300 hours per calendar year, is excluded from the requirements of this section if it is identified as required in paragraph (g)(9) of this section.

              (10) When each leak is detected by visual, audible, or olfactory means, or by monitoring as described in § 63.180(b) or (c), the following requirements apply:
              
              (i) A weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (ii) The identification on a valve in light liquid or gas/vapor service may be removed after it has been monitored as specified in paragraph (e)(7)(iii) of this section, and no leak has been detected during the follow-up monitoring.
              (iii) The identification on equipment, except on a valve in light liquid or gas/vapor service, may be removed after it has been repaired.
              (11) Except as provided in paragraph (a)(11)(i) of this section, all terms in this subpart that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual) refer to the standard calendar periods unless specified otherwise in the section or paragraph that imposes the requirement.
              (i) If the initial compliance date does not coincide with the beginning of the standard calendar period, an owner or operator may elect to utilize a period beginning on the compliance date, or may elect to comply in accordance with the provisions of paragraph (a)(11)(ii) or (iii) of this section.
              (ii) Time periods specified in this subpart for completion of required tasks may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part. For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (iii) Except as provided in paragraph (a)(11)(i) or (ii) of this section, where the period specified for compliance is a standard calendar period, if the initial compliance date does not coincide with the beginning of the calendar period, compliance shall be required according to the schedule specified in paragraph (a)(11)(iii)(A) or (B) of this section, as appropriate.
              (A) Compliance shall be required before the end of the standard calendar period within which the initial compliance date occurs if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (B) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance date occurs.
              (iv) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during each period, provided the task is conducted at a reasonable interval after completion of the task during the previous period.
              (12) In all cases where the provisions of this subpart require an owner or operator to repair leaks by a specified time after the leak is detected, it is a violation of this section to fail to take action to repair the leaks within the specified time. If action is taken to repair the leaks within the specified time, failure of that action to successfully repair the leak is not a violation of this section. However, if the repairs are unsuccessful, a leak is detected and the owner or operator shall take further action as required by applicable provisions of this section.
              (b) References. (1) The owner or operator of a source subject to this section shall comply with the provisions of subpart H of this part, as specified in paragraphs (b)(2) through (4) of this section. The term “process unit” as used in subpart H of this part shall be considered to be defined the same as “group of processes” for sources subject to this subpart GGG. The term “fuel gas system,” as used in subpart H of this part, shall not apply for the purposes of this subpart GGG.
              (2) Sections 63.160, 63.161, 63.162, 63.163, 63.167, 63.168, 63.170, 63.173, 63.175, 63.176, 63.181, and 63.182 shall not apply for the purposes of this subpart GGG. The owner or operator shall comply with the provisions specified in paragraphs (b)(2)(i) through (viii) of this section.

              (i) Sections 63.160 and 63.162 shall not apply; instead, the owner or operator shall comply with paragraph (a) of this section;
              
              (ii) Section 63.161 shall not apply; instead, the owner or operator shall comply with § 63.1251;
              (iii) Sections 63.163 and 63.173 shall not apply; instead, the owner or operator shall comply with paragraph (c) of this section;
              (iv) Section 63.167 shall not apply; instead, the owner or operator shall comply with paragraph (d) of this section;
              (v) Section 63.168 shall not apply; instead, the owner or operator shall comply with paragraph (e) of this section;
              (vi) Section 63.170 shall not apply; instead, the owner or operator shall comply with § 63.1254;
              (vii) Section 63.181 shall not apply; instead, the owner or operator shall comply with paragraph (g) of this section; and
              (viii) Section 63.182 shall not apply; instead, the owner or operator shall comply with paragraph (h) of this section.
              (3) The owner or operator shall comply with §§ 63.164, 63.165, 63.166, 63.169, 63.177, and 63.179 in their entirety, except that when these sections reference other sections of subpart H of this part, the references shall mean the sections specified in paragraphs (b)(2) and (4) of this section. Section 63.164 applies to compressors. Section 63.165 applies to pressure relief devices in gas/vapor service. Section 63.166 applies to sampling connection systems. Section 63.169 applies to pumps, valves, connectors, and agitators in heavy liquid service; instrumentation systems; and pressure relief devices in liquid service. Section 63.177 applies to general alternative means of emission limitation. Section 63.179 applies to alternative means of emission limitation for enclosed-vented process units.
              (4) The owner or operator shall comply with §§ 63.171, 63.172, 63.174, 63.178, and 63.180, except as specified in paragraphs (b)(4)(i) through (vi) of this section.
              (i) Section 63.171 shall apply, except § 63.171(a) shall not apply. Instead, delay of repair of equipment for which leaks have been detected is allowed if one of the conditions in paragraphs (b)(4)(i)(A) through (B) exists:
              (A) The repair is technically infeasible without a process shutdown. Repair of this equipment shall occur by the end of the next scheduled process shutdown.
              (B) The owner or operator determines that repair personnel would be exposed to an immediate danger if attempting to repair without a process shutdown. Repair of this equipment shall occur by the end of the next scheduled process shutdown.
              (ii) Section 63.172 shall apply for closed-vent systems used to comply with this section, and for control devices used to comply with this section only, except:
              (A) Section 63.172(k) and (l) shall not apply. The owner or operator shall instead comply with paragraph (f) of this section.
              (B) Owners or operators may, instead of complying with the provisions of § 63.172(f), design a closed-vent system to operate at a pressure below atmospheric pressure. The system shall be equipped with at least one pressure gage or other pressure measurement device that can be read from a readily accessible location to verify that negative pressure is being maintained in the closed-vent system when the associated control device is operating.
              (C) The requirements apply at all times, except as specified in § 63.1250(g). The owner or operator may not comply with the planned routine maintenance provisions in § 63.1252(h).
              (iii) Section 63.174 shall apply except:
              (A) Section 63.174(f), (g), and (h) shall not apply. Instead of § 63.174(f), (g), and (h), the owner or operator shall comply with paragraph (f) of this section. Section 63.174(b)(3) shall not apply. Instead of § 63.174(b)(3), the owner or operator shall comply with paragraphs (b)(4)(iii)(B) through (F) of this section.
              (B) If the percent leaking connectors in a group of processes was greater than or equal to 0.5 percent during the initial monitoring period, monitoring shall be performed once per year until the percent leaking connectors is less than 0.5 percent.

              (C) If the percent leaking connectors in the group of processes was less than 0.5 percent, but equal to or greater than 0.25 percent, during the initial or last required monitoring period, the owner or operator may elect to monitor once every 4 years. An owner or operator may comply with the requirements of this paragraph by monitoring at least 40 percent of the connectors in the first 2 years and the remainder of the connectors within the next 2 years. The percent leaking connectors will be calculated for the total of all required monitoring performed during the 4-year period.
              (D) Except as provided in paragraph (b)(4)(iii)(B) of this section, if leaking connectors comprise at least 0.5 percent but less than 1.0 percent of the connectors during the last monitoring period, the owner or operator shall monitor at least once every 2 years for the next monitoring period. At the end of that 2-year monitoring period, if the percent leaking connectors is greater than or equal to 0.5 percent, the owner or operator shall monitor once per year until the percent leaking connectors is less than 0.5 percent. If, at the end of a monitoring period, the percent leaking connectors is less than 0.5 percent, the owner or operator shall monitor in accordance with paragraph (b)(4)(iii)(C) or (F) of this section, as appropriate.
              (E) If an owner or operator determines that 1 percent or greater of the connectors in a group of processes are leaking, the owner or operator shall monitor the connectors once per year. The owner or operator may elect to use the provisions of paragraph (b)(4)(iii)(C), (D), or (F) of this section, as appropriate, after a monitoring period in which less than 1 percent of the connectors are determined to be leaking.
              (F) The owner or operator may elect to perform monitoring once every 8 years if the percent leaking connectors in the group of processes was less than 0.25 percent during the initial or last required monitoring period. An owner or operator shall monitor at least 50 percent of the connectors in the first 4 years and the remainder of the connectors within the next 4 years. If the percent leaking connectors in the first 4 years is equal to or greater than 0.35 percent, the monitoring program shall revert at that time to the appropriate monitoring frequency specified in paragraph (b)(4)(iii)(C), (D), or (E) of this section.
              (iv) Section 63.178 shall apply except:
              (A) Section 63.178(b), requirements for pressure testing, may be applied to all processes (not just batch processes) and to supply lines between storage and processing areas.
              (B) For pumps, the phrase “at the frequencies specified in Table 1 of this subpart” in § 63.178(c)(3)(iii) shall mean “quarterly” for the purposes of this subpart.
              (v) Section 63.180 shall apply except § 63.180(b)(4)(ii)(A) through (C) shall not apply. Instead, calibration gases shall be a mixture of methane and air at a concentration of approximately, but less than, 10,000 parts per million methane for agitators; 2,000 parts per million for pumps; and 500 parts per million for all other equipment, except as provided in § 63.180(b)(4)(iii).
              (vi) When §§ 63.171, 63.172, 63.174, 63.178, and 63.180 reference other sections in subpart H of this part, the references shall mean those sections specified in paragraphs (b)(2) and (b)(4)(i) through (v) of this section, as applicable.
              (c) Standards for pumps in light liquid service and agitators in gas/vapor service and in light liquid service. (1) The provisions of this section apply to each pump that is in light organic HAP liquid service, and to each agitator in organic HAP gas/vapor service or in light organic HAP liquid service.
              (2)(i) Monitoring. Each pump and agitator subject to this section shall be monitored quarterly to detect leaks by the method specified in § 63.180(b) except as provided in §§ 63.177, 63.178, paragraph (f) of this section, and paragraphs (c)(5) through (9) of this section.
              (ii) Leak definition. The instrument reading, as determined by the method as specified in § 63.180(b), that defines a leak is:
              (A) For agitators, an instrument reading of 10,000 parts per million or greater.
              (B) For pumps, an instrument reading of 2,000 parts per million or greater.
              (iii) Visual Inspections. Each pump and agitator shall be checked by visual inspection each calendar week for indications of liquids dripping from the pump or agitator seal. If there are indications of liquids dripping from the pump or agitator seal at the time of the weekly inspection, the owner or operator shall follow the procedure specified in either paragraph (c)(2)(iii)(A) or (B) of this section prior to the next weekly inspection.
              (A) The owner or operator shall monitor the pump or agitator by the method specified in § 63.180(b). If the instrument reading indicates a leak as specified in paragraph (c)(2)(ii) of this section, a leak is detected.
              (B) The owner or operator shall eliminate the visual indications of liquids dripping.
              (3) Repair provisions. (i) When a leak is detected pursuant to paragraph (c)(2)(i), (c)(2)(iii)(A), (c)(5)(iv)(A), or (c)(5)(vi)(B) of this section, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in paragraph (b)(4)(i) of this section.
              (ii) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected. First attempts at repair include, but are not limited to, the following practices where practicable:
              (A) Tightening of packing gland nuts.
              (B) Ensuring that the seal flush is operating at design pressure and temperature.
              (4) Calculation of percent leakers. (i) The owner or operator shall decide no later than the end of the first monitoring period what groups of processes will be developed. Once the owner or operator has decided, all subsequent percent calculations shall be made on the same basis.
              (ii) If, calculated on a 1-year rolling average, the greater of either 10 percent or three of the pumps in a group of processes leak, the owner or operator shall monitor each pump once per month, until the calculated 1-year rolling average value drops below 10 percent or three pumps, as applicable.
              (iii) The number of pumps in a group of processes shall be the sum of all the pumps in organic HAP service, except that pumps found leaking in a continuous process within 1 quarter after startup of the pump shall not count in the percent leaking pumps calculation for that one monitoring period only.

              (iv) Percent leaking pumps shall be determined by the following Equation 3:
              
              %PL = [(PL—PS)/(PT—PS)] × 100 (Eq. 3)
              
              
                Where:
                
                %PL = percent leaking pumps
                PL = number of pumps found leaking as determined through periodic monitoring as required in paragraphs (c)(2)(i) and (ii) of this section.
                PT = total pumps in organic HAP service, including those meeting the criteria in paragraphs (c)(5) and (6) of this section.
                PS = number of pumps in a continuous process leaking within 1 quarter of startup during the current monitoring period.
              
              
              (5) Exemptions. Each pump or agitator equipped with a dual mechanical seal system that includes a barrier fluid system is exempt from the requirements of paragraphs (c)(1) through (c)(4)(iii) of this section, provided the following requirements are met:
              (i) Each dual mechanical seal system is:
              (A) Operated with the barrier fluid at a pressure that is at all times greater than the pump/agitator stuffing box pressure; or
              (B) Equipped with a barrier fluid degassing reservoir that is connected by a closed-vent system to a control device that complies with the requirements of paragraph (b)(4)(ii) of this section; or
              (C) Equipped with a closed-loop system that purges the barrier fluid into a process stream.
              (ii) The barrier fluid is not in light liquid service.
              (iii) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (iv) Each pump/agitator is checked by visual inspection each calendar week for indications of liquids dripping from the pump/agitator seal. If there are indications of liquids dripping from the pump or agitator seal at the time of the weekly inspection, the owner or operator shall follow the procedures specified in either paragraph (c)(5)(iv)(A) or (B) of this section prior to the next required inspection.

              (A) The owner or operator shall monitor the pump or agitator using the method specified in § 63.180(b) to determine if there is a leak of organic HAP in the barrier fluid. If the instrument reading indicates a leak, as specified in paragraph (c)(2)(ii) of this section, a leak is detected.
              (B) The owner or operator shall eliminate the visual indications of liquids dripping.
              (v) Each sensor as described in paragraph (c)(5)(iii) of this section is observed daily or is equipped with an alarm unless the pump is located within the boundary of an unmanned plant site.
              (vi)(A) The owner or operator determines, based on design considerations and operating experience, criteria applicable to the presence and frequency of drips and to the sensor that indicate failure of the seal system, the barrier fluid system, or both.
              (B) If indications of liquids dripping from the pump/agitator seal exceed the criteria established in paragraph (c)(5)(vi)(A) of this section, or if, based on the criteria established in paragraph (c)(5)(vi)(A) of this section, the sensor indicates failure of the seal system, the barrier fluid system, or both, a leak is detected.
              (vii) When a leak is detected pursuant to paragraph (c)(5)(iv)(A) or (B) of this section, the leak must be repaired as specified in paragraph (c)(3) of this section.
              (6) Any pump/agitator that is designed with no externally actuated shaft penetrating the pump/agitator housing is exempt from the requirements of paragraphs (c)(1) through (3) of this section.
              (7) Any pump/agitator equipped with a closed-vent system capable of capturing and transporting any leakage from the seal or seals back to the process or to a control device that complies with the requirements of paragraph (b)(4)(ii) of this section is exempt from the requirements of paragraphs (c)(2) through (5) of this section.
              (8) Any pump/agitator that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (c)(2)(iii) and (c)(5)(iv) of this section, and the daily requirements of paragraph (c)(5)(v) of this section, provided that each pump/agitator is visually inspected as often as practicable and at least monthly.
              (9) If more than 90 percent of the pumps in a group of processes meet the criteria in either paragraph (c)(5) or (6) of this section, the group of processes is exempt from the requirements of paragraph (c)(4) of this section.
              (d) Standards: Open-ended valves or lines. (1)(i) Each open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve, except as provided in § 63.177 and paragraphs (d)(4) through (6) of this section.
              (ii) The cap, blind flange, plug, or second valve shall seal the open end at all times except during operations requiring process fluid flow through the open-ended valve or line, or during maintenance or repair. The cap, blind flange, plug, or second valve shall be in place within 1 hour of cessation of operations requiring process fluid flow through the open-ended valve or line, or within 1 hour of cessation of maintenance or repair. The owner or operator is not required to keep a record documenting compliance with the 1-hour requirement.
              (2) Each open-ended valve or line equipped with a second valve shall be operated in a manner such that the valve on the process fluid end is closed before the second valve is closed.
              (3) When a double block and bleed system is being used, the bleed valve or line may remain open during operations that require venting the line between the block valves but shall comply with paragraph (d)(1) of this section at all other times.
              (4) Open-ended valves or lines in an emergency shutdown system which are designed to open automatically in the event of a process upset are exempt from the requirements of paragraphs (d)(1) through (d)(3) of this section.
              (5) Open-ended valves or lines containing materials which would autocatalytically polymerize are exempt from the requirements of paragraphs (d)(1) through (d)(3) of this section.

              (6) Open-ended valves or lines containing materials which could cause an explosion, serious overpressure, or other safety hazard if capped or equipped with a double block and bleed system as specified in paragraphs (d)(1) through (d)(3) of this section are exempt from the requirements of paragraphs (d)(1) through (d)(3) of this section.
              
              (e) Standards: Valves in gas/vapor service and in light liquid service. (1) The provisions of this section apply to valves that are either in gas organic HAP service or in light liquid organic HAP service.
              (2) For existing and new affected sources, all valves subject to this section shall be monitored, except as provided in paragraph (f) of this section and in § 63.177, by no later than 1 year after the compliance date.
              (3) Monitoring. The owner or operator of a source subject to this section shall monitor all valves, except as provided in paragraph (f) of this section and in § 63.177, at the intervals specified in paragraph (e)(4) of this section and shall comply with all other provisions of this section, except as provided in paragraph (b)(4)(i) of this section, §§ 63.178 and 63.179.
              (i) The valves shall be monitored to detect leaks by the method specified in § 63.180(b).
              (ii) An instrument reading of 500 parts per million or greater defines a leak.
              (4) Subsequent monitoring frequencies. After conducting the initial survey required in paragraph (e)(2) of this section, the owner or operator shall monitor valves for leaks at the intervals specified below:
              (i) For a group of processes with 2 percent or greater leaking valves, calculated according to paragraph (e)(6) of this section, the owner or operator shall monitor each valve once per month, except as specified in paragraph (e)(9) of this section.
              (ii) For a group of processes with less than 2 percent leaking valves, the owner or operator shall monitor each valve once each quarter, except as provided in paragraphs (e)(4)(iii) through (e)(4)(v) of this section.
              (iii) For a group of processes with less than 1 percent leaking valves, the owner or operator may elect to monitor each valve once every 2 quarters.
              (iv) For a group of processes with less than 0.5 percent leaking valves, the owner or operator may elect to monitor each valve once every 4 quarters.
              (v) For a group of processes with less than 0.25 percent leaking valves, the owner or operator may elect to monitor each valve once every 2 years.
              (5) Calculation of percent leakers. For a group of processes to which this subpart applies, an owner or operator may choose to subdivide the valves in the applicable group of processes and apply the provisions of paragraph (e)(4) of this section to each subgroup. If the owner or operator elects to subdivide the valves in the applicable group of processes, then the provisions of paragraphs (e)(5)(i) through (e)(5)(viii) of this section apply.
              (i) The overall performance of total valves in the applicable group of processes must be less than 2 percent leaking valves, as detected according to paragraphs (e)(3) (i) and (ii) of this section and as calculated according to paragraphs (e)(6) (ii) and (iii) of this section.
              (ii) The initial assignment or subsequent reassignment of valves to subgroups shall be governed by the provisions of paragraphs (e)(5)(ii) (A) through (C) of this section.
              (A) The owner or operator shall determine which valves are assigned to each subgroup. Valves with less than 1 year of monitoring data or valves not monitored within the last 12 months must be placed initially into the most frequently monitored subgroup until at least 1 year of monitoring data has been obtained.
              (B) Any valve or group of valves can be reassigned from a less frequently monitored subgroup to a more frequently monitored subgroup provided that the valves to be reassigned were monitored during the most recent monitoring period for the less frequently monitored subgroup. The monitoring results must be included with the less frequently monitored subgroup's monitoring event and associated next percent leaking valves calculation for that group.

              (C) Any valve or group of valves can be reassigned from a more frequently monitored subgroup to a less frequently monitored subgroup provided that the valves to be reassigned have not leaked for the period of the less frequently monitored subgroup (e.g., for the last 12 months, if the valve or group of valves is to be reassigned to a subgroup being monitored annually). Nonrepairable valves may not be reassigned to a less frequently monitored subgroup.
              (iii) The owner or operator shall determine every 6 months if the overall performance of total valves in the applicable group of processes is less than 2 percent leaking valves and so indicate the performance in the next periodic report. If the overall performance of total valves in the applicable group of processes is 2 percent leaking valves or greater, the owner or operator shall revert to the program required in paragraphs (e)(2) through (e)(4) of this section. The overall performance of total valves in the applicable group of processes shall be calculated as a weighted average of the percent leaking valves of each subgroup according to the following Equation 4:
              
                ER21SE98.002
              
              
                where:
                
                %VLO = overall performance of total valves in the applicable process or group of processes
                %VLi = percent leaking valves in subgroup i, most recent value calculated according to the procedures in paragraphs (e)(6)(ii) and (iii) of this section
                Vi = number of valves in subgroup i
              
              
              (iv) Records. In addition to records required by paragraph (g) of this section, the owner or operator shall maintain records specified in paragraphs (e)(5)(iv)(A) through (D) of this section.
              (A) Which valves are assigned to each subgroup,
              (B) Monitoring results and calculations made for each subgroup for each monitoring period,
              (C) Which valves are reassigned and when they were reassigned, and
              (D) The results of the semiannual overall performance calculation required in paragraph (e)(5)(iii) of this section.
              (v) The owner or operator shall notify the Administrator no later than 30 days prior to the beginning of the next monitoring period of the decision to subgroup valves. The notification shall identify the participating processes and the valves assigned to each subgroup.
              (vi) Semiannual reports. In addition to the information required by paragraph (h)(3) of this section, the owner or operator shall submit in the periodic reports the information specified in paragraphs (e)(5)(vi)(A) and (B) of this section.
              (A) Valve reassignments occurring during the reporting period, and
              (B) Results of the semiannual overall performance calculation required by paragraph (e)(5)(iii) of this section.
              (vii) To determine the monitoring frequency for each subgroup, the calculation procedures of paragraph (e)(6)(iii) of this section shall be used.
              (viii) Except for the overall performance calculations required by paragraphs (e)(5)(i) and (e)(5)(iii) of this section, each subgroup shall be treated as if it were a process for the purposes of applying the provisions of this section.
              (6)(i) The owner or operator shall decide no later than the implementation date of this subpart or upon revision of an operating permit how to group the processes. Once the owner or operator has decided, all subsequent percentage calculations shall be made on the same basis.

              (ii) Percent leaking valves for each group of processes or subgroup shall be determined by the following Equation 5:
              
              %VL = [VL/VT] × 100 (Eq. 5)
              
              
                Where:
                
                %VL = percent leaking valves as determined through periodic monitoring required in paragraphs (e)(2) through (4) of this section.
                VT = total valves monitored, in a monitoring period excluding valves monitored as required by (e)(7)(iii) of this section
              
              

              (iii) When determining monitoring frequency for each group of processes or subgroup subject to monthly, quarterly, or semiannual monitoring frequencies, the percent leaking valves shall be the arithmetic average of the percent leaking valves from the last two monitoring periods. When determining monitoring frequency for each group of processes or subgroup subject to annual or biennial (once every 2 years) monitoring frequencies, the percent leaking valves shall be the arithmetic average of the percent leaking valves from the last three monitoring periods.
              (iv)(A) Nonrepairable valves shall be included in the calculation of percent leaking valves the first time the valve is identified as leaking and nonrepairable and as required to comply with paragraph (e)(6)(iv)(B) of this section. Otherwise, a number of nonrepairable valves (identified and included in the percent leaking calculation in a previous period) up to a maximum of 1 percent of the total number of valves in organic HAP service at a process may be excluded from calculation of percent leaking valves for subsequent monitoring periods.
              (B) If the number of nonrepairable valves exceeds 1 percent of the total number of valves in organic HAP service at a process, the number of nonrepairable valves exceeding 1 percent of the total number of valves in organic HAP service shall be included in the calculation of percent leaking valves.
              (7) Repair provisions. (i) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in paragraph (b)(4)(i)) of this section.
              (ii) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (iii) When a leak is repaired, the valve shall be monitored at least once within the first 3 months after its repair. Days that the valve is not in organic HAP service shall not be considered part of this 3 month period. The monitoring required by this paragraph is in addition to the monitoring required to satisfy the definitions of “repaired” and “first attempt at repair.”
              (A) The monitoring shall be conducted as specified in § 63.180(b) and (c) as appropriate to determine whether the valve has resumed leaking.
              (B) Periodic monitoring required by paragraphs (e)(2) through (4) of this section may be used to satisfy the requirements of paragraph (e)(7)(iii) of this section, if the timing of the monitoring period coincides with the time specified in paragraph (e)(7)(iii) of this section. Alternatively, other monitoring may be performed to satisfy the requirements of paragraph (e)(7)(iii) of this section, regardless of whether the timing of the monitoring period for periodic monitoring coincides with the time specified in paragraph (e)(7)(iii) of this section.

              (C) If a leak is detected by monitoring that is conducted pursuant to paragraph (e)(7)(iii) of this section, the owner or operator shall follow the provisions of paragraphs (e)(7)(iii)(C)(1) and (2) of this section to determine whether that valve must be counted as a leaking valve for purposes of paragraph (e)(6) of this section.
              (1) If the owner or operator elects to use periodic monitoring required by paragraphs (e)(2) through (4) of this section to satisfy the requirements of paragraph (e)(7)(iii) of this section, then the valve shall be counted as a leaking valve.
              (2) If the owner or operator elects to use other monitoring prior to the periodic monitoring required by paragraphs (e)(2) through (4) of this section to satisfy the requirements of paragraph (e)(7)(iii) of this section, then the valve shall be counted as a leaking valve unless it is repaired and shown by periodic monitoring not to be leaking.
              (8) First attempts at repair include, but are not limited to, the following practices where practicable:
              (i) Tightening of bonnet bolts,
              (ii) Replacement of bonnet bolts,
              (iii) Tightening of packing gland nuts, and
              (iv) Injection of lubricant into lubricated packing.
              (9) Any equipment located at a plant site with fewer than 250 valves in organic HAP service in the affected source is exempt from the requirements for monthly monitoring specified in paragraph (e)(4)(i) of this section. Instead, the owner or operator shall monitor each valve in organic HAP service for leaks once each quarter, or comply with paragraph (e)(4)(iii), (iv), or (v) of this section, except as provided in paragraph (f) of this section.
              (f) Unsafe to monitor/inspect, difficult to monitor/inspect, and inaccessible equipment. (1) Equipment that is designated as unsafe to monitor, unsafe to inspect, difficult to monitor, difficult to inspect, or inaccessible is exempt from the monitoring requirements as specified in paragraphs (f)(1)(i) through (iv) of this section provided the owner or operator meets the requirements specified in paragraph (f)(2), (3), or (4) of this section, as applicable. All equipment must be assigned to a group of processes. Ceramic or ceramic-lined connectors are subject to the same requirements as inaccessible connectors.
              (i) For pumps and agitators, paragraphs (c)(2), (3), and (4) of this section do not apply.
              (ii) For valves, paragraphs (e)(2) through (7) of this section do not apply.
              (iii) For connectors, § 63.174(b) through (e) and paragraphs (b)(4)(iii)(B) through (F) of this section do not apply.
              (iv) For closed-vent systems, § 63.172(f)(1) and (2) and § 63.172(g) do not apply.
              (2) Equipment that is unsafe to monitor or unsafe to inspect. (i) Valves, connectors, agitators, and pumps may be designated as unsafe to monitor if the owner or operator determines that monitoring personnel would be exposed to an immediate danger as a consequence of complying with the monitoring requirements referred to in paragraphs (f)(1)(i) through (iii) of this section.
              (ii) Any part of a closed-vent system may be designated as unsafe to inspect if the owner or operator determines that monitoring personnel would be exposed to an immediate danger as a consequence of complying with the monitoring requirements referred to in paragraph (f)(1)(iv) of this section.
              (iii) The owner or operator of equipment that is designated as unsafe to monitor must have a written plan that requires monitoring of the equipment as frequently as practicable during safe to monitor times, but not more frequently than the periodic monitoring schedule otherwise applicable to the group of processes in which the equipment is located.
              (iv) For any parts of a closed-vent system designated as unsafe to inspect, the owner or operator must have a written plan that requires inspection of the closed-vent systems as frequently as practicable during safe to inspect times, but not more frequently than annually.
              (3) Equipment that is difficult to monitor or difficult to inspect. (i) A valve, agitator, or pump may be designated as difficult to monitor if the owner or operator determines that the valve, agitator, or pump cannot be monitored without elevating the monitoring personnel more than 2 meters above a support surface, or it is not accessible in a safe manner when it is in organic HAP service.
              (ii) Any part of a closed-vent system may be designated as difficult to inspect if the owner or operator determines that the equipment cannot be inspected without elevating the monitoring personnel more than 2 meters above a support surface, or it is not accessible in a safe manner when it is in organic HAP service.
              (iii) At an existing source, any valve, agitator or pump within a group of processes that meets the criteria of paragraph (f)(3)(i) of this section may be designated as difficult to monitor, and any parts of a closed-vent system that meet the requirements of paragraph (f)(3)(ii) of this section may be designated as difficult to inspect. At a new affected source, an owner or operator may designate no more than 3 percent of valves as difficult to monitor.
              (iv) The owner or operator of valves, agitators, or pumps designated as difficult to monitor must have a written plan that requires monitoring of the equipment at least once per calendar year or on the periodic monitoring schedule otherwise applicable to the group of processes in which the equipment is located, whichever is less frequent. For any part of a closed-vent system designated as difficult to inspect, the owner or operator must have a written plan that requires inspection of the closed-vent system at least once every 5 years.
              (4) Inaccessible, ceramic, or ceramic-lined connectors. (i) A connector may be designated as inaccessible if it is:
              (A) Buried;
              (B) Insulated in a manner that prevents access to the connector by a monitor probe;
              (C) Obstructed by equipment or piping that prevents access to the connector by a monitor probe;

              (D) Unable to be reached from a wheeled scissor-lift or hydraulic-type scaffold which would allow access to equipment up to 7.6 meters (25 feet) above the ground; or
              (E) Not able to be accessed at any time in a safe manner to perform monitoring. Unsafe access includes, but is not limited to, the use of a wheeled scissor-lift on unstable or uneven terrain, the use of a motorized man-lift basket in areas where an ignition potential exists, or access would require near proximity to hazards such as electrical lines, or would risk damage to equipment.
              (ii) A connector may be designated as inaccessible if it would require elevating the monitoring personnel more than 2 meters above a permanent support surface or would require the erection of scaffold.
              (iii) At an existing source, any connector that meets the criteria of paragraph (f)(4)(i) or (ii) of this section may be designated as inaccessible. At a new affected source, an owner or operator may designate no more than 3 percent of connectors as inaccessible.
              (iv) If any inaccessible, ceramic, or ceramic-lined connector is observed by visual, audible, olfactory, or other means to be leaking, the leak shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in paragraph (b)(4)(i) of this section.
              (v) Any connector that is inaccessible or that is ceramic or ceramic-lined is exempt from the recordkeeping and reporting requirements of paragraphs (g) and (h) of this section.
              (g) Recordkeeping requirements. (1) An owner or operator of more than one group of processes subject to the provisions of this section may comply with the recordkeeping requirements for the groups of processes in one recordkeeping system if the system identifies with each record the program being implemented (e.g., quarterly monitoring) for each type of equipment. All records and information required by this section shall be maintained in a manner that can be readily accessed at the plant site. This could include physically locating the records at the plant site or accessing the records from a central location by computer at the plant site.
              (2) General recordkeeping. Except as provided in paragraph (g)(5)(i) of this section and in paragraph (a)(9) of this section, the following information pertaining to all equipment subject to the requirements in this section shall be recorded:
              (i)(A) A list of identification numbers for equipment (except connectors that are subject to paragraph (f)(4) of this section) subject to the requirements of this section. Except for equipment subject to the recordkeeping requirements in paragraphs (g)(2)(ii) through (viii) of this section, equipment need not be individually identified if, for a particular type of equipment, all items of that equipment in a designated area or length of pipe subject to the provisions of this section are identified as a group, and the number of subject items of equipment is indicated. The list for each type of equipment shall be completed no later than the completion of the initial survey required for that component. The list of identification numbers shall be updated, if needed, to incorporate equipment changes identified during the course of each monitoring period within 90 calendar days, or by the next Periodic Report, following the end of the monitoring period for the type of equipment component monitored, whichever is later.
              (B) A schedule for monitoring connectors subject to the provisions of § 63.174(a) and valves subject to the provisions of paragraph (e)(4) of this section.
              (C) Physical tagging of the equipment to indicate that it is in organic HAP service is not required. Equipment subject to the provisions of this section may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (ii)(A) A list of identification numbers for equipment that the owner or operator elects to equip with a closed-vent system and control device, under the provisions of paragraph (c)(7) of this section, § 63.164(h), or § 63.165(c).

              (B) A list of identification numbers for compressors that the owner or operator elects to designate as operating with an instrument reading of less than 500 parts per million above background, under the provisions of § 63.164(i).
              
              (iii)(A) A list of identification numbers for pressure relief devices subject to the provisions in § 63.165(a).
              (B) A list of identification numbers for pressure relief devices equipped with rupture disks, under the provisions of § 63.165(d).
              (iv) Identification of instrumentation systems subject to the provisions of this section. Individual components in an instrumentation system need not be identified.
              (v) The following information shall be recorded for each dual mechanical seal system:
              (A) Design criteria required by paragraph (c)(5)(vi)(A) of this section and § 63.164(e)(2), and an explanation of the design criteria; and
              (B) Any changes to these criteria and the reasons for the changes.
              (vi) A list of equipment designated as unsafe to monitor/inspect or difficult to monitor/inspect under paragraph (f) of this section and a copy of the plan for monitoring or inspecting this equipment.
              (vii) A list of connectors removed from and added to the process, as described in § 63.174(i)(1), and documentation of the integrity of the weld for any removed connectors, as required in § 63.174(j). This is not required unless the net credits for removed connectors is expected to be used.
              (viii) For equipment that the owner or operator elects to monitor as provided under § 63.178(c), a list of equipment added to batch product processes since the last monitoring period required in § 63.178(c)(3)(ii) and (iii). This list must be completed for each type of equipment within 90 calendar days, or by the next Periodic Report, following the end of the monitoring period for the type of equipment monitored, whichever is later. Also, if the owner or operator elects to adjust monitoring frequency by the time in use, as provided in § 63.178(c)(3)(iii), records demonstrating the proportion of the time during the calendar year the equipment is in use in a manner subject to the provisions of this section are required. Examples of suitable documentation are records of time in use for individual pieces of equipment or average time in use for the process unit.
              (3) Records of visual inspections. For visual inspections of equipment subject to the provisions of paragraphs (c)(2)(iii) and (c)(5)(iv) of this section, the owner or operator shall document that the inspection was conducted and the date of the inspection. The owner or operator shall maintain records as specified in paragraph (g)(4) of this section for leaking equipment identified in this inspection, except as provided in paragraph (g)(5) of this section. These records shall be retained for 2 years.
              (4) Monitoring records. When each leak is detected as specified in paragraph (c) of this section and § 63.164, paragraph (e) of this section and § 63.169, and §§ 63.172 and 63.174, the following information shall be recorded and kept for 5 years (at least 2 years onsite, with the remaining 3 years either onsite or offsite):
              (i) The instrument and the equipment identification number and the operator name, initials, or identification number.
              (ii) The date the leak was detected and the date of the first attempt to repair the leak.
              (iii) The date of successful repair of the leak.
              (iv) The maximum instrument reading measured by Method 21 of 40 CFR part 60, appendix A, after the leak is successfully repaired or determined to be nonrepairable.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (A) The owner or operator may develop a written procedure that identifies the conditions that justify a delay of repair. The written procedures shall be included in a document that is maintained at the plant site. Reasons for delay of repair may be documented by citing the relevant sections of the written procedure.
              (B) If delay of repair was caused by depletion of stocked parts, there must be documentation that the spare parts were sufficiently stocked onsite before depletion and the reason for depletion.

              (vi) If repairs were delayed, dates of process shutdowns that occur while the equipment is unrepaired.
              
              (vii)(A) If the alternative in § 63.174(c)(1)(ii) is not in use for the monitoring period, identification, either by list, location (area or grouping), or tagging of connectors disturbed since the last monitoring period required in § 63.174(b), as described in § 63.174(c)(1).
              (B) The date and results of follow-up monitoring as required in § 63.174(c)(1)(i) and (c)(2)(ii). If identification of disturbed connectors is made by location, then all connectors within the designated location shall be monitored.
              (viii) The date and results of the monitoring required in § 63.178(c)(3)(i) for equipment added to a batch process since the last monitoring period required in § 63.178(c)(3)(ii) and (iii). If no leaking equipment is found in this monitoring, the owner or operator shall record that the inspection was performed. Records of the actual monitoring results are not required.
              (ix) Copies of the periodic reports as specified in paragraph (h)(3) of this section, if records are not maintained on a computerized data base capable of generating summary reports from the records.
              (5) Records of pressure tests. The owner or operator who elects to pressure test a process equipment train or supply lines between storage and processing areas to demonstrate compliance with this section is exempt from the requirements of paragraphs (g)(2), (3), (4), and (6) of this section. Instead, the owner or operator shall maintain records of the following information:
              (i) The identification of each product, or product code, produced during the calendar year. It is not necessary to identify individual items of equipment in the process equipment train.
              (ii) Physical tagging of the equipment to identify that it is in organic HAP service and subject to the provisions of this section is not required. Equipment in a process subject to the provisions of this section may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (iii) The dates of each pressure test required in § 63.178(b), the test pressure, and the pressure drop observed during the test.
              (iv) Records of any visible, audible, or olfactory evidence of fluid loss.
              (v) When a process equipment train does not pass two consecutive pressure tests, the following information shall be recorded in a log and kept for 2 years:
              (A) The date of each pressure test and the date of each leak repair attempt.
              (B) Repair methods applied in each attempt to repair the leak.
              (C) The reason for the delay of repair.
              (D) The expected date for delivery of the replacement equipment and the actual date of delivery of the replacement equipment.
              (E) The date of successful repair.
              (6) Records of compressor and relief device compliance tests. The dates and results of each compliance test required for compressors subject to the provisions in § 63.164(i) and the dates and results of the monitoring following a pressure release for each pressure relief device subject to the provisions in §§ 63.165(a) and (b). The results shall include:
              (i) The background level measured during each compliance test.
              (ii) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (7) Records for closed-vent systems. The owner or operator shall maintain records of the information specified in paragraphs (g)(7)(i) through (iii) of this section for closed-vent systems and control devices subject to the provisions of paragraph (b)(4)(ii) of this section. The records specified in paragraph (g)(7)(i) of this section shall be retained for the life of the equipment. The records specified in paragraphs (g)(7)(ii) and (g)(7)(iii) of this section shall be retained for 2 years.
              (i) The design specifications and performance demonstrations specified in paragraphs (g)(7)(i)(A) through (g)(7)(i)(D) of this section.
              (A) Detailed schematics, design specifications of the control device, and piping and instrumentation diagrams.
              (B) The dates and descriptions of any changes in the design specifications.

              (C) The flare design (i.e., steam assisted, air assisted, or nonassisted) and the results of the compliance demonstration required by § 63.11(b).
              
              (D) A description of the parameter or parameters monitored, as required in paragraph (b)(4)(ii) of this section, to ensure that control devices are operated and maintained in conformance with their design and an explanation of why that parameter (or parameters) was selected for the monitoring.
              (ii) Records of operation of closed-vent systems and control devices.
              (A) Dates and durations when the closed-vent systems and control devices required in paragraph (c) of this section and §§ 63.164 through 63.166 are not operated as designed as indicated by the monitored parameters, including periods when a flare pilot light system does not have a flame.
              (B) Dates and durations during which the monitoring system or monitoring device is inoperative.
              (C) Dates and durations of startups and shutdowns of control devices required in paragraph (c)(7) of this section and §§ 63.164 through 63.166.
              (iii) Records of inspections of closed-vent systems subject to the provisions of § 63.172.
              (A) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (f)(2) during which no leaks were detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (B) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (f)(2) during which leaks were detected, the information specified in paragraph (g)(4) of this section shall be recorded.
              (8) Records for components in heavy liquid service. Information, data, and analysis used to determine that a piece of equipment or process is in heavy liquid service shall be recorded. Such a determination shall include an analysis or demonstration that the process fluids do not meet the criteria of “in light liquid or gas service.” Examples of information that could document this include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (9) Records of exempt components. Identification, either by list, location (area or group) of equipment in organic HAP service less than 300 hours per year subject to the provisions of this section.
              (10) Records of alternative means of compliance determination. Owners and operators choosing to comply with the requirements of § 63.179 shall maintain the following records:
              (i) Identification of the process(es) and the organic HAP they handle.
              (ii) A schematic of the process, enclosure, and closed-vent system.
              (iii) A description of the system used to create a negative pressure in the enclosure to ensure that all emissions are routed to the control device.
              (h) Reporting requirements. (1) Each owner or operator of a source subject to this section shall submit the reports listed in paragraphs (h)(1)(i) through (ii) of this section.
              (i) A Notification of Compliance Status Report described in paragraph (h)(2) of this section,
              (ii) Periodic reports described in paragraph (h)(3) of this section.
              (2) Notification of compliance status report. Each owner or operator of a source subject to this section shall submit the information specified in paragraphs (h)(2)(i) through (iii) of this section in the Notification of Compliance Status Report described in § 63.1260(f).
              (i) The notification shall provide the information listed in paragraphs (h)(2)(i)(A) through (C) of this section for each process subject to the requirements of paragraphs (b) through (g) of this section.
              (A) Process group identification.
              (B) Number of each equipment type (e.g., valves, pumps) in organic HAP service, excluding equipment in vacuum service.
              (C) Method of compliance with the standard (for example, “monthly leak detection and repair” or “equipped with dual mechanical seals”).
              (ii) The notification shall provide the information listed in paragraphs (h)(2)(ii)(A) and (B) of this section for each process subject to the requirements of paragraph (b)(4)(iv) of this section and § 63.178(b).
              (A) Products or product codes subject to the provisions of this section, and

              (B) Planned schedule for pressure testing when equipment is configured for production of products subject to the provisions of this section.
              (iii) The notification shall provide the information listed in paragraphs (h)(2)(iii)(A) and (B) of this section for each process subject to the requirements in § 63.179.
              (A) Process identification.
              (B) A description of the system used to create a negative pressure in the enclosure and the control device used to comply with the requirements of paragraph (b)(4)(ii) of this section.
              (iv) Section 63.9(j) shall not apply to the Notification of Compliance Status report described in this paragraph (h)(2).
              (3) Periodic reports. The owner or operator of a source subject to this section shall submit Periodic Reports.
              (i) A report containing the information in paragraphs (h)(3)(ii), (iii), and (iv) of this section shall be submitted semiannually. The first report shall be submitted no later than 240 days after the Notification of Compliance Status Report is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status Report is due. Each subsequent report shall cover the 6-month period following the preceding period.
              (ii) For equipment complying with the provisions of paragraphs (b) through (g) of this section, except paragraph (b)(4)(iv) of this section and § 63.179, the summary information listed in paragraphs (h)(3)(ii)(A) through (L) of this section for each monitoring period during the 6-month period.
              (A) The number of valves for which leaks were detected as described in paragraph (e)(3) of this section, the percent leakers, and the total number of valves monitored;
              (B) The number of valves for which leaks were not repaired as required in paragraph (e)(7) of this section, identifying the number of those that are determined nonrepairable;
              (C) Separately, the number of pumps and agitators for which leaks were detected as described in paragraph (c)(2) of this section, the total number of pumps and agitators monitored, and, for pumps, the percent leakers;
              (D) Separately, the number of pumps and agitators for which leaks were not repaired as required in paragraph (c)(3) of this section;
              (E) The number of compressors for which leaks were detected as described in § 63.164(f);
              (F) The number of compressors for which leaks were not repaired as required in § 63.164(g);
              (G) The number of connectors for which leaks were detected as described in § 63.174(a), the percent of connectors leaking, and the total number of connectors monitored;
              (H) The number of connectors for which leaks were not repaired as required in § 63.174(d), identifying the number of those that are determined nonrepairable;
              (I) The facts that explain any delay of repairs and, where appropriate, why a process shutdown was technically infeasible.
              (J) The results of all monitoring to show compliance with §§ 63.164(i), 63.165(a), and 63.172(f) conducted within the semiannual reporting period.
              (K) If applicable, the initiation of a monthly monitoring program under either paragraph (c)(4)(ii) or paragraph (e)(4)(i) of this section.
              (L) If applicable, notification of a change in connector monitoring alternatives as described in § 63.174(c)(1).
              (iii) For owners or operators electing to meet the requirements of § 63.178(b), the report shall include the information listed in paragraphs (h)(3)(iii)(A) through (E) of this paragraph for each process.
              (A) Product process equipment train identification;
              (B) The number of pressure tests conducted;
              (C) The number of pressure tests where the equipment train failed either the retest or two consecutive pressure tests;
              (D) The facts that explain any delay of repairs; and
              (E) The results of all monitoring to determine compliance with § 63.172(f) of subpart H.
              (iv) Any revisions to items reported in earlier Notification of Compliance Status report, if the method of compliance has changed since the last report.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52603, Aug. 29, 2000; 66 FR 40132, Aug. 2, 2001; 76 FR 22600, Apr. 21, 2011]
            
            
              
              § 63.1256
              Standards: Wastewater.
              (a) General. Each owner or operator of any affected source (existing or new) shall comply with the general wastewater requirements in paragraphs (a)(1) through (3) of this section and the maintenance wastewater provisions in paragraph (a)(4) of this section. An owner or operator may transfer wastewater to a treatment operation not owned by the owner or operator in accordance with paragraph (a)(5) of this section.
              (1) Identify wastewater that requires control. For each POD, the owner or operator shall comply with the requirements in either paragraph (a)(1)(i) or (ii) of this section to determine whether a wastewater stream is an affected wastewater stream that requires control for soluble and/or partially soluble HAP compounds or to designate the wastewater stream as an affected wastewater stream, respectively. The owner or operator may use a combination of the approaches in paragraphs (a)(1)(i) and (ii) of this section for different affected wastewater generated at the source.
              (i) Determine characteristics of a wastewater stream. At new and existing sources, a wastewater stream is an affected wastewater stream if the annual average concentration and annual load exceed any of the criteria specified in paragraph (a)(1)(i)(A) through (C) of this section. At new sources, a wastewater stream is subject to additional control requirements if the annual average concentration and annual load exceed the criteria specified in paragraphs (a)(1)(i)(D) of this section. The owner or operator shall comply with the provisions of § 63.1257(e)(1) to determine the annual average concentrations and annual load of partially soluble and soluble HAP compounds.
              (A) The wastewater stream contains partially soluble HAP compounds at an annual average concentration greater than 1,300 ppmw, and the total soluble and partially soluble HAP load in all wastewater from the PMPU exceeds 0.25 Mg/yr.
              (B) The wastewater stream contains partially soluble and/or soluble HAP compounds at an annual average concentration greater than 5,200 ppmw, and the total soluble and partially soluble HAP load in all wastewater from the PMPU exceeds 0.25 Mg/yr.
              (C) The wastewater stream contains partially soluble and/or soluble HAP at an annual average concentration of greater than 10,000 ppmw, and the total partially soluble and/or soluble HAP load in all wastewater from the affected source is greater than 1 Mg/yr.
              (D) The wastewater stream contains soluble HAP compounds at an annual average concentration greater than 110,000 ppmw, and the total soluble and partially soluble HAP load in all wastewater from the PMPU exceeds 1 Mg/yr.
              (ii) Designate wastewater as affected wastewater. For existing sources, the owner or operator may elect to designate wastewater streams as meeting the criteria of either paragraphs (a)(1)(i)(A),(B), or (C) of this section. For new sources, the owner or operator may elect to designate wastewater streams meeting the criterion in paragraph (a)(1)(i)(D) or for wastewater known to contain no soluble HAP, as meeting the criterion in paragraph (a)(1)(i)(A) of this section. For designated wastewater the procedures specified in paragraphs (a)(1)(ii)(A) and (B) of this section shall be followed, except as specified in paragraphs (g)(8)(i), (g)(9)(i), and (g)(10) of this section. The owner or operator is not required to determine the annual average concentration or load for each designated wastewater stream for the purposes of this section.
              (A) From the POD for the wastewater stream that is designated as an affected wastewater stream to the location where the owner or operator elects to designate such wastewater stream as an affected wastewater stream, the owner or operator shall comply with all applicable emission suppression requirements specified in paragraphs (b) through (f) of this section.

              (B) From the location where the owner or operator designates a wastewater stream as an affected wastewater stream, such wastewater stream shall be managed in accordance with all applicable emission suppression requirements specified in paragraphs (b) through (f) of this section and with the treatment requirements in paragraph (g) of this section.
              
              (iii) Scrubber effluent. Effluent from a water scrubber that has been used to control Table 2 HAP-containing vent streams that are controlled in order to meet the process vent requirements in § 63.1254 of this subpart is considered an affected wastewater stream.
              (2) Requirements for affected wastewater. (i) An owner or operator of a facility shall comply with the applicable requirements for wastewater tanks, surface impoundments, containers, individual drain systems, and oil/water separators as specified in paragraphs (b) through (f) of this section, except as provided in paragraph (g)(3) of this section.
              (ii) Comply with the applicable requirements for control of soluble and partially soluble compounds as specified in paragraph (g) of this section. Alternatively, the owner or operator may elect to comply with the treatment provisions specified in paragraph (a)(5) of this section.
              (iii) Comply with the applicable monitoring and inspection requirements specified in § 63.1258.
              (iv) Comply with the applicable recordkeeping and reporting requirements specified in §§ 63.1259 and 63.1260.
              (3) Requirements for multiphase discharges. The owner or operator shall not discharge a separate phase that can be isolated through gravity separation from the aqueous phase to a waste management or treatment unit, unless the stream is discharged to a treatment unit in compliance with paragraph (g)(13) of this section.
              (4) Maintenance wastewater requirements. Each owner or operator of a source subject to this subpart shall comply with the requirements of paragraphs (a)(4)(i) through (iv) of this section for maintenance wastewater containing partially soluble or soluble HAP listed in Tables 2 and 3 of this subpart. Maintenance wastewater is exempt from all other provisions of this subpart.

              (i) The owner or operator shall prepare a description of maintenance procedures for management of wastewater generated from the emptying and purging of equipment in the process during temporary shutdowns for inspections, maintenance, and repair (i.e., a maintenance turnaround) and during periods which are not shutdowns (i.e., routine maintenance). The descriptions shall be included in a document that is maintained at the plant site and shall:
              (A) Specify the process equipment or maintenance tasks that are anticipated to create wastewater during maintenance activities; and
              (B) Specify the procedures that will be followed to properly manage the wastewater and minimize organic HAP emissions to the atmosphere; and
              (C) Specify the procedures to be followed when clearing materials from process equipment.
              (ii) The owner or operator shall modify and update the information required by paragraph (a)(4)(i) of this section as needed following each maintenance procedure based on the actions taken and the wastewater generated in the preceding maintenance procedure.
              (5) Offsite treatment or onsite treatment not owned or operated by the source. The owner or operator may elect to transfer affected wastewater streams or a residual removed from such affected wastewater to an onsite treatment operation not owned or operated by the owner or operator of the source generating the wastewater or residual, or to an offsite treatment operation.
              (i) The owner or operator transferring the wastewater or residual shall:
              (A) Comply with the provisions specified in paragraphs (b) through (f) of this section for each waste management unit that receives or manages affected wastewater or a residual removed from affected wastewater prior to shipment or transport.

              (B) Include a notice with each shipment or transport of affected wastewater or residual removed from affected wastewater. The notice shall state that the affected wastewater or residual contains organic HAP that are to be treated in accordance with the provisions of this subpart. When the transport is continuous or ongoing (for example, discharge to a publicly-owned treatment works), the notice shall be submitted to the treatment operator initially and whenever there is a change in the required treatment. The owner or operator shall keep a record of the notice in accordance with § 63.1259(g).
              
              (ii) The owner or operator may not transfer the affected wastewater or residual unless the transferee has submitted to the EPA a written certification that the transferee will manage and treat any affected wastewater or residual removed from affected wastewater received from a source subject to the requirements of this subpart in accordance with the requirements of either:
              (A) Paragraphs (b) through (i) of this section; or
              (B) Subpart D of this part if alternative emission limitations have been granted the transferor in accordance with those provisions; or
              (C) Section 63.6(g); or
              (D) If the affected wastewater streams or residuals removed from affected wastewater streams received by the transferee contain less than 50 ppmw of partially soluble HAP, then the transferee must, at a minimum, manage and treat the affected wastewater streams and residuals in accordance with one of the following:
              (1) Comply with paragraph (g)(10) of this section and cover the waste management units up to the activated sludge unit; or
              (2) Comply with paragraphs (g)(11)(i), (ii), and (h) of this section and cover the waste management units up to the activated sludge unit; or
              (3) Comply with paragraph (g)(10) of this section provided that the owner or operator of the affected source demonstrates that less than 5 percent of the total soluble HAP is emitted from waste management units up to the activated sludge unit; or
              (4) Comply with paragraphs (g)(11)(i), (ii), and (h) of this section provided that the owner or operator of the affected source demonstrates that less than 5 percent of the total soluble HAP is emitted from waste management units up to the activated sludge unit.
              (iii) The certifying entity may revoke the written certification by sending a written statement to the EPA and the owner or operator giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the regulatory provisions listed in this paragraph. Upon expiration of the notice period, the owner or operator may not transfer the wastewater stream or residual to the treatment operation.
              (iv) By providing this written certification to the EPA, the certifying entity accepts responsibility for compliance with the regulatory provisions listed in paragraph (a)(5)(ii) of this section with respect to any shipment of wastewater or residual covered by the written certification. Failure to abide by any of those provisions with respect to such shipments may result in enforcement action by the EPA against the certifying entity in accordance with the enforcement provisions applicable to violations of these provisions by owners or operators of sources.
              (v) Written certifications and revocation statements, to the EPA from the transferees of wastewater or residuals shall be signed by the responsible official of the certifying entity, provide the name and address of the certifying entity, and be sent to the appropriate EPA Regional Office at the addresses listed in § 63.13. Such written certifications are not transferable by the treater.
              (b) Wastewater tanks. For each wastewater tank that receives, manages, or treats affected wastewater or a residual removed from affected wastewater, the owner or operator shall comply with the requirements of either paragraph (b)(1) or (2) of this section as specified in Table 6 of this subpart.
              (1) The owner or operator shall operate and maintain a fixed roof except when the contents of the wastewater tank are heated, treated by means of an exothermic reaction, or sparged, during which time the owner or operator shall comply with the requirements specified in paragraph (b)(2) of this section. For the purposes of this paragraph, the requirements of paragraph (b)(2) of this section are satisfied by operating and maintaining a fixed roof if the owner or operator demonstrates that the total soluble and partially soluble HAP emissions from the wastewater tank are no more than 5 percent higher than the emissions would be if the contents of the wastewater tank were not heated, treated by an exothermic reaction, or sparged.

              (2) The owner or operator shall comply with the requirements in paragraphs (b)(3) through (9) of this section and shall operate and maintain one of the emission control techniques listed in paragraphs (b)(2)(i) through (iii) of this section.
              (i) A fixed roof and a closed-vent system that routes the organic HAP vapors vented from the wastewater tank to a control device; or
              (ii) A fixed roof and an internal floating roof that meets the requirements specified in § 63.119(b), with the differences noted in § 63.1257(c)(3)(i) through (iii) for the purposes of this subpart; or
              (iii) An external floating roof that meets the requirements specified in §§ 63.119(c), 63.120(b)(5), and 63.120(b)(6), with the differences noted in § 63.1257(c)(3)(i) through (v) for the purposes of this subpart.
              (3) If the owner or operator elects to comply with the requirements of paragraph (b)(2)(i) of this section, the fixed roof shall meet the requirements of paragraph (b)(3)(i) of this section, the control device shall meet the requirements of paragraph (b)(3)(ii) of this section, and the closed-vent system shall meet the requirements of paragraph (b)(3)(iii) of this section.
              (i) The fixed roof shall meet the following requirements:
              (A) Except as provided in paragraph (b)(3)(iv) of this section, the fixed roof and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.1258(h).
              (B) Each opening shall be maintained in a closed position (e.g., covered by a lid) at all times that the wastewater tank contains affected wastewater or residual removed from affected wastewater except when it is necessary to use the opening for wastewater sampling, removal, or for equipment inspection, maintenance, or repair.
              (ii) The control device shall be designed, operated, and inspected in accordance with the requirements of paragraph (h) of this section.
              (iii) Except as provided in paragraph (b)(3)(iv) of this section, the closed-vent system shall be inspected in accordance with the requirements of § 63.1258(h).
              (iv) For any fixed roof tank and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.1258(h).
              (4) If the owner or operator elects to comply with the requirements of paragraph (b)(2)(ii) of this section, the floating roof shall be inspected according to the procedures specified in § 63.120(a)(2) and (3), with the differences noted in § 63.1257(c)(3)(iv) for the purposes of this subpart.
              (5) Except as provided in paragraph (b)(6) of this section, if the owner or operator elects to comply with the requirements of paragraph (b)(2)(iii) of this section, seal gaps shall be measured according to the procedures specified in § 63.120(b)(2)(i) through (b)(4) and the wastewater tank shall be inspected to determine compliance with § 63.120(b)(5) and (6) according to the schedule specified in § 63.120(b)(1)(i) through (iii).
              (6) If the owner or operator determines that it is unsafe to perform the seal gap measurements specified in § 63.120(b)(2)(i) through (b)(4) or to inspect the wastewater tank to determine compliance with § 63.120(b)(5) and (6) because the floating roof appears to be structurally unsound and poses an imminent or potential danger to inspecting personnel, the owner or operator shall comply with the requirements in either paragraph (b)(6)(i) or (ii) of this section.
              (i) The owner or operator shall measure the seal gaps or inspect the wastewater tank within 30 calendar days of the determination that the floating roof is unsafe.

              (ii) The owner or operator shall empty and remove the wastewater tank from service within 45 calendar days of determining that the roof is unsafe. If the wastewater tank cannot be emptied within 45 calendar days, the owner or operator may utilize up to two extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include an explanation of why it was unsafe to perform the inspection or seal gap measurement, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the wastewater tank will be emptied as soon as possible.
              
              (7) Except as provided in paragraph (b)(6) of this section, each wastewater tank shall be inspected initially, and semiannually thereafter, for improper work practices in accordance with § 63.1258(g). For wastewater tanks, improper work practice includes, but is not limited to, leaving open any access door or other opening when such door or opening is not in use.
              (8) Except as provided in paragraph (b)(6) of this section, each wastewater tank shall be inspected for control equipment failures as defined in paragraph (b)(8)(i) of this section according to the schedule in paragraphs (b)(8)(ii) and (iii) of this section in accordance with § 63.1258(g).
              (i) Control equipment failures for wastewater tanks include, but are not limited to, the conditions specified in paragraphs (b)(8)(i)(A) through (I) of this section.
              (A) The floating roof is not resting on either the surface of the liquid or on the leg supports.
              (B) There is stored liquid on the floating roof.
              (C) A rim seal is detached from the floating roof.
              (D) There are holes, tears, cracks or gaps in the rim seal or seal fabric of the floating roof.
              (E) There are visible gaps between the seal of an internal floating roof and the wall of the wastewater tank.
              (F) There are gaps between the metallic shoe seal or the liquid mounted primary seal of an external floating roof and the wall of the wastewater tank that exceed 212 square centimeters per meter of tank diameter or the width of any portion of any gap between the primary seal and the tank wall exceeds 3.81 centimeters.
              (G) There are gaps between the secondary seal of an external floating roof and the wall of the wastewater tank that exceed 21.2 square centimeters per meter of tank diameter or the width of any portion of any gap between the secondary seal and the tank wall exceeds 1.27 centimeters.
              (H) Where a metallic shoe seal is used on an external floating roof, one end of the metallic shoe does not extend into the stored liquid or one end of the metallic shoe does not extend a minimum vertical distance of 61 centimeters above the surface of the stored liquid.
              (I) A gasket, joint, lid, cover, or door has a crack or gap, or is broken.
              (ii) The owner or operator shall inspect for the control equipment failures in paragraphs (b)(8)(i)(A) through (H) according to the schedule specified in paragraphs (b)(4) and (5) of this section.
              (iii) The owner or operator shall inspect for the control equipment failures in paragraph (b)(8)(i)(I) of this section initially, and semiannually thereafter.
              (9) Except as provided in paragraph (i) of this section, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification. If a failure that is detected during inspections required by this section cannot be repaired within 45 calendar days and if the tank cannot be emptied within 45 calendar days, the owner or operator may utilize up to two extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include a description of the failure, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the control equipment will be repaired or the tank will be emptied as soon as practical.

              (10) The emission limits specified in § 63.1256 (b)(2) and (h) for control devices used to control emissions from wastewater tanks do not apply during periods of planned routine maintenance of the control device(s) of no more than 240 hours in any 365-day period. The owner or operator may submit an application to the Administrator requesting an extension of this time limit to a total of 360 hours in any 365-day period. The application must explain why the extension is needed, it must specify that no affected wastewater will be added to the tank between the time the 240-hour limit is exceeded and the control device is again operational, and it must be submitted at least 60 days before the 240-hour limit will be exceeded. Wastewater tanks shall not be sparged with air or other gases without an operational control device.
              (c) Surface impoundments. For each surface impoundment that receives, manages, or treats affected wastewater or a residual removed from affected wastewater, the owner or operator shall comply with the requirements of paragraphs (c)(1), (2), and (3) of this section.
              (1) The owner or operator shall operate and maintain on each surface impoundment either a cover (e.g., air-supported structure or rigid cover) and a closed-vent system that routes the organic hazardous air pollutants vapors vented from the surface impoundment to a control device in accordance with paragraphs (c)(1)(i), (iii), (iv), and (v) of this section, or a floating flexible membrane cover as specified in paragraph (c)(1)(ii) of this section.
              (i) The cover and all openings shall meet the following requirements:
              (A) Except as provided in paragraph (c)(1)(v) of this section, the cover and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.1258(h).
              (B) Each opening shall be maintained in a closed position (e.g., covered by a lid) at all times that affected wastewater or residual removed from affected wastewater is in the surface impoundment except when it is necessary to use the opening for sampling, removal, or for equipment inspection, maintenance, or repair.
              (C) The cover shall be used at all times that affected wastewater or residual removed from affected wastewater is in the surface impoundment except during removal of treatment residuals in accordance with 40 CFR 268.4 or closure of the surface impoundment in accordance with 40 CFR 264.228.
              (ii) Floating flexible membrane covers shall meet the requirements specified in paragraphs (c)(1)(ii)(A) through (F) of this section.
              (A) The floating flexible cover shall be designed to float on the liquid surface during normal operations, and to form a continuous barrier over the entire surface area of the liquid.
              (B) The cover shall be fabricated from a synthetic membrane material that is either:
              (1) High density polyethylene (HDPE) with a thickness no less than 2.5 millimeters (100 mils); or
              (2) A material or a composite of different materials determined to have both organic permeability properties that are equivalent to those of the material listed in paragraph (c)(1)(ii)(B)(1) of this section, and chemical and physical properties that maintain the material integrity for the intended service life of the material.
              (C) The cover shall be installed in a manner such that there are no visible cracks, holes, gaps, or other open spaces between cover section seams or between the interface of the cover edge and its foundation mountings.
              (D) Except as provided for in paragraph (c)(1)(ii)(E) of this section, each opening in the floating membrane cover shall be equipped with a closure device designed to operate such that when the closure device is secured in the closed position there are no visible cracks, holes, gaps, or other open spaces in the closure device or between the perimeter of the cover opening and the closure device.
              (E) The floating membrane cover may be equipped with one or more emergency cover drains for removal of stormwater. Each emergency cover drain shall be equipped with a slotted membrane fabric cover that covers at least 90 percent of the area of the opening or a flexible fabric sleeve seal.
              (F) The closure devices shall be made of suitable materials that will minimize exposure of organic HAP to the atmosphere, to the extent practical, and will maintain the integrity of the equipment throughout its intended service life. Factors to be considered in designing the closure devices shall include: the effects of any contact with the liquid and its vapor managed in the surface impoundment; the effects of outdoor exposure to wind, moisture, and sunlight; and the operating practices used for the surface impoundment on which the floating membrane cover is installed.

              (G) Whenever affected wastewater or residual from affected wastewater is in the surface impoundment, the floating membrane cover shall float on the liquid and each closure device shall be secured in the closed position. Opening of closure devices or removal of the cover is allowed to provide access to the surface impoundment for performing routine inspection, maintenance, or other activities needed for normal operations and/or to remove accumulated sludge or other residues from the bottom of surface impoundment. Openings shall be maintained in accordance with § 63.1258(h).
              (iii) The control device shall be designed, operated, and inspected in accordance with paragraph (h) of this section.
              (iv) Except as provided in paragraph (c)(1)(v) of this section, the closed-vent system shall be inspected in accordance with § 63.1258(h).
              (v) For any cover and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.1258(h).
              (2) Each surface impoundment shall be inspected initially, and semiannually thereafter, for improper work practices and control equipment failures in accordance with § 63.1258(g).
              (i) For surface impoundments, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use.
              (ii) For surface impoundments, control equipment failure includes, but is not limited to, any time a joint, lid, cover, or door has a crack or gap, or is broken.
              (3) Except as provided in paragraph (i) of this section, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification.
              (d) Containers. For each container that receives, manages, or treats affected wastewater or a residual removed from affected wastewater, the owner or operator shall comply with the requirements of paragraphs (d)(1) through (5) of this section.
              (1) The owner or operator shall operate and maintain a cover on each container used to handle, transfer, or store affected wastewater or a residual removed from affected wastewater in accordance with the following requirements:
              (i) Except as provided in paragraph (d)(3)(iv) of this section, if the capacity of the container is greater than 0.42 m3, the cover and all openings (e.g., bungs, hatches, sampling points, and pressure relief valves) shall be controlled in accordance with the requirements of either paragraph (d)(1)(i)(A) or (d)(1)(i)(B) of this section.
              (A) The requirements specified in § 63.1258(h); or
              (B) The requirements of subpart PP of this part for containers using level 2 controls that meet the definitions in § 63.923(b)(1) or (2).
              (ii) If the capacity of the container is less than or equal to 0.42 m3, the owner or operator shall comply with either paragraph (d)(1)(ii)(A) or (B) of this section.
              (A) The container must meet existing Department of Transportation specifications and testing requirements under 49 CFR part 178; or
              (B) Except as provided in paragraph (d)(3)(iv) of this section, the cover and all openings shall be maintained without leaks as specified in § 63.1258(h).
              (iii) The cover and all openings shall be maintained in a closed position (e.g., covered by a lid) at all times that affected wastewater or a residual removed from affected wastewater is in the container except when it is necessary to use the opening for filling, removal, inspection, sampling, or pressure relief events related to safety considerations.
              (2) Filling of large containers. Pumping affected wastewater or a residual removed from affected wastewater into a container with a capacity greater than or equal to 0.42 m3 shall be conducted in accordance with the conditions in paragraphs (d)(2)(i) and (ii) of this section.
              (i) Comply with any one of the procedures specified in paragraph (d)(2)(i)(A), (B), or (C) of this section.
              (A) Use a submerged fill pipe. The submerged fill pipe outlet shall extend to no more than 6 inches or within two fill pipe diameters of the bottom of the container while the container is being filled.

              (B) Locate the container within an enclosure with a closed-vent system that routes the organic HAP vapors vented from the container to a control device.
              (C) Use a closed-vent system to vent the displaced organic vapors vented from the container to a control device or back to the equipment from which the wastewater is transferred.
              (ii) The cover shall remain in place and all openings shall be maintained in a closed position except for those openings required for the submerged fill pipe and for venting of the container to prevent physical damage or permanent deformation of the container or cover.
              (3) During treatment of affected wastewater or a residual removed from affected wastewater, including aeration, thermal or other treatment, in a container, whenever it is necessary for the container to be open, the container shall be located within an enclosure with a closed-vent system that routes the organic HAP vapors vented from the container to a control device.
              (i) Except as provided in paragraph (d)(3)(iv) of this section, the enclosure and all openings (e.g., doors, hatches) shall be maintained in accordance with the requirements specified in § 63.1258(h).
              (ii) The control device shall be designed, operated, and inspected in accordance with paragraph (h) of this section.
              (iii) Except as provided in paragraph (d)(3)(iv) of this section, the closed-vent system shall be inspected in accordance with § 63.1258(h).
              (iv) For any enclosure and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.1258(h).
              (4) Each container shall be inspected initially, and semiannually thereafter, for improper work practices and control equipment failures in accordance with § 63.1258(g).
              (i) For containers, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use.
              (ii) For containers, control equipment failure includes, but is not limited to, any time a cover or door has a gap or crack, or is broken.
              (5) Except as provided in paragraph (i) of this section, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 15 calendar days after identification.
              (e) Individual drain systems. For each individual drain system that receives or manages affected wastewater or a residual removed from affected wastewater, the owner or operator shall comply with the requirements of paragraphs (e) (1), (2), and (3) or with paragraphs (e) (4), (5), and (6) of this section.
              (1) If the owner or operator elects to comply with this paragraph, the owner or operator shall operate and maintain on each opening in the individual drain system a cover and if vented, route the vapors to a process or through a closed-vent system to a control device. The owner or operator shall comply with the requirements of paragraphs (e)(1) (i) through (v) of this section.
              (i) The cover and all openings shall meet the following requirements:
              (A) Except as provided in paragraph (e)(1)(iv) of this section, the cover and all openings (e.g., access hatches, sampling ports) shall be maintained in accordance with the requirements specified in § 63.1258(h).
              (B) The cover and all openings shall be maintained in a closed position at all times that affected wastewater or a residual removed from affected wastewater is in the drain system except when it is necessary to use the opening for sampling or removal, or for equipment inspection, maintenance, or repair.
              (ii) The control device shall be designed, operated, and inspected in accordance with paragraph (h) of this section.
              (iii) Except as provided in paragraph (e)(1)(iv) of this section, the closed-vent system shall be inspected in accordance with § 63.1258(h).

              (iv) For any cover and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.1258(h).
              
              (v) The individual drain system shall be designed and operated to segregate the vapors within the system from other drain systems and the atmosphere.
              (2) Each individual drain system shall be inspected initially, and semiannually thereafter, for improper work practices and control equipment failures, in accordance with § 63.1258(g).
              (i) For individual drain systems, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use for sampling or removal, or for equipment inspection, maintenance, or repair.
              (ii) For individual drain systems, control equipment failure includes, but is not limited to, any time a joint, lid, cover, or door has a gap or crack, or is broken.
              (3) Except as provided in paragraph (i) of this section, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 15 calendar days after identification.
              (4) If the owner or operator elects to comply with this paragraph, the owner or operator shall comply with the requirements in paragraphs (e)(4) (i) through (iii) of this section:
              (i) Each drain shall be equipped with water seal controls or a tightly fitting cap or plug. The owner or operator shall comply with paragraphs (e)(4)(i)(A) and (B) of this section.
              (A) For each drain equipped with a water seal, the owner or operator shall ensure that the water seal is maintained. For example, a flow-monitoring device indicating positive flow from a main to a branch water line supplying a trap or water being continuously dripped into the trap by a hose could be used to verify flow of water to the trap. Visual observation is also an acceptable alternative.
              (B) If a water seal is used on a drain receiving affected wastewater, the owner or operator shall either extend the pipe discharging the wastewater below the liquid surface in the water seal of the receiving drain, or install a flexible shield (or other enclosure which restricts wind motion across the open area between the pipe and the drain) that encloses the space between the pipe discharging the wastewater to the drain receiving the wastewater. (Water seals which are used on hubs receiving wastewater that is not subject to the provisions of this subpart for the purpose of eliminating cross ventilation to drains carrying affected wastewater are not required to have a flexible shield or extended subsurface discharging pipe.)
              (ii) Each junction box shall be equipped with a tightly fitting solid cover (i.e., no visible gaps, cracks, or holes) which shall be kept in place at all times except during inspection and maintenance. If the junction box is vented, the owner or operator shall comply with the requirements in paragraph (e)(4)(ii) (A) or (B) of this section.
              (A) The junction box shall be vented to a process or through a closed-vent system to a control device. The closed-vent system shall be inspected in accordance with the requirements of § 63.1258(h) and the control device shall be designed, operated, and inspected in accordance with the requirements of paragraph (h) of this section.

              (B) If the junction box is filled and emptied by gravity flow (i.e., there is no pump) or is operated with no more than slight fluctuations in the liquid level, the owner or operator may vent the junction box to the atmosphere provided that the junction box complies with the requirements in paragraphs (e)(4)(ii)(B) (1) and (2) of this section.
              (1) The vent pipe shall be at least 90 centimeters in length and no greater than 10.2 centimeters in nominal inside diameter.
              (2) Water seals shall be installed and maintained at the wastewater entrance(s) to or exit from the junction box restricting ventilation in the individual drain system and between components in the individual drain system. The owner or operator shall demonstrate (e.g., by visual inspection or smoke test) upon request by the Administrator that the junction box water seal is properly designed and restricts ventilation.
              
              (iii) The owner or operator shall operate and maintain sewer lines as specified in paragraphs (e)(4)(iii)(A) and (B) of this section.
              (A) Except as specified in paragraph (e)(4)(iii)(B) of this section, each sewer line shall not be open to the atmosphere and shall be covered or enclosed in a manner so as to have no visible gaps or cracks in joints, seals, or other emission interfaces.
              
                Note:
                This provision applies to sewers located inside and outside of buildings.
              

              (B) A sewer line connected to drains that are in compliance with paragraph (e)(4)(i) of this section may be vented to the atmosphere, provided that the sewer line entrance to the first downstream junction box is water sealed and the sewer line vent pipe is designed as specified in paragraph (e)(4)(ii)(B)(1) of this section.
              (5) Equipment used to comply with paragraphs (e)(4) (i), (ii), or (iii) of this section shall be inspected as follows:
              (i) Each drain using a tightly fitting cap or plug shall be visually inspected initially, and semiannually thereafter, to ensure caps or plugs are in place and that there are no gaps, cracks, or other holes in the cap or plug.
              (ii) Each junction box shall be visually inspected initially, and semiannually thereafter, to ensure that there are no gaps, cracks, or other holes in the cover.
              (iii) The unburied portion of each sewer line shall be visually inspected initially, and semiannually thereafter, for indication of cracks or gaps that could result in air emissions.
              (6) Except as provided in paragraph (i) of this section, when a gap, hole, or crack is identified in a joint or cover, first efforts at repair shall be made no later than 5 calendar days after identification, and repair shall be completed within 15 calendar days after identification.
              (f) Oil-water separators. For each oil-water separator that receives, manages, or treats affected wastewater or a residual removed from affected wastewater, the owner or operator shall comply with the requirements of paragraphs (f)(1) through (6) of this section.
              (1) The owner or operator shall maintain one of the following:
              (i) A fixed roof and a closed-vent system that routes the organic HAP vapors vented from the oil-water separator to a control device. The fixed roof, closed-vent system, and control device shall meet the requirements specified in paragraph (f)(2) of this section;
              (ii) A floating roof that meets the requirements in 40 CFR 60.693-2(a)(1)(i), (a)(1)(ii), (a)(2), (a)(3), and (a)(4). For portions of the oil-water separator where it is infeasible to construct and operate a floating roof, such as over the weir mechanism, the owner or operator shall operate and maintain a fixed roof, closed-vent system, and control device that meet the requirements specified in paragraph (f)(2) of this section.
              (2) A fixed roof shall meet the requirements of paragraph (f)(2)(i) of this section, a control device shall meet the requirements of paragraph (f)(2)(ii) of this section, and a closed-vent system shall meet the requirements of (f)(2)(iii) of this section.
              (i) The fixed roof shall meet the following requirements:
              (A) Except as provided in (f)(2)(iv) of this section, the fixed roof and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.1258(h).
              (B) Each opening shall be maintained in a closed, sealed position (e.g., covered by a lid that is gasketed and latched) at all times that the oil-water separator contains affected wastewater or a residual removed from affected wastewater except when it is necessary to use the opening for sampling or removal, or for equipment inspection, maintenance, or repair.
              (ii) The control device shall be designed, operated, and inspected in accordance with the requirements of paragraph (h) of this section.
              (iii) Except as provided in paragraph (f)(2)(iv) of this section, the closed-vent system shall be inspected in accordance with the requirements of § 63.1258(h).

              (iv) For any fixed-roof and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements of § 63.1258(h).
              (3) If the owner or operator elects to comply with the requirements of paragraph (f)(1)(ii) of this section, seal gaps shall be measured according to the procedures specified in 40 CFR part 60, subpart QQQ § 60.696(d)(1) and the schedule specified in paragraphs (f)(3)(i) and (ii) of this section.
              (i) Measurement of primary seal gaps shall be performed within 60 calendar days after installation of the floating roof and introduction of affected wastewater or a residual removed from affected wastewater and once every 5 years thereafter.
              (ii) Measurement of secondary seal gaps shall be performed within 60 calendar days after installation of the floating roof and introduction of affected wastewater or a residual removed from affected wastewater and once every year thereafter.
              (4) Each oil-water separator shall be inspected initially, and semiannually thereafter, for improper work practices in accordance with § 63.1258(g). For oil-water separators, improper work practice includes, but is not limited to, leaving open or ungasketed any access door or other opening when such door or opening is not in use.
              (5) Each oil-water separator shall be inspected for control equipment failures as defined in paragraph (f)(5)(i) of this section according to the schedule specified in paragraphs (f)(5)(ii) and (iii) of this section.
              (i) For oil-water separators, control equipment failure includes, but is not limited to, the conditions specified in paragraphs (f)(5)(i)(A) through (G) of this section.
              (A) The floating roof is not resting on either the surface of the liquid or on the leg supports.
              (B) There is stored liquid on the floating roof.
              (C) A rim seal is detached from the floating roof.
              (D) There are holes, tears, or other open spaces in the rim seal or seal fabric of the floating roof.
              (E) There are gaps between the primary seal and the separator wall that exceed 67 square centimeters per meter of separator wall perimeter or the width of any portion of any gap between the primary seal and the separator wall exceeds 3.8 centimeters.
              (F) There are gaps between the secondary seal and the separator wall that exceed 6.7 square centimeters per meter of separator wall perimeter or the width of any portion of any gap between the secondary seal and the separator wall exceeds 1.3 centimeters.
              (G) A gasket, joint, lid, cover, or door has a gap or crack, or is broken.
              (ii) The owner or operator shall inspect for the control equipment failures in paragraphs (f)(5)(i)(A) through (F) according to the schedule specified in paragraph (f)(3) of this section.
              (iii) The owner or operator shall inspect for control equipment failures in paragraph (f)(5)(i)(G) of this section initially, and semiannually thereafter.
              (6) Except as provided in paragraph (i) of this section, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification.
              (g) Performance standards for treatment processes managing wastewater and/or residuals removed from wastewater. This section specifies the performance standards for treating affected wastewater. The owner or operator shall comply with the requirements as specified in paragraphs (g)(1) through (6) of this section. Where multiple compliance options are provided, the options may be used in combination for different wastewater and/or for different compounds (e.g., soluble versus partially soluble compounds) in the same wastewater, except where otherwise provided in this section. Once affected wastewater or a residual removed from affected wastewater has been treated in accordance with this subpart, it is no longer subject to the requirements of this subpart.
              (1) Existing source. For a wastewater stream at an existing source that exceeds or is designated to exceed the concentration and load criteria in paragraph (a)(1)(i)(A) of this section, the owner or operator shall comply with a control option in paragraph (g)(8) of this section. For a wastewater stream at an existing source that exceeds the concentration and load criteria in either paragraph (a)(1)(i)(B) or (C) of this section, the owner or operator shall comply with a control option in paragraph (g)(8) of this section and a control option in paragraph (g)(9) of this section. As an alternative to the control options in paragraphs (g)(8) and (g)(9) of this section, the owner or operator may comply with a control option in either paragraph (g)(10), (11) or (13) of this section, as applicable.
              (2) New source. For a wastewater stream at a new source that exceeds or is designated to exceed the concentration and load criteria in paragraph (a)(1)(i)(A) of this section, the owner or operator shall comply with a control option in paragraph (g)(8) of this section. For wastewater at a new source that exceeds the concentration and load criteria in either paragraph (a)(1)(i)(B) or (C) of this section, but does not exceed the criteria in paragraph (a)(1)(i)(D) of this section, the owner or operator shall comply with a control option in paragraph (g)(8) of this section and a control option in paragraph (g)(9) of this section. As an alternative to the control options in paragraphs (g)(8) and/or (9) of this section, the owner or operator may comply with a control option in either paragraph (g)(10), (11), or (13) of this section, as applicable. For a wastewater stream at a new source that exceeds or is designated to exceed the concentration and load criteria in paragraph (a)(1)(i)(D) of this section, the owner or operator shall comply with a control option in paragraph (g)(12) or (13) of this section.
              (3) Biological treatment processes. Biological treatment processes in compliance with this section may be either open or closed biological treatment processes as defined in § 63.1251. An open biological treatment process in compliance with this section need not be covered and vented to a control device. An open or a closed biological treatment process in compliance with this section and using § 63.1257(e)(2)(iii)(E) or (F) to demonstrate compliance is not subject to the requirements of paragraphs (b) and (c) of this section. A closed biological treatment process in compliance with this section and using § 63.1257(e)(2)(iii)(G) to demonstrate compliance shall comply with the requirements of paragraphs (b) and (c) of this section. Waste management units upstream of an open or closed biological treatment process shall meet the requirements of paragraphs (b) through (f) of this section, as applicable.
              (4) Performance tests and design evaluations. If the Resource Conservation and Recovery Act (RCRA) option [paragraph (g)(13) of this section] or the enhanced biological treatment process for soluble HAP compounds option [paragraph (g)(10) of this section] is selected to comply with this section, neither a design evaluation nor a performance test is required. For any other nonbiological treatment process, and for closed biological treatment processes as defined in § 63.1251, the owner or operator shall conduct either a design evaluation as specified in § 63.1257(e)(2)(ii) or performance test as specified in § 63.1257(e)(2)(iii). For each open biological treatment process as defined in § 63.1251, the owner or operator shall conduct a performance test as specified in § 63.1257(e)(2)(iii)(E) or (F).
              (5) Control device requirements. When gases are vented from the treatment process, the owner or operator shall comply with the applicable control device requirements specified in paragraph (h) of this section and § 63.1257(e)(3), and the applicable leak inspection provisions specified in § 63.1258(h). This requirement is in addition to the requirements for treatment systems specified in paragraphs (g)(8) through (14) of this section. This requirement does not apply to any open biological treatment process that meets the mass removal requirements.
              (6) Residuals: general. When residuals result from treating affected wastewater, the owner or operator shall comply with the requirements for residuals specified in paragraph (g)(14) of this section.
              (7) Treatment using a series of treatment processes. In all cases where the wastewater provisions in this subpart allow or require the use of a treatment process or control device to comply with emissions limitations, the owner or operator may use multiple treatment processes or control devices, respectively. For combinations of treatment processes where the wastewater stream is conveyed by hard-piping, the owner or operator shall comply with either the requirements of paragraph (g)(7)(i) or (ii) of this section. For combinations of treatment processes where the wastewater stream is not conveyed by hard-piping, the owner or operator shall comply with the requirements of paragraph (g)(7)(ii) of this section. For combinations of control devices, the owner or operator shall comply with the requirements of paragraph (g)(7)(i) of this section.
              (i) Compliance across the combination of all treatment units or control devices in series. (A) For combinations of treatment processes, the wastewater stream shall be conveyed by hard-piping between the treatment processes. For combinations of control devices, the vented gas stream shall be conveyed by hard-piping between the control devices.
              (B) For combinations of treatment processes, each treatment process shall meet the applicable requirements of paragraphs (b) through (f) of this section, except as provided in paragraph (g)(3) of this section.
              (C) The owner or operator shall identify, and keep a record of, the combination of treatment processes or of control devices, including identification of the first and last treatment process or control device. The owner or operator shall include this information as part of the treatment process description reported in the Notification of Compliance Status.
              (D) The performance test or design evaluation shall determine compliance across the combination of treatment processes or control devices. If a performance test is conducted, the “inlet” shall be the point at which the wastewater stream or residual enters the first treatment process, or the vented gas stream enters the first control device. The “outlet” shall be the point at which the treated wastewater stream exits the last treatment process, or the vented gas stream exits the last control device.
              (ii) Compliance across individual units. (A) For combinations of treatment processes, each treatment process shall meet the applicable requirements of paragraphs (b) through (f) of this section except as provided in paragraph (g)(3) of this section.
              (B) The owner or operator shall identify, and keep a record of, the combination of treatment processes, including identification of the first and last treatment process. The owner or operator shall include this information as part of the treatment process description reported in the Notification of Compliance Status report.
              (C) The owner or operator shall determine the mass removed or destroyed by each treatment process. The performance test or design evaluation shall determine compliance for the combination of treatment processes by adding together the mass removed or destroyed by each treatment process and determine the overall control efficiency of the treatment system.
              (8) Control options: Wastewater containing partially soluble HAP compounds. The owner or operator shall comply with either paragraph (g)(8)(i) or (ii) of this section for the control of partially soluble HAP compounds at new or existing sources.
              (i) 50 ppmw concentration option. The owner or operator shall comply with paragraphs (g)(8)(i)(A) and (B) of this section.
              (A) Reduce, by removal or destruction, the concentration of total partially soluble HAP compounds to a level less than 50 ppmw as determined by the procedures specified in § 63.1257(e)(2)(iii)(B).
              (B) This option shall not be used when the treatment process is a biological treatment process. This option shall not be used when the wastewater is designated as an affected wastewater as specified in paragraph (a)(1)(ii) of this section. Dilution shall not be used to achieve compliance with this option.
              (ii) Percent mass removal/destruction option. The owner or operator shall reduce, by removal or destruction, the mass of total partially soluble HAP compounds by 99 percent or more. The removal destruction efficiency shall be determined by the procedures specified in § 63.1257(e)(2)(ii) or (iii)(C) for noncombustion, nonbiological treatment processes; § 63.1257(e)(2)(ii) or (iii)(D) for combustion processes; § 63.1257(e)(2)(iii)(F) for open biological treatment processes; and § 63.1257(e)(2)(ii) or (iii)(G) for closed biological treatment processes.
              (9) Control options: Wastewater containing soluble HAP compounds. The owner or operator shall comply with either paragraph (g)(9)(i) or (ii) of this section for the control of soluble HAP compounds at new or existing sources.
              (i) 520 ppmw concentration option. The owner or operator shall comply with paragraphs (g)(9)(i)(A) and (B) of this section.
              (A) Reduce, by removal or destruction, the concentration of total soluble HAP compounds to a level less than 520 ppmw as determined in the procedures specified in § 63.1257(e)(2)(iii)(B).
              (B) This option shall not be used when the treatment process is a biological treatment process. This option shall not be used when the wastewater is designated as an affected wastewater as specified in paragraph (a)(1)(ii) of this section. Dilution shall not be used to achieve compliance with this option.
              (ii) Percent mass removal/destruction option. The owner or operator shall reduce the mass of total soluble HAP by 90 percent or more, either by removal or destruction. The removal/destruction efficiency shall be determined by the procedures in § 63.1257(e)(2)(ii) or (e)(2)(iii)(C) for noncombustion, nonbiological treatment processes; § 63.1257(e)(2)(ii) or (e)(2)(iii)(D) for combustion processes; § 63.1257(e)(2)(iii)(F) for open biological treatment processes; and § 63.1257(e)(2)(ii) or (e)(2)(iii)(G) for closed, biological treatment processes.
              (10) Control option: Enhanced biotreatment for wastewater containing soluble HAP. The owner or operator may elect to treat affected wastewater streams containing soluble HAP in an enhanced biological treatment system, as defined in § 63.1251, provided the wastewater stream contains less than 50 ppmw partially soluble HAP, or the owner or operator complies with the requirements of paragraph (g)(8) of this section before treating the affected wastewater stream in the enhanced biological treatment system. This option shall not be used when the wastewater is designated as an affected wastewater as specified in paragraph (a)(1)(ii) of this section. These treatment processes are exempt from the design evaluation or performance tests requirements specified in paragraph (g)(4) of this section.
              (11) 95-percent mass reduction option, for biological treatment processes. The owner or operator of a new or existing source using biological treatment for any affected wastewater shall reduce the mass of total soluble and partially soluble HAP sent to that biological treatment unit by at least 95 percent. All wastewater as defined in § 63.1251 entering such a biological treatment unit from PMPU's subject to this subpart shall be included in the demonstration of the 95-percent mass removal. The owner or operator shall comply with paragraphs (g)(11)(i) through (iv) of this section.
              (i) Except as provided in paragraph (g)(11)(iv) of this section, the owner or operator shall ensure that all wastewater from PMPU's subject to this subpart entering a biological treatment unit are treated to destroy at least 95-percent total mass of all soluble and partially soluble HAP compounds.
              (ii) For open biological treatment processes, compliance shall be determined using the procedures specified in § 63.1257(e)(2)(iii)(E). For closed aerobic biological treatment processes, compliance shall be determined using the procedures specified in § 63.1257(e)(2)(ii), (iii)(E), or (iii)(G). For closed anaerobic biological treatment processes, compliance shall be determined using the procedures specified in § 63.1257(e)(2)(ii) or (iii)(G).
              (iii) For each treatment process or waste management unit that receives, manages, or treats wastewater subject to this paragraph, from the POD to the biological treatment unit, the owner or operator shall comply with paragraphs (b) through (f) of this section for control of air emissions. When complying with this paragraph, the term affected wastewater in paragraphs (b) through (f) of this section shall mean all wastewater from PMPU's, not just affected wastewater.

              (iv) If wastewater is in compliance with the requirements in paragraph (g)(8), (9), or (12) of this section before entering the biological treatment unit, the hazardous air pollutants mass of that wastewater is not required to be included in the total mass flow rate entering the biological treatment unit for the purpose of demonstrating compliance.
              (12) Percent mass removal/destruction option for soluble HAP compounds at new sources. The owner or operator of a new source shall reduce, by removal or destruction, the mass flow rate of total soluble HAP from affected wastewater by 99 percent or more. The removal/destruction efficiency shall be determined by the procedures in § 63.1257(e)(2)(ii) or (iii)(C) for noncombustion, nonbiological treatment processes; § 63.1257(e)(2)(ii) and (iii)(D) for combustion processes; § 63.1257(e)(2)(iii)(F) for open biological treatment processes; and § 63.1257(e)(2)(ii) or (iii)(G) for closed biological treatment processes.
              (13) Treatment in a RCRA unit option. The owner or operator shall treat the affected wastewater or residual in a unit identified in, and complying with, paragraph (g)(13)(i), (ii), or (iii) of this section. These units are exempt from the design evaluation or performance tests requirements specified in paragraph (g)(4) of this section and § 63.1257(e)(2), and from the monitoring requirements specified in paragraph (a)(2)(iii) of this section, as well as recordkeeping and reporting requirements associated with monitoring and performance tests.
              (i) The wastewater or residual is discharged to a hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O;
              (ii) The wastewater or residual is discharged to a process heater or boiler burning hazardous waste for which the owner or operator:
              (A) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (B) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (iii) The wastewater or residual is discharged to an underground injection well for which the owner or operator has been issued a final permit under 40 CFR part 270 or 40 CFR part 144 and complies with the requirements of 40 CFR part 122. The owner or operator shall comply with all applicable requirements of this subpart prior to the point where the wastewater enters the underground portion of the injection well.
              (14) Residuals. For each residual removed from affected wastewater, the owner or operator shall control for air emissions by complying with paragraphs (b) through (f) of this section and by complying with one of the provisions in paragraphs (g)(14)(i) through (iv) of this section.
              (i) Recycle the residual to a production process or sell the residual for the purpose of recycling. Once a residual is returned to a production process, the residual is no longer subject to this section.
              (ii) Return the residual to the treatment process.
              (iii) Treat the residual to destroy the total combined mass flow rate of soluble and/or partially soluble HAP compounds by 99 percent or more, as determined by the procedures specified in § 63.1257(e)(2)(iii)(C) or (D).
              (iv) Comply with the requirements for RCRA treatment options specified in paragraph (g)(13) of this section.
              (h) Control devices. For each control device or combination of control devices used to comply with the provisions in paragraphs (b) through (f) and (g)(5) of this section, the owner or operator shall operate and maintain the control device or combination of control devices in accordance with the requirements of paragraphs (h)(1) through (5) of this section.
              (1) Whenever organic HAP emissions are vented to a control device which is used to comply with the provisions of this subpart, such control device shall be operating.
              (2) The control device shall be designed and operated in accordance with paragraph (h)(2) (i), (ii), (iii), (iv), or (v) of this section, as demonstrated by the provisions in § 63.1257(e)(3).

              (i) An enclosed combustion device (including but not limited to a vapor incinerator, boiler, or process heater) shall meet the conditions in paragraph (h)(2)(i) (A), (B), or (C) of this section, alone or in combination with other control devices. If a boiler or process heater is used as the control device, then the vent stream shall be introduced into the flame zone of the boiler or process heater.
              (A) Reduce the organic HAP emissions vented to the control device by 95 percent by weight or greater;
              (B) Achieve an outlet TOC concentration of 20 ppmv on a dry basis corrected to 3 percent oxygen. The owner or operator shall use either Method 18 of 40 CFR part 60, appendix A, or any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part; or
              (C) Provide a minimum residence time of 0.5 seconds at a minimum temperature of 760 °C.
              (ii) A vapor recovery system (including but not limited to a carbon adsorption system or condenser), alone or in combination with other control devices, shall reduce the organic HAP emissions vented to the control device by 95 percent by weight or greater or achieve an outlet TOC concentration of 20 ppmv. The 20 ppmv performance standard is not applicable to compliance with the provisions of paragraphs (c) or (d) of this section.
              (iii) A flare shall comply with the requirements of § 63.11(b).
              (iv) A scrubber, alone or in combination with other control devices, shall reduce the organic HAP emissions in such a manner that 95 weight-percent is either removed, or destroyed by chemical reaction with the scrubbing liquid, or achieve an outlet TOC concentration of 20 ppmv. The 20 ppmv performance standard is not applicable to compliance with the provisions of paragraphs (c) or (d) of this section.
              (v) Any other control device used shall, alone or in combination with other control devices, reduce the organic HAP emissions vented to the control device by 95 percent by weight or greater or achieve an outlet TOC concentration of 20 ppmv. The 20 ppmv performance standard is not applicable to compliance with the provisions of paragraphs (c) or (d) of this section.
              (3) If the control device is a combustion device, the owner or operator shall comply with the requirements in § 63.1252(g) to control halogenated vent streams.
              (4) Except as provided in paragraph (i) of this section, if gaps, cracks, tears, or holes are observed in ductwork, piping, or connections to covers and control devices during an inspection, a first effort to repair shall be made as soon as practical but no later than 5 calendar days after identification. Repair shall be completed no later than 15 calendar days after identification or discovery of the defect.
              (5) The provisions in paragraphs (h)(1) through (4) of this section apply at all times, except as specified in § 63.1250(g). The owner or operator may not comply with the planned routine maintenance provisions in § 63.1252(h) for vent streams from waste management units.
              (i) Delay of repair. Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified, is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.1251, or if the owner or operator determines that emissions of purged material from immediate repair would be greater than the emissions likely to result from delay of repair. Repair of this equipment shall occur by the end of the next shutdown.
              (1) Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified, is allowed if the equipment is emptied or is no longer used to treat or manage affected wastewater or residuals removed from affected wastewater.

              (2) Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified is also allowed if additional time is necessary due to the unavailability of parts beyond the control of the owner or operator. Repair shall be completed as soon as practical. The owner or operator who uses this provision shall comply with the requirements of § 63.1259(h) to document the reasons that the delay of repair was necessary.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52607, Aug. 29, 2000; 66 FR 40133, Aug. 2, 2001; 70 FR 25670, May 13, 2005; 71 FR 20459, Apr. 20, 2006; 76 FR 22600, Apr. 21, 2011]
            
            
              § 63.1257
              Test methods and compliance procedures.
              (a) General. Except as specified in paragraph (a)(5) of this section, the procedures specified in paragraphs (c), (d), (e), and (f) of this section are required to demonstrate initial compliance with §§ 63.1253, 63.1254, 63.1256, and 63.1252(e), respectively. The provisions in paragraphs (a)(2) and (3) apply to performance tests that are specified in paragraphs (c), (d), and (e) of this section. The provisions in paragraph (a)(5) of this section are used to demonstrate initial compliance with the alternative standards specified in §§ 63.1253(d) and 63.1254(c). The provisions in paragraph (a)(6) of this section are used to comply with the outlet concentration requirements specified in §§ 63.1253(c), 63.1254(a)(2)(i), and (a)(3)(ii)(B), 63.1254(b)(i), and 63.1256(h)(2). Performance tests shall be conducted under such conditions representative of performance of the affected source for the period being tested. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
              (1) Design evaluation. To demonstrate that a control device meets the required control efficiency, a design evaluation must address the composition and organic HAP concentration of the vent stream entering the control device. A design evaluation also must address other vent stream characteristics and control device operating parameters as specified in any one of paragraphs (a)(1) (i) through (vi) of this section, depending on the type of control device that is used. If the vent stream is not the only inlet to the control device, the efficiency demonstration also must consider all other vapors, gases, and liquids, other than fuels, received by the control device.
              (i) For an enclosed combustion device used to comply with the provisions of 63.1253 (b)(2) or (c)(2), or 63.1256(h)(2)(i)(C) with a minimum residence time of 0.5 seconds and a minimum temperature of 760 °C, the design evaluation must document that these conditions exist.
              (ii) For a combustion control device that does not satisfy the criteria in paragraph (a)(1)(i) of this section, the design evaluation must document control efficiency and address the following characteristics, depending on the type of control device:
              (A) For a thermal vapor incinerator, the design evaluation must consider the autoignition temperature of the organic HAP, must consider the vent stream flow rate, and must establish the design minimum and average temperature in the combustion zone and the combustion zone residence time.
              (B) For a catalytic vapor incinerator, the design evaluation shall consider the vent stream flow rate and shall establish the design minimum and average temperatures across the catalyst bed inlet and outlet.
              (C) For a boiler or process heater, the design evaluation shall consider the vent stream flow rate; shall establish the design minimum and average flame zone temperatures and combustion zone residence time; and shall describe the method and location where the vent stream is introduced into the flame zone.
              (iii) For a condenser, the design evaluation shall consider the vent stream flow rate, relative humidity, and temperature and shall establish the design outlet organic HAP compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet. The temperature of the gas stream exiting the condenser must be measured and used to establish the outlet organic HAP concentration.

              (iv) For a carbon adsorption system that regenerates the carbon bed directly onsite in the control device such as a fixed-bed adsorber, the design evaluation shall consider the vent stream flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for carbon beds, design total regeneration stream mass or volumetric flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of carbon. For vacuum desorption, the pressure drop shall be included.
              (v) For a carbon adsorption system that does not regenerate the carbon bed directly onsite in the control device such as a carbon canister, the design evaluation shall consider the vent stream mass or volumetric flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, capacity of carbon bed, type and working capacity of activated carbon used for carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule.
              (vi) For a scrubber, the design evaluation shall consider the vent stream composition; constituent concentrations; liquid-to-vapor ratio; scrubbing liquid flow rate and concentration; temperature; and the reaction kinetics of the constituents with the scrubbing liquid. The design evaluation shall establish the design exhaust vent stream organic compound concentration level and will include the additional information in paragraphs (a)(1)(vi)(A) and (B) of this section for trays and a packed column scrubber.
              (A) Type and total number of theoretical and actual trays;
              (B) Type and total surface area of packing for entire column, and for individual packed sections if column contains more than one packed section.
              (2) Calculation of TOC or total organic HAP concentration. The TOC concentration or total organic HAP concentration is the sum of the concentrations of the individual components. If compliance is being determined based on TOC, the owner or operator shall compute TOC for each run using Equation 6 of this subpart. If compliance with the wastewater provisions is being determined based on total organic HAP, the owner or operator shall compute total organic HAP using Equation 6 of this subpart, except that only the organic HAP compounds shall be summed; when determining compliance with paragraph (e)(3)(i) of this section, only the soluble and partially soluble HAP compounds shall be summed.
              
                ER21SE98.003
              
              
                where:
                
                CGT = total concentration of TOC in vented gas stream, average of samples, dry basis, ppmv
                CGSi, j = concentration of sample components in vented gas stream for sample j, dry basis, ppmv
                i = identifier for a compound
                n = number of components in the sample
                j = identifier for a sample
                m = number of samples in the sample run
              
              
              (3) Outlet concentration correction for supplemental gases—(i) Combustion devices. Except as provided in § 63.1258(b)(5)(ii)(A), for a combustion device used to comply with an outlet concentration standard, the actual TOC, organic HAP, and hydrogen halide and halogen must be corrected to 3 percent oxygen if supplemental gases, as defined in § 63.1251, are added to the vent stream or manifold. The integrated sampling and analysis procedures of Method 3B of 40 CFR part 60, appendix A, shall be used to determine the actual oxygen concentration (%O2d). The samples shall be taken during the same time that the TOC or total organic HAP or hydrogen halides and halogen samples are taken. The concentration corrected to 3 percent oxygen (Cd) shall be computed using Equation 7A of this subpart:
              
                ER29AU00.002
              
              
                Where:
                
                Cc = concentration of TOC or total organic HAP or hydrogen halide and halogen corrected to 3 percent oxygen, dry basis, ppmv
                Cm = total concentration of TOC or total organic HAP or hydrogen halide and halogen in vented gas stream, average of samples, dry basis, ppmv
                %O2d = concentration of oxygen measured in vented gas stream, dry basis, percent by volume
              
              
              
              (ii) Noncombustion devices. Except as provided in § 63.1258(b)(5)(ii)(B), if a control device other than a combustion device is used to comply with a TOC, organic HAP, or hydrogen halide outlet concentration standard, the owner or operator must correct the actual concentration for supplemental gases using Equation 7B of this subpart; process knowledge and representative operating data may be used to determine the fraction of the total flow due to supplemental gas.
              
                ER29AU00.003
              
              
                Where:
                
                Ca = corrected outlet TOC, organic HAP, and hydrogen halides and halogens concentration, dry basis, ppmv
                Cm = actual TOC, organic HAP, and hydrogen halides and halogens concentration measured at control device outlet, dry basis, ppmv
                Va = total volumetric flow rate of all gas streams vented to the control device, except supplemental gases
                Vs = total volumetric flow rate of supplemental gases
              
              
              (4) Exemptions from compliance demonstrations. An owner or operator using any control device specified in paragraphs (a)(4)(i) through (iv) of this section is exempt from the initial compliance provisions in paragraphs (c), (d), and (e) of this section.
              (i) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (ii) A boiler or process heater into which the emission stream is introduced with the primary fuel.
              (iii) A boiler or process heater burning hazardous waste for which the owner or operator:
              (A) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (B) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (iv) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (5) Initial compliance with alternative standard. Initial compliance with the alternative standards in §§ 63.1253(d) and 63.1254(c) for combustion devices is demonstrated when the outlet TOC concentration is 20 ppmv or less, and the outlet hydrogen halide and halogen concentration is 20 ppmv or less. Initial compliance with the alternative standards in §§ 63.1253(d) and 63.1254(c) for noncombustion devices is demonstrated when the outlet TOC concentration is 50 ppmv or less, and the outlet hydrogen halide and hydrogen concentration is 50 ppmv or less. To demonstrate initial compliance, the owner or operator shall be in compliance with the monitoring provisions in § 63.1258(b)(5) on the initial compliance date. The owner or operator shall use Method 18 to determine the predominant organic HAP in the emission stream if the TOC monitor is calibrated on the predominant HAP.
              (6) Initial compliance with the 20 ppmv outlet limit. Initial compliance with the 20 ppmv TOC and hydrogen halide and halogen concentration is demonstrated when the outlet TOC concentration is 20 ppmv or less, and the outlet hydrogen halide and halogen concentration is 20 ppmv or less. To demonstrate initial compliance, the operator shall use test methods described in paragraph (b) of this section. The owner or operator shall comply with the monitoring provisions in § 63.1258(b)(1) through (4) on the initial compliance date.
              (b) Test methods. When testing is conducted to measure emissions from an affected source, the test methods specified in paragraphs (b)(1) through (10) of this section shall be used.
              (1) EPA Method 1 or 1A of appendix A of part 60 is used for sample and velocity traverses.
              (2) EPA Method 2, 2A, 2C, or 2D of appendix A of part 60 is used for velocity and volumetric flow rates.
              (3) EPA Method 3 of appendix A of part 60 is used for gas analysis.
              (4) EPA Method 4 of appendix A of part 60 is used for stack gas moisture.
              (5) [Reserved]

              (6) The following methods are specified for concentration measurements:
              
              (i) Method 18 may be used to determine HAP concentration in any control device efficiency determination.
              (ii) Method 25 of appendix A of part 60 may be used to determine total gaseous nonmethane organic concentration for control efficiency determinations in combustion devices.
              (iii) Method 26 or 26A of appendix A of part 60 shall be used to determine hydrogen chloride, hydrogen halide and halogen concentrations in control device efficiency determinations or in the 20 ppmv outlet hydrogen halide concentration standard.
              (iv) Method 25A of appendix A of part 60 may be used to determine the HAP or TOC concentration for control device efficiency determinations under the conditions specified in Method 25 of appendix A for direct measurement of an effluent with a flame ionization detector, or in demonstrating compliance with the 20 ppmv TOC outlet standard. If Method 25A is used to determine the concentration of TOC for the 20 ppmv standard, the instrument shall be calibrated on methane or the predominant HAP. If calibrating on the predominant HAP, the use of Method 25A shall comply with paragraphs (b)(6)(iv)(A) through (C) of this section.
              (A) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume.
              (B) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (C) The span value of the analyzer must be less than 100 ppmv.
              (7) Testing conditions for continuous processes. Testing of emissions on equipment operating as part of a continuous process will consist of three l-hour runs. Gas stream volumetric flow rates shall be measured every 15 minutes during each 1-hour run. The HAP concentration shall be determined from samples collected in an integrated sample over the duration of each l-hour test run, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. For continuous gas streams, the emission rate used to determine compliance shall be the average emission rate of the three test runs.
              (8) Testing and compliance determination conditions for batch processes. Testing of emissions on equipment where the flow of gaseous emissions is intermittent (batch operations) shall be conducted as specified in paragraphs (b)(8)(i) through (iii) of this section.
              (i) Except as provided in paragraph (b)(9) of this section for condensers, testing shall be conducted at absolute worst-case conditions or hypothetical worst-case conditions. Gas stream volumetric flow rates shall be measured at 15-minute intervals. The HAP or TOC concentration shall be determined from samples collected in an integrated sample over the duration of the test, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. The absolute worst-case or hypothetical worst-case conditions shall be characterized by the criteria presented in paragraphs (b)(8)(i)(A) and (B)of this section. In all cases, a site-specific plan shall be submitted to the Administrator for approval prior to testing in accordance with § 63.7(c) and § 63.1260(l). The test plan shall include the emission profile described in paragraph (b)(8)(ii) of this section.

              (A) Absolute worst-case conditions are defined by the criteria presented in paragraph (b)(8)(i)(A)(1) or (2) of this section if the maximum load is the most challenging condition for the control device. Otherwise, absolute worst-case conditions are defined by the conditions in paragraph (b)(8)(i)(A)(3) of this section. The owner or operator must consider all relevant factors, including load and compound-specific characteristics in defining absolute worst-case conditions.
              (1) The period in which the inlet to the control device will contain at least 50 percent of the maximum HAP load (in lb) capable of being vented to the control device over any 8 hour period. An emission profile as described in paragraph (b)(8)(ii)(A) of this section shall be used to identify the 8-hour period that includes the maximum projected HAP load.
              (2) A 1-hour period of time in which the inlet to the control device will contain the highest HAP mass loading rate, in lb/hr, capable of being vented to the control device. An emission profile as described in paragraph (b)(8)(ii)(A) of this section shall be used to identify the 1-hour period of maximum HAP loading.
              (3) The period of time when the HAP loading or stream composition (including non-HAP) is most challenging for the control device. These conditions include, but are not limited to the following:
              (i) Periods when the stream contains the highest combined VOC and HAP load, in lb/hr, described by the emission profiles in paragraph (b)(8)(ii) of this section;
              (ii) Periods when the streams contain HAP constituents that approach limits of solubility for scrubbing media;
              (iii) Periods when the streams contain HAP constituents that approach limits of adsorptivity for carbon adsorption systems.
              (B) Hypothetical worst-case conditions are simulated test conditions that, at a minimum, contain the highest hourly HAP load of emissions that would be predicted to be vented to the control device from the emissions profile described in paragraph (b)(8)(ii)(B) or (C) of this section.
              (ii) Emissions profile. The owner or operator may choose to perform tests only during those periods of the worst-case conditions that the owner or operator selects to control as part of achieving the required emission reduction. The owner or operator must develop an emission profile for the vent to the control device that describes the characteristics of the vent stream at the inlet to the control device under worst case conditions. The emission profile shall be developed based on any one of the procedures described in (b)(8)(ii)(A) through (C) of this section, as required by paragraph (b)(8)(i).
              (A) Emission profile by process. The emission profile must consider all emission episodes that could contribute to the vent stack for a period of time that is sufficient to include all processes venting to the stack and shall consider production scheduling. The profile shall describe the HAP load to the device that equals the highest sum of emissions from the episodes that can vent to the control device in any given hour. Emissions per episode shall be calculated using the procedures specified in paragraph (d)(2) of this section. Emissions per episode shall be divided by the duration of the episode only if the duration of the episode is longer than 1 hour.
              (B) Emission profile by equipment. The emission profile must consist of emissions that meet or exceed the highest emissions, in lb/hr, that would be expected under actual processing conditions. The profile shall describe equipment configurations used to generate the emission events, volatility of materials processed in the equipment, and the rationale used to identify and characterize the emission events. The emissions may be based on using a compound more volatile than compounds actually used in the process(es), and the emissions may be generated from all equipment in the process(es) or only selected equipment.
              (C) Emission profile by capture and control device limitation. The emission profile shall consider the capture and control system limitations and the highest emissions, in lb/hr, that can be routed to the control device, based on maximum flowrate and concentrations possible because of limitations on conveyance and control equipment (e.g., fans, LEL alarms and safety bypasses).
              (iii) Three runs, at a minimum of 1 hour each and a maximum of 8 hours each, are required for performance testing. Each run must occur over the same worst-case conditions, as defined in paragraph (b)(8)(i) of this section.
              (9) Testing requirements for condensers. For emission streams controlled using condensers, continuous direct measurement of condenser outlet gas temperature to be used in determining concentrations per the design evaluation described in § 63.1257(a)(1)(iii) is required.
              
              (10) Wastewater testing. Wastewater analysis shall be conducted in accordance with paragraph (b)(10)(i), (ii), (iii), (iv), or (v) of this section.
              (i) Method 305. Use procedures specified in Method 305 of 40 CFR part 63, appendix A, and comply with requirements specified in paragraph (b)(10)(vi) of this section.
              (ii) EPA Method 624, 625, 1624, 1625, 1666, or 1671. Use procedures specified in EPA Method 624, 625, 1624, 1625, 1666, or 1671 of 40 CFR part 136, appendix A, and comply with requirements in paragraph (b)(10)(vi) of this section.
              (iii) Method 8260 or 8270. Use procedures specified in Method 8260 or 8270 in “Test Methods for Evaluating Solid Waste, Physical/Chemical Methods,” EPA Publication No. SW-846, Third Edition, September 1986, as amended by Update I, November 15, 1992. As an alternative, an owner or operator may use any more recent, updated version of Method 8260 or 8270 approved by the EPA. For the purpose of using Method 8260 or 8270 to comply with this subpart, the owner or operator must maintain a formal quality assurance program consistent with either Section 8 of Method 8260 or Method 8270, and this program must include the following elements related to measuring the concentrations of volatile compounds:
              (A) Documentation of site-specific procedures to minimize the loss of compounds due to volatilization, biodegradation, reaction, or sorption during the sample collection, storage, and preparation steps.
              (B) Documentation of specific quality assurance procedures followed during sampling, sample preparation, sample introduction, and analysis.
              (C) Measurement of the average accuracy and precision of the specific procedures, including field duplicates and field spiking of the material source before or during sampling with compounds having similar chemical characteristics to the target analytes.
              (iv) Other EPA methods. Use procedures specified in the method, validate the method using the procedures in paragraph (b)(10)(iv)(A) or (B) of this section, and comply with the procedures in paragraph (b)(10)(vi) of this section.
              (A) Validate the method according to section 5.1 or 5.3 of Method 301 of 40 CFR part 63, appendix A.
              (B) Follow the procedure as specified in “Alternative Validation Procedure for EPA Waste Methods” 40 CFR part 63, appendix D.
              (v) Methods other than an EPA method. Use procedures specified in the method, validate the method using the procedures in paragraph (b)(10)(iv)(A) of this section, and comply with the requirements in paragraph (b)(10)(vi) of this section.
              (vi) Sampling plan. The owner or operator shall prepare a sampling plan. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity. The sample plan shall include procedures for determining recovery efficiency of the relevant partially soluble and soluble HAP compounds. An example of an acceptable sampling plan would be one that incorporates similar sampling and sample handling requirements to those of Method 25D of 40 CFR part 60, appendix A. The sampling plan shall be maintained at the facility.
              (c) Initial compliance with storage tank provisions. The owner or operator of an affected storage tank shall demonstrate initial compliance with § 63.1253(b) or (c), as applicable, by fulfilling the requirements of paragraph (c)(1),or (c)(2), or (c)(3) of this section.
              (1) Performance test. If this option is chosen to demonstrate initial compliance with the percent reduction requirement of § 63.1253(b)(1) or (c)(1)(i), the efficiency of the control device shall be calculated using performance test data as specified in paragraphs (c)(1)(i) through (iii) of this section. To demonstrate initial compliance with the outlet concentration requirements in § 63.1253(b)(2) and (c)(2), the owner or operator must conduct a performance test and fulfill the requirements of paragraph (a)(6) of this section.
              (i) Equations 8 and 9 of this subpart shall be used to calculate the mass rate of total HAP reasonably expected maximum filling rate at the inlet and outlet of the control device for standard conditions of 20 °C: where:
              
                
                ER21SE98.005
              
              
                ER21SE98.006
              
              
                where:
                
                Cij, Coj = concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, ppmv
                Ei, Eo = mass rate of total HAP at the inlet and outlet of the control device, respectively, dry basis, kg/hr
                Mij, Moj = molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, gram/gram-mole
                Qi, Qo = flow rate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute
                K2 = constant, 2.494 × 10−6 (parts per million) −1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature is 20 °C
                n = number of sample components in the gas stream
              
              
              (ii) The percent reduction in total HAP shall be calculated using Equation 10 of this subpart:
              
                ER21SE98.007
              
              
                where:
                
                R = control efficiency of control device, percent
                Ei = mass rate of total HAP at the inlet to the control device as calculated under paragraph (c)(1)(i) of this section, kilograms organic HAP per hour
                Eo = mass rate of total HAP at the outlet of the control device, as calculated under paragraph (c)(1)(i) of this section, kilograms organic HAP per hour
              
              
              (iii) A performance test is not required to be conducted if the control device used to comply with § 63.1253 (storage tank provisions) is also used to comply with § 63.1254 (process vent provisions), and compliance with § 63.1254 has been demonstrated in accordance with paragraph (d) of this section.
              (2) Design evaluation. If this option is chosen to demonstrate initial compliance with the percent reduction requirement of § 63.1253(b) or (c), a design evaluation shall be prepared in accordance with the provisions in paragraph (a)(1) of this section. The design evaluation shall include documentation demonstrating that the control device being used achieves the required control efficiency during reasonably expected maximum filling rate.
              (3) Floating roof. If the owner or operator of an affected source chooses to comply with the provisions of § 63.1253(b) or (c) by installing a floating roof, the owner or operator shall comply with the procedures described in §§ 63.119(b), (c), (d), and 63.120(a), (b), and (c), with the differences noted in paragraphs (c)(3)(i) through (v) of this section for the purposes of this subpart.
              (i) When the term “storage vessel” is used in §§ 63.119 and 63.120, the definition of “storage tank” in § 63.1251 shall apply for the purposes of this subpart.
              (ii) When December 31, 1992 is referred to in § 63.119, April 2, 1997 shall apply instead for the purposes of this subpart.
              (iii) When April 22, 1994 is referred to in § 63.119, September 21, 1998 shall apply instead for the purposes of this subpart.
              (iv) When the phrase “the compliance date specified in § 63.100 of subpart F of this part” is referred to in § 63.120, the phrase “the compliance date specified in § 63.1250” shall apply for the purposes of this subpart.
              (v) When the phrase “the maximum true vapor pressure of the total organic HAP's in the stored liquid falls below the values defining Group 1 storage vessels specified in table 5 or table 6 of this subpart” is referred to in § 63.120(b)(1)(iv), the phrase “the maximum true vapor pressure of the total organic HAP in the stored liquid falls below 13.1 kPa” shall apply for the purposes of this subpart.
              (4) Initial compliance with alternative standard. Initial compliance with § 63.1253(d) is demonstrated by fulfilling the requirements of paragraph (a)(5) of this section.
              (5) Planned maintenance. The owner or operator shall demonstrate compliance with the requirements of § 63.1253(e) by including the periods of planned routine maintenance specified by date and time in each Periodic Report required by § 63.1260.
              (d) Initial compliance with process vent provisions. An owner or operator of an affected source complying with the process vent standards in § 63.1254 shall demonstrate compliance using the procedures described in paragraphs (d)(1) through (4) of this section.
              (1) Except as provided in paragraph (a)(4) of this section, initial compliance with the process vent standards in § 63.1254 shall be demonstrated using the procedures specified in paragraphs (d)(1)(i) through (iv), as applicable.
              (i) Initial compliance with § 63.1254(a)(2)(i) is demonstrated when the actual emissions of HAP from the sum of all process vents within a process is less than or equal to 900 kg/yr. Initial compliance with § 63.1254(a)(2)(ii) is demonstrated when the actual emissions of HAP from the sum of all process vents in compliance with § 63.1254(a)(2)(i) is less than or equal to 1,800 kg/yr. Uncontrolled HAP emissions and controlled HAP emissions shall be determined using the procedures described in paragraphs (d)(2) and (3) of this section. Controlled emissions during periods of planned routine maintenance of a CCCD as specified in § 63.1252(h), must be calculated assuming the HAP emissions are reduced by 93 percent.
              (ii) Initial compliance with the percent reduction requirements in § 63.1254(a)(1)(i), (a)(3), and (b) is demonstrated by:
              (A) Determining controlled HAP emissions using the procedures described in paragraph (d)(3) of this section, and uncontrolled HAP emissions determined using the procedures described in paragraph (d)(2) of this section, and demonstrating that the reductions required by § 63.1254(a)(1)(i), (a)(3), and (b) are met; or
              (B) Controlling the process vents using a device meeting the criteria specified in paragraph (a)(4) of this section.
              (iii) Initial compliance with the outlet concentration requirements in § 63.1254(a)(1)(ii)(A), (a)(3), and (b)(1) is demonstrated when the outlet TOC concentration is 20 ppmv or less and the outlet hydrogen halide and halogen concentration is 20 ppmv or less. The owner or operator shall demonstrate compliance by fulfilling the requirements in paragraph (a)(6) of this section.
              (iv) Initial compliance with § 63.1254(c) is demonstrated by fulfilling the requirements of paragraph (a)(5) of this section.
              (2) Uncontrolled emissions. An owner or operator of an affected source complying with the emission limitation required by § 63.1254(a)(1), or emissions reductions specified in § 63.1254(a)(2), (a)(3), or (b), for each process vent within a process, shall calculate uncontrolled emissions from all equipment in the process according to the procedures described in paragraph (d)(2)(i) or (ii) of this section, as appropriate.
              (i) Emission estimation procedures. Owners or operators shall determine uncontrolled emissions of HAP using measurements and/or calculations for each batch emission episode within each unit operation according to the engineering evaluation methodology in paragraphs (d)(2)(i)(A) through (H) of this section. Except where variations are noted, individual HAP partial pressures in multicomponent systems shall be determined by the following methods: If the components are miscible in one another, use Raoult's law to calculate the partial pressures; if the solution is a dilute aqueous mixture, use Henry's law to calculate partial pressures; if Raoult's law or Henry's law are not appropriate or available, use experimentally obtained activity coefficients or models such as the group-contribution models, to predict activity coefficients, or assume the components of the system behave independently and use the summation of all vapor pressures from the HAP as the total HAP partial pressure. Chemical property data can be obtained from standard reference texts.
              (A) Vapor displacement. Emissions from vapor displacement due to transfer of material shall be calculated using Equation 11 of this subpart. The individual HAP partial pressures may be calculated using Raoult's law.
              
                ER21SE98.008
              
              
                where:
                
                
                E = mass of HAP emitted
                V = volume of gas displaced from the vessel
                R = ideal gas law constant
                T = temperature of the vessel vapor space; absolute
                Pi = partial pressure of the individual HAP
                MWi = molecular weight of the individual HAP
                n = number of HAP compounds in the emission stream i = identifier for a HAP compound
              
              
              (B) Purging. Emissions from purging shall be calculated using Equation 12 of this subpart. The partial pressures of individual condensable compounds may be calculated using Raoult's law, the pressure of the vessel vapor space may be set equal to 760 mmHg, and the partial pressure of HAP shall be assumed to be 25 percent of the saturated value if the purge flow rate is greater than 100 standard cubic feet per minute (scfm).
              
                ER21SE98.009
              
              
                Where:
                
                E = mass of HAP emitted
                V = purge flow rate at the temperature and pressure of the vessel vapor space
                R = ideal gas law constant
                T = temperature of the vessel vapor space; absolute
                Pi = partial pressure of the individual HAP
                Pj = partial pressure of individual condensable VOC compounds (including HAP)
                PT = pressure of the vessel vapor space
                MWi = molecular weight of the individual HAP
                t = time of purge
                n = number of HAP compounds in the emission stream
                i = identifier for a HAP compound
                j = identifier for a condensable compound
                m = number of condensable compounds (including HAP) in the emission stream
              
              
              (C) Heating. Emissions caused by the heating of a vessel to a temperature equal to or lower than 10 K below the boiling point shall be calculated using the procedures in either paragraph (d)(2)(i)(C)(1) or (3) of this section. Emissions caused by heating a vessel to a temperature that is higher than 10 K below the boiling point and less than the boiling point, must be calculated using the procedures in either paragraph (d)(2)(i)(C) (2) or (3) of this section. If the contents of a vessel are heated to the boiling point, emissions must be calculated using the procedures in paragraph (d)(2)(i)(C)(4) of this section.
              (1) This paragraph describes procedures to calculate emissions if the final temperature to which the vessel contents are heated is 10 K below the boiling point of the HAP in the vessel, or lower. The owner or operator shall calculate the mass of HAP emitted per episode using either Equation 13 or 14 of this subpart. The moles of noncondensable gas displaced are calculated using Equation 15 of this subpart. The initial and final pressure of the noncondensable gas in the vessel shall be calculated using Equation 16 of this subpart. The average molecular weight of HAP in the displaced gas shall be calculated using Equation 17 of this subpart.
              
                ER29au00.004
              
              
                
                ER21SE98.011
              
              
                ER21SE98.012
              
              
                ER21SE98.013
              
              
                ER21SE98.014
              
              
                Where:
                
                E = mass of HAP vapor displaced from the vessel being heated
                xi = mole fraction of each HAP in the liquid phase
                xj = mole fraction of each condensable VOC (including HAP) in the liquid phase
                Pi* = vapor pressure of each HAP in the vessel headspace at any temperature between the initial and final heatup temperatures, mmHg.
                Pj* = vapor pressure of each condensable VOC (including HAP) in the vessel headspace at any temperature between the initial and final heatup temperatures, mmHg.
                760 = atmospheric pressure, mmHg
                MWHAP = the average molecular weight of HAP present in the displaced gas
                Δη = number of moles of noncondensable gas displaced
                V = volume of free space in the vessel
                R = ideal gas law constant
                T1 = initial temperature of vessel contents, absolute
                T2 = final temperature of vessel contents, absolute
                Pan = partial pressure of noncondensable gas in the vessel headspace at initial (n = 1) and final (n = 2) temperature
                Patm = atmospheric pressure (when Δη is used in Equation 13 of this subpart, Patm may be set equal to 760 mmHg for any vessel)
                (Pj)Tn = partial pressure of each condensable compound (including HAP) in the vessel headspace at the initial temperature (n = 1) and final (n = 2) temperature
                m = number of condensable compounds (including HAP) in the displaced vapor
                j = identifier for a condensable compound
                (Pi)Tn = partial pressure of each HAP in the vessel headspace at initial (T1) and final (T2) temperature
                MWi = molecular weight of the individual HAP
                n = number of HAP compounds in the emission stream
                i = identifier for a HAP compound
              
              
              (2) If the vessel contents are heated to a temperature that is higher than 10 K below the boiling point and less than the boiling point, emissions must be calculated using the procedures in paragraph (d)(2)(i)(C)(2)(i), or (ii), or (iii) of this section.
              (i) Use Equation 13 of this subpart. In Equation 13 of this subpart, the HAP vapor pressures must be determined at the temperature 10 K below the boiling point. In the calculation of Δη for Equation 13 of this subpart, T2 must be the temperature 10 K below the boiling point, and Pa2 must be determined at the temperature 10 K below the boiling point.
              (ii) Use Equation 14 of this subpart. In Equation 14 of this subpart, the HAP partial pressures must be deter mined at the temperature 10 K below the boiling point. In the calculation of Δη for Equation 14 of this subpart, T2 must be the temperature 10 K below the boiling point, and Pa2 must be determined at the temperature 10 K below the boiling point. In the calculation of MWHAP, the HAP partial pressures must be determined at the temperature 10 K below the boiling point.
              (iii) Use Equation 14 of this subpart over specific temperature increments. If the initial temperature is lower than 10 K below the boiling point, emissions must be calculated as the sum over two increments; one increment is from the initial temperature to 10 K below the boiling point, and the second is from 10 K below the boiling point to the lower of either the final temperature or the temperature 5 K below the boiling point. If the initial temperature is higher than 10 K below the boiling point, emissions are calculated over one increment from the initial temperature to the lower of either the final temperature or the temperature 5 K below the boiling point.
              (3)(i) Emissions caused by heating a vessel are calculated using Equation 18 of this subpart.
              
                ER21SE98.015
              
              
                Where:
                
                E = mass of HAP vapor displaced from the vessel being heated
                Navg = average gas space molar volume during the heating process
                PT= total pressure in the vessel
                Pi, 1 = partial pressure of the individual HAP compounds at T1
                
                Pi, 2 = partial pressure of the individual HAP compounds at T2
                
                MWHAP = average molecular weight of the HAP compounds
                ni, 1 = number of moles of condensable in the vessel headspace at T1
                
                ni, 2 = number of moles of condensable in the vessel headspace at T2
                
                n = number of HAP compounds in the emission stream
              
              
              (ii) The average gas space molar volume during the heating process is calculated using Equation 19 of this subpart.
              
                ER21SE98.016
              
              
                Where:
                
                Navg = average gas space molar volume during the heating process
                V = volume of free space in vessel
                PT = total pressure in the vessel
                R = ideal gas law constant
                T1 = initial temperature of the vessel
                T2 = final temperature of the vessel
              
              
              (iii) The difference in the number of moles of condensable in the vessel headspace between the initial and final temperatures is calculated using Equation 20 of this subpart.
              
                ER21SE98.017
              
              
                Where:
                
                V = volume of free space in vessel
                R = ideal gas law constant
                T1 = initial temperature in the vessel
                
                T2 = final temperature in the vessel
                Pi, 1 = partial pressure of the individual HAP compounds at T1
                
                Pi, 2 = partial pressure of the individual HAP compounds at T2
                
                n = number of HAP compounds in the emission stream
              
              
              (4) If the vessel contents are heated to the boiling point, emissions must be calculated using the procedure in paragraphs (d)(2)(i)(C)(4)(i) and (ii) of this section.
              (i) Use either of the procedures in paragraph (d)(3)(i)(B)(3) of this section to calculate the emissions from heating to the boiling point (note that Pa2 = 0 in the calculation of Δη); and
              (ii) While boiling, the vessel must be operated with a properly operated process condenser. An initial demonstration that a process condenser is properly operated is required for some process condensers, as described in paragraph (d)(3)(iii) of this section.
              (D) Depressurization. Emissions from depressurization shall be calculated using the procedures in either paragraphs (d)(2)(i)(D)(1) through (4), paragraphs (d)(2)(i)(D)(5) through (9), or paragraph (d)(2)(i)(D)(10) of this section.
              (1) Equations 21 and 22 of this subpart are used to calculate the initial and final volumes of noncondensable gas present in the vessel, adjusted to atmospheric pressure. The HAP partial pressures may be calculated using Raoult's law.
              
                ER21SE98.018
              
              
                ER21SE98.019
              
              
                Where:
                
                Vnc1 = initial volume of noncondensable gas in the vessel
                Vnc2 = final volume of noncondensable gas in the vessel
                V = free volume in the vessel being depressurized
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 23 of this subpart, mmHg
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 24 of this subpart, mmHg
                760 = atmospheric pressure, mmHg
              
              
              (2) The initial and final partial pressures of the noncondensable gas in the vessel are determined using Equations 23 and 24 of this subpart:
              
                ER21SE98.020
              
              
                ER21SE98.021
              
              
                Where:
                
                Pnc1 = initial partial pressure of the noncondensable gas
                Pnc2 = final partial pressure of the noncondensable gas
                P1 = initial vessel pressure
                P2 = final vessel pressure
                Pj* = vapor pressure of each condensable (including HAP) in the emission stream
                xj = mole fraction of each condensable (including HAP) in the liquid phase
                m = number of condensable compounds (including HAP) in the emission stream
                j = identifier for a condensable compound
              
              
              (3) The average ratio of moles of noncondensable to moles of an individual HAP in the emission stream is calculated using Equation 25 of this subpart; this calculation must be repeated for each HAP in the emission stream:
              
                ER29AU00.005
              
              
                Where:
                
                nRi = average ratio of moles of noncondensable to moles of individual HAP
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 23 of this subpart
                
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 24 of this subpart
                Pi* = vapor pressure of each individual HAP
                xi = mole fraction of each individual HAP in the liquid phase.
                n = number of HAP compounds
                i = identifier for a HAP compound
              
              
              (4) The mass of HAP emitted shall be calculated using Equation 26 of this subpart:
              
                ER29AU00.006
              
              
                Where:
                
                E = mass of HAP emitted
                Vnc1 = initial volume of noncondensable gas in the vessel, as calculated using Equation 21 of this subpart
                Vnc2 = final volume of noncondensable gas in the vessel, as calculated using Equation 22 of this subpart
                nRi = average ratio of moles of noncondensable to moles of individual HAP, as calculated using Equation 25 of this subpart
                Patm = atmospheric pressure, standard
                R = ideal gas law constant
                T = temperature of the vessel, absolute
                MWi = molecular weight of each HAP
              
              
              (5) The moles of HAP vapor initially in the vessel are calculated using the ideal gas law using Equation 27 of this subpart:
              
                ER21SE98.024
              
              
                Where:
                
                YHAP = mole fraction of HAP (the sum of the individual HAP fractions, ΣYi)
                V = free volume in the vessel being depressurized
                P1 = initial vessel pressure
                R = ideal gas law constant
                T = vessel temperature, absolute
              
              
              (6) The initial and final moles of noncondensable gas present in the vessel are calculated using Equations 28 and 29 of this subpart:
              
                ER21SE98.025
              
              
                ER21SE98.026
              
              
                Where:
                
                n1 = initial number of moles of noncondensable gas in the vessel
                n2 = final number of moles of noncondensable gas in the vessel
                V = free volume in the vessel being depressurized
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 23 of this subpart
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 24 of this subpart
                R = ideal gas law constant
                T = temperature, absolute
              
              
              (7) The initial and final partial pressures of the noncondensable gas in the vessel are determined using Equations 23 and 24 of this subpart.
              (8) The moles of HAP emitted during the depressurization are calculated by taking an approximation of the average ratio of moles of HAP to moles of noncondensable and multiplying by the total moles of noncondensables released during the depressurization, using Equation 30 of this subpart:
              
                ER21SE98.027
              
              
                where:
                
                nHAP = moles of HAP emitted
                n1 = initial number of moles of noncondensable gas in the vessel, as calculated using Equation 28 of this subpart
                
                n2 = final number of moles of noncondensable gas in the vessel, as calculated using Equation 29 of this subpart
              
              
              (9) The mass of HAP emitted can be calculated using Equation 31 of this subpart:
              
              E=ηHAP * MWHAP  (Eq. 31)
              
              
                where:
                
                E = mass of HAP emitted
                ηHAP = moles of HAP emitted, as calculated using Equation 30 of this subpart
                MWHAP = average molecular weight of the HAP as calculated using Equation 17 of this subpart
              
              
              (10) Emissions from depressurization may be calculated using equation 32 of this subpart:
              
                ER02AU01.034
              
              
                Where:
                
                V = free volume in vessel being depressurized
                R = ideal gas law constant
                T = temperature of the vessel, absolute
                P1 = initial pressure in the vessel
                P2 = final pressure in the vessel
                Pj = partial pressure of the individual condensable compounds (including HAP)
                MWi = molecular weight of the individual HAP compounds
                n = number of HAP compounds in the emission stream
                m = number of condensable compounds (including HAP) in the emission stream
                i = identifier for a HAP compound
                j = identifier for a condensable compound.
              
              
              (E) Vacuum systems. Emissions from vacuum systems may be calculated using Equation 33 of this subpart if the air leakage rate is known or can be approximated. The individual HAP partial pressures may be calculated using Raoult's Law.
              
                ER29AU00.007
              
              
                Where:
                
                E = mass of HAP emitted
                Psystem = absolute pressure of receiving vessel or ejector outlet conditions, if there is no receiver
                Pi = partial pressure of the HAP at the receiver temperature or the ejector outlet conditions
                Pj = partial pressure of condensable (including HAP) at the receiver temperature or the ejector outlet conditions
                La = total air leak rate in the system, mass/time
                MWnc = molecular weight of noncondensable gas
                t = time of vacuum operation
                MWi = molecular weight of the individual HAP in the emission stream, with HAP partial pressures calculated at the temperature of the receiver or ejector outlet, as appropriate
              
              
              (F) Gas evolution. Emissions from gas evolution shall be calculated using Equation 12 of this subpart with V calculated using Equation 34 of this subpart:
              
                
                ER21SE98.030
              
              
                Where:
                
                V = volumetric flow rate of gas evolution
                Wg = mass flow rate of gas evolution
                R = ideal gas law constant
                T = temperature at the exit, absolute
                PT = vessel pressure
                MWg = molecular weight of the evolved gas
              
              
              (G) Air drying. Emissions from air drying shall be calculated using Equation 35 of this subpart:
              
                ER21SE98.031
              
              
                Where:
                
                E = mass of HAP emitted
                B = mass of dry solids
                PS1 = HAP in material entering dryer, weight percent
                PS2 = HAP in material exiting dryer, weight percent
              
              
              (H) Empty vessel purging. Emissions from empty vessel purging shall be calculated using Equation 36 of this subpart (Note: The term e-Ft/v can be assumed to be 0):
              
                ER21SE98.032
              
              
                Where:
                
                V = volume of empty vessel
                R = ideal gas law constant
                T = temperature of the vessel vapor space; absolute
                Pi = partial pressure of the individual HAP at the beginning of the purge
                (MWi) = molecular weight of the individual HAP
                F = flowrate of the purge gas
                t = duration of the purge
                n = number of HAP compounds in the emission stream
                i = identifier for a HAP compound
              
              
              (ii) Engineering assessments. The owner or operator shall conduct an engineering assessment to calculate uncontrolled HAP emissions for each emission episode that is not due to vapor displacement, purging, heating, depressurization, vacuum operations, gas evolution, or air drying. For emission episodes caused by any of these types of activities, the owner or operator also may calculate uncontrolled HAP emissions based on an engineering assessment if the owner or operator can demonstrate to the Administrator that the methods in paragraph (d)(2)(i) of this section are not appropriate. Modified versions of the engineering evaluation methods in paragraphs (d)(2)(i)(A) through (H) may be used if the owner or operator demonstrates that they have been used to meet other regulatory obligations, and they do not affect applicability assessments or compliance determinations under this subpart GGG. One criterion the owner or operator could use to demonstrate that the methods in paragraph (d)(2)(i) of this section are not appropriate is if previous test data are available that show a greater than 20 percent discrepancy between the test value and the estimated value. An engineering assessment includes, but is not limited to, the following:
              
              (A) Previous test results, provided the tests are representative of current operating practices at the process unit.
              (B) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (C) Maximum flow rate, HAP emission rate, concentration, or other relevant parameter specified or implied within a permit limit applicable to the process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances based on process stoichiometry to estimate maximum organic HAP concentrations.
              (2) Estimation of maximum flow rate based on physical equipment design such as pump or blower capacities.
              (3) Estimation of HAP concentrations based on saturation conditions.
              (E) All data, assumptions, and procedures used in the engineering assessment shall be documented in accordance with § 63.1260(e). Data or other information supporting a finding that the emissions estimation equations are inappropriate shall be reported in the Precompliance report.
              (3) Controlled emissions. An owner or operator shall determine controlled emissions using the procedures in either paragraph (d)(3)(i) or (ii) of this section.
              (i) Small control devices. Except for condensers, controlled emissions for each process vent that is controlled using a small control device shall be determined by using the design evaluation described in paragraph (d)(3)(i)(A) of this section, or conducting a performance test in accordance with paragraph (d)(3)(ii) of this section. Whenever a small control device becomes a large control device, the owner or operator must comply with the provisions in paragraph (d)(3)(ii) of this section and submit the test report in the next Periodic report.
              (A) Design evaluation. The design evaluation shall include documentation demonstrating that the control device being used achieves the required control efficiency under worst-case conditions, as determined from the emission profile described in § 63.1257(b)(8)(ii). The control efficiency determined from this design evaluation shall be applied to uncontrolled emissions to estimate controlled emissions. The documentation must be conducted in accordance with the provisions in paragraph (a)(1) of this section. The design evaluation shall also include the value(s) and basis for the parameter(s) monitored under § 63.1258.
              (B) Emission estimation equations. An owner or operator using a condenser as a control device shall determine controlled emissions using exhaust gas temperature measurements and calculations for each batch emission episode within each unit operation according to the engineering methodology in paragraphs (d)(3)(i)(B)(1) through (8) of this section. Individual HAP partial pressures shall be calculated as specified in paragraph (d)(2)(i) of this section.
              (1) Emissions from vapor displacement shall be calculated using Equation 11 of this subpart with T set equal to the temperature of the receiver and the HAP partial pressures determined at the temperature of the receiver.
              (2) Emissions from purging shall be calculated using Equation 12 of this subpart with T set equal to the temperature of the receiver and the HAP partial pressures determined at the temperature of the receiver.
              (3) Emissions from heating shall be calculated using either Equation 13 of this subpart or Equation 37 of this subpart. In Equation 13, the HAP vapor pressures shall be determined at the temperature of the receiver. In Equations 13 and 37 of this subpart, Δη is equal to the number of moles of noncondensable displaced from the vessel, as calculated using Equation 15 of this subpart. In Equations 13 and 37 of this subpart, the HAP average molecular weight shall be calculated using Equation 17 with the HAP partial pressures determined at the temperature of the receiver.
              
                
                ER21SE98.033
              
              
                Where:
                
                E = mass of HAP emitted
                Δη = moles of noncondensable gas displaced
                PT = pressure in the receiver
                Pi = partial pressure of the individual HAP at the receiver temperature
                Pj = partial pressure of the individual condensable (including HAP) at the receiver temperature
                n = number of HAP compounds in the emission stream
                i = identifier for a HAP compound
                MWHAP = the average molecular weight of HAP in vapor exiting the receiver, as calculated using Equation 17 of this subpart
                m = number of condensable compounds (including HAP) in the emission stream
              
              
              (4)(i) Emissions from depressurization shall be calculated using Equation 38 of this subpart.
              
                ER21SE98.034
              
              
                Where:
                
                E = mass of HAP vapor emitted
                Vnc1 = initial volume of noncondensable in the vessel, corrected to the final pressure, as calculated using Equation 39 of this subpart
                Vnc2 = final volume of noncondensable in the vessel, as calculated using Equation 40 of this subpart
                Pi = partial pressure of each individual HAP at the receiver temperature
                Pj = partial pressure of each condensable (including HAP) at the receiver temperature
                PT = receiver pressure
                T = temperature of the receiver
                R = ideal gas law constant
                MWHAP = the average molecular weight of HAP calculated using Equation 17 of this subpart with partial pressures determined at the receiver temperature
                i = identifier for a HAP compound
                n = number of HAP compounds in the emission stream
                m = number of condensable compounds (including HAP) in the emission stream
                j = identifier for a condensable compound
              
              
              (ii) The initial and final volumes of noncondensable gas present in the vessel, adjusted to the pressure of the receiver, are calculated using Equations 39 and 40 of this subpart.
              
                ER21SE98.035
              
              
                ER21SE98.036
              
              
                Where:
                
                Vnc1 = initial volume of noncondensable gas in the vessel
                Vnc2 = final volume of noncondensable gas in the vessel
                V = free volume in the vessel being depressurized
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 41 of this subpart
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 42 of this subpart
                PT = pressure of the receiver
              
              
              (iii) Initial and final partial pressures of the noncondensable gas in the vessel are determined using Equations 41 and 42 of this subpart.
              
                ER21SE98.037
              
              
                ER21SE98.038
              
              
                Where:
                
                Pnc1 = initial partial pressure of the noncondensable gas in the vessel
                Pnc2 = final partial pressure of the noncondensable gas in the vessel
                
                P1 = initial vessel pressure
                P2 = final vessel pressure
                Pj = partial pressure of each condensable compound (including HAP) in the vessel
                m = number of condensable compounds (including HAP) in the emission stream
                j = identifier for a condensable compound
              
              
              (5) Emissions from vacuum systems shall be calculated using Equation 33 of this subpart.
              (6) Emissions from gas evolution shall be calculated using Equation 12 with V calculated using Equation 34 of this subpart, T set equal to the receiver temperature, and the HAP partial pressures determined at the receiver temperature. The term for time, t, in Equation 12 of this subpart is not needed for the purposes of this calculation.
              (7) Emissions from air drying shall be calculated using Equation 11 of this subpart with V equal to the air flow rate and Pi determined at the receiver temperature.
              (8) Emissions from empty vessel purging shall be calculated using equation 43 of this subpart:
              
                ER21SE98.039
              
              
                Where:
                
                V = volume of empty vessel
                R = ideal gas law constant
                T1 = temperature of the vessel vapor space at beginning of purge
                T2 = temperature of the receiver, absolute
                (Pi)T1 = partial pressure of the individual HAP at the beginning of the purge
                (Pi)T2 = partial pressure of the individual HAP at the receiver temperature
                MWi = molecular weight of the individual HAP
                F = flowrate of the purge gas
                t = duration of the purge
                n = number of HAP compounds in the emission stream
                i = identifier for a HAP compound
              
              
              (ii) Large control devices. Except for condensers, controlled emissions for each process vent that is controlled using a large control device shall be determined by applying the control efficiency of the large control device to the estimated uncontrolled emissions. The control efficiency shall be determined by conducting a performance test on the control device as described in paragraphs (d)(3)(ii)(A) through (C) of this section, or by using the results of a previous performance test as described in paragraph (d)(4) of this section. If the control device is intended to control only hydrogen halides and halogens, the owner or operator may assume the control efficiency of organic HAP is zero percent. If the control device is intended to control only organic HAP, the owner or operator may assume the control efficiency for hydrogen halides and halogen is zero percent. Owners and operators are not required to conduct performance tests for devices described in paragraphs (a)(4) and (d)(4) of this section that are large control devices, as defined in § 63.1251.
              (A) The performance test shall be conducted by performing emission testing on the inlet and outlet of the control device following the test methods and procedures of § 63.1257(b). Concentrations shall be calculated from the data obtained through emission testing according to the procedures in paragraph (a)(2) of this section.
              (B) Performance testing shall be conducted under absolute, or hypothetical worst-case conditions, as defined in paragraphs (b)(8)(i)(A) through (B) of this section.
              (C) The owner or operator may elect to conduct more than one performance test on the control device for the purpose of establishing more than one operating condition at which the control device achieves the required control efficiency.
              (iii) Initial compliance demonstration for condensers—(A) Air pollution control devices. During periods in which a condenser functions as an air pollution control device, controlled emissions shall be calculated using the emission estimation equations described in paragraph (d)(3)(i)(B) of this section.
              (B) Process condensers. During periods when the condenser is operating as a process condenser, the owner or operator is required to demonstrate that the process condenser is properly operated if the process condenser meets either of the criteria described in paragraphs (d)(3)(iii)(B)(1) and (2) of this section. The owner or operator must either measure the condenser exhaust gas temperature and show it is less than the boiling or bubble point of the substance(s) in the vessel, or perform a material balance around the vessel and condenser to show that at least 99 percent of the material vaporized while boiling is condensed. The initial demonstration shall be conducted for all appropriate operating scenarios and documented in the Notification of Compliance Status report described in § 63.1260(f).
              (1) The process condenser is not followed by an air pollution control device; or
              (2) The air pollution control device following the process condenser is not a condenser or is not meeting the alternative standard of § 63.1254(c).
              (4) An owner or operator is not required to conduct a performance test for the following:
              (i) Any control device for which a previous performance test was conducted, provided the test was conducted using the same procedures specified in § 63.1257(b) over conditions typical of the appropriate worst-case, as defined in § 63.1257(b)(8)(i). The results of the previous performance test shall be used to demonstrate compliance.
              (e) Compliance with wastewater provisions—(1) Determining annual average concentration and annual load. To determine the annual average concentration and annual load of partially soluble and/or soluble HAP compounds in a wastewater stream, as required by § 63.1256(a)(1), an owner or operator shall comply with the provisions in paragraphs (e)(1)(i) through (iii) of this section. A wastewater stream is exempt from the requirements of § 63.1256(a)(2) if the owner or operator determines the annual average concentration and annual load are below all of the applicability cutoffs specified in § 63.1256(a)(1)(i)(A) through (D). For annual average concentration, only initial rinses are included. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. Concentration measurements based on methods other than Method 305 may not be adjusted by the compound-specific Fm factor listed in Table 8 of this subpart.
              (i) Annual average concentration definition. (A) When complying with § 63.1256(a)(1)(i)(A), the annual average concentration means the total mass of partially soluble HAP compounds occurring in the wastewater stream during the calendar year divided by the total mass of the wastewater stream discharged during the same calendar year.
              (B) When complying with § 63.1256(a)(1)(i) (B) or (C), the annual average concentration means the total mass of partially soluble and/or soluble HAP compounds occurring in the wastewater stream during the calendar year divided by the total mass of the wastewater stream discharged during the same calendar year.
              (C) When complying with § 63.1256(a)(1)(i)(D), the annual average concentration means the total mass of soluble HAP compounds occurring in the wastewater stream during the calendar year divided by the total mass of the wastewater stream discharged during the same calendar year.
              (ii) Determination of annual average concentration. An owner or operator shall determine annual average concentrations of partially soluble and/or soluble HAP compounds in accordance with the provisions specified in paragraph (e)(1)(ii)(A), (B), or (C) of this section. The owner or operator may determine annual average concentrations by process simulation. Data and other information supporting the simulation shall be reported in the Precompliance Report for approval by the Administrator. The annual average concentration shall be determined either at the POD or downstream of the POD with adjustment for concentration changes made according to paragraph (e)(1)(ii)(D) of this section.
              (A) Test methods. The concentration of partially soluble HAP, soluble HAP, or total HAP shall be measured using any of the methods described in paragraphs (b)(10)(i) through (iv) of this section.
              (B) Knowledge of the wastewater stream. The concentration of partially soluble HAP, soluble HAP, or total HAP shall be calculated based on knowledge of the wastewater stream according to the procedures in paragraphs (e)(1)(ii)(B)(1) and (2) of this section. The owner or operator shall document concentrations in the Notification of Compliance Status report described in § 63.1260(f).
              (1) Mass balance. The owner or operator shall calculate the concentrations of HAP compounds in wastewater considering the total quantity of HAP discharged to the water, the amount of water at the POD, and the amounts of water and solvent lost to other mechanisms such as reactions, air emissions, or uptake in product or other processing materials. The quantities of HAP and water shall be based on batch sheets, manufacturing tickets, or FDA bills of materials. In cases where a chemical reaction occurs that generates or consumes HAP, the amount of HAP remaining after a reaction shall be based on stoichometry assuming 100 percent theoretical consumption or yield, as applicable.
              (2) Published water solubility data. For single components in water, owners and operators may use the water solubilities published in standard reference texts at the POD temperature to determine maximum HAP concentration.
              (C) Bench scale or pilot-scale test data. The concentration of partially soluble HAP, soluble HAP, or total HAP shall be calculated based on bench scale or pilot-scale test data. The owner or operator shall provide sufficient information to demonstrate that the bench-scale or pilot-scale test concentration data are representative of actual HAP concentrations. The owner or operator shall also provide documentation describing the testing protocol, and the means by which sample variability and analytical variability were accounted for in the determination of HAP concentrations. Documentation of the pilot-scale or bench scale analysis shall be provided in the precompliance report.
              (D) Adjustment for concentrations determined downstream of the POD. The owner or operator shall make corrections to the annual average concentration when the concentration is determined downstream of the POD at a location where: two or more wastewater streams have been mixed; one or more wastewater streams have been treated; or, losses to the atmosphere have occurred. The owner or operator shall make the adjustments either to the individual data points or to the final annual average concentration.
              (iii) Determination of annual load. An owner or operator shall calculate the partially soluble and/or soluble HAP load in a wastewater stream based on the annual average concentration determined in paragraph (e)(1)(ii) (A), (B), or (C) of this section and the total volume of the wastewater stream, based on knowledge of the wastewater stream in accordance with paragraphs (e)(1)(ii)(B) of this section. The owner or operator shall maintain records of the total liters of wastewater discharged per year as specified in § 63.1259(b).
              (2) Compliance with treatment unit control provisions—(i) Performance tests and design evaluations-general. To comply with the control options in § 63.1256(g) (10) or (13), neither a design evaluation nor a performance test is required. For any other nonbiological treatment process, the owner or operator shall conduct either a design evaluation as specified in paragraph (e)(2)(ii) of this section, or a performance test as specified in paragraph (e)(2)(iii) of this section to demonstrate that each nonbiological treatment process used to comply with § 63.1256(g) (8), (9), and/or (12) achieves the conditions specified for compliance. The owner or operator shall demonstrate by the procedures in either paragraph (e)(2) (ii) or (iii) of this section that each closed biological treatment process used to comply with § 63.1256 (g)(8)(ii), (g)(9)(ii), (g)(11), or (g)(12) achieves the conditions specified for compliance. If an open biological treatment unit is used to comply with § 63.1256 (g)(8)(ii), (g)(9)(ii), (g)(11), or (g)(12), the owner or operator shall comply with the performance test requirements in paragraph (e)(2)(iii) of this section.
              (ii) Design evaluation. A design evaluation and supporting documentation that addresses the operating characteristics of the treatment process and that is based on operation at a wastewater stream flow rate and a concentration under which it would be most difficult to demonstrate compliance. For closed biological treatment processes, the percent reduction from removal/destruction in the treatment unit and control device shall be determined by a mass balance over the unit. The mass flow rate of soluble and/or partially soluble HAP compounds exiting the treatment process shall be the sum of the mass flow rate of soluble and/or partially soluble HAP compounds in the wastewater stream exiting the biological treatment process and the mass flow rate of the vented gas stream exiting the control device. The mass flow rate entering the treatment process minus the mass flow rate exiting the process determines the actual mass removal. Compounds that meet the requirements specified in paragraph (e)(2)(iii)(A)(4) of this section are not required to be included in the design evaluation; the term “performance test” in paragraph (e)(2)(iii)(A)(4) of this section shall mean “design evaluation” for the purposes of this paragraph.
              (iii) Performance tests. Performance tests shall be conducted using test methods and procedures that meet the applicable requirements specified in paragraphs (e)(2)(iii)(A) through (G) of this section.
              (A) General. This paragraph specifies the general procedures for performance tests that are conducted to demonstrate compliance of a treatment process with the control requirements specified in § 63.1256(g).
              (1) Representative process unit operating conditions. Compliance shall be demonstrated for representative operating conditions. Operations during periods of malfunction and periods of nonoperation shall not constitute representative conditions. The owner or operator shall record the process information that is necessary to document operating conditions during the test.
              (2) Representative treatment process operating conditions. Performance tests shall be conducted when the treatment process is operating at a representative inlet flow rate and concentration. If the treatment process will be operating at several different sets of representative operating conditions, the owner or operator shall comply with paragraphs (e)(2)(iii)(A)(2)(i) and (ii) of this section. The owner or operator shall record information that is necessary to document treatment process or control device operating conditions during the test.
              (i) Range of operating conditions. If the treatment process will be operated at several different sets of representative operating conditions, performance testing over the entire range is not required. In such cases, the performance test results shall be supplemented with modeling and/or engineering assessments to demonstrate performance over the operating range.
              (ii) Consideration of residence time. If concentration and/or flow rate to the treatment process are not relatively constant (i.e., comparison of inlet and outlet data will not be representative of performance), the owner or operator shall consider residence time, when determining concentration and flow rate.
              (3) Testing equipment. All testing equipment shall be prepared and installed as specified in the applicable test methods, or as approved by the Administrator.
              (4) Compounds not required to be considered in performance tests. Compounds that meet the requirements specified in (e)(2)(iii)(A)(4)(i), (ii), or (iii) of this section are not required to be included in the performance test. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. Concentration measurements based on methods other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in Table 8 of this subpart.
              (i) Compounds not used or produced by the PMPU; or
              
              (ii) Compounds with concentrations at the POD that are below 1 ppmw; or
              (iii) Compounds with concentrations at the POD that are below the lower detection limit where the lower detection limit is greater than 1 ppmw. The method shall be an analytical method for wastewater which has the compound of interest as a target analyte.
              (5) Treatment using a series of treatment processes. In all cases where the wastewater provisions in this subpart allow or require the use of a treatment process to comply with emissions limitations, the owner or operator may use multiple treatment processes. The owner or operator complying with the requirements of § 63.1256(g)(7)(i), when wastewater is conveyed by hard-piping, shall comply with either paragraph (e)(2)(iii)(A)(5)(i) or (ii) of this section. The owner or operator complying with the requirements of § 63.1256(g)(7)(ii) shall comply with the requirements of paragraph (e)(2)(iii)(A)(5)(ii) of this section.
              (i) The owner or operator shall conduct the performance test across each series of treatment processes. For each series of treatment processes, inlet concentration and flow rate shall be measured either where the wastewater enters the first treatment process in a series of treatment processes, or prior to the first treatment process as specified in paragraph (e)(2)(iii)(A)(6) of this section. For each series of treatment processes, outlet concentration and flow rate shall be measured where the wastewater exits the last treatment process in the series of treatment processes, except when the last treatment process is an open or a closed aerobic biological treatment process demonstrating compliance by using the procedures in paragraphs (e)(2)(iii)(E) or (F) of this section. When the last treatment process is either an open or a closed aerobic biological treatment process demonstrating compliance by using the procedures in paragraphs (e)(2)(iii)(E) or (F) of this section, inlet and outlet concentrations and flow rates shall be measured at the inlet and outlet to the series of treatment processes prior to the biological treatment process and at the inlet to the biological treatment process, except as provided in paragraph (e)(2)(iii)(A)(6)(ii) of this section. The mass flow rate destroyed in the biological treatment process for which compliance is demonstrated using paragraph (e)(2)(iii)(E) or (F) of this section shall be added to the mass flow rate removed or destroyed in the series of treatment units before the biological treatment unit. This sum shall be used to calculate the overall control efficiency.
              (ii) The owner or operator shall conduct the performance test across each treatment process in the series of treatment processes. The mass flow rate removed or destroyed by each treatment process shall be added together and the overall control efficiency calculated to determine whether compliance has been demonstrated using paragraphs (e)(2)(iii)(C), (D), (E), (F), or (G) of this section, as applicable. If a biological treatment process is one of the treatment processes in the series of treatment processes, the inlet to the biological treatment process shall be the point at which the wastewater enters the biological treatment process, or the inlet to the equalization tank if all the criteria of paragraph (e)(2)(iii)(A)(6)(ii) of this section are met.
              (6) The owner or operator determining the inlet for purposes of demonstrating compliance with paragraph (e)(2)(iii)(E), or (F)of this section may elect to comply with paragraph (e)(2)(iii)(A)(6)(i) or (ii) of this section.
              (i) When wastewater is conveyed exclusively by hard-piping from the point of determination to a treatment process that is either the only treatment process or the first in a series of treatment processes (i.e., no treatment processes or other waste management units are used upstream of this treatment process to store, handle, or convey the wastewater), the inlet to the treatment process shall be at any location from the point of determination to where the wastewater stream enters the treatment process. When samples are taken upstream of the treatment process and before wastewater streams have converged, the owner or operator shall ensure that the mass flow rate of all affected wastewater is accounted for when using § 63.1256(g)(8)(ii), (g)(9)(ii) or (g)(12) of this subpart to comply and that the mass flow rate of all wastewater, not just affected wastewater, is accounted for when using § 63.1256(g)(11) to comply, except as provided in paragraph (e)(2)(iii)(A)(4) of this section.
              (ii) The owner or operator may consider the inlet to the equalization tank as the inlet to the biological treatment process if the wastewater is conveyed by hard-piping from either the last previous treatment process or the point of determination to the equalization tank; and the wastewater is conveyed from the equalization tank exclusively by hard-piping to the biological treatment process and no treatment processes or other waste management units are used to store, handle, or convey the wastewater between the equalization tank and the biological treatment process; and the equalization tank is equipped with a fixed roof and a closed-vent system that routes emissions to a control device that meets the requirements of § 63.1256(b)(1)(i) through (iv) and § 63.1256(b)(2)(i). The outlet from the series of treatment processes prior to the biological treatment process is the point at which the wastewater exits the last treatment process in the series prior to the equalization tank, if the equalization tank and biological treatment process are part of a series of treatment processes. The owner or operator shall ensure that the mass flow rate of all affected wastewater is accounted for when using § 63.1256(g)(9)(ii) or (12) to comply and that the mass flow rate of all wastewater, not just affected wastewater is accounted for when using § 63.1256(g)(11) to comply, except as provided in paragraph (e)(2)(iii)(A)(4) of this section.
              (B) Noncombustion treatment process—concentration limits. This paragraph applies to performance tests that are conducted to demonstrate compliance of a noncombustion treatment process with the ppmw wastewater stream concentration limits at the outlet of the treatment process. This compliance option is specified in § 63.1256(g)(8)(i) and (9)(i). Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per paragraph (b)(10)(vi) of this section. Samples shall be collected and analyzed using the procedures specified in paragraphs (b)(10)(i) through (vi) of this section. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements based on methods other than Method 305 may be adjusted by multiplying each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. (For affected wastewater streams that contains both partially soluble and soluble HAP compounds, compliance is demonstrated only if the sum of the concentrations of partially soluble HAP compounds is less than 50 ppmw, and the sum of the concentrations of soluble HAP compounds is less than 520 ppmw.)
              (C) Noncombustion, nonbiological treatment process: percent mass removal/destruction option. This paragraph applies to performance tests that are conducted to demonstrate compliance of a noncombustion, nonbiological treatment process with the percent mass removal limits specified in § 63.1256(g)(8)(ii) and (9)(ii) for partially soluble and soluble HAP compounds, respectively. The owner or operator shall comply with the requirements specified in paragraphs (e)(2)(iii)(C)(1) through (5) of this section.
              (1) Concentration. The concentration of partially soluble and/or soluble HAP compounds entering and exiting the treatment process shall be determined as provided in this paragraph. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per paragraph (b)(10)(vi) of this section. The method shall be an analytical method for wastewater which has the compound of interest as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. Concentration measurements based on methods other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in Table 8 of this subpart.
              (2) Flow rate. The flow rate of the entering and exiting wastewater streams shall be determined using inlet and outlet flow meters, respectively. Where the outlet flow is not greater than the inlet flow, a single flow meter may be used, and may be used at either the inlet or outlet. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of mass flow rate—for noncombustion, nonbiological treatment processes. The mass flow rates of partially soluble and/or soluble HAP compounds entering and exiting the treatment process are calculated using Equations 44 and 45 of this subpart.
              
                ER21SE98.040
              
              
                ER21SE98.041
              
              
                Where:
                
                QMWa, QMWb = mass flow rate of partially soluble or soluble HAP compounds, average of all runs, in wastewater entering (QMWa) or exiting (QMWb) the treatment process, kg/hr
                ρ = density of the wastewater, kg/m3
                
                Qa, k, Qbb, k = volumetric flow rate of wastewater entering (Qa, k) or exiting (Qb, k) the treatment process during each run k, m3/hr
                CT, a, k, CT, b, k = total concentration of partially soluble or soluble HAP compounds in wastewater entering (CT, a, k) or exiting (CT, b, k) the treatment process during each run k, ppmw
                p = number of runs
                k = identifier for a run
                106 = conversion factor, mg/kg
              
              
              (4) Percent removal calculation for mass flow rate. The percent mass removal across the treatment process shall be calculated as follows:
              
                ER21SE98.042
              
              
                Where:
                
                E = removal or destruction efficiency of the treatment process, percent
                QMWa, QMWb = mass flow rate of partially soluble or soluble HAP compounds in wastewater entering (QMWa) and exiting (QMWb) the treatment process, kg/hr (as calculated using Equations 44 and 45 of this subpart)
              
              
              (5) Compare mass removal efficiency to required efficiency. Compare the mass removal efficiency (calculated in Equation 46 of this subpart) to the required efficiency as specified in § 63.1256(g)(8)(ii) or (9)(ii). If complying with § 63.1256(g)(8)(ii), compliance is demonstrated if the mass removal efficiency is 99 percent or greater. If complying with § 63.1256(g)(9)(ii), compliance is demonstrated if the mass removal efficiency is 90 percent or greater.
              (D) Combustion treatment processes: percent mass removal/destruction option. This paragraph applies to performance tests that are conducted to demonstrate compliance of a combustion treatment process with the percent mass destruction limits specified in § 63.1256(g)(8)(ii) for partially soluble HAP compounds, and/or § 63.1256(g)(9)(ii) for soluble HAP compounds. The owner or operator shall comply with the requirements specified in paragraphs (e)(2)(iii)(D)(1) through (8) of this section.
              (1) Concentration in wastewater stream entering the combustion treatment process. The concentration of partially soluble and/or soluble HAP compounds entering the treatment process shall be determined as provided in this paragraph. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per paragraph (b)(10)(vi) of this section. The method shall be an analytical method for wastewater which has the compound of interest as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements based on Method 305 of appendix A of this part shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. Concentration measurements based on methods other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in Table 8 of this subpart.
              (2) Flow rate of wastewater entering the combustion treatment process. The flow rate of the wastewater stream entering the combustion treatment process shall be determined using an inlet flow meter. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of mass flow rate in wastewater stream entering combustion treatment processes. The mass flow rate of partially soluble and/or soluble HAP compounds entering the treatment process is calculated as follows:
              
                ER21SE98.043
              
              
                Where:
                
                QMWa = mass flow rate of partially soluble or soluble HAP compounds entering the combustion unit, kg/hr
                ρ = density of the wastewater stream, kg/m3
                
                Qa, k = volumetric flow rate of wastewater entering the combustion unit during run k, m3/hr
                CT, a, k = total concentration of partially soluble or soluble HAP compounds in the wastewater stream entering the combustion unit during run k, ppmw
                k = identifier for a run
                p = number of runs
              
              
              (4) Concentration in vented gas stream exiting the combustion treatment process. The concentration of partially soluble and/or soluble HAP compounds (or TOC) exiting the combustion treatment process in any vented gas stream shall be determined as provided in this paragraph. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements shall be determined using Method 18 of 40 CFR part 60, appendix A. Alternatively, any other test method validated according to the procedures in Method 301 of appendix A of this part may be used.
              (5) Volumetric flow rate of vented gas stream exiting the combustion treatment process. The volumetric flow rate of the vented gas stream exiting the combustion treatment process shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate. Volumetric flow rate measurements shall be taken at the same time as the concentration measurements.
              (6) Calculation of mass flow rate of vented gas stream exiting combustion treatment processes. The mass flow rate of partially soluble and/or soluble HAP compounds in a vented gas stream exiting the combustion treatment process shall be calculated as follows:
              
                
                ER21SE98.044
              
              
                Where:
                
                QMGb = mass rate of TOC (minus methane and ethane) or total partially soluble and/or soluble HAP, in vented gas stream, exiting (QMGb) the combustion device, dry basis, kg/hr
                CGb, i = concentration of TOC (minus methane and ethane) or total partially soluble and/or soluble HAP, in vented gas stream, exiting (CGb, i) the combustion device, dry basis, ppmv
                MWi = molecular weight of a component, kilogram/kilogram-mole
                QGb = flow rate of gas stream exiting (QGb) the combustion device, dry standard cubic meters per hour
                K2 = constant, 41.57 × 10−9 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram), where standard temperature (gram-mole per standard cubic meter) is 20 °C
                i = identifier for a compound
                n = number of components in the sample
              
              
              (7) Destruction efficiency calculation. The destruction efficiency of the combustion unit for partially soluble and/or soluble HAP compounds shall be calculated as follows:
              
                ER21SE98.045
              
              
                Where:
                
                E = destruction efficiency of partially soluble or soluble HAP compounds for the combustion unit, percent
                QMW2a = mass flow rate of partially soluble or soluble HAP compounds entering the combustion unit, kg/hr
                QMGb = mass flow rate of TOC (minus methane and ethane) or partially soluble and/or soluble HAP compounds in vented gas stream exiting the combustion treatment process, kg/hr
              
              
              (8) Compare mass destruction efficiency to required efficiency. Compare the mass destruction efficiency (calculated in Equation 49 of this subpart) to the required efficiency as specified in § 63.1256(g)(8)(ii) or (g)(9)(ii). If complying with § 63.1256(g)(8)(ii), compliance is demonstrated if the mass destruction efficiency is 99 percent or greater. If complying with § 63.1256(g)(9)(ii), compliance is demonstrated if the mass destruction efficiency is 90 percent or greater.
              (E) Open or closed aerobic biological treatment processes: 95-percent mass destruction option. This paragraph applies to performance tests that are conducted for open or closed aerobic biological treatment processes to demonstrate compliance with the 95-percent mass destruction provisions in § 63.1256(g)(11) for partially soluble and/or soluble HAP compounds.
              (1) Concentration in wastewater stream. The concentration of partially soluble and/or soluble HAP as provided in this paragraph. Concentration measurements to determine E shall be taken as provided in paragraph (e)(2)(iii)(A)(5) of this section for a series of treatment processes. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per paragraph (b)(10)(vi) of this section. The method shall be an analytical method for wastewater which has the compound of interest as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 8 of this subpart. Concentration measurements based on methods other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in Table 8 of this subpart.
              (2) Flow rate. Flow rate measurements to determine E shall be taken as provided in paragraph (e)(2)(iii)(A)(5) of this section for a series of treatment processes. Flow rate shall be determined using inlet and outlet flow measurement devices. Where the outlet flow is not greater than the inlet flow, a single flow measurement device may be used, and may be used at either the inlet or outlet. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Destruction efficiency. The owner or operator shall comply with the provisions in either paragraph (e)(2)(iii)(E)(3)(i) or (ii) of this section. Compliance is demonstrated if the destruction efficiency, E, is equal to or greater than 95 percent.
              (i) If the performance test is performed across the open or closed biological treatment system only, compliance is demonstrated if E is equal to Fbio, where E is the destruction efficiency of partially soluble and/or soluble HAP compounds and Fbio is the site-specific fraction of partially soluble and/or soluble HAP compounds biodegraded. Fbio shall be determined as specified in paragraph (e)(2)(iii)(E)(4) of this section and appendix C of subpart G of this part.
              (ii) If compliance is being demonstrated in accordance with paragraphs (e)(2)(iii)(A)(5)(i) or (ii) of this section, the removal efficiency shall be calculated using Equation 50 of this subpart. When complying with paragraph (e)(2)(iii)(A)(5)(i) of this section, the series of nonbiological treatment processes comprise one treatment process segment. When complying with paragraph (e)(2)(iii)(A)(5)(ii) of this section, each nonbiological treatment process is a treatment process segment.
              
                ER21SE98.046
              
              
                Where:
                
                QMWa, i = the soluble and/or partially soluble HAP load entering a treatment process segment
                QMWb, i = the soluble and/or partially soluble HAP load exiting a treatment process segment
                n = the number of treatment process segments
                i = identifier for a treatment process element
                QMWbio = the inlet load of soluble and/or partially soluble HAP to the biological treatment process. The inlet is defined in accordance with paragraph (e)(2)(iii)(A)(6) of this section. If complying with paragraph (e)(2)(iii)(A)(6)(ii) of this section, QMWbio is equal to QMWb, n
                
                Fbio = site-specific fraction of soluble and/or partially soluble HAP compounds biodegraded. Fbio shall be determined as specified in paragraph (e)(2)(iii)(E)(4) of this section and Appendix C of subpart G of this part.
                QMWall = the total soluble and/or partially soluble HAP load to be treated.
              
              
              (4) Site-specific fraction biodegraded (Fbio
                ). The procedures used to determine the compound-specific kinetic parameters for use in calculating Fbio differ for the compounds listed in Tables 2 and 3 of this subpart. An owner or operator shall calculate Fbio as specified in either paragraph (e)(2)(iii)(E)(4)(i) or (ii) of this section.
              (i) For biological treatment processes that do not meet the definition for enhanced biological treatment in § 63.1251, the owner or operator shall determine the Fbio for the compounds in Tables 2 and 3 of this subpart using any of the procedures in appendix C to part 63, except procedure 3 (inlet and outlet concentration measurements). (The symbol “Fbio” represents the site-specific fraction of an individual partially soluble or soluble HAP compound that is biodegraded.)
              (ii) If the biological treatment process meets the definition of “enhanced biological treatment process” in § 63.1251, the owner or operator shall determine Fbio for the compounds in Table 2 of this subpart using any of the procedures specified in appendix C to part 63. The owner or operator shall calculate Fbio for the compounds in Table 3 of this subpart using the defaults for first order biodegradation rate constants (K1) in Table 9 of this subpart and follow the procedure explained in Form III of appendix C, 40 CFR part 63, or any of the procedures specified in appendix C of 40 CFR part 63.
              
              (F) Open or closed aerobic biological treatment processes: percent removal for partially soluble or soluble HAP compounds. This paragraph applies to the use of performance tests that are conducted for open or closed aerobic biological treatment processes to demonstrate compliance with the percent removal provisions for either partially soluble HAP compounds in § 63.1256(g)(8)(ii) or soluble HAP compounds in § 63.1256(g)(9)(ii) or (g)(12). The owner or operator shall comply with the provisions in paragraph (e)(2)(iii)(E) of this section, except that compliance with § 63.1256(g)(8)(ii) shall be demonstrated when E is equal to or greater than 99 percent, compliance with § 63.1256(g)(9)(ii) shall be demonstrated when E is equal to or greater than 90 percent, and compliance with § 63.1256(g)(12) shall be demonstrated when E is equal to or greater than 99 percent.
              (G) Closed biological treatment processes: percent mass removal option. This paragraph applies to the use of performance tests that are conducted for closed biological treatment processes to demonstrate compliance with the percent removal provisions in §§ 63.1256(g)(8)(ii), (g)(9)(ii), (g)(11), or (g)(12). The owner or operator shall comply with the requirements specified in paragraphs (e)(2)(iii)(G) (1) through (4) of this section.
              (1) Comply with the procedures specified in paragraphs (e)(2)(iii)(C) (1) through (3) of this section to determine characteristics of the wastewater entering the biological treatment unit, except that the term “partially soluble and/or soluble HAP” shall mean “soluble HAP” for the purposes of this section if the owner or operator is complying with § 63.1256(g)(9)(ii) or (g)(12), and it shall mean “partially soluble HAP” if the owner or operator is complying with § 63.1256(g)(8)(ii).
              (2) Comply with the procedures specified in paragraphs (e)(2)(iii)(D) (4) through (6) of this section to determine the characteristics of gas vent streams exiting a control device, with the differences noted in paragraphs (e)(2)(iii)(G)(3) (i) and (ii) of this section.
              (i) The term “partially soluble and/or soluble HAP” shall mean “soluble HAP” for the purposes of this section if the owner or operator is complying with § 63.1256(g)(9)(ii) or (g)(12), and it shall mean “partially soluble HAP” if the owner or operator is complying with § 63.1256(g)(8)(ii).
              (ii) The term “combustion treatment process” shall mean “control device” for the purposes of this section.
              (3) Percent removal/destruction calculation. The percent removal and destruction across the treatment unit and any control device(s) shall be calculated using Equation 51 of this subpart:
              
                ER21SE98.047
              
              
                Where:
                
                E = removal and destruction efficiency of the treatment unit and control device(s), percent
                QMWa, QMWb = mass flow rate of partially soluble and/or soluble HAP compounds in wastewater entering (QMWa) and exiting (QMWb) the treatment process, kilograms per hour (as calculated using Equations 44 and 45)
                QMGb = mass flow rate of partially soluble and/or soluble HAP compounds in vented gas stream exiting the control device, kg/hr
              
              
              (4) Compare mass removal/destruction efficiency to required efficiency. Compare the mass removal/destruction efficiency (calculated using Equation 51 of this subpart) to the required efficiency as specified in § 63.1256(g)(8)(ii), (g)(9)(ii), (g)(11), or (g)(12). If complying with § 63.1256(g)(8)(ii), compliance is demonstrated if the mass removal/destruction is 99 percent or greater. If complying with § 63.1256(g)(9)(ii), compliance is demonstrated if the mass removal/destruction efficiency is 90 percent or greater. If complying with § 63.1256(g)(11), compliance is demonstrated if the mass removal/destruction efficiency is 95 percent or greater. If complying with § 63.1256(g)(12), compliance is demonstrated if the mass removal/destruction efficiency is 99 percent or greater.
              (3) Compliance with control device provisions. Except as provided in paragraph (e)(3)(iv) of this section, an owner or operator shall demonstrate that each control device or combination of control devices achieves the appropriate conditions specified in § 63.1256(h)(2) by using one or more of the methods specified in paragraphs (e)(3)(i), (ii), or (iii) of this section.
              (i) Performance test for control devices other than flares. This paragraph applies to performance tests that are conducted to demonstrate compliance of a control device with the efficiency limits specified in § 63.1256(h)(2). If complying with the 95-percent reduction efficiency requirement, comply with the requirements specified in paragraphs (e)(3)(i) (A) through (J) of this section. If complying with the 20 ppm by volume requirement, comply with the requirements specified in paragraphs (e)(3)(i) (A) through (G) and (e)(3)(i)(J) of this section.
              (A) General. The owner or operator shall comply with the general performance test provisions in paragraphs (e)(2)(iii)(A) (1) through (4) of this section, except that the term “treatment unit” shall mean “control device” for the purposes of this section.
              (B) Sampling sites. Sampling sites shall be selected using Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate. For determination of compliance with the 95 percent reduction requirement, sampling sites shall be located at the inlet and the outlet of the control device. For determination of compliance with the 20 ppmv limit, the sampling site shall be located at the outlet of the control device.
              (C) Concentration in gas stream entering or exiting the control device. The concentration of total organic HAP or TOC in a gas stream shall be determined as provided in this paragraph. Samples may be grab samples or composite samples (i.e., integrated samples). Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of three runs. Concentration measurements shall be determined using Method 18 of 40 CFR part 60, appendix A. Alternatively, any other test method validated according to the procedures in Method 301 of appendix A of this part may be used.
              (D) Volumetric flow rate of gas stream entering or exiting the control device. The volumetric flow rate of the gas stream shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate. Volumetric flow rate measurements shall be taken at the same time as the concentration measurements.
              (E) Calculation of TOC concentration. The owner or operator shall compute TOC in accordance with the procedures in paragraph (a)(2) of this section.
              (F) Calculation of total organic HAP concentration. The owner or operator determining compliance based on total organic HAP concentration shall compute the total organic HAP concentration in accordance with the provisions in paragraph (a)(2) of this section.
              (G) Requirements for combustion control devices. If the control device is a combustion device, the owner or operator shall correct TOC and organic HAP concentrations to 3 percent oxygen in accordance with the provisions in paragraph (a)(3) of this section, and demonstrate initial compliance with the requirements for halogenated streams in accordance with paragraph (a)(6) of this section.
              (H) Mass rate calculation. The mass rate of either TOC (minus methane and ethane) or total organic HAP for each sample run shall be calculated using the following equations. Where the mass rate of TOC is being calculated, all organic compounds (minus methane and ethane) measured by methods specified in paragraph (e)(3)(i)(C) of this section are summed using Equations 52 and 53 of this subpart. Where the mass rate of total organic HAP is being calculated, only soluble and partially soluble HAP compounds shall be summed using Equations 52 and 53.
              
                
                ER21SE98.048
              
              
                ER21SE98.049
              
              
                Where:
                
                CGa, i, CGb, i = concentration of TOC or total organic HAP, in vented gas stream, entering (CGa, i) and exiting (CGb, i) the control device, dry basis, ppmv
                QMGa, QMGb = mass rate of TOC or total organic HAP, in vented gas stream, entering (QMGa) and exiting (QMGb) the control device, dry basis, kg/hr
                Mwi = molecular weight of a component, kilogram/kilogram-mole
                QGa,QGb = flow rate of gas stream entering (QGa) and exiting (QGb) the control device, dry standard cubic meters per hour
                K2 = constant, 41.57 × 10−9 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram), where standard temperature (gram-mole per standard cubic meter) is 20 °C
                i = identifier for a compound
                n = number of components in the sample
              
              
              (I) Percent reduction calculation. The percent reduction in TOC or total organic HAP for each sample run shall be calculated using Equation 54 of this subpart:
              
                ER21SE98.050
              
              
                Where:
                
                E = destruction efficiency of control device, percent
                QMGa,QMGb = mass rate of TOC or total organic HAP, in vented gas stream entering and exiting (QMGb) the control device, dry basis, kilograms per hour
              
              
              (J) Compare mass destruction efficiency to required efficiency. If complying with the 95-percent reduction efficiency requirement, compliance is demonstrated if the mass destruction efficiency (calculated in Equation 51 of this subpart) is 95 percent or greater. If complying with the 20 ppmv limit, compliance is demonstrated if the outlet TOC concentration is 20 ppmv, or less.
              (ii) Design evaluation. A design evaluation conducted in accordance with the provisions in paragraph (a)(1) of this section. Compounds that meet the requirements specified in paragraph (e)(2)(iii)(A)(4) of this section are not required to be included in the design evaluation.
              (iii) Compliance demonstration for flares. When a flare is used to comply with § 63.1256(h), the owner or operator shall comply with the flare provisions in § 63.11(b). An owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration when a flare is used.
              (iv) Exemptions from compliance demonstrations. An owner or operator using any control device specified in paragraph (a)(4) of this section is exempt from the requirements in paragraphs (e)(3)(i) through (e)(3)(iii) of this section and from the requirements in § 63.6(f).
              (f) Pollution prevention alternative standard. The owner or operator shall demonstrate compliance with § 63.1252(e)(2) using the procedures described in paragraph (f)(1) and (f)(3) of this section. The owner or operator shall demonstrate compliance with § 63.1252(e)(3) using the procedures described in paragraphs (f)(2) and (f)(3) of this section.
              (1) Compliance is demonstrated when the annual kg/kg factor, calculated according to the procedure in paragraphs (f)(1)(i) and (iii) of this section, is reduced by at least 75 percent as calculated according to the procedure in paragraph (f)(1)(i) and (ii) of this section.

              (i) The production-indexed HAP consumption factors shall be calculated by dividing annual consumption of total HAP by the annual production rate, per process. The production-indexed total VOC consumption factor shall be calculated by dividing annual consumption of total VOC by the annual production rate, per process.
              
              (ii) The baseline factor is calculated from yearly production and consumption data for the first 3-year period in which the PMPU was operational, beginning no earlier than the 1987 calendar year, or for a minimum period of 12 months from startup of the process until the present in which the PMPU was operational and data are available, beginning no earlier than the 1987 calendar year.
              (iii) The annual factor is calculated on the following bases:
              (A) For continuous processes, the annual factor shall be calculated every 30 days for the 12-month period preceding the 30th day (30-day rolling average).
              (B) For batch processes, the annual factor shall be calculated either every 10 batches for the 12-month period preceding the 10th batch (10-batch rolling average) or a maximum of once per month, if the number of batches is greater than 10 batches per month. The annual factor shall be calculated every 5 batches if the number of batches is less than 10 for the 12-month period preceding the 10th batch and shall be calculated every year if the number of batches is less than 5 for the 12-month period preceding the 5th batch.
              (2) Compliance is demonstrated when the requirements of paragraphs (f)(2)(i) through (iv) of this section are met.
              (i) The annual kg/kg factor, calculated according to the procedure in paragraphs (f)(1)(i) and (f)(1)(iii) of this section, is reduced to a value equal to or less than 50 percent of the baseline factor calculated according to the procedure in paragraphs (f)(1)(i) and (ii) of this section.
              (ii) The yearly reductions associated with add-on controls that meet the criteria of §§ 63.1252(h)(3)(ii)(A) through (D) must be equal to or greater than the amounts calculated in paragraphs (f)(2)(ii)(A) and (B) of this section:
              (A) The mass of HAP calculated using Equation 55 of this subpart:
              
                ER29AU00.008
              
              
                Where:
                
                [kg/kg]b = the baseline production-indexed HAP consumption factor, in kg/kg
                Mprod = the annual production rate, in kg/yr
                M = the annual reduction required by add-on controls, in kg/yr
                PR = the fractional reduction in the annual kg/kg factor achieved using pollution prevention where PR is ≥0.5
              
              

              (B) The mass of VOC calculated using Equation 56 of this subpart:
              
              VOC reduced = (VFbase − VFP − VFannual) × Mprod  (Eq. 56)
              
              
                Where:
                
                VOCreduced = required VOC emission reduction from add-on controls, kg/yr
                VFbase = baseline VOC factor, kg VOC emitted/kg production
                VFp = reduction in VOC factor achieved by pollution prevention, kg VOC emitted/kg production
                VFannual = target annual VOC factor, kg VOC emitted/kg production
                Mprod = production rate, kg/yr
              
              
              (iii) Demonstration that the criteria in § 63.1252(e)(3)(ii)(A) through (D) are met shall be accomplished through a description of the control device and of the material streams entering and exiting the control device.
              (iv) The annual reduction achieved by the add-on control shall be quantified using the methods described in § 63.1257(d).
              (3) Each owner or operator of a PMPU complying with the P2 standard shall prepare a P2 demonstration summary that shall contain, at a minimum, the following information:
              (i) Descriptions of the methodologies and forms used to measure and record daily consumption of HAP compounds reduced as part of the P2 standard.
              (ii) Descriptions of the methodologies and forms used to measure and record daily production of products which are included in the P2 standard.

              (iii) Supporting documentation for the descriptions provided in paragraphs (f)(3)(i) and (ii) including, but not limited to, operator log sheets and copies of daily, monthly, and annual inventories of materials and products.
              
              (g) Compliance with storage tank provisions by using emissions averaging. An owner or operator with two or more affected storage tanks may demonstrate compliance with § 63.1253, as applicable, by fulfilling the requirements of paragraphs (g)(1) through (4) of this section.
              (1) The owner or operator shall develop and submit for approval an Implementation Plan containing all the information required in § 63.1259(e) 6 months prior to the compliance date of the standard. The Administrator shall have 90 days to approve or disapprove the emissions averaging plan after which time the plan shall be considered approved.
              (2) The annual mass rate of total organic HAP (ETi, ETo) shall be calculated for each storage tank included in the emissions average using the procedures specified in paragraph (c)(1), (2), or (3) of this section.
              (3) Equations 57 and 58 of this subpart shall be used to calculate total HAP emissions for those tanks subject to § 63.1253(b) or (c):
              
                ER21SE98.051
              
              
                ER21SE98.052
              
              
                Where:
                
                Eij = yearly mass rate of total HAP at the inlet of the control device for tank j
                Eoj = yearly mass rate of total HAP at the outlet of the control device for tank j
                ETi = total yearly uncontrolled HAP emissions
                ETo = total yearly actual HAP emissions
                
                  n = number of tanks included in the emissions average
              
              
              (4) The overall percent reduction efficiency shall be calculated as follows:
              
                ER21SE98.053
              
              
                Where:
                
                R = overall percent reduction efficiency
                D = discount factor = 1.1 for all controlled storage tanks
              
              
              (h) Compliance with process vent provisions by using emissions averaging. An owner or operator with two or more affected processes complying with § 63.1254 by using emissions averaging shall demonstrate compliance with paragraphs (h)(1), (2) and (3) of this section.
              (1) The owner or operator shall develop and submit for approval an Implementation Plan at least 6 months prior to the compliance date of the standard containing all the information required in § 63.1259(e). The Administrator shall have 90 days to approve or disapprove the emissions averaging plan. The plan shall be considered approved if the Administrator either approves the plan in writing, or fails to disapprove the plan in writing. The 90-day period shall begin when the Administrator receives the request. If the request is denied, the owner or operator must still be in compliance with the standard by the compliance date.
              (2) Owners or operators shall calculate uncontrolled and controlled emissions of HAP by using the methods specified in paragraph (d)(2) and (3) of this section for each process included in the emissions average.
              (3) Equations 60 and 61 of this subpart shall be used to calculate total HAP emissions:
              
                ER29AU00.009
              
              
                ER29AU00.010
              
              
                Where:
                
                EUi = yearly uncontrolled emissions from process i.
                ECi = yearly actual emissions for process i.
                ETU = total yearly uncontrolled emissions.
                ETC = total yearly actual emissions.
                n = number of processes included in the emissions average.
              
              
              (4) The overall percent reduction efficiency shall be calculated using Equation 62 of this subpart:
              
                ER21SE98.056
              
              
                Where:
                
                R = overall percent reduction efficiency
                
                D = discount factor = 1.1 for all controlled emission points
              
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52609, Aug. 29, 2000; 66 FR 40134, Aug. 2, 2001; 76 FR 22600, Apr. 21, 2011]
            
            
              § 63.1258
              Monitoring Requirements.
              (a) The owner or operator of any existing, new, or reconstructed affected source shall provide evidence of continued compliance with the standard as specified in this section. During the initial compliance demonstration, maximum or minimum operating parameter levels, as appropriate, shall be established for emission sources that will indicate the source is in compliance. Test data, calculations, or information from the evaluation of the control device design shall be used to establish the operating parameter level.
              (b) Monitoring for control devices—(1) Parameters to monitor. Except as specified in paragraph (b)(1)(i) of this section, for each control device, the owner or operator shall install and operate monitoring devices and operate within the established parameter levels to ensure continued compliance with the standard. Monitoring parameters are specified for control scenarios in Table 4 of this subpart and in paragraphs (b)(1)(ii) through (xi) of this section.
              (i) Periodic verification. For control devices that control vent streams totaling less than 1 ton/yr HAP emissions, before control, monitoring shall consist of a daily verification that the device is operating properly. If the control device is used to control batch process vents alone or in combination with other streams, the verification may be on a per batch basis. This verification shall include, but not be limited to, a daily or per batch demonstration that the unit is working as designed and may include the daily measurements of the parameters described in (b)(1)(ii) through (x) of this section. This demonstration shall be included in the Precompliance report, to be submitted 6 months prior to the compliance date of the standard.
              (ii) Scrubbers. For affected sources using liquid scrubbers, the owner or operator shall establish a minimum scrubber liquid flow rate or pressure drop as a site-specific operating parameter which must be measured and recorded every 15 minutes during the period in which the scrubber is functioning in achieving the HAP removal required by this subpart. If the scrubber uses a caustic solution to remove acid emissions, the owner or operator shall establish a minimum pH of the effluent scrubber liquid as a site-specific operating parameter which must be monitored at least once a day. As an alternative to measuring pH, you may elect to continuously monitor the caustic strength of the scrubber effluent. The minimum scrubber flowrate or pressure drop shall be based on the conditions anticipated under worst-case conditions, as defined in § 63.1257(b)(8)(i).
              (A) The monitoring device used to determine the pressure drop shall be certified by the manufacturer to be accurate to within a gage pressure of ±10 percent of the maximum pressure drop measured.
              (B) The monitoring device used for measurement of scrubber liquid flowrate shall be certified by the manufacturer to be accurate within ±10 percent of the design scrubber liquid flowrate.
              (C) The monitoring device shall be calibrated annually.
              (iii) Condensers. For each condenser, the owner or operator shall establish the maximum condenser outlet gas temperature or product side temperature as a site specific operating parameter which much be measured and recorded at least every 15 minutes during the period in which the condenser is functioning in achieving the HAP removal required by this subpart.
              (A) The temperature monitoring device must be accurate to within ±2 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The temperature monitoring device must be calibrated annually.
              (iv) Regenerative carbon adsorbers. For each regenerative carbon adsorber, the owner or operator shall comply with the provisions in paragraphs (b)(1)(iv)(A) through (F) of this section.

              (A) Establish the regeneration cycle characteristics specified in paragraphs (b)(1)(iv)(A)(1) through (4) of this section under worst-case conditions, as defined in § 63.1257(b)(8)(i).
              
              (1) Minimum regeneration frequency (i.e., operating time since last regeneration);
              (2) Minimum temperature to which the bed is heated during regeneration;
              (3) Maximum temperature to which the bed is cooled, measured within 15 minutes of completing the cooling phase; and
              (4) Minimum regeneration stream flow.

              (B) Monitor and record the regeneration cycle characteristics specified in paragraphs (b)(1)(iv)(B)(1) through (4) of this section for each regeneration cycle.
              (1) Regeneration frequency (operating time since end of last regeneration);
              (2) Temperature to which the bed is heated during regeneration;
              (3) Temperature to which the bed is cooled, measured within 15 minutes of the completion of the cooling phase; and
              (4) Regeneration stream flow.
              (C) Use a temperature monitoring device that is accurate to within ±2 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (D) Use a regeneration stream flow monitoring device capable of recording the total regeneration stream flow to within ±10 percent of the established value (i.e., accurate to within ±10 percent of the reading).
              (E) Calibrate the temperature and flow monitoring devices annually.
              (F) Conduct an annual check for bed poisoning in accordance with manufacturer's specifications.
              (v) Nonregenerative carbon adsorbers. For each nonregenerative carbon adsorber, the owner or operator shall establish and monitor the maximum time interval between replacement based on the conditions anticipated under worst-case, as defined in § 63.1257(b)(8)(i).
              (vi) Flares. For each flare, the presence of the pilot flame shall be monitored every 15 minutes during the period in which the flare is functioning in achieving the HAP removal required by this subpart.
              (vii) Thermal incinerators. For each thermal incinerator, the owner or operator shall establish the minimum temperature of the gases exiting the combustion chamber as the site-specific operating parameter which must be measured and recorded at least once every 15 minutes during the period in which the combustion device is functioning in achieving the HAP removal required by this subpart.
              (A) The temperature monitoring device must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The monitoring device must be calibrated annually.
              (viii) Catalytic incinerators. For each catalytic incinerator, the owner or operator shall monitor the temperature of the gas stream immediately before and after the catalyst bed. The owner or operator shall establish the minimum temperature of the gas stream immediately before the catalyst bed and the minimum temperature difference across the catalyst bed as the site-specific operating parameter which must be monitored and recorded at least once every 15 minutes during the period in which the catalytic incinerator is functioning in achieving the HAP removal required by this subpart.
              (A) The temperature monitoring devices must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The temperature monitoring devices must be calibrated annually.
              (ix) Process heaters and boilers. (A) Except as specified in paragraph (b)(1)(ix)(B) of this section, for each boiler or process heater, the owner or operator shall establish the minimum temperature of the gases exiting the combustion chamber as the site-specific operating parameter which must be monitored and recorded at least once every 15 minutes during the period in which the boiler or process heater is functioning in achieving the HAP removal required by this subpart.
              (1) The temperature monitoring device must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (2) The temperature monitoring device must be calibrated annually.
              
              (B) The owner or operator is exempt from the monitoring requirements specified in paragraph (b)(1)(ix)(A) of this section if either:
              (1) All vent streams are introduced with primary fuel; or
              (2) The design heat input capacity of the boiler or process heater is 44 megawatts or greater.
              (x) Continuous emission monitor. As an alternative to the parameters specified in paragraphs (b)(1)(ii) through (ix) of this section, an owner or operator may monitor and record the outlet HAP concentration or both the outlet TOC concentration and outlet hydrogen halide and halogen concentration every 15 minutes during the period in which the control device is functioning in achieving the HAP removal required by this subpart. The owner or operator need not monitor the hydrogen halide and halogen concentration if, based on process knowledge, the owner or operator determines that the emission stream does not contain hydrogen halides or halogens. The HAP or TOC monitor must meet the requirements of Performance Specification 8 or 9 of appendix B of part 60 and must be installed, calibrated, and maintained, according to § 63.8. As part of the QA/QC Plan, calibration of the device must include, at a minimum, quarterly cylinder gas audits.
              (xi) CVS visual inspections. The owner or operator shall perform monthly visual inspections of each closed vent system as specified in § 63.1252(b).
              (2) Averaging periods. Averaging periods for parametric monitoring levels shall be established according to paragraphs (b)(2)(i) through (iii) of this section.
              (i) Except as provided in paragraph (b)(2)(iii) of this section, a daily (24-hour) or block average shall be calculated as the average of all values for a monitored parameter level set according to the procedures in (b)(3)(iii) of this section recorded during the operating day or block.
              (ii) The operating day or block shall be defined in the Notification of Compliance Status report. The daily average may be from midnight to midnight or another continuous 24-hour period. The block average is limited to a period of time that is, at a maximum, equal to the time from the beginning to end of a batch process.
              (iii) Monitoring values taken during periods in which the control devices are not functioning in controlling emissions, as indicated by periods of no flow, shall not be considered in the averages. Where flow to the device could be intermittent, the owner or operator shall install, calibrate and operate a flow indicator at the inlet or outlet of the control device to identify periods of no flow.
              (3) Procedures for setting parameter levels for control devices used to control emissions—(i) Small control devices. Except as provided in paragraph (b)(1)(i) of this section, for devices controlling less than 10 tons per year of HAP for which a performance test is not required, the parametric levels shall be set based on the design evaluation required in § 63.1257(d)(3)(i). If a performance test is conducted, the monitoring parameter level shall be established according to the procedures in (b)(3)(ii) of this section.
              (ii) Large control devices. For devices controlling greater than 10 tons per year of HAP for which a performance test is required, the parameter level must be established as follows:
              (A) If the operating parameter level to be established is a maximum, it must be based on the average of the values from each of the three test runs.
              (B) If the operating parameter level to be established is a minimum, it must be based on the average of the values from each of the three test runs.

              (C) The owner or operator may establish the parametric monitoring level(s) based on the performance test supplemented by engineering assessments and manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values. The rationale for the specific level for each parameter, including any data and calculations used to develop the level(s) and a description of why the level indicates proper operation of the control device shall be provided in the Precompliance report. The procedures specified in this section have not been approved by the Administrator and determination of the parametric monitoring level using these procedures is subject to review and approval by the Administrator.
              (iii) Parameters for control devices controlling batch process vents. For devices controlling batch process vents alone or in combination with other streams, the parameter level(s) shall be established in accordance with paragraph (b)(3)(iii)(A) or (B) of this section.
              (A) If more than one batch emission episode has been selected to be controlled, a single level for the batch process(es) shall be determined from the initial compliance demonstration.
              (B) Instead of establishing a single level for the batch process(es), as described in paragraph (b)(3)(iii)(A) of this section, an owner or operator may establish separate levels for each batch emission episode, selected to be controlled. If separate monitoring levels are established, the owner or operator must provide a record indicating at what point in the daily schedule or log of processes required to be recorded per the requirements of § 63.1259(b)(9) the parameter being monitored changes levels and must record at least one reading of the new parameter level, even if the duration of monitoring for the new parameter is less than 15-minutes.
              (4) Request approval to monitor alternative parameters. An owner or operator may request approval to monitor parameters other than those required by paragraphs (b)(1)(ii) through (ix) of this section. The request shall be submitted according to the procedures specified in § 63.8(f) or included in the Precompliance report.
              (5) Monitoring for the alternative standards. (i) For control devices that are used to comply with the provisions of § 63.1253(d) or § 63.1254(c), the owner or operator shall monitor and record the outlet TOC concentration and the outlet hydrogen halide and halogen concentration every 15 minutes during the period in which the device is functioning in achieving the HAP removal required by this subpart using CEMS as specified in paragraphs (b)(5)(i)(A) through (D) of this section.
              (A) A TOC monitor meeting the requirements of EPA Performance Specification 8, 9, or 15 of appendix B of 40 CFR part 60 shall be installed, calibrated, and maintained according to § 63.8.
              (B) Except as specified in paragraphs (b)(5)(i)(C) and (D) of this section, the owner or operator must monitor HCl using either a FTIR CEMS that meets Performance Specification 15 of appendix B of part 60 or any other CEMS capable of measuring HCl for which a performance specification has been promulgated in appendix B of part 60. To monitor HCl with a CEMS for which a performance specification has not been promulgated, the owner or operator must prepare a monitoring plan and submit it for approval in accordance with the procedures specified in § 63.8.
              (C) As an alternative to using a CEMS as specified in paragraph (b)(5)(i)(B) of this section to monitor halogenated vent streams that are controlled by a combustion device followed by a scrubber, the owner or operator may elect to monitor scrubber operating parameters as specified in paragraph (b)(1)(ii) of this section that demonstrate the HCl emissions are reduced by at least 95 percent by weight.
              (D) The owner or operator need not monitor the hydrogen halide and halogen concentration if, based on process knowledge, the owner or operator determines that the emission stream does not contain hydrogen halides or halogens.
              (ii) An owner or operator complying with the alternative standard using control devices in which supplemental gases are added to the vents or manifolds must either correct for supplemental gases as specified in § 63.1257(a)(3) or comply with the requirements of paragraph (b)(5)(ii)(A) or (B) of this section. If the owner or operator corrects for supplemental gases as specified in § 63.1257(a)(3)(ii) for noncombustion control devices, the flow rates must be evaluated as specified in paragraph (b)(5)(ii)(C) of this section.
              (A) Provisions for combustion devices. As an alternative to correcting for supplemental gases as specified in § 63.1257(a)(3), the owner or operator may monitor residence time and firebox temperature according to the requirements of paragraphs (b)(5)(ii)(A)(1) and (2) of this section. Monitoring of residence time may be accomplished by monitoring flowrate into the combustion chamber.
              (1) If complying with the alternative standard instead of achieving a control efficiency of 95 percent or less, the owner or operator must maintain a minimum residence time of 0.5 seconds and a minimum combustion chamber temperature of 760 °C.
              (2) If complying with the alternative standard instead of achieving a control efficiency of 98 percent, the owner or operator must maintain a minimum residence time of 0.75 seconds and a minimum combustion chamber temperature of 816 °C.
              (B) Provisions for dense gas systems. As an alternative to correcting for supplemental gases as specified in § 63.1257(a)(3), for noncombustion devices used to control emissions from dense gas systems, as defined in § 63.1251, the owner or operator shall monitor flowrate as specified in paragraphs (b)(5)(ii)(B)(1) through (4) of this section.
              (1) Use Equation 63 of this subpart to calculate the system flowrate setpoint at which the average concentration is 5,000 ppmv TOC:
              
                ER29AU00.011
              
              
                Where:
                
                Fs = system flowrate setpoint, scfm
                Ean = annual emissions entering the control device, lbmols/yr
              
              
              (2) Annual emissions used in Equation 63 of this subpart must be based on the actual mass of organic compounds entering the control device, as calculated from the most representative emissions inventory data submitted within the 5 years before the Notification of Compliance Status report is due. The owner or operator must recalculate the system flowrate setpoint once every 5 years using the annual emissions from the most representative emissions inventory data submitted during the 5-year period after the previous calculation. Results of the initial calculation must be included in the Notification of Compliance Status report, and recalculated values must be included in the next Periodic report after each recalculation. For all calculations after the initial calculation, to use emissions inventory data calculated using procedures other than those specified in § 63.1257(d), the owner or operator must submit the emissions inventory data calculations and rationale for their use in the Notification of Process Change report or an application for a part 70 permit renewal or revision.
              (3) In the Notification of Compliance Status report, the owner or operator may elect to establish both a maximum daily average operating flowrate limit above the flowrate setpoint and a reduced outlet concentration limit corresponding to this flowrate limit. The owner or operator may also establish reduced outlet concentration limits for any daily average flowrates between the flowrate setpoint and the flowrate limit. The correlation between these elevated flowrates and the corresponding outlet concentration limits must be established using Equation 64 of this subpart:
              
                ER29AU00.012
              
              
                Where:
                
                Ca = adjusted outlet concentration limit, dry basis, ppmv
                50 = outlet concentration limit associated with the flowrate setpoint, dry basis, ppmv
                Fs = system flowrate setpoint, scfm
                Fa = actual system flowrate limit, scfm
              
              
              (4) The owner or operator must install and operate a monitoring system for measuring system flowrate. The flowrate into the control device must be monitored and recorded at least once every hour. The system flowrate must be calculated as the average of all values measured during each 24-hour operating day. The flowrate monitoring device must be accurate to within 5 percent of the system flowrate setpoint, and the flowrate monitoring device must be calibrated annually.
              (C) Flow rate evaluation for noncombustion devices. To demonstrate continuous compliance with the requirement to correct for supplemental gases as specified in § 63.1257(a)(3)(ii) for noncombustion devices, the owner or operator must evaluate the volumetric flow rate of supplemental gases, Vs, and the volumetric flow rate of all gases, Va, each time a new operating scenario is implemented based on process knowledge and representative operating data. The procedures used to evaluate the flow rates, and the resulting correction factor used in Equation 7B of this subpart, must be included in the Notification of Compliance Status report and in the next Periodic report submitted after an operating scenario change.
              (6) Exceedances of operating parameters. An exceedance of an operating parameter is defined as one of the following:
              (i) If the parameter, averaged over the operating day or block, is below a minimum value established during the initial compliance demonstration.
              (ii) If the parameter, averaged over the operating day or block, is above the maximum value established during the initial compliance demonstration.
              (iii) Each loss of all pilot flames for flares.
              (7) Excursions. Excursions are defined by either of the two cases listed in paragraphs (b)(7)(i) or (ii) of this section.
              (i) When the period of control device operation is 4 hours or greater in an operating day and monitoring data are insufficient to constitute a valid hour of data, as defined in paragraph (b)(7)(iii) of this section, for at least 75 percent of the operating hours.
              (ii) When the period of control device operation is less than 4 hours in an operating day and more than one of the hours during the period of operation does not constitute a valid hour of data due to insufficient monitoring data.
              (iii) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (b)(7)(i) and (ii) of this section, if measured values are unavailable for any of the required 15-minute periods within the hour.
              (8) Violations. Exceedances of parameters monitored according to the provisions of paragraphs (b)(1)(ii), (iv) through (ix), and (b)(5)(ii)(A) and (B) of this section, or excursions as defined by paragraphs (b)(7)(i) through (iii) of this section, constitute violations of the operating limit according to paragraphs (b)(8)(i), (ii), and (iv) of this section. Exceedances of the temperature limit monitored according to the provisions of paragraph (b)(1)(iii) of this section or exceedances of the outlet concentrations monitored according to the provisions of paragraph (b)(1)(x) of this section constitute violations of the emission limit according to paragraphs (b)(8)(i), (ii), and (iv) of this section. Exceedances of the outlet concentrations monitored according to the provisions of paragraph (b)(5) of this section constitute violations of the emission limit according to the provisions of paragraphs (b)(8)(iii) and (iv) of this section.
              (i) Except as provided in paragraph (b)(8)(iv) of this section, for episodes occurring more than once per day, exceedances of established parameter limits or excursions will result in no more than one violation per operating day for each monitored item of equipment utilized in the process.
              (ii) Except as provided in paragraph (b)(8)(iv) of this section, for control devices used for more than one process in the course of an operating day, exceedances or excursions will result in no more than one violation per operating day, per control device, for each process for which the control device is in service.
              (iii) Except as provided in paragraph (b)(8)(iv) of this section, exceedances of the 20 or 50 ppmv TOC outlet emission limit, averaged over the operating day, will result in no more than one violation per day per control device. Except as provided in paragraph (b)(8)(iv) of this section, exceedances of the 20 or 50 ppmv hydrogen halide or halogen outlet emission limit, averaged over the operating day, will result in no more than one violation per day per control device.
              (c) Monitoring for emission limits. The owner or operator of any affected source complying with the provisions of § 63.1254(a)(2) shall demonstrate continuous compliance with the 900 and 1,800 kg/yr emission limits by calculating daily 365-day rolling summations of emissions. During periods of planned routine maintenance when emissions are controlled as specified in § 63.1252(h), the owner or operator must calculate controlled emissions assuming the HAP emissions are reduced by 93 percent. For any owner or operator opting to switch compliance strategy from the 93 percent control requirement to the annual mass emission limit method, as described in § 63.1254(a)(1)(i), the rolling summations, beginning with the first day after the switch, must include emissions from the past 365 days.
              (d) Monitoring for equipment leaks. The owner or operator of any affected source complying with the requirements of § 63.1255 of this subpart shall meet the monitoring requirements described § 63.1255 of this subpart.
              (e) Pollution prevention. The owner or operator of any affected source that chooses to comply with the requirements of §§ 63.1252(e)(2) and (3) shall calculate a yearly rolling average of kg HAP consumption per kg production and kg VOC consumption per kg production every month or every 10 batches. Each rolling average kg/kg factor that exceeds the value established in § 63.1257(f)(1)(ii) will be considered a violation of the emission limit.
              (f) Emissions averaging. The owner or operator of any affected source that chooses to comply with the requirements of § 63.1252(d) shall meet all monitoring requirements specified in paragraphs (b)(1) and (3) of this section, as applicable, for all processes and storage tanks included in the emissions average.
              (g) Inspection and monitoring of waste management units and treatment processes. (1) For each wastewater tank, surface impoundment, container, individual drain system, and oil-water separator that receives, manages, or treats wastewater, a residual removed from wastewater, a recycled wastewater, or a recycled residual removed from wastewater, the owner or operator shall comply with the inspection requirements specified in Table 7 of this subpart.
              (2) For each biological treatment unit used to comply with § 63.1256(g), the owner or operator shall monitor TSS, BOD, and the biomass concentration at a frequency approved by the permitting authority and using methods approved by the permitting authority. The owner or operator may request approval to monitor other parameters. The request shall be submitted in the Precompliance report according to the procedures specified in § 63.1260(e), and shall include a description of planned reporting and recordkeeping procedures. The owner or operator shall include as part of the submittal the basis for the selected monitoring frequencies and the methods that will be used. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (3) For nonbiological treatment units, the owner or operator shall request approval to monitor appropriate parameters that demonstrate proper operation of the selected treatment process. The request shall be submitted in the Precompliance report according to the procedures specified in § 63.1260(e), and shall include a description of planned reporting and recordkeeping procedures. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (h) Leak inspection provisions for vapor suppression equipment. (1) Except as provided in paragraph (h)(9) and (10) of this section, for each vapor collection system, closed-vent system, fixed roof, cover, or enclosure required to comply with this section, the owner or operator shall comply with the requirements of paragraphs (h)(2) through (8) of this section.
              (2) Except as provided in paragraphs (h)(6) and (7) of this section, each vapor collection system and closed-vent system shall be inspected according to the procedures and schedule specified in paragraphs (h)(2)(i) and (ii) of this section and each fixed roof, cover, and enclosure shall be inspected according to the procedures and schedule specified in paragraph (h)(2)(iii) of this section.
              (i) If the vapor collection system or closed-vent system is constructed of hard-piping, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section, and
              (B) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.

              (ii) If the vapor collection system or closed-vent system is constructed of ductwork, the owner or operator shall:
              
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section, and
              (B) Conduct annual inspections according to the procedures in paragraph (h)(3) of this section.
              (C) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (iii) For each fixed roof, cover, and enclosure, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section, and
              (B) Conduct semiannual visual inspections for visible, audible, or olfactory indications of leaks.
              (3) Each vapor collection system, closed-vent system, fixed roof, cover, and enclosure shall be inspected according to the procedures specified in paragraphs (h)(3)(i) through (v) of this section.
              (i) Inspections shall be conducted in accordance with Method 21 of 40 CFR part 60, appendix A.
              (ii) Detection instrument performance criteria. (A) Except as provided in paragraph (h)(3)(ii)(B) of this section, the detection instrument shall meet the performance criteria of Method 21 of 40 CFR part 60, appendix A, except the instrument response factor criteria in section 3.1.2(a) of Method 21 shall be for the average composition of the process fluid not each individual VOC in the stream. For process streams that contain nitrogen, air, or other inerts which are not organic HAP or VOC, the average stream response factor shall be calculated on an inert-free basis.
              (B) If no instrument is available at the plant site that will meet the performance criteria specified in paragraph (h)(3)(ii)(A) of this section, the instrument readings may be adjusted by multiplying by the average response factor of the process fluid, calculated on an inert-free basis as described in paragraph (h)(3)(ii)(A) of this section.
              (iii) The detection instrument shall be calibrated before use on each day of its use by the procedures specified in Method 21 of 40 CFR part 60, appendix A.
              (iv) Calibration gases shall be as follows:
              (A) Zero air (less than 10 parts per million hydrocarbon in air); and
              (B) Mixtures of methane in air at a concentration less than 10,000 parts per million. A calibration gas other than methane in air may be used if the instrument does not respond to methane or if the instrument does not meet the performance criteria specified in paragraph (h)(2)(ii)(A) of this section. In such cases, the calibration gas may be a mixture of one or more of the compounds to be measured in air.
              (v) An owner or operator may elect to adjust or not adjust instrument readings for background. If an owner or operator elects to not adjust readings for background, all such instrument readings shall be compared directly to the applicable leak definition to determine whether there is a leak. If an owner or operator elects to adjust instrument readings for background, the owner or operator shall measure background concentration using the procedures in § 63.180(b) and (c). The owner or operator shall subtract background reading from the maximum concentration indicated by the instrument.
              (vi) The background level shall be determined according to the procedures in Method 21 of 40 CFR part 60 appendix A.
              (vii) The arithmetic difference between the maximum concentration indicated by the instrument and the background level shall be compared with 500 parts per million for determining compliance.
              (4) Leaks, as indicated by an instrument reading greater than 500 parts per million above background or by visual inspections, shall be repaired as soon as practicable, except as provided in paragraph (h)(5) of this section.
              (i) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (ii) Repair shall be completed no later than 15 calendar days after the leak is detected, except as provided in paragraph (h)(4)(iii) of this section.
              (iii) For leaks found in vapor collection systems used for transfer operations, repairs shall be completed no later than 15 calendar days after the leak is detected or at the beginning of the next transfer loading operation, whichever is later.

              (5) Delay of repair of a vapor collection system, closed-vent system, fixed roof, cover, or enclosure for which leaks have been detected is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.1251, or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next shutdown.
              (6) Any parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated, as described in paragraph (h)(8) of this section, as unsafe to inspect are exempt from the inspection requirements of paragraphs (h)(2)(i), (ii), and (iii) of this section if:
              (i) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (h)(2)(i), (ii), or (iii) of this section; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (7) Any parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated, as described in paragraph (h)(8) of this section, as difficult to inspect are exempt from the inspection requirements of paragraphs (h)(2)(i), (ii), and (iii)(A) of this section if:
              (i) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years.
              (8) Records shall be maintained as specified in § 63.1259(i) (4) through (9).
              (9) If a closed-vent system subject to this section is also subject to the equipment leak provisions of § 63.1255, the owner or operator shall comply with the provisions of § 63.1255 and is exempt from the requirements of this section.
              (10) Instead of complying with the provisions of paragraphs (h)(2) through (8) of this section, an owner or operator may design a closed-vent system to operate at a pressure below atmospheric pressure. The system shall be equipped with at least one pressure gauge or other pressure measurement device that can be read from a readily accessible location to verify that negative pressure is being maintained in the closed-vent system when the associated control device is operating.
              (i) Planned routine maintenance. During periods of planned routine maintenance when organic HAP emissions are controlled as specified in § 63.1252(h)(2), the owner or operator must monitor the condenser outlet gas temperature according to the procedures specified in paragraph (b)(1)(iii) of this section. During periods of planned routine maintenance when HCl emissions are controlled as specified in § 63.1252(h)(3), the owner or operator must monitor the pH of the scrubber effluent once per day.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52612, Aug. 29, 2000; 66 FR 40134, Aug. 2, 2001; 70 FR 25670, May 13, 2005; 71 FR 20459, Apr. 20, 2006; 76 FR 22601, Apr. 21, 2011]
            
            
              § 63.1259
              Recordkeeping requirements.
              (a) Requirements of subpart A of this part. The owner or operator of an affected source shall comply with the recordkeeping requirements in subpart A of this part as specified in Table 1 of this subpart and in paragraphs (a)(1) through (5) of this section.
              (1) Data retention. Each owner or operator of an affected source shall keep copies of all records and reports required by this subpart for at least 5 years, as specified in § 63.10(b)(1).
              (2) Records of applicability determinations. The owner or operator of a stationary source that is not subject to this subpart shall keep a record of the applicability determination, as specified in § 63.10(b)(3).
              (3) Malfunction records. Each owner or operator of an affected source subject to this subpart shall maintain records of the occurrence and duration of each malfunction of operation (i.e., process equipment), air pollution control equipment, or monitoring equipment. Each owner or operator shall maintain records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.1250(g)(3), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              (4) Recordkeeping requirements for sources with continuous monitoring systems. The owner or operator of an affected source who elects to install a continuous monitoring system shall maintain records specified in § 63.10(c)(1) through (14).
              (5) Application for approval of construction or reconstruction. For new affected sources, each owner or operator shall comply with the provisions in § 63.5 regarding construction and reconstruction, excluding the provisions specified in § 63.5(d)(1)(ii)(H), (d)(2), and (d)(3)(ii).
              (b) Records of equipment operation. The owner or operator must keep the following records up-to-date and readily accessible:
              (1) Each measurement of a control device operating parameter monitored in accordance with § 63.1258 and each measurement of a treatment process parameter monitored in accordance with § 63.1258(g)(2) and (3).
              (2) For processes subject to § 63.1252(e), records of consumption, production, and the rolling average values of the production-indexed HAP and VOC consumption factors.
              (3) For each continuous monitoring system used to comply with this subpart, records documenting the completion of calibration checks and maintenance of continuous monitoring systems.
              (4) For purposes of compliance with the annual mass limits of § 63.1254(a)(2) and (b)(2), daily records of the rolling annual total emissions.
              (5) Records of the following, as appropriate:
              (i) For processes that are in compliance with the percent reduction requirements of § 63.1254(a)(1) or (b)(1) and that contain vents controlled to less than the percent reduction requirement, the records specified in paragraphs (b)(5)(i)(A) through (C) of this section are required.
              (A) Standard batch uncontrolled and controlled emissions for each process;
              (B) Actual uncontrolled and controlled emissions for each nonstandard batch; and
              (C) A record whether each batch operated was considered a standard batch.
              (ii) For processes in compliance with the annual mass limits of § 63.1254(a)(2) or (b)(2), the following records are required:
              (A) The number of batches per year for each batch process;
              (B) The operating hours per year for continuous processes;
              (C) Standard batch uncontrolled and controlled emissions for each process;
              (D) Actual controlled emissions for each batch operated during periods of planned routine maintenance of a CCCD, calculated according to § 63.1258(c).
              (E) Actual uncontrolled and controlled emissions for each nonstandard batch;
              (F) A record whether each batch operated was considered a standard batch.
              (6) Wastewater concentration per POD or process, except as provided in § 63.1256(a)(1)(ii).
              (7) Number of storage tank turnovers per year, if used in an emissions average.
              (8) A schedule or log of each operating scenario updated daily or, at a minimum, each time a different operating scenario is put into operation.
              (9) Description of worst-case operating conditions as required in § 63.1257(b)(8).
              (10) Periods of planned routine maintenance as described in §§ 63.1252(h) and 63.1257(c)(5).
              (11) If the owner or operator elects to comply with § 63.1253(b) or (c) by installing a floating roof, the owner or operator must keep records of each inspection and seal gap measurement in accordance with § 63.123(c) through (e) as applicable.
              (12) If the owner or operator elects to comply with the vapor balancing alternative in § 63.1253(f), the owner or operator must keep records of the DOT certification required by § 63.1253(f)(2) and the pressure relief vent setting and the leak detection records specified in § 63.1253(f)(5).
              (13) All maintenance performed on the air pollution control equipment.
              (c) Records of operating scenarios. The owner or operator of an affected source shall keep records of each operating scenario which demonstrates compliance with this subpart.
              (d) Records of equipment leak detection and repair programs. The owner or operator of any affected source implementing the leak detection and repair (LDAR) program specified in § 63.1255 of this subpart, shall implement the recordkeeping requirements in § 63.1255 of this subpart.
              (e) Records of emissions averaging. The owner or operator of any affected source that chooses to comply with the requirements of § 63.1252(d) shall maintain up-to-date records of the following information:
              (1) An Implementation Plan which shall include in the plan, for all process vents and storage tanks included in each of the averages, the information listed in paragraphs (e)(1)(i) through (v) of this section.
              (i) The identification of all process vents and storage tanks in each emissions average.
              (ii) The uncontrolled and controlled emissions of HAP and the overall percent reduction efficiency as determined in §§ 63.1257(g)(1) through (4) or 63.1257(h)(1) through (3) as applicable.
              (iii) The calculations used to obtain the uncontrolled and controlled HAP emissions and the overall percent reduction efficiency.
              (iv) The estimated values for all parameters required to be monitored under § 63.1258(f) for each process and storage tank included in an average.
              (v) A statement that the compliance demonstration, monitoring, inspection, recordkeeping and reporting provisions in §§ 63.1257(g) and (h), 63.1258(f), and 63.1260(k) that are applicable to each emission point in the emissions average will be implemented beginning on the date of compliance.
              (2) The Implementation Plan must demonstrate that the emissions from the processes and storage tanks proposed to be included in the average will not result in greater hazard or, at the option of the operating permit authority, greater risk to human health or the environment than if the storage tanks and process vents were controlled according to the provisions in §§ 63.1253 and 63.1254, respectively.
              (i) This demonstration of hazard or risk equivalency shall be made to the satisfaction of the operating permit authority.
              (A) The Administrator may require owners and operators to use specific methodologies and procedures for making a hazard or risk determination.
              (B) The demonstration and approval of hazard or risk equivalency shall be made according to any guidance that the Administrator makes available for use or any other technically sound information or methods.
              (ii) An emissions averaging plan that does not demonstrate hazard or risk equivalency to the satisfaction of the Administrator shall not be approved. The Administrator may require such adjustments to the emissions averaging plan as are necessary in order to ensure that the average will not result in greater hazard or risk to human health or the environment than would result if the emission points were controlled according to §§ 63.1253 and 63.1254.
              (iii) A hazard or risk equivalency demonstration must:
              (A) Be a quantitative, comparative chemical hazard or risk assessment;
              (B) Account for differences between averaging and non-averaging options in chemical hazard or risk to human health or the environment; and
              (C) Meet any requirements set by the Administrator for such demonstrations.
              (3) Records as specified in paragraphs (a), (b) and (d) of this section.
              (4) A rolling quarterly calculation of the annual percent reduction efficiency as specified in § 63.1257(g) and (h).
              (f) Records of delay of repair. Documentation of a decision to use a delay of repair due to unavailability of parts, as specified in § 63.1256(i), shall include a description of the failure, the reason additional time was necessary (including a statement of why replacement parts were not kept onsite and when delivery from the manufacturer is scheduled), and the date when the repair was completed.
              (g) Record of wastewater stream or residual transfer. The owner or operator transferring an affected wastewater stream or residual removed from an affected wastewater stream in accordance with § 63.1256(a)(5) shall keep a record of the notice sent to the treatment operator stating that the wastewater stream or residual contains organic HAP which are required to be managed and treated in accordance with the provisions of this subpart.
              (h) Records of extensions. The owner or operator shall keep documentation of a decision to use an extension, as specified in § 63.1256(b)(6)(ii) or (b)(9), in a readily accessible location. The documentation shall include a description of the failure, documentation that alternate storage capacity is unavailable, and specification of a schedule of actions that will ensure that the control equipment will be repaired and the tank will be emptied as soon as practical.
              (i) Records of inspections. The owner or operator shall keep records specified in paragraphs (i)(1) through (9) of this section.
              (1) A record that each waste management unit inspection required by § 63.1256(b) through (f) was performed.
              (2) A record that each inspection for control devices required by § 63.1256(h) was performed.
              (3) A record of the results of each seal gap measurement required by § 63.1256(b)(5) and (f)(3). The records shall include the date of measurement, the raw data obtained in the measurement, and the calculations described in § 63.120(b)(2) through (4).
              (4) Records identifying all parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated as unsafe to inspect in accordance with § 63.1258(h)(6), an explanation of why the equipment is unsafe to inspect, and the plan for inspecting the equipment.
              (5) Records identifying all parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated as difficult to inspect in accordance with § 63.1258(h)(7), an explanation of why the equipment is difficult to inspect, and the plan for inspecting the equipment.
              (6) For each vapor collection system or closed-vent system that contains bypass lines that could divert a vent stream away from the control device and to the atmosphere, the owner or operator shall keep a record of the information specified in either paragraph (i)(6)(i) or (ii) of this section.
              (i) Hourly records of whether the flow indicator specified under § 63.1252(b)(1) was operating and whether a diversion was detected at any time during the hour, as well as records of the times and durations of all periods when the vent stream is diverted from the control device or the flow indicator is not operating.
              (ii) Where a seal mechanism is used to comply with § 63.1252(b)(2), hourly records of flow are not required. In such cases, the owner or operator shall record that the monthly visual inspection of the seals or closure mechanisms has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type lock has been checked out, and records of any car-seal that has broken.
              (7) For each inspection conducted in accordance with § 63.1258(h)(2) and (3) during which a leak is detected, a record of the information specified in paragraphs (i)(7)(i) through (ix) of this section.
              (i) Identification of the leaking equipment.
              (ii) The instrument identification numbers and operator name or initials, if the leak was detected using the procedures described in § 63.1258(h)(3); or a record that the leak was detected by sensory observations.
              (iii) The date the leak was detected and the date of the first attempt to repair the leak.
              (iv) Maximum instrument reading measured by the method specified in § 63.1258(h)(4) after the leak is successfully repaired or determined to be nonrepairable.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.

              (vi) The name, initials, or other form of identification of the owner or operator (or designee) whose decision it was that repair could not be effected without a shutdown.
              
              (vii) The expected date of successful repair of the leak if a leak is not repaired within 15 calendar days.
              (viii) Dates of shutdowns that occur while the equipment is unrepaired.
              (ix) The date of successful repair of the leak.
              (8) For each inspection conducted in accordance with § 63.1258(h)(3) during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (9) For each visual inspection conducted in accordance with § 63.1258(h)(2)(i)(B) or (h)(2)(iii)(B) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52613, Aug. 29, 2000; 66 FR 40135, Aug. 2, 2001; 70 FR 25670, May 13, 2005; 71 FR 20459, Apr. 20, 2006; 76 FR 22601, Apr. 21, 2011]
            
            
              § 63.1260
              Reporting requirements.
              (a) The owner or operator of an affected source shall comply with the reporting requirements of paragraphs (b) through (n) of this section. Applicable reporting requirements of §§ 63.9 and 63.10 are also summarized in Table 1 of this subpart.
              (b) Initial notification. The owner or operator shall submit the applicable initial notification in accordance with § 63.9(b) or (d).
              (c) Application for approval of construction or reconstruction. An owner or operator who is subject to § 63.5(b)(3) shall submit to the Administrator an application for approval of the construction of a new major affected source, the reconstruction of a major affected source, or the reconstruction of a major source such that the source becomes a major affected source subject to the standards. The application shall be prepared in accordance with § 63.5(d).
              (d) Notification of CMS performance evaluation. An owner or operator who is required by the Administrator to conduct a performance evaluation for a continuous monitoring system shall notify the Administrator of the date of the performance evaluation as specified in § 63.8(e)(2).
              (e) Precompliance report. The Precompliance report shall be submitted at least 6 months prior to the compliance date of the standard. For new sources, the Precompliance report shall be submitted to the Administrator with the application for approval of construction or reconstruction. The Administrator shall have 90 days to approve or disapprove the plan. The plan shall be considered approved if the Administrator either approves the plan in writing, or fails to disapprove the plan in writing. The 90 day period shall begin when the Administrator receives the request. If the request is denied, the owner or operator must still be in compliance with the standard by the compliance date. To change any of the information submitted in the report, the owner or operator shall notify the Administrator 90 days before the planned change is to be implemented; the change shall be considered approved if the Administrator either approves the change in writing, or fails to disapprove the change in writing. The Precompliance report shall include:
              (1) Requests for approval to use alternative monitoring parameters or requests to set monitoring parameters according to § 63.1258(b)(4).
              (2) Descriptions of the daily or per batch demonstrations to verify that control devices subject to § 63.1258(b)(1)(i) are operating as designed.
              (3) A description of test conditions, and the corresponding monitoring parameter values for parameters that are set according to § 63.1258(b)(3)(ii)(C).
              (4) For owners and operators complying with the requirements of § 63.1252(e), the P2 demonstration summary required in § 63.1257(f).
              (5) Data and rationale used to support an engineering assessment to calculate uncontrolled emissions from process vents as required in § 63.1257(d)(2)(ii).
              (6) Data and other information supporting the determination of annual average concentrations by process simulation as required in § 63.1257(e)(1)(ii).

              (7) Bench scale or pilot-scale test data and rationale used to determine annual average concentrations as required in § 63.1257(e)(1)(ii)(C).
              
              (f) Notification of Compliance Status report. The Notification of Compliance Status report required under § 63.9 shall be submitted no later than 150 days after the compliance date and shall include:
              (1) The results of any applicability determinations, emission calculations, or analyses used to identify and quantify HAP emissions from the affected source.
              (2) The results of emissions profiles, performance tests, engineering analyses, design evaluations, or calculations used to demonstrate compliance. For performance tests, results should include descriptions of sampling and analysis procedures and quality assurance procedures.
              (3) Descriptions of monitoring devices, monitoring frequencies, and the values of monitored parameters established during the initial compliance determinations, including data and calculations to support the levels established.
              (4) Listing of all operating scenarios.
              (5) Descriptions of worst-case operating and/or testing conditions for control devices.
              (6) Identification of emission points subject to overlapping requirements described in § 63.1250(h) and the authority under which the owner or operator will comply.
              (7) Anticipated periods of planned routine maintenance of a CCCD subject to § 63.1252(h) during the period between the compliance date and the end of the period covered by the first Periodic report, and if applicable, the rationale for why the planned routine maintenance must be performed while a process with a vent subject to § 63.1254(a)(3) will be operating.
              (g) Periodic reports. An owner or operator shall prepare Periodic reports in accordance with paragraphs (g)(1) and (2) of this section and submit them to the Administrator.
              (1) Submittal schedule. Except as provided in paragraphs (g)(1)(i), (ii), and (iii) of this section, an owner or operator shall submit Periodic reports semiannually. The first report shall be submitted no later than 240 days after the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due. Each subsequent Periodic report shall cover the 6-month period following the preceding period.
              (i) When the Administrator determines on a case-by-case basis that more frequent reporting is necessary to accurately assess the compliance status of the affected source; or
              (ii) Quarterly reports shall be submitted when the source experiences an exceedance of a temperature limit monitored according to the provisions of § 63.1258(b)(1)(iii) or an exceedance of the outlet concentration monitored according to the provisions of § 63.1258(b)(1)(x) or (b)(5). Once an affected source reports quarterly, the affected source shall follow a quarterly reporting format until a request to reduce reporting frequency is approved. If an owner or operator submits a request to reduce the frequency of reporting, the provisions in § 63.10(e)(3)(ii) and (iii) shall apply, except that the phrase “excess emissions and continuous monitoring system performance report and/or summary report” shall mean “Periodic report” for the purposes of this section.
              (iii) When a new operating scenario has been operated since the last report, in which case quarterly reports shall be submitted.
              (2) Content of Periodic report. The owner or operator shall include the information in paragraphs (g)(2)(i) through (vii) of this section, as applicable.
              (i) Each Periodic report must include the information in § 63.10(e)(3)(vi)(A) through (I) and (K) through (M). For each continuous monitoring system, the Periodic report must also include the information in § 63.10(e)(3)(vi)(J).
              (ii) If the total duration of excess emissions, parameter exceedances, or excursions for the reporting period is 1 percent or greater of the total operating time for the reporting period, or the total continuous monitoring system downtime for the reporting period is 5 percent or greater of the total operating time for the reporting period, the Periodic report must include the information in paragraphs (g)(2)(ii)(A) through (D) of this section.

              (A) Monitoring data, including 15-minute monitoring values as well as daily average values of monitored parameters, for all operating days when the average values were outside the ranges established in the Notification of Compliance Status report or operating permit.
              (B) Duration of excursions, as defined in § 63.1258(b)(7).
              (C) Operating logs and operating scenarios for all operating scenarios for all operating days when the values are outside the levels established in the Notification of Compliance Status report or operating permit.
              (D) When a continuous monitoring system is used, the information required in § 63.10(c)(5) through (13).
              (iii) For each inspection conducted in accordance with § 63.1258(h)(2) or (3) during which a leak is detected, the records specified in § 63.1259(i)(7) must be included in the next Periodic report.
              (iv) For each vapor collection system or closed vent system with a bypass line subject to § 63.1252(b)(1), records required under § 63.1259(i)(6)(i) of all periods when the vent stream is diverted from the control device through a bypass line. For each vapor collection system or closed vent system with a bypass line subject to § 63.1252(b)(2), records required under § 63.1259(i)(6)(ii) of all periods in which the seal mechanism is broken, the bypass valve position has changed, or the key to unlock the bypass line valve was checked out.
              (v) The information in paragraphs (g)(2)(v)(A) through (D) of this section shall be stated in the Periodic report, when applicable.
              (A) No excess emissions.
              (B) No exceedances of a parameter.
              (C) No excursions.
              (D) No continuous monitoring system has been inoperative, out of control, repaired, or adjusted.
              (vi) The information specified in paragraphs (g)(2)(vi)(A) through (C) for periods of planned routine maintenance.
              (A) For each storage tank subject to control requirements, periods of planned routine maintenance during which the control device does not meet the specifications of § 63.1253(b) through (d).
              (B) For a CCCD subject to § 63.1252(h), periods of planned routine maintenance during the current reporting period and anticipated periods of planned routine maintenance during the next reporting period.
              (C) Rationale for why planned routine maintenance of a CCCD subject to § 63.1252(h) must be performed while a process with a vent subject to § 63.1254(a)(3) will be operating, if applicable. This requirement applies only if the rationale is not in, or differs from that in, the Notification of Compliance Status report.
              (vii) Each new operating scenario which has been operated since the time period covered by the last Periodic report. For each new operating scenario, the owner or operator shall provide verification that the operating conditions for any associated control or treatment device have not been exceeded, and that any required calculations and engineering analyses have been performed. For the initial Periodic report, each operating scenario for each process operated since the due date of the Notification of Compliance Status Report shall be submitted.
              (viii) If the owner or operator elects to comply with the provisions of § 63.1253(b) or (c) by installing a floating roof, the owner or operator shall submit the information specified in § 63.122(d) through (f) as applicable. References to § 63.152 from § 63.122 shall not apply for the purposes of this subpart.
              (h) Notification of process change. (1) Except as specified in paragraph (h)(2) of this section, whenever a process change is made, or a change in any of the information submitted in the Notification of Compliance Status Report, the owner or operator shall submit the information specified in paragraphs (h)(1)(i) through (iv) of this section with the next Periodic report required under paragraph (g) of this section.
              (i) A brief description of the process change.
              (ii) A description of any modifications to standard procedures or quality assurance procedures.
              (iii) Revisions to any of the information reported in the original Notification of Compliance Status Report under paragraph (f) of this section.

              (iv) Information required by the Notification of Compliance Status Report under paragraph (f) of this section for changes involving the addition of processes or equipment.
              (2) An owner or operator must submit a report 60 days before the scheduled implementation date of either of the following:
              (i) Any change in the activity covered by the Precompliance report.
              (ii) A change in the status of a control device from small to large.
              (i) The owner or operator shall submit a report of the number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.1250(g)(3), including actions taken to correct a malfunction. The report shall be submitted on the same schedule as the periodic reports required under paragraph (g) of this section.
              (j) Reports of LDAR programs. The owner or operator of any affected source implementing the LDAR program specified in § 63.1255 of this subpart shall implement the reporting requirements in § 63.1255 of this subpart. Copies of all reports shall be retained as records for a period of 5 years, in accordance with the requirements of § 63.10(b)(1).
              (k) Reports of emissions averaging. The owner or operator of any affected source that chooses to comply with the requirements of § 63.1252(d) shall submit the implementation plan described in § 63.1259(e) 6 months prior to the compliance date of the standard and the following information in the periodic reports:
              (1) The records specified in § 63.1259(e) for each process or storage tank included in the emissions average;
              (2) All information as specified in paragraph (g) of this section for each process or storage tank included in the emissions average;
              (3) Any changes of the processes or storage tanks included in the average.
              (4) The calculation of the overall percent reduction efficiency for the reporting period.
              (5) Changes to the Implementation Plan which affect the calculation methodology of uncontrolled or controlled emissions or the hazard or risk equivalency determination.
              (6) Every second semiannual or fourth quarterly report, as appropriate, shall include the results according to § 63.1259(e)(4) to demonstrate the emissions averaging provisions of §§ 63.1252(d), 63.1257(g) and (h), 63.1258(f), and 63.1259(f) are satisfied.
              (l) Notification of performance test and test plan. The owner or operator of an affected source shall notify the Administrator of the planned date of a performance test at least 60 days before the test in accordance with § 63.7(b). The owner or operator also must submit the test plan required by § 63.7(c) and the emission profile required by 63.1257(b)(8)(ii) with the notification of the performance test.
              (m) Request for extension of compliance. An owner or operator may submit to the Administrator a request for an extension of compliance in accordance with § 63.1250(f)(4).

              (n)(1) As of January 1, 2012, and within 60 days after the date of completing each performance test, as defined in § 63.2 and as required in this subpart, you must submit performance test data, except opacity data, electronically to EPA's Central Data Exchange by using the ERT (see http://www.epa.gov/ttn/chief/ert/ert tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (2) All reports required by this subpart not subject to the requirements in paragraphs (n)(1) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, these reports may be submitted on electronic media. The Administrator retains the right to require submittal of reports subject to paragraph (n)(1) of this section in paper format.
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52614, Aug. 29, 2000; 66 FR 40135, Aug. 2, 2001; 76 FR 22601, Apr. 21, 2011]
            
            
              
              § 63.1261
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1250 and 63.1252 through 63.1256. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37356, June 23, 2003]
            
            
              Pt. 63, Subpt. GGG, Table 1
              Table 1 to Subpart GGG of Part 63—General Provisions Applicability to Subpart GGG
              
                
                  General provisions reference
                  Summary of requirements
                  Applies to subpart GGG
                  Comments
                
                
                  63.1(a)(1)
                  General applicability of the General Provisions
                  Yes
                  Additional terms defined in § 63.1251; when overlap between subparts A and GGG of this part, subpart GGG takes precedence.
                
                
                  63.1(a)(2-7)
                  
                  Yes
                  
                
                
                  63.1(a)(8)
                  
                  No
                  Discusses state programs.
                
                
                  63.1(a)(9-14)
                  
                  Yes
                  
                
                
                  63.1(b)(1)
                  Initial applicability determination
                  Yes
                  Subpart GGG clarifies the applicability in § 63.1250.
                
                
                  63.1(b)(2)
                  Title V operating permit—see part 70
                  Yes
                  All major affected sources are required to obtain a title V permit.
                
                
                  63.1(b)(3)
                  Record of the applicability determination
                  Yes
                  All affected sources are subject to subpart GGG according to the applicability definition of subpart GGG.
                
                
                  63.1(c)(1)
                  Applicability after standards are set
                  Yes
                  Subpart GGG clarifies the applicability of each paragraph of subpart A to sources subject to subpart GGG.
                
                
                  63.1(c)(2)
                  Title V permit requirement
                  No
                  All major affected sources are required to obtain a title V permit. Area sources are not subject to subpart GGG.
                
                
                  63.1(c)(3)
                  Reserved
                  
                  
                
                
                  63.1(c)(4)
                  Requirements for existing source that obtains an extension of compliance
                  Yes
                  
                
                
                  § 63.1(c)(5)
                  Notification requirements for an area source that increases HAP emissions to major source levels
                  Yes
                  
                
                
                  63.1(d)
                  [Reserved]
                  NA
                
                
                  63.1(e)
                  Applicability of permit program before a relevant standard has been set
                  Yes
                
                
                  63.2
                  Definitions.
                  Yes
                  Additional terms defined in § 63.1251; when overlap between subparts A and GGG of this part occurs, subpart GGG takes precedence.
                
                
                  63.3
                  Units and abbreviations.
                  Yes
                  Other units used in subpart GGG are defined in that subpart.
                
                
                  
                  63.4
                  Prohibited activities.
                  Yes
                
                
                  63.5(a)
                  Construction and reconstruction—applicability
                  Yes
                  Except replace the terms “source” and “stationary source” with “affected source”.
                
                
                  63.5(b)(1)
                  Upon construction, relevant standards for new sources
                  Yes
                
                
                  63.5(b)(2)
                  [Reserved]
                  NA
                
                
                  63.5(b)(3)
                  New construction/reconstruction
                  Yes
                  Except for changes and additions authorized under § 52.2454 of this title. However, the requirement to submit the Precompliance report at least 90 days before the compliance date still applies.
                
                
                  63.5(b)(4)
                  Construction/reconstruction notification
                  Yes
                
                
                  63.5(b)(5)
                  Construction/reconstruction compliance
                  Yes
                
                
                  63.5(b)(6)
                  Equipment addition or process change
                  Yes
                
                
                  63.5(c)
                  [Reserved]
                  NA
                
                
                  63.5(d)
                  Application for approval of construction/reconstruction
                  Yes
                  Except for certain provisions identified in 63.1259(a)(5)
                
                
                  § 63.5(e)
                  Construction/reconstruction approval
                  Yes
                  
                
                
                  63.5(f)
                  Construction/reconstruction approval based on prior State review.
                  Yes
                  Except replace “source” with “affected source”.
                
                
                  63.6(a)(1)
                  Compliance with standards and maintenance requirements
                  Yes
                
                
                  63.6(a)(2)
                  Requirements for area source that increases emissions to become major
                  Yes
                
                
                  63.6(b)(1-2)
                  Compliance dates for new and reconstructed sources
                  No
                  Subpart GGG specifies compliance dates.
                
                
                  63.6(b)(3-6)
                  Compliance dates for area sources that become major sources
                  Yes
                
                
                  63.6 (b)(7)
                  Compliance dates for new sources resulting from new unaffected area sources becoming subject to standards
                  No
                  Subpart GGG specifies NS applicability and compliance dates
                
                
                  63.6(c)
                  Compliance dates for existing sources
                  Yes
                  Except replace “source” with “affected source”. Subpart GGG specifies compliance dates.
                
                
                  § 63.6(e)(1)(i)
                  Requirements during periods of startup, shutdown, and malfunction
                  No
                  See 63.1250(g)(3) for general duty requirement. Any cross-reference to 63.6(e)(1)(i) in any other general provision incorporated by reference shall be treated as a cross-reference to 63.1250(g)(3).
                
                
                  § 63.6(e)(1)(ii)
                  Malfunction correction requirements
                  No.
                
                
                  § 63.6(e)(1)(iii)
                  Enforceability of operation and maintenance requirements
                  Yes.
                
                
                  § 63.6(e)(2)
                  Reserved
                  No
                  Section reserved.
                
                
                  § 63.6(e)(3)
                  Startup, shutdown, and malfunction plan requirements
                  No.
                
                
                  63.6(f)(1)
                  Applicability of nonopacity emission standards
                  No.
                
                
                  63.6(f)(2)-(3)
                  Methods of determining compliance and findings compliance
                  Yes.
                
                
                  63.6(g)
                  Use of an alternative nonopacity emission standard
                  Yes.
                
                
                  63.6(h)
                  Opacity and visible emission standards
                  No
                  Subpart GGG does not contain any opacity or visible emission standards.
                
                
                  § 63.6(i)(1) through (7)
                  Requests for compliance extensions
                  No
                  § 63.1250(f)(6) specifies provisions for compliance extensions.
                
                
                  § 63.6(i)(8) through (14)
                  Approval of compliance extensions
                  Yes
                  Except references to § 63.6(i)(4) through (6) mean § 63.1250(f)(6).
                
                
                  63.6(j)
                  Exemption from compliance with emission standards
                  Yes
                
                
                  63.7(a)(1)
                  Performance testing requirements
                  Yes
                  Subpart GGG also specifies required testing and compliance procedures.
                
                
                  63.7(a)(2)(i)-(ix)
                  
                  Yes
                  Except substitute “150 days” instead of “180 days.”
                
                
                  63.7(a)(3)
                  
                  Yes
                
                
                  63.7(b)(1)
                  Notification of performance test
                  Yes
                
                
                  63.7(b)(2)
                  Notification of delay in conducting a scheduled performance test
                  Yes
                
                
                  
                  63.7(c)
                  Quality assurance program
                  Yes
                  Except that the test plan must be submitted with the notification of the performance test.
                
                
                  63.7(d)
                  Performance testing facilities.
                  Yes
                  Except replace “source” with “affected source”.
                
                
                  63.7(e)(1)
                  Conduct of performance tests
                  No
                  See 63.1257(a) text. Any cross-reference to 63.7(e)(1) in any other general provision incorporated by reference shall be treated as a cross-reference to 63.1257(a).
                
                
                  63.7(e)(2)-(4)
                  Performance tests requirements
                  Yes.
                
                
                  63.7(f)
                  Use of alternative test method
                  Yes
                
                
                  63.7(g)
                  Data analysis, recordkeeping, and reporting
                  Yes
                
                
                  63.7(h)
                  Waiver of performance tests
                  Yes
                
                
                  63.8(a)
                  Monitoring requirements
                  Yes
                  See § 63.1258.
                
                
                  63.8(b)(1)
                  Conduct of monitoring
                  Yes
                
                
                  63.8(b)(2)
                  CMS and combined effluents
                  No
                  § 63.1258 of subpart GGG provides specific CMS requirements.
                
                
                  63.8(b)(3)-(c)(4)
                  CMS requirements
                  Yes
                  § 63.1259 also specifies recordkeeping for CMS.
                
                
                  63.8(c)(5)
                  COMS operation requirements
                  No
                
                
                  63.8(c)(6)-(8)
                  CMS calibration and malfunction provisions
                  No
                  Calibration procedures are provided in § 63.1258.
                
                
                  63.8(d)(1)-(2)
                  CMS quality control program requirements
                  Yes.
                
                
                  63.8(d)(3)
                  CMS quality control program recordkeeping requirements
                  Yes, except for last sentence
                
                
                  63.8(e)(1)
                  Performance evaluations of CMS
                  Yes
                
                
                  63.8(e)(2)
                  Notification of performance evaluation
                  Yes
                  
                
                
                  63.8(e)(3-4)
                  CMS requirements/alternatives
                  Yes
                  
                
                
                  § 63.8(e)(5)(i)
                  Reporting performance evaluation results
                  Yes
                  See § 63.1260(a).
                
                
                  63.1260 (a).
                
                
                  63.8(e)(5)(ii)
                  Results of COMS performance evaluation
                  No
                  Subpart GGG does not contain any opacity or visible emission standards.
                
                
                  63.8(f)-(g)
                  Alternative monitoring method/reduction of monitoring data
                  Yes
                  
                
                
                  63.9(a)-(d)
                  Notification requirements—Applicability and general information
                  Yes
                  § 63.1260 (b) also specifies initial notification requirement.
                
                
                  63.9(e)
                  Notification of performance test
                  Yes
                  § 63.1260 (l) also specifies notification requirement for performance test.
                
                
                  63.9(f)
                  Notification of opacity and visible emissions observations
                  No
                  Subpart GGG does not contain any opacity or visible emission standards.
                
                
                  63.9(g)(1)
                  Additional notification requirements for sources with CMS
                  Yes
                  § 63.1260 (d) also specifies notification requirement for performance evaluation.
                
                
                  63.9(g)(2)
                  Notification of compliance with opacity emission standard
                  No
                  Subpart GGG does not contain any opacity or visible emission standards.
                
                
                  63.9(g)(3)
                  Notification that criterion to continue use of alternative to relative accuracy testing has been exceeded
                  Yes
                  § 63.1260 (d) also specifies notification requirement for performance evaluation.
                
                
                  63.9(h)
                  Notification of compliance status
                  Yes
                  Specified in § 63.1260(f). Due 150 days after compliance date.
                
                
                  63.9(i)
                  Adjustment to time periods or postmark deadlines for submittal and review of required communications
                  Yes
                  
                
                
                  63.9(j)
                  Change in information provided
                  No
                  Subpart GGG specifies procedures for notification of changes.
                
                
                  63.10(a)
                  Recordkeeping requirements
                  Yes
                
                
                  63.1259.
                
                
                  63.10(b)(1)
                  Records retention
                  Yes
                  Also stated in § 63.1259.
                
                
                  63.10(b)(2)
                  Information and documentation to support notifications
                  No
                  Subpart GGG specifies recordkeeping requirements.
                
                
                  63.10(b)(3)
                  Records retention for sources not subject to relevant standard
                  Yes
                  Also stated in § 63.1259 (a)(2).
                
                
                  63.10(c)(1)-(9)
                  Additional recordkeeping requirements for sources with continuous monitoring systems
                  Yes.
                
                
                  63.10(c)(10)
                  Malfunction recordkeeping requirement
                  No
                  Subpart GGG specifies recordkeeping requirements.
                
                
                  63.10(c)(11)
                  Malfunction corrective action recordkeeping requirement
                  No
                  Subpart GGG specifies recordkeeping requirements.
                
                
                  
                  63.10(c)(12)-(14)
                  Additional recordkeeping requirements for sources with continuous monitoring systems
                  Yes.
                
                
                  63.10(c)(15)
                  Additional SSM recordkeeping requirements
                  No.
                
                
                  63.10(d)(1)-(2)
                  General reporting requirements
                  Yes.
                
                
                  63.10(d)(3)
                  Reporting results of opacity or visible emissions observations
                  No
                  Subpart GGG does not include any opacity or visible emission standards.
                
                
                  63.10(d)(4)
                  Progress report requirements
                  Yes.
                
                
                  63.10(d)(5)
                  Startup, shutdown, and malfunction report requirements
                  No
                  Subpart GGG specifies reporting requirements.
                
                
                  63.10(e)
                  Additional CMS reporting requirements
                  Yes
                
                
                  63.10(f)
                  Waiver of recordkeeping or reporting requirements.
                  Yes
                
                
                  63.11
                  Control device and equipment leak work practice requirements
                  Yes
                
                
                  63.13
                  Addresses of State air pollution control agencies
                  Yes
                
                
                  63.14
                  Incorporations by reference
                  Yes
                
                
                  63.15
                  Availability of information and confidentiality
                  Yes
                
              
              [63 FR 50326, Sept. 21, 1998, as amended at 65 FR 52614, Aug. 29, 2000; 66 FR 40136, Aug. 2, 2001; 73 FR 78213, Dec. 22, 2008; 76 FR 22601, Apr. 21, 2011]
            
            
              Pt. 63, Subpt. GGG, Table 2
              Table 2 to Subpart GGG of Part 63—Partially Soluble HAP
              
                
                  1,1,1-Trichloroethane (methyl chloroform)
                  Chloroform
                
                
                  1,1,2,2-Tetrachloroethane
                  Chloromethane
                
                
                  1,1,2-Trichloroethane
                  Chloroprene
                
                
                  1,1-Dichloroethylene (vinylidene chloride)
                  Cumene
                
                
                  1,2-Dibromoethane
                  Dichloroethyl ether
                
                
                  1,2-Dichloroethane (ethylene dichloride)
                  Dinitrophenol
                
                
                  1,2-Dichloropropane
                  Epichlorohydrin
                
                
                  1,3-Dichloropropene
                  Ethyl acrylate
                
                
                  2,4,5-Trichlorophenol
                  Ethylbenzene
                
                
                  2-Butanone (mek)
                  Ethylene oxide
                
                
                  1,4-Dichlorobenzene
                  Hexachlorobenzene
                
                
                  2-Nitropropane
                  Hexachlorobutadiene
                
                
                  4-Methyl-2-pentanone (MIBK)
                  Hexachloroethane
                
                
                  Acetaldehyde
                  Methyl methacrylate
                
                
                  Acrolein
                  Methyl-t-butyl ether
                
                
                  Acrylonitrile
                  Methylene chloride
                
                
                  Allyl chloride
                  N,N-dimethylaniline
                
                
                  Benzene
                  Propionaldehyde
                
                
                  Benzyl chloride
                  Propylene oxide
                
                
                  Biphenyl
                  Styrene
                
                
                  Bromoform (tribromomethane)
                  Tetrachloroethene (perchloroethylene)
                
                
                  Bromomethane
                  Tetrachloromethane (carbon tetrachloride
                
                
                  Butadiene
                  Toluene
                
                
                  Carbon disulfide
                  Trichlorobenzene (1,2,4-)
                
                
                  Chlorobenzene
                  Trichloroethylene
                
                
                  Chloroethane (ethyl chloride)
                  Trimethylpentane
                
                
                  Vinyl acetate
                  Xylene (p)
                
                
                  Vinyl chloride
                  N-hexane
                
                
                  Xylene (m)
                
                
                  Xylene (o)
                
              
              [66 FR 40136, Aug. 2, 2001]
            
            
              Pt. 63, Subpt. GGG, Table 3
              Table 3 to Subpart GGG of Part 63—Soluble HAP
              
                
                  Compound
                
                
                  1,1-Dimethylhydrazine.
                
                
                  1,4-Dioxane.
                
                
                  Acetonitrile.
                
                
                  Acetophenone.
                
                
                  Diethyl sulfate.
                
                
                  Dimethyl sulfate.
                
                
                  Dinitrotoluene.
                
                
                  Ethylene glycol dimethyl ether.
                
                
                  Ethylene glycol monobutyl ether acetate.
                
                
                  
                  Ethylene glycol monomethyl ether acetate.
                
                
                  Isophorone.
                
                
                  Methanol (methyl alcohol).
                
                
                  Nitrobenzene.
                
                
                  Toluidene.
                
                
                  Triethylamine.
                
              
              [66 FR 40137, Aug. 2, 2001]
            
            
              Pt. 63, Subpt. GGG, Table 4
              Table 4 to Subpart GGG of Part 63—Monitoring Requirements for Control Devices a
              
              
                
                  Control device
                  Monitoring equipment required
                  Parameters to be monitored
                  Frequency
                
                
                  All control devices

                  1. Flow indicator installed at all bypass lines to the atmosphere and equipped with continuous recorder or
                  

                  1. Presence of flow diverted from the control device to the atmosphere or
                  
                  Hourly records of whether the flow indicator was operating and whether a diversion was detected at any time during each hour.
                
                
                   
                  2. Valves sealed closed with car-seal or lock-and-key configuration
                  2. Monthly inspections of sealed valves
                  Monthly.
                
                
                  Scrubber
                  Liquid flow rate or pressure drop mounting device. Also a pH monitor if the scrubber is used to control acid emissions
                  1. Liquid flow rate into or out of the scrubber or the pressure drop across the scrubber
                  1. Every 15 minutes.
                
                
                   
                  
                  2. pH of effluent scrubber liquid
                  2. Once a day.
                
                
                  Thermal incinerator
                  Temperature monitoring device installed in firebox or in ductwork immediately downstream of firebox b
                  
                  Firebox temperature
                  Every 15 minutes.
                
                
                  Catalytic incinerator
                  Temperature monitoring device installed in gas stream immediately before and after catalyst bed
                  Temperature difference across catalyst bed
                  Every 15 minutes.
                
                
                  Flare
                  Heat sensing device installed at the pilot light
                  Presence of a flame at the pilot light
                  Every 15 minutes.
                
                
                  Boiler or process heater <44 mega watts and vent stream is not mixed with the primary fuel
                  Temperature monitoring device installed in firebox b
                  
                  Combustion temperature
                  Every 15 minutes.
                
                
                  Condenser
                  Temperature monitoring device installed at condenser exit
                  Condenser exit (product side) temperature
                  Every 15 minutes.
                
                
                  Carbon adsorber (nonregenerative)
                  None
                  Operating time since last replacement
                  N/A.
                
                
                  Carbon adsorber (regenerative)
                  Stream flow monitoring device, and
                  
                  1. Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s)
                  1. For each regeneration cycle, record the total regeneration stream mass or volumetric flow.
                
                
                   
                  Carbon bed temperature monitoring device
                  2. Temperature of carbon bed after regeneration
                  2. For each regeneration cycle, record the maximum carbon bed-temperature.
                
                
                   
                  
                  3. Temperature of carbon bed within 15 minutes of completing any cooling cycle(s)
                  3. Within 15 minutes of completing any cooling cycle, record the carbon bed temperature.
                
                
                   
                  
                  4. Operating time since end of last regeneration
                  4. Operating time to be based on worst-case conditions.
                
                
                   
                  
                  5. Check for bed poisoning
                  5. Yearly.
                
                
                  a As an alternative to the monitoring requirements specified in this table, the owner or operator may use a CEM meeting the requirements of Performance Specifications 8 or 9 of appendix B of part 60 to monitor TOC every 15 minutes.
                
                  b Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
              
            
            
              Pt. 63, Subpt. GGG, Table 5

              Table 5 to Subpart GGG of Part 63—Control Requirements for Items of Equipment That Meet the Criteria of § 63.1252(f)
              
                
                  Item of equipment
                  Control requirement a
                  
                
                
                  Drain or drain hub
                  (a) Tightly fitting solid cover (TFSC); or
                
                
                  
                   
                  (b) TFSC with a vent to either a process or to a control device meeting the requirements of § 63.1256(h)(2); or
                
                
                   
                  (c) Water seal with submerged discharge or barrier to protect discharge from wind.
                
                
                  Manhole b
                  
                  (a) TFSC; or
                
                
                   
                  (b) TSFC with a vent to either a process or to a control device meeting the requirements of § 63.1256(h)(2); or
                
                
                   
                  (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                
                
                  Lift station
                  (a) TFSC; or
                
                
                   
                  (b) TFSC with a vent to either a process or to a control device meeting the requirements of § 63.1256(h)(2); or
                
                
                   
                  (c) If the lift station is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter. The lift station shall be level controlled to minimize changes in the liquid level.
                
                
                  Trench
                  (a) TFSC; or
                
                
                   
                  (b) TFSC with a vent to either a process or to a control device meeting the requirements of § 63.1256(h)(2); or
                
                
                   
                  (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                
                
                  Pipe
                  Each pipe shall have no visible gaps in joints, seals, or other emission interfaces.
                
                
                  Oil/Water separator
                  (a) Equip with a fixed roof and route vapors to a process or equip with a closed-vent system that routes vapors to a control device meeting the requirements of § 63.1256(h)(2); or
                
                
                   
                  (b) Equip with a floating roof that meets the equipment specifications of § 60.693(a)(1)(i), (a)(1)(ii), (a)(2), (a)(3), and (a)(4).
                
                
                  Tank
                  Maintain a fixed roof and consider vents as process vents. c
                  
                
                
                  a Where a tightly fitting solid cover is required, it shall be maintained with no visible gaps or openings, except during periods of sampling, inspection, or maintenance.
                
                  b Manhole includes sumps and other points of access to a conveyance system.
                
                  c A fixed roof may have openings necessary for proper venting of the tank, such as pressure/vacuum vent, j-pipe vent.
              
              [65 FR 52616, Aug. 29, 2000]
            
            
              Pt. 63, Subpt. GGG, Table 6
              Table 6 to Subpart GGG of Part 63—Wastewater—Compliance Options for Wastewater Tanks
              
                
                  Capacity, m3
                  
                  Maximum true vapor pressure, kPa
                  Control requirements
                
                
                  <75
                  
                  § 63.1256(b)(1).
                
                
                  >75 and <151
                  <13.1
                  § 63.1256(b)(1).
                
                
                   
                  >13.1
                  § 63.1256(b)(2).
                
                
                  >151
                  <5.2
                  § 63.1256(b)(1).
                
                
                   
                  >5.2
                  § 63.1256(b)(2).
                
              
            
            
              Pt. 63, Subpt. GGG, Table 7
              Table 7 to Subpart GGG of Part 63—Wastewater—Inspection and Monitoring Requirements for Waste Management Units
              
                
                  To comply with
                  Inspection or monitoring requirement
                  Frequency of inspection or monitoring
                  Method
                
                
                  TANKS:
                
                
                  63.1256(b)(3)(i)
                  Inspect fixed roof and all openings for leaks
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(b)(4)
                  Inspect floating roof in accordance with §§ 63.120(a)(2) and (a)(3)
                  See §§ 63.120(a)(2) and (a)(3)
                  Visual.
                
                
                  63.1256(b)(5)
                  Measure floating roof seal gaps in accordance with §§ 63.120(b)(2)(i) through (b)(4)
                  
                  See § 63.120(b)(2)(i) through (b)(4).
                
                
                   
                  —Primary seal gaps
                  Initially Once every 5 years (annually if no secondary seal).
                  
                
                
                   
                  —Secondary seal gaps
                  Initially Semiannually
                  
                
                
                  63.1256(b)(7)63.1256(b)(8)
                  
                  Inspect wastewater tank for control equipment failures and improper work practices
                  Initially Semiannually
                  Visual.
                
                
                  
                  SURFACE IMPOUNDMENTS:
                
                
                  63.1256(c)(1)(i)
                  Inspect cover and all openings for leaks
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(c)(2)
                  Inspect surface impoundment for control equipment failures and improper work practices
                  Initially Semiannually
                  Visual.
                
                
                  CONTAINERS:
                
                
                  63.1256(d)(1)(i)63.1256(d)(1)(ii)
                  
                  Inspect cover and all openings for leaks
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(d)(3)(i)
                  Inspect enclosure and all openings for leaks
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(d)(4)
                  Inspect container for control equipment failures and improper work practices
                  Initially Semiannually
                  Visual.
                
                
                  INDIVIDUAL DRAIN SYSTEMS a:
                
                
                  63.1256(e)(1)(i)
                  Inspect cover and all openings to ensure there are no gaps, cracks, or holes
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(e)(2)
                  Inspect individual drain system for control equipment failures and improper work practices
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(e)(4)(i)
                  Verify that sufficient water is present to properly maintain integrity of water seals
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(e)(4)(ii)63.1256(e)(5)(i)
                  
                  Inspect all drains using tightly-fitted caps or plugs to ensure caps and plugs are in place and properly installed
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(e)(5)(ii)
                  Inspect all junction boxes to ensure covers are in place and have no visible gaps, cracks, or holes
                  Initially Semiannually
                  Visual or smoke test or other means as specified.
                
                
                  63.1256(e)(5)(iii)
                  Inspect unburied portion of all sewer lines for cracks and gaps
                  Initially Semiannually
                  Visual.
                
                
                  OIL-WATER SEPARATORS:
                
                
                  63.1256(f)(2)(i)
                  Inspect fixed roof and all openings for leaks
                  Initially Semiannually
                  Visual.
                
                
                  63.1256(f)(3)
                  Measure floating roof seal gaps in accordance with 40 CFR 60.696(d)(1)
                  Initially b
                  
                  See 40 CFR 60.696(d)(1).
                
                
                   
                  —Primary seal gaps
                  Once every 5 years.
                  
                
                
                  63.1256(f)(3)
                  —Secondary seal gaps
                  Initially b Annually.
                
                
                  63.1256(f)(4)
                  Inspect oil-water separator for control equipment failures and improper work practices
                  Initially Semiannually
                  Visual.
                
                
                  a As specified in § 63.1256(e), the owner or operator shall comply with either the requirements of § 63.1256(e)(1) and (2) or § 63.1256(e)(4) and (5).
                
                  b Within 60 days of installation as specified in § 63.1256(f)(3).
              
            
            
              Pt. 63, Subpt. GGG, Table 8

              Table 8 to Subpart GGG of Part 63—Fraction Measured (Fm) for HAP Compounds in Wastewater Streams
              
                
                  Chemical name
                  CAS No. a
                  
                  Fm
                  
                
                
                  Acetaldehyde
                  75070
                  1.00
                
                
                  Acetonitrile
                  75058
                  0.99
                
                
                  Acetophenone
                  98862
                  0.31
                
                
                  Acrolein
                  107028
                  1.00
                
                
                  Acrylonitrile
                  107131
                  1.00
                
                
                  Allyl chloride
                  107051
                  1.00
                
                
                  Benzene
                  71432
                  1.00
                
                
                  Benzyl chloride
                  100447
                  1.00
                
                
                  Biphenyl
                  92524
                  0.86
                
                
                  Bromoform
                  75252
                  1.00
                
                
                  Butadiene (1,3-)
                  106990
                  1.00
                
                
                  Carbon disulfide
                  75150
                  1.00
                
                
                  Carbon tetrachloride
                  56235
                  1.00
                
                
                  
                  Chlorobenzene
                  108907
                  0.96
                
                
                  Chloroform
                  67663
                  1.00
                
                
                  Chloroprene (2-Chloro-1,3-butadiene)
                  126998
                  1.00
                
                
                  Cumene
                  98828
                  1.00
                
                
                  Dichlorobenzene (p-1,4-)
                  106467
                  1.00
                
                
                  Dichloroethane (1,2-) (Ethylene dichloride)
                  107062
                  1.00
                
                
                  Dichloroethylether (Bis(2-Chloroethyl ether))
                  111444
                  0.76
                
                
                  Dichloropropene (1,3-)
                  542756
                  1.00
                
                
                  Diethyl sulfate
                  64675
                  0.0025
                
                
                  Dimethyl sulfate
                  77781
                  0.086
                
                
                  Dimethylaniline (N,N-)
                  121697
                  0.00080
                
                
                  Dimethylhydrazine (1,1-)
                  57147
                  0.38
                
                
                  Dinitrophenol (2,4-)
                  51285
                  0.0077
                
                
                  Dinitrotoluene (2,4-)
                  121142
                  0.085
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  123911
                  0.87
                
                
                  Epichlorohydrin(1-Chloro-2,3-epoxypropane)
                  106898
                  0.94
                
                
                  Ethyl acrylate
                  140885
                  1.00
                
                
                  Ethylbenzene
                  100414
                  1.00
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                  1.00
                
                
                  Ethylene dibromide (Dibromomethane)
                  106934
                  1.00
                
                
                  Ethylene glycol dimethyl ether
                  110714
                  0.86
                
                
                  Ethylene glycol monobutyl ether acetate
                  112072
                  0.043
                
                
                  Ethylene glycol monomethyl ether acetate
                  110496
                  0.093
                
                
                  Ethylene oxide
                  75218
                  1.00
                
                
                  Ethylidene dichloride (1,1-Dichloroethane)
                  75343
                  1.00
                
                
                  Hexachlorobenzene
                  118741
                  0.97
                
                
                  Hexachlorobutadiene
                  87683
                  0.88
                
                
                  Hexachloroethane
                  67721
                  0.50
                
                
                  Hexane
                  110543
                  1.00
                
                
                  Isophorone
                  78591
                  0.47
                
                
                  Methanol
                  67561
                  0.85
                
                
                  Methyl bromide (Bromomethane)
                  74839
                  1.00
                
                
                  Methyl chloride (Chloromethane)
                  74873
                  1.00
                
                
                  Methyl ethyl ketone (2-Butanone)
                  78933
                  0.99
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                  0.98
                
                
                  Methyl methacrylate
                  80626
                  1.00
                
                
                  Methyl tert-butyl ether
                  1634044
                  1.00
                
                
                  Methylene chloride (Dichloromethane)
                  75092
                  1.00
                
                
                  Naphthalene
                  91203
                  0.99
                
                
                  Nitrobenzene
                  98953
                  0.39
                
                
                  Nitropropane (2-)
                  79469
                  0.99
                
                
                  Phosgene
                  75445
                  1.00
                
                
                  Propionaldehyde
                  123386
                  1.00
                
                
                  Propylene dichloride (1,2-Dichloropropane)
                  78875
                  1.00
                
                
                  Propylene oxide
                  75569
                  1.00
                
                
                  Styrene
                  100425
                  1.00
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                  1.00
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                  1.00
                
                
                  Toluene
                  108883
                  1.00
                
                
                  Toluidine (o-)
                  95534
                  0.15
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                  1.00
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                  1.00
                
                
                  Trichloroethane (1,1,2-) (Vinyl Trichloride)
                  79005
                  0.98
                
                
                  Trichloroethylene
                  79016
                  1.00
                
                
                  Trichlorophenol (2,4,5-)
                  95954
                  1.00
                
                
                  Triethylamine
                  121448
                  1.00
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                  1.00
                
                
                  Vinyl acetate
                  108054
                  1.00
                
                
                  Vinyl chloride (Chloroethylene)
                  75014
                  1.00
                
                
                  Vinylidene chloride (1,1-Dichloroethylene)
                  75354
                  1.00
                
                
                  Xylene (m-)
                  108383
                  1.00
                
                
                  Xylene (o-)
                  95476
                  1.00
                
                
                  Xylene (p-)
                  106423
                  1.00
                
                
                  a CAS numbers refer to the Chemical Abstracts Service registry number assigned to specific compounds, isomers, or mixtures of compounds.
              
            
            
              Pt. 63, Subpt. GGG, Table 9
              Table 9 to Subpart GGG of Part 63—Default Biorates for Soluble HAP
              
                
                  Compound name
                  Biorate (K1),L/g MLVSS-hr
                  
                
                
                  Acetonitrile
                  0.100
                
                
                  Acetophenone
                  0.538
                
                
                  Diethyl sulfate
                  0.105
                
                
                  
                  Dimethyl hydrazine(1,1)
                  0.227
                
                
                  Dimethyl sulfate
                  0.178
                
                
                  Dinitrotoluene(2,4)
                  0.784
                
                
                  Dioxane(1,4)
                  0.393
                
                
                  Ethylene glycol dimethyl ether
                  0.364
                
                
                  Ethylene glycol monobutyl ether acetate
                  0.496
                
                
                  Ethylene glycol monomethyl ether acetate
                  0.159
                
                
                  Isophorone
                  0.598
                
                
                  Methanol
                  
                    a
                  
                
                
                  Nitrobenzene
                  2.300
                
                
                  Toluidine (-0)
                  0.859
                
                
                  Triethylamine
                  1.064
                
                
                  a For direct dischargers, the default biorate for methanol is 3.5 L/g MLVSS-hr; for indirect dischargers, the default biorate for methanol is 0.2 L/g MLVSS-hr.
              
              [66 FR 40137, Aug. 2, 2001]
            
          
          
            Subpart HHH—National Emission Standards for Hazardous Air Pollutants From Natural Gas Transmission and Storage Facilities
            
              Source:
              64 FR 32648, June 17, 1999, unless otherwise noted.
            
            
              § 63.1270
              Applicability and designation of affected source.
              (a) This subpart applies to owners and operators of natural gas transmission and storage facilities that transport or store natural gas prior to entering the pipeline to a local distribution company or to a final end user (if there is no local distribution company), and that are major sources of hazardous air pollutants (HAP) emissions as defined in § 63.1271. Emissions for major source determination purposes can be estimated using the maximum natural gas throughput calculated in either paragraph (a)(1) or (2) of this section and paragraphs (a)(3) and (4) of this section. As an alternative to calculating the maximum natural gas throughput, the owner or operator of a new or existing source may use the facility design maximum natural gas throughput to estimate the maximum potential emissions. Other means to determine the facility's major source status are allowed, provided the information is documented and recorded to the Administrator's satisfaction in accordance with § 63.10(b)(3). A compressor station that transports natural gas prior to the point of custody transfer or to a natural gas processing plant (if present) is not considered a part of the natural gas transmission and storage source category. A facility that is determined to be an area source, but subsequently increases its emissions or its potential to emit above the major source levels (without obtaining and complying with other limitations that keep its potential to emit HAP below major source levels), and becomes a major source, must comply thereafter with all applicable provisions of this subpart starting on the applicable compliance date specified in paragraph (d) of this section. Nothing in this paragraph is intended to preclude a source from limiting its potential to emit through other appropriate mechanisms that may be available through the permitting authority.
              (1) Facilities that store natural gas or facilities that transport and store natural gas shall calculate maximum annual facility natural gas throughput using the following equation:
              
                ER29JN01.026
              
              
                Where:
                
                Throughput = Maximum annual facilitywide natural gas throughput in cubic meters per year.
                
                  IR max = Maximum facility injection rate in cubic meters per hour.
                
                  WR max = Maximum facility withdrawal rate in cubic meters per hour.
                8,760 = Maximum hours of operation per year.
              
              
              
              (i)-(iii) [Reserved]
              (2) Facilities that only transport natural gas shall calculate the maximum natural gas throughput as the highest annual natural gas throughput over the 5 years prior to June 17, 1999, multiplied by a factor of 1.2.
              (3) The owner or operator shall maintain records of the annual facility natural gas throughput each year and upon request, submit such records to the Administrator. If the facility annual natural gas throughput increases above the maximum natural gas throughput calculated in paragraph (a)(1) or (a)(2) of this section, the maximum natural gas throughput must be recalculated using the higher throughput multiplied by a factor of 1.2.
              (4) The owner or operator shall determine the maximum values for other parameters used to calculate potential emissions as the maximum over the same period for which maximum throughput is determined as specified in paragraph (a)(1) or (a)(2) of this section. These parameters shall be based on an annual average or the highest single measured value. For estimating maximum potential emissions from glycol dehydration units, the glycol circulation rate used in the calculation shall be the unit's maximum rate under its physical and operational design consistent with the definition of potential to emit in § 63.2.
              (b) The affected source is each new and existing glycol dehydration unit specified in paragraphs (b)(1) through (3) of this section.
              (1) Each large glycol dehydration unit;
              (2) Each small glycol dehydration unit for which construction commenced on or before August 23, 2011, is an existing small glycol dehydration unit.
              (3) Each small glycol dehydration unit for which construction commenced after August 23, 2011, is a new small glycol dehydration unit.
              (c) The owner or operator of a facility that does not contain an affected source, as specified in paragraph (b) of this section, is not subject to the requirements of this subpart.
              (d) The owner or operator of each affected source shall achieve compliance with the provisions of this subpart by the following dates:
              (1) Except as specified in paragraphs (d)(3) through (4) of this section, the owner or operator of an affected source, the construction or reconstruction of which commenced before February 6, 1998, shall achieve compliance with this provisions of the subpart no later than June 17, 2002 except as provided for in § 63.6(i). The owner or operator of an area source, the construction or reconstruction of which commenced before February 6, 1998, that increases its emissions of (or its potential to emit) HAP such that the source becomes a major source that is subject to this subpart shall comply with this subpart 3 years after becoming a major source.
              (2) Except as specified in paragraphs (d)(3) through (4) of this section, the owner or operator of an affected source, the construction or reconstruction of which commences on or after February 6, 1998, shall achieve compliance with the provisions of this subpart immediately upon initial startup or June 17, 1999, whichever date is later. Area sources, the construction or reconstruction of which commences on or after February 6, 1998, that become major sources shall comply with the provisions of this standard immediately upon becoming a major source.
              (3) Each affected small glycol dehydration unit, as defined in § 63.1271, located at a major source, that commenced construction before August 23, 2011, must achieve compliance no later than October 15, 2015, except as provided in § 63.6(i).
              (4) Each affected small glycol dehydration unit, as defined in § 63.1271, located at a major source, that commenced construction on or after August 23, 2011, must achieve compliance immediately upon initial startup or October 15, 2012, whichever is later.
              (e) An owner or operator of an affected source that is a major source or is located at a major source and is subject to the provisions of this subpart is also subject to 40 CFR part 70 or part 71 permitting requirements.
              (f) Exemptions. A facility with a facilitywide actual annual average natural gas throughput less than 28.3 thousand standard cubic meters per day, where glycol dehydration units are the only HAP emission source, is not subject to the requirements of this subpart. Records shall be maintained as required in § 63.10(b)(3).
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34555, June 29, 2001; 66 FR 49300, Sept. 27, 2001; 67 FR 8204, Feb. 22, 2002; 77 FR 49584, Aug. 16, 2012]
            
            
              § 63.1271
              Definitions.
              All terms used in this subpart shall have the meaning given to them in the Clean Air Act, subpart A of this part (General Provisions), and in this section. If the same term is defined in subpart A and in this section, it shall have the meaning given in this section for purposes of this subpart.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Boiler means an enclosed device using controlled flame combustion and having the primary purpose of recovering and exporting thermal energy in the form of steam or hot water. Boiler also means any industrial furnace as defined in 40 CFR 260.10.
              
                BTEX means benzene, toluene, ethyl benzene, and xylene.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and if necessary, flow inducing devices that transport gas or vapor from an emission point to one or more control devices. If gas or vapor from regulated equipment is routed to a process (e.g., to a fuel gas system), the conveyance system shall not be considered a closed-vent system and is not subject to closed-vent system standards.
              
                Combustion device means an individual unit of equipment, such as a flare, incinerator, process heater, or boiler, used for the combustion of organic HAP emissions.
              
                Compressor station means any permanent combination of compressors that move natural gas at increased pressure from fields, in transmission pipelines, or into storage.
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every hour or records hourly or more frequent block average values.
              
                Control device means any equipment used for recovering or oxidizing HAP or volatile organic compound (VOC) vapors. Such equipment includes, but is not limited to, absorbers, carbon absorbers, condensers, incinerators, flares, boilers, and process heaters. For the purposes of this subpart, if gas or vapor from regulated equipment is used, reused (i.e., injected into the flame zone of an enclosed combustion device), returned back to the process, or sold, then the recovery system used, including piping, connections, and flow inducing devices, is not considered to be a control device or a closed-vent system.
              
                Custody transfer means the transfer of natural gas after processing and/or treatment in the production operations to pipelines or any other forms of transportation.
              
                Facility means any grouping of equipment where natural gas is processed, compressed, or stored prior to entering a pipeline to a local distribution company or (if there is no local distribution company) to a final end user. Examples of a facility for this source category are: an underground natural gas storage operation; or a natural gas compressor station that receives natural gas via pipeline, from an underground natural gas storage operation, or from a natural gas processing plant. The emission points associated with these phases include, but are not limited to, process vents. Processes that may have vents include, but are not limited to, dehydration and compressor station engines.

              Facility, for the purpose of a major source determination, means natural gas transmission and storage equipment that is located inside the boundaries of an individual surface site (as defined in this section) and is connected by ancillary equipment, such as gas flow lines or power lines. Equipment that is part of a facility will typically be located within close proximity to other equipment located at the same facility. Natural gas transmission and storage equipment or groupings of equipment located on different gas leases, mineral fee tracts, lease tracts, subsurface unit areas, surface fee tracts, or surface lease tracts shall not be considered part of the same facility.
              
                Flame zone means the portion of the combustion chamber in a combustion device occupied by the flame envelope.
              
                Flare means a thermal oxidation system using an open flame (i.e., without enclosure).
              
                Flash tank. See the definition for gas-condensate-glycol (GCG) separator.
              
                Flow indicator means a device which indicates whether gas flow is present in a line or whether the valve position would allow gas flow to be present in a line.
              
                Gas-condensate-glycol (GCG) separator means a two-or three-phase separator through which the “rich” glycol stream of a glycol dehydration unit is passed to remove entrained gas and hydrocarbon liquid. The GCG separator is commonly referred to as a flash separator or flash tank.
              
                Glycol dehydration unit means a device in which a liquid glycol (including, but not limited to, ethylene glycol, diethylene glycol, or triethylene glycol) absorbent directly contacts a natural gas stream and absorbs water in a contact tower or absorption column (absorber). The glycol contacts and absorbs water vapor and other gas stream constituents from the natural gas and becomes “rich” glycol. This glycol is then regenerated in the glycol dehydration unit reboiler. The “lean” glycol is then recycled.
              
                Glycol dehydration unit baseline operations means operations representative of the large glycol dehydration unit operations as of June 17, 1999 and the small glycol dehydration unit operations as of August 23, 2011. For the purposes of this subpart, for determining the percentage of overall HAP emission reduction attributable to process modifications, glycol dehydration unit baseline operations shall be parameter values (including, but not limited to, glycol circulation rate or glycol-HAP absorbency) that represent actual long-term conditions (i.e., at least 1 year). Glycol dehydration units in operation for less than 1 year shall document that the parameter values represent expected long-term operating conditions had process modifications not been made.
              
                Glycol dehydration unit process vent means the glycol dehydration unit reboiler vent and the vent from the GCG separator (flash tank), if present.
              
                Glycol dehydration unit reboiler vent means the vent through which exhaust from the reboiler of a glycol dehydration unit passes from the reboiler to the atmosphere or to a control device.
              
                Hazardous air pollutants or HAP means the chemical compounds listed in section 112(b) of the Clean Air Act (Act). All chemical compounds listed in section 112(b) of the Act need to be considered when making a major source determination. Only the HAP compounds listed in Table 1 of this subpart need to be considered when determining compliance.
              
                Incinerator means an enclosed combustion device that is used for destroying organic compounds. Auxiliary fuel may be used to heat waste gas to combustion temperatures. Any energy recovery section is not physically formed into one manufactured or assembled unit with the combustion section; rather, the energy recovery section is a separate section following the combustion section and the two are joined by ducts or connections carrying flue gas. The above energy recovery section limitation does not apply to an energy recovery section used solely to preheat the incoming vent stream or combustion air.
              
                Initial startup means the first time a new or reconstructed source begins production. For the purposes of this subpart, initial startup does not include subsequent startups (as defined in this section) of equipment, for example, following malfunctions or shutdowns.
              
                Large glycol dehydration unit means a glycol dehydration unit with an actual annual average natural gas flowrate equal to or greater than 283.0 thousand standard cubic meters per day and actual annual average benzene emissions equal to or greater than 0.90 Mg/yr, determined according to § 63.1282(a). A glycol dehydration unit complying with the 0.9 Mg/yr control option under 63.1275(b)(1)(ii) is considered to be a large dehydrator.
              
              
                Major source, as used in this subpart, shall have the same meaning as in § 63.2, except that:
              (1) Emissions from any pipeline compressor station or pump station shall not be aggregated with emissions from other similar units, whether or not such units are in a contiguous area or under common control; and
              (2) Emissions from processes, operations, and equipment that are not part of the same facility, as defined in this section, shall not be aggregated.
              
                Natural gas means a naturally occurring mixture of hydrocarbon and nonhydrocarbon gases found in geologic formations beneath the earth's surface. The principal hydrocarbon constituent is methane.
              
                Natural gas transmission means the pipelines used for the long distance transport of natural gas (excluding processing). Specific equipment used in natural gas transmission includes the land, mains, valves, meters, boosters, regulators, storage vessels, dehydrators, compressors, and their driving units and appurtenances, and equipment used for transporting gas from a production plant, delivery point of purchased gas, gathering system, storage area, or other wholesale source of gas to one or more distribution area(s).
              
                No detectable emissions means no escape of HAP from a device or system to the atmosphere as determined by:
              (1) Instrument monitoring results in accordance with the requirements of § 63.1282(b); and
              (2) The absence of visible openings or defects in the device or system, such as rips, tears, or gaps.
              
                Operating parameter value means a minimum or maximum value established for a control device or process parameter which, if achieved by itself or in combination with one or more other operating parameter values, indicates that an owner or operator has complied with an applicable operating parameter limitation, over the appropriate averaging period as specified in § 63.1282 (e) and (f).
              
                Operating permit means a permit required by 40 CFR part 70 or part 71.
              
                Organic monitoring device means an instrument used to indicate the concentration level of organic compounds exiting a control device based on a detection principle such as infra-red, photoionization, or thermal conductivity.
              
                Primary fuel means the fuel that provides the principal heat input (i.e., more than 50 percent) to the device. To be considered primary, the fuel must be able to sustain operation without the addition of other fuels.
              
                Process heater means an enclosed device using a controlled flame, the primary purpose of which is to transfer heat to a process fluid or process material that is not a fluid, or to a heat transfer material for use in a process (rather than for steam generation) .
              
                Responsible official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The delegation of authority to such representatives is approved in advance by the permitting authority;
              (2) For a partnership or sole proprietorship: A general partner or the proprietor, respectively;
              (3) For a municipality, State, Federal, or other public agency: Either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of EPA); or
              (4) For affected sources:

              (i) The designated representative in so far as actions, standards, requirements, or prohibitions under title IV of the Act or the regulations promulgated thereunder are concerned; and
              
              (ii) The designated representative for any other purposes under part 70.
              
                Safety device means a device that meets both of the following conditions: the device is not used for planned or routine venting of liquids, gases, or fumes from the unit or equipment on which the device is installed; and the device remains in a closed, sealed position at all times except when an unplanned event requires that the device open for the purpose of preventing physical damage or permanent deformation of the unit or equipment on which the device is installed in accordance with good engineering and safety practices for handling flammable, combustible, explosive, or other hazardous materials. Examples of unplanned events which may require a safety device to open include failure of an essential equipment component or a sudden power outage.
              
                Shutdown means for purposes including, but not limited to, periodic maintenance, replacement of equipment, or repair, the cessation of operation of a glycol dehydration unit, or other affected source under this subpart, or equipment required or used solely to comply with this subpart.
              
                Small glycol dehydration unit means a glycol dehydration unit, located at a major source, with an actual annual average natural gas flowrate less than 283.0 thousand standard cubic meters per day or actual annual average benzene emissions less than 0.90 Mg/yr, determined according to § 63.1282(a).
              
                Startup means the setting into operation of a glycol dehydration unit, or other affected equipment under this subpart, or equipment required or used to comply with this subpart. Startup includes initial startup and operation solely for the purpose of testing equipment.
              
                Storage vessel means a tank or other vessel that is designed to contain an accumulation of crude oil, condensate, intermediate hydrocarbon liquids, produced water, or other liquid, and is constructed primarily of non-earthen materials (e.g., wood, concrete, steel, plastic) that provide structural support.
              
                Surface site means any combination of one or more graded pad sites, gravel pad sites, foundations, platforms, or the immediate physical location upon which equipment is physically affixed.
              
                Temperature monitoring device means an instrument used to monitor temperature and having a minimum accuracy of ±2 percent of the temperature being monitored expressed in °C, or ±2.5 °C, whichever is greater. The temperature monitoring device may measure temperature in degrees Fahrenheit or degrees Celsius, or both.
              
                Total organic compounds or TOC, as used in this subpart, means those compounds which can be measured according to the procedures of Method 18, 40 CFR part 60, appendix A.
              
                Underground storage means the subsurface facilities utilized for storing natural gas that has been transferred from its original location for the primary purpose of load balancing, which is the process of equalizing the receipt and delivery of natural gas. Processes and operations that may be located at an underground storage facility include, but are not limited to, compression and dehydration.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34555, June 29, 2001; 77 FR 49585, Aug. 16, 2012]
            
            
              § 63.1272
              Affirmative defense for violations of emission standards during malfunction.
              (a) The provisions set forth in this subpart shall apply at all times.
              (b)-(c) [Reserved]
              (d) In response to an action to enforce the standards set forth in this subpart, you may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at § 63.2. Appropriate penalties may be assessed; however, if you fail to meet your burden of proving all of the requirements in the affirmative defense, the affirmative defense shall not be available for claims for injunctive relief.
              (1) To establish the affirmative defense in any action to enforce such a standard, you must timely meet the reporting requirements in paragraph (d)(2) of this section, and must prove by a preponderance of evidence that:
              (i) The violation:

              (A) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (B) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (C) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (D) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (ii) Repairs were made as expeditiously as possible when a violation occurred. Off-shift and overtime labor were used, to the extent practicable to make these repairs; and
              (iii) The frequency, amount and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (iv) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (v) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (vi) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (vii) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (viii) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (ix) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (2) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator with all necessary supporting documentation, that it has met the requirements set forth in paragraph (d)(1) of this section. This affirmative defense report shall be included in the first periodic compliance, deviation report or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
              [77 FR 49585, Aug. 16, 2012]
            
            
              § 63.1273
              [Reserved]
            
            
              § 63.1274
              General standards.
              (a) Table 2 of this subpart specifies the provisions of subpart A (General Provisions) that apply and those that do not apply to owners and operators of affected sources subject to this subpart.
              (b) All reports required under this subpart shall be sent to the Administrator at the appropriate address listed in § 63.13. Reports may be submitted on electronic media.
              (c) The owner or operator of an affected source (i.e., glycol dehydration unit) located at an existing or new major source of HAP emissions shall comply with the requirements in this subpart as follows:
              (1) The control requirements for glycol dehydration unit process vents specified in § 63.1275;
              (2) The monitoring requirements specified in § 63.1283, and
              (3) The recordkeeping and reporting requirements specified in §§ 63.1284 and 63.1285.
              (d) [Reserved]

              (e) Each owner or operator of a major HAP source subject to this subpart is required to apply for a part 70 or part 71 operating permit from the appropriate permitting authority. If the Administrator has approved a State operating permit program under part 70, the permit shall be obtained from the State authority. If a State operating permit program has not been approved, the owner or operator shall apply to the EPA Regional Office pursuant to part 71.
              (f) [Reserved]
              (g) In all cases where the provisions of this subpart require an owner or operator to repair leaks by a specified time after the leak is detected, it is a violation of this standard to fail to take action to repair the leak(s) within the specified time. If action is taken to repair the leak(s) within the specified time, failure of that action to successfully repair the leak(s) is not a violation of this standard. However, if the repairs are unsuccessful, and a leak is detected, the owner or operator shall take further action as required by the applicable provisions of this subpart.
              (h) At all times the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34556, June 29, 2001; 77 FR 49586, Aug. 16, 2012]
            
            
              § 63.1275
              Glycol dehydration unit process vent standards.
              (a) This section applies to each glycol dehydration unit subject to this subpart that must be controlled for air emissions as specified in paragraph (c)(1) of § 63.1274.
              (b) Except as provided in paragraph (c) of this section, an owner or operator of a glycol dehydration unit process vent shall comply with the requirements specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) For each glycol dehydration unit process vent, the owner or operator shall control air emissions by either paragraph (b)(1)(i) or (iii) of this section.
              (i) The owner or operator of a large glycol dehydration unit, as defined in § 63.1271, shall connect the process vent to a control device or a combination of control devices through a closed-vent system. The closed-vent system shall be designed and operated in accordance with the requirements of § 63.1281(c). The control device(s) shall be designed and operated in accordance with the requirements of § 63.1281(d).
              (ii) The owner or operator of a large glycol dehydration unit shall connect the process vent to a control device or a combination of control devices through a closed-vent system and the outlet benzene emissions from the control device(s) shall be less than 0.90 megagrams per year. The closed-vent system shall be designed and operated in accordance with the requirements of § 63.1281(c). The control device(s) shall be designed and operated in accordance with the requirements of § 63.1281(d), except that the performance requirements specified in § 63.1281(d)(1)(i) and (ii) do not apply.
              (iii) You must limit BTEX emissions from each existing small glycol dehydration unit, as defined in § 63.1271, to the limit determined in Equation 1 of this section. You must limit BTEX emissions from each new small glycol dehydration unit process vent, as defined in § 63.1271, to the limit determined in Equation 2 of this section. The limits determined using Equation 1 or Equation 2, of this section, must be met in accordance with one of the alternatives specified in paragraphs (b)(1)(iii)(A) through (D) of this section.
              
                ER16AU12.012
              
              
              
                
                Where:
                
                ELBTEX = Unit-specific BTEX emission limit, megagrams per year;
                3.10 × 10−4 = BTEX emission limit, grams BTEX/standard cubic meter-ppmv;
                Throughput = Annual average daily natural gas throughput, standard cubic meters per day;
                Ci,BTEX = Annual average BTEX concentration of the natural gas at the inlet to the glycol dehydration unit, ppmv.
              
              
                ER16AU12.013
              
              
              
                Where:
                
                ELBTEX = Unit-specific BTEX emission limit, megagrams per year;
                5.44 × 10−5 = BTEX emission limit, grams BTEX/standard cubic meter-ppmv;
                Throughput = Annual average daily natural gas throughput, standard cubic meters per day;
                Ci,BTEX = Annual average BTEX concentration of the natural gas at the inlet to the glycol dehydration unit, ppmv.
              
              
              (A) Connect the process vent to a control device or combination of control devices through a closed-vent system. The closed vent system shall be designed and operated in accordance with the requirements of § 63.1281(c). The control device(s) shall be designed and operated in accordance with the requirements of § 63.1281(f).
              (B) Meet the emissions limit through process modifications in accordance with the requirements specified in § 63.1281(e).
              (C) Meet the emission limit for each small glycol dehydration unit using a combination of process modifications and one or more control devices through the requirements specified in paragraphs (b)(1)(iii)(A) and (B) of this section.
              (D) Demonstrate that the emissions limit is met through actual uncontrolled operation of the small glycol dehydration unit. Document operational parameters in accordance with the requirements specified in § 63.1281(e) and emissions in accordance with the requirements specified in § 63.1282(a)(3).
              (2) One or more safety devices that vent directly to the atmosphere may be used on the air emission control equipment installed to comply with paragraph (b)(1) of this section.
              (c) As an alternative to the requirements of paragraph (b) of this section, the owner or operator may comply with one of the following:
              (1) The owner or operator shall control air emissions by connecting the process vent to a process natural gas line.
              (2) The owner or operator shall demonstrate, to the Administrator's satisfaction, that the total HAP emissions to the atmosphere from the large glycol dehydration unit process vent are reduced by 95.0 percent through process modifications or a combination of process modifications and one or more control devices, in accordance with the requirements specified in § 63.1281(e).
              (3) Control of HAP emissions from a GCG separator (flash tank) vent is not required if the owner or operator demonstrates, to the Administrator's satisfaction, that total emissions to the atmosphere from the glycol dehydration unit process vent are reduced by one of the levels specified in paragraph (c)(3)(i) through (iv) through the installation and operation of controls as specified in paragraph (b)(1) of this section.
              (i) For any large glycol dehydration unit, HAP emissions are reduced by 95.0 percent or more.
              (ii) For any large glycol dehydration unit, benzene emissions are reduced to a level less than 0.90 megagrams per year.

              (iii) For each existing small glycol dehydration unit, BTEX emissions are reduced to a level less than the limit calculated in Equation 1 of paragraph (b)(1)(iii) of this section.
              
              (iv) For each new small glycol dehydration unit, BTEX emissions are reduced to a level less than the limit calculated in Equation 2 of paragraph (b)(1)(iii) of this section.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34556, June 29, 2001; 77 FR 49586, Aug. 16, 2012]
            
            
              §§ 63.1276-63.1280
              [Reserved]
            
            
              § 63.1281
              Control equipment requirements.
              (a) This section applies to each closed-vent system and control device installed and operated by the owner or operator to control air emissions as required by the provisions of this subpart. Compliance with paragraphs (c) and (d) of this section will be determined by review of the records required by § 63.1284, the reports required by § 63.1285, by review of performance test results, and by inspections.
              (b) [Reserved]
              (c) Closed-vent system requirements. (1) The closed-vent system shall route all gases, vapors, and fumes emitted from the material in an emissions unit to a control device that meets the requirements specified in paragraph (d) of this section.
              (2) The closed-vent system shall be designed and operated with no detectable emissions.
              (3) If the closed-vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device, the owner or operator shall meet the requirements specified in paragraphs (c)(3)(i) and (c)(3)(ii) of this section.
              (i) For each bypass device, except as provided for in paragraph (c)(3)(ii) of this section, the owner or operator shall either:
              (A) At the inlet to the bypass device that could divert the stream away from the control device to the atmosphere, properly install, calibrate, maintain, and operate a flow indicator that is capable of taking periodic readings and sounding an alarm when the bypass device is open such that the stream is being, or could be, diverted away from the control device to the atmosphere; or
              (B) Secure the bypass device valve installed at the inlet to the bypass device in the non-diverting position using a car-seal or a lock-and-key type configuration.
              (ii) Low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and safety devices are not subject to the requirements of paragraph (c)(3)(i) of this section.
              (d) Control device requirements for sources except small glycol dehydration units. Owners and operators of small glycol dehydration units shall comply with the control requirements in paragraph (f) of this section.
              (1) The control device used to reduce HAP emissions in accordance with the standards of this subpart shall be one of the control devices specified in paragraphs (d)(1)(i) through (iii) of this section.
              (i) An enclosed combustion device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) that is designed and operated in accordance with one of the following performance requirements:
              (A) Reduces the mass content of either TOC or total HAP in the gases vented to the device by 95.0 percent by weight or greater, as determined in accordance with the requirements of § 63.1282(d);
              (B) Reduces the concentration of either TOC or total HAP in the exhaust gases at the outlet to the device to a level equal to or less than 20 parts per million by volume on a dry basis corrected to 3 percent oxygen as determined in accordance with the requirements of § 63.1282(d); or
              (C) Operates at a minimum temperature of 760 degrees C, provided the control device has demonstrated, under § 63.1282(d), that combustion zone temperature is an indicator of destruction efficiency.
              (D) If a boiler or process heater is used as the control device, then the vent stream shall be introduced into the flame zone of the boiler or process heater.

              (ii) A vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device that is designed and operated to reduce the mass content of either TOC or total HAP in the gases vented to the device by 95.0 percent by weight or greater as determined in accordance with the requirements of § 63.1282(d).
              (iii) A flare, as defined in § 63.1271, that is designed and operated in accordance with the requirements of § 63.11(b).
              (2) [Reserved]
              (3) The owner or operator shall demonstrate that a control device achieves the performance requirements of paragraph (d)(1) of this section by following the procedures specified in § 63.1282(d).
              (4) The owner or operator shall operate each control device in accordance with the requirements specified in paragraphs (d)(4)(i) and (ii) of this section.
              (i) Each control device used to comply with this subpart shall be operating at all times when gases, vapors, and fumes are vented from the emissions unit or units through the closed vent system to the control device as required under § 63.1275. An owner or operator may vent more than one unit to a control device used to comply with this subpart.
              (ii) For each control device monitored in accordance with the requirements of § 63.1283(d), the owner or operator shall demonstrate compliance according to the requirements of § 63.1282(e), or (f) as applicable.
              (5) For each carbon adsorption system used as a control device to meet the requirements of paragraph (d)(1) of this section, the owner or operator shall manage the carbon as follows:
              (i) Following the initial startup of the control device, all carbon in the control device shall be replaced with fresh carbon on a regular, predetermined time interval that is no longer than the carbon service life established for the carbon adsorption system. Records identifying the schedule for replacement and records of each carbon replacement shall be maintained as required in § 63.1284(b)(7)(ix). The schedule for replacement shall be submitted with the Notification of Compliance Status Report as specified in § 63.1285(d)(4)(iv). Each carbon replacement must be reported in the Periodic Reports as specified in § 63.1285(e)(2)(xi).
              (ii) The spent carbon removed from the carbon adsorption system shall be either regenerated, reactivated, or burned in one of the units specified in paragraphs (d)(5)(ii)(A) through (d)(5)(ii)(G) of this section.
              (A) Regenerated or reactivated in a thermal treatment unit for which the owner or operator has been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 264, subpart X.
              (B) Regenerated or reactivated in a thermal treatment unit equipped with and operating organic air emission controls in accordance with this section.
              (C) Regenerated or reactivated in a thermal treatment unit equipped with and operating organic air emission controls in accordance with a national emissions standard for HAP under another subpart in 40 CFR part 61 or this part.
              (D) Burned in a hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 264, subpart O.
              (E) Burned in a hazardous waste incinerator which the owner or operator has designed and operates in accordance with the requirements of 40 CFR part 265, subpart O.
              (F) Burned in a boiler or industrial furnace for which the owner or operator has been issued a final permit under 40 CFR part 270 that implements the requirements of 40 CFR part 266, subpart H.
              (G) Burned in a boiler or industrial furnace which the owner or operator has designed and operates in accordance with the interim status requirements of 40 CFR part 266, subpart H.
              (e) Process modification requirements. Each owner or operator that chooses to comply with § 63.1275(c)(2) shall meet the requirements specified in paragraphs (e)(1) through (e)(3) of this section.
              (1) The owner or operator shall determine glycol dehydration unit baseline operations (as defined in § 63.1271). Records of glycol dehydration unit baseline operations shall be retained as required under § 63.1284(b)(9).

              (2) The owner or operator shall document, to the Administrator's satisfaction, the conditions for which glycol dehydration unit baseline operations shall be modified to achieve the 95.0 percent overall HAP emission reduction, or BTEX limit determined in § 63.1275(b)(1)(iii), as applicable, either through process modifications or through a combination of process modifications and one or more control devices. If a combination of process modifications and one or more control devices are used, the owner or operator shall also establish the emission reduction to be achieved by the control device to achieve an overall HAP emission reduction of 95.0 percent for the glycol dehydration unit process vent or, if applicable, the BTEX limit determined in § 63.1275(b)(1)(iii) for the small glycol dehydration unit process vent. Only modifications in glycol dehydration unit operations directly related to process changes, including but not limited to changes in glycol circulation rate or glycol-HAP absorbency, shall be allowed. Changes in the inlet gas characteristics or natural gas throughput rate shall not be considered in determining the overall emission reduction due to process modifications.
              (3) The owner or operator that achieves a 95.0 percent HAP emission reduction or meets the BTEX limit determined in § 63.1275(b)(1)(iii), as applicable, using process modifications alone shall comply with paragraph (e)(3)(i) of this section. The owner or operator that achieves a 95.0 percent HAP emission reduction or meets the BTEX limit determined in § 63.1275(b)(1)(iii), as applicable, using a combination of process modifications and one or more control devices shall comply with paragraphs (e)(3)(i) and (e)(3)(ii) of this section.
              (i) The owner or operator shall maintain records, as required in § 63.1284(b)(10), that the facility continues to operate in accordance with the conditions specified under paragraph (e)(2) of this section.
              (ii) The owner or operator shall comply with the control device requirements specified in paragraph (d) or (f) of this section, as applicable, except that the emission reduction or limit achieved shall be the emission reduction or limit specified for the control device(s) in paragraph (e)(2) of this section.
              (f) Control device requirements for small glycol dehydration units. (1) The control device used to meet BTEX the emission limit calculated in § 63.1275(b)(1)(iii) shall be one of the control devices specified in paragraphs (f)(1)(i) through (iii) of this section.
              (i) An enclosed combustion device (e.g., thermal vapor incinerator, catalytic vapor incinerator, boiler, or process heater) that is designed and operated to meet the levels specified in paragraphs (f)(1)(i)(A) or (B) of this section. If a boiler or process heater is used as the control device, then the vent stream shall be introduced into the flame zone of the boiler or process heater.
              (A) The mass content of BTEX in the gases vented to the device is reduced as determined in accordance with the requirements of § 63.1282(d).
              (B) The concentration of either TOC or total HAP in the exhaust gases at the outlet of the device is reduced to a level equal to or less than 20 parts per million by volume on a dry basis corrected to 3 percent oxygen as determined in accordance with the requirements of § 63.1282(e).
              (ii) A vapor recovery device (e.g., carbon adsorption system or condenser) or other non-destructive control device that is designed and operated to reduce the mass content of BTEX in the gases vented to the device as determined in accordance with the requirements of § 63.1282(d).
              (iii) A flare, as defined in § 63.1271, that is designed and operated in accordance with the requirements of § 63.11(b).
              (2) The owner or operator shall operate each control device in accordance with the requirements specified in paragraphs (f)(2)(i) and (ii) of this section.
              (i) Each control device used to comply with this subpart shall be operating at all times. An owner or operator may vent more than one unit to a control device used to comply with this subpart.
              (ii) For each control device monitored in accordance with the requirements of § 63.1283(d), the owner or operator shall demonstrate compliance according to the requirements of either § 63.1282(e) or (h).

              (3) For each carbon adsorption system used as a control device to meet the requirements of paragraph (f)(1) of this section, the owner or operator shall manage the carbon as required under (d)(5)(i) and (ii) of this section.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34556, June 29, 2001; 68 FR 37357, June 23, 2003; 77 FR 49587, Aug. 16, 2012]
            
            
              § 63.1282
              Test methods, compliance procedures, and compliance demonstrations.
              (a) Determination of glycol dehydration unit flowrate, benzene emissions, or BTEX emissions. The procedures of this paragraph shall be used by an owner or operator to determine glycol dehydration unit natural gas flowrate, benzene emissions, or BTEX emissions.
              (1) The determination of actual flowrate of natural gas to a glycol dehydration unit shall be made using the procedures of either paragraph (a)(1)(i) or (a)(1)(ii) of this section.
              (i) The owner or operator shall install and operate a monitoring instrument that directly measures natural gas flowrate to the glycol dehydration unit with an accuracy of plus or minus 2 percent or better. The owner or operator shall convert the annual natural gas flowrate to a daily average by dividing the annual flowrate by the number of days per year the glycol dehydration unit processed natural gas.
              (ii) The owner or operator shall document, to the Administrator's satisfaction, the actual annual average natural gas flowrate to the glycol dehydration unit.
              (2) The determination of actual average benzene or BTEX emissions from a glycol dehydration unit shall be made using the procedures of either paragraph (a)(2)(i) or (ii) of this section. Emissions shall be determined either uncontrolled or with federally enforceable controls in place.
              (i) The owner or operator shall determine actual average benzene or BTEX emissions using the model GRI-GLYCalc TM, Version 3.0 or higher, and the procedures presented in the associated GRI-GLYCalc TM Technical Reference Manual. Inputs to the model shall be representative of actual operating conditions of the glycol dehydration unit and may be determined using the procedures documented in the Gas Research Institute (GRI) report entitled “Atmospheric Rich/Lean Method for Determining Glycol Dehydrator Emissions” (GRI-95/0368.1); or
              (ii) The owner or operator shall determine an average mass rate of benzene or BTEX emissions in kilograms per hour through direct measurement by performing three runs of Method 18 in 40 CFR part 60, appendix A; or ASTM D6420-99 (Reapproved 2004) (incorporated by reference as specified in § 63.14), as specified in § 63.772(a)(1)(ii); or an equivalent method; and averaging the results of the three runs. Annual emissions in kilograms per year shall be determined by multiplying the mass rate by the number of hours the unit is operated per year. This result shall be converted to megagrams per year.
              (b) No detectable emissions test procedure. (1) The procedure shall be conducted in accordance with Method 21, 40 CFR part 60, appendix A.
              (2) The detection instrument shall meet the performance criteria of Method 21, 40 CFR part 60, appendix A, except the instrument response factor criteria in section 3.1.2(a) of Method 21 shall be for the average composition of the fluid, and not for each individual organic compound in the stream.
              (3) The detection instrument shall be calibrated before use on each day of its use by the procedures specified in Method 21, 40 CFR part 60, appendix A.
              (4) Calibration gases shall be as follows:
              (i) Zero air (less than 10 parts per million by volume hydrocarbon in air); and
              (ii) A mixture of methane in air at a methane concentration of less than 10,000 parts per million by volume.
              (5) An owner or operator may choose to adjust or not adjust the detection instrument readings to account for the background organic concentration level. If an owner or operator chooses to adjust the instrument readings for the background level, the background level value must be determined according to the procedures in Method 21 of 40 CFR part 60, appendix A.

              (6)(i) Except as provided in paragraph (b)(6)(ii) of this section, the detection instrument shall meet the performance criteria of Method 21 of 40 CFR part 60, appendix A, except the instrument response factor criteria in section 3.1.2(a) of Method 21 shall be for the average composition of the process fluid not each individual volatile organic compound in the stream. For process streams that contain nitrogen, air, or other inert gases that are not organic HAP or VOC, the average stream response factor shall be calculated on an inert-free basis.
              (ii) If no instrument is available at the facility that will meet the performance criteria specified in paragraph (b)(6)(i) of this section, the instrument readings may be adjusted by multiplying by the average response factor of the process fluid, calculated on an inert-free basis as described in paragraph (b)(6)(i) of this section.
              (7) An owner or operator must determine if a potential leak interface operates with no detectable emissions using the applicable procedure specified in paragraph (b)(7)(i) or (b)(7)(ii) of this section.
              (i) If an owner or operator chooses not to adjust the detection instrument readings for the background organic concentration level, then the maximum organic concentration value measured by the detection instrument is compared directly to the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (ii) If an owner or operator chooses to adjust the detection instrument readings for the background organic concentration level, the value of the arithmetic difference between the maximum organic concentration value measured by the instrument and the background organic concentration value as determined in paragraph (b)(5) of this section is compared with the applicable value for the potential leak interface as specified in paragraph (b)(8) of this section.
              (8) A potential leak interface is determined to operate with no detectable organic emissions if the organic concentration value determined in paragraph (b)(7) is less than 500 parts per million by volume.
              (c) Test procedures and compliance demonstrations for small glycol dehydration units. This paragraph (c) applies to the test procedures for small dehydration units.
              (1) If the owner or operator is using a control device to comply with the emission limit in § 63.1275(b)(1)(iii), the requirements of paragraph (d) of this section apply. Compliance is demonstrated using the methods specified in paragraph (e) of this section.
              (2) If no control device is used to comply with the emission limit in § 63.1275(b)(1)(iii), the owner or operator must determine the glycol dehydration unit BTEX emissions as specified in paragraphs (c)(2)(i) through (iii) of this section. Compliance is demonstrated if the BTEX emissions determined as specified in paragraphs (c)(2)(i) through (iii) are less than the emission limit calculated using the equation in § 63.1275(b)(1)(iii).
              (i) Method 1 or 1A, 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites at the outlet of the glycol dehydration unit process vent. Any references to particulate mentioned in Methods 1 and 1A do not apply to this section.
              (ii) The gas volumetric flowrate shall be determined using Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, as appropriate.
              (iii) The BTEX emissions from the outlet of the glycol dehydration unit process vent shall be determined using the procedures specified in paragraph (d)(3)(v) of this section. As an alternative, the mass rate of BTEX at the outlet of the glycol dehydration unit process vent may be calculated using the model GRI-GLYCalc TM, Version 3.0 or higher, and the procedures presented in the associated GRI-GLYCalc TM Technical Reference Manual. Inputs to the model shall be representative of actual operating conditions of the glycol dehydration unit and shall be determined using the procedures documented in the Gas Research Institute (GRI) report entitled “Atmospheric Rich/Lean Method for Determining Glycol Dehydrator Emissions” (GRI-95/0368.1). When the BTEX mass rate is calculated for glycol dehydration units using the model GRI-GLYCalc TM, all BTEX measured by Method 18, 40 CFR part 60, appendix A, shall be summed.
              (d) Control device performance test procedures. This paragraph applies to the performance testing of control devices. The owners or operators shall demonstrate that a control device achieves the performance requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1) using a performance test as specified in paragraph (d)(3) of this section. Owners or operators using a condenser have the option to use a design analysis as specified in paragraph (d)(4) of this section. The owner or operator may elect to use the alternative procedures in paragraph (d)(5) of this section for performance testing of a condenser used to control emissions from a glycol dehydration unit process vent. Flares shall meet the provisions in paragraph (d)(2) of this section. As an alternative to conducting a performance test under this section for combustion control devices, a control device that can be demonstrated to meet the performance requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1) through a performance test conducted by the manufacturer, as specified in paragraph (g) of this section, can be used.
              (1) The following control devices are exempt from the requirements to conduct performance tests and design analyses under this section:
              (i) Except as specified in paragraph (d)(2) of this section, a flare, as defined in § 63.1271, that is designed and operated in accordance with § 63.11(b);
              (ii) Except for control devices used for small glycol dehydration units, a boiler or process heater with a design heat input capacity of 44 megawatts or greater;
              (iii) Except for control devices used for small glycol dehydration units, a boiler or process heater into which the vent stream is introduced with the primary fuel or is used as the primary fuel;
              (iv) Except for control devices used for small glycol dehydration units, a boiler or process heater burning hazardous waste for which the owner or operator has either been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or has certified compliance with the interim status requirements of 40 CFR part 266, subpart H;
              (v) Except for control devices used for small glycol dehydration units, a hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (vi) A control device for which a performance test was conducted for determining compliance with a regulation promulgated by the EPA, and the test was conducted using the same methods specified in this section, and either no process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes.
              (2) An owner or operator shall design and operate each flare, as defined in § 63.1271, in accordance with the requirements specified in § 63.11(b) and the compliance determination shall be conducted using Method 22 of 40 CFR part 60, appendix A, to determine visible emissions.
              (3) For a performance test conducted to demonstrate that a control device meets the requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1) the owner or operator shall use the test methods and procedures specified in paragraphs (d)(3)(i) through (v) of this section. The initial and periodic performance tests shall be conducted according to the schedule specified in paragraph (d)(3)(vi) of this section.
              (i) Method 1 or 1A, 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites specified in paragraphs (d)(3)(i)(A) and (B) of this section. Any references to particulate mentioned in Methods 1 and 1A do not apply to this section.
              (A) To determine compliance with the control device percent reduction requirements specified in § 63.1281(d)(1)(i)(A),(d)(1)(ii), or (e)(3)(ii), sampling sites shall be located at the inlet of the first control device and at the outlet of the final control device.

              (B) To determine compliance with the enclosed combustion device total HAP concentration limit specified in § 63.1281(d)(1)(i)(B), or the BTEX emission limit specified in § 63.1275(b)(1)(iii), the sampling site shall be located at the outlet of the combustion device.
              (ii) The gas volumetric flowrate shall be determined using Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, as appropriate.
              (iii) To determine compliance with the control device percent reduction performance requirement in § 63.1281(d)(1)(i)(A), 63.1281(d)(1)(ii), or 63.1281(e)(3)(ii), the owner or operator shall use either Method 18, 40 CFR part 60, appendix A, or Method 25A, 40 CFR part 60, appendix A; or ASTM D6420-99 (incorporated by reference as specified in § 63.14), as specified in § 63.772(a)(1)(ii); alternatively, any other method or data that have been validated according to the applicable procedures in Method 301 of appendix A of this part may be used. The following procedures shall be used to calculate the percentage of reduction:
              (A) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15-minute intervals during the run.

              (B) The mass rate of either TOC (minus methane and ethane) or total HAP (Ei, Eo) shall be computed using the equations and procedures specified in paragraphs (d)(3)(iii)(B)(1) through (3) of this section. As an alternative, the mass rate of either TOC (minus methane and ethane) or total HAP at the inlet of the control device (Ei) may be calculated using the procedures specified in paragraph (d)(3)(iii)(B)(4) of this section.
              (1) The following equations shall be used:
              
                ER29JN01.027
              
              
                Where:
                
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, parts per million by volume.
                Ei, Eo = Mass rate of TOC (minus methane and ethane) or total HAP at the inlet and outlet of the control device, respectively, dry basis, kilogram per hour.
                Mij, Moj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, gram/gram-mole.
                Qi, Qo = Flowrate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature is 20 °C.
                n = Number of components in sample.
              
              
              (2) When the TOC mass rate is calculated, all organic compounds (minus methane and ethane) measured by Method 18, of 40 CFR part 60, appendix A; or Method 25A, 40 CFR part 60, appendix A, shall be summed using the equations in paragraph (d)(3)(iii)(B)(1) of this section.
              (3) When the total HAP mass rate is calculated, only HAP chemicals listed in Table 1 of this subpart shall be summed using the equations in paragraph (d)(3)(iii)(B)(1) of this section.
              (4) As an alternative to the procedures for calculating Ei specified in paragraph (d)(3)(iii)(B)(1) of this section, the owner or operator may use the model GRI-GLYCalc TM, Version 3.0 or higher, and the procedures presented in the associated GRI-GLYCalc TM Technical Reference Manual. Inputs to the model shall be representative of actual operating conditions of the glycol dehydration unit and shall be determined using the procedures documented in the Gas Research Institute (GRI) report entitled “Atmospheric Rich/Lean Method for Determining Glycol Dehydrator Emissions” (GRI-95/0368.1). When the TOC mass rate is calculated for glycol dehydration units using the model GRI-GLYCalc TM, all organic compounds (minus methane and ethane) measured by Method 18, 40 CFR part 60, appendix A, or Method 25A, 40 CFR part 60, appendix A, shall be summed. When the total HAP mass rate is calculated for glycol dehydration units using the model GRI-GLYCalc TM, only HAP chemicals listed in Table 1 of this subpart shall be summed.
              
              (C) The percentage of reduction in TOC (minus methane and ethane) or total HAP shall be calculated as follows:
              
                ER17JN99.010
              
              
                Where:
                
                Rcd = Control efficiency of control device, percent.
                Ei = Mass rate of TOC (minus methane and ethane) or total HAP at the inlet to the control device as calculated under paragraph (d)(3)(iii)(B) of this section, kilograms TOC per hour or kilograms HAP per hour.
                Eo = Mass rate of TOC (minus methane and ethane) or total HAP at the outlet of the control device, as calculated under paragraph (d)(3)(iii)(B) of this section, kilograms TOC per hour or kilograms HAP per hour.
              
              
              (D) If the vent stream entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, the weight-percentage of reduction of total HAP or TOC (minus methane and ethane) across the device shall be determined by comparing the TOC (minus methane and ethane) or total HAP in all combusted vent streams and primary and secondary fuels with the TOC (minus methane and ethane) or total HAP exiting the device, respectively.
              (iv) To determine compliance with the enclosed combustion device total HAP concentration limit specified in § 63.1281(d)(1)(i)(B), the owner or operator shall use either Method 18, 40 CFR part 60, appendix A; or Method 25A, 40 CFR part 60, appendix A; or ASTM D6420-99 (Reapproved 2004) (incorporated by reference as specified in § 63.14), as specified in § 63.772(a)(1)(ii), to measure either TOC (minus methane and ethane) or total HAP. Alternatively, any other method or data that have been validated according to Method 301 of appendix A of this part, may be used. The following procedures shall be used to calculate parts per million by volume concentration, corrected to 3 percent oxygen:
              (A) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15-minute intervals during the run.

              (B) The TOC concentration or total HAP concentration shall be calculated according to paragraph (d)(3)(iv)(B)(1) or (d)(3)(iv)(B)(2) of this section.
              (1) The TOC concentration (CTOC) is the sum of the concentrations of the individual components and shall be computed for each run using the following equation:
              
                ER17JN99.011
              
              
                Where:
                
                CTOC = Concentration of total organic compounds minus methane and ethane, dry basis, parts per million by volume.
                Cji = Concentration of sample components j of sample i, dry basis, parts per million by volume.
                n = Number of components in the sample.
                x = Number of samples in the sample run.
              
              
              (2) The total HAP concentration (CHAP) shall be computed according to the equation in paragraph (d)(3)(iv)(B)(1) of this section, except that only HAP chemicals listed in Table 1 of this subpart shall be summed.
              (C) The TOC concentration or total HAP concentration shall be corrected to 3 percent oxygen as follows:
              (1) The emission rate correction factor for excess air, integrated sampling and analysis procedures of Method 3A or 3B, 40 CFR part 60, appendix A, ASTM D6522-00 (Reapproved 2005), or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 63.14) shall be used to determine the oxygen concentration (%O2d). The samples shall be taken during the same time that the samples are taken for determining TOC concentration or total HAP concentration.
              (2) The concentration corrected to 3 percent oxygen (Cc) shall be computed using the following equation:
              
                
                ER17JN99.012
              
              
                Where:
                
                Cc = TOC concentration of total HAP concentration corrected to 3 percent oxygen, dry basis, parts per million by volume.
                Cm = TOC concentration or total HAP concentration, dry basis, parts per million by volume.
                %O2d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (v) To determine compliance with the BTEX emission limit specified in § 63.1275(b)(1)(iii) the owner or operator shall use one of the following methods: Method 18, 40 CFR part 60, appendix A; ASTM D6420-99 (Reapproved 2004) (incorporated by reference as specified in § 63.14), as specified in § 63.772(a)(1)(ii); or any other method or data that have been validated according to the applicable procedures in Method 301, 40 CFR part 63, appendix A. The following procedures shall be used to calculate BTEX emissions:
              (A) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15-minute intervals during the run.
              (B) The mass rate of BTEX (Eo) shall be computed using the equations and procedures specified in paragraphs (d)(3)(v)(B)(1) and (2) of this section.
              (1) The following equation shall be used:
              
                ER16AU12.014
              
              
              
                Where:
                
                Eo = Mass rate of BTEX at the outlet of the control device, dry basis, kilogram per hour.
                Coj = Concentration of sample component j of the gas stream at the outlet of the control device, dry basis, parts per million by volume.
                Moj = Molecular weight of sample component j of the gas stream at the outlet of the control device, gram/gram-mole.
                Qo = Flowrate of gas stream at the outlet of the control device, dry standard cubic meter per minute.
                K2 = Constant, 2.494 × 10−6 (parts per million) (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature (gram-mole per standard cubic meter) is 20 degrees C.
                n = Number of components in sample.
              
              
              (2) When the BTEX mass rate is calculated, only BTEX compounds measured by Method 18, 40 CFR part 60, appendix A, or ASTM D6420-99 (Reapproved 2004) (incorporated by reference as specified in § 63.14) as specified in § 63.772(a)(1)(ii), shall be summed using the equations in paragraph (d)(3)(v)(B)(1) of this section.
              (vi) The owner or operator shall conduct performance tests according to the schedule specified in paragraphs (d)(3)(vi)(A) and (B) of this section.

              (A) An initial performance test shall be conducted within 180 days after the compliance date that is specified for each affected source in § 63.1270(d)(3) and (4) except that the initial performance test for existing combustion control devices (i.e., control devices installed on or before August 23, 2011) at major sources shall be conducted no later than October 15, 2015. If the owner or operator of an existing combustion control device at a major source chooses to replace such device with a control device whose model is tested under § 63.1282(g), then the newly installed device shall comply with all provisions of this subpart no later than October 15, 2015. The performance test results shall be submitted in the Notification of Compliance Status Report as required in § 63.1285(d)(1)(ii).

              (B) Periodic performance tests shall be conducted for all control devices required to conduct initial performance tests except as specified in paragraphs (e)(3)(vi)(B)(1) and (2) of this section. The first periodic performance test shall be conducted no later than 60 months after the initial performance test required in paragraph (d)(3)(vi)(A) of this section. Subsequent periodic performance tests shall be conducted at intervals no longer than 60 months following the previous periodic performance test or whenever a source desires to establish a new operating limit. The periodic performance test results must be submitted in the next Periodic Report as specified in § 63.1285(e)(2)(x). Combustion control devices meeting the criteria in either paragraph (e)(3)(vi)(B)(1) or (2) of this section are not required to conduct periodic performance tests.
              (1) A control device whose model is tested under, and meets the criteria of, § 63.1282(g), or
              (2) A combustion control device demonstrating during the performance test under § 63.1282(d) that combustion zone temperature is an indicator of destruction efficiency and operates at a minimum temperature of 760 degrees C.
              (4) For a condenser design analysis conducted to meet the requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1), the owner or operator shall meet the requirements specified in paragraphs (d)(4)(i) and (ii) of this section. Documentation of the design analysis shall be submitted as a part of the Notification of Compliance Status Report as required in § 63.1285(d)(1)(i).
              (i) The condenser design analysis shall include an analysis of the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design outlet organic compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet. As an alternative to the condenser design analysis, an owner or operator may elect to use the procedures specified in paragraph (d)(5) of this section.
              (A) For a thermal vapor incinerator, the design analysis shall include the vent stream composition, constituent concentrations, and flowrate and shall establish the design minimum and average temperatures in the combustion zone and the combustion zone residence time.
              (B) For a catalytic vapor incinerator, the design analysis shall include the vent stream composition, constituent concentrations, and flowrate and shall establish the design minimum and average temperatures across the catalyst bed inlet and outlet, and the design service life of the catalyst.
              (C) For a boiler or process heater, the design analysis shall include the vent stream composition, constituent concentrations, and flowrate; shall establish the design minimum and average flame zone temperatures and combustion zone residence time; and shall describe the method and location where the vent stream is introduced into the flame zone.
              (D) For a condenser, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design outlet organic compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet. As an alternative to the design analysis, an owner or operator may elect to use the procedures specified in paragraph (d)(5) of this section.
              (E) For a regenerable carbon adsorption, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for the carbon beds, design total regeneration stream flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of the carbon.

              (F) For a nonregenerable carbon adsorption system, such as a carbon canister, the design analysis shall include the vent stream composition, constituent concentrations, flowrate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, capacity of the carbon bed, type and working capacity of activated carbon used for the carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule. In addition, these systems will incorporate dual carbon canisters in case of emission breakthrough occurring in one canister.
              (ii) If the owner or operator and the Administrator do not agree on a demonstration of control device performance using a design analysis, then the disagreement shall be resolved using the results of a performance test performed by the owner or operator in accordance with the requirements of paragraph (d)(3) of this section. The Administrator may choose to have an authorized representative observe the performance test.
              (5) As an alternative to the procedures in paragraph (d)(4)(i) of this section, an owner or operator may elect to use the procedures documented in the GRI report entitled, “Atmospheric Rich/Lean Method for Determining Glycol Dehydrator Emissions,” (GRI-95/0368.1) as inputs for the model GRI-GLYCalc TM, Version 3.0 or higher, to generate a condenser performance curve.
              (e) Compliance demonstration for control devices performance requirements. This paragraph applies to the demonstration of compliance with the control device performance requirements specified in § 63.1281(d)(1), (e)(3)(ii), and (f)(1). Compliance shall be demonstrated using the requirements in paragraphs (e)(1) through (3) of this section. As an alternative, an owner or operator that installs a condenser as the control device to achieve the requirements specified in § 63.1281(d)(1)(ii), (e)(3)(ii), or (f)(1) may demonstrate compliance according to paragraph (f) of this section. An owner or operator may switch between compliance with paragraph (e) of this section and compliance with paragraph (f) of this section only after at least 1 year of operation in compliance with the selected approach. Notification of such a change in the compliance method shall be reported in the next Periodic Report, as required in § 63.1285(e), following the change.
              (1) The owner or operator shall establish a site specific maximum or minimum monitoring parameter value (as appropriate) according to the requirements of § 63.1283(d)(5)(i).
              (2) The owner or operator shall calculate the daily average of the applicable monitored parameter in accordance with § 63.1283(d)(4) except that the inlet gas flowrate to the control device shall not be averaged.
              (3) Compliance is achieved when the daily average of the monitoring parameter value calculated under paragraph (e)(2) of this section is either equal to or greater than the minimum or equal to or less than the maximum monitoring value established under paragraph (e)(1) of this section. For inlet gas flowrate, compliance with the operating parameter limit is achieved when the value is equal to or less than the value established under § 63.1282(g) or under the performance test conducted under § 63.1282(d), as applicable.
              (4) Except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments), the CMS required in § 63.1283(d) must be operated at all times the affected source is operating. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. Monitoring system repairs are required to be completed in response to monitoring system malfunctions and to return the monitoring system to operation as expeditiously as practicable.

              (5) Data recorded during monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities may not be used in calculations used to report emissions or operating levels. All the data collected during all other required data collection periods must be used in assessing the operation of the control device and associated control system.
              
              (6) Except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required quality monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments), failure to collect required data is a deviation of the monitoring requirements.
              (f) Compliance demonstration with percent reduction or emission limit performance requirements—condensers. This paragraph applies to the demonstration of compliance with the performance requirements specified in § 63.1281(d)(1)(ii), (e)(3) or (f)(1) for condensers. Compliance shall be demonstrated using the procedures in paragraphs (f)(1) through (f)(3) of this section.
              (1) The owner or operator shall establish a site-specific condenser performance curve according to the procedures specified in § 63.1283(d)(5)(ii). For sources required to meet the BTEX limit in accordance with § 63.1281(e) or (f)(1) the owner or operator shall identify the minimum percent reduction necessary to meet the BTEX limit.
              (2) Compliance with the percent reduction requirement in § 63.1281(d)(1)(ii) or (e)(3) shall be demonstrated by the procedures in paragraphs (f)(2)(i) through (iii) of this section.
              (i) The owner or operator must calculate the daily average condenser outlet temperature in accordance with § 63.1283(d)(4).
              (ii) The owner or operator shall determine the condenser efficiency for the current operating day using the daily average condenser outlet temperature calculated in paragraph (f)(2)(i) of this section and the condenser performance curve established in paragraph (f)(1) of this section.
              (iii) Except as provided in paragraphs (f)(2)(iii)(A), (B), and (D) of this section, at the end of each operating day the owner or operator shall calculate the 30-day average HAP, or BTEX, emission reduction, as appropriate, from the condenser efficiencies as determined in paragraph (f)(2)(ii) of this section for the preceding 30 operating days. If the owner or operator uses a combination of process modifications and a condenser in accordance with the requirements of § 63.1281(e), the 30-day average HAP emission, or BTEX, emission reduction, shall be calculated using the emission reduction achieved through process modifications and the condenser efficiency as determined in paragraph (f)(2)(ii) of this section, both for the preceding 30 operating days.
              (A) After the compliance date specified in § 63.1270(d), an owner or operator of a facility that stores natural gas that has less than 30 days of data for determining the average HAP, or BTEX, emission reduction, as appropriate, shall calculate the cumulative average at the end of the withdrawal season, each season, until 30 days of condenser operating data are accumulated. For a facility that does not store natural gas, the owner or operator that has less than 30 days of data for determining average HAP, or BTEX, emission reduction, as appropriate, shall calculate the cumulative average at the end of the calendar year, each year, until 30 days of condenser operating data are accumulated.
              (B) After the compliance date specified in § 63.1270(d), for an owner or operator that has less than 30 days of data for determining the average HAP, or BTEX, emission reduction, as appropriate, compliance is achieved if the average HAP, or BTEX, emission reduction, as appropriate, calculated in paragraph (f)(2)(iii)(A) of this section is equal to or greater than 95.0 percent or is equal to or greater than the minimum percent reduction necessary to meet the BTEX emission limit as determined in paragraph (f)(1) of this section.
              (C) For the purposes of this subpart, a withdrawal season begins the first time gas is withdrawn from the storage field after July 1 of the calendar year and ends on June 30 of the next calendar year.
              (D) Glycol dehydration units that are operated continuously have the option of complying with the requirements specified in 40 CFR 63.772(g).
              (3) Compliance is achieved based on the applicable criteria in paragraphs (f)(3)(i) or (ii) of this section.

              (i) For sources meeting the HAP emission reduction specified in § 63.1281(d)(1)(ii) or (e)(3) if the average HAP emission reduction calculated in paragraph (f)(2)(iii) of this section is equal to or greater than 95.0 percent.
              (ii) For sources required to meet the BTEX limit under § 63.1281(e)(3) or (f)(1), compliance is achieved if the average BTEX emission reduction calculated in paragraph (f)(2)(iii) of this section is equal to or greater than the minimum percent reduction identified in paragraph (f)(1) of this section.
              (g) Performance testing for combustion control devices—manufacturers' performance test. (1) This paragraph (g) applies to the performance testing of a combustion control device conducted by the device manufacturer. The manufacturer shall demonstrate that a specific model of control device achieves the performance requirements in (g)(7) of this section by conducting a performance test as specified in paragraphs (g)(2) through (6) of this section.
              (2) Performance testing shall consist of three one-hour (or longer) test runs for each of the four following firing rate settings making a total of 12 test runs per test. Propene (propylene) gas shall be used for the testing fuel. All fuel analyses shall be performed by an independent third-party laboratory (not affiliated with the control device manufacturer or fuel supplier).
              (i) 90-100 percent of maximum design rate (fixed rate).
              (ii) 70-100-70 percent (ramp up, ramp down). Begin the test at 70 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 100 percent of the maximum design rate. Hold at 100 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 70 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (iii) 30-70-30 percent (ramp up, ramp down). Begin the test at 30 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 70 percent of the maximum design rate. Hold at 70 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 30 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (iv) 0-30-0 percent (ramp up, ramp down). Begin the test at 0 percent of the maximum design rate. During the first 5 minutes, incrementally ramp the firing rate to 30 percent of the maximum design rate. Hold at 30 percent for 5 minutes. In the 10-15 minute time range, incrementally ramp back down to 0 percent of the maximum design rate. Repeat three more times for a total of 60 minutes of sampling.
              (3) All models employing multiple enclosures shall be tested simultaneously and with all burners operational. Results shall be reported for each enclosure individually and for the average of the emissions from all interconnected combustion enclosures/chambers. Control device operating data shall be collected continuously throughout the performance test using an electronic Data Acquisition System and strip chart. Data shall be submitted with the test report in accordance with paragraph (g)(8)(iii) of this section.
              (4) Inlet testing shall be conducted as specified in paragraphs (g)(4)(i) through (iii) of this section.
              (i) The inlet gas flow metering system shall be located in accordance with Method 2A, 40 CFR part 60, appendix A-1, (or other approved procedure) to measure inlet gas flowrate at the control device inlet location. The fitting for filling fuel sample containers shall be located a minimum of 8 pipe diameters upstream of any inlet gas flow monitoring meter.
              (ii) Inlet gas flowrate shall be determined using Method 2A, 40 CFR part 60, appendix A-1. Record the start and stop reading for each 60-minute THC test. Record the inlet gas pressure and temperature at 5-minute intervals throughout each 60-minute THC test.
              (iii) Inlet gas sampling shall be conducted in accordance with the criteria in paragraphs (g)(4)(iii)(A) and (B) of this section.
              (A) At the inlet gas sampling location, securely connect a Silonite-coated stainless steel evacuated canister fitted with a flow controller sufficient to fill the canister over a 3 hour period. Filling shall be conducted as specified in the following:
              (1) Open the canister sampling valve at the beginning of the total hydrocarbon (THC) test, and close the canister at the end of each THC test run.
              (2) Fill one canister across the three test runs for each THC test such that one composite fuel sample exists for each test condition.
              (3) Label the canisters individually and record on a chain of custody form.
              (B) Each inlet gas sample shall be analyzed using the following methods. The results shall be included in the test report.
              (1) Hydrocarbon compounds containing between one and five atoms of carbon plus benzene using ASTM D1945-03 (Reapproved 2010) (incorporated by reference as specified in § 63.14).
              (2) Hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), nitrogen (N2), oxygen (O2) using ASTM D1945-03 (Reapproved 2010) (incorporated by reference as specified in § 63.14).
              (3) Higher heating value using ASTM D3588-98 (Reapproved 2003) or ASTM D4891-89 (Reapproved 2006) (incorporated by reference as specified in § 63.14).
              (5) Outlet testing shall be conducted in accordance with the criteria in paragraphs (g)(5)(i) through (v) of this section.
              (i) Sampling and flowrate measured in accordance with the following:
              (A) The outlet sampling location shall be a minimum of 4 equivalent stack diameters downstream from the highest peak flame or any other flow disturbance, and a minimum of one equivalent stack diameter upstream of the exit or any other flow disturbance. A minimum of two sample ports shall be used.

              (B) Flowrate shall be measured using Method 1, 40 CFR part 60, Appendix 1, for determining flow measurement traverse point location; and Method 2, 40 CFR part 60, Appendix 1, shall be used to measure duct velocity. If low flow conditions are encountered (i.e., velocity pressure differentials less than 0.05 inches of water) during the performance test, a more sensitive manometer or other pressure measurement device shall be used to obtain an accurate flow profile.
              (ii) Molecular weight shall be determined as specified in paragraphs (g)(4)(iii)(B), and (g)(5)(ii)(A) and (B) of this section.
              (A) An integrated bag sample shall be collected during the Method 4, 40 CFR part 60, Appendix A, moisture test. Analyze the bag sample using a gas chromatograph-thermal conductivity detector (GC-TCD) analysis meeting the following criteria:
              (1) Collect the integrated sample throughout the entire test, and collect representative volumes from each traverse location.
              (2) The sampling line shall be purged with stack gas before opening the valve and beginning to fill the bag.
              (3) The bag contents shall be vigorously mixed prior to the GC analysis.
              (4) The GC-TCD calibration procedure in Method 3C, 40 CFR part 60, Appendix A, shall be modified by using EPAAlt-045 as follows: For the initial calibration, triplicate injections of any single concentration must agree within 5 percent of their mean to be valid. The calibration response factor for a single concentration re-check must be within 10 percent of the original calibration response factor for that concentration. If this criterion is not met, the initial calibration using at least three concentration levels shall be repeated.
              (B) Report the molecular weight of: O2, CO2, methane (CH4), and N2 and include in the test report submitted under § 63.775(d)(iii). Moisture shall be determined using Method 4, 40 CFR part 60, Appendix A. Traverse both ports with the Method 4, 40 CFR part 60, Appendix A, sampling train during each test run. Ambient air shall not be introduced into the Method 3C, 40 CFR part 60, Appendix A, integrated bag sample during the port change.
              (iii) Carbon monoxide shall be determined using Method 10, 40 CFR part 60, Appendix A or ASTM D6522-00 (Reapproved 2005) (incorporated by reference as specified in § 63.14). The test shall be run at the same time and with the sample points used for the EPA Method 25A, 40 CFR part 60, Appendix A, testing. An instrument range of 0-10 per million by volume-dry (ppmvd) shall be used.

              (iv) Visible emissions shall be determined using Method 22, 40 CFR part 60, Appendix A. The test shall be performed continuously during each test run. A digital color photograph of the exhaust point, taken from the position of the observer and annotated with date and time, will be taken once per test run and the four photos included in the test report.
              (v) Excess air shall be determined using resultant data from the EPA Method 3C tests and EPA Method 3B, 40 CFR part 60, Appendix A, equation 3B-1 or ANSI/ASME PTC 19.10-1981, Part 10 (manual portion only) (incorporated by reference as specified in § 63.14).
              (6) Total hydrocarbons (THC) shall be determined as specified by the following criteria:
              (i) Conduct THC sampling using Method 25A, 40 CFR part 60, Appendix A, except the option for locating the probe in the center 10 percent of the stack shall not be allowed. The THC probe must be traversed to 16.7 percent, 50 percent, and 83.3 percent of the stack diameter during the test run.
              (ii) A valid test shall consist of three Method 25A, 40 CFR part 60, Appendix A, tests, each no less than 60 minutes in duration.
              (iii) A 0-10 parts per million by volume-wet (ppmvw) (as propane) measurement range is preferred; as an alternative a 0-30 ppmvw (as carbon) measurement range may be used.
              (iv) Calibration gases will be propane in air and be certified through EPA Protocol 1—“EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards,” September 1997, as amended August 25, 1999, EPA-600/R-97/121 (or more recent if updated since 1999).
              (v) THC measurements shall be reported in terms of ppmvw as propane.
              (vi) THC results shall be corrected to 3 percent CO2, as measured by Method 3C, 40 CFR part 60, Appendix A.
              (vii) Subtraction of methane/ethane from the THC data is not allowed in determining results.
              (7) Performance test criteria:
              (i) The control device model tested must meet the criteria in paragraphs (g)(7)(i)(A) through (C) of this section:
              (A) Method 22, 40 CFR part 60, Appendix A, results under paragraph (g)(5)(v) of this section with no indication of visible emissions, and

              (B) Average Method 25A, 40 CFR part 60, Appendix A, results under paragraph (g)(6) of this section equal to or less than 10.0 ppmvw THC as propane corrected to 3.0 percent CO2, and

              (C) Average CO emissions determined under paragraph (g)(5)(iv) of this section equal to or less than 10 parts ppmvd, corrected to 3.0 percent CO2.
              (D) Excess combustion air shall be equal to or greater than 150 percent.
              (ii) The manufacturer shall determine a maximum inlet gas flowrate which shall not be exceeded for each control device model to achieve the criteria in paragraph (g)(7)(i) of this section.
              (iii) A control device meeting the criteria in paragraph (g)(7)(i)(A) through (C) of this section will have demonstrated a destruction efficiency of 95.0 percent for HAP regulated under this subpart.
              (8) The owner or operator of a combustion control device model tested under this section shall submit the information listed in paragraphs (g)(8)(i) through (iii) in the test report required under § 63.775(d)(1)(iii).
              (i) Full schematic of the control device and dimensions of the device components.
              (ii) Design net heating value (minimum and maximum) of the device.
              (iii) Test fuel gas flow range (in both mass and volume). Include the minimum and maximum allowable inlet gas flowrate.
              (iv) Air/stream injection/assist ranges, if used.
              (v) The test parameter ranges listed in paragraphs (g)(8)(v)(A) through (O) of this section, as applicable for the tested model.
              (A) Fuel gas delivery pressure and temperature.
              (B) Fuel gas moisture range.
              (C) Purge gas usage range.
              (D) Condensate (liquid fuel) separation range.
              (E) Combustion zone temperature range. This is required for all devices that measure this parameter.
              (F) Excess combustion air range.
              (G) Flame arrestor(s).
              (H) Burner manifold pressure.
              (I) Pilot flame sensor.
              (J) Pilot flame design fuel and fuel usage.
              (K) Tip velocity range.
              (L) Momentum flux ratio.
              (M) Exit temperature range.
              (N) Exit flowrate.
              (O) Wind velocity and direction.
              
              (vi) The test report shall include all calibration quality assurance/quality control data, calibration gas values, gas cylinder certification, and strip charts annotated with test times and calibration values.
              (h) Compliance demonstration for combustion control devices—manufacturers' performance test. This paragraph applies to the demonstration of compliance for a combustion control device tested under the provisions in paragraph (g) of this section. Owners or operators shall demonstrate that a control device achieves the performance requirements of § 63.1281(d)(1), (e)(3)(ii) or (f)(1), by installing a device tested under paragraph (g) of this section and complying with the following criteria:

              (1) The inlet gas flowrate shall meet the range specified by the manufacturer. Flowrate shall be calculated as specified in § 63.1283(d)(3)(i)(H)(1).

              (2) A pilot flame shall be present at all times of operation. The pilot flame shall be monitored in accordance with § 63.1283(d)(3)(i)(H)(2).
              (3) Devices shall be operated with no visible emissions, except for periods not to exceed a total of 2 minutes during any hour. A visible emissions test using Method 22, 40 CFR part 60, Appendix A, shall be performed each calendar quarter. The observation period shall be 1 hour and shall be conducted according to EPA Method 22, 40 CFR part 60, Appendix A.
              (4) Compliance with the operating parameter limit is achieved when the following criteria are met:
              (i) The inlet gas flowrate monitored under paragraph (h)(1) of this section is equal to or below the maximum established by the manufacturer; and
              (ii) The pilot flame is present at all times; and
              (iii) During the visible emissions test performed under paragraph (h)(3) of this section the duration of visible emissions does not exceed a total of 2 minutes during the observation period. Devices failing the visible emissions test shall follow manufacturers repair instructions, if available, or best combustion engineering practice as outlined in the unit inspection and maintenance plan, to return the unit to compliant operation. All repairs and maintenance activities for each unit shall be recorded in a maintenance and repair log and shall be available on site for inspection.
              (iv) Following return to operation from maintenance or repair activity, each device must pass a Method 22 visual observation as described in paragraph (h)(3) of this section.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34556, June 29, 2001; 77 FR 49588, Aug. 16, 2012]
            
            
              § 63.1283
              Inspection and monitoring requirements.
              (a) This section applies to an owner or operator using air emission controls in accordance with the requirements of § 63.1275.
              (b) The owner or operator of a control device whose model was tested under 63.1282(g) shall develop an inspection and maintenance plan for each control device. At a minimum, the plan shall contain the control device manufacturer's recommendations for ensuring proper operation of the device. Semi-annual inspections shall be conducted for each control device with maintenance and replacement of control device components made in accordance with the plan.
              (c) Closed-vent system inspection and monitoring requirements. (1) For each closed-vent system required to comply with this section, the owner or operator shall comply with the requirements of paragraphs (c)(2) through (7) of this section.
              (2) Except as provided in paragraphs (c)(5) and (6) of this section, each closed-vent system shall be inspected according to the procedures and schedule specified in paragraphs (c)(2)(i) and (ii) of this section and each bypass device shall be inspected according to the procedures of (c)(2)(iii) of this section.
              (i) For each closed-vent system joints, seams, or other connections that are permanently or semi-permanently sealed (e.g., a welded joint between two sections of hard piping or a bolted or gasketed ducting flange), the owner or operator shall:

              (A) Conduct an initial inspection according to the procedures specified in § 63.1282(b) to demonstrate that the closed-vent system operates with no detectable emissions. Inspection results shall be submitted with the Notification of Compliance Status Report as specified in § 63.1285(d)(1) or (2).
              (B) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in piping; loose connections; or broken or missing caps or other closure devices. The owner or operator shall monitor a component or connection using the procedures specified in § 63.1282(b) to demonstrate that it operates with no detectable emissions following any time the component or connection is repaired or replaced or the connection is unsealed. Inspection results shall be submitted in the Periodic Report as specified in § 63.1285(e)(2)(iii).
              (ii) For closed-vent system components other than those specified in paragraph (c)(2)(i) of this section, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures specified in § 63.1282(b) to demonstrate that the closed-vent system operates with no detectable emissions. Inspection results shall be submitted with the Notification of Compliance Status Report as specified in § 63.1285(d)(1) or (2).
              (B) Conduct annual inspections according to the procedures specified in § 63.1282(b) to demonstrate that the components or connections operate with no detectable emissions. Inspection results shall be submitted in the Periodic Report as specified in § 63.1285(e)(2)(iii).
              (C) Conduct annual visual inspections for defects that could result in air emissions. Defects include, but are not limited to, visible cracks, holes, or gaps in ductwork; loose connections; or broken or missing caps or other closure devices. Inspection results shall be submitted in the Periodic Report as specified in § 63.1285(e)(2)(iii).
              (iii) For each bypass device, except as provided for in § 63.1281(c)(3)(ii), the owner or operator shall either:
              (A) At the inlet to the bypass device that could divert the steam away from the control device to the atmosphere, set the flow indicator to take a reading at least once every 15 minutes; or
              (B) If the bypass device valve installed at the inlet to the bypass device is secured in the non-diverting position using a car-seal or a lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass device.
              (3) In the event that a leak or defect is detected, the owner or operator shall repair the leak or defect as soon as practicable, except as provided in paragraph (c)(4) of this section.
              (i) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (ii) Repair shall be completed no later than 15 calendar days after the leak is detected.
              (4) Delay of repair of a closed-vent system for which leaks or defects have been detected is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.1271, or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be completed by the end of the next shutdown.
              (5) Any parts of the closed-vent system or cover that are designated, as described in paragraphs (c)(5) (i) and (ii) of this section, as unsafe to inspect are exempt from the inspection requirements of paragraphs (c)(2) (i) and (ii) of this section if:
              (i) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraph (c)(2) (i) or (ii) of this section; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.

              (6) Any parts of the closed-vent system or cover that are designated, as described in paragraphs (c)(6) (i) and (ii) of this section, as difficult to inspect are exempt from the inspection requirements of paragraphs (c)(2) (i) and (ii) of this section if:
              
              (i) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years.
              (7) Records shall be maintained as specified in § 63.1284(b)(5) through (8).
              (d) Control device monitoring requirements. (1) For each control device except as provided for in paragraph (d)(2) of this section, the owner or operator shall install and operate a continuous parameter monitoring system in accordance with the requirements of paragraphs (d)(3) through (7) of this section. Owners or operators that install and operate a flare in accordance with § 63.1281(d)(1)(iii) or (f)(1)(iii) are exempt from the requirements of paragraphs (d)(4) and (5) of this section. The continuous monitoring system shall be designed and operated so that a determination can be made on whether the control device is achieving the applicable performance requirements of § 63.1281(d), (e)(3), or (f)(1). Each continuous parameter monitoring system shall meet the following specifications and requirements:
              (i) Each continuous parameter monitoring system shall measure data values at least once every hour and record either:
              (A) Each measured data value; or
              (B) Each block average value for each 1-hour period or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values.
              (ii) A site-specific monitoring plan must be prepared that addresses the monitoring system design, data collection, and the quality assurance and quality control elements outlined in paragraph (d) of this section and in § 63.8(d). Each CPMS must be installed, calibrated, operated, and maintained in accordance with the procedures in your approved site-specific monitoring plan. Using the process described in § 63.8(f)(4), you may request approval of monitoring system quality assurance and quality control procedures alternative to those specified in paragraphs (d)(1)(ii)(A) through (E) of this section in your site-specific monitoring plan.
              (A) The performance criteria and design specifications for the monitoring system equipment, including the sample interface, detector signal analyzer, and data acquisition and calculations;
              (B) Sampling interface (e.g., thermocouple) location such that the monitoring system will provide representative measurements;
              (C) Equipment performance checks, system accuracy audits, or other audit procedures;
              (D) Ongoing operation and maintenance procedures in accordance with provisions in § 63.8(c)(1) and (c)(3); and
              (E) Ongoing reporting and recordkeeping procedures in accordance with provisions in § 63.10(c), (e)(1), and (e)(2)(i).
              (iii) The owner or operator must conduct the CPMS equipment performance checks, system accuracy audits, or other audit procedures specified in the site-specific monitoring plan at least once every 12 months.
              (iv) The owner or operator must conduct a performance evaluation of each CPMS in accordance with the site-specific monitoring plan.
              (2) An owner or operator is exempted from the monitoring requirements specified in paragraphs (d)(3) through (7) of this section for the following types of control devices:
              (i) Except for control devices for small glycol dehydration units, a boiler or process heater in which all vent streams are introduced with the primary fuel or are used as the primary fuel;
              (ii) Except for control devices for small glycol dehydration units, a boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts.

              (3) The owner or operator shall install, calibrate, operate, and maintain a device equipped with a continuous recorder to measure the values of operating parameters appropriate for the control device as specified in either paragraph (d)(3)(i), (d)(3)(ii), or (d)(3)(iii) of this section.
              
              (i) A continuous monitoring system that measures the following operating parameters as applicable:
              (A) For a thermal vapor incinerator that demonstrates during the performance test conducted under § 63.1282(d) that combustion zone temperature is an accurate indicator of performance, a temperature monitoring device equipped with a continuous recorder. The monitoring device shall have a minimum accuracy of ±2 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. The temperature sensor shall be installed at a location representative of the combustion zone temperature.
              (B) For a catalytic vapor incinerator, a temperature monitoring device equipped with a continuous recorder. The device shall be capable of monitoring temperatures at two locations and have a minimum accuracy of ±2 percent of the temperatures being monitored in °C, or ±2.5 °C, whichever value is greater. One temperature sensor shall be installed in the vent stream at the nearest feasible point to the catalyst bed inlet and a second temperature sensor shall be installed in the vent stream at the nearest feasible point to the catalyst bed outlet.
              (C) For a flare, a heat sensing monitoring device equipped with a continuous recorder that indicates the continuous ignition of the pilot flame.
              (D) For a boiler or process heater, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device shall have a minimum accuracy of ±2 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. The temperature sensor shall be installed at a location representative of the combustion zone temperature.
              (E) For a condenser, a temperature monitoring device equipped with a continuous recorder. The temperature monitoring device shall have a minimum accuracy of ±2 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater. The temperature sensor shall be installed at a location in the exhaust vent stream from the condenser.
              (F) For a regenerative-type carbon adsorption system:
              (1) A continuous parameter monitoring system to measure and record the average total regeneration stream mass flow or volumetric flow during each carbon bed regeneration cycle. The integrating regenerating stream flow monitoring device must have an accuracy of ±10 percent; and
              (2) A continuous parameter monitoring system to measure and record the average carbon bed temperature for the duration of the carbon bed steaming cycle and to measure the actual carbon bed temperature after regeneration and within 15 minutes of completing the cooling cycle. The temperature monitoring device shall have a minimum accuracy of ±2 percent of the temperature being monitored in °C, or ±2.5 °C, whichever value is greater.
              (G) For a nonregenerative-type carbon adsorption system, the owner or operator shall monitor the design carbon replacement interval established using a performance test performed in accordance with § 63.1282(d)(3) and shall be based on the total carbon working capacity of the control device and source operating schedule.
              (H) For a control device whose model is tested under § 63.1282(g):
              (1) The owner or operator shall determine actual average inlet waste gas flowrate using the model GRI-GLYCalc TM, Version 3.0 or higher, ProMax, or AspenTech HYSYS. Inputs to the models shall be representative of actual operating conditions of the controlled unit. The determination shall be performed to coincide with the visible emissions test under § 63.1282(h)(3);
              (2) A heat sensing monitoring device equipped with a continuous recorder that indicates the continuous ignition of the pilot flame.
              (ii) A continuous monitoring system that measures the concentration level of organic compounds in the exhaust vent stream from the control device using an organic monitoring device equipped with a continuous recorder. The monitor must meet the requirements of Performance Specification 8 or 9 of appendix B of 40 CFR part 60 and must be installed, calibrated, and maintained according to the manufacturer's specifications.

              (iii) A continuous monitoring system that measures alternative operating parameters other than those specified in paragraph (d)(3)(i) or (d)(3)(ii) of this section upon approval of the Administrator as specified in § 63.8(f)(1) through (5).
              (4) Using the data recorded by the monitoring system, except for inlet gas flowrate, the owner or operator must calculate the daily average value for each monitored operating parameter for each operating day. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              (5) For each operating parameter monitored in accordance with the requirements of paragraph (d)(3) of this section, the owner or operator shall comply with paragraph (d)(5)(i) of this section for all control devices, and when condensers are installed, the owner or operator shall also comply with paragraph (d)(5)(ii) of this section for condensers.
              (i) The owner or operator shall establish a minimum operating parameter value or a maximum operating parameter value, as appropriate for the control device, to define the conditions at which the control device must be operated to continuously achieve the applicable performance requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1). Each minimum or maximum operating parameter value shall be established as follows:
              (A) If the owner or operator conducts performance tests in accordance with the requirements of § 63.1282(d)(3) to demonstrate that the control device achieves the applicable performance requirements specified in § 63.1281(d)(1), (e)(3)(ii), or (f)(1), then the minimum operating parameter value or the maximum operating parameter value shall be established based on values measured during the performance test and supplemented, as necessary, by a condenser design analysis or control device manufacturer's recommendations or a combination of both.
              (B) If the owner or operator uses a condenser design analysis in accordance with the requirements of § 63.1282(d)(4) to demonstrate that the control device achieves the applicable performance requirements specified in § 63.1281(d)(1), (e)(3)(ii), or (f)(1), then the minimum operating parameter value or the maximum operating parameter value shall be established based on the condenser design analysis and may be supplemented by the condenser manufacturer's recommendations.
              (C) If the owner or operator operates a control device where the performance test requirement was met under § 63.1282(g) to demonstrate that the control device achieves the applicable performance requirements specified in § 63.1281(d)(1), (e)(3)(ii) or (f)(1), then the maximum inlet gas flowrate shall be established based on the performance test and supplemented, as necessary, by the manufacturer recommendations.
              (ii) The owner or operator shall establish a condenser performance curve showing the relationship between condenser outlet temperature and condenser control efficiency. The curve shall be established as follows:
              (A) If the owner or operator conducts a performance test in accordance with the requirements of § 63.1282(d)(3) to demonstrate that the condenser achieves the applicable performance requirements in § 63.1281(d)(1), (e)(3)(ii), or (f)(1), then the condenser performance curve shall be based on values measured during the performance test and supplemented as necessary by control device design analysis, or control device manufacturer's recommendations, or a combination or both.
              (B) If the owner or operator uses a control device design analysis in accordance with the requirements of § 63.1282(d)(4)(i) to demonstrate that the condenser achieves the applicable performance requirements specified in § 63.1281(d)(1), (e)(3)(ii), or (f)(1), then the condenser performance curve shall be based on the condenser design analysis and may be supplemented by the control device manufacturer's recommendations.

              (C) As an alternative to paragraph (d)(5)(ii)(B) of this section, the owner or operator may elect to use the procedures documented in the GRI report entitled, “Atmospheric Rich/Lean Method for Determining Glycol Dehydrator Emissions” (GRI-95/0368.1) as inputs for the model GRI-GLYCalc TM, Version 3.0 or higher, to generate a condenser performance curve.
              (6) An excursion for a given control device is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (d)(6)(i) through (d)(6)(v) of this section being met. When multiple operating parameters are monitored for the same control device and during the same operating day, and more than one of these operating parameters meets an excursion criterion specified in paragraphs (d)(6)(i) through (d)(6)(v) of this section, then a single excursion is determined to have occurred for the control device for that operating day.
              (i) An excursion occurs when the daily average value of a monitored operating parameter is less than the minimum operating parameter limit (or, if applicable, greater than the maximum operating parameter limit) established for the operating parameter in accordance with the requirements of paragraph (d)(5)(i) of this section.
              (ii) For sources meeting § 63.1281(d)(1)(ii), an excursion occurs when average condenser efficiency calculated according to the requirements specified in § 63.1282(f)(2)(iii) is less than 95.0 percent, as specified in § 63.1282(f)(3). For sources meeting § 63.1281(f)(1), an excursion occurs when the 30-day average condenser efficiency calculated according to the requirements of § 63.1282(f)(2)(iii) is less than the identified 30-day required percent reduction.
              (iii) An excursion occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              (iv) If the closed-vent system contains one or more bypass devices that could be used to divert all or a portion of the gases, vapors, or fumes from entering the control device, an excursion occurs when:
              (A) For each bypass line subject to § 63.1281(c)(3)(i)(A) the flow indicator indicates that flow has been detected and that the stream has been diverted away from the control device to the atmosphere.
              (B) For each bypass line subject to § 63.1281(c)(3)(i)(B), if the seal or closure mechanism has been broken, the bypass line valve position has changed, the key for the lock-and-key type lock has been checked out, or the car-seal has broken.
              (v) For control device whose model is tested under § 63.1282(g) an excursion occurs when:
              (A) The inlet gas flowrate exceeds the maximum established during the test conducted under § 63.1282(g).
              (B) Failure of the quarterly visible emissions test conducted under § 63.1282(h)(3) occurs.
              (7) For each excursion, the owner or operator shall be deemed to have failed to have applied control in a manner that achieves the required operating parameter limits. Failure to achieve the required operating parameter limits is a violation of this standard.
              (8) [Reserved]
              (9) Nothing in paragraphs (d)(1) through (d)(8) of this section shall be construed to allow or excuse a monitoring parameter excursion caused by any activity that violates other applicable provisions of this subpart.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34557, June 29, 2001; 68 FR 37357, June 23, 2003; 71 FR 20459, Apr. 20, 2006; 77 FR 49594, Aug. 16, 2012]
            
            
              § 63.1284
              Recordkeeping requirements.
              (a) The recordkeeping provisions of subpart A of this part, that apply and those that do not apply to owners and operators of facilities subject to this subpart are listed in Table 2 of this subpart.
              (b) Except as specified in paragraphs (c) and (d) of this section, each owner or operator of a facility subject to this subpart shall maintain the records specified in paragraphs (b)(1) through (b)(10) of this section:

              (1) The owner or operator of an affected source subject to the provisions of this subpart shall maintain files of all information (including all reports and notifications) required by this subpart. The files shall be retained for at least 5 years following the date of each occurrence, measurement, maintenance, corrective action, report or period.
              
              (i) All applicable records shall be maintained in such a manner that they can be readily accessed.
              (ii) The most recent 12 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request.
              (iii) The remaining 4 years of records may be retained offsite.
              (iv) Records may be maintained in hard copy or computer-readable form including, but not limited to, on paper, microfilm, computer, floppy disk, magnetic tape, or microfiche.
              (2) Records specified in § 63.10(b)(2);
              (3) Records specified in § 63.10(c) for each monitoring system operated by the owner or operator in accordance with the requirements of § 63.1283(d). Notwithstanding the previous sentence, monitoring data recorded during periods identified in paragraphs (b)(3)(i) through (iv) of this section shall not be included in any average or percent leak rate computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or control device operation when monitors are not operating or failed to collect required data.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments;
              (ii) [Reserved]
              (iii) Periods of non-operation resulting in cessation of the emissions to which the monitoring applies; and
              (iv) Excursions due to invalid data as defined in § 63.1283(d)(6)(iii).
              (4) Each owner or operator using a control device to comply with § 63.1274 shall keep the following records up-to-date and readily accessible:
              (i) Continuous records of the equipment operating parameters specified to be monitored under § 63.1283(d) or specified by the Administrator in accordance with § 63.1283(d)(3)(iii). For flares, the hourly records and records of pilot flame outages specified in paragraph (e) of this section shall be maintained in place of continuous records.
              (ii) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.1283(d)(4) of this subpart, except as specified in paragraphs (b)(4)(ii)(A) through (C) of this section.
              (A) For flares, the records required in paragraph (e) of this section.
              (B) For condensers installed to comply with § 63.1275, records of the annual 30-day rolling average condenser efficiency determined under § 63.1282(f) shall be kept in addition to the daily averages.
              (C) For a control device whose model is tested under § 63.1282(g), the records required in paragraph (g) of this section.
              (iii) Hourly records of the times and durations of all periods when the vent stream is diverted from the control device or the device is not operating.
              (iv) Where a seal or closure mechanism is used to comply with § 63.1281(c)(3)(i)(B), hourly records of flow are not required. In such cases, the owner or operator shall record that the monthly visual inspection of the seals or closure mechanism has been done, and shall record the duration of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type lock has been checked out, and records of any car-seal that has broken.
              (5) Records identifying all parts of the closed-vent system that are designated as unsafe to inspect in accordance with § 63.1283(c)(5), an explanation of why the equipment is unsafe to inspect, and the plan for inspecting the equipment.
              (6) Records identifying all parts of the closed-vent system that are designated as difficult to inspect in accordance with § 63.1283(c)(6), an explanation of why the equipment is difficult to inspect, and the plan for inspecting the equipment.
              (7) For each inspection conducted in accordance with § 63.1283(c), during which a leak or defect is detected, a record of the information specified in paragraphs (b)(7)(i) through (b)(7)(viii) of this section.
              (i) The instrument identification numbers, operator name or initials, and identification of the equipment.

              (ii) The date the leak or defect was detected and the date of the first attempt to repair the leak or defect.
              
              (iii) Maximum instrument reading measured by the method specified in § 63.1282(b) after the leak or defect is successfully repaired or determined to be nonrepairable.
              (iv) “Repair delayed” and the reason for the delay if a leak or defect is not repaired within 15 calendar days after discovery of the leak or defect.
              (v) The name, initials, or other form of identification of the owner or operator (or designee) whose decision it was that repair could not be effected without a shutdown.
              (vi) The expected date of successful repair of the leak or defect if a leak or defect is not repaired within 15 calendar days.
              (vii) Dates of shutdowns that occur while the equipment is unrepaired.
              (viii) The date of successful repair of the leak or defect.
              (ix) Records identifying the carbon replacement schedule under § 63.1281(d)(5) and records of each carbon replacement.
              (8) For each inspection conducted in accordance with § 63.1283(c) during which no leaks or defects are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks or defects were detected.
              (9) Records of glycol dehydration unit baseline operations calculated as required under § 63.1281(e)(1).
              (10) Records required in § 63.1281(e)(3)(i) documenting that the facility continues to operate under the conditions specified in § 63.1281(e)(2).
              (c) An owner or operator that elects to comply with the benzene emission limit specified in § 63.1275(b)(1)(ii) shall document, to the Administrator's satisfaction, the following items:
              (1) The method used for achieving compliance and the basis for using this compliance method; and
              (2) The method used for demonstrating compliance with 0.90 megagrams per year of benzene.
              (3) Any information necessary to demonstrate compliance as required in the methods specified in paragraphs (c)(1) and (c)(2) of this section.
              (d) An owner or operator that is exempt from control requirements under § 63.1274(d) shall maintain the records specified in paragraph (d)(1) or (d)(2) of this section, as appropriate, for each glycol dehydration unit that is not controlled according to the requirements of § 63.1274(c).
              (1) The actual annual average natural gas throughput (in terms of natural gas flowrate to the glycol dehydration unit per day), as determined in accordance with § 63.1282(a)(1); or
              (2) The actual average benzene emissions (in terms of benzene emissions per year), as determined in accordance with § 63.1282(a)(2).
              (e) Record the following when using a flare to comply with § 63.1281(d):
              (1) Flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (2) All visible emission readings, heat content determinations, flowrate measurements, and exit velocity determinations made during the compliance determination required by § 63.1282(d)(2); and
              (3) All hourly records and other recorded periods when the pilot flame is absent.

              (f) The owner or operator of an affected source subject to this subpart shall maintain records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control equipment and monitoring equipment. The owner or operator shall maintain records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.1274(h), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              (g) Record the following when using a control device whose model is tested under § 63.1282(g) to comply with § 63.1281(d), (e)(3)(ii) and (f)(1):
              (1) All visible emission readings and flowrate calculations made during the compliance determination required by § 63.1282(h); and
              (2) All hourly records and other recorded periods when the pilot flame is absent.

              (h) The date the semi-annual maintenance inspection required under § 63.1283(b) is performed. Include a list of any modifications or repairs made to the control device during the inspection and other maintenance performed such as cleaning of the fuel nozzles.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34558, June 29, 2001; 77 FR 49595, Aug. 16, 2012]
            
            
              § 63.1285
              Reporting requirements.
              (a) The reporting provisions of subpart A, of this part that apply and those that do not apply to owners and operators of facilities subject to this subpart are listed in Table 2 of this subpart.
              (b) Each owner or operator of a facility subject to this subpart shall submit the information listed in paragraphs (b)(1) through (b)(6) of this section, except as provided in paragraph (b)(7) of this section.
              (1) The initial notifications required for existing affected sources under § 63.9(b)(2) shall be submitted as provided in paragraphs (b)(1)(i) and (ii) of this section.
              (i) Except as otherwise provided in paragraph (b)(1)(ii) of this section, the initial notification shall be submitted by 1 year after an affected source becomes subject to the provisions of this subpart or by June 17, 2000, whichever is later. Affected sources that are major sources on or before June 17, 2000 and plan to be area sources by June 17, 2002 shall include in this notification a brief, nonbinding description of a schedule for the action(s) that are planned to achieve area source status.
              (ii) An affected source identified under § 63.1270(d)(3) shall submit an initial notification required for existing affected sources under § 63.9(b)(2) within 1 year after the affected source becomes subject to the provisions of this subpart or by October 15, 2013, whichever is later. An affected source identified under § 63.1270(d)(3) that plans to be an area source by October 15, 2015, shall include in this notification a brief, nonbinding description of a schedule for the action(s) that are planned to achieve area source status.
              (2) The date of the performance evaluation as specified in § 63.8(e)(2), required only if the owner or operator is requested by the Administrator to conduct a performance evaluation for a continuous monitoring system. A separate notification of the performance evaluation is not required if it is included in the initial notification submitted in accordance with paragraph (b)(1) of this section.
              (3) The planned date of a performance test at least 60 days before the test in accordance with § 63.7(b). Unless requested by the Administrator, a site-specific test plan is not required by this subpart. If requested by the Administrator, the owner or operator must also submit the site-specific test plan required by § 63.7(c) with the notification of the performance test. A separate notification of the performance test is not required if it is included in the initial notification submitted in accordance with paragraph (b)(1) of this section.
              (4) A Notification of Compliance Status Report as described in paragraph (d) of this section;
              (5) Periodic Reports as described in paragraph (e) of this section; and
              (6) If there was a malfunction during the reporting period, the Periodic Report specified in paragraph (e) of this section shall include the number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.1274(h), including actions taken to correct a malfunction.
              (7) [Reserved]
              (c) [Reserved]

              (d) Each owner or operator of a source subject to this subpart shall submit a Notification of Compliance Status Report as required under § 63.9(h) within 180 days after the compliance date specified in § 63.1270(d). In addition to the information required under § 63.9(h), the Notification of Compliance Status Report shall include the information specified in paragraphs (d)(1) through (12) of this section. This information may be submitted in an operating permit application, in an amendment to an operating permit application, in a separate submittal, or in any combination of the three. If all of the information required under this paragraph have been submitted at any time prior to 180 days after the applicable compliance dates specified in § 63.1270(d), a separate Notification of Compliance Status Report is not required. If an owner or operator submits the information specified in paragraphs (d)(1) through (12) of this section at different times, and/or different submittals, subsequent submittals may refer to previous submittals instead of duplicating and resubmitting the previously submitted information.
              (1) If a closed-vent system and a control device other than a flare are used to comply with § 63.1274, the owner or operator shall submit the information in paragraph (d)(1)(iii) of this section and the information in either paragraph (d)(1)(i) or (ii) of this section.
              (i) The condenser design analysis documentation specified in § 63.1282(d)(4) of this subpart if the owner or operator elects to prepare a design analysis; or

              (ii) If the owner or operator is required to conduct a performance test, the performance test results including the information specified in paragraphs (d)(1)(ii)(A) and (B) of this section. Results of a performance test conducted prior to the compliance date of this subpart can be used provided that the test was conducted using the methods specified in § 63.1282(d)(3), and that the test conditions are representative of current operating conditions. If the owner or operator operates a combustion control device model tested under § 63.1282(g), an electronic copy of the performance test results shall be submitted via email to Oil_and_Gas_PT@EPA.GOV unless the test results for that model of combustion control device are posted at the following Web site: epa.gov/airquality/oilandgas/.
              
              (A) The percent reduction of HAP or TOC, or the outlet concentration of HAP or TOC (parts per million by volume on a dry basis), determined as specified in § 63.1282(d)(3) of this subpart; and
              (B) The value of the monitored parameters specified in § 63.1283(d) of this subpart, or a site-specific parameter approved by the permitting agency, averaged over the full period of the performance test.
              (iii) The results of the closed-vent system initial inspections performed according to the requirements in § 63.1283(c)(2)(i) and (ii).
              (2) If a closed-vent system and a flare are used to comply with § 63.1274, the owner or operator shall submit performance test results including the information in paragraphs (d)(2)(i) and (ii) of this section. The owner or operator shall also submit the information in paragraph (d)(2)(iii) of this section.
              (i) All visible emission readings, heat content determinations, flowrate measurements, and exit velocity determinations made during the compliance determination required by § 63.1282(d)(2) of this subpart, and
              (ii) A statement of whether a flame was present at the pilot light over the full period of the compliance determination.
              (iii) The results of the closed-vent system initial inspections performed according to the requirements in § 63.1283(c)(2)(i) and (ii).
              (3) The owner or operator shall submit one complete test report for each test method used for a particular source.
              (i) For additional tests performed using the same test method, the results specified in paragraph (d)(1)(ii) of this section shall be submitted, but a complete test report is not required.
              (ii) A complete test report shall include a sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method.

              (4) For each control device other than a flare used to meet the requirements of § 63.1274, the owner or operator shall submit the information specified in paragraphs (d)(4)(i) through (iv) of this section for each operating parameter required to be monitored in accordance with the requirements of § 63.1283(d).
              
              (i) The minimum operating parameter value or maximum operating parameter value, as appropriate for the control device, established by the owner or operator to define the conditions at which the control device must be operated to continuously achieve the applicable performance requirements of § 63.1281(d)(1) or (e)(3)(ii).
              (ii) An explanation of the rationale for why the owner or operator selected each of the operating parameter values established in § 63.1283(d)(5) of this subpart. This explanation shall include any data and calculations used to develop the value, and a description of why the chosen value indicates that the control device is operating in accordance with the applicable requirements of § 63.1281(d)(1), (e)(3)(ii), or (f)(1).
              (iii) A definition of the source's operating day for purposes of determining daily average values of monitored parameters. The definition shall specify the times at which an operating day begins and ends.
              (iv) For each carbon adsorber, the predetermined carbon replacement schedule as required in § 63.1281(d)(5)(i).
              (5) Results of any continuous monitoring system performance evaluations shall be included in the Notification of Compliance Status Report.
              (6) After a title V permit has been issued to the owner or operator of an affected source, the owner or operator of such source shall comply with all requirements for compliance status reports contained in the source's title V permit, including reports required under this subpart. After a title V permit has been issued to the owner or operator of an affected source, and each time a notification of compliance status is required under this subpart, the owner or operator of such source shall submit the notification of compliance status to the appropriate permitting authority following completion of the relevant compliance demonstration activity specified in this subpart.
              (7) The owner or operator that elects to comply with the requirements of § 63.1275(b)(1)(ii) shall submit the records required under § 63.1284(c).
              (8) The owner or operator shall submit an analysis demonstrating whether an affected source is a major source using the maximum throughput calculated according to § 63.1270(a).
              (9) The owner or operator shall submit a statement as to whether the source has complied with the requirements of this subpart.
              (10) The owner or operator shall submit the analysis prepared under § 63.1281(e)(2) to demonstrate that the conditions by which the facility will be operated to achieve the HAP emission reduction of 95.0 percent, or the BTEX limit in § 63.1275(b)(1)(iii) through process modifications or a combination of process modifications and one or more control devices.
              (11) If the owner or operator installs a combustion control device model tested under the procedures in § 63.1282(g), the data listed under § 63.1282(g)(8).
              (12) For each combustion control device model tested under § 63.1282(g), the information listed in paragraphs (d)(12)(i) through (vi) of this section.
              (i) Name, address and telephone number of the control device manufacturer.
              (ii) Control device model number.
              (iii) Control device serial number.
              (iv) Date the model of control device was tested by the manufacturer.
              (v) Manufacturer's HAP destruction efficiency rating.
              (vi) Control device operating parameters, maximum allowable inlet gas flowrate.
              (e) Periodic Reports. An owner or operator shall prepare Periodic Reports in accordance with paragraphs (e)(1) and (2) of this section and submit them to the Administrator.
              (1) An owner or operator shall submit Periodic Reports semiannually beginning 60 calendar days after the end of the applicable reporting period. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status Report is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status Report is due.
              (2) The owner or operator shall include the information specified in paragraphs (e)(2)(i) through (xiii) of this section, as applicable.

              (i) The information required under § 63.10(e)(3). For the purposes of this subpart and the information required under § 63.10(e)(3), excursions (as defined in § 63.1283(d)(6)) shall be considered excess emissions.
              (ii) A description of all excursions as defined in § 63.1283(d)(6) of this subpart that have occurred during the 6-month reporting period.
              (A) For each excursion caused when the daily average value of a monitored operating parameter is less than the minimum operating parameter limit (or, if applicable, greater than the maximum operating parameter limit), as specified in § 63.1283(d)(6)(i), the report must include the daily average values of the monitored parameter, the applicable operating parameter limit, and the date and duration of the period that the excursion occurred.
              (B) For each excursion caused when the 30-day average condenser control efficiency is less than the value, as specified in § 63.1283(d)(6)(ii), the report must include the 30-day average values of the condenser control efficiency, and the date and duration of the period that the excursion occurred.
              (C) For each excursion caused by lack of monitoring data, as specified in § 63.1283(d)(6)(iii), the report must include the date and duration of period when the monitoring data were not collected and the reason why the data were not collected.
              (D) For each excursion caused when the maximum inlet gas flowrate identified under § 63.1282(g) is exceeded, the report must include the values of the inlet gas identified and the date and duration of the period that the excursion occurred.
              (E) For each excursion caused when visible emissions determined under § 63.1282(h) exceed the maximum allowable duration, the report must include the date and duration of the period that the excursion occurred, repairs affected to the unit, and date the unit was returned to service.
              (iii) For each inspection conducted in accordance with § 63.1283(c) during which a leak or defect is detected, the records specified in § 63.1284(b)(7) must be included in the next Periodic Report.
              (iv) For each closed-vent system with a bypass line subject to § 63.1281(c)(3)(i)(A), records required under § 63.1284(b)(4)(iii) of all periods when the vent stream is diverted from the control device through a bypass line. For each closed-vent system with a bypass line subject to § 63.1281(c)(3)(i)(B), records required under § 63.1284(b)(4)(iv) of all periods in which the seal or closure mechanism is broken, the bypass valve position has changed, or the key to unlock the bypass line valve was checked out.
              (v) If an owner or operator elects to comply with § 63.1275(b)(1)(ii), the records required under § 63.1284(c)(3).
              (vi) The information in paragraphs (e)(2)(vi)(A) and (B) of this section shall be stated in the Periodic Report, when applicable.
              (A) No excursions.
              (B) No continuous monitoring system has been inoperative, out of control, repaired, or adjusted.
              (vii) Any change in compliance methods as specified in § 63.1282(e).
              (viii) If the owner or operator elects to comply with § 63.1275(c)(2), the records required under § 63.1284(b)(10).
              (ix) For flares, the records specified in § 63.1284(e).
              (x) The results of any periodic test as required in § 63.1282(d)(3) conducted during the reporting period.
              (xi) For each carbon adsorber used to meet the control device requirements of § 63.1281(d)(1), records of each carbon replacement that occurred during the reporting period.
              (xii) For combustion control device inspections conducted in accordance with § 63.1283(b) the records specified in § 63.1284(h).
              (xiii) Certification by a responsible official of truth, accuracy, and completeness. This certification shall state that, based on information and belief formed after reasonable inquiry, the statements and information in the document are true, accurate, and complete.
              (f) Notification of process change. Whenever a process change is made, or a change in any of the information submitted in the Notification of Compliance Status Report, the owner or operator shall submit a report within 180 days after the process change is made or as a part of the next Periodic Report as required under paragraph (e) of this section, whichever is sooner. The report shall include:
              
              (1) A brief description of the process change;
              (2) A description of any modification to standard procedures or quality assurance procedures;
              (3) Revisions to any of the information reported in the original Notification of Compliance Status Report under paragraph (d) of this section; and
              (4) Information required by the Notification of Compliance Status Report under paragraph (d) of this section for changes involving the addition of processes or equipment.
              (g) Electronic reporting. (1) Within 60 days after the date of completing each performance test (defined in § 63.2) as required by this subpart you must submit the results of the performance tests required by this subpart to EPA's WebFIRE database by using the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through EPA's Central Data Exchange (CDX)(www.epa.gov/cdx). Performance test data must be submitted in the file format generated through use of EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/index.html). Only data collected using test methods on the ERT Web site are subject to this requirement for submitting reports electronically to WebFIRE. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk or other commonly used electronic storage media (including, but not limited to, flash drives) to EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to EPA via CDX as described earlier in this paragraph. At the discretion of the delegated authority, you must also submit these reports, including the confidential business information, to the delegated authority in the format specified by the delegated authority.
              (2) All reports required by this subpart not subject to the requirements in paragraph (g)(1) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by commonly used electronic media such as Excel spreadsheet, on CD or hard copy). The Administrator retains the right to require submittal of reports subject to paragraph (g)(1) of this section in paper format.
              [64 FR 32648, June 17, 1999, as amended at 66 FR 34558, June 29, 2001; 77 FR 49596, Aug. 16, 2012]
            
            
              § 63.1286
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1270, 63.1274 through 63.1275, 63.1281, and 63.1287.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37357, June 23, 2003]
            
            
              
              § 63.1287
              Alternative means of emission limitation.

              (a) If, in the judgment of the Administrator, an alternative means of emission limitation will achieve a reduction in HAP emissions at least equivalent to the reduction in HAP emissions from that source achieved under the applicable requirements in §§ 63.1274 through 63.1281, the Administrator will publish a notice in the Federal Register permitting the use of the alternative means for purposes of compliance with that requirement. The notice may condition the permission on requirements related to the operation and maintenance of the alternative means.
              (b) Any notice under paragraph (a) of this section shall be published only after public notice and an opportunity for a hearing.
              (c) Any person seeking permission to use an alternative means of compliance under this section shall collect, verify, and submit to the Administrator information showing that this means achieves equivalent emission reductions.
              [64 FR 32648, June 17, 1999, as amended at 77 FR 49597, Aug. 16, 2012]
            
            
              §§ 63.1288-63.1289
              [Reserved]
            
            
              Pt. 63, Subpt. HHH, Table 1
              Appendix: Table 1 to Subpart HHH of Part 63—List of Hazardous Air Pollutants (HAP) for Subpart HHH
              
                
                  CAS Number a
                  
                  Chemical name
                
                
                  75070
                  Acetaldehyde
                
                
                  71432
                  Benzene (includes benzene in gasoline)
                
                
                  75150
                  Carbon disulfide
                
                
                  463581
                  Carbonyl sulfide
                
                
                  100414
                  Ethyl benzene
                
                
                  107211
                  Ethylene glycol
                
                
                  75050
                  Acetaldehyde
                
                
                  50000
                  Formaldehyde
                
                
                  110543
                  n-Hexane
                
                
                  91203
                  Naphthalene
                
                
                  108883
                  Toluene
                
                
                  540841
                  2,2,4-Trimethylpentane
                
                
                  1330207
                  Xylenes (isomers and mixture)
                
                
                  95476
                  o-Xylene
                
                
                  108383
                  m-Xylene
                
                
                  106423
                  p-Xylene
                
                
                  a CAS numbers refer to the Chemical Abstracts Services registry number assigned to specific compounds, isomers, or mixtures of compounds.
              
            
            
              Pt. 63, Subpt. HHH, Table 2
              Appendix: Table 2 to Subpart HHH of Part 63—Applicability of 40 CFR Part 63 General Provisions to Subpart HHH
              
                
                  General provisionsreference
                  
                  Applicable to subpart HHH
                  Explanation
                
                
                  § 63.1(a)(1)
                  Yes.
                
                
                  § 63.1(a)(2)
                  Yes.
                
                
                  § 63.1(a)(3)
                  Yes.
                
                
                  § 63.1(a)(4)
                  Yes.
                
                
                  § 63.1(a)(5)
                  No
                  Section reserved.
                
                
                  § 63.1(a)(6) through (a)(8)
                  Yes.
                
                
                  § 63.1(a)(9)
                  No
                  Section reserved.
                
                
                  § 63.1(a)(10)
                  Yes.
                
                
                  § 63.1(a)(11)
                  Yes.
                
                
                  § 63.1(a)(12)
                  Yes.
                
                
                  § 63.1(b)(1)
                  No
                  Subpart HHH specifies applicability.
                
                
                  § 63.1(b)(2)
                  Yes.
                
                
                  § 63.1(b)(3)
                  No.
                
                
                  § 63.1(c)(1)
                  No
                  Subpart HHH specifies applicability.
                
                
                  § 63.1(c)(2)
                  No.
                
                
                  § 63.1(c)(3)
                  No
                  Section reserved.
                
                
                  § 63.1(c)(4)
                  Yes.
                
                
                  § 63.1(c)(5)
                  Yes.
                
                
                  § 63.1(d)
                  No
                  Section reserved.
                
                
                  § 63.1(e)
                  Yes.
                
                
                  § 63.2
                  Yes
                  Except definition of major source is unique for this source category and there are additional definitions in subpart HHH.
                
                
                  § 63.3(a) through (c)
                  Yes.
                
                
                  § 63.4(a)(1)
                  Yes
                
                
                  § 63.4(a)(2)
                  Yes
                
                
                  § 63.4(a)(3)
                  No
                  Section reserved.
                
                
                  § 63.4(a)(4)
                  No
                  Section reserved.
                
                
                  § 63.4(a)(5)
                  No
                  Section reserved.
                
                
                  § 63.4(b)
                  Yes.
                
                
                  § 63.4(c)
                  Yes.
                
                
                  
                  § 63.5(a)(1)
                  Yes.
                
                
                  § 63.5(a)(2)
                  No
                  Preconstruction review required only for major sources that commence construction after promulgation of the standard.
                
                
                  § 63.5(b)(1)
                  Yes.
                
                
                  § 63.5(b)(2)
                  No
                  Section reserved.
                
                
                  § 63.5(b)(3)
                  Yes.
                
                
                  § 63.5(b)(4)
                  Yes.
                
                
                  § 63.5(b)(5)
                  No
                  Section reserved.
                
                
                  § 63.5(b)(6)
                  Yes.
                
                
                  § 63.5(c)
                  No
                  Section reserved.
                
                
                  § 63.5(d)(1)
                  Yes.
                
                
                  § 63.5(d)(2)
                  Yes.
                
                
                  § 63.5(d)(3)
                  Yes.
                
                
                  § 63.5(d)(4)
                  Yes.
                
                
                  § 63.5(e)
                  Yes.
                
                
                  § 63.5(f)(1)
                  Yes.
                
                
                  § 63.5(f)(2)
                  Yes.
                
                
                  § 63.6(a)
                  Yes.
                
                
                  § 63.6(b)(1)
                  Yes.
                
                
                  § 63.6(b)(2)
                  Yes.
                
                
                  § 63.6(b)(3)
                  Yes.
                
                
                  § 63.6(b)(4)
                  Yes.
                
                
                  § 63.6(b)(5)
                  Yes.
                
                
                  § 63.6(b)(6)
                  No
                  Section reserved.
                
                
                  § 63.6(b)(7)
                  Yes.
                
                
                  § 63.6(c)(1)
                  Yes.
                
                
                  § 63.6(c)(2)
                  Yes.
                
                
                  § 63.6(c)(3) and (c)(4)
                  No
                  Section reserved.
                
                
                  § 63.6(c)(5)
                  Yes.
                
                
                  § 63.6(d)
                  No
                  Section reserved.
                
                
                  § 63.6(e)
                  Yes.
                
                
                  § 63.6(e)
                  Yes
                  Except as otherwise specified.
                
                
                  § 63.6(e)(1)(i)
                  No
                  See § 63.1274(h) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  No.
                
                
                  § 63.6(e)(1)(iii)
                  Yes.
                
                
                  § 63.6(e)(2)
                  No
                  Section reserved.
                
                
                  § 63.6(e)(3)
                  No.
                
                
                  § 63.6(f)(1)
                  No.
                
                
                  § 63.6(f)(2)
                  Yes.
                
                
                  § 63.6(f)(3)
                  Yes.
                
                
                  § 63.6(g)
                  Yes.
                
                
                  § 63.6(h)(1)
                  No.
                
                
                  § 63.6(h)(2)
                  Yes.
                
                
                  § 63.6(h)(3)
                  No
                  Section reserved.
                
                
                  § 63.6(h)(4) through (h)(9)
                  Yes.
                
                
                  § 63.6(i)(1) through (i)(14)
                  Yes.
                
                
                  § 63.6(i)(15)
                  No
                  Section reserved.
                
                
                  § 63.6(i)(16)
                  Yes.
                
                
                  § 63.6(j)
                  Yes.
                
                
                  § 63.7(a)(1)
                  Yes.
                
                
                  § 63.7(a)(2)
                  Yes
                  But the performance test results must be submitted within 180 days after the compliance date.
                
                
                  § 63.7(a)(3)
                  Yes.
                
                
                  § 63.7(a)(4)
                  Yes.
                
                
                  § 63.7(b)
                  Yes.
                
                
                  § 63.7(c)
                  Yes.
                
                
                  § 63.7(d)
                  Yes.
                
                
                  § 63.7(e)(1)
                  No.
                
                
                  § 63.7(e)(2)
                  Yes.
                
                
                  § 63.7(e)(3)
                  Yes.
                
                
                  § 63.7(e)(4)
                  Yes.
                
                
                  § 63.7(f)
                  Yes.
                
                
                  § 63.7(g)
                  Yes.
                
                
                  § 63.7(h)
                  Yes.
                
                
                  § 63.8(a)(1)
                  Yes.
                
                
                  § 63.8(a)(2)
                  Yes.
                
                
                  § 63.8(a)(3)
                  No
                  Section reserved.
                
                
                  § 63.8(a)(4)
                  Yes.
                
                
                  § 63.8(b)(1)
                  Yes.
                
                
                  § 63.8(b)(2)
                  Yes.
                
                
                  § 63.8(b)(3)
                  Yes.
                
                
                  § 63.8(c)(1)
                  Yes.
                
                
                  § 63.8(c)(1)(i)
                  No.
                
                
                  
                  § 63.8(c)(1)(ii)
                  Yes.
                
                
                  § 63.8(c)(1)(iii)
                  No.
                
                
                  § 63.8(c)(2)
                  Yes.
                
                
                  § 63.8(c)(3)
                  Yes.
                
                
                  § 63.8(c)(4)
                  No.
                
                
                  § 63.8(c)(5) through (c)(8)
                  Yes.
                
                
                  § 63.8(d)(1)
                  Yes.
                
                
                  § 63.8(d)(2)
                  Yes.
                
                
                  § 63.8(d)(3)
                  Yes
                  Except for last sentence, which refers to an SSM plan. SSM plans are not required.
                
                
                  § 63.8(e)
                  Yes
                  Subpart HHH does not specifically require continuous emissions monitor performance evaluations, however, the Administrator can request that one be conducted.
                
                
                  § 63.8(f)(1) through (f)(5)
                  Yes.
                
                
                  § 63.8(f)(6)
                  No
                  Subpart HHH does not require continuous emissions monitoring.
                
                
                  § 63.8(g)
                  No
                  Subpart HHH specifies continuous monitoring system data reduction requirements.
                
                
                  § 63.9(a)
                  Yes.
                
                
                  § 63.9(b)(1)
                  Yes.
                
                
                  § 63.9(b)(2)
                  Yes
                  Existing sources are given 1 year (rather than 120 days) to submit this notification.
                
                
                  § 63.9(b)(3)
                  No
                  Section reserved.
                
                
                  § 63.9(b)(4)
                  Yes.
                
                
                  § 63.9(b)(5)
                  Yes.
                
                
                  § 63.9(c)
                  Yes.
                
                
                  § 63.9(d)
                  Yes.
                
                
                  § 63.9(e)
                  Yes.
                
                
                  § 63.9(f)
                  Yes.
                
                
                  § 63.9(g)
                  Yes.
                
                
                  § 63.9(h)(1) through (h)(3)
                  Yes.
                
                
                  § 63.9(h)(4)
                  No
                  Section reserved.
                
                
                  § 63.9(h)(5) and (h)(6)
                  Yes.
                
                
                  § 63.9(i)
                  Yes.
                
                
                  § 63.9(j)
                  Yes.
                
                
                  § 63.10(a)
                  Yes.
                
                
                  § 63.10(b)(1)
                  Yes
                  Section 63.1284(b)(1) requires sources to maintain the most recent 12 months of data on-site and allows offsite storage for the remaining 4 years of data.
                
                
                  § 63.10(b)(2)
                  Yes.
                
                
                  § 63.10(b)(2)(i)
                  No.
                
                
                  § 63.10(b)(2)(ii)
                  No
                  See § 63.1284(f) for recordkeeping of (1) occurrence and duration and (2) actions taken during malfunction.
                
                
                  § 63.10(b)(2)(iii)
                  Yes.
                
                
                  § 63.10(b)(2)(iv) through (b)(2)(v)
                  No.
                
                
                  § 63.10(b)(2)(vi) through (b)(2)(xiv)
                  Yes.
                
                
                  § 63.10(b)(3)
                  No.
                
                
                  § 63.10(c)(1)
                  Yes.
                
                
                  § 63.10(c)(2) through (c)(4)
                  No
                  Sections reserved.
                
                
                  § 63.10(c)(5) through (c)(8)
                  Yes.
                
                
                  § 63.10(c)(9)
                  No
                  Section reserved.
                
                
                  § 63.10(c)(10) through (c)(11)
                  No
                  See § 63.1284(f) for recordkeeping of malfunctions.
                
                
                  § 63.10(c)(12) through (c)(14)
                  Yes.
                
                
                  § 63.10(c)(15)
                  No.
                
                
                  § 63.10(d)(1)
                  Yes.
                
                
                  § 63.10(d)(2)
                  Yes.
                
                
                  § 63.10(d)(3)
                  Yes.
                
                
                  § 63.10(d)(4)
                  Yes.
                
                
                  § 63.10(d)(5)
                  No
                  See § 63.1285(b)(6) for reporting of malfunctions.
                
                
                  § 63.10(e)(1)
                  Yes.
                
                
                  § 63.10(e)(2)
                  Yes.
                
                
                  § 63.10(e)(3)(i)
                  Yes
                  Subpart HHH requires major sources to submit Periodic Reports semi-annually.
                
                
                  § 63.10(e)(3)(i)(A)
                  Yes.
                
                
                  § 63.10(e)(3)(i)(B)
                  Yes.
                
                
                  § 63.10(e)(3)(i)(C)
                  No
                  Section reserved.
                
                
                  § 63.10(e)(3)(i)(D)
                  Yes.
                
                
                  § 63.10(e)(3)(ii) through (e)(3)(viii)
                  Yes.
                
                
                  § 63.10(f)
                  Yes.
                
                
                  § 63.11(a) through (e)
                  Yes.
                
                
                  § 63.12(a) through (c)
                  Yes.
                
                
                  § 63.13(a) through (c)
                  Yes.
                
                
                  § 63.14(a) through (q)
                  Yes.
                
                
                  
                  § 63.15(a) and (b)
                  Yes.
                  
                
              
              [77 FR 49597, Aug. 16, 2012]
            
          
          
            Subpart III—National Emission Standards for Hazardous Air Pollutants for Flexible Polyurethane Foam Production
            
              Source:
              63 FR 53996, Oct. 7, 1998, unless otherwise noted.
            
            
              § 63.1290
              Applicability.
              (a) The provisions of this subpart apply to each new and existing flexible polyurethane foam or rebond foam process that meets the criteria listed in paragraphs (a)(1) through (3) of this section.
              (1) Produces flexible polyurethane or rebond foam;
              (2) Emits a HAP, except as provided in paragraph (c)(2) of this section; and
              (3) Is located at a plant site that is a major source, as defined in § 63.2 of subpart A.
              (b) For the purpose of this subpart, an affected source includes all processes meeting the criteria in paragraphs (a)(1) through (a)(3) of this section that are located at a contiguous plant site, with the exception of those processes listed in paragraph (c) of this section.
              (c) A process meeting one of the following criteria listed in paragraphs (c)(1) and (2) of this section shall not be subject to the provisions of this subpart:
              (1) A process exclusively dedicated to the fabrication of flexible polyurethane foam; or
              (2) A research and development process.
              (d) Applicability of this subpart. (1) The emission limitations set forth in this subpart and the emission limitations referred to in this subpart shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies.
              (2) Equipment leak requirements of § 63.1294 shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) in which the lines are drained and depressurized resulting in cessation of the emissions to which the equipment leak requirements apply.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with this subpart during times when emissions are being routed to such items of equipment if the shutdown would contravene requirements of this subpart applicable to such items of equipment.
              (4) General duty. At all times, the owner or operator shall operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether a source is operating in compliance with operation and maintenance requirements will be based on information available to the Administrator, which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48086, Aug. 15, 2014]
            
            
              § 63.1291
              Compliance schedule.

              (a) Existing affected sources shall be in compliance with all provisions of this subpart no later than October 8, 2001, with the exception of § 63.1297. Affected sources subject to the requirements of § 63.1297 shall be in compliance with the requirements of this section on or before November 13, 2014.
              
              (b) New or reconstructed affected sources shall be in compliance with all provisions of this subpart upon initial startup.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1292
              Definitions.
              All terms used in this subpart shall have the meaning given them in the Act, in subpart A of this part, and in this section. If a term is defined in subpart A and in this section, it shall have the meaning given in this section for purposes of this subpart.
              
                Auxiliary blowing agent, or ABA, means a low-boiling point liquid added to assist foaming by generating gas beyond that resulting from the isocyanate-water reaction.
              
                Breakthrough means that point in the adsorption step when the mass transfer zone (i.e., the section of the carbon bed where the HAP is removed from the carrier gas stream) first reaches the carbon bed outlet as the mass transfer zone moves down the bed in the direction of flow. The breakthrough point is characterized by the beginning of a sharp increase in the outlet HAP or organic compound concentration.
              
                Calibrate means to verify the accuracy of a measurement device against a known standard. For the purpose of this subpart, there are two levels of calibration. The initial calibration includes the verification of the accuracy of the device over the entire operating range of the device. Subsequent calibrations can be conducted for a point or several points in a limited range of operation that represents the most common operation of the device.
              
                Canned motor pump means a pump with interconnected cavity housings, motor rotors, and pump casing. In a canned motor pump, the motor bearings run in the process liquid and all seals are eliminated.
              
                Carbon adsorption system means a system consisting of a tank or container that contains a specific quantity of activated carbon. For the purposes of this subaprt, a carbon adsorption system is used as a control device for storage vessels. Typically, the spent carbon bed does not undergo regeneration, but is replaced.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of equipment. A common connector is a flange. Joined fittings welded completely around the circumference of the interface are not considered to be connectors for the purposes of this subpart.
              
                Cured foam means flexible polyurethane foam with fully developed physical properties. A period of 12 to 24 hours from pour is typically required to completely cure foam, although mechanical or other devices are sometimes used to accelerate the curing process.
              
                Curing area means the area in a slabstock foam production facility where foam buns are allowed to fully develop physical properties.
              
                Diaphragm pump means a pump where the driving member is a flexible diaphragm made of metal, rubber, or plastic. In a diaphragm pump, there is no packing or seals that are exposed to the process liquid.
              
                Diisocyanate means a compound containing two isocyanate groups per molecule. The most common diisocyanate compounds used in the flexible polyurethane foam industry are toluene diisocyanate (TDI) and methylene diphenyl diisocyanate (MDI).
              
                Flexible polyurethane foam means a flexible cellular polymer containing urea and carbamate linkages in the chain backbone produced by reacting a diisocyanate, polyol, and water. Flexible polyurethane foams are open-celled, permit the passage of air through the foam, and possess the strength and flexibility to allow repeated distortion or compression under stress with essentially complete recovery upon removal of the stress.
              
                Flexible polyurethane foam process means the equipment used to produce a flexible polyurethane foam product. For the purpose of this subpart, the flexible polyurethane foam process includes raw material storage; production equipment and associated piping, ductwork, etc.; and curing and storage areas.
              
                Foam fabrication process means an operation for cutting or bonding flexible polyurethane foam pieces together or to other substrates.
              
              
                Grade of foam means foam with a distinct combination of indentation force deflection (IFD) and density values.
              
                HAP ABA means methylene chloride, or any other HAP compound used as an auxiliary blowing agent.
              
                HAP-based means to contain 5 percent (by weight) or more of HAP. This applies to equipment cleaners, mixhead flushes, mold release agents and ABA.
              
                In diisocyanate service means a piece of equipment that contains or contacts a diisocyanate.
              
                Initial startup means the first time a new or reconstructed affected source begins production of flexible polyurethane foam.
              
                Isocyanate means a reactive chemical grouping composed of a nitrogen atom bonded to a carbon atom bonded to an oxygen atom; or a chemical compound, usually organic, containing one or more isocyanate groups.
              
                Magnetic drive pump means a pump where an externally-mounted magnet coupled to the pump motor drives the impeller in the pump casing. In a magnetic drive pump, no seals contact the process fluid.
              
                Metering pump means a pump used to deliver reactants, ABA, or additives to the mixhead.
              
                Mixhead means a device that mixes two or more component streams before dispensing foam producing mixture to the desired container.
              
                Molded flexible polyurethane foam means a flexible polyurethane foam that is produced by shooting the foam mixture into a mold of the desired shape and size.
              
                Mold release agent means any material which, when applied to the mold surface, serves to prevent sticking of the foam part to the mold.
              
                Plant site means all contiguous or adjoining property that is under common control, including properties that are separated only by a road or other public right-of-way. Common control includes properties that are owned, leased, or otherwise operated by the same entity, parent entity, subsidiary, or any combination thereof.
              
                Polyol, for the purpose of this subpart, means a polyether or polyester polymer with more than one reactive hydroxyl group attached to the molecule.
              
                Rebond foam means the foam resulting from a process of adhering small particles of foam (usually scrap or recycled foam) together to make a usable cushioning product. Various adhesives and bonding processes are used. A typical application for rebond foam is for carpet underlay.
              
                Rebond foam process means the equipment used to produce a rebond foam product. For the purpose of this subpart, the rebond foam process includes raw material storage; production equipment and associated piping, ductwork, etc.; and curing and storage areas.
              
                Reconstructed source means an affected source undergoing reconstruction, as defined in subpart A of this part. For the purposes of this subpart, process modifications made to stop using HAP ABA or HAP-based ABA to meet the requirements of this subpart shall not be counted in determining whether or not a change or replacement meets the definition of reconstruction.
              
                Research and development process means a laboratory or pilot plant operation whose primary purpose is to conduct research and development into new processes and products, where the operations are under the close supervision of technically trained personnel, and which is not engaged in the manufacture of products for commercial sale except in a de minimis manner.
              
                Sealless pump means a canned-motor pump, diaphragm pump, or magnetic drive pump, as defined in this section.
              
                Slabstock flexible polyurethane foam means flexible polyurethane foam that is produced in large continuous buns that are then cut into the desired size and shape.
              
                Slabstock flexible polyurethane foam production line includes all portions of the flexible polyurethane foam process from the mixhead to the point in the process where the foam is completely cured.
              
                Storage vessel means a tank or other vessel that is used to store diisocyanates for use in the production of flexible polyurethane foam. Storage vessels do not include vessels with capacities smaller than 38 cubic meters (or 10,000 gallons).
              
              
                Transfer pump means all pumps used to transport diisocyanates that are not metering pumps.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1293
              Standards for slabstock flexible polyurethane foam production.
              Each owner or operator of a new or existing slabstock affected source shall comply with §§ 63.1294, 63.1297, and 63.1298.
              [79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1294
              Standards for slabstock flexible polyurethane foam production—diisocyanate emissions.
              Each new and existing slabstock affected source shall comply with the provisions of this section.
              (a) Diisocyanate storage vessels. Diisocyanate storage vessels shall be equipped with either a system meeting the requirements in paragraph (a)(1) of this section, or a carbon adsorption system meeting the requirements of paragraph (a)(2) of this section.
              (1) The storage vessel shall be equipped with a vapor return line from the storage vessel to the tank truck or rail car that is connected during unloading.
              (i) During each unloading event, the vapor return line shall be inspected for leaks by visual, audible, or an instrumental detection method.
              (ii) When a leak is detected, it shall be repaired as soon as practicable, but not later than the subsequent unloading event.
              (2) The storage vessel shall be equipped with a carbon adsorption system, meeting the monitoring requirements of § 63.1303(a), that routes displaced vapors through activated carbon before being discharged to the atmosphere. The owner or operator shall replace the existing carbon with fresh carbon upon indication of breakthrough before the next unloading event.
              (b) Transfer pumps in diisocyanate service. Each transfer pump in diisocyanate service shall meet the requirements of paragraph (b)(1) or (b)(2) of this section.
              (1) The pump shall be a sealless pump; or
              (2) The pump shall be a submerged pump system meeting the requirements in paragraphs (b)(2)(i) through (iii) of this section.
              (i) The pump shall be completely immersed in bis(2-ethylhexyl)phthalate (DEHP, CAS #118-81-7), 2(methyloctyl)phthalate (DINP, CAS #68515-48-0), or another neutral oil.
              (ii) The pump shall be visually monitored weekly to detect leaks,
              (iii) When a leak is detected, it shall be repaired in accordance with the procedures in paragraphs (b)(2)(iii)(A) and (B) of this section, except as provided in paragraph (d) of this section.
              (A) The leak shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected.
              (B) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected. First attempts at repair include, but are not limited to, the following practices where practicable:
              (1) Tightening of packing gland nuts.
              (2) Ensuring that the seal flush is operating at design pressure and temperature.
              (c) Other components in diisocyanate service. If evidence of a leak is found by visual, audible, or an instrumental detection method, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in paragraph (d) of this section. The first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (d) Delay of repair. (1) Delay of repair of equipment for which leaks have been detected is allowed for equipment that is isolated from the process and that does not remain in diisocyanate service.
              (2) Delay of repair for valves and connectors is also allowed if:
              (i) The owner or operator determines that diisocyanate emissions of purged material resulting from immediate repair are greater than the fugitive emissions likely to result from delay of repair, and

              (ii) The purged material is collected and destroyed or recovered in a control device when repair procedures are effected, and
              
              (iii) Repair is completed as soon as practicable, but not later than 6 months after the leak was detected.
              (3) Delay of repair for pumps is also allowed if repair requires replacing the existing seal design with a sealless pump, and repair is completed as soon as practicable, but not later than 6 months after the leak was detected.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48087, Aug. 15, 2014]
            
            
              §§ 63.1295-63.1296
              [Reserved]
            
            
              § 63.1297
              Standards for slabstock flexible polyurethane foam production—HAP ABA.
              Each owner or operator of a new or existing slabstock affected source shall not use HAP or a HAP-based material as an ABA.
              [79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1298
              Standards for slabstock flexible polyurethane foam production—HAP emissions from equipment cleaning.
              Each owner or operator of a new or existing slabstock affected source shall not use HAP or a HAP-based material as an equipment cleaner.
              [79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1299
              [Reserved]
            
            
              § 63.1300
              Standards for molded flexible polyurethane foam production.
              Each owner or operator of a new or existing molded affected source shall comply with the provisions in paragraphs (a) and (b) of this section.
              (a) A HAP or HAP-based material shall not be used as an equipment cleaner to flush the mixhead, nor shall it be used elsewhere as an equipment cleaner in a molded flexible polyurethane foam process, with the following exception. Diisocyanates may be used to flush the mixhead and associated piping during periods of startup or maintenance, provided that the diisocyanate compounds are contained in a closed-loop system and are re-used in production.
              (b) A HAP-based mold release agent shall not be used in a molded flexible polyurethane foam source process.
            
            
              § 63.1301
              Standards for rebond foam production.
              Each owner or operator of a new or existing rebond foam affected source shall comply with the provisions in paragraphs (a) and (b) of this section.
              (a) A HAP or HAP-based material shall not be used as an equipment cleaner at a rebond foam source.
              (b) A HAP-based mold release agent shall not be used in a rebond foam source.
            
            
              § 63.1302
              Applicability of subpart A requirements.
              The owner or operator of an affected source shall comply with the applicable requirements of subpart A of this part, as specified in Table 1 of this subpart.
              [79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1303
              Monitoring requirements.
              Owners and operators of affected sources shall comply with each applicable monitoring provision in this section.
              (a) Monitoring requirements for storage vessel carbon adsorption systems. Each owner or operator using a carbon adsorption system to meet the requirements of § 63.1294(a) shall monitor the concentration level of the HAP or the organic compounds in the exhaust vent stream (or outlet stream exhaust) from the carbon adsorption system at the frequency specified in paragraph (a)(1) or (2) of this section.
              (1) The concentration level of HAP or organic compounds shall be monitored during each unloading event, or once per month during an unloading event if multiple unloading events occur in a month.
              (2) As an alternative to monthly monitoring, the owner or operator can set the monitoring frequency at an interval no greater than 20 percent of the carbon replacement interval, which is established using a design analysis described below in paragraphs (a)(1)(i) through (iii) of this section.
              (i) The design analysis shall consider the vent stream composition, constituent concentration, flow rate, relative humidity, and temperature.

              (ii) The design analysis shall establish the outlet organic concentration level, the capacity of the carbon bed, and the working capacity of activated carbon used for the carbon bed, and
              (iii) The design analysis shall establish the carbon replacement interval based on the total carbon working capacity of the carbon adsorption system and the schedule for filling the storage vessel.
              (b) Each owner or operator using a carbon adsorption system to meet the requirements of § 63.1294(a) shall monitor the concentration level of total organic compounds in the exhaust vent stream (or outlet stream exhaust) from the carbon adsorption system using 40 CFR part 60, Appendix A, Method 25A, reported as propane. The measurement shall be conducted over at least one 5-minute interval during which the storage vessel is being filled.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48087, Aug. 15, 2014]
            
            
              § 63.1304
              [Reserved]
            
            
              § 63.1305
              Alternative means of emission limitation.
              An owner or operator of an affected source may request approval to use an alternative means of emission limitation, following the procedures in this section.
              (a) The owner or operator can request approval to use an alternative means of emission limitation in the precompliance report for existing sources, the application for construction or reconstruction for new sources, or at any time.
              (b) This request shall include a complete description of the alternative means of emission limitation.
              (c) Each owner or operator applying for permission to use an alternative means of emission limitation under § 63.6(g) shall be responsible for collecting and verifying data to demonstrate the emission reduction achieved by the alternative means of emission limitation.
              (d) Use of the alternative means of emission limitation shall not begin until approval is granted by the Administrator in accordance with § 63.6(g).
            
            
              § 63.1306
              Reporting requirements.
              Owners and operators of affected sources shall comply with each applicable reporting provision in this section.
              (a) Initial notification. Each affected source shall submit an initial notification in accordance with § 63.9(b).
              (b) Application for approval of construction or reconstruction. Each owner or operator shall submit an application for approval of construction or reconstruction in accordance with the provisions of § 63.5(d).
              (c) Notification of compliance status. Each affected source shall submit a notification of compliance status report no later than 180 days after the compliance date. For slabstock affected sources, this report shall contain the information listed in paragraphs (c)(1) through (3) of this section, as applicable. This report shall contain the information listed in paragraph (c)(4) of this section for molded foam processes and in paragraph (c)(5) of this section for rebond foam processes.
              (1) A list of diisocyanate storage vessels, along with a record of the type of control utilized for each storage vessel.
              (2) For transfer pumps in diisocyanate service, a record of the type of control utilized for each transfer pump.
              (3) A statement that the slabstock foam affected source is in compliance with §§ 63.1297 and 63.1298, or a statement that slabstock foam processes at an affected source are in compliance with §§ 63.1297 and 63.1298.
              (4) A statement that the molded foam affected source is in compliance with § 63.1300, or a statement that molded foam processes at an affected source are in compliance with § 63.1300.
              (5) A statement that the rebond foam affected source is in compliance with § 63.1301, or that rebond processes at an affected source are in compliance with § 63.1301.
              (d) Semiannual reports. Each slabstock affected source shall submit a report containing the information specified in paragraphs (d)(1) through (3) of this section semiannually no later than 60 days after the end of each 180 day period. The first report shall be submitted no later than 240 days after the date that the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date that the Notification of Compliance Status Report is due.
              (1) For sources complying with the storage vessel provisions of § 63.1294(a) using a carbon adsorption system, unloading events that occurred after breakthrough was detected and before the carbon was replaced.
              (2) Any equipment leaks that were not repaired in accordance with §§ 63.1294(b)(2)(iii) and 63.1294(c).
              (3) Any leaks in vapor return lines that were not repaired in accordance with § 63.1294(a)(1)(ii).
              (e) Annual compliance certifications. Each affected source subject to the provisions in §§ 63.1293 through 63.1301 shall submit a compliance certification annually.
              (1) The compliance certification shall be based on information consistent with that contained in § 63.1308, as applicable.
              (2) A compliance certification required pursuant to a state or local operating permit program may be used to satisfy the requirements of this section, provided that the compliance certification is based on information consistent with that contained in § 63.1308, and provided that the Administrator has approved the state or local operating permit program under part 70 of this chapter.
              (3) Each compliance certification submitted pursuant to this section shall be signed by a responsible official of the company that owns or operates the affected source.
              (f) Malfunction reports. If a source fails to meet an applicable standard, slabstock affected sources shall report such events in the next semiannual report and molded and rebond affected sources shall report such events in the next annual compliance certification. Report the number of failures to meet an applicable standard. For each instance, report the date, time and duration of each failure. For each failure, the report shall include a list of the affected sources or equipment, an estimate of the volume of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (g) Within 60 days after the date of completing each performance test (as defined in § 63.2) required by this subpart, you shall submit the results of the performance tests, including any associated fuel analyses, following the procedure specified in either paragraph (g)(1) or (g)(2) of this section.

              (1) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT Web site (http://www.epa.gov/ttn/chief/ert/index.html),, the owner or operator shall submit the results of the performance test to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI), (CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (http://cdx.epa.gov/epa_home.asp). Performance test data shall be submitted in a file format generated through the use of the EPA's ERT. Alternatively, the owner or operator may submit performance test data in an electronic file format consistent with the extensible markup language (XML) schema listed on the EPA's ERT Web site, once the XML schema is available. Owners or operators, who claim that some of the information being submitted for performance tests is confidential business information (CBI), shall submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT Web site, including information claimed to be CBI, on a compact disk, flash drive or other commonly used electronic storage media to the EPA. The electronic media shall be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted shall be submitted to the EPA via the EPA's CDX as described earlier in this paragraph.
              (2) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT Web site, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 63.13.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48088, Aug. 15, 2014]
            
            
              
              § 63.1307
              Recordkeeping requirements.
              The applicable records designated in paragraphs (a) through (c) of this section shall be maintained by owners and operators of all affected sources.
              (a) Storage vessel records. (1) A list of diisocyanate storage vessels, along with a record of the type of control utilized for each storage vessel.
              (2) For storage vessels complying through the use of a carbon adsorption system, paragraphs (a)(2)(i) or (ii), and paragraph (a)(2)(iii) of this section.
              (i) Records of dates and times when the carbon adsorption system is monitored for carbon breakthrough and the monitoring device reading, when the device is monitored in accordance with § 63.1303(a); or
              (ii) For affected sources monitoring at an interval no greater than 20 percent of the carbon replacement interval, in accordance with § 63.1303(a)(2), the records listed in paragraphs (a)(2)(ii)(A) and (B) of this section.
              (iii) Date when the existing carbon in the carbon adsorption system is replaced with fresh carbon.
              (3) For storage vessels complying through the use of a vapor return line, paragraphs (a)(3)(i) through (iii) of this section.
              (i) Dates and times when each unloading event occurs and each inspection of the vapor return line for leaks occurs.
              (ii) Records of dates and times when a leak is detected in the vapor return line.
              (iii) Records of dates and times when a leak is repaired.
              (b) Equipment leak records. (1) A list of components in diisocyanate service.
              (2) For transfer pumps in diisocyanate service, a record of the type of control utilized for each transfer pump and the date of installation.
              (3) When a leak is detected as specified in §§ 63.1294(b)(2)(ii) and 63.1294(c), the requirements listed in paragraphs (b)(3)(i) and (ii) of this section apply:
              (i) Leaking equipment shall be identified in accordance with the requirements in paragraphs (b)(3)(i)(A) and (B) of this section.
              (A) A readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (B) The identification on equipment may be removed after it has been repaired.
              (ii) The information in paragraphs (b)(2)(ii)(A) through (G) shall be recorded for leaking components.
              (A) The operator identification number and the equipment identification number.
              (B) The date the leak was detected and the dates of each attempt to repair the leak.
              (C) Repair methods applied in each attempt to repair the leak.
              (D) The words “repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (E) The expected date of the successful repair of the leak if a leak is not repaired within 15 calendar days.
              (F) The date of successful repair of the leak.
              (G) The date the identification is removed.
              (c) The owner or operator of an affected source subject to § 63.1297 shall maintain a product data sheet for each ABA used which includes the HAP content, in kg of HAP/kg solids (lb HAP/lb solids).
              (d) The owner or operator of an affected source subject to § 63.1298 of this subpart shall maintain a product data sheet for each equipment cleaner used which includes the HAP content, in kg of HAP/kg solids (lb HAP/lb solids).
              (e) The owner or operator of an affected source following the compliance methods in § 63.1308(b)(1) shall maintain records of each use of a vapor return line during unloading, of any leaks detected during unloading, and of repairs of leaks detected during unloading.
              (f) The owner or operator of an affected source subject to § 63.1300 or § 63.1301 of this subpart shall maintain a product data sheet for each compound other than diisocyanates used to flush the mixhead and associated piping during periods of startup or maintenance, which includes the HAP content, in kg of HAP/kg solids (lb HAP/lb solids), of each solvent other than diisocyanates used to flush the mixhead and associated piping during periods of startup or maintenance.

              (g) The owner or operator of an affected source subject to § 63.1300 or § 63.1301 of this subpart shall maintain a product data sheet for each mold release agent used that includes the HAP content, in kg of HAP/kg solids (lb HAP/lb solids), of each mold release agent.
              (h) Malfunction records. Records shall be kept as specified in paragraphs (h)(1) through (3) of this section for affected sources. Records are not required for emission points that do not require control under this subpart.
              (1) In the event that an affected unit fails to meet an applicable standard, record the number of failures. For each failure, record the date, time and duration of the failure.
              (2) For each failure to meet an applicable standard, record and retain a list of the affected sources or equipment, an estimate of the volume of each regulated pollutant emitted over any emission limit and a description of the method used to estimate the emissions.
              (3) Record actions taken to minimize emissions in accordance with § 63.1290(d) and any corrective actions taken to return the affected unit to its normal or usual manner of operation.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48088, Aug. 15, 2014]
            
            
              § 63.1308
              Compliance demonstrations.
              (a) For each affected source, compliance with the requirements described in Tables 2 and 3 of this subpart shall mean compliance with the requirements contained in §§ 63.1293 through 63.1301, absent any credible evidence to the contrary.
              (1) The requirements described in Tables 3, 4, and 5 of this subpart; and
              (2) The requirement to submit a compliance certification annually as required under § 63.1306(g).
              (b) All slabstock affected sources. For slabstock affected sources, failure to meet the requirements contained in § 63.1294 shall be considered a violation of this subpart. Violation of each item listed in the paragraphs (b)(1) through (b)(6) of this section, as applicable, shall be considered a separate violation.
              (1) For each affected source complying with § 63.1294(a) in accordance with § 63.1294(a)(1), each unloading event that occurs when the diisocyanate storage vessel is not equipped with a vapor return line from the storage vessel to the tank truck or rail car, each unloading event that occurs when the vapor line is not connected, each unloading event that the vapor line is not inspected for leaks as described in § 63.1294(a)(1)(i), each unloading event that occurs after a leak has been detected and not repaired, and each calendar day after a leak is detected, but not repaired as soon as practicable;
              (2) For each affected source complying with § 63.1294(a) in accordance with § 63.1294(a)(2), each unloading event that the diisocyanate storage vessel is not equipped with a carbon adsorption system, each unloading event (or each month if more than one unloading event occurs in a month) that the carbon adsorption system is not monitored for breakthrough in accordance with § 63.1303(a)(3) or (4), and each unloading event that occurs when the carbon is not replaced after an indication of breakthrough;
              (3) For each affected source complying with § 63.1294(a) in accordance with § 63.1294(a)(2) through the alternative monitoring procedures in § 63.1303(a)(2), each unloading event that the diisocyanate storage vessel is not equipped with a carbon adsorption system, each time that the carbon adsorption system is not monitored for breakthrough in accordance with § 63.1303(b)(1) or (2) at the interval established in the design analysis, and each unloading event that occurs when the carbon is not replaced after an indication of breakthrough;
              (4) For each affected source complying with § 63.1294(b) in accordance with § 63.1294(b)(1), each calendar day that a transfer pump in diisocyanate service is not a sealless pump;

              (5) For each affected source complying with § 63.1294(b) in accordance with § 63.1294(b)(2), each calendar day that a transfer pump in diisocyanate service is not submerged as described in § 63.1294(b)(2)(i), each week that the pump is not visually monitored for leaks, each calendar day after 5 calendar days after detection of a leak that a first attempt at repair has not been made in accordance with § 63.1294(b)(2)(iii)(B), and the earlier of each calendar day after 15 calendar days after detection of a leak that a leak is not repaired, or a leak is not repaired as soon as practicable, each subsequent calendar day (with the exception of situations meeting the criteria of § 63.1294(d));
              (6) For each affected source complying with § 63.1294(c), each calendar day after 5 calendar days after detection of a leak that a first attempt at repair has not been made, and the earlier of each calendar day after 15 calendar days after detection of a leak that a leak is not repaired, or if a leak is not repaired as soon as practicable, each subsequent calendar day (with the exception of situations meeting the criteria of § 63.1294(d)).
              (c) Slabstock affected sources. For slabstock foam affected sources, failure to meet the requirements contained in §§ 63.1297 and 63.1298, respectively, shall be considered a violation of this subpart. Violation of each item listed in the following paragraphs shall be considered a separate violation.
              (1) For each slabstock foam affected source subject to the provisions in § 63.1297, each calendar day that a HAP ABA or HAP-based material is used as an ABA;
              (2) For each slabstock foam affected source subject to the provisions of § 63.1298, each calendar day that a HAP-based material is used as an equipment cleaner.
              (d) Molded and rebond foam affected sources. For molded and rebond foam affected sources, failure to meet the requirements contained in § 63.1300 and § 63.1301, respectively, shall be considered a violation of this subpart. Violation of each item listed in the following paragraphs shall be considered a separate violation.
              (1) For each molded foam affected source subject to the provisions in § 63.1300(a), each calendar day that a HAP-based material is used as an equipment cleaner (except for diisocyanates used to flush the mixhead and associated piping during periods of startup or maintenance, provided that the diisocyanate compounds are contained in a closed-loop system and are re-used in production);
              (2) For each molded foam affected source subject to the provisions of § 63.1300(b), each calendar day that a HAP-base material is used as a mold release agent;
              (3) For each rebond foam affected source subject to the provisions of § 63.1301(a), each calendar day that a HAP-based material is used as an equipment cleaner; and
              (4) For each rebond foam affected source complying with § 63.1301(b), each calendar day that a HAP-based mold release agent is used.
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48089, Aug. 15, 2014]
            
            
              § 63.1309
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (5) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1290, 63.1291, 63.1293 through 63.1301, and 63.1305.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37357, June 23, 2003, as amended at 79 FR 48089, Aug. 15, 2014]
            
            
              
              Pt. 63, Subpt. III, App.
              Appendix to Subpart III of Part 63—Tables: Note
              For the convenience of the readers of subpart III, the tables below summarize the requirements in §§ 63.1290 to 63.1307. These tables are intended to assist the reader in determining the requirements applicable to affected sources and do not alter an affected source's obligation to comply with the requirements in §§ 63.1290 to 63.1307.
            
            
              Pt. 63, Subpt. III, Table 1
              Table 1 to Subpart III of Part 63—Applicability of General Provisions (40 CFR Part 63, Subpart A) to Subpart III
              
                
                  Subpart A reference
                  Applies tosubpart III
                  
                  Comment
                
                
                  § 63.1
                  YES
                  Except that § 63.1(c)(2) is not applicable to the extent area sources are not subject to subpart III.
                
                
                  § 63.2
                  YES
                  Definitions are modified and supplemented by § 63.1292.
                
                
                  § 63.3
                  YES
                
                
                  § 63.4
                  YES
                
                
                  § 63.5
                  YES
                
                
                  § 63.6(a)-(d)
                  YES
                
                
                  § 63.6(e)(1)(i)
                  NO
                  See § 63.1290(d)(4) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  NO
                
                
                  § 63.6(e)(1)(iii)
                  YES
                
                
                  § 63.6(e)(2)-(3)
                  NO
                
                
                  § 63.6(f)(1)
                  NO
                
                
                  § 63.6(f)(2)-(3)
                  YES
                
                
                  § 63.6(g)
                  YES
                
                
                  § 63.6(h)
                  NO
                  Subpart III does not require opacity and visible emission standards.
                
                
                  § 63.6 (i)-(j)
                  YES
                
                
                  § 63.7
                  NO
                  Performance tests not required by subpart III.
                
                
                  § 63.8
                  NO
                  Continuous monitoring, as defined in subpart A, is not required by subpart III.
                
                
                  § 63.9 (a)-(d)
                  YES
                
                
                  § 63.9 (e)-(g)
                  NO
                
                
                  § 63.9(h)
                  NO
                  Subpart III specifies Notification of Compliance Status requirements.
                
                
                  § 63.9 (i)-(j)
                  YES
                
                
                  § 63.10(a)
                  YES
                
                
                  § 63.10(b)(1)
                  YES
                
                
                  § 63.10(b)(2)(i)
                  NO
                
                
                  § 63.10(b)(2)(ii)
                  NO
                  See § 63.1307(h) for recordkeeping of (1) date, time and duration; (2) listing of affected source or equipment and an estimate of the volume of each regulated pollutant emitted over the standard; and (3) actions to minimize emissions and any actions taken at the discretion of the owner or operator to prevent recurrence of the failure to meet an applicable requirement.
                
                
                  § 63.10(c)
                  NO
                
                
                  § 63.10(d)(1)
                  YES
                
                
                  § 63.10 (d) (2)-(3)
                  NO
                
                
                  § 63.10(d)(4)
                  YES
                
                
                  § 63.10(d)(5)
                  NO
                  See § 63.1306(f) for malfunction reporting requirements.
                
                
                  § 63.10(e)
                  NO
                
                
                  § 63.10(f)
                  YES
                
                
                  § 63.11
                  YES
                
                
                  § 63.12
                  YES
                
                
                  § 63.13
                  YES
                
                
                  § 63.14
                  YES
                
                
                  § 63.15
                  YES
                
              
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48088, Aug. 15, 2014]
            
            
              
              Pt. 63, Subpt. III, Table 2
              Table 3 to Subpart III of Part 63—Compliance Requirements for Slabstock Foam Production Affected Sources
              
                
                  Emission point
                  Emission point compliance option
                  Emission, work practice, and equipment standards
                  Monitoring
                  Recordkeeping
                  Reporting
                
                
                  Diisocyanate storage vessels § 63.1294(a)
                  Vapor balance
                  § 63.1294(a)(1) and (1)(ii)
                  § 63.1294(a)(1)(i)
                  § 63.1307(a)(1) and (4)
                  § 63.1306(e)(5).
                
                
                   
                  Carbon adsorber
                  § 63.1294(a)(2)
                  § 63.1303(a)(1), (3), and (4)
                  § 63.1307(a)(1), (3)(i), and (3)(iii)
                  § 63.1306(e)(3).
                
                
                   
                  Carbon adsorber—alternative monitoring
                  § 63.1294(a)(2)
                  § 63.1303(a)(2), (3) and (4)
                  § 63.1307(a)(1), (3)(ii), and (3)(iii)
                  § 63.1306(e)(3).
                
                
                  Diisocyanate transfer pumps § 63.1294(b)
                  Sealless pump
                  § 63.1294(b)(1)
                  
                  § 63.1307 (b)(1)(i) and (2)
                  
                
                
                   
                  Submerged pump
                  § 63.1294(b)(2)(i) and (iii)
                  § 63.1294 (b)(2)(ii)
                  § 63.1307 (b)(1)(i), (2), and (3)
                  § 63.1306(e)(4).
                
                
                  Other components in diisocyanate service § 63.1294(c)
                  N/A
                  § 63.1294(c)
                  § 63.1294(c)
                  § 63.1307 (b)(1)(i) and (3)
                  § 63.1306(e)(4).
                
                
                  ABAs § 63.1297
                  N/A
                  § 63.1297
                  
                  § 63.1307(e)
                  
                
                
                  Equipment Cleaning § 63.1298
                  N/A
                  § 63.1298
                  
                  § 63.1307(e)
                  
                
              
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48090, Aug. 15, 2014]
            
            
              Pt. 63, Subpt. III, Table 3
              Table 3 to Subpart III of Part 63—Compliance Requirements for Molded and Rebond Foam Production Affected Sources
              
                
                  Emission point
                  Emission point compliance option
                  Emission, work practice, and equipment standards
                  Monitoring
                  Recordkeeping
                  Reporting
                
                
                  Molded Foam
                
                
                  Equipment cleaning
                  N/A
                  § 63.1300(a)
                  
                  § 63.1307(g)
                  
                
                
                  Mold release agent
                  N/A
                  § 63.1300(b)
                  
                  § 63.1307 (h)
                  
                
                
                  Rebond Foam
                
                
                  Equipment cleaning
                  N/A
                  § 63.1301(a)
                  
                  § 63.1307 (g)
                  
                
                
                  Mold release agent
                  N/A
                  § 63.1301(b)
                  
                  § 63.1307 (h)
                  
                
              
              [63 FR 53996, Oct. 7, 1998, as amended at 79 FR 48090, Aug. 15, 2014]
            
          
          
            Subpart JJJ—National Emission Standards for Hazardous Air Pollutant Emissions: Group IV Polymers and Resins
            
              Source:
              61 FR 48229, Sept. 12, 1996, unless otherwise noted.
            
            
              § 63.1310
              Applicability and designation of affected sources.
              (a) Definition of affected source. The provisions of this subpart apply to each affected source. Affected sources are described in paragraphs (a)(1) through (a)(4) of this section.
              (1) An affected source is either an existing affected source or a new affected source. Existing affected source is defined in paragraph (a)(2) of this section, and new affected source is defined in paragraph (a)(3) of this section.
              (2) An existing affected source is defined as each group of one or more thermoplastic product process units (TPPU) and associated equipment, as listed in paragraph (a)(4) of this section that is not part of a new affected source, as defined in paragraph (a)(3) of this section, that is manufacturing the same primary product, and that is located at a plant site that is a major source.

              (3) A new affected source is defined by the criteria in paragraph (a)(3)(i), (a)(3)(ii), or (a)(3)(iii) of this section. The situation described in paragraph (a)(3)(i) of this section is distinct from those situations described in paragraphs (a)(3)(ii) and (a)(3)(iii) of this section and from any situation described in paragraph (i) of this section.

              (i) At a site without HAP emission points before March 29, 1995 (i.e., a “greenfield” site), each group of one or more TPPU and associated equipment, as listed in paragraph (a)(4) of this section, that is manufacturing the same primary product and that is part of a major source on which construction commenced after March 29, 1995;
              (ii) A group of one or more TPPU meeting the criteria in paragraph (i)(1)(i) of this section; or
              (iii) A reconstructed affected source meeting the criteria in paragraph (i)(2)(i) of this section.
              (4) Emission points and equipment. The affected source also includes the emission points and components specified in paragraphs (a)(4)(i) through (vi) of this section that are associated with each applicable group of one or more TPPU constituting an affected source.
              (i) Each waste management unit.
              (ii) Maintenance wastewater.
              (iii) Each heat exchange system.
              (iv) Each process contact cooling tower used in the manufacture of poly (ethylene terephthalate) resin (PET) that is associated with a new affected source.
              (v) Each process contact cooling tower used in the manufacture of PET using a continuous terephthalic acid high viscosity multiple end finisher process that is associated with an existing affected source.
              (vi) Components required by, or utilized as a method of compliance with, this subpart, which may include control devices and recovery devices.
              (5) TPPUs and associated equipment, as listed in paragraph (a)(4) of this section, that are located at plant sites that are not major sources are neither affected sources nor part of an affected source.
              (b) TPPUs without organic HAP. The owner or operator of a TPPU that is part of an affected source, as defined in paragraph (a) of this section, but that does not use or manufacture any organic HAP shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section. Such a TPPU is not subject to any other provisions of this subpart and is not required to comply with the provisions of subpart A of this part.
              (1) Retain information, data, and analyses used to document the basis for the determination that the TPPU does not use or manufacture any organic HAP. Types of information that could document this determination include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (2) When requested by the Administrator, demonstrate that the TPPU does not use or manufacture any organic HAP.
              (c) Emission points not subject to the provisions of this subpart. The affected source includes the emission points listed in paragraphs (c)(1) through (c)(9) of this section, but these emission points are not subject to the requirements of this subpart or to the provisions of subpart A of this part.
              (1) Components and equipment that do not contain organic HAP and are located within a TPPU that is part of an affected source;
              (2) Stormwater from segregated sewers;
              (3) Water from fire-fighting and deluge systems in segregated sewers;
              (4) Spills;
              (5) Water from safety showers;
              (6) Water from testing of deluge systems;
              (7) Water from testing of firefighting systems;
              (8) Vessels and equipment storing and/or handling material that contain no organic HAP and/or organic HAP as impurities only; and
              (9) Equipment that is intended to operate in organic HAP service for less than 300 hours during the calendar year.
              (d) Processes excluded from the affected source. The processes specified in paragraphs (d)(1) through (5) of this section are not part of the affected source and are not subject to the requirements of both this subpart and subpart A of this part:
              (1) Research and development facilities;

              (2) Polymerization processes occurring in a mold;
              
              (3) Processes which manufacture binder systems containing a thermoplastic product for paints, coatings, or adhesives;
              (4) Finishing processes including equipment such as compounding units, spinning units, drawing units, extruding units, and other finishing steps; and
              (5) Solid state polymerization processes.
              (e) Applicability determination of nonthermoplastic equipment included within the boundaries of a TPPU. If a polymer that is not a thermoplastic product is produced within the equipment (i.e., collocated) making up a TPPU and at least 50 percent of that polymer is used in the production of a thermoplastic product manufactured by the same TPPU, then the unit operations involved in the production of that polymer are considered part of the TPPU and are subject to this subpart, with the following exception. Any emission points from such unit operations that are subject to another subpart of this part with an effective date prior to September 5, 1996 shall remain subject to that other subpart of this part and are not subject to this subpart.
              (f) Primary product determination and applicability. An owner or operator of a process unit that produces or plans to produce a thermoplastic product shall determine if the process unit is subject to this subpart in accordance with this paragraph. The owner or operator shall initially determine whether a process unit is designated as a TPPU and subject to the provisions of this subpart in accordance with either paragraph (f)(1) or (f)(2) of this section. The owner or operator of a flexible operation unit that was not initially designated as a TPPU, but in which a thermoplastic product is produced, shall conduct an annual re-determination of the applicability of this subpart in accordance with paragraph (f)(3) of this section. Owners or operators that anticipate the production of a thermoplastic product in a process unit that was not initially designated as a TPPU, and in which no thermoplastic products are currently produced, shall determine if the process unit is subject to this subpart in accordance with paragraph (f)(4) of this section. Paragraphs (f)(3) and (f)(5) through (f)(7) of this section discuss compliance only for flexible operation units. Other paragraphs apply to all process units, including flexible operation units, unless otherwise noted. Paragraph (f)(8) of this section contains reporting requirements associated with the applicability determinations. Paragraphs (f)(9) and (f)(10) of this section describe criteria for removing the TPPU designation from a process unit.
              (1) Initial determination. The owner or operator shall initially determine if a process unit is subject to the provisions of this subpart based on the primary product of the process unit in accordance with paragraphs (f)(1)(i) through (iii) of this section. If the process unit never uses or manufactures any organic HAP, regardless of the outcome of the primary product determination, the only requirements of this subpart that might apply to the process unit are contained in paragraph (b) of this section. If a flexible operation unit does not use or manufacture any organic HAP during the manufacture of one or more products, paragraph (f)(5)(i) of this section applies to that flexible operation unit.
              (i) If a process unit only manufactures one product, then that product shall represent the primary product of the process unit.
              (ii) If a process unit produces more than one intended product at the same time, the primary product shall be determined in accordance with paragraph (f)(1)(ii)(A) or (B) of this section.
              (A) The product for which the process unit has the greatest annual design capacity on a mass basis shall represent the primary product of the process unit, or
              (B) If a process unit has the same maximum annual design capacity on a mass basis for two or more products, and if one of those products is a thermoplastic product, then the thermoplastic product shall represent the primary product of the process unit.

              (iii) If a process unit is designed and operated as a flexible operation unit, the primary product shall be determined as specified in paragraphs (f)(1)(iii)(A) or (B) of this section based on the anticipated operations for the 5 years following September 12, 1996 at existing process units, or for the first year after the process unit begins production of any product for new process units. If operations cannot be anticipated sufficiently to allow the determination of the primary product for the specified period, applicability shall be determined (in accordance with paragraph (f)(2) of this section.
              (A) If the flexible operation unit will manufacture one product for the greatest operating time over the specified 5 year period for existing process units, or the specified 1 year period for new process units, then that product shall represent the primary product of the flexible operation unit.
              (B) If the flexible operation unit will manufacture multiple products equally based on operating time, then the product with the greatest expected production on a mass basis over the specified 5 year period for existing process units, or the specified 1 year period for new process units shall represent the primary product of the flexible operation unit.
              (iv) If, according to paragraph (f)(1)(i), (ii), or (iii) of this section, the primary product of a process unit is a thermoplastic product, then that process unit shall be designated as a TPPU. That TPPU and associated equipment, as listed in paragraph (a)(4) of this section is either an affected source or part of an affected source comprised of other TPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. If the primary product of a process unit is determined to be a product that is not a thermoplastic product, then that process unit is not a TPPU.
              (2) If the primary product cannot be determined for a flexible operation unit in accordance with paragraph (f)(1)(iii) of this section, applicability shall be determined in accordance with this paragraph.
              (i) If the owner or operator cannot determine the primary product in accordance with paragraph (f)(1)(iii) of this section, but can determine that a thermoplastic product is not the primary product, then that flexible operation unit is not a TPPU.
              (ii) If the owner or operator cannot determine the primary product in accordance with paragraph (f)(1)(iii) of this section, and cannot determine that a thermoplastic product is not the primary product as specified in paragraph (f)(2)(i) of this section, applicability shall be determined in accordance with paragraph (f)(2)(ii)(A) or (f)(2)(ii)(B) of this section.
              (A) If the flexible operation unit is an existing process unit, the flexible operation unit shall be designated as a TPPU if a thermoplastic product was produced for 5 percent or greater of the total operating time of the flexible operating unit since March 9, 1999. That TPPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source, or part of an affected source comprised of other TPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. For a flexible operation unit that is designated as an TPPU in accordance with this paragraph, the thermoplastic product produced for the greatest amount of time since March 9, 1999 shall be designated as the primary product of the TPPU.

              (B) If the flexible operation unit is a new process unit, the flexible operation unit shall be designated as a TPPU if the owner or operator anticipates that a thermoplastic product will be manufactured in the flexible operation unit at any time in the first year after the date the unit begins production of any product. That TPPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source, or part of an affected source comprised of other TPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. For a process unit that is designated as a TPPU in accordance with this paragraph, the thermoplastic product that will be produced shall be designated as the primary product of the TPPU. If more than one thermoplastic product will be produced, the owner or operator may select which thermoplastic product is designated as the primary product.
              (3) Annual applicability determination for non-TPPUs that have produced a thermoplastic product. Once per year beginning September 12, 2001, the owner or operator of each flexible operation unit that is not designated as a TPPU, but that has produced a thermoplastic product at any time in the preceding 5-year period or since the date that the unit began production of any product, whichever is shorter, shall perform the evaluation described in paragraphs (f)(3)(i) through (f)(3)(iii) of this section. However, an owner or operator that does not intend to produce any thermoplastic product in the future, in accordance with paragraph (f)(9) of this section, is not required to perform the evaluation described in paragraphs (f)(3)(i) through (f)(3)(iii) of this section.
              (i) For each product produced in the flexible operation unit, the owner or operator shall calculate the percentage of total operating time over which the product was produced during the preceding 5-year period.
              (ii) The owner or operator shall identify the primary product as the product with the highest percentage of total operating time for the preceding 5-year period.
              (iii) If the primary product identified in paragraph (f)(3)(ii) is a thermoplastic product, the flexible operation unit shall be designated as a TPPU. The owner or operator shall notify the Administrator no later than 45 days after determining that the flexible operation unit is a TPPU, and shall comply with the requirements of this subpart in accordance with paragraph (i)(1) of this section for the flexible operation unit.
              (4) Applicability determination for non-TPPUs that have not produced a thermoplastic product. The owner or operator that anticipates the production of a thermoplastic product in a process unit that is not designated as a TPPU, and in which no thermoplastic products have been produced in the previous 5-year period or since the date that the process unit began production of any product, whichever is shorter, shall determine if the process unit is subject to this subpart in accordance with paragraphs (f)(4)(i) and (ii) of this section. Also, owners or operators who have notified the Administrator that a process unit is not a TPPU in accordance with paragraph (f)(9) of this section, that now anticipate the production of a thermoplastic product in the process unit, shall determine if the process unit is subject to this subpart in accordance with paragraphs (f)(4)(i) and (ii) of this section.
              (i) The owner or operator shall use the procedures in paragraph (f)(1) or (f)(2) of this section to determine if the process unit is designated as a TPPU, with the following exception: For existing process units that are determining the primary product in accordance with paragraph (f)(1)(iii) of this section, production shall be projected for the five years following the date that the owner or operator anticipates initiating the production of a thermoplastic product.
              (ii) If the unit is designated as a TPPU in accordance with paragraph (f)(4)(i) of this section, the owner or operator shall comply in accordance with paragraph (i)(1) of this section.
              (5) Compliance for flexible operation units. Owners or operators of TPPUs that are flexible operation units shall comply with the standards specified for the primary product, with the exceptions provided in paragraphs (f)(5)(i) and (f)(5)(ii) of this section.
              (i) Whenever a flexible operation unit manufactures a product in which no organic HAP is used or manufactured, the owner or operator is only required to comply with either paragraph (b)(1) or (b)(2) of this section to demonstrate compliance for activities associated with the manufacture of that product. This subpart does not require compliance with the provisions of subpart A of this part for activities associated with the manufacture of a product that meets the criteria of paragraph (b) of this section.

              (ii) Whenever a flexible operation unit manufactures a product that makes it subject to subpart GGG of this part, the owner or operator is not required to comply with the provisions of this subpart during the production of that product.
              
              (6) Owners or operators of TPPUs that are flexible operation units have the option of determining the group status of each emission point associated with the flexible operation unit, in accordance with either paragraph (f)(6)(i) or (f)(6)(ii) of this section, with the exception of batch process vents. For batch process vents, the owner or operator shall determine the group status in accordance with § 63.1323.
              (i) The owner or operator may determine the group status of each emission point based on emission point characteristics when the primary product is being manufactured. The criteria that shall be used for this group determination are the Group 1 criteria specified for the primary product.
              (ii) The owner or operator may determine the group status of each emission point separately for each product produced by the flexible operation unit. For each product, the group status shall be determined using the emission point characteristics when that product is being manufactured and using the Group 1 criteria specified for the primary product. (Note: Under this scenario, it is possible that the group status, and therefore the requirement to achieve emission reductions, for an emission point may change depending on the product being manufactured.)
              (7) Owners or operators determining the group status of emission points in flexible operation units based solely on the primary product in accordance with paragraph (f)(6)(i) of this section shall establish parameter monitoring levels, as required, in accordance with either paragraph (f)(7)(i) or (f)(7)(ii) of this section. Owners or operators determining the group status of emission points in flexible operation units based on each product in accordance with paragraph (f)(6)(ii) of this section shall establish parameter monitoring levels, as required, in accordance with paragraph (f)(7)(i) of this section.
              (i) Establish separate parameter monitoring levels in accordance with § 63.1334(a) for each individual product.
              (ii) Establish a single parameter monitoring level (for each parameter required to be monitored at each device subject to monitoring requirements) in accordance with § 63.1334(a) that would apply for all products.
              (8) Reporting requirements. When it is determined that a process unit is a TPPU and subject to the requirements of this subpart, the Notification of Compliance Status required by § 63.1335(e)(5) shall include the information specified in paragraphs (f)(8)(i) and (f)(8)(ii) of this section, as applicable. If it is determined that the process unit is not subject to this subpart, the owner or operator shall either retain all information, data, and analysis used to document the basis for the determination that the primary product is not a thermoplastic product, or, when requested by the Administrator, demonstrate that the process unit is not subject to this subpart.
              (i) If the TPPU manufactures only one thermoplastic product, identification of that thermoplastic product.
              (ii) If the TPPU is designed and operated as a flexible operation unit, the information specified in paragraphs (f)(8)(ii)(A) through (f)(8)(ii)(D) of this section, as appropriate, shall be submitted.
              (A) If a primary product could be determined, identification of the primary product.
              (B) Identification of which compliance option, either paragraph (f)(6)(i) or (f)(6)(ii) of this section, has been selected by the owner or operator.
              (C) If the option to establish separate parameter monitoring levels for each product in paragraph (f)(7)(i) of this section is selected, the identification of each product and the corresponding parameter monitoring level.
              (D) If the option to establish a single parameter monitor level in paragraph (f)(7)(ii) of this section is selected, the parameter monitoring level for each parameter.
              (9) TPPUs terminating production of all thermoplastic products. If a TPPU terminates the production of all thermoplastic products and does not anticipate the production of any thermoplastic products in the future, the process unit is no longer a TPPU and is not subject to this subpart after notification is made to the Administrator. This notification shall be accompanied by a rationale for why it is anticipated that no thermoplastic products will be produced in the process unit in the future.
              
              (10) Redetermination of applicability to TPPUs that are flexible operation units. Whenever changes in production occur that could reasonably be expected to change the primary product of a TPPU that is operating as a flexible operation unit from a thermoplastic product to a product that would make the process unit subject to another subpart of this part, the owner or operator shall re-evaluate the status of the process unit as a TPPU in accordance with paragraphs (f)(10)(i) through (iii) of this section.
              (i) For each product produced in the flexible operation unit, the owner or operator shall calculate the percentage of total operating time in which the product was produced for the preceding five-year period, or since the date that the process unit began production of any product, whichever is shorter.
              (ii) The owner or operator shall identify the primary product as the product with the highest percentage of total operating time for the period.
              (iii) If the conditions in (f)(10)(iii)(A) through (C) of this section are met, the flexible operation unit shall no longer be designated as a TPPU and shall no longer be subject to the provisions of this subpart after the date that the process unit is required to be in compliance with the provisions of the other subpart of this part to which it is subject. If the conditions in paragraphs (f)(10)(iii)(A) through (C) of this section are not met, the flexible operation unit shall continue to be considered a TPPU and subject to the requirements of this subpart.
              (A) The product identified in (f)(10)(ii) of this section is not a thermoplastic product; and
              (B) The production of the product identified in (f)(10)(ii) of this section is subject to another subpart of this part; and
              (C) The owner or operator submits a notification to the Administrator of the pending change in applicability.
              (g) Storage vessel ownership determination. The owner or operator shall follow the procedures specified in paragraphs (g)(1) through (g)(7) of this section to determine to which process unit a storage vessel shall be assigned. Paragraph (g)(8) of this section specifies when an owner or operator is required to redetermine to which process unit a storage vessel is assigned.
              (1) If a storage vessel is already subject to another subpart of 40 CFR part 63 on September 12, 1996, said storage vessel shall be assigned to the process unit subject to the other subpart.
              (2) If a storage vessel is dedicated to a single process unit, the storage vessel shall be assigned to that process unit.
              (3) If a storage vessel is shared among process units, then the storage vessel shall be assigned to that process unit located on the same plant site as the storage vessel that has the greatest input into or output from the storage vessel (i.e., said process unit has the predominant use of the storage vessel).
              (4) If predominant use cannot be determined for a storage vessel that is shared among process units and if only one of those process units is a TPPU subject to this subpart, the storage vessel shall be assigned to said TPPU.
              (5) If predominant use cannot be determined for a storage vessel that is shared among process units and if more than one of the process units are TPPUs that have different primary products and that are subject to this subpart, then the owner or operator shall assign the storage vessel to any one of the said TPPUs.
              (6) If the predominant use of a storage vessel varies from year to year, then predominant use shall be determined based on the utilization that occurred during the year preceding September 12, 1996 or based on the expected utilization for the 5 years following September 12, 1996 for existing affected sources, whichever is more representative of the expected operations for said storage vessel, and based on the expected utilization for the first 5 years after initial start-up for new affected sources. The determination of predominant use shall be reported in the Notification of Compliance Status, as required by § 63.1335(e)(5)(vi).

              (7) Where a storage vessel is located at a major source that includes one or more process units which place material into, or receive materials from the storage vessel, but the storage vessel is located in a tank farm (including a marine tank farm), the applicability of this subpart shall be determined according to the provisions in paragraphs (g)(7)(i) through (g)(7)(iv) of this section.
              (i) The storage vessel may only be assigned to a process unit that utilizes the storage vessel and does not have an intervening storage vessel for that product (or raw material, as appropriate). With respect to any process unit, an intervening storage vessel means a storage vessel connected by hard-piping both to the process unit and to the storage vessel in the tank farm so that product or raw material entering or leaving the process unit flows into (or from) the intervening storage vessel and does not flow directly into (or from) the storage vessel in the tank farm.
              (ii) If there is no process unit at the major source that meets the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, this subpart does not apply to the storage vessel.
              (iii) If there is only one process unit at the major source that meets the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to that process unit.
              (iv) If there are two or more process units at the major source that meet the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to one of those process units according to the provisions of paragraphs (g)(3) through (g)(6) of this section. The predominant use shall be determined among only those process units that meet the criteria of paragraph (g)(7)(i) of this section.
              (8) If the storage vessel begins receiving material from (or sending material to) a process unit that was not included in the initial determination, or ceases to receive material from (or send material to) a process unit, the owner or operator shall re-evaluate the applicability of this subpart to the storage vessel.
              (h) Recovery operations equipment ownership determination. The owner or operator shall follow the procedures specified in paragraphs (h)(1) through (h)(6) of this section to determine to which process unit recovery operations equipment shall be assigned. Paragraph (h)(7) of this section specifies when an owner or operator is required to redetermine to which process unit the recovery operations equipment is assigned.
              (1) If recovery operations equipment is already subject to another subpart of 40 CFR part 63 on September 12, 1996, said recovery operations equipment shall be assigned to the process unit subject to the other subpart.
              (2) If recovery operations equipment is dedicated to a single process unit, the recovery operations equipment shall be assigned to that process unit.
              (3) If recovery operations equipment is shared among process units, then the recovery operations equipment shall be assigned to that process unit located on the same plant site as the recovery operations equipment that has the greatest input into or output from the recovery operations equipment (i.e., said process unit has the predominant use of the recovery operations equipment).
              (4) If predominant use cannot be determined for recovery operations equipment that is shared among process units and if one of those process units is a TPPU subject to this subpart, the recovery operations equipment shall be assigned to said TPPU.
              (5) If predominant use cannot be determined for recovery operations equipment that is shared among process units and if more than one of the process units are TPPUs that have different primary products and that are subject to this subpart, then the owner or operator shall assign the recovery operations equipment to any one of said TPPUs.

              (6) If the predominant use of recovery operations equipment varies from year to year, then predominant use shall be determined based on the utilization that occurred during the year preceding September 12, 1996 or based on the expected utilization for the 5 years following September 12, 1996 for existing affected sources, whichever is the more representative of the expected operations for said recovery operations equipment, and based on the first 5 years after initial start-up for new affected sources. The determination of predominant use shall be reported in the Notification of Compliance Status, as required by § 63.1335(e)(5)(vii).
              (7) If a piece of recovery operations equipment begins receiving material from a process unit that was not included in the initial determination, or ceases to receive material from a process unit that was included in the initial determination, the owner or operator shall reevaluate the applicability of this subpart to that recovery operations equipment.
              (i) Changes or additions to plant sites. The provisions of paragraphs (i)(1) through (i)(4) of this section apply to owners or operators that change or add to their plant site or affected source. Paragraph (i)(5) of this section provides examples of what are and are not considered process changes for purposes of this paragraph (i) of this section. Paragraph (i)(6) of this section discusses reporting requirements.
              (1) Adding a TPPU to a plant site. The provisions of paragraphs (i)(1)(i) and (i)(1)(ii) of this section apply to owners or operators that add one or more TPPUs to a plant site.
              (i) If a group of one or more TPPUs that produce the same primary product is added to a plant site, the added group of one or more TPPUs and associated equipment, as listed in paragraph (a)(4) of this section, shall be a new affected source and shall comply with the requirements for a new affected source in this subpart upon initial start-up or by June 19, 2000, whichever is later, except that new affected sources whose primary product, as determined using the procedures specified in paragraph (f) of this section, is poly(ethylene terephthalate) (PET) shall be in compliance with § 63.1331 upon initial start-up or February 27, 2001, whichever is later, if the added group of one or more TPPUs meets the criteria in either paragraph (i)(1)(i)(A) or (i)(1)(i)(B) of this section, and the criteria in either paragraph (i)(1)(i)(C) or (i)(1)(i)(D) of this section are met.
              (A) The construction of the group of one or more TPPUs commenced after March 29, 1995.
              (B) The construction or reconstruction, for process units that have become TPPUs, commenced after March 29, 1995.
              (C) The group of one or more TPPUs and associated equipment, as listed in paragraph (a)(4) of this section, has the potential to emit 10 tons per year or more of any HAP or 25 tons per year or more of any combination of HAP, and the primary product of the group of one or more TPPUs is currently produced at the plant site as the primary product of an affected source; or
              (D) The primary product of the group of one or more TPPUs is not currently produced at the plant site as the primary product of an affected source and the plant site meets, or after the addition of the group of one or more TPPUs and associated equipment, as listed in paragraph (a)(4) of this section, will meet the definition of a major source.
              (ii) If a group of one or more TPPUs that produce the same primary product is added to a plant site, and the group of one or more TPPUs does not meet the criteria specified in paragraph (i)(1)(i) of this section, and the plant site meets, or after the addition will meet, the definition of a major source, the group of one or more TPPUs and associated equipment, as listed in paragraph (a)(4) of this section, shall comply with the requirements for an existing affected source in this subpart upon initial start-up; by June 19, 2001; or by 6 months after notifying the Administrator that a process unit has been designated as a TPPU (in accordance with paragraph (f)(3)(iii) of this section), whichever is later.
              (2) Adding emission points or making process changes to existing affected sources. The provisions of paragraphs (i)(2)(i) through (i)(2)(ii) of this section apply to owners or operators that add emission points or make process changes to an existing affected source.

              (i) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (i)(2)(i)(A) through (i)(2)(i)(B) of this section are met, the entire affected source shall be a new affected source and shall comply with the requirements for a new affected source upon initial start-up or by June 19, 2000, whichever is later, as provided in § 63.6(b), except that new affected sources whose primary product is poly(ethylene terephthalate) (PET) shall be in compliance with § 63.1331 upon initial start-up or by February 27, 2001, whichever is later.
              (A) The replacement of components meets the definition of reconstruction in § 63.1312(b); and
              (B) Such reconstruction commenced after March 29, 1995.
              (ii) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (i)(2)(i)(A) through (i)(2)(i)(B) of this section are not met, and that replacement of components creates one or more Group 1 emission points (i.e., either newly created Group 1 emission points or emission points that change group status from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, equipment leak components subject to § 63.1331, continuous process vents subject to §§ 63.1316 through 63.1320, and heat exchange systems subject to § 63.1328), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission points shall be in compliance by 120 days after the date of initial start-up or by the appropriate compliance date specified in § 63.1311 (i.e., February 27, 1998 for most equipment leak components subject to § 63.1331, and June 19, 2001 for most emission points other than equipment leaks), whichever is later.
              (iii) If an addition or process change (not including a process change that solely replaces components) is made to an existing affected source that creates one or more Group 1 emission points (i.e., either newly created Group 1 emission points or emission points that change group status from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, equipment leak components subject to § 63.1331, continuous process vents subject to §§ 63.1316 through 63.1320, and heat exchange systems subject to § 63.1328), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance by 120 days after the date of initial start-up or by the appropriate compliance date specified in § 63.1311 (i.e., February 27, 1998 for most equipment leak components subject to § 63.1331, and June 19, 2001 for most emission points other than equipment leaks), whichever is later.
              (iv) If any process change (not including a process change that solely replaces components) is made to an existing affected source that results in baseline emissions (i.e., emissions prior to applying controls for purposes of complying with this subpart) from continuous process vents in the collection of material recovery sections within the affected source at an existing affected source producing PET using a continuous dimethyl terephthalate process changing from less than or equal to 0.12 kg organic HAP per Mg of product to greater than 0.12 kg organic HAP per Mg of product, the continuous process vents shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance by 120 days after the date of initial start-up or by June 19, 2001, whichever is later.
              (3) Existing affected source requirements for surge control vessels and bottoms receivers that become subject to subpart H requirements. If a process change or addition of an emission point causes a surge control vessel or bottoms receiver to become subject to § 63.170 under this paragraph (i), the owner or operator shall be in compliance upon initial start-up or by June 19, 2001, whichever is later.
              (4) Existing affected source requirements for compressors that become subject to the requirements of subpart H of this part. If a process change or the addition of an emission point causes a compressor to become subject to § 63.164 under this paragraph (i), the owner or operator shall be in compliance upon initial start-up or by the compliance date for that compressor as specified in § 63.1311(d)(1) through (d)(4), whichever is later.
              (5) Determining what are and are not process changes. For purposes of paragraph (i) of this section, examples of process changes include, but are not limited to, changes in feedstock type, or process catalyst type, or the replacement, removal, or addition of recovery equipment, or equipment changes that increase production capacity. For purposes of paragraph (i) of this section, process changes do not include: Process upsets, unintentional temporary process changes, and changes that do not alter the equipment configuration and operating conditions.
              (6) Reporting requirements for owners or operators that change or add to their plant site or affected source. Owners or operators that change or add to their plant site or affected source, as discussed in paragraphs (i)(1) and (i)(2) of this section, shall submit a report as specified in § 63.1335(e)(7)(iv).
              (j) Applicability of this subpart. (1) The emission limitations set forth in this subpart and the emission limitations referred to in this subpart shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies.
              (2) The emission limitations set forth in subpart H of this part, as referred to in § 63.1331, shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) in which the lines are drained and depressurized, resulting in cessation of the emissions to which § 63.1331 applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with this subpart during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment, if the shutdown would contravene requirements of this subpart applicable to such items of equipment.
              (4) General duty. At all times, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether a source is operating in compliance with operation and maintenance requirements will be based on information available to the Administrator, which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              (k) Affirmative defense for violation of emission standards during malfunction. In response to an action to enforce the standards set forth in this subpart, the owner or operator may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at § 63.2. Appropriate penalties may be assessed if the owner or operator fails to meet their burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (1) Assertion of affirmative defense. To establish the affirmative defense in any action to enforce such a standard, the owner or operator must timely meet the reporting requirements in paragraph (k)(2) of this section, and must prove by a preponderance of evidence that:
              (i) The violation:
              (A) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (B) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (C) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (D) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (ii) Repairs were made as expeditiously as possible when a violation occurred; and
              (iii) The frequency, amount, and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (iv) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and

              (v) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (vi) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (vii) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (viii) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (ix) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (2) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator, with all necessary supporting documentation, that explains how it has met the requirements set forth in paragraph (k)(1) of this section. This affirmative defense report shall be included in the first periodic compliance report, deviation report, or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance report, deviation report, or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance report, deviation report, or excess emission report due after the initial occurrence of the violation of the relevant standard.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38094, June 19, 2000; 66 FR 36937, July 16, 2001; 71 FR 20460, Apr. 20, 2006; 79 FR 17363, Mar. 27, 2014]
            
            
              § 63.1311
              Compliance dates and relationship of this subpart to existing applicable rules.
              (a) Affected sources are required to achieve compliance on or before the dates specified in paragraphs (b) through (d) of this section. Paragraph (e) of this section provides information on requesting compliance extensions. Paragraphs (f) through (n) of this section discuss the relationship of this subpart to subpart A of this part and to other applicable rules. Where an override of another authority of the Act is indicated in this subpart, only compliance with the provisions of this subpart is required. Paragraph (o) of this section specifies the meaning of time periods.
              (b) New affected sources that commence construction or reconstruction after March 29, 1995 shall be in compliance with this subpart (except § 63.1331(a)(9)(iii)) upon initial start-up or by June 19, 2000, whichever is later, except that new affected sources whose primary product, as determined using the procedures specified in § 63.1310(f), is PET shall be in compliance with § 63.1331 (except § 63.1331(a)(9)(iii)) upon initial start-up or August 6, 2002, whichever is later. New affected sources that commenced construction or reconstruction after March 25, 1995, but on or before January 9, 2012, shall be in compliance with the pressure relief device monitoring requirements of § 63.1331(a)(9)(iii) no later than March 27, 2017. New affected sources that commenced construction or reconstruction after January 9, 2012, shall be in compliance with the pressure relief device monitoring requirements of § 63.1331(a)(9)(iii) upon initial startup or by March 27, 2014, whichever is later.

              (c) Existing affected sources shall be in compliance with this subpart (except for § 63.1331 for which compliance is covered by paragraph (d) of this section) no later than June 19, 2001, as provided in § 63.6(c), unless an extension has been granted as specified in paragraph (e) of this section, except that the compliance date for the provisions contained in § 63.1329 is extended to March 27, 2014, for existing affected sources whose primary product, as determined using the procedures specified in § 63.1310(f), is PET using a continuous terephthalic acid high viscosity multiple end finisher process.
              (d) Except as provided for in paragraphs (d)(1) through (7) of this section, existing affected sources shall be in compliance with § 63.1331 no later than June 19, 2001, unless an extension has been granted pursuant to paragraph (e) of this section.
              (1) Compliance with the compressor provisions of § 63.164 shall occur no later than February 27, 1998, for any compressor meeting one or more of the criteria in paragraphs (d)(1)(i) through (d)(1)(iv) of this section, if the work can be accomplished without a process unit shutdown:
              (i) The seal system will be replaced;
              (ii) A barrier fluid system will be installed;
              (iii) A new barrier fluid will be utilized which requires changes to the existing barrier fluid system; or
              (iv) The compressor will be modified to permit connecting the compressor to a fuel gas system or a closed vent system or modified so that emissions from the compressor can be routed to a process.
              (2) Compliance with the compressor provisions of § 63.164 shall occur no later than March 12, 1998 for any compressor meeting all the criteria in paragraphs (d)(2)(i) through (d)(2)(iv) of this section:
              (i) The compressor meets one or more of the criteria specified in paragraphs (d)(1)(i) through (d)(1)(iv) of this section;
              (ii) The work can be accomplished without a process unit shutdown ;
              (iii) The additional time is actually necessary due to the unavailability of parts beyond the control of the owner or operator; and
              (iv) The owner or operator submits the request for a compliance extension to the appropriate Environmental Protection Agency (EPA) Regional Office at the address listed in § 63.13 no later than June 16, 1997. The request for a compliance extension shall contain the information specified in § 63.6(i)(6)(i)(A), (B), and (D). Unless the EPA Regional Office objects to the request for a compliance extension within 30 days after receipt of the request, the request shall be deemed approved.
              (3) If compliance with the compressor provisions of § 63.164 cannot reasonably be achieved without a process unit shutdown, the owner or operator shall achieve compliance no later than September 12, 1998. The owner or operator who elects to use this provision shall submit a request for a compliance extension in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (4) Compliance with the compressor provisions of § 63.164 shall occur not later than September 12, 1999 for any compressor meeting one or more of the criteria in paragraphs (d)(4)(i) through (d)(4)(iii) of this section. The owner or operator who elects to use these provisions shall submit a request for an extension of compliance in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (i) Compliance cannot be achieved without replacing the compressor;
              (ii) Compliance cannot be achieved without recasting the distance piece; or
              (iii) Design modifications are required to connect to a closed-vent or recovery system.
              (5) Compliance with the provisions of § 63.170 shall occur no later than June 19, 2001.
              (6) Notwithstanding paragraphs (d)(1) through (5) of this section, existing affected sources whose primary product, as determined using the procedures specified in § 63.1310(f), is PET shall be in compliance with § 63.1331 (except § 63.1331(a)(9)(iii)) no later than August 6, 2002.
              (7) Compliance with the pressure relief device monitoring provisions of § 63.1331(a)(9)(iii) shall occur no later than March 27, 2017.

              (e) Pursuant to Section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing the existing affected source up to 1 additional year to comply with Section 112(d) standards. For purposes of this subpart, a request for an extension shall be submitted to the permitting authority as part of the operating permit application or to the Administrator as a separate submittal or as part of the Precompliance Report. Requests for extensions shall be submitted no later than 120 days prior to the compliance dates specified in paragraphs (b) through (d) of this section, or as specified elsewhere in this subpart, except as provided in paragraph (e)(3) of this section. The dates specified in § 63.6(i) for submittal of requests for extensions shall not apply to this subpart.
              (1) A request for an extension of compliance shall include the data described in § 63.6(i)(6)(i) (A),(B), and (D).
              (2) The requirements in § 63.6(i)(8) through § 63.6(i)(14) shall govern the review and approval of requests for extensions of compliance with this subpart.
              (3) An owner or operator may submit a compliance extension request after the date specified in paragraph (e) of this section, provided that the need for the compliance extension arose after that date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include, in addition to the information specified in paragraph (e)(1) of this section, a statement of the reasons additional time is needed and the date when the owner or operator first learned of the circumstances necessitating a request for compliance extension under this paragraph (e)(3).
              (f) Table 1 of this subpart specifies the provisions of subpart A of this part that apply and those that do not apply to owners and operators of affected sources subject to this subpart.
              (g)(1) After the compliance dates specified in this section, an affected source subject to this subpart that is also subject to the provisions of subpart I of this part, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said affected source shall no longer be subject to subpart I of this part.
              (2) Said affected sources that elected to comply with subpart I of this part through a quality improvement program, as specified in § 63.175 or § 63.176 or both, may elect to continue these programs without interruption as a means of complying with this subpart. In other words, becoming subject to this subpart does not restart or reset the “compliance clock” as it relates to reduced burden earned through a quality improvement program.
              (h) After the compliance dates specified in this section, a storage vessel that is assigned to an affected source subject to this subpart and that is also subject to the provisions of 40 CFR part 60, subpart Kb, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said storage vessel shall no longer be subject to 40 CFR part 60, subpart Kb.
              (i)(1) Except as provided in paragraphs (i)(2) and (i)(3) of this section, after the compliance dates specified in this section, affected sources producing PET using a continuous terephthalic acid process, producing PET using a continuous dimethyl terephthalate process, or producing polystyrene resin using a continuous process subject to this subpart that are also subject to the provisions of 40 CFR part 60, subpart DDD, are required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said sources shall no longer be subject to 40 CFR part 60, subpart DDD.
              (2) Existing affected sources producing PET using a continuous terephthalic acid high viscosity multiple end finisher process shall continue to be subject to 40 CFR 60.562-1(c)(2)(ii)(C). Once said affected source becomes subject to and achieves compliance with § 63.1329(c) of this subpart, said affected source is no longer subject to the provisions of 40 CFR part 60, subpart DDD.
              (3) Existing affected sources producing PET using a continuous terephthalic acid process, but not using a continuous terephthalic acid high viscosity multiple end finisher process, that are subject to and complying with 40 CFR 60.562-1(c)(2)(ii)(B) shall continue to comply with said section. Existing affected sources producing PET using a continuous dimethyl terephthalic process that are subject to and complying with 40 CFR 60.562-1(c)(1)(ii)(B) shall continue to comply with said section.

              (j) Owners or operators of affected sources subject to this subpart that are also subject to the provisions of subpart Q of this part shall comply with both subparts.
              
              (k) After the compliance dates specified in this section, an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart VV, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said source shall no longer be subject to 40 CFR part 60, subpart VV.
              (l) After the compliance dates specified in this section, a distillation operation that is assigned to an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart NNN, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, the distillation operation shall no longer be subject to 40 CFR part 60, subpart NNN.
              (m) Applicability of other regulations for monitoring, recordkeeping or reporting with respect to combustion devices, recovery devices, or recapture devices. After the compliance dates specified in this subpart, if any combustion device, recovery device or recapture device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264 subpart AA or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265 subpart AA or CC and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264 subpart AA or CC that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping and reporting requirements of this subpart, or with the monitoring, recordkeeping and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart. The owner or operator shall identify which option has been selected in the Notification of Compliance Status required by § 63.1335(e)(5).
              (n) Applicability of other requirements for heat exchange systems or waste management units. Paragraphs (n)(1) and (n)(2) of this section address instances in which certain requirements from other regulations also apply for the same heat exchange system(s) or waste management unit(s) that are subject to this subpart.
              (1) After the applicable compliance date specified in this subpart, if a heat exchange system subject to this subpart is also subject to a standard identified in paragraphs (n)(1)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraphs (n)(1)(i) or (ii) of this section shall constitute compliance with the applicable provisions of this subpart with respect to that heat exchange system.
              (i) Subpart F of this part.
              (ii) A subpart of this part which requires compliance with § 63.104 (e.g., subpart U of this part).
              (2) After the applicable compliance date specified in this subpart, if any waste management unit subject to this subpart is also subject to a standard identified in paragraph (n)(2)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraph (n)(2)(i) or (ii) of this section shall constitute compliance with the applicable provisions of this subpart with respect to that waste management unit.
              (i) Subpart G of this part.
              (ii) A subpart of this part which requires compliance with §§ 63.132 through 63.147.
              (o) All terms in this subpart that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual), unless specified otherwise in the section or paragraph that imposes the requirement, refer to the standard calendar periods.

              (1) Notwithstanding time periods specified in this subpart for completion of required tasks, such time periods may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard calendar period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              
              (2) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraphs (o)(2)(i) or (o)(2)(ii) of this section, as appropriate.
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.
              (3) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided that the task is conducted at a reasonable interval after completion of the task during the previous period.
              [61 FR 48229, Sept. 12, 1996, as amended at 62 FR 1838, Jan. 14, 1997; 62 FR 30995, June 6, 1997; 63 FR 9945, Feb. 27, 1998; 63 FR 15315, Mar. 31, 1998; 64 FR 11547, Mar. 9, 1999; 64 FR 30409, June 8, 1999; 64 FR 35028, June 30, 1999; 65 FR 38100, June 19, 2000; 66 FR 11236, Feb. 23, 2001; 66 FR 11546, Feb. 26, 2001; 66 FR 36937, July 16, 2001; 66 FR 40907, Aug. 6, 2001; 79 FR 17364, Mar. 27, 2014]
            
            
              § 63.1312
              Definitions.

              (a) The following terms used in this subpart shall have the meaning given them in § 63.2, § 63.101, § 63.111, § 63.161, or the Act, as specified after each term:
              
              
                Act (§ 63.2)
                Administrator (§ 63.2)
                Automated monitoring and recording system (§ 63.111)
                Boiler (§ 63.111)
                Bottoms receiver (§ 63.161)
                By compound (§ 63.111)
                By-product (§ 63.101)
                Car-seal (§ 63.111)
                Closed-vent system (§ 63.111)
                Combustion device (§ 63.111)
                Commenced (§ 63.2)
                Compliance date (§ 63.2)
                Connector (§ 63.161)
                Continuous monitoring system (§ 63.2)
                Distillation unit (§ 63.111)
                Duct work (§ 63.161)
                Emission limitation (Section 302(k) of the Act)
                Emission standard (§ 63.2)
                Emissions averaging (§ 63.2)
                EPA (§ 63.2)
                Equipment leak (§ 63.101)
                External floating roof (§ 63.111)
                Fill or filling (§ 63.111)
                First attempt at repair (§ 63.161)
                Fixed capital cost (§ 63.2)
                Flame zone (§ 63.111)
                Floating roof (§ 63.111)
                Flow indicator (§ 63.111)
                Fuel gas system (§ 63.101)
                Halogens and hydrogen halides (§ 63.111)
                Hard-piping (§ 63.111)
                Hazardous air pollutant (§ 63.2)
                Impurity (§ 63.101)
                In organic hazardous air pollutant service or in organic HAP service (§ 63.161)
                Incinerator (§ 63.111)
                Instrumentation system (§ 63.161)
                Internal floating roof (§ 63.111)
                Lesser quantity (§ 63.2)
                Major source (§ 63.2)
                Malfunction (§ 63.2)
                Oil-water separator or organic-water separator (§ 63.111)
                Open-ended valve or line (§ 63.161)
                Operating permit (§ 63.101)
                Organic monitoring device (§ 63.111)
                Owner or operator (§ 63.2)
                Performance evaluation (§ 63.2)
                Performance test (§ 63.2)
                Permitting authority (§ 63.2)
                Plant site (§ 63.101)
                Potential to emit (§ 63.2)
                Pressure release (§ 63.161)
                Pressure relief device or valve (§ 63.161)
                Primary fuel (§ 63.111)
                Process heater (§ 63.111)
                Process unit shutdown (§ 63.161)
                Process wastewater (§ 63.101)
                Process wastewater stream (§ 63.111)
                Reactor (§ 63.111)
                Recapture device (§ 63.101)
                Repaired (§ 63.161)
                Research and development facility (§ 63.101)
                Routed to a process or route to a process (§ 63.161)
                Run (§ 63.2)
                Secondary fuel (§ 63.111)
                Sensor (§ 63.161)
                Specific gravity monitoring device (§ 63.111)
                State (§ 63.2)
                Stationary Source (§ 63.2)
                Surge control vessel (§ 63.161)
                Temperature monitoring device (§ 63.111)
                Test method (§ 63.2)
                Treatment process (§ 63.111)
                Unit operation (§ 63.101)
                Visible emission (§ 63.2)
              
              
              
              (b) All other terms used in this subpart shall have the meaning given them in this section. If a term is defined in § 63.2, § 63.101, § 63.111, or § 63.161 and in this section, it shall have the meaning given in this section for purposes of this subpart.
              
                Acrylonitrile butadiene styrene latex resin (ABS latex) means ABS produced through an emulsion process; however, the product is not coagulated or dried as typically occurs in an emulsion process.
              
                Acrylonitrile butadiene styrene resin (ABS) means styrenic terpolymers consisting primarily of acrylonitrile, 1,3-butadiene, and styrene monomer units. ABS is usually composed of a styrene-acrylonitrile copolymer continuous phase with dispersed butadiene derived rubber.
              
                Acrylonitrile styrene acrylate resin (ASA) means a resin formed using acrylic ester-based elastomers to impact-modify styrene acrylonitrile resin matrices.
              
                Affected source is defined in § 63.1310(a).
              
                Affirmative defense means in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Aggregate batch vent stream means a gaseous emission stream containing only the exhausts from two or more batch process vents that are ducted, hardpiped, or otherwise connected together for a continuous flow.
              
                Alpha methyl styrene acrylonitrile resin (AMSAN) means copolymers consisting primarily of alpha methyl styrene and acrylonitrile.
              
                Annual average batch vent concentration is determined using Equation 1, as described in § 63.1323(h)(2) for halogenated compounds.
              
                Annual average batch vent flow rate is determined by the procedures in § 63.1323(e)(3).
              
                Annual average concentration, as used in the wastewater provisions, means the flow-weighted annual average concentration, as determined according to the procedures specified in § 63.144(b), with the exceptions noted in § 63.1330, for the purposes of this subpart.
              
                Annual average flow rate, as used in the wastewater provisions, means the annual average flow rate, as determined according to the procedures specified in § 63.144(c), with the exceptions noted in § 63.1330, for the purposes of this subpart.
              
                Average batch vent concentration is determined by the procedures in § 63.1323(b)(5)(iii) for HAP concentrations and is determined by the procedures in § 63.1323(h)(1)(iii) for organic compounds containing halogens and hydrogen halides.
              
                Average batch vent flow rate is determined by the procedures in § 63.1323(e)(1) and (e)(2).
              
                Batch cycle means the operational step or steps, from start to finish, that occur as part of a batch unit operation.
              
                Batch emission episode means a discrete emission venting episode associated with a single batch unit operation. Multiple batch emission episodes may occur from a single batch unit operation.
              
                Batch mass input limitation means an enforceable restriction on the total mass of HAP or material that can be input to a batch unit operation in one year.
              
                Batch mode means the discontinuous bulk movement of material through a unit operation. Mass, temperature, concentration, and other properties may vary with time. For a unit operation operated in a batch mode (i.e., batch unit operation), the addition of material and withdrawal of material do not typically occur simultaneously.
              
                Batch process means, for the purposes of this subpart, a process where the reactor(s) is operated in a batch mode.
              
                Batch process vent means a process vent with annual organic HAP emissions greater than 225 kilograms per year from a batch unit operation within an affected source. Annual organic HAP emissions are determined as specified in § 63.1323(b) at the location specified in § 63.1323(a)(2).
              
                Batch unit operation means a unit operation operated in a batch mode.
              
                Combined vent stream, as used in reference to batch process vents, continuous process vents, and aggregate batch vent streams, means the emissions from a combination of two or more of the aforementioned types of process vents. The primary occurrence of a combined vent stream is the combined emissions from a continuous process vent and a batch process vent.
              
                Combustion device burner means a device designed to mix and ignite fuel and air to provide a flame to heat and oxidize waste organic vapors in a combustion device.
              
                Compounding unit means a unit operation which blends, melts, and resolidifies solid polymers for the purpose of incorporating additives, colorants, or stabilizers into the final thermoplastic product. A unit operation whose primary purpose is to remove residual monomers from polymers is not a compounding unit.
              
                Construction means the on-site fabrication, erection, or installation of an affected source. Construction also means the on-site fabrication, erection, or installation of a process unit or combination of process units which subsequently becomes an affected source or part of an affected source, due to a change in primary product.
              
                Continuous mode means the continuous movement of material through a unit operation. Mass, temperature, concentration, and other properties typically approach steady-state conditions. For a unit operation operated in a continuous mode (i.e., continuous unit operation), the simultaneous addition of raw material and withdrawal of product is typical.
              
                Continuous process means, for the purposes of this subpart, a process where the reactor(s) is operated in a continuous mode.
              
                Continuous process vent means a process vent containing greater than 0.005 weight percent total organic HAP from a continuous unit operation within an affected source. The total organic HAP weight percent is determined after the last recovery device, as described in § 63.115(a), and is determined as specified in § 63.115(c).
              
                Continuous record means documentation, either in hard copy or computer readable form, of data values measured at least once every 15 minutes and recorded at the frequency specified in § 63.1335(d) or § 63.1335(h).
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every 15 minutes or records 1-hour or more frequent block average values.
              
                Continuous unit operation means a unit operation operated in a continuous mode.
              
                Control device is defined in § 63.111, except that the term “continuous process vents subject to § 63.1315” shall apply instead of the term “process vents,” for the purpose of this subpart.
              
                Drawing unit means a unit operation which converts polymer into a different shape by melting or mixing the polymer and then pulling it through an orifice to create a continuously extruded product.
              
                Emission point means an individual continuous process vent, batch process vent, storage vessel, waste management unit, equipment leak, heat exchange system, or process contact cooling tower, or equipment subject to § 63.149.
              
                Emulsion process means a process where the monomer(s) is dispersed in droplets throughout the water phase with the aid of an emulsifying agent such as soap or a synthetic emulsifier. The polymerization occurs either within the emulsion droplet or in the aqueous phase.
              
                Equipment means, for the purposes of the provisions in § 63.1331 and the requirements in subpart H that are referred to in § 63.1331, each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, surge control vessel, bottoms receiver, and instrumentation system in organic hazardous air pollutant service; and any control devices or systems required by subpart H of this part.
              
                Existing affected source is defined in § 63.1310(a)(3).
              
                Existing process unit means any process unit that is not a new process unit.
              
                Expandable polystyrene resin (EPS) means a polystyrene bead to which a blowing agent has been added using either an in-situ suspension process or a post-impregnation suspension process.
              
                Extruding unit means a unit operation which converts polymer into a different shape by melting or mixing the polymer and then forcing it through an orifice to create a continuously extruded product.
              
                Flexible operation unit means a process unit that manufactures different chemical products, polymers, or resins periodically by alternating raw materials or operating conditions. These units are also referred to as campaign plants or blocked operations.
              
                Group 1 batch process vent means a batch process vent releasing annual organic HAP emissions greater than the level specified in § 63.1323(d) and with a cutoff flow rate, calculated in accordance with § 63.1323(f), greater than or equal to the annual average batch vent flow rate. Annual organic HAP emissions and annual average batch vent flow rate are determined at the exit of the batch unit operation, as described in § 63.1323(a)(2). Annual organic HAP emissions are determined as specified in § 63.1323(b), and annual average batch vent flow rate is determined as specified in § 63.1323(e).
              
                Group 2 batch process vent means a batch process vent that does not fall within the definition of a Group 1 batch process vent.
              
                Group 1 continuous process vent means a continuous process vent releasing a gaseous emission stream that has a total resource effectiveness index value, calculated according to § 63.115, less than or equal to 1.0 unless the continuous process vent is associated with existing thermoplastic product process units that produce methyl methacrylate butadiene styrene resin, then said vent falls within the Group 1 definition if the released emission stream has a total resource effectiveness index value less than or equal to 3.7.
              
                Group 2 continuous process vent means a continuous process vent that does not fall within the definition of a Group 1 continuous process vent.
              
                Group 1 storage vessel means a storage vessel at an existing affected source that meets the applicability criteria specified in Table 2 or Table 3 of this subpart, or a storage vessel at a new affected source that meets the applicability criteria specified in Table 4 or Table 5 of this subpart.
              
                Group 2 storage vessel means a storage vessel that does not fall within the definition of a Group 1 storage vessel.
              
                Group 1 wastewater stream means a wastewater stream consisting of process wastewater from an existing or new affected source that meets the criteria for Group 1 status in § 63.132(c) and/or that meets the criteria for Group 1 status in § 63.132(d), with the exceptions listed in § 63.1330(b)(8) for the purposes of this subpart (i.e., for organic HAP as defined in this section).
              
                Group 2 wastewater stream means any process wastewater stream that does not meet the definition of a Group 1 wastewater stream.
              
                Halogenated aggregate batch vent stream means an aggregate batch vent stream determined to have a total mass emission rate of halogen atoms contained in organic compounds of 3,750 kilograms per year or greater determined by the procedures specified in § 63.1323(h).
              
                Halogenated batch process vent means a batch process vent determined to have a mass emission rate of halogen atoms contained in organic compounds of 3,750 kilograms per year or greater determined by the procedures specified in § 63.1323(h).
              
                Halogenated continuous process vent means a continuous process vent determined to have a mass emission rate of halogen atoms contained in organic compounds of 0.45 kilograms per hour or greater determined by the procedures specified in § 63.115(d)(2)(v).
              
                Heat exchange system means any cooling tower system or once-through cooling water system (e.g., river or pond water) designed and intended to operate to not allow contact between the cooling medium and process fluid or gases (i.e., a noncontact system). A heat exchange system can include more than one heat exchanger and can include recirculating or once-through cooling systems.
              
                Highest-HAP recipe for a product means the recipe of the product with the highest total mass of HAP charged to the reactor during the production of a single batch of product.
              
                Initial start-up means the first time a new or reconstructed affected source begins production of a thermoplastic product, or, for equipment added or changed as described in § 63.1310(i), the first time the equipment is put into operation to produce a thermoplastic product. Initial start-up does not include operation solely for testing equipment. Initial start-up does not include subsequent start-ups of an affected source or portion thereof following malfunctions or shutdowns or following changes in product for flexible operation units or following recharging of equipment in batch operation. Further, for purposes of § 63.1311 and § 63.1331, initial start-up does not include subsequent start-ups of affected sources or portions thereof following malfunctions or process unit shutdowns.
              
                Maintenance wastewater is defined in § 63.101, except that the term “thermoplastic product process unit” shall apply wherever the term “chemical manufacturing process unit” is used. Further, the generation of wastewater from the routine rinsing or washing of equipment in batch operation between batches is not maintenance wastewater, but is considered to be process wastewater, for the purposes of this subpart.
              
                Mass process means a polymerization process carried out through the use of thermal energy. Mass processes do not utilize emulsifying or suspending agents, but may utilize catalysts or other additives.
              
                Material recovery section means, for PET plants, the equipment that recovers by-product methanol from any process section for use, reuse, or sale, or the equipment that separates materials containing by-product methanol from any process section for off-site purification or treatment with the intent to recover methanol for reuse. For polystyrene plants, material recovery section means the equipment that recovers unreacted styrene from any process section for use, reuse, or sale, or the equipment that separates materials containing unreacted styrene from any process section for off-site purification or treatment with the intent to recover styrene for reuse. Equipment used to store recovered materials (i.e., ethylene glycol, methanol, or styrene) is not included. Equipment designed to recover or separate materials from the polymer product is to be included in this process section, provided that at the time of initial compliance some of the unreacted or by-product material is recovered for return to the TPPU, or sale, or provided that some of the separated material is sent for off-site purification or treatment with the intent to recover the unreacted or by-product material for reuse. Otherwise, such equipment is to be assigned to one of the other process sections, as appropriate. If equipment is used to recover unreacted or by-product material and return it directly to the same piece of process equipment from which it was emitted, then that recovery equipment is considered part of the process section that contains the process equipment. On the other hand, if equipment is used to recover unreacted or by-product material and return it to a different piece of process equipment in the same process section, that recovery equipment is considered part of a material recovery section. Equipment used for the on-site recovery of ethylene glycol from PET plants, however, is not included in the material recovery section; such equipment is to be included in the polymerization reaction section. Equipment used for the on-site recovery of both ethylene glycol and any other materials from PET plants is not included in the material recovery section; this equipment is to be included in the polymerization reaction section. Such equipment includes both contact and non-contact condensers removing ethylene glycol from vapor streams coming out of polymerization vessels.
              
                Maximum true vapor pressure is defined in § 63.111, except that the terms “transfer” or “transferred” shall not apply for purposes of this subpart.
              
                Methyl methacrylate acrylonitrile butadiene styrene resin (MABS) means styrenic polymers containing methyl methacrylate, acrylonitrile, butadiene, and styrene. MABS is prepared by dissolving or dispersing polybutadiene rubber in a mixture of methyl methacrylate-acrylonitrile-styrene and butadiene monomer. The graft polymerization is carried out by a bulk or a suspension process.
              
                Methyl methacrylate butadiene styrene resin (MBS) means styrenic polymers containing methyl methacrylate, butadiene, and styrene. Production of MBS is achieved using an emulsion process in which methyl methacrylate and styrene are grafted onto a styrene-butadiene rubber.
              
                Multicomponent system means, as used in conjunction with batch process vents, a stream whose liquid and/or vapor contains more than one compound.
              
                New process unit means a process unit for which the construction or reconstruction commenced after March 29, 1995.
              
                Nitrile resin means a resin produced through the polymerization of acrylonitrile, methyl acrylate, and butadiene latex using an emulsion process.
              
                On-site or On site means, with respect to records required to be maintained by this subpart or required by another subpart referenced by this subpart, that records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the affected source or TPPU to which the records pertain, or storage in central files elsewhere at the major source.
              
                Operating day means the period defined by the owner or operator in the Notification of Compliance Status required by § 63.1335(e)(5). The operating day is the period for which daily average monitoring values and batch cycle daily average monitoring values are determined.
              
                Organic hazardous air pollutant(s) (organic HAP) means one or more of the chemicals listed in Table 6 of this subpart or any other chemical which is:
              (1) Knowingly produced or introduced into the manufacturing process other than as an impurity; and
              (2) Listed in Table 2 of subpart F of this part.
              
                PET using a dimethyl terephthalate process means the manufacturing of PET based on the esterification of dimethyl terephthalate with ethylene glycol to form the intermediate monomer bis-(2-hydroxyethyl)-terephthalate that is subsequently polymerized to form PET.
              
                PET using a terephthalic acid process means the manufacturing of PET based on the esterification reaction of terephthalic acid with ethylene glycol to form the intermediate monomer bis-(2-hydroxyethyl)-terephthalate that is subsequently polymerized to form PET.
              
                Poly(ethylene terephthalate) resin (PET) means a polymer or copolymer comprised of at least 50 percent bis-(2-hydroxyethyl)-terephthalate by weight.
              
                Polymerization reaction section means the equipment designed to cause monomer(s) to react to form polymers, including equipment designed primarily to cause the formation of short polymer chains (e.g., oligomers or low molecular weight polymers), but not including equipment designed to prepare raw materials for polymerization (e.g., esterification vessels). For the purposes of these standards, the polymerization reaction section begins with the equipment used to transfer the materials from the raw materials preparation section and ends with the last vessel in which polymerization occurs. Equipment used for the on-site recovery of ethylene glycol from PET plants is included in this process section, rather than in the material recovery process section.
              
                Polystyrene resin means a thermoplastic polymer or copolymer comprised of at least 80 percent styrene or para-methylstyrene by weight.
              
                Primary product is defined in and determined by the procedures specified in § 63.1310(f).
              
                Process contact cooling tower system means a cooling tower system that is designed and operated to allow contact between the cooling medium and process fluid or gases.
              
                Process section means the equipment designed to accomplish a general but well-defined task in polymers production. Process sections include, but are not limited to, raw materials preparation, polymerization reaction, and material recovery. A process section may be dedicated to a single TPPU or common to more than one TPPU.
              
                Process unit means a collection of equipment assembled and connected by hardpiping or duct work, used to process raw materials and to manufacture a product.
              
                Process vent means a gaseous emission stream from a unit operation that is discharged to the atmosphere either directly or after passing through one or more control, recovery, or recapture devices. Unit operations that may have process vents are condensers, distillation units, reactors, or other unit operations within the TPPU. Process vents exclude pressure releases, gaseous streams routed to a fuel gas system(s), and leaks from equipment regulated under § 63.1331. A gaseous emission stream is no longer considered to be a process vent after the stream has been controlled and monitored in accordance with the applicable provisions of this subpart.
              
                Product means a polymer produced using the same monomers and varying in additives (e.g., initiators, terminators, etc.); catalysts; or in the relative proportions of monomers, that is manufactured by a process unit. With respect to polymers, more than one recipe may be used to produce the same product. As an example, styrene acrylonitrile resin and methyl methacrylate butadiene styrene resin each represent a different product. Product also means a chemical that is not a polymer, that is manufactured by a process unit. By-products, isolated intermediates, impurities, wastes, and trace contaminants are not considered products.
              
                Raw materials preparation section means the equipment at a polymer manufacturing plant designed to prepare raw materials, such as monomers and solvents, for polymerization. For the purposes of the standards in this subpart, this process section includes the equipment used to transfer raw materials from storage and/or the equipment used to transfer recovered material from the material recovery process sections to the raw material preparation section, and ends with the last piece of equipment that prepares the material for polymerization. The raw materials preparation section may include equipment that is used to purify, dry, or otherwise treat raw materials or raw and recovered materials together; to activate catalysts; or to promote esterification including the formation of some short polymer chains (oligomers). The raw materials preparation section does not include equipment that is designed primarily to accomplish the formation of oligomers, the treatment of recovered materials alone, or the storage of raw or recovered materials.
              
                Recipe means a specific composition, from among the range of possible compositions that may occur within a product, as defined in this section. A recipe is determined by the proportions of monomers and, if present, other reactants and additives that are used to make the recipe. For example, acrylonitrile butadiene styrene latex resin (ABS latex) without additives; ABS latex with an additive; and ABS latex with different proportions of acrylonitrile to butadiene are all different recipes of the same product, ABS latex.
              
                Reconstruction means the replacement of components of an affected source or of a previously unaffected stationary source that becomes an affected source as a result of the replacement, to such an extent that:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new source; and
              (2) It is technologically and economically feasible for the reconstructed source to meet the provisions of this subpart.
              
                Recovery device means:
              (1) An individual unit of equipment capable of and normally used for the purpose of recovering chemicals for:
              (i) Use;
              (ii) Reuse;
              (iii) Fuel value (i.e., net heating value); or
              (iv) For sale for use, reuse, or fuel value (i.e., net heating value).
              (2) Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. For the purposes of the monitoring, recordkeeping, or reporting requirements of this subpart, recapture devices are considered recovery devices.
              
                Recovery operations equipment means the equipment used to separate the components of process streams. Recovery operations equipment includes distillation units, condensers, etc. Equipment used for wastewater treatment and recovery or recapture devices used as control devices shall not be considered recovery operations equipment.
              
              
                Residual is defined in § 63.111, except that when the definition in § 63.111 uses the term “Table 9 compounds,” the term “organic HAP listed in Table 6 of subpart JJJ” shall apply for purposes of this subpart.
              
                Shutdown means for purposes including, but not limited to, periodic maintenance, replacement of equipment, or repair, the cessation of operation of an affected source, a TPPU(s) within an affected source, a waste management unit or unit operation within an affected source, or equipment required or used to comply with this subpart, or the emptying or degassing of a storage vessel. For purposes of the wastewater provisions of § 63.1330, shutdown does not include the routine rinsing or washing of equipment in batch operation between batches. For purposes of the batch process vent provisions in §§ 63.1321 through 63.1327, the cessation of equipment in batch operation is not a shutdown, unless the equipment undergoes maintenance, is replaced, or is repaired.
              
                Solid state polymerization process means a unit operation which, through the application of heat, furthers the polymerization (i.e., increases the intrinsic viscosity) of polymer chips.
              
                Start-up means the setting into operation of an affected source, a TPPU(s) within an affected source, a waste management unit or unit operation within an affected source, or equipment required or used to comply with this subpart, or a storage vessel after emptying and degassing. For both continuous and batch processes, start-up includes initial start-up and operation solely for testing equipment. For both continuous and batch processes, start-up does not include the recharging of equipment in batch operation. For continuous processes, start-up includes transitional conditions due to changes in product for flexible operation units. For batch processes, start-up does not include transitional conditions due to changes in product for flexible operation units.
              
                Steady-state conditions means that all variables (temperatures, pressures, volumes, flow rates, etc.) in a process do not vary significantly with time; minor fluctuations about constant mean values may occur.
              
                Storage vessel means a tank or other vessel that is used to store liquids that contain one or more organic HAP. Storage vessels do not include:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels with capacities smaller than 38 cubic meters;
              (4) Vessels and equipment storing and/or handling material that contains no organic HAP and/or organic HAP as impurities only;
              (5) Wastewater storage tanks; and
              (6) Surge control vessels and bottoms receivers.
              
                Styrene acrylonitrile resin (SAN) means copolymers consisting primarily of styrene and acrylonitrile monomer units.
              
                Supplemental combustion air means the air that is added to a vent stream after the vent stream leaves the unit operation. Air that is part of the vent stream as a result of the nature of the unit operation is not considered supplemental combustion air. Air required to operate combustion device burner(s) is not considered supplemental combustion air. Air required to ensure the proper operation of catalytic oxidizers, to include the intermittent addition of air upstream of the catalyst bed to maintain a minimum threshold flow rate through the catalyst bed or to avoid excessive temperatures in the catalyst bed, is not considered to be supplemental combustion air.
              
                Suspension process means a polymerization process where the monomer(s) is in a state of suspension, with the help of suspending agents, in a medium other than water (typically an organic solvent). The resulting polymers are not soluble in the reactor medium.
              
                Thermoplastic product means one of the following types of products:
              (1) ABS latex;
              (2) ABS using a batch emulsion process;
              (3) ABS using a batch suspension process;
              (4) ABS using a continuous emulsion process;
              (5) ABS using a continuous mass process;
              (6) ASA/AMSAN;
              
              (7) EPS;
              (8) MABS;
              (9) MBS;
              (10) nitrile resin;
              (11) PET using a batch dimethyl terephthalate process;
              (12) PET using a batch terephthalic acid process;
              (13) PET using a continuous dimethyl terephthalate process;
              (14) PET using a continuous terephthalic acid process;
              (15) PET using a continuous terephthalic acid high viscosity multiple end finisher process;
              (16) Polystyrene resin using a batch process;
              (17) Polystyrene resin using a continuous process;
              (18) SAN using a batch process; or
              (19) SAN using a continuous process.
              
                Thermoplastic product process unit (TPPU) means a collection of equipment assembled and connected by hard-piping or ductwork, used to process raw materials and to manufacture a thermoplastic product as its primary product. This collection of equipment includes unit operations; recovery operations equipment, process vents; equipment identified in § 63.149; storage vessels, as determined in § 63.1310(g); and the equipment that is subject to the equipment leak provisions as specified in § 63.1331. Utilities, lines and equipment not containing process fluids, and other non-process lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not part of the thermoplastic product process unit. A thermoplastic product process unit consists of more than one unit operation.
              
                Total organic compounds (TOC) means those compounds excluding methane and ethane measured according to the procedures of Method 18 or Method 25A, 40 CFR part 60, appendix A.
              
                Total resource effectiveness index value or TRE index value means a measure of the supplemental total resource requirement per unit reduction organic HAP associated with a continuous process vent stream, based on vent stream flow rate, emission rate of organic HAP, net heating value, and corrosion properties (whether or not the continuous process vent stream contains halogenated compounds), as quantified by the equations given under § 63.115.
              
                Vent stream, as used in reference to batch process vents, continuous process vents, and aggregate batch vent streams, means the emissions from one or more process vents.
              
                Waste management unit is defined in § 63.111, except that where the definition in § 63.111 uses the term “chemical manufacturing process unit,” the term “TPPU” shall apply for purposes of this subpart.
              
                Wastewater means water that:
              (1) Contains either:
              (i) An annual average concentration of organic HAP listed on Table 6 of this subpart, except for ethylene glycol, of at least 5 parts per million by weight and has an annual average flow rate of 0.02 liter per minute or greater; or
              (ii) An annual average concentration of organic HAP listed on Table 6 of this subpart, except for ethylene glycol, of at least 10,000 parts per million by weight at any flow rate; and
              (2) Is discarded from a TPPU that is part of an affected source. Wastewater is process wastewater or maintenance wastewater.
              
                Wastewater stream means a stream that contains wastewater as defined in this section.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11547, Mar. 9, 1999; 65 FR 38102, June 19, 2000; 66 FR 36937, July 16, 2001; 79 FR 17364, Mar. 27, 2014]
            
            
              § 63.1313
              Emission standards.
              (a) Except as allowed under paragraphs (b) through (d) of this section, the owner or operator of an existing or new affected source shall comply with the provisions in:
              (1) Section 63.1314 for storage vessels;
              (2) Section 63.1315, or §§ 63.1316 through 63.1320, as appropriate, for continuous process vents;
              (3) Section 63.1321 for batch process vents;
              (4) Section 63.1328 for heat exchange systems;
              (5) Section 63.1329 for process contact cooling towers;
              (6) Section 63.1330 for wastewater;
              (7) Section 63.1331 for equipment leaks;
              
              (8) Section 63.1333 for additional test methods and procedures;
              (9) Section 63.1334 for parameter monitoring levels and excursions; and
              (10) Section 63.1335 for general recordkeeping and reporting requirements.
              (b) When emissions of different kinds (i.e., emissions from continuous process vents subject to either § 63.1315 or §§ 63.1316 through 63.1320, batch process vents, aggregate batch vent streams, storage vessels, process wastewater, and/or in-process equipment subject to § 63.149) are combined, and at least one of the emission streams would be classified as Group 1 in the absence of combination with other emission streams, the owner or operator shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section, as appropriate. For purposes of this paragraph (b), combined emission streams containing one or more batch process vents and containing one or more continuous process vents subject to § 63.1315, § 63.1316(b)(1)(i)(A), § 63.1316(b)(1)(ii), § 63.1316(b)(2)(i), § 63.1316(b)(2)(ii), or § 63.1316(c)(1), excluding § 63.1316(c)(1)(ii), may comply with either paragraph (b)(1) or (b)(2) of this section, as appropriate. For purposes of this paragraph (b), the owner or operator of an affected source with combined emission streams containing one or more batch process vents but not containing one or more continuous process vents subject to § 63.1315, § 63.1316(b)(1)(i)(A), § 63.1316(b)(1)(ii), § 63.1316(b)(2)(i), § 63.1316(b)(2)(ii), or § 63.1316(c)(1), excluding § 63.1316(c)(1)(ii), shall comply with paragraph (b)(3) of this section.
              (1) Comply with the applicable requirements of this subpart for each kind of emission in the stream as specified in paragraphs (a)(1) through (a)(7) of this section.
              (2) Comply with the first set of requirements, identified in paragraphs (b)(2)(i) through (b)(2)(vi) of this section, which applies to any individual emission stream that is included in the combined stream, where either that emission stream would be classified as Group 1 in the absence of combination with other emission streams, or the owner or operator chooses to consider that emission stream to be Group 1 for purposes of this paragraph. Compliance with the first applicable set of requirements identified in paragraphs (b)(2)(i) through (b)(2)(vi) of this section constitutes compliance with all other requirements in paragraphs (b)(2)(i) through (b)(2)(vi) of this section applicable to other types of emissions in the combined stream.
              (i) The requirements of this subpart for Group 1 continuous process vents subject to § 63.1315, including applicable monitoring, recordkeeping, and reporting;
              (ii) The requirements of § 63.1316(b)(1)(i)(A), § 63.1316(b)(1)(ii), § 63.1316(b)(2)(i), § 63.1316(b)(2)(ii), or § 63.1316(c)(1), excluding § 63.1316(c)(1)(ii), as appropriate, for control of emissions from continuous process vents subject to the control requirements of § 63.1316, including applicable monitoring, recordkeeping, and reporting requirements;
              (iii) The requirements of § 63.119(e), as specified in § 63.1314, for control of emissions from Group 1 storage vessels, including applicable monitoring, recordkeeping, and reporting;
              (iv) The requirements of § 63.139, as specified in § 63.1330, for control devices used to control emissions from waste management units, including applicable monitoring, recordkeeping, and reporting;
              (v) The requirements of § 63.139, as specified in § 63.1330, for closed vent systems for control of emissions from in-process equipment subject to § 63.149, as specified in § 63.1330, including applicable monitoring, recordkeeping, and reporting; or
              (vi) The requirements of this subpart for aggregate batch vent streams subject to § 63.1321(c), including applicable monitoring, recordkeeping, and reporting.

              (3) The owner or operator of an affected source with combined emission streams containing one or more batch process vents but not containing one or more continuous process vents subject to § 63.1315, § 63.1316(b)(1)(i)(A), § 63.1316(b)(1)(ii), § 63.1316(b)(2)(i), § 63.1316(b)(2)(ii), or § 63.1316(c)(1), excluding § 63.1316(c)(1)(ii), shall comply with paragraph (b)(3)(i) and (b)(3)(ii) of this section.
              
              (i) The owner or operator of the affected source shall comply with § 63.1321 for the batch process vent(s).
              (ii) The owner or operator of the affected source shall comply with either paragraph (b)(1) or (b)(2) of this section, as appropriate, for the remaining emission streams.
              (c) Instead of complying with §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330, the owner or operator of an existing affected source may elect to control any or all of the storage vessels, batch process vents, aggregate batch vent streams, continuous process vents, and wastewater streams and associated waste management units within the affected source to different levels using an emissions averaging compliance approach that uses the procedures specified in § 63.1332. The restrictions concerning which emission points may be included in an emissions average, including how many emission points may be included, are specified in § 63.1332(a)(1). An owner or operator electing to use emissions averaging shall still comply with the provisions of §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330 for affected source emission points not included in the emissions average.
              (d) A State may decide not to allow the use of the emissions averaging compliance approach specified in paragraph (c) of this section.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38106, June 19, 2000]
            
            
              § 63.1314
              Storage vessel provisions.
              (a) This section applies to each storage vessel that is assigned to an affected source, as determined by § 63.1310(g). Except as provided in paragraphs (b) through (d) of this section, the owner or operator of an affected source shall comply with the requirements of §§ 63.119 through 63.123 and 63.148 for those storage vessels, with the differences noted in paragraphs (a)(1) through (a)(17) of this section for the purposes of this subpart.
              (1) When the term “storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (2) When the term “Group 1 storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (3) When the term “Group 2 storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (4) When the emissions averaging provisions of § 63.150 are referred to in §§ 63.119 and 63.123, the emissions averaging provisions contained in § 63.1332 shall apply for the purposes of this subpart.
              (5) When December 31, 1992, is referred to in § 63.119, March 29, 1995 shall apply instead, for the purposes of this subpart.
              (6) When April 22, 1994, is referred to in § 63.119, June 19, 2000 shall apply instead, for the purposes of this subpart.
              (7) Each owner or operator of an affected source shall comply with this paragraph (a)(7) instead of § 63.120(d)(1)(ii) for the purposes of this subpart. If the control device used to comply with § 63.119(e) is also used to comply with any of the requirements found in § 63.1315, § 63.1316, § 63.1322, or § 63.1330, the performance test required in or accepted by the applicable requirements of §§ 63.1315, 63.1316, 63.1322, and 63.1330 is acceptable for demonstrating compliance with § 63.119(e) for the purposes of this subpart. The owner or operator is not required to prepare a design evaluation for the control device as described in § 63.120(d)(1)(i), if the performance test meets the criteria specified in paragraphs (a)(7)(i) and (a)(7)(ii) of this section.
              (i) The performance test demonstrates that the control device achieves greater than or equal to the required control efficiency specified in § 63.119(e)(1) or § 63.119(e)(2), as applicable; and
              (ii) The performance test is submitted as part of the Notification of Compliance Status required by § 63.1335(e)(5).
              (8) When the term “range” is used in §§ 63.120(d)(3), 63.120(d)(5), and 63.122(g)(2), the term “level” shall apply instead, for the purposes of this subpart.

              (9) For purposes of this subpart, the monitoring plan required by § 63.120(d)(2) shall specify for which control devices the owner or operator has selected to follow the procedures for continuous monitoring specified in § 63.1334. For those control devices for which the owner or operator has selected to not follow the procedures for continuous monitoring specified in § 63.1334, the monitoring plan shall include a description of the parameter or parameters to be monitored to ensure that the control device is being properly operated and maintained, an explanation of the criteria used for selection of that parameter (or parameters), and the frequency with which monitoring will be performed (e.g., when the liquid level in the storage vessel is being raised), as specified in § 63.120(d)(2)(i).
              (10) For purposes of this subpart, the monitoring plan required by § 63.122(b) shall be included in the Notification of Compliance Status required by § 63.1335(e)(5).
              (11) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.120, 63.122, and 63.123, the Notification of Compliance Status requirements contained in § 63.1335(e)(5) shall apply for the purposes of this subpart.
              (12) When the Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.120 and 63.122, the Periodic Report requirements contained in § 63.1335(e)(6) shall apply for the purposes of this subpart.
              (13) When other reports as required in § 63.152(d) are referred to in § 63.122, the reporting requirements contained in § 63.1335(e)(7) shall apply for the purposes of this subpart.
              (14) When the Initial Notification requirements contained in § 63.151(b) are referred to in § 63.122, the owner or operator of an affected source subject to this subpart need not comply for the purposes of this subpart.
              (15) When the determination of equivalence criteria in § 63.102(b) is referred to in § 63.121(a), the provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (16) When § 63.119(a) requires compliance according to the schedule provisions in § 63.100, owners and operators of affected sources shall instead comply with the requirements in §§ 63.119(a)(1) through 63.119(a)(4) by the compliance date for storage vessels, which is specified in § 63.1311.
              (17) In § 63.120(e)(1), instead of the reference to § 63.11(b), the requirements of § 63.1333(e) shall apply.
              (b) Owners or operators of Group 1 storage vessels that are assigned to a new affected source producing SAN using a continuous process shall control emissions to the levels indicated in paragraphs (b)(1) and (b)(2) of this section.
              (1) For storage vessels with capacities greater than or equal to 2,271 cubic meters (m3) containing a liquid mixture having a vapor pressure greater than or equal to 0.5 kilopascal (kPa) but less than 0.7 kPa, emissions shall be controlled by at least 90 percent relative to uncontrolled emissions.
              (2) For storage vessels with capacities less than 151 m3 containing a liquid mixture having a vapor pressure greater than or equal to 10 kPa, emissions shall be controlled by at least 98 percent relative to uncontrolled emissions.
              (3) For all other storage vessels designated as Group 1 storage vessels, emissions shall be controlled to the level designated in § 63.119.
              (c) Owners or operators of Group 1 storage vessels that are assigned to a new or existing affected source producing ASA/AMSAN shall control emissions by at least 98 percent relative to uncontrolled emissions.
              (d) The provisions of this subpart do not apply to storage vessels containing ethylene glycol at existing or new affected sources and storage vessels containing styrene at existing affected sources.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11547, Mar. 9, 1999; 65 FR 38107, June 19, 2000]
            
            
              § 63.1315
              Continuous process vents provisions.

              (a) For each continuous process vent located at an affected source, the owner or operator shall comply with the requirements of §§ 63.113 through 63.118, with the differences noted in paragraphs (a)(1) through (19) of this section for the purposes of this subpart, except as provided in paragraphs (b) through (e) of this section.
              
              (1) When the term “process vent” is used in §§ 63.113 through 63.118, the term “continuous process vent,” and the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (2) When the term “Group 1 process vent” is used in §§ 63.113 through 63.118, the term “Group 1 continuous process vent,” and the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (3) When the term “Group 2 process vent” is used in §§ 63.113 through 63.118, the term “Group 2 continuous process vent,” and the definition of this term in § 63.1312 shall apply for the purposes of this subpart.
              (4) When December 31, 1992 is referred to in § 63.113, apply the date March 29, 1995, for the purposes of this subpart.
              (5) When § 63.151(f), alternative monitoring parameters, and § 63.152(e), submission of an operating permit, are referred to in §§ 63.114(c) and 63.117(e), § 63.1335(f), alternative monitoring parameters, and § 63.1335(e)(8), submission of an operating permit, respectively, shall apply for the purposes of this subpart.
              (6) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.114, 63.117, and 63.118, the Notification of Compliance Status requirements contained in § 63.1335(e)(5) shall apply for the purposes of this subpart.
              (7) When the Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.117 and 63.118, the Periodic Report requirements contained in § 63.1335(e)(6) shall apply for the purposes of this subpart.
              (8) When the definition of excursion in § 63.152(c)(2)(ii)(A) is referred to in § 63.118(f)(2), the definition of excursion in § 63.1334(f) of this subpart shall apply for the purposes of this subpart.
              (9) When § 63.114(e) or § 63.117(f) specifies that an owner or operator shall submit the information required in § 63.152(b) in order to establish the parameter monitoring range, the owner or operator of an affected source shall comply with the provisions of § 63.1335(e)(5) for purposes of reporting information related to establishment of the parameter monitoring level for purposes of this subpart. Further, the term “level” shall apply when the term “range” is used in §§ 63.114, 63.117, and 63.118.
              (10) When reports of process changes are required under § 63.118(g), (h), (i), or (j), paragraphs (a)(10)(i) through (a)(10)(iv) of this section shall apply for the purposes of this subpart. In addition, for the purposes of this subpart, paragraph (a)(10)(v) of this section applies, and § 63.118(k) does not apply to owners or operators of affected sources.
              (i) For the purposes of this subpart, whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous process vent to become a Group 1 continuous process vent, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator of the affected source shall comply with the Group 1 provisions in §§ 63.113 through 63.118 in accordance with § 63.1310(i)(2)(ii) or (i)(2)(iii), as applicable.
              (ii) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous process vent with a TRE greater than 4.0 to become a Group 2 continuous process vent with a TRE less than 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.1311.

              (iii) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous process vent with a flow rate less than 0.005 standard cubic meter per minute to become a Group 2 continuous process vent with a flow rate of 0.005 standard cubic meter per minute or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.1311.
              (iv) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous process vent with an organic HAP concentration less than 50 parts per million by volume to become a Group 2 continuous process vent with an organic HAP concentration of 50 parts per million by volume or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.1311.
              (v) The owner or operator is not required to submit a report of a process change if one of the conditions listed in paragraphs (a)(10)(v)(A), (a)(10)(v)(B), (a)(10)(v)(C), or (a)(10)(v)(D) of this section is met.
              (A) The process change does not meet the definition of a process change in § 63.115(e);
              (B) The vent stream flow rate is recalculated according to § 63.115(e) and the recalculated value is less than 0.005 standard cubic meter per minute;
              (C) The organic HAP concentration of the vent stream is recalculated according to § 63.115(e) and the recalculated value is less than 50 parts per million by volume; or
              (D) The TRE index value is recalculated according to § 63.115(e) and the recalculated value is greater than 4.0, or for the affected sources producing methyl methacrylate butadiene styrene resin the recalculated value is greater than 6.7.
              (11) When the provisions of § 63.116(c)(3) and (c)(4) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (a)(11)(i) and (a)(11)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (12) When § 63.118, periodic reporting and recordkeeping requirements, refers to § 63.152(f), the recordkeeping requirements in § 63.1335(d) shall apply for purposes of this subpart.
              (13) If a batch process vent or aggregate batch vent stream is combined with a continuous process vent, the owner or operator of the affected source containing the combined vent stream shall comply with paragraph (a)(13)(i); with paragraph (a)(13)(ii) and with paragraph (a)(13)(iii) or (iv); or with paragraph (a)(13)(v) of this section, as appropriate.
              (i) If a batch process vent or aggregate batch vent stream is combined with a Group 1 continuous process vent prior to the combined vent stream being routed to a control device, the owner or operator of the affected source containing the combined vent stream shall comply with the requirements in paragraph (a)(13)(i)(A) or (B) of this section.

              (A) All requirements for a Group 1 process vent stream in §§ 63.113 through 63.118, except as otherwise provided in this section. As specified in § 63.1333(a)(1), performance tests shall be conducted at maximum representative operating conditions. For the purpose of conducting a performance test on a combined vent stream, maximum representative operating conditions shall be when batch emission episodes are occurring that result in the highest organic HAP emission rate (for the combined vent stream) that is achievable during one of the periods listed in § 63.1333(a)(1)(i) or § 63.1333(a)(1)(ii), without causing any of the situations described in paragraphs (a)(13)(i)(A)(1) through (3) to occur.
              (1) Causing damage to equipment.
              
              (2) Necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or
              (3) Necessitating that the owner or operator make product in excess of demand.
              (B) Comply with the provisions in § 63.1313(b)(1), as allowed under § 63.1313(b).
              (ii) If a batch process vent or aggregate batch vent stream is combined with a continuous process vent prior to the combined vent stream being routed to a recovery device, the TRE index value for the combined vent stream shall be calculated at the exit of the last recovery device. The TRE shall be calculated during periods when one or more batch emission episodes are occurring that result in the highest organic HAP emission rate (in the combined vent stream that is being routed to the recovery device) that is achievable during the 6-month period that begins 3 months before and ends 3 months after the TRE calculation, without causing any of the situations described in paragraphs (a)(13)(ii)(A) through (C) to occur.
              (A) Causing damage to equipment.
              (B) Necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or
              (C) Necessitating that the owner or operator make product in excess of demand.
              (iii) If the combined vent stream described in paragraph (a)(10)(ii) of this section meets the requirements in paragraphs (a)(13)(iii)(A), (B), and (C) of this section, the combined vent stream shall be subject to the requirements for Group 1 process vents in §§ 63.113 through 63.118, except as otherwise provided in this section, as applicable. Performance tests for the combined vent stream shall be conducted at maximum operating conditions, as described in paragraph (a)(13)(i) of this section.
              (A) The TRE index value of the combined stream is less than or equal to 1.0;
              (B) The flow rate of the combined vent stream is greater than or equal to 0.005 standard cubic meter per minute; and
              (C) The total organic HAP concentration is greater than or equal to 50 parts per million by volume for the combined vent stream.
              (iv) If the combined vent stream described in paragraph (a)(10)(ii) of this section meets the requirements in paragraph (a)(13)(iv)(A), (B), or (C) of this section, the combined vent stream shall be subject to the requirements for Group 2 process vents in §§ 63.113 through 63.118, except as otherwise provided in this section, as applicable.
              (A) The TRE index value of the combined vent stream is greater than 1.0;
              (B) The flow rate of the combined vent stream is less than 0.005 standard cubic meter per minute; or
              (C) The total organic HAP concentration is less than 50 parts per million by volume for the combined vent stream.
              (v) If a batch process vent or aggregate batch vent stream is combined with a Group 2 continuous process vent, the owner or operator shall comply with the requirements in either paragraph (a)(13)(v)(A) or (a)(13)(v)(B) of this section.
              (A) The owner or operator shall comply with the requirements in §§ 63.113 through 63.118 for Group 1 process vents; or
              (B) The owner or operator shall comply with § 63.1322(e)(2) for batch process vents and aggregate batch vent streams.
              (14) If any gas stream that originates outside of an affected source that is subject to this subpart is normally conducted through the same final recovery device as any continuous process vent stream subject to this subpart, the owner or operator of the affected source with the combined vent stream shall comply with all requirements in §§ 63.113 through 63.118 of subpart G of this part, except as otherwise noted in this section, as applicable.
              (i) Instead of measuring the vent stream flow rate at the sampling site specified in § 63.115(b)(1), the sampling site for vent stream flow rate shall be prior to the final recovery device and prior to the point at which the gas stream that is not controlled under this subpart is introduced into the combined vent stream.

              (ii) Instead of measuring total organic HAP or TOC concentrations at the sampling site specified in § 63.115(c)(1), the sampling site for total organic HAP or TOC concentration shall be prior to the final recovery device and prior to the point at which the gas stream that is not controlled under this subpart is introduced into the combined vent stream.
              (iii) The efficiency of the final recovery device (determined according to paragraph (a)(14)(iv) of this section) shall be applied to the total organic HAP or TOC concentration measured at the sampling site described in paragraph (a)(14)(ii) of this section to determine the exit concentration. This exit concentration of total organic HAP or TOC shall then be used to perform the calculations outlined in § 63.115(d)(2)(iii) and § 63.115(d)(2)(iv), for the combined vent stream exiting the final recovery device.
              (iv) The efficiency of the final recovery device is determined by measuring the total organic HAP or TOC concentration using Method 18 or 25A, 40 CFR part 60, appendix A, at the inlet to the final recovery device after the introduction of any gas stream that is not controlled under this subpart, and at the outlet of the final recovery device.
              (15) When § 63.115(c)(3)(ii)(B) and (d)(2)(iv) and § 63.116(c)(3)(ii)(B) and (c)(4)(ii)(C) refer to Table 2 of subpart F of this part, the owner or operator is only required to consider organic HAP listed on Table 6 of this subpart for purposes of this subpart.
              (16) The compliance date for continuous process vents subject to the provisions of this section is specified in § 63.1311.
              (17) In § 63.116(a), instead of the reference to § 63.11(b), the requirements in § 63.1333(e) shall apply.
              (18) When a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.113(a)(2), the correction to 3 percent oxygen is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. In addition, the correction to 3 percent oxygen specified in § 63.116(c)(3) and (c)(3)(iii) is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. Finally, when a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.113(a)(2), an owner or operator shall record and report the outlet concentration required in § 63.117(a)(4)(ii) and (a)(4)(iv) corrected to 3 percent oxygen when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. When supplemental combustion air is not used to combust the emissions, an owner or operator may record and report the outlet concentration required in § 63.117(a)(4)(ii) and (a)(4)(iv) on an uncorrected basis or corrected to 3 percent oxygen, for the purposes of this subpart.
              (19) During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.116, an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraph (a)(19)(i), (ii), or (iii) of this section.
              (i) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (ii) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (iii) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in § 63.113(a)(1) or (2) were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (b) Owners or operators of existing affected sources producing MBS shall comply with either paragraph (b)(1) or (b)(2) of this section.
              (1) Comply with paragraph (a) of this section, as specified in paragraphs (b)(1)(i) and (b)(1)(ii).

              (i) As specified in § 63.1312, Group 1 continuous process vents at MBS existing affected sources are those with a total resource effectiveness value less than or equal to 3.7.
              
              (ii) When complying with this paragraph (b) and the term “TRE of 4.0” is used, or related terms indicating a TRE index value of 4.0, referred to in §§ 63.113 through 63.118, are used, the term “TRE of 6.7,” shall apply instead, for the purposes of this subpart. The TRE range of 3.7 to 6.7 for continuous process vents at existing affected sources producing MBS corresponds to the TRE range of 1.0 to 4.0 for other continuous process vents, as it applies to monitoring, recordkeeping, and reporting.
              (2) Not allow organic HAP emissions from the collection of continuous process vents at the affected source to be greater than 0.000590 kg organic HAP/Mg of product. Compliance with this paragraph (b)(2) shall be determined using the procedures specified in § 63.1333(b). During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1333(b), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraph (b)(2)(i), (ii), or (iii) of this section.
              (i) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (ii) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1333(b). Keep records of this calculation.
              (iii) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (b)(2) of this section were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (c) Owners or operators of new affected sources producing SAN using a batch process shall comply with the applicable requirements in § 63.1321.
              (d) Affected sources producing PET or polystyrene using a continuous process are subject to the emissions control provisions of § 63.1316, the monitoring provisions of § 63.1317, the testing and compliance demonstration provisions of § 63.1318, the recordkeeping provisions of § 63.1319, and the reporting provisions of § 63.1320. However, in some instances as specified in § 63.1316, select continuous process vents present at affected sources producing PET or polystyrene using a continuous process are subject to the provisions of this section.
              (e) Owners or operators of affected sources producing ASA/AMSAN shall reduce organic HAP emissions from each continuous process vent, each batch process vent, and each aggregate batch vent stream by 98 weight-percent and shall comply with either paragraph (e)(1), (e)(2), or (e)(3), as appropriate. Where batch process vents or aggregate batch vent streams are combined with continuous process vents, the provisions of paragraph (a)(13) of this section shall apply for the purposes of this paragraph (e).
              (1) For each continuous process vent, comply with paragraph (a) of this section as specified in paragraphs (e)(1)(i) through (e)(1)(ii) of this section.
              (i) For purpose of this section, each continuous process vent shall be considered to be a Group 1 continuous process vent and the owner or operator of that continuous process vent shall comply with the requirements for a Group 1 continuous process vent.
              (ii) For purposes of this section, the group determination procedure required by § 63.115 shall not apply.
              (2) For each batch process vent, comply with §§ 63.1321 through 63.1327 as specified in paragraphs (e)(2)(i) through (e)(2)(ii) of this section.
              (i) For purpose of this section, each batch process vent shall be considered to be a Group 1 batch process vent and the owner or operator of that batch process vent shall comply with the requirements for a Group 1 batch process vent contained in §§ 63.1321 through 63.1327, except that each batch process vent shall be controlled to reduce organic HAP emissions by 98 weight-percent.
              (ii) For purposes of this section, the group determination procedure required by § 63.1323 shall not apply.

              (3) For each aggregate batch vent stream, comply with §§ 63.1321 through 63.1327 as specified in paragraphs (e)(3)(i) through (e)(3)(ii) of this section.
              (i) For purpose of this section, each aggregate batch vent stream shall be considered to be a Group 1 aggregate batch vent stream and the owner or operator of that aggregate batch vent stream shall comply with the requirements for a Group 1 aggregate batch vent stream contained in §§ 63.1321 through 63.1327, except that each aggregate batch vent stream shall be controlled to reduce organic HAP emissions by 98 weight-percent.
              (ii) For purposes of this section, the group determination procedure required by § 63.1323 shall not apply.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11547, Mar. 9, 1999; 65 FR 38107, June 19, 2000; 66 FR 36938, July 16, 2001; 79 FR 17364, Mar. 27, 2014]
            
            
              § 63.1316
              PET and polystyrene affected sources—emissions control provisions.
              (a) The owner or operator of an affected source producing PET using a continuous process shall comply with paragraph (b) of this section. The owner or operator of an affected source producing polystyrene using a continuous process shall comply with paragraph (c) of this section. As specified in paragraphs (b) and (c) of this section, owners or operators shall comply with § 63.1315 for certain continuous process vents and with § 63.1321 for all batch process vents. The owner or operator of an affected source producing PET using a batch process or producing polystyrene using a batch process shall comply with § 63.1315 for continuous process vents and with § 63.1321 for batch process vents, instead of the provisions of §§ 63.1316 through 63.1320.
              (b) The owner or operator of an affected source producing PET using a continuous process shall comply with the requirements specified in paragraphs (b)(1) or (b)(2) of this section, as appropriate, and are not required to comply with the requirements specified in 40 CFR part 60, subpart DDD. Compliance can be based on either organic HAP or TOC.
              (1) The owner or operator of an affected source producing PET using a continuous dimethyl terephthalate process shall comply with paragraphs (b)(1)(i) through (b)(1)(iv) of this section.
              (i) The owner or operator of an existing affected source with organic HAP emissions greater than 0.12 kg organic HAP per Mg of product from continuous process vents in the collection of material recovery sections (i.e., methanol recovery) within the affected source shall comply with either paragraph (b)(1)(i)(A), (b)(1)(i)(B), or (b)(1)(i)(C) of this section. Emissions from continuous process vents in the collection of material recovery sections within the affected source shall be determined by the procedures specified in § 63.1318(b). The owner or operator of a new affected source shall comply with either paragraph (b)(1)(i)(A), (b)(1)(i)(B), or (b)(1)(i)(C) of this section.

              (A) Organic HAP emissions from all continuous process vents in each individual material recovery section shall, as a whole, be no greater than 0.018 kg organic HAP per Mg of product from the associated TPPU(s)); or alternatively, organic HAP emissions from all continuous process vents in the collection of material recovery sections within the affected source shall, as a whole, be no greater than 0.018 kg organic HAP per Mg product from all associated TPPU. During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1318(b)(1), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraphs (b)(1)(i)(A)(1), (2), or (3) of this section.
              (1) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (2) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (3) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (b)(1)(i)(A) of this section were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (B) As specified in § 63.1318(d), the owner or operator shall maintain the daily average outlet gas stream temperature from each final condenser in a material recovery section at a temperature of +3 °C (+37 °F) or less (i.e., colder); or
              (C) Comply with paragraph (b)(1)(v) of this section.
              (ii) Limit organic HAP emissions from continuous process vents in the collection of polymerization reaction sections within the affected source by complying with either paragraph (b)(1)(ii)(A) or (b)(1)(ii)(B) of this section.

              (A) Organic HAP emissions from all continuous process vents in each individual polymerization reaction section (including emissions from any equipment used to further recover ethylene glycol, but excluding emissions from process contact cooling towers) shall, as a whole, be no greater than 0.02 kg organic HAP per Mg of product from the associated TPPU(s); or alternatively, organic HAP emissions from all continuous process vents in the collection of polymerization reaction sections within the affected source shall, as a whole, be no greater than 0.02 kg organic HAP per Mg product from all associated TPPU(s). During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1318(b)(1), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraphs (b)(1)(ii)(A)(1), (2), or (3) of this section.
              (1) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (2) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (3) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (b)(1)(ii)(A) of this section were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (B) Comply with paragraph (b)(1)(v) of this section.
              (iii) Continuous process vents not included in a material recovery section, as specified in paragraph (b)(1)(i) of this section, and not included in a polymerization reaction section, as specified in paragraph (b)(1)(ii) of this section, shall comply with § 63.1315.
              (iv) Batch process vents shall comply with § 63.1321.
              (v) Comply with one of the following:
              (A) Reduce the emissions in a combustion device to achieve 98 weight percent reduction or to achieve a concentration of 20 parts per million by volume (ppmv) on a dry basis, whichever is less stringent. If an owner or operator elects to comply with the 20 ppmv standard, the concentration shall include a correction to 3 percent oxygen only when supplemental combustion air is used to combust the emissions;
              (B) Combust the emissions in a boiler or process heater with a design heat input capacity of 150 million Btu/hr or greater by introducing the emissions into the flame zone of the boiler or process heater; or
              (C) Combust the emissions in a flare that complies with the requirements of § 63.1333(e).
              (2) The owner or operator of an affected source producing PET using a continuous terephthalic acid process shall comply with paragraphs (b)(2)(i) through (b)(2)(iv) of this section.
              (i) Limit organic HAP emissions from continuous process vents in the collection of raw material preparation sections within the affected source by complying with either paragraph (b)(2)(i)(A) or (b)(2)(i)(B) of this section.

              (A) Organic HAP emissions from all continuous process vents associated with the esterification vessels in each individual raw materials preparation section shall, as a whole, be no greater than 0.04 kg organic HAP per Mg of product from the associated TPPU(s); or alternatively, organic HAP emissions from all continuous process vents associated with the esterification vessels in the collection of raw material preparation sections within the affected source shall, as a whole, be no greater than 0.04 kg organic HAP per Mg of product from all associated TPPU(s). Other continuous process vents (i.e., those not associated with the esterification vessels) in the collection of raw materials preparation sections within the affected source shall comply with § 63.1315. During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1318(b)(1), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraphs (b)(2)(i)(A)(1), (2), or (3) of this section.
              (1) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (2) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (3) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (b)(2)(i)(A) of this section were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (B) Comply with paragraph (b)(2)(v) of this section.
              (ii) Limit organic HAP emissions from continuous process vents in the collection of polymerization reaction sections within the affected source by complying with either paragraph (b)(2)(ii)(A) or (b)(2)(ii)(B) of this section.

              (A) Organic HAP emissions from all continuous process vents in each individual polymerization reaction section (including emissions from any equipment used to further recover ethylene glycol, but excluding emissions from process contact cooling towers) shall, as a whole, be no greater than 0.02 kg organic HAP per Mg of product from the associated TPPU(s); or alternatively, organic HAP emissions from all continuous process vents in the collection of polymerization reaction sections within the affected source shall, as a whole, be no greater than 0.02 kg organic HAP per Mg of product from all associated TPPU(s). During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1318(b)(1), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraphs (b)(2)(ii)(A)(1), (2), or (3) of this section.
              (1) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (2) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (3) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (b)(2)(ii)(A) of this section were maintained at the level established to meet the emission limit at maximum representative operating conditions.
              (B) Comply with paragraph (b)(2)(v) of this section.
              (iii) Continuous process vents not included in a raw materials preparation section, as specified in paragraphs (b)(2)(i) of this section, and not included in a polymerization reaction section, as specified in paragraph (b)(2)(ii) of this section, shall comply with § 63.1315.
              (iv) Batch process vents shall comply with § 63.1321.
              (v) Comply with one of the following:
              (A) Reduce the emissions in a combustion device to achieve 98 weight percent reduction or to achieve a concentration of 20 parts per million by volume (ppmv) on a dry basis, whichever is less stringent. If an owner or operator elects to comply with the 20 ppmv standard, the concentration shall include a correction to 3 percent oxygen only when supplemental combustion air is used to combust the emissions;

              (B) Combust the emissions in a boiler or process heater with a design heat input capacity of 150 million Btu/hr or greater by introducing the emissions into the flame zone of the boiler or process heater; or
              (C) Combust the emissions in a flare that complies with the requirements of § 63.1333(e).
              (c) The owner or operator of an affected source producing polystyrene resin using a continuous process shall comply with the requirements specified in paragraphs (c)(1) through (c)(3) of this section, as appropriate, instead of the requirements specified in 40 CFR part 60, subpart DDD. Compliance can be based on either organic HAP or TOC.
              (1) Limit organic HAP emissions from continuous process vents in the collection of material recovery sections within the affected source by complying with either paragraph (c)(1)(i), (c)(1)(ii), or (c)(1)(iii) of this section.
              (i) Organic HAP emissions from all continuous process vents in each individual material recovery section shall, as a whole, be no greater than 0.0036 kg organic HAP per Mg of product from the associated TPPU(s); or alternatively, organic HAP emissions from all continuous process vents in the collection of material recovery sections within the affected source shall, as a whole, be no greater than 0.0036 kg organic HAP per Mg of product from all associated TPPU(s). During periods of startup or shutdown, as an alternative to using the procedures specified in § 63.1318(b)(1), an owner or operator of an affected source or emission unit subject to an emission limit expressed as mass emissions per mass product may demonstrate compliance with the limit in accordance with paragraphs (c)(1)(i)(A), (B), or (C) of this section.
              (A) Keep records establishing that the raw material introduced and product discharged rates were both zero.
              (B) Divide the organic HAP emission rate during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero according to § 63.1318(b)(1). Keep records of this calculation.
              (C) Keep records establishing that the operating parameters of the control device used to comply with the emission limit in paragraph (c)(1)(i) of this section were maintained at the level established to meet
              (ii) As specified in § 63.1318(d), the owner or operator shall maintain the daily average outlet gas stream temperature from each final condenser in a material recovery section at a temperature of −25 °C (−13 °F) or less (i.e., colder); or
              (iii) Comply with one of the following:
              (A) Reduce the emissions in a combustion device to achieve 98 weight percent reduction or to achieve a concentration of 20 parts per million by volume (ppmv) on a dry basis, whichever is less stringent. If an owner or operator elects to comply with the 20 ppmv standard, the concentration shall include a correction to 3 percent oxygen only when supplemental combustion air is used to combust the emissions;
              (B) Combust the emissions in a boiler or process heater with a design heat input capacity of 150 million Btu/hr or greater by introducing the emissions into the flame zone of the boiler or process heater; or
              (C) Combust the emissions in a flare that complies with the requirements of § 63.1333(e).
              (2) Limit organic HAP emissions from continuous process vents not included in a material recovery section, as specified in paragraph (c)(1)(i) of this section, by complying with § 63.1315.
              (3) Batch process vents shall comply with § 63.1321.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11548, Mar. 9, 1999; 65 FR 38110, June 19, 2000; 66 FR 36938, July 16, 2001; 79 FR 17365, Mar. 27, 2014]
            
            
              § 63.1317
              PET and polystyrene affected sources—monitoring provisions.
              Continuous process vents using a control or recovery device to comply with § 63.1316 shall comply with the applicable monitoring provisions specified for continuous process vents in § 63.1315(a), except that references to group determinations (i.e., total resource effectiveness) do not apply and owners or operators are not required to comply with § 63.113.
              [65 FR 38111, June 19, 2000]
            
            
              
              § 63.1318
              PET and polystyrene affected sources—testing and compliance demonstration provisions.
              (a) Except as specified in paragraphs (b) through (d) of this section, continuous process vents using a control or recovery device to comply with § 63.1316 shall comply with the applicable testing and compliance provisions for continuous process vents specified in § 63.1315(a) except that, for purposes of this paragraph (a), references to group determinations (i.e., total resource effectiveness) do not apply and owners or operators are not required to comply with § 63.113.
              (b) PET affected sources using a dimethyl terephthalate process—Applicability determination procedure. Owners or operators shall calculate organic HAP emissions from the collection of material recovery sections at an existing affected source producing PET using a continuous dimethyl terephthalate process to determine whether § 63.1316(b)(1)(i) is applicable using the procedures specified in either paragraph (b)(1) or (b)(2) of this section.
              (1) Use Equation 1 of this subpart to determine mass emissions per mass product as specified in paragraphs (b)(1)(i) and (b)(1)(ii) of this section. During periods of startup or shutdown, as an alternative to using Equation 1 of this subpart, the owner or operator may divide the emission rate of total organic HAP or TOC during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero to determine compliance with the emission limit.
              
                ER12SE96.000
              
              
                where:
                
                ER = Emission rate of total organic HAP or TOC, kg/Mg product.
                Ei = Emission rate of total organic HAP or TOC in continuous process vent i, kg/hr.
                Pp = The rate of polymer produced, kg/hr.
                n = Number of continuous process vents in the collection of material recovery sections at the affected source.
                0.001 = Conversion factor, kg to Mg.
              
              

              (i) The mass emission rate for each continuous process vent, Ei, shall be determined according to the procedures specified in § 63.116(c)(4). The sampling site for determining whether § 63.1316(b)(1)(i) is applicable shall be at the outlet of the last recovery or control device. When the provisions of § 63.116(c)(4) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall comply with paragraphs (b)(1)(i)(A) and (b)(1)(i)(B) of this section.
              (A) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (B) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (ii) The rate of polymer produced, Pp (kg/hr), shall be determined by dividing the weight (kg) of polymer pulled from the process line during the performance test by the number of hours taken to perform the performance test. The weight of polymer pulled shall be determined by direct measurement or by an alternate methodology, such as materials balance. If an alternate methodology is used, a description of the methodology, including all procedures, data, and assumptions shall be submitted as part of the Notification of Compliance Status required by § 63.1335(e)(5).

              (2) Use engineering assessment, as described in § 63.1323(b)(6)(i), to demonstrate that mass emissions per mass product are less than or equal to 0.07 kg organic HAP/Mg product. If engineering assessment shows that mass emissions per mass product are greater than 0.07 kg organic HAP/Mg product and the owner or operator wishes to demonstrate that mass emissions per mass product are less than the threshold emission rate of 0.12 kg organic HAP/Mg product, the owner or operator shall use the procedures specified in paragraph (b)(1) of this section.
              
              (c) Compliance with mass emissions per mass product standards. Owners or operators complying with § 63.1316(b)(1)(i)(A), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), and (c)(1)(i) shall demonstrate compliance with the mass emissions per mass product requirements using the procedures specified in paragraph (b)(1) of this section. During periods of startup or shutdown, as an alternative to using the procedures specified in paragraph (b)(1) of this section, the owner or operator may divide the emission rate of total organic HAP or TOC during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero to comply with the emission limit.
              (d) Compliance with Temperature Limits for Final Condensers. Owners or operators complying with § 63.1316(b)(1)(i)(B) or § 63.1316(c)(1)(ii) shall demonstrate continuous compliance based on an average exit temperature determined for each operating day. Calculation of the daily average exit temperature shall follow the provisions of § 63.1335(d)(3). The provisions of § 63.1334(f) and (g) shall apply for the purposes of determining whether or not an owner or operator is to be deemed out of compliance for a given operating day.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38111, June 19, 2000; 66 FR 36938, July 16, 2001; 79 FR 17366, Mar. 27, 2014]
            
            
              § 63.1319
              PET and polystyrene affected sources—recordkeeping provisions.
              (a) Except as specified in paragraphs (b) and (c) of this section, owners or operators using a control or recovery device to comply with § 63.1316 shall comply with the applicable recordkeeping provisions specified in § 63.1315(a), except that, for the purposes of this paragraph (a), references to group determinations (i.e., total resource effectiveness) do not apply, and owners or operators are not required to comply with § 63.113.
              (b) Records demonstrating compliance with the applicability determination procedure for PET affected sources using a dimethyl terephthalate process. Owners or operators complying with § 63.1316(b)(1)(i) by demonstrating that mass emissions per mass product are less than or equal to the level specified in § 63.1316(b)(1)(i) (i.e., 0.12 kg organic HAP per Mg of product) shall keep the following records.
              (1) Results of the mass emissions per mass product calculation specified in § 63.1318(b).
              (2) Records of any change in process operation that increases the mass emissions per mass product.
              (c) Records demonstrating compliance with temperature limits for final condensers. Owners or operators of continuous process vents complying with § 63.1316(b)(1)(i)(B) or § 63.1316(c)(1)(ii) shall keep records of the daily averages required by § 63.1318, per the recordkeeping provisions specified in § 63.1335(d).
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38111, June 19, 2000; 66 FR 36938, July 16, 2001; 79 FR 17366, Mar. 27, 2014]
            
            
              § 63.1320
              PET and polystyrene affected sources—reporting provisions.
              (a) Except as specified in paragraph (b) of this section, owners and operators using a control or recovery device to comply with § 63.1316 shall comply with the applicable reporting provisions specified in § 63.1315(a), except that, for the purposes of this paragraph (a), references to group determinations (i.e., total resource effectiveness) do not apply, and owners or operators are not required to comply with § 63.113.
              (b) Reporting for PET Affected Sources Using a Dimethyl Terephthalate Process. Owners or operators complying with § 63.1316 by demonstrating that mass emissions per mass product are less than or equal to the level specified in § 63.1316(b)(1)(i) (i.e., 0.12 kg organic HAP per Mg of product) shall comply with paragraphs (b)(1) through (b)(3) of this section.
              (1) Include the information specified in § 63.1319(b)(2) in each Periodic Report, required by § 63.1335(e)(6), as appropriate.
              (2) Include the information specified in § 63.1319(b)(1) in the Notification of Compliance Status, required by § 63.1335(e)(5).

              (3) Whenever a process change, as defined in § 63.115(e), is made that causes emissions from continuous process vents in the collection of material recovery sections (i.e., methanol recovery) within the affected source to be greater than 0.12 kg organic HAP per Mg of product, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator. This report may be included in the next Periodic Report. The report shall include the information specified in § 63.1319(b)(1) and a description of the process change.
              [65 FR 38112, June 19, 2000, as amended at 66 FR 36938, July 16, 2001]
            
            
              § 63.1321
              Batch process vents provisions.
              (a) Batch process vents. Except as specified in paragraphs (b) through (d) of this section, owners and operators of new and existing affected sources with batch process vents shall comply with the requirements in §§ 63.1322 through 63.1327. The batch process vent group status shall be determined in accordance with § 63.1323. Owners or operators of batch process vents classified as Group 1 shall comply with the reference control technology requirements for Group 1 batch process vents in § 63.1322, the monitoring requirements in § 63.1324, the performance test methods and procedures to determine compliance in § 63.1325, the recordkeeping requirements in § 63.1326, and the reporting requirements in § 63.1327. Owners or operators of all Group 2 batch process vents shall comply with the applicable reference control technology requirements in § 63.1322, the applicable recordkeeping requirements in § 63.1326, and the applicable reporting requirements in § 63.1327.
              (b) New SAN batch affected sources. Owners and operators of new SAN affected sources using a batch process shall comply with the requirements of § 63.1322 through § 63.1327 for batch process vents and aggregate batch vent streams except as specified in paragraphs (b)(1) through (b)(2) of this section. For continuous process vents, owners and operators shall comply with the requirements of § 63.1322 through § 63.1327 except as specified in paragraph (b)(3) of this section.
              (1) For batch process vents, the determination of group status (i.e., Group 1/Group 2) under § 63.1323 is not required.
              (2) For batch process vents and aggregate batch vent streams, the control requirements for individual batch process vents or aggregate batch vent streams (e.g., 90 percent emission reduction) as specified in § 63.1322(a)(1), (a)(2), (b)(1), and (b)(2) shall not apply.
              (3) Continuous process vents using a control or recovery device to comply with § 63.1322(a)(3) are subject to the applicable requirements in § 63.1315(a), as appropriate, except as specified in paragraphs (b)(3)(i) and (b)(3)(ii) of this section.
              (i) Said continuous process vents are not subject to the group determination procedures of § 63.115 for the purposes of this subpart.
              (ii) Said continuous process vents are not subject to the reference control technology provisions of § 63.113 for the purposes of this subpart.
              (c) Aggregate batch vent streams. Aggregate batch vent streams, as defined in § 63.1312, are subject to the control requirements specified in § 63.1322(b), as well as the monitoring, testing, recordkeeping, and reporting requirements specified in §§ 63.1324 through 63.1327 for aggregate batch vent streams.
              (d) Owners and operators of affected sources producing ASA/AMSAN shall comply with the provisions of § 63.1315(e).
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 65 FR 38112, June 19, 2000]
            
            
              § 63.1322
              Batch process vents—reference control technology.
              (a) Batch process vents. The owner or operator of a Group 1 batch process vent, as determined using the procedures in § 63.1323, shall comply with the requirements of either paragraph (a)(1) or (a)(2) of this section, except as provided for in paragraph (a)(3) of this section. Compliance may be based on either organic HAP or TOC.
              (1) For each batch process vent, reduce organic HAP emissions using a flare.
              (i) The owner or operator shall comply with the requirements of § 63.1333(e) for the flare.

              (ii) Halogenated batch process vents, as defined in § 63.1312, shall not be vented to a flare.
              
              (2) For each batch process vent, reduce organic HAP emissions for the batch cycle by 90 weight percent using a control device. Owners or operators may achieve compliance with this paragraph (a)(2) through the control of selected batch emission episodes or the control of portions of selected batch emission episodes. Documentation demonstrating how the 90 weight percent emission reduction is achieved is required by § 63.1325(c)(2).
              (3) The owner or operator of a new affected source producing SAN using a batch process shall reduce organic HAP emissions from the collection of batch process vents, aggregate batch vent streams, and continuous process vents by 84 weight percent. Compliance with this paragraph (a)(3) shall be demonstrated using the procedures specified in § 63.1333(c).
              (b) Aggregate batch vent streams. The owner or operator of an aggregate batch vent stream that contains one or more Group 1 batch process vents shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section, except as provided for in paragraph (b)(3) of this section. Compliance may be based on either organic HAP or TOC.
              (1) For each aggregate batch vent stream, reduce organic HAP emissions using a flare.
              (i) The owner or operator shall comply with the requirements of § 63.1333(e) for the flare.
              (ii) Halogenated aggregate batch vent streams, as defined in § 63.1312, shall not be vented to a flare.
              (2) For each aggregate batch vent stream, reduce organic HAP emissions by 90 weight percent or to a concentration of 20 parts per million by volume, whichever is less stringent, on a continuous basis using a control device. For purposes of complying with the 20 parts per million by volume outlet concentration standard, the outlet concentration shall be calculated on a dry basis. When a combustion device is used for purposes of complying with the 20 parts per million by volume outlet concentration standard, the concentration shall be corrected to 3 percent oxygen if supplemental combustion air is used to combust the emissions. If supplemental combustion air is not used, a correction to 3 percent oxygen is not required.
              (3) The owner or operator of a new affected source producing SAN using a batch process shall comply with paragraph (a)(3) of this section.
              (c) Halogenated emissions. Halogenated Group 1 batch process vents, halogenated aggregate batch vent streams, and halogenated continuous process vents that are combusted as part of complying with paragraph (a)(2), (a)(3), (b)(2), or (b)(3) of this section, as appropriate, shall be controlled according to either paragraph (c)(1) or (c)(2) of this section.
              (1) If a combustion device is used to comply with paragraph (a)(2), (a)(3), (b)(2), or (b)(3) of this section for a halogenated batch process vent, halogenated aggregate batch vent stream, or halogenated continuous process vent, said emissions exiting the combustion device shall be ducted to a halogen reduction device that reduces overall emissions of hydrogen halides and halogens by at least 99 percent before discharge to the atmosphere.
              (2) A halogen reduction device may be used to reduce the halogen atom mass emission rate of said emissions to less than 3,750 kg/yr for batch process vents or aggregate batch vent streams and to less than 0.45 kilograms per hour for continuous process vents prior to venting to any combustion control device, and thus make the batch process vent, aggregate batch vent stream, or continuous process vent nonhalogenated. The nonhalogenated batch process vent, aggregate batch vent stream, or continuous process vent shall then comply with the requirements of either paragraph (a) or (b) of this section, as appropriate.
              (d) If a boiler or process heater is used to comply with the percent reduction requirement specified in paragraph (a)(2), (a)(3), (b)(2), or (b)(3) of this section, the batch process vent, aggregate batch vent stream, or continuous process vent shall be introduced into the flame zone of such a device.
              (e) Combination of batch process vents or aggregate batch vent streams with continuous process vents. If a batch process vent or aggregate batch vent stream is combined with a continuous process vent, the owner or operator shall determine whether the combined vent stream is subject to the provisions of §§ 63.1321 through 63.1327 according to paragraphs (e)(1) and (e)(2) of this section.
              (1) A batch process vent or aggregate batch vent stream combined with a continuous process vent is not subject to the provisions of §§ 63.1321 through 63.1327, if the requirements in paragraph (e)(1)(i) and in either paragraph (e)(1)(ii) or (e)(1)(iii) are met.
              (i) The only emissions to the atmosphere from the batch process vent or aggregate batch vent stream prior to being combined with the continuous process vent are from equipment subject to § 63.1331.
              (ii) The batch process vent or aggregate batch vent stream is combined with a Group 1 continuous process vent prior to the combined vent stream being routed to a control device. In this paragraph (e)(1)(ii), the definition of control device as it relates to continuous process vents shall be used. Furthermore, the combined vent stream discussed in this paragraph (e)(1)(ii) shall be subject to § 63.1315(a)(13)(i).
              (iii) The batch process vent or aggregate batch vent stream is combined with a continuous process vent prior to being routed to a recovery device. In this paragraph (e)(1)(iii), the definition of recovery device as it relates to continuous process vents shall be used. Furthermore, the combined vent stream discussed in this paragraph (e)(1)(iii) shall be subject to § 63.1315(a)(13)(ii).
              (2) If the batch process vent or aggregate batch vent stream is combined with a Group 2 continuous process vent, the group status of the batch process vent shall be determined prior to its combination with the Group 2 continuous process vent, in accordance with § 63.1323, and the combined vent stream shall be subject to the requirements for aggregate batch vent streams in §§ 63.1321 through 63.1327.
              (f) Group 2 batch process vents with annual emissions greater than or equal to the level specified in § 63.1323(d). The owner or operator of a Group 2 batch process vent with annual emissions greater than or equal to the level specified in § 63.1323(d) shall comply with the provisions of paragraph (f)(1), (f)(2), or (h) of this section.
              (1) The owner or operator of an affected source shall comply with the requirements in paragraphs (f)(1)(i) through (f)(1)(iv) of this section.
              (i) The owner or operator shall establish a batch mass input limitation that ensures the Group 2 batch process vent does not become a Group 1 batch process vent.
              (ii) Over the course of the affected source's “year,” as reported in the Notification of Compliance Status in accordance with § 63.1335(e)(5)(viii), the owner or operator shall not charge a mass of HAP or material to the batch unit operation that is greater than the level established as the batch mass input limitation.
              (iii) The owner or operator shall comply with the recordkeeping requirements in § 63.1326(d)(2), and the reporting requirements in § 63.1327(a)(3), (b), and (c).
              (iv) The owner or operator shall comply with § 63.1323(i) when process changes are made.
              (2) Comply with the requirements of this subpart for Group 1 batch process vents.
              (g) Group 2 batch process vents with annual emissions less than the level specified in § 63.1323(d). The owner or operator of a Group 2 batch process vent with annual emissions less than the level specified in § 63.1323(d) shall comply with paragraphs (g)(1), (g)(2), (g)(3), or (g)(4) of this section.
              (1) The owner or operator of the affected source shall comply with the requirements in paragraphs (g)(1)(i) through (g)(1)(iv) of this section.
              (i) The owner or operator shall establish a batch mass input limitation that ensures emissions do not exceed the level specified in § 63.1323(d).

              (ii) Over the course of the affected source's “year,” as reported in the Notification of Compliance Status in accordance with § 63.1335(e)(5)(viii), the owner or operator shall not charge a mass of HAP or material to the batch unit operation that is greater than the level established as the batch mass input limitation.
              
              (iii) The owner or operator shall comply with the recordkeeping requirements in § 63.1326(d)(1), and the reporting requirements in § 63.1327(a)(2), (b), and (c).
              (iv) The owner or operator of the affected source shall comply with § 63.1323(i) when process changes are made.
              (2) Comply with the requirements of paragraph (f)(1) of this section;
              (3) Comply with the requirements of paragraph (f)(2) of this section; or
              (4) Comply with the requirements of paragraph (h) of this section.
              (h) Owners or operators of Group 2 batch process vents are not required to establish a batch mass input limitation if the batch process vent is Group 2 at the conditions specified in paragraphs (h)(1) and (h)(2) of this section and if the owner or operator complies with the recordkeeping provisions in §§ 63.1326(a)(1) through (3), 63.1326(a)(9), and 63.1326(a)(4) through (6) as applicable, and the reporting requirements in § 63.1327(a)(5), (a)(6), and (b).
              (1) Emissions for the single highest-HAP recipe (considering all products that are produced in the batch unit operation) are used in the group determination; and
              (2) The group determination assumes that the batch unit operation is operating at the maximum design capacity of the TPPU for 12 months.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 65 FR 38112, June 19, 2000; 66 FR 36938, July 16, 2001]
            
            
              § 63.1323
              Batch process vents—methods and procedures for group determination.
              (a) General requirements. Except as provided in paragraph (a)(3) of this section and in § 63.1321(b)(1), the owner or operator of batch process vents at affected sources shall determine the group status of each batch process vent in accordance with the provisions of this section. This determination may be based on either organic HAP or TOC emissions.
              (1) The procedures specified in paragraphs (b) through (g) of this section shall be followed to determine the group status of each batch process vent. This determination shall be made in accordance with either paragraph (a)(1)(i) or (a)(1)(ii) of this section.
              (i) An owner or operator may choose to determine the group status of a batch process vent based on the expected mix of products. For each product, emission characteristics of the single highest-HAP recipe, as defined in paragraph (a)(1)(iii) of this section, for that product shall be used in the procedures in paragraphs (b) through (i) of this section.
              (ii) An owner or operator may choose to determine the group status of a batch process vent based on annualized production of the single highest-HAP recipe, as defined in paragraph (a)(1)(iii) of this section, considering all products produced or processed in the batch unit operation. The annualized production of the highest-HAP recipe shall be based exclusively on the production of the single highest-HAP recipe of all products produced or processed in the batch unit operation for a 12 month period. The production level used may be the actual production rate. It is not necessary to assume a maximum production rate (i.e., 8,760 hours per year at maximum design production).
              (iii) The single highest-HAP recipe for a product means the recipe of the product with the highest total mass of HAP charged to the reactor during the production of a single batch of product.
              (2) The annual uncontrolled organic HAP or TOC emissions and annual average batch vent flow rate shall be determined at the exit from the batch unit operation. For the purposes of these determinations, the primary condenser operating as a reflux condenser on a reactor or distillation column, the primary condenser recovering monomer, reaction products, by-products, or solvent from a stripper operated in batch mode, and the primary condenser recovering monomer, reaction products, by-products, or solvent from a distillation operation operated in batch mode shall be considered part of the batch unit operation. All other devices that recover or oxidize organic HAP or TOC vapors shall be considered control devices as defined in § 63.1312.

              (3) The owner or operator of a batch process vent complying with the flare provisions in § 63.1322(a)(1) or § 63.1322(b)(1) or routing the batch process vent to a control device to comply with the requirements in § 63.1322(a)(2) or § 63.1322(b)(2) is not required to perform the batch process vent group determination described in this section, but shall comply with all requirements applicable to Group 1 batch process vents for said batch process vent.
              (b) Determination of annual emissions. The owner or operator shall calculate annual uncontrolled TOC or organic HAP emissions for each batch process vent using the methods described in paragraphs (b)(1) through (b)(8) of this section. To estimate emissions from a batch emissions episode, owners or operators may use either the emissions estimation equations in paragraphs (b)(1) through (b)(4) of this section, or direct measurement as specified in paragraph (b)(5) of this section. Engineering assessment may be used to estimate emissions from a batch emission episode only under the conditions described in paragraph (b)(6) of this section. In using the emissions estimation equations in paragraphs (b)(1) through (b)(4) of this section, individual component vapor pressure and molecular weight may be obtained from standard references. Methods to determine individual HAP partial pressures in multicomponent systems are described in paragraph (b)(9) of this section. Other variables in the emissions estimation equations may be obtained through direct measurement, as defined in paragraph (b)(5) of this section, through engineering assessment, as defined in paragraph (b)(6)(ii) of this section, by process knowledge, or by any other appropriate means. Assumptions used in determining these variables must be documented. Once emissions for the batch emission episode have been determined using either the emissions estimation equations, direct measurement, or engineering assessment, emissions from a batch cycle shall be calculated in accordance with paragraph (b)(7) of this section, and annual emissions from the batch process vent shall be calculated in accordance with paragraph (b)(8) of this section.
              (1) TOC or organic HAP emissions from the purging of an empty vessel shall be calculated using Equation 2 of this subpart. Equation 2 of this subpart does not take into account evaporation of any residual liquid in the vessel.
              
                ER19JN00.024
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                Vves = Volume of vessel, m3.
                P = TOC or total organic HAP partial pressure, kPa.
                MWwavg = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of vessel vapor space, K.
                m = Number of volumes of purge gas used.
              
              
              (2) TOC or organic HAP emissions from the purging of a filled vessel shall be calculated using Equation 3 of this subpart.
              
                ER19JN00.025
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.

                y = Saturated mole fraction of all TOC or organic HAP in vapor phase.
                
                Vdr = Volumetric gas displacement rate, m3/min.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of vessel vapor space, K.
                Pi = Vapor pressure of TOC or individual organic HAP i, kPa.
                xi = Mole fraction of TOC or organic HAP i in the liquid.
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated.
                Tm = Minutes/episode.
              
              
              (3) Emissions from vapor displacement due to transfer of material into or out of a vessel shall be calculated using Equation 4 of this subpart.
              
                ER12SE96.003
              
              
                where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all TOC or organic HAP in vapor phase.
                V = Volume of gas displaced from the vessel, m3.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3δkPa/kmolδK.
                T = Temperature of vessel vapor space, K.
              
              
              (4) Emissions caused by the heating of a vessel shall be calculated using the procedures in either paragraphs (b)(4)(i), (b)(4)(ii), or (b)(4)(iii) of this section, as appropriate.
              (i) If the final temperature to which the vessel contents is heated is lower than 50 K below the boiling point of the HAP in the vessel, then emissions shall be calculated using the equations in paragraphs (b)(4)(i)(A) through (b)(4)(i)(D) of this section.
              (A) Emissions caused by heating of a vessel shall be calculated using Equation 5 of this subpart. The assumptions made for this calculation are atmospheric pressure of 760 millimeters of mercury (mm Hg) and the displaced gas is always saturated with volatile organic compounds (VOC) vapor in equilibrium with the liquid mixture.
              
                ER19JN00.026
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                (Pi)T1, (Pi)T2 = Partial pressure (kPa) of TOC or each organic HAP i in the vessel headspace at initial (T1) and final (T2) temperature.
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated.
                Δη = Number of kilogram-moles (kg-moles) of gas displaced, determined in accordance with paragraph (b)(4)(i)(B) of this section.
                101.325 = Constant, kPa.
                (MWWAVG, T1), (MWWAVG, T2) = Weighted average molecular weight of TOC or total organic HAP in the displaced gas stream, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
              
              
              (B) The moles of gas displaced, Δη, is calculated using Equation 6 of this subpart.
              
                ER19JN00.027
              
              
                Where:
                
                Δη = Number of kg-moles of gas displaced.
                Vfs = Volume of free space in the vessel, m3.

                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                
                Pa1 = Initial noncondensible gas partial pressure in the vessel, kPa.
                Pa2 = Final noncondensible gas partial pressure, kPa.
                T1 = Initial temperature of vessel, K.
                T2 = Final temperature of vessel, K.
              
              
              (C) The initial and final pressure of the noncondensible gas in the vessel shall be calculated using Equation 7 of this subpart.
              
                ER19JN00.028
              
              
                Where:
                
                Pa = Initial or final partial pressure of noncondensible gas in the vessel headspace, kPa.
                101.325 = Constant, kPa.
                (Pi)T = Partial pressure of TOC or each organic HAP i in the vessel headspace, kPa, at the initial or final temperature (T1 or T2).
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated.
              
              

              (D) The weighted average molecular weight of TOC or organic HAP in the displaced gas, MWwavg, shall be calculated using Equation 8 of this subpart.
              
                ER12SE96.007
              
              
                where:
                
                C = TOC or organic HAP component
                n = Number of TOC or organic HAP components in stream.
              
              
              (ii) If the vessel contents are heated to a temperature greater than 50 K below the boiling point, then emissions from the heating of a vessel shall be calculated as the sum of the emissions calculated in accordance with paragraphs (b)(4)(ii)(A) and (b)(4)(ii)(B) of this section.

              (A) For the interval from the initial temperature to the temperature 50 K below the boiling point, emissions shall be calculated using Equation 5 of this subpart, where T2 is the temperature 50 K below the boiling point.
              (B) For the interval from the temperature 50 K below the boiling point to the final temperature, emissions shall be calculated as the summation of emissions for each 5 K increment, where the emissions for each increment shall be calculated using Equation 5 of this subpart.
              (1) If the final temperature of the heatup is at or lower than 5 K below the boiling point, the final temperature for the last increment shall be the final temperature for the heatup, even if the last increment is less than 5 K.
              (2) If the final temperature of the heatup is higher than 5 K below the boiling point, the final temperature for the last increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.
              (3) If the vessel contents are heated to the boiling point and the vessel is not operating with a condenser, the final temperature for the final increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.

              (iii) If the vessel is operating with a condenser, and the vessel contents are heated to the boiling point, the primary condenser, as specified in paragraph (a)(2) of this section, is considered part of the process. Emissions shall be calculated as the sum of emissions calculated using Equation 5 of this subpart, which calculates emissions due to heating the vessel contents to the temperature of the gas existing the condenser, and emissions calculated using Equation 4 of this subpart, which calculates emissions due to the displacement of the remaining saturated noncondensible gas in the vessel. The final temperature in Equation 5 of this subpart shall be set equal to the exit gas temperature of the condenser. Equation 4 of this subpart shall be used as written below in Equation 4a of this subpart, using free space volume, and T is set equal to the condenser exit gas temperature.
              
                ER12SE96.008
              
              
                where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all TOC or organic HAP in vapor phase.
                Vfs = Volume of the free space in the vessel, m3.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3δkPa/kmolδK.
                T = Temperature of condenser exit stream, K.
              
              
              (5) The owner or operator may estimate annual emissions for a batch emission episode by direct measurement. If direct measurement is used, the owner or operator shall either perform a test for the duration of a representative batch emission episode or perform a test during only those periods of the batch emission episode for which the emission rate for the entire episode can be determined or for which the emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile for the entire batch emission episode, based on either process knowledge or test data collected, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used provided the results are still relevant to the current batch process vent conditions. Performance tests shall follow the procedures specified in paragraphs (b)(5)(i) through (b)(5)(iii) of this section. The procedures in either paragraph (b)(5)(iv) or (b)(5)(v) of this section shall be used to calculate the emissions per batch emission episode.
              (i) Method 1 or 1A, 40 CFR part 60, appendix A as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube. No traverse is necessary when Method 2A or 2D, 40 CFR part 60, appendix A is used to determine gas stream volumetric flow rate.
              (ii) Annual average batch vent flow rate shall be determined as specified in paragraph (e) of this section.
              (iii) Method 18 or Method 25A, 40 CFR part 60, appendix A, shall be used to determine the concentration of TOC or organic HAP, as appropriate. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part may be used. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (b)(5)(iii)(A) and (b)(5)(iii)(B) of this section.
              (A) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (B) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (iv) If an integrated sample is taken over the entire batch emission episode to determine the average batch vent concentration of TOC or total organic HAP, emissions shall be calculated using Equation 9 of this subpart.
              
                ER19JN00.029
              
              
                
                Where:
                
                Eepisode = Emissions, kg/episode.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Average batch vent concentration of TOC or sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                AFR = Average batch vent flow rate of gas stream, dry basis, scmm.
                Th = Hours/episode
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (v) If grab samples are taken to determine the average batch vent concentration of TOC or total organic HAP, emissions shall be calculated according to paragraphs (b)(5)(v)(A) and (b)(5)(v)(B) of this section.
              (A) For each measurement point, the emission rate shall be calculated using Equation 10 of this subpart.
              
                ER19JN00.030
              
              
                Where:
                
                Epoint = Emission rate for individual measurement point, kg/hr.
                K = Constant, 2.494 × 10−−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Concentration of TOC or sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                FR = Flow rate of gas stream for the measurement point, dry basis, scmm.
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (B) The emissions per batch emission episode shall be calculated using Equation 11 of this subpart.
              
                ER12SE96.011
              
              
                where:
                
                Eepisode = Emissions, kg/episode.
                DUR = Duration of the batch emission episode, hr/episode.
                Ei = Emissions for measurement point i, kg/hr.
                n = Number of measurements.
              
              
              (6) Engineering assessment may be used to estimate emissions from a batch emission episode, if the criteria in paragraph (b)(6)(i) are met. Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i) of this section have been met shall be reported as specified in paragraph (b)(6)(iii) of this section. Paragraph (b)(6)(ii) of this section defines engineering assessment, for the purposes of estimating emissions from a batch emissions episode. All data, assumptions, and procedures used in an engineering assessment shall be documented.
              (i) If the criteria specified in paragraph (b)(6)(i)(A), (B), or (C) are met for a specific batch emission episode, the owner or operator may use engineering assessment, as described in paragraph (b)(6)(ii) of this section, to estimate emissions from that batch emission episode, and the owner or operator is not required to use the emissions estimation equations described in paragraphs (b)(1) through (b)(4) of this section to estimate emissions from that batch emission episode.

              (A) Previous test data, where the measurement of organic HAP or TOC emissions was an outcome of the test, show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (b)(1) through (b)(4) of this section. Paragraphs (b)(6)(i)(A)(1) and (2) of this section describe test data that will be acceptable under this paragraph (b)(6)(i)(A).
              (1) Test data for the batch emission episode obtained during production of the product for which the demonstration is being made.
              (2) Test data obtained for a batch emission episode from another process train, where the test data were obtained during production of the product for which the demonstration is being made. Test data from another process train may be used only if the owner or operator can demonstrate that the data are representative of the batch emission episode for which the demonstration is being made, taking into account the nature, size, operating conditions, production rate, and sequence of process steps (e.g., reaction, distillation, etc.) of the equipment in the other process train.
              (B) Previous test data obtained during the production of the product for which the demonstration is being made, for the batch emission episode with the highest organic HAP emissions on a mass basis, show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (b)(1) through (b)(4) of this section. If the criteria in this paragraph (b)(6)(i)(B) are met, then engineering assessment may be used for all batch emission episodes associated with that batch cycle for the batch unit operation.
              (C) The owner or operator has requested and been granted approval to use engineering assessment to estimate emissions from a batch emissions episode. The request to use engineering assessment to estimate emissions from a batch emissions episode shall contain sufficient information and data to demonstrate to the Administrator that engineering assessment is an accurate means of estimating emissions for that particular batch emissions episode. The request to use engineering assessment to estimate emissions for a batch emissions episode shall be submitted in the Precompliance Report required under § 63.1335(e)(3).
              (ii) Engineering assessment includes, but is not limited to, the following:
              (A) Previous test results, provided the tests are representative of current operating practices;
              (B) Bench-scale or pilot-scale test data obtained under conditions representative of current process operating conditions;
              (C) Flow rate, TOC emission rate, or organic HAP emission rate specified or implied within a permit limit applicable to the batch process vent; and
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances;
              (2) Estimation of flow rate based on physical equipment design such as pump or blower capacities;
              (3) Estimation of TOC or organic HAP concentrations based on saturation conditions; and
              (4) Estimation of TOC or organic HAP concentrations based on grab samples of the liquid or vapor.
              (iii) Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i) of this section have been met shall be reported as specified in paragraphs (b)(6)(iii)(A) and (b)(6)(iii)(B) of this section.
              (A) Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i)(A) or (b)(6)(i)(B) of this section have been met shall be reported in the Notification of Compliance Status, as required in § 63.1327(a)(6).
              (B) The request for approval to use engineering assessment to estimate emissions from a batch emissions episode as allowed under paragraph (b)(6)(i)(C) of this section, and sufficient data or other information for demonstrating to the Administrator that engineering assessment is an accurate means of estimating emissions for that particular batch emissions episode shall be submitted with the Precompliance Report, as required in § 63.1335(e)(3).
              (7) For each batch process vent, the TOC or organic HAP emissions associated with a single batch cycle shall be calculated using Equation 12 of this subpart.
              
                ER12SE96.012
              
              
                Where:
                
                Ecycle = Emissions for an individual batch cycle, kg/batch cycle
                Eepisode i = Emissions from batch emission episode i, kg/episode
                n = Number of batch emission episodes for the batch cycle
              
              
              (8) Annual TOC or organic HAP emissions from a batch process vent shall be calculated using Equation 13 of this subpart.
              
                ER12SE96.013
              
              
                where:
                
                
                AE = Annual emissions from a batch process vent, kg/yr.
                Ni = Number of type i batch cycles performed annually, cycles/year
                Ecycle i = Emissions from the batch process vent associated with a single type i batch cycle, as determined in paragraph (b)(7) of this section, kg/batch cycle
                n = Number of different types of batch cycles that cause the emission of TOC or organic HAP from the batch process vent
              
              
              (9) Individual HAP partial pressures in multicomponent systems shall be determined using the appropriate method specified in paragraphs (b)(9)(i) through (b)(9)(iii) of this section.
              (i) If the components are miscible, use Raoult's law to calculate the partial pressures;
              (ii) If the solution is a dilute aqueous mixture, use Henry's law constants to calculate partial pressures;
              (iii) If Raoult's law or Henry's law are not appropriate or available, the owner or operator may use any of the options in paragraphs (b)(9)(iii)(A), (B), or (C) of this section.
              (A) Experimentally obtained activity coefficients, Henry's law constants, or solubility data;
              (B) Models, such as group-contribution models, to predict activity coefficients; or
              (C) Assume the components of the system behave independently and use the summation of all vapor pressures from the HAPs as the total HAP partial pressure.
              (c) [Reserved]
              (d) Minimum emission level exemption. A batch process vent with annual emissions of TOC or organic HAP less than 11,800 kg/yr is considered a Group 2 batch process vent and the owner or operator of said batch process vent shall comply with the requirements in § 63.1322(f) or (g). Annual emissions of TOC or organic HAP are determined at the exit of the batch unit operation, as described in paragraph (a)(2) of this section, and are determined as specified in paragraph (b) of this section. The owner or operator of said batch process vent is not required to comply with the provisions in paragraphs (e) through (g) of this section.
              (e) Determination of average batch vent flow rate and annual average batch vent flow rate. The owner or operator shall determine the average batch vent flow rate for each batch emission episode in accordance with one of the procedures provided in paragraphs (e)(1) through (e)(2) of this section. The annual average batch vent flow rate for a batch process vent shall be calculated as specified in paragraph (e)(3) of this section.
              (1) Determination of the average batch vent flow rate for a batch emission episode by direct measurement shall be made using the procedures specified in paragraphs (e)(1)(i) through (e)(1)(iii) of this section.
              (i) The volumetric flow rate (FRi) for a batch emission episode, in standard cubic meters per minute (scmm) at 20 °C, shall be determined using Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, as appropriate.
              (ii) The volumetric flow rate of a representative batch emission episode shall be measured every 15 minutes.
              (iii) The average batch vent flow rate for a batch emission episode shall be calculated using Equation 14 of this subpart.
              
                ER19JN00.031
              
              
                Where:
                
                AFRepisode = Average batch vent flow rate for the batch emission episode, scmm.
                FRi = Flow rate for individual measurement i, scmm.
                n = Number of flow rate measurements taken during the batch emission episode.
              
              
              (2) The average batch vent flow rate for a batch emission episode may be determined by engineering assessment, as defined in paragraph (b)(6)(i) of this section. All data, assumptions, and procedures used shall be documented.
              (3) The annual average batch vent flow rate for a batch process vent shall be calculated using Equation 15 of this subpart.
              
                
                ER19JN00.032
              
              
                Where:
                
                AFR = Annual average batch vent flow rate for the batch process vent, scmm.
                DURi = Duration of type i batch emission episodes annually, hrs/yr.
                AFRepisode, i = Average batch vent flow rate for type i batch emission episode, scmm.
                n = Number of types of batch emission episodes venting from the batch process vent.
              
              
              (f) Determination of cutoff flow rate. For each batch process vent, the owner or operator shall calculate the cutoff flow rate using Equation 16 of this subpart.
              
              CFR = (0.00437) (AE) − 51.6 [Eq. 16]
              
              
                where:
                
                CFR = Cutoff flow rate, scmm.
                AE = Annual TOC or organic HAP emissions, as determined in paragraph (b)(8) of this section, kg/yr.
              
              
              (g) Group 1/Group 2 status determination. The owner or operator shall compare the cutoff flow rate, calculated in accordance with paragraph (f) of this section, with the annual average batch vent flow rate, determined in accordance with paragraph (e)(3) of this section. The group determination status for each batch process vent shall be made using the criteria specified in paragraphs (g)(1) and (g)(2) of this section.
              (1) If the cutoff flow rate is greater than or equal to the annual average batch vent flow rate of the stream, the batch process vent is classified as a Group 1 batch process vent.
              (2) If the cutoff flow rate is less than the annual average batch vent flow rate of the stream, the batch process vent is classified as a Group 2 batch process vent.
              (h) Determination of halogenation status. To determine whether a batch process vent or an aggregate batch vent stream is halogenated, the annual mass emission rate of halogen atoms contained in organic compounds shall be calculated using the procedures specified in paragraphs (h)(1) through (h)(3) of this section.
              (1) The concentration of each organic compound containing halogen atoms (ppmv, by compound) for each batch emission episode shall be determined after the last recovery device (if any recovery devices are present), based on any one of the following procedures:
              (i) Process knowledge that no halogens or hydrogen halides are present in the process may be used to demonstrate that a batch emission episode is nonhalogenated. Halogens or hydrogen halides that are unintentionally introduced into the process shall not be considered in making a finding that a batch emission episode is nonhalogenated.
              (ii) Engineering assessment as discussed in paragraph (b)(6)(i) of this section.
              (iii) Average concentration of organic compounds containing halogens and hydrogen halides as measured by Method 26 or 26A, 40 CFR part 60, appendix A.
              (iv) Any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part.
              (2) The annual mass emissions of halogen atoms for a batch process vent shall be calculated using Equation 17 of this subpart.
              
                ER19JN00.033
              
              
                
                Where:
                
                Ehalogen = Mass of halogen atoms, dry basis, kg/yr.
                K = Constant, 0.022 (ppmv)−1 (kg-mole per scm) (minute/yr), where standard temperature is 20 °C.
                AFR = Annual average batch vent flow rate of the batch process vent, determined according to paragraph (e) of this section, scmm.
                Mj, i = Molecular weight of halogen atom i in compound j, kg/kg-mole.
                Lj, i = Number of atoms of halogen i in compound j.
                n = Number of halogenated compounds j in the batch process vent.
                m = Number of different halogens i in each compound j of the batch process vent.
                Cavg
                  j = Annual average batch vent concentration of halogenated compound j in the batch process vent as determined by using Equation 18 of this subpart, dry basis, ppmv.
              
              
                ER19JN00.034
              
              
                Where:
                
                DURi = Duration of type i batch emission episodes annually, hrs/yr.
                Ci = Average batch vent concentration of halogenated compound j in type i batch emission episode, ppmv.
                n = Number of types of batch emission episodes venting from the batch process vent.
              
              
              (3) The annual mass emissions of halogen atoms for an aggregate batch vent stream shall be the sum of the annual mass emissions of halogen atoms for all batch process vents included in the aggregate batch vent stream.
              (i) Process changes affecting Group 2 batch process vents. Whenever process changes, as described in paragraph (i)(1) of this section, are made that affect one or more Group 2 batch process vents and that could reasonably be expected to change one or more Group 2 batch process vents to Group 1 batch process vents or that could reasonably be expected to reduce the batch mass input limitation for one or more Group 2 batch process vents, the owner or operator shall comply with paragraphs (i)(2) and (3) of this section.
              (1) Examples of process changes include the changes listed in paragraphs (i)(1)(i), (i)(1)(ii), and (i)(1)(iii) of this section.
              (i) For all batch process vents, examples of process changes include, but are not limited to, changes in feedstock type or catalyst type; or whenever there is replacement, removal, or modification of recovery equipment considered part of the batch unit operation as specified in paragraph (a)(2) of this section; or increases in production capacity or production rate. For purposes of this paragraph (i), process changes do not include: Process upsets; unintentional, temporary process changes; and changes that are within the margin of variation on which the original group determination was based.
              (ii) For Group 2 batch process vents where the group determination and batch mass input limitation are based on the expected mix of products, the situations described in paragraphs (i)(1)(ii)(A) and (B) of this section shall be considered to be process changes.
              (A) The production of combinations of products not considered in establishing the batch mass input limitation.
              (B) The production of a recipe of a product with a total mass of HAP charged to the reactor during the production of a single batch of product that is higher than the total mass of HAP for the recipe used as the single highest-HAP recipe for that product in the batch mass input limitation determination.
              (iii) For Group 2 batch process vents where the group determination and batch mass input limitation are based on the single highest-HAP recipe (considering all products produced or processed in the batch unit operation), the production of a recipe having a total mass of HAP charged to the reactor (during the production of a single batch of product) that is higher than the total mass of HAP for the highest-HAP recipe used in the batch mass input limitation determination shall be considered to be a process change.

              (2) For each batch process vent affected by a process change, the owner or operator shall redetermine the group status by repeating the procedures specified in paragraphs (b) through (g) of this section, as applicable; alternatively, engineering assessment, as described in paragraph (b)(6)(i) of this section, may be used to determine the effects of the process change.
              (3) Based on the results from paragraph (i)(2) of this section, owners or operators of affected sources shall comply with either paragraph (i)(3)(i), (ii), or (iii) of this section.
              (i) If the group redetermination described in paragraph (i)(2) of this section indicates that a Group 2 batch process vent has become a Group 1 batch process vent as a result of the process change, the owner or operator shall submit a report as specified in § 63.1327(b) and shall comply with the Group 1 provisions in §§ 63.1322 through 63.1327 in accordance with § 63.1310(i)(2)(ii) or (i)(2)(iii), as applicable.
              (ii) If the redetermination described in paragraph (i)(2) of this section indicates that a Group 2 batch process vent with annual emissions less than the level specified in paragraph (d) of this section, that is in compliance with § 63.1322(g), now has annual emissions greater than or equal to the level specified in paragraph (d) of this section but remains a Group 2 batch process vent, the owner or operator shall comply with the provisions in paragraphs (i)(3)(ii)(A) through (C) of this section.
              (A) Redetermine the batch mass input limitation;
              (B) Submit a report as specified in § 63.1327(c); and
              (C) Comply with § 63.1322(f), beginning with the year following the submittal of the report submitted according to paragraph (i)(3)(ii)(B) of this section.
              (iii) If the group redetermination described in paragraph (i)(2) of this section indicates no change in group status or no change in the relation of annual emissions to the levels specified in paragraph (d) of this section, the owner or operator shall comply with paragraphs (i)(3)(iii)(A) and (i)(3)(iii)(B) of this section.
              (A) The owner or operator shall redetermine the batch mass input limitation; and
              (B) The owner or operator shall submit the new batch mass input limitation in accordance with § 63.1327(c).
              (j) Process changes to new SAN affected sources using a batch process. Whenever process changes, as described in paragraph (j)(1) of this section, are made to a new affected source producing SAN using a batch process that could reasonably be expected to adversely impact the compliance status (i.e., achievement of 84 percent emission reduction) of the affected source, the owner or operator shall comply with paragraphs (j)(2) and (3) of this section.
              (1) Examples of process changes include, but are not limited to, changes in production capacity, production rate, feedstock type, or catalyst type; replacement, removal, or addition of recovery equipment considered part of a batch unit operation, as specified in paragraph (a)(1) of this section; replacement, removal, or addition of control equipment associated with a continuous or batch process vent or an aggregate batch vent stream. For purposes of this paragraph (j)(1), process changes do not include process upsets or unintentional, temporary process changes.
              (2) The owner or operator shall redetermine the percent emission reduction achieved using the procedures specified in § 63.1333(c). If engineering assessment, as described in paragraph (b)(6)(i) of this section, can demonstrate that the process change did not cause the percent emission reduction to decrease, it may be used in lieu of redetermining the percent reduction using the procedures specified in § 63.1333(c).
              (3) Where the redetermined percent reduction is less than 84 percent, the owner or operator of the affected source shall submit a report as specified in § 63.1327(d) and shall comply with § 63.1322(a)(3) and all associated provisions in accordance with § 63.1310(i).
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 65 FR 38113, June 19, 2000; 66 FR 36938, July 16, 2001]
            
            
              § 63.1324
              Batch process vents—monitoring equipment.
              (a) General requirements. Each owner or operator of a batch process vent or aggregate batch vent stream that uses a control device to comply with the requirements in § 63.1322(a) or § 63.1322(b), shall install the monitoring equipment specified in paragraph (c) of this section. All monitoring equipment shall be installed, calibrated, maintained, and operated according to manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) This monitoring equipment shall be in operation at all times when batch emission episodes, or portions thereof, that the owner or operator has selected to control are vented to the control device, or at all times when an aggregate batch vent stream is vented to the control device.
              (2) Except as otherwise provided in this subpart, the owner or operator shall operate control devices such that the daily average of monitored parameters, established as specified in paragraph (f) of this section, remains above the minimum level or below the maximum level, as appropriate.
              (b) Continuous process vents. Each owner or operator of a continuous process vent that uses a control device or recovery device to comply with the requirements in § 63.1322(a)(3) shall comply with the applicable requirements of § 63.1315(a) as specified in § 63.1321(b).
              (c) Batch process vent and aggregate batch vent stream monitoring equipment. The monitoring equipment specified in paragraphs (c)(1) through (c)(8) of this section shall be installed as specified in paragraph (a) of this section. The parameters to be monitored are specified in Table 7 of this subpart.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, the temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, a device (including but not limited to a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame is required.
              (3) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, a temperature monitoring device in the firebox equipped with a continuous recorder is required. Any boiler or process heater in which all batch process vents or aggregate batch vent streams are introduced with the primary fuel or are used as the primary fuel is exempt from this requirement.
              (4) Where a scrubber is used with an incinerator, boiler, or process heater in concert with the combustion of halogenated batch process vents or halogenated aggregate batch vent streams, the following monitoring equipment is required for the scrubber.
              (i) A pH monitoring device equipped with a continuous recorder to monitor the pH of the scrubber effluent.
              (ii) A flow measurement device equipped with a continuous recorder shall be located at the scrubber influent for liquid flow. Gas stream flow shall be determined using one of the procedures specified in paragraphs (c)(4)(ii)(A) through (c)(4)(ii)(C) of this section.
              (A) The owner or operator may determine gas stream flow using the design blower capacity, with appropriate adjustments for pressure drop.
              (B) If the scrubber is subject to regulations in 40 CFR parts 264 through 266 that have required a determination of the liquid to gas (L/G) ratio prior to the applicable compliance date for this subpart, the owner or operator may determine gas stream flow by the method that had been utilized to comply with those regulations. A determination that was conducted prior to the compliance date for this subpart may be utilized to comply with this subpart if it is still representative.

              (C) The owner or operator may prepare and implement a gas stream flow determination plan that documents an appropriate method which will be used to determine the gas stream flow. The plan shall require determination of gas stream flow by a method which will at least provide a value for either a representative or the highest gas stream flow anticipated in the scrubber during representative operating conditions other than malfunctions. The plan shall include a description of the methodology to be followed and an explanation of how the selected methodology will reliably determine the gas stream flow, and a description of the records that will be maintained to document the determination of gas stream flow. The owner or operator shall maintain the plan as specified in § 63.1335(a).
              (5) Where an absorber is used, a scrubbing liquid temperature monitoring device and a specific gravity monitoring device are required, each equipped with a continuous recorder.
              (6) Where a condenser is used, a condenser exit temperature (product side) monitoring device equipped with a continuous recorder is required.
              (7) Where a carbon adsorber is used, an integrating regeneration steam flow or nitrogen flow, or pressure monitoring device having an accuracy of ±10 percent of the flow rate, level, or pressure, or better, capable of recording the total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle are required.
              (8) As an alternate to paragraphs (c)(5) through (c)(7) of this section, the owner or operator may install an organic monitoring device equipped with a continuous recorder.
              (d) Alternative monitoring parameters. An owner or operator of a batch process vent or aggregate batch vent stream may request approval to monitor parameters other than those required by paragraph (c) of this section. The request shall be submitted according to the procedures specified in § 63.1327(f) and § 63.1335(f). Approval shall be requested if the owner or operator:
              (1) Uses a control device other than those included in paragraph (c) of this section; or
              (2) Uses one of the control devices included in paragraph (c) of this section, but seeks to monitor a parameter other than those specified in Table 7 of this subpart and paragraph (c) of this section.
              (e) Monitoring of bypass lines. Owners or operators of a batch process vent or aggregate batch vent stream using a vent system that contains bypass lines that could divert emissions away from a control device used to comply with § 63.1322(a) or § 63.1322(b) shall comply with either paragraph (e)(1) or (e)(2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph (e).
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.1326(e)(3). The flow indicator shall be installed at the entrance to any bypass line that could divert emissions away from the control device and to the atmosphere; or
              (2) Secure the bypass line damper or valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the damper or valve is maintained in the non-diverting position and emissions are not diverted through the bypass line. Records shall be generated as specified in § 63.1326(e)(4).
              (f) Establishment of parameter monitoring levels. Parameter monitoring levels for batch process vents and aggregate batch vent streams shall be established as specified in paragraphs (f)(1) through (f)(3) of this section. For continuous process vents complying with § 63.1322(a)(3), parameter monitoring levels shall be established as specified in § 63.1315(a), except as specified in paragraph (f)(4) of this section.

              (1) For each parameter monitored under paragraph (c) or (d) of this section, the owner or operator shall establish a level, defined as either a maximum or minimum operating parameter as denoted in Table 8 of this subpart, that indicates proper operation of the control device. The level shall be established in accordance with the procedures specified in § 63.1334. The level may be based upon a prior performance test conducted for determining compliance with a regulation promulgated by EPA, and the owner or operator is not required to conduct a performance test under § 63.1325, provided that the prior performance test meets the conditions of § 63.1325(b)(3).
              (i) For batch process vents using a control device to comply with § 63.1322(a)(2), the established level shall reflect the control efficiency established as part of the initial compliance demonstration specified in § 63.1325(c)(2).
              (ii) For aggregate batch vent streams using a control device to comply with § 63.1322(b)(2), the established level shall reflect the emission reduction requirement of either 90 percent or 20 ppmv specified in § 63.1322(b)(2).
              (iii) For batch process vents and aggregate batch vent streams using a control device to comply with § 63.1322(a)(3), the established level shall reflect the control efficiency established as part of the initial compliance demonstration specified in § 63.1325(f)(4).
              (2) The established level, along with supporting documentation, shall be submitted in the Notification of Compliance Status or the operating permit application as required in § 63.1335(e)(5) or § 63.1335(e)(8), respectively.
              (3) The operating day shall be defined as part of establishing the parameter monitoring level and shall be submitted with the information in paragraph (f)(2) of this section. The definition of operating day shall specify the time(s) at which an operating day begins and ends. The operating day shall not exceed 24 hours.
              (4) For continuous process vents using a control or recovery device to comply with § 63.1322(a)(3), the established level shall reflect the control efficiency established as part of the initial compliance demonstration specified in § 63.1325(f)(4).
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38118, June 19, 2000; 66 FR 36938, July 16, 2001; 79 FR 17366, Mar. 27, 2014]
            
            
              § 63.1325
              Batch process vents—performance test methods and procedures to determine compliance.
              (a) Use of a flare. When a flare is used to comply with § 63.1322(a)(1), § 63.1322(a)(3), § 63.1322(b)(1), or § 63.1322(b)(3), the owner or operator of an affected source shall comply with § 63.1333(e).
              (b) Exceptions to performance tests. An owner or operator is not required to conduct a performance test when a control device specified in paragraphs (b)(1) through (b)(5) of this section is used to comply with § 63.1322(a)(2) or (a)(3).
              (1) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (2) A boiler or process heater where the vent stream is introduced with the primary fuel or is used as the primary fuel.
              (3) A control device for which a performance test was conducted for determining compliance with a regulation promulgated by the EPA and the test was conducted using the same Methods specified in this section and either no deliberate process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes. Recovery devices used for controlling emissions from continuous process vents complying with § 63.1322(a)(3) are also eligible for the exemption described in this paragraph (b)(3).
              (4) A boiler or process heater burning hazardous waste for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (5) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (c) Batch process vent testing and procedures for compliance with § 63.1322(a)(2). Except as provided in paragraph (a) or (b) of this section, an owner or operator using a control device to comply with § 63.1322(a)(2) shall conduct a performance test using the procedures specified in paragraph (c)(1) of this section in order to determine the control efficiency of the control device. An owner or operator shall determine the percent reduction for the batch cycle using the control efficiency of the control device as specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section and the procedures specified in paragraph (c)(2) of this section. Compliance may be based on either total organic HAP or TOC. For purposes of this paragraph (c), the term “batch emission episode” shall have the meaning “period of the batch emission episode selected for control,” which may be the entire batch emission episode or may only be a portion of the batch emission episode.
              (1) Performance tests shall be conducted as specified in paragraphs (c)(1)(i) through (c)(1)(v) of this section.
              (i) Except as specified in paragraph (c)(1)(i)(A) of this section, a test shall be performed for the entire period of each batch emission episode in the batch cycle that the owner or operator selects to control as part of achieving the required 90 percent emission reduction for the batch cycle specified in § 63.1322(a)(2). Only one test is required for each batch emission episode selected by the owner or operator for control. The owner or operator shall follow the procedures listed in paragraphs (c)(1)(i)(B) through (c)(1)(i)(D) of this section.
              (A) Alternatively, an owner or operator may choose to test only those periods of the batch emission episode during which the emission rate for the entire episode can be determined or during which the emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile for the entire batch emission episode, based on either process knowledge or test data collected, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used provided the results are still relevant to the current batch process vent conditions.

              (B) Method 1 or 1A, 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube, except that references to particulate matter in Method 1A do not apply for the purposes of this subpart. No traverse is necessary when Method 2A or 2D, 40 CFR part 60, appendix A is used to determine gas stream volumetric flow rate. Inlet sampling sites shall be located as specified in paragraphs (c)(1)(i)(B)(1) and (c)(1)(i)(B)(2) of this section. Outlet sampling sites shall be located at the outlet of the control device prior to release to the atmosphere.
              (1) The control device inlet sampling site shall be located at the exit from the batch unit operation before any control device. § 63.1323(a)(2) describes those recovery devices considered part of the unit operation. Inlet sampling sites would be after these specified recovery devices.
              (2) If a batch process vent is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP or TOC (minus methane and ethane) concentrations in all batch process vents and primary and secondary fuels introduced into the boiler or process heater.
              (C) Gas stream volumetric flow rate and/or average batch vent flow rate shall be determined as specified in § 63.1323(e).

              (D) Method 18 or Method 25A, 40 CFR part 60, appendix A shall be used to determine the concentration of organic HAP or TOC, as appropriate. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part may be used. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (c)(1)(i)(D)(1) and (c)(1)(i)(D)(2) of this section.
              (1) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              
              (2) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (ii) If an integrated sample is taken over the entire test period to determine average batch vent concentration of TOC or total organic HAP, emissions per batch emission episode shall be calculated using Equations 19 and 20 of this subpart.
              
                ER19JN00.035
              
              
                ER19JN00.036
              
              
                Where:
                
                Eepisode = Inlet or outlet emissions, kg/episode.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Average inlet or outlet concentration of TOC or sample organic HAP component j of the gas stream for the batch emission episode, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                AFR = Average inlet or outlet flow rate of gas stream for the batch emission episode, dry basis, scmm.
                Th = Hours/episode.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (iii) If grab samples are taken to determine average batch vent concentration of TOC or total organic HAP, emissions shall be calculated according to paragraphs (c)(1)(iii)(A) and (B) of this section.
              (A) For each measurement point, the emission rates shall be calculated using Equations 21 and 22 of this subpart.
              
                ER19JN00.037
              
              
                ER19JN00.038
              
              
                Where:
                
                Epoint = Inlet or outlet emission rate for the measurement point, kg/hr.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Inlet or outlet concentration of TOC or sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                FR = Inlet or outlet flow rate of gas stream for the measurement point, dry basis, scmm.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              
              (B) The emissions per batch emission episode shall be calculated using Equations 23 and 24 of this subpart.
              
                ER12SE96.022
              
              
                ER12SE96.023
              
              
                where:
                
                Eepisode = Inlet or outlet emissions, kg/episode.
                DUR = Duration of the batch emission episode, hr/episode.
                Epoint, i = Inlet or outlet emissions for measurement point i, kg/hr.
                n = Number of measurements.
              
              
              (iv) The control efficiency for the control device shall be calculated using Equation 25 of this subpart.
              
                ER12SE96.024
              
              
                where:
                
                R = Control efficiency of control device, percent.
                Einlet = Mass rate of TOC or total organic HAP for batch emission episode i at the inlet to the control device as calculated under paragraph (c)(1)(ii) or (c)(1)(iii) of this section, kg/hr.
                Eoutlet = Mass rate of TOC or total organic HAP for batch emission episode i at the outlet of the control device, as calculated under paragraph (c)(1)(ii) or (c)(1)(iii) of this section, kg/hr.
                n = Number of batch emission episodes in the batch cycle selected to be controlled.
              
              
              (v) If the batch process vent entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, the weight-percent reduction of total organic HAP or TOC across the device shall be determined by comparing the TOC or total organic HAP in all combusted batch process vents and primary and secondary fuels with the TOC or total organic HAP, respectively, exiting the combustion device.
              (2) The percent reduction for the batch cycle shall be determined using Equation 26 of this subpart and the control device efficiencies specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section. All information used to calculate the batch cycle percent reduction, including a definition of the batch cycle identifying all batch emission episodes, shall be recorded as specified in § 63.1326(b)(2). This information shall include identification of those batch emission episodes, or portions thereof, selected for control.
              
                
                ER19JN00.039
              
              
                Where:
                
                PR = Percent reduction
                Eunc = Mass rate of TOC or total organic HAP for uncontrolled batch emission episode i, kg/hr.
                Einlet, con = Mass rate of TOC or total organic HAP for controlled batch emission episode i at the inlet to the control device, kg/hr.
                R = Control efficiency of control device as specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section.
                n = Number of uncontrolled batch emission episodes, controlled batch emission episodes, and control devices. The value of n is not necessarily the same for these three items.
              
              
              (i) If a performance test is required by paragraph (c) of this section, the control efficiency of the control device shall be as determined in paragraph (c)(1)(iv) of this section.
              (ii) If a performance test is not required by paragraph (c) of this section for a combustion control device, as specified in paragraph (b) of this section, the control efficiency shall be 98 percent. The control efficiency for a flare shall be 98 percent.
              (iii) If a performance test is not required by paragraph (c) of this section for a noncombustion control device, the control efficiency shall be determined by the owner or operator based on engineering assessment.
              (d) Batch process vent and aggregate batch vent stream testing for compliance with § 63.1322(c) [halogenated emission streams]. An owner or operator controlling halogenated emissions in compliance with § 63.1322(c) shall conduct a performance test to determine compliance with the control efficiency specified in § 63.1322(c)(1) or the emission limit specified in § 63.1322(c)(2) for hydrogen halides and halogens.
              (1) Sampling sites shall be located at the inlet and outlet of the scrubber or other halogen reduction device used to reduce halogen emissions in complying with § 63.1322(c)(1) or at the outlet of the halogen reduction device used to reduce halogen emissions in complying with § 63.1322(c)(2).
              (2) The mass emissions of each hydrogen halide and halogen compound for the batch cycle or aggregate batch vent stream shall be calculated from the measured concentrations and the gas stream flow rate(s) determined by the procedures specified in paragraphs (d)(2)(i) and (d)(2)(ii) of this section except as specified in paragraph (d)(5) of this section.
              (i) Method 26 or Method 26A, 40 CFR part 60, appendix A, shall be used to determine the concentration, in Mg per dry scm, of total hydrogen halides and halogens present in the emissions stream.
              (ii) Gas stream volumetric flow rate and/or average batch vent flow rate shall be determined as specified in § 63.1323(e).
              (3) To determine compliance with the percent reduction specified in § 63.1322(c)(1), the mass emissions for any hydrogen halides and halogens present at the inlet of the scrubber or other halogen reduction device shall be summed together. The mass emissions of any hydrogen halides or halogens present at the outlet of the scrubber or other halogen reduction device shall be summed together. Percent reduction shall be determined by subtracting the outlet mass emissions from the inlet mass emissions and then dividing the result by the inlet mass emissions and multiplying by 100.

              (4) To determine compliance with the emission limit specified in § 63.1322(c)(2), the annual mass emissions for any hydrogen halides and halogens present at the outlet of the halogen reduction device and prior to any combustion device shall be summed together and compared to the emission limit specified in § 63.1322(c)(2).
              
              (5) The owner or operator may use any other method to demonstrate compliance if the method or data has been validated according to the applicable procedures of Method 301 of appendix A of this part.
              (e) Aggregate batch vent stream testing for compliance with § 63.1322(b)(2) or (b)(3). Except as specified in paragraphs (e)(1) through (e)(3) of this section, owners or operators of aggregate batch vent streams complying with § 63.1322(b)(2) or (b)(3) shall conduct a performance test using the performance testing procedures for continuous process vents in § 63.116(c).
              (1) For purposes of this subpart, when the provisions of § 63.116(c) specify that Method 18, 40 CFR part 60, appendix A, shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (2) When § 63.116(c)(4) refers to complying with an emission reduction of 98 percent, for purposes of this subpart, the 90 percent reduction requirement specified in § 63.1322(b)(2) shall apply.
              (3) When a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.1322(b)(2), the correction to 3 percent oxygen specified in the performance testing procedures of § 63.116(c)(3) and § 63.116(c)(3)(iii) is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart.
              (f) Compliance with § 63.1322(a)(3) [new SAN batch affected sources]. Except as provided in paragraph (b) of this section, an owner or operator using a control or recovery device to comply with the percent reduction requirement in § 63.1322(a)(3) shall conduct performance tests as specified in either paragraph (f)(1), (f)(2), or (f)(3) of this section, as applicable. Compliance with § 63.1322(a)(3) shall be determined as specified in paragraph (f)(4) of this section.
              (1) For batch process vents, performance tests shall be conducted using the procedures specified in paragraph (c) of this section, except that the owner or operator is not required to determine the percent reduction for the batch cycle as specified in paragraph (c)(2) of this section.
              (2) For continuous process vents, performance tests shall be conducted as required by the applicable requirements of § 63.1315(a) as specified in § 63.1321(b).
              (3) For aggregate batch vent streams, performance tests shall be conducted as specified in paragraph (e) of this section.
              (4) Compliance with the percent reduction requirement of § 63.1322(a)(3) shall be demonstrated using the procedures specified in § 63.1333(c) and the control device efficiencies specified in either paragraph (f)(4)(i) or (f)(4)(ii) of this section. Emissions for uncontrolled continuous process vents and aggregate batch vent streams shall be determined based on the direct measurement procedures specified in paragraph (f)(2) and (f)(3) of this section, respectively, or based on engineering assessment, as specified in § 63.1323(b)(6)(i). At the discretion of the owner or operator, emissions for uncontrolled batch process vents shall be determined based on any of the procedures in § 63.1323(b).
              (i) For noncombustion devices, the control efficiency shall be as determined by the performance test required by paragraph (f)(1), (f)(2), or (f)(3) of this section. Alternatively, if a performance test is not required by paragraph (c) of this section, the control efficiency shall be determined by the owner or operator based on engineering assessment.

              (ii) For combustion devices, the control efficiency shall be as determined by the performance test required by paragraph (f)(1), (f)(2), or (f)(3) of this section. Alternatively, if a performance test is not required, the control efficiency shall be 98 percent. The control efficiency for a flare shall be 98 percent.
              (g) Batch mass input limitation. The batch mass input limitation required by § 63.1322(g)(1) shall be determined by the owner or operator such that annual emissions for the batch process vent remain less than the level specified in § 63.1323(d). The batch mass input limitation required by § 63.1322(f)(1) shall be determined by the owner or operator such that annual emissions remain at a level that ensures that said batch process vent remains a Group 2 batch process vent, given the actual annual flow rate for said batch process vent determined according to the procedures specified in § 63.1323(e)(3). The batch mass input limitation shall be determined using the same basis, as described in § 63.1323(a)(1), used to make the group determination (i.e., expected mix of products or highest-HAP recipe.) The establishment of the batch mass input limitation is not dependent upon any past production or activity level.
              (1) If the expected mix of products serves as the basis for the batch mass input limitation, the batch mass input limitation shall be determined based on any foreseeable combination of products that the owner or operator expects to manufacture.
              (2) If the single highest-HAP recipe serves as the basis for the batch mass input limitation, the batch mass input limitation shall be determined based solely on the production of the single highest-HAP recipe, considering all products produced or processed in the batch unit operation.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 65 FR 38119, June 19, 2000]
            
            
              § 63.1326
              Batch process vents—recordkeeping provisions.
              (a) Group determination records for batch process vents. Except as provided in paragraphs (a)(7) and (a)(8) of this section, each owner or operator of an affected source shall maintain the records specified in paragraphs (a)(1) through (a)(6) of this section for each batch process vent subject to the group determination procedures of § 63.1323. Except for paragraph (a)(1) of this section, the records required by this paragraph (a) are restricted to the information developed and used to make the group determination under §§ 63.1323(b) through 63.1323(g), as appropriate. If an owner or operator did not need to develop certain information (e.g., annual average batch vent flow rate) to determine the group status, this paragraph (a) does not require that additional information be developed. Paragraph (a)(9) of this section specifies the recordkeeping requirements for Group 2 batch process vents that are exempt from the batch mass input limitation provisions, as allowed under § 63.1322(h).
              (1) An identification of each unique product that has emissions from one or more batch emission episodes venting from the batch process vent, along with an identification of the single highest-HAP recipe for each product and the mass of HAP fed to the reactor for that recipe.
              (2) A description of, and an emission estimate for, each batch emission episode, and the total emissions associated with one batch cycle, as described in either paragraph (a)(2)(i) or (a)(2)(ii) of this section, as appropriate.
              (i) If the group determination is based on the expected mix of products, records shall include the emission estimates for the single highest-HAP recipe of each unique product identified in paragraph (a)(1) of this section that was considered in making the group determination under § 63.1323.
              (ii) If the group determination is based on the single highest-HAP recipe (considering all products produced or processed in the batch unit operation), records shall include the emission estimates for the single highest-HAP recipe.
              (3) Total annual uncontrolled TOC or organic HAP emissions, determined at the exit from the batch unit operation before any control device, determined in accordance with § 63.1323(b).
              (i) For Group 2 batch process vents, said emissions shall be determined at the batch mass input limitation.
              (ii) For Group 1 batch process vents, said emissions shall be those used to determine the group status of the batch process vent.

              (4) The annual average batch vent flow rate for the batch process vent, determined in accordance with § 63.1323(e).
              (5) The cutoff flow rate, determined in accordance with § 63.1323(f).
              (6) The results of the batch process vent group determination, conducted in accordance with § 63.1323(g).
              (7) If a batch process vent is subject to § 63.1322(a) or (b), none of the records in paragraphs (a)(1) through (a)(6) of this section are required.
              (8) If the total annual emissions from the batch process vent during the group determination are less than the appropriate level specified in § 63.1323(d), only the records in paragraphs (a)(1) through (a)(3) of this section are required.
              (9) For each Group 2 batch process vent that is exempt from the batch mass input limitation provisions because it meets the criteria of § 63.1322(h), the records specified in paragraphs (a)(9)(i) and (ii) shall be maintained.
              (i) Documentation of the maximum design capacity of the TPPU; and
              (ii) The mass of HAP or material that can be charged annually to the batch unit operation at the maximum design capacity.
              (b) Compliance demonstration records. Each owner or operator of a batch process vent or aggregate batch vent stream complying with § 63.1322(a) or (b), shall keep the following records, as applicable, readily accessible:
              (1) The annual mass emissions of halogen atoms in the batch process vent or aggregate batch vent stream determined according to the procedures specified in § 63.1323(h);
              (2) If the owner or operator of a batch process vent has chosen to comply with § 63.1322(a)(2), records documenting the batch cycle percent reduction as specified in § 63.1325(c)(2); and
              (3) When using a flare to comply with § 63.1322 (a)(1), (a)(3), (b)(1), or (b)(3):
              (i) The flare design (i.e., steam-assisted, air-assisted or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.1333(e); and
              (iii) Periods when all pilot flames were absent.
              (4) The following information when using a control device to meet the percent reduction requirement specified in § 63.1322(a)(2), (a)(3), (b)(2), or (b)(3):
              (i) For an incinerator or non-combustion control device, the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in § 63.1325(c) for batch process vents and § 63.1325(e) for aggregate batch vent streams;
              (ii) For a boiler or process heater, a description of the location at which the vent stream is introduced into the boiler or process heater;
              (iii) For a boiler or process heater with a design heat input capacity of less than 44 megawatts and where the vent stream is introduced with combustion air or used as a secondary fuel and is not mixed with the primary fuel, the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in § 63.1325(c) for batch process vents and § 63.1325(e) for aggregate batch vent streams; and
              (iv) For a scrubber or other halogen reduction device following a combustion device to control halogenated batch process vents or halogenated aggregate batch vent streams, the percent reduction of total hydrogen halides and halogens as determined under § 63.1325(d)(3) or the emission limit determined under § 63.1325(d)(4).
              (5) When complying with the 20 parts per million by volume outlet concentration standard specified in § 63.1322(b)(2), records of the outlet concentration of organic HAP or TOC on a dry basis. If supplemental combustion air is used to combust the emissions, the outlet concentration shall be corrected to 3 percent oxygen. If supplemental combustion air is not used, a correction to 3 percent oxygen is not required.
              (c) Establishment of parameter monitoring level records. For each parameter monitored according to § 63.1324(c) and Table 7 of this subpart, or for alternate parameters and/or parameters for alternate control devices monitored according to § 63.1327(f) as allowed under § 63.1324(d), maintain documentation showing the establishment of the level that indicates proper operation of the control device as required by § 63.1324(f) for parameters specified in § 63.1324(c) and as required by § 63.1335(e) for alternate parameters. Said documentation shall include the parameter monitoring data used to establish the level.
              (d) Group 2 batch process vent continuous compliance records. The owner or operator of a Group 2 batch process vent shall comply with either paragraph (d)(1) or (d)(2) of this section, as appropriate.
              (1) The owner or operator of a Group 2 batch process vent that has chosen to comply with § 63.1322(g) shall keep the following records readily accessible:
              (i) Records designating the established batch mass input limitation required by § 63.1322(g)(1) and specified in § 63.1325(g).
              (ii) Records specifying the mass of HAP or material charged to the batch unit operation.
              (2) The owner or operator of a Group 2 batch process vent that has chosen to comply with § 63.1322(f) shall keep the following records readily accessible:
              (i) Records designating the established batch mass input limitation required by § 63.1322(f)(1) and specified in § 63.1325(g).
              (ii) Records specifying the mass of HAP or material charged to the batch unit operation.
              (e) Controlled batch process vent continuous compliance records. Each owner or operator of a batch process vent that has chosen to use a control device to comply with § 63.1322(a) shall keep the following records, as applicable, readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.1324(c) as applicable, and listed in Table 7 of this subpart, or specified by the Administrator in accordance with § 63.1327(f) as allowed under § 63.1324(d). Said records shall be kept as specified under § 63.1335(d), except as specified in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) For flares, the records specified in Table 7 of this subpart shall be maintained in place of continuous records.
              (ii) For carbon adsorbers, the records specified in Table 7 of this subpart shall be maintained in place of batch cycle daily averages.
              (2) Records of the batch cycle daily average value of each continuously monitored parameter, except as provided in paragraph (e)(2)(iii) of this section, as calculated using the procedures specified in paragraphs (e)(2)(i) and (e)(2)(ii) of this section.
              (i) The batch cycle daily average shall be calculated as the average of all parameter values measured for an operating day during those batch emission episodes, or portions thereof, in the batch cycle that the owner or operator has selected to control.
              (ii) Monitoring data recorded during periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments shall not be included in computing the batch cycle daily averages. In addition, monitoring data recorded during periods of non-operation of the TPPU (or specific portion thereof) resulting in cessation of organic HAP emissions, or periods of start-up, shutdown, or malfunction shall not be included in computing the batch cycle daily averages.
              (iii) If all recorded values for a monitored parameter during an operating day are above the minimum or below the maximum level established in accordance with § 63.1324(f), the owner or operator may record that all values were above the minimum or below the maximum level established rather than calculating and recording a batch cycle daily average for that operating day.
              (3) Hourly records of whether the flow indicator for bypass lines specified in § 63.1324(e)(1) was operating and whether a diversion was detected at any time during the hour. Also, records of the times of all periods when the vent is diverted from the control device or the flow indicator specified in § 63.1324(e)(1) is not operating.

              (4) Where a seal or closure mechanism is used to comply with § 63.1324(e)(2), hourly records of whether a diversion was detected at any time are not required. The owner or operator shall record whether the monthly visual inspection of the seals or closure mechanisms has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line damper or valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has broken.
              (5) Records specifying the times and duration of periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments. In addition, records specifying any other periods of process or control device operation when monitors are not operating.
              (f) Aggregate batch vent stream continuous compliance records. In addition to the records specified in paragraphs (b) and (c) of this section, each owner or operator of an aggregate batch vent stream using a control device to comply with § 63.1322(b)(1) or (b)(2) shall keep the following records readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.1324(c) and listed in Table 7 of this subpart, as applicable, or specified by the Administrator in accordance with § 63.1327(f), as allowed under § 63.1324(d), with the exceptions listed in (f)(1)(i) and (f)(1)(ii) of this section.
              (i) For flares, the records specified in Table 7 of this subpart shall be maintained in place of continuous records.
              (ii) For carbon adsorbers, the records specified in Table 7 of this subpart shall be maintained in place of daily averages.
              (2) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.1335(d).
              (3) For demonstrating compliance with the monitoring of bypass lines as specified in § 63.1324(e), records as specified in paragraphs (e)(3) or (e)(4) of this section, as appropriate.
              (g) Documentation supporting the establishment of the batch mass input limitation shall include the information specified in paragraphs (g)(1) through (g)(5) of this section, as appropriate.
              (1) Identification of whether the purpose of the batch mass input limitation is to comply with § 63.1322(f)(1) or (g)(1).
              (2) Identification of whether the batch mass input limitation is based on the single highest-HAP recipe (considering all products) or on the expected mix of products for the batch process vent as allowed under § 63.1323(a)(1).
              (3) Definition of the operating year, for the purposes of determining compliance with the batch mass input limitation.
              (4) If the batch mass input limitation is based on the expected mix of products, the owner or operator shall provide documentation that describes as many scenarios for differing mixes of products (i.e., how many of each type of product) as the owner or operator desires the flexibility to accomplish. Alternatively, the owner or operator shall provide a description of the relationship among the mix of products that will allow a determination of compliance with the batch mass input limitation under any number of scenarios.
              (5) The mass of HAP or material allowed to be charged to the batch unit operation per year under the batch mass input limitation.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 65 FR 38122, June 19, 2000]
            
            
              § 63.1327
              Batch process vents—reporting requirements.
              (a) The owner or operator of a batch process vent or aggregate batch vent stream at an affected source shall submit the information specified in paragraphs (a)(1) through (a)(6) of this section, as appropriate, as part of the Notification of Compliance Status specified in § 63.1335(e)(5).
              (1) For each batch process vent complying § 63.1322(a) and each aggregate batch vent stream complying § 63.1322(b), the information specified in § 63.1326 (b) and (c), as applicable.
              (2) For each Group 2 batch process vent with annual emissions less than the level specified in § 63.1323(d), the information specified in § 63.1326(d)(1)(i).
              (3) For each Group 2 batch process vent with annual emissions greater than or equal to the level specified in § 63.1323(d), the information specified in § 63.1326(d)(2)(i).
              (4) For each batch process vent subject to the group determination procedures, the information specified in § 63.1326(a), as appropriate.

              (5) For each Group 2 batch process vent that is exempt from the batch mass input limitation provisions because it meets the criteria of § 63.1322(h), the information specified in § 63.1326(a)(1) through (3), and the information specified in § 63.1326(a)(4) through (6) as applicable, calculated at the conditions specified in § 63.1322(h).
              (6) When engineering assessment has been used to estimate emissions from a batch emissions episode and the criteria specified in § 63.1323(b)(6)(i)(A) or (B) have been met, the owner or operator shall submit the information demonstrating that the criteria specified in § 63.1323(b)(6)(i)(A) or (B) have been met as part of the Notification of Compliance Status required by § 63.1335(e)(5).
              (b) Whenever a process change, as defined in § 63.1323(i)(1), is made that causes a Group 2 batch process vent to become a Group 1 batch process vent, the owner or operator shall notify the Administrator and submit a description of the process change within 180 days after the process change is made or with the next Periodic Report, whichever is later. The owner or operator of an affected source shall comply with the Group 1 batch process vent provisions in §§ 63.1321 through 63.1327 in accordance with § 63.1310(i)(2)(ii).
              (c) Whenever a process change, as defined in § 63.1323(i)(1), is made that causes a Group 2 batch process vent with annual emissions less than the level specified in § 63.1323(d) for which the owner or operator has chosen to comply with § 63.1322(g) to have annual emissions greater than or equal to the level specified in § 63.1323(d) but remains a Group 2 batch process vent, or if a process change is made that requires the owner or operator to redetermine the batch mass input limitation as specified in § 63.1323(i)(3), the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. The following information shall be submitted:
              (1) A description of the process change;
              (2) The batch mass input limitation determined in accordance with § 63.1322(f)(1).
              (d) Whenever a process change, as defined in § 63.1323(j)(1), is made that could potentially cause the percent reduction for all process vents at a new SAN affected source using a batch process to be less than 84 percent, the owner or operator shall notify the Administrator and submit a description of the process change within 180 days after the process change is made or with the next Periodic Report, whichever is later. The owner or operator shall comply with § 63.1322(a)(3) and all associated provisions in accordance with § 63.1310(i).
              (e) The owner or operator is not required to submit a report of a process change if one of the conditions specified in paragraphs (e)(1) or (e)(2) of this section is met.
              (1) The change does not meet the description of a process change in § 63.1323(i) or (j).
              (2) The redetermined group status remains Group 2 for an individual batch process vent with annual emissions greater than or equal to the level specified in § 63.1323(d) and the batch mass input limitation does not decrease, a Group 2 batch process vent with annual emissions less than the level specified in § 63.1323(d) complying with § 63.1322(g) continues to have emissions less than the level specified in § 63.1323(d) and the batch mass input limitation does not decrease, or the achieved emission reduction remains at 84 percent or greater for new SAN affected sources using a batch process.
              (f) If an owner or operator uses a control device other than those specified in § 63.1324(c) and listed in Table 7 of this subpart or requests approval to monitor a parameter other than those specified § 63.1324(c) and listed in Table 7 of this subpart, the owner or operator shall submit a description of planned reporting and recordkeeping procedures, as specified in § 63.1335(f), as part of the Precompliance Report required under § 63.1335(e)(3). The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the Precompliance Report.
              (g) Owners or operators of affected sources complying with § 63.1324(e), shall comply with paragraph (g)(1) or (g)(2) of this section, as appropriate.

              (1) Submit reports of the times of all periods recorded under § 63.1326(e)(3) when the batch process vent is diverted from the control device through a bypass line, with the next Periodic Report.
              (2) Submit reports of all occurrences recorded under § 63.1326(e)(4) in which the seal mechanism is broken, the bypass line damper or valve position has changed, or the key to unlock the bypass line damper or valve was checked out, with the next Periodic Report.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38123, June 19, 2000; 66 FR 36938, July 16, 2001]
            
            
              § 63.1328
              Heat exchange systems provisions.
              (a) Except as specified in paragraph (b) of this section, each owner or operator of an affected source shall comply with § 63.104, with the differences noted in paragraphs (c) through (h) of this section, for the purposes of this subpart.
              (b) The provisions of paragraph (a) of this section do not apply to each process contact cooling tower that is associated with an existing affected source manufacturing PET.
              (c) When the term “chemical manufacturing process unit” is used in § 63.104, the term “thermoplastic product process unit” shall apply for purposes of this subpart, with the exception noted in paragraph (d) of this section.
              (d) When the phrase “a chemical manufacturing process unit meeting the conditions of § 63.100(b)(1) through (b)(3) of this subpart, except for chemical manufacturing process units meeting the condition specified in § 63.100(c) of this subpart” is used in § 63.104(a), the term “a TPPU, except for TPPUs meeting the condition specified in § 63.1310(b)” shall apply for purposes of this subpart.
              (e) When § 63.104 refers to Table 4 of subpart F of this part or Table 9 of subpart G of this part, the owner or operator is only required to consider organic HAP listed on Table 6 of this subpart, except for ethylene glycol which need not be considered under this section, for purposes of this subpart.
              (f) When § 63.104(c)(3) specifies the monitoring plan retention requirements, and when § 63.104(f)(1) refers to the record retention requirements in § 63.103(c)(1), the requirements in §§ 63.1335(a) and 63.1335(h) shall apply, for purposes of this subpart.
              (g) When § 63.104(f)(2) requires information to be reported in the Periodic Reports required by § 63.152(c), the owner or operator shall instead report the information specified in § 63.104(f)(2) in the Periodic Reports required by § 63.1335(e)(6), for the purposes of this subpart.
              (h) The compliance date for heat exchange systems subject to the provisions of this section is specified in § 63.1311.
              [65 FR 38124, June 19, 2000]
            
            
              § 63.1329
              Process contact cooling towers provisions.
              (a) The owner or operator of each new affected source that manufactures PET is required to comply with paragraph (b) of this section. The owner or operator of each existing affected source that manufactures PET using a continuous terephthalic acid high viscosity multiple end finisher process that utilizes a process contact cooling tower shall comply with paragraph (c) of this section, and is not required to comply with paragraph (b) of this section. The compliance date for process contact cooling towers subject to the provisions of this section is specified in § 63.1311.
              (b) New affected source requirements. The owner or operator of a new affected source subject to this section shall comply with paragraphs (b)(1) through (b)(2) of this section.
              (1) The owner or operator of a new affected source subject to this section shall not send contact condenser effluent associated with a vacuum system to a process contact cooling tower.
              (2) The owner or operator of a new affected source subject to this section shall indicate in the Notification of Compliance Status, as required in § 63.1335(e)(5), that contact condenser effluent associated with vacuum systems is not sent to process contact cooling towers.
              (c) Existing affected source requirements. The owner or operator of an existing affected source subject to this section who manufactures PET using a continuous terephthalic acid high viscosity multiple end finisher process and who is subject or becomes subject to 40 CFR part 60, subpart DDD, shall maintain an ethylene glycol concentration in the process contact cooling tower at or below 6.0 percent by weight averaged on a daily basis over a rolling 14-day period of operating days. Compliance with this paragraph (c) shall be determined as specified in paragraphs (c)(1) through (c)(4) of this section. It should be noted that compliance with this paragraph (c) does not exempt owners or operators from complying with the provisions of § 63.1330 for those process wastewater streams that are sent to the process contact cooling tower.
              (1) To determine the ethylene glycol concentration, owners or operators shall follow the procedures specified in 40 CFR 60.564(j)(1), except as provided in paragraph (c)(2) of this section.
              (i) At least one sample per operating day shall be collected using the procedures specified in 40 CFR 60.564(j)(1)(i). An average ethylene glycol concentration by weight shall be calculated on a daily basis over a rolling 14-day period of operating days. Each daily average ethylene glycol concentration so calculated constitutes a performance test.
              (ii) The owner or operator may elect to reduce the sampling program to any 14 consecutive operating day period once every two calendar months, if at least seventeen consecutive 14-day rolling average concentrations immediately preceding the reduced sampling program are each less than 1.2 weight percent ethylene glycol. If the average concentration obtained over the 14 operating day sampling during the reduced test period exceeds the upper 95 percent confidence interval calculated from the most recent test results in which no one 14-day average exceeded 1.2 weight percent ethylene glycol, then the owner or operator shall reinstitute a daily sampling program. The 95 percent confidence interval shall be calculated as specified in paragraph (c)(1)(iii) of this section. A reduced program may be reinstituted if the requirements specified in this paragraph (c)(1)(ii) are met.
              (iii) The upper 95 percent confidence interval shall be calculated using the Equation 27 of this subpart:
              
                ER19JN00.040
              
              
                Where:
                
                CI95 = 95 percent confidence interval
                Xi = daily ethylene glycol concentration for each operating day used to calculate each 14-day rolling average used in test results to justify implementing the reduced testing program.
                n = number of ethylene glycol concentrations.
              
              
              (2) Measuring an alternative parameter, such as carbon oxygen demand or biological oxygen demand, that is demonstrated to be directly proportional to the ethylene glycol concentration shall be allowed. Such parameter shall be measured during the initial 14-day performance test during which the facility is shown to be in compliance with the ethylene glycol concentration standard whereby the ethylene glycol concentration is determined using the procedures described in paragraph (c)(1) of this section. The alternative parameter shall be measured on a daily basis and the average value of the alternative parameter shall be calculated on a daily basis over a rolling 14-day period of operating days. Each daily average value of the alternative parameter constitutes a performance test.

              (i) Where 40 CFR 60.564(j)(1) requires the use of ASTM D2908-74 or 91, “Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography,” ASTM D2908-91 (2011), D2908-91 (2005), D2908-91 (2001), D2908-91, or D2908-74 (all standards incorporated by reference, see § 63.14) may be used.
              
              (ii) Where 40 CFR 60.564(j)(1)(i) requires the use of ASTM D3370-76 or 95a, “Standard Practices for Sampling Water from Closed Conduits,” ASTM D3370-10, D3370-08, D3370-07, D3370-95a, or D3370-76 (all standards incorporated by reference, see § 63.14) may be used.
              (3) During each performance test, daily measurement and daily average 14-day rolling averages of the ethylene glycol concentration in the cooling tower water shall be recorded. For the initial performance test, these records shall be submitted in the Notification of Compliance Status report.
              (4) All periods when the 14-day rolling average exceeds the standard shall be reported in the Periodic Report.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38124, June 19, 2000; 79 FR 17366, Mar. 27, 2014]
            
            
              § 63.1330
              Wastewater provisions.
              (a) Except as specified in paragraphs (d) and (e) of this section, the owner or operator of each affected source shall comply with paragraphs (b) and (c) of this section.
              (b) The owner or operator of each affected source shall comply with the requirements of §§ 63.132 through 63.149, with the differences noted in paragraphs (b)(1) through (b)(22) of this section for the purposes of this subpart.
              (1) When the determination of equivalence criteria in § 63.102(b) is referred to in §§ 63.132, 63.133, and 63.137, the provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (2) When the storage vessel requirements contained in §§ 63.119 through 63.123 are referred to in §§ 63.132 through 63.149, §§ 63.119 through 63.123 are applicable, with the exception of the differences referred to in § 63.1314, for the purposes of this subpart.
              (3) When § 63.146(a) requires the submission of a request for approval to monitor alternative parameters according to the procedures specified in § 63.151(f) or (g), owners or operators requesting to monitor alternative parameters shall follow the procedures specified in § 63.1335(f) for the purposes of this subpart.
              (4) When § 63.147(d) requires owners or operators to keep records of the daily average value of each continuously monitored parameter for each operating day as specified in § 63.152(f), owners and operators shall instead keep records of the daily average value of each continuously monitored parameter as specified in § 63.1335(d) for the purposes of this subpart.
              (5) When §§ 63.132 through 63.149 refer to an “existing source,” the term “existing affected source,” as defined in § 63.1310(a), shall apply for the purposes of this subpart.
              (6) When §§ 63.132 through 63.149 refer to a “new source,” the term “new affected source,” as defined in § 63.1310(a), shall apply for the purposes of this subpart.
              (7) When § 63.132(a) and (b) refer to the “applicable dates specified in § 63.100 of subpart F of this part,” the compliance dates specified in § 63.1311 shall apply for the purposes of this subpart.
              (8) The provisions of paragraphs (b)(8)(i), (b)(8)(ii), and (b)(8)(iii) of this section clarify the organic HAP that an owner or operator shall consider when complying with the requirements in §§ 63.132 through 63.149.
              (i) When §§ 63.132 through 63.149 refer to table 8 compounds, the owner or operator is only required to consider 1,3-butadiene for purposes of this subpart.
              (ii) When §§ 63.132 through 63.149 refer to table 9 compounds, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1312 and that are listed on table 9 of 40 CFR part 63, subpart G, for the purposes of this subpart, except for ethylene glycol which need not be considered.
              (iii) When §§ 63.132 through 63.149 refer to compounds in table 36 of 40 CFR part 63, subpart G, or compounds on List 1 and/or List 2, as listed on table 36 of 40 CFR part 63, subpart G, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1312 and that are listed in table 36 of 40 CFR part 63, subpart G, for the purposes of this subpart.

              (9) Whenever §§ 63.132 through 63.149 refer to a “chemical manufacturing process unit,” the term “thermoplastic product process unit,” (or TPPU) as defined in § 63.1312, shall apply for the purposes of this subpart. In addition, when § 63.149 refers to “a chemical manufacturing process unit that meets the criteria of § 63.100(b) of subpart F of this part,” the term “a TPPU as defined in § 63.1312(b)” shall apply for the purposes of this subpart.
              (10) Whenever §§ 63.132 through 63.149 refer to a Group 1 wastewater stream or a Group 2 wastewater stream, the definitions of these terms contained in § 63.1312 shall apply for the purposes of this subpart.
              (11) When § 63.149(d) refers to “§ 63.100(f) of subpart F”, the phrase “§ 63.1310(c)” shall apply for the purposes of this subpart. In addition, where § 63.149(d) states “and the item of equipment is not otherwise exempt from controls by the provisions of subpart A, F, G, or H of this part”, the phrase “and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, H, or JJJ of this part” shall apply for the purposes of this subpart.
              (12) When § 63.149(e)(1) and (e)(2) refer to “a chemical manufacturing process unit subject to the new source requirements of 40 CFR § 63.100(l)(1) or 40 CFR § 63.100(l)(2),” the phrase “a TPPU that is part of a new affected source or that is a new affected source,” shall apply for the purposes of this subpart.
              (13) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.138 and 63.146, the Notification of Compliance Status requirements contained in § 63.1335(e)(5) shall apply for the purposes of this subpart. In addition, when §§ 63.132 through 63.149 require that information be reported according to § 63.152(b) in the Notification of Compliance Status, the owner or operator of an affected source shall report the specified information in the Notification of Compliance Status required by § 63.1335(e)(5) for the purposes of this subpart.
              (14) When the Periodic Report requirements contained in § 63.152(c) are referred to in § 63.146, the Periodic Report requirements contained in § 63.1335(e)(6) shall apply for the purposes of this subpart. In addition, when §§ 63.132 through 63.149 require that information be reported in the Periodic Reports required in § 63.152(c), the owner or operator of an affected source shall report the specified information in the Periodic Reports required in § 63.1335(e)(6) for the purposes of this subpart.
              (15) When § 63.143(f) specifies that owners or operators shall establish the range that indicates proper operation of the treatment process or control device, the owner or operator shall instead comply with the requirements of § 63.1334(c) or (d) for establishing parameter level maximums/minimums for the purposes of this subpart.
              (16) When § 63.146(b)(7) and § 63.146(b)(8) require that “the information on parameter ranges specified in § 63.152(b)(2)” be reported in the Notification of Compliance Status, owners and operators of affected sources are instead required to report the information on parameter levels as specified in § 63.1335(e)(5)(ii) for the purposes of this subpart.
              (17) When the term “range” is used in §§ 63.132 through 63.149, the term “level” apply instead for the purposes of this subpart. This level shall be determined using the procedures specified in § 63.1334.
              (18) For the purposes of this subpart, the owner or operator of an affected source is not required to include process wastewater streams that contain styrene when conducting performance tests for the purposes of calculating the required mass removal (RMR) or the actual mass removal (AMR) under the provisions described in § 63.145(f) or § 63.145(g). For purposes of this paragraph, a process wastewater stream is considered to contain styrene if the wastewater stream meets the requirements in paragraph (b)(18)(i), (ii), (iii), (iv), or (v) of this section.
              (i) The wastewater stream originates at equipment that produces ABS or ABS latex;
              (ii) The wastewater stream originates at equipment that produces EPS;
              (iii) The wastewater stream originates at equipment that produces MABS;
              (iv) The wastewater stream originates at equipment that produces MBS; or
              (v) The wastewater stream originates at equipment that produces SAN.

              (19) When the provisions of § 63.139(c)(1)(ii), § 63.145(d)(4), or § 63.145(i)(2) specify that Method 18, 40 CFR part 60, appendix A, shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (b)(19)(i) and (b)(19)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (20) In § 63.145(j), instead of the reference to § 63.11(b), and instead of § 63.145(j)(1) and § 63.145(j)(2), the requirements in § 63.1333(e) shall apply.
              (21) The owner or operator of a facility which receives a Group 1 wastewater stream, or a residual removed from a Group 1 wastewater stream, for treatment pursuant to § 63.132(g) is subject to the requirements of § 63.132(g) with the differences identified in this section, and is not subject to subpart DD of this part with respect to that material.
              (22) When § 63.132(g) refers to “§§ 63.133 through 63.137” or “§§ 63.133 through 63.147”, the provisions in this section 63.1330 shall apply, for the purposes of this subpart.
              (c) For each affected source, the owner or operator shall comply with the requirements for maintenance wastewater in § 63.105, except that when § 63.105(a) refers to “organic HAPs listed in table 9 of subpart G of this part,” the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1312 and that are listed in table 9 of 40 CFR part 63, subpart G, except for ethylene glycol which need not be considered, for the purposes of this subpart.
              (d) The provisions of paragraph (b) of this section do not apply to each affected source producing ASA/AMSAN.
              (e) The provisions of paragraphs (b) and (c) of this section do not apply to each affected source producing polystyrene using either a continuous or batch process.
              [65 FR 38125, June 19, 2000, as amended at 66 FR 36938, July 16, 2001]
            
            
              § 63.1331
              Equipment leak provisions.
              (a) Except § 63.165 and as provided for in paragraphs (b) and (c) of this section, the owner or operator of each affected source shall comply with the requirements of subpart H of this part, with the differences noted in paragraphs (a)(1) through (13) of this section.
              (1) For an affected source producing polystyrene resin, the indications of liquids dripping, as defined in subpart H of this part, from bleed ports in pumps and agitator seals in light liquid service shall not be considered to be a leak. For purposes of this subpart, a “bleed port” is a technologically-required feature of the pump or seal whereby polymer fluid used to provide lubrication and/or cooling of the pump or agitator shaft exits the pump, thereby resulting in a visible dripping of fluid.
              (2) The compliance date for the equipment leak provisions contained in this section is provided in § 63.1311. Whenever subpart H of this part refers to the compliance dates specified in any paragraph contained in § 63.100, the compliance dates listed in § 63.1311(d) shall instead apply, for the purposes of this subpart. When § 63.182(c)(4) refers to “sources subject to subpart F,” the phrase “sources subject to this subpart” shall apply, for the purposes of this subpart. In addition, extensions of compliance dates are addressed by § 63.1311(e) instead of § 63.182(a)(6), for the purposes of this subpart.
              (3) Owners and operators of an affected source subject to this subpart are not required to submit the Initial Notification required by § 63.182(a)(1) and § 63.182(b).
              (4) As specified in § 63.1335(e)(5), the Notification of Compliance Status required by paragraphs § 63.182(a)(2) and § 63.182(c) shall be submitted within 150 days (rather than 90 days) of the applicable compliance date specified in § 63.1311 for the equipment leak provisions.

              (5) The information specified by § 63.182(a)(3) and § 63.182(d) (i.e., Periodic Reports) shall be submitted as part of the Periodic Reports required by § 63.1335(e)(6).
              (6) For pumps, valves, connectors, and agitators in heavy liquid service; pressure relief devices in light liquid or heavy liquid service; and instrumentation systems; owners or operators of affected sources producing PET shall comply with the requirements of paragraphs (a)(6)(i) and (ii) of this section instead of with the requirements of § 63.139. Owners or operators of PET affected sources shall comply with all other provisions of subpart H of this part for pumps, valves, connectors, and agitators in heavy liquid service; pressure relief devices in light liquid or heavy liquid service; and instrumentation systems, except as specified in paragraphs (a)(6)(iii) through (v) of this section.
              (i) A leak is determined to be detected if there is evidence of a potential leak found by visual, audible, or olfactory means. Method 21, 40 CFR part 60, appendix A may not be used to determine the presence or absence of a leak.
              (ii)(A) When a leak is detected, it shall be repaired as soon as practical, but not later than 15 days after it is detected, except as provided in § 63.171.
              (B) The first attempt at repair shall be made no later than 5 days after each leak is detected.
              (C) Repaired shall mean that the visual, audible, olfactory, or other indications of a leak have been eliminated; that no bubbles are observed at potential leak sites during a leak check using soap solution; or that the system will hold a test pressure.
              (iii) An owner or operator is not required to develop an initial list of identification numbers as would otherwise be required under § 63.181(b)(1)(i) or § 63.181(b)(4).
              (iv) When recording the detection of a leak under § 63.182(d)(1), the owner or operator of an affected source shall comply with paragraphs (a)(6)(iv)(A) through (a)(6)(iv)(B) of this section.
              (A) When complying with § 63.181(d)(1), provide an identification number for the leaking equipment at the time of recordkeeping. Further, the owner or operator is not required to record the identification number of the instrument (i.e., Method 21 instrument) because the use of Method 21 is not an acceptable method for determining a leak under this paragraph (a)(6).
              (B) An owner or operator is not required to comply with § 63.181(d)(4) which requires a record of the maximum instrument reading measured by Method 21 of 40 CFR part 60, appendix A.
              (v) Indications of liquids dripping, as defined in subpart H of this part, from packing glands for pumps in ethylene glycol service where the pump seal is designed to weep fluid shall not be considered to be a leak. Ethylene glycol dripping from pump seals must be captured in a catchpan and returned to the process.
              (7) When § 63.166(b)(4)(i) refers to Table 9 of subpart G of this part, the owner or operator is only required to consider organic HAP listed on Table 6 of this subpart for purposes of this subpart, except for ethylene glycol which need not be considered.
              (8) When the provisions of subpart H of this part specify that Method 18, 40 CFR part 60, appendix A, shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (a)(8)(i) and (a)(8)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (9) Requirements for pressure relief devices. Except as specified in paragraph (a)(9)(iv) of this section, the owner or operator must comply with the operating and pressure release requirements specified in paragraphs (a)(9)(i) and (ii) of this section for pressure relief devices in organic HAP gas or vapor service. Except as specified in paragraph (a)(9)(iv) of this section, the owner or operator must also comply with the pressure release management requirements specified in paragraph (a)(9)(iii) of this section for all pressure relief devices in organic HAP service.
              (i) Operating requirements. Except during a pressure release event, operate each pressure relief device in organic HAP gas or vapor service with an instrument reading of less than 500 ppm above background as detected by Method 21 of 40 CFR part 60, appendix A.
              (ii) Pressure release requirements. For pressure relief devices in organic HAP gas or vapor service, comply with paragraph (a)(9)(ii)(A) or (B) of this section, as applicable.
              (A) If the pressure relief device does not consist of or include a rupture disk, conduct instrument monitoring, as detected by Method 21 of 40 CFR part 60, appendix A, no later than 5 calendar days after the pressure release to verify that the pressure relief device is operating with an instrument reading of less than 500 ppm above background, except as provided in § 63.171.
              (B) If the pressure relief device consists of or includes a rupture disk, install a replacement disk as soon as practicable after a pressure release, but no later than 5 calendar days after the pressure release, except as provided in § 63.171.
              (iii) Pressure release management. Except as specified in paragraph (a)(9)(iv) of this section, pressure releases to the atmosphere from pressure relief devices in organic HAP service are prohibited, and the owner or operator must comply with the requirements specified in paragraphs (a)(9)(iii)(A) and (B) of this section for all pressure relief devices in organic HAP service.
              (A) For each pressure relief device in organic HAP service, the owner or operator must equip each pressure relief device with a device(s) or use a monitoring system that is capable of:
              (1) Identifying the pressure release;
              (2) Recording the time and duration of each pressure release; and
              (3) Notifying operators immediately that a pressure release is occurring. The device or monitoring system may be either specific to the pressure relief device itself or may be associated with the process system or piping, sufficient to indicate a pressure release to the atmosphere. Examples of these types of devices and systems include, but are not limited to, a rupture disk indicator, magnetic sensor, motion detector on the pressure relief valve stem, flow monitor, or pressure monitor.
              (B) If any pressure relief device in organic HAP service releases to atmosphere as a result of a pressure release event, the owner or operator must calculate the quantity of organic HAP released during each pressure release event and report this quantity as required in § 63.1335(e)(6)(xiii). Calculations may be based on data from the pressure relief device monitoring alone or in combination with process parameter monitoring data and process knowledge.
              (iv) Pressure relief devices routed to a control device, process, or drain system. If a pressure relief device in organic HAP service is designed and operated to route all pressure releases through a closed vent system to a control device, process, or drain system, the owner or operator is not required to comply with paragraphs (a)(9)(i), (ii), or (iii) (if applicable) of this section. Both the closed vent system and control device (if applicable) must meet the requirements of § 63.172. The drain system (if applicable) must meet the requirements of § 63.136.
              (10) If specific items of equipment, comprising part of a process unit subject to this subpart, are managed by different administrative organizations (e.g., different companies, affiliates, departments, divisions, etc.), those items of equipment may be aggregated with any TPPU within the affected source for all purposes under subpart H of this part, providing there is no delay in achieving the applicable compliance date.
              (11) When the terms “equipment” and “equipment leak” are used in subpart H of this part, the definitions of these terms in § 63.1312 shall apply for the purposes of this subpart.

              (12) The phrase “the provisions of subparts F, I, or JJJ of this part” shall apply instead of the phrase “the provisions of subpart F or I of this part” throughout §§ 63.163 and 63.168, for the purposes of this subpart. In addition, the phrase “subparts F, I, and JJJ” shall apply instead of the phrase “subparts F and I” in § 63.174(c)(2)(iii), for the purposes of this subpart.
              (13) An owner or operator using a flare to comply with the requirements of this section shall conduct a compliance demonstration as specified in § 63.1333(e).
              (b) The provisions of this section do not apply to each TPPU producing PET using a process other than a continuous terephthalic acid (TPA) high viscosity multiple end finisher process that is part of an affected source if all of the equipment leak components subject to this section § 63.1331 in the TPPU are either in vacuum service or in heavy liquid service.
              (1) Owners and operators of a TPPU exempted under paragraph (b) of this section shall comply with paragraph (b)(1)(i) or (b)(1)(ii) of this section.
              (i) Retain information, data, and analyses used to demonstrate that all of the components in the exempted TPPU are either in vacuum service or in heavy liquid service. For components in vacuum service, examples of information that could document this include, but are not limited to, analyses of process stream composition and process conditions, engineering calculations, or process knowledge. For components in heavy liquid service, such documentation shall include an analysis or demonstration that the process fluids do not meet the criteria of “in light liquid service” or “in gas or vapor service.”
              (ii) When requested by the Administrator, demonstrate that all of the components in the TPPU are either in vacuum service or in heavy liquid service.
              (2) If changes occur at a TPPU exempted under paragraph (b) of this section such that all of the components in the TPPU are no longer either in vacuum service or in heavy liquid service (e.g., by either process changes or the addition of new components), the owner or operator of the affected source shall comply with the provisions of this section for all of the components at the TPPU. The owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator. This report may be included in the next Periodic Report, as specified in paragraph (a)(5) of this section. A description of the process change shall be submitted with this report.
              (c)(1) Each affected source producing PET using a continuous TPA high viscosity multiple end finisher process shall monitor for leaks upon startup following an outage where changes have been made to equipment in gas/vapor or light liquid service. This leak check shall consist of the introduction of hot ethylene glycol vapors into the system for a period of no less than 2 hours during which time sensory monitoring of the equipment shall be conducted.
              (2) A leak is determined to be detected if there is evidence of a potential leak found by visual, audible, or olfactory means.
              (3) When a leak is detected, it shall be repaired as soon as practical, but not later than 15 days after it is detected, except as provided in § 63.171.
              (i) The first attempt at repair shall be made no later than 5 days after each leak is detected.
              (ii) Repaired shall mean that the visual, audible, olfactory or other indications of a leak have been eliminated; that no bubbles are observed at potential leak sites during a leak check using soap solution; or that the system will hold a test pressure.
              (4) When a leak is detected, the following information shall be recorded and kept for 2 years and reported in the next periodic report:
              (i) The instrument and the equipment identification number and the operator name, initials or identification number.
              (ii) The date the leak was detected and the date of first attempt to repair the leak.
              (iii) The date of successful repair of the leak.
              [61 FR 48229, Sept. 12, 1996, as amended at 62 FR 37722, July 15, 1997; 65 FR 38127, June 19, 2000; 66 FR 40907, Aug. 6, 2001; 79 FR 17367, Mar. 27, 2014]
            
            
              § 63.1332
              Emissions averaging provisions.

              (a) This section applies to owners or operators of existing affected sources who seek to comply with § 63.1313(b) by using emissions averaging rather than following the provisions of §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330.
              (1) The following emission point limitations apply to the use of these provisions:
              (i) All emission points included in an emissions average shall be from the same affected source. There may be an emissions average for each affected source located at a plant site.
              (ii)(A) If a plant site has only one affected source for which emissions averaging is being used to demonstrate compliance, the number of emission points allowed in the emissions average for said affected source is limited to twenty. This number may be increased by up to five additional emission points if pollution prevention measures are used to control five or more of the emission points included in the emissions average.
              (B) If a plant site has two or more affected sources for which emissions averaging is being used to demonstrate compliance, the number of emission points allowed in the emissions averages for said affected sources is limited to twenty. This number may be increased by up to five additional emission points if pollution prevention measures are used to control five or more of the emission points included in the emissions averages.
              (2) Compliance with the provisions of this section may be based on either organic HAP or TOC.
              (3) For the purposes of these provisions, whenever Method 18, 40 CFR part 60, appendix A, is specified within the paragraphs of this section or is specified by reference through provisions outside this section, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (a)(3)(i) and (a)(3)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (b) Unless an operating permit application has been submitted, the owner or operator shall develop and submit for approval an Emissions Averaging Plan containing all of the information required in § 63.1335(e)(4) for all emission points to be included in an emissions average.
              (c) Paragraphs (c)(1) through (c)(5) of this section describe the emission points that may be used to generate emissions averaging credits if control was applied after November 15, 1990, and if sufficient information is available to determine the appropriate value of credits for the emission point. Paragraph (c)(6) of this section discusses the use of pollution prevention in generating emissions averaging credits.
              (1) Storage vessels, batch process vents, aggregate batch vent streams, continuous process vents subject to § 63.1315, and process wastewater streams that are determined to be Group 2 emission points. The term “continuous process vents subject to § 63.1315” includes continuous process vents subject to § 63.1316 (b)(1)(iii), (b)(2)(iii), and (c)(2), which reference § 63.1315.
              (2) Continuous process vents located in the collection of material recovery sections within the affected source at an existing affected source producing PET using a continuous dimethyl terephthalate process subject to § 63.1316(b)(1)(i) where the uncontrolled organic HAP emissions from said continuous process vents are equal to or less than 0.12 kg organic HAP per Mg of product. These continuous process vents shall be considered Group 2 emission points for the purposes of this section.

              (3) Storage vessels, continuous process vents subject to § 63.1315, and process wastewater streams that are determined to be Group 1 emission points and that are controlled by a technology that the Administrator or permitting authority agrees has a higher nominal efficiency than the reference control technology. Information on the nominal efficiencies for such technologies shall be submitted and approved as provided in paragraph (i) of this section.
              (4) Batch process vents and aggregate batch vent streams that are determined to be Group 1 emission points and that are controlled to a level more stringent than the applicable standard.
              (5) Continuous process vents subject to § 63.1316 (b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections within the affected source, as specified in paragraphs (c)(5)(i) through (c)(5)(ii) of this section. The continuous process vents identified in paragraphs (c)(5)(i) through (c)(5)(ii) of this section shall be considered to be Group 1 emission points for the purposes of this section.
              (i) Continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections within the affected source where the uncontrolled organic HAP emissions for said continuous process vents are greater than 0.12 kg organic HAP per Mg of product and said continuous process vents are controlled to a level more stringent than the applicable standard.
              (ii) Continuous process vents subject to § 63.1316(b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections within the affected source where the uncontrolled organic HAP emissions from said continuous process vents are controlled to a level more stringent than the applicable standard.
              (6) The percent reduction for any storage vessel, batch process vent, aggregate batch vent stream, continuous process vent, and process wastewater stream from which emissions are reduced by pollution prevention measures shall be determined using the procedures specified in paragraph (j) of this section.
              (i) For a Group 1 storage vessel, batch process vent, aggregate batch vent stream, continuous process vent, or process wastewater stream, the pollution prevention measure must reduce emissions more than if the applicable reference control technology or standard had been applied to the emission point instead of the pollution prevention measure, except as provided in paragraph (c)(6)(ii) of this section.
              (ii) If a pollution prevention measure is used in conjunction with other controls for a Group 1 storage vessel, batch process vent, aggregate batch vent stream, continuous process vent, or process wastewater stream, the pollution prevention measure alone does not have to reduce emissions more than the applicable reference control technology or standard, but the combination of the pollution prevention measure and other controls must reduce emissions more than if the applicable reference control technology or standard had been applied instead of the pollution prevention measure.
              (d) The following emission points cannot be used to generate emissions averaging credits:
              (1) Emission points already controlled on or before November 15, 1990, cannot be used to generate credits unless the level of control is increased after November 15, 1990. In this case, credit will be allowed only for the increase in control after November 15, 1990.
              (2) Group 1 emission points, identified in paragraph (c)(3) of this section, that are controlled by a reference control technology cannot be used to generate credits unless the reference control technology has been approved for use in a different manner and a higher nominal efficiency has been assigned according to the procedures in paragraph (i) of this section.
              (3) Emission points for nonoperating TPPU cannot be used to generate credits. TPPU that are shutdown cannot be used to generate credits or debits.
              (4) Maintenance wastewater cannot be used to generate credits. Wastewater streams treated in biological treatment units cannot be used to generate credits. These two types of wastewater cannot be used to generate credits or debits. For the purposes of this section, the terms wastewater and wastewater stream are used to mean process wastewater.

              (5) Emission points controlled to comply with a State or Federal rule other than this subpart cannot be used to generate credits, unless the level of control has been increased after November 15, 1990, to a level above what is required by the other State or Federal rule. Only the control above what is required by the other State or Federal rule will be credited. However, if an emission point has been used to generate emissions averaging credit in an approved emissions average, and the emission point is subsequently made subject to a State or Federal rule other than this subpart, the emission point may continue to generate emissions averaging credit for the purpose of complying with the previously approved emissions average.
              (e) For all emission points included in an emissions average, the owner or operator shall perform the following tasks:
              (1) Calculate and record monthly debits for all Group 1 emission points that are controlled to a level less stringent than the reference control technology or standard for those emission points. Said Group 1 emission points are identified in paragraphs (c)(3) through (c)(5) of this section. Equations in paragraph (g) of this section shall be used to calculate debits.
              (2) Calculate and record monthly credits for all Group 1 and Group 2 emission points that are over-controlled to compensate for the debits. Equations in paragraph (h) of this section shall be used to calculate credits. Emission points and controls that meet the criteria of paragraph (c) of this section may be included in the credit calculation, whereas those described in paragraph (d) of this section shall not be included.
              (3) Demonstrate that annual credits calculated according to paragraph (h) of this section are greater than or equal to debits calculated for the same annual compliance period according to paragraph (g) of this section.
              (i) The owner or operator may choose to include more than the required number of credit-generating emission points in an emissions average in order to increase the likelihood of being in compliance.
              (ii) The initial demonstration in the Emissions Averaging Plan or operating permit application that credit-generating emission points will be capable of generating sufficient credits to offset the debits from the debit-generating emission points shall be made under representative operating conditions. After the compliance date, actual operating data will be used for all debit and credit calculations.
              (4) Demonstrate that debits calculated for a quarterly (3-month) period according to paragraph (g) of this section are not more than 1.30 times the credits for the same period calculated according to paragraph (h) of this section. Compliance for the quarter shall be determined based on the ratio of credits and debits from that quarter, with 30 percent more debits than credits allowed on a quarterly basis.

              (5) Record and report quarterly and annual credits and debits in the Periodic Reports as specified in § 63.1335(e)(6). Every fourth Periodic Report shall include a certification of compliance with the emissions averaging provisions as required by § 63.1335(e)(6)(x)(C)(2).
              (f) Debits and credits shall be calculated in accordance with the methods and procedures specified in paragraphs (g) and (h) of this section, respectively, and shall not include emissions during periods of monitoring excursions, as defined in § 63.1334(f). For these periods, the calculation of monthly credits and debits shall be adjusted as specified in paragraphs (f)(1) through (3) of this section.
              (1) No credits would be assigned to the credit-generating emission point.
              (2) Maximum debits would be assigned to the debit-generating emission point.
              (3) The owner or operator may demonstrate to the Administrator that full or partial credits or debits should be assigned using the procedures in paragraph (l) of this section.
              (g) Debits are generated by the difference between the actual emissions from a Group 1 emission point that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology or standard and the emissions allowed for the Group 1 emission point. Said Group 1 emission points are identified in paragraphs (c)(3) through (c)(5) of this section. Debits shall be calculated as follows:

              (1) Source-wide debits shall be calculated using Equation 28 of this subpart. Debits and all terms of Equation 28 of this subpart are in units of megagrams per month:
              
                ER09MR99.008
              
              
                Where:
                
                ECPViACTUAL = Emissions from each Group 1 continuous process vent i subject to § 63.1315 that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology. ECPViACTUAL is calculated according to paragraph (g)(2) of this section.
                (0.02)ECPViu = Emissions from each Group 1 continuous process vent i subject to § 63.1315 if the applicable reference control technology had been applied to the uncontrolled emissions. ECPViu is calculated according to paragraph (g)(2) of this section.
                ECPVSjACTUAL = Emissions from Group 1 continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections j within the affected source that are uncontrolled or controlled to a level less stringent than the applicable standard. ECPVSjACTUAL is calculated according to paragraph (g)(3) of this section.
                ECPVSjSTD = Emissions from Group 1 continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections j within the affected source if the applicable standard had been applied to the uncontrolled emissions. ECPVSjSTD is calculated according to paragraph (g)(3) of this section.
                ESiACTUAL = Emissions from each Group 1 storage vessel i that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology or standard. ESiACTUAL is calculated according to paragraph (g)(4) of this section.
                (BL)ESiu = Emissions from each Group 1 storage vessel i if the applicable reference control technology or standard had been applied to the uncontrolled emissions. ESiu is calculated according to paragraph (g)(4) of this section. For calculating emissions, BL = 0.05 for each Group 1 storage vessel i subject to § 63.1314(a); and BL = 0.02 for each storage vessel i subject to § 63.1314(c).
                EWWiACTUAL = Emissions from each Group 1 wastewater stream i that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology. EWWiACTUAL is calculated according to paragraph (g)(5) of this section.
                EWWic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions. EWWic is calculated according to paragraph (g)(5) of this section.
                EBPViACTUAL = Emissions from each Group 1 batch process vent i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EBPVACTUAL is calculated according to paragraph (g)(6) of this section.
                (0.10)EBPViu = Emissions from each Group 1 batch process vent i if the applicable standard had been applied to the uncontrolled emissions. EBPViu is calculated according to paragraph (g)(6) of this section.
                EABViACTUAL = Emissions from each Group 1 aggregate batch vent stream i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EABPViACTUAL is calculated according to paragraph (g)(7) of this section.
                (0.10)EABViu = Emissions from each Group 1 aggregate batch vent stream i if the applicable standard had been applied to the uncontrolled emissions. EABViu is calculated according to paragraph (g)(7) of this section.
                n = The number of emission points being included in the emissions average.
              
              

              (2) Emissions from continuous process vents subject to § 63.1315 shall be calculated as follows:
              
              (i) For purposes of determining continuous process vent stream flow rate, organic HAP concentrations, and temperature, the sampling site shall be after the final product recovery device, if any recovery devices are present; before any control device (for continuous process vents, recovery devices shall not be considered control devices); and before discharge to the atmosphere. Method 1 or 1A, 40 CFR part 60, appendix A, shall be used for selection of the sampling site.
              (ii) ECPViu for each continuous process vent i shall be calculated using Equation 29 of this subpart.
              
                ER12SE96.028
              
              
                Where:
                
                ECPViu = Uncontrolled continuous process vent emission rate from continuous process vent i, megagrams per month.
                Q = Vent stream flow rate, dry standard cubic meters per minute, measured using Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, as appropriate.
                h = Monthly hours of operation during which positive flow is present in the continuous process vent, hours per month.
                Cj = Concentration, parts per million by volume, dry basis, of organic HAP j as measured by Method 18, 40 CFR part 60, appendix A.
                Mj = Molecular weight of organic HAP j, gram per gram-mole.
                n = Number of organic HAP in stream.
              
              
              (A) The values of Q and Cj shall be determined during a performance test conducted under representative operating conditions. The values of Q and Cj shall be established in the Notification of Compliance Status and shall be updated as provided in paragraph (g)(2)(ii)(B) of this section.
              (B) If there is a change in capacity utilization other than a change in monthly operating hours, or if any other change is made to the process or product recovery equipment or operation such that the previously measured values of Q and Cj are no longer representative, a new performance test shall be conducted to determine new representative values of Q and Cj. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (iii) The following procedures and equations shall be used to calculate ECPViACTUAL:

              (A) If the continuous process vent is not controlled by a control device or pollution prevention measure, ECPViACTUAL = ECPViu, where ECPViu is calculated according to the procedures in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.

              (B) If the continuous process vent is controlled using a control device or a pollution prevention measure achieving less than 98 percent reduction, calculate ECPViACTUAL using Equation 30 of this subpart.
              
                ER12SE96.029
              
              (1) The percent reduction shall be measured according to the procedures in § 63.116 if a combustion control device is used. For a flare meeting the criteria in § 63.116(a), or a boiler or process heater meeting the criteria in § 63.116(b), the percent reduction shall be 98 percent. If a noncombustion control device is used, percent reduction shall be demonstrated by a performance test at the inlet and outlet of the device, or, if testing is not feasible, by a control design evaluation and documented engineering calculations.
              (2) For determining debits from Group 1 continuous process vents, product recovery devices shall not be considered control devices and cannot be assigned a percent reduction in calculating ECPViACTUAL. The sampling site for measurement of uncontrolled emissions is after the final product recovery device. However, as provided in § 63.113(a)(3), a Group 1 continuous process vent may add sufficient product recovery to raise the TRE index value above 1.0 or, for Group 1 continuous process vents at an existing affected source producing MBS, above 3.7, thereby becoming a Group 2 continuous process vent. Such a continuous process vent would not be a Group 1 continuous process vent and would, therefore, not be included in determining debits under this paragraph (g)(2)(iii)(B)(2).
              (3) Procedures for calculating the percent reduction of pollution prevention measures are specified in paragraph (j) of this section.
              (3) Emissions from continuous process vents located in the collection of process sections within the affected source subject to § 63.1316 (b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) shall be calculated as follows:

              (i) The total organic HAP emissions from continuous process vents located in the collection of process sections j within the affected source, ECPVSjACTUAL, shall be calculated as follows. The procedures in paragraph (g)(2)(iii) of this section shall be used to determine the organic HAP emissions for each individual continuous process vent, except that paragraph (g)(2)(iii)(B)(2) of this section shall not apply and the sampling site shall be after those recovery devices installed as part of normal operation; before any add-on control devices (i.e., those required by regulation); and prior to discharge to the atmosphere. Then, individual continuous process vent emissions shall be summed to determine ECPVSjACTUAL.
              (ii)(A) ECPVSjstd shall be calculated using Equation 31 of this subpart.
              
                ER12SE96.030
              
              
                Where:
                
                ECPVSjstd = Emissions if the applicable standard had been applied to the uncontrolled emissions, megagrams per month.
                EFstd = 0.000018 Mg organic HAP/Mg of product, if the collection of process sections within the affected source is subject to § 63.1316(b)(1)(i).
                 = 0.00002 Mg organic HAP/Mg of product, if the collection of process sections within the affected source is subject to § 63.1316 (b)(1)(ii) or (b)(2)(ii).
                 = 0.00004 Mg organic HAP/Mg of product, if the collection of process sections within the affected source is subject to § 63.1316(b)(2)(i).
                 = 0.0000036 Mg organic HAP/Mg of product, if the collection of process sections within the affected source is subject to § 63.1316(c)(1).
                PPj = Polymer produced, Mg/month, for the collection of process sections j within the affected source, as calculated according to paragraph (g)(3)(ii)(B) of this section.
              
              
              (B) The amount of polymer produced, Mg per month, for the collection of process sections j within the affected source shall be determined by determining the weight of polymer pulled from the process line(s) during a 30-day period. The polymer produced shall be determined by direct measurement or by an alternate methodology, such as materials balance. If an alternate methodology is used, a description of the methodology, including all procedures, data, and assumptions shall be submitted as part of the Emissions Averaging Plan required by § 63.1335(e)(4).
              (C) Alternatively, ECPVSjstd for continuous process vents located in the collection of process sections within the affected source subject to § 63.1316(c)(1) may be calculated using the procedures in paragraph (g)(2)(i) and (g)(2)(ii) of this section to determine the organic HAP emissions for each individual continuous process vent, except that the sampling site shall be after recovery devices installed as part of normal operation; before any add-on control devices (i.e., those required by regulation); and prior to discharge to the atmosphere. Then, individual continuous process vent emissions shall be summed and multiplied by 0.02 to determine ECPVSjstd.

              (4) Emissions from storage vessels shall be calculated using the procedures specified in § 63.150(g)(3).
              
              (5) Emissions from wastewater streams shall be calculated using the procedures in § 63.150(g)(5).
              (6) Emissions from batch process vents shall be calculated as follows:
              (i) EBPViu for each batch process vent i shall be calculated using the procedures specified in § 63.1323(b).

              (ii) The following procedures and equations shall be used to determine EBPViACTUAL:

              (A) If the batch process vent is not controlled by a control device or pollution prevention measure, EBPViACTUAL = EBPViu, where EBPViu is calculated using the procedures in § 63.1323(b).

              (B) If the batch process vent is controlled using a control device or a pollution prevention measure achieving less than 90 percent reduction for the batch cycle, calculate EBPViACTUAL using Equation 32 of this subpart, where percent reduction is for the batch cycle.
              
                ER12SE96.031
              
              (1) The percent reduction for the batch cycle shall be calculated according to the procedures in § 63.1325(c)(2).
              (2) The percent reduction for control devices shall be calculated according to the procedures in § 63.1325 (c)(2)(i) through (c)(2)(iii).
              (3) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.
              (7) Emissions from aggregate batch vent streams shall be calculated as follows:
              (i) For purposes of determining aggregate batch vent stream flow rate, organic HAP concentrations, and temperature, the sampling site shall be before any control device and before discharge to the atmosphere. Method 1 or 1A, 40 CFR part 60, appendix A, shall be used for selection of the sampling site.
              (ii) EABViu for each aggregate batch vent stream i shall be calculated using Equation 33 of this subpart.
              
                ER12SE96.032
              
              
                Where:
                
                EABViu = Uncontrolled aggregate batch vent stream emission rate from aggregate batch vent stream i, megagrams per month.
                Q = Vent stream flow rate, dry standard cubic meters per minute, measured using Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, as appropriate.
                h = Monthly hours of operation during which positive flow is present from the aggregate batch vent stream, hours per month.
                Cj = Concentration, parts per million by volume, dry basis, of organic HAP j as measured by Method 18, 40 CFR part 60, appendix A.
                Mj = Molecular weight of organic HAP j, gram per gram-mole.
                n = Number of organic HAP in the stream.
              
              
              (A) The values of Q and Cj shall be determined during a performance test conducted under representative operating conditions. The values of Q and Cj shall be established in the Notification of Compliance Status and shall be updated as provided in paragraph (g)(7)(ii)(B) of this section.

              (B) If there is a change in capacity utilization other than a change in monthly operating hours, or if any other change is made to the process or product recovery equipment or operation such that the previously measured values of Q and Cj are no longer representative, a new performance test shall be conducted to determine new representative values of Q and Cj. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (iii) The following procedures and equations shall be used to calculate EABViACTUAL:

              (A) If the aggregate batch vent stream is not controlled by a control device or pollution prevention measure, EABViACTUAL = EABViu, where EABViu is calculated according to the procedures in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.

              (B) If the aggregate batch vent stream is controlled using a control device or a pollution prevention measure achieving less than 90 percent reduction, calculate EABViACTUAL using Equation 34 of this subpart.
              
                ER12SE96.033
              
              (1) The percent reduction for control devices shall be determined according to the procedures in § 63.1325(e).
              (2) The percent reduction for pollution prevention measures shall be calculated according to the procedures specified in paragraph (j) of this section.
              (h) Credits are generated by the difference between emissions that are allowed for each Group 1 and Group 2 emission point and the actual emissions from that Group 1 or Group 2 emission point that has been controlled after November 15, 1990 to a level more stringent than what is required by this subpart or any other State or Federal rule or statute. Said Group 1 and Group 2 emission points are identified in paragraphs (c)(1) through (c)(5) of this section. Credits shall be calculated using Equation 35 of this subpart.
              (1) Sourcewide credits shall be calculated using Equation 35 of this subpart. Credits and all terms of Equation 35 of this subpart are in units of megagrams per month, and the baseline date is November 15, 1990:
              
                ER09MR99.009
              
              
                Where:
                
                D = Discount factor = 0.9 for all credit generating emission points except those controlled by a pollution prevention measure; discount factor = 1.0 for each credit generating emission point controlled by a pollution prevention measure (i.e., no discount provided).
                ECPV1iACTUAL = Emissions for each Group 1 continuous process vent i subject to § 63.1315 that is controlled to a level more stringent than the reference control technology. ECPV1iACTUAL is calculated according to paragraph (h)(2) of this section.
                (0.02)ECPV1iu = Emissions from each Group 1 continuous process vent i subject to § 63.1315 if the applicable reference control technology had been applied to the uncontrolled emissions. ECPV1iu is calculated according to paragraph (h)(2) of this section.
                ECPVS1jSTD = Emissions from Group 1 continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections j within the affected source if the applicable standard had been applied to the uncontrolled emissions. ECPVS1jSTD is calculated according to paragraph (h)(3) of this section.
                ECPVS1jACTUAL = Emissions from Group 1 continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) located in the collection of process sections j within the affected source that are controlled to a level more stringent than the applicable standard. ECPVS1jACTUAL is calculated according to paragraph (h)(3) of this section.
                ECPV2iACTUAL = Emissions from each Group 2 continuous process vent i subject to § 63.1315 that is controlled. ECPV2iACTUAL is calculated according to paragraph (h)(2) of this section.
                ECPV2iBASE = Emissions from each Group 2 continuous process vent i subject to § 63.1315 at the baseline date. ECPV2iBASE is calculated according to paragraph (h)(2) of this section.
                ECPVS2jBASE = Emissions from Group 2 continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections j within the affected source at the baseline date. ECPVS2jBASE is calculated according to paragraph (h)(3) of this section.
                ECPVS2jACTUAL = Emissions from Group 2 continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections j within the affected source that are controlled. ECPVS2jACTUAL is calculated according to paragraph (h)(3) of this section.
                ES1iACTUAL = Emissions from each Group 1 storage vessel i that is controlled to a level more stringent than the applicable reference control technology or standard. ES1iACTUAL is calculated according to paragraph (h)(4) of this section.
                (BL)ES1iu = Emissions from each Group 1 storage vessel i if the applicable reference control technology or standard had been applied to the uncontrolled emissions. ES1iu is calculated according to paragraph (h)(4) of this section. For calculating these emissions, BL = 0.05 for each Group 1 storage vessel i subject to § 63.1314(a); and BL = 0.02 for each storage vessel i subject to § 63.1314(c).
                ES2iACTUAL = Emissions from each Group 2 storage vessel i that is controlled. ES2iACTUAL is calculated according to paragraph (h)(4) of this section.
                ES2iBASE = Emissions from each Group 2 storage vessel i at the baseline date. ES2iBASE is calculated according to paragraph (h)(4) of this section.
                EWW1iACTUAL = Emissions from each Group 1 wastewater stream i that is controlled to a level more stringent than the reference control technology. EWW1iACTUAL is calculated according to paragraph (h)(5) of this section.
                EWW1ic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions. EWW1ic is calculated according to paragraph (h)(5) of this section.
                EWW2iACTUAL = Emissions from each Group 2 wastewater stream i that is controlled. EWW2iACTUAL is calculated according to paragraph (h)(5) of this section.
                EWW2iBASE = Emissions from each Group 2 wastewater stream i at the baseline date. EWW2iBASE is calculated according to paragraph (h)(5) of this section.
                (0.10)EBPV1iu = Emissions from each Group 1 batch process vent i if the applicable standard had been applied to the uncontrolled emissions. EBPV1iu is calculated according to paragraph (h)(6) of this section.
                EBPV1iACTUAL = Emissions from each Group 1 batch process vent i that is controlled to a level more stringent than the applicable standard. EBPV1iACTUAL is calculated according to paragraph (h)(6) of this section.
                (0.10)EABV1iu = Emissions from each Group 1 aggregate batch vent stream i if the applicable standard had been applied to the uncontrolled emissions. EABV1iu is calculated according to paragraph (h)(7) of this section.
                EABV1iACTUAL = Emissions from each Group 1 aggregate batch vent stream i that is controlled to a level more stringent than the applicable standard. EABV1iACTUAL is calculated according to paragraph (h)(7) of this section.
                EBPV2iBASE = Emissions from each Group 2 batch process vent i at the baseline date. EBPV2iBASE is calculated according to paragraph (h)(6) of this section.
                EBPV2iACTUAL = Emissions from each Group 2 batch process vent i that is controlled. EBPV2iACTUAL is calculated according to paragraph (h)(6) of this section.
                EABV2iBASE = Emissions from each Group 2 aggregate batch vent stream i at the baseline date. EABV2iBASE is calculated according to paragraph (h)(7) of this section.
                EABV2iACTUAL = Emissions from each Group 2 aggregate batch vent stream i that is controlled. EABV2iACTUAL is calculated according to paragraph (h)(7) of this section.
                n = Number of Group 1 emission points included in the emissions average. The value of n is not necessarily the same for continuous process vents, batch process vents, aggregate batch vent streams, storage vessels, wastewater streams, or the collection of process sections within the affected source.
                m = Number of Group 2 emission points included in the emissions average. The value of m is not necessarily the same for continuous process vents, batch process vents, aggregate batch vent streams, storage vessels, wastewater streams, or the collection of process sections within the affected source.
              
              
              (i) Except as specified in paragraph (h)(1)(iv) of this section, for an emission point controlled using a reference control technology, the percent reduction for calculating credits shall be no greater than the nominal efficiency associated with the reference control technology, unless a higher nominal efficiency is assigned as specified in paragraph (h)(1)(ii) of this section.
              (ii) For an emission point controlled to a level more stringent than the reference control technology, the nominal efficiency for calculating credits shall be assigned as described in paragraph (i) of this section. A reference control technology may be approved for use in a different manner and assigned a higher nominal efficiency according to the procedures in paragraph (i) of this section.
              (iii) For an emission point controlled using a pollution prevention measure, the nominal efficiency for calculating credits shall be as determined as described in paragraph (j) of this section.
              (iv) For Group 1 and Group 2 batch process vents and Group 1 and Group 2 aggregate batch vent streams, the percent reduction for calculating credits shall be the percent reduction determined according to the procedures in paragraphs (h)(6)(ii) and (h)(6)(iii) of this section for batch process vents and paragraphs (h)(7)(ii) and (h)(7)(iii) of this section for aggregate batch vent streams.
              (2) Emissions from continuous process vents subject to § 63.1315 shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 continuous process vents (ECPV1iu) shall be calculated according to the procedures and equation for ECPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.

              (ii) Actual emissions from Group 1 continuous process vents controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent emission reduction (ECPV1iACTUAL) shall be calculated using Equation 36 of this subpart.
              
                ER12SE96.035
              

              (iii) The following procedures shall be used to calculate actual emissions from Group 2 continuous process vents (ECPV2iACTUAL):
              (A) For a Group 2 continuous process vent controlled by a control device, a recovery device applied as a pollution prevention project, or a pollution prevention measure, where the control achieves a percent reduction less than or equal to 98 percent reduction, use Equation 37 of this subpart.
              
                ER12SE96.036
              
              
              (1) ECPV2iu shall be calculated according to the equations and procedures for ECPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section, except as provided in paragraph (h)(2)(iii)(A)(3) of this section.
              (2) The percent reduction shall be calculated according to the procedures in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section, except as provided in paragraph (h)(2)(iii)(A)(4) of this section.
              (3) If a recovery device was added as part of a pollution prevention project, ECPV2iu shall be calculated prior to that recovery device. The equation for ECPViu in paragraph (g)(2)(ii) of this section shall be used to calculate ECPV2iu; however, the sampling site for measurement of vent stream flow rate and organic HAP concentration shall be at the inlet of the recovery device.
              (4) If a recovery device was added as part of a pollution prevention project, the percent reduction shall be demonstrated by conducting a performance test at the inlet and outlet of that recovery device.
              (B) For a Group 2 continuous process vent controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent reduction, use Equation 38 of this subpart.
              
                ER12SE96.037
              
              (iv) Emissions from Group 2 continuous process vents at baseline shall be calculated as follows:

              (A) If the continuous process vent was uncontrolled on November 15, 1990, ECPV2iBASE = ECPV2iu and shall be calculated according to the procedures and equation for ECPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (B) If the continuous process vent was controlled on November 15, 1990, use Equation 39 of this subpart.
              
                ER12SE96.038
              
              (1) ECPV2iu is calculated according to the procedures and equation for ECPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (2) The percent reduction shall be calculated according to the procedures specified in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section.

              (C) If a recovery device was added as part of a pollution prevention project initiated after November 15, 1990, ECPV2iBASE = ECPV2iu, where ECPV2iu is calculated according to paragraph (h)(2)(iii)(A)(3) of this section.
              (3) Emissions from continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) shall be determined as follows:

              (i) Emissions from Group 1 continuous process vents located in the collection of process sections j within the affected source if the applicable standard had been applied to the uncontrolled emissions (ECPVS1jstd) shall be calculated according to paragraph (g)(3)(ii) of this section.

              (ii) Actual emissions from Group 1 continuous process vents located in the collection of process sections j within the affected source controlled to a level more stringent than the applicable standard (ECPVS1jACTUAL) shall be calculated using the procedures in paragraphs (g)(3)(ii)(A) and (g)(3)(ii)(B) of this section, except that the actual emission level, Mg organic HAP/Mg of product, shall be used as EFstd in Equation 31 of this subpart. Further, ECPVS1jACTUAL for continuous process vents subject to § 63.1316(c)(1) controlled in accordance with § 63.1316(c)(1)(iii) shall be calculated using the procedures in paragraph (h)(2)(ii) of this section for individual continuous process vents and then summing said emissions to get ECPVS1jACTUAL, except that the sampling site shall be after recovery devices installed as part of normal operation; before any add-on control devices (i.e., those required by regulation); and prior to discharge to the atmosphere.

              (iii) Actual emissions from Group 2 continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections j within the affected source (ECPVS2jACTUAL) shall be calculated using the procedures in paragraphs (g)(3)(ii)(A) and (g)(3)(ii)(B) of this section, except that the actual emission level, Mg organic HAP/Mg of product, shall be used as EFstd in Equation 31 of this subpart.

              (iv) Emissions from Group 2 continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections j within the affected source at baseline (ECPVS2jBASE) shall be calculated using the procedures in paragraphs (g)(3)(ii)(A) and (g)(3)(ii)(B) of this section, except that the actual emission level, Mg organic HAP/Mg of product, at baseline shall be used as EFstd in Equation 31 of this subpart.
              (4)(i) Emissions from storage vessels shall be calculated using the procedures specified in § 63.150(h)(3).
              (ii) Actual emissions from Group 1 storage vessels at an existing affected source producing ASA/AMSAN subject to § 63.1314(c) using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent emission reduction shall be calculated using the procedures specified in § 63.150(h)(3)(ii).
              (5) Emissions from wastewater streams shall be calculated using the procedures specified in § 63.150(h)(5).
              (6) Emissions from batch process vents shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 batch process vents (EBPV1iu) shall be calculated using the procedures § 63.1323(b).

              (ii) Actual emissions from Group 1 batch process vents controlled to a level more stringent than the standard (EBPV1iACTUAL) shall be calculated using Equation 40 of this subpart, where percent reduction is for the batch cycle:
              
                ER09MR99.010
              
              (A) The percent reduction for the batch cycle shall be calculated according to the procedures in § 63.1325(c)(2).
              (B) The percent reduction for control devices shall be determined according to the procedures in § 63.1325(c)(2)(i) through (c)(2)(iii).
              (C) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.

              (iii) Actual emissions from Group 2 batch process vents (EBPV2iACTUAL) shall be calculated using Equation 41 of this subpart and the procedures in paragraphs (h)(6)(ii)(A) through (h)(6)(ii)(C) of this section. EBPV2iu shall be calculated using the procedures specified in § 63.1323(b).
              
                ER12SE96.040
              
              

              (iv) Emissions from Group 2 batch process vents at baseline (EBPV2iBASE) shall be calculated as follows:

              (A) If the batch process vent was uncontrolled on November 15, 1990, EBPV2iBASE = EBPV2iu and shall be calculated using the procedures specified in § 63.1323(b).

              (B) If the batch process vent was controlled on November 15, 1990, use Equation 42 of this subpart and the procedures in paragraphs (h)(6)(ii)(A) through (h)(6)(ii)(C) of this section. EBPV2iu shall be calculated using the procedures specified in § 63.1323(b).
              
                ER12SE96.041
              
              (7) Emissions from aggregate batch vent streams shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 aggregate batch vent streams (EABV1iu) shall be calculated according to the procedures and equation for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.

              (ii) Actual emissions from Group 1 aggregate batch vent streams controlled to a level more stringent than the standard (EABV1iACTUAL) shall be calculated using Equation 43 of this subpart:
              
                ER12SE96.042
              
              (A) The percent reduction for control devices shall be determined according to the procedures in § 63.1325(e).
              (B) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.

              (iii) Actual emissions from Group 2 aggregate batch vent streams (EABV2iACTUAL) shall be calculated using Equation 44 of this subpart and the procedures in paragraphs (h)(7)(ii)(A) through (h)(7)(ii)(B) of this section. EABV2iu shall be calculated according to the equations and procedures for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.
              
                ER12SE96.043
              
              (iv) Emissions from Group 2 aggregate batch vent streams at baseline shall be calculated as follows:

              (A) If the aggregate batch vent stream was uncontrolled on November 15, 1990, EABV2iBASE = EABV2iu and shall be calculated according to the procedures and equation for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.

              (B) If the aggregate batch vent stream was controlled on November 15, 1990, use Equation 45 of this subpart and the procedures in paragraphs (h)(7)(ii)(A) through (h)(7)(ii)(B) of this section. EABV2iu shall be calculated according to the equations and procedures for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.
              
                
                ER12SE96.044
              
              (i) The following procedures shall be followed to establish nominal efficiencies for emission controls for storage vessels, continuous process vents, and process wastewater streams. The procedures in paragraphs (i)(1) through (i)(6) of this section shall be followed for control technologies that are different in use or design from the reference control technologies and achieve greater percent reductions than the percent efficiencies assigned to the reference control technologies in § 63.111.
              (1) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology, and the different control technology will be used in more than three applications at a single plant-site, the owner or operator shall submit the information specified in paragraphs (i)(1)(i) through (i)(1)(iv) of this section, as specified in § 63.1335(e)(7)(ii), to the Director of the EPA Office of Air Quality Planning and Standards in writing:
              (i) Emission stream characteristics of each emission point to which the control technology is or will be applied including the kind of emission point, flow, organic HAP concentration, and all other stream characteristics necessary to design the control technology or determine its performance.
              (ii) Description of the control technology including design specifications.
              (iii) Documentation demonstrating to the Administrator's satisfaction the control efficiency of the control technology. This may include performance test data collected using an appropriate EPA Method or any other method validated according to Method 301, 40 CFR part 63, appendix A, of this part. If it is infeasible to obtain test data, documentation may include a design evaluation and calculations. The engineering basis of the calculation procedures and all inputs and assumptions made in the calculations shall be documented.
              (iv) A description of the parameter or parameters to be monitored to ensure that the control technology will be operated in conformance with its design and an explanation of the criteria used for selection of that parameter (or parameters).
              (2) The Administrator shall determine within 120 days whether an application presents sufficient information to determine nominal efficiency. The Administrator reserves the right to request specific data in addition to the items listed in paragraph (i)(1) of this section.

              (3) The Administrator shall determine within 120 days of the submittal of sufficient data whether a control technology shall have a nominal efficiency and the level of that nominal efficiency. If, in the Administrator's judgment, the control technology achieves a level of emission reduction greater than the reference control technology for a particular kind of emission point, the Administrator will publish a Federal Register notice establishing a nominal efficiency for the control technology.
              (4) The Administrator may grant permission to take emission credits for use of the control technology. The Administrator may also impose requirements that may be necessary to ensure operation and maintenance to achieve the specified nominal efficiency.
              (5) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology and the different control technology will be used in no more than three applications at a single plant site, the owner or operator shall submit the information listed in paragraphs (i)(1)(i) through (i)(1)(iv) of this section, as specified in § 63.1335(e)(7)(ii), to the Administrator.

              (i) In these instances, use and conditions for use of the control technology may be approved by the permitting authority as part of an operating permit application or modification. The permitting authority shall follow the procedures specified in paragraphs (i)(2) through (i)(4) of this section except that, in these instances, a Federal Register notice is not required to establish the nominal efficiency for the different technology.

              (ii) If, in reviewing the application, the permitting authority believes the control technology has broad applicability for use by other affected sources, the permitting authority shall submit the information provided in the application to the Director of the EPA Office of Air Quality Planning and Standards. The Administrator shall review the technology for broad applicability and may publish a Federal Register notice; however, this review shall not affect the permitting authority's approval of the nominal efficiency of the control technology for the specific application.
              (6) If, in reviewing an application for a control technology for an emission point, the Administrator or permitting authority determines the control technology is not different in use or design from the reference control technology, the Administrator or permitting authority shall deny the application.
              (j) The following procedures shall be used for calculating the efficiency (percent reduction) of pollution prevention measures for storage vessels, continuous process vents, batch process vents, aggregate batch vent streams, and wastewater streams:
              (1) A pollution prevention measure is any practice that meets the criteria of paragraphs (j)(1)(i) and (j)(1)(ii) of this section.
              (i) A pollution prevention measure is any practice that results in a lesser quantity of organic HAP emissions per unit of product released to the atmosphere prior to out-of-process recycling, treatment, or control of emissions, while the same product is produced.
              (ii) Pollution prevention measures may include: substitution of feedstocks that reduce organic HAP emissions; alterations to the production process to reduce the volume of materials released to the environment; equipment modifications; housekeeping measures; and in-process recycling that returns waste materials directly to production as raw materials. Production cutbacks do not qualify as pollution prevention.
              (2) The emission reduction efficiency of pollution prevention measures implemented after November 15, 1990, may be used in calculating the actual emissions from an emission point in the debit and credit equations in paragraphs (g) and (h) of this section.
              (i) For pollution prevention measures, the percent reduction used in the equations in paragraphs (g)(2) through (g)(7) of this section and paragraphs (h)(2) through (h)(7) of this section is the percent difference between the monthly organic HAP emissions for each emission point after the pollution prevention measure for the most recent month versus monthly emissions from the same emission point before the pollution prevention measure, adjusted by the volume of product produced during the two monthly periods.
              (ii) Equation 46 of this subpart shall be used to calculate the percent reduction of a pollution prevention measure for each emission point.
              
                ER12SE96.045
              
              
                Where:
                
                Percent reduction = Efficiency of pollution prevention measure (percent organic HAP reduction).
                EB = Monthly emissions before the pollution prevention measure, megagrams per month, determined as specified in paragraphs (j)(2)(ii)(A), (j)(2)(ii)(B), and (j)(2)(ii)(C) of this section.
                
                Epp = Monthly emissions after the pollution prevention measure, megagrams per month, as determined for the most recent month, determined as specified in either paragraphs (j)(2)(ii)(D) or (j)(2)(ii)(E) of this section.
                PB = Monthly production before the pollution prevention measure, megagrams per month, during the same period over which EB is calculated.
                Ppp = Monthly production after the pollution prevention measure, megagrams per month, as determined for the most recent month.
              
              

              (A) The monthly emissions before the pollution prevention measure, EB, shall be determined in a manner consistent with the equations and procedures in paragraphs (g)(2) and (g)(3) of this section for continuous process vents, paragraph (g)(4) of this section for storage vessels, paragraph (g)(6) of this section for batch process vents, and paragraph (g)(7) of this section for aggregate batch vent streams.
              (B) For wastewater, EB shall be calculated using Equation 47 of this subpart:
              
                ER09MR99.011
              
              
                Where:
                
                n = Number of wastewater streams.
                QBi = Annual average flow rate for wastewater stream i before the pollution prevention measure, defined and determined according to § 63.144(c)(3), liters per minute, before implementation of the pollution prevention measure.
                HBi = Number of hours per month that wastewater stream i was discharged before the pollution prevention measure, hours per month.
                s = Total number of organic HAP in wastewater stream i.
                Fem = Fraction emitted of organic HAP m in wastewater from Table 34 of subpart G of this part, dimensionless.
                HAPBim = Annual average concentration of organic HAP m in wastewater stream i, defined and determined according to paragraph § 63.150(g)(5)(i) of this section, before the pollution prevention measure, parts per million by weight, as measured before the implementation of the pollution measure.
              
              

              (C) If the pollution prevention measure was implemented prior to September 12, 1996 records may be used to determine EB.

              (D) The monthly emissions after the pollution prevention measure, Epp, may be determined during a performance test or by a design evaluation and documented engineering calculations. Once an emissions-to-production ratio has been established, the ratio can be used to estimate monthly emissions from monthly production records.
              (E) For wastewater, Epp shall be calculated using Equation 48 of this subpart and n, Qppi, Hppi, s, Fem, and HAPppim are defined and determined as described in paragraph (j)(2)(ii)(B) of this section, except that Qppi, Hppi, and HAPppim shall be determined after the pollution prevention measure has been implemented.
              
                ER12SE96.047
              
              (iii) All equations, calculations, test procedures, test results, and other information used to determine the percent reduction achieved by a pollution prevention measure for each emission point shall be fully documented.

              (iv) The same pollution prevention measure may reduce emissions from multiple emission points. In such cases, the percent reduction in emissions for each emission point shall be calculated.
              (v) For the purposes of the equations in paragraphs (h)(2) through (h)(7) of this section used to calculate credits for emission points controlled more stringently than the reference control technology or standard, the nominal efficiency of a pollution prevention measure is equivalent to the percent reduction of the pollution prevention measure. When a pollution prevention measure is used, the owner or operator of an affected source is not required to apply to the Administrator for a nominal efficiency and is not subject to paragraph (i) of this section.
              (k) The owner or operator shall demonstrate that the emissions from the emission points proposed to be included in the emissions average will not result in greater hazard or, at the option of the Administrator, greater risk to human health or the environment than if the emission points were controlled according to the provisions in §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330.
              (1) This demonstration of hazard or risk equivalency shall be made to the satisfaction of the Administrator.
              (i) The Administrator may require owners and operators to use specific methodologies and procedures for making a hazard or risk determination.
              (ii) The demonstration and approval of hazard or risk equivalency shall be made according to any guidance that the Administrator makes available for use.
              (2) Owners and operators shall provide documentation demonstrating the hazard or risk equivalency of their proposed emissions average in their operating permit application or in their Emissions Averaging Plan if an operating permit application has not yet been submitted.
              (3) An Emissions Averaging Plan that does not demonstrate hazard or risk equivalency to the satisfaction of the Administrator shall not be approved. The Administrator may require such adjustments to the Emissions Averaging Plan as are necessary in order to ensure that the emissions average will not result in greater hazard or risk to human health or the environment than would result if the emission points were controlled according to §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330.
              (4) A hazard or risk equivalency demonstration shall:
              (i) Be a quantitative, bona fide chemical hazard or risk assessment;
              (ii) Account for differences in chemical hazard or risk to human health or the environment; and
              (iii) Meet any requirements set by the Administrator for such demonstrations.
              (l) For periods of parameter monitoring excursions, an owner or operator may request that the provisions of paragraphs (l)(1) through (l)(4) of this section be followed instead of the procedures in paragraphs (f)(2)(i) and (f)(2)(ii) of this section.
              (1) The owner or operator shall notify the Administrator of monitoring excursions in the Periodic Reports as required in § 63.1335(e)(6).
              (2) The owner or operator shall demonstrate that other types of monitoring data or engineering calculations are appropriate to establish that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits. This demonstration shall be made to the Administrator's satisfaction, and the Administrator may establish procedures of demonstrating compliance that are acceptable.
              (3) The owner or operator shall provide documentation of the excursion and the other type of monitoring data or engineering calculations to be used to demonstrate that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits.
              (4) The Administrator may assign full or partial credit and debits upon review of the information provided.

              (m) For each emission point included in an emissions average, the owner or operator shall perform testing, monitoring, recordkeeping, and reporting equivalent to that required for Group 1 emission points complying with §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, and 63.1330, as applicable. The specific requirements for continuous process vents, batch process vents, aggregate batch vent streams, storage vessels, and wastewater operations that are included in an emissions average for an affected source are identified in paragraphs (m)(1) through (m)(7) of this section.
              (1) For each continuous process vent subject to § 63.1315 equipped with a flare, incinerator, boiler, or process heater, as appropriate to the control technique:
              (i) Determine whether the continuous process vent is Group 1 or Group 2 according to the procedures specified in § 63.1315;
              (ii) Conduct initial performance tests to determine percent reduction according to the procedures specified in § 63.1315; and
              (iii) Monitor the operating parameters, keep records, and submit reports according to the procedures specified in § 63.1315.
              (2) For each continuous process vent subject to § 63.1315 equipped with a carbon adsorber, absorber, or condenser but not equipped with a control device, as appropriate to the control technique:
              (i) Determine the flow rate, organic HAP concentration, and TRE index value according to the procedures specified in § 63.1315; and
              (ii) Monitor the operating parameters, keep records, and submit reports according to the procedures specified in § 63.1315.
              (3) For continuous process vents subject to § 63.1316(b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1):
              (i) Determine whether the emissions from the continuous process vents subject to § 63.1316(b)(1)(i) located in the collection of material recovery sections within the affected source are greater than, equal to, or less than 0.12 kg organic HAP per Mg of product according to the procedures specified in § 63.1318(b);
              (ii) Determine the emission rate, ERHAP, for each collection of process sections within the affected source according to the procedures specified in § 63.1318(b); and
              (iii) [Reserved]
              (iv) Monitor the operating parameters, keep records, and submit reports according to the procedures specified in § 63.1317, § 63.1319, § 63.1320.
              (4) For each storage vessel controlled with an internal floating roof, external roof, or a closed vent system with a control device, as appropriate to the control technique:
              (i) Perform the monitoring or inspection procedures according to the procedures specified in § 63.1314;
              (ii) Perform the reporting and recordkeeping procedures according to the procedures specified in § 63.1314; and
              (iii) For closed vent systems with control devices, conduct an initial design evaluation and submit an operating plan according to the procedures specified in § 63.1314.
              (5) For wastewater emission points, as appropriate to the control technique:
              (i) For wastewater treatment processes, conduct tests according to the procedures specified in § 63.1330;
              (ii) Conduct inspections and monitoring according to the procedures specified in § 63.1330;
              (iii) Implement a recordkeeping program according to the procedures specified in § 63.1330; and
              (iv) Implement a reporting program according to the procedures specified in § 63.1330.
              (6) For each batch process vent and aggregate batch vent stream equipped with a control device, as appropriate to the control technique:
              (i) Determine whether the batch process vent or aggregate batch vent stream is Group 1 or Group 2 according to the procedures in § 63.1323;
              (ii) Conduct performance tests according to the procedures specified in § 63.1325;
              (iii) Conduct monitoring according to the procedures specified in § 63.1324; and
              (iv) Perform the recordkeeping and reporting procedures according to the procedures specified in §§ 63.1326 and 63.1327.

              (7) If an emission point in an emissions average is controlled using a pollution prevention measure or a device or technique for which no monitoring parameters or inspection procedures are required by §§ 63.1314, 63.1315, 63.1316 through 63.1320, 63.1321, or 63.1330, the owner or operator shall submit the information specified in § 63.1335(f) for alternate monitoring parameters or inspection procedures in the Emissions Averaging Plan or operating permit application.
              (n) Records of all information required to calculate emission debits and credits shall be retained for 5 years.
              (o) Precompliance Reports, Emission Averaging Plans, Notifications of Compliance Status, Periodic Reports, and other reports shall be submitted as required by § 63.1335.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11549, Mar. 9, 1999; 79 FR 17367, Mar. 27, 2014]
            
            
              § 63.1333
              Additional requirements for performance testing.
              (a) Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested and in accordance with § 63.7(a)(1), (a)(3), (d), (e)(2), (e)(4), (g), and (h), with the exceptions specified in paragraphs (a)(1) through (5) of this section and the additions specified in paragraphs (b) through (d) of this section. Representative conditions exclude periods of startup and shutdown unless specified by the Administrator or an applicable subpart. The owner or operator may not conduct performance tests during periods of malfunction. The owner or operator must record the process information that is necessary to document operating conditions during the test and include in such record an explanation to support that such conditions represent normal operation. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests. Sections 63.1314 through 63.1330 also contain specific testing requirements.
              (1) Performance tests shall be conducted according to the provisions of § 63.7(e)(2), except that performance tests shall be conducted at maximum representative operating conditions achievable during one of the time periods described in paragraph (a)(1)(i) of this section, without causing any of the situations described in paragraph (a)(1)(ii) of this section to occur.
              (i) The 6-month period that ends 2 months before the Notification of Compliance Status is due, according to § 63.1335(e)(5); or the 6-month period that begins 3 months before the performance test and ends 3 months after the performance test.
              (ii) Causing damage to equipment; necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or necessitating that the owner or operator make product in excess of demand.
              (2) The requirements in § 63.1335(e)(5) shall apply instead of the references in § 63.7(g) to the Notification of Compliance Status requirements in § 63.9(h).
              (3) Because the site-specific test plans in § 63.7(c)(3) are not required, § 63.7(h)(4)(ii) is not applicable.
              (4) The owner or operator shall notify the Administrator of the intention to conduct a performance test at least 30 days before the performance test is scheduled to allow the Administrator the opportunity to have an observer present during the test. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, the owner or operator of an affected facility shall notify the Administrator as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator by mutual agreement.
              (5) Performance tests shall be performed no later than 150 days after the compliance dates specified in this subpart (i.e., in time for the results to be included in the Notification of Compliance Status), rather than according to the time periods in § 63.7(a)(2) of subpart A of this part.

              (b) Each owner or operator of an existing affected source producing MBS complying with § 63.1315(b)(2) shall determine compliance with the mass emission per mass product standard by using Equation 49 of this subpart. When determining Ei, when the provisions of § 63.116(c)(4) specify that Method 18, 40 CFR part 60, appendix A, shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (b)(1) and (b)(2) of this section. During periods of startup or shutdown, as an alternative to using Equation 49 of this subpart, the owner or operator may divide the emission rate of total organic HAP or TOC during startup or shutdown by the rate of polymer produced from the most recent performance test associated with a production rate greater than zero to comply with the emission limit.
              
                ER19JN00.041
              
              
                Where:
                
                ERMBS = Emission rate of organic HAP or TOC from continuous process vents, kg/Mg product.
                Ei = Emission rate of organic HAP or TOC from continuous process vent i as calculated using the procedures specified in § 63.116(c)(4), kg/month.
                PPM = Amount of polymer produced in one month as determined by the procedures specified in § 63.1318(b)(1)(ii), Mg/month.
                n = Number of continuous process vents.
              
              
              (1) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume.
              (2) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (c) The owner or operator of an affected source, complying with § 63.1322(a)(3) shall determine compliance with the percent reduction requirement using Equation 50 of this subpart.
              
                ER12se96.049
              
              
                Where:
                
                PR = Percent reduction
                Hj = Number of operating hours in a year for control device j.
                Ei = Mass rate of TOC or total organic HAP at the inlet of control device j, calculated as specified in § 63.1325(f), kg/hr. This value includes all continuous process vents, batch process vents, and aggregate batch vent streams routed to control device j.
                Eo = Mass rate of TOC or total organic HAP at the outlet of control device j, calculated as specified in § 63.1325(f), kg/hr.
                Hk = Number of hours of operation during which positive flow is present in uncontrolled continuous process vent or aggregate batch vent stream k, hr/yr.
                Eku = Mass rate of TOC or total organic HAP of uncontrolled continuous process vent or aggregate batch vent stream k, calculated as specified in § 63.1325(f)(4), kg/hr.
                AEunc = Mass rate of TOC or total organic HAP of uncontrolled batch process vent l, calculated as specified in § 63.1325(f)(4), kg/yr.
                n = Number of control devices, uncontrolled continuous process vents and aggregate batch vent streams, and uncontrolled batch process vents. The value of n is not necessarily the same for these three items.
              
              
              (d) Data shall be reduced in accordance with the EPA approved methods specified in the applicable subpart or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301 of appendix A of this part.

              (e) Notwithstanding any other provision of this subpart, if an owner or operator of an affected source uses a flare to comply with any of the requirements of this subpart, the owner or operator shall comply with paragraphs (e)(1) through (e)(3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration. If a compliance demonstration has been conducted previously for a flare, using the techniques specified in paragraphs (e)(1) through (e)(3) of this section, that compliance demonstration may be used to satisfy the requirements of this paragraph if either no deliberate process changes have been made since the compliance demonstration, or the results of the compliance demonstration reliably demonstrate compliance despite process changes.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4);
              (2) Determine the net heating value of the gas being combusted, using the techniques specified in § 63.11(b)(6); and
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38128, June 19, 2000; 79 FR 17637, Mar. 27, 2014]
            
            
              § 63.1334
              Parameter monitoring levels and excursions.
              (a) Establishment of parameter monitoring levels. The owner or operator of a control or recovery device that has one or more parameter monitoring level requirements specified under this subpart shall establish a maximum or minimum level for each measured parameter. If a performance test is required by this subpart for a control device, the owner or operator shall use the procedures in either paragraph (b) or (c) of this section to establish the parameter monitoring level(s). If a performance test is not required by this subpart for a control device, the owner or operator may use the procedures in paragraph (b), (c) or (d) of this section to establish the parameter monitoring level(s). When using the procedures specified in paragraph (c) or (d) of this section, the owner or operator shall submit the information specified in § 63.1335(e)(3)(vii) for review and approval as part of the Precompliance Report.
              (1) The owner or operator shall operate control and recovery devices such that the daily average of monitored parameters remains above the minimum established level or below the maximum established level, except as otherwise stated in this subpart.
              (2) As specified in § 63.1335(e)(5), all established levels, along with their supporting documentation and the definition of an operating day, shall be submitted as part of the Notification of Compliance Status.
              (3) Nothing in this section shall be construed to allow a monitoring parameter excursion caused by an activity that violates other applicable provisions of subpart A, F, G, or H of this part.
              (b) Establishment of parameter monitoring levels based exclusively on performance tests. In cases where a performance test is required by this subpart, or the owner or operator of the affected source elects to do a performance test in accordance with the provisions of this subpart, and an owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device based exclusively on parameter values measured during the performance test, the owner or operator of the affected source shall comply with the procedures in paragraphs (b)(1) through (b)(4) of this section, as applicable.
              (1) [Reserved]
              (2) Continuous process vents. During initial compliance testing, the appropriate parameter shall be continuously monitored during the required 1-hour runs. The monitoring level(s) shall then be established as the average of the maximum (or minimum) point values from the three test runs. The average of the maximum values shall be used when establishing a maximum level, and the average of the minimum values shall be used when establishing a minimum level.
              (3) Batch process vents. The monitoring level(s) shall be established using the procedures specified in either paragraph (b)(3)(i) or (b)(3)(ii) of this section. The procedures specified in this paragraph (b)(3) may only be used if the batch emission episodes, or portions thereof, selected to be controlled were tested, and monitoring data were collected, during the entire period in which emissions were vented to the control device, as specified in § 63.1325(c)(1)(i). If the owner or operator chose to test only a portion of the batch emission episode, or portion thereof, selected to be controlled, the procedures in paragraph (c) of this section shall be used.
              (i) If more than one batch emission episode or more than one portion of a batch emission episode has been selected to be controlled, a single level for the batch cycle shall be calculated as follows:
              (A) The average monitored parameter value shall be calculated for each batch emission episode, or portion thereof, in the batch cycle selected to be controlled. The average shall be based on all values measured during the required performance test.
              (B) If the level to be established is a maximum operating parameter, the level shall be defined as the minimum of the average parameter values of the batch emission episodes, or portions thereof, in the batch cycle selected to be controlled (i.e., identify the emission episode, or portion thereof, which requires the lowest parameter value in order to assure compliance. The average parameter value that is necessary to assure compliance for that emission episode, or portion thereof, shall be the level for all emission episodes, or portions thereof, in the batch cycle, that are selected to be controlled).
              (C) If the level to be established is a minimum operating parameter, the level shall be defined as the maximum of the average parameter values of the batch emission episodes, or portions thereof, in the batch cycle selected to be controlled (i.e., identify the emission episode, or portion thereof, which requires the highest parameter value in order to assure compliance. The average parameter value that is necessary to assure compliance for that emission episode, or portion thereof, shall be the level for all emission episodes, or portions thereof, in the batch cycle, that are selected to be controlled).
              (D) Alternatively, an average monitored parameter value shall be calculated for the entire batch cycle based on all values measured during each batch emission episode, or portion thereof, selected to be controlled.
              (ii) Instead of establishing a single level for the batch cycle, as described in paragraph (b)(3)(i) of this section, an owner or operator may establish separate levels for each batch emission episode, or portion thereof, selected to be controlled. Each level shall be determined as specified in paragraph (b)(3)(i)(A) of this section.
              (iii) The batch cycle shall be defined in the Notification of Compliance Status, as specified in § 63.1335(e)(5). Said definition shall include an identification of each batch emission episode and the information required to determine parameter monitoring compliance for partial batch cycles (i.e., when part of a batch cycle is accomplished during two different operating days).
              (4) Aggregate batch vent streams. For aggregate batch vent streams, the monitoring level shall be established in accordance with paragraph (b)(2) of this section.
              (c) Establishment of parameter monitoring levels based on performance tests, supplemented by engineering assessments and/or manufacturer's recommendations. In cases where a performance test is required by this subpart, or the owner or operator elects to do a performance test in accordance with the provisions of this subpart, and an owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device under this paragraph (c), the owner or operator shall supplement the parameter values measured during the performance test with engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values.
              (d) Establishment of parameter monitoring based on engineering assessments and/or manufacturer's recommendations. In cases where a performance test is not required by this subpart and an owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device under this paragraph (d), the determination of the parameter monitoring level shall be based exclusively on engineering assessments and/or manufacturer's recommendations.
              (e) [Reserved]
              (f) Parameter monitoring excursion definitions. (1) With respect to storage vessels (where the applicable monitoring plan specifies continuous monitoring), continuous process vents, aggregate batch vent streams, and process wastewater streams, an excursion means any of the three cases listed in paragraphs (f)(1)(i) through (f)(1)(iii) of this section. For a control or recovery device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria in paragraphs (f)(1)(i) through (f)(1)(iii) of this section, this is considered a single excursion for the control or recovery device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              (i) When the daily average value of one or more monitored parameters is above the maximum level or below the minimum level established for the given parameters.
              (ii) When the period of control or recovery device operation, with the exception noted in paragraph (f)(1)(v) of this section, is 4 hours or greater in an operating day, and monitoring data are insufficient, as defined in paragraph (f)(1)(iv) of this section, to constitute a valid hour of data for at least 75 percent of the operating hours.
              (iii) When the period of control or recovery device operation, with the exception noted in paragraph (f)(1)(v) of this section, is less than 4 hours in an operating day and more than two of the hours during the period of operation do not constitute a valid hour of data due to insufficient monitoring data, as defined in paragraph (f)(1)(iv) of this section.
              (iv) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (f)(1)(ii) and (f)(1)(iii) of this section, if measured values are unavailable for any of the 15-minute periods within the hour. For data compression systems approved under § 63.1335(g)(3), monitoring data are insufficient to calculate a valid hour of data if there are less than four data measurements made during the hour.
              (v) The periods listed in paragraphs (f)(1)(v)(A) and (B) of this section are not considered to be part of the period of control or recovery device operation, for the purposes of paragraphs (f)(1)(ii) and (iii) of this section.
              (A) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (B) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (2) With respect to batch process vents, an excursion means one of the two cases listed in paragraphs (f)(2)(i) and (f)(2)(ii) of this section. For a control device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria in either paragraph (f)(2)(i) or (f)(2)(ii) of this section, this is considered a single excursion for the control device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              (i) When the batch cycle daily average value of one or more monitored parameters is above the maximum or below the minimum established level for the given parameters.
              (ii) When monitoring data are insufficient for an operating day. Monitoring data shall be considered insufficient when measured values are not available for at least 75 percent of the 15-minute periods when batch emission episodes selected to be controlled are being vented to the control device during the operating day, using the procedures specified in paragraphs (f)(2)(ii)(A) through (f)(2)(ii)(D) of this section.
              (A) Determine the total amount of time during the operating day when batch emission episodes selected to be controlled are being vented to the control device.

              (B) Subtract the time during the periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments from the total amount of time determined in paragraph (f)(2)(ii)(A) of this section, to obtain the operating time used to determine if monitoring data are insufficient.
              (C) Determine the total number of 15-minute periods in the operating time used to determine if monitoring data are insufficient, as was determined in accordance with paragraph (f)(2)(ii)(B) of this section.
              (D) If measured values are not available for at least 75 percent of the total number of 15-minute periods determined in paragraph (f)(2)(ii)(C) of this section, the monitoring data are insufficient for the operating day.
              (3) For storage vessels where the applicable monitoring plan does not specify continuous monitoring, an excursion is defined in paragraph (f)(3)(i) or (ii) of this section, as applicable. For a control or recovery device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria, this is considered a single excursion for the control or recovery device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              (i) If the monitoring plan specifies monitoring a parameter and recording its value at specific intervals (such as every 15 minutes or every hour), either of the cases listed in paragraph (f)(3)(i)(A) or (f)(3)(i)(B) of this section is considered a single excursion for the control device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              (A) When the average value of one or more parameters, averaged over the duration of the filling period for the storage vessel, is above the maximum level or below the minimum level established for the given parameters.
              (B) When monitoring data are insufficient. Monitoring data shall be considered insufficient when measured values are not available for at least 75 percent of the specific intervals at which parameters are to be monitored and recorded, according to the storage vessel's monitoring plan, during the filling period for the storage vessel.
              (ii) If the monitoring plan does not specify monitoring a parameter and recording its value at specific intervals (for example, if the relevant operating requirement is to exchange a disposable carbon canister before expiration of its rated service life), the monitoring plan shall define an excursion in terms of the relevant operating requirement.
              (4) With respect to continuous process vents complying with the mass emissions per mass product requirements specified in § 63.1316(b)(1)(i)(A), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1)(i), an excursion has occurred when the mass emission rate calculated as specified in § 63.1318(c) exceeds the appropriate mass emissions per mass product requirement. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              (5) With respect to continuous process vents complying with the temperature limits for final condensers specified in § 63.1316(b)(1)(i)(B) or (c)(1)(ii), an excursion has occurred when the daily average exit temperature exceeds the appropriate condenser temperature limit. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart. The periods listed in paragraphs (f)(5)(i) and (ii) of this section are not considered to be part of the period of operation for the condenser for purposes of determining the daily average exit temperature.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (ii) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (6) With respect to new affected sources producing SAN using a batch process, an excursion has occurred when the percent reduction calculated using the procedures specified in § 63.1333(c) is less than 84 percent. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart. The periods listed in paragraphs (f)(6)(i) and (ii) of this section are not considered to be part of the period of control or recovery device operation for purposes of determining the percent reduction.

              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (ii) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (7) With respect to continuous process vents complying with the mass emissions per mass product requirement specified in § 63.1315(b)(2), an excursion has occurred when the mass emission rate calculated as specified in § 63.1333(b) exceeds the mass emissions per mass product requirement specified in § 63.1315(b)(2). For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart.
              [61 FR 48229, Sept. 12, 1996, as amended at 65 FR 38128, June 19, 2000; 79 FR 17368, Mar. 27, 2014]
            
            
              § 63.1335
              General recordkeeping and reporting provisions.
              (a) Data retention. Unless otherwise specified in this subpart, the owner or operator of an affected source shall keep copies of all applicable records and reports required by this subpart for at least 5 years, as specified in paragraph (a)(1) of this section, with the exception listed in paragraph (a)(2) of this section.
              (1) All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request. The remaining 4 and one-half years of records may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on paper, microfilm, computer, floppy disk, magnetic tape, or microfiche.
              (2) If an owner or operator submits copies of reports to the appropriate EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of those reports.
              (b) Requirements of subpart A of this part. The owner or operator of an affected source shall comply with the applicable recordkeeping and reporting requirements in subpart A of this part as specified in Table 1 of this subpart. These requirements include, but are not limited to, the requirements specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) Malfunction recordkeeping and reporting. (i) Records of malfunctions. The owner or operator shall keep the records specified in paragraphs (b)(1)(i)(A) through (C) of this section.
              (A) In the event that an affected unit fails to meet an applicable standard, record the number of failures. For each failure record the date, time, and duration of each failure.
              (B) For each failure to meet an applicable standard, record and retain a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (C) Record actions taken to minimize emissions in accordance with § 63.1310(j)(4), and any corrective actions taken to return the affected unit to its normal or usual manner of operation.
              (ii) Reports of malfunctions. If a source fails to meet an applicable standard, report such events in the Periodic Report. Report the number of failures to meet an applicable standard. For each instance, report the date, time, and duration of each failure. For each failure the report must include a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (2) Application for approval of construction or reconstruction. For new affected sources, each owner or operator shall comply with the provisions in § 63.5 regarding construction and reconstruction, excluding the provisions specified in § 63.5(d)(1)(ii)(H), (d)(1)(iii), (d)(2), and (d)(3)(ii).
              (c) [Reserved]
              (d) Recordkeeping and documentation. Owners or operators required to keep continuous records shall keep records as specified in paragraphs (d)(1) through (10) of this section, unless an alternative recordkeeping system has been requested and approved as specified in paragraph (g) of this section, and except as provided in paragraph (h) of this section. If a monitoring plan for storage vessels pursuant to § 63.1314(a)(9) requires continuous records, the monitoring plan shall specify which provisions, if any, of paragraphs (d)(1) through (10) of this section apply. As described in § 63.1314(a)(9), certain storage vessels are not required to keep continuous records as specified in this paragraph. Owners and operators of such storage vessels shall keep records as specified in the monitoring plan required by § 63.1314(a)(9). Paragraphs (d)(8) and (d)(9) of this section specify documentation requirements.
              (1) The monitoring system shall measure data values at least once every 15 minutes.
              (2) The owner or operator shall record either each measured data value or block average values for 1 hour or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values. Owners or operators of batch process vents shall record each measured data value.
              (3) Daily average (or batch cycle daily average) values of each continuously monitored parameter shall be calculated for each operating day as specified in paragraphs (d)(3)(i) through (d)(3)(ii) of this section, except as specified in paragraphs (d)(6) and (d)(7) of this section.
              (i) The daily average value or batch cycle daily average shall be calculated as the average of all parameter values recorded during the operating day, except as specified in paragraph (d)(7) of this section. For batch process vents, as specified in § 63.1326(e)(2)(i), only parameter values measured during those batch emission episodes, or portions thereof, in the batch cycle that the owner or operator has chosen to control shall be used to calculate the average. The calculated average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous.
              (ii) The operating day shall be the period the owner or operator specifies in the operating permit or the Notification of Compliance Status for purposes of determining daily average values or batch cycle daily average values of monitored parameters.
              (4)-(5) [Reserved]
              (6) Records required when all recorded values are within the established limits. If all recorded values for a monitored parameter during an operating day are above the minimum level or below the maximum level established in the Notification of Compliance Status or operating permit, the owner or operator may record that all values were above the minimum level or below the maximum level rather than calculating and recording a daily average (or batch cycle daily average) for that operating day.
              (7) Monitoring data recorded during periods identified in paragraphs (d)(7)(i) and (ii) of this section shall not be included in any average computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or control device or recovery device operation when monitors are not operating.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (ii) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (8) For continuous monitoring systems used to comply with this subpart, records documenting the completion of calibration checks, and records documenting the maintenance of continuous monitoring systems that are specified in the manufacturer's instructions or that are specified in other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.

              (9) The owner or operator of an affected source granted a waiver under § 63.10(f) shall maintain the information, if any, specified by the Administrator as a condition of the waiver of recordkeeping or reporting requirements.
              (10) For pressure relief devices in organic HAP service, keep records of the information specified in paragraphs (d)(10)(i) through (v) of this section, as applicable.
              (i) A list of identification numbers for pressure relief devices that the owner or operator elects to equip with a closed-vent system and control device, subject to the provisions in § 63.1331(a)(9)(iv).
              (ii) A list of identification numbers for pressure relief devices subject to the provisions in § 63.1331(a)(9)(i).
              (iii) A list of identification numbers for pressure relief devices equipped with rupture disks, subject to the provisions in § 63.1331(a)(9)(ii)(B).
              (iv) The dates and results of the Method 21 of 40 CFR part 60, appendix A, monitoring following a pressure release for each pressure relief device subject to the provisions in § 63.1331(a)(9)(i) and (ii). The results shall include:
              (A) The background level measured during each compliance test.
              (B) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (v) For pressure relief devices in organic HAP service subject to § 63.1331(a)(9)(iii), keep records of each pressure release to the atmosphere, including the following information:
              (A) The source, nature, and cause of the pressure release.
              (B) The date, time, and duration of the pressure release.
              (C) The quantity of total HAP emitted during the pressure release and the calculations used for determining this quantity.
              (D) The actions taken to prevent this pressure release.
              (E) The measures adopted to prevent future such pressure releases.
              (e) Reporting and notification. In addition to the reports and notifications required by subpart A of this part as specified in Table 1 of this subpart, the owner or operator of an affected source shall prepare and submit the reports listed in paragraphs (e)(3) through (9) of this section, as applicable. All reports required by this subpart, and the schedule for their submittal, are listed in Table 9 of this subpart.
              (1) Owners and operators shall not be in violation of the reporting requirements of this subpart for failing to submit information required to be included in a specified report if the owner or operator meets the requirements in paragraphs (e)(1)(i) through (e)(1)(iii) of this section. Examples of circumstances where this paragraph may apply include information related to newly-added equipment or emission points, changes in the process, changes in equipment required or utilized for compliance with the requirements of this subpart, or changes in methods or equipment for monitoring, recordkeeping, or reporting.
              (i) The information was not known in time for inclusion in the report specified by this subpart;
              (ii) The owner or operator has been diligent in obtaining the information; and
              (iii) The owner or operator submits a report according to the provisions of paragraphs (e)(1)(iii)(A) through (e)(1)(iii)(C) of this section.
              (A) If this subpart expressly provides for supplements to the report in which the information is required, the owner or operator shall submit the information as a supplement to that report. The information shall be submitted no later than 60 days after it is obtained, unless otherwise specified in this subpart.
              (B) If this subpart does not expressly provide for supplements, but the owner or operator must submit a request for revision of an operating permit pursuant to part 70 or part 71, due to circumstances to which the information pertains, the owner or operator shall submit the information with the request for revision to the operating permit.

              (C) In any case not addressed by paragraph (e)(1)(iii)(A) or (e)(1)(iii)(B) of this paragraph, the owner or operator shall submit the information with the first Periodic Report, as required by this subpart, which has a submission deadline at least 60 days after the information is obtained.
              
              (2) All reports required under this subpart shall be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of an affected source, reports may be submitted on electronic media.
              (3) Precompliance Report. Owners or operators of affected sources requesting an extension for compliance; requesting approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping or alternative controls; requesting approval to use engineering assessment to estimate emissions from a batch emissions episode, as described in § 63.1323(b)(6)(i)(C); or wishing to establish parameter monitoring levels according to the procedures contained in § 63.1334(c) or (d), shall submit a Precompliance Report according to the schedule described in paragraph (e)(3)(i) of this section. The Precompliance Report shall contain the information specified in paragraphs (e)(3)(ii) through (e)(3)(viii) of this section, as appropriate.
              (i) Submittal dates. The Precompliance Report shall be submitted to the Administrator no later than December 19, 2000. If a Precompliance Report was submitted prior to June 19, 2000 and no changes need to be made to that Precompliance Report, the owner or operator shall re-submit the earlier report or submit notification that the previously submitted report is still valid. Unless the Administrator objects to a request submitted in the Precompliance Report within 45 days after its receipt, the request shall be deemed approved. For new affected sources, the Precompliance Report shall be submitted to the Administrator with the application for approval of construction or reconstruction required in paragraph (b)(2) of this section. Supplements to the Precompliance Report may be submitted as specified in paragraph (e)(3)(ix) of this section. To submit a Precompliance Report for the first time after the compliance date to request an extension for compliance; request approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping or alternative controls; request approval to use engineering assessment to estimate emissions from a batch emissions episode, as described in § 63.1323(b)(6)(i)(C); or to request to establish parameter monitoring levels according to the procedures contained in § 63.1334(c) or (d), the owner or operator shall notify the Administrator at least 90 days before the planned change is to be implemented; the change shall be considered approved if the Administrator either approves the change in writing, or fails to disapprove the change in writing within 45 days of receipt.
              (ii) A request for an extension for compliance, as specified in § 63.1311(e), may be submitted in the Precompliance Report. The request for a compliance extension shall include the data outlined in § 63.6(i)(6)(i)(A), (B), and (D), as required in § 63.1311(e)(1).
              (iii) The alternative monitoring parameter information required in paragraph (f) of this section shall be submitted in the Precompliance Report if, for any emission point, the owner or operator of an affected source seeks to comply through the use of a control technique other than those for which monitoring parameters are specified in this subpart or in subpart G of this part or seeks to comply by monitoring a different parameter than those specified in this subpart or in subpart G of this part.
              (iv) If the affected source seeks to comply using alternative continuous monitoring and recordkeeping as specified in paragraph (g) of this section, the owner or operator shall submit a request for approval in the Precompliance Report.
              (v) The owner or operator shall report the intent to use alternative emission standards to comply with the provisions of this subpart in the Precompliance Report. The Administrator may deem alternative emission standards to be equivalent to the standard required by the subpart, under the procedures outlined in § 63.6(g).

              (vi) If a request for approval to use engineering assessment to estimate emissions from a batch emissions episode, as described in § 63.1323(b)(6)(i)(C) is being made, the information required by § 63.1323(b)(6)(iii)(B) shall be submitted in the Precompliance Report.
              (vii) If an owner or operator establishes parameter monitoring levels according to the procedures contained in § 63.1334(c) or (d), the following information shall be submitted in the Precompliance Report:
              (A) Identification of which procedures (i.e., § 63.1334(c) or (d)) are to be used; and
              (B) A description of how the parameter monitoring level is to be established. If the procedures in § 63.1334(c) are to be used, a description of how performance test data will be used shall be included.
              (viii) [Reserved]
              (ix) Supplements to the Precompliance Report may be submitted as specified in paragraphs (e)(3)(ix)(A) or (e)(3)(ix)(B) of this section. Unless the Administrator objects to a request submitted in a supplement to the Precompliance Report within 45 days after its receipt, the request shall be deemed approved.
              (A) Supplements to the Precompliance Report may be submitted to clarify or modify information previously submitted.
              (B) Supplements to the Precompliance Report may be submitted to request approval to use alternative monitoring parameters, as specified in paragraph (e)(3)(iii) of this section; to use alternative continuous monitoring and recordkeeping, as specified in paragraph (e)(3)(iv) of this section; to use alternative controls, as specified in paragraph (e)(3)(v) of this section; to use engineering assessment to estimate emissions from a batch emissions episode, as specified in paragraph (e)(3)(vi) of this section; or to establish parameter monitoring levels according to the procedures contained in § 63.1334(c) or (d), as specified in paragraph (e)(3)(vii) of this section.
              (4) Emissions Averaging Plan. For all existing affected sources using emissions averaging, an Emissions Averaging Plan shall be submitted for approval according to the schedule and procedures described in paragraph (e)(4)(i) of this section. The Emissions Averaging Plan shall contain the information specified in paragraph (e)(4)(ii) of this section, unless the information required in paragraph (e)(4)(ii) of this section is submitted with an operating permit application. An owner or operator of an affected source who submits an operating permit application instead of an Emissions Averaging Plan shall submit the information specified in paragraph (e)(8) of this section. In addition, a supplement to the Emissions Averaging Plan, as required under paragraph (e)(4)(iii) of this section, is to be submitted whenever additional alternative controls or operating scenarios may be used to comply with this subpart. Updates to the Emissions Averaging Plan shall be submitted in accordance with paragraph (e)(4)(iv) of this section.
              (i) Submittal and approval. The Emissions Averaging Plan shall be submitted no later than September 19, 2000, and it is subject to Administrator approval. If an Emissions Averaging Plan was submitted prior to June 19, 2000 and no changes need to be made to that Emissions Averaging Plan, the owner or operator shall re-submit the earlier plan or submit notification that the previously submitted plan is still valid. The Administrator shall determine within 120 days whether the Emissions Averaging Plan submitted presents sufficient information. The Administrator shall either approve the Emissions Averaging Plan, request changes, or request that the owner or operator submit additional information. Once the Administrator receives sufficient information, the Administrator shall approve, disapprove, or request changes to the plan within 120 days.
              (ii) Information required. The Emissions Averaging Plan shall contain the information listed in paragraphs (e)(4)(ii)(A) through (e)(4)(ii)(N) of this section for all emission points included in an emissions average.

              (A) The required information shall include the identification of all emission points in the planned emissions average and, where applicable, notation of whether each storage vessel, continuous process vent, batch process vent, aggregate batch vent stream, and process wastewater stream is a Group 1 or Group 2 emission point, as defined in § 63.1312 or as designated under § 63.1332 (c)(3) through (c)(5).
              (B) The required information shall include the projected emission debits and credits for each emission point and the sum for the emission points involved in the average calculated according to § 63.1332. The projected credits shall be greater than or equal to the projected debits, as required under § 63.1332(e)(3).
              (C) The required information shall include the specific control technology or pollution prevention measure that will be used for each emission point included in the average and date of application or expected date of application.
              (D) The required information shall include the specific identification of each emission point affected by a pollution prevention measure. To be considered a pollution prevention measure, the criteria in § 63.1332(j)(1) shall be met. If the same pollution prevention measure reduces or eliminates emissions from multiple emission points in the average, the owner or operator shall identify each of these emission points.
              (E) The required information shall include a statement that the compliance demonstration, monitoring, inspection, recordkeeping, and reporting provisions in § 63.1332 (m), (n), and (o) that are applicable to each emission point in the emissions average will be implemented beginning on or before the date of compliance.

              (F) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(F)(1) through (e)(4)(ii)(F)(5) of this section for each storage vessel and continuous process vent subject to § 63.1315 included in the average.
              (1) The required documentation shall include the values of the parameters used to determine whether the emission point is Group 1 or Group 2. Where TRE index value is used for continuous process vent group determination, the estimated or measured values of the parameters used in the TRE equation in § 63.115(d) and the resulting TRE index value shall be submitted.
              (2) The required documentation shall include the estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.1332(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv) of this section.
              (3) The required documentation shall include the estimated percent reduction if a control technology achieving a lower percent reduction than the efficiency of the applicable reference control technology or standard is or will be applied to the emission point.
              (4) The required documentation shall include the anticipated nominal efficiency if a control technology achieving a greater percent emission reduction than the efficiency of the reference control technology is or will be applied to the emission point. The procedures in § 63.1332(i) shall be followed to apply for a nominal efficiency, and the report specified in paragraph (e)(7)(ii) of this section shall be submitted with the Emissions Averaging Plan as specified in paragraph (e)(7)(ii)(A) of this section.
              (5) The required documentation shall include the monitoring plan specified in § 63.122(b), to include the information specified in § 63.120(d)(2)(i) and in either § 63.120(d)(2)(ii) or (d)(2)(iii) for each storage vessel controlled with a closed-vent system using a control device other than a flare.
              (G) The information specified in paragraph (f) of this section shall be included in the Emissions Averaging Plan for:
              (1) Each continuous process vent subject to § 63.1315 controlled by a pollution prevention measure or control technique for which monitoring parameters or inspection procedures are not specified in § 63.114; and
              (2) Each storage vessel controlled by pollution prevention or a control technique other than an internal or external floating roof or a closed vent system with a control device.

              (H) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(H)(1) through (e)(4)(ii)(H)(5) of this section for each collection of continuous process vents located in a process section within the affected source subject to § 63.1316 (b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) included in the average.
              (1) For continuous process vents subject to § 63.1316(b)(1)(i), the required documentation shall include the values of the parameters used to determine whether the emission point is Group 1 or Group 2. Continuous process vents subject to § 63.1316 (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) are considered Group 1 emission points for purposes of emissions averaging, as specified in § 63.1332(c)(5).
              (2) The required documentation shall include the estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.1332(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv) of this section.
              (3) For process sections generating debits or credits by comparing actual emissions expressed as kg HAP emissions per Mg of product to the applicable standard, the required documentation shall include the actual emission level expressed as kg HAP emissions per Mg of product.
              (4) For process sections using combustion control devices, the required documentation shall include the estimated percent reduction if a control technology achieving a lower percent reduction than the efficiency of the applicable reference control technology or standard is or will be applied to the emission point.
              (5) For process sections using combustion control devices, the required documentation shall include the anticipated nominal efficiency if a control technology achieving a greater percent emission reduction than the efficiency of the reference control technology is or will be applied to the emission point. The procedures in § 63.1332(i) shall be followed to apply for a nominal efficiency.
              (I) For each pollution prevention measure or control device used to reduce air emissions of organic HAP from each collection of continuous process vents located in a process section within the affected source subject to § 63.1316 (b)(1)(i), (b)(1)(ii), (b)(2)(i), (b)(2)(ii), or (c)(1) and for which no monitoring parameters or inspection procedures are specified in § 63.114, the information specified in paragraph (f) of this section, Alternative Monitoring Parameters, shall be included in the Emissions Averaging Plan.

              (J) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(J)(1) through (e)(4)(ii)(J)(3) of this section for each batch process vent and aggregate batch vent stream included in the average.
              (1) The required documentation shall include the values of the parameters used to determine whether the emission point is Group 1 or Group 2.
              (2) The required documentation shall include the estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.1332(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv) of this section.
              (3) For batch process vents, the required documentation shall include the estimated percent reduction for the batch cycle. For aggregate batch vent streams, the required documentation shall include the estimated percent reduction achieved on a continuous basis.
              (K) For each pollution prevention measure or control device used to reduce air emissions of organic HAP from batch process vents or aggregate batch vent streams and for which no monitoring parameters or inspection procedures are specified in § 63.1324, the information specified in paragraph (f) of this section, Alternative Monitoring Parameters, shall be included in the Emissions Averaging Plan.

              (L) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(L)(1) through (e)(4)(ii)(L)(4) of this section for each process wastewater stream included in the average.
              (1) The required documentation shall include the data used to determine whether the wastewater stream is a Group 1 or Group 2 wastewater stream.
              
              (2) The required documentation shall include the estimated values of all parameters needed for input to the wastewater emission credit and debit calculations in § 63.1332(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv) of this section.
              (3) The required documentation shall include the estimated percent reduction if:
              (i) A control technology that achieves an emission reduction less than or equal to the emission reduction that would otherwise have been achieved by a steam stripper designed to the specifications found in § 63.138(g) is or will be applied to the wastewater stream;
              (ii) A control technology achieving less than or equal to 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes; or
              (iii) A pollution prevention measure is or will be applied.
              (4) The required documentation shall include the anticipated nominal efficiency if the owner or operator plans to apply for a nominal efficiency under § 63.1332(i). A nominal efficiency shall be applied for if:
              (i) A control technology that achieves an emission reduction greater than the emission reduction that would have been achieved by a steam stripper designed to the specifications found in § 63.138(g), is or will be applied to the wastewater stream; or
              (ii) A control technology achieving greater than 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes.
              (M) For each pollution prevention measure, treatment process, or control device used to reduce air emissions of organic HAP from wastewater and for which no monitoring parameters or inspection procedures are specified in § 63.143, the information specified in paragraph (f) of this section, Alternative Monitoring Parameters, shall be included in the Emissions Averaging Plan.
              (N) The required information shall include documentation of the data required by § 63.1332(k). The documentation shall demonstrate that the emissions from the emission points proposed to be included in the average will not result in greater hazard or, at the option of the Administrator, greater risk to human health or the environment than if the emission points were not included in an emissions average.
              (iii) Supplement to Emissions Averaging Plan. The owner or operator required to prepare an Emissions Averaging Plan under paragraph (e)(4) of this section shall also prepare a supplement to the Emissions Averaging Plan for any additional alternative controls or operating scenarios that may be used to achieve compliance.
              (iv) Updates to Emissions Averaging Plan. The owner or operator of an affected source required to submit an Emissions Averaging Plan under paragraph (e)(4) of this section shall also submit written updates of the Emissions Averaging Plan to the Administrator for approval under the circumstances described in paragraphs (e)(4)(iv)(A) through (e)(4)(iv)(C) of this section unless the relevant information has been included and submitted in an operating permit application or amendment.

              (A) The owner or operator who plans to make a change listed in either paragraph (e)(4)(iv)(A)(1) or (e)(4)(iv)(A)(2) of this section shall submit an Emissions Averaging Plan update at least 120 days prior to making the change.
              (1) An Emissions Averaging Plan update shall be submitted whenever an owner or operator elects to achieve compliance with the emissions averaging provisions in § 63.1332 by using a control technique other than that specified in the Emissions Averaging Plan or plans to monitor a different parameter or operate a control device in a manner other than that specified in the Emissions Averaging Plan.
              (2) An Emissions Averaging Plan update shall be submitted whenever an emission point or a TPPU is added to an existing affected source and is planned to be included in an emissions average, or whenever an emission point not included in the emissions average described in the Emissions Averaging Plan is to be added to an emissions average. The information in paragraph (e)(4) of this section shall be updated to include the additional emission point.

              (B) The owner or operator who has made a change as defined in paragraph (e)(4)(iv)(B)(1) or (e)(4)(iv)(B)(2) of this section shall submit an Emissions Averaging Plan update within 90 days after the information regarding the change is known to the affected source. The update may be submitted in the next quarterly periodic report if the change is made after the date the Notification of Compliance Status is due.
              (1) An Emissions Averaging Plan update shall be submitted whenever a process change is made such that the group status of any emission point in an emissions average changes.
              (2) An Emissions Averaging Plan update shall be submitted whenever a value of a parameter in the emission credit or debit equations in § 63.1332 (g) or (h) changes such that it is below the minimum or above the maximum established level specified in the Emissions Averaging Plan and causes a decrease in the projected credits or an increase in the projected debits.
              (C) The Administrator shall approve or request changes to the Emissions Averaging Plan update within 120 days of receipt of sufficient information regarding the change for emission points included in emissions averages.
              (5) Notification of Compliance Status. For existing and new affected sources, a Notification of Compliance Status shall be submitted. For equipment leaks subject to § 63.1331, the owner or operator shall submit the information required in § 63.182(c) in the Notification of Compliance Status within 150 days after the first applicable compliance date for equipment leaks in the affected source, and an update shall be provided in the first Periodic Report that is due at least 150 days after each subsequent applicable compliance date for equipment leaks in the affected source. For all other emission points, including heat exchange systems, the Notification of Compliance Status shall contain the information listed in paragraphs (e)(5)(i) through (e)(5)(xi) of this section, as applicable, and shall be submitted no later than 150 days after the compliance dates specified in this subpart. For pressure relief devices subject to the requirements of § 63.1331(a)(9)(iii), the owner or operator shall submit the information listed in paragraph (e)(5)(xii) of this section in the Notification of Compliance Status within 150 days after the first applicable compliance date for pressure relief device monitoring.
              (i) The results of any emission point group determinations, process section applicability determinations, performance tests, inspections, any other information used to demonstrate compliance, values of monitored parameters established during performance tests, and any other information required to be included in the Notification of Compliance Status under §§ 63.1311(m), 63.122, and 63.1314 for storage vessels, § 63.117 for continuous process vents, § 63.146 for process wastewater, §§ 63.1316 through 63.1320 for continuous process vents subject to § 63.1316, § 63.1327 for batch process vents, § 63.1329 for process contact cooling towers, and § 63.1332 for emission points included in an emissions average. In addition, the owner or operator of an affected source shall comply with paragraphs (e)(5)(i)(A) and (e)(5)(i)(B) of this section.
              (A) For performance tests, group determinations, and process section applicability determinations that are based on measurements, the Notification of Compliance Status shall include one complete test report, as described in paragraph (e)(5)(i)(B) of this section, for each test method used for a particular kind of emission point. For additional tests performed for the same kind of emission point using the same method, the results and any other information, from the test report, that is requested on a case-by-case basis by the Administrator shall be submitted, but a complete test report is not required.

              (B) A complete test report shall include a brief process description, sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method.
              (ii) For each monitored parameter for which a maximum or minimum level is required to be established under § 63.114(e) for continuous process vents, § 63.1324 for batch process vents and aggregate batch vent streams, § 63.143(f) for process wastewater, § 63.1332(m) for emission points in emissions averages, paragraph (e)(8) of this section, or paragraph (f) of this section, the Notification of Compliance Status shall contain the information specified in paragraphs (e)(5)(ii)(A) through (e)(5)(ii)(D) of this section, unless this information has been established and provided in the operating permit application. Further, as described in § 63.1314(a)(9), for those storage vessels for which the monitoring plan required by § 63.1314(a)(9) specifies compliance with the provisions of § 63.1334, the owner or operator shall provide the information specified in paragraphs (e)(5)(ii)(A) through (e)(5)(ii)(D) of this section for each monitored parameter, unless this information has been established and provided in the operating permit application. For those storage vessels for which the monitoring plan required by § 63.1314(a)(9) does not require compliance with the provisions of § 63.1334, the owner or operator shall provide the information specified in § 63.120(d)(3) as part of the Notification of Compliance Status, unless this information has been established and provided in the operating permit application.
              (A) The required information shall include the specific maximum or minimum level of the monitored parameter(s) for each emission point.
              (B) The required information shall include the rationale for the specific maximum or minimum level for each parameter for each emission point, including any data and calculations used to develop the level and a description of why the level indicates proper operation of the control device.
              (C) The required information shall include a definition of the affected source's operating day, as specified in paragraph (d)(3)(ii) of this section, for purposes of determining daily average values or batch cycle daily average values of monitored parameters.
              (D) For batch process vents, the required information shall include a definition of each batch cycle that requires the control of one or more batch emission episodes during the cycle, as specified in § 63.1325(c)(2) and § 63.1334(b)(3)(iii).
              (iii) For emission points included in an emissions average, the Notification of Compliance Status shall contain the values of all parameters needed for input to the emission credit and debit equations in § 63.1332 (g) and (h), calculated or measured according to the procedures in § 63.1332 (g) and (h), and the resulting calculation of credits and debits for the first quarter of the year. The first quarter begins on the compliance date specified.
              (iv) The determination of applicability for flexible operation units as specified in § 63.1310(f).
              (v) The parameter monitoring levels for flexible operation units, and the basis on which these levels were selected, or a demonstration that these levels are appropriate at all times, as specified in § 63.1310(f)(7).
              (vi) The results for each predominant use determination made under § 63.1310(g), for storage vessels assigned to an affected source subject to this subpart.
              (vii) The results for each predominant use determination made under § 63.1310(h), for recovery operations equipment assigned to an affected source subject to this subpart.
              (viii) For owners or operators of Group 2 batch process vents establishing a batch mass input limitation as specified in § 63.1325(g), the affected source's operating year for purposes of determining compliance with the batch mass input limitation.

              (ix) If any emission point is subject to this subpart and to other standards as specified in § 63.1311, and if the provisions of § 63.1311 allow the owner or operator to choose which testing, monitoring, reporting, and recordkeeping provisions will be followed, then the Notification of Compliance Status shall indicate which rule's requirements will be followed for testing, monitoring, reporting, and recordkeeping.
              
              (x) An owner or operator who transfers a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream for treatment pursuant to § 63.132(g) shall include in the Notification of Compliance Status the name and location of the transferee and a description of the Group 1 wastewater stream or residual sent to the treatment facility.
              (xi) An owner or operator complying with paragraph (h)(1) of this section shall notify the Administrator of the election to comply with paragraph (h)(1) of this section as part of the Notification of Compliance Status or as part of the appropriate Periodic Report as specified in paragraph (e)(6)(ix) of this section.
              (xii) For pressure relief devices in organic HAP service, a description of the device or monitoring system to be implemented, including the pressure relief devices and process parameters to be monitored (if applicable), a description of the alarms or other methods by which operators will be notified of a pressure release, and a description of how the owner or operator will determine the information to be recorded under paragraphs (d)(10)(v)(B) and (C) of this section (i.e., the duration of the pressure release and the methodology and calculations for determining of the quantity of total HAP emitted during the pressure release). For existing and new affected sources, the owner or operator shall submit Periodic Reports as specified in paragraphs (e)(6)(i) through (xiii) of this section. In addition, for equipment leaks subject to § 63.1331, with the exception of § 63.1331(c), the owner or operator shall submit the information specified in § 63.182(d) under the conditions listed in § 63.182(d), and for heat exchange systems subject to § 63.1328, the owner or operator shall submit the information specified in § 63.104(f)(2) as part of the Periodic Report required by this paragraph (e)(6).
              (6) Periodic Reports. For existing and new affected sources, the owner or operator shall submit Periodic Reports as specified in paragraphs (e)(6)(i) through (xiii) of this section. In addition, for equipment leaks subject to § 63.1331, with the exception of § 63.1331(c), the owner or operator shall submit the information specified in § 63.182(d) under the conditions listed in § 63.182(d), and for heat exchange systems subject to § 63.1328, the owner or operator shall submit the information specified in § 63.104(f)(2) as part of the Periodic Report required by this paragraph (e)(6). Section 63.1334 shall govern the use of monitoring data to determine compliance for Group 1 emissions points and for Group 1 and Group 2 emission points included in emissions averages with the following exception: As discussed in § 63.1314(a)(9), for storage vessels to which the provisions of § 63.1334 do not apply, as specified in the monitoring plan required by § 63.120(d)(2), the owner or operator is required to comply with the requirements set out in the monitoring plan, and monitoring records may be used to determine compliance.
              (i) Except as specified in paragraphs (e)(6)(xi) and (e)(6)(xii) of this section, a report containing the information in paragraph (e)(6)(ii) of this section or containing the information in paragraphs (e)(6)(iii) through (e)(6)(x) of this section, as appropriate, shall be submitted semiannually no later than 60 days after the end of each 6-month period. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due.
              (ii) If none of the compliance exceptions specified in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section occurred during the 6-month period, the Periodic Report required by paragraph (e)(6)(i) of this section shall be a statement that there were no compliance exceptions as described in this paragraph for the 6-month period covered by that report and no activities specified in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section occurred during the 6-month period covered by that report.
              (iii) For an owner or operator of an affected source complying with the provisions of §§ 63.1314 through 63.1330 for any emission point or process section, Periodic Reports shall include:

              (A) All information specified in § 63.122 for storage vessels; §§ 63.117 and 63.118 and § 63.1320 for continuous process vents, as applicable; § 63.1327 for batch process vents and aggregate batch vent streams; § 63.104 for heat exchange systems; and § 63.146 for process wastewater;
              (B) The daily average values or batch cycle daily average values of monitored parameters for unexcused excursions, as defined in § 63.1334(f). For excursions caused by lack of monitoring data, the start-time and duration of periods when monitoring data were not collected shall be specified.
              (C) [Reserved]
              (D) The information in paragraphs (e)(6)(iii)(D)(1) through (e)(6)(iii)(D)(4) of this section, as applicable:
              (1) Any supplements to the Emissions Averaging Plan, as required in paragraph (e)(4)(iii) of this section;
              (2) Notification if a process change is made such that the group status of any emission point changes from Group 2 to Group 1. The owner or operator is not required to submit a notification of a process change if that process change caused the group status of an emission point to change from Group 1 to Group 2. However, until the owner or operator notifies the Administrator that the group status of an emission point has changed from Group 1 to Group 2, the owner or operator is required to continue to comply with the Group 1 requirements for that emission point. This notification may be submitted at any time.
              (3) Notification if one or more emission point(s) (other than equipment leaks) or one or more TPPU is added to an affected source. The owner or operator shall submit the information contained in paragraphs (e)(6)(iii)(D)(3)(i) through (e)(6)(iii)(D)(3)(ii) of this section:
              (i) A description of the addition to the affected source; and
              (ii) Notification of the group status of the additional emission point or all emission points in the TPPU.
              (4) For process wastewater streams sent for treatment pursuant to § 63.132(g), reports of changes in the identity of the treatment facility or transferee.
              (E) The information in paragraph (b)(1)(ii) of this section for reports of malfunctions.
              (iv) For each batch process vent with a batch mass input limitation, every second Periodic Report shall include the mass of HAP or material input to the batch unit operation during the 12-month period covered by the preceding and current Periodic Reports, and a statement of whether the batch process vent was in or out of compliance with the batch mass input limitation.
              (v) If any performance tests are reported in a Periodic Report, the following information shall be included:
              (A) One complete test report shall be submitted for each test method used for a particular kind of emission point tested. A complete test report shall contain the information specified in paragraph (e)(5)(i)(B) of this section.
              (B) For additional tests performed for the same kind of emission point using the same method, results and any other information, pertaining to the performance test, that is requested on a case-by-case basis by the Administrator shall be submitted, but a complete test report is not required.
              (vi) Notification of a change in the primary product of a TPPU, in accordance with the provisions in § 63.1310(f). This includes a change in primary product from one thermoplastic product to either another thermoplastic product or to a non-thermoplastic product.
              (vii) The results for each change made to a predominant use determination made under § 63.1310(g) for a storage vessel that is assigned to an affected source subject to this subpart after the change.
              (viii) The Periodic Report shall include the results for each change made to a predominant use determination made under § 63.1310(h) for recovery operations equipment assigned to an affected source subject to this subpart after the change.
              (ix) An owner or operator complying with paragraph (h)(1) of this section shall notify the Administrator of the election to comply with paragraph (h)(1) of this section as part of the Periodic Report or as part of the Notification of Compliance Status as specified in paragraph (e)(5)(xi) of this section.

              (x) An owner or operator electing not to retain daily average or batch cycle daily average values under paragraph (h)(2) of this section shall notify the Administrator as specified in paragraph (h)(2)(i) of this section.
              (xi) The owner or operator of an affected source shall submit quarterly reports for all emission points included in an emissions average as specified in paragraphs (e)(6)(xi)(A) through (e)(6)(xi)(C) of this section.
              (A) The quarterly reports shall be submitted no later than 60 days after the end of each quarter. The first report shall be submitted with the Notification of Compliance Status no later than 150 days after the compliance date.

              (B) The quarterly reports shall include the information specified in paragraphs (e)(6)(xi)(B)(1) through (e)(6)(xi)(B)(7) of this section for all emission points included in an emissions average.
              (1) The credits and debits calculated each month during the quarter;
              (2) A demonstration that debits calculated for the quarter are not more than 1.30 times the credits calculated for the quarter, as required under § 63.1332(e)(4);
              (3) The values of any inputs to the debit and credit equations in § 63.1332(g) and (h) that change from month to month during the quarter or that have changed since the previous quarter;
              (4) Results of any performance tests conducted during the reporting period including one complete report for each test method used for a particular kind of emission point as described in paragraph (e)(6)(v) of this section;
              (5) Reports of daily average (or batch cycle daily average) values of monitored parameters for excursions as defined in § 63.1334(f);
              (6) For excursions caused by lack of monitoring data, the duration of periods when monitoring data were not collected shall be specified; and
              (7) Any other information the affected source is required to report under the operating permit or Emissions Averaging Plan for the affected source.
              (C) Every fourth quarterly report shall include the following:
              (1) A demonstration that annual credits are greater than or equal to annual debits as required by § 63.1332(e)(3); and
              (2) A certification of compliance with all the emissions averaging provisions in § 63.1332.
              (xii) The owner or operator of an affected source shall submit quarterly reports for particular emission points and process sections not included in an emissions average as specified in paragraphs (e)(6)(xii)(A) through (e)(6)(xii)(D) of this section.
              (A) The owner or operator of an affected source shall submit quarterly reports for a period of 1 year for an emission point or process section that is not included in an emissions average if:
              (1) A control or recovery device for a particular emission point or process section has one or more excursions, as defined in § 63.1334(f), in two consecutive semiannual reporting periods; or
              (2) The Administrator requests that the owner or operator submit quarterly reports for the emission point or process section.
              (B) The quarterly reports shall include all information specified in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section applicable to the emission point or process section for which quarterly reporting is required under paragraph (e)(6)(xii)(A) of this section. Information applicable to other emission points within the affected source shall be submitted in the semiannual reports required under paragraph (e)(6)(i) of this section.
              (C) Quarterly reports shall be submitted no later than 60 days after the end of each quarter.
              (D) After quarterly reports have been submitted for an emission point for 1 year without one or more excursions occurring (during that year), the owner or operator may return to semiannual reporting for the emission point or process section.
              (xiii) For pressure relief devices in organic HAP service, Periodic Reports must include the information specified in paragraphs (e)(6)(xiii)(A) through (C) of this section.
              (A) For pressure relief devices in organic HAP service subject to § 63.1331(a)(9), report confirmation that all monitoring to show compliance was conducted within the reporting period.

              (B) For pressure relief devices in organic HAP gas or vapor service subject to § 63.1331(a)(9)(ii), report any instrument reading of 500 ppm above background or greater, more than 5 calendar days after the pressure release.
              (C) For pressure relief devices in organic HAP service subject to § 63.1331(a)(9)(iii), report each pressure release to the atmosphere, including the following information:
              (1) The source, nature, and cause of the pressure release.
              (2) The date, time, and duration of the pressure release.
              (3) The quantity of total HAP emitted during the pressure release and the method used for determining this quantity.
              (4) The actions taken to prevent this pressure release.
              (5) The measures adopted to prevent future such pressure releases.
              (7) Other reports. Other reports shall be submitted as specified in paragraphs (e)(7)(i) through (e)(7)(iv) of this section.
              (i) For storage vessels, the notifications of inspections required by § 63.1314 shall be submitted as specified in § 63.122 (h)(1) and (h)(2).
              (ii) For owners or operators of affected sources required to request approval for a nominal control efficiency for use in calculating credits for an emissions average, the information specified in § 63.1332(i) shall be submitted as specified in paragraph (e)(7)(ii)(A) or (B) of this section, as appropriate.
              (A) If use of a nominal control efficiency is part of the initial Emissions Averaging Plan described in paragraph (e)(4)(ii) of this section, the information shall be submitted with the Emissions Averaging Plan.
              (B) If an owner or operator elects to use a nominal control efficiency after submittal of the initial Emissions Averaging Plan as described in paragraph (e)(4)(ii) of this section, the information shall be submitted at the discretion of the owner or operator.
              (iii) When the conditions of §§ 63.1310(f)(3)(iii), 63.1310(f)(9), or 63.1310(f)(10)(iii) are met, reports of changes to the primary product for a TPPU or process unit as required by §§ 63.1310(f)(3)(iii), 63.1310(f)(9), or 63.1310(f)(10)(iii)(C), respectively, shall be submitted.
              (iv) Owners or operators of TPPU or emission points (other than equipment leak components subject to § 63.1331) that are subject to § 63.1310(i)(1) or (i)(2) shall submit a report as specified in paragraphs (e)(7)(iv)(A) and (B) of this section.
              (A) Reports shall include:
              (1) A description of the process change or addition, as appropriate;
              (2) The planned start-up date and the appropriate compliance date, according to § 63.1310(i)(1) or (2); and
              (3) Identification of the group status of emission points (except equipment leak components subject to § 63.1331) specified in paragraphs (e)(7)(iv)(A)(3)(i) through (e)(7)(iv)(A)(3)(iii) of this section, as applicable.
              (i) All the emission points in the added TPPU as described in § 63.1310(i)(1).
              (ii) All the emission points in an affected source designated as a new affected source under § 63.1310(i)(2)(i).
              (iii) All the added or created emission points as described in § 63.1310(i)(2)(ii) or (i)(2)(iii).
              (4) If the owner or operator wishes to request approval to use alternative monitoring parameters, alternative continuous monitoring or recordkeeping, alternative controls, engineering assessment to estimate emissions from a batch emissions episode, or wishes to establish parameter monitoring levels according to the procedures contained in § 63.1334(c) or (d), a Precompliance Report shall be submitted in accordance with paragraph (e)(7)(iv)(B) of this section.

              (B) Reports shall be submitted as specified in paragraphs (e)(7)(iv)(B)(1) through (e)(7)(iv)(B)(3) of this section, as appropriate.
              (1) Owners or operators of an added TPPU subject to § 63.1310(i)(1) shall submit a report no later than 180 days prior to the compliance date for the TPPU.
              (2) Owners or operators of an affected source designated as a new affected source under § 63.1310(i)(2)(i) shall submit a report no later than 180 days prior to the compliance date for the affected source.
              (3) Owners or operators of any emission point (other than equipment leak components subject to § 63.1331) subject to § 63.1310(i)(2)(ii) or (i)(2)(iii) shall submit a report no later than 180 days prior to the compliance date for those emission points.
              (8) Operating permit application. An owner or operator who submits an operating permit application instead of an Emissions Averaging Plan or a Precompliance Report shall include the following information with the operating permit application:
              (i) The information specified in paragraph (e)(4) of this section for points included in an emissions average; and
              (ii) The information specified in paragraph (e)(3) of this section, Precompliance Report, as applicable.
              (9) Electronic reporting. Within 60 days after the date of completing each performance test (as defined in § 63.2), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by this subpart according to the methods specified in paragraphs (e)(9)(i) or (ii) of this section.
              (i) For data collected using test methods supported by the EPA-provided software, the owner or operator shall submit the results of the performance test to the EPA by direct computer-to-computer electronic transfer via EPA-provided software, unless otherwise approved by the Administrator. Owners or operators, who claim that some of the information being submitted for performance tests is confidential business information (CBI), must submit a complete file using EPA-provided software that includes information claimed to be CBI on a compact disk, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same file with the CBI omitted must be submitted to the EPA by direct computer-to-computer electronic transfer via EPA-provided software.
              (ii) For any performance test conducted using test methods that are not compatible with the EPA-provided software, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              (f) Alternative monitoring parameters. The owner or operator who has been directed by any section of this subpart or any section of another subpart referenced by this subpart, that expressly referenced this paragraph (f) to set unique monitoring parameters, or who requests approval to monitor a different parameter than those specified in § 63.1314 for storage vessels, § 63.1315 or § 63.1317, as appropriate, for continuous process vents, § 63.1321 for batch process vents and aggregate batch vent streams, or § 63.1330 for process wastewater shall submit the information specified in paragraphs (f)(1) through (f)(3) of this section in the Precompliance Report, as required by paragraph (e)(3) of this section. The owner or operator shall retain for a period of 5 years each record required by paragraphs (f)(1) through (f)(3) of this section.
              (1) The required information shall include a description of the parameter(s) to be monitored to ensure the recovery device, control device, or pollution prevention measure is operated in conformance with its design and achieves the specified emission limit, percent reduction, or nominal efficiency, and an explanation of the criteria used to select the parameter(s).
              (2) The required information shall include a description of the methods and procedures that will be used to demonstrate that the parameter indicates proper operation, the schedule for this demonstration, and a statement that the owner or operator will establish a level for the monitored parameter as part of the Notification of Compliance Status report required in paragraph (e)(5) of this section, unless this information has already been included in the operating permit application.

              (3) The required information shall include a description of the proposed monitoring, recordkeeping, and reporting system, to include the frequency and content of monitoring, recordkeeping, and reporting. Further, the rationale for the proposed monitoring, recordkeeping, and reporting system shall be included if either condition in paragraph (f)(3)(i) or (f)(3)(ii) of this section is met:
              
              (i) If monitoring and recordkeeping is not continuous; or
              (ii) If reports of daily average values will not be included in Periodic Reports when the monitored parameter value is above the maximum level or below the minimum level as established in the operating permit or the Notification of Compliance Status.
              (g) Alternative continuous monitoring and recordkeeping. An owner or operator choosing not to implement the provisions listed in § 63.1315 or § 63.1317, as appropriate, for continuous process vents, § 63.1321 for batch process vents and aggregate batch vent streams, or § 63.1330 for process wastewater, may instead request approval to use alternative continuous monitoring and recordkeeping provisions according to the procedures specified in paragraphs (g)(1) through (g)(4) of this section. Requests shall be submitted in the Precompliance Report as specified in paragraph (e)(3)(iv) of this section, if not already included in the operating permit application, and shall contain the information specified in paragraphs (g)(2)(ii) and (g)(3)(ii) of this section, as applicable.
              (1) The provisions in § 63.8(f)(5)(i) shall govern the review and approval of requests.
              (2) An owner or operator of an affected source that does not have an automated monitoring and recording system capable of measuring parameter values at least once every 15 minutes and that does not generate continuous records may request approval to use a nonautomated system with less frequent monitoring, in accordance with paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (i) The requested system shall include manual reading and recording of the value of the relevant operating parameter no less frequently than once per hour. Daily average (or batch cycle daily average) values shall be calculated from these hourly values and recorded.
              (ii) The request shall contain:
              (A) A description of the planned monitoring and recordkeeping system;
              (B) Documentation that the affected source does not have an automated monitoring and recording system;
              (C) Justification for requesting an alternative monitoring and recordkeeping system; and
              (D) Demonstration to the Administrator's satisfaction that the proposed monitoring frequency is sufficient to represent control or recovery device operating conditions, considering typical variability of the specific process and control or recovery device operating parameter being monitored.
              (3) An owner or operator may request approval to use an automated data compression recording system that does not record monitored operating parameter values at a set frequency, but records all values that meet set criteria for variation from previously recorded values, in accordance with paragraphs (g)(3)(i) and (g)(3)(ii) of this section.
              (i) The requested system shall be designed to:
              (A) Measure the operating parameter value at least once during every 15 minute period;
              (B) Except for the monitoring of batch process vents, calculate hourly average values each hour during periods of operation;
              (C) Record the date and time when monitors are turned off or on;
              (D) Recognize unchanging data that may indicate the monitor is not functioning properly, alert the operator, and record the incident;
              (E) Calculate daily average (or batch cycle daily average) values of the monitored operating parameter based on all measured data; and
              (F) If the daily average is not an excursion, as defined in § 63.1334(f), the data for that operating day may be converted to hourly average values and the four or more individual records for each hour in the operating day may be discarded.
              (ii) The request shall contain:
              (A) A description of the monitoring system and data compression recording system, including the criteria used to determine which monitored values are recorded and retained;
              (B) The method for calculating daily averages and batch cycle daily averages; and

              (C) A demonstration that the system meets all criteria in paragraph (g)(3)(i) of this section.
              
              (4) An owner or operator may request approval to use other alternative monitoring systems according to the procedures specified in § 63.8(f)(4).
              (h) Reduced recordkeeping program. For any parameter with respect to any item of equipment, the owner or operator may implement the recordkeeping requirements specified in paragraph (h)(1) or (h)(2) of this section as alternatives to the continuous operating parameter monitoring and recordkeeping provisions that would otherwise apply under this subpart. The owner or operator shall retain for a period of 5 years each record required by paragraph (h)(1) or (h)(2) of this section, except as otherwise provided in paragraph (h)(1)(vi)(D) of this section.
              (1) The owner or operator may retain only the daily average (or batch cycle daily average) value, and is not required to retain more frequent monitored operating parameter values, for a monitored parameter with respect to an item of equipment, if the requirements of paragraphs (h)(1)(i) through (h)(1)(vi) of this section are met. An owner or operator electing to comply with the requirements of paragraph (h)(1) of this section shall notify the Administrator in the Notification of Compliance Status as specified in paragraph (e)(5)(xi) of this section or, if the Notification of Compliance Status has already been submitted, in the Periodic Report immediately preceding implementation of the requirements of paragraph (h)(1) of this section as specified in paragraph (e)(6)(ix) of this section.
              (i) The monitoring system is capable of detecting unrealistic or impossible data during periods of operation (e.g., a temperature reading of −200 °C on a boiler), and will alert the operator by alarm or other means. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (ii) The monitoring system generates, updated at least hourly throughout each operating day, a running average of the monitoring values that have been obtained during that operating day, and the capability to observe this running average is readily available to the Administrator on-site during the operating day. The owner or operator shall record the occurrence of any period meeting the criteria in paragraphs (h)(1)(ii)(A) and (B) of this section. All instances in an operating day constitute a single occurrence.
              (A) The running average is above the maximum or below the minimum established limits; and
              (B) The running average is based on at least six 1-hour average values.
              (iii) The monitoring system is capable of detecting unchanging data during periods of operation, except in circumstances where the presence of unchanging data is the expected operating condition based on past experience (e.g., pH in some scrubbers), and will alert the operator by alarm or other means. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (iv) The monitoring system will alert the owner or operator by an alarm or other means, if the running average parameter value calculated under paragraph (h)(1)(ii) of this section reaches a set point that is appropriately related to the established limit for the parameter that is being monitored.
              (v) The owner or operator shall verify the proper functioning of the monitoring system, including its ability to comply with the requirements of paragraph (h)(1) of this section, at the times specified in paragraphs (h)(1)(v)(A) through (h)(1)(v)(C). The owner or operator shall document that the required verifications occurred.
              (A) Upon initial installation.
              (B) Annually after initial installation.
              (C) After any change to the programming or equipment constituting the monitoring system, which might reasonably be expected to alter the monitoring system's ability to comply with the requirements of this section.
              (vi) The owner or operator shall retain the records identified in paragraphs (h)(1)(vi)(A) through (h)(1)(vi)(D) of this section.
              (A) Identification of each parameter, for each item of equipment, for which the owner or operator has elected to comply with the requirements of paragraph (h) of this section.

              (B) A description of the applicable monitoring system(s), and of how compliance will be achieved with each requirement of paragraphs (h)(1)(i) through (h)(1)(v) of this section. The description shall identify the location and format (e.g., on-line storage, log entries) for each required record. If the description changes, the owner or operator shall retain both the current and the most recent superseded description, as provided in paragraph (a) of this section, except as provided in paragraph (h)(1)(vi)(D) of this section.
              (C) A description, and the date, of any change to the monitoring system that would reasonably be expected to impair its ability to comply with the requirements of paragraph (h)(1) of this section.
              (D) Owners and operators subject to paragraph (h)(1)(vi)(B) of this section shall retain the current description of the monitoring system as long as the description is current. The current description shall, at all times, be retained on-site or be accessible from a central location by computer or other means that provides access within 2 hours after a request. The owner or operator shall retain all superseded descriptions for at least 5 years after the date of their creation. Superseded descriptions shall be retained on-site (or accessible from a central location by computer or other means that provides access within 2 hours after a request) for at least 6 months after their creation. Thereafter, superseded descriptions may be stored off-site.
              (2) If an owner or operator has elected to implement the requirements of paragraph (h)(1) of this section for a monitored parameter with respect to an item of equipment and a period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator is no longer required to record the daily average (or batch cycle daily average) value for any operating day when the daily average (or batch cycle daily average) value is less than the maximum or greater than the minimum established limit. With approval by the Administrator, monitoring data generated prior to the compliance date of this subpart shall be credited toward the period of 6 consecutive months, if the parameter limit and the monitoring accomplished during the period prior to the compliance date was required and/or approved by the Administrator.
              (i) If the owner or operator elects not to retain the daily average (or batch cycle daily average) values, the owner or operator shall notify the Administrator in the next Periodic Report as specified in paragraph (e)(6)(x) of this section. The notification shall identify the parameter and unit of equipment.
              (ii) If, on any operating day after the owner or operator has ceased recording daily average (or batch cycle daily average) values as provided in paragraph (h)(2) of this section, there is an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator shall immediately resume retaining the daily average (or batch cycle daily average) value for each operating day and shall notify the Administrator in the next Periodic Report. The owner or operator shall continue to retain each daily average (or batch cycle daily average) value until another period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section.
              (iii) The owner or operator shall retain the records specified in paragraphs (h)(1)(i) through (iii) of this section, for the duration specified in this paragraph (h). For any calendar week, if compliance with paragraphs (h)(1)(i) through (iv) of this section does not result in retention of a record of at least one occurrence or measured parameter value, the owner or operator shall record and retain at least one parameter value during a period of operation.
              (iv) For purposes of paragraph (h) of this section, an excursion means that the daily average (or batch cycle daily average) value of monitoring data for a parameter is greater than the maximum, or less than the minimum established value.
              [61 FR 48229, Sept. 12, 1996, as amended at 64 FR 11553, Mar. 9, 1999; 65 FR 38131, June 19, 2000; 66 FR 36939, July 16, 2001; 71 FR 20460, Apr. 20, 2006; 79 FR 17368, Mar. 27, 2014]
            
            
              § 63.1336
              Implementation and enforcement.

              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1310 through 63.1311, 63.1313 through 63.1315(a)(1) through (9), (11) through (18), (b) through (e), 63.1316, 63.1321 through 63.1322, 63.1323(a), (b)(1) through (4), (b)(5)(iv) through (v), (b)(6) through (7), (c) through (j), and 63.1328 through 63.1332. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods for under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37357, June 23, 2003]
            
            
              Pt. 63, Subpt. JJJ, Table 1
              Table 1 to Subpart JJJ of Part 63—Applicability of general provisions to subpart JJJ affected sources
              
                
                  Reference
                  Applies toSubpart JJJ
                  
                  Explanation
                
                
                  § 63.1(a)(1)
                  Yes
                  § 63.1312 specifies definitions in addition to or that supersede definitions in § 63.2.
                
                
                  § 63.1(a)(2)
                  Yes
                
                
                  § 63.1(a)(3)
                  Yes
                  § 63.1311(g) through (l) and § 63.160(b) identify those standards which may apply in addition to the requirements of subparts JJJ and H of this part, and specify how compliance shall be achieved.
                
                
                  § 63.1(a)(4)
                  Yes
                  Subpart JJJ (this table) specifies the applicability of each paragraph in subpart A to subpart JJJ.
                
                
                  § 63.1(a)(5)
                  No
                  [Reserved.].
                
                
                  § 63.1(a)(6)
                  Yes
                
                
                  § 63.1(a)(7)-(9)
                  No
                  [Reserved.].
                
                
                  § 63.1(a)(10)
                  Yes
                
                
                  § 63.1(a)(11)
                  Yes
                
                
                  § 63.1(a)(12)-(14)
                  Yes
                
                
                  § 63.1(b)(1)
                  No
                  § 63.1310(a) contains specific applicability criteria.
                
                
                  § 63.1(b)(2)
                  Yes
                
                
                  § 63.1(b)(3)
                  No
                  § 63.1310(b) provides documentation requirements for TPPUs not considered affected sources.
                
                
                  § 63.1(c)(1)
                  Yes
                  Subpart JJJ (this table) specifies the applicability of each paragraph in subpart A to subpart JJJ.
                
                
                  § 63.1(c)(2)
                  No
                  Area sources are not subject to subpart JJJ.
                
                
                  § 63.1(c)(3)
                  No
                  [Reserved.].
                
                
                  § 63.1(c)(4)
                  No
                  [Reserved.].
                
                
                  § 63.1(c)(5)
                  Yes
                  Except that affected sources are not required to submit notifications that are not required by subpart JJJ.
                
                
                  § 63.1(d)
                  No
                  [Reserved.].
                
                
                  § 63.1(e)
                  Yes
                
                
                  § 63.2
                  Yes
                  § 63.1312 specifies those subpart A definitions that apply to subpart JJJ.
                
                
                  § 63.3
                  Yes
                
                
                  § 63.4(a)(1)-(3)
                  Yes
                
                
                  § 63.4(a)(4)
                  No
                  [Reserved.].
                
                
                  
                  § 63.4(a)(5)
                  Yes
                
                
                  § 63.4(b)
                  Yes
                
                
                  § 63.4(c)
                  Yes
                
                
                  § 63.5(a)(1)
                  Yes
                  Except the terms “source” and “stationary source” should be interpreted as having the same meaning as “affected source.”
                
                
                  § 63.5(a)(2)
                  Yes
                
                
                  § 63.5(b)(1)
                  Yes
                  Except § 63.1310(i) defines when construction or reconstruction is subject to new source standards.
                
                
                  § 63.5(b)(2)
                  No
                  [Reserved.].
                
                
                  § 63.5(b)(3)
                  Yes
                
                
                  § 63.5(b)(4)
                  Yes
                  Except that the Initial Notification and § 63.9(b) requirements do not apply.
                
                
                  § 63.5(b)(5)
                  Yes
                
                
                  § 63.5(b)(6)
                  Yes
                  Except that § 63.1310(i) defines when construction or reconstruction is subject to new source standards.
                
                
                  § 63.5(c)
                  No
                  [Reserved.]
                
                
                  § 63.5(d)(1)(i)
                  Yes
                  Except that the references to the Initial Notification and § 63.9(b)(5) do not apply.
                
                
                  § 63.5(d)(1)(ii)
                  Yes
                  Except that § 63.5(d)(1)(ii)(H) does not apply.
                
                
                  § 63.5(d)(1)(iii)
                  No
                  §§ 63.1335(e)(5) and 63.1331(a)(4) specify Notification of Compliance Status requirements.
                
                
                  § 63.5(d)(2)
                  No
                
                
                  § 63.5(d)(3)
                  Yes
                  Except § 63.5(d)(3)(ii) does not apply, and equipment leaks subject to § 63.1331 are exempt.
                
                
                  § 63.5(d)(4)
                  Yes
                
                
                  § 63.5(e)
                  Yes
                
                
                  § 63.5(f)(1)
                  Yes
                
                
                  § 63.5(f)(2)
                  Yes
                  Except that where § 63.9(b)(2) is referred to, the owner or operator need not comply.
                
                
                  § 63.6(a)
                  Yes
                
                
                  § 63.6(b)(1)
                  No
                  The dates specified in § 63.1311(b) apply, instead.
                
                
                  § 63.6(b)(2)
                  No
                
                
                  § 63.6(b)(3)
                  No
                
                
                  § 63.6(b)(4)
                  No
                
                
                  § 63.6(b)(5)
                  No
                
                
                  § 63.6(b)(6)
                  No
                  [Reserved]
                
                
                  § 63.6(b)(7)
                  No
                
                
                  § 63.6(c)(1)
                  Yes
                  Except that § 63.1311 specifies the compliance date.
                
                
                  § 63.6(c)(2)
                  No
                
                
                  § 63.6(c)(3)
                  No
                  [Reserved]
                
                
                  § 63.6(c)(4)
                  No
                  [Reserved]
                
                
                  § 63.6(c)(5)
                  Yes
                
                
                  § 63.6(d)
                  No
                  [Reserved]
                
                
                  § 63.6(e)
                  Yes
                  Except as otherwise specified for individual paragraphs.
                
                
                  § 63.6(e)(1)(i)
                  No
                  See § 63.1310(j)(4) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  No
                
                
                  § 63.6(e)(1)(iii)
                  Yes
                
                
                  § 63.6(e)(2)
                  Yes
                
                
                  § 63.6(e)(3)
                  No
                
                
                  § 63.6(f)(1)
                  No
                
                
                  § 63.6(f)(2)
                  Yes
                  Except § 63.7(c), as referred to in § 63.6(f)(2)(iii)(D), does not apply, and except that § 63.6(f)(2)(ii) does not apply to equipment leaks subject to § 63.1331.
                
                
                  § 63.6(f)(3)
                  Yes
                
                
                  § 63.6(g)
                  Yes
                
                
                  § 63.6(h)
                  No
                  Subpart JJJ does not require opacity and visible emission standards.
                
                
                  § 63.6(i)(1)
                  Yes
                
                
                  § 63.6(i)(2)
                  Yes
                
                
                  § 63.6(i)(3)
                  Yes
                
                
                  § 63.6(i)(4)(i)(A)
                  Yes
                
                
                  § 63.6(i)(4)(i)(B)
                  No
                  Dates are specified in § 63.1311(e) and § 63.1335(e)(3)(i).
                
                
                  § 63.6(i)(4)(ii)
                  No
                
                
                  § 63.6(i)(5)-(14)
                  Yes
                
                
                  § 63.6(i)(15)
                  No
                  [Reserved.].
                
                
                  § 63.6(i)(16)
                  Yes
                
                
                  § 63.6(j)
                  Yes
                
                
                  § 63.7(a)(1)
                  Yes
                
                
                  § 63.7(a)(2)
                  No
                  § 63.1335(e)(5) specifies the submittal dates of performance test results for all emission points except equipment leaks; for equipment leaks, compliance demonstration results are reported in the Periodic Reports.
                
                
                  § 63.7(a)(3)
                  Yes
                
                
                  
                  § 63.7(b)
                  No
                  § 63.1333(a)(4) specifies notification requirements.
                
                
                  § 63.7(c)
                  No
                
                
                  § 63.7(d)
                  Yes
                
                
                  § 63.7(e)(1)
                  No
                  See § 63.1333(a).
                
                
                  § 63.7(e)(2)
                  Yes
                
                
                  § 63.7(e)(3)
                  No
                  Subpart JJJ specifies requirements.
                
                
                  § 63.7(e)(4)
                  Yes
                
                
                  § 63.7(f)
                  Yes
                  Except that § 63.144(b)(5)(iii)(A) and (B) shall apply for process wastewater. Also, because a site specific test plan is not required, the notification deadline in § 63.7(f)(2)(i) shall be 60 days prior to the performance test, and in § 63.7(f)(3), approval or disapproval of the alternative test method shall not be tied to the site specific test plan.
                
                
                  § 63.7(g)
                  Yes
                  Except that the requirements in § 63.1335(e)(5) shall apply instead of references to the Notification of Compliance Status report in § 63.9(h). In addition, equipment leaks subject to § 63.1331 are not required to conduct performance tests.
                
                
                  § 63.7(h)
                  Yes
                  Except § 63.7(h)(4)(ii) is not applicable, because the site-specific test plans in § 63.7(c)(2) are not required.
                
                
                  § 63.8(a)(1)
                  Yes
                
                
                  § 63.8(a)(2)
                  No
                
                
                  § 63.8(a)(3)
                  No
                  [Reserved]
                
                
                  § 63.8(a)(4)
                  Yes
                
                
                  § 63.8(b)(1)
                  Yes
                
                
                  § 63.8(b)(2)
                  No
                  Subpart JJJ specifies locations to conduct monitoring.
                
                
                  § 63.8(b)(3)
                  Yes
                
                
                  § 63.8(c)(1)
                  Yes
                
                
                  § 63.8(c)(1)(i)
                  No
                
                
                  § 63.8(c)(1)(ii)
                  No
                
                
                  § 63.8(c)(1)(iii)
                  No
                
                
                  § 63.8(c)(2)
                  Yes
                
                
                  § 63.8(c)(3)
                  Yes
                
                
                  § 63.8(c)(4)
                  No
                  § 63.1334 specifies monitoring frequency; not applicable to equipment leaks because § 63.1331 does not require continuous monitoring systems.
                
                
                  § 63.8(c)(5)-(8)
                  No.
                
                
                  § 63.8(d)
                  No.
                
                
                  § 63.8(e)
                  No.
                
                
                  § 63.8(f)(1)-(3)
                  Yes.
                
                
                  § 63.8(f)(4)(i)
                  No
                  Timeframe for submitting request is specified in § 63.1335(f) or (g); not applicable to equipment leaks because § 63.1331 (through reference to subpart H) specifies acceptable alternative methods.
                
                
                  § 63.8(f)(4)(ii)
                  No
                  Contents of requests are specified in § 63.1335(f) or (g).
                
                
                  § 63.8(f)(4)(iii)
                  No.
                
                
                  § 63.8(f)(5)(i)
                  Yes.
                
                
                  § 63.8(f)(5)(ii)
                  No.
                
                
                  § 63.8(f)(5)(iii)
                  Yes.
                
                
                  § 63.8(f)(6)
                  No
                  Subpart JJJ does not require continuous emission monitors.
                
                
                  § 63.8(g)
                  No
                  Data reduction procedures specified in § 63.1335(d) and (h); not applicable to equipment leaks.
                
                
                  § 63.9(a)
                  Yes.
                
                
                  § 63.9(b)
                  No
                  Subpart JJJ does not require an initial notification.
                
                
                  § 63.9(c)
                  Yes.
                
                
                  § 63.9(d)
                  Yes.
                
                
                  § 63.9(e)
                  No
                  § 63.1333(a)(4) specifies notification deadline.
                
                
                  § 63.9(f)
                  No
                  Subpart JJJ does not require opacity and visible emission standards.
                
                
                  § 63.9(g)
                  No.
                
                
                  § 63.9(h)
                  No
                  § 63.1335(e)(5) specifies Notification of Compliance Status requirements.
                
                
                  § 63.9(i)
                  Yes.
                
                
                  § 63.9(j)
                  No.
                
                
                  § 63.10(a)
                  Yes.
                
                
                  § 63.10(b)(1)
                  No
                  § 63.1335(a) specifies record retention requirements.
                
                
                  § 63.10(b)(2)
                  No
                  Subpart JJJ specifies recordkeeping requirements.
                
                
                  § 63.10(b)(3)
                  No
                  § 63.1310(b) requires documentation of sources that are not affected sources.
                
                
                  § 63.10(c)
                  No
                  § 63.1335 specifies recordkeeping requirements.
                
                
                  § 63.10(d)(1)
                  Yes.
                
                
                  § 63.10(d)(2)
                  No
                  § 63.1335(e) specifies performance test reporting requirements; not applicable to equipment leaks.
                
                
                  § 63.10(d)(3)
                  No
                  Subpart JJJ does not require opacity and visible emission standards.
                
                
                  
                  § 63.10(d)(4)
                  Yes.
                
                
                  § 63.10(d)(5)
                  No
                  See § 63.1335(b)(1)(ii) for malfunction reporting requirements.
                
                
                  § 63.10(e)
                  No
                  § 63.1335 specifies reporting requirements.
                
                
                  § 63.10(f)
                  Yes.
                
                
                  § 63.11
                  Yes
                  § 63.11(b) specifies requirements for flares used to comply with provisions of this subpart. § 63.1333(e) contains the requirements to conduct compliance demonstrations for flares subject to this subpart. § 63.11(c), (d), and (e) specifies requirements for an alternative work practice for equipment leaks.
                
                
                  § 63.12
                  Yes
                  Except that the authority of § 63.1332(i) and the authority of § 63.177 (for equipment leaks) shall not be delegated to States.
                
                
                  §§ 63.13-63.15
                  Yes.
                
              
              [66 FR 36939, July 16, 2001, as amended at 71 FR 20460, Apr. 20, 2006; 73 FR 78214, Dec. 22, 2008; 79 FR 17371, Mar. 27, 2014]
            
            
              Pt. 63, Subpt. JJJ, Table 2
              Table 2 to Subpart JJJ of Part 63—Group 1 Storage Vessels at Existing Affected Sources
              
                
                  Vessel capacity(cubic meters)
                  
                  Vapor pressure a (kilopascals)
                
                
                  75≤capacity 151
                  ≥13.1
                
                
                  151≤capacity
                  ≥5.2
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
              [65 FR 38142, June 19, 2000]
            
            
              Pt. 63, Subpt. JJJ, Table 3
              Table 3 to Subpart JJJ of Part 63—Group 1 Storage Vessels at Existing Affected Sources Producing the Listed Thermoplastics
              
                
                  Thermoplastic
                  Chemical a
                  
                  Vessel capacity (cubic meters)
                  Vapor pressure b (kilopascals)
                
                
                  ASA/AMSAN c
                  
                  styrene/acrylonitrile mixture
                  ≥3.78
                  ≥0.47
                
                
                   
                  acrylonitrile
                  ≥75.7
                  ≥1.62
                
                
                  Polystyrene, continuous processes
                  all chemicals
                  <75.7
                  ≥14.2
                
                
                   
                  
                  ≥75.7
                
                
                   
                  
                  
                  ≥1.9
                
                
                  Nitrilec
                  
                  acrylonitrile
                  ≥13.25
                  ≥1.8
                
                
                  a Vessel capacity and vapor pressure criteria are specific to the listed chemical or to “all chemicals,” as indicated.
                
                  b Maximum true vapor pressure of total organic HAP at storage temperature.
                
                  c The applicability criteria in Table 2 of this subpart shall be used for chemicals not specifically listed in this table (i.e., Table 3).
              
              [64 FR 11553, Mar. 9, 1999]
            
            
              Pt. 63, Subpt. JJJ, Table 4
              Table 4 to Subpart JJJ of Part 63—Group 1 Storage Vessels at New Affected Sources
              
                
                  Vessel capacity (cubic meters)
                  Vaporpressure a
                    
                    (kilopascals)
                  
                
                
                  38 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥0.7
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. JJJ, Table 5
              Table 5 to Subpart JJJ of Part 63—Group 1 Storage Vessels at New Affected Sources Producing the Listed Thermoplastics
              
                
                  Thermoplastic
                  Chemical a
                  
                  Vessel capacity(cubic meters)
                  
                  Vapor pressure b (kilopascals)
                
                
                  ASA/AMSAN c
                  
                  Styrene/ acrylonitrile mixture
                  ≥3.78
                  ≥0.47
                
                
                   
                  Acrylonitrile
                  ≥75.7
                  ≥1.62
                
                
                  SAN, continuous d
                  
                  All chemicals
                  ≥2,271
                  ≥0.5 and <0.7
                
                
                  
                   
                   
                  <151
                  ≥10
                
                
                   
                   
                  ≥151
                  ≥0.7
                
                
                  Nitrile c
                  
                  Acrylonitrile
                  ≥13.25
                  ≥1.8
                
                
                  Polystyrene, continuous processes
                  All chemicals
                  ≥19.6 and <45.4
                  ≥7.48
                
                
                   
                   
                  ≥45.4 and <109.8
                  ≥0.61
                
                
                   
                   
                  ≥109.8
                  ≥0.53
                
                
                  ABS, continuous mass
                  Styrene
                  ≥45.43
                  ≥0.078
                
                
                   
                  All other chemicals
                  ≥38 and <45.43
                  ≥13.1
                
                
                   
                   
                  ≥45.43
                  ≥0.53
                
                
                  a Vessel capacity and vapor pressure criteria are specific to the listed chemical, to “all chemicals,” or to “all other chemicals,” as indicated.
                
                  b Maximum true vapor pressure of total organic HAP at storage temperature.
                
                  c The applicability criteria in Table 4 of this subpart shall be used for chemicals not specifically listed in this table (i.e., Table 5).
                
                  d The control level for the first two sets of applicability criteria are specified in 63.1314 as 90% and 98%, respectively. The control level for the third set of applicability criteria is the HON control level of 95%.
              
              [64 FR 11553, Mar. 9, 1999]
            
            
              Pt. 63, Subpt. JJJ, Table 6
              Table 6 to Subpart JJJ of Part 63—Known Organic HAP Emitted From the Production of Thermoplastic Products
              
                
                  Thermoplastic product/Subcategory
                  Organic HAP/chemical name(CAS No.)
                  
                  Acet-aldehyde (75-07-0)
                  Acrylo-nitrile (107-13-1)
                  1,3 Buta-diene (106-99-0)
                  1,4-Dioxane (123-91-1)
                  Ethylene Glycol (107-21-1)
                  Methanol (67-56-1)
                  Methyl metha-crylate (80-62-6)
                  Styrene (100-42-5)
                
                
                  ABS latex
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  ABS using a batch emulsion process
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  ABS using a batch suspension process
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  ABS using a continuous emulsion process
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  ABS using a continuous mass process
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  ASA/AMSAN
                   
                  ✔
                   
                   
                   
                   
                   
                  ✔
                
                
                  EPS
                   
                   
                   
                   
                   
                   
                   
                  ✔
                
                
                  MABS
                   
                  ✔
                  ✔
                   
                   
                   
                   
                  ✔
                
                
                  MBS
                   
                   
                  ✔
                   
                   
                   
                  ✔
                  ✔
                
                
                  Nitrile resin
                   
                  ✔
                
                
                  PET using a batch dimethyl terephthalate process
                  ✔
                   
                   
                   ✔
                   ✔
                   ✔
                
                
                  PET using a batch terephthalic acid process
                  ✔
                   
                   
                   ✔
                   ✔
                
                
                  PET using a continuous dimethyl terephthalate process
                  ✔
                   
                   
                   ✔
                   ✔
                   ✔
                
                
                  PET using a continuous terephthalic acid process
                  ✔
                   
                   
                   ✔
                   ✔
                
                
                  PET using a continuous terephthalic acid high viscosity multiple end finisher process
                  ✔
                   
                   
                   ✔
                   ✔
                
                
                  Polystyrene resin using a batch process
                   
                   
                   
                   
                   
                   
                   
                  ✔
                
                
                  Polystyrene resin using a continuous process
                   
                   
                   
                   
                   
                   
                   
                  ✔
                
                
                  
                  SAN using a batch process
                   
                  ✔
                   
                   
                   
                   
                   
                  ✔
                
                
                  SAN using a continuous process
                   
                   ✔
                   
                   
                   
                   
                   
                  ✔
                
                CAS No. = Chemical Abstract Service Number.
                ABS = Acrylonitrile butadiene styrene resin.
                ASA/AMSAN = Acrylonitrile styrene resin/alpha methyl styrene acrylonitrile resin.
                EPS = expandable polystyrene resin.
                MABS = methyl methacrylate acrylonitrile butadiene styrene resin.
                PET = poly(ethylene terephthalate) resin.
                SAN = styrene acrylonitrile resin.
                MBS = methyl methacrylate butadiene styrene resin.
              
              [66 FR 36942, July 16, 2001]
            
            
              Pt. 63, Subpt. JJJ, Table 7
              Table 7 to Subpart JJJ of Part 63—Group 1 Batch Process Vents and Aggregate Batch Vent Streams—Monitoring, Recordkeeping, and Reporting Requirements
              
                
                  Control device
                  Parameters to be monitored
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Thermal incinerator
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1326(e)(1). b
                  
                
                
                   
                  
                  2. Record and report the average firebox temperature measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average firebox temperature as specified in § 63.1326(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average temperatures that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average upstream and bed downstream temperatures and the average temperature difference across the catalyst bed measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average upstream temperature and temperature difference across catalyst bed as specified in § 63.1326(e)(2).
                    4. Report all batch cycle daily average upstream temperatures that are below the minimum upstream value established in the NCS or operating permit—PR. d e
                    
                    5. Report all batch cycle daily average temperature differences across the catalyst bed that are below the minimum difference established in the NCS or operating permit—PR. d e
                    
                    6. Report all instances when monitoring data are not collected. e
                    
                  
                
                
                  Boiler or Process Heater with a design heat input capacity less than 44 megawatts and where the batch process vents or aggregate batch vent streams are not introduced with or used as the primary fuel
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average firebox temperature measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average firebox temperature as specified in § 63.1326(e)(2). d
                    
                    4. Report all batch cycle daily average temperatures that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                  
                  Flare
                  Presence of a flame at the pilot light
                  1. Hourly records of whether the monitor was continuously operating during batch emission episodes, or portions thereof, selected for control and whether a flame was continuously present at the pilot light during said periods.
                
                
                   
                  
                  2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS. c
                  
                
                
                   
                  
                  3. Record the times and durations of all periods during batch emission episodes, or portions thereof, selected for control when all flames at the pilot light of a flare are absent or the monitor is not operating.
                
                
                   
                  
                  4. Report the times and durations of all periods during batch emission episodes, or portions thereof, selected for control when all flames at the pilot light of a flare are absent—PR. d
                  
                
                
                  Scrubber for halogenated batch process vents or aggregate batch vent strreams (Note: Controlled by a combustion device other than a flare)
                  a. pH of scrubber effluent, and
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average pH of the scrubber effluent measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average pH of the scrubber effluent as specified in § 63.1326(e)(2).
                    4. Report all batch cycle daily average pH values of the scrubber effluent that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                   
                  b. Scrubber liquid and gas flow rates
                  1. Records as specified in § 63.1326(e)(1). b
                  
                
                
                   
                  
                  2. Record and report the scrubber liquid/gas ratio averaged over the full period of the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average scrubber liquid/gas ratio as specified in § 63.1326(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average scrubber liquid/gas ratios that are below the minimum value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Absorber f
                  
                  a. Exit temperature of the absorbing liquid, and
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average exit temperature of the absorbing liquid measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average exit temperature of the absorbing liquid as specified in § 63.1326(e)(2) for each batch cycle.
                    4. Report all the batch cycle daily average exit temperatures of the absorbing liquid that are above the maximum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                   
                  b. Exit specific gravity for the absorbing liquid
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average exit specific gravity measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average exit specific gravity as specified in § 63.1326(e)(2).
                    4. Report all batch cycle daily average exit specific gravity values that are above the maximum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                  Condenser f
                  
                  Exit (product side) temperature
                  1. Continuous records as specified in § 63.1326(e)(1). b
                  
                
                
                   
                  
                  2. Record and report the average exit temperature measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average exit temperature as specified in § 63.1326(e)(2).
                
                
                  
                   
                  
                  4. Report all batch cycle daily average exit temperatures that are above the maximum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Carbon Adsorber f
                  
                  a. Total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) during carbon bed regeneration cycle(s), and
                  1. Record the total regeneration steam flow or nitrogen flow, or pressure for each carbon bed regeneration cycle.2. Record and report the total regeneration steam flow or nitrogen flow, or pressure during carbon bed regeneration cycle measured during the performance test—NCS. c
                    
                    3. Report all carbon bed regeneration cycles when the total regeneration steam flow or nitrogen flow, or pressure is above the maximum value established in the NCS or operating permit—PR. d e
                    
                  
                
                
                   
                  b. Temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle(s)
                  1. Record the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s).
                
                
                   
                  
                  2. Record and report the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s) measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the temperature of the carbon bed after regeneration, or within 15 minutes of completing any cooling cycle(s), is above the maximum value established in the NCS or operating permit—PR. d e
                  
                
                
                  All control devices
                  a. Diversion to the atmosphere from the control device or
                  1. Hourly records of whether the flow indicator was operating during batch emission episodes, or portions thereof, selected for control and whether a diversion was detected at any time during said periods as specified in § 63.1326(e)(3).
                
                
                   
                  
                  2. Record and report the times of all periods during batch emission episodes, or portions thereof, selected for control when emissions are diverted through a bypass line or the flow indicator is not operating—PR. d
                  
                
                
                   
                  b. Monthly inspection of sealed valves.
                  1. Records that monthly inspections were performed as specified in § 63.1326(e)(4)(i).
                
                
                   
                  
                  2. Record and report all monthly inspections that show the valves are in the diverting position or that a seal has been broken—PR. d
                  
                
                
                  Absorber, condenser, and carbon Adsorber (as an alternative to the requirements previously presented in this table)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the control device
                  1. Continuous records as specified in § 63.1326(e)(1). b
                    2. Record and report the average batch vent concentration level or reading measured during the performance test—NCS. c
                    
                    3. Record the batch cycle daily average concentration level or reading as specified § 63.1326(e)(2).
                    4. Report all batch cycle daily average concentration levels or readings that are above the maximum value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                  a Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  b “Continuous records” is defined in § 63.111.
                
                  c NCS = Notification of Compliance Status described in § 63.1335(e)(5).
                
                  d PR = Periodic Reports described in § 63.1335(e)(6).
                
                  e The periodic reports shall include the duration of periods when monitoring data are not collected as specified in § 63.1335(e)(6)(iii)(C).
                
                  f Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table.
              
              [66 FR 36939, July 16, 2001]
            
            
              
              Pt. 63, Subpt. JJJ, Table 8
              Table 8 to Subpart JJJ of Part 63—Operating Parameters for Which Levels Are Required To Be Established for Continuous and Batch Process Vents and Aggregate Batch Vent Streams
              
                
                  Device
                  Parameters to be monitored
                  Established operating parameter(s)
                
                
                  Thermal incinerator
                  Firebox temperature
                  Minimum temperature.
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  Minimum upstream temperature; and minimum temperature difference across the catalyst bed.
                
                
                  Boiler or process heater
                  Firebox temperature
                  Minimum temperature.
                
                
                  Scrubber for halogenated vents
                  pH of scrubber effluent; and scrubber liquid and gas flow rates [§ 63.1324(b)(4)(ii)]
                  Minimum pH; and minimum liquid/gas ratio.
                
                
                  Absorber
                  Exit temperature of the absorbing liquid; and exit specific gravity of the absorbing liquid
                  Maximum temperature; and maximum specific gravity.
                
                
                  Condenser
                  Exit temperature
                  Maximum temperature.
                
                
                  Carbon adsorber
                  Total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) a during carbon bed regeneration cycle; and temperature of the carbon bed after regeneration (and within 15 minutes of completing any cooling cycle(s))
                  Maximum flow or pressure; and maximum temperature.
                
                
                  Other devices (or as an alternate to the requirements previously presented in this table) b
                  
                  HAP concentration level or reading at outlet of device
                  Maximum HAP concentration or reading.
                
                
                  a 25 to 50 mm (absolute) is a common pressure level obtained by pressure swing absorbers.
                
                  b Concentration is measured instead of an operating parameter.
              
              [65 FR 38145, June 19, 2000]
            
            
              Pt. 63, Subpt. JJJ, Table 9
              Table 9 to Subpart JJJ of Part 63—Routine Reports Required by This Subpart
              
                
                  Reference
                  Description of report
                  Due date
                
                
                  § 63.1335(b) and subpart A
                  Refer to Table 1 and subpart A
                  Refer to subpart A.
                
                
                  § 63.1335(e)(3)
                  Precompliance Report a
                  
                  Existing affected sources—December 19, 2000. New affected sources—with application for approval of construction or reconstruction.
                
                
                  § 63.1335(e)(4)
                  Emissions Averaging Plan
                  September 19, 2000.
                
                
                  § 63.1335(e)(4)(iv)
                  Updates to Emissions Averaging Plan
                  120 days prior to making the change necessitating the update.
                
                
                  § 63.1335(e)(5)
                  Notification of Compliance Status b
                  
                  Within 150 days after the compliance date.
                
                
                  § 63.1335(e)(6)
                  Periodic Reports
                  Semiannually, no later than 60 days after the end of each 6-month period. See § 63.1335(e)(6)(i) for the due date for the first report.
                
                
                  § 63.1335(e)(6)(xi)
                  Quarterly reports for Emissions Averaging
                  No later than 60 days after the end of each quarter. First report is due with the Notification of Compliance Status.
                
                
                  § 63.1335(e)(6)(xii)
                  Quarterly reports upon request of the Administrator
                  No later than 60 days after the end of each quarter.
                
                
                  § 63.1335(e)(7)(i)
                  Storage Vessels Notification of Inspection
                  At least 30 days prior to the refilling of each storage vessel or the inspection of each storage vessel.
                
                
                  § 63.1335(e)(7)(ii)
                  Requests for Approval of a Nominal Control Efficiency for Use in Emissions Averaging
                  Initial submittal is due with the Emissions Averaging Plan specified in § 63.1335(e)(4)(ii); later submittals are made at the discretion of the owner or operator as specified in § 63.1335(e)(7)(ii) (B).
                
                
                  § 63.1335(e)(7)(iii)
                  Notification of Change in the Primary Product
                  1. For notification under § 63.1310(f)(3)(ii)—notification submittal date at the discretion of the owner or operator.c
                  
                
                
                   
                  
                  2. For notification under § 63.1310(f)(4)(ii)—within 6 months of making the determination.
                
                
                  a There may be two versions of this report due at different times; one for equipment subject to § 63.1331 and one for other emission points subject to this subpart.
                

                  b There will be two versions of this report due at different times; one for equipment subject to § 63.1331 and one for other emission points subject to this subpart.
                
                
                  c Note that the TPPU remains subject to this subpart until the notification under § 63.1310(f)(3)(i) is made.
              
              [66 FR 36939, July 16, 2001]
            
          
          
            Subpart KKK [Reserved]
          
          
            Subpart LLL—National Emission Standards for Hazardous Air Pollutants From the Portland Cement Manufacturing Industry
            
              Source:
              64 FR 31925, June 14, 1999, unless otherwise noted.
            
            
              General
              
                § 63.1340
                What parts of my plant does this subpart cover?
                (a) The provisions of this subpart apply to each new and existing portland cement plant which is a major source or an area source as defined in § 63.2.
                (b) The affected sources subject to this subpart are:
                (1) Each kiln including alkali bypasses and inline coal mills, except for kilns that burn hazardous waste and are subject to and regulated under subpart EEE of this part;
                (2) Each clinker cooler at any portland cement plant;
                (3) Each raw mill at any portland cement plant;
                (4) Each finish mill at any portland cement plant;
                (5) Each raw material dryer at any portland cement plant;
                (6) Each raw material, clinker, or finished product storage bin at any portland cement plant that is a major source;
                (7) Each conveying system transfer point including those associated with coal preparation used to convey coal from the mill to the kiln at any portland cement plant that is a major source;
                (8) Each bagging and bulk loading and unloading system at any portland cement plant that is a major source; and
                (9) Each open clinker storage pile at any portland cement plant.
                (c) Onsite sources that are subject to standards for nonmetallic mineral processing plants in subpart OOO, part 60 of this chapter are not subject to this subpart. Crushers are not covered by this subpart regardless of their location.
                (d) If you are subject to any of the provisions of this subpart you are also subject to title V permitting requirements.
                [75 FR 55051, Sept. 9, 2010, as amended at 78 FR 10036, Feb. 12, 2013]
              
              
                § 63.1341
                Definitions.
                All terms used in this subpart that are not defined in this section have the meaning given to them in the CAA and in subpart A of this part.
                
                  Alkali bypass means a duct between the feed end of the kiln and the preheater tower through which a portion of the kiln exit gas stream is withdrawn and quickly cooled by air or water to avoid excessive buildup of alkali, chloride and/or sulfur on the raw feed. This may also be referred to as the “kiln exhaust gas bypass”.
                
                  Bagging system means the equipment which fills bags with portland cement.
                
                  Bin means a manmade enclosure for storage of raw materials, clinker, or finished product prior to further processing at a portland cement plant.
                
                  Clinker means the product of the process in which limestone and other materials are heated in the kiln and is then ground with gypsum and other materials to form cement.
                
                  Clinker cooler means equipment into which clinker product leaving the kiln is placed to be cooled by air supplied by a forced draft or natural draft supply system.
                
                  Continuous monitor means a device which continuously samples the regulated parameter specified in § 63.1350 of this subpart without interruption, evaluates the detector response at least once every 15 seconds, and computes and records the average value at least every 60 seconds, except during allowable periods of calibration and except as defined otherwise by the continuous emission monitoring system performance specifications in appendix B to part 60 of this chapter.
                
                
                  Conveying system means a device for transporting materials from one piece of equipment or location to another location within a facility. Conveying systems include but are not limited to the following: feeders, belt conveyors, bucket elevators and pneumatic systems.
                
                  Conveying system transfer point means a point where any material including but not limited to feed material, fuel, clinker or product, is transferred to or from a conveying system, or between separate parts of a conveying system.
                
                  Crusher means a machine designed to reduce large rocks from the quarry into materials approximately the size of gravel.
                
                  Dioxins and furans (D/F) means tetra-, penta-, hexa-, hepta-, and octa-chlorinated dibenzo dioxins and furans.
                
                  Facility means all contiguous or adjoining property that is under common ownership or control, including properties that are separated only by a road or other public right-of-way.
                
                  Feed means the prepared and mixed materials, which include but are not limited to materials such as limestone, clay, shale, sand, iron ore, mill scale, cement kiln dust and flyash, that are fed to the kiln. Feed does not include the fuels used in the kiln to produce heat to form the clinker product.
                
                  Finish mill means a roll crusher, ball and tube mill or other size reduction equipment used to grind clinker to a fine powder. Gypsum and other materials may be added to and blended with clinker in a finish mill. The finish mill also includes the air separator associated with the finish mill.
                
                  Greenfield kiln, in-line kiln/raw mill, or raw material dryer means a kiln, in-line kiln/raw mill, or raw material dryer for which construction is commenced at a plant site (where no kilns and no in-line kiln/raw mills were in operation at any time prior to March 24, 1998) after March 24, 1998.
                
                  Hazardous waste is defined in § 261.3 of this chapter.
                
                  In-line coal mill means a coal mill using kiln exhaust gases in their process. A coal mill with a heat source other than the kiln or a coal mill using exhaust gases from the clinker cooler is not an in-line coal mill.
                
                  In-line kiln/raw mill means a system in a portland cement production process where a dry kiln system is integrated with the raw mill so that all or a portion of the kiln exhaust gases are used to perform the drying operation of the raw mill, with no auxiliary heat source used. In this system the kiln is capable of operating without the raw mill operating, but the raw mill cannot operate without the kiln gases, and consequently, the raw mill does not generate a separate exhaust gas stream.
                
                  Kiln means a device, including any associated preheater or precalciner devices, inline raw mills, inline coal mills or alkali bypasses that produces clinker by heating limestone and other materials for subsequent production of portland cement. Because the inline raw mill and inline coal mill are considered an integral part of the kiln, for purposes of determining the appropriate emissions limit, the term kiln also applies to the exhaust of the inline raw mill and the inline coal mill.
                
                  Kiln exhaust gas bypass means alkali bypass.
                
                  Monovent means an exhaust configuration of a building or emission control device (e. g. positive pressure fabric filter) that extends the length of the structure and has a width very small in relation to its length (i. e., length to width ratio is typically greater than 5:1). The exhaust may be an open vent with or without a roof, louvered vents, or a combination of such features.
                
                  New brownfield kiln, in-line kiln raw mill, or raw material dryer means a kiln, in-line kiln/raw mill or raw material dryer for which construction is commenced at a plant site (where kilns and/or in-line kiln/raw mills were in operation prior to March 24, 1998) after March 24, 1998.
                
                  New source means any source that commenced construction or reconstruction after May 6, 2009, for purposes of determining the applicability of the kiln, clinker cooler and raw material dryer emissions limits for mercury, PM, THC, and HCl.
                
                  One-minute average means the average of thermocouple or other sensor responses calculated at least every 60 seconds from responses obtained at least once during each consecutive 15 second period.
                
                  Open clinker storage pile means a clinker storage pile on the ground for more than three days that is not completely enclosed in a building or structure.
                
                  Operating day means any 24-hour period beginning at 12:00 midnight during which the kiln produces any amount of clinker. For calculating the 30-day rolling average emissions, kiln operating days do not include the hours of operation during startup or shutdown.
                
                  Portland cement plant means any facility manufacturing portland cement.
                
                  Raw material dryer means an impact dryer, drum dryer, paddle-equipped rapid dryer, air separator, or other equipment used to reduce the moisture content of feed or other materials.
                
                  Raw mill means a ball and tube mill, vertical roller mill or other size reduction equipment, that is not part of an in-line kiln/raw mill, used to grind feed to the appropriate size. Moisture may be added or removed from the feed during the grinding operation. If the raw mill is used to remove moisture from feed materials, it is also, by definition, a raw material dryer. The raw mill also includes the air separator associated with the raw mill.
                
                  Rolling average means the weighted average of all data, meeting QA/QC requirements or otherwise normalized, collected during the applicable averaging period. The period of a rolling average stipulates the frequency of data averaging and reporting. To demonstrate compliance with an operating parameter a 30-day rolling average period requires calculation of a new average value each operating day and shall include the average of all the hourly averages of the specific operating parameter. For demonstration of compliance with an emissions limit based on pollutant concentration a 30-day rolling average is comprised of the average of all the hourly average concentrations over the previous 30 operating days. For demonstration of compliance with an emissions limit based on lbs-pollutant per production unit the 30-day rolling average is calculated by summing the hourly mass emissions over the previous 30 operating days, then dividing that sum by the total production during the same period.
                
                  Run average means the average of the recorded parameter values for a run.
                
                  Shutdown means the cessation of kiln operation. Shutdown begins when feed to the kiln is halted and ends when continuous kiln rotation ceases.
                
                  Sorbent means activated carbon, lime, or any other type of material injected into kiln exhaust for the purposes of capturing and removing any hazardous air pollutant.
                
                  Startup means the time from when a shutdown kiln first begins firing fuel until it begins producing clinker. Startup begins when a shutdown kiln turns on the induced draft fan and begins firing fuel in the main burner. Startup ends when feed is being continuously introduced into the kiln for at least 120 minutes or when the feed rate exceeds 60 percent of the kiln design limitation rate, whichever occurs first.
                
                  TEQ means the international method of expressing toxicity equivalents for dioxins and furans as defined in U.S. EPA, Interim Procedures for Estimating Risks Associated with Exposures to Mixtures of Chlorinated Dibenzo-p-dioxins and -dibenzofurans (CDDs and CDFs) and 1989 Update, March 1989. The 1989 Toxic Equivalency Factors (TEFs) used to determine the dioxin and furan TEQs are listed in Table 2 to subpart LLL of Part 63.
                
                  Total organic HAP means, for the purposes of this subpart, the sum of the concentrations of compounds of formaldehyde, benzene, toluene, styrene, m-xylene, p-xylene, o-xylene, acetaldehyde, and naphthalene as measured by EPA Test Method 320 or Method 18 of appendix A to this part or ASTM D6348-03 1
                   or a combination of these methods, as appropriate. If measurement results for any pollutant are reported as below the method detection level (e.g., laboratory analytical results for one or more sample components are below the method defined analytical detection level), you must use the method detection level as the measured emissions level for that pollutant in calculating the total organic HAP value. The measured result for a multiple component analysis (e.g., analytical values for multiple Method 18 fractions) may include a combination of method detection level data and analytical data reported above the method detection level. The owner or operator of an affected source may request the use of other test methods to make this determination under paragraphs 63.7(e)(2)(ii) and (f) of this part.
                
                  
                    1 When using ASTM D6348-03, the following conditions must be met:
                  (1) The test plan preparation and implementation in the Annexes to ASTM D6348-03, Sections A1 through A8 are mandatory; (2) For ASTM D6348-03 Annex A5 (Analyte Spiking Technique), the percent R must be determined for each target analyte (see Equation A5.5); (3) For the ASTM D6348-03 test data to be acceptable for a target analyte percent R must be 70 percent ≥R ≤130 percent; and (4) The percent R value for each compound must be reported in the test report and all field measurements corrected with the calculated percent R value for that compound using the following equation: Reported Result = The measured concentration in the stack divided by the calculated percent R value and then the whole term multiplied by 100.
                
                
                  Totally enclosed conveying system transfer point means a conveying system transfer point that is enclosed on all sides, top, and bottom.
                [64 FR 31925, June 14, 1999, as amended at 67 FR 16619, Apr. 5, 2002; 75 FR 55051, Sept. 9, 2010; 78 FR 10037, Feb. 12, 2013; 80 FR 44778, July 27, 2015; 83 FR 35132, July 25, 2018]
              
            
            
              Emission Standards and Operating Limits
              
                § 63.1342
                Standards: General.
                Table 1 to this subpart provides cross references to the 40 CFR part 63, subpart A, general provisions, indicating the applicability of the general provisions requirements to subpart LLL.
                [71 FR 76549, Dec. 20, 2006]
              
              
                § 63.1343
                What standards apply to my kilns, clinker coolers, raw material dryers, and open clinker storage piles?
                (a) General. The provisions in this section apply to each kiln and any alkali bypass associated with that kiln, clinker cooler, raw material dryer, and open clinker storage pile. All D/F, HCl, and total hydrocarbon (THC) emissions limit are on a dry basis. The D/F, HCl, and THC limits for kilns are corrected to 7 percent oxygen. All THC emissions limits are measured as propane. Standards for mercury and THC are based on a rolling 30-day average. If using a CEMS to determine compliance with the HCl standard, this standard is based on a rolling 30-day average. You must ensure appropriate corrections for moisture are made when measuring flow rates used to calculate mercury emissions. The 30-day period means all operating hours within 30 consecutive kiln operating days excluding periods of startup and shutdown. All emissions limits for kilns, clinker coolers, and raw material dryers currently in effect that are superseded by the limits below continue to apply until the compliance date of the limits below, or until the source certifies compliance with the limits below, whichever is earlier.
                (b) Kilns, clinker coolers, raw material dryers, raw mills, and finish mills. (1) The emissions limits for these sources are shown in Table 1.
                
                  Table 1—Emissions Limits for Kilns, Clinker Coolers, Raw Material Dryers, Raw and Finish Mills
                  
                    If your source is a (an):
                    And the operating mode is:
                    And if is located at a:
                    Your emissions limits are:
                    And the units of the emissions limit are:
                    The oxygen correction factor is:
                  
                  
                    1. Existing kiln
                    Normal operation
                    Major or area source
                    PM 1 0.07
                    lb/ton clinker
                    NA.
                  
                  
                    
                    
                    
                    D/F 2 0.2
                    ng/dscm (TEQ)
                    7 percent.
                  
                  
                    
                    
                    
                    Mercury 55
                    lb/MM tons clinker
                    NA.
                  
                  
                    
                    
                    
                    THC 3 4 24
                    ppmvd
                    7 percent.
                  
                  
                    2. Existing kiln
                    Normal operation
                    Major source
                    HCl 3
                    ppmvd
                    7 percent.
                  
                  
                    3. Existing kiln
                    Startup and shutdown
                    Major or area source
                    Work practices (63.1346(g))
                    NA
                    NA.
                  
                  
                    4. New kiln
                    Normal operation
                    Major or area source
                    PM 1 0.02
                    lb/ton clinker
                    NA.
                  
                  
                    
                    
                    
                    D/F 2 0.2
                    ng/dscm (TEQ)
                    7 percent.
                  
                  
                    
                    
                    
                    
                    Mercury 21
                    lb/MM tons clinker
                    NA.
                  
                  
                    
                    
                    
                    THC 3 4 24
                    ppmvd
                    7 percent.
                  
                  
                    5. New kiln
                    Normal operation
                    Major source
                    HCl 3
                    ppmvd
                    7 percent.
                  
                  
                    6. New kiln
                    Startup and shutdown
                    Major or area source
                    Work practices (63.1346(g))
                    NA
                    NA.
                  
                  
                    7. Existing clinker cooler
                    Normal operation
                    Major or area source
                    PM 0.07
                    lb/ton clinker
                    NA.
                  
                  
                    8. Existing clinker cooler
                    Startup and shutdown
                    Major or area source
                    Work practices (63.1348(b)(9))
                    NA
                    NA.
                  
                  
                    9. New clinker cooler
                    Normal operation
                    Major or area source
                    PM 0.02
                    lb/ton clinker
                    NA.
                  
                  
                    10. New clinker cooler
                    Startup and shutdown
                    Major or area source
                    Work practices (63.1348(b)(9))
                    NA
                    NA.
                  
                  
                    11. Existing or new raw material dryer
                    Normal operation
                    Major or area source
                    THC 3 4 24
                    ppmvd
                    NA.
                  
                  
                    12. Existing or new raw material dryer
                    Startup and shutdown
                    Major or area source
                    Work practices (63.1348(b)(9))
                    NA
                    NA.
                  
                  
                    13. Existing or new raw or finish mill
                    All operating modes
                    Major source
                    Opacity 10
                    percent
                    NA.
                  
                  
                    1 The initial and subsequent PM performance tests are performed using Method 5 or 5I and consist of three test runs.
                  
                    2 If the average temperature at the inlet to the first PM control device (fabric filter or electrostatic precipitator) during the D/F performance test is 400 °F or less, this limit is changed to 0.40 ng/dscm (TEQ).
                  
                    3 Measured as propane.
                  
                    4 Any source subject to the 24 ppmvd THC limit may elect to meet an alternative limit of 12 ppmvd for total organic HAP.
                
                (2) When there is an alkali bypass and/or an inline coal mill with a separate stack associated with a kiln, the combined PM emissions from the kiln and the alkali bypass stack and/or the inline coal mill stack are subject to the PM emissions limit. Existing kilns that combine the clinker cooler exhaust and/or alkali bypass and/or coal mill exhaust with the kiln exhaust and send the combined exhaust to the PM control device as a single stream may meet an alternative PM emissions limit. This limit is calculated using Equation 1 of this section:
                
                  ER27JY15.011
                
                
                  Where:
                  
                  PMalt = Alternative PM emission limit for commingled sources.
                  0.006 = The PM exhaust concentration (gr/dscf) equivalent to 0.070 lb per ton clinker where clinker cooler and kiln exhaust gas are not combined.
                  1.65 = The conversion factor of ton feed per ton clinker.
                  Qk = The exhaust flow of the kiln (dscf/ton feed).
                  Qc = The exhaust flow of the clinker cooler (dscf/ton feed).
                  Qab = The exhaust flow of the alkali bypass (dscf/ton feed).
                  Qcm = The exhaust flow of the coal mill (dscf/ton feed).
                  7000 = The conversion factor for grains (gr) per lb.
                
                
                For new kilns that combine kiln exhaust, clinker cooler gas and/or coal mill and alkali bypass exhaust, the limit is calculated using Equation 2 of this section:
                
                  
                  ER27JY15.012
                
                
                  Where:
                  
                  PMalt = Alternative PM emission limit for commingled sources.
                  0.002 = The PM exhaust concentration (gr/dscf) equivalent to 0.020 lb per ton clinker where clinker cooler and kiln exhaust gas are not combined.
                  1.65 = The conversion factor of ton feed per ton clinker.
                  Qk = The exhaust flow of the kiln (dscf/ton feed).
                  Qc = The exhaust flow of the clinker cooler (dscf/ton feed).
                  Qab = The exhaust flow of the alkali bypass (dscf/ton feed).
                  Qcm = The exhaust flow of the coal mill (dscf/ton feed).
                  7000 = The conversion factor for gr per lb.
                
                
                (c) Open clinker storage pile. The owner or operator of an open clinker storage pile must prepare, and operate in accordance with, the fugitive dust emissions control measures, described in their operation and maintenance plan (see § 63.1347 of this subpart), that is appropriate for the site conditions as specified in paragraphs (c)(1) through (3) of this section. The operation and maintenance plan must also describe the measures that will be used to minimize fugitive dust emissions from piles of clinker, such as accidental spillage, that are not part of open clinker storage piles.
                (1) The operation and maintenance plan must identify and describe the location of each current or future open clinker storage pile and the fugitive dust emissions control measures the owner or operator will use to minimize fugitive dust emissions from each open clinker storage pile.
                (2) For open clinker storage piles, the operations and maintenance plan must specify that one or more of the following control measures will be used to minimize to the greatest extent practicable fugitive dust from open clinker storage piles: Locating the source inside a partial enclosure, installing and operating a water spray or fogging system, applying appropriate chemical dust suppression agents, use of a wind barrier, compaction, use of tarpaulin or other equally effective cover or use of a vegetative cover. You must select, for inclusion in the operations and maintenance plan, the fugitive dust control measure or measures listed in this paragraph that are most appropriate for site conditions. The plan must also explain how the measure or measures selected are applicable and appropriate for site conditions. In addition, the plan must be revised as needed to reflect any changing conditions at the source.
                (3) Temporary piles of clinker that result from accidental spillage or clinker storage cleaning operations must be cleaned up within 3 days.
                [78 FR 10037, Feb. 12, 2013, as amended at 80 FR 44779, July 27, 2015; 83 FR 35132, July 25, 2018]
              
              
                § 63.1344
                [Reserved]
              
              
                § 63.1345
                Emissions limits for affected sources other than kilns; clinker coolers; new and reconstructed raw material dryers.
                The owner or operator of each new or existing raw material, clinker, or finished product storage bin; conveying system transfer point; bagging system; bulk loading or unloading system; raw and finish mills; and each existing raw material dryer, at a facility which is a major source subject to the provisions of this subpart must not cause to be discharged any gases from these affected sources which exhibit opacity in excess of 10 percent.
                [78 FR 10039, Feb. 12, 2013]
              
              
                § 63.1346
                Operating limits for kilns.

                (a) The owner or operator of a kiln subject to a D/F emissions limitation under § 63.1343 must operate the kiln such that the temperature of the gas at the inlet to the kiln PM control device (PMCD) and alkali bypass PMCD, if applicable, does not exceed the applicable temperature limit specified in paragraph (b) of this section. The owner or operator of an in-line kiln/raw mill subject to a D/F emissions limitation under § 63.1343 must operate the in-line kiln/raw mill, such that:
                
                (1) When the raw mill of the in-line kiln/raw mill is operating, the applicable temperature limit for the main in-line kiln/raw mill exhaust, specified in paragraph (b) of this section and established during the performance test when the raw mill was operating, is not exceeded, except during periods of startup and shutdown when the temperature limit may be exceeded by no more than 10 percent.
                (2) When the raw mill of the in-line kiln/raw mill is not operating, the applicable temperature limit for the main in-line kiln/raw mill exhaust, specified in paragraph (b) of this section and established during the performance test when the raw mill was not operating, is not exceeded, except during periods of startup/shutdown when the temperature limit may be exceeded by no more than 10 percent.
                (3) If the in-line kiln/raw mill is equipped with an alkali bypass, the applicable temperature limit for the alkali bypass specified in paragraph (b) of this section and established during the performance test, with or without the raw mill operating, is not exceeded, except during periods of startup/shutdown when the temperature limit may be exceeded by no more than 10 percent.
                (b) The temperature limit for affected sources meeting the limits of paragraph (a) of this section or paragraphs (a)(1) through (a)(3) of this section is determined in accordance with § 63.1349(b)(3)(iv).
                (c) For an affected source subject to a D/F emissions limitation under § 63.1343 that employs sorbent injection as an emission control technique for D/F control, you must operate the sorbent injection system in accordance with paragraphs (c)(1) and (2) of this section.
                (1) The rolling three-hour average activated sorbent injection rate must be equal to or greater than the sorbent injection rate determined in accordance with § 63.1349(b)(3)(vi).
                (2) You must either:
                (i) Maintain the minimum activated carbon injection carrier gas flow rate, as a rolling three-hour average, based on the manufacturer's specifications. These specifications must be documented in the test plan developed in accordance with § 63.7(c), or
                (ii) Maintain the minimum activated carbon injection carrier gas pressure drop, as a rolling three-hour average, based on the manufacturer's specifications. These specifications must be documented in the test plan developed in accordance with § 63.7(c).
                (d) Except as provided in paragraph (e) of this section, for an affected source subject to a D/F emissions limitation under § 63.1343 that employs carbon injection as an emission control technique you must specify and use the brand and type of sorbent used during the performance test until a subsequent performance test is conducted, unless the site-specific performance test plan contains documentation of key parameters that affect adsorption and the owner or operator establishes limits based on those parameters, and the limits on these parameters are maintained.
                (e) For an affected source subject to a D/F emissions limitation under § 63.1343 that employs carbon injection as an emission control technique you may substitute, at any time, a different brand or type of sorbent provided that the replacement has equivalent or improved properties compared to the sorbent specified in the site-specific performance test plan and used in the performance test. The owner or operator must maintain documentation that the substitute sorbent will provide the same or better level of control as the original sorbent.

                (f) No kiln may use as a raw material or fuel any fly ash where the mercury content of the fly ash has been increased through the use of activated carbon, or any other sorbent, unless the facility can demonstrate that the use of that fly ash will not result in an increase in mercury emissions over baseline emissions (i.e., emissions not using the fly ash). The facility has the burden of proving there has been no emissions increase over baseline. Once the kiln is in compliance with a mercury emissions limit specified in § 63.1343, this paragraph no longer applies.
                
                (g) During periods of startup and shutdown you must meet the requirements listed in (g)(1) through (4) of this section.
                (1) During startup you must use any one or combination of the following clean fuels: natural gas, synthetic natural gas, propane, distillate oil, synthesis gas (syngas), and ultra-low sulfur diesel (ULSD) until the kiln reaches a temperature of 1200 degrees Fahrenheit.
                (2) Combustion of the primary kiln fuel may commence once the kiln temperature reaches 1200 degrees Fahrenheit.
                (3) All dry sorbent and activated carbon systems that control hazardous air pollutants must be turned on and operating at the time the gas stream at the inlet to the baghouse or ESP reaches 300 degrees Fahrenheit (five minute average) during startup. Temperature of the gas stream is to be measured at the inlet of the baghouse or ESP every minute. Such injection systems can be turned off during shutdown. Particulate control and all remaining devices that control hazardous air pollutants should be operational during startup and shutdown.
                (4) You must keep records as specified in § 63.1355 during periods of startup and shutdown.
                [75 FR 55054, Sept. 9, 2010, as amended at 78 FR 10039, Feb. 12, 2013; 80 FR 44781, July 27, 2015]
              
              
                § 63.1347
                Operation and maintenance plan requirements.
                (a) You must prepare, for each affected source subject to the provisions of this subpart, a written operations and maintenance plan. The plan must be submitted to the Administrator for review and approval as part of the application for a part 70 permit and must include the following information:
                (1) Procedures for proper operation and maintenance of the affected source and air pollution control devices in order to meet the emissions limits and operating limits, including fugitive dust control measures for open clinker piles of §§ 63.1343, 63.1345, and 63.1346. Your operations and maintenance plan must address periods of startup and shutdown.
                (2) Corrective actions to be taken when required by paragraph § 63.1350(f)(3);
                (3) Procedures to be used during an inspection of the components of the combustion system of each kiln and each in-line kiln raw mill located at the facility at least once per year.
                (b) Failure to comply with any provision of the operations and maintenance plan developed in accordance with this section is a violation of the standard.
                [75 FR 55054, Sept. 9, 2010, as amended at 78 FR 10040, Feb. 12, 2013; 80 FR 44781, July 27, 2015]
              
              
                § 63.1348
                Compliance requirements.
                (a) Initial Performance Test Requirements. For an affected source subject to this subpart, you must demonstrate compliance with the emissions standards and operating limits by using the test methods and procedures in §§ 63.1349 and 63.7. Any affected source that was unable to demonstrate compliance before the compliance date due to being idled, or that had demonstrated compliance but was idled during the normal window for the next compliance test, must demonstrate compliance within 180 days after coming out of the idle period. Any cement kiln that has been subject to the requirements of subpart CCCC or subpart DDDD of 40 CFR part 60, and is now electing to cease burning nonhazardous solid waste and become subject to this subpart, must meet all the initial compliance testing requirements each time it becomes subject to this subpart, even if it was previously subject to this subpart.
                
                
                  Note to paragraph (a):
                  The first day of the 30 operating day performance test is the first day after the compliance date following completion of the field testing and data collection that demonstrates that the CPMS or CEMS has satisfied the relevant CPMS performance evaluation or CEMS performance specification (e.g., PS 2, 12A, or 12B) acceptance criteria. The performance test period is complete at the end of the 30th consecutive operating day. See § 63.1341 for definition of operating day and § 63.1348(b)(1) for the CEMS operating requirements. The source has the option of performing the compliance test earlier then the compliance date if desired.
                
                
                (1) PM Compliance. If you are subject to limitations on PM emissions under § 63.1343(b), you must demonstrate compliance with the PM emissions standards by using the test methods and procedures in § 63.1349(b)(1).
                (2) Opacity Compliance. If you are subject to the limitations on opacity under § 63.1345, you must demonstrate compliance with the opacity emissions standards by using the performance test methods and procedures in § 63.1349(b)(2). Use the maximum 6-minute average opacity exhibited during the performance test period to determine whether the affected source is in compliance with the standard.
                (3) D/F compliance. (i) If you are subject to limitations on D/F emissions under § 63.1343(b), you must demonstrate initial compliance with the D/F emissions standards by using the performance test methods and procedures in § 63.1349(b)(3). The owner or operator of a kiln with an in-line raw mill must demonstrate initial compliance by conducting separate performance tests while the raw mill is operating and the raw mill is not operating. Determine the D/F TEQ concentration for each run and calculate the arithmetic average of the TEQ concentrations measured for the three runs to determine continuous compliance.entrations measured for the three runs to determine continuous compliance.
                (ii) If you are subject to a D/F emissions limitation under § 63.1343(b), you must demonstrate compliance with the temperature operating limits specified in § 63.1346 by using the performance test methods and procedures in § 63.1349(b)(3)(ii) through (b)(3)(iv). Use the arithmetic average of the temperatures measured during the three runs to determine the applicable temperature limit.
                (iii) If activated carbon injection is used and you are subject to a D/F emissions limitation under § 63.1343(b), you must demonstrate compliance with the activated carbon injection rate operating limits specified in § 63.1346 by using the performance test methods and procedures in § 63.1349(b)(3)(v).
                (iv) If activated carbon injection is used, you must also develop a carrier gas parameter (either the carrier gas flow rate or the carrier gas pressure drop) during the initial performance test and updated during any subsequent performance test conducted under § 63.1349(b)(3) that meets the requirements of § 63.1349(b)(3)(vi). Compliance is demonstrated if the system is maintained within ±5 percent accuracy during the performance test determined in accordance with the procedures and criteria submitted for review in your monitoring plan required in § 63.1350(p).
                (4)(i) THC Compliance. If you are subject to limitations on THC emissions under § 63.1343(b), you must demonstrate compliance with the THC emissions standards by using the performance test methods and procedures in § 63.1349(b)(4)(i). You must use the average THC concentration obtained during the first 30 kiln operating days after the compliance date of this rule to determine initial compliance.
                (ii) Total Organic HAP Emissions Tests. If you elect to demonstrate compliance with the total organic HAP emissions limit under § 63.1343(b) in lieu of the THC emissions limit, you must demonstrate compliance with the total organic HAP emissions standards by using the performance test methods and procedures in § 63.1349(b)(7).
                (iii) If you are demonstrating initial compliance, you must conduct the separate performance tests as specified in § 63.1349(b)(7) while the raw mill of the inline kiln/raw mill is operating and while the raw mill of the inline kiln/raw mill is not operating.
                (iv) The time weighted average total organic HAP concentration measured during the separate initial performance test specified by § 63.1349(b)(7) must be used to determine initial compliance.
                (v) The time weighted average THC concentration measured during the initial performance test specified by § 63.1349(b)(4) must be used to determine the site-specific THC limit. Using the fraction of time the inline kiln/raw mill is on and the fraction of time that the inline kiln/raw mill is off, calculate this limit as a time weighted average of the THC levels measured during raw mill on and raw mill off testing using one of the two approaches in § 63.1349(b)(7)(vii) or (viii) depending on the level of organic HAP measured during the compliance test.
                (5) Mercury Compliance. If you are subject to limitations on mercury emissions in § 63.1343(b), you must demonstrate compliance with the mercury standards by using the performance test methods and procedures in § 63.1349(b)(5). You must demonstrate compliance by operating a mercury CEMS or a sorbent trap based CEMS. Compliance with the mercury emissions standard must be determined based on the first 30 operating days you operate a mercury CEMS or sorbent trap monitoring system after the compliance date of this rule.
                (i) In calculating a 30 operating day emissions value using an integrating sorbent trap CEMS, assign the average Hg emissions concentration determined for an integrating period (e.g., 7 day sorbent trap monitoring system sample) to each relevant hour of the kiln operating days spanned by each integrated sample. Calculate the 30 kiln operating day emissions rate value using the assigned hourly Hg emissions concentrations and the respective flow and production rate values collected during the 30 kiln operating day performance test period. Depending on the duration of each integrated sampling period, you may not be able to calculate the 30 kiln operating day emissions value until several days after the end of the 30 kiln operating day performance test period.
                (ii) For example, a sorbent trap monitoring system producing an integrated 7-day sample will provide Hg concentration data for each hour of the first 28 kiln operating days (i.e., four values spanning 7 days each) of a 30 operating day period. The Hg concentration values for the hours of the last 2 days of the 30 operating day period will not be available for calculating the emissions for the performance test period until at least five days after the end of the subject period.
                (6) HCl Compliance. If you are subject to limitations on HCl emissions under § 63.1343(b), you must demonstrate initial compliance with the HCl standards by using the performance test methods and procedures in § 63.1349(b)(6).
                (i) For an affected source that is equipped with a wet scrubber, tray tower or dry scrubber, you may demonstrate initial compliance by conducting a performance test as specified in § 63.1349(b)(6)(i). You must determine the HCl concentration for each run and calculate the arithmetic average of the concentrations measured for the three runs to determine compliance. You must also establish appropriate site-specific operational parameter limits.
                (ii) For an affected source that is not equipped with a wet scrubber, tray tower or dry scrubber, you must demonstrate initial compliance by operating a CEMS as specified in § 63.1349(b)(6)(ii). You must use the average of the hourly HCl values obtained during the first 30 kiln operating days that occur after the compliance date of this rule to determine initial compliance.
                (7) Commingled Exhaust Requirements. If the coal mill exhaust is commingled with kiln exhaust in a single stack, you may demonstrate compliance with the kiln emission limits by either:
                (i) Performing required emissions monitoring and testing on the commingled coal mill and kiln exhaust, or
                (ii) Perform required emission monitoring and testing of the kiln exhaust prior to the reintroduction of the coal mill exhaust, and also testing the kiln exhaust diverted to the coal mill. All emissions must be added together for all emission points, and must not exceed the limit per each pollutant as listed in § 63.1343(b).
                (b) Continuous Monitoring Requirements. You must demonstrate compliance with the emissions standards and operating limits by using the performance test methods and procedures in §§ 63.1350 and 63.8 for each affected source.
                (1) General Requirements. (i) You must monitor and collect data according to § 63.1350 and the site-specific monitoring plan required by § 63.1350(p).
                (ii) Except for periods of startup and shutdown, monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments), you must operate the monitoring system and collect data at all required intervals at all times the affected source is operating.

                (iii) You may not use data recorded during monitoring system startup, shutdown or malfunctions or repairs associated with monitoring system malfunctions in calculations used to report emissions or operating levels. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You must use all the data collected during all other periods in assessing the operation of the control device and associated control system.
                (iv) Clinker Production. If you are subject to limitations on mercury emissions (lb/MM tons of clinker) under § 63.1343(b), you must determine the hourly production rate of clinker according to the requirements of § 63.1350(d).
                (2) PM Compliance. If you are subject to limitations on PM emissions under § 63.1343(b), you must use the monitoring methods and procedures in § 63.1350(b) and (d).
                (3) Opacity Compliance. If you are subject to the limitations on opacity under § 63.1345, you must demonstrate compliance using the monitoring methods and procedures in § 63.1350(f) based on the maximum 6-minute average opacity exhibited during the performance test period. You must initiate corrective actions within one hour of detecting visible emissions above the applicable limit.
                (i) COMS. If you install a COMS in lieu of conducting the daily visible emissions testing, you must demonstrate compliance using a COMS such that it is installed, operated, and maintained in accordance with the requirements of § 63.1350(f)(4)(i).
                (ii) Bag Leak Detection System (BLDS). If you install a BLDS on a raw mill or finish mill in lieu of conducting the daily visible emissions testing, you must demonstrate compliance using a BLDS that is installed, operated, and maintained in accordance with the requirements of § 63.1350(f)(4)(ii).
                (4) D/F Compliance. If you are subject to a D/F emissions limitation under § 63.1343(b), you must demonstrate compliance using a continuous monitoring system (CMS) that is installed, operated and maintained to record the temperature of specified gas streams in accordance with the requirements of § 63.1350(g).
                (5) Activated Carbon Injection Compliance. (i) If you use activated carbon injection to comply with the D/F emissions limitation under § 63.1343(b), you must demonstrate compliance using a CMS that is installed, operated, and maintained to record the rate of activated carbon injection in accordance with the requirements § 63.1350(h)(1).
                (ii) If you use activated carbon injection to comply with the D/F emissions limitation under § 63.1343(b), you must demonstrate compliance using a CMS that is installed, operated and maintained to record the activated carbon injection system gas parameter in accordance with the requirements of § 63.1350(h)(2).
                (6) THC Compliance. (i) If you are subject to limitations on THC emissions under § 63.1343(b), you must demonstrate compliance using the monitoring methods and procedures in § 63.1350(i) and (j).
                (ii) THC must be measured either upstream of the coal mill or in the coal mill stack.
                (7) Mercury Compliance. (i) If you are subject to limitations on mercury emissions in § 63.1343(b), you must demonstrate compliance using the monitoring methods and procedures in § 63.1350(k). If you use an integrated sorbent trap monitoring system to determine ongoing compliance, use the procedures described in § 63.1348(a)(5) to assign hourly mercury concentration values and to calculate rolling 30 operating day emissions rates. Since you assign the mercury concentration measured with the sorbent trap to each relevant hour respectively for each operating day of the integrated period, you may schedule the sorbent trap change periods to any time of the day (i.e., the sorbent trap replacement need not be scheduled at 12:00 midnight nor must the sorbent trap replacements occur only at integral 24-hour intervals).
                (ii) Mercury must be measured either upstream of the coal mill or in the coal mill stack.
                (8) HCl Compliance. If you are subject to limitations on HCl emissions under § 63.1343(b), you must demonstrate compliance using the performance test methods and procedures in § 63.1349(b)(6).
                (i) For an affected source that is not equipped with a wet scrubber, tray tower or a dry sorbent injection system, you must demonstrate compliance using the monitoring methods and procedures in § 63.1350(l)(1).
                (ii) For an affected source that is equipped with a wet scrubber, tray tower or a dry sorbent injection system, you may demonstrate compliance using the monitoring methods and procedures in § 63.1350(l)(2).
                (iii) HCl may be measured either upstream of the coal mill or in the coal mill stack.

                (iv) As an alternative to paragraph (b)(8)(ii) of this section, you may use an SO2 CEMS to establish an SO2 operating level during your initial and repeat HCl performance tests and monitor the SO2 level using the procedures in § 63.1350(l)(3).
                (9) Startup and Shutdown Compliance. All dry sorbent and activated carbon systems that control hazardous air pollutants must be turned on and operating at the time the gas stream at the inlet to the baghouse or ESP reaches 300 degrees Fahrenheit (five minute average) during startup. Temperature of the gas stream is to be measured at the inlet of the baghouse or ESP every minute. Such injection systems can be turned off during shutdown. Particulate control and all remaining devices that control hazardous air pollutants should be operational during startup and shutdown.
                (c) Changes in operations. (1) If you plan to undertake a change in operations that may adversely affect compliance with an applicable standard, operating limit, or parametric monitoring value under this subpart, the source must conduct a performance test as specified in § 63.1349(b).
                (2) In preparation for and while conducting a performance test required in § 63.1349(b), you may operate under the planned operational change conditions for a period not to exceed 360 hours, provided that the conditions in (c)(2)(i) through (c)(2)(iv) of this section are met. You must submit temperature and other monitoring data that are recorded during the pretest operations.
                (i) You must provide the Administrator written notice at least 60 days prior to undertaking an operational change that may adversely affect compliance with an applicable standard under this subpart for any source, or as soon as practicable where 60 days advance notice is not feasible. Notice provided under this paragraph must include a description of the planned change, the emissions standards that may be affected by the change, and a schedule for completion of the performance test required under paragraph (c)(1) of this section, including when the planned operational change period would begin.
                (ii) The performance test results must be documented in a test report according to § 63.1349(a).
                (iii) A test plan must be made available to the Administrator prior to performance testing, if requested.
                (iv) The performance test must be completed within 360 hours after the planned operational change period begins.
                (d) General duty to minimize emissions. At all times you must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
                [75 FR 55055, Sept. 9, 2010, as amended at 78 FR 10040, Feb. 12, 2013; 80 FR 44781, July 27, 2015; 83 FR 35132, July 25, 2018]
              
            
            
              Monitoring and Compliance Provisions
              
                § 63.1349
                Performance testing requirements.

                (a) You must document performance test results in complete test reports that contain the information required by paragraphs (a)(1) through (10) of this section, as well as all other relevant information. As described in § 63.7(c)(2)(i), you must make available to the Administrator prior to testing, if requested, the site-specific test plan to be followed during performance testing. For purposes of determining exhaust gas flow rate to the atmosphere from an alkali bypass stack or a coal mill stack, you must either install, operate, calibrate and maintain an instrument for continuously measuring and recording the exhaust gas flow rate according to the requirements in paragraphs § 63.1350(n)(1) through (10) of this subpart or use the maximum design exhaust gas flow rate. For purposes of determining the combined emissions from kilns equipped with an alkali bypass or that exhaust kiln gases to a coal mill that exhausts through a separate stack, instead of installing a CEMS on the alkali bypass stack or coal mill stack, you may use the results of the initial and subsequent performance test to demonstrate compliance with the relevant emissions limit.
                (1) A brief description of the process and the air pollution control system;
                (2) Sampling location description(s);
                (3) A description of sampling and analytical procedures and any modifications to standard procedures;
                (4) Test results;
                (5) Quality assurance procedures and results;
                (6) Records of operating conditions during the performance test, preparation of standards, and calibration procedures;
                (7) Raw data sheets for field sampling and field and laboratory analyses;
                (8) Documentation of calculations;
                (9) All data recorded and used to establish parameters for monitoring; and
                (10) Any other information required by the performance test method.
                (b)(1) PM emissions tests. The owner or operator of a kiln and clinker cooler subject to limitations on PM emissions shall demonstrate initial compliance by conducting a performance test using Method 5 or Method 5I at appendix A-3 to part 60 of this chapter. You must also monitor continuous performance through use of a PM continuous parametric monitoring system (PM CPMS).
                (i) For your PM CPMS, you will establish a site-specific operating limit. If your PM performance test demonstrates your PM emission levels to be below 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test, the milliamp or digital equivalent of zero output from your PM CPMS, and the average PM result of your compliance test to establish your operating limit. If your PM compliance test demonstrates your PM emission levels to be at or above 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test to establish your operating limit. You will use the PM CPMS to demonstrate continuous compliance with your operating limit. You must repeat the performance test annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test.
                (A) Your PM CPMS must provide a 4-20 milliamp or digital signal output and the establishment of its relationship to manual reference method measurements must be determined in units of milliamps or the monitors digital equivalent.
                (B) Your PM CPMS operating range must be capable of reading PM concentrations from zero to a level equivalent to three times your allowable emission limit. If your PM CPMS is an auto-ranging instrument capable of multiple scales, the primary range of the instrument must be capable of reading PM concentration from zero to a level equivalent to three times your allowable emission limit.

                (C) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, record and average all milliamp or digital output values from the PM CPMS for the periods corresponding to the compliance test runs (e.g., average all your PM CPMS output values for three corresponding Method 5I test runs).

                (ii) Determine your operating limit as specified in paragraphs (b)(1)(iii) through (iv) of this section. If your PM performance test demonstrates your PM emission levels to be below 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test, the milliamp or digital equivalent of zero output from your PM CPMS, and the average PM result of your compliance test to establish your operating limit. If your PM compliance test demonstrates your PM emission levels to be at or above 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test to establish your operating limit. You must verify an existing or establish a new operating limit after each repeated performance test. You must repeat the performance test at least annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test.
                (iii) If the average of your three Method 5 or 5I compliance test runs is below 75 percent of your PM emission limit, you must calculate an operating limit by establishing a relationship of PM CPMS signal to PM concentration using the PM CPMS instrument zero, the average PM CPMS values corresponding to the three compliance test runs, and the average PM concentration from the Method 5 or 5I compliance test with the procedures in (b)(1)(iii)(A) through (D) of this section.
                (A) Determine your PM CPMS instrument zero output with one of the following procedures:
                (1) Zero point data for in-situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench.
                (2) Zero point data for extractive instruments should be obtained by removing the extractive probe from the stack and drawing in clean ambient air.
                (3) The zero point may also be established by performing manual reference method measurements when the flue gas is free of PM emissions or contains very low PM concentrations (e.g., when your process is not operating, but the fans are operating or your source is combusting only natural gas) and plotting these with the compliance data to find the zero intercept.
                (4) If none of the steps in paragraphs (b)(1)(iii)(A)(1) through (3) of this section are possible, you must use a zero output value provided by the manufacturer.
                (B) Determine your PM CPMS instrument average in milliamps or digital equivalent, and the average of your corresponding three PM compliance test runs, using equation 3.
                
                  ER27JY15.013
                
                
                  Where:
                  
                  X1 = The PM CPMS data points for the three runs constituting the performance test.
                  Y1 = The PM concentration value for the three runs constituting the performance test.
                  n = The number of data points.
                
                
                (C) With your instrument zero expressed in milliamps or a digital value, your three run average PM CPMS milliamp or digital signal value, and your three run PM compliance test average, determine a relationship of lb/ton-clinker per milliamp or digital signal value with Equation 4.
                
                  ER27JY15.014
                
                
                  
                  Where:
                  
                  R = The relative lb/ton-clinker per milliamp or digital equivalent for your PM CPMS.
                  Y1 = The three run average lb/ton-clinker PM concentration.
                  X1 = The three run average milliamp or digital equivalent output from your PM CPMS.
                  z = The milliamp or digital equivalent of your instrument zero determined from (b)(1)(iii)(A).
                
                
                (D) Determine your source specific 30-day rolling average operating limit using the lb/ton-clinker per milliamp or digital signal value from Equation 4 in Equation 5, below. This sets your operating limit at the PM CPMS output value corresponding to 75 percent of your emission limit.
                
                  ER27JY15.015
                
                
                  Where:
                  
                  Ol = The operating limit for your PM CPMS on a 30-day rolling average, in milliamps or the digital equivalent.
                  L = Your source emission limit expressed in lb/ton clinker.
                  z = Your instrument zero in milliamps, or digital equivalent, determined from (b)(1)(iii)(A).
                  R = The relative lb/ton-clinker per milliamp, or digital equivalent, for your PM CPMS, from Equation 4.
                
                
                (iv) If the average of your three PM compliance test runs is at or above 75 percent of your PM emission limit you must determine your operating limit by averaging the PM CPMS milliamp or digital equivalent output corresponding to your three PM performance test runs that demonstrate compliance with the emission limit using Equation 6.
                
                  ER27JY15.016
                
                
                  Where:
                  
                  X1 = The PM CPMS data points for all runs i.
                  n = The number of data points.
                  Oh = Your site specific operating limit, in milliamps or the digital equivalent.
                
                
                (v) To determine continuous operating compliance, you must record the PM CPMS output data for all periods when the process is operating, and use all the PM CPMS data for calculations when the source is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the PM CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (milliamps or the digital equivalent) on a 30 operating day rolling average basis, updated at the end of each new kiln operating day. Use Equation 7 to determine the 30 kiln operating day average.
                
                  ER27JY15.017
                
                
                  Where:
                  

                  Hpvi = The hourly parameter value for hour i.
                  
                  n = The number of valid hourly parameter values collected over 30 kiln operating days.
                
                
                (vi) For each performance test, conduct at least three separate test runs under the conditions that exist when the affected source is operating at the level reasonably expected to occur. Conduct each test run to collect a minimum sample volume of 2 dscm for determining compliance with a new source limit and 1 dscm for determining compliance with an existing source limit. Calculate the time weighted average of the results from three consecutive runs, including applicable sources as required by paragraph (b)(1)(viii) of this section, to determine compliance. You need not determine the particulate matter collected in the impingers “back half” of the Method 5 or Method 5I particulate sampling train to demonstrate compliance with the PM standards of this subpart. This shall not preclude the permitting authority from requiring a determination of the “back half” for other purposes. For kilns with inline raw mills, testing must be conducted while the raw mill is on and while the raw mill is off. If the exhaust streams of a kiln with an inline raw mill and a clinker cooler are comingled, then the comingled exhaust stream must be tested with the raw mill on and the raw mill off.

                (vii) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g. beta attenuation), span of the instruments primary analytical range, milliamp value or digital equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp or digital equivalent signals corresponding to each PM compliance test run.
                (viii) When there is an alkali bypass and/or an inline coal mill with a separate stack associated with a kiln, the main exhaust and alkali bypass and/or inline coal mill must be tested simultaneously and the combined emission rate of PM from the kiln and alkali bypass and/or inline coal mill must be computed for each run using Equation 8 of this section.
                
                  ER27JY15.018
                
                
                  Where:
                  
                  ECm = Combined hourly emission rate of PM from the kiln and bypass stack and/or inline coal mill, lb/ton of kiln clinker production.
                  EK = Hourly emissions of PM emissions from the kiln, lb.
                  EB = Hourly PM emissions from the alkali bypass stack, lb.
                  EC = Hourly PM emissions from the inline coal mill stack, lb.
                  P = Hourly clinker production, tons.
                
                
                (ix) The owner or operator of a kiln with an in-line raw mill and subject to limitations on PM emissions shall demonstrate initial compliance by conducting separate performance tests while the raw mill is under normal operating conditions and while the raw mill is not operating, and calculate the time weighted average emissions. The operating limit will then be determined using 63.1349(b)(1)(i) of this section.
                (2) Opacity tests. If you are subject to limitations on opacity under this subpart, you must conduct opacity tests in accordance with Method 9 of appendix A-4 to part 60 of this chapter. The duration of the Method 9 performance test must be 3 hours (30 6-minute averages), except that the duration of the Method 9 performance test may be reduced to 1 hour if the conditions of paragraphs (b)(2)(i) and (ii) of this section apply. For batch processes that are not run for 3-hour periods or longer, compile observations totaling 3 hours when the unit is operating.

                (i) There are no individual readings greater than 10 percent opacity;
                
                (ii) There are no more than three readings of 10 percent for the first 1-hour period.
                (3) D/F Emissions Tests. If you are subject to limitations on D/F emissions under this subpart, you must conduct a performance test using Method 23 of appendix A-7 to part 60 of this chapter. If your kiln or in-line kiln/raw mill is equipped with an alkali bypass, you must conduct simultaneous performance tests of the kiln or in-line kiln/raw mill exhaust and the alkali bypass. You may conduct a performance test of the alkali bypass exhaust when the raw mill of the in-line kiln/raw mill is operating or not operating.
                (i) Each performance test must consist of three separate runs conducted under representative conditions. The duration of each run must be at least 3 hours, and the sample volume for each run must be at least 2.5 dscm (90 dscf).
                (ii) The temperature at the inlet to the kiln or in-line kiln/raw mill PMCD, and, where applicable, the temperature at the inlet to the alkali bypass PMCD must be continuously recorded during the period of the Method 23 test, and the continuous temperature record(s) must be included in the performance test report.
                (iii) Average temperatures must be calculated for each run of the performance test.
                (iv) The run average temperature must be calculated for each run, and the average of the run average temperatures must be determined and included in the performance test report and will determine the applicable temperature limit in accordance with § 63.1346(b).
                (v)(A) If sorbent injection is used for D/F control, you must record the rate of sorbent injection to the kiln exhaust, and where applicable, the rate of sorbent injection to the alkali bypass exhaust, continuously during the period of the Method 23 test in accordance with the conditions in § 63.1350(m)(9), and include the continuous injection rate record(s) in the performance test report. Determine the sorbent injection rate parameters in accordance with paragraph (b)(3)(vi) of this section.
                (B) Include the brand and type of sorbent used during the performance test in the performance test report.
                (C) Maintain a continuous record of either the carrier gas flow rate or the carrier gas pressure drop for the duration of the performance test. If the carrier gas flow rate is used, determine, record, and maintain a record of the accuracy of the carrier gas flow rate monitoring system according to the procedures in appendix A to part 75 of this chapter. If the carrier gas pressure drop is used, determine, record, and maintain a record of the accuracy of the carrier gas pressure drop monitoring system according to the procedures in § 63.1350(m)(6).
                (vi) Calculate the run average sorbent injection rate for each run and determine and include the average of the run average injection rates in the performance test report and determine the applicable injection rate limit in accordance with § 63.1346(c)(1).
                (4) THC emissions test. (i) If you are subject to limitations on THC emissions, you must operate a CEMS in accordance with the requirements in § 63.1350(i). For the purposes of conducting the accuracy and quality assurance evaluations for CEMS, the THC span value (as propane) is 50 to 60 ppmvw and the reference method (RM) is Method 25A of appendix A to part 60 of this chapter.
                (ii) Use the THC CEMS to conduct the initial compliance test for the first 30 kiln operating days of kiln operation after the compliance date of the rule. See § 63.1348(a).
                (iii) If kiln gases are diverted through an alkali bypass or to a coal mill and exhausted through a separate stack, you must calculate a kiln-specific THC limit using Equation 9:
                
                  ER27JY15.019
                
                
                  
                  Where:
                  
                  Cks = Kiln stack concentration (ppmvd).
                  Qab = Alkali bypass flow rate (volume/hr).
                  Cab = Alkali bypass concentration (ppmvd).
                  Qcm = Coal mill flow rate (volume/hr).
                  Ccm = Coal mill concentration (ppmvd).
                  Qks = Kiln stack flow rate (volume/hr).
                
                
                (iv) THC must be measured either upstream of the coal mill or the coal mill stack.
                (v) Instead of conducting the performance test specified in paragraph (b)(4)of this section, you may conduct a performance test to determine emissions of total organic HAP by following the procedures in paragraph (b)(7) of this section.
                (5) Mercury Emissions Tests. If you are subject to limitations on mercury emissions, you must operate a mercury CEMS or a sorbent trap monitoring system in accordance with the requirements of § 63.1350(k). The initial compliance test must be based on the first 30 kiln operating days in which the affected source operates using a mercury CEMS or a sorbent trap monitoring system after the compliance date of the rule. See § 63.1348(a).
                (i) If you are using a mercury CEMS or a sorbent trap monitoring system, you must install, operate, calibrate, and maintain an instrument for continuously measuring and recording the exhaust gas flow rate to the atmosphere according to the requirements in § 63.1350(k)(5).
                (ii) Calculate the emission rate using Equation 10 of this section:
                
                  ER27JY15.020
                
                
                  Where:
                  
                  E30D = 30-day rolling emission rate of mercury, lb/MM tons clinker.
                  Ci = Concentration of mercury for operating hour i, µg/scm.
                  Qi = Volumetric flow rate of effluent gas for operating hour i, where Ci and Qi are on the same basis (either wet or dry), scm/hr.
                  k = Conversion factor, 1 lb/454,000,000 µg.
                  n = Number of kiln operating hours in the previous 30 kiln operating day period where both C and Qi qualified data are available.
                  P = Total runs from the previous 30 days of clinker production during the same time period as the mercury emissions measured, million tons.
                
                
                (6) HCl emissions tests. For a source subject to limitations on HCl emissions you must conduct performance testing by one of the following methods:
                (i)(A) If the source is equipped with a wet scrubber, tray tower or dry scrubber, you must conduct performance testing using Method 321 of appendix A to this part unless you have installed a CEMS that meets the requirements § 63.1350(l)(1). For kilns with inline raw mills, testing must be conducted for the raw mill on and raw mill off conditions.
                (B) You must establish site specific parameter limits by using the CPMS required in § 63.1350(l)(1). For a wet scrubber or tray tower, measure and record the pressure drop across the scrubber and/or liquid flow rate and pH in intervals of no more than 15 minutes during the HCl test. Compute and record the 24-hour average pressure drop, pH, and average scrubber water flow rate for each sampling run in which the applicable emissions limit is met. For a dry scrubber, measure and record the sorbent injection rate in intervals of no more than 15 minutes during the HCl test. Compute and record the 24-hour average sorbent injection rate and average sorbent injection rate for each sampling run in which the applicable emissions limit is met.
                (ii)(A) If the source is not controlled by a wet scrubber, tray tower or dry sorbent injection system, you must operate a CEMS in accordance with the requirements of § 63.1350(l)(1). See § 63.1348(a).

                (B) The initial compliance test must be based on the 30 kiln operating days that occur after the compliance date of this rule in which the affected source operates using an HCl CEMS. Hourly HCl concentration data must be obtained according to § 63.1350(l).

                (iii) As an alternative to paragraph (b)(6)(i)(B) of this section, you may choose to monitor SO2 emissions using a CEMS in accordance with the requirements of § 63.1350(l)(3). You must establish an SO2 operating limit equal to the average recorded during the HCl stack test where the HCl stack test run result demonstrates compliance with the emission limit. This operating limit will apply only for demonstrating HCl compliance.
                (iv) If kiln gases are diverted through an alkali bypass or to a coal mill and exhausted through a separate stack, you must calculate a kiln-specific HCl limit using Equation 11:
                
                  ER27JY15.021
                
                
                  Where:
                  
                  Cks = Kiln stack concentration (ppmvd).
                  Qab = Alkali bypass flow rate (volume/hr).
                  Cab = Alkali bypass concentration (ppmvd).
                  Qcm = Coal mill flow rate (volume/hr).
                  Ccm = Coal mill concentration (ppmvd).
                  Qks = Kiln stack flow rate (volume/hr).
                
                
                (v) As an alternative to paragraph (b)(6)(ii) of this section, the owner or operator may demonstrate initial compliance by conducting a performance test using Method 321 of appendix A to this part. You must also monitor continuous performance through use of an HCl CPMS according to paragraphs (b)(6)(v)(A) through (H) of this section. For kilns with inline raw mills, compliance testing and monitoring HCl to establish the site specific operating limit must be conducted during both raw mill on and raw mill off conditions.

                (A) For your HCl CPMS, you must establish a 30 kiln operating day site-specific operating limit. If your HCl performance test demonstrates your HCl emission levels to be less than 75 percent of your emission limit (2.25 ppmvd @7% O2), you must use the time weighted average HCl CPMS indicated value recorded during the HCl compliance test (typically measured as ppmvw HCl at stack O2 concentration, but a dry, oxygen corrected value would also suffice), your HCl instrument zero output value, and the time weighted average HCl result of your compliance test to establish your operating limit. If your HCl compliance test demonstrates your HCl emission levels to be at or above 75 percent of your emission limit (2.25 ppmvd @7% O2), you must use the time weighted average HCl CPMS indicated value recorded during the HCl compliance test as your operating limit. You must use the HCl CPMS indicated signal data to demonstrate continuous compliance with your operating limit.
                (1) Your HCl CPMS must provide a ppm HCl concentration output and the establishment of its relationship to manual reference method measurements must be determined in units of indicated ppm. The instrument signal may be in ppmvw or ppmvd and the signal may be a measurement of HCl at in-stack concentration or a corrected oxygen concentration. Once the relationship between the indicated output of the HCl CPMS and the reference method test results is established, the HCl CPMS instrument measurement basis (ppmvw or ppmvd, or oxygen correction basis) must not be altered. Likewise, any setting that impacts the HCl CPMS indicated HCl response must remain fixed after the site-specific operating limit is set.
                (2) Your HCl CPMS operating range must be capable of reading HCl concentrations from zero to a level equivalent to 125 percent of the highest expected value during mill off operation. If your HCl CPMS is an auto-ranging instrument capable of multiple scales, the primary range of the instrument must be capable of reading an indicated HCl concentration from zero to 10 ppm.
                (3) During the initial performance test of a kiln with an inline raw mill, or any such subsequent performance test that demonstrates compliance with the HCl limit, record and average the indicated ppm HCl output values from the HCl CPMS for each of the six periods corresponding to the compliance test runs (e.g., average each of your HCl CPMS output values for six corresponding Method 321 test runs). With the average values of the six test runs, calculate the average of the three mill on test runs and the average of the three mill off test runs. Calculate the time weighted result using the average of the three mill on tests and the average of the three mill off tests and the previous annual ratio of mill on/mill off operations. Kilns without an inline raw mill will conduct three compliance tests and calculate the average monitor output values corresponding to these three test runs and not use time weighted values to determine their site specific operating limit.
                (B) Determine your operating limit as specified in paragraphs (b)(6)(i) or (iii) of this section. If your HCl performance test demonstrates your HCl emission levels to be below 75 percent of your emission limit, kilns with inline raw mills will use the time weighted average indicated HCl ppm concentration CPMS value recorded during the HCl compliance test, the zero value output from your HCl CPMS, and the time weighted average HCl result of your compliance test to establish your operating limit. Kilns without inline raw mills will not use a time weighted average value to establish their operating limit. If your time weighted HCl compliance test demonstrates your HCl emission levels to be at or above 75 percent of your emission limit, you will use the time weighted HCl CPMS indicated ppm value recorded during the HCl compliance test to establish your operating limit. Kilns without inline raw mills will not use time weighted compliance test results to make this determination. You must verify an existing operating limit or establish a new operating limit for each kiln, after each repeated performance test.

                (C) If the average of your three Method 321 compliance test runs (for kilns without an inline raw mill) or the time weighted average of your six Method 321 compliance test runs (for an kiln with an inline raw mill) is below 75 percent of your HCl emission limit, you must calculate an operating limit by establishing a relationship of the average HCl CPMS indicated ppm to the Method 321 test average HCl concentration using the HCl CPMS instrument zero, the average HCl CPMS indicated values corresponding to the three (for kilns without inline raw mills) or time weighted HCl CPMS indicated values corresponding to the six (for kilns with inline raw mills) compliance test runs, and the average HCl concentration (for kilns without raw mills) or average time weighted HCl concentration (for kilns with inline raw mills) from the Method 321 compliance test with the procedures in paragraphs (b)(6)(v)(C)(1) through (5) of this section.
                (1) Determine your HCl CPMS instrument zero output with one of the following procedures:
                (i) Zero point data for in situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench.
                (ii) If neither of the steps in paragraphs (b)(6)(v)(C)(1)(i) through (ii) of this section are possible, you must use a zero output value provided by the manufacturer.
                (2) If your facility does not have an inline raw mill you will determine your HCl CPMS indicated average in HCl ppm, and the average of your corresponding three HCl compliance test runs, using equation 11a.
                
                  ER25JY16.018
                
                
                  
                  Where:
                  
                  Xi = The HCl CPMS data points for the three (or six) runs constituting the performance test;
                  Yi = The HCl concentration value for the three (or six) runs constituting the performance test; and
                  n = The number of data points.
                
                
                (3) You will determine your HCl CPMS indicated average in HCl ppm, and the average of your corresponding HCl compliance test runs, using equation 11b. If you have an inline raw mill, use this same equation to calculate a second three-test average for your mill off CPMS and compliance test data.
                
                  ER25JY16.019
                
                
                  Where:
                  
                  Xi = The HCl CPMS data points for the three runs constituting the mill on OR mill off performance test;
                  Yi = The HCl concentration value for the three runs constituting the mill on OR mill off performance test; and
                  n = The number of data points.
                
                
                (4) With your instrument zero expressed in ppm, your average HCl CPMS ppm value, and your HCl compliance test average, determine a relationship of performance test HCl (as ppmvd @7% O2) concentration per HCl CPMS indicated ppm with Equation 11c.
                
                  ER25JY16.020
                
                
                  Where:
                  
                  R = The relative performance test concentration per indicated ppm for your HCl CPMS;
                  Y1 = The average HCl concentration as ppmvd @7% O2 during the performance test;
                  X1 = The average indicated ppm output from your HCl CPMS; and

                  z = The ppm of your instrument zero determined from paragraph (b)(6)(v)(C)(1) of this section.
                
                
                (5) Determine your source specific 30 kiln operating day operating limit using HC1 CPMS indicated value from Equation 11c in Equation 11d, below. This sets your operating limit at the HC1 CPMS output value corresponding to 75 percent of your emission limit.
                
                  ER25JY16.021
                
                
                  Where:
                  
                  Ol = The operating limit for your HCl CPMS on a 30 kiln operating day average, as indicated ppm;
                  L = 3 ppmvd @7% O2;

                  z = Your instrument zero, determined from paragraph (b)(6)(v)(C)(1) of this section ; and
                  
                  R = The relative performance test concentration per indicated ppm for your HCl CPMS, from Equation 11c.
                
                

                (D) If the average of your HCl compliance test runs is at or above 75 percent of your HCl emission limit (2.25 ppmvd@7% O2) you must determine your operating limit by averaging the HCl CPMS output corresponding to your HCl performance test runs that demonstrate compliance with the emission limit using Equation 11e.
                
                  ER25JY16.022
                
                
                  Where:
                  
                  Oh = Your site specific HCl CPMS operating limit, in indicated ppm.
                  Xi = The HCl CPMS data points for all runs i.
                  n = The number of data points.
                
                
                (E) To determine continuous compliance with the operating limit, you must record the HCl CPMS indicated output data for all periods when the process is operating and use all the HCl CPMS data for calculations when the source is not out of control. You must demonstrate continuous compliance with the operating limit by using all quality-assured hourly average data collected by the HCl CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (ppmvw) on a 30 kiln operating day rolling average basis, updated at the end of each new kiln operating day. Use Equation 11f to determine the 30 kiln operating day average.
                
                  ER25JY16.023
                
                
                  Where:
                  
                  30 kiln operating day parameter average = The average indicated value for the CPMS parameter over the previous 30 days of kiln operation;
                  Hpvi = The hourly parameter value for hour i; and
                  n = The number of valid hourly parameter values collected over 30 kiln operating days.
                
                
                (F) If you exceed the 30 kiln operating day operating limit, you must evaluate the control system operation and re-set the operating limit.
                (G) The owner or operator of a kiln with an inline raw mill and subject to limitations on HCl emissions must demonstrate initial compliance by conducting separate performance tests while the raw mill is on and while the raw mill is off. Using the fraction of time the raw mill is on calculate your HCl CPMS limit as a weighted average of the HCl CPMS indicated values measured during raw mill on and raw mill off compliance testing using Equation 11g.
                
                  ER25JY16.024
                
                
                  Where:
                  
                  R = HCl CPMS operating limit;
                  b = Average indicated HCl CPMS value during mill on operations, ppm;

                  t = Fraction of operating time with mill on;
                  
                  a = Average indicated HCl CPMS value during mill off operations ppm; and
                  (1−t) = Fraction of operating time with mill off.
                
                
                (H) Paragraph (b)(6)(v) of this section expires on July 25, 2017 at which time the owner or operator must demonstrate compliance with paragraphs (b)(6)(i), (ii), or (iii).
                (7) Total Organic HAP Emissions Tests. Instead of conducting the performance test specified in paragraph (b)(4) of this section, you may conduct a performance test to determine emissions of total organic HAP by following the procedures in paragraphs (b)(7)(i) through (v) of this section.
                (i) Use Method 320 of appendix A to this part, Method 18 of Appendix A of part 60, ASTM D6348-03 or a combination to determine emissions of total organic HAP. Each performance test must consist of three separate runs under the conditions that exist when the affected source is operating at the representative performance conditions in accordance with § 63.7(e). Each run must be conducted for at least 1 hour.
                (ii) At the same time that you are conducting the performance test for total organic HAP, you must also determine a site-specific THC emissions limit by operating a THC CEMS in accordance with the requirements of § 63.1350(j). The duration of the performance test must be at least 3 hours and the average THC concentration (as calculated from the recorded output) during the 3-hour test must be calculated. You must establish your THC operating limit and determine compliance with it according to paragraphs (b)(7)(vii) and (viii) of this section. It is permissible to extend the testing time of the organic HAP performance test if you believe extended testing is required to adequately capture organic HAP and/or THC variability over time.
                (iii) If your source has an in-line kiln/raw mill you must use the fraction of time the raw mill is on and the fraction of time that the raw mill is off and calculate this limit as a weighted average of the THC levels measured during three raw mill on and three raw mill off tests.
                (iv) If your organic HAP emissions are below 75 percent of the organic HAP standard and you determine your operating limit with paragraph (b)(7)(vii) of this section your THC CEMS must be calibrated and operated on a measurement scale no greater than 180 ppmvw, as carbon, or 60 ppmvw as propane.
                (v) If your kiln has an inline coal mill and/or an alkali bypass with separate stacks, you are required to measure and account for oHAP emissions from their separate stacks. You are required to measure oHAP at the coal mill inlet or outlet and you must also measure oHAP at the alkali bypass outlet. You must then calculate a flow weighted average oHAP concentration for all emission sources including the inline coal mill and the alkali bypass.

                (vi) Your THC CEMS measurement scale must be capable of reading THC concentrations from zero to a level equivalent to two times your highest THC emissions average determined during your performance test, including mill on or mill off operation. Note: This may require the use of a dual range instrument to meet this requirement and paragraph (b)(7)(iv) of this section.
                (vii) Determine your operating limit as specified in paragraphs (b)(7)(viii) and (ix) of this section. If your organic HAP performance test demonstrates your average organic HAP emission levels are below 75 percent of your emission limit (9 ppmv) you will use the average THC value recorded during the organic HAP performance test, and the average total organic HAP result of your performance test to establish your operating limit. If your organic HAP compliance test results demonstrate that your average organic HAP emission levels are at or above 75 percent of your emission limit, your operating limit is established as the average THC value recorded during the organic HAP performance test. You must establish a new operating limit after each performance test. You must repeat the performance test no later than 30 months following your last performance test and reassess and adjust the site-specific operating limit in accordance with the results of the performance test.

                (viii) If the average organic HAP results for your three Method 18 and/or Method 320 performance test runs are below 75 percent of your organic HAP emission limit, you must calculate an operating limit by establishing a relationship of THC CEMS signal to the organic HAP concentration using the average THC CEMS value corresponding to the three organic HAP compliance test runs and the average organic HAP total concentration from the Method 18 and/or Method 320 performance test runs with the procedures in (b)(7)(viii)(A) and (B) of this section.
                (A) Determine the THC CEMS average values in ppmvw, and the average of your corresponding three total organic HAP compliance test runs, using Equation 12.
                
                  ER25JY18.102
                
                
                  Where:
                  
                  
                    x
                     = The THC CEMS average values in ppmvw.
                  Xi = The THC CEMS data points for all three test runs i.
                  
                    y
                     = The organic HAP average values in ppmvw.
                  Yi = The organic HAP concentrations for all three test runs i.
                  n = The number of data points.
                
                
                (B) You must use your three run average THC CEMS value and your three run average organic HAP concentration from your three Method 18 and/or Method 320 compliance tests to determine the operating limit. Use equation 13 to determine your operating limit in units of ppmvw THC, as propane.
                
                  ER27JY15.023
                
                
                  Where:
                  
                  Tl = The 30-day operating limit for your THC CEMS, ppmvw.
                  Y1 = The average organic HAP concentration from Eq. 12, ppmvd.
                  X1 = The average THC CEMS concentration from Eq. 12, ppmvw.
                
                
                (ix) If the average of your three organic HAP performance test runs is at or above 75 percent of your organic HAP emission limit, you must determine your operating limit using Equation 14 by averaging the THC CEMS output values corresponding to your three organic HAP performance test runs that demonstrate compliance with the emission limit. If your new THC CEMS value is below your current operating limit, you may opt to retain your current operating limit, but you must still submit all performance test and THC CEMS data according to the reporting requirements in paragraph (d)(1) of this section.
                
                  ER27JY15.024
                
                
                  Where:
                  
                  X1 = The THC CEMS data points for all runs i.
                  n = The number of data points.
                  Th = Your site specific operating limit, in ppmvw THC.
                
                

                (x) If your kiln has an inline kiln/raw mill, you must conduct separate performance tests while the raw mill is operating (“mill on”) and while the raw mill is not operating (“mill off”). Using the fraction of time the raw mill is on and the fraction of time that the raw mill is off, calculate this limit as a weighted average of the THC levels measured during raw mill on and raw mill off compliance testing with Equation 15.
                
                  ER27JY15.025
                
                
                  Where:
                  
                  R = Operating limit as THC, ppmvw.
                  y = Average THC CEMS value during mill on operations, ppmvw.
                  t = Percentage of operating time with mill on.
                  x = Average THC CEMS value during mill off operations, ppmvw.
                  (1-t) = Percentage of operating time with mill off.
                
                
                (xi) To determine continuous compliance with the THC operating limit, you must record the THC CEMS output data for all periods when the process is operating and the THC CEMS is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the THC CEMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (ppmvw) on a 30 operating day rolling average basis, updated at the end of each new kiln operating day. Use Equation 16 to determine the 30 kiln operating day average.
                
                  ER27JY15.026
                
                
                  Where:
                  
                  Hpvi = The hourly parameter value for hour i, ppmvw.
                  n = The number of valid hourly parameter values collected over 30 kiln operating days.
                
                
                (xii) Use EPA Method 18 or Method 320 of appendix A to part 60 of this chapter to determine organic HAP emissions. For each performance test, conduct at least three separate runs under the conditions that exist when the affected source is operating at the level reasonably expected to occur. If your source has an in-line kiln/raw mill you must conduct three separate test runs with the raw mill on, and three separate runs under the conditions that exist when the affected source is operating at the level reasonably expected to occur with the mill off. Conduct each Method 18 test run to collect a minimum target sample equivalent to three times the method detection limit. Calculate the average of the results from three runs to determine compliance.
                (xiii) If the THC level exceeds by 10 percent or more your site-specific THC emissions limit, you must
                (A) As soon as possible but no later than 30 days after the exceedance, conduct an inspection and take corrective action to return the THC CEMS measurements to within the established value; and
                (B) Within 90 days of the exceedance or at the time of the 30 month compliance test, whichever comes first, conduct another performance test to determine compliance with the organic HAP limit and to verify or re-establish your site-specific THC emissions limit.
                (8) HCl Emissions Tests with SO2 Monitoring. If you choose to monitor SO2 emissions using a CEMS to demonstrate HCl compliance, follow the procedures in (b)(8)(i) through (ix) of this section and in accordance with the requirements of § 63.1350(l)(3). You must establish an SO2 operating limit equal to the average recorded during the HCl stack test. This operating limit will apply only for demonstrating HCl compliance.
                (i) Use Method 321 of appendix A to this part to determine emissions of HCl. Each performance test must consist of three separate runs under the conditions that exist when the affected source is operating at the representative performance conditions in accordance with § 63.7(e). Each run must be conducted for at least one hour.

                (ii) At the same time that you are conducting the performance test for HCl, you must also determine a site-specific SO2 emissions limit by operating an SO2 CEMS in accordance with the requirements of § 63.1350(l). The duration of the performance test must be three hours and the average SO2 concentration (as calculated from the average output) during the 3-hour test must be calculated. You must establish your SO2 operating limit and determine compliance with it according to paragraphs (b)(8)(vii) and (viii) of this section.

                (iii) If your source has an in-line kiln/raw mill you must use the fraction of time the raw mill is on and the fraction of time that the raw mill is off and calculate this limit as a weighted average of the SO2 levels measured during raw mill on and raw mill off testing.
                (iv) Your SO2 CEMS must be calibrated and operated according to the requirements of § 60.63(f).
                (v) Your SO2 CEMS measurement scale must be capable of reading SO2 concentrations consistent with the requirements of § 60.63(f), including mill on or mill off operation.

                (vi) If your kiln has an inline kiln/raw mill, you must conduct separate performance tests while the raw mill is operating (“mill on”) and while the raw mill is not operating (“mill off”). Using the fraction of time the raw mill is on and the fraction of time that the raw mill is off, calculate this limit as a weighted average of the SO2 levels measured during raw mill on and raw mill off compliance testing with Equation 17.
                
                  ER25JY18.103
                
                
                  Where:
                  
                  R = Operating limit as SO2, ppmvw.
                  y = Average SO2 CEMS value during mill on operations, ppmvw.
                  t = Percentage of operating time with mill on, expressed as a decimal.
                  x = Average SO2 CEMS value during mill off operations, ppmvw.
                  1-t = Percentage of operating time with mill off, expressed as a decimal.
                
                

                (vii) If the average of your three HCl compliance test runs is below 75 percent of your HCl emission limit, you may as a compliance alternative, calculate an operating limit by establishing a relationship of SO2 CEMS signal to your HCl concentration corrected to 7 percent O2 by using the SO2 CEMS instrument zero, the average SO2 CEMS values corresponding to the three compliance test runs, and the average HCl concentration from the HCl compliance test with the procedures in (b)(8)(vii)(A) through (D) of this section.
                (A) Determine your SO2 CEMS instrument zero output with one of the following procedures:
                (1) Zero point data for in-situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench.
                (2) Zero point data for extractive instruments may be obtained by removing the extractive probe from the stack and drawing in clean ambient air.
                (3) The zero point may also be established by performing probe-flood introduction of high purity nitrogen or certified zero air free of SO2.
                
                (4) If none of the steps in paragraphs (b)(8)(vii)(A)(1) through (3) of this section are possible, you must use a zero output value provided by the manufacturer.
                (B) Determine your SO2 CEMS instrument average ppm, and the average of your corresponding three HCl compliance test runs, using Equation 18.
                
                  
                  ER25JY18.104
                
                
                  Where:
                  
                  
                    x
                     = The SO2 CEMS average values in ppmvw.
                  X1 = The SO2 CEMS data points for the three runs constituting the performance test.
                  
                    y
                     = The HCl average values in ppmvw.
                  Y1 = The HCl emission concentration expressed as ppmv corrected to 7 percent oxygen for the three runs constituting the performance test.
                  n = The number of data points.
                
                

                (C) With your instrument zero expressed in ppmv, your three run average SO2 CEMS expressed in ppmv, and your three run HCl compliance test average in ppm corrected to 7 percent O2, determine a relationship of ppm HCl corrected to 7 percent O2 per ppm SO2 with Equation 19.
                
                  ER27JY15.029
                
                
                  Where:
                  

                  R = The relative HCl ppmv corrected to 7 percent O2 per ppm SO2 for your SO2 CEMS.
                  Y1 = The three run average HCl concentration corrected to 7 percent O2.
                  X1 = The three run average ppm recorded by your SO2 CEMS.
                  z = The instrument zero output ppm value.
                
                

                (D) Determine your source specific 30-day rolling average operating limit using ppm HCl corrected to 7 percent O2 per ppm SO2 value from Equation 19 in Equation 20, below. This sets your operating limit at the SO2 CEMS ppm value corresponding to 75 percent of your emission limit.
                
                  ER27JY15.030
                
                
                  Where:
                  
                  Ol = The operating limit for your SO2 CEMS on a 30-day rolling average, in ppmv.

                  L = Your source HCl emission limit expressed in ppmv corrected to 7 percent O2.
                  z = Your instrument zero in ppmv, determined from (1)(i).

                  R = The relative oxygen corrected ppmv HCl per ppmv SO2, for your SO2 CEMS, from Equation 19.
                
                

                (viii) To determine continuous compliance with the SO2 operating limit, you must record the SO2 CEMS output data for all periods when the process is operating and the SO2 CEMS is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the SO2 CEMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (ppmvw) on a 30 operating day rolling average basis, updated at the end of each new kiln operating day. Use Equation 21 to determine the 30 kiln operating day average.
                
                  ER27JY15.031
                
                
                  
                  Where:
                  
                  Hpvi = The hourly parameter value for hour i, ppmvw.
                  n = The number of valid hourly parameter values collected over 30 kiln operating days.
                
                
                (ix) Use EPA Method 321 of appendix A to part 60 of this chapter to determine HCl emissions. For each performance test, conduct at least three separate runs under the conditions that exist when the affected source is operating at the level reasonably expected to occur. If your source has an in-line kiln/raw mill you must conduct three separate test runs with the raw mill on, and three separate runs under the conditions that exist when the affected source is operating at the level reasonably expected to occur with the mill off.
                (x) If the SO2 level exceeds by 10 percent or more your site-specific SO2 emissions limit, you must:

                (A) As soon as possible but no later than 30 days after the exceedance, conduct an inspection and take corrective action to return the SO2 CEMS measurements to within the established value;

                (B) Within 90 days of the exceedance or at the time of the periodic compliance test, whichever comes first, conduct another performance test to determine compliance with the HCl limit and to verify or re-establish your site-specific SO2 emissions limit.
                (c) Performance test frequency. Except as provided in § 63.1348(b), performance tests are required at regular intervals for affected sources that are subject to a dioxin, organic HAP or HCl emissions limit. Performance tests required every 30 months must be completed no more than 31 calendar months after the previous performance test except where that specific pollutant is monitored using CEMS; performance tests required every 12 months must be completed no more than 13 calendar months after the previous performance test.
                (d) [Reseved]
                (e) Conditions of performance tests. Conduct performance tests under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested. Upon request, you must make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
                [75 FR 55057, Sept. 9, 2010, as amended at 78 FR 10040, Feb. 12, 2013; 80 FR 44781, July 27, 2015; 80 FR 54729, Sept. 11, 2015; 81 FR 48359, July 25, 2016; 82 FR 28565, June 23, 2017; 82 FR 39673, Aug. 22, 2017; 83 FR 35132, July 25, 2018]
              
              
                § 63.1350
                Monitoring requirements.
                (a)(1) Following the compliance date, the owner or operator must demonstrate compliance with this subpart on a continuous basis by meeting the requirements of this section.
                (2) [Reserved]
                (3) For each existing unit that is equipped with a CMS, maintain the average emissions or the operating parameter values within the operating parameter limits established through performance tests.
                (4) Any instance where the owner or operator fails to comply with the continuous monitoring requirements of this section is a violation.
                (b) PM monitoring requirements. (1)(i) PM CPMS. You will use a PM CPMS to establish a site-specific operating limit corresponding to the results of the performance test demonstrating compliance with the PM limit. You will conduct your performance test using Method 5 or Method 5I at appendix A-3 to part 60 of this chapter. You will use the PM CPMS to demonstrate continuous compliance with this operating limit. You must repeat the performance test annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test using the procedures in § 63.1349(b)(1) (i) through (vi) of this subpart. You must also repeat the test if you change the analytical range of the instrument, or if you replace the instrument itself or any principle analytical component of the instrument that would alter the relationship of output signal to in-stack PM concentration.

                (ii) To determine continuous compliance, you must use the PM CPMS output data for all periods when the process is operating and the PM CPMS is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the PM CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (milliamps) on a 30 operating day rolling average basis, updated at the end of each new kiln operating day.
                (iii) For any exceedance of the 30 process operating day PM CPMS average value from the established operating parameter limit, you must:
                (A) Within 48 hours of the exceedance, visually inspect the APCD;
                (B) If inspection of the APCD identifies the cause of the exceedance, take corrective action as soon as possible and return the PM CPMS measurement to within the established value; and
                (C) Within 30 days of the exceedance or at the time of the annual compliance test, whichever comes first, conduct a PM emissions compliance test to determine compliance with the PM emissions limit and to verify or re-establish the PM CPMS operating limit within 45 days. You are not required to conduct additional testing for any exceedances that occur between the time of the original exceedance and the PM emissions compliance test required under this paragraph.
                (iv) PM CPMS exceedances leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a presumptive violation of this subpart.
                (2) [Reserved]
                (c) [Reserved]
                (d) Clinker production monitoring requirements. In order to determine clinker production, you must:
                (1) Determine hourly clinker production by one of two methods:
                (i) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of clinker produced. The system of measuring hourly clinker production must be maintained within ±5 percent accuracy, or
                (ii) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates in tons-mass per hour of the amount of feed to the kiln. The system of measuring feed must be maintained within ±5 percent accuracy. Calculate your hourly clinker production rate using a kiln-specific feed to clinker ratio based on reconciled clinker production determined for accounting purposes and recorded feed rates. Update this ratio monthly. Note that if this ratio changes at clinker reconciliation, you must use the new ratio going forward, but you do not have to retroactively change clinker production rates previously estimated.
                (iii) [Reserved]
                (2) Determine, record, and maintain a record of the accuracy of the system of measuring hourly clinker production (or feed mass flow if applicable) before initial use (for new sources) or by the effective compliance date of this rule (for existing sources). During each quarter of source operation, you must determine, record, and maintain a record of the ongoing accuracy of the system of measuring hourly clinker production (or feed mass flow).
                (3) If you measure clinker production directly, record the daily clinker production rates; if you measure the kiln feed rates and calculate clinker production, record the hourly kiln feed and clinker production rates.
                (4) Develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (p)(4) of this section.
                (e) [Reserved]
                (f) Opacity monitoring requirements. If you are subject to a limitation on opacity under § 63.1345, you must conduct required opacity monitoring in accordance with the provisions of paragraphs (f)(1)(i) through (vii) of this section and in accordance with your monitoring plan developed under § 63.1350(p). You must also develop an opacity monitoring plan in accordance with paragraphs (p)(1) through (4) and paragraph (o)(5), if applicable, of this section.
                (1)(i) You must conduct a monthly 10-minute visible emissions test of each affected source in accordance with Method 22 of appendix A-7 to part 60 of this chapter. The performance test must be conducted while the affected source is in operation.

                (ii) If no visible emissions are observed in six consecutive monthly tests for any affected source, the owner or operator may decrease the frequency of performance testing from monthly to semi-annually for that affected source. If visible emissions are observed during any semi-annual test, you must resume performance testing of that affected source on a monthly basis and maintain that schedule until no visible emissions are observed in six consecutive monthly tests.
                (iii) If no visible emissions are observed during the semi-annual test for any affected source, you may decrease the frequency of performance testing from semi-annually to annually for that affected source. If visible emissions are observed during any annual performance test, the owner or operator must resume performance testing of that affected source on a monthly basis and maintain that schedule until no visible emissions are observed in six consecutive monthly tests.
                (iv) If visible emissions are observed during any Method 22 performance test, of appendix A-7 to part 60 of this chapter, you must conduct 30 minutes of opacity observations, recorded at 15-second intervals, in accordance with Method 9 of appendix A-4 to part 60 of this chapter. The Method 9 performance test, of appendix A-4 to part 60 of this chapter, must begin within 1 hour of any observation of visible emissions.
                (v) Any totally enclosed conveying system transfer point, regardless of the location of the transfer point is not required to conduct Method 22 visible emissions monitoring under this paragraph. The enclosures for these transfer points must be operated and maintained as total enclosures on a continuing basis in accordance with the facility operations and maintenance plan.
                (vi) If any partially enclosed or unenclosed conveying system transfer point is located in a building, you must conduct a Method 22 performance test, of appendix A-7 to part 60 of this chapter, according to the requirements of paragraphs (f)(1)(i) through (iv) of this section for each such conveying system transfer point located within the building, or for the building itself, according to paragraph (f)(1)(vii) of this section.
                (vii) If visible emissions from a building are monitored, the requirements of paragraphs (f)(1)(i) through (f)(1)(iv) of this section apply to the monitoring of the building, and you must also test visible emissions from each side, roof, and vent of the building for at least 10 minutes.
                (2)(i) For a raw mill or finish mill, you must monitor opacity by conducting daily visible emissions observations of the mill sweep and air separator PM control devices (PMCD) of these affected sources in accordance with the procedures of Method 22 of appendix A-7 to part 60 of this chapter. The duration of the Method 22 performance test must be 6 minutes.
                (ii) Within 24 hours of the end of the Method 22 performance test in which visible emissions were observed, the owner or operator must conduct a follow up Method 22 performance test of each stack from which visible emissions were observed during the previous Method 22 performance test.
                (iii) If visible emissions are observed during the follow-up Method 22 performance test required by paragraph (f)(2)(ii) of this section from any stack from which visible emissions were observed during the previous Method 22 performance test required by paragraph (f)(2)(i) of the section, you must then conduct an opacity test of each stack from which emissions were observed during the follow up Method 22 performance test in accordance with Method 9 of appendix A-4 to part 60 of this chapter. The duration of the Method 9 test must be 30 minutes.
                (3) If visible emissions are observed during any Method 22 visible emissions test conducted under paragraphs (f)(1) or (2) of this section, you must initiate, within one-hour, the corrective actions specified in your operation and maintenance plan as required in § 63.1347.
                (4) The requirements under paragraph (f)(2) of this section to conduct daily Method 22 testing do not apply to any specific raw mill or finish mill equipped with a COMS or BLDS.

                (i) If the owner or operator chooses to install a COMS in lieu of conducting the daily visible emissions testing required under paragraph (f)(2) of this section, then the COMS must be installed at the outlet of the PM control device of the raw mill or finish mill and the COMS must be installed, maintained, calibrated, and operated as required by the general provisions in subpart A of this part and according to PS-1 of appendix B to part 60 of this chapter.
                (ii) If you choose to install a BLDS in lieu of conducting the daily visible emissions testing required under paragraph (f)(2) of this section, the requirements in paragraphs (m)(1) through (m)(4), (m)(10) and (m)(11) of this section apply.
                (g) D/F monitoring requirements. If you are subject to an emissions limitation on D/F emissions, you must comply with the monitoring requirements of paragraphs (g)(1) through (5) and (m)(1) through (4) of this section to demonstrate continuous compliance with the D/F emissions standard. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (4) of this section.
                (1) You must install, calibrate, maintain, and continuously operate a CMS to record the temperature of the exhaust gases from the kiln and alkali bypass, if applicable, at the inlet to, or upstream of, the kiln and/or alkali bypass PMCDs.
                (i) The temperature recorder response range must include zero and 1.5 times the average temperature established according to the requirements in § 63.1349(b)(3)(iv).
                (ii) The calibration reference for the temperature measurement must be a National Institute of Standards and Technology calibrated reference thermocouple-potentiometer system or alternate reference, subject to approval by the Administrator.
                (iii) The calibration of all thermocouples and other temperature sensors must be verified at least once every three months.
                (2) You must monitor and continuously record the temperature of the exhaust gases from the kiln and alkali bypass, if applicable, at the inlet to the kiln and/or alkali bypass PMCD.
                (3) The required minimum data collection frequency must be one minute.
                (4) Every hour, record the calculated rolling three-hour average temperature using the average of 180 successive one-minute average temperatures. See § 63.1349(b)(3).
                (5) When the operating status of the raw mill of the in-line kiln/raw mill is changed from off to on or from on to off, the calculation of the three-hour rolling average temperature must begin anew, without considering previous recordings.
                (h) Monitoring requirements for sources using sorbent injection. If you are subject to an operating limit on D/F emissions that employs carbon injection as an emission control technique, you must comply with the additional monitoring requirements of paragraphs (h)(1) and (h)(2) and paragraphs (m)(1) through (m)(4) and (m)(9) of this section. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (p)(4) of this section.
                (1) Install, operate, calibrate, and maintain a continuous monitor to record the rate of activated carbon injection. The accuracy of the rate measurement device must be ±1 percent of the rate being measured.
                (i) Verify the calibration of the device at least once every three months.
                (ii) Each hour, calculate the three-hour rolling average activated carbon injection rate for the previous three hours of process operation. See § 63.1349(b)(3).
                (iii) When the operating status of the raw mill of the in-line kiln/raw mill is changed from off to on or from on to off, the calculation of the three-hour rolling average activated carbon injection rate must begin anew, without considering previous recordings.
                (2)(i) Install, operate, calibrate, and maintain a continuous monitor to record the activated carbon injection system carrier gas parameter (either the carrier gas flow rate or the carrier gas pressure drop) established during the D/F performance test in accordance with § 63.1349(b)(3).

                (ii) Each hour, calculate the 3-hour rolling average of the selected parameter value for the previous 3 hours of process operation using all of the one-minute data available (i.e., the CMS is not out-of-control).
                (i) THC Monitoring Requirements. If you are subject to an emissions limitation on THC emissions, you must comply with the monitoring requirements of paragraphs (i)(1) and (i)(2) and (m)(1) through (m)(4) of this section. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (p)(4) of this section.
                (1) You must install, operate, and maintain a THC continuous emission monitoring system in accordance with Performance Specification 8 or Performance Specification 8A of appendix B to part 60 of this chapter and comply with all of the requirements for continuous monitoring systems found in the general provisions, subpart A of this part. The owner or operator must operate and maintain each CEMS according to the quality assurance requirements in Procedure 1 of appendix F in part 60 of this chapter. For THC continuous emission monitoring systems certified under Performance Specification 8A, conduct the relative accuracy test audits required under Procedure 1 in accordance with Performance Specification 8, Sections 8 and 11 using Method 25A in appendix A to 40 CFR part 60 as the reference method; the relative accuracy must meet the criteria of Performance Specification 8, Section 13.2.
                (2) Performance tests on alkali bypass and coal mill stacks must be conducted using Method 25A in appendix A to 40 CFR part 60 and repeated every 30 months.
                (j) Total organic HAP monitoring requirements. If you are complying with the total organic HAP emissions limits, you must continuously monitor THC according to paragraphs (i)(1) and (2) of this section or in accordance with Performance Specification 8 or Performance Specification 8A of appendix B to part 60 of this chapter and comply with all of the requirements for continuous monitoring systems found in the general provisions, subpart A of this part. You must operate and maintain each CEMS according to the quality assurance requirements in Procedure 1 of appendix F in part 60 of this chapter. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (4) of this section.
                (k) Mercury monitoring requirements. If you have a kiln subject to an emissions limitation on mercury emissions, you must install and operate a mercury continuous emissions monitoring system (Hg CEMS) in accordance with Performance Specification 12A (PS 12A) of appendix B to part 60 of this chapter or an integrated sorbent trap monitoring system in accordance with Performance Specification 12B (PS 12B) of appendix B to part 60 of this chapter. You must monitor mercury continuously according to paragraphs (k)(1) through (5) of this section. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (4) of this section.
                (1) You must use a span value for any Hg CEMS that represents the mercury concentration corresponding to approximately two times the emissions standard and may be rounded up to the nearest multiple of 5 µg/m3 of total mercury or higher level if necessary to include Hg concentrations which may occur (excluding concentrations during in-line raw “mill off” operation). As specified in PS 12A, Section 6.1.1, the data recorder output range must include the full range of expected Hg concentration values which would include those expected during “mill off” conditions. Engineering judgments made and calculations used to determine the corresponding span concentration from the emission standard shall be documented in the site-specific monitoring plan and associated records.
                (2) In order to quality assure data measured above the span value, you must use one of the four options in paragraphs (k)(2)(i) through (iv) of this section.
                (i) Include a second span that encompasses the Hg emission concentrations expected to be encountered during “mill off” conditions. This second span may be rounded to a multiple of 5 µg/m3 of total mercury. The requirements of PS 12A, shall be followed for this second span with the exception that a RATA with the mill off is not required.

                (ii) Quality assure any data above the span value by proving instrument linearity beyond the span value established in paragraph (k)(1) of this section using the following procedure. Conduct a weekly “above span linearity” calibration challenge of the monitoring system using a reference gas with a certified value greater than your highest expected hourly concentration or greater than 75 percent of the highest measured hourly concentration. The “above span” reference gas must meet the requirements of PS 12A, Section 7.1 and must be introduced to the measurement system at the probe. Record and report the results of this procedure as you would for a daily calibration. The “above span linearity” challenge is successful if the value measured by the Hg CEMS falls within 10 percent of the certified value of the reference gas. If the value measured by the Hg CEMS during the above span linearity challenge exceeds ±10 percent of the certified value of the reference gas, the monitoring system must be evaluated and repaired and a new “above span linearity” challenge met before returning the Hg CEMS to service, or data above span from the Hg CEMS must be subject to the quality assurance procedures established in paragraph (k)(2)(iii) of this section. In this manner all hourly average values exceeding the span value measured by the Hg CEMS during the week following the above span linearity challenge when the CEMS response exceeds ±20 percent of the certified value of the reference gas must be normalized using Equation 22.
                
                  ER25JY18.105
                
                (iii) Quality assure any data above the span value established in paragraph (k)(1) of this section using the following procedure. Any time two consecutive 1-hour average measured concentrations of Hg exceeds the span value you must, within 24 hours before or after, introduce a higher, “above span” Hg reference gas standard to the Hg CEMS. The “above span” reference gas must meet the requirements of PS 12A, Section 7.1, must target a concentration level between 50 and 150 percent of the highest expected hourly concentration measured during the period of measurements above span, and must be introduced at the probe. While this target represents a desired concentration range that is not always achievable in practice, it is expected that the intent to meet this range is demonstrated by the value of the reference gas. Expected values may include “above span” calibrations done before or after the above span measurement period. Record and report the results of this procedure as you would for a daily calibration. The “above span” calibration is successful if the value measured by the Hg CEMS is within 20 percent of the certified value of the reference gas. If the value measured by the Hg CEMS exceeds 20 percent of the certified value of the reference gas, then you must normalize the one-hour average stack gas values measured above the span during the 24-hour period preceding or following the “above span” calibration for reporting based on the Hg CEMS response to the reference gas as shown in Equation 22. Only one “above span” calibration is needed per 24-hour period.
                (3) You must operate and maintain each Hg CEMS or an integrated sorbent trap monitoring system according to the quality assurance requirements in Procedure 5 of appendix F to part 60 of this chapter. During the RATA of integrated sorbent trap monitoring systems required under Procedure 5, you may apply the appropriate exception for sorbent trap section 2 breakthrough in (k)(3)(i) through (iv) of this section:
                (i) For stack Hg concentrations >1 µg/dscm, ≤10% of section 1 mass;
                (ii) For stack Hg concentrations ≤1 µg/dscm and >0.5 µg/dscm, ≤20% of section 1 mass;
                (iii) For stack Hg concentrations ≤0.5 µg/dscm and >0.1 µg/dscm, ≤50% of section 1 mass; and
                (iv) For stack Hg concentrations ≤0.1 µg/dscm, no breakthrough criterion assuming all other QA/QC specifications are met.

                (4) Relative accuracy testing of mercury monitoring systems under PS 12A, PS 12B, or Procedure 5 must be conducted at normal operating conditions. If a facility has an inline raw mill, the testing must occur with the raw mill on.
                
                (5) If you use a Hg CEMS or an integrated sorbent trap monitoring system, you must install, operate, calibrate, and maintain an instrument for continuously measuring and recording the exhaust gas flow rate to the atmosphere according to the requirements in paragraphs (n)(1) through (10) of this section. If kiln gases are diverted through an alkali bypass or to a coal mill and exhausted through separate stacks, you must account for the mercury emitted from those stacks by following the procedures in (k)(5)(i) through (iv) of this section:
                (i) Develop a mercury hourly mass emissions rate by conducting performance tests annually, within 11 to 13 calendar months after the previous performance test, using Method 29, or Method 30B, to measure the concentration of mercury in the gases exhausted from the alkali bypass and coal mill.
                (ii) On a continuous basis, determine the mass emissions of mercury in lb/hr from the alkali bypass and coal mill exhausts by using the mercury hourly emissions rate and the exhaust gas flow rate to calculate hourly mercury emissions in lb/hr.
                (iii) Sum the hourly mercury emissions from the kiln, alkali bypass and coal mill to determine total mercury emissions. Using hourly clinker production, calculate the hourly emissions rate in pounds per ton of clinker to determine your 30 day rolling average.
                (iv) If mercury emissions from the coal mill and alkali bypass are below the method detection limit for two consecutive annual performance tests, you may reduce the frequency of the performance tests of coal mills and alkali bypasses to once every 30 months. If the measured mercury concentration exceeds the method detection limit, you must revert to testing annually until two consecutive annual tests are below the method detection limit.
                (6) If you operate an integrated sorbent trap monitoring system conforming to PS 12B, you may use a monitoring period at least 24 hours but no longer than 168 hours in length. You should use a monitoring period that is a multiple of 24 hours (except during relative accuracy testing as allowed in PS 12B).
                (l) HCl Monitoring Requirements. If you are subject to an emissions limitation on HCl emissions in § 63.1343, you must monitor HCl emissions continuously according to paragraph (l)(1) or (2) and paragraphs (m)(1) through (4) of this section or, if your kiln is controlled using a wet or dry scrubber or tray tower, you alternatively may parametrically monitor SO2 emissions continuously according to paragraph (l)(3) of this section. You must also develop an emissions monitoring plan in accordance with paragraphs (p)(1) through (4) of this section.
                (1) If you monitor compliance with the HCl emissions limit by operating an HCl CEMS, you must do so in accordance with Performance Specification (PS) 15 or PS 18 of appendix B to part 60 of this chapter, or, upon promulgation, in accordance with any other performance specification for HCl CEMS in appendix B to part 60 of this chapter. You must operate, maintain, and quality assure a HCl CEMS installed and certified under PS 15 according to the quality assurance requirements in Procedure 1 of appendix F to part 60 of this chapter except that the Relative Accuracy Test Audit requirements of Procedure 1 must be replaced with the validation requirements and criteria of sections 11.1.1 and 12.0 of PS 15. If you choose to install and operate an HCl CEMS in accordance with PS 18, you must operate, maintain, and quality assure the HCl CEMS using the associated Procedure 6 of appendix F to part 60 of this chapter. For any performance specification that you use, you must use Method 321 of appendix A to this part as the reference test method for conducting relative accuracy testing. The span value and calibration requirements in paragraphs (l)(1)(i) and (ii) of this section apply to HCl CEMS other than those installed and certified under PS 15 or PS 18.

                (i) You must use a measurement span value for any HCl CEMS of 0-10 ppmvw unless the monitor is installed on a kiln without an inline raw mill. Kilns without an inline raw mill may use a higher span value sufficient to quantify all expected emissions concentrations. The HCl CEMS data recorder output range must include the full range of expected HCl concentration values which would include those expected during “mill off” conditions. The corresponding data recorder range shall be documented in the site-specific monitoring plan and associated records.
                (ii) In order to quality assure data measured above the span value, you must use one of the three options in paragraphs (l)(1)(ii)(A) through (C) of this section.
                (A) Include a second span that encompasses the HCl emission concentrations expected to be encountered during “mill off” conditions. This second span may be rounded to a multiple of 5 ppm of total HCl. The requirements of the appropriate HCl monitor performance specification shall be followed for this second span with the exception that a RATA with the mill off is not required.
                (B) Quality assure any data above the span value by proving instrument linearity beyond the span value established in paragraph (l)(1)(i) of this section using the following procedure. Conduct a weekly “above span linearity” calibration challenge of the monitoring system using a reference gas with a certified value greater than your highest expected hourly concentration or greater than 75 percent of the highest measured hourly concentration. The “above span” reference gas must meet the requirements of the applicable performance specification and must be introduced to the measurement system at the probe. Record and report the results of this procedure as you would for a daily calibration. The “above span linearity” challenge is successful if the value measured by the HCl CEMS falls within 10 percent of the certified value of the reference gas. If the value measured by the HCl CEMS during the above span linearity challenge exceeds 10 percent of the certified value of the reference gas, the monitoring system must be evaluated and repaired and a new “above span linearity” challenge met before returning the HCl CEMS to service, or data above span from the HCl CEMS must be subject to the quality assurance procedures established in paragraph (l)(1)(ii)(D) of this section. Any HCl CEMS above span linearity challenge response exceeding ±20 percent of the certified value of the reference gas requires that all above span hourly averages during the week following the above span linearity challenge must be normalized using Equation 23.
                (C) Quality assure any data above the span value established in paragraph (l)(1)(i) of this section using the following procedure. Any time two consecutive one-hour average measured concentration of HCl exceeds the span value you must, within 24 hours before or after, introduce a higher, “above span” HCl reference gas standard to the HCl CEMS. The “above span” reference gas must meet the requirements of the applicable performance specification and target a concentration level between 50 and 150 percent of the highest expected hourly concentration measured during the period of measurements above span, and must be introduced at the probe. While this target represents a desired concentration range that is not always achievable in practice, it is expected that the intent to meet this range is demonstrated by the value of the reference gas. Expected values may include above span calibrations done before or after the above-span measurement period. Record and report the results of this procedure as you would for a daily calibration. The “above span” calibration is successful if the value measured by the HCl CEMS is within 20 percent of the certified value of the reference gas. If the value measured by the HCl CEMS is not within 20 percent of the certified value of the reference gas, then you must normalize the stack gas values measured above span as described in paragraph (l)(1)(ii)(D) of this section.

                (D) In the event that the “above span” calibration is not successful (i.e., the HCl CEMS measured value is not within 20 percent of the certified value of the reference gas), then you must normalize the one-hour average stack gas values measured above the span during the 24-hour period preceding or following the `above span' calibration for reporting based on the HCl CEMS response to the reference gas as shown in Equation 23:
                
                  
                  ER27JY15.033
                
                Only one “above span” calibration is needed per 24-hour period.
                (2) Install, operate, and maintain a CMS to monitor wet scrubber or tray tower parameters, as specified in paragraphs (m)(5) and (7) of this section, and dry scrubber, as specified in paragraph (m)(9) of this section.

                (3) If the source is equipped with a wet or dry scrubber or tray tower, and you choose to monitor SO2 emissions, monitor SO2 emissions continuously according to the requirements of § 60.63(e) and (f) of this chapter. If SO2 levels increase above the 30-day rolling average SO2 operating limit established during your performance test by 10 percent or more, you must:

                (i) As soon as possible but no later than 30 days after you exceed the established SO2 value conduct an inspection and take corrective action to return the SO2 emissions to within the operating limit; and

                (ii) Within 90 days of the exceedance or at the time of the next compliance test, whichever comes first, conduct an HCl emissions compliance test to determine compliance with the HCl emissions limit and to verify or re-establish the SO2 CEMS operating limit.
                (4) If you monitor continuous performance through the use of an HCl CPMS according to paragraphs (b)(6)(v)(A) through (H) of § 63.1349, for any exceedance of the 30 kiln operating day HCl CPMS average value from the established operating limit, you must:
                (i) Within 48 hours of the exceedance, visually inspect the APCD;
                (ii) If inspection of the APCD identifies the cause of the exceedance, take corrective action as soon as possible and return the HCl CPMS measurement to within the established value; and
                (iii) Within 30 days of the exceedance or at the time of the annual compliance test, whichever comes first, conduct an HCl emissions compliance test to determine compliance with the HCl emissions limit and to verify or reestablish the HCl CPMS operating limit within 45 days. You are not required to conduct additional testing for any exceedances that occur between the time of the original exceedance and the HCl emissions compliance test required under this paragraph.
                (iv) HCl CPMS exceedances leading to more than four required performance tests in a 12-month process operating period (rolling monthly) constitute a presumptive violation of this subpart.
                (m) Parameter monitoring requirements. If you have an operating limit that requires the use of a CMS, you must install, operate, and maintain each continuous parameter monitoring system (CPMS) according to the procedures in paragraphs (m)(1) through (4) of this section by the compliance date specified in § 63.1351. You must also meet the applicable specific parameter monitoring requirements in paragraphs (m)(5) through (11) that are applicable to you.
                (1) The CMS must complete a minimum of one cycle of operation for each successive 15-minute period. You must have a minimum of four successive cycles of operation to have a valid hour of data.
                (2) You must conduct all monitoring in continuous operation at all times that the unit is operating.
                (3) Determine the 1-hour block average of all recorded readings.
                (4) Record the results of each inspection, calibration, and validation check.
                (5) Liquid flow rate monitoring requirements. If you have an operating limit that requires the use of a flow measurement device, you must meet the requirements in paragraphs (m)(5)(i) through (iv) of this section.

                (i) Locate the flow sensor and other necessary equipment in a position that provides a representative flow.
                
                (ii) Use a flow sensor with a measurement sensitivity of 2 percent of the flow rate.
                (iii) Reduce swirling flow or abnormal velocity distributions due to upstream and downstream disturbances.
                (iv) Conduct a flow sensor calibration check at least semiannually.
                (6) Specific pressure monitoring requirements. If you have an operating limit that requires the use of a pressure measurement device, you must meet the requirements in paragraphs (m)(6)(i) through (vi) of this section.
                (i) Locate the pressure sensor(s) in a position that provides a representative measurement of the pressure.
                (ii) Minimize or eliminate pulsating pressure, vibration, and internal and external corrosion.
                (iii) Use a gauge with a minimum tolerance of 1.27 centimeters of water or a transducer with a minimum tolerance of 1 percent of the pressure range.
                (iv) Check pressure tap pluggage daily.
                (v) Using a manometer, check gauge calibration quarterly and transducer calibration monthly.
                (vi) Conduct calibration checks any time the sensor exceeds the manufacturer's specified maximum operating pressure range or install a new pressure sensor.
                (7) Specific pH monitoring requirements. If you have an operating limit that requires the use of a pH measurement device, you must meet the requirements in paragraphs (m)(7)(i) through (iii) of this section.
                (i) Locate the pH sensor in a position that provides a representative measurement of wet scrubber or tray tower effluent pH.
                (ii) Ensure the sample is properly mixed and representative of the fluid to be measured.
                (iii) Check the pH meter's calibration on at least two points every 8 hours of process operation.
                (8) [Reserved]
                (9) Mass flow rate (for sorbent injection) monitoring requirements. If you have an operating limit that requires the use of equipment to monitor sorbent injection rate (e.g., weigh belt, weigh hopper, or hopper flow measurement device), you must meet the requirements in paragraphs (m)(9)(i) through (iii) of this section. These requirements also apply to the sorbent injection equipment of a dry scrubber.
                (i) Locate the device in a position(s) that provides a representative measurement of the total sorbent injection rate.
                (ii) Install and calibrate the device in accordance with manufacturer's procedures and specifications.
                (iii) At least annually, calibrate the device in accordance with the manufacturer's procedures and specifications.
                (10) Bag leak detection monitoring requirements. If you elect to use a fabric filter bag leak detection system to comply with the requirements of this subpart, you must install, calibrate, maintain, and continuously operate a BLDS as specified in paragraphs (m)(10)(i) through (viii) of this section.
                (i) You must install and operate a BLDS for each exhaust stack of the fabric filter.
                (ii) Each BLDS must be installed, operated, calibrated, and maintained in a manner consistent with the manufacturer's written specifications and recommendations and in accordance with the guidance provided in EPA-454/R-98-015, September 1997.
                (iii) The BLDS must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 10 or fewer milligrams per actual cubic meter.
                (iv) The BLDS sensor must provide output of relative or absolute PM loadings.
                (v) The BLDS must be equipped with a device to continuously record the output signal from the sensor.
                (vi) The BLDS must be equipped with an alarm system that will alert an operator automatically when an increase in relative PM emissions over a preset level is detected. The alarm must be located such that the alert is detected and recognized easily by an operator.
                (vii) For positive pressure fabric filter systems that do not duct all compartments of cells to a common stack, a BLDS must be installed in each baghouse compartment or cell.

                (viii) Where multiple bag leak detectors are required, the system's instrumentation and alarm may be shared among detectors.
                
                (11) For each BLDS, the owner or operator must initiate procedures to determine the cause of every alarm within 8 hours of the alarm. The owner or operator must alleviate the cause of the alarm within 24 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
                (i) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in PM emissions;
                (ii) Sealing off defective bags or filter media;
                (iii) Replacing defective bags or filter media or otherwise repairing the control device;
                (iv) Sealing off a defective fabric filter compartment;
                (v) Cleaning the BLDS probe or otherwise repairing the BLDS; or
                (vi) Shutting down the process producing the PM emissions.
                (n) Continuous Flow Rate Monitoring System. You must install, operate, calibrate, and maintain instruments, according to the requirements in paragraphs (n)(1) through (10) of this section, for continuously measuring and recording the stack gas flow rate to allow determination of the pollutant mass emissions rate to the atmosphere from sources subject to an emissions limitation that has a pounds per ton of clinker unit and that is required to be monitored by a CEMS.
                (1) You must install each sensor of the flow rate monitoring system in a location that provides representative measurement of the exhaust gas flow rate at the sampling location of the mercury CEMS, taking into account the manufacturer's recommendations. The flow rate sensor is that portion of the system that senses the volumetric flow rate and generates an output proportional to that flow rate.
                (2) The flow rate monitoring system must be designed to measure the exhaust flow rate over a range that extends from a value of at least 20 percent less than the lowest expected exhaust flow rate to a value of at least 20 percent greater than the highest expected exhaust flow rate.
                (3) [Reserved]
                (4) The flow rate monitoring system must be equipped with a data acquisition and recording system that is capable of recording values over the entire range specified in paragraph (n)(2) of this section.
                (5) The signal conditioner, wiring, power supply, and data acquisition and recording system for the flow rate monitoring system must be compatible with the output signal of the flow rate sensors used in the monitoring system.
                (6) The flow rate monitoring system must be designed to complete a minimum of one cycle of operation for each successive 15-minute period.

                (7) The flow rate sensor must have provisions to determine the daily zero and upscale calibration drift (CD) (see sections 3.1 and 8.3 of Performance Specification 2 in appendix B to Part 60 of this chapter for a discussion of CD).
                (i) Conduct the CD tests at two reference signal levels, zero (e.g., 0 to 20 percent of span) and upscale (e.g., 50 to 70 percent of span).
                (ii) The absolute value of the difference between the flow monitor response and the reference signal must be equal to or less than 3 percent of the flow monitor span.
                (8) You must perform an initial relative accuracy test of the flow rate monitoring system according to Section 8.2 of Performance Specification 6 of appendix B to part 60 of the chapter with the exceptions in paragraphs (n)(8)(i) and (n)(8)(ii) of this section.
                (i) The relative accuracy test is to evaluate the flow rate monitoring system alone rather than a continuous emission rate monitoring system.
                (ii) The relative accuracy of the flow rate monitoring system shall be no greater than 10 percent of the mean value of the reference method data.
                (9) You must verify the accuracy of the flow rate monitoring system at least once per year by repeating the relative accuracy test specified in paragraph (n)(8).

                (10) You must operate the flow rate monitoring system and record data during all periods of operation of the affected facility including periods of startup, shutdown, and malfunction, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments).
                (o) Alternate monitoring requirements approval. You may submit an application to the Administrator for approval of alternate monitoring requirements to demonstrate compliance with the emission standards of this subpart subject to the provisions of paragraphs (o)(1) through (6) of this section.
                (1) The Administrator will not approve averaging periods other than those specified in this section, unless you document, using data or information, that the longer averaging period will ensure that emissions do not exceed levels achieved during the performance test over any increment of time equivalent to the time required to conduct three runs of the performance test.
                (2) If the application to use an alternate monitoring requirement is approved, you must continue to use the original monitoring requirement until approval is received to use another monitoring requirement.
                (3) You must submit the application for approval of alternate monitoring requirements no later than the notification of performance test. The application must contain the information specified in paragraphs (o)(3)(i) through (iii) of this section:
                (i) Data or information justifying the request, such as the technical or economic infeasibility, or the impracticality of using the required approach;
                (ii) A description of the proposed alternative monitoring requirement, including the operating parameter to be monitored, the monitoring approach and technique, the averaging period for the limit, and how the limit is to be calculated; and
                (iii) Data or information documenting that the alternative monitoring requirement would provide equivalent or better assurance of compliance with the relevant emission standard.
                (4) The Administrator will notify you of the approval or denial of the application within 90 calendar days after receipt of the original request, or within 60 calendar days of the receipt of any supplementary information, whichever is later. The Administrator will not approve an alternate monitoring application unless it would provide equivalent or better assurance of compliance with the relevant emission standard. Before disapproving any alternate monitoring application, the Administrator will provide:
                (i) Notice of the information and findings upon which the intended disapproval is based; and
                (ii) Notice of opportunity for you to present additional supporting information before final action is taken on the application. This notice will specify how much additional time is allowed for you to provide additional supporting information.
                (5) You are responsible for submitting any supporting information in a timely manner to enable the Administrator to consider the application prior to the performance test. Neither submittal of an application, nor the Administrator's failure to approve or disapprove the application relieves you of the responsibility to comply with any provision of this subpart.
                (6) The Administrator may decide at any time, on a case-by-case basis that additional or alternative operating limits, or alternative approaches to establishing operating limits, are necessary to demonstrate compliance with the emission standards of this subpart.
                (p) Development and submittal (upon request) of monitoring plans. If you demonstrate compliance with any applicable emissions limit through performance stack testing or other emissions monitoring, you must develop a site-specific monitoring plan according to the requirements in paragraphs (p)(1) through (4) of this section. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under paragraph (o) of this section and § 63.8(f). If you use a BLDS, you must also meet the requirements specified in paragraph (p)(5) of this section.

                (1) For each CMS required in this section, you must develop, and submit to the permitting authority for approval upon request, a site-specific monitoring plan that addresses paragraphs (p)(1)(i) through (iii) of this section. You must submit this site-specific monitoring plan, if requested, at least 30 days before your initial performance evaluation of your CMS.
                (i) Installation of the CMS sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device);
                (ii) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer, and the data collection and reduction systems; and
                (iii) Performance evaluation procedures and acceptance criteria (e.g., calibrations).
                (2) In your site-specific monitoring plan, you must also address paragraphs (p)(2)(i) through (iii) of this section.
                (i) Ongoing operation and maintenance procedures in accordance with the general requirements of § 63.8(c)(1), (c)(3), and (c)(4)(ii);
                (ii) Ongoing data quality assurance procedures in accordance with the general requirements of § 63.8(d); and
                (iii) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 63.10(c), (e)(1), and (e)(2)(i).
                (3) You must conduct a performance evaluation of each CMS in accordance with your site-specific monitoring plan.
                (4) You must operate and maintain the CMS in continuous operation according to the site-specific monitoring plan.
                (5) BLDS monitoring plan. Each monitoring plan must describe the items in paragraphs (p)(5)(i) through (v) of this section. At a minimum, you must retain records related to the site-specific monitoring plan and information discussed in paragraphs (m)(1) through (4), (m)(10) and (11) of this section for a period of 5 years, with at least the first 2 years on-site;
                (i) Installation of the BLDS;
                (ii) Initial and periodic adjustment of the BLDS, including how the alarm set-point will be established;
                (iii) Operation of the BLDS, including quality assurance procedures;
                (iv) How the BLDS will be maintained, including a routine maintenance schedule and spare parts inventory list;
                (v) How the BLDS output will be recorded and stored.
                [75 FR 55059, Sept. 9, 2010, as amended at 76 FR 2836, Jan. 18, 2011; 78 FR 10048, Feb. 12, 2013; 80 FR 44788, July 27, 2015; 80 FR 54729, Sept. 11, 2015; 81 FR 48361, July 25, 2016; 82 FR 28565, June 23, 2017; 82 FR 39673, Aug. 22, 2017; 83 FR 35133, July 25, 2018]
              
              
                § 63.1351
                Compliance dates.
                (a) The compliance date for any affected existing source subject to any rule requirements that were in effect before December 20, 2006, is:
                (1) June 14, 2002, for sources that commenced construction before or on March 24, 1998, or
                (2) June 14, 1999 or startup for sources that commenced construction after March 24, 1998.
                (b) The compliance date for any affected existing source subject to any rule requirements that became effective on December 20, 2006, is:
                (1) December 21, 2009, for sources that commenced construction after December 2, 2005 and before or on December 20, 2006, or
                (2) Startup for sources that commenced construction after December 20, 2006.
                (c) The compliance date for existing sources for all the requirements that became effective on February 12, 2013, except for the open clinker pile requirements will be September 9, 2015.
                (d) The compliance date for new sources is February 12, 2013, or startup, whichever is later.
                (e) The compliance date for existing sources with the requirements for open clinker storage piles in § 63.1343(c) is February 12, 2014.
                [76 FR 2836, Jan. 18, 2011, as amended at 78 FR 10053, Feb. 12, 2013]
              
              
                § 63.1352
                Additional test methods.

                (a) If you are conducting tests to determine the rates of emission of HCl from kilns and associated bypass stacks at portland cement manufacturing facilities, for use in applicability determinations under § 63.1340, you may use Method 320 or Method 321 of appendix A of this part.
                
                (b) Owners or operators conducting tests to determine the rates of emission of specific organic HAP from raw material dryers, and kilns at Portland cement manufacturing facilities, solely for use in applicability determinations under § 63.1340 of this subpart are permitted to use Method 320 of appendix A to this part, or Method 18 of appendix A to part 60 of this chapter.
                [75 FR 55063, Sept. 9, 2010, as amended at 78 FR 10053, Feb. 12, 2013]
              
            
            
              Notification, Reporting and Recordkeeping
              
                § 63.1353
                Notification requirements.
                (a) The notification provisions of 40 CFR part 63, subpart A that apply and those that do not apply to owners and operators of affected sources subject to this subpart are listed in Table 1 of this subpart. If any State requires a notice that contains all of the information required in a notification listed in this section, the owner or operator may send the Administrator a copy of the notice sent to the State to satisfy the requirements of this section for that notification.
                (b) Each owner or operator subject to the requirements of this subpart shall comply with the notification requirements in § 63.9 as follows:
                (1) Initial notifications as required by § 63.9(b) through (d). For the purposes of this subpart, a Title V or 40 CFR part 70 permit application may be used in lieu of the initial notification required under § 63.9(b), provided the same information is contained in the permit application as required by § 63.9(b), and the State to which the permit application has been submitted has an approved operating permit program under part 70 of this chapter and has received delegation of authority from the EPA. Permit applications shall be submitted by the same due dates as those specified for the initial notification.
                (2) Notification of performance tests, as required by §§ 63.7 and 63.9(e).
                (3) Notification of opacity and visible emission observations required by § 63.1349 in accordance with §§ 63.6(h)(5) and 63.9(f).
                (4) Notification, as required by § 63.9(g), of the date that the continuous emission monitor performance evaluation required by § 63.8(e) is scheduled to begin.
                (5) Notification of compliance status, as required by § 63.9(h).
                (6) Within 48 hours of an exceedance that triggers retesting to establish compliance and new operating limits, notify the appropriate permitting agency of the planned performance tests. The notification requirements of §§ 63.7(b) and 63.9(e) do not apply to retesting required for exceedances under this subpart.
                [64 FR 31925, June 14, 1999, as amended at 78 FR 10053, Feb. 12, 2013]
              
              
                § 63.1354
                Reporting requirements.
                (a) The reporting provisions of subpart A of this part that apply and those that do not apply to owners or operators of affected sources subject to this subpart are listed in Table 1 of this subpart. If any State requires a report that contains all of the information required in a report listed in this section, the owner or operator may send the Administrator a copy of the report sent to the State to satisfy the requirements of this section for that report.
                (b) The owner or operator of an affected source shall comply with the reporting requirements specified in § 63.10 of the general provisions of this part 63, subpart A as follows:
                (1) As required by § 63.10(d)(2), the owner or operator shall report the results of performance tests as part of the notification of compliance status.
                (2) As required by § 63.10(d)(3), the owner or operator of an affected source shall report the opacity results from tests required by § 63.1349.
                (3) As required by § 63.10(d)(4), the owner or operator of an affected source who is required to submit progress reports as a condition of receiving an extension of compliance under § 63.6(i) shall submit such reports by the dates specified in the written extension of compliance.
                (4)-(5) [Reserved]

                (6) As required by § 63.10(e)(2), the owner or operator shall submit a written report of the results of the performance evaluation for the continuous monitoring system required by § 63.8(e). The owner or operator shall submit the report simultaneously with the results of the performance test.
                (7) As required by § 63.10(e)(2), the owner or operator of an affected source using a continuous opacity monitoring system to determine opacity compliance during any performance test required under § 63.7 and described in § 63.6(d)(6) shall report the results of the continuous opacity monitoring system performance evaluation conducted under § 63.8(e).
                (8) As required by § 63.10(e)(3), the owner or operator of an affected source equipped with a continuous emission monitor shall submit an excess emissions and continuous monitoring system performance report for any event when the continuous monitoring system data indicate the source is not in compliance with the applicable emission limitation or operating parameter limit.

                (9) The owner or operator shall submit a summary report semiannually within 60 days of the reporting period to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). (CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). You must use the appropriate electronic report in CEDRI for this subpart. Instead of using the electronic report in CEDRI for this subpart, you may submit an alternate electronic file consistent with the extensible markup language (XML) schema listed on the CEDRI website (https://www.epa.gov/electronic-reporting-air-emissions/compliance-and-emissions-data-reporting-interface-cedri), once the XML schema is available. If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, you must submit the report the Administrator at the appropriate address listed in § 63.13. You must begin submitting reports via CEDRI no later than 90 days after the form becomes available in CEDRI. The excess emissions and summary reports must be submitted no later than 60 days after the end of the reporting period, regardless of the method in which the reports are submitted. The report must contain the information specified in § 63.10(e)(3)(vi). In addition, the summary report shall include:
                (i) All exceedances of maximum control device inlet gas temperature limits specified in § 63.1346(a) and (b);
                (ii) Notification of any failure to calibrate thermocouples and other temperature sensors as required under § 63.1350(g)(1)(iii) of this subpart; and
                (iii) Notification of any failure to maintain the activated carbon injection rate, and the activated carbon injection carrier gas flow rate or pressure drop, as applicable, as required under § 63.1346(c)(2).
                (iv) Notification of failure to conduct any combustion system component inspections conducted within the reporting period as required under § 63.1347(a)(3).
                (v) Any and all failures to comply with any provision of the operation and maintenance plan developed in accordance with § 63.1347(a).
                (vi) For each PM CPMS, HCl, Hg, and THC CEMS, SO2 CEMS, or Hg sorbent trap monitoring system, within 60 days after the reporting periods, you must report all of the calculated 30-operating day rolling average values derived from the CPMS, CEMS, CMS, or Hg sorbent trap monitoring systems.
                (vii) In response to each violation of an emissions standard or established operating parameter limit, the date, duration and description of each violation and the specific actions taken for each violation including inspections, corrective actions and repeat performance tests and the results of those actions.
                (10) If the total continuous monitoring system downtime for any CEM or any CMS for the reporting period is 10 percent or greater of the total operating time for the reporting period, the owner or operator shall submit an excess emissions and continuous monitoring system performance report along with the summary report.
                (11)(i) You must submit the information specified in paragraphs (b)(11)(i)(A) and (B) of this section no later than 60 days following the initial performance test. All reports must be signed by a responsible official.
                (A) The initial performance test data as recorded under § 63.1349(a).

                (B) The values for the site-specific operating limits or parameters established pursuant to § 63.1349(b)(1), (3), (6), (7), and (8), as applicable, and a description, including sample calculations, of how the operating parameters were established during the initial performance test.

                (C) As of December 31, 2011, and within 60 days after the date of completing each performance evaluation or test, as defined in § 63.2, conducted to demonstrate compliance with any standard covered by this subpart, you must submit the relative accuracy test audit data and performance test data, except opacity data, to the EPA by successfully submitting the data electronically via CEDRI and by using the Electronic Reporting Tool (ERT) (see https://www.epa.gov/electronic-reporting-air-emissions/electronic-reporting-tool-ert). For any performance evaluations with no corresponding RATA pollutants listed on the ERT website, you must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 63.13.

                (ii) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g. beta attenuation), span of the instruments primary analytical range, milliamp value equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp signals corresponding to each PM compliance test run.

                (12) All reports required by this subpart not subject to the requirements in paragraphs (b)(9) introductory text and (b)(11)(i) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by commonly used electronic media such as Excel spreadsheet, on CD or hard copy). The Administrator retains the right to require submittal of reports subject to paragraphs (b)(9) introductory text and (b)(11)(i) of this section in paper format.
                (c) For each failure to meet a standard or emissions limit caused by a malfunction at an affected source, you must report the failure in the semi-annual compliance report required by § 63.1354(b)(9). The report must contain the date, time and duration, and the cause of each event (including unknown cause, if applicable), and a sum of the number of events in the reporting period. The report must list for each event the affected source or equipment, an estimate of the amount of each regulated pollutant emitted over the emission limit for which the source failed to meet a standard, and a description of the method used to estimate the emissions. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.1348(d), including actions taken to correct a malfunction.
                [64 FR 31925, June 14, 1999, as amended at 75 FR 55063, Sept. 9, 2010; 78 FR 10053, Feb. 12, 2013; 80 FR 44790, July 27, 2015; 83 FR 35135, July 25, 2018]
              
              
                § 63.1355
                Recordkeeping requirements.
                (a) The owner or operator shall maintain files of all information (including all reports and notifications) required by this section recorded in a form suitable and readily available for inspection and review as required by § 63.10(b)(1). The files shall be retained for at least five years following the date of each occurrence, measurement, maintenance, corrective action, report, or record. At a minimum, the most recent two years of data shall be retained on site. The remaining three years of data may be retained off site. The files may be maintained on microfilm, on a computer, on floppy disks, on magnetic tape, or on microfiche.
                (b) The owner or operator shall maintain records for each affected source as required by § 63.10(b)(2) and (b)(3) of this part; and
                (1) All documentation supporting initial notifications and notifications of compliance status under § 63.9;
                (2) All records of applicability determination, including supporting analyses; and

                (3) If the owner or operator has been granted a waiver under § 63.8(f)(6), any information demonstrating whether a source is meeting the requirements for a waiver of recordkeeping or reporting requirements.
                (c) In addition to the recordkeeping requirements in paragraph (b) of this section, the owner or operator of an affected source equipped with a continuous monitoring system shall maintain all records required by § 63.10(c).
                (d) [Reserved]
                (e) You must keep records of the daily clinker production rates according to the clinker production monitoring requirements in § 63.1350(d).
                (f) You must keep records of the date, time and duration of each startup or shutdown period for any affected source that is subject to a standard during startup or shutdown that differs from the standard applicable at other times, and the quantity of feed and fuel used during the startup or shutdown period.
                (g)(1) You must keep records of the date, time and duration of each malfunction that causes an affected source to fail to meet an applicable standard; if there was also a monitoring malfunction, the date, time and duration of the monitoring malfunction; the record must list the affected source or equipment, an estimate of the volume of each regulated pollutant emitted over the standard for which the source failed to meet a standard, and a description of the method used to estimate the emissions.
                (2) You must keep records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.1348(d) including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
                (h) For each exceedance from an emissions standard or established operating parameter limit, you must keep records of the date, duration and description of each exceedance and the specific actions taken for each exceedance including inspections, corrective actions and repeat performance tests and the results of those actions.
                [64 FR 31925, June 14, 1999, as amended at 71 FR 76552, Dec. 20, 2006; 75 FR 55064, Sept. 9, 2010; 78 FR 10053, Feb. 12, 2013; 80 FR 44791, July 27, 2015; 81 FR 48362, July 25, 2016; 83 FR 35135, July 25, 2018]
              
            
            
              Other
              
                § 63.1356
                Sources with multiple emissions limit or monitoring requirements.
                If you have an affected source subject to this subpart with a different emissions limit or requirement for the same pollutant under another regulation in title 40 of this chapter, once you are in compliance with the most stringent emissions limit or requirement, you are not subject to the less stringent requirement. Until you are in compliance with the more stringent limit, the less stringent limit continues to apply.
                [80 FR 44791, July 27, 2015]
              
              
                § 63.1357
                [Reserved]
              
              
                § 63.1358
                Implementation and enforcement.
                (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
                (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
                (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
                (1) Approval of alternatives to the requirements in §§ 63.1340, 63.1342 through 63.1348, and 63.1351.
                (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.

                (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
                
                (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
                [68 FR 37359, June 23, 2003]
              
              
                § 63.1359
                [Reserved]
              
            
            
              Pt. 63, Subpt. LLL, Table 1
              Table 1 to Subpart LLL of Part 63—Applicability of General Provisions
              
                
                  Citation
                  Requirement
                  Applies to subpart LLL
                  Explanation
                
                
                  63.1(a)(1)-(4)
                  Applicability
                  Yes
                
                
                  63.1(a)(5)
                  
                  No
                  [Reserved].
                
                
                  63.1(a)(6)-(8)
                  Applicability
                  Yes
                
                
                  63.1(a)(9)
                  
                  No
                  [Reserved].
                
                
                  63.1(a)(10)-(14)
                  Applicability
                  Yes
                
                
                  63.1(b)(1)
                  Initial Applicability Determination
                  No
                  § 63.1340 specifies applicability.
                
                
                  63.1(b)(2)-(3)
                  Initial Applicability Determination
                  Yes
                
                
                  63.1(c)(1)
                  Applicability After Standard Established
                  Yes
                
                
                  63.1(c)(2)
                  Permit Requirements
                  Yes
                  Area sources must obtain Title V permits.
                
                
                  63.1(c)(3)
                  
                  No
                  [Reserved].
                
                
                  63.1(c)(4)-(5)
                  Extensions, Notifications
                  Yes
                
                
                  63.1(d)
                  
                  No
                  [Reserved].
                
                
                  63.1(e)
                  Applicability of Permit Program
                  Yes
                
                
                  63.2
                  Definitions
                  Yes
                  Additional definitions in § 63.1341.
                
                
                  63.3(a)-(c)
                  Units and Abbreviations
                  Yes
                
                
                  63.4(a)(1)-(3)
                  Prohibited Activities
                  Yes
                
                
                  63.4(a)(4)
                  
                  No
                  [Reserved].
                
                
                  63.4(a)(5)
                  Compliance date
                  Yes
                
                
                  63.4(b)-(c)
                  Circumvention, Severability
                  Yes
                
                
                  63.5(a)(1)-(2)
                  Construction/Reconstruction
                  Yes
                
                
                  63.5(b)(1)
                  Compliance Dates
                  Yes
                
                
                  63.5(b)(2)
                  
                  No
                  [Reserved].
                
                
                  63.5(b)(3)-(6)
                  Construction Approval, Applicability
                  Yes
                
                
                  63.5(c)
                  
                  No
                  [Reserved].
                
                
                  63.5(d)(1)-(4)
                  Approval of Construction/Reconstruction
                  Yes
                
                
                  63.5(e)
                  Approval of Construction/Reconstruction
                  Yes
                
                
                  63.5(f)(1)-(2)
                  Approval of Construction/Reconstruction
                  Yes
                
                
                  63.6(a)
                  Compliance for Standards and Maintenance
                  Yes
                
                
                  63.6(b)(1)-(5)
                  Compliance Dates
                  Yes
                
                
                  63.6(b)(6)
                  
                  No
                  [Reserved].
                
                
                  63.6(b)(7)
                  Compliance Dates
                  Yes
                
                
                  63.6(c)(1)-(2)
                  Compliance Dates
                  Yes
                
                
                  63.6(c)(3)-(4)
                  
                  No
                  [Reserved].
                
                
                  63.6(c)(5)
                  Compliance Dates
                  Yes
                
                
                  63.6(d)
                  
                  No
                  [Reserved].
                
                
                  63.6(e)(1)-(2)
                  Operation & Maintenance
                  No
                  See § 63.1348(d) for general duty requirement. Any reference to § 63.6(e)(1)(i) in other General Provisions or in this subpart is to be treated as a cross-reference to § 63.1348(d).
                
                
                  63.6(e)(3)
                  Startup, Shutdown Malfunction Plan
                  No
                  Your operations and maintenance plan must address periods of startup and shutdown. See § 63.1347(a)(1).
                
                
                  63.6(f)(1)
                  Compliance with Emission Standards
                  No
                  Compliance obligations specified in subpart LLL.
                
                
                  63.6(f)(2)-(3)
                  Compliance with Emission Standards
                  Yes
                
                
                  63.6(g)(1)-(3)
                  Alternative Standard
                  Yes
                
                
                  
                  63.6(h)(1)
                  Opacity/VE Standards
                  No
                  Compliance obligations specified in subpart LLL.
                
                
                  63.6(h)(2)
                  Opacity/VE Standards
                  Yes
                
                
                  63.6(h)(3)
                  
                  No
                  [Reserved].
                
                
                  63.6(h)(4)-(h)(5)(i)
                  Opacity/VE Standards
                  Yes
                
                
                  63.6(h)(5)(ii)-(iv)
                  Opacity/VE Standards
                  No
                  Test duration specified in subpart LLL.
                
                
                  63.6(h)(6)
                  Opacity/VE Standards
                  Yes
                
                
                  63.6(h)(7)
                  Opacity/VE Standards
                  Yes
                
                
                  63.6(i)(1)-(14)
                  Extension of Compliance
                  Yes
                
                
                  63.6(i)(15)
                  
                  No
                  [Reserved].
                
                
                  63.6(i)(16)
                  Extension of Compliance
                  Yes
                
                
                  63.6(j)
                  Exemption from Compliance
                  Yes
                
                
                  63.7(a)(1)-(3)
                  Performance Testing Requirements
                  Yes
                  § 63.1349 has specific requirements.
                
                
                  63.7(b)
                  Notification period
                  Yes
                  Except for repeat performance test caused by an exceedance. See § 63.1353(b)(6).
                
                
                  63.7(c)
                  Quality Assurance/Test Plan
                  Yes
                
                
                  63.7(d)
                  Testing Facilities
                  Yes
                
                
                  63.7(e)(1)
                  Conduct of Tests
                  No
                  See § 63.1349(e). Any reference to 63.7(e)(1) in other General Provisions or in this subpart is to be treated as a cross-reference to § 63.1349(e).
                
                
                  63.7(e)(2)-(4)
                  Conduct of tests
                  Yes
                
                
                  63.7(f)
                  Alternative Test Method
                  Yes
                
                
                  63.7(g)
                  Data Analysis
                  Yes
                
                
                  63.7(h)
                  Waiver of Tests
                  Yes
                
                
                  63.8(a)(1)
                  Monitoring Requirements
                  Yes
                
                
                  63.8(a)(2)
                  Monitoring
                  No
                  § 63.1350 includes CEMS requirements.
                
                
                  63.8(a)(3)
                  
                  No
                  [Reserved].
                
                
                  63.8(a)(4)
                  Monitoring
                  No
                  Flares not applicable.
                
                
                  63.8(b)(1)-(3)
                  Conduct of Monitoring
                  Yes
                
                
                  63.8(c)(1)-(8)
                  CMS Operation/Maintenance
                  Yes
                  Temperature and activated carbon injection monitoring data reduction requirements given in subpart LLL.
                
                
                  63.8(d)
                  Quality Control
                  Yes, except for the reference to the SSM Plan in the last sentence
                
                
                  63.8(e)
                  Performance Evaluation for CMS
                  Yes
                
                
                  63.8(f)(1)-(5)
                  Alternative Monitoring Method
                  Yes
                  Additional requirements in § 63.1350(l).
                
                
                  63.8(f)(6)
                  Alternative to RATA Test
                  Yes
                
                
                  63.8(g)
                  Data Reduction
                  Yes
                
                
                  63.9(a)
                  Notification Requirements
                  Yes
                
                
                  63.9(b)(1)-(5)
                  Initial Notifications
                  Yes
                
                
                  63.9(c)
                  Request for Compliance Extension
                  Yes
                
                
                  63.9(d)
                  New Source Notification for Special Compliance Requirements
                  Yes
                
                
                  63.9(e)
                  Notification of performance test
                  Yes
                  Except for repeat performance test caused by an exceedance. See § 63.1353(b)(6).
                
                
                  63.9(f)
                  Notification of VE/Opacity Test
                  Yes
                  Notification not required for VE/opacity test under § 63.1350(e) and (j).
                
                
                  63.9(g)
                  Additional CMS Notifications
                  Yes
                
                
                  63.9(h)(1)-(3)
                  Notification of Compliance Status
                  Yes
                
                
                  63.9(h)(4)
                  
                  No
                  [Reserved].
                
                
                  63.9(h)(5)-(6)
                  Notification of Compliance Status
                  Yes
                
                
                  63.9(i)
                  Adjustment of Deadlines
                  Yes
                
                
                  63.9(j)
                  Change in Previous Information
                  Yes
                
                
                  63.10(a)
                  Recordkeeping/Reporting
                  Yes
                
                
                  
                  63.10(b)(1)
                  General Recordkeeping Requirements
                  Yes
                
                
                  63.10(b)(2)(i)-(ii)
                  General Recordkeeping Requirements
                  No
                  See § 63.1355(g) and (h).
                
                
                  63.10(b)(2)(iii)
                  General Recordkeeping Requirements
                  Yes
                
                
                  63.10(b)(2)(iv)-(v)
                  General Recordkeeping Requirements
                  No
                
                
                  63.10(b)(2)(vi)-(ix)
                  General Recordkeeping Requirements
                  Yes
                
                
                  63.10(c)(1)
                  Additional CMS Recordkeeping
                  Yes
                  PS-8A supersedes requirements for THC CEMS.
                
                
                  63.10(c)(1)
                  Additional CMS Recordkeeping
                  Yes
                  PS-8A supersedes requirements for THC CEMS.
                
                
                  63.10(c)(2)-(4)
                  
                  No
                  [Reserved].
                
                
                  63.10(c)(5)-(8)
                  Additional CMS Recordkeeping
                  Yes
                  PS-8A supersedes requirements for THC CEMS.
                
                
                  63.10(c)(9)
                  
                  No
                  [Reserved].
                
                
                  63.10(c)(10)-(15)
                  Additional CMS Recordkeeping
                  Yes
                  PS-8A supersedes requirements for THC CEMS.
                
                
                  63.10(d)(1)
                  General Reporting Requirements
                  Yes
                
                
                  63.10(d)(2)
                  Performance Test Results
                  Yes
                
                
                  63.10(d)(3)
                  Opacity or VE Observations
                  Yes
                
                
                  63.10(d)(4)
                  Progress Reports
                  Yes
                
                
                  63.10(d)(5)
                  Startup, Shutdown, Malfunction Reports
                  No
                  See § 63.1354(c) for reporting requirements. Any reference to § 63.10(d)(5) in other General Provisions or in this subpart is to be treated as a cross-reference to § 63.1354(c).
                
                
                  63.10(e)(1)-(2)
                  Additional CMS Reports
                  Yes
                
                
                  63.10(e)(3)
                  Excess Emissions and CMS Performance Reports
                  Yes
                  Exceedances are defined in subpart LLL.
                
                
                  63.10(e)(3)(v)
                  Due Dates for Excess Emissions and CMS Performance Reports
                  No
                  § 63.1354(b)(9) specifies due date.
                
                
                  63.10(e)(3)(vii) and (viii)
                  Excess Emissions and CMS Performance Reports
                  No
                  Superseded by 63.1354(b)(10).
                
                
                  63.10(f)
                  Waiver for Recordkeeping/Reporting
                  Yes
                
                
                  63.11(a)-(b)
                  Control Device Requirements
                  No
                  Flares not applicable.
                
                
                  63.12(a)-(c)
                  State Authority and Delegations
                  Yes
                
                
                  63.13(a)-(c)
                  State/Regional Addresses
                  Yes
                
                
                  63.14(a)-(b)
                  Incorporation by Reference
                  Yes
                
                
                  63.15(a)-(b)
                  Availability of Information
                  Yes
                
              
              [80 FR 44791, July 27, 2015, as amended at 83 FR 35135, July 25, 2018; 83 FR 38036, Aug. 3, 2018]
            
            
              Pt. 63, Subpt. LLL, Table 2
              Table 2 to Subpart LLL of Part 63—1989 Toxic Equivalency Factors (TEFs)
              
                
                  Dioxins/Furans
                  TEFs 1989
                
                
                  2,3,7,8-TCDD
                  1
                
                
                  1,2,3,7,8-PeCDD
                  0.5
                
                
                  1,2,3,4,7,8-HxCDD
                  0.1
                
                
                  1,2,3,6,7,8-HxCDD
                  0.1
                
                
                  1,2,3,7,8,9-HxCDD
                  0.1
                
                
                  1,2,3,4,6,7,8-HpCDD
                  0.01
                
                
                  OCDD 
                  0.001
                
                
                  2,3,7,8-TCDF
                  0.1
                
                
                  1,2,3,7,8-PeCDF
                  0.05
                
                
                  2,3,4,7,8-PeCDF
                  0.5
                
                
                  1,2,3,4,7,8-HxCDF
                  0.1
                
                
                  1,2,3,6,7,8-HxCDF
                  0.1
                
                
                  1,2,3,7,8,9-HxCDF
                  0.1
                
                
                  2,3,4,6,7,8-HxCDF
                  0.1
                
                
                  1,2,3,4,6,7,8-HpCDF
                  0.01
                
                
                  1,2,3,4,7,8,9-HpCDF
                  0.01
                
                
                  OCDF 
                  0.001
                
              
              [83 FR 35136, July 25, 2018]
            
          
          
            
            Subpart MMM—National Emission Standards for Hazardous Air Pollutants for Pesticide Active Ingredient Production
            
              Source:
              64 FR 33589, June 23, 1999, unless otherwise noted.
            
            
              § 63.1360
              Applicability.
              (a) Definition of affected source. The affected source subject to this subpart is the facility-wide collection of pesticide active ingredient manufacturing process units (PAI process units) that process, use, or produce HAP, and are located at a plant site that is a major source, as defined in section 112(a) of the CAA. An affected source also includes waste management units, heat exchange systems, and cooling towers that are associated with the PAI process units. Exemptions from an affected source are specified in paragraph (d) of this section.
              (b) New source applicability. A new affected source subject to this subpart and to which the requirements for new sources apply is defined according to the criteria in paragraph (b)(1) or (2) of this section.
              (1) An affected source for which construction or reconstruction commenced after November 10, 1997.
              (2) Any dedicated PAI process unit that meets the criteria specified in paragraphs (b)(2)(i) and (ii) of this section.
              (i) For which construction, as defined in § 63.1361, commenced after November 10, 1997, or reconstruction commenced after September 20, 2002.
              (ii) That has the potential to emit 10 tons/yr of any one HAP or 25 tons/yr of combined HAP.
              (c) General provisions. Table 1 of this subpart specifies the provisions of subpart A of this part that apply to an owner or operator of an affected source subject to this subpart, and clarifies specific provisions in subpart A of this part as necessary for this subpart.
              (d) Exemptions from the requirements of this subpart. The provisions of this subpart do not apply to:
              (1) Research and development facilities;
              (2) PAI process units that are subject to subpart F of this part;
              (3) Production of ethylene;
              (4) Coal tar distillation; and
              (5) The following emission points listed:
              (i) Storm water from segregated sewers;
              (ii) Water from fire-fighting and deluge systems, including testing of such systems;
              (iii) Spills;
              (iv) Water from safety showers;
              (v) Noncontact steam boiler blowdown and condensate;
              (vi) Laundry water;
              (vii) Vessels storing material that contains no organic HAP or contains organic HAP as impurities only; and
              (viii) Equipment, as defined in § 63.1363, that is intended to operate in organic HAP service for less than 300 hours during the calendar year.
              (e) Applicability of this subpart. (1) Each provision set forth in this subpart shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies.
              (i) The startup, shutdown, or malfunction precludes the ability of the owner or operator of an affected source to comply with one or more specific emission limitations to which a particular emission point is subject; and
              (ii) The owner or operator follows the provisions for periods of startup, shutdown, and malfunction, as specified in §§ 63.1367(a)(3) and 63.1368(i).
              (2) The provisions set forth in § 63.1363 shall apply at all times except during periods of nonoperation of the PAI process unit (or specific portion thereof) in which the lines are drained and depressurized resulting in the cessation of the emissions to which § 63.1363 applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with the emissions limitations of this subpart during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment, if the shutdown would contravene emissions limitations of this subpart applicable to such items of equipment.
              (4) General duty. At all times, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether a source is operating in compliance with operation and maintenance requirements will be based on information available to the Administrator, which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              (f) Storage vessel applicability determination. An owner or operator shall follow the procedures specified in paragraphs (f)(1) through (5) of this section to determine whether a storage vessel is part of the affected source to which this subpart applies.
              (1) If a storage vessel is already subject to another subpart of 40 CFR part 63 on June 23, 1999, the storage vessel shall belong to the process unit subject to the other subpart.
              (2) Unless otherwise excluded under paragraph (f)(1) of this section, the storage vessel is part of a PAI process unit if either the input to the vessel from the PAI process unit is greater than or equal to the input from any other PAI or non-PAI process unit, or the output from the vessel to the PAI process unit is greater than or equal to the output to any other PAI or non-PAI process unit. If the greatest input to and/or output from a shared storage vessel is the same for two or more process units, including one or more PAI process units, the owner or operator must assign the storage vessel to any one of the PAI process units that meet this condition.
              (3) Unless otherwise excluded under paragraph (f)(1) of this section, where a storage vessel is located in a tank farm (including a marine tank farm), the applicability of this subpart shall be determined according to the provisions in paragraphs (f)(3)(i) through (iii) of this section.
              (i) The storage vessel in the tank farm is not subject to the provisions of this subpart if the greatest input to or output from the storage vessel is for a non-PAI process unit. The input and output shall be determined among only those process units that share the storage vessel and that do not have an intervening storage vessel for that product (or raw material, as appropriate).
              (ii) Except for storage vessels in a tank farm excluded in accordance with paragraph (f)(3)(i) of this section, applicability of this subpart shall be determined according to the provisions in paragraphs (f)(3)(ii)(A) through (C) of this section.
              (A) Except as specified in paragraph (f)(3)(ii)(C) of this section, this subpart does not apply to the storage vessel in a tank farm if each PAI process unit that receives material from or sends material to the storage vessel has an intervening storage vessel for that material.
              (B) Except as specified in paragraph (f)(3)(ii)(C) of this section, a storage vessel in a tank farm shall be assigned to the PAI process unit that receives the greatest amount of material from or sends the greatest amount of material to the storage vessel and does not have an intervening storage vessel. If two or more PAI process units have the same input to or output from the storage vessel in the tank farm, then the storage vessel in the tank farm may be assigned to any one of the PAI process units that meet this condition.
              (C) As an alternative to the requirements specified in paragraphs (f)(3)(ii)(A) and (B) of this section, even if an intervening storage vessel is present, an owner or operator may elect to assign a storage vessel in a tank farm to the PAI process unit that sends the most material to or receives the most material from the storage vessel. If two or more PAI process units have the same input to or output from the storage vessel in the tank farm, then the storage vessel in the tank farm may be assigned to any one of the PAI process units that meet this condition.

              (iii) With respect to a process unit, an intervening storage vessel means a storage vessel connected by hard-piping to the process unit and to the storage vessel in the tank farm so that the product or raw material entering or leaving the process flows into (or from) the intervening storage vessel and does not flow directly into (or from) the storage vessel in the tank farm.
              (4) If use varies from year to year, then use for the purposes of this subpart for existing sources shall be based on the utilization that occurred during the year preceding June 23, 1999, or if the storage vessel was not in operation during that year, the use shall be based on the expected use in the 5 years after startup. This determination shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.
              (5) If the storage vessel begins receiving material from (or sending material to) another process unit, or ceasing to receive material from (or send material to) a PAI process unit, or if there is a significant change in the use of the storage vessel, the owner or operator shall reevaluate the ownership determination for the storage vessel.
              (g) Designating production of an intermediate as a PAI process unit. Except as specified in paragraph (d) of this section, an owner or operator may elect to designate production of any intermediate that does not meet the definition of integral intermediate as a PAI process unit subject to this subpart. Any storage vessel containing the intermediate is assigned to a PAI process unit according to the procedures in paragraph (f) of this section. Any process tank containing the intermediate is part of the process unit used to produce the intermediate.
              (h) Applicability of process units included in a process unit group. An owner or operator may elect to develop process unit groups in accordance with paragraph (h)(1) of this section. For the PAI process units in these process unit groups, the owner or operator may comply with the provisions in overlapping MACT standards, as specified in paragraphs (h)(2) through (4) of this section, as an alternative means of demonstrating compliance with the provisions of this subpart.
              (1) Develop, revise, and document changes in a process unit group in accordance with the procedures specified in paragraphs (h)(1)(i) through (vi) of this section.
              (i) Initially identify a non-dedicated PAI process unit that is operating on December 23, 2003 or a date after December 23, 2003, and identify all processing equipment that is part of this PAI process unit, based on descriptions in operating scenarios.
              (ii) Add to the group any other non-dedicated PAI and non-dedicated non-PAI process units expected to be operated in the 5 years after the date specified in paragraph (h)(1)(i) of this section, provided they satisfy the criteria specified in paragraphs (h)(1)(ii)(A) through (C) of this section. Also identify all of the processing equipment used for each process unit based on information from operating scenarios and other applicable documentation.
              (A) Each PAI process unit that is added to a group must have some processing equipment that is part of one or more PAI process units that are already in the process unit group.
              (B) Each non-PAI process unit that is added to a group must have some processing equipment that is also part of one or more of the PAI process units in the group.
              (C) No process unit may be part of more than one process unit group.
              (iii) The initial process unit group consists of all of the processing equipment for the process units identified in paragraphs (h)(1)(i) and (ii) of this section.
              (iv) If compliance is to be demonstrated in accordance with paragraph (h)(3) of this section, determine the primary product of the process unit group according to the procedures specified in paragraphs (h)(1)(iv)(A) through (C) of this section.
              (A) The primary product is the type of product (e.g., PAI, pharmaceutical product, thermoplastic resin, etc.) that is expected to be produced for the greatest operating time in the 5-year period specified in paragraph (h)(1)(i) of this section.

              (B) If the process unit group produces multiple products equally based on operating time, then the primary product is the product with the greatest production on a mass basis over the 5-year period specified in paragraph (h)(1)(i) of this section.
              (C) The primary product of the group must be redetermined if the owner or operator does not intend to make that product in the future or if it has not been made for 5 years. The results of the redetermination must be recorded as specified in § 63.1367(b) and reported in a Periodic report no later than the report covering the period for the end of the 5th year as specified in § 63.1368(g)(2). If the primary product changes, the owner or operator must either demonstrate compliance with the applicable subpart as specified in paragraph (h)(3) of this section or demonstrate compliance with the provisions of this subpart MMM.
              (v) Add process units developed in the future in accordance with the conditions specified in paragraphs (h)(1)(ii)(A) through (C) of this section.
              (vi) Maintain records of changes in the process units in each process unit group as specified in § 63.1367(b)(9), and maintain reports as specified in § 63.1368(f)(9) and (g)(2)(ix).
              (2) If any of the products produced in the process unit group are subject to 40 CFR part 63, subpart GGG (Pharmaceuticals MACT), the owner or operator may elect to comply with the requirements of subpart GGG for the PAI process unit(s) within the process unit group, except for the following:
              (i) The emission limit standard for process vents in § 63.1362(b)(2)(i) shall apply in place of § 63.1254(a)(2);
              (ii) When the dates of April 2, 1997 and April 2, 2007 are provided in § 63.1254(a)(3)(ii), the dates of November 10, 1997 and November 10, 2007, respectively, shall apply for purposes of this subpart MMM; and
              (iii) Requirements in § 63.1367(a)(5) regarding application for approval of construction or reconstruction shall apply in place of the provisions in § 63.1259(a)(5).
              (3) If the primary product of a process unit group is determined to be a type of material that is subject to another subpart of 40 CFR part 63 on June 23, 1999 or startup of the first process unit after formation of the process unit group, whichever is later, the owner or operator may elect to comply with the other subpart for any PAI process unit within the process unit group, subject to the requirement in this paragraph (h)(3). Emissions from PAI Group 1 process vents, as defined in § 63.1361, must be reduced in accordance with the control requirements for Group 1 vents as specified in the alternative subpart. The criteria in the alternative subpart for determining which process vents must be controlled do not apply for the purposes of this paragraph (h)(3).
              (4) The requirements for new and reconstructed sources in the alternative subpart apply to all PAI process units in the process unit group if, and only if, the affected source under the alternative subpart meets the requirements for construction or reconstruction.
              (i) Overlap with other regulations—(1) Compliance with other MACT standards. (i) After the compliance dates specified in § 63.1364, an affected source subject to the provisions of this subpart that is also subject to the provisions of any other subpart of 40 CFR part 63 may elect, to the extent the subparts are consistent, under which subpart to maintain records and report to EPA. The affected source shall identify in the Notification of Compliance Status report required by § 63.1368(f) under which authority such records will be maintained.
              (ii) After the compliance dates specified in § 63.1364, at an offsite reloading or cleaning facility subject to § 63.1362(b)(6), compliance with the emission standards and associated initial compliance monitoring, recordkeeping, and reporting provisions of any other subpart of 40 CFR part 63 constitutes compliance with the provisions of § 63.1362(b)(6)(vii)(B) or (C). The owner or operator of the affected storage vessel shall identify in the Notification of Compliance Status report required by § 63.1368(f) the subpart of 40 CFR part 63 with which the owner or operator of the offsite reloading or cleaning facility complies.
              (2) Overlap with RCRA subparts AA, BB, and/or CC. After the compliance dates specified in § 63.1364, if any affected source subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264, subpart AA, BB, or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265, subpart AA, BB, or CC, and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264, subpart AA, BB, or CC that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping, and reporting requirements of this subpart, or with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping, and reporting requirements of this subpart. If the owner or operator elects to comply with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, the owner or operator shall report all excursions as required by § 63.1368(g). The owner or operator shall identify in the Notification of Compliance Status report required by § 63.1368(f) the monitoring, recordkeeping, and reporting authority under which the owner or operator will comply.
              (3) Overlap with NSPS subpart Kb. After the compliance dates specified in § 63.1364, a Group 1 or Group 2 storage vessel that is also subject to the provisions of 40 CFR part 60, subpart Kb, is required to comply only with the provisions of this subpart MMM.
              (4) Overlap with subpart I. After the compliance dates specified in § 63.1364, for all equipment within a process unit that contains equipment subject to subpart I of this part, an owner or operator may elect to comply with either the provisions of this subpart MMM or the provisions of subpart H of this part. The owner or operator shall identify in the Notification of Compliance Status report required by § 63.1368(f) the provisions with which the owner or operator elects to comply.
              (5) Overlap with RCRA regulations for wastewater. After the compliance dates specified in § 63.1364, the owner or operator of an affected wastewater stream that is also subject to provisions in 40 CFR parts 260 through 272 shall comply with the more stringent control requirements (e.g., waste management units, numerical treatment standards, etc.) and the more stringent testing, monitoring, recordkeeping, and reporting requirements that overlap between the provisions of this subpart and the provisions of 40 CFR parts 260 through 272. The owner or operator shall keep a record of the information used to determine which requirements were the most stringent and shall submit this information if requested by the Administrator.
              (6) Overlap with NSPS subparts III, NNN, and RRR. After the compliance dates specified in § 63.1364, if an owner or operator of a process vent subject to this subpart MMM that is also subject to the provisions of 40 CFR part 60, subpart III, or subpart NNN, or subpart RRR, elects to reduce organic HAP emissions from the process vent by 98 percent as specified in § 63.1362(b)(2)(iii)(A), then the owner or operator is required to comply only with the provisions of this subpart MMM. Otherwise, the owner or operator shall comply with the provisions in both this subpart MMM and the provisions in 40 CFR part 60, subparts III, NNN, and RRR, as applicable.
              (j) Meaning of periods of time. All terms in this subpart MMM that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual), unless specified otherwise in the section or subsection that imposes the requirement, refer to the standard calendar periods.
              (1) Notwithstanding time periods specified in the subpart MMM for completion of required tasks, such time periods may be changed by mutual agreement between the owner and operator and the Administrator, as specified in subpart A of this part (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.

              (2) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraph (j)(2)(i) or (ii) of this section, as appropriate.
              
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period within which the initial compliance deadline occurs.
              (3) In all instances where a provision of this subpart MMM requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided the task is conducted at a reasonable interval after completion of the task in the previous period.
              (k) Affirmative defense for violation of emission standards during malfunction. In response to an action to enforce the standards set forth in this subpart, the owner or operator may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at § 63.2. Appropriate penalties may be assessed if the owner or operator fails to meet their burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (1) Assertion of affirmative defense. To establish the affirmative defense in any action to enforce such a standard, the owner or operator must timely meet the reporting requirements in paragraph (k)(2) of this section, and must prove by a preponderance of evidence that:
              (i) The violation:
              (A) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (B) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (C) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (D) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (ii) Repairs were made as expeditiously as possible when a violation occurred; and
              (iii) The frequency, amount, and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (iv) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (v) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (vi) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (vii) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (viii) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (ix) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (2) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator, with all necessary supporting documentation, that explains how it has met the requirements set forth in paragraph (k)(1) of this section. This affirmative defense report shall be included in the first periodic compliance report, deviation report, or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59340, Sept. 20, 2002; 79 FR 17371, Mar. 27, 2014]
            
            
              § 63.1361
              Definitions.
              Terms used in this subpart are defined in the CAA, in subpart A of this part, or in this section. If the same term is defined in subpart A of this part and in this section, it shall have the meaning given in this section for the purposes of this subpart MMM.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Air pollution control device or control device means equipment installed on a process vent, storage vessel, wastewater treatment exhaust stack, or combination thereof that reduces the mass of HAP emitted to the air. The equipment may consist of an individual device or a series of devices. Examples include incinerators, carbon adsorption units, condensers, flares, boilers, process heaters, and gas absorbers. Process condensers are not considered air pollution control devices or control devices.
              
                Bag dump means equipment into which bags or other containers containing a powdered, granular, or other solid feedstock material are emptied. A bag dump is part of the process.
              
                Batch emission episode means a discrete venting episode that is associated with a single unit operation. A unit operation may have more than one batch emission episode. For example, a batch distillation unit operation may consist of batch emission episodes associated with charging and heating. Charging the vessel with HAP will result in one discrete batch emission episode that will last through the duration of the charge and will have an average flowrate equal to the rate of the charge. Another discrete batch emission episode will result from the expulsion of expanded vapor as the contents of the vessel are heated.
              
                Batch operation means a noncontinuous operation involving intermittent or discontinuous feed into PAI or integral intermediate manufacturing equipment, and, in general, involves the emptying of the equipment after the batch operation ceases and prior to beginning a new operation. Addition of raw material and withdrawal of product do not occur simultaneously in a batch operation. A batch process consists of a series of batch operations.
              
                Bench-scale batch process means a batch process (other than a research and development facility) that is capable of being located on a laboratory bench top. This bench-scale equipment will typically include reagent feed vessels, a small reactor and associated product separator, recovery and holding equipment. These processes are only capable of producing small quantities of product.
              
                Block means a time period equal to, at a maximum, the duration of a single batch.
              
                Car seal means a seal that is placed on a device that is used to change the position of a valve (e.g., from opened to closed) in such a way that the position of the valve cannot be changed without breaking the seal.
              
                Cleaning operation means routine rinsing, washing, or boil-off of equipment in batch operations between batches.
              
                Closed-loop system means an enclosed system that returns process fluid to the process and is not vented to the atmosphere except through a closed-vent system.
              
                Closed-purge system means a system or combination of system and portable containers, to capture purged liquids. Containers must be covered or closed when not being filled or emptied.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow inducing devices that transport gas or vapor from an emission point to a control device.
              
                Combustion device means an individual unit of equipment, such as a flare, incinerator, process heater, or boiler, used for the combustion of organic HAP vapors.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of equipment. A common connector is a flange. Joined fittings welded completely around the circumference of the interface are not considered connectors for the purpose of this regulation. For the purpose of reporting and record keeping, connector means joined fittings that are not inaccessible, ceramic, or ceramic-lined as described in § 63.1255(b)(1)(vii) and 63.1255(f)(3).
              
                Construction means the onsite fabrication, erection, or installation of an affected source or dedicated PAI process unit. Addition of new equipment to an affected source does not constitute construction, provided the new equipment is not a dedicated PAI process unit with the potential to emit 10 tons/yr of any one HAP or 25 tons/yr of combined HAP, but it may constitute reconstruction of the affected source or PAI process unit if it satisfies the definition of reconstruction in this section. At an affected source, changing raw materials processed and reconfiguring non-dedicated equipment to create a non-dedicated PAI process unit do not constitute construction.
              
                Consumption means the quantity of all HAP raw materials entering a process in excess of the theoretical amount used as reactant, assuming 100 percent stoichiometric conversion. The raw materials include reactants, solvents, and any other additives. If HAP are generated in the process as well as added as raw material, consumption includes the quantity generated in the process.
              
                Container, as used in the wastewater provisions, means any portable waste management unit that has a capacity greater than or equal to 0.1 m3 in which a material is stored, transported, treated, or otherwise handled. Examples of containers are drums, barrels, tank trucks, barges, dumpsters, tank cars, dump trucks, and ships.
              
                Continuous process means a process where the inputs and outputs flow continuously throughout the duration of the process. Continuous processes typically approach steady state.
              
                Continuous seal means a seal that forms a continuous closure that completely covers the space between the wall of the storage vessel and the edge of the floating roof. A continuous seal may be a vapor-mounted, liquid-mounted, or metallic shoe seal.
              
                Controlled HAP emissions means the quantity of HAP components discharged to the atmosphere from an air pollution control device.
              
                Cover, as used in the wastewater provisions, means a device or system which is placed on or over a waste management unit containing wastewater or residuals so that the entire surface area is enclosed to minimize air emissions. A cover may have openings necessary for operation, inspection, and maintenance of the waste management unit such as access hatches, sampling ports, and gauge wells provided that each opening is closed when not in use. Examples of covers include a fixed roof installed on a wastewater tank, a lid installed on a container, and an air-supported enclosure installed over a waste management unit.
              
                Dedicated PAI process unit means a PAI process unit constructed from equipment that is fixed in place and designed and operated to produce only a single product or co-products. The equipment is not designed to be reconfigured to create different process units, and it is not operated with different raw materials so as to produce different products.
              
                Double block and bleed system means two block valves connected in series with a bleed valve or line that can vent the line between the two block valves.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Equipment, for purposes of § 63.1363, means each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, and instrumentation system in organic hazardous air pollutant service.
              
                External floating roof means a pontoon-type or double-deck type cover that rests on the liquid surface in a storage tank or waste management unit with no fixed roof.
              
                FIFRA means the Federal Insecticide, Fungicide, and Rodenticide Act.
              
                Fill or filling means the introduction of organic HAP into a storage tank or the introduction of a wastewater stream or residual into a waste management unit, but not necessarily to complete capacity.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere.
              
                Fixed roof means a cover that is mounted on a waste management unit or storage tank in a stationary manner and that does not move with fluctuations in liquid level.
              
                Flame ionization detector (FID) means a device in which the measured change in conductivity of a standard flame (usually hydrogen) due to the insertion of another gas or vapor is used to detect the gas or vapor.
              
                Floating roof means a cover consisting of a double deck, pontoon single deck, internal floating cover or covered floating roof, which rests upon and is supported by the liquid being contained, and is equipped with a continuous seal or seals to close the space between the roof edge and waste management unit or storage vessel wall.
              
                Flow indicator means a device that indicates whether gas flow is, or whether the valve position would allow gas flow to be, present in a line.
              
                Formulation of pesticide products means the mixing, blending, or diluting of a PAI with one or more other PAI or inert ingredients.
              
                Group 1 process vent means any process vent from a process at an existing or new affected source for which the uncontrolled organic HAP emissions from the sum of all process vents are greater than or equal to 0.15 Mg/yr and/or the uncontrolled hydrogen chloride (HCl) and chlorine emissions from the sum of all process vents are greater than or equal to 6.8 Mg/yr.
              
                Group 1 storage vessel means a storage vessel at an existing affected source with a capacity equal to or greater than 75 m3 and storing material with a maximum true vapor pressure greater than or equal to 3.45 kPa, a storage vessel at a new affected source with a capacity equal to or greater than 40 m3 and storing material with a maximum true vapor pressure greater than or equal to 16.5 kPa, or a storage vessel at a new affected source with a capacity greater than or equal to 75 m3 and storing material with a maximum true vapor pressure greater than or equal to 3.45 kPa.
              
                Group 1 wastewater stream means process wastewater at an existing or new source that meets the criteria for Group 1 status in § 63.132(c) for compounds in Table 9 of subpart G of this part or a maintenance wastewater stream that contains 5.3 Mg of compounds in Table 9 of subpart G of this part per discharge event.
              
                Group 2 process vent means any process vent that does not meet the definition of a Group 1 process vent.
              
                Group 2 storage vessel means a storage vessel that does not meet the definition of a Group 1 storage vessel.
              
                Group 2 wastewater stream means any wastewater stream that does not meet the definition of a Group 1 wastewater stream.
              
                Group of processes means all of the equipment associated with processes in a building, processing area, or facility-wide. A group of processes may consist of a single process.
              
                Halogenated compounds means organic compounds that contain chlorine atoms.
              
                Halogenated vent stream means a process, storage vessel, or waste management unit vent stream determined to have a concentration of halogenated compounds of greater than 20 ppmv, as determined through process knowledge, test results using Method 18 of 40 CFR part 60, appendix A, or test results using any other test method that has been validated according to the procedures in Method 301 of appendix A of this part.
              
              
                Hard-piping means piping or tubing that is manufactured and properly installed using good engineering judgment and standards, such as ANSI B31-3.
              
                Impurity means a substance that is produced coincidentally with the product(s), or is present in a raw material. An impurity does not serve a useful purpose in the production or use of the product(s) and is not isolated.
              
                In gas/vapor service means that a piece of equipment in organic HAP service contains a gas or vapor at operating conditions.
              
                In heavy liquid service means that a piece of equipment in organic HAP service is not in gas/vapor service or in light liquid service.
              
                In light liquid service means that a piece of equipment in organic HAP service contains a liquid that meets the following conditions:
              (1) The vapor pressure of one or more of the organic compounds is greater than 0.3 kPa at 20 °C;
              (2) The total concentration of the pure organic compounds constituents having a vapor pressure greater than 0.3 kPa at 20 °C is equal to or greater than 20 percent by weight of the total process stream; and
              (3) The fluid is a liquid at operating conditions.
              
              
                Note:
                To definition of “In light liquid service: Vapor pressures may be determined by the methods described in 40 CFR 60.485(e)(1).
              
              
              
                In liquid service means that a piece of equipment in organic HAP service is not in gas/vapor service.
              
                In organic hazardous air pollutant or in organic HAP service means that a piece of equipment either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of total organic HAP as determined according to the provisions of § 63.180(d) of subpart H of this part. The provisions of § 63.180(d) of subpart H of this part also specify how to determine that a piece of equipment is not in organic HAP service.
              
                In vacuum service means that equipment is operating at an internal pressure which is at least 5 kPa below ambient pressure.
              
                In-situ sampling systems means nonextractive samplers or in-line samplers.
              
                Individual drain system means the stationary system used to convey wastewater streams or residuals to a waste management unit or to discharge or disposal. The term includes: hard piping; all process drains and junction boxes; and associated sewer lines, other junction boxes, manholes, sumps, and lift stations conveying wastewater streams or residuals. A segregated stormwater sewer system, which is a drain and collection system designed and operated for the sole purpose of collecting rainfall-runoff at a facility, and which is segregated from all other individual drain systems, is excluded from this definition.
              
                Instrumentation system means a group of equipment components used to condition and convey a sample of the process fluid to analyzers and instruments for the purpose of determining process operating conditions (e.g., composition, pressure, flow, etc.). Valves and connectors are the predominant type of equipment used in instrumentation systems; however, other types of equipment may also be included in these systems. Only valves nominally 0.5 inches and smaller and connectors nominally 0.75 inches and smaller in diameter are considered instrumentation systems for the purposes of this subpart. Valves greater than nominally 0.5 inches and connectors greater than nominally 0.75 inches associated with instrumentation systems are not considered part of instrumentation systems and must be monitored individually.
              
                Integral intermediate means an intermediate for which 50 percent or more of the annual production is used in on-site production of any PAI(s) and that is not stored before being used in the production of another integral intermediate or the PAI(s). For the purposes of this definition, an intermediate is stored if it is discharged to a storage vessel and at least one of the following conditions is met: the processing equipment that discharges to the storage vessel is shutdown before the processing equipment that withdraws from the storage vessel is started up; during an annual period, the material must be stored in the vessel for at least 30 days before being used to make a PAI; or the processing equipment that discharges to the storage vessel is located in a separate building (or processing area) of the plant than the processing equipment that uses material from the storage vessel as a feedstock, and control equipment is not shared by the two processing areas. Any process unit that produces an intermediate and is subject to subpart F of this part is not an integral intermediate.
              
                Intermediate means an organic compound that is manufactured in a process and that is further processed or modified in one or more additional steps to ultimately produce a PAI.
              
                Internal floating roof means a cover that rests or floats on the liquid surface (but not necessarily in complete contact with it) inside a storage tank or waste management unit that has a permanently affixed roof.
              
                Junction box means a manhole or access point to a wastewater sewer system line or a lift station.
              
                Large control device means a control device that controls process vents, and the total HAP emissions into the control device from all sources are greater than or equal to 10 tons/yr.
              
                Liquid-mounted seal means a foam- or liquid-filled seal mounted in contact with the liquid between the wall of the storage vessel or waste management unit and the floating roof. The seal is mounted continuously around the tank or unit.
              
                Liquids dripping means any visible leakage from the seal including dripping, spraying, misting, clouding, and ice formation. Indications of liquid dripping include puddling or new stains that are indicative of an existing evaporated drip.
              
                Maintenance wastewater means wastewater generated by the draining of process fluid from components in the PAI process unit into an individual drain system prior to or during maintenance activities. Maintenance wastewater can be generated through planned or unplanned shutdowns and during periods not associated with a shutdown. Examples of activities that can generate maintenance wastewaters include descaling of heat exchanger tubing bundles, cleaning of distillation column traps, draining of low legs and high point bleeds, draining of pumps into an individual drain system, and draining of portions of the PAI process unit for repair.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, emissions monitoring equipment, process equipment, or a process to operate in a normal or usual manner which causes, or has the potential to cause, the emission limitations in an applicable standard to be exceeded. Failures that are caused all or in part by poor maintenance or careless operation are not malfunctions.
              
                Maximum true vapor pressure means the equilibrium partial pressure exerted by the total organic HAP in the stored or transferred liquid at the temperature equal to the highest calendar-month average of the liquid storage or transferred temperature for liquids stored or transferred above or below the ambient temperature or at the local maximum monthly average temperature as reported by the National Weather Service for liquids stored or transferred at the ambient temperature, as determined:
              (1) In accordance with methods described in Chapter 19.2 of the American Petroleum Institute's Manual of Petroleum Measurement Standards, Evaporative Loss From Floating-Roof Tanks (incorporated by reference as specified in § 63.14 in subpart A of this part); or
              (2) As obtained from standard reference texts; or
              (3) As determined by the American Society for Testing and Materials Method D2879-97, Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope (incorporated by reference as specified in § 63.14 of subpart A of this part); or
              (4) Any other method approved by the Administrator.
              
                Metallic shoe seal or mechanical shoe seal means metal sheets that are held vertically against the wall of the storage tank by springs, weighted levers, or other mechanisms and connected to the floating roof by braces or other means. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              
                Non-dedicated PAI process unit means a process unit that is not a dedicated PAI process unit.
              
              
                Nonrepairable means that it is technically infeasible to repair a piece of equipment from which a leak has been detected without a process shutdown.
              
                Open-ended valve or line means any valve, except pressure relief valves, having one side of the valve seat in contact with process fluid and one side open to atmosphere, either directly or through open piping.
              
                Operating scenario, for the purposes of reporting and recordkeeping, means a description of a PAI process unit, including: identification of each wastewater point of determination (POD) and process vent, their associated emissions episodes and durations, and their associated level of control and control devices, as applicable; calculations and engineering analyses required to demonstrate compliance; and a description of operating and/or testing conditions for any associated control device.
              
                Organic compound, as used in the definitions of intermediate and PAI, means any compound that contains both carbon and hydrogen with or without other elements.
              
                Organic HAP means those HAP listed in section 112(b) of the CAA that are measured according to the procedures of Method 18 or Method 25A, 40 CFR part 60, appendix A.
              
                Pesticide active ingredient or PAI means any material that is an active ingredient within the meaning of FIFRA section 2(a); that is used to produce an insecticide, herbicide, or fungicide end use pesticide product; that consists of one or more organic compounds; and that must be labeled in accordance with 40 CFR part 156 for transfer, sale, or distribution. These materials are typically described by North American Industrial Classification System (NAICS) Codes 325199 and 32532 (i.e., previously known as Standard Industrial Classification System Codes 2869 and 2879). These materials are identified by product classification codes 01, 21, 02, 04, 44, 07, 08, and 16 in block 19 on the 1999 version of EPA form 3540-16, the Pesticides Report for Pesticide-Producing Establishments. The materials represented by these codes are: insecticides; insecticide-fungicides; fungicides; herbicides; herbicide-fungicides; plant regulators; defoliants, desiccants; or multi-use active ingredients.
              
                Pesticide active ingredient manufacturing process unit (PAI process unit) means a process unit that is used to produce a material that is primarily used as a PAI or integral intermediate. A PAI process unit consists of: the process, as defined in this subpart; associated storage vessels, as determined by the procedures in § 63.1360(f); equipment identified in § 63.1362(k); connected piping and ducts; and components such as pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, and instrumentation systems. A material is primarily used as a PAI or integral intermediate if more than 50 percent of the projected annual production from a process unit in the 3 years after June 23, 1999 or startup, whichever is later, is used as a PAI or integral intermediate; recordkeeping is required if the material is used as a PAI or integral intermediate, but not as the primary use. If the primary use changes to a PAI or integral intermediate, the process unit becomes a PAI process unit unless it is already subject to the HON. If the primary use changes from a PAI or integral intermediate to another use, the process unit remains a PAI process unit. Any process tank containing an integral intermediate is part of the PAI process unit used to produce the integral intermediate. A process unit that produces an intermediate that is not an integral intermediate may be designated as a PAI process unit according to the procedures of § 63.1360(g). Formulation of pesticide products is not considered part of a PAI process unit. Quality assurance and quality control laboratories are not considered part of a PAI process unit.
              
                Plant site means all contiguous or adjoining property that is under common control, including properties that are separated only by a road or other public right-of-way. Common control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, or any combination thereof.
              
              
                Point of determination (POD) means each point where a wastewater stream exits the PAI process unit.
              
              
                Note to definition of “point of determination”:
                The regulation allows determination of the characteristics of a wastewater stream: at the point of determination; or downstream of the point of determination if corrections are made for changes in flow rate and annual average concentration of Table 9 compounds as determined in § 63.144 of subpart G of this part. Such changes include: losses by air emissions, reduction of annual average concentration or changes in flow rate by mixing with other water or wastewater streams, and reduction in flow rate or annual average concentration by treating or otherwise handling the wastewater stream to remove or destroy HAP.
              
              
              
                Pressure release means the emission of materials resulting from the system pressure being greater than the set pressure of the pressure relief device. This release can be one release or a series of releases over a short time period due to a malfunction in the process.
              
                Pressure relief device or valve means a safety device used to prevent operating pressures from exceeding the maximum allowable working pressure of the process equipment. A common pressure relief device is a spring-loaded pressure relief valve. Devices that are actuated either by a pressure of less than or equal to 2.5 pounds per square inch gauge or by a vacuum are not pressure relief devices.
              
                Process means a logical grouping of processing equipment which collectively function to produce a product. For the purpose of this subpart, a PAI process includes all, or a combination of, reaction, recovery, separation, purification, treatment, cleaning, and other activities or unit operations which are used to produce a PAI or integral intermediate. Ancillary activities are not considered a PAI process or any part of a PAI process. Ancillary activities include boilers and incinerators (not used to comply with the provisions of § 63.1362), chillers or refrigeration systems, and other equipment and activities that are not directly involved (i.e., they operate within a closed system and materials are not combined with process fluids) in the processing of raw materials or the manufacturing of a PAI. A PAI process and all integral intermediate processes for which 100 percent of the annual production is used in the production of the PAI may be linked together and defined as a single PAI process unit.
              
                Process condenser means a condenser whose primary purpose is to recover material as an integral part of a unit operation. The condenser must cause a vapor-to-liquid phase change for periods during which the temperature of liquid in the process equipment is at or above its boiling or bubble point. Examples of process condensers include distillation condensers, reflux condensers, and condensers used in stripping or flashing operation. In a series of condensers, all condensers up to and including the first condenser with an exit gas temperature below the boiling or bubble point of the liquid in the process equipment are considered to be process condensers. All condensers in line prior to the vacuum source are included in this definition.
              
                Process shutdown means a work practice or operational procedure that stops production from a process or part of a process during which it is technically feasible to clear process material from a process or part of a process consistent with safety constraints and during which repairs can be effected. An unscheduled work practice or operational procedure that stops production from a process or part of a process for less than 24 hours is not a process shutdown. An unscheduled work practice or operational procedure that would stop production from a process or part of a process for a shorter period of time than would be required to clear the process or part of the process of materials and start up the process, and would result in greater emissions than delay of repair of leaking components until the next scheduled process shutdown, is not a process shutdown. The use of spare equipment and technically feasible bypassing of equipment without stopping production are not process shutdowns.
              
                Process tank means a tank that is used within a process to collect material discharged from a feedstock storage vessel or equipment within the process before the material is transferred to other equipment within the process or a product storage vessel. In many process tanks, unit operations such as reactions and blending are conducted. Other process tanks, such as surge control vessels and bottom receivers, however, may not involve unit operations.
              
                Process unit means the equipment assembled and connected by pipes or ducts to process raw materials and to manufacture an intended product.
              
                Process unit group means a group of process units that manufacture PAI and products other than PAI by alternating raw materials or operating conditions, or by reconfiguring process equipment. A process unit group is determined according to the procedures specified in § 63.1360(g).
              
                Process vent means a point of emission from processing equipment to the atmosphere or a control device. The vent may be the release point for an emission stream associated with an individual unit operation, or it may be the release point for emission streams from multiple unit operations that have been manifolded together into a common header. Examples of process vents include, but are not limited to, vents on condensers used for product recovery, bottom receivers, surge control vessels, reactors, filters, centrifuges, process tanks, and product dryers. A vent is not considered to be a process vent for a given emission episode if the undiluted and uncontrolled emission stream that is released through the vent contains less than 50 ppmv HAP, as determined through process knowledge that no HAP are present in the emission stream; using an engineering assessment as discussed in § 63.1365(c)(2)(ii); from test data collected using Method 18 of 40 CFR part 60, appendix A; or from test data collected using any other test method that has been validated according to the procedures in Method 301 of appendix A of this part. Process vents do not include vents on storage vessels regulated under § 63.1362(c), vents on wastewater emission sources regulated under § 63.1362(d), or pieces of equipment regulated under § 63.1363.
              
                Process wastewater means wastewater which, during manufacturing or processing, comes into direct contact with, or results from, the production or use of any raw material, intermediate product, finished product, by-product, or waste product. Examples include: product tank drawdown or feed tank drawdown; water formed during a chemical reaction or used as a reactant; water used to wash impurities from organic products or reactants; water used to clean process equipment; water used to cool or quench organic vapor streams through direct contact; and condensed steam from jet ejector systems pulling vacuum on vessels containing organics.
              
                Product means the compound(s) or chemical(s) that are produced or manufactured as the intended output of a process unit. Impurities and wastes are not considered products.
              
                Product dryer means equipment that is used to remove moisture or other liquid from granular, powdered, or other solid PAI or integral intermediate products prior to storage, formulation, shipment, or other uses. The product dryer is part of the process.
              
                Product dryer vent means a process vent from a product dryer through which a gas stream containing gaseous pollutants (i.e., organic HAP, HCl, or chlorine), particulate matter, or both are released to the atmosphere or are routed to a control device.
              
                Production-indexed HAP consumption factor (HAP factor) is the result of dividing the annual consumption of total HAP by the annual production rate, per process.
              
                Production-indexed VOC consumption factor (VOC factor) is the result of dividing the annual consumption of total VOC by the annual production rate, per process.
              
                Publicly owned treatment works (POTW) is defined at 40 CFR part 403.3(0).
              
                Reactor means a device or vessel in which one or more chemicals or reactants, other than air, are combined or decomposed in such a way that their molecular structures are altered and one or more new organic compounds are formed.
              
                Reconfiguration means disassembly of processing equipment for a particular non-dedicated process unit and reassembly of that processing equipment in a different sequence, or in combination with other equipment, to create a different non-dedicated process unit.
              
              
                Reconstruction, as used in § 63.1360(b), shall have the meaning given in § 63.2, except that “affected or previously unaffected stationary source” shall mean either “affected facility” or “PAI process unit.”
              
                Recovery device, as used in the wastewater provisions, means an individual unit of equipment capable of, and normally used for the purpose of, recovering chemicals for fuel value (i.e., net positive heating value), use, reuse, or for sale for fuel value, use, or reuse. Examples of equipment that may be recovery devices include organic removal devices such as decanters, strippers, or thin-film evaporation units. To be a recovery device, a decanter and any other equipment based on the operating principle of gravity separation must receive only multi-phase liquid streams.
              
                Repaired means that equipment is adjusted, or otherwise altered, to eliminate a leak as defined in the applicable paragraphs of § 63.1363.
              
                Research and development facility means any stationary source whose primary purpose is to conduct research and development, where the operations are under the close supervision of technically trained personnel, and is not engaged in the manufacture of products for commercial sale, except in a de minimis manner.
              
                Residual means any liquid or solid material containing Table 9 compounds (as defined in § 63.111 of subpart G of this part) that is removed from a wastewater stream by a waste management unit or treatment process that does not destroy organics (nondestructive unit). Examples of residuals from nondestructive wastewater management units include the organic layer and bottom residue removed by a decanter or organic-water separator and the overheads from a steam stripper or air stripper. Examples of materials which are not residuals include: silt; mud; leaves; bottoms from a steam stripper or air stripper; and sludges, ash, or other materials removed from wastewater being treated by destructive devices such as biological treatment units and incinerators.
              
                Safety device means a closure device such as a pressure relief valve, frangible disc, fusible plug, or any other type of device which functions exclusively to prevent physical damage or permanent deformation to a unit or its air emission control equipment by venting gases or vapors directly to the atmosphere during unsafe conditions resulting from an unplanned, accidental, or emergency event. For the purposes of this subpart, a safety device is not used for routine venting of gases or vapors from the vapor headspace underneath a cover such as during filling of the unit or to adjust the pressure in this vapor headspace in response to normal daily diurnal ambient temperature fluctuations. A safety device is designed to remain in a closed position during normal operations and open only when the internal pressure, or another relevant parameter, exceeds the device threshold setting applicable to the air emission control equipment as determined by the owner or operator based on manufacturer recommendations, applicable regulations, fire protection and prevention codes, standard engineering codes and practices, or other requirements for the safe handling of flammable, combustible, explosive, reactive, or hazardous materials.
              
                Sampling connection system means an assembly of equipment within a process unit used during periods of representative operation to take samples of the process fluid. Equipment used to take nonroutine grab samples is not considered a sampling connection system.
              
                Sensor means a device that measures a physical quantity or the change in a physical quantity, such as temperature, pressure, flow rate, pH, or liquid level.
              
                Set pressure means the pressure at which a properly operating pressure relief device begins to open to relieve atypical process system operating pressure.
              
                Sewer line means a lateral, trunk line, branch line, or other conduit including, but not limited to, grates, trenches, etc., used to convey wastewater streams or residuals to a downstream waste management unit.
              
                Shutdown means the cessation of operation of a continuous PAI process unit for any purpose. Shutdown also means the cessation of a batch PAI process unit or any related individual piece of equipment required or used to comply with this part or for emptying and degassing storage vessels for periodic maintenance, replacement of equipment, repair, or any other purpose not excluded from this definition. Shutdown does not apply to cessation of a batch PAI process unit at the end of a campaign or between batches (e.g., for rinsing or washing equipment), for routine maintenance, or for other routine operations.
              
                Small control device means a control device that controls process vents, and the total HAP emissions into the control device from all sources are less than 10 tons of HAP per year.
              
                Startup means the setting in operation of a continuous PAI process unit for any purpose, the first time a new or reconstructed batch PAI process unit begins production, or, for new equipment added, including equipment used to comply with this subpart, the first time the equipment is put into operation. For batch process units, startup does not apply to the first time the equipment is put into operation at the start of a campaign to produce a product that has been produced in the past, after a shutdown for maintenance, or when the equipment is put into operation as part of a batch within a campaign. As used in § 63.1363, startup means the setting in operation of a piece of equipment or a control device that is subject to this subpart.
              
                Storage vessel means a tank or other vessel that is used to store organic liquids that contain one or more HAP and that has been assigned, according to the procedures in § 63.1360(f) or (g), to a PAI process unit that is subject to this subpart MMM. The following are not considered storage vessels for the purposes of this subpart:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels storing material that contains no organic HAP or contains organic HAP only as impurities;
              (4) Wastewater storage tanks;
              (5) Process tanks; and
              (6) Nonwastewater waste tanks.
              
                Supplemental gases means any nonaffected gaseous streams (streams that are not from process vents, storage vessels, equipment or waste management units) that contain less than 50 ppmv TOC and less than 50 ppmv total HCl and chlorine, as determined through process knowledge, and are combined with an affected vent stream. Supplemental gases are often used to maintain pressures in manifolds or for fire and explosion protection and prevention. Air required to operate combustion device burner(s) is not considered a supplemental gas.
              
                Surface impoundment means a waste management unit which is a natural topographic depression, manmade excavation, or diked area formed primarily of earthen materials (although it may be lined with manmade materials), which is designed to hold an accumulation of liquid wastes or waste containing free liquids. A surface impoundment is used for the purpose of treating, storing, or disposing of wastewater or residuals, and is not an injection well. Examples of surface impoundments are equalization, settling, and aeration pits, ponds, and lagoons.
              
                Total organic compounds (TOC) means those compounds measured according to the procedures of Method 18 or Method 25A, 40 CFR part 60, appendix A.
              
                Treatment process means a specific technique that removes or destroys the organics in a wastewater or residual stream such as a steam stripping unit, thin-film evaporation unit, waste incinerator, biological treatment unit, or any other process applied to wastewater streams or residuals to comply with § 63.138 of subpart G of this part. Most treatment processes are conducted in tanks. Treatment processes are a subset of waste management units.
              
                Uncontrolled HAP emissions means a gas stream containing HAP which has exited the process (or process condenser, if any), but which has not yet been introduced into an air pollution control device to reduce the mass of HAP in the stream. If the process vent is not routed to an air pollution control device, uncontrolled emissions are those HAP emissions released to the atmosphere.
              
              
                Unit operation means those processing steps that occur within distinct equipment that are used, among other things, to prepare reactants, facilitate reactions, separate and purify products, and recycle materials. Equipment used for these purposes includes, but is not limited to, reactors, distillation units, extraction columns, absorbers, decanters, dryers, condensers, and filtration equipment.
              
                Vapor-mounted seal means a continuous seal that completely covers the annular space between the wall of the storage tank or waste management unit and the edge of the floating roof, and is mounted such that there is a vapor space between the stored liquid and the bottom of the seal.
              
                Volatile organic compounds are defined in 40 CFR 51.100.
              
                Waste management unit means the equipment, structure(s), and/or device(s) used to convey, store, treat, or dispose of wastewater streams or residuals. Examples of waste management units include wastewater tanks, surface impoundments, individual drain systems, and biological wastewater treatment units. Examples of equipment that may be waste management units include containers, air flotation units, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. If such equipment is a recovery device, then it is part of a PAI process unit and is not a waste management unit.
              
                Wastewater means water that meets either of the conditions described in paragraph (1) or (2) of this definition and is discarded from a PAI process unit that is at an affected source:
              (1) Is generated from a PAI process or a scrubber used to control emissions from a PAI process and contains either:
              (i) An annual average concentration of compounds in Table 9 of subpart G of this part of at least 5 ppmw and has an average flow rate of 0.02 L/min or greater; or
              (ii) An annual average concentration of compounds in Table 9 of subpart G of this part of at least 10,000 ppmw at any flow rate;
              (2) Is generated from a PAI process unit as a result of maintenance activities and contains at least 5.3 Mg of compounds listed in Table 9 of subpart G of this part per individual discharge event.
              
                Wastewater tank means a stationary waste management unit that is designed to contain an accumulation of wastewater or residuals and is constructed primarily of nonearthen materials (e.g., wood, concrete, steel, plastic) which provide structural support. Wastewater tanks used for flow equalization are included in this definition.
              
                Water seal controls means a seal pot, p-leg trap, or other type of trap filled with water (e.g., flooded sewers that maintain water levels adequate to prevent air flow through the system) that creates a water barrier between the sewer line and the atmosphere. The water level of the seal must be maintained in the vertical leg of a drain in order to be considered a water seal.
              [64 FR 33589, June 23, 1999, as amended at Nov. 21, 2001; 67 FR 59343, Sept. 20, 2002; 71 FR 20460, Apr. 20, 2006; 79 FR 17372, Mar. 27, 2014]
            
            
              § 63.1362
              Standards.
              (a) On and after the compliance dates specified in § 63.1364, each owner or operator of an affected source subject to the provisions of this subpart shall control HAP emissions to the levels specified in this section and in § 63.1363, as summarized in Table 2 of this subpart.
              (b) Process vents. (1) The owner or operator of an existing source shall comply with the requirements of paragraphs (b)(2) and (3) of this section. The owner or operator of a new source shall comply with the requirements of paragraphs (b)(4) and (5) of this section. Compliance with paragraphs (b)(2) through (b)(5) of this section shall be demonstrated through the applicable test methods and initial compliance procedures in § 63.1365 and the monitoring requirements in § 63.1366.
              (2) Organic HAP emissions from existing sources. The owner or operator of an existing affected source must comply with the requirements in either paragraph (b)(2)(i) of this section or with the requirements in paragraphs (b)(2)(ii) through (iv) of this section.

              (i) The uncontrolled organic HAP emission rate shall not exceed 0.15 Mg/yr from the sum of all process vents within a process.
              
              (ii) (A) Except as provided in paragraph (b)(2)(ii)(B) of this section, uncontrolled organic HAP emissions from a process vent shall be reduced by 98 percent by weight or greater if the flow-weighted average flowrate for the vent as calculated using Equation 1 of this subpart is less than or equal to the flowrate calculated using Equation 2 of this subpart.
              
                ER23JN99.000
              
              
                ER23JN99.001
              
              
                Where:
                
                FRa = flow-weighted average flowrate for the vent, scfm
                Di = duration of each emission event, min
                FRi = flowrate of each emission event, scfm
                n = number of emission events
                FR = flowrate, scfm
                HL = annual uncontrolled organic HAP emissions, lb/yr, as defined in § 63.1361
              
              
              (B) If the owner or operator can demonstrate that a control device, installed on or before November 10, 1997 on a process vent otherwise subject to the requirements of paragraph (b)(2)(ii)(A) of this section, reduces inlet emissions of total organic HAP by greater than or equal to 90 percent by weight but less than 98 percent by weight, then the control device must be operated to reduce inlet emissions of total organic HAP by 90 percent by weight or greater.
              (iii) Excluding process vents that are subject to the requirements in paragraph (b)(2)(ii) of this section, uncontrolled organic HAP emissions from the sum of all process vents within a process shall be reduced by 90 percent or greater by weight.
              (iv) As an alternative to the requirements in paragraphs (b)(2)(ii) and (iii) of this section, uncontrolled organic HAP emissions from any process vent may be reduced in accordance with any of the provisions in paragraphs (b)(2)(iv)(A) through (D) of this section. All remaining process vents within a process must be controlled in accordance with paragraphs (b)(2)(ii) and (iii) of this section.
              (A) To outlet concentrations less than or equal to 20 ppmv; or
              (B) By a flare that meets the requirements of § 63.11(b); or
              (C) By a control device specified in § 63.1365(a)(4); or
              (D) In accordance with the alternative standard specified in paragraph (b)(6) of this section.
              (3) HCl and Cl
                2
                emissions from existing sources. For each process, the owner or operator of an existing source shall comply with the requirements of either paragraph (b)(3)(i) or (ii) of this section.
              (i) The uncontrolled HCl and Cl2 emissions, including HCl generated from the combustion of halogenated process vent emissions, from the sum of all process vents within a process shall not exceed 6.8 Mg/yr.
              (ii) HCl and Cl2 emissions, including HCl generated from combustion of halogenated process vent emissions, from the sum of all process vents within a process shall be reduced by 94 percent or greater or to outlet concentrations less than or equal to 20 ppmv.
              (4) Organic HAP emissions from new sources. For each process, the owner or operator of a new source shall comply with the requirements of either paragraph (b)(4)(i) or (ii) of this section.
              (i) The uncontrolled organic HAP emissions shall not exceed 0.15 Mg/yr from the sum of all process vents within a process.
              (ii) The uncontrolled organic HAP emissions from the sum of all process vents within a process at a new affected source that are not controlled according to any of the requirements of paragraphs (b)(4)(ii)(A) through (C) or (b)(6) of this section shall be reduced by 98 weight percent or greater.
              (A) To outlet concentrations less than or equal to 20 ppmv; or
              (B) By a flare that meets the requirements of § 63.11(b); or
              (C) By a control device specified in § 63.1365(a)(4).
              (5) HCl and Cl
                2
                emissions from new sources. For each process, the owner or operator of a new source shall comply with the requirements of either paragraph (b)(5)(i), (ii), or (iii) of this section.
              (i) The uncontrolled HCl and Cl2 emissions, including HCl generated from combustion of halogenated process vent emissions, from the sum of all process vents within a process shall not exceed 6.8 Mg/yr.
              (ii) If HCl and Cl2 emissions, including HCl generated from combustion of halogenated process vent emissions, from the sum of all process vents within a process are greater than 6.8 Mg/yr and less than or equal to 191 Mg/yr, these HCl and Cl2 emissions shall be reduced by 94 percent or to an outlet concentration less than or equal to 20 ppmv.
              (iii) If HCl and Cl2 emissions, including HCl generated from combustion of halogenated process vent emissions, from the sum of all process vents within a process are greater than 191 Mg/yr, these HCl and Cl2 emissions shall be reduced by 99 percent or greater or to an outlet concentration less than or equal to 20 ppmv.
              (6) Alternative standard. As an alternative to the provisions in paragraphs (b)(2) through (5) of this section, the owner or operator may route emissions from a process vent to a combustion control device achieving an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 20 ppmv or less, and an outlet concentration of HCl and Cl2 of 20 ppmv or less. If the owner or operator is routing emissions to a non-combustion control device or series of control devices, the control device(s) must achieve an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 50 ppmv or less, and an outlet concentration of HCl and Cl2 of 50 ppmv or less. Any process vents within a process that are not routed to such a control device or series of control devices must be controlled in accordance with the provisions of paragraph (b)(2)(ii), (iii), (iv), (b)(3)(ii), (b)(4)(ii), (b)(5)(ii) or (iii) of this section, as applicable.
              (c) Storage vessels. (1) The owner or operator shall either determine the group status of a storage vessel or designate it as a Group 1 storage vessel. If the owner or operator elects to designate the storage vessel as a Group 1 storage vessel, the owner or operator is not required to determine the maximum true vapor pressure of the material stored in the storage vessel.
              (2) Standard for existing sources. Except as specified in paragraphs (c)(4), (5), and (6) of this section, the owner or operator of a Group 1 storage vessel at an existing affected source, as defined in § 63.1361, shall equip the affected storage vessel with one of the following:
              (i) A fixed roof and internal floating roof, or
              (ii) An external floating roof, or
              (iii) An external floating roof converted to an internal floating roof, or
              (iv) A closed vent system meeting the conditions of paragraph (j) of this section and a control device that meets any of the following conditions:
              (A) Reduces organic HAP emissions by 95 percent by weight or greater; or
              (B) Reduces organic HAP emissions to outlet concentrations of 20 ppmv or less; or
              (C) Is a flare that meets the requirements of § 63.11(b); or
              (D) Is a control device specified in § 63.1365(a)(4).
              (3) Standard for new sources. Except as specified in paragraphs (c)(4), (5), and (6) of this section, the owner or operator of a Group 1 storage vessel at a new source, as defined in § 63.1361, shall equip the affected storage vessel in accordance with any one of paragraphs (c)(2)(i) through (iv) of this section.
              (4) Alternative standard. As an alternative to the provisions in paragraphs (c)(2) and (3) of this section, the owner or operator of an existing or new affected source may route emissions from storage vessels to a combustion control device achieving an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 20 ppmv or less, and an outlet concentration of hydrogen chloride and chlorine of 20 ppmv or less. If the owner or operator is routing emissions to a non-combustion control device or series of control devices, the control device(s) must achieve an outlet TOC concentration, as calibrated on methane or the predominant HAP, of 50 ppmv or less, and an outlet concentration of HCl and Cl2 of 50 ppmv or less.
              (5) Planned routine maintenance. The owner or operator is exempt from the specifications in paragraphs (c)(2) through (4) of this section during periods of planned routine maintenance of the control device that do not exceed 240 hr/yr. The owner or operator may submit an application to the Administrator requesting an extension of this time limit to a total of 360 hr/yr. The application must explain why the extension is needed, it must indicate that no material will be added to the storage vessel between the time the 240-hr limit is exceeded and the control device is again operational, and it must be submitted at least 60 days before the 240-hr limit will be exceeded.
              (6) Vapor balancing alternative. As an alternative to the requirements in paragraphs (c)(2) and (3) of this section, the owner or operator of an existing or new affected source may implement vapor balancing in accordance with paragraphs (c)(6)(i) through (vii) of this section.
              (i) The vapor balancing system must be designed and operated to route organic HAP vapors displaced from loading of the storage tank to the railcar or tank truck from which the storage tank is filled.
              (ii) Tank trucks and railcars must have a current certification in accordance with the U.S. Department of Transportation pressure test requirements of 49 CFR part 180 for tank trucks and 49 CFR 173.31 for railcars.
              (iii) Hazardous air pollutants must only be unloaded from tank trucks or railcars when vapor collection systems are connected to the storage tank's vapor collection system.
              (iv) No pressure relief device on the storage tank or on the railcar or tank truck shall open during loading or as a result of diurnal temperature changes (breathing losses).
              (v) Pressure relief devices on affected storage tanks must be set to no less than 2.5 psig at all times to prevent breathing losses. The owner or operator shall record the setting as specified in § 63.1367(b)(8) and comply with the following requirements for each pressure relief valve:
              (A) The pressure relief valve shall be monitored quarterly using the method described in § 63.180(b).
              (B) An instrument reading of 500 ppmv or greater defines a leak.
              (C) When a leak is detected, it shall be repaired as soon as practicable, but no later than 5 days after it is detected, and the owner or operator shall comply with the recordkeeping requirements of § 63.1363(g)(4)(i) through (iv).
              (vi) Railcars or tank trucks that deliver HAP to an affected storage tank must be reloaded or cleaned at a facility that utilizes one of the following control techniques:
              (A) The railcar or tank truck must be connected to a closed vent system with a control device that reduces inlet emissions of HAP by 90 percent by weight or greater; or
              (B) A vapor balancing system designed and operated to collect organic HAP vapor displaced from the tank truck or railcar during reloading must be used to route the collected HAP vapor to the storage tank from which the liquid being transferred originated.
              (vii) The owner or operator of the facility where the railcar or tank truck is reloaded or cleaned must comply with the following requirements:
              (A) Submit to the owner or operator of the affected storage tank and to the Administrator a written certification that the reloading or cleaning facility will meet the requirements of this section. The certifying entity may revoke the written certification by sending a written statement to the owner or operator of the affected storage tank giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the requirements of this paragraph (c)(6)(vii)(A).
              (B) If complying with paragraph (c)(6)(vi)(A) of this section, demonstrate initial compliance in accordance with § 63.1365(d), demonstrate continuous compliance in accordance with § 63.1366, keep records as specified in § 63.1367, and prepare reports as specified in § 63.1368.
              (C) If complying with paragraph (c)(6)(vi)(B) of this section, keep records of:
              (1) The equipment to be used and the procedures to be followed when reloading the railcar or tank truck and displacing vapors to the storage tank from which the liquid originates, and
              (2) Each time the vapor balancing system is used to comply with paragraph (c)(6)(vi)(B) of this section.
              
              (7) Compliance with the provisions of paragraphs (c)(2) and (3) of this section is demonstrated using the initial compliance procedures in § 63.1365(d) and the monitoring requirements in § 63.1366. Compliance with the outlet concentrations in paragraph (c)(4) of this section shall be determined by the initial compliance provisions in § 63.1365(a)(5) and the continuous emission monitoring requirements of § 63.1366(b)(5).
              (d) Wastewater. The owner or operator of each affected source shall comply with the requirements of §§ 63.132 through 63.147, with the differences noted in paragraphs (d)(1) through (16) of this section for the purposes of this subpart.
              (1) When the determination of equivalence criteria in § 63.102(b) is referred to in §§ 63.132, 63.133, and 63.137 of subpart G of this part, the provisions in § 63.6(g) of subpart A of this part shall apply.
              (2) When the storage tank requirements contained in §§ 63.119 through 63.123 are referred to in §§ 63.132 through 63.147, §§ 63.119 through 63.123 are applicable, with the exception of the differences noted in paragraphs (d)(2)(i) through (iv) of this section.
              (i) When the term “storage vessel” is used in §§ 63.119 through 63.123 of subpart G of this part, the definition of the term “storage vessel” in § 63.1361 shall apply for the purposes of this subpart.
              (ii) When December 31, 1992, is referred to in § 63.119 of subpart G of this part, November 10, 1997 shall apply for the purposes of this subpart.
              (iii) When April 22, 1994 is referred to in § 63.119 of subpart G of this part, June 23, 1999 shall apply for the purposes of this subpart.
              (iv) When the phrase “the compliance date specified in § 63.100 of subpart F of this part” is referred to in § 63.120 of subpart G of this part, the phrase “the compliance date specified in § 63.1364” shall apply for the purposes of this subpart.
              (3) To request approval to monitor alternative parameters, as referred to in § 63.146(a) of subpart G of this part, the owner or operator shall comply with the procedures in § 63.8(f) of subpart A of this part, as referred to in § 63.1366(b)(4), instead of the procedures in § 63.151(f) or (g) of subpart G of this part.
              (4) When the Notification of Compliance Status report requirements contained in § 63.152(b) of subpart G of this part are referred to in § 63.146 of subpart G of this part, the Notification of Compliance Status report requirements in § 63.1368(f) shall apply for the purposes of this subpart.
              (5) When the recordkeeping requirements contained in § 63.152(f) of subpart G of this part are referred to in § 63.147(d) of subpart G of this part, the recordkeeping requirements in § 63.1367 shall apply for the purposes of this subpart.
              (6) When the Periodic report requirements contained in § 63.152(c) of subpart G of this part are referred to in §§ 63.146 and 63.147 of subpart G of this part, the Periodic report requirements contained in § 63.1368(g) shall apply for the purposes of this subpart.
              (7) When the term “process wastewater” is referred to in §§ 63.132 through 63.147 of subpart G of this part, the term “wastewater” as defined in § 63.1361 shall apply for the purposes of this subpart.
              (8) When the term “Group 1 wastewater stream” is used in §§ 63.132 through 63.147 of subpart G of this part, the definition of the term “Group 1 wastewater stream” in § 63.1361 shall apply for both new sources and existing sources for the purposes of this subpart.
              (9) The requirements in §§ 63.132 through 63.147 for compounds listed on Table 8 of subpart G of this part shall not apply for the purposes of this subpart.

              (10) When the total load of Table 9 compounds in the sum of all process wastewater from PAI process units at a new affected source is 2,100 Mg/yr (2,300 tons/yr) or more, the owner or operator shall reduce, by removal or destruction, the mass flow rate of all compounds in Table 9 of subpart G of this part in all wastewater (process and maintenance wastewater) by 99 percent or more. Alternatively, the owner or operator may treat the wastewater in a unit identified in and complying with § 63.138(h) of subpart G of this part. The removal/destruction efficiency shall be determined by the procedures specified in § 63.145(c) of subpart G of this part, for noncombustion processes, or § 63.145(d) of subpart G of this part, for combustion processes.
              (11) The compliance date for the affected source subject to the provisions of this section is specified in § 63.1364.
              (12) As an alternative to using Method 18 of 40 CFR part 60, as specified in §§ 63.139(c)(1)(ii) and 63.145(i)(2), the owner or operator may elect to use Method 25 or Method 25A of 40 CFR part 60, as specified in § 63.1365(b).
              (13) The requirement to correct outlet concentrations from combustion devices to 3 percent oxygen in § 63.139(c)(1)(ii) shall apply only if supplemental gases are combined with affected vent streams, and the procedures in § 63.1365(a)(7)(i) apply instead of the procedures in § 63.145(i)(6) to determine the percent oxygen correction. If emissions are controlled with a vapor recovery system as specified in § 63.139(c)(2), the owner or operator must correct for supplemental gases as specified in § 63.1365(a)(7)(ii).
              (14) As an alternative to the management and treatment options specified in § 63.132(g)(2), any Group 1 wastewater stream (or residual removed from a Group 1 wastewater stream) that contains less than 50 ppmw of HAP listed in Table 2 to subpart GGG of this part may be transferred offsite or to an on-site treatment operation not owned or operated by the owner or operator of the source generating the wastewater (or residual) if the transferee manages and treats the wastewater stream or residual in accordance with paragraphs (d)(14)(i) through (iv) of this section.
              (i) Treat the wastewater stream or residual in a biological treatment unit in accordance with §§ 63.138 and 63.145.
              (ii) Cover the waste management units up to the activated sludge unit. Alternatively, covers are not required if the owner or operator demonstrates that less than 5 percent of the total HAP listed in Table 3 to subpart GGG of this part is emitted.
              (iii) Inspect covers as specified in § 63.1366(h).
              (iv) The reference in § 63.132(g)(2) to “§ 63.102(b) of subpart F” does not apply for the purposes of this subpart.
              (15) When § 63.133 refers to Table 10 to subpart G of this part, the maximum true vapor pressures in the table shall be limited to the HAP listed in Table 9 to subpart G of this part.
              (16) When the inspection, recordkeeping, and reporting requirements contained in § 63.148 are referred to in §§ 63.132 through 63.147, the inspection requirements in § 63.1366(h), the recordkeeping requirements in § 63.1367(f), and the reporting requirements in § 63.1368(g)(2)(iii) and (xi) shall apply for the purposes of this subpart.
              (e) Bag dumps and product dryers. (1) The owner or operator shall reduce particulate matter emissions to a concentration not to exceed 0.01 gr/dscf from product dryers that dry a PAI or integral intermediate that is a HAP.
              (2) The owner or operator shall reduce particulate matter emissions to a concentration not to exceed 0.01 gr/dscf from bag dumps that introduce to a PAI process unit a feedstock that is a solid material and a HAP, excluding bag dumps where the feedstock contains HAP only as impurities.
              (3) Gaseous HAP emissions from product dryers and bag dumps shall be controlled in accordance with the provisions for process vent emissions in paragraph (b) of this section.
              (f) Heat exchange systems. Unless one or more of the conditions specified in § 63.104(a)(1) through (6) of subpart F of this part are met, an owner or operator shall monitor each heat exchange system that is used to cool process equipment in PAI process units that are part of an affected source as defined in § 63.1360(a) according to the provisions in either § 63.104(b) or (c) of subpart F of this part. When the term “chemical manufacturing process unit” is used in § 63.104(c) of subpart F of this part, the term “PAI process unit” shall apply for the purposes of this subpart. Whenever a leak is detected, the owner or operator shall comply with the requirements in § 63.104(d) of subpart F of this part. Delay of repair of heat exchange systems for which leaks have been detected is allowed in accordance with the provisions of § 63.104(e) of subpart F of this part.
              (g) Pollution prevention alternative. Except as provided in paragraph (g)(1) of this section, for a process that has an initial startup before November 10, 1997, an owner or operator may choose to meet the pollution prevention alternative requirement specified in either paragraph (g)(2) or (3) of this section for any PAI process unit, in lieu of the requirements specified in paragraphs (b), (c), (d), and (e) of this section and in § 63.1363. Compliance with the requirements of paragraphs (g)(2) and (3) of this section shall be demonstrated through the procedures in §§ 63.1365(g) and 63.1366(f).
              (1) A HAP must be controlled according to the requirements of paragraphs (b), (c), (d), and (e) of this section and § 63.1363 if it is generated in the PAI process unit or an associated control device and it is not part of the production-indexed HAP consumption factor (HAP factor).
              (2) The HAP factor shall be reduced by at least 85 percent from a 3-year average baseline beginning no earlier than the 1987 through 1989 calendar years. Alternatively, for a process that has been operating for less than 3 years but more than 1 year, the baseline factor may be calculated for the time period from startup of the process until the present. For any reduction in the HAP factor achieved by reducing a HAP that is also a VOC, an equivalent reduction in the production-indexed VOC consumption factor (VOC factor) is also required (the equivalence is determined on a mass basis, not a percentage basis). For any reduction in the HAP factor that is achieved by reducing a HAP that is not a VOC, the VOC factor may not be increased.
              (3) As an alternative to the provisions in paragraph (g)(2) of this section, the owner or operator may combine pollution prevention with emissions control as specified in paragraphs (g)(3)(i) and (ii) of this section.
              (i) The HAP factor shall be reduced as specified in paragraph (g)(2) of this section except that a reduction of at least 50 percent shall apply for the purposes of this paragraph.
              (ii) The total annual HAP emissions from the PAI process unit shall be reduced by an amount that, when divided by the annual production rate and added to the reduction of the HAP factor yields a value of at least 85 percent of the baseline HAP factor. The total annual VOC emissions from the process unit must be reduced by an amount equivalent to the reduction in HAP emissions for each HAP that is a VOC (the equivalence is determined on a mass basis). For HAP emissions reductions that are achieved by reducing a HAP that is not a VOC, the total annual VOC emissions may not be increased. The reduction in HAP air emissions must be achieved using one of the following control devices:
              (A) Combustion control devices such as incinerators, flares, or process heaters.
              (B) Control devices such as condensers and carbon adsorbers whose recovered product is destroyed or shipped offsite for destruction.
              (C) Any control device that does not ultimately allow for recycling of material back to the PAI process unit.
              (D) Any control device for which the owner or operator can demonstrate that the use of the device in controlling HAP emissions will have no effect on the HAP factor for the PAI process unit.
              (h) Emissions averaging provisions. Except as provided in paragraphs (h)(1) through (7) of this section, the owner or operator of an existing affected facility may choose to comply with the emission standards in paragraphs (b), (c), and (d) of this section by using emissions averaging procedures specified in § 63.1365(h) for organic HAP emissions from any storage vessel, process, or waste management unit that is part of an affected source subject to this subpart.
              (1) A State may restrict the owner or operator of an existing source to use only the procedures in paragraphs (b), (c), and (d) of this section to comply with the emission standards where State authorities prohibit averaging of HAP emissions.

              (2) Group 1 emission points that are controlled as specified in paragraphs (h)(2)(i) through (iii) of this section may not be used to calculate emissions averaging credits, unless the equipment is approved for use in a different manner from that specified in paragraphs (b) through (d) of this section, and a nominal efficiency has been assigned according to the procedures in § 63.150(i). The nominal efficiency must exceed the percent reduction required by paragraphs (b) and (c) of this section for process vents and storage vessels, respectively, exceed the percent reduction required in § 63.139(c) for control devices used to control emissions vented from waste management units, and exceed the percent reduction required in § 63.138(e) or (f) for wastewater treatment processes.
              (i) Storage vessels controlled with an internal floating roof meeting the specifications of § 63.119(b), an external floating roof meeting the specifications of § 63.119(c), or an external floating roof converted to an internal floating meeting the specifications of § 63.119(d).
              (ii) Emission points controlled with a flare.
              (iii) Wastewater streams that are managed in waste management units that are controlled as specified in §§ 63.133 through 63.137, treated using a steam stripper meeting the specifications of § 63.138(d), and emissions from the steam stripper are controlled in a control device that meets the percent reduction requirements specified in § 63.139(c).
              (3) Process vents and storage vessels controlled with a control device to an outlet concentration of 20 ppmv or 50 ppmv, as specified in paragraph (b)(2)(iv)(A), (b)(3)(ii), (b)(6), (c)(2)(iv)(B), or (c)(4) of this section, and wastewater streams controlled in a treatment unit to an outlet concentration of 50 ppmw, may not be used in any averaging group.
              (4) Maintenance wastewater streams, wastewater streams treated in biological treatment units, and Group 2 wastewater streams that are not managed as specified in §§ 63.133 through 63.137 may not be included in any averaging group.
              (5) Processes which have been permanently shut down and storage vessels permanently taken out of HAP service may not be included in any averaging group.
              (6) Emission points already controlled on or before November 15, 1990 may not be used to generate emissions averaging credits, unless the level of control has been increased after November 15, 1990. In these cases, credit will be allowed only for the increase in control after November 15, 1990.
              (7) Emission points controlled to comply with a State or Federal rule other than this subpart may not be included in an emissions averaging group, unless the level of control has been increased after November 15, 1990, above what is required by the other State or Federal rule. Only the control above what is required by the other State or Federal rule will be credited. However, if an emission point has been used to generate emissions averaging credit in an approved emissions average, and the point is subsequently made subject to a State or Federal rule other than this subpart, the point can continue to generate emissions averaging credit for the purpose of complying with the previously approved average.
              (i) Opening of a safety device. The owner or operator that opens a safety device, as defined in § 63.1361, is not exempt from applicable standards in order to avoid unsafe conditions. If opening a safety device results in the failure to meet any applicable standard, the owner or operator must still comply with the general duty to minimize emissions. If opening a safety device results in a deviation or excess emissions, such events must be reported as specified in § 63.1368(i). If the owner or operator attributes the event to a malfunction and intends to assert an affirmative defense, the owner or operator is subject to § 63.1360(k).
              (j) Closed-vent systems. The owner or operator of a closed-vent system that contains bypass lines that could divert a vent stream away from a control device used to comply with the requirements in paragraphs (b) through (d) of this section shall comply with the requirements of Table 3 of this subpart and paragraph (j)(1) or (2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, rupture disks and pressure relief valves needed for safety purposes are not subject to this paragraph.

              (1) Install, calibrate, maintain, and operate a flow indicator that is capable of determining whether vent stream flow is present and taking frequent, periodic readings. Records shall be maintained as specified in § 63.1367(f)(1). The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream away from the control device to the atmosphere; or
              (2) Secure the bypass line valve in the closed position with a car-seal or lock-and-key type configuration. Records shall be maintained as specified in § 63.1367(f)(2).
              (k) Control requirements for certain liquid streams in open systems within a PAI process unit. (1) The owner or operator shall comply with the provisions of Table 4 of this subpart, for each item of equipment meeting all the criteria specified in paragraphs (k)(2) through (4) of this section and either paragraph (k)(5)(i) or (ii) of this section.
              (2) The item of equipment is of a type identified in Table 4 of this subpart;
              (3) The item of equipment is part of a PAI process unit as defined in § 63.1361;
              (4) The item of equipment is controlled less stringently than in Table 4 of this subpart, and the item of equipment is not otherwise exempt from controls by the provisions of this subpart or subpart A of this part;
              (5) The item of equipment:
              (i) Is a drain, drain hub, manhole, lift station, trench, pipe, or oil/water separator that conveys water with a total annual average concentration greater than or equal to 10,000 ppm by weight of compounds in Table 9 of subpart G of this part at any flowrate; or a total annual average concentration greater than or equal to 1,000 ppm by weight of compounds in Table 9 of subpart G of this part at an annual average flow rate greater than or equal to 10 liters per minute; or
              (ii) Is a tank that receives one or more streams that contain water with a total annual average concentration greater than or equal to 1,000 ppm by weight of compounds in Table 9 of subpart G of this part at an annual average flowrate greater than or equal to 10 liters per minute. The owner or operator of the source shall determine the characteristics of the stream as specified in paragraphs (k)(5)(ii)(A) and (B) of this section.
              (A) The characteristics of the stream being received shall be determined at the inlet to the tank.
              (B) The characteristics shall be determined according to the procedures in § 63.144(b) and (c) of subpart G of this part.
              (l) Exemption for RCRA treatment units. An owner or operator shall be exempt from the initial compliance demonstrations and monitoring provisions in §§ 63.1365 and 63.1366 and the associated recordkeeping and reporting requirements in §§ 63.1367 and 63.1368 for emissions from process vents, storage vessels, and waste management units that are discharged to the following devices:
              (1) A boiler or process heater burning hazardous waste for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (2) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59343, Sept. 20, 2002; 68 FR 37358, June 23, 2003; 79 FR 17372, Mar. 27, 2014]
            
            
              § 63.1363
              Standards for equipment leaks.
              (a) General equipment leak requirements. (1) The provisions of this section apply to “equipment” as defined in § 63.1361. The provisions of this section also apply to any closed-vent systems and control devices required by this section.
              (2) Consistency with other regulations. After the compliance date for a process, equipment subject to both this section and either of the following will be required to comply only with the provisions of this subpart:
              (i) 40 CFR part 60.
              (ii) 40 CFR part 61.
              (3) [Reserved]
              (4) The provisions in § 63.1(a)(3) of subpart A of this part do not alter the provisions in paragraph (a)(2) of this section.

              (5) Lines and equipment not containing process fluids are not subject to the provisions of this section. Utilities, and other nonprocess lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not considered to be part of a process.
              (6) The provisions of this section do not apply to bench-scale processes, regardless of whether the processes are located at the same plant site as a process subject to the provisions of this subpart MMM.
              (7) Each piece of equipment to which this section applies shall be identified such that it can be distinguished readily from equipment that is not subject to this section. Identification of the equipment does not require physical tagging of the equipment. For example, the equipment may be identified on a plant site plan, in log entries, or by designation of process boundaries by some form of weatherproof identification. If changes are made to the affected source subject to the leak detection requirements, equipment identification for each type of component shall be updated, if needed, within 15 calendar days of the end of each monitoring period for that component.
              (8) Equipment that is in vacuum service is excluded from the requirements of this section.
              (9) Equipment that is in organic HAP service, but is in such service less than 300 hours per calendar year, is excluded from the requirements of this section if it is identified as required in paragraph (g)(9) of this section.
              (10) When each leak is detected by visual, audible, or olfactory means, or by monitoring as described in § 63.180(b) or (c) of subpart H of this part, the following requirements apply:
              (i) A weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (ii) The identification on a valve in light liquid or gas/vapor service may be removed after it has been monitored as specified in paragraph (e)(7)(iii) of this section, and no leak has been detected during the follow-up monitoring. If an owner or operator elects to comply with § 63.174(c)(1)(i), the identification on a connector may be removed after it has been monitored as specified in § 63.174(c)(1)(i) and no leak is detected during that monitoring.
              (iii) The identification on equipment, except as specified in paragraph (a)(10)(ii) of this section, may be removed after it has been repaired.
              (b) References. The owner or operator shall comply with the provisions of subpart H of this part as specified in paragraphs (b)(1) through (3) of this section and with paragraph (b)(4) of this section for pressure relief devices. When the term “process unit” is used in subpart H of this part, it shall mean any group of processes for the purposes of this subpart. Groups of processes as used in this subpart may be any individual process or combination of processes.
              (1) Sections 63.160, 63.161, 63.162, 63.163, 63.167, 63.168, 63.170, 63.173, 63.175, 63.176, 63.181, and 63.182 of subpart H of this part shall not apply for the purposes of this subpart MMM. The owner or operator shall comply with the provisions specified in paragraphs (b)(1)(i) through (viii) of this section.
              (i) Sections 63.160 and 63.162 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (a) of this section;
              (ii) Section 63.161 of subpart H of this part shall not apply, instead the owner or operator shall comply with § 63.1361;
              (iii) Sections 63.163 and 63.173 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (c) of this section;
              (iv) Section 63.167 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (d) of this section;
              (v) Section 63.168 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (e) of this section;
              (vi) Section 63.170 of subpart H of this part shall not apply, instead the owner or operator shall comply with § 63.1362(b);
              (vii) Section 63.181 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (g) of this section; and

              (viii) Section 63.182 of subpart H of this part shall not apply, instead the owner or operator shall comply with paragraph (h) of this section.
              
              (2) The owner or operator shall comply with §§ 63.164, 63.166, 63.169, 63.177, and 63.179 of subpart H of this part in their entirety, except that when these sections reference other sections of subpart H of this part, the owner or operator shall comply with the revised sections as specified in paragraphs (b)(1), (3), and (4) of this section. Section 63.164 of subpart H of this part applies to compressors. Section 63.166 of subpart H of this part applies to sampling connection systems. Section 63.169 of subpart H of this part applies to: pumps, valves, connectors, and agitators in heavy liquid service; instrumentation systems; and pressure relief devices in liquid service. Section 63.177 of subpart H of this subpart applies to general alternative means of emission limitation. Section 63.179 of subpart H of this part applies to alternative means of emission limitation for enclosed-vented process units.
              (3) The owner or operator shall comply with §§ 63.171, 63.172, 63.174, 63.178, and 63.180 of subpart H of this part with the differences specified in paragraphs (b)(3)(i) through (v) of this section.
              (i) Section 63.171, Delay of repair, shall apply except § 63.171(a) shall not apply. Delay of repair of equipment for which leaks have been detected is allowed if one of the following conditions exist:
              (A) The repair is technically infeasible without a process shutdown. Repair of this equipment shall occur by the end of the next scheduled process shutdown.
              (B) The owner or operator determines that repair personnel would be exposed to an immediate danger if attempting to repair without a process shutdown. Repair of this equipment shall occur by the end of the next scheduled process shutdown.
              (ii) Section 63.172, Closed-vent systems and control devices, shall apply for closed-vent systems used to comply with this section, and for control devices used to comply with this section only, except:
              (A) Section 63.172(k) and (l) shall not apply. The owner or operator shall instead comply with paragraph (f) of this section.
              (B) Owners or operators may, instead of complying with the provisions of § 63.172(f), design a closed-vent system to operate at a pressure below atmospheric pressure. The system shall be equipped with at least one pressure gauge or other pressure measurement device that can be read from a readily accessible location to verify that negative pressure is being maintained in the closed-vent system when the associated control device is operating.
              (iii) Section 63.174, Connectors, shall apply except:
              (A) Section 63.174(b), (f), (g), and (h) shall not apply. In place of § 63.174(b), the owner or operator shall comply with paragraphs (b)(3)(iii)(C) through (G) of this section. In place of § 63.174(f), (g), and (h), the owner or operator shall comply with paragraph (f) of this section.
              (B) Days that the connectors are not in organic HAP service shall not be considered part of the 3-month period in § 63.174(c).
              (C) If the percent leaking connectors in a group of processes was greater than or equal to 0.5 percent during the initial monitoring period, monitoring shall be performed once per year until the percent leaking connectors is less than 0.5 percent.
              (D) If the percent leaking connectors in the group of processes was less than 0.5 percent, but equal to or greater than 0.25 percent, during the last required monitoring period, monitoring shall be performed once every 4 years. An owner or operator may comply with the requirements of this paragraph by monitoring at least 40 percent of the connectors in the first 2 years and the remainder of the connectors within the next 2 years. The percent leaking connectors will be calculated for the total of all monitoring performed during the 4-year period.

              (E) The owner or operator shall increase the monitoring frequency to once every 2 years for the next monitoring period if leaking connectors comprise at least 0.5 percent but less than 1.0 percent of the connectors monitored within either the 4 years specified in paragraph (b)(3)(iii)(D) of this section, the first 4 years specified in paragraph (b)(3)(iii)(G) of this section, or the entire 8 years specified in paragraph (b)(3)(iii)(G) of this section. At the end of that 2-year monitoring period, the owner or operator shall monitor once per year while the percent leaking connectors is greater than or equal to 0.5 percent; if the percent leaking connectors is less than 0.5 percent, the owner or operator may again elect to monitor in accordance with paragraph (b)(3)(iii)(D) or (G) of this section, as applicable.
              (F) If an owner or operator complying with the requirements of paragraph (b)(3)(iii)(D) or (G) of this section for a group of processes determines that 1 percent or greater of the connectors are leaking, the owner or operator shall increase the monitoring frequency to one time per year. The owner or operator may again elect to use the provisions of paragraph (b)(3)(iii)(D) or (G) of this section after a monitoring period in which less than 0.5 percent of the connectors are determined to be leaking.
              (G) Monitoring shall be required once every 8 years, if the percent leaking connectors in the group of process units was less than 0.25 percent during the last required monitoring period. An owner or operator shall monitor at least 50 percent of the connectors in the first 4 years and the remainder of the connectors within the next 4 years. If the percent leaking connectors in the first 4 years is equal to or greater than 0.35 percent, the monitoring program shall revert at that time to the appropriate monitoring frequency specified in paragraph (b)(3)(iii)(D), (E), or (F) of this section.
              (iv) Section 63.178, shall apply, except as specified in paragraphs (b)(3)(iv)(A) and (B) of this section.
              (A) Section 63.178(b), requirements for pressure testing, shall apply to all processes, not just batch processes.
              (B) For pumps, the phrase “at the frequencies specified in Table 1 of this subpart” in § 63.178(c)(3)(iii) shall mean “quarterly” for the purposes of this subpart.
              (v) Section 63.180 of subpart H of this part, Test methods and procedures, shall apply except § 63.180(b)(4)(ii)(A) through (C) of subpart H of this part shall not apply. Calibration gases shall be a mixture of methane and air at a concentration of approximately, but less than, 10,000 parts per million methane for agitators, 2,000 parts per million for pumps, and 500 parts per million for all other equipment, except as provided in § 63.180(b)(4)(iii) of subpart H of this part.
              (4) Requirements for pressure relief devices. Except as specified in paragraph (b)(4)(iv) of this section, the owner or operator must comply with the operating and pressure release requirements specified in paragraphs (b)(4)(i) and (ii) of this section for pressure relief devices in organic HAP gas or vapor service. Except as specified in paragraph (b)(4)(iv) of this section, the owner or operator must also comply with the pressure release management requirements specified in paragraph (b)(4)(iii) of this section for all pressure relief devices in organic HAP service.
              (i) Operating requirements. Except during a pressure release event, operate each pressure relief device in organic HAP gas or vapor service with an instrument reading of less than 500 ppm above background as detected by Method 21 of 40 CFR part 60, appendix A.
              (ii) Pressure release requirements. For pressure relief devices in organic HAP gas or vapor service, comply with paragraphs (b)(4)(ii)(A) or (B) of this section, as applicable.
              (A) If the pressure relief device does not consist of or include a rupture disk, conduct instrument monitoring, as detected by Method 21 of 40 CFR part 60, appendix A, no later than 5 calendar days after the pressure release to verify that the pressure relief device is operating with an instrument reading of less than 500 ppm above background, except as provided in § 63.171.
              (B) If the pressure relief device consists of or includes a rupture disk, install a replacement disk as soon as practicable after a pressure release, but no later than 5 calendar days after the pressure release, except as provided in § 63.171.
              (iii) Pressure release management. Except as specified in paragraph (b)(4)(iv) of this section, pressure releases to the atmosphere from pressure relief devices in organic HAP service are prohibited, and the owner or operator must comply with the requirements specified in paragraphs (b)(4)(iii)(A) and (B) of this section for all pressure relief devices in organic HAP service.
              
              (A) For each pressure relief device in organic HAP service, the owner or operator must equip each pressure relief device with a device(s) or use a monitoring system that is capable of:
              (1) Identifying the pressure release;
              (2) Recording the time and duration of each pressure release; and
              (3) Notifying operators immediately that a pressure release is occurring. The device or monitoring system may be either specific to the pressure relief device itself or may be associated with the process system or piping, sufficient to indicate a pressure release to the atmosphere. Examples of these types of devices and systems include, but are not limited to, a rupture disk indicator, magnetic sensor, motion detector on the pressure relief valve stem, flow monitor, or pressure monitor.
              (B) If any pressure relief device in organic HAP service releases to atmosphere as a result of a pressure release event, the owner or operator must calculate the quantity of organic HAP released during each pressure release event and report this quantity as required in paragraph (h)(3)(v) of this section. Calculations may be based on data from the pressure relief device monitoring alone or in combination with process parameter monitoring data and process knowledge.
              (iv) Pressure relief devices routed to a control device, process, or drain system. If a pressure relief device in organic HAP service is designed and operated to route all pressure releases through a closed vent system to a control device, process, or drain system, the owner or operator is not required to comply with paragraphs (b)(4)(i), (ii), or (iii) (if applicable) of this section. Both the closed vent system and control device (if applicable) must meet the requirements of § 63.172. The drain system (if applicable) must meet the requirements of § 63.136.
              (c) Standards for pumps in light liquid service and agitators in gas/vapor service and in light liquid service. (1) The provisions of this section apply to each pump that is in light liquid service, and to each agitator in gas/vapor service or in light liquid service.
              (2)(i) Monitoring. Each pump and agitator subject to this section shall be monitored quarterly to detect leaks by the method specified in § 63.180(b), except as provided in §§ 63.177, 63.178, paragraph (f) of this section, and paragraphs (c)(5) through (9) of this section.
              (ii) Leak definition. The instrument reading, as determined by the method as specified in § 63.180(b) of subpart H of this part, that defines a leak is:
              (A) For agitators, an instrument reading of 10,000 parts per million or greater.
              (B) For pumps, an instrument reading of 2,000 parts per million or greater.
              (iii) Visual inspections. Each pump and agitator shall be checked by visual inspection each calendar week for indications of liquids dripping from the pump or agitator seal. If there are indications of liquids dripping from the seal at the time of the weekly inspection, the owner or operator shall follow the procedure specified in either paragraph (c)(2)(iii)(A) or (B) of this section prior to the next weekly inspection.
              (A) The owner or operator shall monitor the pump or agitator by the method specified in § 63.180(b). If the instrument reading indicates a leak as specified in paragraph (c)(2)(ii) of this section, a leak is detected.
              (B) The owner or operator shall eliminate the visual indications of liquids dripping.
              (3) Repair provisions. (i) When a leak is detected pursuant to paragraph (c)(2)(i), (c)(2)(iii)(A), (c)(5)(iv)(A), or (c)(5)(vi)(B) of this section, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in paragraph (b)(3)(i) of this section.
              (ii) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected. First attempts at repair include, but are not limited to, the following practices where practicable:
              (A) Tightening of packing gland nuts.
              (B) Ensuring that the seal flush is operating at design pressure and temperature.
              (4) Calculation of percent leakers. (i) The owner or operator shall decide no later than the end of the first monitoring period what groups of processes will be developed. Once the owner or operator has decided, all subsequent percent calculations shall be made on the same basis.
              
              (ii) If, calculated on a 1-year rolling average, 10 percent or more of the pumps in a group of processes (or 3 pumps in a group of processes with fewer than 30 pumps) leak, the owner or operator shall monitor each pump once per month, until the calculated 1-year rolling average value drops below 10 percent (or three pumps in a group of processes with fewer than 30 pumps).
              (iii) The number of pumps in a group of processes shall be the sum of all the pumps in organic HAP service, except that pumps found leaking in a continuous process within 1 quarter after startup of the pump shall not count in the percent leaking pumps calculation for that one monitoring period only.
              (iv) Percent leaking pumps shall be determined using Equation 3 of this subpart:
              
                ER23JN99.002
              
              
                Where:
                
                %PL = percent leaking pumps
                PL = number of pumps found leaking as determined through quarterly monitoring as required in paragraphs (c)(2)(i) and (ii) of this section.
                PT = total pumps in organic HAP service, including those meeting the criteria in paragraphs (c)(5) and (6) of this section
                PS = number of pumps in a continuous process leaking within 1 quarter of startup during the current monitoring period
              
              
              (5) Exemptions. Each pump or agitator equipped with a dual mechanical seal system that includes a barrier fluid system and meets the requirements specified in paragraphs (c)(5)(i) through (vii) is exempt from the requirements of paragraphs (c)(1) through (c)(4)(iii) of this section, except as specified in paragraphs (c)(5)(iv)(A) and (vii) of this section.
              (i) Each dual mechanical seal system is:
              (A) Operated with the barrier fluid at a pressure that is at all times greater than the pump/agitator stuffing box pressure; or
              (B) Equipped with a barrier fluid degassing reservoir that is connected by a closed-vent system to a control device that complies with the requirements of paragraph (b)(3)(ii) of this section; or
              (C) Equipped with a closed-loop system that purges the barrier fluid into a process stream.
              (ii) The barrier fluid is not in light liquid service.
              (iii) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (iv) Each pump/agitator is checked by visual inspection each calendar week for indications of liquids dripping from the pump/agitator seal. If there are indications of liquids dripping from the pump or agitator seal at the time of the weekly inspection, the owner or operator shall follow the procedures specified in either paragraph (c)(5)(iv)(A) or (B) of this section prior to the next required inspection.
              (A) The owner or operator shall monitor the pump or agitator using the method specified in § 63.180(b) to determine if there is a leak of organic HAP in the barrier fluid. If the instrument reading indicates a leak, as specified in paragraph (c)(2)(ii) of this section, a leak is detected.
              (B) The owner or operator shall eliminate the visual indications of liquids dripping.
              (v) Each sensor as described in paragraph (c)(5)(iii) of this section is observed daily or is equipped with an alarm unless the pump is located within the boundary of an unmanned plant site.
              (vi)(A) The owner or operator determines, based on design considerations and operating experience, criteria applicable to the presence and frequency of drips and to the sensor that indicate failure of the seal system, the barrier fluid system, or both.

              (B) If indications of liquids dripping from the pump/agitator seal exceed the criteria established in paragraph (c)(5)(vi)(A) of this section, or if, based on the criteria established in paragraph (c)(5)(vi)(A) of this section, the sensor indicates failure of the seal system, the barrier fluid system, or both, a leak is detected.
              (vii) When a leak is detected pursuant to paragraph (c)(5)(iv)(A) or (vi)(B) of this section, the leak must be repaired as specified in paragraph (c)(3) of this section.
              (6) Any pump/agitator that is designed with no externally actuated shaft penetrating the pump/agitator housing is exempt from the requirements of paragraphs (c)(1) through (3) of this section.
              (7) Any pump/agitator equipped with a closed-vent system capable of capturing and transporting any leakage from the seal or seals back to the process or to a control device that complies with the requirements of paragraph (b)(3)(ii) of this section is exempt from the requirements of paragraphs (c)(2) through (5) of this section.
              (8) Any pump/agitator that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (c)(2)(iii) and (c)(5)(iv) of this section, and the daily requirements of paragraph (c)(5)(v) of this section, provided that each pump/agitator is visually inspected as often as practicable and at least monthly.
              (9) If more than 90 percent of the pumps in a group of processes meet the criteria in either paragraph (c)(5) or (6) of this section, the group of processes is exempt from the requirements of paragraph (c)(4) of this section.
              (d) Standards: open-ended valves or lines. (1)(i) Each open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve, except as provided in § 63.177 of subpart H of this part and paragraphs (d)(4) through (6) of this section.
              (ii) The cap, blind flange, plug, or second valve shall seal the open end at all times except during operations requiring process fluid flow through the open-ended valve or line, or during maintenance or repair. The cap, blind flange, plug, or second valve shall be in place within 1 hour of cessation of operations requiring process fluid flow through the open-ended valve or line, or within 1 hour of cessation of maintenance or repair.
              (2) Each open-ended valve or line equipped with a second valve shall be operated in a manner such that the valve on the process fluid end is closed before the second valve is closed.
              (3) When a double block and bleed system is being used, the bleed valve or line may remain open during operations that require venting the line between the block valves but shall comply with paragraph (d)(1) of this section at all other times.
              (4) Open-ended valves or lines in an emergency shutdown system which are designed to open automatically in the event of a process upset are exempt from the requirements of paragraphs (d)(1) through (3) of this section.
              (5) Open-ended valves or lines containing materials which would autocatalytically polymerize are exempt from the requirements of paragraphs (d)(1) through (3) of this section.
              (6) Open-ended valves or lines containing materials which could cause an explosion, serious overpressure, or other safety hazard if capped or equipped with a double block and bleed system as specified in paragraphs (d)(1) through (3) of this section are exempt from the requirements of paragraphs (d)(1) through (3) of this section.
              (e) Standards: valves in gas/vapor service and in light liquid service. (1) The provisions of this section apply to valves that are either in gas/vapor service or in light liquid service.
              (2) For existing and new affected sources, all valves subject to this section shall be monitored, except as provided in paragraph (f) of this section and in § 63.177 of subpart H of this part, by no later than 1 year after the compliance date.
              (3) Monitoring. The owner or operator of a source subject to this section shall monitor all valves, except as provided in paragraph (f) of this section and in § 63.177 of subpart H of this part, at the intervals specified in paragraph (e)(4) of this section and shall comply with all other provisions of this section, except as provided in paragraph (b)(3)(i) of this section and §§ 63.178 and 63.179 of subpart H of this part.
              
              (i) The valves shall be monitored to detect leaks by the method specified in § 63.180(b) of subpart H of this part.
              (ii) An instrument reading of 500 parts per million or greater defines a leak.
              (4) Subsequent monitoring frequencies. After conducting the initial survey required in paragraph (e)(2) of this section, the owner or operator shall monitor valves for leaks at the intervals specified below:
              (i) For a group of processes with 2 percent or greater leaking valves, calculated according to paragraph (e)(6) of this section, the owner or operator shall monitor each valve once per month, except as specified in paragraph (e)(9) of this section.
              (ii) For a group of processes with less than 2 percent leaking valves, the owner or operator shall monitor each valve once each quarter, except as provided in paragraphs (e)(4)(iii) through (v) of this section.
              (iii) For a group of processes with less than 1 percent leaking valves, the owner or operator may elect to monitor each valve once every 2 quarters.
              (iv) For a group of processes with less than 0.5 percent leaking valves, the owner or operator may elect to monitor each valve once every 4 quarters.
              (v) For a group of processes with less than 0.25 percent leaking valves, the owner or operator may elect to monitor each valve once every 2 years.
              (5) Calculation of percent leakers. For a group of processes to which this subpart applies, the owner or operator may choose to subdivide the valves in the applicable group of processes and apply the provisions of paragraph (e)(4) of this section to each subgroup. If the owner or operator elects to subdivide the valves in the applicable group of processes, then the provisions of paragraphs (e)(5)(i) through (viii) of this section apply.
              (i) The overall performance of total valves in the applicable group of processes must be less than 2 percent leaking valves, as detected according to paragraphs (e)(3)(i) and (ii) of this section and as calculated according to paragraphs (e)(6)(ii) and (iii) of this section.
              (ii) The initial assignment or subsequent reassignment of valves to subgroups shall be governed by the provisions of paragraphs (e)(5)(ii) (A) through (C) of this section.
              (A) The owner or operator shall determine which valves are assigned to each subgroup. Valves with less than 1 year of monitoring data or valves not monitored within the last 12 months must be placed initially into the most frequently monitored subgroup until at least 1 year of monitoring data have been obtained.
              (B) Any valve or group of valves can be reassigned from a less frequently monitored subgroup to a more frequently monitored subgroup provided that the valves to be reassigned were monitored during the most recent monitoring period for the less frequently monitored subgroup. The monitoring results must be included with the less frequently monitored subgroup's monitoring event and associated next percent leaking valves calculation for that group.
              (C) Any valve or group of valves can be reassigned from a more frequently monitored subgroup to a less frequently monitored subgroup provided that the valves to be reassigned have not leaked for the period of the less frequently monitored subgroup (e.g., for the last 12 months, if the valve or group of valves is to be reassigned to a subgroup being monitored annually). Nonrepairable valves may not be reassigned to a less frequently monitored subgroup.
              (iii) The owner or operator shall determine every 6 months if the overall performance of total valves in the applicable group of processes is less than 2 percent leaking valves and so indicate the performance in the next Periodic report. If the overall performance of total valves in the applicable group of processes is 2 percent leaking valves or greater, the owner or operator shall revert to the program required in paragraphs (e)(2) through (4) of this section. The overall performance of total valves in the applicable group of processes shall be calculated as a weighted average of the percent leaking valves of each subgroup according to Equation 4 of this subpart:
              
                
                ER23JN99.003
              
              
                Where:
                
                %VLO = overall performance of total valves in the applicable group of processes
                %VLi = percent leaking valves in subgroup i, most recent value calculated according to the procedures in paragraphs (e)(6)(ii) and (iii) of this section
                Vi = number of valves in subgroup i
                n = number of subgroups
              
              
              (iv) Records. In addition to records required by paragraph (g) of this section, the owner or operator shall maintain records specified in paragraphs (e)(5)(iv)(A) through (D) of this section.
              (A) Which valves are assigned to each subgroup,
              (B) Monitoring results and calculations made for each subgroup for each monitoring period,
              (C) Which valves are reassigned and when they were reassigned, and
              (D) The results of the semiannual overall performance calculation required in paragraph (e)(5)(iii) of this section.
              (v) The owner or operator shall notify the Administrator no later than 30 days prior to the beginning of the next monitoring period of the decision to subgroup valves. The notification shall identify the participating processes and the valves assigned to each subgroup.
              (vi) Semiannual reports. In addition to the information required by paragraph (h)(3) of this section, the owner or operator shall submit in the Periodic reports the information specified in paragraphs (e)(5)(vi)(A) and (B) of this section.
              (A) Valve reassignments occurring during the reporting period, and
              (B) Results of the semiannual overall performance calculation required by paragraph (e)(5)(iii) of this section.
              (vii) To determine the monitoring frequency for each subgroup, the calculation procedures of paragraph (e)(6)(iii) of this section shall be used.
              (viii) Except for the overall performance calculations required by paragraphs (e)(5)(i) and (iii) of this section, each subgroup shall be treated as if it were a process for the purposes of applying the provisions of this section.
              (6)(i) The owner or operator shall decide no later than the implementation date of this subpart or upon revision of an operating permit how to group the processes. Once the owner or operator has decided, all subsequent percentage calculations shall be made on the same basis.
              (ii) Percent leaking valves for each group of processes or subgroup shall be determined using Equation 5 of this subpart:
              
                ER23JN99.004
              
              
                Where:
                
                %VL = percent leaking valves
                VL = number of valves found leaking excluding nonrepairables as provided in paragraph (e)(6)(iv)(A) of this section
                VT = total valves monitored, in a monitoring period excluding valves monitored as required by paragraph (e)(7)(iii) of this section
              
              
              (iii) When determining monitoring frequency for each group of processes or subgroup subject to monthly, quarterly, or semiannual monitoring frequencies, the percent leaking valves shall be the arithmetic average of the percent leaking valves from the last two monitoring periods. When determining monitoring frequency for each group of processes or subgroup subject to annual or biennial (once every 2 years) monitoring frequencies, the percent leaking valves shall be the arithmetic average of the percent leaking valves from the last three monitoring periods.
              (iv)(A) Nonrepairable valves shall be included in the calculation of percent leaking valves the first time the valve is identified as leaking and nonrepairable and as required to comply with paragraph (e)(6)(iv)(B) of this section. Otherwise, a number of nonrepairable valves (identified and included in the percent leaking calculation in a previous period) up to a maximum of 1 percent of the total number of valves in organic HAP service at a process may be excluded from calculation of percent leaking valves for subsequent monitoring periods.

              (B) If the number of nonrepairable valves exceeds 1 percent of the total number of valves in organic HAP service at a process, the number of nonrepairable valves exceeding 1 percent of the total number of valves in organic HAP service shall be included in the calculation of percent leaking valves.
              (7) Repair provisions. (i) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in paragraph (b)(3)(i) of this section.
              (ii) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (iii) When a leak is repaired, the valve shall be monitored at least once within the first 3 months after its repair. Days that the valve is not in organic HAP service shall not be considered part of this 3-month period. The monitoring required by this paragraph is in addition to the monitoring required to satisfy the definitions of “repaired” and “first attempt at repair.”
              (A) The monitoring shall be conducted as specified in § 63.180(b) and (c) as appropriate, to determine whether the valve has resumed leaking.
              (B) Periodic monitoring required by paragraphs (e)(2) through (4) of this section may be used to satisfy the requirements of paragraph (e)(7)(iii) of this section, if the timing of the monitoring period coincides with the time specified in paragraph (e)(7)(iii) of this section. Alternatively, other monitoring may be performed to satisfy the requirements of paragraph (e)(7)(iii) of this section, regardless of whether the timing of the monitoring period for periodic monitoring coincides with the time specified in paragraph (e)(7)(iii) of this section.

              (C) If a leak is detected by monitoring that is conducted pursuant to paragraph (e)(7)(iii) of this section, the owner or operator shall follow the provisions of paragraphs (e)(7)(iii)(C)(1) and (2) of this section to determine whether that valve must be counted as a leaking valve for purposes of paragraph (e)(6) of this section.
              (1) If the owner or operator elects to use periodic monitoring required by paragraphs (e)(2) through (4) of this section to satisfy the requirements of paragraph (e)(7)(iii) of this section, then the valve shall be counted as a leaking valve.
              (2) If the owner or operator elects to use other monitoring prior to the periodic monitoring required by paragraphs (e)(2) through (4) of this section to satisfy the requirements of paragraph (e)(7)(iii) of this section, then the valve shall be counted as a leaking valve unless it is repaired and shown by periodic monitoring not to be leaking.
              (8) First attempts at repair include, but are not limited to, the following practices where practicable:
              (i) Tightening of bonnet bolts,
              (ii) Replacement of bonnet bolts,
              (iii) Tightening of packing gland nuts, and
              (iv) Injection of lubricant into lubricated packing.
              (9) Any equipment located at a plant site with fewer than 250 valves in organic HAP service in the affected source is exempt from the requirements for monthly monitoring specified in paragraph (e)(4)(i) of this section. Instead, the owner or operator shall monitor each valve in organic HAP service for leaks once each quarter, or comply with paragraph (e)(4)(iii), (iv), or (v) of this section, except as provided in paragraph (f) of this section.
              (f) Unsafe to monitor, difficult-to-monitor, and inaccessible equipment. (1) Equipment that is designated as unsafe-to-monitor, difficult-to-monitor, or inaccessible is exempt from the requirements as specified in paragraphs (f)(1)(i) through (iv) of this section provided the owner or operator meets the requirements specified in paragraph (f)(2), (3), or (4) of this section, as applicable. All equipment, except connectors that meet the requirements in paragraph (f)(4) of this section, must be assigned to a group of processes. Ceramic or ceramic-lined connectors are subject to the same requirements as inaccessible connectors.
              (i) For pumps and agitators, paragraphs (c)(2), (3), and (4) of this section do not apply.
              (ii) For valves, paragraphs (e)(2) through (7) of this section do not apply.

              (iii) For connectors, § 63.174(b) through (e) and paragraphs (b)(3)(iii)(C) through (G) of this section do not apply.
              (iv) For closed-vent systems, § 63.172(f)(1), (f)(2), and (g) do not apply.
              (2) Equipment that is unsafe-to-monitor. (i) Valves, connectors, agitators, and any part of closed-vent systems may be designated as unsafe-to-monitor if the owner or operator determines that monitoring personnel would be exposed to an immediate danger as a consequence of complying with the monitoring requirements identified in paragraphs (f)(1)(i) through (iii) of this section, or the inspection requirements identified in paragraph (f)(1)(iv) of this section.
              (ii) The owner or operator of equipment that is designated as unsafe-to-monitor must have a written plan that requires monitoring of the equipment as frequently as practicable during safe-to-monitor times. For valves, connectors, and agitators, monitoring shall not be more frequent than the periodic monitoring schedule otherwise applicable to the group of processes in which the equipment is located. For closed-vent systems, inspections shall not be more frequent than annually.
              (3) Equipment that is difficult-to-monitor. (i) A valve, agitator, pump, or any part of a closed-vent system may be designated as difficult-to-monitor if the owner or operator determines that the equipment cannot be monitored or inspected without elevating the monitoring personnel more than 2 meters above a support surface or the equipment is not accessible in a safe manner when it is in organic HAP service;
              (ii) At a new affected source, an owner or operator may designate no more than 3 percent of valves as difficult-to-monitor.
              (iii) The owner or operator of valves, agitators, or pumps designated as difficult-to-monitor must have a written plan that requires monitoring of the equipment at least once per calendar year or on the periodic monitoring schedule otherwise applicable to the group of processes in which the equipment is located, whichever is less frequent. For any part of a closed-vent system designated as difficult-to-monitor, the owner or operator must have a written plan that requires inspection of the closed-vent system at least once every 5 years.
              (4) Inaccessible, ceramic, or ceramic-lined connectors. (i) A connector may be designated as inaccessible if it is:
              (A) Buried;
              (B) Insulated in a manner that prevents access to the equipment by a monitor probe;
              (C) Obstructed by equipment or piping that prevents access to the equipment by a monitor probe;
              (D) Unable to be reached from a wheeled scissor-lift or hydraulic-type scaffold which would allow access to equipment up to 7.6 meters above the ground; or
              (E) Not able to be accessed at any time in a safe manner to perform monitoring. Unsafe access includes, but is not limited to, the use of a wheeled scissor-lift on unstable or uneven terrain, the use of a motorized man-lift basket in areas where an ignition potential exists, or access would require near proximity to hazards such as electrical lines, or would risk damage to equipment.
              (F) Would require elevating the monitoring personnel more than 2 meters above a permanent support surface or would require the erection of scaffold.
              (ii) At a new affected source, an owner or operator may designate no more than 3 percent of connectors as inaccessible.
              (iii) If any inaccessible, ceramic, or ceramic-lined connector is observed by visual, audible, olfactory, or other means to be leaking, the leak shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in paragraph (b)(3)(i) of this section.
              (iv) Any connector that is inaccessible or that is ceramic or ceramic-lined is exempt from the recordkeeping and reporting requirements of paragraphs (g) and (h) of this section.
              (g) Recordkeeping requirements. (1) An owner or operator of more than one group of processes subject to the provisions of this section may comply with the recordkeeping requirements for the groups of processes in one recordkeeping system if the system identifies with each record the program being implemented (e.g., quarterly monitoring) for each type of equipment. All records and information required by this section shall be maintained in a manner that can be readily accessed at the plant site. This could include physically locating the records at the plant site or accessing the records from a central location by computer at the plant site.
              (2) General recordkeeping. Except as provided in paragraph (g)(5) of this section, the following information pertaining to all equipment subject to the requirements in this section shall be recorded:
              (i)(A) A list of identification numbers for equipment (except instrumentation systems) subject to the requirements of this section. Connectors, except those subject to paragraph (f) of this section, need not be individually identified if all connectors in a designated area or length of pipe subject to the provisions of this section are identified as a group, and the number of subject connectors is indicated. The list for each type of equipment shall be completed no later than the completion of the initial survey required for that component. The list of identification numbers shall be updated, if needed, to incorporate equipment changes within 15 calendar days of the completion of each monitoring survey for the type of equipment component monitored.
              (B) A schedule for monitoring connectors subject to the provisions of § 63.174(a) of subpart H of this part and valves subject to the provisions of paragraph (e)(4) of this section.
              (C) Physical tagging of the equipment is not required to indicate that it is in organic HAP service. Equipment subject to the provisions of this section may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (ii)(A) A list of identification numbers for equipment that the owner or operator elects to equip with a closed-vent system and control device, subject to the provisions of paragraphs (b)(4)(iv) or (c)(7) of this section or § 63.164(h).
              (B) A list of identification numbers for compressors that the owner or operator elects to designate as operating with an instrument reading of less than 500 parts per million above background, under the provisions of § 63.164(i) of subpart H of this part.
              (iii)(A) A list of identification numbers for pressure relief devices subject to the provisions in paragraph (b)(4)(i) of this section.
              (B) A list of identification numbers for pressure relief devices equipped with rupture disks, subject to the provisions of paragraph (b)(4)(ii)(B) of this section.
              (iv) Identification of instrumentation systems subject to the provisions of this section. Individual components in an instrumentation system need not be identified.
              (v) The following information shall be recorded for each dual mechanical seal system:
              (A) Design criteria required by paragraph (c)(5)(vi)(A) of this section and § 63.164(e)(2) of subpart H of this part, and an explanation of the design criteria; and
              (B) Any changes to these criteria and the reasons for the changes.
              (vi) A list of equipment designated as unsafe-to-monitor or difficult-to-monitor under paragraph (f) of this section and a copy of the plan for monitoring this equipment.
              (vii) A list of connectors removed from and added to the process, as described in § 63.174(i)(1) of subpart H of this part, and documentation of the integrity of the weld for any removed connectors, as required in § 63.174(j) of subpart H of this part. This is not required unless the net credits for removed connectors is expected to be used.
              (viii) For batch processes that the owner or operator elects to monitor as provided under § 63.178(c) of subpart H of this part, a list of equipment added to batch product processes since the last monitoring period required in § 63.178(c)(3)(ii) and (iii) of subpart H of this part. This list must be completed for each type of equipment within 15 calendar days of the completion of the each monitoring survey for the type of equipment monitored.
              (3) Records of visual inspections. For visual inspections of equipment subject to the provisions of paragraphs (c)(2)(iii) and (c)(5)(iv) of this section, the owner or operator shall document that the inspection was conducted and the date of the inspection. The owner or operator shall maintain records as specified in paragraph (g)(4) of this section for leaking equipment identified in this inspection, except as provided in paragraph (g)(5) of this section. These records shall be retained for 5 years.
              (4) Monitoring records. When each leak is detected as specified in paragraphs (c) and (e) of this section and §§ 63.164, 63.169, 63.172, and 63.174 of subpart H of this part, the owner or operator shall record the information specified in paragraphs (g)(4)(i) through (ix) of this section. All records shall be retained for 5 years, in accordance with the requirements of § 63.10(b)(1) of subpart A of this part.
              (i) The instrument and the equipment identification number and the operator name, initials, or identification number.
              (ii) The date the leak was detected and the date of first attempt to repair the leak.
              (iii) The date of successful repair of the leak.
              (iv) If postrepair monitoring is required, maximum instrument reading measured by Method 21 of 40 CFR part 60, appendix A, after it is successfully repaired or determined to be nonrepairable.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (A) The owner or operator may develop a written procedure that identifies the conditions that justify a delay of repair. The written procedures must be maintained at the plant site. Reasons for delay of repair may be documented by citing the relevant sections of the written procedure.
              (B) If delay of repair was caused by depletion of stocked parts, there must be documentation that the spare parts were sufficiently stocked onsite before depletion and the reason for depletion.
              (vi) If repairs were delayed, dates of process shutdowns that occur while the equipment is unrepaired.
              (vii)(A) If the alternative in § 63.174(c)(1)(ii) of subpart H of this part is not in use for the monitoring period, identification, either by list, location (area or grouping), or tagging of connectors disturbed since the last monitoring period required in § 63.174(b) of subpart H of this part, as described in § 63.174(c)(1) of subpart H of this part.
              (B) The date and results of follow-up monitoring as required in § 63.174(c) of subpart H of this part. If identification of disturbed connectors is made by location, then all connectors within the designated location shall be monitored.
              (viii) The date and results of the monitoring required in § 63.178(c)(3)(i) of subpart H of this part for equipment added to a batch process since the last monitoring period required in § 63.178(c)(3)(ii) and (iii) of subpart H of this part. If no leaking equipment is found in this monitoring, the owner or operator shall record that the inspection was performed. Records of the actual monitoring results are not required.
              (ix) Copies of the periodic reports as specified in paragraph (h)(3) of this section, if records are not maintained on a computerized data base capable of generating summary reports from the records.
              (5) Records of pressure tests. The owner or operator who elects to pressure test a process equipment train and supply lines between storage and processing areas to demonstrate compliance with this section is exempt from the requirements of paragraphs (g)(2), (3), (4), and (6) of this section. Instead, the owner or operator shall maintain records of the following information:
              (i) The identification of each product, or product code, produced during the calendar year. It is not necessary to identify individual items of equipment in the process equipment train.
              (ii) Records demonstrating the proportion of the time during the calendar year the equipment is in use in the process that is subject to the provisions of this subpart. Examples of suitable documentation are records of time in use for individual pieces of equipment or average time in use for the process unit. These records are not required if the owner or operator does not adjust monitoring frequency by the time in use, as provided in § 63.178(c)(3)(iii) of subpart H of this part.

              (iii) Physical tagging of the equipment to identify that it is in organic HAP service and subject to the provisions of this section is not required. Equipment in a process subject to the provisions of this section may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (iv) The dates of each pressure test required in § 63.178(b) of subpart H of this part, the test pressure, and the pressure drop observed during the test.
              (v) Records of any visible, audible, or olfactory evidence of fluid loss.
              (vi) When a process equipment train does not pass two consecutive pressure tests, the following information shall be recorded in a log and kept for 2 years:
              (A) The date of each pressure test and the date of each leak repair attempt.
              (B) Repair methods applied in each attempt to repair the leak.
              (C) The reason for the delay of repair.
              (D) The expected date for delivery of the replacement equipment and the actual date of delivery of the replacement equipment.
              (E) The date of successful repair.
              (6) Records of compressor and pressure relief device compliance tests. The dates and results of each compliance test required for compressors subject to the provisions in § 63.164(i) and the dates and results of the Method 21 of 40 CFR part 60, appendix A, monitoring following a pressure release for each pressure relief device subject to the provisions in paragraphs (b)(4)(i) and (ii) of this section. The results shall include:
              (i) The background level measured during each compliance test.
              (ii) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (7) Records for closed-vent systems. The owner or operator shall maintain records of the information specified in paragraphs (g)(7)(i) through (iii) of this section for closed-vent systems and control devices subject to the provisions of paragraph (b)(3)(ii) of this section. The records specified in paragraph (g)(7)(i) of this section shall be retained for the life of the equipment. The records specified in paragraphs (g)(7)(ii) and (iii) of this section shall be retained for 5 years.
              (i) The design specifications and performance demonstrations specified in paragraphs (g)(7)(i)(A) through (D) of this section.
              (A) Detailed schematics, design specifications of the control device, and piping and instrumentation diagrams.
              (B) The dates and descriptions of any changes in the design specifications.
              (C) The flare design (i.e., steam assisted, air assisted, or nonassisted) and the results of the compliance demonstration required by § 63.11(b) of subpart A of this part.
              (D) A description of the parameter or parameters monitored, as required in paragraph (b)(3)(ii) of this section, to ensure that control devices are operated and maintained in conformance with their design and an explanation of why that parameter (or parameters) was selected for the monitoring.
              (ii) Records of operation of closed-vent systems and control devices.
              (A) Dates and durations when the closed-vent systems and control devices required in paragraph (c) of this section and §§ 63.164 through 63.166 of subpart H of this part are not operated as designed as indicated by the monitored parameters, including periods when a flare pilot light system does not have a flame.
              (B) Dates and durations during which the monitoring system or monitoring device is inoperative.
              (C) Dates and durations of startups and shutdowns of control devices required in paragraph (c) of this section and §§ 63.164 through 63.166 of subpart H of this part.
              (iii) Records of inspections of closed-vent systems subject to the provisions of § 63.172 of subpart H of this part.
              (A) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (2) of subpart H of this part during which no leaks were detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (B) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (f)(2) of subpart H of this part during which leaks were detected, the information specified in paragraph (g)(4) of this section shall be recorded.
              (8) Records for components in heavy liquid service. Information, data, and analysis used to determine that a piece of equipment or process is in heavy liquid service shall be recorded. Such a determination shall include an analysis or demonstration that the process fluids do not meet the criteria of “in light liquid or gas/vapor service.” Examples of information that could document this include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (9) Records of exempt components. Identification, either by list, location (area or group), or other method of equipment in organic HAP service less than 300 hr/yr subject to the provisions of this section.
              (10) Records of alternative means of compliance determination. Owners and operators choosing to comply with the requirements of § 63.179 of subpart H of this part shall maintain the following records:
              (i) Identification of the process(es) and the organic HAP they handle.
              (ii) A schematic of the process, enclosure, and closed-vent system.
              (iii) A description of the system used to create a negative pressure in the enclosure to ensure that all emissions are routed to the control device.
              (11) Records of pressure releases to the atmosphere from pressure relief devices. For pressure relief devices in organic HAP service subject to paragraph (b)(4)(iii) of this section, keep records of each pressure release to the atmosphere, including the following information:
              (i) The source, nature, and cause of the pressure release.
              (ii) The date, time, and duration of the pressure release.
              (iii) The quantity of total HAP emitted during the pressure release and the calculations used for determining this quantity.
              (iv) The actions taken to prevent this pressure release.
              (v) The measures adopted to prevent future such pressure releases.
              (h) Reporting Requirements. (1) Each owner or operator of a source subject to this section shall submit the reports listed in paragraphs (h)(1)(i) and (ii) of this section.
              (i) A Notification of Compliance Status report described in paragraph (h)(2) of this section, and
              (ii) Periodic reports described in paragraph (h)(3) of this section.
              (2) Notification of compliance status report. Each owner or operator of a source subject to this section shall submit the information specified in paragraphs (h)(2)(i) through (iii) of this section in the Notification of Compliance Status report described in § 63.1368(f). For pressure relief devices subject to the requirements of paragraph (b)(4)(iii) of this section, the owner or operator shall submit the information listed in paragraph (h)(2)(iv) of this section in the Notification of Compliance Status within 150 days after the first applicable compliance date for pressure relief device monitoring. Section 63.9(j) of subpart A of this part shall not apply to the Notification of Compliance Status report.
              (i) The notification shall provide the information listed in paragraphs (h)(2)(i)(A) through (C) of this section for each group of processes subject to the requirements of paragraphs (b) through (g) of this section.
              (A) Identification of the group of processes.
              (B) Approximate number of each equipment type (e.g., valves, pumps) in organic HAP service, excluding equipment in vacuum service.
              (C) Method of compliance with the standard (for example, “monthly leak detection and repair” or “equipped with dual mechanical seals”).
              (ii) The notification shall provide the information listed in paragraphs (h)(2)(ii)(A) and (B) of this section for each process subject to the requirements of paragraph (b)(3)(iv) of this section and § 63.178(b) of subpart H of this part.
              (A) Products or product codes subject to the provisions of this section, and
              (B) Planned schedule for pressure testing when equipment is configured for production of products subject to the provisions of this section.

              (iii) The notification shall provide the information listed in paragraphs (h)(2)(iii)(A) and (B) of this section for each process subject to the requirements in § 63.179 of subpart H of this part.
              
              (A) Process identification.
              (B) A description of the system used to create a negative pressure in the enclosure and the control device used to comply with the requirements of paragraph (b)(3)(ii) of this section.
              (iv) For pressure relief devices in organic HAP service, a description of the device or monitoring system to be implemented, including the pressure relief devices and process parameters to be monitored (if applicable), a description of the alarms or other methods by which operators will be notified of a pressure release, and a description of how the owner or operator will determine the information to be recorded under paragraphs (g)(11)(ii) and (iii) of this section (i.e., the duration of the pressure release and the methodology and calculations for determining of the quantity of total HAP emitted during the pressure release).
              (3) Periodic reports. The owner or operator of a source subject to this section shall submit Periodic reports.
              (i) A report containing the information in paragraphs (h)(3)(ii) through (v) of this section shall be submitted semiannually. The first Periodic report shall be submitted no later than 240 days after the date the Notification of Compliance Status report is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status report is due. Each subsequent Periodic report shall cover the 6-month period following the preceding period.
              (ii) For equipment complying with the provisions of paragraphs (b) through (g) of this section, the Periodic report shall contain the summary information listed in paragraphs (h)(3)(ii)(A) through (L) of this section for each monitoring period during the 6-month period.
              (A) The number of valves for which leaks were detected as described in paragraph (e)(2) of this section, the percent leakers, and the total number of valves monitored;
              (B) The number of valves for which leaks were not repaired as required in paragraph (e)(7) of this section, identifying the number of those that are determined nonrepairable;
              (C) The number of pumps and agitators for which leaks were detected as described in paragraph (c)(2) of this section, the percent leakers, and the total number of pumps and agitators monitored;
              (D) The number of pumps and agitators for which leaks were not repaired as required in paragraph (c)(3) of this section;
              (E) The number of compressors for which leaks were detected as described in § 63.164(f) of subpart H of this part;
              (F) The number of compressors for which leaks were not repaired as required in § 63.164(g) of subpart H of this part;
              (G) The number of connectors for which leaks were detected as described in § 63.174(a) of subpart H of this part, the percent of connectors leaking, and the total number of connectors monitored;
              (H) The number of connectors for which leaks were not repaired as required in § 63.174(d) of subpart H of this part, identifying the number of those that are determined nonrepairable;
              (I) The facts that explain any delay of repairs and, where appropriate, why a process shutdown was technically infeasible.
              (J) The results of all monitoring to show compliance with §§ 63.164(i) and 63.172(f) conducted within the semiannual reporting period.
              (K) If applicable, the initiation of a monthly monitoring program under either paragraph (c)(4)(ii) or paragraph (e)(4)(i)(A) of this section.
              (L) If applicable, notification of a change in connector monitoring alternatives as described in § 63.174(c)(1) of subpart H of this part.
              (iii) For owners or operators electing to meet the requirements of § 63.178(b) of subpart H of this part, the Periodic report shall include the information listed in paragraphs (h)(3)(iii) (A) through (E) of this section for each process.
              (A) Product process equipment train identification;
              (B) The number of pressure tests conducted;
              (C) The number of pressure tests where the equipment train failed either the retest or two consecutive pressure tests;

              (D) The facts that explain any delay of repairs; and
              
              (E) The results of all monitoring to determine compliance with § 63.172(f) of subpart H of this part.
              (iv) Any change in the information submitted under paragraph (h)(2) of this section shall be provided in the next Periodic report.
              (v) For pressure relief devices in organic HAP service, Periodic Reports must include the information specified in paragraphs (h)(3)(v)(A) through (C) of this section.
              (A) For pressure relief devices in organic HAP service subject to paragraph (b)(4) of this section, report confirmation that all monitoring to show compliance was conducted within the reporting period.
              (B) For pressure relief devices in organic HAP gas or vapor service subject to paragraph (b)(4)(ii) of this section, report any instrument reading of 500 ppm above background or greater, more than 5 calendar days after the pressure release.
              (C) For pressure relief devices in organic HAP service subject to paragraph (b)(4)(iii) of this section, report each pressure release to the atmosphere, including the following information:
              (1) The source, nature, and cause of the pressure release.
              (2) The date, time, and duration of the pressure release.
              (3) The quantity of total HAP emitted during the pressure release and the method used for determining this quantity.
              (4) The actions taken to prevent this pressure release.
              (5) The measures adopted to prevent future such pressure releases.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59345, Sept. 20, 2002; 79 FR 17372, Mar. 27, 2014]
            
            
              § 63.1364
              Compliance dates.
              (a) Compliance dates for existing sources. (1) An owner or operator of an existing affected source must comply with the provisions in this subpart (except § 63.1363(b)(4)(iii)) by December 23, 2003. Compliance with the pressure relief device monitoring provisions of § 63.1363(b)(4)(iii) shall occur no later than March 27, 2017.
              (2) Pursuant to section 112(i)(3)(B) of the CAA, an owner or operator of an existing source may request an extension of up to 1 additional year to comply with the provisions of this subpart if the additional time is needed for the installation of controls.
              (i) For purposes of this subpart, a request for an extension shall be submitted no later than 120 days prior to the compliance date specified in paragraph (a)(1) of this section, except as provided in paragraph (a)(2)(ii) of this section. The dates specified in § 63.6(i) of subpart A of this part for submittal of requests for extensions shall not apply to sources subject to this subpart.
              (ii) An owner or operator may submit a compliance extension request after the date specified in paragraph (a)(1)(i) of this section provided the need for the compliance extension arose after that date and before the otherwise applicable compliance date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include the data described in § 63.6(i)(8)(A), (B), and (D) of subpart A of this part.
              (b) Compliance dates for new and reconstructed sources. An owner or operator of a new or reconstructed affected source must comply with the provisions of this subpart (except § 63.1363(b)(4)(iii)) on June 23, 1999 or upon startup, whichever is later. New or reconstructed affected sources that commenced construction after November 10, 1997, but on or before January 9, 2012, must be in compliance with the pressure relief device monitoring provisions of § 63.1363(b)(4)(iii) no later than March 27, 2017. New or reconstructed sources that commenced construction after January 9, 2012, must be in compliance with the pressure relief device monitoring provisions of § 63.1363(b)(4)(iii) upon initial startup or by March 27, 2014, whichever is later.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 13511, Mar. 22, 2002; 67 FR 38203, June 3, 2002; 79 FR 17374, Mar. 27, 2014]
            
            
              § 63.1365
              Test methods and initial compliance procedures.
              (a) General. Except as specified in paragraph (a)(4) of this section, the procedures specified in paragraphs (c), (d), (e), (f), and (g) of this section are required to demonstrate initial compliance with § 63.1362(b), (c), (d), (f), and (g), respectively. The provisions in paragraph (a)(1) of this section apply to design evaluations that are used to demonstrate compliance with the standards for process vents and storage vessels. The provisions in paragraph (a)(2) of this section apply to performance tests that are specified in paragraphs (c), (d), and (e) of this section. The provisions in paragraph (a)(3) of this section describe initial compliance procedures for flares. The provisions in paragraph (a)(5) of this section are used to demonstrate initial compliance with the alternative standards specified in § 63.1362(b)(6) and (c)(4). The provisions in paragraph (a)(6) of this section are used to comply with the outlet concentration requirements specified in § 63.1362(b)(2)(iv)(A), (b)(3)(ii), (b)(4)(ii)(A), (b)(5)(ii), and (b)(5)(iii).
              (1) Design evaluation. To demonstrate that a control device meets the required control efficiency, a design evaluation must address the composition and HAP concentration of the vent stream entering the control device. A design evaluation also must address other vent stream characteristics and control device operating parameters as specified in any one of paragraphs (a)(1)(i) through (vii) of this section, depending on the type of control device that is used. If the vent stream is not the only inlet to the control device, the efficiency demonstration also must consider all other vapors, gases, and liquids, other than fuels, received by the control device.
              (i) For an enclosed combustion device used to comply with the provisions of § 63.1362(b)(2)(iv), (b)(4)(ii), (c)(2)(iv)(B), or (c)(3) with a minimum residence time of 0.5 seconds and a minimum temperature of 760 °C, the design evaluation must document that these conditions exist.
              (ii) For a combustion control device that does not satisfy the criteria in paragraph (a)(1)(i) of this section, the design evaluation must document control efficiency and address the following characteristics, depending on the type of control device:
              (A) For a thermal vapor incinerator, the design evaluation must consider the autoignition temperature of the organic HAP, must consider the vent stream flow rate, and must establish the design minimum and average temperature in the combustion zone and the combustion zone residence time.
              (B) For a catalytic vapor incinerator, the design evaluation must consider the vent stream flow rate and must establish the design minimum and average temperatures across the catalyst bed inlet and outlet.
              (C) For a boiler or process heater, the design evaluation must consider the vent stream flow rate, must establish the design minimum and average flame zone temperatures and combustion zone residence time, and must describe the method and location where the vent stream is introduced into the flame zone.
              (iii) For a condenser, the design evaluation must consider the vent stream flow rate, relative humidity, and temperature, and must establish the maximum temperature of the condenser exhaust vent stream and the corresponding outlet organic HAP compound concentration level or emission rate for which the required reduction is achieved.
              (iv) For a carbon adsorption system that regenerates the carbon bed directly onsite in the control device such as a fixed-bed adsorber, the design evaluation must consider the vent stream flow rate, relative humidity, and temperature, and must establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number of carbon beds and their capacities, type and working capacity of activated carbon used for the carbon beds, design total regeneration stream mass or volumetric flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of carbon. For vacuum desorption, the pressure drop must be included.

              (v) For a carbon adsorption system that does not regenerate the carbon bed directly onsite in the control device such as a carbon canister, the design evaluation must consider the vent stream mass or volumetric flow rate, relative humidity, and temperature, and must establish the design exhaust vent stream organic compound concentration level, capacity of the carbon bed, type and working capacity of activated carbon used for the carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule.
              (vi) For a scrubber, the design evaluation must consider the vent stream composition, constituent concentrations, liquid-to-vapor ratio, scrubbing liquid flow rate and concentration, temperature, and the reaction kinetics of the constituents with the scrubbing liquid. The design evaluation must establish the design exhaust vent stream organic compound concentration level and must include the additional information in paragraphs (a)(1)(vi)(A) and (B) of this section for trays and a packed column scrubber.
              (A) Type and total number of theoretical and actual trays;
              (B) Type and total surface area of packing for entire column, and for individual packed sections if column contains more than one packed section.
              (vii) For fabric filters, the design evaluation must include the pressure drop through the device and the net gas-to-cloth ratio (i.e., cubic feet of gas per square feet of cloth).
              (2) Calculation of TOC or total organic HAP concentration. The TOC concentration or total organic HAP concentration is the sum of the concentrations of the individual components. If compliance is being determined based on TOC, the owner or operator shall compute TOC for each run using Equation 6 of this subpart. If compliance is being determined based on total organic HAP, the owner or operator shall compute total organic HAP using Equation 6 of this subpart, except that only organic HAP compounds shall be summed; when determining compliance with the wastewater provisions of § 63.1362(d), the organic HAP compounds shall consist of the organic HAP compounds in Table 9 of subpart G of this part.
              
                ER20SE02.024
              
              
                Where:
                
                CGT = total concentration of TOC or organic HAP in vented gas stream, average of samples, dry basis, ppmv
                CGSi, j = concentration of sample components in vented gas stream for sample j, dry basis, ppmv
                n = number of compounds in the sample
                m = number of samples in the sample run.
              
              
              (3) Initial compliance using flares. When a flare is used to comply with the standards, the owner or operator shall comply with the provisions in § 63.11(b) of subpart A of this part.
              (i) The initial compliance determination shall consist of a visible emissions determination using Method 22 of 40 CFR part 60, appendix A, as described in § 63.11(b)(4) of subpart A of this part, and a determination of net heating value of gas being combusted and exit velocity to comply with the requirements of § 63.11(b)(6) through (8) of subpart A of this part. The net heating value and exit velocity shall be based on the results of performance testing under the conditions described in paragraphs (b)(10) and (11) of this section.
              (ii) An owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration when a flare is used.
              (4) Exemptions from compliance demonstrations. An owner or operator using any control device specified in paragraphs (a)(4)(i) through (ii) of this section is exempt from the initial compliance provisions in paragraphs (c), (d), and (e) of this section.
              (i) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (ii) A boiler or process heater into which the emission stream is introduced with the primary fuel.
              (5) Initial compliance with alternative standard. Initial compliance with the alternative standards in § 63.1362(b)(6) and (c)(4) for combustion devices is demonstrated when the outlet TOC concentration is 20 ppmv or less, and the outlet HCl and chlorine concentration is 20 ppmv or less. Initial compliance with the alternative standards in § 63.1362(b)(6) and (c)(4) for noncombustion devices is demonstrated when the outlet TOC concentration is 50 ppmv or less, and the outlet HCl and chlorine concentration is 50 ppmv or less. To demonstrate initial compliance, the owner or operator shall be in compliance with the monitoring provisions in § 63.1366(b)(5) on the initial compliance date. The owner or operator shall use Method 18 to determine the predominant organic HAP in the emission stream if the TOC monitor is calibrated on the predominant HAP.
              (6) Initial compliance with the 20 ppmv outlet limit. Initial compliance with the 20 ppmv TOC or total organic HAP concentration is demonstrated when the outlet TOC or total organic HAP concentration is 20 ppmv or less. Initial compliance with the 20 ppmv HCl and chlorine concentration is demonstrated when the outlet HCl and chlorine concentration is 20 ppmv or less. To demonstrate initial compliance, the operator shall use applicable test methods described in paragraphs (b)(1) through (9) of this section, and test under conditions described in paragraph (b)(10) or (11) of this section, as applicable. The owner or operator shall comply with the monitoring provisions in § 63.1366(b)(1) through (5) on the initial compliance date.
              (7) Outlet concentration correction for supplemental gases. If supplemental gases are added to a vent stream for which compliance with an outlet concentration standard in § 63.1362 or 63.1363 will be demonstrated, the owner or operator must correct the outlet concentration as specified in paragraphs (a)(7)(i) and (ii) of this section.
              (i) Combustion device. Except as specified in § 63.1366(b)(5)(ii)(A), if the vent stream is controlled with a combustion device, the owner or operator must comply with the provisions in paragraphs (a)(7)(i)(A) through (C) of this section.
              (A) To comply with a TOC or total organic HAP outlet concentration standard in § 63.1362(b)(2)(iv)(A), (b)(4)(ii)(A), (b)(6), (c)(2)(iv)(B), (c)(4), (d)(13), or § 63.172, the actual TOC outlet concentration must be corrected to 3 percent oxygen.
              (B) If the inlet stream to the combustion device contains any HCl, chlorine, or halogenated compounds, and the owner or operator elects to comply with a total HCl and chlorine outlet concentration standard in § 63.1362(b)(3)(ii), (b)(5)(ii), (b)(5)(iii), (b)(6), or (c)(4), the actual total HCl and chlorine outlet concentration must be corrected to 3 percent oxygen.

              (C) The integrated sampling and analysis procedures of Method 3B of 40 CFR part 60, appendix A, shall be used to determine the actual oxygen concentration (%O2d). The samples shall be taken during the same time that the TOC, total organic HAP, and total HCl and chlorine samples are taken. The concentration corrected to 3 percent oxygen (Cd) shall be computed using Equation 7 of this subpart:
              
                ER20SE02.025
              
              
                Where:
                
                Cc = concentration of TOC, total organic HAP, or total HCl and chlorine corrected to 3 percent oxygen, dry basis, ppmv
                Cm = total concentration of TOC, total organic HAP, or total HCl and chlorine in the vented gas stream, average of samples, dry basis, ppmv
                %O2d = concentration of oxygen measured in vented gas stream, dry basis, percent by volume.
              
              
              (ii) Noncombustion devices. If a control device other than a combustion device, and not in series with a combustion device, is used to comply with a TOC, total organic HAP, or total HCl and chlorine outlet concentration standard, the owner or operator must correct the actual concentration for supplemental gases using Equation 8 of this subpart.
              
                ER20SE02.026
              
              
                Where:
                
                Ca = corrected outlet TOC, total organic HAP, or total HCl and chlorine concentration, dry basis, ppmv
                Cm = actual TOC, total organic HAP, or total HCl and chlorine concentration measured at control device outlet, dry basis, ppmv
                Va = total volumetric flow rate of affected streams vented to the control device
                Vs = total volumetric flow rate of supplemental gases.
              
              
              (b) Test methods and conditions. When testing is conducted to measure emissions from an affected source, the test methods specified in paragraphs (b)(1) through (9) of this section shall be used. Compliance and performance tests shall be performed under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested and as specified in paragraphs (b)(10) and (11) of this section. Representative conditions exclude periods of startup and shutdown unless specified by the Administrator or an applicable subpart. The owner or operator may not conduct performance tests during periods of malfunction. The owner or operator must record the process information that is necessary to document operating conditions during the test and include in such record an explanation to support that such conditions represent normal operation. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
              (1) Method 1 or 1A of appendix A of 40 CFR part 60 shall be used for sample and velocity traverses.
              (2) Method 2, 2A, 2C, or 2D of appendix A of 40 CFR part 60 shall be used for velocity and volumetric flow rates.
              (3) Method 3 of appendix A of 40 CFR part 60 shall be used for gas analysis.
              (4) Method 4 of appendix A of 40 CFR part 60 shall be used for stack gas moisture.
              (5) Concentration measurements shall be adjusted to negate the dilution effects of introducing nonaffected gaseous streams into the vent streams prior to control or measurement. The following methods are specified for concentration measurements of organic compounds:
              (i) Method 18 of appendix A of 40 CFR part 60 may be used to determine HAP concentration in any control device efficiency determination.
              (ii) Method 25 of appendix A of 40 CFR part 60 may be used to determine total gaseous nonmethane organic concentration for control efficiency determinations in combustion devices.
              (iii) Method 25A of appendix A of 40 CFR part 60 may be used to determine the HAP or TOC concentration for control device efficiency determinations under the conditions specified in Method 25 of appendix A of 40 CFR part 60 for direct measurement of an effluent with a flame ionization detector, or in demonstrating compliance with the 20 ppmv TOC outlet standard. If Method 25A of appendix A of 40 CFR part 60 is used to determine the concentration of TOC for the 20 ppmv standard, the instrument shall be calibrated on methane or the predominant HAP. If calibrating on the predominant HAP, the use of Method 25A of appendix A of 40 CFR part 60 shall comply with paragraphs (b)(5)(i)(A) through (C) of this section.
              (A) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume.
              (B) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (C) The span value of the analyzer must be less than 100 ppmv.
              (6) The methods in either paragraph (b)(6)(i) or (ii) of this section shall be used to determine the concentration, in mg/dscm, of total HCl and chlorine. Concentration measurements shall be adjusted to negate the dilution effects of introducing nonaffected gaseous streams into the vent streams prior to control or measurement.
              (i) Method 26 or 26A of 40 CFR part 60, appendix A.
              (ii) Any other method if the method or data have been validated according to the applicable procedures of Method 301 of appendix A of this part.
              (7) Method 5 of appendix A of 40 CFR part 60 shall be used to determine the concentration of particulate matter in exhaust gas streams from bag dumps and product dryers.
              (8) Wastewater analysis shall be conducted in accordance with § 63.144(b)(5)(i) through (iii) or as specified in paragraph (b)(8)(i) or (ii) of this section.

              (i) As an alternative to the methods specified in § 63.144(b)(5)(i), an owner or operator may conduct wastewater analyses using Method 1666 or 1671 of 40 CFR part 136, appendix A, and comply with the sampling protocol requirements specified in § 63.144(b)(5)(ii). The validation requirements specified in § 63.144(b)(5)(iii) do not apply if an owner or operator uses Method 1666 or 1671 of 40 CFR part 136, appendix A.
              (ii) As an alternative to the methods specified in § 63.144(b)(5)(i), an owner or operator may use procedures specified in Method 8260 or 8270 in “Test Methods for Evaluating Solid Waste, Physical/Chemical Methods,” EPA Publication No. SW-846, Third Edition, September 1986, as amended by Update I, November 15, 1992. An owner or operator also may use any more recent, updated version of Method 8260 or 8270 approved by EPA. For the purpose of using Method 8260 or 8270 to comply with this subpart, the owner or operator must maintain a formal quality assurance program consistent with either Section 8 of Method 8260 or Method 8270. This program must include the elements related to measuring the concentrations of volatile compounds that are specified in paragraphs (b)(8)(ii)(A) through (C) of this section.
              (A) Documentation of site-specific procedures to minimize the loss of compounds due to volatilization, biodegradation, reaction, or sorption during the sample collection, storage, and preparation steps.
              (B) Documentation of specific quality assurance procedures followed during sampling, sample preparation, sample introduction, and analysis.
              (C) Measurement of the average accuracy and precision of the specific procedures, including field duplicates and field spiking of the material source before or during sampling with compounds having similar chemical characteristics to the target analytes.
              (9) Method 22 of appendix A of 40 CFR part 60 shall be used to determine visible emissions from flares.
              (10) Testing conditions for continuous processes. Testing of process vents on equipment operating as part of a continuous process shall consist of three one-hour runs. Gas stream volumetric flow rates shall be measured every 15 minutes during each 1-hour run. Organic HAP concentration shall be determined from samples collected in an integrated sample over the duration of each one-hour test run, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. For continuous gas streams, the emission rate used to determine compliance shall be the average emission rate of the three test runs.
              (11) Testing conditions for batch processes. Testing of emissions on equipment where the flow of gaseous emissions is intermittent (batch operations) shall be conducted at absolute peak-case conditions or hypothetical peak-case conditions, as specified in paragraphs (b)(11)(i) and (ii) of this section, respectively. Gas stream volumetric flow rates shall be measured at 15-minute intervals. Organic HAP, TOC, or HCl and chlorine concentration shall be determined from samples collected in an integrated sample over the duration of the test, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. In all cases, a site-specific test plan shall be submitted to the Administrator for approval prior to testing in accordance with § 63.7(c). The test plan shall include the emissions profile described in paragraph (b)(11)(iii) of this section. The term “HAP mass loading” as used in paragraphs (b)(11)(i) through (iii) of this section refers to the class of HAP, either organic or HCl and chlorine, that the control device is intended to control.
              (i) Absolute peak-case. If the most challenging conditions for the control device occur under maximum HAP load, the absolute peak-case conditions shall be characterized by the criteria presented in paragraph (b)(11)(i)(A) or (B) of this section. Otherwise, absolute peak-case conditions are defined by the conditions in paragraph (b)(11)(i)(C) of this section.

              (A) The period in which the inlet to the control device will contain at least 50 percent of the maximum HAP mass load that may be vented to the control device over any 8-hour period. An emission profile as described in paragraph (b)(11)(iii)(A) of this section shall be used to identify the 8-hour period that includes the maximum projected HAP load.
              
              (B) A 1-hour period of time in which the inlet to the control device will contain the highest hourly HAP mass loading rate that may be vented to the control device. An emission profile as described in paragraph (b)(11)(iii)(A) of this section shall be used to identify the 1-hour period of maximum HAP loading.
              (C) The period of time when a condition other than the maximum HAP load is most challenging for the control device. These conditions include, but are not limited to the following:
              (1) Periods when the streams contain the highest combined VOC and HAP hourly load, as described by the emission profiles in paragraph (b)(11)(iii) of this section; or
              (2) Periods when the streams contain HAP constituents that approach the limits of solubility for scrubbing media; or
              (3) Periods when the streams contain HAP constituents that approach the limits of adsorptivity for carbon adsorption systems.
              (ii) Hypothetical peak-case. Hypothetical peak-case conditions are simulated test conditions that, at a minimum, contain the highest total average hourly HAP load of emissions that would be predicted to be vented to the control device from the emissions profile described in either paragraph (b)(11)(iii)(B) or (C) of this section.
              (iii) Emissions profile. The owner or operator may choose to perform tests only during those periods of the peak-case episode(s) that the owner or operator selects to control as part of achieving the required emission reduction. Except as specified in paragraph (b)(11)(iii)(D) of this section, the owner or operator shall develop an emission profile for the vent to the control device that describes the characteristics of the vent stream at the inlet to the control device under either absolute or hypothetical peak-case conditions. The emissions profile shall be developed based on the applicable procedures described in paragraphs (b)(11)(iii)(A) through (C) of this section, as required by paragraphs (b)(11)(i) and (ii) of this section.
              (A) Emissions profile by process. The emissions profile must consider all emission episodes that could contribute to the vent stack for a period of time that is sufficient to include all processes venting to the stack and shall consider production scheduling. The profile shall describe the HAP load to the device that equals the highest sum of emissions from the episodes that can vent to the control device during the period of absolute peak-case conditions specified in paragraph (b)(11)(i)(A), (B), or (C) as appropriate. Emissions per episode shall be calculated using the procedures specified in paragraph (c)(2) of this section. When complying with paragraph (b)(11)(i)(B) of this section, emissions per episode shall be divided by the duration of the episode if the duration of the episode is longer than 1 hour.
              (B) Emission profile by equipment. The emission profile must consist of emissions that meet or exceed the highest hourly HAP load that would be expected under actual processing conditions. The profile shall describe equipment configurations used to generate the emission events, volatility of materials processed in the equipment, and the rationale used to identify and characterize the emission events. The emissions may be based on using a compound more volatile than compounds actually used in the process(es), and the emissions may be generated from all equipment in the process(es) or only selected equipment.
              (C) Emission profile by capture and control device limitation. The emission profile shall consider the capture and control system limitations and the highest hourly emissions that can be routed to the control device, based on maximum flow rate and concentrations possible because of limitations on conveyance and control equipment (e.g., fans, LEL alarms and safety bypasses).
              (D) Exemptions. The owner or operator is not required to develop an emission profile under the circumstances described in paragraph (b)(11)(iii)(D)(1) or (2) of this section.
              (1) If all process vents for a process are controlled using a control device or series of control devices that reduce HAP emissions by 98 percent or more, no other emission streams are vented to the control device when it is used to control emissions from the subject process, and the performance test is conducted over the entire batch cycle.
              (2) If a control device is used to comply with the outlet concentration limit for process vent emission streams from a single process (but not necessarily all of the process vents from that process), no other emission streams are vented to the control device while it is used to control emissions from the subject process, and the performance test is conducted over the entire batch cycle.
              (iv) Test duration. Three runs, at a minimum of 1 hour each, are required for performance testing. When complying with a percent reduction standard, each test run may be a maximum of either 24 hours or the duration of the longest batch controlled by the control device, whichever is shorter, and each run must include the same absolute or hypothetical peak-case conditions, as defined in paragraph (b)(11)(i) or (ii) of this section. When complying with an outlet concentration limit, each run must include the same absolute or hypothetical peak-case conditions, as defined in paragraph (b)(11)(i) or (ii) of this section, and the duration of each run may not exceed the duration of the applicable peak-case condition.
              (c) Initial compliance with process vent provisions. The owner or operator of an affected source shall demonstrate compliance with the process vent standards in § 63.1362(b) using the procedures described in paragraphs (c)(1) through (3) of this section.
              (1) Compliance with the process vent standards in § 63.1362(b) shall be demonstrated in accordance with the provisions specified in paragraphs (c)(1)(i) through (viii) of this section.
              (i) Initial compliance with the emission limit cutoffs in § 63.1362(b)(2)(i) and (b)(4)(i) is demonstrated when the uncontrolled organic HAP emissions from the sum of all process vents within a process are less than or equal to 0.15 Mg/yr. Uncontrolled HAP emissions shall be determined using the procedures described in paragraph (c)(2) of this section.

              (ii) Initial compliance with the emission limit cutoffs in § 63.1362(b)(3)(i) and (b)(5)(i) is demonstrated when the uncontrolled HCl and Cl2 emissions from the sum of all process vents within a process are less than or equal to 6.8 Mg/yr. Initial compliance with the emission limit cutoffs in § 63.1362(b)(5)(ii) and (iii) is demonstrated when the uncontrolled HCl and Cl2 emissions are greater than or equal to 6.8 Mg/yr or greater than or equal to 191 Mg/yr, respectively. Uncontrolled emissions shall be determined using the procedures described in paragraph (c)(2) of this section.

              (iii) Initial compliance with the organic HAP percent reduction requirements specified in § 63.1362(b)(2)(ii), (iii), and (b)(4)(ii) is demonstrated by determining controlled HAP emissions using the procedures described in paragraph (c)(3) of this section, determining uncontrolled HAP emissions using the procedures described in paragraph (c)(2) of this section, and calculating the applicable percent reduction. As an alternative, if the conditions specified in paragraph (b)(11)(iii)(D)(1) of this section are met, initial compliance may be demonstrated by showing the control device reduces emissions by 98 percent by weight or greater using the procedures specified in paragraph (c)(3) of this section.
              (iv) Initial compliance with the HCl and Cl2 percent reduction requirements specified in § 63.1362(b)(3)(ii), (b)(5)(ii), and (b)(5)(iii) is demonstrated by determining controlled emissions of HCl and Cl2 using the procedures described in paragraph (c)(3) of this section, determining uncontrolled emissions of HCl and Cl2 using the procedures described in paragraph (c)(2) of this section, and calculating the applicable percent reduction.

              (v) Initial compliance with the outlet concentration limits in § 63.1362(b)(2)(iv)(A), (b)(3)(ii), (b)(4)(ii)(A), (b)(5)(ii) and (iii) is demonstrated when the outlet TOC or total organic HAP concentration is 20 ppmv or less and the outlet HCl and chlorine concentration is 20 ppmv or less. The owner or operator shall demonstrate compliance by fulfilling the requirements in paragraph (a)(6) of this section. If an owner or operator elects to develop an emissions profile by process as described in paragraph (b)(11)(iii)(A) of this section, uncontrolled emissions shall be determined using the procedures in paragraph (c)(2) of this section.
              (vi) Initial compliance with the alternative standard in § 63.1362(b)(6) is demonstrated by fulfilling the requirements in paragraph (a)(5) of this section.
              (vii) Initial compliance when using a flare is demonstrated by fulfilling the requirements in paragraph (a)(3) of this section.
              (viii) No initial compliance demonstration is required for control devices specified in § 63.1362(l).
              (2) Uncontrolled emissions. The owner or operator referred to from paragraphs (c)(1)(i) through (v) of this section shall calculate uncontrolled emissions according to the procedures described in paragraph (c)(2)(i) or (ii) of this section, as appropriate.
              (i) Emission estimation procedures. The owner or operator shall determine uncontrolled HAP emissions using emission measurements and/or calculations for each batch emission episode according to the engineering evaluation methodology in paragraphs (c)(2)(i)(A) through (H) of this section.

              (A) Individual HAP partial pressures in multicomponent systems shall be determined in accordance with the methods specified in paragraphs (c)(2)(i)(A)(1) through (3) of this section. Chemical property data may be obtained from standard references.
              (1) If the components are miscible in one another, use Raoult's law to calculate the partial pressures;
              (2) If the solution is a dilute aqueous mixture, use Henry's law constants to calculate partial pressures;
              (3) If Raoult's law or Henry's law are not appropriate or available, use any of the methods specified in paragraphs (c)(2)(i)(A) (3)(i) through (iii) of this section.
              (i) Use experimentally obtained activity coefficients;
              (ii) Use models such as the group-contribution models to predict activity coefficients;
              (iii) Assume the components of the system behave independently and use the summation of all vapor pressures from the HAP as the total HAP partial pressure;
              (B) Charging or filling. Emissions from vapor displacement due to transfer of material to a vessel shall be calculated using Equation 9 of this subpart:
              
                ER23JN99.008
              
              
                Where:
                
                E = mass of HAP emitted
                Pi = partial pressure of the individual HAP
                V = volume of gas displaced from the vessel
                R = ideal gas law constant
                T = temperature of the vessel vapor space; absolute
                MWi = molecular weight of the individual HAP
              
              
              (C) Purging. Emissions from purging shall be calculated using Equation 10 of this subpart, except that for purge flow rates greater than 100 scfm, the mole fraction of HAP will be assumed to be 25 percent of the saturated value.
              
                ER20SE02.027
              
              
                Where:
                
                E = mass of HAP emitted
                V = purge flow rate at the temperature and pressure of the vessel vapor space
                R = ideal gas law constant
                T = temperature of the vessel vapor space; absolute
                Pi = partial pressure of the individual HAP
                Pj = partial pressure of individual condensable compounds (including HAP)
                PT = pressure of the vessel vapor space
                MWi = molecular weight of the individual HAP
                t = time of purge

                n = number of HAP compounds in the emission stream
                
                m = number of condensable compounds (including HAP) in the emission stream.
              
              
              (D) Heating. Emissions caused by heating the contents of a vessel to a temperature less than the boiling point shall be calculated using the procedures in either paragraph (c)(2)(i)(D)(1), (2), or (4) of this section, as appropriate. If the contents of a vessel are heated to the boiling point, emissions while boiling are assumed to be zero if the owner or operator is complying with the provisions in paragraph (d)(2)(i)(C)(3) of this section.
              (1) If the final temperature to which the vessel contents are heated is lower than 50 K below the boiling point of the HAP in the vessel, then emissions shall be calculated using Equations 11 through 14 of this subpart.
              (i) The mass of HAP emitted per episode shall be calculated using Equation 11 of this subpart:
              
                ER23JN99.010
              
              
                Where:
                
                E = mass of HAP vapor displaced from the vessel being heated
                (Pi)Tn = partial pressure of each HAP in the vessel headspace at initial (n = 1) and final (n = 2) temperatures
                Pa1 = initial noncondensable gas pressure in the vessel, as calculated using Equation 13 of this subpart
                Pa2 = final noncondensable gas pressure in the vessel, as calculated using Equation 13 of this subpart
                ΔΗ = number of moles of noncondensable gas displaced, as calculated using Equation 12 of this subpart
                MWHAP = The average molecular weight of HAP present in the vessel, as calculated using Equation 14 of this subpart:
                n = number of HAP compounds in the displaced vapor
              
              
              (ii) The moles of noncondensable gas displaced shall be calculated using Equation 12 of this subpart:
              
                ER23JN99.011
              
              
                Where:
                
                ΔΗ = number of moles of noncondensable gas displaced
                V = volume of free space in the vessel
                R = ideal gas law constant
                Pa1 = initial noncondensable gas pressure in the vessel, as calculated using Equation 13 of this subpart
                Pa2 = final noncondensable gas pressure in the vessel, as calculated using Equation 13 of this subpart
                T1 = initial temperature of vessel contents, absolute
                T2 = final temperature of vessel contents, absolute
              
              
              (iii) The initial and final pressure of the noncondensable gas in the vessel shall be calculated according to Equation 13 of this subpart:
              
                ER23JN99.012
              
              
                Where:
                
                Pan = partial pressure of noncondensable gas in the vessel headspace at initial (n = 1) and final (n = 2) temperatures
                Patm = atmospheric pressure
                (Pj)Tn = partial pressure of each condensable volatile organic compound (including HAP) in the vessel headspace at the initial temperature (n = 1) and final (n = 2) temperature
              
              
              (iv) The average molecular weight of HAP in the displaced gas shall be calculated using Equation 14 of this subpart:
              
                
                ER23JN99.013
              
              
                Where:
                
                MWHAP = average molecular weight of HAP in the displaced gas
                (Pi)Tn = partial pressure of each HAP in the vessel headspace at the initial (T1) and final (T2) temperatures
                MWi = molecular weight of each HAP
                n = number of HAP compounds in the emission stream
              
              
              (2) If the vessel contents are heated to a temperature greater than 50 K below the boiling point, then emissions from the heating of a vessel shall be calculated as the sum of the emissions calculated in accordance with paragraphs (c)(2)(i)(D)(2)(i) and (ii) of this section.
              (i) For the interval from the initial temperature to the temperature 50 K below the boiling point, emissions shall be calculated using Equation 11 of this subpart, where T2 is the temperature 50 K below the boiling point.
              (ii) For the interval from the temperature 50 K below the boiling point to the final temperature, emissions shall be calculated as the summation of emissions for each 5 K increment, where the emission for each increment shall be calculated using Equation 11 of this subpart. If the final temperature of the heatup is lower than 5 K below the boiling point, the final temperature for the last increment shall be the final temperature of the heatup, even if the last increment is less than 5 K. If the final temperature of the heatup is higher than 5 K below the boiling point, the final temperature for the last increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.
              (3) While boiling, the vessel must be operated with a properly operated process condenser. An initial demonstration that a process condenser is properly operated is required for vessels that operate process condensers without secondary condensers that are air pollution control devices. The owner or operator must either measure the condenser exhaust gas temperature and show it is less than the boiling point of the substance(s) in the vessel, or perform a material balance around the vessel and condenser to show that at least 99 percent of the material vaporized while boiling is condensed. Uncontrolled emissions are assumed to be zero under these conditions. The initial demonstration shall be conducted for all appropriate operating scenarios and documented in the Notification of Compliance Status report as specified in § 63.1368(f).
              (4)(i) As an alternative to the procedures described in paragraphs (c)(2)(i)(D)(1) and (2) of this section, emissions caused by heating a vessel to any temperature less than the boiling point may be calculated using Equation 15 of this subpart.
              
                ER20SE02.028
              
              
                Where:
                
                E = mass of HAP vapor displaced from the vessel being heated
                Navg = average gas space molar volume during the heating process, as calculated using Equation 16 of this subpart
                PT = total pressure in the vessel
                
                Pi, 1 = partial pressure of the individual HAP compounds at T1
                
                Pi, 2 = partial pressure of the individual HAP compounds at T2
                
                MWHAP = average molecular weight of the HAP compounds, as calculated using Equation 14 of this subpart
                nHAP, 1 = number of moles of total HAP in the vessel headspace at T1
                
                nHAP, 2 = number of moles of total HAP in the vessel headspace at T2
                
                m = number of HAP compounds in the emission stream.
              
              
              (ii) The average gas space molar volume during the heating process is calculated using Equation 16 of this subpart.
              
                ER23JN99.015
              
              
                Where:
                
                Navg = average gas space molar volume during the heating process
                V = volume of free space in vessel
                PT = total pressure in the vessel
                R = ideal gas law constant
                T1 = initial temperature of the vessel contents, absolute
                T2 = final temperature of the vessel contents, absolute
              
              
              (iii) The difference in the number of moles of total HAP in the vessel headspace between the initial and final temperatures is calculated using Equation 17 of this subpart.
              
                ER20SE02.029
              
              
                Where:
                
                nHAP, 2 = number of moles of total HAP in the vessel headspace at T2
                
                nHAP, 1 = number of moles of total HAP in the vessel headspace at T1
                
                V = volume of free space in vessel
                R = ideal gas law constant
                T1 = initial temperature of the vessel contents, absolute
                T2 = final temperature of the vessel contents, absolute
                Pi, 1 = partial pressure of the individual HAP compounds at T1
                
                Pi, 2 = partial pressure of the individual HAP compounds at T2
                
                n = number of HAP compounds in the emission stream.
              
              
              (E) Depressurization. Emissions from depressurization shall be calculated using the procedures in paragraphs (c)(2)(i)(E)(1) through (5) of this section. Alternatively, the owner or operator may elect to calculate emissions from depressurization using the procedures in paragraph (c)(2)(i)(E)(6) of this section.
              (1) The moles of HAP vapor initially in the vessel are calculated using Equation 18 of this subpart:
              
                ER23JN99.017
              
              
                Where:
                
                nHAP = moles of HAP vapor in the vessel
                Pi = partial pressure of each HAP in the vessel vapor space
                V = free volume in the vessel being depressurized
                R = ideal gas law constant
                T = absolute temperature in vessel
                n = number of HAP compounds in the emission stream
              
              
              (2) The initial and final moles of noncondensable gas present in the vessel are calculated using Equations 19 and 20 of this subpart:
              
                ER23JN99.018
              
              
                ER23JN99.019
              
              
                Where:
                
                n1 = initial number of moles of noncondensable gas in the vessel
                n2 = final number of moles of noncondensable gas in the vessel
                V = free volume in the vessel being depressurized
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 21 of this subpart
                
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 22 of this subpart
                R = ideal gas law constant
                T = temperature, absolute
              
              
              (3) The initial and final partial pressures of the noncondensable gas in the vessel are determined using Equations 21 and 22 of this subpart.
              
                ER20SE02.030
              
              
                ER20SE02.031
              
              
                Where:
                
                Pnc1 = initial partial pressure of the noncondensable gas
                Pnc2 = final partial pressure of the noncondensable gas
                P1 = initial vessel pressure
                P2 = final vessel pressure
                Pj* = vapor pressure of each condensable compound (including HAP) in the emission stream
                xj = mole fraction of each condensable compound (including HAP) in the liquid phase
                m = number of condensable compounds (including HAP) in the emission stream.
              
              
              (4) The moles of HAP emitted during the depressurization are calculated by taking an approximation of the average ratio of moles of HAP to moles of noncondensable and multiplying by the total moles of noncondensables released during the depressurization, using Equation 23 of this subpart:
              
                ER20SE02.032
              
              
                Where:
                
                nHAP, e = moles of HAP emitted
                nHAP, 1 = moles of HAP vapor in vessel at the initial pressure, as calculated using Equation 18 of this subpart
                nHAP, 2 = moles of HAP vapor in vessel at the final pressure, as calculated using Equation 18 of this subpart
                n1 = initial number of moles of noncondensable gas in the vessel, as calculated using Equation 19 of this subpart
                n2 = final number of moles of noncondensable gas in the vessel, as calculated using Equation 19 of this subpart.
              
              
              (5) Use Equation 24 of this subpart to calculate the mass of HAP emitted:
              
                ER23JN99.023
              
              
                Where:
                
                E = mass of HAP emitted
                nHAP, e = moles of HAP emitted, as calculated using Equation 23 of this subpart
                MWHAP = average molecular weight of the HAP as calculated using Equation 14 of this subpart
              
              
              (6) As an alternative to the procedures in paragraphs (c)(2)(i)(E)(1) through (5) of this section, emissions from depressurization may be calculated using Equation 25 of this subpart:
              
                ER23JN99.024
              
              
                Where:
                
                V = free volume in vessel being depressurized
                R = ideal gas law constant
                T = temperature of the vessel, absolute
                
                P1 = initial pressure in the vessel
                P2 = final pressure in the vessel
                Pi = partial pressure of the individual HAP compounds
                Pj = partial pressure of individual condensable VOC compounds (including HAP)
                MWi = molecular weight of the individual HAP compounds
                n = number of HAP compounds in the emission stream
                m = number of condensable VOC compounds (including HAP) in the emission stream
              
              
              (F) Vacuum systems. Calculate emissions from vacuum systems using Equation 26 of this subpart:
              
                ER20SE02.033
              
              
                Where:
                
                E = mass of HAP emitted
                PT = absolute pressure of receiving vessel or ejector outlet conditions, if there is no receiver
                Pi = partial pressure of individual HAP at the receiver temperature or the ejector outlet conditions
                Pj = partial pressure of individual condensable compounds (including HAP) at the receiver temperature or the ejector outlet conditions
                La = total air leak rate in the system, mass/time
                MWnc = molecular weight of noncondensable gas
                t = time of vacuum operation
                MWHAP = average molecular weight of HAP in the emission stream, as calculated using Equation 14 of this subpart, with HAP partial pressures calculated at the temperature of the receiver or ejector outlet, as appropriate
                n = number of HAP components in the emission stream
                m = number of condensable compounds (including HAP) in the emission stream.
              
              
              (G) Gas evolution. Emissions from gas evolution shall be calculated using Equation 10 of this subpart with V calculated using Equation 27 of this subpart:
              
                ER23JN99.026
              
              
                Where:
                
                V = volumetric flow rate of gas evolution
                Wg = mass flow rate of gas evolution
                R = ideal gas law constant
                T = temperature at the exit, absolute
                PT = vessel pressure
                MWg = molecular weight of the evolved gas
              
              
              (H) Air drying. Use Equation 28 of this subpart to calculate emissions from air drying:
              
                ER23JN99.027
              
              
                Where:
                
                E = mass of HAP emitted
                B = mass of dry solids
                PS1 = HAP in material entering dryer, weight percent
                PS2 = HAP in material exiting dryer, weight percent.
              
              
              (ii) Engineering assessments. The owner or operator shall conduct an engineering assessment to determine uncontrolled HAP emissions for each emission episode that is not due to vapor displacement, purging, heating, depressurization, vacuum systems, gas evolution, or air drying. For a given emission episode caused by any of these seven types of activities, the owner or operator also may request approval to determine uncontrolled HAP emissions based on an engineering assessment. Except as specified in paragraph (c)(2)(ii)(A) of this section, all data, assumptions, and procedures used in the engineering assessment shall be documented in the Precompliance plan in accordance with § 63.1367(b). An engineering assessment includes, but is not limited to, the information and procedures described in paragraphs (c)(2)(ii)(A) through (D) of this section.
              (A) Test results, provided the tests are representative of current operating practices at the process unit. For process vents without variable emission stream characteristics, an engineering assessment based on the results of a previous test may be submitted in the Notification of Compliance Status report instead of the Precompliance plan. Results from a previous test of process vents with variable emission stream characteristics will be acceptable in place of values estimated using the procedures specified in paragraph (c)(2)(i) of this section if the test data show a greater than 20 percent discrepancy between the test value and the estimated value, and the results of the engineering assessment shall be included in the Notification of Compliance Status report. For other process vents with variable emission stream characteristics, engineering assessments based on the results of a previous test must be submitted in the Precompliance plan. For engineering assessments based on new tests, the owner or operator must comply with the test notification requirements in § 63.1368(m), and the results of the engineering assessment may be submitted in the Notification of Compliance Status report rather than the Precompliance plan.
              (B) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (C) Maximum flow rate, HAP emission rate, concentration, or other relevant parameter specified or implied within a permit limit applicable to the process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances based on process stoichiometry to estimate maximum organic HAP concentrations;
              (2) Estimation of maximum flow rate based on physical equipment design such as pump or blower capacities; and
              (3) Estimation of HAP concentrations based on saturation conditions.
              (3) Controlled emissions. Except for condensers, the owner or operator shall determine controlled emissions using the procedures in either paragraph (c)(3)(i) or (ii) of this section, as applicable. For condensers, controlled emissions shall be calculated using the emission estimation equations described in paragraph (c)(3)(iii) of this section. The owner or operator is not required to calculate controlled emissions from devices described in paragraph (a)(4) of this section or from flares for which compliance is demonstrated in accordance with paragraph (a)(3) of this section. If the owner or operator is complying with an outlet concentration standard and the control device uses supplemental gases, the outlet concentrations shall be corrected in accordance with the procedures described in paragraph (a)(7) of this section.
              (i) Small control devices, except condensers. Controlled emissions for each process vent that is controlled using a small control device, except for a condenser, shall be determined by using the design evaluation described in paragraph (c)(3)(i)(A) of this section, or by conducting a performance test in accordance with paragraph (c)(3)(ii) of this section.
              (A) Design evaluation. The design evaluation shall include documentation demonstrating that the control device being used achieves the required control efficiency under absolute or hypothetical peak-case conditions, as determined from the emission profile described in paragraph (b)(11)(iii) of this section. The control efficiency determined from this design evaluation shall be applied to uncontrolled emissions to estimate controlled emissions. The documentation must be conducted in accordance with the provisions in paragraph (a)(1) of this section. The design evaluation shall also include the value(s) and basis for the parameter(s) monitored under § 63.1366.
              (B) Whenever a small control device becomes a large control device, the owner or operator must comply with the provisions in paragraph (c)(3)(ii) of this section and submit the test report in the next Periodic report.
              (ii) Large control devices, except condensers. Controlled emissions for each process vent that is controlled using a large control device, except for a condenser, shall be determined by applying the control efficiency of the large control device to the estimated uncontrolled emissions. The control efficiency shall be determined by conducting a performance test on the control device as described in paragraphs (c)(3)(ii)(A) through (C) of this section, or by using the results of a previous performance test as described in paragraph (c)(3)(ii)(D) of this section. If the control device is intended to control only HCl and chlorine, the owner or operator may assume the control efficiency of organic HAP is 0 percent. If the control device is intended to control only organic HAP, the owner or operator may assume the control efficiency for HCl and chlorine is 0 percent.
              (A) Performance test measurements shall be conducted at both the inlet and outlet of the control device for TOC, total organic HAP, and total HCl and chlorine, as applicable, using the test methods and procedures described in paragraph (b) of this section. Concentrations shall be calculated from the data obtained through emission testing according to the procedures in paragraph (a)(2) of this section.
              (B) Performance testing shall be conducted under absolute or hypothetical peak-case conditions, as defined in paragraphs (b)(11)(i) and (ii) of this section.
              (C) The owner or operator may elect to conduct more than one performance test on the control device for the purpose of establishing more than one operating condition at which the control device achieves the required control efficiency.
              (D) The owner or operator is not required to conduct a performance test for any control device for which a previous performance test was conducted, provided the test was conducted using the same procedures specified in paragraphs (b)(1) through (11) of this section over conditions typical of the absolute or hypothetical peak-case, as defined in paragraphs (b)(11)(i) and (ii) of this section. The results of the previous performance test shall be used to demonstrate compliance.
              (iii) Condensers. The owner or operator using a condenser as a control device shall determine controlled emissions for each batch emission episode according to the engineering methodology in paragraphs (c)(3)(iii)(A) through (G) of this section. The owner or operator must establish the maximum outlet gas temperature and calculate the controlled emissions using this temperature in the applicable equation. Individual HAP partial pressures shall be calculated as specified in paragraph (c)(2)(i) of this section.
              (A) Emissions from vapor displacement due to transfer of material to a vessel shall be calculated using Equation 9 of this subpart with T set equal to the temperature of the receiver and the HAP partial pressures determined at the temperature of the receiver.
              (B) Emissions from purging shall be calculated using Equation 10 of this subpart with T set equal to the temperature of the receiver and the HAP partial pressures determined at the temperature of the receiver.
              (C) Emissions from heating shall be calculated using Equation 29 of this subpart. In Equation 29 of this subpart, Δη is equal to the number of moles of noncondensable displaced from the vessel, as calculated using Equation 12 of this subpart. In Equation 29 of this subpart, the HAP average molecular weight shall be calculated using Equation 14 with the HAP partial pressures determined at the temperature of the receiver.
              
                
                ER23JN99.028
              
              
                Where:
                
                E = mass of HAP emitted
                Δη = moles of noncondensable gas displaced
                PT = pressure in the receiver
                Pi = partial pressure of the individual HAP at the receiver temperature
                Pj = partial pressure of the individual condensable VOC (including HAP) at the receiver temperature
                n = number of HAP compounds in the emission stream
                MWHAP = the average molecular weight of HAP in vapor exiting the receiver, as calculated using Equation 14 of this subpart
                m = number of condensable VOC (including HAP) in the emission stream
              
              
              (D)(1) Emissions from depressurization shall be calculated using Equation 30 of this subpart.
              
                ER23JN99.029
              
              
                Where:
                
                E = mass of HAP vapor emitted
                Vnc1 = initial volume of noncondensable in the vessel, corrected to the final pressure, as calculated using Equation 31 of this subpart
                Vnc2 = final volume of noncondensable in the vessel, as calculated using Equation 32 of this subpart
                Pi = partial pressure of each individual HAP at the receiver temperature
                Pj = partial pressure of each condensable VOC (including HAP) at the receiver temperature
                PT = receiver pressure
                T = temperature of the receiver, absolute
                R = ideal gas law constant
                MWHAP = the average molecular weight of HAP calculated using Equation 14 of this subpart with partial pressures determined at the receiver temperature
                n = number of HAP compounds in the emission stream
                m = number of condensable VOC (including HAP) in the emission stream
              
              
              (2) The initial and final volumes of noncondensable gas present in the vessel, adjusted to the pressure of the receiver, are calculated using Equations 31 and 32 of this subpart.
              
                ER23JN99.030
              
              
                ER23JN99.031
              
              
                Where:
                
                Vnc1 = initial volume of noncondensable gas in the vessel
                Vnc2 = final volume of noncondensable gas in the vessel
                V = free volume in the vessel being depressurized
                Pnc1 = initial partial pressure of the noncondensable gas, as calculated using Equation 33 of this subpart
                Pnc2 = final partial pressure of the noncondensable gas, as calculated using Equation 34 of this subpart
                PT = pressure of the receiver
              
              
              (3) Initial and final partial pressures of the noncondensable gas in the vessel are determined using Equations 33 and 34 of this subpart.
              
                
                ER23JN99.032
              
              
                ER23JN99.033
              
              
                Where:
                
                Pnc1 = initial partial pressure of the noncondensable gas in the vessel
                Pnc2 = final partial pressure of the noncondensable gas in the vessel
                P1 = initial vessel pressure
                P2 = final vessel pressure
                Pj = partial pressure of each condensable VOC (including HAP) in the vessel
                m = number of condensable VOC (including HAP) in the emission stream
              
              
              (E) Emissions from vacuum systems shall be calculated using Equation 26 of this subpart.
              (F) Emissions from gas evolution shall be calculated using Equation 8 with V calculated using Equation 27 of this subpart, T set equal to the receiver temperature, and the HAP partial pressures determined at the receiver temperature. The term for time, t, in Equation 10 of this subpart is not needed for the purposes of this calculation.

              (G) Emissions from air drying shall be calculated using Equation 9 of this subpart with V equal to the air flow rate and Pi determined at the receiver temperature.
              (d) Initial compliance with storage vessel provisions. The owner or operator of an existing or new affected source shall demonstrate initial compliance with the storage vessel standards in § 63.1362(c)(2) through (4) by fulfilling the requirements in either paragraph (d)(1), (2), (3), (4), (5), or (6) of this section, as applicable. The owner or operator shall demonstrate initial compliance with the planned routine maintenance provision in § 63.1362(c)(5) by fulfilling the requirements in paragraph (d)(7) of this section.
              (1) Percent reduction requirement for control devices. If the owner or operator equips a Group 1 storage vessel with a closed vent system and control device, the owner or operator shall demonstrate initial compliance with the percent reduction requirement of § 63.1362(c)(2)(iv)(A) or (c)(3) either by calculating the efficiency of the control device using performance test data as specified in paragraph (d)(1)(i) of this section, or by preparing a design evaluation as specified in paragraph (d)(1)(ii) of this section.
              (i) Performance test option. If the owner or operator elects to demonstrate initial compliance based on performance test data, the efficiency of the control device shall be calculated as specified in paragraphs (d)(1)(i)(A) through (D) of this section.
              (A) At the reasonably expected maximum filling rate, Equations 35 and 36 of this subpart shall be used to calculate the mass rate of total organic HAP or TOC at the inlet and outlet of the control device.
              
                ER20SE02.034
              
              
                ER20SE02.035
              
              
                Where:
                
                Cij, Coj = concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, ppmv
                Ei, Eo = mass rate of total organic HAP or TOC at the inlet and outlet of the control device, respectively, dry basis, kg/hr
                Mij, Moj = molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, g/gmole
                Qi, Qo = flow rate of gas stream at the inlet and outlet of the control device, respectively, dscmm
                K2 = constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature is 20 °C.
              
              
              (B) The percent reduction in total organic HAP or TOC shall be calculated using Equation 37 of this subpart:
              
                ER20SE02.036
              
              
                Where:
                
                R = control efficiency of control device, percent
                Ei = mass rate of total organic HAP or TOC at the inlet to the control device as calculated under paragraph (d)(l)(i)(A) of this section, kilograms organic HAP per hour
                Eo = mass rate of total organic HAP or TOC at the outlet of the control device, as calculated under paragraph (d)(1)(i)(A) of this section, kilograms organic HAP per hour.
              
              
              (C) A performance test is not required to be conducted if the control device used to comply with § 63.1362(c) (storage tank provisions) is also used to comply with § 63.1362(b) (process vent provisions), provided compliance with § 63.1362(b) is demonstrated in accordance with paragraph (c) of this section and the demonstrated percent reduction is equal to or greater than 95 percent.
              (D) A performance test is not required for any control device for which a previous test was conducted, provided the test was conducted using the same procedures specified in paragraph (b) of this section.
              (ii) Design evaluation option. If the owner or operator elects to demonstrate initial compliance by conducting a design evaluation, the owner or operator shall prepare documentation in accordance with the design evaluation provisions in paragraph (a)(1) of this section, as applicable. The design evaluation shall demonstrate that the control device being used achieves the required control efficiency when the storage vessel is filled at the reasonably expected maximum filling rate.
              (2) Outlet concentration requirement for control devices. If the owner or operator equips a Group 1 storage vessel with a closed vent system and control device, the owner or operator shall demonstrate initial compliance with the outlet concentration requirements of § 63.1362(c)(2)(iv)(B) or (c)(3) by fulfilling the requirements of paragraph (a)(6) of this section.
              (3) Floating roof. If the owner or operator equips a Group 1 storage vessel with a floating roof to comply with the provisions in § 63.1362(c)(2) or (c)(3), the owner or operator shall demonstrate initial compliance by complying with the procedures described in paragraphs (d)(3)(i) and (ii) of this section.
              (i) Comply with § 63.119(b), (c), or (d) of subpart G of this part, as applicable, with the differences specified in § 63.1362(d)(2)(i) through (iii).
              (ii) Comply with the procedures described in § 63.120(a), (b), or (c), as applicable, with the differences specified in paragraphs (d)(3)(ii)(A) through (C) of this section.
              (A) When the term “storage vessel” is used in § 63.120, the definition of the term “storage vessel” in § 63.1361 shall apply for the purposes of this subpart.
              (B) When the phrase “the compliance date specified in § 63.100 of subpart F of this part” is referred to in § 63.120, the phrase “the compliance date specified in § 63.1364” shall apply for the purposes of this subpart.
              (C) When the phrase “the maximum true vapor pressure of the total organic HAP in the stored liquid falls below the values defining Group 1 storage vessels specified in Table 5 or Table 6 of this subpart” is referred to in § 63.120(b)(1)(iv), the phrase “the maximum true vapor pressure of the total organic HAP in the stored liquid falls below the values defining Group 1 storage vessels specified in § 63.1361” shall apply for the purposes of this subpart.
              (4) Flares. If the owner or operator controls the emissions from a Group 1 storage vessel with a flare, initial compliance is demonstrated by fulfilling the requirements in paragraph (a)(3) of this section.
              (5) Exemptions from initial compliance. No initial compliance demonstration is required for control devices specified in paragraph (a)(4) of this section.
              (6) Initial compliance with alternative standard. If the owner or operator equips a Group 1 storage vessel with a closed-vent system and control device, the owner or operator shall demonstrate initial compliance with the alternative standard in § 63.1362(c)(4) by fulfilling the requirements of paragraph (a)(5) of this section.
              (7) Planned routine maintenance. The owner or operator shall demonstrate initial compliance with the planned routine maintenance provisions of § 63.1362(c)(5) by including the anticipated periods of planned routine maintenance for the first reporting period in the Notification of Compliance Status report as specified in § 63.1368(f).
              (e) Initial compliance with wastewater provisions. The owner or operator shall demonstrate initial compliance with the wastewater requirements by complying with the applicable provisions in § 63.145, except that the owner or operator need not comply with the requirement to determine visible emissions that is specified in § 63.145(j)(1), and references to compounds in Table 8 of subpart G of this part are not applicable for the purposes of this subpart. When § 63.145(i) refers to Method 18 of 40 CFR part 60, appendix A-6, the owner or operator may use any method specified in § 63.1362(d)(12) to demonstrate initial compliance with this subpart.
              (f) Initial compliance with the bag dump and product dryer provisions. Compliance with the particulate matter concentration limits specified in § 63.1362(e) is demonstrated when the concentration of particulate matter is less than 0.01 gr/dscf, as measured using the method described in paragraph (b)(7) of this section.
              (g) Initial compliance with the pollution prevention alternative standard. The owner or operator shall demonstrate initial compliance with § 63.1362(g)(2) and (3) for a PAI process unit by preparing the demonstration summary in accordance with paragraph (g)(1) of this section and by calculating baseline and target annual HAP and VOC factors in accordance with paragraphs (g)(2) and (3) of this section. To demonstrate initial compliance with § 63.1362(g)(3), the owner or operator must also comply with the procedures for add-on control devices that are specified in paragraph (g)(4) of this section.
              (1) Demonstration summary. The owner or operator shall prepare a pollution prevention demonstration summary that shall contain, at a minimum, the information in paragraphs (g)(1)(i) through (iii) of this section. The demonstration summary shall be included in the Precompliance report as specified in § 63.1368(e)(4).
              (i) Descriptions of the methodologies and forms used to measure and record consumption of HAP and VOC compounds.
              (ii) Descriptions of the methodologies and forms used to measure and record production of the product(s).
              (iii) Supporting documentation for the descriptions provided in accordance with paragraphs (g)(1)(i) and (ii) of this section including, but not limited to, operator log sheets and copies of daily, monthly, and annual inventories of materials and products. The owner or operator must show how this documentation will be used to calculate the annual factors required in § 63.1366(f)(1).
              (2) Baseline factors. The baseline HAP and VOC factors shall be calculated by dividing the consumption of total HAP and total VOC by the production rate, per process, for the first 3-year period in which the process was operational, beginning no earlier than the period consisting of the 1987 through 1989 calendar years. Alternatively, for a process that has been operational for less than 3 years, but more than 1 year, the baseline factors shall be established for the time period from startup of the process until the present.
              (3) Target annual factors. The owner or operator must calculate target annual factors in accordance with either paragraph (g)(3)(i) or (ii) of this section.
              (i) To demonstrate initial compliance with § 63.1362(g)(2), the target annual HAP factor must be equal to or less than 15 percent of the baseline HAP factor. For each reduction in a HAP that is also a VOC, the target annual VOC factor must be lower than the baseline VOC factor by an equivalent amount on a mass basis. For each reduction in a HAP that is not a VOC, the target annual factor must be equal to or less than the baseline VOC factor.
              (ii) To demonstrate initial compliance with § 63.1362(g)(3)(i), the target annual HAP and VOC factors must be calculated as specified in paragraph (g)(3)(i) of this section, except that when “15 percent” is referred to in paragraph (g)(3)(i) of this section, “50 percent” shall apply for the purposes of this paragraph.
              (4) Requirements for add-on control devices. Initial compliance with the requirements for add-on control devices in § 63.1362(g)(3)(ii) is demonstrated when the requirements in paragraphs (g)(4)(i) through (iii) of this section are met.

              (i) The yearly reductions associated with add-on controls that meet the criteria of § 63.1362(g)(3)(ii)(A) through (D), must be equal to or greater than the amounts calculated using Equations 38 and 39 of this subpart:
              
                ER23JN99.037
              
              
                ER23JN99.038
              
              
                Where:
                
                HAPreduced = the annual HAP emissions reduction required by add-on controls, kg/yr
                HFbase = the baseline HAP factor, kg HAP consumed/kg product
                RP2 = the fractional reduction in the annual HAP factor achieved using pollution prevention where RP2 is ≥0.5
                VOCreduced = required VOC emission reduction from add-on controls, kg/yr
                VFbase = baseline VOC factor, kg VOC emitted/kg production
                VFP2 = reduction in VOC factor achieved by pollution prevention, kg VOC emitted/kg production
                VFannual = target annual VOC factor, kg VOC emitted/kg production
                Mprod = production rate, kg/yr
              
              
              (ii) Demonstration that the criteria in § 63.1362(g)(3)(ii)(A) through (D) are met shall be accomplished through a description of the control device and of the material streams entering and exiting the control device.
              (iii) The annual reduction achieved by the add-on control shall be quantified using the methods described in paragraph (c) of this section.
              (h) Compliance with emissions averaging provisions. An owner or operator shall demonstrate compliance with the emissions averaging provisions of § 63.1362(h) by fulfilling the requirements of paragraphs (h)(1) through (6) of this section.
              (1) The owner or operator shall develop and submit for approval an Emissions Averaging Plan containing all the information required in § 63.1367(d). The Emissions Averaging Plan shall be submitted no later than 18 months prior to the compliance date of the standard. The Administrator shall determine within 120 calendar days whether the Emissions Averaging Plan submitted by sources using emissions averaging presents sufficient information. The Administrator shall either approve the Emissions Averaging Plan, request changes, or request that the owner or operator submit additional information. Once the Administrator receives sufficient information, the Administrator shall approve, disapprove, or request changes to the plan within 120 days. If the Emissions Averaging Plan is disapproved, the owner or operator must still be in compliance with the standard by the compliance date.
              (2) For all points included in an emissions average, the owner or operator shall comply with the procedures that are specified in paragraphs (h)(2)(i) through (v) of this section.
              (i) Calculate and record monthly debits for all Group 1 emission points that are controlled to a level less stringent than the standard for those emission points. Equations in paragraph (h)(5) of this section shall be used to calculate debits.
              (ii) Calculate and record monthly credits for all Group 1 and Group 2 emission points that are overcontrolled to compensate for the debits. Equations in paragraph (h)(6) of this section shall be used to calculate credits. All process vent, storage vessel, and wastewater emission points except those specified in § 63.1362(h)(1) through (6) may be included in the credit calculation.

              (iii) Demonstrate that annual credits calculated according to paragraph (h)(6) of this section are greater than or equal to debits calculated according to paragraph (h)(5) of this section for the same annual compliance period. The initial demonstration in the Emissions Averaging Plan or operating permit application that credit-generating emission points will be capable of generating sufficient credits to offset the debit-generating emission points shall be made under representative operating conditions. After the compliance date, actual operating data shall be used for all debit and credit calculations.
              (iv) Demonstrate that debits calculated for a quarterly (3-month) period according to paragraph (h)(5) of this section are not more than 1.30 times the credits for the same period calculated according to paragraph (h)(6) of this section. Compliance for the quarter shall be determined based on the ratio of credits and debits from that quarter, with 30 percent more debits than credits allowed on a quarterly basis.
              (v) Record and report quarterly and annual credits and debits as required in §§ 63.1367(d) and 63.1368(d).
              (3) [Reserved]
              (4) During periods of monitoring excursions, credits and debits shall be adjusted as specified in paragraphs (h)(4)(i) through (iii) of this section.
              (i) No credits shall be assigned to the credit-generating emission point.
              (ii) Maximum debits shall be assigned to the debit-generating emission point.
              (iii) The owner or operator may demonstrate to the Administrator that full or partial credits or debits should be assigned using the procedures in § 63.150(l) of subpart G of this part.
              (5) Debits are generated by the difference between the actual emissions from a Group 1 emission point that is uncontrolled or controlled to a level less stringent than the applicable standard and the emissions allowed for the Group 1 emission point. Debits shall be calculated in accordance with the procedures specified in paragraphs (h)(5)(i) through (iv) of this section.
              (i) Source-wide debits shall be calculated using Equation 40 of this subpart.
              Debits and all terms of Equation 40 of this subpart are in units of Mg/month
              
                ER23JN99.039
              
              
                Where:
                
                EPViU = uncontrolled emissions from process i calculated according to the procedures specified in paragraph (h)(5)(ii) of this section
                EPViA = actual emissions from each Group 1 process i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EPViA is calculated using the procedures in paragraph (h)(5)(ii) of this section
                ESiU = uncontrolled emissions from storage vessel i calculated according to the procedures specified in paragraph (h)(5)(iii) of this section
                ESiA = actual emissions from each Group 1 storage vessel i that is uncontrolled or is controlled to a level less stringent than the applicable standard. ESiA is calculated using the procedures in paragraph (h)(5)(iii) of this section
                EWWiC = emissions from each Group 1 wastewater stream i if the standard had been applied to the uncontrolled emissions. EWWiC is calculated using the procedures in paragraph (h)(5)(iv) of this section
                EWWiA = actual emissions from each Group 1 wastewater stream i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EWWiA is calculated using the procedures in paragraph (h)(5)(iv) of this section
                n = the number of emission points being included in the emissions average; the value of n is not necessarily the same for process vents, storage tanks, and wastewater
              
              
              (ii) Emissions from process vents shall be calculated in accordance with the procedures specified in paragraphs (h)(5)(ii)(A) through (C) of this section.
              (A) Except as provided in paragraph (h)(5)(ii)(C) of this section, uncontrolled emissions for process vents shall be calculated using the procedures that are specified in paragraph (c)(2) of this section.
              (B) Except as provided in paragraph (h)(5)(ii)(C) of this section, actual emissions for process vents shall be calculated using the procedures specified in paragraphs (c)(2) and (c)(3) of this section, as applicable.

              (C) As an alternative to the procedures described in paragraphs (h)(5)(ii)(A) and (B) of this section, for continuous processes, uncontrolled and actual emissions may be calculated by the procedures described in § 63.150(g)(2) of subpart G of this part. For purposes of complying with this paragraph, a 90 percent reduction shall apply instead of the 98 percent reduction in § 63.150(g)(2)(iii) of subpart G of this part, and the term “process condenser” shall apply instead of the term “recovery device” in § 63.150(g)(2) for the purposes of this subpart.
              (iii) Uncontrolled emissions from storage vessels shall be calculated in accordance with the procedures described in paragraph (d)(1) of this section. Actual emissions from storage vessels shall be calculated using the procedures specified in § 63.150(g)(3)(ii), (iii), or (iv) of subpart G of this subpart, as appropriate, except that when § 63.150(g)(3)(ii)(B) refers to the procedures in § 63.120(d) for determining percent reduction for a control device, § 63.1365(d)(2) or (3) shall apply for the purposes of this subpart.
              (iv) Emissions from wastewater shall be calculated using the procedures specified in § 63.150(g)(5) of subpart G of this part.
              (6) Credits are generated by the difference between emissions that are allowed for each Group 1 and Group 2 emission point and the actual emissions from that Group 1 or Group 2 emission point that have been controlled after November 15, 1990 to a level more stringent than what is required in this subpart or any other State or Federal rule or statute. Credits shall be calculated in accordance with the procedures specified in paragraphs (h)(6)(i) through (v) of this section.
              (i) Source-wide credits shall be calculated using Equation 41 of this subpart. Credits and all terms in Equation 41 of this subpart are in units of Mg/month, the baseline date is November 15, 1990, the terms consisting of a constant multiplied by the uncontrolled emissions are the emissions from each emission point subject to the standards in § 63.1362(b) and (c) that is controlled to a level more stringent than the standard.
              
                ER23JN99.040
              
              
                Where:
                
                EPV1iU = uncontrolled emissions from each Group 1 process i calculated according to the procedures in paragraph (h)(6)(iii)(A) of this section
                EPV1iA = actual emissions from each Group 1 process i that is controlled to a level more stringent than the applicable standard. EPV1iA is calculated according to the procedures in paragraph (h)(6)(iii)(B) of this section
                EPV2iB = emissions from each Group 2 process i at the baseline date. EPV2iB is calculated according to the procedures in paragraph (h)(6)(iii)(C) of this section
                EPV2iA = actual emissions from each Group 2 process i that is controlled. EPV2iA is calculated according to the procedures in paragraph (h)(6)(iii)(C) of this section
                ES1iU = uncontrolled emissions from each Group 1 storage vessel i calculated according to the procedures in paragraph (h)(6)(iv) of this section
                ES1iA = actual emissions from each Group 1 storage vessel i that is controlled to a level more stringent that the applicable standard. ES1iA is calculated according to the procedures in paragraph (h)(6)(iv) of this section
                ES2iB = emissions from each Group 2 storage vessel i at the baseline date. ES2iB is calculated according to the procedures in paragraph (h)(6)(iv) of this section
                ES2iA = actual emissions from each Group 2 storage vessel i that is controlled. ES2iA is calculated according to the procedures in paragraph (h)(6)(iv) of this section
                EWW1iC = emissions from each Group 1 wastewater stream i if the standard had been applied to the uncontrolled emissions. EWW1iC is calculated according to the procedures in paragraph (h)(6)(v) of this section
                EWW1iA= emissions from each Group 1 wastewater stream i that is controlled to a level more stringent that the applicable standard. EWW1iA is calculated according to the procedures in paragraph (h)(6)(v) of this section
                EWW2iB = emissions from each Group 2 wastewater stream i at the baseline date. EWW2iB is calculated according to the procedures in paragraph (h)(6)(v) of this section
                EWW2iA = actual emissions from each Group 2 wastewater stream i that is controlled. EWW2iA is calculated according to the procedures in paragraph (h)(6)(v) of this section
                n = number of Group 1 emission points that are included in the emissions average. The value of n is not necessarily the same for process vents, storage tanks, and wastewater
                m = number of Group 2 emission points included in the emissions average. The value of m is not necessarily the same for process vents, storage tanks, and wastewater
                D = discount factor equal to 0.9 for all credit-generating emission points except those controlled by a pollution prevention measure, which will not be discounted
              
              
              (ii) For an emission point controlled using a pollution prevention measure, the nominal efficiency for calculating credits shall be as determined as described in § 63.150(j) of subpart G of this part.
              (iii) Emissions from process vents shall be calculated in accordance with the procedures specified in paragraphs (h)(6)(iii)(A) through (C) of this section.
              (A) Uncontrolled emissions from Group 1 process vents shall be calculated according to the procedures in paragraph (h)(5)(ii)(A) or (C) of this section.
              (B) Actual emissions from Group 1 process vents with a nominal efficiency greater than the applicable standard or a pollution prevention measure that achieves reductions greater than the applicable standard shall be calculated using Equation 42 of this subpart:
              
                ER23JN99.041
              
              
                Where:
                
                EPV1iA = actual emissions from each Group 1 process i that is controlled to a level more stringent than the applicable standard
                EPV1iU = uncontrolled emissions from each Group 1 process i
                Neff = nominal efficiency of control device or pollution prevention measure, percent
              
              
              (C) Baseline and actual emissions from Group 2 process vents shall be calculated according to the procedures in § 63.150(h)(2)(iii) and (iv) with the following modifications:
              (1) The term “90 percent reduction” shall apply instead of the term “98 percent reduction”; and
              (2) When the phrase “paragraph (g)(2)” is referred to in § 63.150(h)(2)(iii) and (iv), the provisions in paragraph (h)(5)(ii) of this section shall apply for the purposes of this subpart.
              (iv) Uncontrolled emissions from storage vessels shall be calculated according to the procedures described in paragraph (d)(1) of this section. Actual and baseline emissions from storage tanks shall be calculated according to the procedures specified in § 63.150(h)(3) of subpart G of this part, except when § 63.150(h)(3) refers to § 63.150(g)(3)(i), paragraph (d)(1) of this section shall apply for the purposes of this subpart.
              (v) Emissions from wastewater shall be calculated using the procedures in § 63.150(h)(5) of subpart G of this part.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59347, Sept. 20, 2002; 79 FR 17374, Mar. 27, 2014]
            
            
              § 63.1366
              Monitoring and inspection requirements.

              (a) To provide evidence of continued compliance with the standard, the owner or operator of any existing or new affected source shall install, operate, and maintain monitoring devices as specified in this section. During the initial compliance demonstration, maximum or minimum operating parameter levels, or other design and operating characteristics, as appropriate, shall be established for emission sources that will indicate the source is in compliance. Test data, calculations, or information from the evaluation of the control device design, as applicable, shall be used to establish the operating parameter level or characteristic.
              (b) Monitoring for control devices—(1) Parameters to monitor. Except as specified in paragraph (b)(1)(i) of this section, for each control device, the owner or operator shall install and operate monitoring devices and operate within the established parameter levels to ensure continued compliance with the standard. Monitoring parameters are specified for control scenarios in paragraphs (b)(1)(ii) through (xii) of this section, and are summarized in Table 3 of this subpart.
              (i) Periodic verification. For control devices that control vent streams containing total HAP emissions less than 0.91 Mg/yr, before control, monitoring shall consist of a periodic verification that the device is operating properly. This verification shall include, but not be limited to, a daily or more frequent demonstration that the unit is working as designed and may include the daily measurements of the parameters described in paragraphs (b)(1)(ii) through (xii) of this section. This demonstration shall be included in the Precompliance plan, to be submitted 6 months prior to the compliance date of the standard.
              (ii) Scrubbers. For affected sources using liquid scrubbers, the owner or operator shall establish a minimum scrubber liquid flow rate or pressure drop as a site-specific operating parameter which must be measured and recorded at least once every 15 minutes during the period in which the scrubber is controlling HAP from an emission stream as required by the standards in § 63.1362. If the scrubber uses a caustic solution to remove acid emissions, the pH of the effluent scrubber liquid shall also be monitored once a day. The minimum scrubber liquid flow rate or pressure drop shall be based on the conditions under which the initial compliance demonstration was conducted. Alternatively, for halogen scrubbers, the owner or operator may comply with the requirements specified in § 63.994(c).
              (A) The monitoring device used to determine the pressure drop shall be certified by the manufacturer to be accurate to within a gage pressure of ±10 percent of the maximum pressure drop measured.
              (B) The monitoring device used for measurement of scrubber liquid flowrate shall be certified by the manufacturer to be accurate to within ±10 percent of the design scrubber liquid flowrate.
              (C) The monitoring device shall be calibrated annually.
              (iii) Condensers. For each condenser, the owner or operator shall establish the maximum condenser outlet gas temperature as a site-specific operating parameter which must be measured and recorded at least once every 15 minutes during the period in which the condenser is controlling HAP from an emission stream as required by the standards in § 63.1362.
              (A) The temperature monitoring device must be accurate to within ±2 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The temperature monitoring device must be calibrated annually.
              (iv) Regenerative carbon adsorbers. For each regenerative carbon adsorber, the owner or operator shall comply with the provisions in paragraphs (b)(1)(iv)(A) through (F) of this section.

              (A) Establish the regeneration cycle characteristics specified in paragraphs (b)(1)(iv)(A) (1) through (4) of this section under absolute or hypothetical peak-case conditions, as defined in § 63.1365(b)(11)(i) or (ii).
              (1) Minimum regeneration frequency (i.e., operating time since last regeneration);
              (2) Minimum temperature to which the bed is heated during regeneration;
              (3) Maximum temperature to which the bed is cooled, measured within 15 minutes of completing the cooling phase; and
              (4) Minimum regeneration stream flow.

              (B) Monitor and record the regeneration cycle characteristics specified in paragraphs (b)(1)(iv)(B) (1) through (4) of this section for each regeneration cycle.
              (1) Regeneration frequency (i.e., operating time since end of last regeneration);
              (2) Temperature to which the bed is heated during regeneration;
              
              (3) Temperature to which the bed is cooled, measured within 15 minutes of the completion of the cooling phase; and
              (4) Regeneration stream flow.
              (C) Use a temperature monitoring device that is accurate to within ±2 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (D) Use a regeneration stream flow monitoring device capable of recording the total regeneration stream flow to within ±10 percent of the established value (i.e., accurate to within ±10 percent of the reading).
              (E) Calibrate the temperature and flow monitoring devices annually.
              (F) Conduct an annual check for bed poisoning in accordance with manufacturer's specifications.
              (v) Nonregenerative carbon adsorbers. For each nonregenerative carbon adsorption system such as a carbon canister that does not regenerate the carbon bed directly onsite in the control device, the owner or operator shall replace the existing carbon bed in the control device with fresh carbon on a regular schedule based on one of the following procedures:
              (A) Monitor the TOC concentration level in the exhaust vent stream from the carbon adsorption system on a regular schedule, and replace the existing carbon with fresh carbon immediately when carbon breakthrough is indicated. The monitoring frequency shall be daily or at an interval no greater than 20 percent of the time required to consume the total carbon working capacity under absolute or hypothetical peak-case conditions as defined in § 63.1365(b)(11)(i) or (ii), whichever is longer.
              (B) Establish the maximum time interval between replacement, and replace the existing carbon before this time interval elapses. The time interval shall be established based on the conditions anticipated under absolute or hypothetical peak-case, as defined in § 63.1365(b)(11)(i) or (ii).
              (vi) Flares. For each flare, the presence of the pilot flame shall be monitored at least once every 15 minutes during the period in which the flare is controlling HAP from an emission stream subject to the standards in § 63.1362. The monitoring device shall be calibrated annually.
              (vii) Thermal incinerators. For each thermal incinerator, the owner or operator shall monitor the temperature of the gases exiting the combustion chamber as the site-specific operating parameter which must be measured and recorded at least once every 15 minutes during the period in which the combustion device is controlling HAP from an emission stream subject to the standards in § 63.1362.
              (A) The temperature monitoring device must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The monitoring device must be calibrated annually.
              (viii) Catalytic incinerators. For each catalytic incinerator, the parameter levels that the owner or operator shall establish are the minimum temperature of the gas stream immediately before the catalyst bed and the minimum temperature difference across the catalyst bed. The owner or operator shall monitor the temperature of the gas stream immediately before and after the catalyst bed, and calculate the temperature difference across the catalyst bed, at least once every 15 minutes during the period in which the catalytic incinerator is controlling HAP from an emission stream subject to the standards in § 63.1362.
              (A) The temperature monitoring devices must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (B) The temperature monitoring devices must be calibrated annually.
              (ix) Process heaters and boilers. (A) Except as specified in paragraph (b)(1)(ix)(B) of this section, for each boiler or process heater, the owner or operator shall monitor the temperature of the gases exiting the combustion chamber as the site-specific operating parameter which must be monitored and recorded at least every 15 minutes during the period in which the boiler or process heater is controlling HAP from an emission stream subject to the standards in § 63.1362.
              (1) The temperature monitoring device must be accurate to within ±0.75 percent of the temperature measured in degrees Celsius or ±2.5 °C, whichever is greater.
              (2) The temperature monitoring device must be calibrated annually.
              (B) The owner or operator is exempt from the monitoring requirements specified in paragraph (b)(1)(ix)(A) of this section if either:
              (1) All vent streams are introduced with primary fuel; or
              (2) The design heat input capacity of the boiler or process heater is 44 megawatts or greater.
              (x) Continuous emission monitor. As an alternative to the parameters specified in paragraphs (b)(1)(ii) through (ix) of this section, an owner or operator may monitor and record the outlet HAP concentration or both the outlet TOC concentration and outlet total HCl and chlorine concentration at least every 15 minutes during the period in which the control device is controlling HAP from an emission stream subject to the standards in § 63.1362. The owner or operator need not monitor the total HCl and chlorine concentration if the owner or operator determines that the emission stream does not contain HCl or chlorine. The owner or operator need not monitor the TOC concentration if the owner or operator determines the emission stream does not contain organic compounds. The HAP or TOC monitor must meet the requirements of Performance Specification 8 or 9 of appendix B of part 60 and must be installed, calibrated, and maintained, according to § 63.8 of subpart A of this part. As part of the QA/QC Plan, calibration of the device must include, at a minimum, quarterly cylinder gas audits. If supplemental gases are introduced before the control device, the monitored concentration shall be corrected as specified in § 63.1365(a)(7).
              (xi) Fabric filters. For each fabric filter used to control particulate matter emissions from bag dumps and product dryers subject to § 63.1362(e), the owner or operator shall install, calibrate, maintain, and continuously operate a bag leak detection system that meets the requirements in paragraphs (b)(1)(xi)(A) through (G) of this section.
              (A) The bag leak detection system sensor must provide output of relative particulate matter emissions.
              (B) The bag leak detection system must be equipped with an alarm system that will sound when an increase in particulate matter emissions over a preset level is detected.
              (C) For positive pressure fabric filters, a bag leak detector must be installed in each fabric filter compartment or cell. If a negative pressure or induced air filter is used, the bag leak detector must be installed downstream of the fabric filter. Where multiple bag leak detectors are required (for either type of fabric filter), the system instrumentation and alarm may be shared among detectors.
              (D) The bag leak detection system shall be installed, operated, calibrated and maintained in a manner consistent with available guidance from the U.S. Environmental Protection Agency or, in the absence of such guidance, the manufacturer's written specifications and instructions.
              (E) Calibration of the system shall, at a minimum, consist of establishing the relative baseline output level by adjusting the range and the averaging period of the device and establishing the alarm set points and the alarm delay time.
              (F) Following initial adjustment, the owner or operator shall not adjust the sensitivity or range, averaging period, alarm set points, or alarm delay time, except as established in an operation and maintenance plan that is to be submitted with the Precompliance plan. In no event shall the sensitivity be increased more than 100 percent or decreased by more than 50 percent over a 365-day period unless such adjustment follows a complete baghouse inspection which demonstrates the baghouse is in good operating condition.
              (G) If the alarm on a bag leak detection system is triggered, the owner or operator shall, within 1 hour of an alarm, initiate the procedures to identify the cause of the alarm and take corrective action as specified in the corrective action plan.

              (xii) For each waste management unit, treatment process, or control device used to comply with § 63.1362(d), the owner or operator shall comply with the procedures specified in § 63.143 of subpart G of this part, except that when the procedures to request approval to monitor alternative parameters according to the procedures in § 63.151(f) are referred to in § 63.143(d)(3), the procedures in paragraph (b)(4) of this section shall apply for the purposes of this subpart.
              (xiii) Closed-vent system visual inspections. The owner or operator shall comply with the requirements in either paragraph (b)(1)(xiii)(A) or (B) of this section:
              (A) Set the flow indicator at the entrance to any bypass line that could divert the stream away from the control device to the atmosphere to take a reading at least once every 15 minutes; or
              (B) If the bypass device valve installed at the inlet to the bypass device is secured in the closed position with a car-seal or lock-and-key type configuration, visually inspect the seal or closure mechanism at least once every month to verify that the valve is maintained in the closed position and the vent stream is not diverted through the bypass line.
              (2) Averaging periods. Averaging periods for parametric monitoring levels shall be established according to paragraphs (b)(2)(i) through (iii) of this section.
              (i) Except as provided in paragraph (b)(2)(iii) of this section, a daily (24-hour) or block average shall be calculated as the average of all values for a monitored parameter level set according to the procedures in (b)(3)(iii) of this section recorded during the operating day or block.
              (ii) The operating day or block shall be defined in the Notification of Compliance Status report. The operating day may be from midnight to midnight or another continuous 24-hour period. The operating block may be used as an averaging period only for vents from batch operations, and is limited to a period of time that is, at a maximum, equal to the time from the beginning to end of a series of consecutive batch operations.
              (iii) Monitoring values taken during periods in which the control devices are not controlling HAP from an emission stream subject to the standards in § 63.1362, as indicated by periods of no flow or periods when only streams that are not subject to the standards in § 63.1362 are controlled, shall not be considered in the averages. Where flow to the device could be intermittent, the owner or operator shall install, calibrate and operate a flow indicator at the inlet or outlet of the control device to identify periods of no flow.
              (3) Procedures for setting parameter levels for control devices used to control emissions from process vents. (i) Small control devices. Except as provided in paragraph (b)(1)(i) of this section, for devices controlling less than 10 tons/yr of HAP for which a performance test is not required, the parameteric levels shall be set based on the design evaluation required in § 63.1365(c)(3)(i)(A). If a performance test is conducted, the monitoring parameter level shall be established according to the procedures in paragraph (b)(3)(ii) of this section.
              (ii) Large control devices. For devices controlling greater than or equal to 10 tons/yr of HAP for which a performance test is required, the parameter level must be established as follows:
              (A) If the operating parameter level to be established is a maximum or minimum, it must be based on the average of the average values from each of the three test runs.
              (B) The owner or operator may establish the parametric monitoring level(s) based on the performance test supplemented by engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values. The rationale for the specific level for each parameter, including any data and calculations used to develop the level(s) and a description of why the level indicates proper operation of the control device shall be provided in the Precompliance plan. Determination of the parametric monitoring level using these procedures is subject to review and approval by the Administrator.
              (iii) Parameter levels for control devices controlling batch process vents. For devices controlling batch process vents alone or in combination with other streams, the level(s) shall be established in accordance with paragraph (b)(3)(iii)(A) or (B) of this section.
              
              (A) A single level for the batch process(es) shall be calculated from the initial compliance demonstration.
              (B) The owner or operator may establish separate levels for each batch emission episode or combination of emission episodes selected to be controlled. If separate monitoring levels are established, the owner or operator must provide a record indicating at what point in the daily schedule or log of processes required to be recorded per the requirements of § 63.1367(b)(7), the parameter being monitored changes levels and must record at least one reading of the new parameter level, even if the duration of monitoring for the new parameter level is less than 15 minutes.
              (4) Requesting approval to monitor alternative parameters. The owner or operator may request approval to monitor parameters other than those required by paragraphs (b)(1)(ii) through (xiii) of this section. The request shall be submitted according to the procedures specified in § 63.8(f) of subpart A of this part or in the Precompliance report (as specified in § 63.1368(e)).
              (5) Monitoring for the alternative standards. (i) For control devices that are used to comply with the provisions of § 63.1362(b)(6) and (c)(4), the owner or operator shall monitor and record the outlet TOC concentration and the outlet total HCl and chlorine concentration at least once every 15 minutes during the period in which the device is controlling HAP from emission streams subject to the standards in § 63.1362. A TOC monitor meeting the requirements of Performance Specification 8 or 9 of appendix B of 40 CFR part 60 shall be installed, calibrated, and maintained, according to § 63.8. The owner or operator need not monitor the total HCl and chlorine concentration if the owner or operator determines that the emission stream does not contain HCl or chlorine. The owner or operator need not monitor for TOC concentration if the owner or operator determines that the emission stream does not contain organic compounds.
              (ii) If supplemental gases are introduced before the control device, the owner or operator must either correct for supplemental gases as specified in § 63.1365(a)(7) or, if using a combustion control device, comply with the requirements of paragraph (b)(5)(ii)(A) of this section. If the owner or operator corrects for supplemental gases as specified in § 63.1365(a)(7)(ii) for non-combustion control devices, the flow rates must be evaluated as specified in paragraph (b)(5)(ii)(B) of this section.
              (A) Provisions for combustion devices. As an alternative to correcting for supplemental gases as specified in § 63.1365(a)(7), the owner or operator may monitor residence time and firebox temperature according to the requirements of paragraphs (b)(5)(ii)(A)(1) and (2) of this section. Monitoring of residence time may be accomplished by monitoring flow rate into the combustion chamber.
              (1) If complying with the alternative standard instead of achieving a control efficiency of 95 percent or less, the owner or operator must maintain a minimum residence time of 0.5 seconds and a minimum combustion chamber temperature of 760 °C.
              (2) If complying with the alternative standard instead of achieving a control efficiency of 98 percent, the owner or operator must maintain a minimum residence time of 0.75 seconds and a minimum combustion chamber temperature of 816 °C.
              (B) Flow rate evaluation for non-combustion devices. To demonstrate continuous compliance with the requirement to correct for supplemental gases as specified in § 63.1365(a)(7)(ii) for non-combustion devices, the owner or operator must evaluate the volumetric flow rate of supplemental gases, Vs, and the volumetric flow rate of all gases, Va, each time a new operating scenario is implemented based on process knowledge and representative operating data. The procedures used to evaluate the flow rates, and the resulting correction factor used in Equation 8 of this subpart, must be included in the Notification of Compliance Status report and in the next Periodic report submitted after an operating scenario change.
              (6) Exceedances of operating parameters. An exceedance of an operating parameter is defined as one of the following:

              (i) If the parameter level, averaged over the operating day or block, is below a minimum value established during the initial compliance demonstration.
              (ii) If the parameter level, averaged over the operating day or block, is above the maximum value established during the initial compliance demonstration.
              (iii) A loss of all pilot flames for a flare during an operating day or block. Multiple losses of all pilot flames during an operating day constitutes one exceedance.
              (iv) Each operating day or block for which the time interval between replacement of a nonregenerative carbon adsorber exceeds the interval established in paragraph (b)(1)(v) of this section.
              (v) Each instance in which procedures to initiate the response to a bag leak detector alarm within 1 hour of the alarm as specified in the corrective action plan.
              (7) Excursions. Excursions are defined by either of the two cases listed in paragraph (b)(7)(i) or (ii) of this section. An excursion also occurs if the periodic verification for a small control device is not conducted as specified in paragraph (b)(1)(i) of this section.
              (i) When the period of control device operation is 4 hours or greater in an operating day or block and monitoring data are insufficient to constitute a valid hour of data, as defined in paragraph (b)(7)(iii) of this section, for at least 75 percent of the operating hours.
              (ii) When the period of control device operation is less than 4 hours in an operating day or block and more than 1 of the hours during the period of operation does not constitute a valid hour of data due to insufficient monitoring data.
              (iii) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (b)(7)(i) and (ii) of this section, if measured values are unavailable for any of the required 15-minute periods within the hour.
              (8) Violations. Exceedances of parameters monitored according to the provisions of paragraphs (b)(1)(ii), (b)(1)(iv) through (ix), and (b)(5) of this section, or excursions as defined by paragraphs (b)(7)(i) and (ii) of this section, constitute violations of the operating limit according to paragraphs (b)(8)(i) and (ii) of this section. Exceedances of the temperature limit monitored according to the provisions of paragraph (b)(1)(iii) of this section or exceedances of the outlet concentrations monitored according to the provisions of paragraph (b)(1)(x) of this section constitute violations of the emission limit according to paragraphs (b)(8)(i) and (ii) of this section. Exceedances of the outlet concentrations monitored according to the provisions of paragraph (b)(5) of this section constitute violations of the emission limit according to the provisions of paragraph (b)(8)(iii) of this section.
              (i) For episodes occurring more than once per day, exceedances of established parameter limits or excursions will result in no more than one violation per operating day for each monitored item of equipment utilized in the process.
              (ii) For control devices used for more than one process in the course of an operating day, exceedances or excursions will result in no more than one violation per operating day, per control device, for each process for which the control device is in service.
              (iii) Exceedances of the 20 or 50 ppmv TOC outlet emission limit, averaged over the operating day, will result in no more than one violation per day per control device. Exceedances of the 20 or 50 ppmv HCl and chlorine outlet emission limit, averaged over the operating day, will result in no more than one violation per day per control device.
              (c) Monitoring for uncontrolled emission rates. The owner or operator shall demonstrate continuous compliance with the emission limit in § 63.1362 (b)(2)(i) or (b)(4)(i) by calculating daily a 365-day rolling summation of uncontrolled emissions based on the uncontrolled emissions per emission episode, as calculated using the procedures in § 63.1365(c)(2), and records of the number of batches produced. Each day that the summation for a process exceeds 0.15 Mg/yr is considered a violation of the emission limit.
              (d) Monitoring for equipment leaks. The standard for equipment leaks is based on monitoring. All monitoring requirements for equipment leaks are specified in § 63.1363.
              
              (e) Monitoring for heat exchanger systems. The standard for heat exchanger systems is based on monitoring. All monitoring requirements for heat exchanger systems are specified in § 63.1362(f).
              (f) Monitoring for the pollution prevention alternative standard. The owner or operator of an affected source that chooses to comply with the requirements of § 63.1362(g) (2) or (3) shall calculate annual rolling average values of the HAP and VOC factors in accordance with the procedures specified in paragraph (f)(1) of this section. If complying with § 63.1362(g)(3), the owner or operator shall also comply with the monitoring requirements specified in paragraph (b) of this section for the applicable add-on air pollution control device.
              (1) Annual factors. The annual HAP and VOC factors shall be calculated in accordance with the procedures specified in paragraphs (f)(1) (i) through (iii) of this section.
              (i) The consumption of both total HAP and total VOC shall be divided by the production rate, per process, for 12-month periods at the frequency specified in either paragraph (f)(1) (ii) or (iii) of this section, as applicable.
              (ii) For continuous processes, the annual factors shall be calculated every 30 days for the 12-month period preceding the 30th day (annual rolling average calculated every 30 days). A process with both batch and continuous operations is considered a continuous process for the purposes of this section.
              (iii) For batch processes, the annual factors shall be calculated every 10 batches for the 12-month period preceding the 10th batch (annual rolling average calculated every 10 batches). Additional annual factors shall be calculated every 12 months during the period before the 10th batch if more than 12 months elapse before the 10th batch is produced.
              (2) Violations. Each rolling average that exceeds the target value established in § 63.1365(g)(3) is considered a violation of the emission limit.
              (g) Monitoring for emissions averaging. The owner or operator of an affected source that chooses to comply with the requirements of § 63.1362(h) shall meet all monitoring requirements specified in paragraph (b) of this section, as applicable, for all processes, storage tanks, and waste management units included in the emissions average.
              (h) Leak inspection provisions for vapor suppression equipment. (1) Except as provided in paragraphs (h)(9) and (10) of this section, for each vapor collection system, closed-vent system, fixed roof, cover, or enclosure required to comply with this section, the owner or operator shall comply with the requirements of paragraphs (h)(2) through (8) of this section.
              (2) Except as provided in paragraphs (h)(6) and (7) of this section, each vapor collection system and closed-vent system shall be inspected according to the procedures and schedule specified in paragraphs (h)(2)(i) and (ii) of this section and each fixed roof, cover, and enclosure shall be inspected according to the procedures and schedule specified in paragraph (h)(2)(iii) of this section.
              (i) If the vapor collection system or closed-vent system is constructed of hard-piping, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section, and
              (B) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (ii) If the vapor collection system or closed-vent system is constructed of ductwork, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section,
              (B) Conduct annual inspections according to the procedures in paragraph (h)(3) of this section, and
              (C) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (iii) For each fixed roof, cover, and enclosure, the owner or operator shall:
              (A) Conduct an initial inspection according to the procedures in paragraph (h)(3) of this section, and
              (B) Conduct semiannual visual inspections for visible, audible, or olfactory indications of leaks.

              (3) Each vapor collection system, closed-vent system, fixed roof, cover, and enclosure shall be inspected according to the procedures specified in paragraphs (h)(3)(i) through (vi) of this section.
              (i) Inspections shall be conducted in accordance with Method 21 of 40 CFR part 60, appendix A.
              (ii) Detection instrument performance criteria. (A) Except as provided in paragraph (h)(3)(ii)(B) of this section, the detection instrument shall meet the performance criteria of Method 21 of 40 CFR part 60, appendix A, except the instrument response factor criteria in section 3.1.2(a) of Method 21 shall be for the average composition of the process fluid not each individual VOC in the stream. For process streams that contain nitrogen, air, or other inerts which are not organic HAP or VOC, the average stream response factor shall be calculated on an inert-free basis.
              (B) If no instrument is available at the plant site that will meet the performance criteria specified in paragraph (h)(3)(ii)(A) of this section, the instrument readings may be adjusted by multiplying by the average response factor of the process fluid, calculated on an inert-free basis as described in paragraph (h)(3)(ii)(A) of this section.
              (iii) The detection instrument shall be calibrated before use on each day of its use by the procedures specified in Method 21 of 40 CFR part 60, appendix A.
              (iv) Calibration gases shall be as follows:
              (A) Zero air (less than 10 parts per million hydrocarbon in air); and
              (B) Mixtures of methane in air at a concentration less than 10,000 parts per million. A calibration gas other than methane in air may be used if the instrument does not respond to methane or if the instrument does not meet the performance criteria specified in paragraph (h)(2)(ii)(A) of this section. In such cases, the calibration gas may be a mixture of one or more of the compounds to be measured in air.
              (v) An owner or operator may elect to adjust or not adjust instrument readings for background. If an owner or operator elects to not adjust readings for background, all such instrument readings shall be compared directly to the applicable leak definition to determine whether there is a leak. If an owner or operator elects to adjust instrument readings for background, the owner or operator shall measure background concentration using the procedures in § 63.180(b) and (c). The owner or operator shall subtract background reading from the maximum concentration indicated by the instrument.
              (vi) The arithmetic difference between the maximum concentration indicated by the instrument and the background level shall be compared with 500 parts per million for determining compliance.
              (4) Leaks, as indicated by an instrument reading greater than 500 parts per million above background or by visual inspections, shall be repaired as soon as practicable, except as provided in paragraph (h)(5) of this section.
              (i) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (ii) Repair shall be completed no later than 15 calendar days after the leak is detected.
              (5) Delay of repair of a vapor collection system, closed-vent system, fixed roof, cover, or enclosure for which leaks have been detected is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.1361, or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next shutdown.
              (6) Any parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated, as described in § 63.1367(f)(1), as unsafe-to-inspect are exempt from the inspection requirements of paragraphs (h)(2)(i), (ii), and (iii) of this section if:
              (i) The owner or operator determines that the equipment is unsafe-to-inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraph (h)(2)(i), (ii), or (iii) of this section; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times. Inspection is not required more than once annually.

              (7) Any parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated, as described in § 63.1367(f)(2), as difficult-to-inspect are exempt from the inspection requirements of paragraphs (h)(2)(i), (ii), and (iii)(A) of this section if:
              (i) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (ii) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years.
              (8) Records shall be maintained as specified in § 63.1367(f).
              (9) If a closed-vent system subject to this section is also subject to the equipment leak provisions of § 63.1363, the owner or operator shall comply with the provisions of § 63.1363 and is exempt from the requirements of this section.
              (10) For any closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in paragraphs (h)(2) through (8) of this section.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59352, Sept. 20, 2002; 68 FR 37358, June 23, 2003; 71 FR 20460, Apr. 20, 2006; 79 FR 17374, Mar. 27, 2014]
            
            
              § 63.1367
              Recordkeeping requirements.
              (a) Requirements of subpart A of this part. The owner or operator of an affected source shall comply with the recordkeeping requirements in subpart A of this part as specified in Table 1 of this subpart and in paragraphs (a)(1) through (5) of this section.
              (1) Data retention. Each owner or operator of an affected source shall keep copies of all records and reports required by this subpart for at least 5 years, as specified in § 63.10(b)(1) of subpart A of this part.
              (2) Records of applicability determinations. The owner or operator of a stationary source that is not subject to this subpart shall keep a record of the applicability determination, as specified in § 63.10(b)(3) of subpart A of this part.
              (3) Records of malfunctions. (i) In the event that an affected unit fails to meet an applicable standard, record the number of failures. For each failure record the date, time, and duration of each failure.
              (ii) For each failure to meet an applicable standard, record and retain a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (iii) Record actions taken to minimize emissions in accordance with § 63.1360(e)(4), and any corrective actions taken to return the affected unit to its normal or usual manner of operation.
              (4) Recordkeeping requirements for sources with continuous monitoring systems. The owner or operator of an affected source who installs a continuous monitoring system to comply with the alternative standards in § 63.1362(b)(6) or (c)(4) shall maintain records specified in § 63.10(c)(1) through (14) of subpart A of this part.
              (5) Application for approval of construction or reconstruction. For new affected sources, each owner or operator shall comply with the provisions regarding construction and reconstruction in § 63.5 of subpart A of this part.
              (b) Records of equipment operation. The owner or operator must keep the records specified in paragraphs (b)(1) through (11) of this section up-to-date and readily accessible.
              (1) Each measurement of a control device operating parameter monitored in accordance with § 63.1366 and each measurement of a treatment process parameter monitored in accordance with the provisions of § 63.1362(d).
              (2) For processes subject to § 63.1362(g), records of consumption, production, and the rolling average values of the HAP and VOC factors.
              (3) For each continuous monitoring system used to comply with the alternative standards in § 63.1362(b)(6) and (c)(4), records documenting the completion of calibration checks and maintenance of the continuous monitoring systems.
              (4) For processes in compliance with the 0.15 Mg/yr emission limit of § 63.1362(b)(2)(i) or (b)(4)(i), daily records of the rolling annual calculations of uncontrolled emissions.

              (5) For each bag leak detector used to monitor particulate HAP emissions from a fabric filter, the owner or operator shall maintain records of any bag leak detection alarm, including the date and time, with a brief explanation of the cause of the alarm and the corrective action taken.
              (6) The owner or operator of an affected source that complies with the standards for process vents, storage tanks, and wastewater systems shall maintain up-to-date, readily accessible records of the information specified in paragraphs (b)(6)(i) through (vii) of this section to document that HAP emissions or HAP loadings (for wastewater) are below the limits specified in § 63.1362:
              (i) Except as specified in paragraph (b)(6)(ix) of this section, the initial calculations of uncontrolled and controlled emissions of gaseous organic HAP and HCl per batch for each process.
              (ii) The wastewater concentrations and flow rates per POD and process.
              (iii) The number of batches per year for each batch process.
              (iv) The operating hours per year for continuous processes.
              (v) The number of batches and the number of operating hours for processes that contain both batch and continuous operations.
              (vi) The number of tank turnovers per year, if used in an emissions average or for determining applicability of a new PAI process unit.
              (vii) A description of absolute or hypothetical peak-case operating conditions as determined using the procedures in § 63.1365(b)(11).
              (viii) Periods of planned routine maintenance as described in § 63.1362(c)(5).

              (ix) As an alternative to the records in paragraph (b)(6)(i) of this section, a record of the determination that the conditions in § 63.1365(b)(11)(iii)(D)(1) or (2) are met.
              (7) Daily schedule or log of each operating scenario updated daily or, at a minimum, each time a different operating scenario is put into operation.
              (8) If the owner or operator elects to comply with the vapor balancing alternative in § 63.1362(c)(6), the owner or operator must keep records of the DOT certification required by § 63.1362(c)(6)(ii) and the pressure relief vent setting and leak detection records specified in § 63.1362(c)(6)(v).
              (9) If the owner or operator elects to develop process unit groups, the owner or operator must keep records of the PAI and non-PAI process units in the process unit group, including records of the operating time for process units used to establish the process unit group. The owner or operator must also keep records of any redetermination of the primary product for the process unit group.
              (10) All maintenance performed on the air pollution control equipment.
              (11) If the owner or operator elects to comply with § 63.1362(c) by installing a floating roof, the owner or operator must keep records of each inspection and seal gap measurement in accordance with § 63.123(c) through (e) as applicable.
              (c) Records of equipment leak detection and repair. The owner or operator of an affected source subject to the equipment leak standards in § 63.1363 shall implement the recordkeeping requirements specified in § 63.1363(g). All records shall be retained for a period of 5 years, in accordance with the requirements of § 63.10(b)(1) of subpart A of this part.
              (d) Records of emissions averaging. The owner or operator of an affected source that chooses to comply with the requirements of § 63.1362(h) shall maintain up-to-date records of the following information:
              (1) An Emissions Averaging Plan which shall include in the plan, for all emission points included in each of the emissions averages, the information listed in paragraphs (d)(1)(i) through (v) of this section.
              (i) The identification of all emission points in each emissions average.
              (ii) The values of all parameters needed for input to the emission debits and credits equations in § 63.1365(h).
              (iii) The calculations used to obtain the debits and credits.

              (iv) The estimated values for all parameters required to be monitored under § 63.1366(g) for each emission point included in an average. These parameter values, or as appropriate, limited ranges for parameter values, shall be specified as enforceable operating conditions for the operation of the process, storage vessel, or waste management unit, as appropriate. Changes to the parameters must be reported as required by § 63.1368(k).
              (v) A statement that the compliance demonstration, monitoring, inspection, recordkeeping and reporting provisions in § 63.1365(h), § 63.1366(g), and § 63.1368(k) that are applicable to each emission point in the emissions average will be implemented beginning on the date of compliance.
              (2) The Emissions Averaging Plan shall demonstrate that the emissions from the emission points proposed to be included in the average will not result in greater hazard or, at the option of the operating permit authority, greater risk to human health or the environment than if the emission points were controlled according to the provisions in § 63.1362(b) through (d).
              (i) This demonstration of hazard or risk equivalency shall be made to the satisfaction of the operating permit authority.
              (A) The Administrator may require an owner or operator to use specific methodologies and procedures for making a hazard or risk determination.
              (B) The demonstration and approval of hazard or risk equivalency shall be made according to any guidance that the Administrator makes available for use or any other technically sound information or methods.
              (ii) An Emissions Averaging Plan that does not demonstrate hazard or risk equivalency to the satisfaction of the Administrator shall not be approved. The Administrator may require such adjustments to the Emissions Averaging Plan as are necessary in order to ensure that the average will not result in greater hazard or risk to human health or the environment than would result if the emission points were controlled according to § 63.1362(b) through (d).
              (iii) A hazard or risk equivalency demonstration must satisfy the requirements specified in paragraphs (d)(2)(iii) (A) through (C) of this section.
              (A) Be a quantitative, comparative chemical hazard or risk assessment;
              (B) Account for differences between averaging and nonaveraging options in chemical hazard or risk to human health or the environment; and
              (C) Meet any requirements set by the Administrator for such demonstrations.
              (3) Records as specified in paragraphs (a) and (b) of this section.
              (4) A calculation of the debits and credits as specified in § 63.1365(h) for the last quarter and the prior four quarters.
              (e) The owner or operator of an affected source subject to the requirements for heat exchanger systems in § 63.1362(g) shall retain the records as specified in § 63.104(f)(1)(i) through (iv).
              (f) Records of inspections. The owner or operator shall keep records specified in paragraphs (f)(1) through (6) of this section.
              (1) Records identifying all parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated as unsafe to inspect in accordance with § 63.1366(h)(6), an explanation of why the equipment is unsafe-to-inspect, and the plan for inspecting the equipment.
              (2) Records identifying all parts of the vapor collection system, closed-vent system, fixed roof, cover, or enclosure that are designated as difficult-to-inspect in accordance with § 63.1366(h)(7), an explanation of why the equipment is difficult-to-inspect, and the plan for inspecting the equipment.
              (3) For each vapor collection system or closed-vent system that contains bypass lines that could divert a vent stream away from the control device and to the atmosphere, the owner or operator shall keep a record of the information specified in either paragraph (f)(3)(i) or (ii) of this section.
              (i) Hourly records of whether the flow indicator specified under § 63.1362(j)(1) was operating and whether a diversion was detected at any time during the hour, as well as records of the times and durations of all periods when the vent stream is diverted from the control device or the flow indicator is not operating.

              (ii) Where a seal mechanism is used to comply with § 63.1362(j)(2), hourly records of flow are not required. In such cases, the owner or operator shall record that the monthly visual inspection of the seals or closure mechanisms has been done and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type lock has been checked out, and records of any car-seal that has broken.
              (4) For each inspection conducted in accordance with § 63.1366(h)(2) and (3) during which a leak is detected, a record of the information specified in paragraphs (f)(4)(i) through (ix) of this section.
              (i) Identification of the leaking equipment.
              (ii) The instrument identification numbers and operator name or initials, if the leak was detected using the procedures described in § 63.1366(h)(3); or a record of that the leak was detected by sensory observations.
              (iii) The date the leak was detected and the date of the first attempt to repair the leak.
              (iv) Maximum instrument reading measured by the method specified in § 63.1366(h)(4) after the leak is successfully repaired or determined to be nonrepairable.
              (v) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (vi) The name, initials, or other form of identification of the owner or operator (or designee) whose decision it was that repair could not be effected without a shutdown.
              (vii) The expected date of successful repair of the leak if a leak is not repaired within 15 calendar days.
              (viii) Dates of shutdowns that occur while the equipment is unrepaired.
              (ix) The date of successful repair of the leak.
              (5) For each inspection conducted in accordance with § 63.1366(h)(3) during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (6) For each visual inspection conducted in accordance with § 63.1366(h)(2)(i)(B) or (iii)(B) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (g) Records of primary use. For a PAI process unit that is used to produce a given material for use as a PAI as well as for other purposes, the owner or operator shall keep records of the total production and the production for use as a PAI on a semiannual or more frequent basis if the use as a PAI is not the primary use.
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59353, Sept. 20, 2002; 71 FR 20460, Apr. 20, 2006; 79 FR 17374, Mar. 27, 2014]
            
            
              § 63.1368
              Reporting requirements.
              (a) The owner or operator of an affected source shall comply with the reporting requirements of paragraphs (b) through (l) of this section. The owner or operator shall also comply with applicable paragraphs of §§ 63.9 and 63.10 of subpart A of this part, as specified in Table 1 of this subpart.
              (b) Initial notification. The owner or operator shall submit the applicable initial notification in accordance with § 63.9(b) or (d) of subpart A of this part.
              (c) Application for approval of construction or reconstruction. The owner or operator who is subject to § 63.5(b)(3) of subpart A of this part shall submit to the Administrator an application for approval of the construc-tion of a new major source, the reconstruction of a major affected source, or the reconstruction of a major affected source subject to the standards. The application shall be prepared in accordance with § 63.5(d) of subpart A of this part.
              (d) Notification of continuous monitoring system performance evaluation. An owner or operator who is required by the Administrator to conduct a performance evaluation for a continuous monitoring system that is used to comply with the alternative standard in § 63.1362(b)(6) or (c)(4) shall notify the Administrator of the date of the performance evaluation as specified in § 63.8(e)(2) of subpart A of this part.
              (e) Precompliance plan. The Precompliance plan shall be submitted at least 3 months prior to the compliance date of the standard. For new sources, the Precompliance plan shall be submitted to the Administrator with the application for approval of construction or reconstruction. The Administrator shall have 90 days to approve or disapprove the Precompliance plan. The Precompliance plan shall be considered approved if the Administrator either approves it in writing, or fails to disapprove it in writing within the 90-day time period. The 90-day period shall begin when the Administrator receives the Precompliance plan. If the Precompliance plan is disapproved, the owner or operator must still be in compliance with the standard by the compliance date. To change any of the information submitted in the Precompliance plan or to submit a Precompliance plan for the first time after the compliance date, the owner or operator shall notify the Administrator at least 90 days before the planned change is to be implemented; the change shall be considered approved if the Administrator either approves the change in writing, or fails to disapprove the change in writing within 90 days of receipt of the change. The Precompliance plan shall include the information specified in paragraphs (e)(1) through (5) of this section.
              (1) Requests for approval to use alternative monitoring parameters or requests to set monitoring parameters according to § 63.1366(b)(4).
              (2) Descriptions of the daily or per batch demonstrations to verify that control devices subject to § 63.1366(b)(1)(i) are operating as designed.
              (3) Data and rationale used to support the parametric monitoring level(s) that are set according to § 63.1366(b)(3)(ii)(B).
              (4) For owners and operators complying with the requirements of § 63.1362(g), the pollution prevention demonstration summary required in § 63.1365(g)(1).
              (5) Data and rationale used to support an engineering assessment to calculate uncontrolled emissions from process vents as required in § 63.1365(c)(2)(ii).
              (6) For fabric filters that are monitored with bag leak detectors, an operation and maintenance plan that describes proper operation and maintenance procedures, and a corrective action plan that describes corrective actions to be taken, and the timing of those actions, when the particulate matter concentration exceeds the setpoint and activates the alarm.
              (f) Notification of compliance status report. The Notification of Compliance Status report required under § 63.9(h) shall be submitted no later than 150 calendar days after the compliance date and shall include the information specified in paragraphs (f)(1) through (7) of this section.
              (1) The results of any applicability determinations, emission calculations, or analyses used to identify and quantify HAP emissions from the affected source.
              (2) The results of emissions profiles, performance tests, engineering analyses, design evaluations, or calculations used to demonstrate compliance. For performance tests, results should include descriptions of sampling and analysis procedures and quality assurance procedures.
              (3) Descriptions of monitoring devices, monitoring frequencies, and the values of monitored parameters established during the initial compliance determinations, including data and calculations to support the levels established.
              (4) Operating scenarios.
              (5) Descriptions of absolute or hypothetical peak-case operating and/or testing conditions for control devices.
              (6) Identification of emission points subject to overlapping requirements described in § 63.1360(i) and the authority under which the owner or operator will comply, and identification of emission sources discharging to devices described by § 63.1362(l).
              (7) Anticipated periods of planned routine maintenance during which the owner or operator would not be in compliance with the provisions in § 63.1362(c)(1) through (4).
              (8) Percentage of total production from a PAI process unit that is anticipated to be produced for use as a PAI in the 3 years after either June 23, 1999 or startup, whichever is later.
              (9) Records of the initial process units used to create each process unit group, if applicable.
              (g) Periodic reports. The owner or operator shall prepare Periodic reports in accordance with paragraphs (g)(1) and (2) of this section and submit them to the Administrator.
              
              (1) Submittal schedule. Except as provided in paragraphs (g)(1)(i) and (ii) of this section, the owner or operator shall submit Periodic reports semiannually. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status report is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status report is due. Each subsequent Periodic report shall cover the 6-month period following the preceding period and shall be submitted no later than 60 days after the end of the applicable period.
              (i) The Administrator may determine on a case-by-case basis that more frequent reporting is necessary to accurately assess the compliance status of the affected source.
              (ii) Quarterly reports shall be submitted when the monitoring data are used to comply with the alternative standards in § 63.1362(b)(6) or (c)(4) and the source experiences excess emissions. Once an affected source reports excess emissions, the affected source shall follow a quarterly reporting format until a request to reduce reporting frequency is approved. If an owner or operator submits a request to reduce the frequency of reporting, the provisions in § 63.10(e)(3) (ii) and (iii) of subpart A of this part shall apply, except that the term “excess emissions and continuous monitoring system performance report and/or summary report” shall mean “Periodic report” for the purposes of this section.
              (2) Content of periodic report. The owner or operator shall include the information in paragraphs (g)(2)(i) through (xii) of this section, as applicable.
              (i) Each Periodic report must include the information in § 63.10(e)(3)(vi)(A) through (M) of subpart A of this part, as applicable.
              (ii) If the total duration of excess emissions, parameter exceedances, or excursions for the reporting period is 1 percent or greater of the total operating time for the reporting period, or the total continuous monitoring system downtime for the reporting period is 5 percent or greater of the total operating time for the reporting period, the Periodic report must include the information in paragraphs (g)(2)(ii)(A) through (D) of this section.
              (A) Monitoring data, including 15-minute monitoring values as well as daily average values of monitored parameters, for all operating days when the average values were outside the ranges established in the Notification of Compliance Status report or operating permit.
              (B) Duration of excursions, as defined in § 63.1366(b)(7).
              (C) Operating logs and operating scenarios for all operating days when the values are outside the levels established in the Notification of Compliance Status report or operating permit.
              (D) When a continuous monitoring system is used, the information required in § 63.10(c)(5) through (13) of subpart A of this part.
              (iii) For each vapor collection system or closed vent system with a bypass line subject to § 63.1362(j)(1), records required under § 63.1366(f) of all periods when the vent stream is diverted from the control device through a bypass line. For each vapor collection system or closed vent system with a bypass line subject to § 63.1362(j)(2), records required under § 63.1366(f) of all periods in which the seal mechanism is broken, the bypass valve position has changed, or the key to unlock the bypass line valve was checked out.
              (iv) The information in paragraphs (g)(2)(iv)(A) through (D) of this section shall be stated in the Periodic report, when applicable.
              (A) No excess emissions.
              (B) No exceedances of a parameter.
              (C) No excursions.
              (D) No continuous monitoring system has been inoperative, out of control, repaired, or adjusted.
              (v) For each storage vessel subject to control requirements:
              (A) Actual periods of planned routine maintenance during the reporting period in which the control device does not meet the specifications of § 63.1362(c)(5); and
              (B) Anticipated periods of planned routine maintenance for the next reporting period.

              (vi) For each PAI process unit that does not meet the definition of primary use, the percentage of the production in the reporting period produced for use as a PAI.
              (viii) Updates to the corrective action plan.
              (ix) Records of process units added to each process unit group, if applicable.
              (x) Records of redetermination of the primary product for a process unit group.
              (xi) For each inspection conducted in accordance with § 63.1366(h)(2) or (3) during which a leak is detected, the records specify in § 63.1367(h)(4) must be included in the next Periodic report.
              (xii) If the owner or operator elects to comply with the provisions of § 63.1362(c) by installing a floating roof, the owner or operator shall submit the information specified in § 63.122(d) through (f) as applicable. References to § 63.152 in § 63.122 shall not apply for the purposes of this subpart.
              (h) Notification of process change. (1) Except as specified in paragraph (h)(2) of this section, whenever a process change is made, or any of the information submitted in the Notification of Compliance Status report changes, the owner or operator shall submit the information specified in paragraphs (h)(1)(i) through (iv) of this section with the next Periodic report required under paragraph (g) of this section. For the purposes of this section, a process change means the startup of a new process, as defined in § 63.1361.
              (i) A brief description of the process change;
              (ii) A description of any modifications to standard procedures or quality assurance procedures;
              (iii) Revisions to any of the information reported in the original Notification of Compliance Status report under paragraph (f) of this section; and
              (iv) Information required by the Notification of Compliance Status report under paragraph (f) of this section for changes involving the addition of processes or equipment.
              (2) The owner or operator must submit a report 60 days before the scheduled implementation date of either of the following:
              (i) Any change in the activity covered by the Precompliance report.
              (ii) A change in the status of a control device from small to large.
              (i) Reports of malfunctions. If a source fails to meet an applicable standard, report such events in the Periodic Report. Report the number of failures to meet an applicable standard. For each instance, report the date, time, and duration of each failure. For each failure the report must include a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (j) Reports of equipment leaks. The owner or operator of an affected source subject to the standards in § 63.1363, shall implement the reporting requirements specified in § 63.1363(h). Copies of all reports shall be retained as records for a period of 5 years, in accordance with the requirements of § 63.10(b)(1) of subpart A of this part.
              (k) Reports of emissions averaging. The owner or operator of an affected source that chooses to comply with the requirements of § 63.1362(h) shall submit all information as specified in § 63.1367(d) for all emission points included in the emissions average. The owner or operator shall also submit to the Administrator all information specified in paragraph (g) of this section for each emission point included in the emissions average.
              (1) The reports shall also include the information listed in paragraphs (k)(1)(i) through (iv) of this section:
              (i) Any changes to the processes, storage tanks, or waste management unit included in the average.
              (ii) The calculation of the debits and credits for the reporting period.
              (iii) Changes to the Emissions Averaging Plan which affect the calculation methodology of uncontrolled or controlled emissions or the hazard or risk equivalency determination.
              (iv) Any changes to the parameters monitored according to § 63.1366(g).
              (2) Every second semiannual or fourth quarterly report, as appropriate, shall include the results according to § 63.1367(d)(4) to demonstrate the emissions averaging provisions of §§ 63.1362(h), 63.1365(h), 63.1366(g), and 63.1367(d) are satisfied.
              (l) Reports of heat exchange systems. The owner or operator of an affected source subject to the requirements for heat exchange systems in § 63.1362(f) shall submit information about any delay of repairs as specified in § 63.104(f)(2) of subpart F of this part, except that when the phrase “periodic reports required by § 63.152(c) of subpart G of this part” is referred to in § 63.104(f)(2) of subpart F of this part, the periodic reports required in paragraph (g) of this section shall apply for the purposes of this subpart.
              (m) Notification of performance test and test Plan. The owner or operator of an affected source shall notify the Administrator of the planned date of a performance test at least 60 days before the test in accordance with § 63.7(b) of subpart A of this part. The owner or operator also must submit the test Plan required by § 63.7(c) of subpart A of this part and the emission profile required by § 63.1365(b)(11)(iii) with the notification of the performance test.
              (n) Request for extension of compliance. The owner or operator may submit to the Administrator a request for an extension of compliance in accordance with § 63.1364(a)(2).
              (o) The owner or operator who submits an operating permit application before the date the Emissions Averaging Plan is due shall submit the information specified in paragraphs (o)(1) through (3) of this section with the operating permit application instead of the Emissions Averaging Plan.
              (1) The information specified in § 63.1367(d) for emission points included in the emissions average;
              (2) The information specified in § 63.9(h) of subpart A of this part, as applicable; and
              (3) The information specified in paragraph (e) of this section, as applicable.
              (p) Electronic reporting. Within 60 days after the date of completing each performance test (as defined in § 63.2), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by this subpart according to the methods specified in paragraphs (p)(1) or (2) of this section.
              (1) For data collected using test methods supported by the EPA-provided software, the owner or operator shall submit the results of the performance test to the EPA by direct computer-to-computer electronic transfer via EPA-provided software, unless otherwise approved by the Administrator. Owners or operators, who claim that some of the information being submitted for performance tests is confidential business information (CBI), must submit a complete file using EPA-provided software that includes information claimed to be CBI on a compact disk, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same file with the CBI omitted must be submitted to the EPA by direct computer-to-computer electronic transfer via EPA-provided software.
              (2) For any performance test conducted using test methods that are not compatible with the EPA-provided software, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              [64 FR 33589, June 23, 1999, as amended at 66 FR 58396, Nov. 21, 2001; 67 FR 59354, Sept. 20, 2002; 79 FR 17375, Mar. 27, 2014]
            
            
              § 63.1369
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.

              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1360 and 63.1362 through 63.1364. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods for under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37358, June 23, 2003]
            
            
              Pt. 63, Subpt. MMM, Table 1
              Table 1 to Subpart MMM of Part 63—General Provisions Applicability to Subpart MMM
              
                
                  Reference to subpart A
                  Applies tosubpart MMM
                  
                  Explanation
                
                
                  § 63.1(a)(1)
                  Yes
                  Additional terms are defined in § 63.1361.
                
                
                  § 63.1(a)(2)-(3)
                  Yes
                
                
                  § 63.1(a)(4)
                  Yes
                  Subpart MMM (this table) specifies applicability of each paragraph in subpart A to subpart MMM.
                
                
                  § 63.1(a)(5)
                  N/A
                  Reserved.
                
                
                  § 63.1(a)(6)-(7)
                  Yes
                
                
                  § 63.1(a)(8)
                  No
                  Discusses State programs.
                
                
                  § 63.1(a)(9)
                  N/A
                  Reserved.
                
                
                  § 63.1(a)(10)-(14)
                  Yes
                
                
                  § 63.1(b)(1)
                  No
                  § 63.1360 specifies applicability.
                
                
                  § 63.1(b)(2)-(3)
                  Yes
                
                
                  § 63.1(c)(1)
                  Yes
                  Subpart MMM (this table) specifies the applicability of each paragraph in subpart A to sources subject to subpart MMM.
                
                
                  § 63.1(c)(2)
                  No
                  Area sources are not subject to subpart MMM.
                
                
                  § 63.1(c)(3)
                  N/A
                  Reserved.
                
                
                  § 63.1(c)(4)-(5)
                  Yes
                
                
                  § 63.1(d)
                  N/A
                  Reserved.
                
                
                  § 63.1(e)
                  Yes
                
                
                  § 63.2
                  Yes
                  Additional terms are defined in § 63.1361; when overlap between subparts A and MMM occurs, subpart MMM takes precedence.
                
                
                  § 63.3
                  Yes
                  Other units used in subpart MMM are defined in that subpart.
                
                
                  § 63.4(a)(1)-(3)
                  Yes
                
                
                  § 63.4(a)(4)
                  N/A
                  Reserved.
                
                
                  § 63.4(a)(5)-(c)
                  Yes
                
                
                  § 63.5(a)
                  Yes
                  Except the term “affected source” shall apply instead of the terms “source” and “stationary source” in § 63.5(a)(1) of subpart A.
                
                
                  § 63.5(b)(1)
                  Yes
                
                
                  § 63.5(b)(2)
                  N/A
                  Reserved.
                
                
                  § 63.5(b)(3)-(5)
                  Yes
                
                
                  § 63.5(b)(6)
                  No
                  § 63.1360(g) specifies requirements for determining applicability of added PAI equipment.
                
                
                  § 63.5(c)
                  N/A
                  Reserved.
                
                
                  § 63.5(d)-(e)
                  Yes
                
                
                  § 63.5(f)(1)
                  Yes
                  Except “affected source” shall apply instead of “source” in § 63.5(f)(1) of subpart A.
                
                
                  § 63.5(f)(2)
                  Yes
                
                
                  § 63.6(a)
                  Yes
                
                
                  § 63.6(b)(1)-(2)
                  No
                  § 63.1364 specifies compliance dates.
                
                
                  § 63.6(b)(3)-(4)
                  Yes
                
                
                  § 63.6(b)(5)
                  Yes
                
                
                  § 63.6(b)(6)
                  N/A
                  Reserved.
                
                
                  § 63.6(b)(7)
                  Yes
                
                
                  § 63.6(c)(1)-(2)
                  Yes
                  Except “affected source” shall apply instead of “source” in § 63.6(c)(1)-(2) of subpart A.
                
                
                  § 63.6(c)(3)-(4)
                  N/A
                  Reserved.
                
                
                  § 63.6(c)(5)
                  Yes
                
                
                  § 63.6(d)
                  N/A
                  Reserved.
                
                
                  § 63.6(e)(1)(i)
                  No
                  See § 63.1360(e)(4) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  No
                
                
                  
                  § 63.6(e)(1)(iii)
                  Yes
                
                
                  § 63.6(e)(3)
                  No
                
                
                  § 63.6(f)(1)
                  No
                
                
                  § 63.6(f)(2)-(3)
                  Yes
                
                
                  § 63.6(g)
                  Yes
                  An alternative standard has been proposed; however, affected sources will have the opportunity to demonstrate other alternatives to the Administrator.
                
                
                  § 63.6(h)
                  No
                  Subpart MMM does not contain any opacity or visible emissions standards.
                
                
                  § 63.6(i)(1)
                  Yes
                
                
                  § 63.6(i)(2)
                  Yes
                  Except “affected source” shall apply instead of “source” in § 63.6(i)(2)(i) and (ii) of subpart A.
                
                
                  § 63.6(i)(3)-(14)
                  Yes
                
                
                  § 63.6(i)(15)
                  N/A
                  Reserved.
                
                
                  § 63.6(i)(16)
                  Yes
                
                
                  § 63.6(j)
                  Yes
                
                
                  § 63.7(a)(1)
                  Yes
                
                
                  § 63.7(a)(2)(i)-(vi)
                  Yes
                  § 63.1368 specifies that test results must be submitted in the Notification of Compliance Status due 150 days after the compliance date.
                
                
                  § 63.7(a)(2)(vii)-(viii)
                  N/A
                  Reserved.
                
                
                  § 63.7(a)(2)(ix)-(c)
                  Yes
                
                
                  § 63.7(d)
                  Yes
                  Except “affected source” shall apply instead of “source” in § 63.7(d) of subpart A.
                
                
                  § 63.7(e)(1)
                  No
                  See § 63.1365(b).
                
                
                  § 63.7(e)(2)
                  Yes
                
                
                  § 63.7(e)(3)
                  Yes
                  Except § 63.1365 specifies less than 3 runs for certain tests.
                
                
                  § 63.7(e)(4)
                  Yes.
                
                
                  § 63.7(f)
                  Yes
                
                
                  § 63.7(g)(1)
                  Yes
                  Except § 63.1368(a) specifies that the results of the performance test be submitted with the Notification of Compliance Status report
                
                
                  § 63.7(g)(2)
                  N/A
                  Reserved.
                
                
                  § 63.7(g)(3)
                  Yes
                
                
                  § 63.7(h)
                  Yes
                
                
                  § 63.8(a)(1)-(2)
                  Yes
                
                
                  § 63.8(a)(3)
                  N/A
                  Reserved.
                
                
                  § 63.8(a)(4)
                  Yes
                
                
                  § 63.8(b)(1)
                  Yes
                
                
                  § 63.8(b)(2)
                  No
                  § 63.1366 specifies CMS requirements.
                
                
                  § 63.8(b)(3)
                  Yes
                
                
                  § 63.8(c)(1)(i)
                  No
                
                
                  § 63.8(c)(1)(ii)
                  Yes
                
                
                  § 63.8(c)(1)(iii)
                  No
                
                
                  § 63.8(c)(2)-(3)
                  Yes
                
                
                  § 63.8(c)(4)
                  No
                  § 63.1366 specifies monitoring frequencies.
                
                
                  § 63.8(c)(5)-(8)
                  No
                
                
                  § 63.8(d)-(f)(3)
                  Yes
                  Except the last sentence of § 63.8(d)(3), which shall be replaced with “The program of corrective action should be included in the plan required under § 63.8(d)(2).” for the purposes of this subpart.
                
                
                  § 63.8(f)(4)
                  Yes
                  Except § 63.1368(b) specifies that requests may also be included in the Precompliance report.
                
                
                  § 63.8(f)(5)
                  Yes
                
                
                  § 63.8(f)(6)
                  No
                  Subpart MMM does not require CEM's.
                
                
                  § 63.8(g)
                  No
                  § 63.1366 specifies data reduction procedures.
                
                
                  § 63.9(a)-(d)
                  Yes
                
                
                  § 63.9(e)
                  No
                
                
                  § 63.9(f)
                  No
                  Subpart MMM does not contain opacity and visible emission standards.
                
                
                  § 63.9(g)
                  No
                
                
                  § 63.9(h)(1)
                  Yes
                
                
                  § 63.9(h)(2)(i)
                  Yes
                  Except § 63.1368(a)(1) specifies additional information to include in the Notification of Compliance Status report.
                
                
                  § 63.9(h)(2)(ii)
                  No
                  § 63.1368 specifies the Notification of Compliance Status report is to be submitted within 150 days after the compliance date.
                
                
                  § 63.9(h)(3)
                  Yes
                
                
                  § 63.9(h)(4)
                  N/A
                  Reserved.
                
                
                  § 63.9(h)(5)-(6)
                  Yes
                
                
                  63.9(i)
                  Yes.
                
                
                  63.9(j)
                  No
                  § 63.1368(h) specifies procedures for notification of changes.
                
                
                  § 63.10(a)-(b)(1)
                  Yes
                
                
                  § 63.10(b)(2)
                  No
                  § 63.1367 specifies recordkeeping requirements.
                
                
                  § 63.10(b)(3)
                  Yes
                
                
                  § 63.10(c)(1)-(14)
                  Yes
                
                
                  § 63.10(c)(15)
                  No
                
                
                  § 63.10(d)(1)
                  Yes
                
                
                  § 63.10(d)(2)
                  Yes
                
                
                  § 63.10(d)(3)
                  No
                  Subpart MMM does not include opacity and visible emission standards.
                
                
                  
                  § 63.10(d)(4)
                  Yes
                
                
                  § 63.10(d)(5)
                  No
                  See § 63.1368(i) for malfunction reporting requirements.
                
                
                  § 63.10(e)(1)-(2)(i)
                  Yes
                
                
                  § 63.10(e)(2)(ii)
                  No
                  Subpart MMM does not include opacity monitoring requirements.
                
                
                  § 63.10(e)(3)
                  Yes
                
                
                  § 63.10(e)(4)
                  No
                  Subpart MMM does not include opacity monitoring requirements.
                
                
                  § 63.10(f)
                  Yes
                
                
                  § 63.11-§ 63.15
                  Yes
                
              
              [64 FR 33589, June 23, 1999, as amended at 67 FR 59355, Sept. 20, 2002; 79 FR 17375, Mar. 27, 2014]
            
            
              Pt. 63, Subpt. MMM, Table 2
              Table 2 to Subpart MMM of Part 63—Standards for New and Existing PAI Sources
              
                
                  Emission source
                  Applicability
                  Requirement
                
                
                  Process vents
                  Existing:
                
                
                   
                   Processes having uncontrolled organic HAP emissions ≥0.15 Mg/yr
                  90% for organic HAP per process or to outlet concentration of ≤20 ppmv TOC.
                
                
                   
                   Processes having uncontrolled HCl and chlorine emissions ≥6.8 Mg/yr
                  94% for HCl and chlorine per process or to outlet HCl and chlorine concentration of ≤20 ppmv.
                
                
                   
                   Individual process vents meeting flow and mass emissions criteria that have gaseous organic HAP emissions controlled to less than 90% on or after November 10, 1997
                  98% gaseous organic HAP control per vent or ≤20 ppmv TOC outlet limit.
                
                
                   
                  New:
                
                
                   
                   Processes having uncontrolled organic HAP emissions ≥0.15 Mg/yr
                  98% for organic HAP per process or ≤20 ppmv TOC.
                
                
                   
                   Processes having uncontrolled HCl and chlorine emissions ≥6.8 Mg/yr and <191 Mg/yr
                  94% for HCl and chlorine per process or to outlet concentration of ≤20 ppmv HCl and chlorine.
                
                
                   
                  Processes having uncontrolled HCl and chlorine emissions ≥191 Mg/yr
                  99% for HCl and chlorine per process or to outlet concentration of ≤20 ppmv HCl and chlorine.
                
                
                  Storage vessels
                  Existing: ≥75 m3 capacity and vapor pressure ≥3.45 kPa
                  Install a floating roof, reduce HAP by 95% per vessel, or to outlet concentration of ≤20 ppmv TOC.
                
                
                   
                  New: ≥38 m3 capacity and vapor pressure ≥16.5 kPa
                  Same as for existing sources.
                
                
                   
                  ≥75 m3 capacity and vapor pressure ≥3.45 kPa
                  Same as for existing sources.
                
                
                  Wastewater a
                  
                  Existing: Process wastewater with ≥10,000 ppmw Table 9 compounds at any flowrate or ≥1,000 ppmw Table 9 compounds at ≥10 L/min, and maintenance wastewater with HAP load ≥5.3 Mg per discharge event
                  Reduce concentration of total Table 9 compounds to <50 ppmw (or other options).
                
                
                   
                  New:
                
                
                   
                   Same criteria as for existing sources
                  Reduce concentration of total Table 9 compounds to <50 ppmw (or other options).
                
                
                   
                   Total HAP load in wastewater POD streams ≥2,100 Mg/yr.
                  99% reduction of Table 9 compounds from all streams.
                
                
                  Equipment leaks
                  Subpart H
                  Subpart H with minor changes, including monitoring frequencies consistent with the proposed CAR.
                
                
                  Product dryers and bag dumps
                  Dryers used to dry PAI that is also a HAP, and bag dumps used to introduce feedstock that is a solid and a HAP
                  Particulate matter concentration not to exceed 0.01 gr/dscf.
                
                
                  Heat exchange systems
                  Each heat exchange system used to cool process equipment in PAI manufacturing operations
                  Monitoring and leak repair program as in HON.
                
                
                  a Table 9 is listed in the appendix to subpart G of 40 CFR part 63.
              
            
            
              
              Pt. 63, Subpt. MMM, Table 3
              Table 3 to Subpart MMM of Part 63—Monitoring Requirements for Control Devices a
              
              
                
                  Control device
                  Monitoring equipment required
                  Parameters to be monitored
                  Frequency
                
                
                  All control devices
                  1. Flow indicator installed at all bypass lines to the atmosphere and equipped with continuous recorder or
                  1. Presence of flow diverted from the control device to the atmosphere or
                  Hourly records of whether the flow indicator was operating and whether a diversion was detected at any time during each hour.
                
                
                   
                  2. Valves sealed closed with car-seal or lock-and-key configuration
                  2. Monthly inspections of sealed valves
                  Monthly.
                
                
                  Scrubber
                  Liquid flow rate or pressure drop mounting device. Also a pH monitor if the scrubber is used to control acid emissions.
                  1. Liquid flow rate into or out of the scrubber or the pressure drop across the scrubber.
                  1. Every 15 minutes.
                
                
                   
                  
                  2. pH of effluent scrubber liquid
                  2. Once a day.
                
                
                  Thermal incinerator
                  Temperature monitoring device installed in firebox or in ductwork immediately downstream of firebox b
                  
                  Firebox temperature
                  Every 15 minutes.
                
                
                  Catalytic incinerator
                  Temperature monitoring device installed in gas stream immediately before and after catalyst bed
                  Temperature difference across catalyst bed
                  Every 15 minutes.
                
                
                  Flare
                  Heat sensing device installed at the pilot light
                  Presence of a flame at the pilot light
                  Every 15 minutes.
                
                
                  Boiler or process heater <44 megawatts and vent stream is not mixed with the primary fuel
                  Temperature monitoring device installed in firebox b
                  
                  Combustion temperature
                  Every 15 minutes.
                
                
                  Condenser
                  Temperature monitoring device installed at condenser exit
                  Condenser exit (product side) temperature
                  Every 15 minutes.
                
                
                  Carbon adsorber (nonregenerative)
                  None
                  Operating time since last replacement
                  N/A.
                
                
                  Carbon adsorber (regenerative)
                  Stream flow monitoring device, and
                  1. Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s)
                  1. For each regeneration cycle, record the total regeneration stream mass or volumetric flow.
                
                
                   
                  Carbon bed temperature monitoring device
                  2. Temperature of carbon bed after regeneration
                  2. For each regeneration cycle, record the maximum carbon bed-temperature.
                
                
                   
                  
                  3. Temperature of carbon bed within 15 minutes of completing any cooling cycle(s)
                  3. Within 15 minutes of completing any cooling cycle, record the carbon bed temperature.
                
                
                   
                  
                  4. Operating time since end of last regeneration
                  4. Operating time to be based on worst-case conditions.
                
                
                   
                  
                  5. Check for bed poisoning
                  5. Yearly.
                
                
                  a As an alternative to the monitoring requirements specified in this table, the owner or operator may use a CEM meeting the requirements of Performance Specifications 8 or 9 of appendix B of part 60 to monitor TOC every 15 minutes.
                
                  b Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
              
            
            
              Pt. 63, Subpt. MMM, Table 4

              Table 4 to Subpart MMM of Part 63—Control Requirements for Items of Equipment That Meet the Criteria of § 63.1362(k)
              
                
                  Item of equipment
                  Control requirement a
                  
                
                
                  1. Drain or drain hub
                  (a) Tightly fitting solid cover (TFSC); or(b) TFSC with a vent to either a process, or to a control device meeting the requirements of § 63.139(c); or
                    (c) Water seal with submerged discharge or barrier to protect discharge from wind.
                  
                
                
                  2. Manholeb
                  
                  (a) TFSC; or(b) TFSC with a vent to either a process or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                  
                
                
                  
                  3. Lift station
                  (a) TFSC; or(b) TFSC with a vent to either a process, or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the lift station is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter. The lift station shall be level controlled to minimize changes in the liquid level.
                  
                
                
                  4. Trench
                  (a) TFSC; or(b) TFSC with a vent to either a process, or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                  
                
                
                  5. Pipe
                  Each pipe shall have no visible gaps in joints, seals, or other emission interfaces.
                
                
                  6. Oil/water separator
                  (a) Equip with a fixed roof and route vapors to a process, or equip with a closed-vent system that routes vapors to a control device meeting the requirements of § 63.139(c); or(b) Equip with a floating roof that meets the equipment specifications of § 60.693 (a)(1)(i), (a)(1)(ii), (a)(2), (a)(3), and (a)(4).
                  
                
                
                  7. Tank
                  Maintain a fixed roof and consider vents as process vents.c
                  
                
                
                  a Where a tightly fitting solid cover is required, it shall be maintained with no visible gaps or openings, except during periods of sampling, inspection, or maintenance.
                
                  b Manhole includes sumps and other points of access to a conveyance system.
                
                  c A fixed roof may have openings necessary for proper venting of the tank, such as pressure/vacuum vent, j-pipe vent.
              
              [67 FR 59355, Sept. 20, 2002]
            
          
          
            Subpart NNN—National Emission Standards for Hazardous Air Pollutants for Wool Fiberglass Manufacturing
            
              Source:
              64 FR 31709, June 14, 1999, unless otherwise noted.
            
            
              § 63.1380
              Applicability.
              (a) Except as provided in paragraphs (b) and (c) of this section, the requirements of this subpart apply to the owner or operator of each wool fiberglass manufacturing facility that is a major source or is located at a facility that is a major source.
              (b) The requirements of this subpart apply to emissions of hazardous air pollutants (HAPs), as measured according to the methods and procedures in this subpart, emitted from the following new and existing sources at a wool fiberglass manufacturing facility subject to this subpart:
              (1) Each new and existing glass-melting furnace located at a wool fiberglass manufacturing facility;
              (2) Each new and existing rotary spin wool fiberglass manufacturing line producing a bonded wool fiberglass building insulation product; and
              (3) Each new and existing flame attenuation wool fiberglass manufacturing line producing a bonded product.
              (c) The requirements of this subpart do not apply to a wool fiberglass manufacturing facility that the owner or operator demonstrates to the Administrator is not a major source as defined in § 63.2.
              (d) The provisions of this part 63, subpart A that apply and those that do not apply to this subpart are specified in Table 1 of this subpart.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45334, July 29, 2015]
            
            
              § 63.1381
              Definitions.
              Terms used in this subpart are defined in the Clean Air Act, in § 63.2, or in this section as follows:
              
                Aerospace and air filtration products means bonded wool fiberglass insulation manufactured for the thermal and acoustical insulation of aircraft and/or the air filtration markets. For the purposes of this subpart, a production line that manufactures these types of products for 75 percent or more of the line's annual operating hours is considered to be an aerospace and air filtration products line.
              
                Bag leak detection system means systems that include, but are not limited to, devices using triboelectric, light scattering, and other effects to monitor relative or absolute particulate matter (PM) emissions.
              
                Bonded means wool fiberglass to which a phenol-formaldehyde binder has been applied.
              
                Building insulation means bonded wool fiberglass insulation, having a loss on ignition of less than 8 percent and a density of less than 32 kilograms per cubic meter (kg/m3) (2 pounds per cubic foot [lb/ft3]).
              
                Cold top electric furnace means an all-electric glass-melting furnace that operates with a temperature of 120 °C (250 °F) or less as measured at a location 46 to 61 centimeters (18 to 24 inches) above the molten glass surface.
              
                Flame attenuation means a process used to produce wool fiberglass where molten glass flows by gravity from melting furnaces, or pots, to form filaments that are drawn down and attenuated by passing in front of a high-velocity gas burner flame.
              
                Gas-fired glass-melting furnace means a unit comprising a refractory vessel in which raw materials are charged, melted at high temperature using natural gas and other fuels, refined, and conditioned to produce molten glass. The unit includes foundations, superstructure and retaining walls, raw material charger systems, heat exchangers, exhaust system, refractory brick work, fuel supply and electrical boosting equipment, integral control systems and instrumentation, and appendages for conditioning and distributing molten glass to forming processes. The forming apparatus, including flow channels, is not considered part of the gas-fired glass-melting furnace. Cold-top electric furnaces as defined in this subpart are not gas-fired glass-melting furnaces.
              
                Glass-melting furnace means a unit comprising a refractory vessel in which raw materials are charged, melted at high temperature, refined, and conditioned to produce molten glass. The unit includes foundations, superstructure and retaining walls, raw material charger systems, heat exchangers, melter cooling system, exhaust system, refractory brick work, fuel supply and electrical boosting equipment, integral control systems and instrumentation, and appendages for conditioning and distributing molten glass to forming processes. The forming apparatus, including flow channels, is not considered part of the glass-melting furnace.
              
                Glass pull rate means the mass of molten glass that is produced by a single glass-melting furnace or that is used in the manufacture of wool fiberglass at a single manufacturing line in a specified time period.
              
                Hazardous Air Pollutant (HAP) means any air pollutant listed in or pursuant to section 112(b) of the Clean Air Act.
              
                Heating, ventilation, and air conditioning (HVAC) products means bonded wool fiberglass insulation manufactured for use in HVAC systems for the distribution of air or for thermal and acoustical insulation of HVAC distribution lines. For the purposes of this subpart, a production line that manufactures these types of products for 75 percent or more of the line's annual operating hours is considered to be an HVAC products line.
              
                Heavy-density product means bonded wool fiberglass insulation manufactured on a flame attenuation manufacturing line and having a loss on ignition of 11 to 25 percent and a density of 8 to 48 kg/m3 (0.5 to 3 lb/ft 3).
              
                Incinerator means an enclosed air pollution control device that uses controlled flame combustion to convert combustible materials to noncombustible gases. For the purposes of this subpart, the term “incinerator” means “regenerative thermal oxidizer”.
              
                Loss on ignition (LOI) means the percent decrease in weight of wool fiberglass after it has been ignited. The LOI is used to monitor the weight percent of binder in wool fiberglass.
              
                Manufacturing line means the manufacturing equipment for the production of wool fiberglass that consists of a forming section where molten glass is fiberized and a fiberglass mat is formed and which may include a curing section where binder resin in the mat is thermally set and a cooling section where the mat is cooled.
              
                New source means any affected source that commences construction or reconstruction after March 31, 1997 for purposes of determining the applicability of the emission limits in rows 1, 2 and 7 through 11 in Table 2. New source means any affected source that commences construction or reconstruction after November 25, 2011 for purposes of determining the applicability of all other emissions limits.
              
                Original equipment manufacturer (OEM) products means bonded wool fiberglass insulation manufactured for OEM entities that fabricate the insulation into parts used as thermal or acoustical insulation in products including, but not limited to, appliances, refrigeration units, and office interior equipment. For the purposes of this subpart, a production line that manufactures these types of products for 75 percent or more of the line's annual operating hours is considered to be an OEM products line.
              
                Pipe product means bonded wool fiberglass insulation manufactured on a flame attenuation manufacturing line and having a loss on ignition of 8 to 14 percent and a density of 48 to 96 kg/m3 (3 to 6 lb/ft3). For the purposes of this subpart, a production line that manufactures these types of products for 75 percent or more of the line's annual operating hours is considered to be a pipe product line.
              
                Rotary spin means a process used to produce wool fiberglass building insulation by forcing molten glass through numerous small orifices in the side wall of a spinner to form continuous glass fibers that are then broken into discrete lengths by high-velocity air flow. Any process used to produce bonded wool fiberglass building insulation by a process other than flame attenuation is considered rotary spin.
              
                Wool fiberglass means insulation materials composed of glass fibers made from glass produced or melted at the same facility where the manufacturing line is located.
              
                Wool fiberglass manufacturing facility means any facility manufacturing wool fiberglass on a rotary spin manufacturing line or on a flame attenuation manufacturing line.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45334, July 29, 2015; 82 FR 60883, Dec. 26, 2017]
            
            
              § 63.1382
              Emission standards.
              (a) You must control emissions from each glass-melting furnace, rotary spin manufacturing line, and flame attenuation manufacturing line as specified in Table 2 to this subpart.
              (b) On or after July 29, 2015 to reduce emissions of hydrogen chloride and hydrogen fluoride from each existing, new, or reconstructed glass-melting furnace, you must either:
              (1) Require cullet providers to provide records of their inspections showing that no glass from industrial (also known as continuous strand, or textile) fiberglass, cathode ray tubes (CRT), computer monitors that include CRT, and glass from microwave ovens, televisions or other electronics is included in the cullet; or
              (2) Sample your raw materials and maintain records of your sampling showing that the cullet is free of glass from industrial fiberglass, cathode ray tubes, computer monitors that include cathode ray tubes, and glass from microwave ovens, televisions or other electronics.
              (c) Operating limits. On and after the date on which the performance test required to be conducted by §§ 63.7 and 63.1384 is completed, the owner or operator must operate all affected control equipment and processes according to the following requirements.
              (1)(i) The owner or operator must initiate corrective action within 1 hour of an alarm from a bag leak detection system and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator must implement a Quality Improvement Plan (QIP) consistent with the compliance assurance monitoring provisions of 40 CFR part 64, subpart D when the bag leak detection system alarm is sounded for more than 5 percent of the total operating time in a 6-month block reporting period.

              (2)(i) The owner or operator must initiate corrective action within 1 hour when any 3-hour block average of the monitored electrostatic precipitator (ESP) parameter is outside the limit(s) established during the performance test as specified in § 63.1384 and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              
              (ii) The owner or operator must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64 subpart D when the monitored ESP parameter is outside the limit(s) established during the performance test as specified in § 63.1384 for more than 5 percent of the total operating time in a 6-month block reporting period.
              (iii) The owner or operator must operate the ESP such that the monitored ESP parameter is not outside the limit(s) established during the performance test as specified in § 63.1384 for more than 10 percent of the total operating time in a 6-month block reporting period.
              (3)(i) The owner or operator must initiate corrective action within 1 hour when any 3-hour block average temperature of a cold top electric furnace as measured at a location 46 to 61 centimeters (18 to 24 inches) above the molten glass surface, exceeds 120 °C (250 °F) and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator of a cold top electric furnace must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64, subpart D when the temperature, as measured at a location 46 to 61 centimeters (18 to 24 inches) above the molten glass surface, exceeds 120 °C (250 °F) for more than 5 percent of the total operating time in a 6-month block reporting period.
              (iii) The owner or operator must operate the cold top electric furnace such that the temperature does not exceed 120 °C (250 °F) as measured at a location 46 to 61 centimeters (18 to 24 inches) above the molten glass surface, for more than 10 percent of the total operating time in a 6-month reporting period.
              (4)(i) The owner or operator must initiate corrective action within 1 hour when any 3-hour block average value for the monitored parameter(s) for a glass-melting furnace, which uses no add-on controls and which is not a cold top electric furnace, is outside the limit(s) established during the performance test as specified in § 63.1384 and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64 subpart D when the monitored parameter(s) is outside the limit(s) established during the performance test as specified in § 63.1384 for more than 5 percent of the total operating time in a 6-month block reporting period.
              (iii) The owner or operator must operate a glass-melting furnace, which uses no add-on controls and which is not a cold top electric furnace, such that the monitored parameter(s) is not outside the limit(s) established during the performance test as specified in § 63.1384 for more than 10 percent of the total operating time in a 6-month block reporting period.
              (5)(i) The owner or operator must initiate corrective action within 1 hour when the average glass pull rate of any 4-hour block period for glass melting furnaces equipped with continuous glass pull rate monitors, or daily glass pull rate for glass melting furnaces not so equipped, exceeds the average glass pull rate established during the performance test as specified in § 63.1384, by greater than 20 percent and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64, subpart D when the glass pull rate exceeds, by more than 20 percent, the average glass pull rate established during the performance test as specified in § 63.1384 for more than 5 percent of the total operating time in a 6-month block reporting period.

              (iii) The owner or operator must operate each glass-melting furnace such that the glass pull rate does not exceed, by more than 20 percent, the average glass pull rate established during the performance test as specified in § 63.1384 for more than 10 percent of the total operating time in a 6-month block reporting period.
              
              (6) The owner or operator must operate each incinerator used to comply with the emission limits for rotary spin or flame attenuation lines specified in Table 2 to this subpart such that any 3-hour block average temperature in the firebox does not fall below the average established during the performance test as specified in § 63.1384.
              (7)(i) The owner or operator must initiate corrective action within 1 hour when the average pressure drop, liquid flow rate, or chemical feed rate for any 3-hour block period is outside the limits established during the performance tests as specified in § 63.1384 for each wet scrubbing control device and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64, subpart D when any scrubber parameter is outside the limit(s) established during the performance test as specified in § 63.1384 for more than 5 percent of the total operating time in a 6-month block reporting period.
              (iii) The owner or operator must operate each scrubber such that each monitored parameter is not outside the limit(s) established during the performance test as specified in § 63.1384 for more than 10 percent of the total operating time in a 6-month block reporting period.
              (8)(i) The owner or operator must initiate corrective action within 1 hour when the monitored process parameter level(s) is outside the limit(s) established during the performance test as specified in § 63.1384 for the process modification(s) used to comply with the emission limits for rotary spin or flame attenuation lines specified in Table 2 to this subpart, and complete corrective actions in a timely manner according to the procedures in the operations, maintenance, and monitoring plan.
              (ii) The owner or operator must implement a QIP consistent with the compliance assurance monitoring provisions of 40 CFR part 64, subpart D when the process parameter(s) is outside the limit(s) established during the performance test as specified in § 63.1384 for more than 5 percent of the total operating time in a 6-month block reporting period.
              (iii) The owner or operator must operate the process modifications such that the monitored process parameter(s) is not outside the limit(s) established during the performance test as specified in § 63.1384 for more than 10 percent of the total operating time in a 6-month block reporting period.
              (9) The owner or operator must use a resin in the formulation of binder such that the free-formaldehyde and free-phenol contents of the resin used do not exceed the respective ranges contained in the specification for the resin used during the performance test as specified in § 63.1384.
              (10) The owner or operator must use a binder formulation that does not vary from the specification and operating range established and used during the performance test as specified in § 63.1384. For the purposes of this standard, adding or increasing the quantity of urea and/or lignin in the binder formulation does not constitute a change in the binder formulation.
              (11) The owner or operator must maintain the percentage of cullet in the materials mix for each gas-fired glass-melting furnace at or below the level established during the performance test as specified in § 63.1384(a)(4).
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45334, July 29, 2015; 82 FR 60884, Dec. 26, 2017]
            
            
              § 63.1383
              Monitoring requirements.
              On and after the date on which the performance test required to be conducted by §§ 63.7 and 63.1384 is completed, the owner or operator must monitor all affected control equipment and processes according to the following requirements.

              (a) The owner or operator of each wool fiberglass manufacturing facility must prepare for each glass-melting furnace, rotary spin manufacturing line, and flame attenuation manufacturing line subject to the provisions of this subpart, a written operations, maintenance, and monitoring plan. The plan must be submitted to the Administrator for review and approval as part of the application for a part 70 permit. The plan must include the following information:
              (1) Procedures for the proper operation and maintenance of process modifications and add-on control devices used to meet the emission limits in § 63.1382;
              (2) Procedures for the proper operation and maintenance of monitoring devices used to determine compliance, including quarterly calibration and certification of accuracy of each monitoring device according to the manufacturers's instructions; and
              (3) Corrective actions to be taken when process parameters or add-on control device parameters deviate from the limit(s) established during initial performance tests.
              (b)(1) Where a baghouse is used to control PM emissions from a glass-melting furnace, the owner or operator shall install, calibrate, maintain, and continuously operate a bag leak detection system.
              (i) The bag leak detection system must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 10 milligrams per actual cubic meter (0.0044 grains per actual cubic foot) or less.
              (ii) The bag leak detection system sensor must produce output of relative PM emissions.
              (iii) The bag leak detection system must be equipped with an alarm system that will sound automatically when an increase in relative PM emissions over a preset level is detected and the alarm must be located such that it can be heard by the appropriate plant personnel.
              (iv) For positive pressure fabric filter systems, a bag leak detection system must be installed in each baghouse compartment or cell. If a negative pressure or induced air baghouse is used, the bag leak detection system must be installed downstream of the baghouse. Where multiple bag leak detection systems are required (for either type of baghouse), the system instrumentation and alarm may be shared among the monitors.
              (v) A triboelectric bag leak detection system shall be installed, operated, adjusted, and maintained in a manner consistent with the U.S. Environmental Protection Agency guidance, “Fabric Filter Bag Leak Detection Guidance” (EPA-454/R-98-015, September 1997). Other bag leak detection systems shall be installed, operated, adjusted, and maintained in a manner consistent with the manufacturer's written specifications and recommendations.
              (vi) Initial adjustment of the system shall, at a minimum, consist of establishing the baseline output by adjusting the range and the averaging period of the device and establishing the alarm set points and the alarm delay time.
              (vii) Following the initial adjustment, the owner or operator shall not adjust the range, averaging period, alarm setpoints, or alarm delay time except as detailed in the approved operations, maintenance, and monitoring plan required under paragraph (a) of this section. In no event shall the range be increased by more than 100 percent or decreased more than 50 percent over a 365-day period unless a responsible official as defined in § 63.2 of the general provisions in subpart A of this part certifies that the baghouse has been inspected and found to be in good operating condition.
              (2) The operations, maintenance, and monitoring plan required by paragraph (a) of this section must specify corrective actions to be followed in the event of a bag leak detection system alarm. Example corrective actions that may be included in the plan include the following:
              (i) Inspecting the baghouse for air leaks, torn or broken bags or filter media, or any other conditions that may cause an increase in emissions.
              (ii) Sealing off defective bags or filter media.
              (iii) Replacing defective bags or filter media, or otherwise repairing the control device.
              (iv) Sealing off a defective baghouse compartment.
              (v) Cleaning the bag leak detection system probe, or otherwise repairing the bag leak detection system.
              (vi) Shutting down the process producing the particulate emissions.

              (c)(1) Where an ESP is used to control PM emissions from a glass-melting furnace, the owner or operator must monitor the ESP according to the procedures in the operations, maintenance, and monitoring plan. (2)The operations, maintenance, and monitoring plan for the ESP must contain the following information:
              (i) The ESP operating parameter(s), such as secondary voltage of each electrical field, to be monitored and the minimum and/or maximum value(s) that will be used to identify any operational problems;
              (ii) A schedule for monitoring the ESP operating parameter(s);
              (iii) Recordkeeping procedures, consistent with the recordkeeping requirements of § 63.1386, to show that the ESP operating parameter(s) is within the limit(s) established during the performance test; and
              (iv) Procedures for the proper operation and maintenance of the ESP.
              (d) The owner or operator must measure and record at least once per shift the temperature 46 to 61 centimeters (18 to 24 inches) above the surface of the molten glass in a cold top electric furnace that does not use any add-on controls to control PM emissions.
              (e)(1) Where a glass-melting furnace is operated without an add-on control device to control PM emissions, the owner or operator must monitor the glass-melting furnace according to the procedures in the operations, maintenance, and monitoring plan.
              (2) The operations, maintenance, and monitoring plan for the glass-melting furnace must contain the following information:
              (i) The operating parameter(s) to be monitored and the minimum and/or maximum value(s) that will be used to identify any operational problems;
              (ii) A schedule for monitoring the operating parameter(s) of the glass-melting furnace;
              (iii) Recordkeeping procedures, consistent with the recordkeeping requirements of § 63.1386, to show that the glass-melting furnace parameter(s) is within the limit(s) established during the performance test; and
              (iv) Procedures for the proper operation and maintenance of the glass-melting furnace.
              (f) If you use a control device to control HAP emissions from a glass-melting furnace, RS manufacturing line, or FA manufacturing line, you must install, calibrate, maintain, and operate a monitoring device that continuously measures an appropriate parameter for the control device. You must establish the value of that parameter during the performance test conducted to demonstrate compliance with the applicable emission limit as specified in Table 2 to this subpart.
              (g)(1) The owner or operator who uses an incinerator to comply with the emission limits for rotary spin or flame attenuation lines specified in Table 2 to this subpart must install, calibrate, maintain, and operate a monitoring device that continuously measures and records the operating temperature in the firebox of each incinerator.
              (2) The owner or operator must inspect each incinerator at least once per year according to the procedures in the operations, maintenance, and monitoring plan. At a minimum, an inspection must include the following:
              (i) Inspect all burners, pilot assemblies, and pilot sensing devices for proper operation and clean pilot sensor, as necessary;
              (ii) Ensure proper adjustment of combustion air and adjust, as necessary;
              (iii) Inspect, when possible, internal structures, for example, baffles, to ensure structural integrity per the design specifications;
              (iv) Inspect dampers, fans, and blowers for proper operation;
              (v) Inspect for proper sealing;
              (vi) Inspect motors for proper operation;
              (vii) Inspect combustion chamber refractory lining and clean and repair/replace lining, as necessary;
              (viii) Inspect incinerator shell for corrosion and/or hot spots;
              (ix) For the burn cycle that follows the inspection, document that the incinerator is operating properly and make any necessary adjustments; and
              (x) Generally observe that the equipment is maintained in good operating condition.
              (xi) Complete all necessary repairs as soon as practicable.

              (h) The owner or operator who uses a wet scrubbing control device to comply with the emission limits for rotary spin or flame attenuation lines specified in Table 2 to this subpart must install, calibrate, maintain, and operate monitoring devices that continuously monitor and record the gas pressure drop across each scrubber and the scrubbing liquid flow rate to each scrubber according to the procedures in the operations, maintenance, and monitoring plan. The pressure drop monitor must be certified by its manufacturer to be accurate within ±250 pascals (±1 inch water gauge) over its operating range, and the flow rate monitor must be certified by its manufacturer to be accurate within ±5 percent over its operating range. The owner or operator must also continuously monitor and record the feed rate of any chemical(s) added to the scrubbing liquid.
              (i)(1) The owner or operator who uses process modifications to comply with the emission limits for rotary spin or flame attenuation lines specified in Table 2 to this subpart must establish a correlation between formaldehyde, methanol, and phenol emissions, as appropriate, and the process parameter(s) to be monitored.
              (2) The owner or operator must monitor the established parameter(s) according to the procedures in the operations, maintenance, and monitoring plan.
              (3) The owner or operator must include as part of their operations, maintenance, and monitoring plan the following information:
              (i) Procedures for the proper operation and maintenance of the process;
              (ii) Process parameter(s) to be monitored to demonstrate compliance with the applicable emission limits in § 63.1382. Examples of process parameters include LOI, binder solids content, and binder application rate;
              (iii) Correlation(s) between process parameter(s) to be monitored and formaldehyde emissions;
              (iv) A schedule for monitoring the process parameter(s); and
              (v) Recordkeeping procedures, consistent with the recordkeeping requirements of § 63.1386, to show that the process parameter value(s) established during the performance test is not exceeded.
              (j) The owner or operator must monitor and record the free-formaldehyde and free-phenol content of each resin shipment received and of each resin used in the formulation of binder.
              (k) The owner or operator must monitor and record the formulation of each batch of binder used.
              (l) The owner or operator must monitor and record at least once every 8 hours, the product LOI and product density of each bonded wool fiberglass product manufactured.
              (m) For all control device and process operating parameters measured during the initial performance tests, including the materials mix used in the test, you may change the limits established during the initial performance tests if you conduct additional performance testing to verify that, at the new control device or process parameter levels, you comply with the applicable emission limits specified in Table 2 to this subpart. You must conduct all additional performance tests according to the procedures in this part 63, subpart A and in § 63.1384.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45334, July 29, 2015; 82 FR 60884, Dec. 26, 2017]
            
            
              § 63.1384
              Performance test requirements.
              (a) The owner or operator subject to the provisions of this subpart shall conduct a performance test to demonstrate compliance with the applicable emission limits in § 63.1382. Compliance is demonstrated when the emission rate of the pollutant is equal to or less than each of the applicable emission limits in § 63.1382. The owner or operator shall conduct the performance test according to the procedures in 40 CFR part 63, subpart A and in this section. If the owner or operator conducted an emissions test in 2016 according to the procedures specified in § 63.1384(a)(9) and § 63.1385 in response to the EPA's Information Collection Request, the owner or operator can use the results of the emissions test to demonstrate initial compliance with the emission limits for rotary spin lines specified in Table 2 to this subpart.

              (1) All monitoring systems and equipment must be installed, operational, and calibrated prior to the performance test.
              
              (2) Unless a different frequency is specified in this section, the owner or operator must monitor and record process and/or add-on control device parameters at least every 15 minutes during the performance tests. The arithmetic average for each parameter must be calculated using all of the recorded measurements for the parameter.
              (3) During each performance test, the owner or operator must monitor and record the glass pull rate for each glass-melting furnace and, if different, the glass pull rate for each rotary spin manufacturing line and flame attenuation manufacturing line. Record the glass pull rate every 15 minutes during any performance test required by this subpart and determine the arithmetic average of the recorded measurements for each test run and calculate the average of the three test runs. If a rotary spin or flame attenuation line shares one or more emissions points with another rotary spin or flame attenuation line(s), owners or operators can conduct the performance test while each of the process lines with the shared emissions point(s) is operating as specified in paragraph (a)(8) of this section, rather than testing each of the shared lines separately. In these cases, owners or operators must use the combined glass pull rate for the process lines with the shared emissions point(s) to demonstrate compliance with the emission limits specified in Table 2 to this subpart.
              (4) The owner or operator shall conduct a performance test for each existing and new gas-fired glass-melting furnace. During the performance test of each gas-fired glass-melting furnace, the owner or operator must measure and record the materials mix, including the percentages of raw materials and cullet, melted in the furnace during the performance test.
              (5) During the performance test, the owner or operator of a glass-melting furnace controlled by an ESP shall monitor and record the ESP parameter level(s), as specified in the operations, maintenance, and monitoring plan, and establish the minimum and/or maximum value(s) that will be used to demonstrate compliance after the initial performance test.
              (6) During the performance test, the owner or operator of a cold top electric furnace that is not equipped with an add-on control device for PM emissions control, must monitor and record the temperature 46 to 61 centimeters (18 to 24 inches) above the molten glass surface to ensure that the maximum temperature does not exceed 120 °C (250 °F).
              (7) During the performance test, the owner or operator of a glass melting furnace (other than a cold top electric furnace) that is not equipped with an add-on control device for PM emissions control, must monitor and record the furnace parameter level, and establish the minimum and/or maximum value(s) that will be used to demonstrate compliance after the initial performance test.
              (8) The owner or operator must conduct a performance test for each rotary spin manufacturing line, subject to this subpart, while producing the building insulation with the highest LOI expected to be produced on that line; and for each flame attenuation manufacturing line, subject to this subpart, while producing the heavy-density product or pipe product with the highest LOI expected to be produced on the affected line.
              (9) The owner or operator of each rotary spin manufacturing line and flame attenuation manufacturing line regulated by this subpart must conduct performance tests using the resin with the highest free-formaldehyde content. During the performance test of each rotary spin manufacturing line and flame attenuation manufacturing line regulated by this subpart, the owner or operator shall monitor and record the free-formaldehyde and free-phenol contents of the resin, the binder formulation used, and the product LOI and density.

              (10) During the performance test, the owner or operator of a rotary spin manufacturing line or flame attenuation manufacturing line who plans to use process modifications to comply with the emission limits in § 63.1382 must monitor and record the process parameter level(s), as specified in the operations, maintenance, and monitoring plan, which will be used to demonstrate compliance after the initial performance test.
              
              (11) During the performance test, the owner or operator of a rotary spin manufacturing line or flame attenuation manufacturing line who plans to use a wet scrubbing control device to comply with the emission limits in § 63.1382 must continuously monitor and record the pressure drop across the scrubber, the scrubbing liquid flow rate, and addition of any chemical to the scrubber, including the chemical feed rate, and establish the minimum and/or maximum value(s) that will be used to determine compliance after the initial performance test.
              (12) During the performance test, the owner or operator of a rotary spin manufacturing line or affected flame attenuation manufacturing line shall continuously record the operating temperature of each incinerator and record the average during each 1-hour test; the average operating temperature of the three 1-hour tests shall be used to monitor compliance.
              (13) Unless disapproved by the Administrator, an owner or operator of a rotary spin or flame attenuation manufacturing line regulated by this subpart may conduct short-term experimental production runs using binder formulations or other process modifications where the process parameter values would be outside those established during performance tests without first conducting performance tests. Such runs must not exceed 1 week in duration unless the Administrator approves a longer period. The owner or operator must notify the Administrator and postmark or deliver the notification at least 15 days prior to commencement of the short-term experimental production runs. The Administrator must inform the owner or operator of a decision to disapprove or must request additional information prior to the date of the short-term experimental production runs. Notification of intent to perform an experimental short-term production run shall include the following information:
              (i) The purpose of the experimental production run;
              (ii) The affected line;
              (iii) How the established process parameters will deviate from previously approved levels;
              (iv) The duration of the experimental production run;
              (v) The date and time of the experimental production run; and
              (vi) A description of any emission testing to be performed during the experimental production run.
              (b) To determine compliance with the PM emission limit for glass-melting furnaces, use the following equation:
              
                ER14JN99.040
              
              
                Where:
                
                E = Emission rate of PM, kg/Mg (lb/ton) of glass pulled;
                C = Concentration of PM, g/dscm (gr/dscf);
                Q = Volumetric flow rate of exhaust gases, dscm/h (dscf/h);
                K1 = Conversion factor, 1 kg/1,000 g (1 lb/7,000 gr); and
                P = Average glass pull rate, Mg/h (tons/h).
              
              
              (c) To determine compliance with the emission limits specified in Table 2 to this subpart, for formaldehyde and methanol for rotary spin manufacturing lines; formaldehyde, phenol, and methanol for flame attenuation manufacturing lines; and chromium compounds for gas-fired glass-melting furnaces, use the following equation:
              
                ER14JN99.041
              
              
                Where:
                
                E = Emission rate of formaldehyde, phenol, methanol, chromium compounds, kg/Mg (lb/ton) of glass pulled;
                C = Measured volume fraction of formaldehyde, phenol, methanol, chromium compounds, ppm;
                MW = Molecular weight of formaldehyde, 30.03 g/g-mol; molecular weight of phenol, 94.11 g/g-mol; molecular weight of methanol, 32.04 g/g-mol; molecular weight of chromium compounds tested in g/g-mol.
                Q = Volumetric flow rate of exhaust gases, dscm/h (dscf/h);
                K1 = Conversion factor, 1 kg/1,000 g (1 lb/453.6 g);
                K2 = Conversion factor, 1,000 L/m3 (28.3 L/ft3);
                K3 = Conversion factor, 24.45 L/g-mol; and
                P = Average glass pull rate, Mg/h (tons/h).
              
              

              (d) Following the initial performance or compliance test conducted to demonstrate compliance with the chromium compounds emissions limit specified in Table 2 to this subpart, you must conduct an annual performance test for chromium compounds emissions from each gas-fired glass-melting furnace (no later than 12 calendar months following the previous compliance test).
              (e) Following the initial performance or compliance test to demonstrate compliance with the PM, formaldehyde, phenol, and methanol emissions limits specified in Table 2 to this subpart, you must conduct a performance test to demonstrate compliance with each of the applicable PM, formaldehyde, phenol, and methanol emissions limits in § 63.1382 at least once every five years.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45334, July 29, 2015; 82 FR 60884, Dec. 26, 2017]
            
            
              § 63.1385
              Test methods and procedures.
              (a) The owner or operator shall use the following methods to determine compliance with the applicable emission limits:
              (1) Method 1 (40 CFR part 60, appendix A) for the selection of the sampling port location and number of sampling ports;
              (2) Method 2 (40 CFR part 60, appendix A) for volumetric flow rate;
              (3) Method 3 or 3A (40 CFR part 60, appendix A) for O2 and CO2 for diluent measurements needed to correct the concentration measurements to a standard basis;
              (4) Method 4 (40 CFR part 60, appendix A) for moisture content of the stack gas;
              (5) Method 5 or Method 29 (40 CFR part 60, appendix A-3) for the concentration of total PM. When using Method 5, each run must consist of a minimum sample volume of 2 dry standard cubic meters (dscm). When using Method 29, each run must consist of a minimum sample volume of 3 dscm. When measuring PM concentration using either Method 5 or 29, the probe and filter holder heating system must be set to provide a gas temperature no greater than 120±14 °C (248±25 °F).
              (6) For measuring the concentration of formaldehyde, use one of the following test methods:
              (i) Method 318 (appendix A of this part). Each test run must consist of a minimum of 10 spectra.
              (ii) Method 316 (appendix A of this part). Each test run must consist of a minimum of 2 dry standard cubic meters (dscm) of sample volume.
              (7) Method contained in appendix A of this subpart for the determination of product LOI;
              (8) Method contained in appendix B of this subpart for the determination of the free-formaldehyde content of resin. The owner or operator shall use vendor specifications to determine the free-phenol content of resin.
              (9) Method contained in appendix C of this subpart for the determination of product density;
              (10) For measuring the concentration of phenol, use Method 318 (appendix A of this part). Each test run must consist of a minimum of 10 spectra.
              (11) For measuring the concentration of methanol, use one of the following test methods:
              (i) Method 318 (appendix A of this part). Each test run must consist of a minimum of 10 spectra.
              (ii) Method 308 (appendix A of this part). Each test run must consist of a minimum of 2 hours.
              (12) Method 29 (40 CFR part 60, appendix A-8) for the concentration of chromium compounds. Each test run must consist of a minimum sample volume of 3 dscm.
              (13) An alternative method, subject to approval by the Administrator.
              (b) Each performance test shall consist of 3 runs. The owner or operator shall use the average of the three runs in the applicable equation for determining compliance.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45335, July 29, 2015; 82 FR 60885, Dec. 26, 2017]
            
            
              § 63.1386
              Notification, recordkeeping, and reporting requirements.
              (a) Notifications. As required by § 63.9(b) through (h) of this part, the owner or operator shall submit the following written initial notifications to the Administrator:

              (1) Notification for an area source that subsequently increases its emissions such that the source is a major source subject to the standard;
              
              (2) Notification that a source is subject to the standard, where the initial startup is before November 25, 2011.
              (3) Notification that a source is subject to the standard, where the source is new or has been reconstructed the initial startup is after November 25, 2011, and for which an application for approval of construction or reconstruction is not required;
              (4) Notification of intention to construct a new affected source or reconstruct an affected source; of the date construction or reconstruction commenced; of the anticipated date of startup; of the actual date of startup, where the initial startup of a new or reconstructed source occurs after November 25, 2011, and for which an application for approval or construction or reconstruction is required (See § 63.9(b)(4) and (5));
              (5) Notification of special compliance obligations;
              (6) Notification of performance test; and (7) Notification of compliance status.
              (b) [Reserved]
              (c) Records and reports for a failure to meet a standard. (1) In the event that an affected unit fails to meet a standard, record the number of failures since the prior notification of compliance status. For each failure record the date, time, and duration of each failure.
              (2) For each failure to meet a standard record and retain a list of the affected source or equipment, an estimate of the volume of each regulated pollutant emitted over the standard for which the source failed to meet the standard, and a description of the method used to estimate the emissions.
              (3) Record actions taken to minimize emissions in accordance with § 63.1382, including corrective actions to restore process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              (4) If an affected unit fails to meet a standard, report such events in the notification of compliance status required by § 63.1386(a)(7). Report the number of failures to meet a standard since the prior notification. For each instance, report the date, time, and duration of each failure. For each failure the report must include a list of the affected units or equipment, an estimate of the volume of each regulated pollutant emitted over the standard, and a description of the method used to estimate the emissions.
              (d) Recordkeeping. (1) As required by § 63.10(b) of this part, the owner or operator shall maintain files of all information (including all reports and notifications) required by the general provisions and this subpart:
              (i) The owner or operator must retain each record for at least 5 years following the date of each occurrence, measurement, maintenance, corrective action, report, or record. The most recent 2 years of records must be retained at the facility. The remaining 3 years of records may be retained off site;
              (ii) The owner or operator may retain records on microfilm, on a computer, on computer disks, on magnetic tape, or on microfiche; and
              (iii) The owner or operator may report required information on paper or on a labeled computer disk using commonly available and EPA-compatible computer software.
              (2) In addition to the general records required by § 63.10(b)(2) of this part, the owner or operator shall maintain records of the following information:
              (i) Any bag leak detection system alarms, including the date and time of the alarm, when corrective actions were initiated, the cause of the alarm, an explanation of the corrective actions taken, and when the cause of the alarm was corrected;
              (ii) ESP parameter value(s) used to monitor ESP performance, including any period when the value(s) deviated from the established limit(s), the date and time of the deviation, when corrective actions were initiated, the cause of the deviation, an explanation of the corrective actions taken, and when the cause of the deviation was corrected;

              (iii) Air temperature above the molten glass in an uncontrolled cold top electric furnace, including any period when the temperature exceeded 120 °C (250 °F) at a location 46 to 61 centimeters (18 to 24 inches) above the molten glass surface, the date and time of the exceedance, when corrective actions were initiated, the cause of the exceedance, an explanation of the corrective actions taken, and when the cause of the exceedance was corrected;
              (iv) Uncontrolled glass-melting furnace (that is not a cold top electric furnace) parameter value(s) used to monitor furnace performance, including any period when the value(s) exceeded the established limit(s), the date and time of the exceedance, when corrective actions were initiated, the cause of the exceedance, an explanation of the corrective actions taken, and when the cause of the exceedance was corrected;
              (v) The formulation of each binder batch and the LOI and density for each product manufactured on a rotary spin manufacturing line or flame attenuation manufacturing line subject to the provisions of this subpart, and the free-formaldehyde and free-phenol contents of each resin shipment received and of each resin used in the binder formulation;
              (vi) Process parameter level(s) for RS and FA manufacturing lines that use process modifications to comply with the emission limits, including any period when the parameter level(s) deviated from the established limit(s), the date and time of the deviation, when corrective actions were initiated, the cause of the deviation, an explanation of the corrective actions taken, and when the cause of the deviation was corrected;
              (vii) Scrubber pressure drop, scrubbing liquid flow rate, and any chemical additive (including chemical feed rate to the scrubber), including any period when a parameter level(s) deviated from the established limit(s), the date and time of the deviation, when corrective actions were initiated, the cause of the deviation, an explanation of the corrective actions taken, and when the cause of the deviation was corrected;
              (viii) Incinerator operating temperature and results of periodic inspection of incinerator components, including any period when the temperature fell below the established average or the inspection identified problems with the incinerator, the date and time of the problem, when corrective actions were initiated, the cause of the problem, an explanation of the corrective actions taken, and when the cause of the problem was corrected;
              (ix) Glass pull rate, including any period when the pull rate exceeded the average pull rate established during the performance test by more than 20 percent, the date and time of the exceedance, when corrective actions were initiated, the cause of the exceedance, an explanation of the corrective actions taken, and when the cause of the exceedance was corrected.
              (x) Records of your cullet sampling or records of inspections from cullet providers.
              (xi) For each gas-fired glass-melting furnace that uses cullet, records of the daily average cullet percentage, and the 30-day rolling average percent cullet in the materials mix charged to the furnace. The initial daily average should be recorded on the compliance date and the first 30-day rolling average should be calculated 30 days after the compliance date.
              (e) Excess emissions report. As required by § 63.10(e)(3)(v) of this part, the owner or operator shall report semiannually if measured emissions are in excess of the applicable standard or a monitored parameter deviates from the levels established during the performance test. The report shall contain the information specified in § 63.10(c) of this part as well as the additional records required by the recordkeeping requirements of paragraph (d) of this section. When no deviations have occurred, the owner or operator shall submit a report stating that no excess emissions occurred during the reporting period.
              (f) Within 60 days after the date of completing each performance test (as defined in § 63.2) required in this subpart, you must submit the results of the performance tests, including any associated fuel analyses, following the procedure specified in either paragraph (f)(1) or (2) of this section.

              (1) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT Web site (http://www.epa.gov/ttn/chief/ert/index.html), you must submit the results of the performance test to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (http://cdx.epa.gov/epa_home.asp). Performance test data must be submitted in a file format generated through the use of the EPA's ERT. Alternatively, you may submit performance test data in an electronic file format consistent with the extensible markup language (XML) schema listed on the EPA's ERT Web site, once the XML schema is available. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT Web site, including information claimed to be CBI, on a compact disc, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph.
              (2) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT Web site, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 63.13.
              (g) All reports required by this subpart not subject to the requirements in paragraph (f) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, these reports may be submitted on electronic media. The Administrator retains the right to require submittal of reports subject to paragraph (f) of this section in paper format.
              [64 FR 31709, June 14, 1999, as amended at 71 FR 20460, Apr. 20, 2006; 80 FR 45335, July 29, 2015; 82 FR 60885, Dec. 26, 2017]
            
            
              § 63.1387
              Compliance dates.
              (a) Compliance dates. You must comply with the emissions limits by the dates specified in Table 2 to this subpart.
              (b) Compliance extension. The owner or operator of an existing source subject to this subpart may request from the Administrator an extension of the compliance date for the emission standards for one additional year if such additional period is necessary for the installation of controls. The owner or operator shall submit a request for an extension according to the procedures in § 63.6(i)(3) of this part.
              (c) At all times, you must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              [64 FR 31709, June 14, 1999, as amended at 80 FR 45336, July 29, 2015]
            
            
              § 63.1388
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.

              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              
              (1) Approval of alternatives to the requirements in §§ 63.1380, 63., and 63.1387.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37358, June 23, 2003]
            
            
              § 63.1389
              Startups and shutdowns.
              (a) The provisions set forth in this subpart apply at all times.
              (b) You must not shut down items of equipment that are required or utilized for compliance with the provisions of this subpart during times when emissions are being, or are otherwise required to be, routed to such items of equipment.
              (c) Startup begins when the wool fiberglass glass-melting furnace has any raw materials added and reaches 50 percent of its typical operating temperature. Startup ends when molten glass begins to flow from the wool fiberglass glass-melting furnace. For cold-top electric furnaces, startup ends when the batch cover is established and the temperature of the glass batch-cover surface is below 300 °F.
              (d) Shutdown begins when the heat sources to the glass-melting furnace are reduced to begin the glass-melting furnace shut down process. Shutdown ends when the glass-melting furnace is empty or the contents are sufficiently viscous to preclude glass flow from the glass-melting furnace.
              (e) During periods of startup and shutdown in a cold-top furnace that is routed to a baghouse during normal operation, you must establish the batch cover and operate your furnace according to the following requirements during startup and shutdown:
              (1) You must keep records showing that you used only natural gas or other clean fuels to heat each furnace; and
              (2) Except after batch cover is established, you must keep records showing that you used only cullet as a raw material during the startup of each cold-top furnace; and
              (3) Once a batch cover is established and a control device can be safely operated, you must keep records showing that furnace emissions were controlled using air pollution control devices operated at the parameters established by the most recent performance test that showed compliance with the standard.
              (4) During periods of shutdown in a cold-top furnace, until the conditions above the glass reach a point at which the control device may be damaged if it continues to operate, you must keep records showing furnace emissions were controlled using air pollution control devices operated at the parameters established by the most recent performance test that showed compliance with the standard.
              (f) During both periods of startups and shutdowns for all furnace types other than cold-top furnaces, you must operate each furnace according to the following requirements:
              (1) You must record the type of fuel used to heat the furnace during startup and shutdown to demonstrate that you used only natural gas or other clean fuels; and
              (2) You must keep records showing that furnace emissions were controlled using air pollution control devices operated at the parameters established by the most recent performance test that showed compliance with the standard.
              [80 FR 45336, July 29, 2015]
            
            
              §§ 63.1390-63.1399
              [Reserved]
            
            
              Pt. 63, Subpt. NNN, Table 1
              Table 1 to Subpart NNN of Part 63—Applicability of General Provisions (40 CFR Part 63, Subpart A) to Subpart NNN
              
                
                  General provisionscitation
                  
                  Requirement
                  Applies to subpart NNN?
                  Explanation
                
                
                  § 63.1(a)(1)-(5)
                  Applicability
                  Yes
                
                
                  § 63.1(a)(6)
                  
                  Yes
                
                
                  
                  § 63.1(a)(7)-(9)
                  
                  No
                  [Reserved].
                
                
                  § 63.1(a)(10)-(12)
                  
                  Yes
                
                
                  § 63.1(b)(1)
                  Initial Applicability Determination
                  Yes
                
                
                  § 63.1(b)(2)
                  
                  No
                  [Reserved].
                
                
                  § 63.1(b)(3)
                  
                  Yes
                
                
                  § 63.1(c)(1)-(2)
                  
                  Yes
                
                
                  § 63.1(c)(3)-(4)
                  
                  No
                  [Reserved].
                
                
                  § 63.1(c)(5)-(e)
                  
                  Yes
                
                
                  § 63.2
                  Definitions
                  Yes
                
                
                  § 63.3
                  Units and Abbreviations
                  Yes
                
                
                  § 63.4(a)(1)-(2)
                  Prohibited Activities
                  Yes
                
                
                  § 63.4(a)(3)-(5)
                  
                  No
                  [Reserved].
                
                
                  § 63.4(b)-(c)
                  
                  Yes
                
                
                  § 63.5(a)-(b)(2)
                  Construction/Reconstruction Applicability
                  Yes
                
                
                  § 63.5(b)(3)-(4)
                  
                  Yes
                
                
                  § 63.5(b)(5)
                  
                  No
                  [Reserved].
                
                
                  § 63.5(b)(6)
                  
                  Yes
                
                
                  § 63.5(c)
                  
                  No
                  [Reserved].
                
                
                  § 63.5(d)
                  Application for Approval of Construction or Reconstruction
                  Yes
                
                
                  § 63.5(e)
                  Approval of Construction/Reconstruction
                  Yes
                
                
                  § 63.5(f)
                  Approval of Construction/Reconstruction Based on State Review
                  Yes
                
                
                  § 63.6(a)-(d)
                  Compliance with Standards and Maintenance Requirements
                  Yes
                
                
                  § 63.6(e)(1)(i)
                  General Duty to Minimize Emissions
                  No
                  See § 63.1382(b) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  Requirement to Correct Malfunctions As Soon As Possible
                  No
                  § 63.1382(b) specifies additional requirements.
                
                
                  § 63.6(e)(1)(iii)
                  
                  Yes
                
                
                  § 63.6(e)(2)
                  
                  No
                  [Reserved].
                
                
                  § 63.6(e)(3)
                  Startup, Shutdown, Malfunction (SSM) Plan
                  No
                  Startups and shutdowns addressed in § 63.1388.
                
                
                  § 63.6(f)(1)
                  SSM Exemption
                  No
                
                
                  § 63.6(f)(2)-(3)
                  Methods for Determining Compliance
                  Yes
                
                
                  § 63.6(g)
                  Use of an Alternative Nonopacity Emission Standard
                  Yes
                
                
                  § 63.6(h)(1)
                  SSM Exemption
                  No
                
                
                  § 63.6(h)(2)-(j)
                  
                  Yes
                
                
                  § 63.7(a)-(d)
                  
                  Yes
                
                
                  § 63.7(e)(1)
                  Performance Testing
                  No
                  See § 63.1382(b).
                
                
                  § 63.7(e)(2)-(e)(4)
                  
                  Yes
                
                
                  § 63.7(f)
                  Alternative Test Method
                  Yes
                
                
                  § 63.7(g)(1)
                  Data Analysis
                  Yes
                
                
                  § 63.7(g)(2)
                  
                  No
                  [Reserved].
                
                
                  § 63.7(g)(3)
                  
                  Yes
                
                
                  § 63.7(h)
                  Waiver of Performance Test
                  Yes
                
                
                  § 63.8(a)-(b)
                  Monitoring Requirements
                  Yes
                
                
                  § 63.8(c)(1)(i)
                  General Duty to Minimize Emissions and CMS Operation
                  No
                  See § 63.1382(c) for general duty requirement.
                
                
                  § 63.8(c)(1)(ii)
                  
                  Yes
                
                
                  § 63.8(c)(1)(iii)
                  Requirement to Develop SSM Plan for CMS
                  No
                
                
                  § 63.8(d)(1)-(2)
                  Quality Control Program
                  Yes
                
                
                  § 63.8(d)(3)
                  Written Procedures for CMS
                  Yes, except for last sentence, which refers to SSM plan. SSM plans are not required
                
                
                  § 63.8(e)-(g)
                  
                  Yes
                
                
                  § 63.9(a)
                  Notification Requirements
                  Yes
                
                
                  § 63.9(b)(1)-(2)
                  Initial Notifications
                  Yes
                
                
                  § 63.9(b)(3)
                  
                  No
                  [Reserved].
                
                
                  § 63.9(b)(4)-(j)
                  
                  Yes
                
                
                  § 63.10(a)
                  Recordkeeping and Reporting Requirements
                  Yes
                
                
                  § 63.10(b)(1)
                  General Recordkeeping Requirements
                  Yes
                
                
                  § 63.10(b)(2)(i)
                  Recordkeeping of Occurrence and Duration of Startups and Shutdowns
                  No
                
                
                  § 63.10(b)(2)(ii)
                  Recordkeeping of Malfunctions
                  No
                  See § 63.1386 (c)(1) through (3) for recordkeeping of occurrence and duration and actions taken during a failure to meet a standard.
                
                
                  
                  § 63.10(b)(2)(iii)
                  Maintenance Records
                  Yes
                
                
                  § 63.10(b)(2)(iv)-(v)
                  Actions Taken to Minimize Emissions During SSM
                  No
                
                
                  § 63.10(b)(2)(vi)
                  Recordkeeping for CMS Malfunctions
                  Yes
                
                
                  § 63.10(b)(2)(vii)-(xiv)
                  Other CMS Requirements
                  Yes
                
                
                  § 63.10(b)(3)
                  Recordkeeping Requirements for Applicability Determinations
                  Yes
                
                
                  § 63.10(c)(1)-(6)
                  Additional Recordkeeping Requirements for Sources with CMS
                  Yes
                
                
                  § 63.10(c)(7)-(8)
                  Additional Recordkeeping Requirements for CMS—Identifying Exceedances and Excess Emissions
                  Yes
                
                
                  § 63.10(c)(9)
                  
                  No
                  [Reserved].
                
                
                  § 63.10(c)(10)-(11)
                  
                  No
                  See § 63.1386 for recordkeeping of malfunctions.
                
                
                  § 63.10(c)(12)-(c)(14)
                  
                  Yes
                
                
                  § 63.10(c)(15)
                  Use of SSM Plan
                  No
                
                
                  § 63.10(d)(1)-(4)
                  General Reporting Requirements
                  Yes
                
                
                  § 63.10(d)(5)
                  SSM Reports
                  No
                  See § 63.1386(c)(iii) for reporting of malfunctions.
                
                
                  § 63.10(e)-(f)
                  Additional CMS Reports Excess Emission/CMS Performance Reports COMS Data Reports Recordkeeping/Reporting Waiver
                  Yes
                
                
                  § 63.11(a)-(b)
                  Control Device Requirements Applicability Flares
                  No
                  Flares will not be used to comply with the emissions limits.
                
                
                  § 63.11(c)
                  Alternative Work Practice for Monitoring Equipment for Leaks
                  Yes
                
                
                  § 63.11(d)
                  Alternative Work Practice Standard
                  Yes
                
                
                  § 63.11(e)
                  Alternative Work Practice Requirements
                  Yes
                
                
                  § 63.12
                  State Authority and Delegations
                  Yes
                
                
                  § 63.13
                  Addresses
                  Yes
                
                
                  § 63.14
                  Incorporation by Reference
                  Yes
                
                
                  § 63.15
                  Availability of Information/Confidentiality
                  Yes
                
                
                  § 63.16
                  Performance Track Provisions
                  Yes
                
              
              [80 FR 45336, July 29, 2015]
            
            
              Pt. 63, Subpt. NNN, Table 2
              Table 2 to Subpart NNN of Part 63—Emissions Limits and Compliance Dates
              
                
                  If your source is a:
                  And you commenced construction:
                  Your emission limits are: 1
                  
                  And you must comply by: 2
                  
                
                
                  1. Glass-melting furnace
                  On or before March 31, 1997
                  0.5 lb PM per ton of glass pulled 3
                  
                  June 14, 2002.
                
                
                  2. Glass-melting furnace
                  After March 31, 1997 but on or before November 25, 2011
                  0.5 lb PM per ton of glass pulled 3
                  
                  June 14, 1999.
                
                
                  3. Glass-melting furnace
                  On or before November 25, 2011
                  0.33 lb PM per ton of glass pulled
                  July 31, 2017.
                
                
                  4. Glass-melting furnace
                  After November 25, 2011
                  0.33 lb PM per ton of glass pulled
                  July 29, 2015.4
                  
                
                
                  5. Gas-fired glass-melting furnace
                  On or before November 25, 2011
                  0.00025 lb chromium compounds per ton of glass pulled
                  July 31, 2017.
                
                
                  6. Gas-fired glass-melting furnace
                  After November 25, 2011
                  0.00025 lb chromium compounds per ton of glass pulled
                  July 29, 2015.4
                  
                
                
                  7. Rotary spin manufacturing line
                  On or before March 31, 1997
                  1.2 lb formaldehyde per ton of glass pulled 5
                  
                  June 14, 2002.
                
                
                  8. Rotary spin manufacturing line
                  After March 31, 1997
                  0.8 lb formaldehyde per ton of glass pulled 5
                  
                  June 14, 1999.
                
                
                  9. Rotary spin manufacturing line
                  On or before November 25, 2011
                  1.2 lb formaldehyde per ton of glass pulled 1.1 lb methanol per ton of glass pulled
                  December 26, 2020.
                
                
                  10. Rotary spin manufacturing line
                  After November 25, 2011
                  0.8 lb formaldehyde per ton of glass pulled 0.65 lb methanol per ton of glass pulled
                  December 26, 2017.4
                  
                
                
                  
                  11. Flame-attenuation line manufacturing a heavy-density product
                  After March 31, 1997, but on or before November 25, 2011
                  7.8 lb formaldehyde per ton of glass pulled 5
                  
                  June 14, 1999.
                
                
                  12. Flame-attenuation line manufacturing a pipe product
                  On or before March 31, 1997
                  6.8 lb formaldehyde per ton of glass pulled 5
                  
                  June 14, 2002.
                
                
                  13. Flame-attenuation line manufacturing a pipe product
                  After March 31, 1997, but before November 25, 2011
                  6.8 lb formaldehyde per ton of glass pulled 5
                  
                  June 14, 1999.
                
                
                  14. Flame-attenuation line manufacturing an aerospace, air filtration, or pipe product
                  On or before November 25, 2011
                  27 lb formaldehyde per ton of glass pulled 8.9 lb methanol per ton of glass pulled
                  December 26, 2020.
                
                
                  15. Flame-attenuation line manufacturing an aerospace, air filtration, or pipe product
                  After November 25, 2011
                  18.0 lb formaldehyde per ton of glass pulled 4.0 lb methanol per ton of glass pulled
                  December 26, 2017.4
                  
                
                
                  16. Flame-attenuation line manufacturing an HVAC product
                  On or before November 25, 2011
                  2.8 lb formaldehyde per ton of glass pulled 7.3 lb methanol per ton of glass pulled 0.4 lb phenol per ton of glass pulled
                  December 26, 2020.
                
                
                  17. Flame-attenuation line manufacturing an HVAC product
                  After November 25, 2011
                  2.4 lb formaldehyde per ton of glass pulled 1.5 lb methanol per ton of glass pulled 0.4 lb phenol per ton of glass pulled
                  December 26, 2017.4
                  
                
                
                  18. Flame-attenuation line manufacturing an OEM product
                  On or before November 25, 2011
                  5.0 lb formaldehyde per ton of glass pulled 5.7 lb methanol per ton of glass pulled 31 lb phenol per ton of glass pulled
                  December 26, 2020.
                
                
                  19. Flame-attenuation line manufacturing an OEM product
                  After November 25, 2011
                  2.9 lb formaldehyde per ton of glass pulled 1.1 lb methanol per ton of glass pulled 22 lb phenol per ton of glass pulled
                  December 26, 2017.4
                  
                
                
                  1 The numeric limits do not apply during startup and shutdown.
                
                  2 Existing sources must demonstrate compliance by the compliance dates specified in this table. New sources have 180 days after the applicable compliance date to demonstrate compliance.
                
                  3 This limit does not apply after July 31, 2017.
                
                  4 Or initial startup, whichever is later.
                
                  5 This limit does not apply after December 26, 2020.
              
              [80 FR 45338, July 29, 2015, as amended at 82 FR 60885, Dec. 26, 2017]
            
            
              Pt. 63, Subpt. NNN, App. A
              Appendix A to Subpart NNN of Part 63—Method for the Determination of LOI
              1. Purpose
              The purpose of this test is to determine the LOI of cured blanket insulation. The method is applicable to all cured board and blanket products.
              2. Equipment
              2.1 Scale sensitive to 0.1 gram.
              2.2 Furnace designed to heat to at least 540 °C (1,000 °F) and controllable to ±10 °C (50 °F).
              2.3 Wire tray for holding specimen while in furnace.
              3. Procedure

              3.1 Cut a strip along the entire width of the product that will weigh at least 10.0 grams. Sample should be free of dirt or foreign matter.
              
              
                Note:
                Remove all facing from sample.
              
              

              3.2 Cut the sample into pieces approximately 12 inches long, weigh to the nearest 0.1 gram and record. Place in wire tray. Sample should not be compressed or overhang on tray edges.
              
              
                Note:
                On air duct products, remove shiplaps and overspray.
              
              
              3.3 Place specimen in furnace at 540 °C (1,000 °F), ±10 °C (50 °F) for 15 to 20 minutes to insure complete oxidation. After ignition, fibers should be white and should not be fused together.

              3.4 Remove specimen from the furnace and cool to room temperature.
              
              3.5 Weigh cooled specimen and wire tray to the nearest 0.1 gram. Deduct the weight of the wire tray and then calculate the loss in weight as a percent of the original specimen weight.
            
            
              Pt. 63, Subpt. NNN, App. B
              Appendix B to Subpart NNN of Part 63—Free Formaldehyde Analysis of Insulation Resins by Hydroxylamine Hydrochloride
              1. Scope
              This method was specifically developed for water-soluble phenolic resins that have a relatively high free-formaldehyde (FF) content such as insulation resins. It may also be suitable for other phenolic resins, especially those with a high FF content.
              2. Principle

              2.1 a. The basis for this method is the titration of the hydrochloric acid that is liberated when hydroxylamine hydrochloride reacts with formaldehyde to form formaldoxine:
              
              HCHO + NH2OH:HCl → CH2:NOH + H2O + HCl
              
              b. Free formaldehyde in phenolic resins is present as monomeric formaldehyde, hemiformals, polyoxymethylene hemiformals, and polyoxymethylene glycols. Monomeric formaldehyde and hemiformals react rapidly with hydroxylamine hydrochloride, but the polymeric forms of formaldehyde must hydrolyze to the monomeric state before they can react. The greater the concentration of free formaldehyde in a resin, the more of that formaldehyde will be in the polymeric form. The hydrolysis of these polymers is catalyzed by hydrogen ions.
              2.2 The resin sample being analyzed must contain enough free formaldehyde so that the initial reaction with hydroxylamine hydrochloride will produce sufficient hydrogen ions to catalyze the depolymerization of the polymeric formaldehyde within the time limits of the test method. The sample should contain approximately 0.3 grams free formaldehyde to ensure complete reaction within 5 minutes.
              3. Apparatus
              3.1 Balance, readable to 0.01 g or better.
              3.2 pH meter, standardized to pH 4.0 with pH 4.0 buffer and pH 7 with pH 7.0 buffer.
              3.3 50-mL burette for 1.0 N sodium hydroxide.
              3.4 Magnetic stirrer and stir bars.
              3.5 250-mL beaker.
              3.6 50-mL graduated cylinder.
              3.7 100-mL graduated cylinder.
              3.8 Timer.
              4. Reagents
              4.1 Standardized 1.0 N sodium hydroxide solution.
              4.2 Hydroxylamine hydrochloride solution, 100 grams per liter, pH adjusted to 4.00.
              4.3 Hydrochloric acid solution, 1.0 N and 0.1 N.
              4.4 Sodium hydroxide solution, 0.1 N.
              4.5 50/50 v/v mixture of distilled water and methyl alcohol.
              5. Procedure
              5.1 Determine the sample size as follows:
              a. If the expected FF is greater than 2 percent, go to Part A to determine sample size.
              b. If the expected FF is less than 2 percent, go to Part B to determine sample size.
              c. Part A: Expected FF ≥2 percent.
              
              Grams resin = 60/expected percent FF
              
              i. The following table shows example levels:
              
                
                  Expected % free formaldehyde
                  Sample size, grams
                
                
                  2
                  30.0
                
                
                  5
                  12.0
                
                
                  8
                  7.5
                
                
                  10
                  6.0
                
                
                  12
                  5.0
                
                
                  15
                  4.0
                
              
              ii. It is very important to the accuracy of the results that the sample size be chosen correctly. If the milliliters of titrant are less than 15 mL or greater than 30 mL, reestimate the needed sample size and repeat the tests.
              d. Part B: Expected FF <2 percent
              
              Grams resin = 30/expected percent FF
              
              i. The following table shows example levels:
              
                
                  Expected % free formaldehyde
                  Sample size, grams
                
                
                  2
                  15
                
                
                  1
                  30
                
                
                  0.5
                  60
                
              
              ii. If the milliliters of titrant are less than 5 mL or greater than 30 mL, reestimate the needed sample size and repeat the tests.
              5.2 Weigh the resin sample to the nearest 0.01 grams into a 250-mL beaker. Record sample weight.
              5.3 Add 100 mL of the methanol/water mixture and stir on a magnetic stirrer. Confirm that the resin has dissolved.
              5.4 Adjust the resin/solvent solution to pH 4.0, using the prestandardized pH meter, 1.0 N hydrochloric acid, 0.1 N hydrochloric acid, and 0.1 N sodium hydroxide.
              5.5 Add 50 mL of the hydroxylamine hydrochloride solution, measured with a graduated cylinder. Start the timer.

              5.6 Stir for 5 minutes. Titrate to pH 4.0 with standardized 1.0 N sodium hydroxide. Record the milliliters of titrant and the normality.
              6. Calculations
              
                ER14JN99.042
              
              7. Method Precision and Accuracy

              Test values should conform to the following statistical precision:
              
              Variance = 0.005
              Standard deviation = 0.07
              95% Confidence Interval, for a single determination = 0.2
              8. Author
              This method was prepared by K. K. Tutin and M. L. Foster, Tacoma R&D Laboratory, Georgia-Pacific Resins, Inc. (Principle written by R. R. Conner.)
              9. References
              9.1 GPAM 2221.2.
              9.2 PR&C TM 2.035.
              9.3 Project Report, Comparison of Free Formaldehyde Procedures, January 1990, K. K. Tutin.
            
            
              Pt. 63, Subpt. NNN, App. C
              Appendix C to Subpart NNN of Part 63—Method for the Determination of Product Density
              1. Purpose
              The purpose of this test is to determine the product density of cured blanket insulation. The method is applicable to all cured board and blanket products.
              2. Equipment
              One square foot (12 in. by 12 in.) template, or templates that are multiples of one square foot, for use in cutting insulation samples.
              3. Procedure
              3.1 Obtain a sample at least 30 in. long across the machine width. Sample should be free of dirt or foreign matter.
              3.2 Lay out the cutting pattern according to the plant's written procedure for the designated product.
              3.2 Cut samples using one square foot (or multiples of one square foot) template.
              3.3 Weigh product and obtain area weight (lb/ft2).
              3.4 Measure sample thickness.
              3.5 Calculate the product density:
              Density (lb/ft3) = area weight (lb/ft2)/thickness (ft)
            
          
          
            Subpart OOO—National Emission Standards for Hazardous Air Pollutant Emissions: Manufacture of Amino/Phenolic Resins
            
              Source:
              65 FR 3290, Jan. 20, 2000, unless otherwise noted.
            
            
              § 63.1400
              Applicability and designation of affected sources.
              (a) Applicability. The provisions of this subpart apply to the owner or operator of processes that produce amino/phenolic resins and that are located at a plant site that is a major source as defined in § 63.2.
              (b) Affected source. The affected source is:
              (1) The total of all amino/phenolic resin process units (APPU);
              (2) The associated heat exchange systems;
              (3) Equipment required by, or utilized as a method of compliance with, this subpart which may include control devices and recovery devices;
              (4) Equipment that does not contain organic hazardous air pollutants (HAP) and is located within an APPU that is part of an affected source;
              (5) Vessels and equipment storing and/or handling material that contain no organic HAP and/or organic HAP as impurities only;
              (6) Equipment that is intended to operate in organic HAP service for less than 300 hours during the calendar year;
              (7) Each waste management unit; and
              (8) Maintenance wastewater.
              (c) Existing affected source. The affected source to which the existing source provisions of this subpart apply is defined in paragraph (b) of this section.
              (d) New affected source. The affected source to which the new source provisions of this subpart apply is:
              
              (1) Each affected source defined in paragraph (b) of this section that commences construction or reconstruction after December 14, 1998;
              (2) Each additional group of one or more APPU and associated heat exchange systems that has the potential to emit 10 tons per year or more of any organic HAP or 25 tons per year or more of any combination of organic HAP that commences construction after December 14, 1998; or
              (3) Each group of one or more process units and associated heat exchange systems that are converted to APPUs after December 14, 1998, that has the potential to emit 10 tons per year or more of any organic HAP or 25 tons per year or more of any combination of organic HAP.
              (e) APPUs without organic HAP. An APPU that is part of an affected source, as defined in paragraph (c) or (d) of this section, but that does not use or manufacture any organic HAP, is not subject to any other provisions of this subpart and is not required to comply with the provisions of subpart A of this part. When requested by the Administrator, the owner or operator shall demonstrate that the APPU does not use or manufacture any organic HAP. Types of information that could document this determination include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (f) Exemption from equipment leak provisions. Affected sources with actual annual production of amino/phenolic resin equal to or less than 800 megagrams per year (Mg/yr) for the 12-month period preceding December 14, 1998 are exempt from the equipment leak provisions specified in § 63.1410. The owner or operator utilizing this exemption shall recheck the actual annual production of amino/phenolic resins for each 12-month period following December 14, 1998. The beginning of each 12-month period shall be the anniversary of December 14, 1998. If the actual annual production of amino/phenolic resins is greater than 800 Mg/yr for any 12-month period, the owner or operator shall comply with § 63.1410 for the life of the affected source or until the affected source is no longer subject to the provisions of this subpart.
              (g) Primary product determination and applicability. For purposes of this paragraph, amino resins and phenolic resins shall be considered to be the same product and production time or production mass of amino and phenolic resins shall be combined for purposes of determining the primary product under this paragraph (g). If the owner or operator determines that a process unit is not an APPU under paragraphs (g)(1) through (4) of this section, the owner or operator shall, when requested by the Administrator, demonstrate that the process unit is not an APPU.
              (1) Applicability determinations for process units producing multiple products. A process unit that produces more than one intended product at the same time is an APPU if amino/phenolic resin production accounts for the greatest percent of the annual design capacity on a mass basis. If a process unit has the same annual design capacity on a mass basis for two or more products, the process unit shall be an APPU if amino/phenolic resins are one of those products.
              (2) Flexible operations process unit determination based on operating time. A flexible operations process unit is an APPU if amino/phenolic resins will be produced for the greatest operating time over the 5 years following December 14, 1998 at existing process units, or for the first year after the process unit begins production of any product for new process units.
              (3) Flexible operations process unit determination based on mass production basis. A flexible operations process unit that will manufacture multiple products equally based on operating time is an APPU if amino/phenolic resins account for the greatest percentage of the expected production on a mass basis over the 5 years following December 14, 1998 at existing process units, or for the first year after the process unit begins production of any product for new process units.
              (4) Flexible operations process unit default determination. If the owner or operator cannot determine whether or not amino/phenolic resins are the primary product of a flexible operations process unit in accordance with paragraphs (g)(2) and (3) of this section, the flexible operations process unit shall be designated as an APPU if amino/phenolic resins were produced for 5 percent or greater of the total operating time since December 14, 1998 for existing process units. The flexible operations process unit shall be designated as an APPU if the owner or operator anticipates that amino/phenolic resins will be manufactured in the flexible operations process unit at any time in the first year after the date the unit begins production of any product for new process units.
              (5) Annual applicability determination for non-APPUs that have produced amino/phenolic resins. Once per year beginning December 14, 2003, the owner or operator of each flexible operations process unit that is not designated as an APPU, but that has produced amino/phenolic resins at any time in the preceding 5-year period or since the date that the unit began production of any product, whichever is shorter, shall perform an evaluation to determine whether the process unit has become an APPU. A flexible operations process unit has become an APPU if amino/phenolic resins were produced for the greatest operating time over the preceding 5-year period or since the date that the process unit began production of any product, whichever is shorter.
              (6) Applicability determination for non-APPUs that have not produced amino/phenolic resins. The owner or operator that anticipates the production of amino/phenolic resins in a process unit that is not designated as an APPU, and in which no amino/phenolic resins have been produced in the previous 5-year period or since the date that the process unit began production of any product, whichever is shorter, shall determine if the process unit will become an APPU. The owner or operator shall use the procedures in paragraphs (g)(1) through (4) of this section to determine if the process unit is designated as an APPU, with the following exception: for existing process units, production shall be projected for the 5 years following the date that the owner or operator anticipates initiating the production of amino/phenolic resins, instead of the 5 years following December 14, 1998.
              (7) Redetermination of applicability to APPU that are flexible operations process units. Whenever changes in production occur that could reasonably be expected to cause a flexible operations process unit to no longer be an APPU (i.e., amino/phenolic resins will no longer be the primary product according to the determination procedures in paragraphs (g)(2) through (4) of this section), the owner or operator shall reevaluate the status of the process unit as an APPU. A flexible operations process unit has ceased to be an APPU subject to this subpart if the following criteria are met:
              (i) If amino/phenolic resins were not produced for the greatest operating time over the preceding 5-year period or since the date that the process unit began production of any product, whichever is shorter;
              (ii) If the new primary product, which is not amino/phenolic resins, is subject to another subpart of this part; and
              (iii) If the owner or operator has notified the Administrator of the pending change in status for the flexible operations process unit, as specified in § 63.1417(h)(4).
              (8) APPU terminating production of all amino/phenolic resins. If an APPU terminates the production of all amino/phenolic resins and does not anticipate the production of any amino/phenolic resins in the future, the process unit is no longer an APPU and is not subject to this subpart after notification is made to the Administrator, as specified in § 63.1417(h)(4).
              (h) Storage vessel applicability determination. The owner or operator of a storage vessel at a new affected source shall determine assignment to a process unit as follows:
              (1) If a storage vessel is already subject to another subpart of part 63 on January 20, 2000, said storage vessel shall continue to be assigned to the process unit subject to the other subpart.
              (2) If a storage vessel is dedicated to a single process unit, the storage vessel shall be assigned to that process unit.

              (3) If a storage vessel is shared among process units, then the storage vessel shall be assigned to that process unit located on the same plant site as the storage vessel that has the greatest input into or output from the storage vessel (i.e., said process unit has the predominant use of the storage vessel).
              (4) If predominant use cannot be determined for a storage vessel that is shared among process units, and if one or more of those process units is an APPU subject to this subpart, the storage vessel shall be assigned to any of the APPUs.
              (5) [Reserved]
              (6) If the predominant use of a storage vessel varies from year to year, then predominant use shall be determined based on the use as follows:
              (i) For existing affected sources, use shall be determined based on the following:
              (A) The year preceding January 20, 2000; or
              (B) The expected use for the 5 years following January 20, 2000.
              (ii) For new affected sources, use shall be determined based on the first 5 years after initial start-up.
              (7) Where the storage vessel is located in a tank farm (including a marine tank farm), the assignment of the storage vessel shall be determined according to paragraphs (h)(7)(i) and (ii) of this section. Only those storage vessels where a portion or all of the input into or output from the storage vessel is hardpiped directly to one or more process units are covered by this paragraph.
              (i) The storage vessel is assigned to a process unit if the product or raw material entering or leaving the process unit flows directly into (or from) the storage vessel in the tank farm without passing through any intervening storage vessel. An intervening storage vessel means a storage vessel connected by hardpiping both to the process unit and to the storage vessel in the tank farm.
              (ii) If there are two or more process units that meet the criteria of paragraph (h)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to one of those process units according to the provisions of paragraphs (h)(3) through (6) of this section.
              (8) If the storage vessel begins receiving material from (or sending material to) a process unit that was not included in the initial determination, or ceases to receive material from (or send material to) a process unit, the owner or operator shall reevaluate the applicability of this subpart to the storage vessel according to the procedures in paragraphs (h)(3) through (7) of this section.
              (i) Applicability of other subparts to this subpart. Paragraphs (i)(1) through (5) describe the applicability of other subparts to this subpart.
              (1) After the compliance dates specified in this section, a storage vessel that is assigned to an affected source subject to this subpart that is also subject to and complying with the provisions of 40 CFR part 60, subpart Kb, shall continue to comply with 40 CFR part 60, subpart Kb. After the compliance dates specified in this section, a storage vessel that is assigned to an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart Kb, but the owner or operator has not been required to apply controls as part of complying with 40 CFR part 60, subpart Kb, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said storage vessel shall no longer be subject to 40 CFR part 60, subpart Kb.
              (2) Affected sources subject to this subpart that are also subject to the provisions of subpart Q of this part shall comply with both subparts.
              (3) After the compliance dates specified in this section, an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart VV, or the provisions of subpart H of this part, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, said source shall no longer be subject to 40 CFR part 60, subpart VV, or subpart H of this part, as appropriate.

              (4) After the applicable compliance date specified in this subpart, if a heat exchange system subject to this subpart is also subject to a standard identified in paragraph (i)(4)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraph (i)(4)(i) or (ii) of this section shall constitute compliance with the applicable provisions of this subpart with respect to that heat exchange system.
              (i) Subpart F of this part.
              (ii) A subpart of this part that requires compliance with § 63.104 (e.g., subpart U of this part).
              (5) After the compliance dates specified in this subpart, if any combustion device, recovery device or recapture device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264, subparts AA, BB, or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265, subparts AA, BB, or CC, and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264, subparts AA, BB, or CC, that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping and reporting requirements of this subpart, or with the monitoring, recordkeeping and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart. If the owner or operator elects to comply with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, the owner or operator shall report all information required by § 63.1417(f), Periodic Reports, as part of complying with the requirements of 40 CFR parts 264 and/or 265.
              (j) Applicability of general provisions. Table 1 of this subpart specifies the provisions of subpart A of this part that apply and do not apply to owners and operators of affected sources subject to this subpart.
              (k) Applicability of this subpart. (1) The emission limitations set forth in this subpart and the emission limitations referred to in this subpart shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies.
              (2) The emission limitations set forth in 40 CFR part 63, subpart UU, as referred to in § 63.1410, shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) in which the lines are drained and depressurized resulting in cessation of the emissions to which § 63.1410 applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with this subpart during times when emissions are being routed to such items of equipment if the shutdown would contravene requirements of this subpart applicable to such items of equipment.
              (4) General duty. At all times, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether a source is operating in compliance with operation and maintenance requirements will be based on information available to the Administrator, which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              [65 FR 3290, Jan. 20, 2000, as amended at 71 FR 20460, Apr. 20, 2006; 79 FR 60929, Oct. 8, 2014; 83 FR 51852, Oct. 15, 2018]
            
            
              § 63.1401
              Compliance schedule.

              (a) New affected sources that commence construction or reconstruction after December 14, 1998, shall be in compliance with this subpart (except § 63.1411(c)) upon initial start-up or January 20, 2000, whichever is later. New affected sources that commenced construction or reconstruction after December 14, 1998, but on or before January 9, 2014, shall be in compliance with the pressure relief device monitoring requirements of § 63.1411(c) by October 9, 2017. New affected sources that commence construction or reconstruction after January 9, 2014, shall be in compliance with the pressure relief device monitoring requirements of § 63.1411(c) upon initial startup or by October 8, 2014.
              (b) Existing affected sources shall be in compliance with this subpart (except §§ 63.1404, 63.1405, and 63.1411(c)) no later than 3 years after January 20, 2000. Existing affected sources shall be in compliance with the storage vessel requirements of § 63.1404 and the pressure relief device monitoring requirements of § 63.1411(c) by October 9, 2017. Existing affected sources shall be in compliance with the continuous process vent requirements of § 63.1405(b) by October 15, 2019.
              (c) If an affected source using the exemption provided in § 63.1400(f) has an actual annual production of amino/phenolic resins exceeding 800 Mg/yr for any 12-month period, the owner or operator shall comply with the provisions of § 63.1410 for the affected source within 3 years. The starting point for the 3-year compliance time period shall be the end of the 12-month period in which actual annual production for amino/phenolic resins exceeds 800 Mg/yr.
              (d) Pursuant to section 112(i)(3)(B) of the Clean Air Act, an owner or operator may request an extension allowing the existing affected source up to 1 additional year to comply with section 112(d) standards. For purposes of this subpart, a request for an extension shall be submitted to the permitting authority as part of the operating permit application or to the Administrator as a separate submittal or as part of the Precompliance Report.
              (1) Requests for extensions shall be submitted no later than 120 days prior to the compliance dates specified in paragraphs (a) and (b) of this section and shall include the data described in § 63.6(i)(6)(i)(A), (B), and (D). The dates specified in § 63.6(i) for submittal of requests for extensions shall not apply to this subpart.
              (2) An owner or operator may submit a compliance extension request less than 120 days prior to the compliance dates specified in paragraphs (a) and (b) of this section provided that the need for the compliance extension arose after that date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include, in addition to the information specified in § 63.6(i)(6)(i)(A), (B), and (D), a statement of the reasons additional time is needed and the date when the owner or operator first learned of the circumstances necessitating a request for compliance extension.
              (e) All terms in this subpart that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual), unless specified otherwise, refer to the standard calendar periods.
              (1) Notwithstanding time periods specified in this subpart for completion of required tasks, such time periods may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard calendar period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (2) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraph (e)(2)(i) or (ii) of this section, as appropriate:
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.

              (3) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided that the task is conducted at a reasonable interval after completion of the task during the previous period.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60929, Oct. 8, 2014; 83 FR 51852, Oct. 15, 2018]
            
            
              § 63.1402
              Definitions.

              (a) The following terms used in this subpart shall have the meaning given them in §§ 63.2, 63.101, 63.111, and 63.161 as specified after each term:
              
              
                Act (§ 63.2)
                Administrator (§ 63.2)
                Annual average concentration (§ 63.111)
                Annual average flow rate (§ 63.111)
                Automated monitoring and recording system (§ 63.111)
                Boiler (§ 63.111)
                Bottoms receiver (§ 63.161)
                By compound (§ 63.111)
                By-product (§ 63.101)
                Car-seal (§ 63.111)
                Closed-vent system (§ 63.111)
                Combustion device (§ 63.111)
                Commenced (§ 63.2)
                Compliance date (§ 63.2)
                Connector (§ 63.161)
                Construction (§ 63.2)
                Continuous monitoring system (§ 63.2)
                Distillation unit (§ 63.111)
                Duct work (§ 63.161)
                Emission standard (§ 63.2)
                EPA (§ 63.2)
                External floating roof (§ 63.111)
                First attempt at repair (§ 63.111)
                Flame zone (§ 63.111)
                Floating roof (§ 63.111)
                Flow indicator (§ 63.111)
                Fuel gas (§ 63.101)
                Fuel gas system (§ 63.101)
                Hard-piping (§ 63.111)
                Hazardous air pollutant (§ 63.2)
                Impurity (§ 63.101)
                In organic hazardous air pollutant service (§ 63.161)
                Incinerator (§ 63.111)
                Instrumentation system (§ 63.161)
                Internal floating roof (§ 63.111)
                Lesser quantity (§ 63.2)
                Major source (§ 63.2)
                Open-ended valve or line (§ 63.161)
                Operating permit (§ 63.101)
                Organic monitoring device (§ 63.111)
                Owner or operator (§ 63.2)
                Performance evaluation (§ 63.2)
                Performance test (§ 63.2)
                Permitting authority (§ 63.2)
                Plant site (§ 63.101)
                Potential to emit (§ 63.2)
                Pressure relief device or valve (§ 63.161)
                Primary fuel (§ 63.111)
                Process heater (§ 63.111)
                Process unit shutdown (§ 63.161)
                Process wastewater (§ 63.111)
                Reactor (§ 63.111)
                Reconstruction (§ 63.2)
                Routed to a process or route to a process (§ 63.161)
                Run (§ 63.2)
                Secondary fuel (§ 63.111)
                Sensor (§ 63.161)
                Specific gravity monitoring device (§ 63.111)
                State (§ 63.2)
                Surge control vessel (§ 63.161)
                Temperature monitoring device (§ 63.111)
                Test method (§ 63.2)
                Total resource effectiveness (TRE) index value (§ 63.111)
                Treatment process (§ 63.111)
                Unit operation (§ 63.101)
                Visible emission (§ 63.2)
              
              
              (b) All other terms used in this subpart shall have the meaning given them in this section. If a term is defined in § 63.2, § 63.101, § 63.111, or § 63.161 or defined in 40 CFR part 63, subparts SS, UU, or WW and in this section, it shall have the meaning given in this section for purposes of this subpart.
              
                Aggregate batch vent stream means a process vent containing emissions from at least one reactor batch process vent and at least one additional reactor or non-reactor batch process vent where the emissions are ducted, hardpiped, or otherwise connected together for a continuous flow.
              
                Amino resin means a thermoset resin produced through the reaction of formaldehyde, or a formaldehyde containing solution (e.g., aqueous formaldehyde), with compound(s) that contain the amino group; these compounds include melamine, urea, and urea derivatives. Formaldehyde substitutes are exclusively aldehydes.
              
                Amino/phenolic resin means one or both of the following:
              (1) Amino resin; or
              (2) Phenolic resin.
              
                Amino/phenolic resin. Process unit (APPU) means a collection of equipment assembled and connected by hardpiping or ductwork used to process raw materials and to manufacture an amino/phenolic resin as its primary product. This collection of equipment includes unit operations; process vents; storage vessels, as determined in § 63.1400(h); and the equipment that is subject to the equipment leak provisions as specified in § 63.1410. Utilities, lines and equipment not containing process fluids, and other non-process lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not part of the amino/phenolic resin process unit. An amino/phenolic resin process unit consists of more than one unit operation.
              
                Back-end continuous process vent means a continuous process vent for operations related to processing liquid resins into a dry form. Back-end process operations include, but are not limited to, flaking, grinding, blending, mixing, drying, pelletizing, and other finishing operations, as well as latex and crumb storage. Back-end does not include storage and loading of finished product or emission points that are regulated under §§ 63.1404 or 63.1409 through 63.1411 of this subpart.
              
                Batch cycle means the operational step or steps, from start to finish, that occur as part of a batch unit operation.
              
                Batch emission episode means a discrete emission venting episode associated with a single batch unit operation. Multiple batch emission episodes may occur from a single batch unit operation.
              
                Batch mode means the discontinuous bulk movement of material through a unit operation. Mass, temperature, concentration, and other properties may vary with time. For a unit operation operated in a batch mode (i.e., batch unit operation), the addition of material and withdrawal of material do not typically occur simultaneously.
              
                Batch process vent means a process vent from a batch unit operation within an affected source. Batch process vents are either reactor batch process vents or non-reactor batch process vents.
              
                Batch unit operation means a unit operation operated in a batch mode.
              
                Block means the time period that comprises a single batch cycle.
              
                Combustion device burner means a device designed to mix and ignite fuel and air to provide a flame to heat and oxidize waste organic vapors in a combustion device.
              
                Continuous mode means the continuous movement of material through a unit operation. Mass, temperature, concentration, and other properties typically approach steady-state conditions. For a unit operation operated in a continuous mode (i.e., continuous unit operation), the simultaneous addition of raw material and withdrawal of product is typical.
              
                Continuous process vent means a process vent from a continuous unit operation within an affected source. Process vents that are serving as control devices are not subject to additional control requirements.
              
                Continuous record means documentation, either in hard copy or computer readable form, of data values measured at least once every 15 minutes and recorded at the frequency specified in § 63.1416(c) or (h).
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every 15 minutes or records 1 hour or more frequent block average values.
              
                Continuous unit operation means a unit operation operated in a continuous mode.
              
                Control device means any combustion device, recovery device, or recapture device. Such equipment includes, but is not limited to, absorbers, carbon adsorbers, condensers, incinerators, flares, boilers, and process heaters. For continuous process vents, recapture devices are considered control devices but recovery devices are not considered control devices. Condensers operating as process condensers are not considered control devices. For a condenser that sometimes operates as a process condenser to be considered a control device, it shall not be operating as a process condenser for a given batch emission episode, and it shall recycle of the recovered material within the process.
              
                Control technology means any process modification or use of equipment that reduces organic HAP emissions. Examples include, but are not limited to, product reformulation to reduce solvent content and/or use, batch cycle time reduction to reduce the duration of emissions, reduction of nitrogen purge rate, and the lowering of process condenser coolant temperatures.
              
                Controlled organic HAP emissions means the quantity of organic HAP discharged to the atmosphere from a control device.
              
                Emission point means an individual continuous process vent, batch process vent, aggregate batch vent stream, storage vessel, equipment leak, or heat exchange system.
              
                Equipment means , for the purposes of the provisions in § 63.1410, each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, and instrumentation system in organic HAP service; and any control devices or systems required by § 63.1410. For purposes of this subpart, surge control vessels and bottom receivers are not equipment for purposes of regulating equipment leak emissions. Surge control vessels and bottoms receivers are regulated as non-reactor batch process vents for the purposes of this subpart.
              
                Equipment leak means emissions of organic HAP from a pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, or instrumentation system that either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of total organic HAP.
              
                Existing process unit means any process unit that is not a new process unit.
              
                Flexible operations process unit means a process unit that periodically manufactures different chemical products, polymers, or resins by alternating raw materials or operating conditions. These units are also referred to as campaign plants or blocked operations.
              
                Front-end continuous process vent means a continuous process vent for operations in an APPU related to producing liquid resins, including any product recovery, stripping and filtering operations, and prior to any flaking or drying operations.
              
                Heat exchange system means any cooling tower system or once-through cooling water system (e.g., river or pond water) designed and intended to operate to not allow contact between the cooling medium and process fluid or gases (i.e., a noncontact system). A heat exchange system may include more than one heat exchanger and may include recirculating or once-through cooling systems.
              
                Highest-HAP recipe for a product means the recipe of the product with the highest total mass of organic HAP charged to the reactor during the production of a single batch of product.
              
                Initial start-up means the first time a new or reconstructed affected source begins production, or, for equipment added or changed, the first time the equipment is put into operation. Initial start-up does not include operation solely for testing equipment. Initial start-up does not include subsequent start-ups of an affected source or portion thereof following malfunctions or shutdowns, or following changes in product for flexible operation process units, or following recharging of equipment in batch operation. Further, for purposes of §§ 63.1401 and 63.1410, initial start-up does not include subsequent start-ups of affected sources or portions thereof following malfunctions or process unit shutdowns.
              
                Inprocess recycling means a recycling operation in which recovered material is used by a unit operation within the same affected source. It is not necessary for recovered material to be used by the unit operation from which they were recovered.
              
                Maintenance wastewater means wastewater generated by the draining of process fluid from components in the APPU into an individual drain system prior to or during maintenance activities. Maintenance wastewater can be generated during planned and unplanned shutdowns and during periods not associated with a shutdown. Examples of activities that can generate maintenance wastewaters include descaling of heat exchanger tubing bundles, cleaning of distillation column traps, draining of low legs and high point bleeds, draining of pumps into an individual drain system, and draining of portions of the APPU for repair. The generation of wastewater from the routine rinsing or washing of equipment in batch operation between batches is not maintenance wastewater for the purposes of this subpart.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment or process equipment, or failure of a process to operate in a normal or usual manner, or opening of a safety device which causes, or has the potential to cause, the emission limitations in an applicable standard to be exceeded. Failures that are caused in part by poor maintenance or careless operation are not malfunctions.
              
                Maximum representative operating conditions means, for purposes of testing or measurements required by § 63.1413, those conditions which reflect the highest organic HAP emissions reasonably expected to be vented to the control device or emitted to the atmosphere. For affected sources that produce the same product(s) using multiple recipes, the production of the highest-HAP recipe is reflective of maximum representative operating conditions.
              
                Maximum true vapor pressure means the equilibrium partial pressure exerted by the total organic HAP in the stored liquid at the temperature equal to the highest calendar-month average of the liquid storage temperature for liquids stored above or below the ambient temperature, or at the local maximum monthly average temperature as reported by the National Weather Service for liquids stored at the ambient temperature, as determined:
              (1) In accordance with methods described in American Petroleum Institute Publication 2517, Evaporative Loss From External Floating-Roof Tanks (incorporated by reference as specified in § 63.14); or
              (2) As obtained from standard reference texts; or
              (3) As determined by the American Society for Testing and Materials Method D2879-83 (incorporated by reference as specified in § 63.14); or
              (4) Any other method approved by the Administrator.
              
                Multicomponent system means, as used in conjunction with batch process vents, a stream whose liquid and/or vapor contains more than one compound.
              
                Net heating value means the difference between the heat value of the recovered chemical stream and the minimum heat value required to ensure a stable flame in the combustion device. This difference must have a positive value when used in the context of “recovering chemicals for fuel value” (e.g., in the definition of “recovery device” in this section).
              
                New process unit means a process unit for which the construction or reconstruction commenced after December 14, 1998.
              
                Non-reactor process vent means a batch or continuous process vent originating from a unit operation other than a reactor. Non-reactor process vents include, but are not limited to, process vents from filter presses, surge control vessels, bottoms receivers, weigh tanks, and distillation systems.
              
                Non-solvent-based resin means an amino/phenolic resin manufactured without the use of a solvent as described in the definition of solvent-based resin.
              
                On-site or On site means, with respect to records required to be maintained by this subpart or required by another subpart referenced by this subpart, records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the affected source or APPU to which the records pertain, or storage in central files elsewhere at the major source.
              
                Operating day means the period defined by the owner or operator in the Notification of Compliance Status required by § 63.1417(e). The operating day is the period for which daily average monitoring values and batch cycle daily average monitoring values are determined.
              
                Organic hazardous air pollutant(s) (organic HAP) means one or more of the chemicals listed in Table 2 of this subpart or any other chemical which is:
              (1) Knowingly produced or introduced into the manufacturing process other than as an impurity; and
              (2) Listed in Table 2 of subpart F of this part.
              
                Phenolic resin means a thermoset resin that is a condensation product of formaldehyde and phenol, or a formaldehyde substitute and/or a phenol substitute. Substitutes for formaldehyde are exclusively aldehydes and include acetaldehyde or furfuraldehyde. Substitutes for phenol include other phenolic starting compounds such as cresols, xylenols, p-tert-butylphenol, p-phenylphenol, nonylphenol, and resorcinols.
              
              
                Pressure release means the emission of materials resulting from the system pressure being greater than the set pressure of the pressure relief device. This release can be one release or a series of releases over a short time period.
              
                Process condenser means a condenser functioning so as to recover material as an integral part of a unit operation(s). A process condenser shall support a vapor-to-liquid phase change for periods of equipment operation that are at or above the boiling or bubble point of substance(s) at the liquid surface. Examples of process condensers include distillation condensers, reflux condensers, and condensers used in stripping or flashing operations. In a series of condensers, all condensers up to and including the first condenser with an exit gas temperature below the boiling or bubble point of the substance(s) at the liquid surface are considered to be process condensers. All condensers in line prior to a vacuum source are considered process condensers when the vacuum source is being operated. A condenser may be a process condenser for some batch emission episodes and, when meeting certain conditions, may be a control device for other batch emission episodes.
              
                Process unit means a collection of equipment assembled and connected by hardpiping or ductwork used to process raw materials and to manufacture a product.
              
                Process vent means a gaseous emission stream from a unit operation where the gaseous emission stream is discharged to the atmosphere either directly or after passing through one or more control, recovery, or recapture devices. Unit operations that may have process vents are condensers, distillation units, reactors, or other unit operations within the APPU. Emission streams that are undiluted and uncontrolled containing less than 50 parts per million volume (ppmv) organic HAP, as determined through process knowledge that no organic HAP are present in the emission stream or using an engineering assessment as discussed in § 63.1414(d)(6); test data using the test methods specified in § 63.1414(a); or any other test method that has been validated according to the procedures in Method 301 of appendix A of this part are not considered process vents. Process vents exclude relief valve discharges, gaseous streams routed to a fuel gas system(s), and leaks from equipment regulated under § 63.1410. Process vents that are serving as control devices are not subject to additional control requirements.
              
                Product means a resin, produced using the same monomers and varying in additives (e.g., initiators, terminators, etc.), catalysts, or in the relative proportions of monomers, that is manufactured by a process unit. With respect to resins, more than one recipe may be used to produce the same product. Product also means a chemical that is not a resin that is manufactured by a process unit. By-products, isolated intermediates, impurities, wastes, and trace contaminants are not considered products.
              
                Reactor process vent means a batch or continuous process vent originating from a reactor.
              
                Recapture device means an individual unit of equipment capable of and used for the purpose of recovering chemicals, but not normally for use, reuse, or sale. For example, a recapture device may recover chemicals primarily for disposal. Recapture devices include, but are not limited to, absorbers, carbon adsorbers, and condensers.
              
                Recipe means a specific composition from among the range of possible compositions that may occur within a product, as defined in this section. A recipe is determined by the proportions of monomers and, if present, other reactants and additives that are used to make the recipe. For example, a methylated amino resin and a non-methylated amino resin are both different recipes of the same product, amino resin.
              
                Recovery device means an individual unit of equipment capable of and normally used for the purpose of recovering chemicals for use, reuse, fuel value (i.e., net heating value); or for sale for use, reuse, or fuel value (i.e., net heating value). Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. For the purposes of the monitoring, recordkeeping, or reporting requirements of this subpart, recapture devices are considered recovery devices.
              
                Safety device means a closure device such as a pressure relief valve, frangible disc, fusible plug, or any other type of device which functions exclusively to prevent physical damage or permanent deformation to a unit or its air emission control equipment by venting gases or vapors directly to the atmosphere during unsafe conditions resulting from an unplanned, accidental, or emergency event. For the purposes of this subpart, a safety device is not used for routine venting of gases or vapors from the vapor headspace underneath a cover such as during filling of the unit or to adjust the pressure in this vapor headspace in response to normal daily diurnal ambient temperature fluctuations. A safety device is designed to remain in a closed position during normal operations and open only when the internal pressure, or another relevant parameter, exceeds the device threshold setting applicable to the air emission control equipment as determined by the owner or operator based on manufacturer recommendations, applicable regulations, fire protection and prevention codes, standard engineering codes and practices, or other requirements for the safe handling of flammable, combustible, explosive, reactive, or hazardous materials.
              
                Seal means, for the purpose of complying with the requirements of § 63.1033(b), that instrument monitoring of the open-ended valve or line conducted according to the method specified in § 63.1023(b) and, as applicable, § 63.1023(c), indicates no readings of 500 parts per million or greater.
              
                Shutdown means for purposes including, but not limited to, periodic maintenance, replacement of equipment, or repair, the cessation of operation of an affected source, an APPU(s) within an affected source, or equipment required or used to comply with this subpart, or the emptying or degassing of a storage vessel. For purposes of the batch process vent provisions in §§ 63.1406 through 63.1408, the cessation of equipment in batch operations is not a shutdown, unless the equipment undergoes maintenance, is replaced, or is repaired.
              
                Solvent-based resin means an amino/phenolic resin that consumes a solvent (i.e., methanol, xylene) as a reactant in the resin producing reaction. The use of a solvent as a carrier (i.e., adding methanol to the product/water solution after the reaction is complete) does not meet this definition.
              
                Start-up means the setting into operation of an affected source, an APPU(s) within an affected source, a unit operation within an affected source, or equipment required or used to comply with this subpart, or a storage vessel after emptying and degassing. For both continuous and batch unit operations, start-up includes initial start-up and operation solely for testing equipment. For both continuous and batch unit operations, start-up does not include the recharging of equipment in batch operation. For continuous unit operations, start-up includes transitional conditions due to changes in product for flexible operation process units. For batch unit operations, start-up does not include transitional conditions due to changes in product for flexible operation process units.
              
                Steady-state conditions means that all variables (temperatures, pressures, volumes, flow rates, etc.) in a process do not vary significantly with time; minor fluctuations about constant mean values may occur.
              
                Storage vessel means a tank or other vessel that is used to store liquids that contain one or more organic HAP. Storage vessels do not include:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels with capacities smaller than 38 cubic meters;
              (4) Vessels and equipment storing and/or handling material that contains no organic HAP and/or organic HAP as impurities only;
              (5) Wastewater storage tanks;
              
              (6) Surge control vessels or bottoms receivers; and
              (7) Vessels and equipment storing and/or handling amino/phenolic resin.
              
                Supplemental combustion air means the air that is added to a vent stream after the vent stream leaves the unit operation. Air that is part of the vent stream as a result of the nature of the unit operation is not considered supplemental combustion air. Air required to operate combustion device burner(s) is not considered supplemental combustion air.
              
                Uncontrolled organic HAP emissions means the organic HAP emitted from a unit operation prior to introduction of the emission stream into a control device. Uncontrolled HAP emissions are determined after any condenser that is operating as a process condenser. If an emission stream is not routed to a control device, uncontrolled organic HAP emissions are those organic HAP emissions released to the atmosphere.
              
                Vent stream, as used in reference to batch process vents, aggregate batch vent streams, continuous process vents, and storage vessels, means the emissions from that emission point.
              
                Waste management unit means the equipment, structure(s), and/or device(s) used to convey, store, treat, or dispose of wastewater streams or residuals. Examples of waste management units include: wastewater tanks, surface impoundments, individual drain systems, and biological wastewater treatment units. Examples of equipment that may be waste management units include containers, air flotation units, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. If such equipment is used for recovery, then it is part of an APPU and is not a waste management unit.
              
                Wastewater is either a process wastewater or maintenance wastewater and means water that:
              (1) Contains either:
              (i) An annual average concentration of organic HAP, as indicated on Table 2 of this subpart, of at least 5 parts per million by weight and has an annual average flow rate of 0.02 liter per minute or greater; or
              (ii) An annual average concentration of organic HAP, as indicated on Table 2 of this subpart, of at least 10,000 parts per million by weight at any flow rate.
              (2) Is discarded from an APPU that is part of an affected source.
              (3) Does not include:
              (i) Stormwater from segregated sewers;
              (ii) Water from fire-fighting and deluge systems in segregated sewers;
              (iii) Spills;
              (iv) Water from safety showers;
              (v) Water from testing of deluge systems; and
              (vi) Water from testing of firefighting systems.
              
                Wastewater stream means a stream that contains wastewater as defined in this section.
              [65 FR 3290, Jan. 20, 2000, as amended at 71 FR 20460, Apr. 20, 2006; 79 FR 60929, Oct. 8, 2014; 83 FR 51852, Oct. 15, 2018]
            
            
              § 63.1403
              Emission standards.
              (a) Provisions of this subpart. Except as allowed under paragraph (b) of this section, the owner or operator of an affected source shall comply with the provisions of §§ 63.1404 through 63.1410, as appropriate. When emissions are vented to a control device or control technology as part of complying with this subpart, emissions shall be vented through a closed vent system meeting the requirements of 40 CFR part 63, subpart SS (national emission standards for closed vent systems, control devices, recovery devices and routing to a fuel gas system or a process).
              (b) Combined emission streams. When emissions of different kinds (e.g., emissions from continuous process vents, storage vessels, etc.) are combined at a new affected source, and at least one of the emission streams would be required by this subpart to apply controls in the absence of combination with other emission streams, the owner or operator shall comply with the requirements of paragraph (b)(1) or (2) of this section, as appropriate.

              (1) For any combined vent stream that includes one or more aggregate batch vent streams, comply with the provisions for aggregate batch vent streams.
              
              (2) For any combined vent stream that does not include one or more aggregate batch vent streams:
              (i) Reactor batch process vents and non-reactor batch process vents shall comply with the provisions for reactor batch process vents and non-reactor batch process vents, as appropriate.
              (ii) The remaining emissions (i.e., storage vessel and/or continuous process vent emissions) included in the combined vent stream shall comply the provisions for storage vessels when storage vessel emissions are included and shall comply with the provisions for continuous process vents in the absence of storage vessel emissions (i.e., when only continuous process vents are included).
              (c) Compliance for flexible operations process units. With the exceptions specified in paragraphs (c)(1) and (2) of this section, owners or operators of APPUs that are flexible operations process units shall comply with the provisions of this subpart at all times, regardless of the product being manufactured. Once it has been determined that an emission point requires control during manufacture of amino/phenolic resins, that emission point shall be controlled at all times regardless of the product being manufactured.
              (1) When a flexible operations process unit is manufacturing a product in which no organic HAP are used or manufactured, the owner or operator is not required to comply with the provisions of this subpart or with the provisions of subpart A of this part during manufacture of that product. When requested by the Administrator, the owner or operator shall demonstrate that no organic HAP are used or manufactured.
              (2) When a flexible operations process unit is manufacturing a product subject to subpart GGG of this part, the owner or operator is not required to comply with the provisions of this subpart during manufacture of that product (i.e., a pharmaceutical).
              [65 FR 3290, Jan. 20, 2000, as amended at 83 FR 51852, Oct. 15, 2018]
            
            
              § 63.1404
              Storage vessel provisions.
              (a) Emission standards. For each storage vessel located at a new or existing affected source that has a capacity of greater than or equal to 20,000 gallons, but less than 40,000 gallons, and vapor pressure of 1.9 pounds per square inch absolute (psia) or greater; has a capacity of greater than or equal to 40,000 gallons, but less than 90,000 gallons, and vapor pressure of 0.75 psia or greater; or has a capacity of 90,000 gallons or greater and vapor pressure of 0.15 psia or greater, the owner or operator shall comply with either paragraph (a)(1) or (2) of this section. As an alternative to complying with paragraph (a) of this section, an owner or operator may comply with paragraph (b) of this section.
              (1) Reduce emissions of total organic HAP by 95 weight-percent. Control shall be achieved by venting emissions through a closed vent system to any combination of control devices meeting the requirements of 40 CFR part 63, subpart SS (national emission standards for closed vent systems, control devices, recovery devices and routing to a fuel gas system or a process). When complying with the requirements of 40 CFR part 63, subpart SS, the following apply for purposes of this subpart:
              (i) Design evaluations are allowed for control devices that control emission points with total emissions less than 10 tons of organic HAP per year before control (i.e., small control devices).
              (ii) When 40 CFR part 63, subpart SS refers to specific test methods for the measurement of organic HAP concentration, the test methods presented in § 63.1414(a) shall be used.
              (iii) The option to measure TOC instead of organic HAP, as a basis for demonstrating compliance, is not allowed.
              (iv) Excused excursions are not allowed.
              (v) The provisions in § 63.1403(b), rather than the provisions in § 63.982(f), are to be followed for combined vent streams.

              (vi) When a scrubber is used as a control device, the owner or operator shall follow the guidance provided in this subpart for design evaluations or performance tests, as appropriate, and for monitoring, recordkeeping, and reporting.
              
              (vii) When there are conflicts between the due dates for reports presented in 40 CFR part 63, subpart SS and this subpart, reports shall be submitted according to the due dates presented in this subpart.
              (viii) When there are conflicts between the recordkeeping and reporting requirements presented in 40 CFR part 63, subpart SS and this subpart, the owner or operator shall either follow both sets of requirements (i.e., follow the requirements in 40 CFR part 63, subpart SS for emission points covered by 40 CFR part 63, subpart SS and follow the requirements of this subpart for emission points covered by this subpart) or shall follow the set of requirements they prefer. If an owner or operator chooses to follow just one set of requirements, the owner or operator shall identify which set of requirements are being followed and which set of requirements are being disregarded in the appropriate report.
              (2) Comply with the requirements of 40 CFR part 63, subpart WW (national emission standards for storage vessels (control level 2)). When complying with the requirements of 40 CFR part 63, subpart WW, the following apply for purposes of this subpart:
              (i) When there are conflicts between the due dates for reports presented in 40 CFR part 63, subpart WW and this subpart, reports shall be submitted according to the due dates presented in this subpart.
              (ii) When there are conflicts between the recordkeeping and reporting requirements presented in 40 CFR part 63, subpart WW and this subpart, the owner or operator shall either follow both sets of requirements (i.e., follow the requirements in 40 CFR part 63, subpart WW for emission points covered by 40 CFR part 63, subpart WW and follow the requirements of this subpart for emission points covered by this subpart) or shall follow the set of requirements they prefer. If an owner or operator chooses to follow just one set of requirements, the owner or operator shall identify which set of requirements are being followed and which set of requirements are being disregarded in the appropriate report.
              (b) Alternative standard. Vent all organic HAP emissions from a storage vessel meeting either of the capacity and vapor pressure criteria specified in paragraph (a) of this section to a combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration of 50 ppmv or less. Any storage vessels that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraph (a)(1) or (2) of this section.
              (c) Whenever gases or vapors containing HAP are routed from a storage vessel through a closed-vent system connected to a control device used to comply with the requirements of paragraph (a) or (b) of this section, the control device must be operating except as provided for in paragraph (c)(1) or (2) of this section.
              (1) The control device may only be bypassed for the purpose of performing planned routine maintenance of the control device. When the control device is bypassed, the owner or operator must comply with paragraphs (c)(1)(i) through (iii) of this section.
              (i) The control device may only be bypassed when the planned routine maintenance cannot be performed during periods that storage vessel emissions are vented to the control device.
              (ii) On an annual basis, the total time that the closed-vent system or control device is bypassed to perform routine maintenance shall not exceed 240 hours per each calendar year.
              (iii) The level of material in the storage vessel shall not be increased during periods that the closed-vent system or control device is bypassed to perform planned routine maintenance.
              (2) The gases or vapors containing HAP are routed from the storage vessel through a closed-vent system connected to an alternate control device meeting the requirements of paragraph (a)(1) or the alternative standard in paragraph (b) of this section.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60930, Oct. 8, 2014; 83 FR 51852, Oct. 15, 2018]
            
            
              § 63.1405
              Continuous process vent provisions.
              (a) Emission standards for new affected sources. For each continuous process vent located at a new affected source with a Total Resource Effectiveness (TRE) index value, as determined following the procedures specified in § 63.1412(j), less than or equal to 1.2, the owner or operator shall comply with either paragraph (a)(1) or (2) of this section. As an alternative to complying with paragraph (a) of this section, an owner or operator may comply with paragraph (c)(1) of this section.
              (1) Vent all emissions of organic HAP to a flare.
              (2) Reduce emissions of total organic HAP by 85 weight-percent. Control shall be achieved by venting emissions through a closed vent system to any combination of control devices meeting the requirements of 40 CFR part 63, subpart SS (national emission standards for closed vent systems, control devices, recovery devices and routing to a fuel gas system or process). When complying with the requirements of 40 CFR part 63, subpart SS, the following apply for purposes of this subpart:
              (i) Design evaluations are allowed for control devices that control emission points with total emissions less than 10 tons of organic HAP per year before control (i.e., small control devices).
              (ii) When 40 CFR part 63, subpart SS refers to specific test methods for the measurement of organic HAP concentration, the test methods presented in § 63.1414(a) shall be used.
              (iii) The option to measure TOC instead of organic HAP, as a basis for demonstrating compliance, is not allowed.
              (iv) Excused excursions are not allowed.
              (v) The provisions in § 63.1403(b), rather than the provisions in § 63.982(f), are to be followed for combined vent streams.
              (vi) When a scrubber is used as a control device, the owner or operator shall follow the guidance provided in this subpart for design evaluations or performance tests, as appropriate, and for monitoring, recordkeeping, and reporting.
              (vii) When there are conflicts between the due dates for reports presented in 40 CFR part 63, subpart SS and this subpart, reports shall be submitted according to the due dates presented in this subpart.
              (viii) When there are conflicts between the recordkeeping and reporting requirements presented in 40 CFR part 63, subpart SS and this subpart, the owner or operator shall either follow both sets of requirements (i.e., follow the requirements in 40 CFR part 63, subpart SS for emission points covered by 40 CFR part 63, subpart SS and follow the requirements of this subpart for emission points covered by this subpart) or shall follow the set of requirements they prefer. If an owner or operator chooses to follow just one set of requirements, the owner or operator shall identify which set of requirements are being followed and which set of requirements are being disregarded in the appropriate report.
              (b) Emission standards for existing affected sources. For each continuous process vent located at an existing affected source, the owner or operator shall comply with either paragraph (b)(1) or (2) of this section. As an alternative to complying with paragraph (b) of this section, an owner or operator may comply with paragraph (c)(2) of this section.
              (1) Vent all emissions of organic HAP to a flare.
              (2) Reduce emissions as specified in paragraphs (b)(2)(i) through (iii) of this section, as applicable.
              (i) The owner or operator of a back-end continuous process vent shall reduce total organic HAP emissions to less than or equal to 4.3 kilograms of total organic HAP per megagram of resin produced (8.6 pounds of total organic HAP per ton of resin produced).
              (ii) The owner or operator of a front-end reactor continuous process vent shall reduce total organic HAP emissions to less than or equal to 0.28 kilograms of total organic HAP per hour (0.61 pounds of total organic HAP per hour).
              (iii) The owner or operator of a front-end non-reactor continuous process vent shall reduce total organic HAP emissions to less than or equal to 0.010 kilograms of total organic HAP per hour (0.022 pounds of total organic HAP per hour).
              (c) Alternative emission standards. As an alternative to complying with paragraphs (a) or (b) of this section, an owner or operator may comply with paragraph (c)(1) or (2) of this section, as appropriate.
              (1) For each continuous process vent located at a new affected source, the owner or operator shall vent all organic HAP emissions from a continuous process vent meeting the TRE value specified in paragraph (a) of this section to a non-flare combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration of 50 ppmv or less. Any continuous process vents that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraph (a)(1) or (2) of this section.
              (2) For each continuous process vent located at an existing affected source, the owner or operator shall vent all organic HAP emissions from a continuous process vent to a non-flare combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration of 50 ppmv or less. Any continuous process vents that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraph (b)(1) or (2) of this section.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60930, Oct. 8, 2014; 83 FR 51853, Oct. 15, 2018]
            
            
              § 63.1406
              Reactor batch process vent provisions.
              (a) Emission standards. Owners or operators of reactor batch process vents located at new or existing affected sources shall comply with paragraph (a)(1) or (2) of this section, as appropriate. As an alternative to complying with paragraph (a) of this section, an owner or operator may comply with paragraph (b) of this section.
              (1) The owner or operator of a reactor batch process vent located at a new affected source shall control organic HAP emissions by complying with either paragraph (a)(1)(i), (ii), or (iii) of this section.
              (i) Vent all emissions of organic HAP to a flare.
              (ii) Reduce organic HAP emissions for the batch cycle by 95 weight percent using a control device or control technology.
              (iii) Reduce organic HAP emissions from the collection of all reactor batch process vents within the affected source, as a whole, to 0.0045 kilogram of organic HAP per megagram of product or less for solvent-based resin production, or to 0.0004 kilogram of organic HAP per megagram of product or less for non-solvent-based resin production.
              (2) The owner or operator of a reactor batch process vent located at an existing affected source shall control organic HAP emissions by complying with either paragraph (a)(2)(i), (ii), or (iii) of this section.
              (i) Vent all emissions of organic HAP to a flare.
              (ii) Reduce organic HAP emissions for the batch cycle by 83 weight percent using a control device or control technology.
              (iii) Reduce organic HAP emissions from the collection of all reactor batch process vents within the affected source, as a whole, to 0.0567 kilogram of organic HAP per megagram of product or less for solvent-based resin production, or to 0.0057 kilogram of organic HAP per megagram of product or less for non-solvent-based resin production.
              (b) Alternative standard. Vent all organic HAP emissions from a reactor batch process vent to a combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration of 50 ppmv or less. Any reactor batch process vents that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraph (a)(1)(ii), or paragraph (a)(2)(ii) of this section.
              (c) Use of boiler or process heater. If a boiler or process heater is used to comply with the requirements of paragraph (a)(1)(i) or (ii), or paragraph (a)(2)(i) or (ii) of this section, the reactor batch process vent shall be introduced into the flame zone of such a device.
            
            
              
              § 63.1407
              Non-reactor batch process vent provisions.
              (a) Emission standards. (1) Owners or operators of non-reactor batch process vents located at new or existing affected sources with 0.25 tons per year (0.23 megagrams per year) of uncontrolled organic HAP emissions or greater from the collection of non-reactor batch process vents within the affected source shall comply with the requirements in paragraph (a)(2) or (3) of this section, as appropriate. As an alternative to complying with paragraph (a)(2) or (3) of this section, an owner or operator may comply with paragraph (b) of this section. Owners or operators shall determine uncontrolled organic HAP emissions from the collection of non-reactor batch process vents within the affected source as specified in paragraph (d) of this section. If the owner or operator finds that uncontrolled organic HAP emissions from the collection of non-reactor batch process vents within the affected source are less than 0.25 tons per year (0.23 megagrams per year), non-reactor batch process vents are not subject to the control requirements of this section. Further, the owner or operator shall, when requested by the Administrator, demonstrate that organic HAP emissions for the collection of non-reactor batch process vents within the affected source are less than 0.25 tons per year (0.23 megagrams per year).
              (2) The owner or operator of a non-reactor batch process vent located at a new affected source shall:
              (i) Vent all emissions of organic HAP to a flare; or
              (ii) For the collection of non-reactor batch process vents within the affected source, reduce organic HAP emissions for the batch cycle by 76 weight percent using a control device or control technology.
              (3) The owner or operator of a non-reactor batch process vent located at an existing affected source shall:
              (i) Vent all emissions of organic HAP to a flare; or
              (ii) For the collection of non-reactor batch process vents within the affected source, reduce organic HAP emissions for the batch cycle by 62 weight percent using a control device or control technology.
              (b) Alternative standard. Comply with either paragraph (b)(1) or (2) of this section.
              (1) Control device outlet concentration. Vent all organic HAP emissions from a non-reactor batch process vent to a combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration or 50 ppmv or less. Any reactor batch process vents that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraph (a)(2) or (3) of this section.
              (2) Mass emission limit. Include the emissions from all non-reactor batch process vents in the compliance demonstration required for reactor batch process vents complying with the mass emission limits specified in § 63.1406(a)(1)(iii) and (a)(2)(iii), as appropriate. This compliance option may only be used when the owner or operator has elected to comply with the mass emission limit for reactor batch process vents.
              (c) Use of boiler or process heater. If a boiler or process heater is used to comply with paragraph (a)(2)(ii) or (a)(3)(ii) of this section, the reactor batch process vent shall be introduced into the flame zone of such a device.
              (d) Determining uncontrolled organic HAP emissions. Owners or operators shall determine uncontrolled organic HAP emissions from the collection of non-reactor batch process vents within the affected source based on engineering assessment as described in § 63.1414(d)(6).
            
            
              § 63.1408
              Aggregate batch vent stream provisions.
              (a) Emission standards. Owners or operators of aggregate batch vent streams at a new or existing affected source shall comply with either paragraph (a)(1) or (2) of this section, as appropriate. As an alternative to complying with paragraph (a)(1) or (2) of this section, an owner or operator may comply with paragraph (b) of this section.

              (1) The owner or operator of an aggregate batch vent stream located at a new affected source shall:
              
              (i) Vent all emissions of organic HAP to a flare; or
              (ii) Reduce organic HAP emissions by 95 weight percent or to a concentration of 20 ppmv when using a combustion control device or to a concentration of 50 ppmv when using a non-combustion control device, whichever is less stringent, on a continuous basis.
              (2) The owner or operator of an aggregate batch vent stream located at an existing affected source shall:
              (i) Vent all emissions of organic HAP to a flare; or
              (ii) Reduce organic HAP emissions by 83 weight percent or to a concentration of 20 ppmv when using a combustion control device or to a concentration of 50 ppmv when using a non-combustion control device, whichever is less stringent, on a continuous basis.
              (b) Alternative standard. Comply with either paragraph (b)(1) or (2) of this section.
              (1) Control device outlet concentration. Vent all organic HAP emissions from an aggregate batch vent stream to a combustion control device achieving an outlet organic HAP concentration of 20 ppmv or less or to a non-combustion control device achieving an outlet organic HAP concentration of 50 ppmv or less. Any aggregate batch vent streams that are not vented to a control device meeting these conditions shall be controlled in accordance with the provisions of paragraphs (a)(1) or (a)(2) of this section.
              (2) Mass emission limit. Include the emissions from all aggregate batch vent streams in the compliance demonstration required for reactor batch process vents complying with the mass emission limits specified in § 63.1406(a)(1)(iii) and (a)(2)(iii), as appropriate. This compliance option may only be used when the owner or operator has elected to comply with the mass emission limit for reactor batch process vents.
            
            
              § 63.1409
              Heat exchange system provisions.
              (a) Unless one or more of the conditions specified in paragraphs (a)(1) through (6) of this section are met, owners and operators of sources subject to this subpart shall monitor each heat exchange system used to cool process equipment in an affected source, according to the provisions in either paragraph (b) or (c) of this section. Whenever a leak is detected, the owner or operator shall comply with the requirements in paragraph (d) of this section.
              (1) The heat exchange system is operated with the minimum pressure on the cooling water side at least 35 kilopascals greater than the maximum pressure on the process side.
              (2) There is an intervening cooling fluid, containing less than 5 percent by weight of total HAP listed in column A of Table 2 of this subpart, between the process and the cooling water. This intervening fluid serves to isolate the cooling water from the process fluid, and the intervening fluid is not sent through a cooling tower or discharged. For purposes of this section, discharge does not include emptying for maintenance purposes.
              (3) The once-through heat exchange system is subject to a National Pollution Discharge Elimination System (NPDES) permit with an allowable discharge limit of 1 part per million or less above influent concentration or 10 percent or less above influent concentration, whichever is greater.
              (4) The once-through heat exchange system is subject to an NPDES permit that:
              (i) Requires monitoring of a parameter(s) or condition(s) to detect a leak of process fluids into cooling water;
              (ii) Specifies or includes the normal range of the parameter or condition;
              (iii) Requires monitoring for the parameters selected as leak indicators no less frequently than monthly for the first 6 months and quarterly thereafter; and
              (iv) Requires the owner or operator to report and correct leaks to the cooling water when the parameter or condition exceeds the normal range.
              (5) The recirculating heat exchange system is used to cool process fluids that contain less than 5 percent by weight of total HAP listed in column A of Table 2 of this subpart.

              (6) The once-through heat exchange system is used to cool process fluids that contain less than 5 percent by weight of total HAP listed in column B of Table 2 of this subpart.
              
              (b) The owner or operator who elects to comply with the requirements of paragraph (a) of this section by monitoring the cooling water for the presence of one or more organic HAP or other representative substances whose presence in cooling water indicate a leak shall comply with the requirements specified in paragraphs (b)(1) through (6) of this section. The cooling water shall be monitored for total HAP, total volatile organic compounds, total organic carbon, one or more speciated HAP compounds, or other representative substances that would indicate the presence of a leak in the heat exchange system.
              (1) The cooling water shall be monitored monthly for the first 6 months and quarterly thereafter to detect leaks.
              (2)(i) For recirculating heat exchange systems (cooling tower systems), the monitoring of speciated HAP or total HAP refers to the HAP listed in column A of Table 2 of this subpart.
              (ii) For once-through heat exchange systems, the monitoring of speciated HAP or total HAP refers to the HAP listed in column B of Table 2 of this subpart.
              (3) The concentration of the monitored substance(s) in the cooling water shall be determined using any EPA-approved method listed in part 136 of this chapter, as long as the method is sensitive to concentrations as low as 10 parts per million and the same method is used for both entrance and exit samples. Alternative methods may be used upon approval by the Administrator.
              (4) The samples shall be collected either at the entrance and exit of each heat exchange system or at locations where the cooling water enters and exits each heat exchanger or any combination of heat exchangers.
              (i) For samples taken at the entrance and exit of recirculating heat exchange systems, the entrance is the point at which the cooling water leaves the cooling tower prior to being returned to the process equipment, and the exit is the point at which the cooling water is introduced to the cooling tower after being used to cool the process fluid.
              (ii) For samples taken at the entrance and exit of once-through heat exchange systems, the entrance is the point at which the cooling water enters, and the exit is the point at which the cooling water exits the plant site or chemical manufacturing process units.
              (iii) For samples taken at the entrance and exit of each heat exchanger or any combination of heat exchangers, the entrance is the point at which the cooling water enters the individual heat exchanger or group of heat exchangers, and the exit is the point at which the cooling water exits the heat exchanger or group of heat exchangers.
              (5) A minimum of three sets of samples shall be taken at each entrance and exit as defined in paragraph (b)(4) of this section. The average entrance and exit concentrations shall then be calculated. The concentration shall be corrected for the addition of any makeup water or for any evaporative losses, as applicable.
              (6) A leak is detected if the exit mean concentration is found to be greater than the entrance mean concentration using a one-sided statistical procedure at the 0.05 level of significance, and the amount by which it is greater is at least 1 part per million or 10 percent of the entrance mean, whichever is greater.
              (c) The owner or operator who elects to comply with the requirement of paragraph (a) of this section by monitoring using a surrogate indicator of heat exchange system leaks shall comply with the requirements specified in paragraphs (c)(1) through (3) of this section. Surrogate indicators that could be used to develop an acceptable monitoring program are ion specific electrode monitoring, pH, conductivity or other representative indicators.

              (1) The owner or operator shall prepare and implement a monitoring plan that documents the procedures that will be used to detect leaks of process fluids into cooling water. The plan shall require monitoring of one or more surrogate indicators or monitoring of one or more process parameters or other conditions that indicate a leak. Monitoring that is already being conducted for other purposes may be used to satisfy the requirements of this section. The plan shall include the information specified in paragraphs (c)(1)(i) and (ii) of this section.
              
              (i) A description of the parameter or condition to be monitored and an explanation of how the selected parameter or condition will reliably indicate the presence of a leak.
              (ii) The parameter level(s) or conditions(s) that constitute a leak. This shall be documented by data or calculations showing that the selected levels or conditions will reliably identify leaks. The monitoring must be sufficiently sensitive to determine the range of parameter levels or conditions when the system is not leaking. When the selected parameter level or condition is outside that range, a leak is indicated.
              (iii) The monitoring frequency which shall be no less frequent than monthly for the first 6 months and quarterly thereafter to detect leaks.
              (iv) The records that will be maintained to document compliance with the requirements of this section.
              (2) If a substantial leak is identified by methods other than those described in the monitoring plan and the method(s) specified in the plan could not detect the leak, the owner or operator shall revise the plan and document the basis for the changes. The owner or operator shall complete the revisions to the plan no later than 180 days after discovery of the leak.
              (3) The owner or operator shall maintain, at all times, the monitoring plan that is currently in use. The current plan shall be maintained on-site, or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request. If the monitoring plan is superseded, the owner or operator shall retain the most recent superseded plan at least until 5 years from the date of its creation. The superseded plan shall be retained on-site (or accessible from a central location by computer or other means that provides access within 2 hours after a request) for at least 6 months after its creation.
              (d) If a leak is detected according to the criteria of paragraph (b) or (c) of this section, the owner or operator shall comply with the requirements in paragraphs (d)(1) and (2) of this section, except as provided in paragraph (e) of this section.
              (1) The leak shall be repaired as soon as practical but not later than 45 calendar days after the owner or operator receives results of monitoring tests indicating a leak. The leak shall be repaired unless the owner or operator demonstrates that the results are due to a condition other than a leak.
              (2) Once the leak has been repaired, the owner or operator shall confirm that the heat exchange system has been repaired within 7 calendar days of the repair or startup, whichever is later.
              (e) Delay of repair of heat exchange systems for which leaks have been detected is allowed if the equipment is isolated from the process. Delay of repair is also allowed if repair is technically infeasible without a shutdown and any one of the conditions in paragraph (e)(1) or (2) of this section are met. All time periods in paragraphs (e)(1) and (2) of this section shall be determined from the date when the owner or operator determines that delay of repair is necessary.
              (1) If a shutdown is expected within the next 2 months, a special shutdown before that planned shutdown is not required.
              (2) If a shutdown is not expected within the next 2 months, the owner or operator may delay repair as provided in paragraph (e)(2)(i) or (ii) of this section. Documentation of a decision to delay repair shall state the reasons repair was delayed and shall specify a schedule for completing the repair as soon as practical.
              (i) If a shutdown for repair would cause greater emissions than the potential emissions from delaying repair, the owner or operator may delay repair until the next shutdown of the process equipment associated with the leaking heat exchanger. The owner or operator shall document the basis for the determination that a shutdown for repair would cause greater emissions than the emissions likely to result from delaying repair as specified in paragraphs (e)(2)(i)(A) and (B) of this section.

              (A) The owner or operator shall calculate the potential emissions from the leaking heat exchanger by multiplying the concentration of total HAP listed in column A of Table 2 of this subpart in the cooling water from the leaking heat exchanger by the flowrate of the cooling water from the leaking heat exchanger by the expected duration of the delay. The owner or operator may calculate potential emissions using total organic carbon concentration instead of total HAP listed in column A of Table 2 of this subpart.
              (B) The owner or operator shall determine emissions from purging and depressurizing the equipment that will result from the unscheduled shutdown for the repair.
              (ii) If repair is delayed for reasons other than those specified in paragraph (e)(2)(i) of this section, the owner or operator may delay repair up to a maximum of 120 calendar days. The owner shall demonstrate that the necessary parts or personnel were not available.
            
            
              § 63.1410
              Equipment leak provisions.
              The owner or operator of each affected source shall comply with the requirements of 40 CFR part 63, subpart UU for all equipment, as defined under § 63.1402, that contains or contacts 5 weight-percent HAP or greater and operates 300 hours per year or more, except § 63.1030. The weight-percent HAP is determined for equipment using the organic HAP concentration measurement methods specified in § 63.1414(a). When complying with the requirements of 40 CFR part 63, subpart SS, as referred to by 40 CFR part 63, subpart UU, the following apply for purposes of this subpart:
              (a) Design evaluations are allowed for control devices that control emission points with total emissions less than 10 tons of organic HAP per year before control (i.e., small control devices).
              (b) When 40 CFR part 63, subpart SS refers to specific test methods for the measurement of organic HAP concentration, the test methods presented in § 63.1414(a) shall be used.
              (c) The option to measure TOC instead of organic HAP, as a basis for demonstrating compliance, is not allowed.
              (d) Excused excursions are not allowed.
              (e) The provisions in § 63.1403(b), rather than the provisions in § 63.982(f), are to be followed for combined vent streams.
              (f) When a scrubber is used as a control device, the owner or operator shall follow the guidance provided in this subpart for design evaluations or performance tests, as appropriate, and for monitoring, recordkeeping, and reporting.
              (g) When there are conflicts between the due dates for reports presented in 40 CFR part 63, subpart SS and this subpart, reports shall be submitted according to the due dates presented in this subpart.
              (h) When there are conflicts between the recordkeeping and reporting requirements presented in 40 CFR part 63, subpart SS and this subpart, the owner or operator shall either follow both sets of requirements (i.e., follow the requirements in 40 CFR part 63, subpart SS for emission points covered by 40 CFR part 63, subpart SS and follow the requirements of this subpart for emission points covered by this subpart) or shall follow the set of requirements they prefer. If an owner or operator chooses to follow just one set of requirements, the owner or operator shall identify which set of requirements are being followed and which set of requirements are being disregarded in the appropriate report.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60930, Oct. 8, 2014]
            
            
              § 63.1411
              Requirements for pressure relief devices.
              Except as specified in paragraph (d) of this section, the owner or operator must comply with the requirements specified in paragraphs (a) and (b) of this section for pressure relief devices in organic HAP gas or vapor service. Except as specified in paragraph (d) of this section, the owner or operator must also comply with the requirements specified in paragraph (c) of this section for all pressure relief devices in organic HAP service.
              (a) Operating requirements. Except during a pressure release event, operate each pressure relief device in organic HAP gas or vapor service with an instrument reading of less than 500 ppm above background as described in Method 21 of 40 CFR part 60, Appendix A.
              (b) Pressure release requirements. For pressure relief devices in organic HAP gas or vapor service, the owner or operator must comply with either paragraph (b)(1) or (2) of this section following a pressure release, as applicable.
              (1) If the pressure relief device does not consist of or include a rupture disk, conduct instrument monitoring, as described in Method 21 of 40 CFR part 60, appendix A, no later than 5 calendar days after the pressure relief device returns to organic HAP service following a pressure release to verify that the pressure relief device is operating with an instrument reading of less than 500 ppm above background, except as provided in § 63.1024(d).
              (2) If the pressure relief device consists of or includes a rupture disk, install a replacement disk as soon as practicable after a pressure release, but no later than 5 calendar days after the pressure release, except as provided in § 63.1024(d).
              (c) Pressure release management. Except as specified in paragraph (d) of this section, emissions of organic HAP to the atmosphere from pressure relief devices in organic HAP service are prohibited, and the owner or operator must comply with the requirements specified in paragraphs (c)(1) and (2) of this section for all pressure relief devices in organic HAP service.
              (1) The owner or operator must equip each pressure relief device in organic HAP service with a device(s) or parameter monitoring system that is capable of:
              (i) Identifying the pressure release;
              (ii) Recording the time and duration of each pressure release; and
              (iii) Notifying operators immediately that a pressure release is occurring. The device or monitoring system may be either specific to the pressure relief device itself or may be associated with the process system or piping sufficient to indicate a pressure release to the atmosphere. Examples of these types of devices and systems include, but are not limited to, a rupture disk indicator, magnetic sensor, motion detector on the pressure relief valve stem, flow monitor, or pressure monitor.
              (2) If any pressure relief device in organic HAP service releases to atmosphere as a result of a pressure release event, the owner or operator must calculate the quantity of organic HAP released during each pressure release event and report this quantity as required in § 63.1417(f)(13)(iii). Calculations may be based on data from the pressure relief device monitoring alone or in combination with process parameter monitoring data and process knowledge.
              (d) Pressure relief devices routed to a control device, process, fuel gas system, or drain system. If a pressure relief device in organic HAP service is designed and operated to route all HAP emissions from pressure releases through a closed vent system to a control device or to a process, fuel gas system, or drain system, the owner or operator is not required to comply with paragraphs (a), (b), or (c) (if applicable) of this section for that pressure relief device. The fuel gas system or closed vent system and control device (if applicable) must meet the requirements of § 63.1034, as applicable (except that the term “pressure relief devices” shall apply instead of the term “equipment leaks” in § 63.1034). The drain system (if applicable) must meet the requirements of § 63.136.
              [79 FR 60930, Oct. 8, 2014]
            
            
              § 63.1412
              Continuous process vent applicability assessment procedures and methods.
              (a) General. The provisions of this section provide procedures and methods for determining the applicability of the control requirements specified in § 63.1405(a) to continuous process vents.
              (b) Sampling sites. Sampling sites shall be located as follows:
              (1) Sampling site location. The sampling site for determining volumetric flow rate, regulated organic HAP concentration, total organic HAP, net heating value, and TRE index value, shall be after the final recovery device (if any recovery devices are present) but prior to the inlet of any control device that is present and prior to release to the atmosphere.
              (2) Sampling site selection method. Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling site. No traverse site selection method is needed for process vents smaller than 0.33 foot (0.10 meter) in nominal inside diameter.
              (c) Applicability assessment requirement. The organic HAP concentrations, volumetric flow rates, heating values, organic HAP emission rates, TRE index values, and engineering assessment control applicability assessment requirements are to be determined during maximum representative operating conditions for the process, except as provided in paragraph (d) of this section, or unless the Administrator specifies or approves alternate operating conditions. Operations during periods of malfunction shall not constitute representative conditions for the purpose of an applicability test.
              (d) Exceptions. The owner or operator is not required to conduct a test that will cause any of the following situations:
              (1) Causing damage to equipment;
              (2) Necessitating that the owner or operator make a product that does not meet an existing specification for sale to a customer; or
              (3) Necessitating that the owner or operator make a product in excess of demand.
              (e) Organic HAP concentration. The organic HAP concentrations, used for TRE index value calculations in paragraph (j) of this section, shall be determined using the procedures specified in either § 63.1414(a) or by using the engineering assessment procedures in paragraph (k) of this section.
              (f) Volumetric flow rate. The volumetric flow rate shall be determined using the procedures specified in § 63.1414(a), or by using the engineering assessment procedures in paragraph (k) of this section.
              (g) Heating value. The net heating value shall be determined as specified in paragraphs (g)(1) and (2) of this section, or by using the engineering assessment procedures in paragraph (k) of this section.
              (1) The net heating value of the continuous process vent shall be calculated using Equation 1:
              
                ER20JA00.000
              
              
                Where:
                
                HT = Net heating value of the sample, megaJoules per standard cubic meter, where the net enthalpy per mole of process vent is based on combustion at 25 °C and 760 millimeters of mercury, but the standard temperature for determining the volume corresponding to 1 mole is 20 °C, as in the definition of QS (process vent volumetric flow rate).
                K1 = Constant, 1.740 × 10−7 (parts per million)−1 (gram-mole per standard cubic meter) (megaJoules per kilocalorie), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                Dj = Organic HAP concentration on a wet basis of compound j in parts per million, as measured by procedures indicated in paragraph (e) of this section. For process vents that pass through a final stream jet and are not condensed, the moisture is assumed to be 2.3 percent by volume.
                Hj = Net heat of combustion of compound j, kilocalorie per gram-mole, based on combustion at 25 °C and 760 millimeters of mercury.
              
              
              (2) The molar composition of the process vent (Dj) shall be determined using the methods specified in paragraphs (g)(2)(i) through (iii) of this section:
              (i) The methods specified in § 63.1414(a) to measure the concentration of each organic compound.
              (ii) American Society for Testing and Materials D1946-90 (Reapproved 1994) (incorporated by reference, see § 63.14) to measure the concentration of carbon monoxide and hydrogen.
              (iii) Method 4 of 40 CFR part 60, appendix A to measure the moisture content of the stack gas.
              (h) Organic HAP emission rate. The emission rate of organic HAP in the continuous process vent, as required by the TRE index value equation specified in paragraph (j) of this section, shall be calculated using Equation 2:
              
                ER20JA00.001
              
              
                Where:
                
                E = Emission rate of organic HAP in the sample, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minutes/hour), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                n = Number of components in the sample.
                CJ = Organic HAP concentration on a dry basis of organic compound j in parts per million as determined by the methods specified in paragraph (e) of this section.
                Mj = Molecular weight of organic compound j, gram/gram-mole.
                QS = Continuous process vent flow rate, dry standard cubic meter per minute, at a temperature of 20 °C.
              
              
              (i) [Reserved]
              (j) TRE index value. The owner or operator shall calculate the TRE index value of the continuous process vent using the equations and procedures in this paragraph, as applicable, and shall maintain records specified in § 63.1416(f).
              (1) TRE index value equation. The equation for calculating the TRE index value is Equation 3:
              
                ER20JA00.002
              
              
                Where:
                
                TRE = TRE index value.
                A, B, C = Coefficients presented in table 7 of this subpart.
                EHAP = Emission rate of total organic HAP, kilograms per hour, as calculated according to paragraph (h) or (k) of this section.
                QS = Continuous process vent volumetric flow rate, standard cubic meters per minute, at a standard temperature of 20 °C, as calculated according to paragraph (f) or (k) of this section.
                HT = Continuous process vent net heating value, megaJoules per standard cubic meter, as calculated according to paragraph (g) or (k) of this section.
              
              
              (2) TRE index calculation. The owner or operator of a continuous process vent shall calculate the TRE index value by using the equation and appropriate coefficients in Table 6 of this subpart. The owner or operator shall calculate the TRE index value for each control device scenario (i.e., flare, thermal incinerator with 0 percent recovery, thermal incinerator with 70 percent recovery). The lowest TRE index value is to be compared to the applicability criteria specified in § 63.1405(a).
              (k) Engineering assessment. For purposes of TRE index value determinations, engineering assessments may be used to determine continuous process vent flow rate, net heating value, and total organic HAP emission rate for the representative operating condition expected to yield the lowest TRE index value. Engineering assessments shall meet the requirements of paragraphs (k)(1) through (4) of this section.
              (1) If the TRE index value calculated using engineering assessment is greater than 4.0, the owner or operator is not required to perform the measurements specified in paragraphs (e) through (h) of this section.
              (2) If the TRE index value calculated using engineering assessment is less than or equal to 4.0, the owner or operator is required either to perform the measurements specified in paragraphs (e) through (h) of this section for control applicability assessment or comply with the control requirements specified in § 63.1405(a).
              (3) Engineering assessment includes, but is not limited to, the following examples:
              (i) Previous test results, provided the tests are representative of current operating practices.
              (ii) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (iii) Maximum volumetric flow rate, organic HAP emission rate, organic HAP concentration, or net heating value limit specified or implied within a permit limit applicable to the continuous process vent.
              (iv) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to, the following:
              (A) Use of material balances based on process stoichiometry to estimate maximum organic HAP concentrations;
              (B) Estimation of maximum volumetric flow rate based on physical equipment design such as pump or blower capacities;
              (C) Estimation of organic HAP concentrations based on saturation conditions; and
              (D) Estimation of maximum expected net heating value based on the stream concentration of each organic compound.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60931, Oct. 8, 2014; 83 FR 51853, Oct. 15, 2018]
            
            
              
              § 63.1413
              Compliance demonstration procedures.
              (a) General. For each emission point, the owner or operator shall meet three stages of compliance, with exceptions specified in this subpart. First, the owner or operator shall conduct a performance test or design evaluation to demonstrate either the performance of the control device or control technology being used or the uncontrolled total organic HAP emissions rate from a continuous process vent. Second, the owner or operator shall meet the requirements for demonstrating initial compliance (e.g., a demonstration that the required percent reduction or emissions limit is achieved). Third, the owner or operator shall meet the requirements for demonstrating continuous compliance through some form of monitoring (e.g., continuous monitoring of operating parameters).
              (1) Large control devices and small control devices. A large control device is a control device that controls emission points with total emissions of 10 tons of organic HAP per year or more before control. A small control device is a control device that controls emission points with total emissions less than 10 tons of organic HAP per year before control.
              (i) Large control devices. Owners or operators are required to conduct a performance test for a large control device. The establishment of parameter monitoring levels shall be based on data obtained during the required performance test.
              (ii) Small control devices. Owners or operators are required to conduct a design evaluation for a small control device. An owner or operator may choose to conduct a performance test for a small control device and such a performance test shall follow the procedures specified in this section, as appropriate. Whenever a small control device becomes a large control device, the owner or operator shall conduct a performance test following the procedures specified in this section, as appropriate. Notification that such a performance test is required, the site-specific test plan, and the results of the performance test shall be provided to the Administrator as specified in § 63.1417. Except as provided in § 63.1415(a)(2), the parameter monitoring levels for small control devices shall be set based on the design evaluation required by paragraph (a)(3) of this section. Further, when setting the parameter monitoring level(s) based on the design evaluation, the owner or operator shall submit the information specified in § 63.1417(d)(7) for review and approval as part of the Precompliance Report.
              (iii) Uncontrolled continuous process vents. Owners or operators are required to conduct either a performance test or a design evaluation for continuous process vents that are not controlled through either a large or small control device.
              (2) Performance tests. Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested and in accordance with the General Provisions at § 63.7(a)(1), (a)(3), (d), (e)(2), (e)(4), (g), and (h), with the exceptions specified in paragraph (a)(1) of this section. Representative conditions exclude periods of startup and shutdown unless specified by the Administrator or an applicable subpart. The owner or operator may not conduct performance tests during periods of malfunction. The owner or operator must record the process information that is necessary to document operating conditions during the test and include in such record an explanation to support that such conditions represent normal operation. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests. Data shall be reduced in accordance with the EPA approved methods specified in this subpart or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301 of Appendix A of this part.
              (i) Additional control devices not requiring performance tests. An owner or operator is not required to conduct a performance test when using one of the following control devices:

              (A) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              
              (B) A boiler or process heater into which the vent stream is introduced with the primary fuel or is used as the primary fuel.
              (C) A boiler or process heater burning hazardous waste for which the owner or operator:
              (1) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (2) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (D) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (E) A control device for which a performance test was already conducted for determining compliance with another regulation promulgated by the EPA, provided the test was conducted using the same Methods specified in this section, and either no deliberate process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes. Parameter monitoring levels established based on such a performance test may be used for purposes of demonstrating continuous compliance with this subpart.
              (ii) Exceptions to performance test requirements in the General Provisions. (A) Performance tests shall be conducted at maximum representative operating conditions achievable during either the 6-month period ending 2 months before the Notification of Compliance Status required by § 63.1417(e) is due, or during the 6-month period surrounding the date of the performance test (i.e., the period beginning 3 months prior to the performance test and ending 3 months after the performance test). In achieving maximum representative operating conditions, an owner or operator is not required to cause damage to equipment, make a product that does not meet an existing specification for sale to a customer, or make a product in excess of demand.
              (B) When § 63.7(g) references the Notification of Compliance Status requirements in § 63.9(h), the requirements in § 63.1417(e) shall apply for purposes of this subpart.
              (C) Performance tests shall be performed no later than 150 days after the compliance dates specified in this subpart (i.e., in time for the results to be included in the Notification of Compliance Status), rather than according to the time periods in § 63.7(a)(2).
              (3) Design evaluations. As provided in paragraph (a) of this section, a design evaluation may be conducted to demonstrate the organic HAP removal efficiency for a control device or control technology, or the uncontrolled total organic HAP emissions rate from a continuous process vent. As applicable, a design evaluation shall address the organic HAP emissions rate from uncontrolled continuous process vents, the composition and organic HAP concentration of the vent stream(s) entering a control device or control technology, the operating parameters of the emission point and any control device or control technology, and other conditions or parameters that reflect the performance of the control device or control technology or the organic HAP emission rate from a continuous process vent. A design evaluation also shall address other vent stream characteristics and control device operating parameters as specified in any one of paragraphs (a)(3)(i) through (vi) of this section, for controlled vent streams, depending on the type of control device that is used. If the vent stream(s) is not the only inlet to the control device, the efficiency demonstration also shall consider all other vapors, gases, and liquids, other than fuels, received by the control device.

              (i) For a scrubber, the design evaluation shall consider the vent stream composition, constituent concentrations, liquid-to-vapor ratio, scrubbing liquid flow rate and concentration, temperature, and the reaction kinetics of the constituents with the scrubbing liquid. The design evaluation shall establish the design exhaust vent stream organic compound concentration level and include the additional information in paragraphs (a)(3)(i)(A) and (B) of this section for trays and a packed column scrubber:
              (A) Type and total number of theoretical and actual trays; and
              (B) Type and total surface area of packing for entire column, and for individual packed sections if column contains more than one packed section.
              (ii) For a condenser, the design evaluation shall consider the vent stream flow rate, relative humidity, and temperature and shall establish the design outlet organic HAP compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet. The temperature of the gas stream exiting the condenser shall be measured and used to establish the outlet organic HAP concentration.
              (iii) For a carbon adsorption system that regenerates the carbon bed directly onsite in the control device, such as a fixed-bed adsorber, the design evaluation shall consider the vent stream flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for carbon beds, design total regeneration stream mass or volumetric flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of carbon. For vacuum desorption, the pressure drop shall be included.
              (iv) For a carbon adsorption system that does not regenerate the carbon bed directly onsite in the control device, such as a carbon canister, the design evaluation shall consider the vent stream mass or volumetric flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, capacity of carbon bed, type and working capacity of activated carbon used for carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule.
              (v) For an enclosed combustion device with a minimum residence time of 0.5 seconds and a minimum temperature of 760 C, the design evaluation shall document that these conditions exist.
              (vi) For a combustion control device that does not satisfy the criteria in paragraph (a)(3)(v) of this section, the design evaluation shall address the following characteristics, depending on the type of control device:
              (A) For a thermal vapor incinerator, the design evaluation shall consider the autoignition temperature of the organic HAP, shall consider the vent stream flow rate, and shall establish the design minimum and average temperature in the combustion zone and the combustion zone residence time.
              (B) For a catalytic vapor incinerator, the design evaluation shall consider the vent stream flow rate and shall establish the design minimum and average temperatures across the catalyst bed inlet and outlet.
              (C) For a boiler or process heater, the design evaluation shall consider the vent stream flow rate, shall establish the design minimum and average flame zone temperatures and combustion zone residence time, and shall describe the method and location where the vent stream is introduced into the flame zone.
              (4) Establishment of parameter monitoring levels. The owner or operator of a control device that has one or more parameter monitoring level requirements specified under this subpart, or specified under subparts referenced by this subpart, shall establish a maximum or minimum level, as denoted on Table 4 of this subpart, for each measured parameter using the procedures specified in paragraph (a)(4)(i) or (ii) of this section. Except as otherwise provided in this subpart, the owner or operator shall operate control devices such that the hourly average, daily average, batch cycle daily average, or block average of monitored parameters, established as specified in this paragraph, remains above the minimum level or below the maximum level, as appropriate.
              
              (i) Establishment of parameter monitoring levels based on performance tests—(A) Emission points other than batch process vents. During initial compliance testing, the appropriate parameter shall be continuously monitored during the required 1-hour test runs. The monitoring level(s) shall then be established as the average of the maximum (or minimum) point values from the three test runs. The average of the maximum values shall be used when establishing a maximum level, and the average of the minimum values shall be used when establishing a minimum level.
              (B) Aggregate batch vent streams. For aggregate batch vent streams the monitoring level shall be established in accordance with paragraph (a)(4)(i)(A) of this section.
              (C) Batch process vents. The monitoring level(s) shall be established using the procedures specified in paragraphs (a)(4)(i)(C)(1) or (2) of this section. For batch process vents complying with the percent reduction standards specified in § 63.1406 or § 63.1407, parameter monitoring levels shall be established by the design evaluation, or during the performance test so that the specified percent reduction from § 63.1406 or § 63.1407, as appropriate, is met.
              (1) If more than one batch emission episode or more than one portion of a batch emission episode has been selected to be controlled, a single level for the batch cycle shall be calculated as follows:
              (i) During initial compliance testing, the appropriate parameter shall be monitored continuously and recorded once every 15 minutes at all times when batch emission episodes, or portions thereof, selected to be controlled are vented to the control device. A minimum of three recorded values shall be obtained for each batch emission episode, or portion thereof, regardless of the length of time emissions are occurring.
              (ii) The average monitored parameter value shall be calculated for each batch emission episode, or portion thereof, in the batch cycle selected to be controlled. The average shall be based on all values measured during the required performance test.
              (iii) If the level to be established is a maximum operating parameter, the level shall be defined as the minimum of the average parameter values from each batch emission episode, or portion thereof, in the batch cycle selected to be controlled (i.e., identify the batch emission episode, or portion thereof, which requires the lowest parameter value in order to assure compliance; the average parameter value that is necessary to assure compliance for that batch emission episode, or portion thereof, shall be the level for all batch emission episodes, or portions thereof, in the batch cycle that are selected to be controlled).
              (iv) If the level to be established is a minimum operating parameter, the level shall be defined as the maximum of the average parameter values from each batch emission episode, or portion thereof, in the batch cycle selected to be controlled (i.e., identify the batch emission episode, or portion thereof, which requires the highest parameter value in order to assure compliance; the average parameter value that is necessary to assure compliance for that batch emission episode, or portion thereof, shall be the level for all batch emission episodes, or portions thereof, in the batch cycle that are selected to be controlled).
              (v) Alternatively, an average monitored parameter value shall be calculated for the entire batch cycle based on all values recorded during each batch emission episode, or portion thereof, selected to be controlled.
              (2) Instead of establishing a single level for the batch cycle, as described in paragraph (a)(4)(i)(C)(1) of this section, an owner or operator may establish separate levels for each batch emission episode, or portion thereof, selected to be controlled. Each level shall be determined as specified in paragraphs (a)(4)(i)(C)(1)(i) through (v) of this section.
              (3) The batch cycle shall be defined in the Notification of Compliance Status, as specified in § 63.1417(e)(2). Said definition shall include an identification of each batch emission episode. The definition of batch cycle shall also include the information required to determine parameter monitoring compliance for partial batch cycles (i.e., when part of a batch cycle is accomplished during 2 different operating days) for those parameters averaged on a batch cycle daily average basis.
              (ii) Establishment of parameter monitoring levels based on performance tests, engineering assessments, and/or manufacturer's recommendations. Parameter monitoring levels may be established based on the parameter values measured during the performance test supplemented by engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values. When setting the parameter monitoring level(s) using the procedures specified in this paragraph, the owner or operator shall submit the information specified in § 63.1417(d)(7) for review and approval as part of the Precompliance Report.
              (b) Initial and continuous compliance for storage vessels. (1) Initial compliance with the percent reduction standard specified in § 63.1404(a)(1) shall be demonstrated following the procedures in 40 CFR part 63, subpart SS.
              (2) Initial compliance with the work practice standard specified in § 63.1404(a)(2) shall be demonstrated following the procedures in 40 CFR part 63, subpart WW.
              (3) Continuous compliance with the percent reduction standard specified in § 63.1404(a)(1) shall be demonstrated following the procedures in 40 CFR part 63, subpart SS.
              (4) Continuous compliance with the work practice standard specified in § 63.1404(a)(2) shall be demonstrated following the procedures in 40 CFR part 63, subpart WW.
              (5) Initial and continuous compliance with the alternative standard specified in § 63.1404(b) shall be demonstrated following the procedures in paragraph (f) of this section.
              (c) Initial and continuous compliance for continuous process vents. (1) Initial compliance with the percent reduction standard specified in § 63.1405(a)(2) shall be demonstrated following the procedures in 40 CFR part 63, subpart SS.
              (2) Initial compliance with § 63.1405(a)(1) or (b)(1) (venting of emissions to a flare) shall be demonstrated following the procedures specified in paragraph (g) of this section.
              (3) Continuous compliance with the percent reduction standard specified in § 63.1405(a)(2) shall be demonstrated following the procedures in 40 CFR part 63, subpart SS.
              (4) Continuous compliance with § 63.1405(a)(1) or (b)(1) (venting of emissions to a flare) shall be demonstrated following the continuous monitoring procedures specified in § 63.1415.
              (5) Initial and continuous compliance with the production-based emission limit specified in § 63.1405(b)(2)(i) shall be demonstrated following the procedures in paragraph (h)(1) of this section.
              (6) Initial and continuous compliance with the emission rate limits specified in § 63.1405(b)(2)(ii) and (iii) shall be demonstrated following the procedures of either paragraphs (c)(6)(i) or (ii) of this section.
              (i) Continuous process vents meeting the emission rate limit using a closed vent system and a control device or recovery device or by routing emissions to a fuel gas system or process shall follow the procedures in 40 CFR part 63, subpart SS. When complying with the requirements of 40 CFR part 63, subpart SS, the following apply for purposes of this subpart:
              (A) The requirements specified in of § 63.1405 (a)(2)(i) through (viii).
              (B) When 40 CFR part 63, subpart SS refers to meeting a weight-percent emission reduction or ppmv outlet concentration requirement, meeting an emission rate limit in terms of kilograms of total organic HAP per hour shall also apply.
              (ii) Continuous process vents meeting the emission rate limit by means other than those specified in paragraph (c)(6)(i) of this section shall follow the procedures specified in paragraph (h)(2) of this section.
              (7) Initial and continuous compliance with the alternative standards specified in § 63.1405(c) shall be demonstrated following the procedures in paragraph (f) of this section.
              (d) Initial and continuous compliance for aggregate batch vent streams. (1) Initial compliance with the percent reduction standard specified in § 63.1408(a)(1)(ii) and (2)(ii) shall be demonstrated following the procedures for continuous process vents specified in paragraph (c)(1) of this section.
              (2) Initial compliance with § 63.1408(a)(1)(i) and (2)(i) (venting of emissions to a flare) shall be demonstrated following the procedures specified in paragraph (g) of this section.
              (3) Continuous compliance with the percent reduction standard specified in § 63.1408(a)(1)(ii) and (2)(ii) shall be demonstrated following the procedures for continuous process vents specified in paragraph (c)(3) of this section.
              (4) Continuous compliance with § 63.1408(a)(1)(i) and (a)(2)(i) (venting of emissions to a flare) shall be demonstrated following the continuous monitoring procedures specified in § 63.1415.
              (5) Initial and continuous compliance with the alternative standard specified in § 63.1408(b)(1) shall be demonstrated following the procedures in paragraph (f) of this section.
              (6) Initial and continuous compliance with the mass emission limit specified in § 63.1408(b)(2) shall be demonstrated following the procedures in paragraph (e)(2) of this section.
              (e) Initial and continuous compliance for batch process vents—(1) Compliance with percent reduction standards. Owners or operators opting to comply with the percent reduction standards specified in § 63.1406(a)(1)(ii) and (a)(2)(ii) or § 63.1407(a)(2)(ii) and (a)(3)(ii) shall select portions of the batch process vent emissions (i.e., select batch emission episodes or portions of batch emission episodes) to be controlled such that the specified percent reduction is achieved for the batch cycle. Paragraphs (e)(1)(i) and (ii) of this section specify how the performance of a control device or control technology is to be determined. Paragraph (e)(1)(iii) of this section specifies how to demonstrate that the required percent emission reduction is achieved for the batch cycle.
              (i) Design evaluation. The design evaluation shall comply with the provisions in paragraph (a)(3) of this section. The design evaluation shall include the value(s) and basis for the parameter monitoring level(s) required by § 63.1415. The design evaluation shall determine either of the following:
              (A) Each batch emission episode. The control device efficiency for each batch emission episode that the owner or operator selects to control.
              (B) One or more representative batch emission episodes. The control device efficiency for one or more batch emission episodes provided that the owner or operator demonstrates that the control device achieves the same or higher efficiency for all other batch emission episodes that the owner or operator selects to control.
              (ii) Performance test. An owner or operator shall conduct performance tests following the procedures in paragraph (e)(1)(ii)(A) of this section, the procedures in paragraph (e)(1)(ii)(B) of this section, or a combination of the two procedures. Under paragraph (e)(1)(ii)(A) of this section, a performance test is conducted for each batch emission episode selected for control. Under paragraph (e)(1)(ii)(B) of this section, an owner or operator groups together several batch emission episodes and conducts a single performance test for the batch emission episode that is the most challenging, in terms of achieving emission reductions, for the control device or control technology; thereby demonstrating that the achieved emission reduction for the tested batch emission episode is the minimum control device or control technology performance expected for each batch emission episode in the group. An owner or operator may use the concept provided by paragraph (e)(1)(ii)(B) of this section for several different groups of batch emission episodes.
              (A) Testing each batch emission episode. A performance test shall be performed for each batch emission episode, or portion thereof, that the owner or operator selects to control. Performance tests shall be conducted using the testing procedures specified in § 63.1414(a) and (b) and the following procedures:
              (1) Only one test (i.e., only one run) is required for each batch emission episode selected by the owner or operator for control.
              (2) Except as specified in paragraph (e)(1)(ii)(A)(3) of this section, the performance test shall be conducted over the entire period of emissions selected by the owner or operator for control.
              (3) An owner or operator may choose to test only those periods of the batch emission episode during which the emission rate for the entire batch emission episode can be determined or during which the organic HAP emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile illustrating the emission rate (kilogram per unit time) over the entire batch emission episode, based on either process knowledge or test data, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used to develop the emission profile provided the results are still relevant to the current batch process vent conditions. The emission profile shall be included in the site-specific test plan required by § 63.1417(h)(2).
              (4) When choosing sampling sites using the methods specified in § 63.1414(a)(1), inlet sampling sites shall be located as specified in paragraphs (e)(1)(ii)(A)(4)(i) and (ii) of this section. Outlet sampling sites shall be located at the outlet of the control device prior to release to the atmosphere.
              (i) The control device inlet sampling site shall be located at the exit from the batch unit operation after any condensers operating as process condensers and before any control device.
              (ii) If a batch process vent is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP concentrations in all batch process vents and primary and secondary fuels introduced into the boiler or process heater.
              (B) Testing only the most challenging batch emission episode. Under this paragraph, an owner or operator groups together several batch emission episodes and conducts a single performance test for the batch emission episode that is the most challenging, in terms of achieving emission reductions, for the control device or control technology; thereby demonstrating that the achieved emission reduction for the tested batch emission episode is the minimum control device or control technology performance expected for each batch emission episode in the group. The owner or operator shall use the control device efficiency determined from the performance test for all the other batch emission episodes in that group for purposes of paragraph (e)(2)(iii) of this section. Performance tests shall be conducted using the testing procedures specified in § 63.1414(a) and (b) and the following procedures:
              (1) The procedures specified in paragraphs (e)(2)(ii)(A)(2) through (4) of this section.
              (2) Develop an emission profile illustrating the emission rate (kilogram/unit time) for each period of emissions to be addressed by the performance test. The emission profile shall be based on either process knowledge or test data. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used to develop the emission profile provided the results are still relevant to the current batch process vent conditions. The emission profile shall be included in the site-specific test plan required by § 63.1417(h)(2).
              (3) Provide rationale for why the control device efficiency for all the other batch emission episodes in the group will be greater than or equal to the control device efficiency achieved during the tested period of the most challenging batch emission episode in the group, as specified in the Notification of Compliance Status Report required by § 63.1417(e).
              (iii) Batch cycle percent reduction. The percent reduction for the batch cycle for an individual reactor batch process vent and the overall percent reduction for the collection of non-reactor batch process vents within the affected source shall be determined using Equation 1 of this section and the control device efficiencies specified in paragraphs (e)(1)(iii)(A) through (C) of this section. All information used to calculate the batch cycle percent reduction for an individual reactor batch process vent, including a definition of the batch cycle identifying all batch emission episodes, shall be recorded as specified in § 63.1416 (d)(1)(ii). All information used to calculate the overall percent reduction for the collection of non-reactor batch process vents within the affected source, including a list of all batch emission episodes from the collection of non-reactor batch process vents within the affected source, shall be recorded as specified in § 63.1416 (d)(1)(ii). This information shall include identification of those batch emission episodes, or portions thereof, selected for control. This information shall include estimates of uncontrolled organic HAP emissions for those batch emission episodes, or portions thereof, that are not selected for control, determined as specified in paragraph (e)(2)(iii)(D) or (E) of this section.
              
                ER20JA00.003
              
              
                Where:
                
                PR = Percent reduction.
                Eunc = Mass rate of total organic HAP for uncontrolled batch emission episode i, kg/hr.
                Einlet, con = Mass rate of total organic HAP for controlled batch emission episode i at the inlet to the control device, kg/hr.
                R = Control efficiency of control device as specified in paragraphs (e)(1)(iii)(A) through (e)(1)(iii)(C) of this section. The value of R may vary between batch emission episodes.
                n = Number of uncontrolled batch emission episodes, controlled batch emission episodes, and control devices. The value of n is not necessarily the same for these three items.
              
              
              (A) When conducting a performance test, the control efficiency of the control device shall be determined following the procedures in § 63.1414(b)(4).
              (B) For combustion control devices listed in paragraphs (a)(2)(i)(A) and (B) of this section and for flares, the control efficiency in Equation 1 of this section shall be 98 percent.
              (C) If a performance test is not required, the control efficiency shall be based on the design evaluation specified in paragraph (e)(1)(i) of this section.
              (D) For batch process vents estimated through engineering assessment, as described in § 63.1414(f)(6), to emit less than 10 tons per year of uncontrolled organic HAP emissions, the owner or operator may use in Equation 1 of this section the emissions determined using engineering assessment or may determine organic HAP emissions using any of the procedures specified in § 63.1414(d).
              (E) For batch process vents estimated through engineering assessment, as described in § 63.1414(d)(6), to emit 10 tons per year or greater of uncontrolled organic HAP emissions, organic HAP emissions shall be estimated following the procedures specified in § 63.1414(d).
              (F) Owners or operators designating a condenser, sometimes operated as a process condenser, as a control device shall conduct inprocess recycling and follow the recordkeeping requirements specified in § 63.1416(d)(1)(vi).
              (iv) Initial compliance with percent reduction standards. Initial compliance with the percent reduction standards specified in § 63.1406(a)(1)(ii) and (2)(ii) and § 63.1407(a)(2)(ii) and (3)(ii) is achieved when the owner or operator demonstrates, following the procedures in paragraphs (e)(1)(i) through (iii) of this section, that the required percent reduction is achieved.
              (v) Continuous compliance with percent reduction standards. Continuous compliance with the percent reduction standards specified in § 63.1406(a)(1)(ii) and (2)(ii) and § 63.1407(a)(2)(ii) and (3)(ii) shall be demonstrated following the continuous monitoring procedures specified in § 63.1415.
              (2) Compliance with mass emission limit standards. Each owner or operator shall determine initial and continuous compliance with the mass emission limits specified in § 63.1406 (a)(1)(iii) and (a)(2)(iii), according to the following procedures, as appropriate:

              (i) If production at an affected source is exclusively non-solvent-based amino/phenolic resin or is exclusively solvent-based amino/phenolic resin, or an owner or operator chooses to meet the non-solvent-based emission limit, the owner or operator shall demonstrate initial and continuous compliance as follows:
              (A) Initial compliance. Initial compliance shall be based on the average of the first 6 monthly average emission rate data points. The 6-month average shall be compared to the mass emission limit specified in § 63.1406 (a)(1)(iii) and (a)(2)(iii), as appropriate.
              (B) Continuous compliance. For the first year of compliance, continuous compliance shall be based on a cumulative average monthly emission rate calculated each month based on the available monthly emission rate data points (e.g., 7 data points after 7 months of operation, 8 data points after 8 months of operation) beginning the first month after initial compliance is demonstrated. The first continuous compliance cumulative average monthly emission rate shall be calculated using the first 7 monthly average emission rate data points. After the first year of compliance, a 12-month rolling average monthly emission rate shall be calculated each month based on the previous 12 monthly emission rate data points. Continuous compliance shall be determined by comparing the cumulative average monthly emission rate or the 12-month rolling average monthly emission rate to the mass emission limit specified in § 63.1406 (a)(1)(iii) and (a)(2)(iii), as appropriate.
              (C) Procedures to determine the monthly emission rate. The monthly emission rate, kilograms of organic HAP per megagram of product, shall be determined at the end of each month using Equation 2 of this section:
              
                ER20JA00.004
              
              
                Where:
                
                ER = Emission rate of organic HAP from reactor batch process vents, kg of HAP/Mg product.
                Ei = Emission rate of organic HAP from reactor batch process vent i as determined using the procedures specified in paragraph (e)(2)(i)(C)(1) of this section, kg/month.
                RPm = Amount of resin produced in one month as determined using the procedures specified in paragraph (e)(2)(i)(C)(4) of this section, Mg/month.
                n = Number of batch process vents.
              
              
              (1) The monthly emission rate of organic HAP, in kilograms per month, from an individual batch process vent (Ei) shall be determined using Equation 3 of this section. Once organic HAP emissions for a batch cycle (Ecyclei) have been estimated, as specified in either paragraph (e)(2)(i)(C)(2) or (3) of this section, the owner or operator may use the estimated organic HAP emissions (Ecyclei) to determine Ei using Equation 3 of this section until the estimated organic HAP emissions (Ecyclei) are no longer representative due to a process change or other reasons known to the owner or operator. If organic HAP emissions for a batch cycle (Ecyclei) are determined to no longer be representative, the owner or operator shall redetermine organic HAP emissions for the batch cycle (Ecyclei) following the procedures in paragraph (e)(2)(i)(C)(2) or (3) of this section, as appropriate.
              
                ER20JA00.005
              
              
                Where:
                
                Ei = Monthly emissions from a batch process vent, kg/month.
                Ni = Number of type i batch cycles performed monthly, cycles/month.
                Ecyclei = Emissions from the batch process vent associated with a single type i batch cycle, as determined using the procedures specified in either paragraph (e)(2)(i)(C)(2) or (3) of this section, kg/batch cycle.
                n = Number of different types of batch cycles that cause the emission of organic HAP from the batch process vent.
              
              
              (2) For reactor batch process vents estimated through engineering assessment, as described in § 63.1414(d)(6), to emit less than 10 tons per year of uncontrolled organic HAP emissions, the owner or operator may use the emissions determined using engineering assessment in Equation 3 of this section or may determine organic HAP emissions using any of the procedures specified in § 63.1414(d). For reactor batch process vents estimated through engineering assessment, as described in § 63.1414(d)(6), to emit 10 tons per year or greater of uncontrolled organic HAP emissions, uncontrolled organic HAP emissions from the batch emission episodes making up the batch cycle shall be estimated following the procedures specified in § 63.1414(d).
              (3) For reactor batch process vents vented to a control device or control technology, controlled organic HAP emissions shall be determined as follows:
              (i) Uncontrolled organic HAP emissions shall be determined following the procedures in paragraph (e)(2)(i)(C)(2) of this section.
              (ii) Control device or control technology efficiency shall be determined using the procedures in paragraph (e)(1)(i) of this section for small control devices or the procedures in paragraph (e)(1)(ii) of this section for large control devices.
              (iii) Controlled organic HAP emissions shall be determined by applying the control device or control technology efficiency, determined in paragraph (e)(2)(i)(C)(3)(ii) of this section, to the uncontrolled organic HAP emissions, determined in paragraph (e)(2)(i)(C)(3)(i) of this section.
              (4) The rate of resin produced, RPM (Mg/month), shall be determined based on production records certified by the owner or operator to represent actual production for the month. A sample of the records selected by the owner or operator for this purpose shall be provided to the Administrator in the Precompliance Report as required by § 63.1417(d).
              (ii) If production at an affected source reflects a mix of solvent-based and non-solvent-based resin and the owner or operator does not choose to meet the non-solvent-based emission limit specified in § 63.1406 (a)(1)(iii) or (a)(2)(iii), as applicable, the owner or operator shall demonstrate initial and continuous compliance as follows:
              (A) Procedures for determining a site-specific emission limit. A site-specific emission limit shall be determined using Equation 4 of this section.
              
                ER20JA00.006
              
              
                Where:
                
                SSEL = Site specific emission limit, kg of organic HAP/Mg of product.
                MGs = Megagrams of solvent-based resin product produced, megagrams.
                MGns = Megagrams of non-solvent-based resin product produced, megagrams.
                ELs = Emission limit for solvent-based resin product, kg organic HAP/Mg solvent-based resin product.
                ELns = Emission limit for non-solvent-based resin product, kg organic HAP/Mg non-solvent-based resin product.
              
              
              (B) Initial compliance. For purposes of determining initial compliance, the site-specific emission limit shall be based on production for the first 6 months beginning January 20, 2000 or the first 6 months after initial start-up, whichever is later. Using the site-specific emission limit, initial compliance shall be demonstrated using the procedures in paragraph (e)(2)(i)(A) of this section, as appropriate.
              (C) Continuous compliance. For purposes of determining continuous compliance for the period of operation starting at the beginning of the 7th month and ending after the 12th month, the site-specific emission limit shall be determined each month based on production for the cumulative period. For purposes of determining continuous compliance after the first year of production, the site-specific emission limit shall be determined each month based on production for a 12-month rolling period. Using the site-specific emission limit, continuous compliance shall be demonstrated using the procedures in paragraph (e)(2)(i)(B) of this section, as appropriate.
              (3) Compliance by venting to a flare. Initial compliance with the standards specified in § 63.1406(a)(1)(i) and (a)(2)(i) and § 63.1407(a)(2)(i) and (a)(3)(i) shall be demonstrated following the procedures specified in paragraph (g) of this section. Continuous compliance with these standards shall be demonstrated following the continuous monitoring procedures specified in § 63.1415.
              
              (4) Compliance with alternative standard. Initial and continuous compliance with the alternative standard specified in §§ 63.1406(b) and 63.1407(b)(1) shall be demonstrated following the procedures in paragraph (f) of this section.
              (f) Compliance with alternative standard. Initial and continuous compliance with the alternative standards in §§ 63.1404(b), 63.1405(c), 63.1406(b), 63.1407(b)(1), and 63.1408(b)(1) are demonstrated when the daily average outlet organic HAP concentration is 20 ppmv or less when using a combustion control device or 50 ppmv or less when using a non-combustion control device. To demonstrate initial and continuous compliance, the owner or operator shall follow the test method specified in § 63.1414(a)(6) and shall be in compliance with the monitoring provisions in § 63.1415(e) no later than the initial compliance date and on each day thereafter.
              (g) Flare compliance demonstrations. Notwithstanding any other provision of this subpart, if an owner or operator of an affected source uses a flare to comply with any of the requirements of this subpart, the owner or operator shall comply with paragraphs (g)(1) through (3) of this section. When using a flare to comply, the owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP concentration. If a compliance demonstration has been conducted previously for a flare, using the techniques specified in paragraphs (g)(1) through (3) of this section, that compliance demonstration may be used to satisfy the requirements of this paragraph if either no deliberate process changes have been made since the compliance demonstration, or the results of the compliance demonstration reliably demonstrate compliance despite process changes.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4).
              (2) Determine the net heating value of the gas being combusted using the techniques specified in § 63.11(b)(6).
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.
              (h) Continuous process vent compliance at existing sources. (1) Each owner or operator complying with the mass emission limit specified in § 63.1405(b)(2)(i) shall determine initial compliance as specified in paragraph (h)(1)(i) of this section and continuous compliance as specified in paragraph (h)(1)(ii) of this section.
              (i) Initial compliance. Initial compliance shall be determined by comparing the results of the performance test or design evaluation, as specified in paragraph (a)(1) of this section, to the mass emission limit specified in § 63.1405(b)(2)(i).
              (ii) Continuous compliance. Continuous compliance shall be based on the daily average emission rate calculated for each operating day. The first continuous compliance average daily emission rate shall be calculated using the first 24-hour period or otherwise-specified operating day after the compliance date. Continuous compliance shall be determined by comparing the daily average emission rate to the mass emission limit specified in § 63.1405(b)(2)(i).
              (2) As required by paragraph (c)(6)(ii) of this section, each owner or operator complying with the emission rate limits specified in § 63.1405(b)(2)(ii) and (iii), as applicable, by means other than those specified in paragraph (c)(6)(i) of this section, shall determine initial compliance as specified in paragraph (h)(2)(i) of this section and continuous compliance as specified in paragraph (h)(2)(ii) of this section.
              (i) Initial compliance. Initial compliance shall be determined by comparing the results of the performance test or design evaluation, as specified in paragraph (a)(1) of this section, to the emission rate limits specified in § 63.1405(b)(2)(ii) and (iii), as applicable.
              (ii) Continuous compliance. Continuous compliance shall be based on the hourly average emission rate calculated for each operating day. The first continuous compliance average hourly emission rate shall be calculated using the first 24-hour period or otherwise-specified operating day after the compliance date. Continuous compliance shall be determined by comparing the average hourly emission rate to the emission rate limit specified in § 63.1405(b)(2)(ii) or (iii), as applicable.
              (3) Procedures to determine continuous compliance with the mass emission limit specified in § 63.1405(b)(2)(i).
              
              (i) The daily emission rate, kilograms of organic HAP per megagram of product, shall be determined for each operating day using Equation 5 of this section:
              
                ER15OC18.007
              
              
                Where:
                
                ER = Emission rate of organic HAP from continuous process vent, kg of HAP/Mg product.
                Ei = Emission rate of organic HAP from continuous process vent i as determined using the procedures specified in paragraph (h)(3)(ii) of this section, kg/day.
                RPm = Amount of resin produced in one month as determined using the procedures specified in paragraph (h)(3)(iii) of this section, Mg/day.
              
              
              (ii) The daily emission rate of organic HAP, in kilograms per day, from an individual continuous process vent (Ei) shall be determined. Once organic HAP emissions have been estimated, as specified in paragraph (h)(3)(ii)(A) of this section for uncontrolled continuous process vents or paragraphs (h)(3)(ii)(A) and (B) of this section for continuous process vents vented to a control device or control technology, the owner or operator may use the estimated organic HAP emissions (Ei) until the estimated organic HAP emissions are no longer representative due to a process change or other reason known to the owner or operator. If organic HAP emissions (Ei) are determined to no longer be representative, the owner or operator shall redetermine organic HAP emissions for the continuous process vent following the procedures in paragraph (h)(3)(ii)(A) of this section for uncontrolled continuous process vents or paragraphs (h)(3)(ii)(A) and (B) of this section for continuous process vents vented to a control device or control technology.
              (A) For continuous process vents estimated through engineering assessment, as described in § 63.1414(d)(10), to emit less than 10 tons per year of uncontrolled organic HAP emissions, the owner or operator may use the emissions determined using engineering assessment in Equation 5 of this section or may determine organic HAP emissions using the procedures specified in paragraph (a)(1)(i) of this section. For continuous process vents estimated through engineering assessment, as described in § 63.1414(d)(10), to emit 10 tons per year or greater of uncontrolled organic HAP emissions, uncontrolled organic HAP emissions shall be estimated following the procedures specified in paragraph (a)(1)(i) of this section.
              (B) For continuous process vents vented to a control device or control technology, controlled organic HAP emissions shall be determined as follows:
              (1) Uncontrolled organic HAP emissions shall be determined following the procedures in paragraph (h)(3)(ii)(A) of this section.
              (2) Control device or control technology efficiency shall be determined using the procedures in paragraph (a)(1)(i) of this section for large control devices or the procedures in paragraph (a)(1)(ii) of this section for small control devices.
              (3) Controlled organic HAP emissions shall be determined by applying the control device or control technology efficiency, determined in paragraph (h)(3)(ii)(B)(2) of this section, to the uncontrolled organic HAP emissions, determined in paragraph (h)(3)(ii)(B)(1) of this section.
              (iii) The rate of resin produced, RPM (Mg/day), shall be determined based on production records certified by the owner or operator to represent actual production for the day. A sample of the records selected by the owner or operator for this purpose shall be provided to the Administrator in the Precompliance Report as required by § 63.1417(d).
              (4) Procedures to determine continuous compliance with the emission rate limit specified in § 63.1405(b)(2)(ii) or (iii).
              
              (i) The hourly emission rate, kilograms of organic HAP per hour, shall be determined for each hour during the operating day using Equation 6 of this section:
              
                ER15OC18.008
              
              
                Where:
                
                EH = Hourly emission rate of organic HAP in the sample, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minutes/hour), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                n = Number of components in the sample.
                CJ = Organic HAP concentration on a dry basis of organic compound j in parts per million as determined by the methods specified in paragraph (h)(4)(ii) of this section.
                Mj = Molecular weight of organic compound j, gram/gram-mole.
                QS = Continuous process vent flow rate, dry standard cubic meters per minute, at a temperature of 20 °C, as determined by the methods specified in paragraph (h)(4)(ii) of this section.
              
              
              (ii) The average hourly emission rate, kilograms of organic HAP per hour, shall be determined for each operating day using Equation 7 of this section:
              
                ER15OC18.009
              
              
                Where:
                
                AE = Average hourly emission rate per operating day, kilograms per hour.
                n = Number of hours in the operating day.
              
              
              (ii) Continuous process vent flow rate and organic HAP concentration shall be determined using the procedures specified in § 63.1414(a), or by using the engineering assessment procedures in paragraph (h)(4)(iii) of this section.
              (iii) Engineering assessment. For the purposes of determining continuous compliance with the emission rate limit specified in § 63.1405(b)(2)(ii) or (iii) using Equations 6 and 7, engineering assessments may be used to determine continuous process vent flow rate and organic HAP concentration. An engineering assessment includes, but is not limited to, the following examples:
              (A) Previous test results, provided the tests are representative of current operating practices.
              (B) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (C) Maximum volumetric flow rate or organic HAP concentration specified or implied within a permit limit applicable to the continuous process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to, the following:
              (1) Estimation of maximum organic HAP concentrations based on process stoichiometry material balances or saturation conditions; and
              (2) Estimation of maximum volumetric flow rate based on physical equipment design, such as pump or blower capacities.
              (i) Deviations. Paragraphs (i)(1) through (4) of this section describe deviations from the emission limits, the operating limits, the work practice standards, and the emission standard, respectively. Paragraph (i)(5) of this section describes situations that are not deviations. Paragraph (i)(6) of this section describes periods that are excluded from compliance determinations.
              (1) Deviations from the emission limit. The following are deviations from the emission limit:
              (i) Exceedance of the condenser outlet gas temperature limit (i.e., having an average value higher than the established maximum level) monitored according to the provisions of § 63.1415(b)(3);
              (ii) Exceedance of the outlet concentration (i.e., having an average value higher than the established maximum level) monitored according to the provisions of § 63.1415(b)(8);
              (iii) Exceedance of the mass emission limit (i.e., having an average value higher than the specified limit) monitored according to the provisions of paragraph (e)(2) of this section for batch process vents and according to the provisions of paragraph (h)(1) of this section for continuous process vents;

              (iv) Exceedance of the organic HAP outlet concentration limit (i.e., having an average value higher than the specified limit) monitored according to the provisions of § 63.1415(e); and
              (v) Exceedance of the emission rate limit (i.e., having an average value higher than the specified limit) determined according to the provisions of paragraph (h)(2) of this section.
              (2) Deviations from the operating limit. Exceedance of the parameters monitored according to § 63.1415(b)(1), (b)(2), and (b)(4) through (7) are considered deviations from the operating limit. An exceedance of the monitored parameter has occurred if:
              (i) The parameter, averaged over the operating day or block, is below a minimum value established during the initial compliance demonstration; or (ii) The parameter, averaged over the operating day or block, is above the maximum value established during the initial compliance demonstration.
              (3) Deviations from the work practice standard. If all flames at the pilot light of a flare are absent, there has been a deviation from the work practice standard.
              (4) Deviation from the emission standard. If monitoring data are insufficient, as described in paragraphs (i)(4)(i) through (iii) of this section, there has been a deviation from the emission standard.
              (i) The period of control device or control technology operation is 4 hours or greater in an operating day, and monitoring data are insufficient to constitute a valid hour of data, as defined in paragraph (i)(4)(iii) of this section, for at least 75 percent of the operating hours;
              (ii) The period of control device or control technology operation is less than 4 hours in an operating day, and more than one of the hours during the period of operation does not constitute a valid hour of data due to insufficient monitoring data; and
              (iii) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (i)(4)(i) and (ii) of this section, if measured values are unavailable for any of the 15-minute periods within the hour. For data compression systems approved under § 63.1417(k)(3), monitoring data are insufficient to calculate a valid hour of data if there are less than four data measurements made during the hour.
              (5) Situations that are not deviations. If any of the situations listed in paragraphs (i)(5)(i) or (ii) of this section occur, such situations shall not be considered to be deviations.
              (i) Monitoring data cannot be collected during monitoring device calibration check or monitoring device malfunction; or
              (ii) Monitoring data are not collected during periods of nonoperation of the affected source or portion thereof (resulting in cessation of the emissions to which the monitoring applies).
              (6) Periods not considered to be part of the period of control or recovery device operation. The periods listed in paragraphs (i)(6)(i) and (ii) of this section are not considered to be part of the period of control or recovery device operation for purposes of determining averages or periods of control device or control technology operation.

              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              
              (ii) Periods of nonoperation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              [65 FR 3290, Jan. 20, 2000, as amended at 65 FR 8768, Feb. 22, 2000; 71 FR 20460, Apr. 20, 2006; 79 FR 60931, Oct. 8, 2014; 83 FR 51853, Oct. 15, 2018]
            
            
              § 63.1414
              Test methods and emission estimation equations.
              (a) Test methods. When required to conduct a performance test, the owner or operator shall use the test methods specified in paragraphs (a)(1) through (6) of this section, except where another section of this subpart requires either the use of a specific test method or the use of requirements in another subpart containing specific test method requirements.
              (1) Method 1 or 1A, 40 CFR part 60, appendix A, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube, except that references to particulate matter in Method 1A do not apply for the purposes of this subpart. No traverse is necessary when Method 2A or 2D, 40 CFR part 60, appendix A is used to determine gas stream volumetric flow rate.
              (2) Method 2, 2A, 2C, or 2D, 40 CFR part 60, appendix A, is used for velocity and volumetric flow rates.
              (3) Method 3, 40 CFR part 60, appendix A, is used for gas analysis.
              (4) Method 4, 40 CFR part 60, appendix A, is used for stack gas moisture.
              (5) The following methods shall be used to determine the organic HAP concentration.
              (i) Method 316 or Method 320, 40 CFR part 60, appendix A, shall be used to determine the concentration of formaldehyde.
              (ii) Method 18, 40 CFR part 60, appendix A, shall be used to determine the concentration of all organic HAP other than formaldehyde.
              (iii) Method 308, 40 CFR part 60, appendix A, may be used as an alternative to Method 18 to determine the concentration of methanol.
              (6) When complying with the alternative standard, as specified in § 63.1413(f), the owner or operator shall use a Fourier Transform Infrared Spectroscopy (FTIR) instrument following Method PS-15, 40 CFR part 60, appendix B.
              (b) Batch process vent performance testing procedures—(1) Average batch vent flow rate determination. The average batch vent flow rate for a batch emission episode shall be calculated using Equation 1 of this section:
              
                ER20JA00.007
              
              
                Where:
                
                AFRepisode = Average batch vent flow rate for the batch emission episode, scmm.
                FRi = Volumetric flow rate for individual measurement i, taken every 15 minutes using the procedures in paragraph (a)(2) of this section, scmm.
                n = Number of flow rate measurements taken during the batch emission episode.
              
              
              (2) Average batch vent concentration determination using an integrated sample. If an integrated sample is taken over the entire batch emission episode to determine the average batch vent concentration of total organic HAP, organic HAP emissions shall be calculated using Equation 2 of this section:
              
                ER20JA00.008
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Average batch vent concentration of sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of sample organic HAP component j of the gas stream, gm/gm-mole.
                AFR = Average batch vent flow rate of gas stream, dry basis, scmm.
                Th = Hours/episode.
                n = Number of organic HAP in stream.
              
              
              (3) Average batch vent concentration determination using grab samples. If grab samples are taken to determine the average batch vent concentration of total organic HAP, organic HAP emissions shall be calculated as follows:
              (i) For each measurement point, the emission rate shall be calculated using Equation 3 of this section:
              
                
                ER20JA00.009
              
              
                Where:
                
                Epoint = Emission rate for individual measurement point, kg/hr.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Concentration of sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of sample organic HAP component j of the gas stream, gm/gm-mole.
                FR = Flow rate of gas stream for the measurement point, dry basis, scmm.
                n = Number of organic HAP in stream.
              
              
              (ii) The organic HAP emissions per batch emission episode shall be calculated using Equation 4 of this section:
              
                ER20JA00.010
              
              
                Where:
                
                
                  episode = Emissions, kg/episode.
                DUR = Duration of the batch emission episode, hr/episode.
                Ei = Emissions for measurement point i, kg/hr.
                n = Number of measurements.
              
              
              (4) Control device efficiency determination for a batch emission episode. The control efficiency for the control device shall be calculated using Equation 5 of this section:
              
                ER20JA00.011
              
              
                Where:
                
                R = Control efficiency of control device, percent.
                Einlet = Mass rate of total organic HAP for batch emission episode i at the inlet to the control device as calculated under paragraph (b)(2) or (b)(3) of this section, kg/episode.
                Eoutlet = Mass rate of total organic HAP for batch emission episode i at the outlet of the control device, as calculated under paragraph (b)(2) or (b)(3) of this section, kg/episode.
                n = Number of batch emission episodes in the batch cycle selected to be controlled.
              
              
              (c) Percent oxygen correction for combustion control devices. If the control device is a combustion device, total organic HAP concentrations shall be corrected to 3 percent oxygen when supplemental combustion air is used to combust the emissions. The integrated sampling and analysis procedures of Method 3B, 40 CFR part 60, appendix A, shall be used to determine the actual oxygen concentration (%020). The samples shall be taken during the same time that the total organic HAP samples are taken. The concentration corrected to 3 percent oxygen (Cc) shall be computed using Equation 6 of this section:
              
                ER20JA00.012
              
              
                Where:
                
                Cc = Concentration of total organic HAP corrected to 3 percent oxygen, dry basis, ppmv.
                Cm = Total concentration of TOC in vented gas stream, average of samples, dry basis, ppmv.
                %02d = Concentration of oxygen measured in vented gas stream, dry basis, percent by volume.
              
              
              (d) Uncontrolled organic HAP emissions. Uncontrolled organic HAP emissions for individual reactor batch process vents or individual non-reactor batch process vents shall be determined using the procedures specified in paragraphs (d)(1) through (8) of this section. To estimate organic HAP emissions from a batch emissions episode, owners or operators may use either the emissions estimation equations in paragraphs (d)(1) through (4) of this section, or direct measurement as specified in paragraph (d)(5) of this section. Engineering assessment may be used to estimate organic HAP emissions from a batch emission episode only under the conditions described in paragraph (d)(6) of this section. In using the emissions estimation equations in paragraphs (d)(1) through (4) of this section, individual component vapor pressure and molecular weight may be obtained from standard references. Methods to determine individual HAP partial pressures in multicomponent systems are described in paragraph (d)(9) of this section. Other variables in the emissions estimation equations may be obtained through direct measurement, as defined in paragraph (d)(5) of this section; through engineering assessment, as defined in paragraph (d)(6)(ii) of this section; by process knowledge; or by any other appropriate means. Assumptions used in determining these variables shall be documented as specified in § 63.1417. Once organic HAP emissions for the batch emission episode have been determined using either the emissions estimation equations, direct measurement, or engineering assessment, organic HAP emissions from a single batch cycle shall be calculated in accordance with paragraph (d)(7) of this section, and annual organic HAP emissions from the batch process vent shall be calculated in accordance with paragraph (d)(8) of this section.
              (1) Emissions from purging of empty vessels. Organic HAP emissions from the purging of an empty vessel shall be calculated using Equation 7 of this section. Equation 7 of this section does not take into account evaporation of any residual liquid in the vessel:
              
                ER20JA00.013
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                Vves = Volume of vessel, m3.
                P = Total organic HAP partial pressure, kPa.
                MWwavg = Weighted average molecular weight of organic HAP in vapor, determined in accordance with paragraph (d)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of vessel vapor space, K.
                m = Number of volumes of purge gas used.
              
              
              (2) Emissions from purging of filled vessels. Organic HAP emissions from the purging of a filled vessel shall be calculated using Equation 8 of this section:
              
                ER20JA00.014
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all organic HAP in vapor phase.
                Vdr = Volumetric gas displacement rate, m3/min.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of organic HAP in vapor, determined in accordance with paragraph (d)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of vessel vapor space, K.
                Pi = Vapor pressure of individual organic HAP i, kPa.
                xi = Mole fraction of organic HAP i in the liquid.
                n = Number of organic HAP in stream.
                Tm = Minutes/episode.
              
              
              (3) Emissions from vapor displacement. Organic HAP emissions from vapor displacement due to transfer of material into or out of a vessel shall be calculated using Equation 9 of this section:
              
                ER20JA00.015
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all organic HAP in vapor phase.
                V = Volume of gas displaced from the vessel, m3.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of organic HAP in vapor, determined in accordance with paragraph (d)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of vessel vapor space, K.
              
              
              (4) Emissions from heating of vessels. Organic HAP emissions caused by the heating of a vessel shall be calculated using the procedures in either paragraph (d)(4)(i),(ii), or (iii) of this section, as appropriate.

              (i) If the final temperature to which the vessel contents is heated is lower than 50 K below the boiling point of the HAP in the vessel, then organic HAP emissions shall be calculated using the equations in paragraphs (d)(4)(i)(A) through (D) of this section.
              
              (A) Organic HAP emissions caused by heating of a vessel shall be calculated using Equation 10 of this section. The assumptions made for this calculation are atmospheric pressure of 760 millimeters of mercury (mm Hg) and the displaced gas is always saturated with volatile organic compounds (VOC) vapor in equilibrium with the liquid mixture:
              
                ER20JA00.016
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                (Pi)T1, (Pi)T2 = Partial pressure (kPa) of each organic HAP i in the vessel headspace at initial (T1) and final (T2) temperature.
                n = Number of organic HAP in stream.
                Δη = Number of kilogram-moles (kg-moles) of gas displaced, determined in accordance with paragraph (d)(4)(i)(B) of this section.
                101.325 = Constant, kPa.
                (MWWAVG, T1), (MWWAVG, T2) = Weighted average molecular weight of total organic HAP in the displaced gas stream, determined in accordance with paragraph (d)(4)(i)(D) of this section, kg/kmol.
              
              
              (B) The moles of gas displaced, Δ, is calculated using Equation 11 of this section:
              
                ER20JA00.017
              
              
                Where:
                
                Δη = Number of kg-moles of gas displaced.
                Vfs = Volume of free space in the vessel, m3.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                Pa1 = Initial noncondensible gas partial pressure in the vessel, kPa.
                Pa2 = Final noncondensible gas partial pressure in the vessel, kPa.
                T1 = Initial temperature of vessel, K.
                T2 = Final temperature of vessel, K.
              
              
              (C) The initial and final pressure of the noncondensible gas in the vessel shall be calculated using Equation 12 of this section:
              
                ER20JA00.018
              
              
                Where:
                
                Pa = Initial or final partial pressure of noncondensible gas in the vessel headspace, kPa.
                101.325 = Constant, kPa.
                (Pi)T = Partial pressure of each organic HAP i in the vessel headspace, kPa, at the initial or final temperature (T1 or T2).
                n = Number of organic HAP in stream.
              
              

              (D) The weighted average molecular weight of organic HAP in the displaced gas, MWwavg, shall be calculated using Equation 13 of this section:
              
                ER20JA00.019
              
              
                Where:
                
                C = Organic HAP component
                
                n = Number of organic HAP components in stream.
              
              
              (ii) If the vessel contents are heated to a temperature greater than 50 K below the boiling point, then organic HAP emissions from the heating of a vessel shall be calculated as the sum of the organic HAP emissions calculated in accordance with paragraphs (d)(4)(ii)(A) and (B) of this section.

              (A) For the interval from the initial temperature to the temperature 50 K below the boiling point, organic HAP emissions shall be calculated using Equation 10 of this section, where T2 is the temperature 50 K below the boiling point.
              (B) For the interval from the temperature 50 K below the boiling point to the final temperature, organic HAP emissions shall be calculated as the summation of emissions for each 5 K increment, where the emissions for each increment shall be calculated using Equation 10 of this section.
              (1) If the final temperature of the heatup is at or lower than 5 K below the boiling point, the final temperature for the last increment shall be the final temperature for the heatup, even if the last increment is less than 5 K.
              (2) If the final temperature of the heatup is higher than 5 K below the boiling point, the final temperature for the last increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.
              (3) If the vessel contents are heated to the boiling point and the vessel is not operating with a condenser, the final temperature for the final increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.
              (iii) If the vessel is operating with a condenser, and the vessel contents are heated to the boiling point, the process condenser, as defined in § 63.1402, is considered part of the process. Organic HAP emissions shall be calculated as the sum of emissions calculated using Equation 10 of this section, which calculates organic HAP emissions due to heating the vessel contents to the temperature of the gas exiting the condenser, and emissions calculated using Equation 9 of this section, which calculates emissions due to the displacement of the remaining saturated noncondensible gas in the vessel. The final temperature in Equation 10 of this section shall be set equal to the exit gas temperature of the condenser. Equation 9 of this section shall be used as written below in Equation 14 of this section, using free space volume, and T is set equal to the condenser exit gas temperature:
              
                ER20JA00.020
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all organic HAP in vapor phase.
                Vfs = Volume of the free space in the vessel, m3.
                P = Pressure in vessel vapor space, kPa.
                MWwavg = Weighted average molecular weight of organic HAP in vapor, determined in accordance with paragraph (d)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of condenser exit stream, K.
              
              
              (5) Emissions determined by direct measurement. The owner or operator may estimate annual organic HAP emissions for a batch emission episode by direct measurement. The test methods and procedures specified in paragraphs (a) and (b) of this section shall be used for direct measurement. If direct measurement is used, the owner or operator shall perform a test for the duration of a representative batch emission episode. Alternatively, the owner or operator may perform a test during only those periods of the batch emission episode for which the emission rate for the entire episode can be determined or for which the emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile illustrating the emission rate (kilogram per unit time) over the entire batch emission episode, based on either process knowledge or test data, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used to develop the emission profile provided the results are still relevant to the current batch process vent conditions. The emission profile shall be included in the site-specific test plan required by § 63.1417(h)(2).
              (6) Emissions determined by engineering assessment. To use engineering assessment to estimate organic HAP emissions from a batch emission episode, owners or operators shall comply with paragraphs (d)(6)(i) through (iii) of this section.
              (i) If the criteria specified in paragraphs (d)(6)(i)(A), (B), and (C) of this section are met for a specific batch emission episode, the owner or operator may use engineering assessment to estimate organic HAP emissions from that batch emission episode.

              (A) Previous test data, where the measurement of organic HAP emissions was an outcome of the test, that show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (d)(1) through (4) of this section. Paragraphs (d)(6)(i)(A)(1) and (2) of this section describe test data that will be acceptable under this paragraph.
              (1) Test data for the batch emission episode obtained during production of the product for which the demonstration is being made.
              (2) Test data obtained for a batch emission episode from another process train where the test data were obtained during production of the product for which the demonstration is being made. Test data from another process train may be used only if the owner or operator can demonstrate that the data are representative of the batch emission episode for which the demonstration is being made, taking into account the nature, size, operating conditions, production rate, and sequence of process steps (e.g., reaction, distillation, etc.) of the equipment in the other process train.
              (B) Previous test data for the batch emission episode with the highest organic HAP emissions on a mass basis where the measurement of organic HAP emissions was an outcome of the test, where data were obtained during the production of the product for which the demonstration is being made, and where the data show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (d)(1) through (4) of this section. If the criteria in this paragraph are met, then engineering assessment may be used for all batch emission episodes associated with that batch cycle for the batch unit operation.
              (C) The owner or operator has requested and been granted approval to use engineering assessment to estimate organic HAP emissions from a batch emissions episode. The request to use engineering assessment to estimate organic HAP emissions from a batch emissions episode shall contain sufficient information and data to demonstrate to the Administrator that engineering assessment is an accurate means of estimating organic HAP emissions for that particular batch emissions episode. The request to use engineering assessment to estimate organic HAP emissions for a batch emissions episode shall be submitted in the Precompliance Report, as required by § 63.1417(d).
              (ii) Engineering assessment includes, but is not limited to, the following:
              (A) Previous test results, provided the tests are representative of current operating practices;
              (B) Bench-scale or pilot-scale test data obtained under conditions representative of current process operating conditions;
              (C) Flow rate or organic HAP emission rate specified or implied within a permit limit applicable to the batch process vent; and
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances;
              
              (2) Estimation of flow rate based on physical equipment design such as pump or blower capacities;
              (3) Estimation of organic HAP concentrations based on saturation conditions; and
              (4) Estimation of organic HAP concentrations based on grab samples of the liquid or vapor.
              (iii) Data or other information used to demonstrate that the criteria in paragraph (d)(6)(i) of this section have been met shall be reported as specified in paragraphs (d)(6)(iii)(A) and (B) of this section.
              (A) Data or other information used to demonstrate that the criteria in paragraphs (d)(6)(i)(A) and (B) of this section have been met shall be reported in the Notification of Compliance Status, as required by § 63.1417(e)(9).
              (B) The request for approval to use engineering assessment to estimate organic HAP emissions from a batch emissions episode as allowed under paragraph (d)(6)(i)(C) of this section, and sufficient data or other information for demonstrating to the Administrator that engineering assessment is an accurate means of estimating organic HAP emissions for that particular batch emissions episode shall be submitted with the Precompliance Report, as required by § 63.1417(d).
              (7) Emissions for a single batch cycle. For each batch process vent, the organic HAP emissions associated with a single batch cycle shall be calculated using Equation 15 of this section:
              
                ER20JA00.021
              
              
                Where:
                
                Ecycle = Emissions for an individual batch cycle, kg/batch cycle.
                Eepisodei = Emissions from batch emission episode i, kg/episode.
                n = Number of batch emission episodes for the batch cycle.
              
              
              (8) Annual emissions from a batch process vent. Annual organic HAP emissions from a batch process vent shall be calculated using Equation 16 of this section:
              
                ER20JA00.022
              
              
                Where:
                
                AE = Annual emissions from a batch process vent, kg/yr.
                Ni = Number of type i batch cycles performed annually, cycles/year.
                Ecycle
                  i = Emissions from the batch process vent associated with a single type i batch cycle, as determined in paragraph (d)(7) of this section, kg/batch cycle.
                n = Number of different types of batch cycles that cause the emission of organic HAP from the batch process vent.
              
              
              (9) Partial pressures in multicomponent systems. Individual HAP partial pressures in multicomponent systems shall be determined using the appropriate method specified in paragraphs (d)(9)(i) through (iii) of this section.
              (i) If the components are miscible, use Raoult's law to calculate the partial pressures;
              (ii) If the solution is a dilute aqueous mixture, use Henry's law constants to calculate partial pressures;
              (iii) If Raoult's law or Henry's law is not appropriate or available, the owner or operator may use any of the options in paragraph (d)(9)(iii)(A), (B), or (C) of this section.
              (A) Experimentally obtained activity coefficients, Henry's law constants, or solubility data;
              (B) Models, such as group-contribution models, to predict activity coefficients; or
              (C) Assume the components of the system behave independently and use the summation of all vapor pressures from the HAPs as the total HAP partial pressure.
              (10) For continuous process vent emissions determined by engineering assessment, the engineering assessment includes, but is not limited to, the examples provided in § 63.1412(k)(3).
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60932, Oct. 8, 2014]
            
            
              § 63.1415
              Monitoring requirements.
              (a) General requirements. Each owner or operator of an emission point located at an affected source that uses a control device to comply with the requirements of this subpart and has one or more parameter monitoring level requirement specified under this subpart, shall install the monitoring equipment specified in paragraph (b) of this section in order to demonstrate continued compliance with the provisions of this subpart. All monitoring equipment shall be installed, calibrated, maintained, and operated according to manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) This monitoring equipment shall be in operation at all times when organic HAP emissions that are required to be controlled as part of complying with the emission limits specified in §§ 63.1404, 63.1405, 63.1406, 63.1407, and 63.1408 are vented to the control device.
              (2) For control devices controlling less than 1 ton per year of uncontrolled organic HAP emissions, monitoring shall consist of a daily verification that the control device is operating properly. If the control device is used to control batch process vents alone or in combination with other emission points, the verification may be on a per batch cycle basis. This verification shall include, but not be limited to, a daily or per batch demonstration that the control device is working as designed. The procedure for this demonstration shall be submitted for review and approval as part of the Precompliance Report, as required by § 63.1417(d)(10).
              (3) Nothing in this section shall be construed to allow a monitoring parameter excursion caused by an activity that violates other applicable provisions of subpart A, F, or G of this part.
              (b) Monitoring equipment. The monitoring equipment specified in paragraphs (b)(1) through (8) of this section shall be installed as specified in paragraph (a) of this section. The parameters to be monitored are specified in Table 3 of this subpart.
              (1) Where a scrubber is used, the following monitoring equipment is required.
              (i) A pH monitoring device equipped with a continuous recorder to monitor the pH of the scrubber effluent.
              (ii) A flow measurement device equipped with a continuous recorder shall be located at the scrubber influent for liquid flow. Gas stream flow shall be determined using one of the following procedures:
              (A) The owner or operator may determine gas stream flow using the design blower capacity with appropriate adjustments for pressure drop.
              (B) If the scrubber is subject to regulations in 40 CFR parts 264 through 266 that required a determination of the liquid to gas (L/G) ratio prior to the applicable compliance date for this subpart, the owner or operator may determine gas stream flow by the method that had been utilized to comply with those regulations. A determination that was conducted prior to the compliance date for this subpart may be utilized to comply with this subpart if it is still representative.
              (C) The owner or operator may prepare and implement a gas stream flow determination plan that documents an appropriate method which will be used to determine the gas stream flow. The plan shall require determination of gas stream flow by a method which will at least provide a value for either a representative or the highest gas stream flow anticipated in the scrubber during representative operating conditions other than malfunctions. The plan shall include a description of the methodology to be followed and an explanation of how the selected methodology will reliably determine the gas stream flow, and a description of the records that will be maintained to document the determination of gas stream flow. The owner or operator shall maintain the plan as specified in § 63.1416(a).
              (2) Where an absorber is used, a scrubbing liquid temperature monitoring device and a specific gravity monitoring device are required, each equipped with a continuous recorder.
              (3) Where a condenser is used, a condenser exit temperature (product side) monitoring device equipped with a continuous recorder is required.

              (4) Where a carbon adsorber is used, an integrating regeneration steam flow or nitrogen flow, or pressure monitoring device having an accuracy of ±10 percent of the flow rate, level, or pressure, or better, capable of recording the total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle are required.
              (5) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, the temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (6) Where a flare is used, a device (including but not limited to a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame is required.
              (7) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, a temperature monitoring device in the firebox equipped with a continuous recorder is required. Any boiler or process heater in which all vent streams are introduced with the primary fuel or are used as the primary fuel is exempt from this requirement.
              (8) As an alternate to paragraphs (b)(1) through (7) of this section, the owner or operator may install an organic monitoring device equipped with a continuous recorder. Said organic monitoring device shall meet the requirements of Performance Specification 8 or 9 of 40 CFR part 60, appendix B, and shall be installed, calibrated, and maintained according to § 63.6.
              (c) Alternative monitoring parameters. An owner or operator may request approval to monitor parameters other than those specified in Table 3 of this subpart. The request shall be submitted according to the procedures specified in § 63.1417(j). Approval shall be requested if the owner or operator:
              (1) Uses a control device or control technology other than those included in paragraph (b) of this section; or
              (2) Uses one of the control devices included in paragraph (b) of this section, but seeks to monitor a parameter other than those specified in Table 3 of this subpart.
              (d) Monitoring of bypass lines. Owners or operators using a vent system that contains bypass lines that could divert emissions away from a control device or control technology used to comply with the provisions of this subpart shall comply with either paragraph (d)(1) or (2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.1416(d)(3). The flow indicator shall be installed at the entrance to any bypass line that could divert emissions away from the control device or control technology and to the atmosphere; or
              (2) Secure the bypass line damper or valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the damper or valve is maintained in the non-diverting position and emissions are not diverted through the bypass line. Records shall be generated as specified in § 63.1416(d)(3).
              (e) Monitoring for the alternative standards. For control devices that are used to comply with the provisions of § 63.1404(b), § 63.1405(c), § 63.1406(b), § 63.1407(b), or § 63.1408(b) the owner or operator shall conduct continuous monitoring of the outlet organic HAP concentration whenever emissions are vented to the control device. Continuous monitoring of outlet organic HAP concentration shall be accomplished using an FTIR instrument following Method PS-15 of 40 CFR part 60, appendix B. The owner or operator shall calculate a daily average outlet organic HAP concentration.
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60932, Oct. 8, 2014; 83 FR 51856, Oct. 15, 2018]
            
            
              
              § 63.1416
              Recordkeeping requirements.
              (a) Data retention. Unless otherwise specified in this subpart, each owner or operator of an affected source shall keep copies of all applicable records and reports required by this subpart for at least 5 years, as specified in paragraph (a)(1) of this section, with the exception listed in paragraph (a)(2) of this section.
              (1) All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request. The remaining 4 and one-half years of records may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on paper, microfilm, computer, floppy disk, CD-ROM, optical disc, magnetic tape, or microfiche.
              (2) If an owner or operator submits copies of reports to the appropriate EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of those reports.
              (b) Malfunction records. Records shall be kept as specified in paragraphs (b)(1) through (3) of this section.
              (1) In the event that an affected unit fails to meet an applicable standard, record the number of failures. For each failure record the date, time, and duration of each failure.
              (2) For each failure to meet an applicable standard, record and retain a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (3) Record actions taken to minimize emissions in accordance with § 63.1420(h)(4), and any corrective actions taken to return the affected unit to its normal or usual manner of operation.
              (c) Monitoring records. Owners or operators required to comply with § 63.1415 and, therefore, required to keep continuous records shall keep records as specified in paragraphs (c)(1) through (6) of this section.
              (1) The owner or operator shall record either each measured data value or average values for 1 hour or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) average instead of all measured values. Owners or operators of batch process vents shall record each measured data value; if values are measured more frequently than once per minute, a single value for each minute may be recorded instead of all measured values.
              (2) Daily average, batch cycle daily average, or block average values of each continuously monitored parameter shall be calculated for each operating day as specified in paragraphs (c)(2)(i) and (ii) of this section, except as specified in paragraphs (c)(3) and (4) of this section. The option of conducting parameter monitoring for batch process vents on a batch cycle daily average basis or a block average basis is described in paragraph (d)(2) of this section.

              (i) The daily average value, batch cycle daily average, or block average shall be calculated as the average of all parameter values recorded during the operating day, or batch cycle, as appropriate, except as specified in paragraph (c)(4) of this section. For batch process vents, only parameter values recorded during those batch emission episodes, or portions thereof, in the batch cycle that the owner or operator has selected to control in order to comply shall be used to calculate the average. The calculated average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous for daily average values or batch cycle daily average values. The calculated average shall cover the entire period of the batch cycle for block average values. As specified in § 63.1413(a)(4)(i)(C)(3), the owner or operator shall provide the information needed to calculate batch cycle daily averages for operating days that include partial batch cycles.
              
              (ii) The operating day shall be the period the owner or operator specifies in the operating permit or the Notification of Compliance Status for purposes of determining daily average values or batch cycle daily average values of monitored parameters. The block shall be the entire period of the batch cycle, as specified by the owner or operator in the operating permit or the Notification of Compliance Status for purposes of determining block average values of monitored parameters.
              (3) If all recorded values for a monitored parameter during an operating day or block are above the minimum level or below the maximum level established in the Notification of Compliance Status or operating permit, the owner or operator may record that all values were above the minimum level or below the maximum level rather than calculating and recording a daily average, or block average, for that operating day. For these operating days or blocks, the records required in paragraph (c)(1) of this section shall also be retained for 5 years.
              (4) Monitoring data recorded during periods identified in paragraphs (c)(4)(i) and (ii) of this section shall not be included in any average computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or control device or recovery device or control technology operation when monitors are not operating:
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; and
              (ii) Periods of non-operation of the affected source (or portion thereof) resulting in cessation of the emissions to which the monitoring applies.
              (5) The owner or operator who has received approval to monitor different parameters, under § 63.1417(j) as allowed under § 63.1415(e), than those specified for storage vessels, continuous process vents, or batch process vents shall retain for a period of 5 years each record specified in their approved Alternative Monitoring Parameters request.
              (6) The owner or operator who has received approval to use alternative continuous monitoring and recordkeeping provisions as specified in § 63.1417(k) shall retain for a period of 5 years each record specified in their approved Alternative Continuous Monitoring request.
              (d) Batch process vent records—(1) Compliance demonstration records. Each owner or operator of a batch process vent complying with § 63.1406 or § 63.1407 shall keep the following records, as applicable, readily accessible.
              (i) If a batch process vent is seeking to demonstrate compliance with the alternative standard specified in § 63.1406(b) or § 63.1407(b), results of the initial compliance demonstration specified in § 63.1413(f).
              (ii) If a batch process vent is seeking to demonstrate compliance with the percent reduction requirements of § 63.1406(a)(1)(ii) or § 63.1407(a)(2)(ii), records documenting the batch cycle percent reduction or overall percent reduction, as appropriate, as specified in § 63.1413(e)(1)(iii).
              (iii) When using a flare to comply with § 63.1406(a)(1)(i) or § 63.1407(a)(2)(i):
              (A) The flare design (i.e., steam-assisted, air-assisted or non-assisted);
              (B) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.1413(g); and
              (C) Periods when all pilot flames were absent during the compliance determination required by § 63.1413(g).
              (iv) The following information when using a control device or control technology, other than a flare, to achieve compliance with the percent reduction requirement of § 63.1406(a)(1)(ii) or § 63.1407(a)(2)(ii):
              (A) For an incinerator, non-combustion control device, or other control technology, the percent reduction of organic HAP achieved for emissions vented to the control device or control technology, as determined using the procedures specified in § 63.1413(e)(1);
              (B) For a boiler or process heater, a description of the location at which the vent stream is introduced into the boiler or process heater; and

              (C) For a boiler or process heater with a design heat input capacity of less than 44 megawatts and where the vent stream is not introduced with the primary fuel or used as the primary fuel, the percent reduction of organic HAP achieved for emissions vented to the control device, as determined using the procedures specified in § 63.1413(e)(1).
              (v) If a batch process vent is seeking to demonstrate compliance with the mass emission limits specified in § 63.1406(a)(1)(iii) or (a)(2)(iii) or specified in § 63.1407(b)(2), the following information:
              (A) Results of the initial compliance demonstration specified in § 63.1413(e)(2).

              (B) The organic HAP emissions from the batch process vent associated with each single type of batch cycle (Ecycle i) determined as specified in § 63.1413(e)(2).
              (C) The site-specific emission limit required by § 63.1413(e)(2), as appropriate.
              (vi) If an owner or operator designates a condenser sometimes operated as a process condenser as a control device, comply with either paragraph (d)(1)(vi)(A) or (B) of this section.
              (A) Retain information, data, analyses to document inprocess recycling of the material recovered when the condenser is operating as a control device.
              (B) When requested by the Administrator, demonstrate that material recovered by the condenser operating as a control device is reused in a manner meeting the definition of inprocess recycling.
              (2) Establishment of parameter monitoring level records. For each parameter monitored according to § 63.1415(b) and Table 3 of this subpart, or for alternate parameters and/or parameters for alternate control devices or control technologies monitored according to § 63.1417(j) as allowed under § 63.1415(e), maintain documentation showing the establishment of the level that indicates proper operation of the control device or control technology as required by § 63.1415(c) for parameters specified in § 63.1415(b) and as required by § 63.1417(j) for alternate parameters. An owner or operator may choose to monitor operating parameters for batch process vents on a batch cycle daily average basis or on a block average basis. The batch cycle daily average is based on parameter monitoring accomplished during the operating day (i.e., a 24-hour basis). The block average is based on the parameter monitoring accomplished during a single batch cycle. As defined in § 63.1402, the block shall be the period of time equal to a single batch cycle. Monitored parameter documentation shall include the following:
              (i) Parameter monitoring data used to establish the level.
              (ii) Identification that the parameter monitoring level is associated with a batch cycle daily average or a block average.
              (iii) A definition of the batch cycle or block, as appropriate.
              (3) Controlled batch process vent continuous compliance records. Continuous compliance records shall be kept as follows:
              (i) Each owner or operator of a batch process vent that uses a control device or control technology to comply with the percent reduction requirements of § 63.1406(a)(1)(ii) or § 63.1407(a)(2)(ii) shall keep the following records, as applicable, readily accessible:
              (A) Continuous records of the equipment operating parameters specified to be monitored under § 63.1415(b) as applicable, and listed in Table 3 of this subpart, or specified by the Administrator in accordance with § 63.1417(f) as allowed under § 63.1415(e). Said records shall be kept as specified under paragraph (c) of this section, except as follows:
              (1) For carbon adsorbers, the records specified in Table 3 of this subpart shall be maintained in place of continuous records.
              (2) For flares, the records specified in Table 4 of this subpart shall be maintained in place of continuous records.
              (B) Records of the batch cycle daily average value or block average value of each continuously monitored parameter, as specified in paragraph (c) of this section.
              (ii) Each owner or operator of a batch process vent that uses a control device or control technology to comply with § 63.1406 or § 63.1407 shall keep the following records, as applicable, readily accessible:

              (A) Hourly records of whether the flow indicator for bypass lines specified in § 63.1415(d) was operating and whether a diversion was detected at any time during the hour. Also, records of the time and duration periods when the vent is diverted from the control device or control technology or the flow indicator specified in § 63.1415(d) is not operating.
              (B) Where a seal or closure mechanism is used to comply with § 63.1415(d), hourly records of whether a diversion was detected at any time are not required. The owner or operator shall record whether the monthly visual inspection of the seals or closure mechanisms has been done and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line damper or valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has broken.
              (C) Records specifying the times and duration of periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments. In addition, records specifying any other periods of process or control device operation or control technology operation when monitors are not operating.
              (iii) Each owner or operator of a batch process vent seeking to demonstrate compliance with the alternative standard, as specified in § 63.1406(b) or § 63.1407(b), shall keep the records of continuous emissions monitoring described in § 63.1416(c).
              (iv) Each owner or operator of a batch process vent seeking to demonstrate compliance with the mass emission limits, specified in § 63.1406(a)(1)(iii) or (a)(2)(iii), shall keep the following records, as applicable, readily accessible.
              (A) The cumulative average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (B) If there is a deviation from the mass emission limit, as specified in § 63.1413(i), the individual monthly emission rate data points making up the cumulative average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (C) If it becomes necessary to redetermine (Ecycle i) for a reactor batch process vent, as specified in § 63.1413(e)(2), the new value(s) for (Ecycle i).
              (D) If an owner or operator is demonstrating compliance using the procedures in § 63.1413(e)(2), the monthly value of the site-specific emission limit developed under § 63.1413(e)(2).
              (e) Aggregate batch vent stream records—(1) Compliance demonstration records. Each owner or operator of an aggregate batch vent stream complying with § 63.1408(a)(1) or (2) shall keep the following records, as applicable, readily accessible:
              (i) If an aggregate batch vent stream is in compliance with the percent reduction requirements of § 63.1408(a)(1)(ii) or (a)(2)(ii), owners or operators shall comply with the recordkeeping requirements for continuous process vents specified in 40 CFR part 63, subpart SS.
              (ii) If an aggregate batch vent stream is in compliance with the alternative standard specified in § 63.1408(b), results of the initial compliance demonstration specified in § 63.1413(f).
              (iii) When using a flare to comply with § 63.1408(a)(1)(i) or (a)(2)(i):
              (A) The flare design (i.e., steam-assisted, air-assisted or non-assisted).
              (B) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.1413(g).
              (C) Periods when all pilot flames were absent during the compliance determination required by § 63.1413(g).

              (iv) If an aggregate batch vent stream is seeking to comply with the mass emission limits specified in § 63.1408(b)(2), results of the initial compliance demonstration specified in § 63.1413(e)(2). In addition, for each batch process vent, the emissions associated with each single type of batch cycle (Ecycle i), determined as specified in § 63.1413(e)(2), shall be recorded.
              (2) Establishment of parameter monitoring level records. For each parameter monitored according to § 63.1415(b) and Table 3 of this subpart, or for alternate parameters and/or parameters for alternate control devices monitored according to § 63.1417(j) as allowed under § 63.1415(e), maintain documentation showing the establishment of the level that indicates proper operation of the control device as required by § 63.1415(c) for parameters specified in § 63.1415(b) and as required by § 63.1417(j) for alternate parameters. Monitored parameter documentation shall include the parameter monitoring data used to establish the level.
              (3) Controlled aggregate batch vent streams continuous compliance records. The following continuous compliance records shall be kept, as applicable:
              (i) Each owner or operator of an aggregate batch vent stream that uses a control device to comply with the percent reduction requirement of § 63.1408(a)(1)(ii) or (a)(2)(ii) shall keep the following records, as applicable, readily accessible:
              (A) Continuous records of the equipment operating parameters specified to be monitored under § 63.1415(b) as applicable, and listed in Table 3 of this subpart, or specified by the Administrator in accordance with § 63.1417(j) as allowed under § 63.1415(e). Records shall be kept as specified under paragraph (c) of this section, except as follows:
              (1) For carbon adsorbers, the records specified in Table 3 of this subpart shall be maintained in place of continuous records.
              (2) For flares, the records specified in Table 3 of this subpart shall be maintained in place of continuous records.
              (B) Records of the daily average value of each continuously monitored parameter, as specified in paragraph (c) of this section.
              (ii) Each owner or operator of an aggregate batch vent stream that uses a control device to comply with paragraph § 63.1408(a)(1) or (2) of this section shall keep the following records, as applicable, readily accessible:
              (A) Hourly records of whether the flow indicator for bypass lines specified in § 63.1415(d) was operating and whether a diversion was detected at any time during the hour. Also, records of the times and durations of periods when the vent is diverted from the control device or the flow indicator specified in § 63.1415(d) is not operating.
              (B) Where a seal or closure mechanism is used to comply with § 63.1415(d), hourly records of whether a diversion was detected at any time are not required. The owner or operator shall record whether the monthly visual inspection of the seals or closure mechanisms has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line damper or valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has broken.
              (C) Records specifying the times and duration of periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments. In addition, records specifying any other periods of process or control device operation when monitors are not operating.
              (iii) Each owner or operator of an aggregate batch vent stream seeking to demonstrate compliance with the alternative standard, as specified in § 63.1408(b), shall keep the records of continuous emissions monitoring described in § 63.1416(c).
              (iv) Each owner or operator of an aggregate batch vent stream seeking to demonstrate compliance with the mass emission limits, specified in § 63.1408(b)(2), shall keep the following records, as applicable, readily accessible:
              (A) The rolling average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (B) If there is a deviation from the emission limit, as specified in § 63.1413(i)(1), the individual monthly emission rate data points making up the rolling average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (C) If it becomes necessary to redetermine (Ecycle
                i) for a reactor batch process vent, as specified in § 63.1413(e)(2), the new value(s) for (Ecycle
                i).
              (f) Continuous process vent records—(1) TRE index value records. Each owner or operator of a continuous process vent at a new affected source shall maintain records of measurements, engineering assessments, and calculations performed according to the procedures of § 63.1412(j) to determine the TRE index value. Documentation of engineering assessments, described in § 63.1412(k), shall include all data, assumptions, and procedures used for the engineering assessments.
              (2) Volumetric flow rate records. Each owner or operator of a continuous process vent shall record the volumetric flow rate as measured using the sampling site and volumetric flow rate determination procedures (if applicable) specified in § 63.1412(b) and (f) or determined through engineering assessment as specified in § 63.1412(k).
              (3) Organic HAP concentration records. Each owner or operator shall record the organic HAP concentration as measured using the sampling site and organic HAP concentration determination procedures (if applicable) specified in § 63.1412(b) and (e), or determined through engineering assessment as specified in § 63.1412(k).
              (4) Process change records. Each owner or operator of a continuous process vent shall keep up-to-date, readily accessible records of any process changes that change the control applicability for a continuous process vent. Records are to include any recalculation or measurement of the flow rate, organic HAP concentration, and TRE index value.
              (5) If a continuous process vent is seeking to demonstrate compliance with the mass emission limit specified in § 63.1405(b)(2)(i), keep records specified in paragraphs (f)(5)(i) through (iii) of this section.
              (i) The results of the initial compliance demonstration specified in § 63.1413(h)(1)(i).
              (ii) Identification of the period of time that represents an operating day.
              (iii) The daily organic HAP emissions from the continuous process vent determined as specified in § 63.1413(h)(3).
              (6) If a continuous process vent is seeking to demonstrate compliance with the emission rate limits specified in § 63.1405(b)(2)(ii) or (iii), keep records specified in paragraphs (f)(6)(i) through (iii) of this section.
              (i) The results of the initial compliance demonstration specified in § 63.1413(h)(2)(i).
              (ii) Identification of the period of time that represents an operating day.
              (iii) The average hourly organic HAP emissions from the continuous process vent determined as specified in § 63.1413(h)(4).
              (7) When using a flare to comply with § 63.1405(a)(1) or (b)(1), keep the records specified in paragraphs (f)(7)(i) through (f)(7)(iii) of this section.
              (i) The flare design (i.e., steam-assisted, air-assisted or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.1413(g); and
              (iii) Periods when all pilot flames were absent during the compliance determination required by § 63.1413(g).
              (g) Other records or documentation. (1) For continuous monitoring systems used to comply with this subpart, owners or operators shall keep records documenting the completion of calibration checks and records documenting the maintenance of continuous monitoring systems that are specified in the manufacturer's instructions or that are specified in other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (2) The owner or operator of an affected source granted a waiver under § 63.10(f) shall maintain any information demonstrating whether an affected source is meeting the requirements for a waiver of recordkeeping or reporting requirements.
              (3) Owners or operators using the exemption from the equipment leak provisions provided by § 63.1400(f) shall comply with either paragraph (g)(3)(i) or (ii) of this section.
              (i) The owner or operator shall retain information, data, and analysis used to document the basis for using the exemption provided by § 63.1400(f). Such information, data, and analysis shall be retained for the 12-month period preceding December 14, 1998 and for each 12-month period the affected source is in operation and using the exemption provided by § 63.1400(f). The beginning of each 12-month period shall be the anniversary of December 14, 1998.

              (ii) When requested by the Administrator, the owner or operator shall demonstrate that actual annual production is equal to or less than 800 megagrams per year of amino/phenolic resin for the 12-month period preceding December 14, 1998, and for each 12-month period the affected source has been in operation and using the exemption provided by § 63.1400(f). The beginning of each 12-month period shall be the anniversary of December 14, 1998.
              (4) The owner or operator of a heat exchange system located at an affected source shall retain the following records:
              (i) Monitoring data required by § 63.1409 indicating a leak and the date when the leak was detected, and if demonstrated not to be a leak, the basis for that determination.
              (ii) Records of any leaks detected by procedures subject to § 63.1409(c)(2) and the date the leak was detected.
              (iii) The dates of efforts to repair leaks.
              (iv) The method or procedure used to confirm repair of a leak and the date repair was confirmed.
              (5) For pressure relief devices in organic HAP service, keep records of the information specified in paragraphs (g)(5)(i) through (v) of this section, as applicable.
              (i) A list of identification numbers for pressure relief devices that vent to a fuel gas system, process, drain system, or closed-vent system and control device, under the provisions in § 63.1411(d).
              (ii) A list of identification numbers for pressure relief devices subject to the provisions in § 63.1411(a).
              (iii) A list of identification numbers for pressure relief devices equipped with rupture disks, under the provisions in § 63.1411(b)(2).
              (iv) The dates and results of the monitoring following a pressure release for each pressure relief device subject to the provisions in § 63.1411(a) and (b). The results shall include:
              (A) The background level measured during each compliance test.
              (B) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (v) For pressure relief devices in organic HAP service subject to § 63.1411(c), keep records of each pressure release to the atmosphere, including the following information:
              (A) The source, nature, and cause of the pressure release.
              (B) The date, time, and duration of the pressure release.
              (C) An estimate of the quantity of total HAP emitted during the pressure release and the calculations used for determining this quantity.
              (D) The actions taken to prevent this pressure release.
              (E) The measures adopted to prevent future such pressure releases.
              (6) An owner or operator shall record, on a semiannual basis, the information specified in paragraphs (g)(6)(i) through (iii) of this section, as applicable, for those planned routine maintenance operations that would require the control device not to meet the requirements of § 63.1404(a) or (b) of this subpart.
              (i) A description of the planned routine maintenance that is anticipated to be performed for the control device during the next 6 months. This description shall include the type of maintenance necessary, planned frequency of maintenance, and lengths of maintenance periods.
              (ii) A description of the planned routine maintenance that was performed for the control device during the previous 6 months. This description shall include the type of maintenance performed and the total number of hours during these 6 months that the control device did not meet the requirement of § 63.1404 (a) or (b) of this subpart, as applicable, due to planned routine maintenance.
              (iii) For each storage vessel for which planned routine maintenance was performed during the previous 6 months, record the height of the liquid in the storage vessel at the time the control device is bypassed to conduct the planned routine maintenance and at the time the control device is placed back in service after completing the routine maintenance. These records shall include the date and time the liquid height was measured.
              (h) Reduced recordkeeping program. For any parameter with respect to any item of equipment, the owner or operator may implement the recordkeeping requirements specified in paragraph (h)(1) or (2) of this section as alternatives to the provisions specified in this subpart for storage vessels, continuous process vents, batch process vents, or aggregate batch vent streams. The owner or operator shall retain for a period of 5 years each record required by paragraph (h)(1) or (2) of this section.
              (1) The owner or operator may retain only the daily average, batch cycle daily average, or block average value, and is not required to retain more frequent values, for a parameter with respect to an item of equipment, if the requirements of paragraphs (h)(1)(i) through (vi) of this section are met. An owner or operator electing to comply with the requirements of paragraph (h)(1) of this section shall notify the Administrator in the Notification of Compliance Status Report required under § 63.1417(e) or, if the Notification of Compliance Status has already been submitted, in the Periodic Report immediately preceding implementation of the requirements of this paragraph as specified in § 63.1417(f)(10).
              (i) The monitoring system is capable of detecting unrealistic or impossible data during periods of operation (e.g., a temperature reading of −200 °C on a boiler) and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day or block constitute a single occurrence.
              (ii) The monitoring system generates, updated at least hourly throughout each operating day, a running average of the parameter values that have been obtained during that operating day or block, and the capability to observe this running average is readily available on-site to the Administrator during the operating day. The owner or operator shall record the occurrence of any period meeting the criteria in paragraphs (h)(1)(ii)(A) and (B) of this section. All instances in an operating day or block constitute a single occurrence:
              (A) The running average is above the maximum or below the minimum established limits; and
              (B) The running average is based on at least six 1-hour average values.
              (iii) The monitoring system is capable of detecting unchanging data during periods of operation, except in circumstances where the presence of unchanging data is the expected operating condition based on past experience (e.g., pH in some scrubbers) and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day or block constitute a single occurrence.
              (iv) The monitoring system will alert the owner or operator by an alarm or other means if the running average parameter value calculated under paragraph (h)(1)(ii) of this section reaches a set point that is appropriately related to the established limit for the parameter that is being monitored.
              (v) The owner or operator shall verify the proper functioning of the monitoring system, including its ability to comply with the requirements of paragraphs (h)(1)(i) through (iv) of this section, at the times specified in paragraphs (h)(1)(v)(A) through (C). The owner or operator shall document that the required verifications occurred.
              (A) Upon initial installation.
              (B) Annually after initial installation.
              (C) After any change to the programming or equipment constituting the monitoring system which might reasonably be expected to alter the monitoring system's ability to comply with the requirements of this section.
              (vi) The owner or operator shall retain the records identified in paragraphs (h)(1)(vi)(A) through (D) of this section.
              (A) Identification of each parameter for each item of equipment for which the owner or operator has elected to comply with the requirements of paragraph (h)(1) of this section.

              (B) A description of the applicable monitoring system(s) and how compliance will be achieved with each requirement of paragraphs (h)(1)(i) through (v) of this section. The description shall identify the location and format (e.g., on-line storage, log entries) for each required record. If the description changes, the owner or operator shall retain, as provided in paragraph (a) of this section, except as provided in paragraph (h)(1)(vi)(D) of this section, both the current and the most recent superseded description.
              
              (C) A description and the date of any change to the monitoring system that would reasonably be expected to impair its ability to comply with the requirements of paragraph (h) of this section.
              (D) Owners and operators subject to paragraph (h)(1)(vi)(B) of this section shall retain the current description of the monitoring system as long as the description is current. The current description shall, at all times, be retained on-site or be accessible from a central location by computer or other means that provides access within 2 hours after a request. The owner or operator shall retain all superseded descriptions for at least 5 years after the date of their creation. Superseded descriptions shall be retained on-site (or accessible from a central location by computer or other means that provides access within 2 hours after a request) for at least 6 months after their creation. Thereafter, superseded descriptions may be stored off-site.
              (2) If an owner or operator has elected to implement the requirements of paragraph (h)(1) of this section for a parameter with respect to an item of equipment and a period of 6 consecutive months has passed without any deviation as defined in paragraph (h)(2)(iv) of this section, the owner or operator is no longer required to record the daily average, batch cycle daily average, or block average value for any operating day when the daily average, batch cycle daily average, or block average value is less than the maximum or greater than the minimum established limit. With approval by the Administrator, monitoring data generated prior to the compliance date of this subpart shall be credited toward the period of 6 consecutive months if the parameter limit and the monitoring accomplished during the period prior to the compliance date were required and/or approved by the Administrator.
              (i) If the owner or operator elects not to retain the daily average, batch cycle daily average, or block average values, the owner or operator shall notify the Administrator in the next Periodic Report as specified in § 63.1417(f)(11). The notification shall identify the parameter and unit of equipment.
              (ii) If, on any operating day or during any block after the owner or operator has ceased recording the daily average, batch cycle daily average, or block average values as provided in paragraph (h)(2) of this section, there is a deviation as defined in paragraph (h)(2)(iv) of this section, the owner or operator shall immediately resume retaining the daily average, batch cycle daily average, or block average value for each operating day and shall notify the Administrator in the next Periodic Report. The owner or operator shall continue to retain each daily average, batch cycle daily average, or block average value until another period of 6 consecutive months has passed without a deviation as defined in paragraph (h)(2)(iv) of this section.
              (iii) The owner or operator shall retain the records specified in paragraphs (h)(1)(i) through (iv) of this section for the duration specified in paragraph (h) of this section. For any calendar week, if compliance with paragraphs (h)(1)(i) through (iv) of this section does not result in retention of a record of at least one occurrence or measured parameter value, the owner or operator shall record and retain at least one value during a period of operation.
              (iv) For purposes of paragraph (h)(2) of this section, a deviation means that the daily average, batch cycle daily average, or block average value of monitoring data for a parameter is greater than the maximum, or less than the minimum established value.
              [65 FR 3290, Jan. 20, 2000, as amended at 71 FR 20461, Apr. 20, 2006; 79 FR 60932, Oct. 8, 2014; 83 FR 51856, Oct. 15, 2018]
            
            
              § 63.1417
              Reporting requirements.
              (a) Reporting and notification. In addition to the reports and notifications required by subpart A of this part as specified in Table 1 of this subpart, the owner or operator of an affected source shall prepare and submit the reports listed in paragraphs (d) through (i) of this section as applicable. All reports required by this subpart and the schedule for their submittal are listed in Table 5 of this subpart.
              (b) General. Owners and operators are required to meet the reporting requirements of this subpart unless they can demonstrate that failure to submit information required to be included in a specified report was due to the circumstances described in paragraphs (b)(1) through (3) of this section. Examples of circumstances where this paragraph may apply include information related to newly-added equipment or emission points, changes in the process, changes in equipment required or utilized for compliance with the requirements of this subpart, or changes in methods or equipment for monitoring, recordkeeping, or reporting.
              (1) The information was not known in time for inclusion in the report specified by this subpart.
              (2) The owner or operator has been diligent in obtaining the information.
              (3) The owner or operator submits a report according to the provisions of paragraphs (b)(3)(i) through (iii) of this section, as appropriate.
              (i) If this subpart expressly provides for supplements to the report in which the information is required, the owner or operator shall submit the information as a supplement to that report. The information shall be submitted no later than 60 days after it is obtained, unless otherwise specified in this subpart.
              (ii) If this subpart does not expressly provide for supplements, but the owner or operator must submit a request for revision of an operating permit pursuant to 40 CFR part 70 or part 71 due to circumstances to which the information pertains, the owner or operator shall submit the information with the request for revision to the operating permit.
              (iii) In any case not addressed by paragraph (b)(3)(i) or paragraph (b)(3)(ii) of this section, the owner or operator shall submit the information with the first Periodic Report, as required by this subpart, which has a submission deadline at least 60 days after the information is obtained.
              (c) Submittals. All reports required under this subpart shall be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of an affected source, reports may be submitted on electronic media.
              (d) Precompliance Report. Owners or operators of affected sources requesting an extension for compliance; requesting approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping, or alternative controls; requesting approval to use engineering assessment to estimate organic HAP emissions from a batch emissions episode as described in § 63.1414(d)(6)(i)(C); wishing to establish parameter monitoring levels according to the procedures contained in § 63.1413(a)(4)(ii); establishing parameter monitoring levels based on a design evaluation as specified in § 63.1413(a)(3); or following the procedures in § 63.1413(e)(2); or following the procedures in § 63.1413(h)(3), shall submit a Precompliance Report according to the schedule described in paragraph (d)(1) of this section. The Precompliance Report shall contain the information specified in paragraphs (d)(2) through (11) of this section, as appropriate.
              (1) The Precompliance Report shall be submitted to the Administrator no later than 12 months prior to the compliance date. Unless the Administrator objects to a request submitted in the Precompliance Report within 45 days after its receipt, the request shall be deemed approved. For new affected sources, the Precompliance Report shall be submitted to the Administrator with the application for approval of construction or reconstruction required by § 63.5(d), as specified on Table 1 of this subpart. Supplements to the Precompliance Report may be submitted as specified in paragraph (d)(11) of this section.
              (2) A request for an extension for compliance, as specified in § 63.1401(d), may be submitted in the Precompliance Report. The request for a compliance extension will include the data outlined in § 63.6(i)(6)(i)(A), (B), and (D), as required in § 63.1401(d)(1).

              (3) The alternative monitoring parameter information required in paragraph (j) of this section shall be submitted in the Precompliance Report if, for any emission point, the owner or operator of an affected source seeks to comply through the use of a control technique other than those for which monitoring parameters are specified in this subpart or seeks to comply by monitoring a different parameter than those specified in this subpart.
              (4) If the affected source seeks to comply using alternative continuous monitoring and recordkeeping as specified in paragraph (k) of this section, the owner or operator shall submit the information requested in paragraph (d)(4)(i) or (ii) of this section in the Precompliance Report:
              (i) The owner or operator shall submit notification of the intent to use the provisions specified in paragraph (k) of this section; or
              (ii) The owner or operator shall submit a request for approval to use alternative continuous monitoring and recordkeeping provisions as specified in paragraph (k) of this section.
              (5) The owner or operator shall report the intent to use alternative controls to comply with the provisions of this subpart in the Precompliance Report. The Administrator may deem the alternative controls to be equivalent to the controls required by the standard under the procedures outlined in § 63.6(g).
              (6) If a request for approval to use engineering assessment to estimate organic HAP emissions from a batch emissions episode, as specified in § 63.1414(d)(6)(i)(C), is being made, the information required by § 63.1414(d)(6)(iii)(B) shall be submitted in the Precompliance Report.
              (7) If an owner or operator elects to establish parameter monitoring levels according to the procedures contained in § 63.1413(a)(4)(ii), or will be establishing parameter monitoring levels based on a design evaluation as specified in § 63.1413(a)(3), the following information shall be submitted in the Precompliance Report:
              (i) Identification of which procedures (i.e., § 63.1413(a)(1)(i) or (ii)) are to be used; and
              (ii) A description of how the parameter monitoring level is to be established. If the procedures in § 63.1413(a)(4)(ii) are to be used, a description of how performance test data will be used shall be included.
              (8) If an owner or operator is complying with the mass emission limit specified in § 63.1405(b)(2)(i), the sample of production records specified in § 63.1413(h)(3) shall be submitted in the Precompliance Report.
              (9) If an owner or operator is complying with the mass emission limit specified in § 63.1406(a)(1)(iii) or (a)(2)(iii), § 63.1407(b)(2), or § 63.1408(b)(2), the sample of production records specified in § 63.1413(e)(2) shall be submitted in the Precompliance Report.
              (10) The procedure for a control device controlling less than 1 ton per year of uncontrolled organic HAP emissions shall be submitted, as specified in § 63.1415(a)(2). Such a procedure shall meet the requirements specified in § 63.1415(a)(2).
              (11) Supplements to the Precompliance Report may be submitted as specified in paragraph (d)(11)(i) or (ii) of this section. Unless the Administrator objects to a request submitted in a supplement to the Precompliance Report within 45 days after its receipt, the request shall be deemed approved.
              (i) Supplements to the Precompliance Report may be submitted to clarify or modify information previously submitted.
              (ii) Supplements to the Precompliance Report may be submitted to request approval to use alternative monitoring parameters, as specified in paragraph (j) of this section; to use alternative continuous monitoring and recordkeeping, as specified in paragraph (k) of this section; to use alternative controls, as specified in paragraph (d)(5) of this section; to use engineering assessment to estimate organic HAP emissions from a batch emissions episode, as specified in paragraph (d)(6) of this section; or to establish parameter monitoring levels according to the procedures contained in § 63.1413(a)(4)(ii) or (a)(3), as specified in paragraph (d)(7) of this section.
              (e) Notification of Compliance Status. For existing and new affected sources, a Notification of Compliance Status shall be submitted within 150 days after the compliance dates specified in § 63.1401. For equipment leaks, the Notification of Compliance Status shall contain the information specified in 40 CFR part 63, subpart UU. For storage vessels, continuous process vents, batch process vents, and aggregate batch vent streams, the Notification of Compliance Status shall contain the information listed in paragraphs (e)(1) through (9) of this section. For pressure relief devices subject to the requirements of § 63.1411(c), the owner or operator shall also submit the information listed in paragraph (e)(10) of this section in a supplement to the Notification of Compliance Status within 150 days after the first applicable compliance date for pressure relief device monitoring.
              (1) The results of any emission point applicability determinations, performance tests, design evaluations, inspections, continuous monitoring system performance evaluations, any other information used to demonstrate compliance, and any other information, as appropriate, required to be included in the Notification of Compliance Status under 40 CFR part 63, subpart WW and subpart SS, as referred to in § 63.1404 for storage vessels; under 40 CFR part 63, subpart SS, as referred to in § 63.1405 for continuous process vents; under § 63.1416(f)(1) through (3), (f)(5)(i) and (ii), and (f)(6)(i) and (ii) for continuous process vents; under § 63.1416(d)(1) for batch process vents; and under § 63.1416(e)(1) for aggregate batch vent streams. In addition, each owner or operator shall comply with paragraphs (e)(1)(i) and (ii) of this section.
              (i) For performance tests, applicability determinations, and estimates of organic HAP emissions that are based on measurements, the Notification of Compliance Status shall include one complete test report, as described in paragraph (e)(1)(ii) of this section, for each test method used for a particular kind of emission point. For additional tests performed for the same kind of emission point using the same method, the results and any other required information shall be submitted, but a complete test report is not required.
              (ii) A complete test report shall include a brief process description, sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method.
              (2) For each monitored parameter for which a maximum or minimum level is required to be established, the Notification of Compliance Status shall contain the information specified in paragraphs (e)(2)(i) through (iv) of this section, unless this information has been established and provided in the operating permit.
              (i) The required information shall include the specific maximum or minimum level of the monitored parameter(s) for each emission point.
              (ii) The required information shall include the rationale for the specific maximum or minimum level for each parameter for each emission point, including any data and calculations used to develop the level and a description of why the level indicates proper operation of the control device or control technology.
              (iii) The required information shall include a definition of the affected source's operating day, as specified in § 63.1416(c)(2)(ii), for purposes of determining daily average values or batch cycle daily average values of monitored parameters. The required information shall include a definition of the affected source's block(s), as specified in § 63.1416(c)(2)(ii), for purposes of determining block average values of monitored parameters.
              (iv) For batch process vents, the required information shall include a definition of each batch cycle that requires the control of one or more batch emission episodes during the cycle, as specified in §§ 63.1413(e)(1)(iii) and 63.1416(c)(2)(ii).
              (3) When the determination of applicability for process units, as made following the procedures in § 63.1400(g), indicates that a process unit is an APPU, an identification of the APPU and a statement indicating that the APPU is an APPU that produces more than one intended product at the same time, as specified in § 63.1400(g)(1), or is a flexible operations process unit as specified in § 63.1400(g)(2) through (4).
              (4) [Reserved]

              (5) The results for each predominant use determination for storage vessels belonging to an affected source subject to this subpart that is made under § 63.1400(h)(6).
              (6) Notification that the owner or operator has elected to comply with § 63.1416(h), Reduced Recordkeeping Program.
              (7) Notification that an affected source is exempt from the equipment leak provisions of § 63.1410 according to the provisions of § 63.1400(f), and the affected source's actual annual production of amino/phenolic resins for the 12-month period preceding December 14, 1998.
              (8) An owner or operator with a combustion device, recovery device, or recapture device affected by the situation described in § 63.1400(i)(5) shall identify which rule shall be complied with for monitoring, recordkeeping, and reporting requirements, as allowed under § 63.1400(i)(5).
              (9) Data or other information used to demonstrate that an owner or operator may use engineering assessment to estimate emissions for a batch emission episode, as specified in § 63.1414(d)(6)(iii)(A).
              (10) For pressure relief devices in organic HAP service, a description of the device or monitoring system to be implemented, including the pressure relief devices and process parameters to be monitored (if applicable), and a description of the alarms or other methods by which operators will be notified of a pressure release.
              (f) Periodic Reports. Except as specified in paragraph (f)(12) of this section, a report containing the information in paragraph (f)(2) of this section or containing the information in paragraphs (f)(3) through (11) and (13) through (16) of this section, as appropriate, shall be submitted semiannually no later than 60 days after the end of each 180 day period. In addition, for equipment leaks subject to § 63.1410, the owner or operator shall submit the information specified in 40 CFR part 63, subpart UU, and for heat exchange systems subject to § 63.1409, the owner or operator shall submit the information specified in § 63.1409. Section 63.1415 shall govern the use of monitoring data to determine compliance for emissions points required to apply controls by the provisions of this subpart.
              (1) Except as specified in paragraph (f)(12) of this section, a report containing the information in paragraph (f)(2) of this section or containing the information in paragraphs (f)(3) through (11) and (13) through (16) of this section, as appropriate, shall be submitted semiannually no later than 60 days after the end of each 180 day period. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due. Subsequent reports shall cover each preceding 6-month period.
              (2) If none of the compliance exceptions specified in paragraphs (f)(3) through (11) and (13) through (16) of this section occurred during the 6-month period, the Periodic Report required by paragraph (f)(1) of this section shall be a statement that the affected source was in compliance for the preceding 6-month period and no activities specified in paragraphs (f)(3) through (11) and (13) through (16) of this section occurred during the preceding 6-month period.
              (3) For an owner or operator of an affected source complying with the provisions of §§ 63.1404 through 63.1409 for any emission point, Periodic Reports shall include:
              (i) All information specified in 40 CFR part 63, subpart WW and subpart SS for storage vessels; 40 CFR part 63, subpart SS for continuous process vents required to comply with subpart SS; § 63.1416(d)(3)(ii) for batch process vents; and § 63.1416(e) for aggregate batch vent stream.
              (ii) The daily average values, batch cycle daily average values, or block average values of monitored parameters for deviations, as specified in § 63.1413(i), of operating parameters. In addition, the periods and duration of periods when monitoring data were not collected shall be specified.
              (4) Notification if one or more emission point(s) or one or more APPU is added to an affected source. The owner or operator shall submit the following information:

              (i) A description of the addition to the affected source;
              
              (ii) Notification of applicability status (i.e., does the emission point require control) of the additional emission point, if appropriate, or notification of all emission points in the added APPU.
              (5) If there is a deviation from the mass emission limit specified in § 63.1406(a)(1)(iii) or (a)(2)(iii), § 63.1407(b)(2), or § 63.1408(b)(2), the following information, as appropriate, shall be included:
              (i) The cumulative average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (ii) The individual monthly emission rate data points making up the cumulative average monthly emission rate or the 12-month rolling average monthly emission rate, as appropriate.
              (iii) If an owner or operator is demonstrating compliance using the procedures in § 63.1413(e)(2)(ii), the monthly value of the site-specific emission limit.
              (6) If any performance tests are reported in a Periodic Report, the following information shall be included:
              (i) One complete test report shall be submitted for each test method used for a particular kind of emission point tested. A complete test report shall contain the information specified in paragraph (e)(1)(ii) of this section.
              (ii) For additional tests performed for the same kind of emission point using the same method, results and any other information required shall be submitted, but a complete test report is not required.
              (7) The Periodic Report shall include the results for each change made to a primary product determination for amino/phenolic resins made under § 63.1400(g).
              (8) The Periodic Report shall include the results for each change made to a predominant use determination for a storage vessel belonging to an affected source subject to this subpart that is made under § 63.1400(h)(6).
              (9) If an owner or operator invokes the delay of repair provisions for a heat exchange system, the following information shall be submitted, as appropriate. If the leak remains unrepaired, the information shall also be submitted in each subsequent periodic report until repair of the leak is reported.
              (i) The presence of the leak and the date that the leak was detected.
              (ii) Whether or not the leak has been repaired. If the leak is repaired, the date the leak was successfully repaired. If the leak remains unrepaired, the expected date of repair.
              (iii) The reason(s) for delay of repair. If delay of repair is invoked due to the reasons described in § 63.1409(e)(2), documentation of emissions estimates shall be included.
              (10) Notification that the owner or operator has elected to comply with § 63.1416(h), Reduced Recordkeeping Program.
              (11) Notification that the owner or operator has elected to not retain the daily average, batch cycle daily average, or block average values, as appropriate, as specified in § 63.1416(h)(2)(i).
              (12) The owner or operator of an affected source shall submit quarterly reports for particular emission points as specified in paragraphs (f)(12)(i) through (iv) of this section.
              (i) The owner or operator of an affected source shall submit quarterly reports for a period of 1 year for an emission point if the Administrator requests the owner or operator to submit quarterly reports for the emission point.
              (ii) The quarterly reports shall include all information specified in paragraphs (f)(3) through (11) and (13) through (16) of this section applicable to the emission point for which quarterly reporting is required under paragraph (f)(12)(i) of this section. Information applicable to other emission points within the affected source shall be submitted in the semiannual reports required under paragraph (f)(1) of this section.
              (iii) Quarterly reports shall be submitted no later than 60 days after the end of each quarter.

              (iv) After quarterly reports have been submitted for an emission point for 1 year, the owner or operator may return to semiannual reporting for the emission point unless the Administrator requests the owner or operator to continue to submit quarterly reports.
              
              (13) For pressure relief devices, Periodic Reports must include the information specified in paragraphs (f)(13)(i) through (iii) of this section.
              (i) For pressure relief devices in organic HAP service subject to § 63.1411, report confirmation that all monitoring to show compliance was conducted within the reporting period.
              (ii) For pressure relief devices in organic HAP gas or vapor service subject to § 63.1411(b), report any instrument reading of 500 ppm above background or greater, more than 5 days after the relief device returns to organic HAP gas or vapor service after a pressure release.
              (iii) For pressure relief devices in organic HAP service subject to § 63.1411(c), report each pressure release to the atmosphere, including the following information:
              (A) The source, nature, and cause of the pressure release.
              (B) The date, time, and duration of the pressure release.
              (C) An estimate of the quantity of total HAP emitted during the pressure release and the method used for determining this quantity.
              (D) The actions taken to prevent this pressure release.
              (E) The measures adopted to prevent future such pressure releases.
              (14) If there is a deviation from the mass emission limit specified in § 63.1405(b)(2)(i), the report shall include the daily average emission rate calculated for each operating day for which a deviation occurred.
              (15) If there is a deviation from the emission rate limit specified in § 63.1405(b)(2)(ii) or (iii), the report shall include the following information for each operating day for which a deviation occurred:
              (i) The calculated average hourly emission rate.
              (ii) The individual hourly emission rate data points making up the average hourly emission rate.
              (16) For periods of storage vessel routine maintenance in which a control device is bypassed, the owner or operator shall submit the information specified in § 63.1416(g)(6)(i) through (iii) of this subpart.
              (g) Reports of Malfunctions. If a source fails to meet an applicable standard, report such events in the Periodic Report. Report the number of failures to meet an applicable standard. For each instance, report the date, time and duration of each failure. For each failure the report must include a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (h) Other reports. Other reports shall be submitted as specified in paragraphs (h)(1) through (8) of this section.
              (1) For storage vessels, the notifications of inspections required by 40 CFR part 63, subpart WW shall be submitted.
              (2) A site-specific test plan shall be submitted no later than 90 days before the planned date for a performance test. Unless the Administrator requests changes to the site-specific test plan within 45 days after its receipt, the site-specific test plan shall be deemed approved. The test plan shall include a description of the planned test and rationale for why the planned performance test will provide adequate and representative results for demonstrating the performance of the control device. If required by § 63.1413(e)(1) or § 63.1414(d)(5), the test plan shall include an emission profile and rationale for why the selected test period is representative.
              (3) The owner or operator shall notify the Administrator of the intention to conduct a performance test at least 30 days before the performance test is scheduled in order to allow the Administrator the opportunity to have an observer present during the test. If after 30 days notice for an initially scheduled performance test, there is delay (due to operational problems, etc.) in conducting the scheduled performance test, the owner or operator of an affected source shall notify the Administrator as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator by mutual agreement.

              (4) When the conditions of § 63.1400(g)(7) or the conditions of § 63.1400(g)(8) are met, notification of changes to the primary product for an APPU or process unit shall be submitted. When a notification is made in response to a change in the primary product under § 63.1400(g)(7), rationale for why it is anticipated that no amino/phenolic resins will be produced in the process unit in the future shall be included.
              (5) Owners or operators of APPU or emission points (other than equipment leak components subject to § 63.1410) that are added to the affected source under the provisions of § 63.1400(d)(2) or (3) or under the provisions of § 63.5(b)(6) shall submit reports as specified in paragraphs (h)(5)(i) through (ii) of this section.
              (i) Reports shall include:
              (A) A description of the process change or addition, as appropriate;
              (B) The planned start-up date and the appropriate compliance date; and

              (C) Identification of the emission points (except equipment leak components subject to § 63.1410) specified in paragraphs (h)(5)(i)(C)(1) through (3) of this section, as applicable.
              (1) All the emission points in an added APPU.
              (2) All the emission points in an affected source that becomes a new affected source.
              (3) All the added or created emission points resulting from a process change.
              (ii) If the owner or operator wishes to request approval to use alternative monitoring parameters, alternative continuous monitoring or recordkeeping, alternative controls, engineering assessment to estimate organic HAP emissions from a batch emissions episode, or wishes to establish parameter monitoring levels according to the procedures contained in § 63.1413(a)(1)(ii) or (ii), a Precompliance Report shall be submitted no later than 180 days prior to the appropriate compliance date.
              (6) The information specified in paragraphs (h)(6)(i) and (ii) of this section shall be submitted when a small control device becomes a large control device, as specified in § 63.1413(a)(1)(ii).
              (i) Notification that a small control device has become a large control device and the site-specific test plan shall be submitted within 60 days of the date the small control device becomes a large control device. The site-specific test plan shall include the information specified in paragraph (h)(2) of this section. Approval of the site-specific test plan shall follow paragraph (h)(2) of this section.
              (ii) Results of the performance test required by § 63.1413(a)(1)(ii) shall be submitted within 150 days of the date the small control device becomes a large control device.
              (7) Whenever a continuous process vent becomes subject to control requirements under § 63.1405, as a result of a process change, the owner or operator shall submit a report within 60 days after the performance test or applicability assessment, whichever is sooner. The report may be submitted as part of the next Periodic Report required by paragraph (f) of this section.
              (i) The report shall include the following information:
              (A) A description of the process change;
              (B) The results of the recalculation of the organic HAP concentration, volumetric flow rate, and or TRE index value required under § 63.1412 and recorded under § 63.1416(f).
              (C) A statement that the owner or operator will comply with the requirements specified in § 63.1405.
              (ii) If a performance test is required as a result of a process change, the owner or operator shall specify that the performance test has become necessary due to a process change. This specification shall be made in the performance test notification to the Administrator, as specified in paragraph (h)(3) of this section.
              (iii) If a process change does not result in additional applicable requirements, then the owner or operator shall include a statement documenting this in the next Periodic Report required by paragraph (f) of this section.
              (8) Electronic reporting. Within 60 days after the date of completing each performance test (as defined in § 63.2), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by this subpart according to the methods specified in paragraphs (h)(8)(i) or (ii) of this section.
              
              (i) For data collected using test methods supported by the EPA-provided software, the owner or operator shall submit the results of the performance test to the EPA by direct computer-to-computer electronic transfer via EPA-provided software, unless otherwise approved by the Administrator. Owners or operators, who claim that some of the information being submitted for performance tests is confidential business information (CBI), must submit a complete file using EPA-provided software that includes information claimed to be CBI on a compact disc, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same file with the CBI omitted must be submitted to the EPA by direct computer-to-computer electronic transfer via EPA-provided software.
              (ii) For any performance test conducted using test methods that are not compatible with the EPA-provided software, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              (i) Operating permit application. An owner or operator who submits an operating permit application instead of a Precompliance Report shall submit the information specified in paragraph (d) of this section, Precompliance Report, as applicable.
              (j) Alternative monitoring parameters. The owner or operator who has been directed by any section of this subpart or any section of another subpart referenced by this subpart that expressly referenced this paragraph (j) to set unique monitoring parameters, or who requests approval to monitor a different parameter than those specified in § 63.1415(b), shall submit the information specified in paragraphs (j)(1) through (3) of this section in the Precompliance Report, as required by paragraph (d) of this section.
              (1) The required information shall include a description of the parameter(s) to be monitored to ensure the recovery device, control device, or control technology is operated in conformance with its design and achieves the specified emission limit or percent reduction and an explanation of the criteria used to select the parameter(s).
              (2) The required information shall include a description of the methods and procedures that will be used to demonstrate that the parameter indicates proper operation, the schedule for this demonstration, and a statement that the owner or operator will establish a level for the monitored parameter as part of the Notification of Compliance Status report required in paragraph (e) of this section, unless this information has already been included in the operating permit application.
              (3) The required information shall include a description of the proposed monitoring, recordkeeping, and reporting system to include the frequency and content of monitoring, recordkeeping, and reporting. Further, the rationale for the proposed monitoring, recordkeeping, and reporting system shall be included if either condition in paragraph (j)(3)(i) or (ii) of this section is met:
              (i) If monitoring and recordkeeping is not continuous; or
              (ii) If reports of daily average values will not be included in Periodic Reports when the monitored parameter value is above the maximum level or below the minimum level as established in the operating permit or the Notification of Compliance Status.
              (k) Alternative continuous monitoring. An owner or operator choosing not to implement the monitoring provisions specified in § 63.1415 for storage vessels, continuous process vents, batch process vents, or aggregate batch vent streams may instead request approval to use alternative continuous monitoring provisions according to the procedures specified in paragraphs (k)(1) through (4) of this section. Requests shall be submitted in the Precompliance Report as specified in paragraph (d)(4) of this section if not already included in the operating permit application and shall contain the information specified in paragraphs (k)(2)(i) and (ii) of this section, as applicable.
              
              (1) The provisions in § 63.8(f)(5)(i) shall govern the review and approval of requests.
              (2) An owner or operator of an affected source that does not have an automated monitoring and recording system capable of measuring parameter values at least once every 15 minutes and that does not generate continuous records may request approval to use a nonautomated system with less frequent monitoring in accordance with paragraphs (k)(2)(i) and (ii) of this section.
              (i) The requested system shall include manual reading and recording of the value of the relevant operating parameter no less frequently than once per hour. Daily average (or batch cycle daily average) values shall be calculated from these hourly values and recorded.
              (ii) The request shall contain:
              (A) A description of the planned monitoring and recordkeeping system;
              (B) Documentation that the affected source does not have an automated monitoring and recording system;
              (C) Justification for requesting an alternative monitoring and recordkeeping system; and
              (D) Demonstration to the Administrator's satisfaction that the proposed monitoring frequency is sufficient to represent control or recovery device operating conditions, considering typical variability of the specific process and control or recovery device operating parameter being monitored.
              (3) An owner or operator may request approval to use an automated data compression recording system that does not record monitored operating parameter values at a set frequency (for example, once every 15 minutes) but records all values that meet set criteria for variation from previously recorded values, in accordance with paragraphs (k)(3)(i) and (ii) of this section.
              (i) The requested system shall be designed to:
              (A) Measure the operating parameter value at least once every 15 minutes;
              (B) Except for the monitoring of batch process vents, calculate hourly average values each hour during periods of operation;
              (C) Record the date and time when monitors are turned off or on;
              (D) Recognize unchanging data that may indicate the monitor is not functioning properly, alert the operator, and record the incident;
              (E) Calculate daily average, batch cycle daily average, or block average values of the monitored operating parameter based on all measured data; and
              (F) If the daily average is not a deviation, as defined in § 63.1413(i), from the operating parameter, the data for that operating day may be converted to hourly average values, and the four or more individual records for each hour in the operating day may be discarded.
              (ii) The request shall contain:
              (A) A description of the monitoring system and data compression recording system, including the criteria used to determine which monitored values are recorded and retained;
              (B) The method for calculating daily averages and batch cycle daily averages; and
              (C) A demonstration that the system meets all criteria in paragraph (k)(3)(i) of this section.
              (4) An owner or operator may request approval to use other alternative monitoring systems according to the procedures specified in § 63.8(f)(4).
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60933, Oct. 8, 2014; 83 FR 51856, Oct. 15, 2018]
            
            
              § 63.1418
              [Reserved]
            
            
              § 63.1419
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.

              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1400 through 63.1401 and 63.1404 through 63.1410. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37359, June 23, 2003]
            
            
              Pt. 63, Subpt. OOO, Table 1
              Table 1 to Subpart OOO of Part 63—Applicability of General Provisions to Subpart OOO Affected Sources
              
                
                  Reference
                  Applies to subpart OOO
                  Explanation
                
                
                  63.1(a)(1)
                  Yes
                  § 63.1402 specifies definitions in addition to or that supersede definitions in § 63.2.
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                  § 63.1401(i) identifies those standards which overlap with the requirements of subpart OOO of this part and specify how compliance shall be achieved.
                
                
                  63.1(a)(4)
                  Yes
                  Subpart OOO (this table) specifies the applicability of each paragraph in subpart A of this part.
                
                
                  63.1(a)(5)
                  No
                  [Reserved].
                
                
                  63.1(a)(6)
                  Yes
                
                
                  63.1(a)(7)-63.1(a)(9)
                  No
                  [Reserved].
                
                
                  63.1(a)(10)
                  Yes
                
                
                  63.1(a)(11)
                  Yes
                
                
                  63.1(a)(12)-63.1(a)(14)
                  Yes
                
                
                  63.1(b)(1)
                  No
                
                
                  63.1(b)(2)
                  Yes
                
                
                  63.1(b)(3)
                  No
                  § 63.1400(e) provides documentation requirements for APPUs not considered affected sources.
                
                
                  63.1(c)(1)
                  Yes
                  Subpart OOO (this table) specifies the applicability of each paragraph in subpart A of this part.
                
                
                  63.1(c)(2)
                  No
                  Area sources are not subject to this subpart.
                
                
                  63.1(c)(3)
                  No
                  [Reserved].
                
                
                  63.1(c)(4)
                  No
                  [Reserved].
                
                
                  63.1(c)(5)
                  Yes
                  Except that affected sources are not required to submit notifications overridden by this table.
                
                
                  63.1(d)
                  No
                  [Reserved].
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                  § 63.1402 specifies the definitions from subpart A of this part that apply to this subpart.
                
                
                  63.3
                  Yes
                
                
                  63.4(a)(1)-63.4(a)(3)
                  Yes
                
                
                  63.4(a)(4)
                  No
                  [Reserved].
                
                
                  63.4(a)(5)
                  Yes
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)(1)
                  Yes
                  Except the terms “source” and “stationary source” should be interpreted as having the same meaning as “affected source.”
                
                
                  63.5(a)(2)
                  Yes
                
                
                  
                  63.5(b)(1)
                  Yes
                  Except § 63.1400(d) specifies when construction or reconstruction is subject to new source standards.
                
                
                  63.5(b)(2)
                  No
                  [Reserved].
                
                
                  63.5(b)(3)
                  Yes
                
                
                  63.5(b)(4)
                  Yes
                  Except that the Initial Notification and § 63.9(b) requirements do not apply.
                
                
                  63.5(b)(5)
                  Yes
                
                
                  63.5(b)(6)
                  Yes
                  Except that § 63.1400(d) specifies when construction or reconstruction is subject to new source standards.
                
                
                  63.5(c)
                  No
                  [Reserved].
                
                
                  63.5(d)(1)(i)
                  Yes
                  Except that the references to the Initial Notification and § 63.9(b)(5) do not apply.
                
                
                  63.5(d)(1)(ii)
                  Yes
                  Except that § 63.5(d)(1)(ii)(H) does not apply.
                
                
                  63.5(d)(1)(iii)
                  No
                  § 63.1417(e) specifies Notification of Compliance Status requirements.
                
                
                  63.5(d)(2)
                  No
                
                
                  63.5(d)(3)
                  Yes
                  Except § 63.5(d)(3)(ii) does not apply, and equipment leaks subject to § 63.1410 are exempt.
                
                
                  63.5(d)(4)
                  Yes
                
                
                  63.5(e)
                  Yes
                
                
                  63.5(f)(1)
                  Yes
                
                
                  63.5(f)(2)
                  Yes
                  Except that where § 63.9(b)(2) is referred to, the owner or operator need not comply.
                
                
                  63.6(a)
                  Yes
                
                
                  63.6(b)(1)
                  Yes
                
                
                  63.6(b)(2)
                  Yes
                
                
                  63.6(b)(3)
                  Yes
                
                
                  63.6(b)(4)
                  Yes
                
                
                  63.6(b)(5)
                  Yes
                
                
                  63.6(b)(6)
                  No
                  [Reserved].
                
                
                  63.6(b)(7)
                  No
                
                
                  63.6(c)(1)
                  Yes
                  Except that § 63.1401 specifies the compliance date.
                
                
                  63.6(c)(2)
                  No
                
                
                  63.6(c)(3)
                  No
                  [Reserved].
                
                
                  63.6(c)(4)
                  No
                  [Reserved].
                
                
                  63.6(c)(5)
                  Yes
                
                
                  63.6(d)
                  No
                  [Reserved].
                
                
                  63.6(e)
                  Yes
                  Except as otherwise specified in this table.
                
                
                  63.6(e)(1)(i)
                  No
                  See § 63.1400(k)(4) for general duty requirement.
                
                
                  63.6(e)(1)(ii)
                  No
                
                
                  63.6(e)(1)(iii)
                  Yes
                
                
                  63.6(e)(2)
                  Yes
                
                
                  63.6(e)(3)
                  No
                
                
                  63.6(f)(1)
                  No
                
                
                  63.6(f)(2)
                  Yes
                  Except § 63.7(c), as referred to in § 63.6(f)(2)(iii)(D), does not apply, and except that § 63.6(f)(2)(ii) does not apply to equipment leaks subject to § 63.1410.
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)
                  No
                  This subpart OOO does not require opacity and visible emission standards.
                
                
                  63.6(i)(1)
                  Yes
                
                
                  63.6(i)(2)
                  Yes
                
                
                  63.6(i)(3)
                  Yes
                
                
                  63.6(i)(4)(i)(A)
                  Yes
                
                
                  63.6(i)(4)(i)(B)
                  No
                  Dates are specified in §§ 63.1401(e) and 63.1417(d)(1).
                
                
                  63.6(i)(4)(ii)
                  No
                
                
                  63.6(i)(5)-(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                  [Reserved].
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  Yes
                
                
                  63.7(a)(2)
                  No
                  § 63.1417(e) specifies the submittal dates of performance test results for all emission points except equipment leaks; for equipment leaks, compliance demonstration results are reported in the Periodic Reports.
                
                
                  
                  63.7(a)(3)
                  Yes
                
                
                  63.7(b)
                  No
                  § 63.1417 specifies notification requirements.
                
                
                  63.7(c)
                  No
                
                
                  63.7(d)
                  Yes
                
                
                  63.7(e)(1)
                  No
                  See § 63.1413(a)(2).
                
                
                  63.7(e)(2)
                  Yes
                
                
                  63.7(e)(3)
                  No
                  Subpart OOO specifies requirements.
                
                
                  63.7(e)(4)
                  Yes
                
                
                  63.7(f)
                  Yes
                  Except that if a site specific test plan is not required, the notification deadline in § 63.7(f)(2)(i) shall be 60 days prior to the performance test, and in § 63.7(f)(3), approval or disapproval of the alternative test method shall not be tied to the site specific test plan.
                
                
                  63.7(g)
                  Yes
                  Except that the requirements in § 63.1417(e) shall apply instead of the references to the Notification of Compliance Status report in § 63.9(h). In addition, equipment leaks subject to § 63.1410 are not required to conduct performance tests.
                
                
                  63.7(h)
                  Yes
                  Except § 63.7(h)(4)(ii) may not be applicable, if the site-specific test plan in § 63.7(c)(2) is not required.
                
                
                  63.8(a)(1)
                  Yes
                
                
                  63.8(a)(2)
                  No
                
                
                  63.8(a)(3)
                  No
                  [Reserved].
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  No
                  Subpart OOO specifies locations to conduct monitoring.
                
                
                  63.8(b)(3)
                  Yes
                
                
                  63.8(c)(1)
                  Yes
                
                
                  63.8(c)(1)(i)
                  No
                
                
                  63.8(c)(1)(ii)
                  No
                
                
                  63.8(c)(1)(iii)
                  No
                
                
                  63.8(c)(2)
                  Yes
                
                
                  63.8(c)(3)
                  Yes
                
                
                  63.8(c)(4)
                  No
                  § 63.1415 specifies monitoring frequency; not applicable to equipment leaks because § 63.1410 does not require continuous monitoring systems.
                
                
                  63.8(c)(5)-63.8(c)(8)
                  No
                
                
                  63.8(d)
                  No
                
                
                  63.8(e)
                  No
                
                
                  63.8(f)(1)-63.8(f)(3)
                  Yes
                
                
                  63.8(f)(4)(i)
                  No
                  Timeframe for submitting request is specified in § 63.1417 (j) or (k); not applicable to equipment leaks because § 63.1410 (through reference to 40 CFR part 63, subpart UU) specifies acceptable alternative methods.
                
                
                  63.8(f)(4)(ii)
                  No
                  Contents of request are specified in § 63.1417(j) or (k).
                
                
                  63.8(f)(4)(iii)
                  No
                
                
                  63.8(f)(5)(i)
                  Yes
                
                
                  63.8(f)(5)(ii)
                  No
                
                
                  63.8(f)(5)(iii)
                  Yes
                
                
                  63.8(f)(6)
                  No
                  Subpart OOO does not require continuous emission monitors.
                
                
                  63.8(g)
                  No
                  Data reduction procedures specified in § 63.1416(a) and (h); not applicable to equipment leaks.
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)
                  No
                  Subpart OOO does not require an initial notification.
                
                
                  63.9(c)
                  Yes
                
                
                  63.9(d)
                  Yes
                
                
                  63.9(e)
                  No
                  § 63.1417 specifies notification deadlines.
                
                
                  63.9(f)
                  No
                  Subpart OOO does not require opacity and visible emission standards.
                
                
                  63.9(g)
                  No
                
                
                  
                  63.9(h)
                  No
                  § 63.1417(e) specifies Notification of Compliance Status requirements.
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  No
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  No
                  § 63.1416(a) specifies record retention requirements.
                
                
                  63.10(b)(2)
                  No
                  Subpart OOO specifies recordkeeping requirements.
                
                
                  63.10(b)(3)
                  No
                  § 63.1400(e) requires documentation of sources that are not affected sources.
                
                
                  63.10(c)
                  No
                  § 63.1416 specifies recordkeeping requirements.
                
                
                  63.10(d)(1)
                  Yes
                
                
                  63.10(d)(2)
                  No
                  § 63.1417 specifies performance test reporting requirements; not applicable to equipment leaks.
                
                
                  63.10(d)(3)
                  No
                  Subpart OOO does not require opacity and visible emission standards.
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  No
                  See § 63.1417(g) for malfunction reporting requirements.
                
                
                  63.10(e)
                  No
                  § 63.1417 specifies reporting requirements.
                
                
                  63.10(f)
                  Yes
                
                
                  63.11
                  Yes
                  Except that instead of § 63.11(b), § 63.1413(g) shall apply.
                
                
                  63.12
                  Yes
                
                
                  63.13-63.15
                  Yes 
                
              
              [65 FR 3290, Jan. 20, 2000, as amended at 71 FR 20461, Apr. 20, 2006; 79 FR 60934, Oct. 8, 2014]
            
            
              Pt. 63, Subpt. OOO, Table 2
              Table 2 to Subpart OOO of Part 63—Known Organic Hazardous Air Pollutants (HAP) From the Manufacture of Amino/Phenolic Resins
              
                
                  Organic HAP
                  CAS Number
                  Organic HAP subject to cooling tower monitoring requirements in § 63.1409 (Yes/No)
                  Column A
                  Column B
                
                
                  Acrylamide
                  79-06-1
                  No
                  No
                
                
                  Aniline
                  62-53-3
                  Yes
                  No
                
                
                  Biphenyl
                  92-52-4
                  Yes
                  Yes
                
                
                  Cresol and cresylic acid (mixed)
                  1319-77-3
                  Yes
                  No
                
                
                  Cresol and cresylic acid (m-)
                  108-39-4
                  Yes
                  No
                
                
                  Cresol and cresylic acid (o-)
                  95-48-7
                  Yes
                  No
                
                
                  Cresol and cresylic acid (p-)
                  106-44-5
                  Yes
                  No
                
                
                  Diethanolamine
                  111-42-2
                  No
                  No
                
                
                  Dimethylformamide
                  68-12-2
                  No
                  No
                
                
                  Ethylbenzene
                  100-41-4
                  Yes
                  Yes
                
                
                  Ethylene glycol
                  107-21-1
                  No
                  No
                
                
                  Formaldehyde
                  50-00-0
                  Yes
                  No
                
                
                  Glycol ethers
                  0
                  No
                  No
                
                
                  Methanol
                  67-56-1
                  Yes
                  Yes
                
                
                  Methyl ethyl ketone
                  78-93-3
                  Yes
                  Yes
                
                
                  Methyl isobutyl ketone
                  108-10-1
                  Yes
                  Yes
                
                
                  Naphthalene
                  91-20-3
                  Yes
                  Yes
                
                
                  Phenol
                  108-95-2
                  Yes
                  No
                
                
                  Styrene
                  100-42-5
                  Yes
                  Yes
                
                
                  Toluene
                  108-88-3
                  No
                  Yes
                
                
                  Xylenes (NOS)
                  1330-20-7
                  Yes
                  Yes
                
                
                  Xylene (m-)
                  108-38-3
                  Yes
                  Yes
                
                
                  Xylene (o-)
                  95-47-6
                  Yes
                  Yes
                
                
                  Xylene (p-)
                  106-42-3
                  Yes
                  Yes
                
                CAS No. = Chemical Abstract Registry Number.
              
            
            
              Pt. 63, Subpt. OOO, Table 3
              Table 3 to Subpart OOO of Part 63—Batch Process Vent Monitoring Requirements
              
                
                  Control device
                  Parameters to be monitored
                  Frequency/recordkeeping requirements
                
                
                  Scrubber a
                  
                  pH of scrubber effluent, and
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  
                   
                  Scrubber liquid and gas flow rates
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  Absorber a
                  
                  Exit temperature of the absorbing liquid, and
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                   
                  Exit specific gravity for the absorbing liquid
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  Condenser a
                  
                  Exit (product side) temperature
                  Continuous records as specified in § 63.1416(d). a
                  
                
                
                  Carbon adsorber a
                  
                  Total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) during carbon bed regeneration cycle(s), and
                  Record the total regeneration steam flow or nitrogen flow, or pressure for each carbon bed regeneration cycle.
                
                
                   
                  Temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle(s)
                  Record the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s).
                
                
                  Thermal incinerator
                  Firebox temperature c
                  
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  Boiler or process heater with a design heat input capacity less than 44 megawatts and where the batch process vents or aggregate batch vent streams are not introduced with or used as the primary fuel
                  Firebox temperature c
                  
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  Flare
                  Presence of a flame at the pilot light
                  Hourly records of whether the monitor was continuously operating during batch emission episodes, or portions thereof, selected for control and whether a flame was continuously present at the pilot light during said periods.
                
                
                  All control devices
                  Diversion to the atmosphere from the control device or
                  Hourly records of whether the flow indicator was operating during batch emission episodes, or portions thereof, selected for control and whether a diversion was detected at any time during said periods as specified in § 63.1416(d).
                
                
                   
                  Monthly inspections of sealed valves
                  Records that monthly inspections were performed as specified in § 63.1416(d).
                
                
                  Scrubber, absorber, condenser, and carbon adsorber (as an alternative to the requirements previously presented in this table)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the control device
                  Continuous records as specified in § 63.1416(d).b
                  
                
                
                  a Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table.
                
                  b “Continuous records” is defined in § 63.111.
                
                  c Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
              
            
            
              Pt. 63, Subpt. OOO, Table 4
              Table 4 to Subpart OOO of Part 63—Operating Parameter Levels
              
                
                  Device
                  Parameters to be monitored
                  Established operatingparameter(s)
                  
                
                
                  Scrubber
                  pH of scrubber effluent; and scrubber liquid and gas flow rates
                  Minimum pH; and minimum liquid/gas ratio
                
                
                  Absorber
                  Exit temperature of the absorbing liquid; and exit specific gravity of the absorbing liquid
                  Maximum temperature; and maximum specific gravity
                
                
                  Condenser
                  Exit temperature
                  Maximum temperature
                
                
                  Carbon absorber
                  Total regeneration steam or nitrogen flow, or pressure (gauge or absolute) a during carbon bed regeneration cycle; and temperature of the carbon bed after regeneration (and within 15 minutes of completing any cooling cycle(s))
                  Maximum flow or pressure; and maximum temperature
                
                
                  Thermal incinerator
                  Firebox temperature
                  Minimum temperature
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  Minimum upstream temperature; and minimum temperature difference across the catalyst bed
                
                
                  
                  Boiler or process heater
                  Firebox temperature
                  Minimum temperature
                
                
                  Other devices (or as an alternate to the requirements previously presented in this table) b
                  
                  Organic HAP concentration level or reading at outlet of device
                  Maximum organic HAP concentration or reading
                
                
                  a 25 to 50 mm (absolute) is a common pressure level obtained by pressure swing absorbers.
                
                  b Concentration is measured instead of an operating parameter.
              
            
            
              Pt. 63, Subpt. OOO, Table 5
              Table 5 to Subpart OOO of Part 63—Reports Required by This Subpart
              
                
                  Reference
                  Description of report
                  Due date
                
                
                  § 63.1400(j) and Subpart A of this part
                  Refer to Table 1 and Subpart A of this part
                  Refer to Subpart A of this part.
                
                
                  63.1417(d)
                  Precompliance Report
                  Existing affected sources—12 months prior to the compliance date. New affected sources—with application for approval of construction or reconstruction.
                
                
                  63.1417(e)
                  Notification of Compliance Status
                  Within 150 days after the compliance date.
                
                
                  63.1417(f)
                  Periodic Reports
                  Semiannually, no later than 60 days after the end of each 6-month period. See § 63.1417(f)(1) for the due date for the first report.
                
                
                  63.1417(f)(12)
                  Quarterly reports upon request of the administrator
                  No later than 60 days after the end of each quarter.
                
                
                  63.1417(g)
                  Start-up, shutdown, and malfunction reports
                  Semiannually (same schedule as Periodic reports).
                
                
                  63.1417(h)(1)
                  Notification of storage vessel inspection
                  As specified in 40 CFR part 63, subpart WW.
                
                
                  63.1417(h)(2)
                  Site-specific test plan
                  90 days prior to planned date of test.
                
                
                  63.1417(h)(3)
                  Notification of planned performance test
                  30 days prior to planned date of test.
                
                
                  63.1417(h)(4)
                  Notification of change in primary product
                  As specified in § 63.1400 (g)(7) or (g)(8).
                
                
                  63.1417(h)(5)
                  Notification of added emission points
                  180 days prior to the appropriate compliance date.
                
                
                  63.1417(h)(6)
                  Notification that a small control device has been redesignated as a large control device
                  Within 60 days of the redesignation of control device size.
                
                
                  63.1417(h)(7)
                  Notification of process change
                  Within 60 days after performance test or applicability assessment, whichever is sooner.
                
                
                  63.1417(h)(8)
                  Electronic reporting
                  Within 60 days after completing performance test.
                
                
                  a Note that the APPU remains subject to this subpart until the notification under § 63.1400(g)(7) is made.
              
              [65 FR 3290, Jan. 20, 2000, as amended at 79 FR 60935, Oct. 8, 2014]
            
            
              Pt. 63, Subpt. OOO, Table 6
              Table 6 to Subpart OOO of Part 63—Coefficients for Total Resource Effectiveness a
              
              
                
                  Control device basis
                  Values of coefficients
                  A
                  B
                  C
                
                
                  Flare
                  5.276 × 10−1
                  
                  9.98 × 10−2
                  
                  2.096 × 10−3
                  
                
                
                  Thermal Incinerator 0 Percent Recovery
                  4.068 × 10−1
                  
                  1.71 × 10−2
                  
                  8.664 × 10−3
                  
                
                
                  Thermal Incinerator 70 Percent Recovery
                  6.868 × 10−1
                  
                  3.21 × 10−3
                  
                  3.546 × 10−3
                  
                
                
                  a Use according to procedures outlined in this section.
                MJ/scm = MegaJoules per standard cubic meter.
                scm/min = Standard cubic meters per minute.
              
            
          
          
            
            Subpart PPP—National Emission Standards for Hazardous Air Pollutant Emissions for Polyether Polyols Production
            
              Source:
              64 FR 29439, June 1, 1999, unless otherwise noted.
            
            
              § 63.1420
              Applicability and designation of affected sources.
              (a) Definition of affected source. The provisions of this subpart apply to each affected source. Affected sources are described in paragraphs (a)(1) through (4) of this section.
              (1) An affected source is either an existing affected source or a new affected source. Existing affected source is defined in paragraph (a)(2) of this section, and new affected source is defined in paragraph (a)(3) of this section.
              (2) An existing affected source is defined as the group of one or more polyether polyol manufacturing process units (PMPUs) and associated equipment, as listed in paragraph (a)(4) of this section, that is not part of a new affected source, as defined in paragraph (a)(3) of this section, and that is located at a plant site that is a major source.
              (3) A new affected source is defined as a source that meets the criteria of paragraph (a)(3)(i), (ii), or (iii) of this section. The situation described in paragraph (a)(3)(i) of this section is distinct from those situations described in paragraphs (a)(3)(ii) and (iii) of this section.
              (i) At a site without organic HAP emission points before September 4, 1997 (i.e., a “greenfield” site), the group of one or more PMPUs and associated equipment, as listed in paragraph (a)(4) of this section, that is part of a major source, and on which construction for the PMPU(s) commenced after September 4, 1997;
              (ii) The group of one or more PMPUs meeting the criteria in paragraph (g)(1)(i) of this section; or
              (iii) A reconstructed affected source meeting the criteria in paragraph (g)(2)(i) of this section.
              (4) The affected source also includes the emission points and components specified in paragraphs (a)(4)(i) through (vi) of this section that are associated with a PMPU (or a group of PMPUs) making up an affected source, as defined in § 63.1423.
              (i) Each waste management unit.
              (ii) Maintenance wastewater.
              (iii) Each heat exchange system.
              (iv) Components required by or utilized as a method of compliance with this subpart, which may include control techniques and recovery devices.
              (v) Product finishing operation.
              (vi) Each feed or catalyst operation.
              (b) PMPUs without organic HAP. The owner or operator of a PMPU that is part of an affected source, as defined in paragraph (a) of this section, but that does not use or manufacture any organic HAP during the production of one or more products is only subject to the provisions of this subpart as specified in paragraph (b)(1) or (2) of this section, as applicable. Products or raw material(s) containing organic HAP as impurities only are not considered organic HAP for the purposes of this paragraph.
              (1) If an organic HAP is not used or manufactured in the production of polyether polyols, the PMPU is not subject to any provisions of this subpart, except that the owner or operator shall comply with either paragraph (b)(1)(i) or (ii) of this section. The owner or operator is not required to comply with the provisions of 40 CFR part 63, subpart A (the General Provisions) for that PMPU.
              (i) Retain information, data, and analyses used to document the basis for the determination that the PMPU does not use or manufacture any organic HAP. Types of information that could document this determination include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (ii) When requested by the Administrator, demonstrate that the PMPU does not use or manufacture any organic HAP.

              (2) If an organic HAP is used or manufactured in the production of polyether polyols, but an organic HAP is not used in the production of one or more products that are not polyether polyols, the PMPU is not subject to any provision of this subpart other than paragraph (b)(1)(i) or (ii) of this section during the production of the non-polyether polyol products that do not use or manufacture any organic HAP.
              (c) Emission points included in the affected source but not subject to the provisions of this subpart. The affected source includes the emission points listed in paragraphs (c)(1) through (12) of this section, but these emission points are not subject to the requirements of this subpart or the provisions of 40 CFR part 63, subpart A.
              (1) Components and equipment that do not contain organic HAP or that contain organic HAP as impurities only and are located at a PMPU that is part of an affected source.
              (2) Stormwater managed in segregated sewers.
              (3) Water from fire-fighting and deluge systems in segregated sewers.
              (4) Spills.
              (5) Water from safety showers.
              (6) Water from testing of deluge systems.
              (7) Water from testing of firefighting systems.
              (8) Vessels that store and/or handle material that contains no organic HAP or organic HAP as impurities only.
              (9) Equipment that operates in organic HAP service for less than 300 hours during the calendar year.
              (10) Loading racks, loading arms, or loading hoses that only transfer liquids containing HAP as impurities.
              (11) Loading racks, loading arms, or loading hoses that vapor balance during all loading operations.
              (12) Utility fluids, such as heat transfer fluids.
              (d) Processes excluded from the affected source. The processes specified in paragraphs (d)(1) through (3) of this section are not part of the affected source and are not subject to the requirements of both this subpart and subpart A of this part.
              (1) Research and development facilities.
              (2) Solvent reclamation, recovery, or recycling operations at hazardous waste treatment, storage, and disposal facilities (TSDF) requiring a permit under 40 CFR part 270 that are not part of a PMPU to which this subpart applies.
              (3) Reactions or processing that occur after the epoxide polymerization is complete and after all catalyst removal steps, if any, are complete.
              (e) Primary product determination and applicability. An owner or operator of a process unit that produces or plans to produce a polyether polyol shall determine if the process unit is subject to this subpart in accordance with this paragraph.
              (1) Initial primary product determination. The owner or operator shall initially determine the primary product of each process unit in accordance with paragraphs (e)(1)(i) through (iii) of this section.
              (i) If a process unit manufactures only one product, then that product shall represent the primary product of the process unit.
              (ii) If a process unit produces more than one intended product at the same time, the primary product shall be determined in accordance with paragraph (e)(1)(ii)(A) or (B) of this section.
              (A) The product for which the process unit has the greatest annual design capacity on a mass basis shall represent the primary product of the process unit, or
              (B) If a process unit has the same maximum annual design capacity on a mass basis for two or more products and if one of those products is a polyether polyol, then the polyether polyol shall represent the primary product of the process unit.
              (iii) If a process unit is designed and operated as a flexible operation unit, the primary product shall be determined as specified in paragraph (e)(1)(iii)(A) or (B) of this section based on the anticipated operations for the 5 years following September 4, 1997 for existing process units, or for the first year after the process unit begins production of any product for the new process units. If operations cannot be anticipated sufficiently to allow the determination of the primary product for the specified period, applicability shall be determined in accordance with paragraph (e)(2) of this section.

              (A) If the flexible operation unit will manufacture one product for the greatest operating time over the specified 5-year period for existing process units, or the specified 1-year period for new process units, then that product shall represent the primary product of the flexible operation unit.
              (B) If the flexible operation unit will manufacture multiple products equally based on operating time, then the product with the greatest expected production on a mass basis over the specified 5-year period for existing process units, or the specified 1-year period for new process units shall represent the primary product of the flexible operation unit.
              (iv) If, according to paragraph (e)(1)(i), (ii), or (iii) of this section, the primary product of a process unit is a polyether polyol, then that process unit shall be designated as a PMPU. If the plant site is a major source, that PMPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source or part of an affected source comprised of one or more other PMPUs and associated equipment, as listed in paragraph (a)(4) of this section, and subject to this subpart. If the primary product of a process unit is not a polyether polyol, then that process unit is not a PMPU.
              (2) Provisions if primary product cannot be determined. If the primary product cannot be determined for a flexible operation unit in accordance with paragraph (e)(1)(iii) of this section, applicability shall be determined in accordance with this paragraph.
              (i) If the owner or operator can determine that a polyether polyol is not the primary product, then that flexible operation unit is not a PMPU.
              (ii) If the owner or operator cannot determine that a polyether polyol is not the primary product as specified in paragraph (e)(2)(i) of this section, applicability shall be determined in accordance with paragraph (e)(2)(ii)(A) or (B) of this section.
              (A) If the flexible operation unit is an existing process unit, the flexible operation unit shall be designated as a PMPU if a polyether polyol was produced for 5 percent or greater of the total operating time of the flexible operation unit since September 4, 1997.
              (B) If the flexible operation unit is a new process unit, the flexible operation unit shall be designated as a PMPU if the owner or operator anticipates that a polyether polyol will be manufactured in the flexible operation unit at any time in the first year after the date the unit begins production of any product.
              (3) Annual applicability determination for non-PMPUs that have produced a polyether polyol. Once per year beginning June 1, 2004, the owner or operator of each flexible operation unit that is not designated as a PMPU, but that has produced a polyether polyol at any time in the preceding 5-year period or since the date that the unit began production of any product, whichever is shorter, shall perform the evaluation described in paragraphs (e)(3)(i) through (iii) of this section. However, an owner or operator that does not intend to produce any elastomer product in the future, in accordance with paragraph (e)(9) of this section, is not required to perform the evaluation described in paragraphs (e)(3)(i) through (iii) of this section.
              (i) For each product produced in the flexible operation unit, the owner or operator shall calculate the percentage of total operating time over which the product was produced during the preceding 5-year period.
              (ii) The owner or operator shall identify the primary product as the product with the highest percentage of total operating time for the preceding 5-year period.
              (iii) If the primary product identified in paragraph (e)(3)(ii) is a polyether polyol, the flexible operation unit shall be designated as a PMPU. The owner or operator shall notify the Administrator no later than 45 days after determining that the flexible operation unit is a PMPU, and shall comply with the requirements of this subpart in accordance with paragraph (g)(1) of this section for the flexible operation unit.
              (4) Applicability determination for non-PMPUs that have not produced a polyether polyol. The owner or operator that anticipates the production of a polyether polyol in a process unit that is not designated as a PMPU, and in which no polyether polyol products have been produced in the previous 5-year period or since the date that the process unit began production of any product, whichever is shorter, shall use the procedures in paragraph (e)(1) or (2) of this section to determine if the process unit is designated as a PMPU, with the exception that for existing process units, owners or operators shall project production for the 5 years following the date that the owner or operator anticipates initiating the production of a polyether polyol, instead of the 5 years following September 4, 1997. If the unit is designated as a PMPU, the owner or operator shall comply in accordance with paragraph (g)(1) of this section.
              (5) Applicability of requirements for PMPUs that are flexible operation units. The owner or operator of PMPUs that are flexible operation units shall comply with the provisions of this subpart in accordance with paragraphs (e)(5)(i) through (iii) of this section.
              (i) Control requirements. The owner or operator shall comply with the control requirements of this subpart in accordance with paragraphs (e)(5)(i)(A) and (B) of this section.
              (A) During periods when the PMPU produces polyether polyols, the owner or operator shall comply with the provisions of this subpart.
              (B) During periods when the PMPU produces products other than polyether polyols, the owner or operator is not required to install additional combustion, recovery, or recapture devices (to otherwise demonstrate compliance). However, the owner or operator shall continue to operate any existing combustion, recovery, or recapture devices that are required for compliance during the production of polyether polyols, with the exceptions provided in paragraph (e)(5)(iv) of this section. If extended cookout (ECO) is the control technique chosen for epoxide emission reduction, then ECO or a control technique providing an equivalent reduction in epoxide emissions should continue to be used for epoxide emission reduction, if the non-polyether polyol being produced uses epoxide monomers.
              (ii) Monitoring requirements. The owner or operator shall comply with the monitoring requirements of this subpart in accordance with paragraphs (e)(5)(ii)(A) and (B) of this section, and paragraph (e)(5)(ii)(C) of this section if applicable.
              (A) The owner or operator shall establish a single parameter monitoring level (for each parameter required to be monitored at each device subject to monitoring requirements) in accordance with § 63.1438(a) based on emission point and control technique characteristics when polyether polyol is being produced.
              (B) The owner or operator shall monitor each parameter at each device subject to monitoring requirements at all times (during periods when the PMPU produces polyether polyols, and during periods when the PMPU produces products other than polyether polyols), with the exceptions provided in paragraph (e)(5)(iv) of this section.
              (C) If ECO is used to reduce epoxide emissions, a parameter monitoring level shall be established for the production of non-polyether polyol products as the average of the established parameter levels for all product classes produced. During periods when products other than polyether polyols are produced, the ECO shall be performed so that the parameter monitoring level established for the production of non-polyether polyol products is maintained when the ECO is used as a control technique.
              (iii) Group determinations. For emission points where the owner or operator is required to determine if the emission point is Group 1 according the definitions in § 63.1423 (storage vessels, process vents for nonepoxide organic HAP emissions used to make or modify the product, and wastewater), the owner or operator shall determine the group status based on emission point characteristics when polyether polyol is being manufactured. Group 1 emission points shall be controlled in accordance with paragraph (e)(5)(i) of this section.
              (iv) Exceptions. During periods when products described in paragraphs (e)(5)(iv)(A) and (B) of this section are produced, the owner or operator is not required to comply with the provisions of this subpart.
              (A) Products in which no organic HAP is used or manufactured, provided that the owner or operator comply with paragraph (b)(2) of this section.
              (B) Products that make the PMPU subject to 40 CFR part 63, subpart GGG (Pharmaceuticals Production NESHAP).
              (6)-(7) [Reserved]
              
              (8) Requirements for flexible process units that are not PMPUs. If it is determined that a process unit is not subject to this subpart, the owner or operator shall either retain all information, data, and analysis used to document the basis for the determination that the process unit is not a PMPU, or, when requested by the Administrator, demonstrate that the process unit is not a PMPU.
              (9) PMPUs terminating production of all polyether polyols. If a PMPU terminates the production of all polyether polyols, and the owner or operator does not anticipate the production of any polyether polyols in the future in that PMPU, the process unit is no longer a PMPU and is not subject to this subpart after notification is made to the Administrator. This notification shall be accompanied by a rationale for why it is anticipated that no polyether polyols will be produced in the process unit in the future.
              (10) Redetermination of applicability to PMPUs that are flexible operation units. Whenever changes in production occur that could reasonably be expected to change the primary product of a PMPU that is operating as a flexible operation unit from a polyether polyol to a product that would make the process unit subject to another subpart of this part, the owner or operator shall reevaluate the primary product, in accordance with paragraphs (e)(3)(i) and (ii) of this section. If the conditions in paragraphs (e)(10)(i) through (iii) of this section are met, the flexible operation unit shall no longer be designated as a PMPU after the compliance date of the other subpart, and shall no longer be subject to the provisions of this subpart after the date that the process unit is required to be in compliance with the provisions of the other subpart. If the conditions in paragraphs (e)(10)(i) through (iii) of this section are not met, the flexible operation unit shall continue to be considered a PMPU and subject to the requirements of this subpart.
              (i) The product identified as the primary product is not polyether polyol;
              (ii) The production of the product identified as the primary product is subject to another subpart of this part; and
              (iii) The owner or operator submits a notification to the Administrator of the pending change in applicability.
              (f) Storage vessel ownership determination. The owner or operator shall follow the procedures specified in paragraphs (f)(1) through (7) of this section to determine to which process unit a storage vessel shall be assigned.
              (1) If a storage vessel is already subject to another subpart of 40 CFR part 63 (National Emission Standards for Hazardous Air Pollutants for Source Categories) on June 1, 1999, that storage vessel shall be assigned to the process unit subject to the other subpart, and none of the other provisions in this subpart shall apply to that storage vessel.
              (2) If a storage vessel is dedicated to a single process unit, the storage vessel shall be assigned to that process unit.
              (3) If a storage vessel is shared among process units, then the storage vessel shall be assigned to that process unit located on the same plant site as the storage vessel that has the greatest input into or output from the storage vessel (i.e., the process unit that has the predominant use of the storage vessel.)
              (4) If predominant use cannot be determined for a storage vessel that is shared among process units and if only one of those process units is a PMPU subject to this subpart, the storage vessel shall be assigned to that PMPU.
              (5) If predominant use cannot be determined for a storage vessel that is shared among process units and if more than one of the process units are PMPUs that have different primary products and that are subject to this subpart, then the owner or operator shall assign the storage vessel to any one of the PMPUs sharing the storage vessel.

              (6) If the predominant use of a storage vessel varies from year to year, then predominant use shall be determined based on the utilization that occurred during the year preceding June 1, 1999 or based on the expected utilization for the 5 years following June 1, 1999 for existing affected sources, whichever is more representative of the expected operations for that storage vessel, and based on the expected utilization for the 5 years after initial start-up for new affected sources. The determination of predominant use shall be reported in the Notification of Compliance Status, as required by § 63.1439(e)(5)(v).
              (7) Where a storage vessel is located at a major source that includes one or more process units which place material into or receive material from the storage vessel, but the storage vessel is located in a tank farm (including a marine tank farm), the applicability of this subpart shall be determined according to the provisions in paragraphs (f)(7)(i) through (iv) of this section.
              (i) The storage vessel may only be assigned to a process unit that utilizes the storage vessel and does not have an intervening storage vessel for that product (or raw materials, as appropriate). With respect to any process unit, an intervening storage vessel means a storage vessel connected by hard-piping to both the process unit and the storage vessel in the tank farm so that product or raw material entering or leaving the process unit flows into (or from) the intervening storage vessel and does not flow directly into (or from) the storage vessel in the tank farm.
              (ii) If there is no process unit at the major source that meets the criteria of paragraph (f)(7)(i) of this section with respect to a storage vessel, this subpart does not apply to the storage vessel.
              (iii) If there is only one process unit at the major source that meets the criteria of paragraph (f)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to that process unit.
              (iv) If there are two or more process units at the major source that meet the criteria of paragraph (f)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to one of those process units according to the provisions of paragraphs (f)(3) through (6) of this section. The predominant use shall be determined among only those process units that meet the criteria of paragraph (f)(7)(i) of this section.
              (8) If the storage vessel begins receiving material from (or sending material to) a process unit that was not included in the initial determination, or ceases to receive material from (or send material to) a process unit that was included in the initial determination, the owner or operator shall reevaluate the applicability of this subpart to that storage vessel.
              (g) Changes or additions to plant sites. The provisions of this paragraph apply to the owner or operator that changes or adds to their plant site or affected source.
              (1) Adding a PMPU to a plant site. The provisions of paragraphs (g)(1)(i) and (ii) of this section apply to the owner or operator that adds one or more PMPUs to a plant site. A PMPU may be added to a plant site by constructing or reconstructing a process unit to produce polyether polyols. A PMPU may also be added to a plant site due to changes in production (anticipated production or actual past production) such that a polyether polyol becomes the primary product of a process unit that was not previously a PMPU.
              (i) If a group of one or more PMPUs is added to a plant site, the added group of one or more PMPUs and their associated equipment, as listed in paragraph (a)(4) of this section, shall be a new affected source and shall comply with the requirements for a new affected source in this subpart upon initial start-up or by June 1, 1999, whichever is later, if the added group of one or more PMPUs meets the criteria specified in paragraph (g)(1)(i)(A) of this section and either meets the criteria in paragraph (g)(1)(i)(B) or (C) of this section.
              (A) The process units are new process units, as defined in § 63.1423.
              (B) The added group of one or more PMPUs and associated equipment, as listed in paragraph (a)(4) of this section, has the potential to emit 10 tons per year (9.1 megagrams per year) or more of any organic HAP or 25 tons per year (22.7 megagrams per year) or more of any combination of organic HAP, and polyether polyols are currently produced at the plant site as the primary product of an affected source.

              (C) A polyether polyol is not currently produced at the plant site as the primary product of an affected source, and the plant site meets, or after the addition is constructed will meet, the General Provisions' definition of a major source in § 63.2.
              (ii) If a group of one or more PMPUs is added to a plant site, and the added group of one or more PMPUs does not meet the criteria specified in paragraph (g)(1)(i)(A) of this section and one of the criteria specified in either paragraph (g)(1)(i)(B) or (C) of this section, and the plant site meets, or after the addition will meet, the definition of a major source, the owner or operator of the added group of one or more PMPUs and associated equipment, as listed in paragraph (a)(4) of this section, shall comply with the requirements for an existing affected source in this subpart upon initial start-up; by June 1, 2002; or by 6 months after notifying the Administrator that a process unit has been designated as a PMPU (in accordance with paragraph (g)(3) of this section), whichever is later.
              (2) Adding emission points or making process changes to existing affected sources. The provisions of paragraphs (g)(2)(i), (ii), and (iii) of this section apply to the owner or operator that adds emission points or makes process changes to an existing affected source.
              (i) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (g)(2)(i)(A) and (B) of this section are met, the entire affected source shall be a new affected source and shall comply with the requirements for a new affected source upon initial start-up or by June 1, 1999, whichever is later.
              (A) The replacement of components meets the definition of reconstruction in § 63.1423(b). For purposes of determining whether the fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct an entire affected source, the equivalent capital cost shall be the entire potentially affected source; and
              (B) Such reconstruction commenced after September 4, 1997.
              (ii) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (g)(2)(i)(A) and (B) of this section are not met and that replacement of components creates one or more emission points (i.e., either newly created Group 1 emission points or emission points that change from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, heat exchange systems subject to § 63.1435, or equipment leak components subject § 63.1434), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance upon initial start-up or by the appropriate compliance date specified in § 63.1422 (i.e., December 1, 1999 for most equipment leak components subject to § 63.1434, and June 1, 2002 for emission points other than equipment leaks), whichever is later.
              (iii) If an addition or process change (not including a process change that solely replaces components) is made that creates one or more Group 1 emission points (i.e., either newly created Group 1 emission points or emission points that change group status from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, heat exchange systems subject to § 63.1435, or equipment leak components subject to § 63.1434), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance by initial start-up or by the appropriate compliance date specified in § 63.1422 (i.e., December 1, 1999 for most equipment leak components subject to § 63.1434, and June 1, 2002 for emission points other than equipment leaks), whichever is later.
              (3) Determining what are and are not process changes. For purposes of paragraph (g) of this section, examples of process changes include, but are not limited to, additions in process equipment resulting in changes in production capacity; production of a product outside the scope of the compliance demonstration; or whenever there is a replacement, removal, or addition of recovery equipment. For purposes of paragraph (g) of this section, process changes do not include: process upsets, unintentional temporary process changes, and changes that do not alter the equipment configuration and operating conditions.
              (4) Reporting requirements for owners or operators that change or add to their plant site or affected source. An owner or operator that changes or adds to their plant site or affected source, as discussed in paragraphs (g)(1) and (g)(2) of this section, shall submit a report as specified in § 63.1439(e)(7)(iii).
              (h) Applicability of this subpart. (1) The emission limitations set forth in this subpart and the emission limitations referred to in this subpart shall apply at all times except during periods of nonoperation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies.
              (2) The emission limitations set forth in 40 CFR part 63, subpart H, as referred to in the equipment leak provisions in § 63.1434, shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) in which the lines are drained and depressurized resulting in cessation of the emissions to which § 63.1434 applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with this subpart during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment if the shutdown would contravene requirements applicable to such items of equipment.
              (4) General duty. At all times, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether a source is operating in compliance with operation and maintenance requirements will be based on information available to the Administrator, which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              (i) Affirmative defense for violation of emission standards during malfunction. In response to an action to enforce the standards set forth in this subpart, the owner or operator may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at § 63.2. Appropriate penalties may be assessed if the owner or operator fails to meet their burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (1) Assertion of affirmative defense. To establish the affirmative defense in any action to enforce such a standard, the owner or operator must timely meet the reporting requirements in paragraph (i)(2) of this section, and must prove by a preponderance of evidence that:
              (i) The violation:
              (A) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (B) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (C) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (D) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (ii) Repairs were made as expeditiously as possible when a violation occurred; and
              (iii) The frequency, amount, and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (iv) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (v) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and

              (vi) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (vii) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (viii) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (ix) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (2) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator, with all necessary supporting documentation, that explains how it has met the requirements set forth in paragraph (i)(1) of this section. This affirmative defense report shall be included in the first periodic compliance report, deviation report, or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26498, May 8, 2000; 71 FR 20461, Apr. 20, 2006; 79 FR 17376, Mar. 27, 2014]
            
            
              § 63.1421
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.1420, 63.1422, 63.1424 through 63.1428, and 63.1432 through 63.1436. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37359, June 23, 2003]
            
            
              § 63.1422
              Compliance dates and relationship of this rule to existing applicable rules.
              (a) [Reserved]

              (b) New affected sources that commence construction or reconstruction after September 4, 1997 shall be in compliance with this subpart (except § 63.1434(c)(3)) upon initial start-up or by June 1, 1999, whichever is later. New affected sources that commenced construction or reconstruction after September 4, 1997, but on or before January 9, 2012, shall be in compliance with the pressure relief device monitoring requirements of § 63.1434(c)(3) by March 27, 2017. New affected sources that commence construction or reconstruction after January 9, 2012, shall be in compliance with the pressure relief device monitoring requirements of § 63.1434(c)(3) upon initial startup or by March 27, 2014, whichever is later.
              (c) Existing affected sources shall be in compliance with this subpart (except for § 63.1434 for which compliance is covered by paragraph (d) of this section) no later than June 1, 2002, as provided in § 63.6(c), unless an extension has been granted as specified in paragraph (e) of this section.
              (d) Except as provided for in paragraphs (d)(1) through (6) of this section, existing affected sources shall be in compliance with § 63.1434 no later than December 1, 1999 unless an extension has been granted as specified in paragraph (e) of this section.
              (1) Compliance with the compressor provisions of § 63.164 shall occur no later than June 1, 2000 for any compressor meeting one or more of the criteria in paragraphs (d)(1)(i) through (iv) of this section, if the work can be accomplished without a process unit shutdown, as defined in § 63.161.
              (i) The seal system will be replaced.
              (ii) A barrier fluid system will be installed.
              (iii) A new barrier fluid will be utilized which requires changes to the existing barrier fluid system.
              (iv) The compressor shall be modified to permit connecting the compressor to a closed vent system.
              (2) Compliance with the compressor provisions of § 63.164 shall occur no later than December 1, 2000, for any compressor meeting all the criteria in paragraphs (d)(2)(i) through (iv) of this section.
              (i) The compressor meets one or more of the criteria specified in paragraphs (d)(1)(i) through (iv) of this section.
              (ii) The work can be accomplished without a process unit shutdown as defined in § 63.161.
              (iii) The additional time is necessary, due to the unavailability of parts beyond the control of the owner or operator.
              (iv) The owner or operator submits the request for a compliance extension to the appropriate U.S. Environmental Protection Agency Regional Office at the addresses listed in § 63.13 no later than 45 days before December 1, 1999. The request for a compliance extension shall contain the information specified in § 63.6(i)(6)(i)(A) and (B). Unless the EPA Regional Office objects to the request for a compliance extension within 30 days after receipt of the request, the request shall be deemed approved.
              (3) If compliance with the compressor provisions of § 63.164 cannot reasonably be achieved without a process unit shutdown, as defined in § 63.161, the owner or operator shall achieve compliance no later than June 1, 2001. The owner or operator who elects to use this provision shall submit a request for an extension of compliance in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (4) Compliance with the compressor provisions of § 63.164 shall occur not later than June 1, 2002 for any compressor meeting one or more of the criteria in paragraphs (d)(4)(i) through (iii) of this section. The owner or operator who elects to use these provisions shall submit a request for an extension of compliance in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (i) Compliance cannot be achieved without replacing the compressor.
              (ii) Compliance cannot be achieved without recasting the distance piece.
              (iii) Design modifications are required to connect to a closed-vent system.
              (5) Compliance with the surge control vessel and bottoms receiver provisions of § 63.170 shall occur no later than June 1, 2002.
              (6) Compliance with the pressure relief device monitoring provisions of § 63.1434(c)(3) shall occur no later than March 27, 2017.

              (e) Pursuant to section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing the existing affected source up to 1 additional year to comply with section 112(d) standards. For purposes of this subpart, a request for an extension shall be submitted to the permitting authority as part of the operating permit application, or to the Administrator as a separate submittal, or as part of the Precompliance Report. Requests for extensions shall be submitted no later than 120 days prior to the compliance dates specified in paragraphs (b) through (d) of this section, or as specified elsewhere in this subpart. The dates specified in § 63.6(i) for submittal of requests for extensions shall not apply to this subpart.
              (1) A request for an extension of compliance shall include the data described in § 63.6(i)(6)(i)(A) and (B).
              (2) The requirements in § 63.6(i)(8) through (14) shall govern the review and approval of requests for extensions of compliance with this subpart.
              (3) An owner or operator may submit a compliance extension request after the date specified in paragraph (e) of this section, provided that the need for the compliance extension arose after that date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include, in addition to the information specified in paragraph (e)(1) of this section, a statement of the reasons additional time is needed and the date when the owner or operator first learned of the problem.
              (f) Table 1 of this subpart specifies the requirements in 40 CFR part 63, subpart A (the General Provisions) that apply and those that do not apply to owners and operators of affected sources subject to this subpart. For the purposes of this subpart, Table 3 of 40 CFR part 63, subpart F is not applicable.
              (g) Table 2 of this subpart summarizes the provisions of 40 CFR part 63, subparts F, G, and H (collectively known as the “HON”) that apply and those that do not apply to owners and operators of affected sources subject to this subpart.
              (h) [Reserved]
              (i) After the compliance dates specified in this section, a storage vessel that is assigned to an affected source subject to this subpart that is also subject to the 40 CFR part 60, subpart Kb (Standards of Performance for Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced after July 23, 1984) is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, that storage vessel shall no longer be subject to 40 CFR part 60, subpart Kb.
              (j) After the compliance dates specified in this subpart, if any combustion device, recovery device or recapture device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements for hazardous waste, disposal, and treatment facilities in 40 CFR part 264, subpart AA (Air Emission Standards for Process Vents) or subpart CC (Air Emission Standards for Tanks, Surface Impoundment, and Containers), the owner or operator may comply with either paragraph (j)(1) or (2) of this section. If, after the compliance dates specified in this subpart, any combustion device, recovery device, or recapture device subject to this subpart is subject to monitoring and recordkeeping requirements hazardous waste treatment, storage, and disposal facilities in 40 CFR part 265, subpart AA (Air Emission Standards for Process Vents) or subpart CC (Air Emission Standards for Tanks, Surface Impoundments, and Containers), the owner or operator may comply with either paragraph (j)(1) or (3) of this section. If the owner or operator elects to comply with either paragraph (j)(2) or (3) of this section, the owner or operator shall notify the Administrator of this choice in the Notification of Compliance Status required by § 63.1439(e)(5).
              (1) The owner or operator shall comply with the monitoring, recordkeeping and reporting requirements of this subpart.
              (2) The owner or operator shall comply with the monitoring, recordkeeping and reporting requirements in 40 CFR part 264, with the following exception. All excursions, as defined in § 63.1438(f), shall be reported in the periodic report. Compliance with this paragraph shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart.

              (3) The owner or operator shall comply with the monitoring and recordkeeping requirements of 40 CFR part 265, subpart AA or subpart CC, and the periodic reporting requirements under 40 CFR part 264, subpart AA or subpart CC, that would apply to the device if the facility had final-permitted status, with the following exception. All excursions, as defined in § 63.1438(f), shall be reported in the periodic report. Compliance with this paragraph shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart.
              (k) Paragraphs (k)(1) and (2) of this section address instances in which requirements from other regulations overlap for the same heat exchange system(s) or waste management unit(s) that are subject to this subpart.
              (1) After the applicable compliance date specified in this subpart, if a heat exchange system subject to this subpart is also subject to a standard identified in paragraph (k)(1)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraph (k)(1)(i) or (ii) shall constitute compliance with the applicable provisions of this subpart with respect to that heat exchange system.
              (i) 40 CFR part 63, subpart F.
              (ii) A subpart of this part which requires compliance with the HON heat exchange system requirements in § 63.104 (e.g., 40 CFR part 63, subpart JJJ or U).
              (2) After the applicable compliance date specified in this subpart, if any waste management unit subject to this subpart is also subject to a standard identified in paragraph (k)(2)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraph (k)(2)(i) or (ii) shall constitute compliance with the applicable provisions of this subpart with respect to that waste management unit.
              (i) 40 CFR part 63, subpart G.
              (ii) A subpart of this part which requires compliance with the HON process wastewater provisions in §§ 63.132 through 63.147 (e.g., subpart JJJ or U).
              (l) All terms in this subpart that define a period of time for completion of required tasks (e.g., monthly, quarterly, annual), unless specified otherwise in the section or subsection that imposes the requirement, refer to the standard calendar periods, unless altered by mutual agreement between the owner or operator and the Administrator in accordance with paragraph (l)(1) of this section.
              (1) Notwithstanding time periods specified in this subpart for completion of required tasks, such time periods may be changed by mutual agreement between the owner or operator and the Administrator, as specified in the General Provisions in 40 CFR part 63, subpart A (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard calendar period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (2) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraphs (l)(2)(i) or (ii) of this section, as appropriate.
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remains at least 2 weeks for tasks that shall be performed monthly, at least 1 month for tasks that shall be performed each quarter, or at least 3 months for tasks that shall be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.
              (3) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided that the task is conducted at a reasonable interval after completion of the task during the previous period.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26499, May 8, 2000; 79 FR 17377, Mar. 27, 2014]
            
            
              § 63.1423
              Definitions.

              (a) The following terms used in this subpart shall have the meaning given them in subparts A (§ 63.2), F (§ 63.101), G (§ 63.111), and H (§ 63.161) as specified after each term:
              
              
                Act (subpart A)
                Administrator (subpart A)
                Automated monitoring and recording system (subpart G)
                Boiler (subpart G)
                Bottoms receiver (subpart H)
                By-product (subpart F)
                Car-seal (subpart G)
                Closed-vent system (subpart G)
                Combustion device (subpart G)
                Commenced (subpart A)
                Compliance date (subpart A)
                Continuous monitoring system (subpart A)
                Emission standard (subpart A)
                EPA (subpart A)
                Equipment (subpart H)
                Flow indicator (subpart G)
                Fuel gas (subpart F)
                Fuel gas system (subpart F)
                Hard-piping (subpart G)
                Heat exchange system (subpart F)
                Impurity (subpart F)
                Incinerator (subpart G)
                Major source (subpart A)
                Malfunction (subpart A)
                Oil-water separator or organic-water separator (subpart G)
                Open-ended valve or line (subpart H)
                Operating permit (subpart F)
                Organic monitoring device (subpart G)
                Owner or operator (subpart A)
                Performance evaluation (subpart A)
                Performance test (subpart A)
                Permitting authority (subpart A)
                Plant site (subpart F)
                Potential to emit (subpart A)
                Pressure release (subpart H)
                Pressure relief device or valve (subpart H)
                Primary fuel (subpart G)
                Process heater (subpart G)
                Process unit shutdown (subpart H)
                Reactor (subpart G)
                Recapture device (subpart G)
                Research and development facility (subpart F)
                Responsible official (subpart A)
                Run (subpart A)
                Secondary fuel (subpart G)
                Sensor (subpart H)
                Specific gravity monitoring device (subpart G)
                State (subpart A)
                Surge control vessel (subpart H)
                Temperature monitoring device (subpart G)
                Test method (subpart A)
                Total resource effectiveness index value (subpart G)
                Treatment process (subpart G)
                Visible emission (subpart A)
              
              
              (b) All other terms used in this subpart shall have the meaning given them in this section.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Annual average concentration, as used in conjunction with the wastewater provisions, means the flow-weighted annual average concentration and is determined by the procedures in § 63.144(b), except as provided in § 63.1433(a)(2).
              
                Annual average flow rate, as used in conjunction with the wastewater provisions, is determined by the procedures in § 63.144(c).
              
                Batch cycle means the step or steps, from start to finish, that occur in a batch unit operation.
              
                Batch unit operation means a unit operation involving intermittent or discontinuous feed into equipment, and, in general, involves the emptying of equipment after the batch cycle ceases and prior to beginning a new batch cycle. Mass, temperature, concentration and other properties of the process may vary with time. Addition of raw material and withdrawal of product do not simultaneously occur in a batch unit operation.
              
                Catalyst extraction means the removal of the catalyst using either solvent or physical extraction method.
              
                Construction means the on-site fabrication, erection, or installation of an affected source. Construction also means the on-site fabrication, erection, or installation of a process unit or a combination of process units which subsequently becomes an affected source or part of an affected source due to a change in primary product.
              
                Continuous record means documentation, either in hard copy or computer readable form, of data values measured at least once during approximately equal intervals of 15 minutes and recorded at the frequency specified in § 63.1439(d).
              
                Continuous recorder is defined in § 63.111, except that when the definition in § 63.111 reads “or records 15-minute or more frequent block average values,” the phrase “or records 1-hour or more frequent block average values” shall apply for purposes of this subpart.
              
                Continuous unit operation means a unit operation where the inputs and outputs flow continuously. Continuous unit operations typically approach steady-state conditions. Continuous unit operations typically involve the simultaneous addition of raw material and withdrawal of the product.
              
                Control technique means any equipment or process control used for capturing, recovering, or oxidizing organic hazardous air pollutant vapors. Such equipment includes, but is not limited to, absorbers, adsorbers, boilers, condensers, flares, incinerators, process heaters, and scrubbers, or any combination thereof. Process control includes extended cookout (as defined in this section). Condensers operating as reflux condensers that are necessary for processing, such as liquid level control, temperature control, or distillation operation, shall be considered inherently part of the process and will not be considered control techniques.
              
                Emission point means an individual process vent, storage vessel, wastewater stream, or equipment leak.
              
                Epoxide means a chemical compound consisting of a three-membered cyclic ether. Only emissions of epoxides listed in Table 4 of this subpart (i.e., ethylene oxide, propylene oxide, and epichlorohydrin) are regulated by the provisions of this subpart.
              
                Equipment leak means emissions of organic HAP from a connector, pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, surge control vessel, bottoms receiver, or instrumentation system in organic HAP service.
              
                Extended Cookout (ECO) means a control technique that reduces the amount of unreacted ethylene oxide (EO) and/or propylene oxide (PO) (epoxides) in the reactor. This is accomplished by allowing the product to react for a longer time period, thereby having less unreacted epoxides and reducing epoxides emissions that may have otherwise occurred.
              
                Flexible operation unit means a process unit that manufactures different chemical products by periodically alternating raw materials fed to the process unit or operating conditions at the process unit. These units are also referred to as campaign plants or blocked operations.
              
                Group 1 combination of batch process vents means a collection of process vents in a PMPU from batch unit operations that are associated with the use of a nonepoxide organic HAP to make or modify the product that meet all of the following conditions:
              (1) Has annual nonepoxide organic HAP emissions, determined in accordance with § 63.1428(b), of 11,800 kg/yr or greater, and
              (2) Has a cutoff flow rate, determined in accordance with § 63.1428(e), that is greater than or equal to the annual average flow rate, determined in accordance with § 63.1428(d).
              
                Group 2 combination of batch process vents means a collection of process vents in a PMPU from batch unit operations that are associated with the use of a nonepoxide organic HAP to make or modify the product that is not classified as a Group 1 combination of batch process vents.
              
                Group 1 continuous process vent means a process vent from a continuous unit operation that is associated with the use of a nonepoxide organic HAP to make or modify the product that meets all of the following conditions:
              (1) Has a flow rate greater than or equal to 0.005 standard cubic meters per minute,
              (2) Has a total organic HAP concentration greater than or equal to 50 parts per million by volume, and
              (3) Has a total resource effectiveness index value, calculated in accordance with § 63.1428(h)(1), less than or equal to 1.0.
              
                Group 2 continuous process vent means a process vent from a continuous unit operation that is associated with the use of a nonepoxide organic HAP to make or modify the product that is not classified as a Group 1 continuous process vent.
              
                Group 1 storage vessel means a storage vessel that meets the applicability criteria specified in Table 3 of this subpart.
              
                Group 2 storage vessel means a storage vessel that does not fall within the definition of a Group 1 storage vessel.
              
              
                Group 1 wastewater stream means a process wastewater stream at an existing or new affected source that meets the criteria for Group 1 status in § 63.132(c), with the exceptions listed in § 63.1433(a)(2) for the purposes of this subpart (i.e., for organic HAP listed on Table 4 of this subpart only).
              
                Group 2 wastewater stream means any process wastewater stream at an existing affected source or new affected source that does not meet the definition (in this section) of a Group 1 wastewater stream.
              
                In organic hazardous air pollutant service or in organic HAP service means that a piece of equipment either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of total organic HAP (as defined in this section), as determined according to the provisions of § 63.180(d). The provisions of § 63.180(d) also specify how to determine that a piece of equipment is not in organic HAP service.
              
                Initial start-up means the first time a new or reconstructed affected source begins production, or, for equipment added or changed as described in § 63.1420(g), the first time the equipment is put into operation to produce a polyether polyol. Initial start-up does not include operation solely for testing equipment. Initial start-up does not include subsequent start-ups of an affected source or portion thereof following malfunctions or shutdowns or following changes in product for flexible operation units. Further, for purposes of § 63.1422, initial start-up does not include subsequent start-ups of affected sources or portions thereof following malfunctions or process unit shutdowns.
              
                Maintenance wastewater is defined in § 63.101, except that the term “polyether polyol manufacturing process unit” shall apply whenever the term “chemical manufacturing process unit” is used. Further, the generation of wastewater from the routine rinsing or washing of equipment in batch operation between batches is not maintenance wastewater, but is considered to be process wastewater, for the purposes of this subpart.
              
                Make or modify the product means to produce the polyether polyol by polymerization of epoxides or other cyclic ethers with compounds having one or more reactive hydrogens, and to incorporate additives (e.g., preservatives, antioxidants, or diluents) in order to maintain the quality of the finished products before shipping. Making and modifying the product for this regulation does not include grafting, polymerizing the polyol, or reacting it with compounds other than EO or PO.
              
                Maximum true vapor pressure is defined in § 63.111, except that the terms “transfer” and “transferred” shall not apply for the purposes of this subpart.
              
                New process unit means a process unit for which the construction or reconstruction commenced after September 4, 1997.
              
                On-site or on site means, with respect to records required to be maintained by this subpart or required by another subpart referenced by this subpart, a location within the plant site where the affected source is located. On-site storage of records includes, but is not limited to, a location at the affected source or PMPU to which the records pertain or a location elsewhere at the plant site where the affected source is located.
              
                Operating day refers to the 24-hour period defined by the owner or operator in the Notification of Compliance Status required by § 63.1439(e)(5). That 24-hour period may be from midnight to midnight or another 24-hour period. The operating day is the 24-hour period for which daily average monitoring values are determined.
              
                Organic hazardous air pollutant(s) (organic HAP) means one or more of the chemicals listed in Table 4 of this subpart, or any other chemical which:
              (1) Is knowingly produced or introduced into the manufacturing process other than as an impurity; and
              (2) Is listed in Table 2 of 40 CFR part 63, subpart F in the HON.
              
                Polyether polyol means a compound formed through the polymerization of EO or PO or other cyclic ethers with compounds having one or more reactive hydrogens (i.e., a hydrogen atom bonded to nitrogen, oxygen, phosphorus, sulfur, etc.) to form polyethers (i.e., compounds with two or more ether bonds). This definition of polyether polyol excludes cellulose ethers (such as methyl cellulose, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxy ethyl cellulose, and hydroxypropyl methyl cellulose) and materials regulated under 40 CFR part 63, subparts F, G, and H (the HON), such as glycols and glycol ethers.
              
                Polyether polyol manufacturing process unit (PMPU) means a process unit that manufactures a polyether polyol as its primary product, or a process unit designated as a polyether polyol manufacturing unit in accordance with § 63.1420(e)(2). A polyether polyol manufacturing process unit consists of more than one unit operation. This collection of equipment includes purification systems, reactors and their associated product separators and recovery devices, distillation units and their associated distillate receivers and recovery devices, other associated unit operations, storage vessels, surge control vessels, bottoms receivers, product transfer racks, connected ducts and piping, combustion, recovery, or recapture devices or systems, and the equipment (i.e., all pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, and instrumentation systems that are associated with the PMPU) that are subject to the equipment leak provisions as specified in § 63.1434.
              
                Pressure decay curve is the graph of the reactor pressure versus time from the point when epoxide feed is stopped until the reactor pressure is constant, indicating that most of the epoxide has reacted out of the vapor and liquid phases. This curve shall be determined with no leaks or vents from the reactor.
              
                Primary product is defined in and determined by the procedures specified in § 63.1420(e).
              
                Process unit means a collection of equipment assembled and connected by pipes or ducts to process raw materials and to manufacture a product.
              
                Process vent means a point of emission from a unit operation having a gaseous stream that is discharged to the atmosphere either directly or after passing through one or more combustion, recovery, or recapture devices. A process vent from a continuous unit operation is a gaseous emission stream containing more than 0.005 weight-percent total organic HAP. A process vent from a batch unit operation is a gaseous emission stream containing more than 225 kilograms per year (500 pounds per year) of organic HAP emissions. Unit operations that may have process vents are condensers, distillation units, reactors, or other unit operations within the PMPU. Process vents exclude pressure relief device discharges, gaseous streams routed to a fuel gas system(s), and leaks from equipment regulated under § 63.1434. A gaseous emission stream is no longer considered to be a process vent after the stream has been controlled and monitored in accordance with the applicable provisions of this subpart.
              
                Process wastewater means wastewater which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. Examples are product tank drawdown or feed tank drawdown; water formed during a chemical reaction or used as a reactant; water used to wash impurities from organic products or reactants; equipment washes between batches in a batch process; water used to cool or quench organic vapor streams through direct contact; and condensed steam from jet ejector systems pulling vacuum on vessels containing organics.
              
                Product means a compound or material which is manufactured by a process unit. By-products, isolated intermediates, impurities, wastes, and trace contaminants are not considered products.
              
                Product class means a group of polyether polyols with a similar pressure decay curve (or faster pressure decay curves) that are manufactured within a given set of operating conditions representing the decline in pressure versus time. All products within a product class shall have an essentially similar pressure decay curve, and operate within a given set of operating conditions. These operating conditions are: a minimum reaction temperature; the number of -OH groups in the polyol; a minimum catalyst concentration; the type of catalyst (e.g., self-catalyzed, base catalyst, or acid catalyst); the epoxide ratio, or a range for that ratio; and the reaction conditions of the system (e.g., the size of the reactor, or the size of the batch).
              
                Reactor liquid means the compound or material made in the reactor, even though the substance may be transferred to another vessel. This material may require further modifications before becoming a final product, in which case the reactor liquid is classified as an “intermediate.” This material may be complete at this stage, in which case the reactor liquid is classified as a “product.”
              
                Reconstruction means the replacement of components of an affected source or of a previously unaffected stationary source that becomes an affected source as a result of the replacement, to such an extent that:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new source; and
              (2) It is technologically and economically feasible for the reconstructed source to meet the provisions of this subpart.
              
                Recovery device means an individual unit of equipment capable of and normally used for the purpose of recovering chemicals for fuel value (i.e., net positive heating value), use, reuse, or for sale for fuel value, use, or reuse. Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers (except reflux condensers), oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin film evaporation units. For the purposes of the monitoring, recordkeeping, or reporting requirements of this subpart, recapture devices are considered to be recovery devices.
              
                Residual is defined in § 63.111, except that when the definition in § 63.111 uses the term “Table 9 compounds,” the term “organic HAP listed in Table 9 of subpart G” shall apply, for the purposes of this subpart.
              
                Shutdown means the cessation of operation of an affected source, a PMPU within an affected source, a waste management unit or unit operation within an affected source, equipment required or used to comply with this subpart, or the emptying or degassing of a storage vessel. The purposes for a shutdown may include, but are not limited to, periodic maintenance, replacement of equipment, or equipment repairs. Shutdown does not include the normal periods between batch cycles. For continuous unit operations, shutdown includes transitional conditions due to changes in product for flexible operation units. For batch unit operations, shutdown does not include transitional conditions due to changes in product for flexible operation units. For purposes of the wastewater provisions, shutdown does not include the routine rinsing or washing of equipment between batch cycles.
              
                Start-up means the setting into operation of an affected source, a PMPU within the affected source, a waste management unit or unit operation within an affected source, equipment required or used to comply with this subpart, or a storage vessel after emptying and degassing. For all processes, start-up includes initial start-up and operation solely for testing equipment. Start-up does not include the recharging of batch unit operations. For continuous unit operations, start-up includes transitional conditions due to changes in product for flexible operation units. For batch unit operations, start-up does not include transitional conditions due to changes in product for flexible operation units.
              
                Steady-state conditions means that all variables (temperatures, pressures, volumes, flow rates, etc.) in a process do not vary significantly with time; minor fluctuations about constant mean values may occur.
              
                Storage vessel means a tank or other vessel that is used to store liquids that contain one or more organic HAP. Storage vessels do not include:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels with capacities smaller than 38 cubic meters;

              (4) Vessels and equipment storing and/or handling material that contains no organic HAP, or organic HAP as impurities only;
              
              (5) Surge control vessels and bottoms receiver tanks;
              (6) Wastewater storage tanks; and
              (7) Storage vessels assigned to another process unit regulated under another subpart of part 63.
              
                Total organic compounds (TOC) are those compounds, excluding methane and ethane, measured according to the procedures of Method 18 or Method 25A of 40 CFR part 60, appendix A.
              
                Unit operation means one or more pieces of process equipment used to make a single change to the physical or chemical characteristics of one or more process streams. Unit operations include, but are not limited to, reactors, distillation units, extraction columns, absorbers, decanters, condensers, and filtration equipment.
              
                Vent stream, as used in reference to process vents, means the emissions from a process vent.
              
                Waste management unit is defined in § 63.111, except that when the definition in § 63.111 uses the term “chemical manufacturing process unit,” the term “PMPU” shall apply for the purposes of this subpart.
              
                Wastewater means water that:
              (1) Contains either
              (i) An annual average concentration of organic HAP listed in Table 4 of this subpart of at least 5 parts per million by weight and has an annual average flow rate of 0.02 liter per minute or greater, or
              (ii) An annual average concentration of organic HAP listed on Table 4 of this subpart of at least 10,000 parts per million by weight at any flow rate; and that
              (2) Is discarded from a PMPU that is part of an affected source. Wastewater is process wastewater or maintenance wastewater.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26499, May 8, 2000; 79 FR 17377, Mar. 27, 2014]
            
            
              § 63.1424
              Emission standards.
              (a) Except as provided under paragraph (b) of this section, the owner or operator of an existing or new affected source shall comply with the provisions in:
              (1) Sections 63.1425 through 63.1430 for process vents;
              (2) Section 63.1432 for storage vessels;
              (3) Section 63.1433 for wastewater;
              (4) Section 63.1434 for equipment leaks;
              (5) Section 63.1435 for heat exchangers;
              (6) Section 63.1437 for additional test methods and procedures;
              (7) Section 63.1438 for monitoring levels and excursions; and
              (8) Section 63.1439 for general reporting and recordkeeping requirements.
              (b) When emissions of different kinds (i.e., emissions from process vents subject to §§ 63.1425 through 63.1430, storage vessels subject to § 63.1432, process wastewater, and/or in-process equipment subject to § 63.149) are combined, and at least one of the emission streams would require control according to the applicable provision in the absence of combination with other emission streams, the owner or operator shall comply with the requirements of either paragraph (b)(1) or (2) of this section.
              (1) Comply with the applicable requirements of this subpart for each kind of emission in the stream as specified in paragraphs (a)(1) through (5) of this section; or
              (2) Comply with the most stringent set of requirements that applies to any individual emission stream that is included in the combined stream, where either that emission stream would be classified as requiring control in the absence of combination with other emission streams, or the owner chooses to consider that emission stream to require control for the purposes of this paragraph.
            
            
              § 63.1425
              Process vent control requirements.
              (a) Applicability of process vent control requirements. For each process vent at an affected source, the owner or operator shall comply with the provisions of this section. Owners and operators of all affected sources using epoxides in the production of polyether polyols are subject to the requirements of paragraph (b) of this section. Owners or operators are subject to the requirements of paragraph (c) of this section only if epoxides are used in the production of polyether polyols and nonepoxide organic HAP are used to make or modify the product. Similarly, owners or operators are subject to the requirements of paragraph (d) of this section only if epoxides are used in the production of polyether polyols and organic HAP are used in catalyst extraction. The owner or operator of an affected source where polyether polyol products are produced using tetrahydrofuran shall comply with paragraph (f) of this section.
              (b) Requirements for epoxide emissions. The owner or operator of an affected source where polyether polyol products are produced using epoxides shall reduce epoxide emissions from process vents from batch unit operations and continuous unit operations within each PMPU in accordance with either paragraph (b)(1) or (2) of this section.
              (1) For new affected sources, the owner or operator shall comply with paragraph (b)(1)(i), (ii), or (iii) this section. The owner or operator also has the option of complying with a combination of paragraphs (b)(1)(i) and (ii) of this section. If the owner or operator chooses to comply with a combination of paragraphs (b)(1)(i) and (ii) of this section, each process vent not controlled in accordance with paragraph (b)(1)(ii) of this section shall be part of the group of applicable process vents that shall then comply with paragraph (b)(1)(i) of this section.
              (i) Reduce the total epoxide emissions from the group of applicable process vents by an aggregated 99.9 percent;
              (ii) Maintain an outlet concentration of total epoxides or TOC after each combustion, recapture, or recovery device of 20 ppmv or less; or

              (iii) Maintain an emission factor of no greater than 4.43 × 10−3 kilogram epoxide emissions per megagram of product (4.43 × 10−3 pounds epoxide emissions per 1,000 pounds of product) for all process vents in the PMPU.
              (2) For existing affected sources, the owner or operator shall comply with either paragraph (b)(2)(i), (ii), (iii), or (iv) of this section. The owner or operator also has the option of complying with a combination of paragraphs (b)(2)(ii) and (iii) of this section. If the owner or operator chooses to comply with a combination of paragraphs (b)(2)(ii) and (iii) of this section, each process vent that is not controlled in accordance with paragraph (b)(2)(iii) of this section shall be part of the group of applicable process vents that shall then comply with paragraph (b)(2)(ii) of this section. The owner or operator also has the option of complying with a combination of paragraphs (b)(2)(i) and (iii) of this section.
              (i) Reduce the total epoxide emissions from each process vent using a flare;
              (ii) Reduce the total epoxide emissions from the group of applicable process vents by an aggregated 98 percent;
              (iii) Maintain an outlet concentration of total epoxides or TOC after each combustion, recapture or recovery devices of 20 ppmv or less; or

              (iv) Maintain an emission factor of no greater than 1.69 × 10−2 kilogram epoxide emissions per megagram of product (1.69 × 10−2 pounds epoxide emissions per 1,000 pounds of product) for all process vents in the PMPU.
              (c) Requirements for nonepoxide organic HAP emissions from making or modifying the product. The owner or operator of a new or existing source where polyether polyols are produced using epoxides, and where nonepoxide organic HAP are used to make or modify the product, shall comply with this paragraph. For each process vent from a continuous unit operation that is associated with the use of a nonepoxide organic HAP to make or modify the product, the owner or operator shall determine if the process vent is a Group 1 continuous process vent, as defined in § 63.1423. For the combination of process vents from batch unit operations that are associated with the use of a nonepoxide organic HAP to make or modify the product, the owner or operator shall determine if the combination of process vents is a Group 1 combination of batch process vents, as defined in § 63.1423.
              (1) Requirements for Group 1 combinations of batch process vents. For each Group 1 combination of batch process vents, as defined in § 63.1423, the owner or operator shall comply with either paragraph (c)(1)(i) or (ii) of this section.

              (i) Reduce nonepoxide organic HAP emissions using a flare.
              
              (ii) Reduce nonepoxide organic HAP emissions by 90 percent using a combustion, recovery, or recapture device.
              (2) Requirements for Group 2 combinations of batch process vents. For each Group 2 combination of batch process vents, as defined in § 63.1423, the owner or operator reassess the group status when process changes occur, in accordance with the provisions of § 63.1428(g). No control requirements apply to these process vents.
              (3) Requirements for Group 1 continuous process vents. For each Group 1 continuous process vent, as defined in § 63.1423, the owner or operator shall comply with either paragraph (c)(3)(i) or (ii) of this section.
              (i) Reduce nonepoxide organic HAP emissions using a flare.
              (ii) Reduce nonepoxide organic HAP emissions by 98 percent using a combustion, recovery, or recapture device.
              (4) Requirements for Group 2 continuous process vents. For each Group 2 continuous process vent, as defined in § 63.1423, the owner or operator shall comply with either paragraph (c)(4)(i) or (ii) of this section.
              (i) If the TRE for the process vent is greater than 1.0 but less than 4.0, the owner or operator shall comply with the monitoring provisions in § 63.1429, the recordkeeping provisions in § 63.1430(d), and recalculate the TRE index value when process changes occur, in accordance with the provisions in § 63.1428(h)(2).
              (ii) If the TRE for the process vent is greater than 4.0, the owner or operator shall recalculate the TRE index value when process changes occur, in accordance with the provisions in § 63.1428(h)(2).
              (d) Requirements for nonepoxide organic HAP emissions from catalyst extraction. The owner or operator of a new or existing affected source where polyether polyol products are produced using epoxide compounds shall comply with either paragraph (d)(1) or (2) of this section. A PMPU that does not use any nonepoxide organic HAP in catalyst extraction is exempt from the requirements of this paragraph.
              (1) Reduce emissions of nonepoxide organic HAP from all process vents associated with catalyst extraction using a flare; or
              (2) Reduce emissions of nonepoxide organic HAP from the sum total of all process vents associated with catalyst extraction by an aggregated 90 percent for each PMPU.
              (e) [Reserved]
              (f) Requirements for process vents at PMPUs that produce polyether polyol products using tetrahydrofuran. For each process vent in a PMPU that uses tetrahydrofuran (THF) to produce one or more polyether polyol products that is, or is part of, an affected source, the owner or operator shall comply with the HON process vent requirements in §§ 63.113 through 63.118, except as provided for in paragraphs (f)(1) through (10) of this section.
              (1) When December 31, 1992 is referred to in the HON process vent requirements in § 63.113, it shall be replaced with September 4, 1997, for the purposes of this subpart.
              (2) When § 63.151(f), alternative monitoring parameters, and § 63.152(e), submission of an operating permit application, are referred to in §§ 63.114(c) and 63.117(e), § 63.1439(f), alternative monitoring parameters, and § 63.1439(e)(8), submission of an operating permit application, respectively, shall apply for the purposes of this subpart.
              (3) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.114, 63.117, and 63.118, the Notification of Compliance Status requirements contained in § 63.1439(e)(5) shall apply for the purposes of this subpart.
              (4) When the Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.117 and 63.118, the Periodic Report requirements contained in § 63.1439(e)(6) shall apply for the purposes of this subpart.
              (5) When the definition of excursion in § 63.152(c)(2)(ii)(A) is referred to in § 63.118(f)(2), the definition of excursion in § 63.1438(f) shall apply for the purposes of this subpart.

              (6) When § 63.114(e) specifies that an owner or operator shall submit the information required in § 63.152(b) in order to establish the parameter monitoring range, the owner or operator shall comply with the provisions of § 63.1438 for establishing the parameter monitoring level and shall comply with § 63.1439(e)(5)(ii) or § 63.1439(e)(8) for the purposes of reporting information related to the establishment of the parameter monitoring level, for the purposes of this subpart. Further, the term “level” shall apply whenever the term “range” is used in §§ 63.114, 63.117, and 63.118.
              (7) When reports of process changes are required under § 63.118(g), (h), (i), or (j), paragraphs (f)(7)(i) through (iv) of this section shall apply for the purposes of this subpart.
              (i) For the purposes of this subpart, whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 process vent to become a Group 1 process vent, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator. This report may be included in the next Periodic Report. A description of the process change shall be included in this report.
              (ii) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 process vent with a TRE greater than 4.0 to become a Group 2 process vent with a TRE less than 4.0, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator, unless the flow rate is less than 0.005 standard cubic meters per minute. This report may be included in the next Periodic Report. A description of the process change shall be included in this report.
              (iii) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 process vent with a flow rate less than 0.005 standard cubic meter per minute (scmm) to become a Group 2 process vent with a flow rate of 0.005 scmm or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator, unless the organic HAP concentration is less than 50 ppmv. This report may be included in the next Periodic Report. A description of the process change shall be submitted with the report.
              (iv) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 process vent with an organic HAP concentration less than 50 parts per million by volume (ppmv) to become a Group 2 process vent with an organic HAP concentration of 50 ppmv or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator, unless the flow rate is less than 0.005 standard cubic meters per minute. This report may be included in the next Periodic Report. A description of the process change shall be submitted with this report.
              (8) When § 63.118 refers to § 63.152(f), the recordkeeping requirements in § 63.1439(d) shall apply for the purposes of this subpart.
              (9) When §§ 63.115 and 63.116 refer to Table 2 of 40 CFR part 63, subpart F, the owner or operator shall only consider organic HAP as defined in this subpart.
              (10) When the provisions of § 63.116(c)(3) and (4) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall comply with paragraphs (f)(10)(i) and (ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
            
            
              § 63.1426
              Process vent requirements for determining organic HAP concentration, control efficiency, and aggregated organic HAP emission reduction for a PMPU.
              (a) Use of a flare. When a flare is used to comply with § 63.1425(b)(1)(i) (in combination with other control techniques), (b)(2)(i), (c)(1)(i), (c)(3)(i), or (d)(1), the owner or operator shall comply with § 63.1437(c), and is not required to demonstrate the control efficiency for the flare, if the owner or operator chooses to assume a 98 percent control efficiency for that flare, as allowed under paragraph (e)(2)(i) of this section. In order to use only a flare to comply with § 63.1425(b)(1)(i), or to use a flare and apply a control efficiency greater than 98 percent, an owner or operator shall submit a request in accordance with § 63.6(g) in either the Precompliance Report described in § 63.1439(e)(4), or in a supplement to the precompliance report, as described in § 63.1439(e)(4)(vii).
              (b) Exceptions to performance tests. An owner or operator is not required to conduct a performance test when a combustion, recovery, or recapture device specified in paragraphs (b)(1) through (6) of this section is used to comply with § 63.1425(b), (c), or (d).
              (1) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (2) A boiler or process heater where the process vent stream is introduced with the primary fuel or is used as the primary fuel.
              (3) A combustion, recovery, or recapture device for which a performance test was conducted within the preceding 5-year period, using the same Methods specified in this section and either no deliberate process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes. The operating parameters reported under the previous performance test shall be sufficient to meet the parameter monitoring requirements in this subpart.
              (4) A boiler or process heater burning hazardous waste for which the owner or operator:
              (i) Has been issued a final hazardous waste permit under 40 CFR part 270 and complies with the requirements for hazardous waste burned in boilers and industrial furnaces in 40 CFR part 266, subpart H; or
              (ii) Has certified compliance with the interim status requirements for hazardous waste burned in boilers and industrial furnaces in of 40 CFR part 266, subpart H.
              (5) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements for incinerators in 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements for incinerators in 40 CFR part 265, subpart O.
              (6) Combustion, recovery or recapture device (except for condensers) performance may be determined by using the design evaluation described in paragraph (f) of this section, provided that the combustion, recovery or recapture device receives less than 10 tons per year (9.1 megagrams per year) of uncontrolled organic HAP emissions from one or more PMPUs, determined in accordance with paragraph (d) of this section. If a combustion, recovery or recapture device exempted from testing in accordance with this paragraph receives more than 10 tons per year (9.1 megagrams per year) of uncontrolled organic HAP emissions from one or more PMPUs, the owner or operator shall comply with the performance test requirements in paragraph (c) of this section and shall submit the test report in the next Periodic Report.
              (c) Determination of organic HAP concentration and control efficiency. Except as provided in paragraphs (a) and (b) of this section, an owner or operator using a combustion, recovery, or recapture device to comply with an epoxide or organic HAP percent reduction efficiency requirement in § 63.1425(b)(1)(i), (b)(2)(ii), (c)(1)(ii), (c)(3)(ii), or (d)(2); an epoxide concentration limitation in § 63.1425(b)(1)(ii) or (b)(2)(ii); or an annual epoxide emission limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv), shall conduct a performance test using the applicable procedures in paragraphs (c)(1) through (4) of this section. The organic HAP or epoxide concentration and percent reduction may be measured as total epoxide, total organic HAP, or as TOC minus methane and ethane according to the procedures specified. When conducting testing in accordance with this section, the owner or operator is only required to measure HAP of concern for the specific requirement for which compliance is being determined. For instance, to determine compliance with the epoxide emission requirement of § 63.1425(b), the owner or operator is only required to measure epoxide control efficiency or outlet concentration.
              (1) Sampling site location. The sampling site location shall be determined as specified in paragraphs (c)(1)(i) and (ii) of this section.
              (i) For determination of compliance with a percent reduction of total epoxide requirement in § 63.1425(b)(1)(i), (b)(2)(ii), or a percent reduction of total organic HAP requirement in § 63.1425(c)(1)(ii), (c)(3)(ii), or (d)(2), sampling sites shall be located at the inlet of the combustion, recovery, or recapture device as specified in paragraphs (c)(1)(i)(A), (B), and (C) of this section, and at the outlet of the combustion, recovery, or recapture device.

              (A) For process vents from continuous unit operations, the inlet sampling site shall be determined in accordance with either paragraph (c)(1)(i)(A)(1) or (2) of this section.
              (1) To demonstrate compliance with either the provisions for epoxide emissions in § 63.1425(b) or the provisions for nonepoxide organic HAP emissions from catalyst extraction in § 63.1425(d), the inlet sampling site shall be located after the exit from the continuous unit operation but before any recovery devices, or
              (2) To demonstrate compliance with the requirements for nonepoxide organic HAP emissions from the use of nonepoxide organic HAP in making or modifying the product in § 63.1425(c), the inlet sampling site shall be located after all control techniques to reduce epoxide emissions and after the final nonepoxide organic HAP recovery device.

              (B) For process vents from batch unit operations, the inlet sampling site shall be determined in accordance with either paragraph (c)(1)(i)(B)(1) or (2) of this section.
              (1) To demonstrate compliance with either the provisions for epoxide emissions in § 63.1425(b) or the provisions for nonepoxide organic HAP emissions from catalyst extraction in § 63.1425(d), the inlet sampling site shall be located after the exit from the batch unit operation but before any recovery device.
              (2) To demonstrate compliance with the requirements for nonepoxide organic HAP emissions in making or modifying the product in § 63.1425(c), the inlet sampling site shall be located after all control techniques to reduce epoxide emissions but before any nonepoxide organic HAP recovery device.
              (C) If a process vent stream is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP or TOC (minus methane and ethane) concentrations in all process vent streams and primary and secondary fuels introduced into the boiler or process heater.
              (ii) To determine compliance with a parts per million by volume total epoxide or TOC limit in § 63.1425(b)(1)(ii) or (b)(2)(iii), the sampling site shall be located at the outlet of the combustion, recovery, or recapture device.
              (2) [Reserved]
              (3) Testing conditions and calculation of TOC or total organic HAP concentration. (i) Testing conditions shall be as specified in paragraphs (c)(3)(i)(A) through (E) of this section, as appropriate.

              (A) Testing of process vents from continuous unit operations shall be conducted at maximum representative operating conditions, as described in § 63.1437(a)(1). Each test shall consist of three l-hour runs. Gas stream volumetric flow rates shall be measured at approximately equal intervals of about 15 minutes during each 1-hour run. The organic HAP concentration (of the HAP of concern) shall be determined from samples collected in an integrated sample over the duration of each l-hour test run, or from grab samples collected simultaneously with the flow rate measurements (at approximately equal intervals of about 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. For gas streams from continuous unit operations, the organic HAP concentration or control efficiency used to determine compliance shall be the average organic HAP concentration or control efficiency of the three test runs.

              (B) Testing of process vents from batch unit operations shall be conducted at absolute worst-case conditions or hypothetical worst-case conditions, as defined in paragraphs (c)(3)(i)(B)(1) through (5) of this section. Worst-case conditions are limited to the maximum production allowed in a State or Federal permit or regulation and the conditions specified in § 63.1437(a)(1). Gas stream volumetric flow rates shall be measured at 15-minute intervals, or at least once during the emission episode. The organic HAP or TOC concentration shall be determined from samples collected in an integrated sample over the duration of the test, or from grab samples collected simultaneously with the flow rate measurements (at approximately equal intervals of about 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate.
              (1) Absolute worst-case conditions are defined by the criteria presented in paragraph (c)(3)(i)(B)(1)(i) or (ii) of this section if the maximum load is the most challenging condition for the control device. Otherwise, absolute worst-case conditions are defined by the conditions in paragraph (c)(3)(i)(B)(1)(iii) of this section.
              (i) The period in which the inlet to the control device will contain at least 50 percent of the maximum HAP load (in lbs) capable of being vented to the control device over any 8-hour period. An emission profile as described in paragraph (c)(3)(i)(B)(3)(i) of this section shall be used to identify the 8-hour period that includes the maximum projected HAP load.
              (ii) A period of time in which the inlet to the control device will contain the highest HAP mass loading rate capable of being vented to the control device. An emission profile as described in paragraph (c)(3)(i)(B)(3)(i) of this section shall be used to identify the period of maximum HAP loading.
              (iii) The period of time when the HAP loading or stream composition (including non-HAP) is most challenging for the control device. These conditions include, but are not limited to the following: periods when the stream contains the highest combined VOC and HAP load described by the emission profiles in paragraph (c)(3)(i)(B)(3) of this section; periods when the streams contain HAP constituents that approach limits of solubility for scrubbing media; or periods when the streams contain HAP constituents that approach limits of adsorptivity for carbon adsorption systems.
              (2) Hypothetical worst-case conditions are simulated test conditions that, at a minimum, contain the highest hourly HAP load of emissions that would be predicted to be vented to the control device from the emissions profile described in paragraph (c)(3)(i)(B)(3)(ii) or (iii) of this section.
              (3) The owner or operator shall develop an emission profile for the vent to the control device that describes the characteristics of the vent stream at the inlet to the control device under worst case conditions. The emission profile shall be developed based on any one of the procedures described in paragraphs (c)(3)(i)(B)(3) (i) through (iii) of this section, as required by paragraph (c)(3)(i)(B) of this section.
              (i) The emission profile shall consider all emission episodes that could contribute to the vent stack for a period of time that is sufficient to include all processes venting to the stack and shall consider production scheduling. The profile shall describe the HAP load to the device that equals the highest sum of emissions from the episodes that can vent to the control device in any given period, not to exceed 1 hour. Emissions per episode shall be divided by the duration of the episode only if the duration of the episode is longer than 1 hour, and emissions per episode shall be calculated using the procedures specified in Equation 1:
              
                
                ER08MY00.002
              
              
                Where:
                
                E = Mass of HAP emitted.
                V = Purge flow rate at the temperature and pressure of the vessel vapor space.
                R = Ideal gas law constant.
                T = Temperature of the vessel vapor space (absolute).
                Pi = Partial pressure of the individual HAP.
                Pj = Partial pressure of individual condensable VOC compounds (including HAP).
                PT = Pressure of the vessel vapor space.
                MWi = Molecular weight of the individual HAP.
                t = Time of purge.
                n = Number of HAP compounds in the emission stream.
                i = Identifier for a HAP compound.
                j = Identifier for a condensable compound.
                m = Number of condensable compounds (including HAP) in the emission stream.
              
              
              (ii) The emission profile shall consist of emissions that meet or exceed the highest emissions that would be expected under actual processing conditions. The profile shall describe equipment configurations used to generate the emission events, volatility of materials processed in the equipment, and the rationale used to identify and characterize the emission events. The emissions may be based on using compounds more volatile than compounds actually used in the process(es), and the emissions may be generated from all equipment in the process(es) or only selected equipment.
              (iii) The emission profile shall consider the capture and control system limitations and the highest emissions that can be routed to the control device, based on maximum flow rate and concentrations possible because of limitations on conveyance and control equipment (e.g., fans, LEL alarms and safety bypasses).
              (4) Three runs, each at a minimum of the complete duration of the batch venting episode or 1 hour, whichever is shorter, and a maximum of 8 hours, are required for performance testing. Each run shall occur over the same worst-case conditions, as defined in paragraph (c)(3)(i)(B) of this section.
              (5) If a condenser is used to control the process vent stream(s), the worst case emission episode(s) shall represent a period of time in which a process vent from the batch cycle or combination of cycles (if more than one cycle is vented through the same process vent) will require the maximum heat removal capacity, in Btu/hr, to cool the process vent stream to a temperature that, upon calculation of HAP concentration, will yield the required removal efficiency for the entire cycle. The calculation of maximum heat load shall be based on the emission profile described in paragraph (c)(3)(i)(B)(3) of this section that will allow calculation of sensible and latent heat loads.
              (ii) The concentration of either TOC (minus methane or ethane) or total organic HAP (of the HAP of concern) shall be calculated according to paragraph (c)(3)(ii)(A) or (B) of this section.
              (A) The TOC concentration (CTOC) is the sum of the concentrations of the individual components and shall be computed for each run using Equation 2:
              
                ER08MY00.003
              
              
                Where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, parts per million by volume.
                Cji = Concentration of sample components j of sample i, dry basis, parts per million by volume.
                n = Number of components in the sample.
                x = Number of samples in the sample run.
              
              
              (B) The total organic HAP concentration (CHAP) shall be computed according to Equation 2, except that only the organic HAP species shall be summed.

              (iii) The concentration of TOC or total organic HAP shall be corrected to 3 percent oxygen if a combustion device is used.
              

              (A) The emission rate correction factor or excess air, integrated sampling and analysis procedures of Method 3B of 40 CFR part 60, appendix A shall be used to determine the oxygen concentration (%02d). The samples shall be taken during the same time that the TOC (minus methane or ethane) or total organic HAP samples are taken.
              (B) The concentration corrected to 3 percent oxygen shall be computed using Equation 3, as follows:
              
                ER01JN99.002
              
              
                Where:
                
                Cc = Concentration of TOC or organic HAP corrected to 3 percent oxygen, dry basis, parts per million by volume.
                Cm = Concentration of TOC (minus methane and ethane) or organic HAP, dry basis, parts per million by volume.
                %02d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (4) Test methods. When testing is conducted to measure emissions from an affected source, the test methods specified in paragraphs (c)(4)(i) through (iv) of this section shall be used, as applicable.
              (i) For sample and velocity traverses, Method 1 or 1A of appendix A of part 60 shall be used, as appropriate, except that references to particulate matter in Method 1A do not apply for the purposes of this subpart.
              (ii) The velocity and gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
              (iii) The concentration measurements shall be determined using the methods described in paragraphs (c)(4)(iii) (A) through (C) of this section.
              (A) Method 18 of appendix A of part 60 may be used to determine the HAP concentration in any control device efficiency determination.
              (B) Method 25 of appendix A of part 60 may be used to determine total gaseous nonmethane organic concentration for control efficiency determinations in combustion devices.

              (C) Method 25A of appendix A of part 60 may be used to determine the HAP or TOC concentration for control device efficiency determinations under the conditions specified in Method 25 of appendix A of part 60 for direct measurements of an effluent with a flame ionization detector, or in demonstrating compliance with the 20 ppmv standard, the instrument shall be calibrated on methane or the predominant HAP. If calibrating on the predominant HAP, the use of Method 25A of appendix A of part 60 shall comply with paragraphs (c)(4)(iii)(C) (1) through (3) of this section.
              (1) The organic HAP used as the calibration gas for Method 25A of appendix A of part 60 shall be the single organic HAP representing the largest percent by volume.
              (2) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (3) The span value of the analyzer shall be less than 100 ppmv.
              (iv) Alternatively, any other method or data that have been validated according to the applicable procedures in 40 CFR part 63, appendix A, Method 301 may be used.
              (5) Calculation of percent reduction efficiency. The following procedures shall be used to calculate percent reduction efficiency:
              (i) Test duration shall be as specified in paragraphs (c)(3)(i) (A) through (B) of this section, as appropriate.

              (ii) The mass rate of either TOC (minus methane and ethane) or total organic HAP of the HAP of concern (Ei, Eo) shall be computed.
              (A) The following equations shall be used:
              
                ER08MY00.004
              
              
                ER08MY00.005
              
              
                Where:
                
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the combustion, recovery, or recapture device, respectively, dry basis, parts per million by volume.
                Ei, Eo = Mass rate of TOC (minus methane and ethane) or total organic HAP at the inlet and outlet of the combustion, recovery, or recapture device, respectively, dry basis, kilogram per hour.
                Mij, Moj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the combustion, recovery, or recapture device, respectively, gram/gram-mole.
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the combustion, recovery, or recapture device, respectively, dry standard cubic meter per minute.
                K2 = Constant, 2.494 × 10 −6 (parts per million) −1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature (gram-mole per standard cubic meter) is 20 °C.
              
              
              (B) Where the mass rate of TOC is being calculated, all organic compounds (minus methane and ethane) measured by Method 18 of 40 CFR part 60, appendix A are summed using Equations 4 and 5 in paragraph (c)(5)(ii)(A) of this section.
              (C) Where the mass rate of total organic HAP is being calculated, only the organic HAP species shall be summed using Equations 4 and 5 in paragraph (c)(5)(ii)(A) of this section.
              (iii) The percent reduction in TOC (minus methane and ethane) or total organic HAP shall be calculated using Equation 6 as follows:
              
                ER01JN99.005
              
              
                Where:
                
                R = Control efficiency of combustion, recovery, or recapture device, percent.
                Ei = Mass rate of TOC (minus methane and ethane) or total organic HAP at the inlet to the combustion, recovery, or recapture device as calculated under paragraph (c)(5)(ii) of this section, kilograms TOC per hour or kilograms organic HAP per hour.
                Eo = Mass rate of TOC (minus methane and ethane) or total organic HAP at the outlet of the combustion, recovery, or recapture device, as calculated under paragraph (c)(5)(ii) of this section, kilograms TOC per hour or kilograms organic HAP per hour.
              
              
              (iv) If the process vent stream entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, the weight-percent reduction of total organic HAP or TOC (minus methane and ethane) across the device shall be determined by comparing the TOC (minus methane and ethane) or total organic HAP in all combusted process vent streams and primary and secondary fuels with the TOC (minus methane and ethane) or total organic HAP, respectively, exiting the combustion device.
              (d) Determination of uncontrolled organic HAP emissions. For each process vent at a PMPU that is complying with the process vent control requirements in § 63.1425(b)(1)(i), (b)(1)(iii), (b)(2)(ii), (b)(2)(iv), (c)(1)(ii), or (d)(2) using a combustion, recovery, or recapture device, the owner or operator shall determine the uncontrolled organic HAP emissions in accordance with the provisions of this paragraph, with the exceptions noted in paragraph (d)(1) of this section. The provisions of § 63.1427(c)(1) shall be used to calculate uncontrolled epoxide emissions prior to the onset of an extended cook out.
              (1) Exemptions. The owner or operator is not required to determine uncontrolled organic HAP emissions for process vents in a PMPU if the conditions in paragraph (d)(1)(i), (ii), or (iii) of this section are met.
              (i) For PMPUs where all process vents subject to the epoxide emission reduction requirements of § 63.1425(b) are controlled at all times using a combustion, recovery, or recapture device, or extended cookout, the owner or operator is not required to determine uncontrolled epoxide emissions.
              (ii) For PMPUs where the combination of process vents from batch unit operations associated with the use of nonepoxide organic HAP to make or modify the product is subject to the Group 1 requirements of § 63.1425(c)(1), the owner or operator is not required to determine uncontrolled nonepoxide organic HAP emissions for those process vents if every process vent from a batch unit operation associated with the use of nonepoxide organic HAP to make or modify the product in the PMPU is controlled at all times using a combustion, recovery, or recapture device.

              (iii) For PMPUs where all process vents associated with catalyst extraction that are subject to the organic emission reduction requirements of § 63.1425(d)(2) are controlled at all times using a combustion, recovery, or recapture device, the owner or operator is not required to determine uncontrolled organic HAP emissions for those process vents.
              (2) Process vents from batch unit operations. The uncontrolled organic HAP emissions from an individual batch cycle for each process vent from a batch unit operation shall be determined using the procedures in the NESHAP for Group I Polymers and Resins (40 CFR part 63, subpart U), § 63.488(b)(1) through (9). Uncontrolled emissions from process vents from batch unit operations shall be determined after the exit from the batch unit operation but before any recovery device.
              (3) Process vents from continuous unit operations. The uncontrolled organic HAP emissions for each process vent from a continuous unit operation in a PMPU shall be determined at the location specified in paragraph (d)(3)(i) of this section, using the procedures in paragraph (d)(3)(ii) of this section.
              (i) For process vents subject to either the provisions for epoxide emissions in § 63.1425(b) or the provisions for organic HAP emissions from catalyst extraction in § 63.1425(d), uncontrolled emissions shall be determined after the exit from the continuous unit operation but before any recovery device.
              (ii) The owner or operator shall determine the hourly uncontrolled organic HAP emissions from each process vent from a continuous unit operation in accordance with paragraph (c)(5)(ii) of this section, except that the emission rate shall be determined at the location specified in paragraph (d)(3)(i) of this section.
              (e) Determination of organic HAP emission reduction for a PMPU. (1) The owner or operator shall determine the organic HAP emission reduction for process vents in a PMPU that are complying with § 63.1425(b)(1)(i), (b)(2)(ii), (c)(1)(ii), or (d)(2) using Equation 7. The organic HAP emission reduction shall be determined for each group of process vents subject to the same paragraph (i.e., paragraph (b), (c), or (d)) of § 63.1425. For instance, process vents that emit epoxides are subject to paragraph (b) of § 63.1425. Therefore, if the owner or operator of an existing affected source is complying with the 98 percent reduction requirement in § 63.1425(b)(2)(ii), the organic HAP (i.e., epoxide) emission reduction shall be determined for the group of vents in a PMPU that are subject to this paragraph.
              
                ER08MY00.006
              
              
                Where:
                
                REDPMPU = Organic HAP emission reduction for the group of process vents subject to the same paragraph of § 63.1425, percent.
                Eunc, i = Uncontrolled organic HAP emissions from process vent i that is controlled using a combustion, recovery, or recapture device, or extended cookout, kg/batch cycle for process vents from batch unit operations, kg/hr for process vents from continuous unit operations.
                n = Number of process vents in the PMPU that are subject to the same paragraph of § 63.1425 and that are controlled using a combustion, recovery, or recapture device, or extended cookout.
                Ri = Control efficiency of the combustion, recovery, or recapture device, or extended cookout, used to control organic HAP emissions from vent i, determined in accordance with paragraph (e)(2) of this section.
                Eunc, j = Uncontrolled organic HAP emissions from process vent j that is not controlled using a combustion, recovery, or recapture device, kg/batch cycle for process vents from batch unit operations, kg/hr for process vents from continuous unit operations.
                
                m = Number of process vents in the PMPU that are subject to the same paragraph of § 63.1425 and that are not controlled using a combustion, recovery, or recapture device.
              
              
              (2) The control efficiency, Ri, shall be assigned as specified below in paragraph (e)(2)(i), (ii), (iii), or (iv) of this section.
              (i) If the process vent is controlled using a flare (and the owner or operator has not previously obtained approval to assume a control efficiency greater than 98 percent in accordance with § 63.6(g)) or a combustion device specified in paragraph (b)(1), (2), (4), or (5) of this section, and a performance test has not been conducted, the control efficiency shall be assumed to be 98 percent.
              (ii) If the process vent is controlled using a combustion, recovery, or recapture device for which a performance test has been conducted in accordance with the provisions of paragraph (c) of this section, or for which a performance test that meets the requirements of paragraph (b)(3) of this section has been previously performed, the control efficiency shall be the efficiency determined by the performance test.
              (iii) If epoxide emissions from the process vent are controlled using extended cookout, the control efficiency shall be the efficiency determined in accordance with § 63.1427(e).
              (iv) If the process vent is controlled using a flare, and the owner or operator has obtained approval to assume a control efficiency greater than 98 percent in accordance with § 63.6(g), the control efficiency shall be the efficiency approved in accordance with § 63.6(g).
              (f) Design evaluation. A design evaluation is required for those control techniques that receive less than 10 tons per year (9.1 megagrams per year) of uncontrolled organic HAP emissions from one or more PMPU, if the owner or operator has chosen not to conduct a performance test for those control techniques in accordance with paragraph (b)(6) of this section. The design evaluation shall include documentation demonstrating that the control technique being used achieves the required control efficiency under worst-case conditions, as determined from the emission profile described in § 63.1426(c)(3)(i)(B)(3)(i).
              (1) Except for ECO whose design evaluation is presented in paragraph (f)(2) of this section, to demonstrate that a control technique meets the required control efficiency, a design evaluation shall address the composition and organic HAP concentration of the vent stream, immediately preceding the use of the control technique. A design evaluation shall also address other vent stream characteristics and control technique operating parameters, as specified in any one of paragraphs (f)(1)(i) through (vi) of this section, depending on the type of control technique that is used. If the vent stream is not the only inlet to the control technique, the owner or operator shall also account for all other vapors, gases, and liquids, other than fuels, received into the control technique from one or more PMPUs, for purposes of the efficiency determination.
              (i) For an enclosed combustion technique used to comply with the provisions of § 63.1425(b)(1), (c)(1), or (d), with a minimum residence time of 0.5 seconds and a minimum temperature of 760 °C, the design evaluation shall document that these conditions exist.
              (ii) For a combustion control technique that does not satisfy the criteria in paragraph (f)(1)(i) of this section, the design evaluation shall document the control efficiency and address the characteristics listed in paragraphs (f)(1)(ii)(A) through (C) of this section, depending on the type of control technique.
              (A) For a thermal vapor incinerator, in the design evaluation the owner or operator shall consider the autoignition temperature of the organic HAP, shall consider the vent stream flow rate, and shall establish the design minimum and average temperatures in the combustion zone and the combustion zone residence time.

              (B) For a catalytic vapor incinerator, in the design evaluation the owner or operator shall consider the vent stream flow rate and shall establish the design minimum and average temperatures across the catalyst bed inlet and outlet.
              
              (C) For a boiler or process heater, in the design evaluation the owner or operator shall consider the vent stream flow rate; shall establish the design minimum and average flame zone temperatures and combustion zone residence time; and shall describe the method and location where the vent stream is introduced into the flame zone.
              (iii) For a condenser, in the design evaluation the owner or operator shall consider the vent stream flow rate, relative humidity, and temperature, and shall establish the design outlet organic HAP compound concentration level, design average temperature of the exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet. The temperature of the gas stream exiting the condenser shall be measured and used to establish the outlet organic HAP concentration.
              (iv) For a carbon adsorption system that regenerates the carbon bed directly onsite as part of the control technique (such as a fixed-bed adsorber), in the design evaluation the owner or operator shall consider the vent stream flow rate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for the carbon beds, design total regeneration stream mass or volumetric flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of the carbon. For vacuum desorption, the pressure drop shall also be included.
              (v) For a carbon adsorption system that does not regenerate the carbon bed directly onsite as part of the control technique (such as a carbon canister), in the design evaluation the owner or operator shall consider the vent stream mass or volumetric flow rate, relative humidity, and temperature, and shall establish the design exhaust vent stream organic compound concentration level, capacity of the carbon bed, type and working capacity of activated carbon used for the carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control technique and source operating schedule.
              (vi) For a scrubber, in the design evaluation the owner or operator shall consider the vent stream composition, constituent concentrations, liquid-to-vapor ratio, scrubbing liquid flow rate and concentration, temperature, and the reaction kinetics of the constituents with the scrubbing liquid. The design evaluation shall establish the design exhaust vent stream organic compound concentration level and shall include the additional information in paragraphs (f)(1)(vi) (A) and (B) of this section for trays and a packed column scrubber.
              (A) Type and total number of theoretical and actual trays.
              (B) Type and total surface area of packing for entire column and for individual packed sections, if the column contains more than one packed section.
              (2) For ECO, the design evaluation shall establish the minimum duration (time) of the ECO, the maximum pressure at the end of the ECO, or the maximum epoxide concentration in the reactor liquid at the end of the ECO for each product class.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26499, May 8, 2000]
            
            
              § 63.1427
              Process vent requirements for processes using extended cookout as an epoxide emission reduction technique.
              (a) Applicability of extended cookout requirements. Owners or operators of affected sources that produce polyether polyols using epoxides, and that are using ECO as a control technique to reduce epoxide emissions in order to comply with percent emission reduction requirements in § 63.1425(b)(1)(i) or (b)(2)(ii) shall comply with the provisions of this section. The owner or operator that is using ECO in order to comply with the emission factor requirements in § 63.1425(b)(1)(iii) or § 63.1425(b)(2)(iv) shall demonstrate that the specified emission factor is achieved by following the requirements in § 63.1431. If additional control devices are used to further reduce the HAP emissions from a process vent already controlled by ECO, then the owner or operator shall also comply with the testing, monitoring, recordkeeping, and reporting requirements associated with the additional control device, as specified in §§ 63.1426, 63.1429, and 63.1430, respectively.
              (1) For each product class, the owner or operator shall determine the batch cycle percent epoxide emission reduction for the most difficult to control product in the product class, where the most difficult to control product is the polyether polyol that is manufactured with the slowest pressure decay curve.
              (2) The owner or operator may determine the batch cycle percent epoxide emission reduction by directly measuring the concentration of the unreacted epoxide, or by using process knowledge, reaction kinetics, and engineering knowledge, in accordance with paragraph (a)(2)(i) of this section.
              (i) If the owner or operator elects to use any method other than direct measurement, the epoxide concentration shall be determined by direct measurement for one product from each product class and compared with the epoxide concentration determined using the selected estimation method, with the exception noted in paragraph (a)(2)(ii) of this section. If the difference between the directly determined epoxide concentration and the calculated epoxide concentration is less than 25 percent, then the selected estimation method will be considered to be an acceptable alternative to direct measurement for that class.
              (ii) If uncontrolled epoxide emissions prior to the end of the ECO are less than 10 tons per year (9.1 megagrams per year), the owner or operator is not required to perform the direct measurement required in paragraph (a)(2)(i) of this section. Uncontrolled epoxide emissions prior to the end of the ECO shall be determined by the procedures in paragraph (d)(1) of this section.
              (b) Define the end of epoxide feed. The owner or operator shall define the end of the epoxide feed in accordance with paragraph (b)(1) or (2) of this section.
              (1) The owner or operator shall determine the concentration of epoxide in the reactor liquid at the point in time when all epoxide has been added to the reactor and prior to any venting. This concentration shall be determined in accordance with the procedures in paragraph (f)(1)(i) of this section.
              (2) If the conditions in paragraphs (b)(2)(i), (ii), and (iii) of this section are met, the end of the epoxide feed may be defined by the reactor epoxide partial pressure at the point in time when all epoxide reactants have been added to the reactor. This reactor epoxide partial pressure shall be determined in accordance with the procedures in paragraph (g) of this section.
              (i) No epoxide is emitted before the end of the ECO;
              (ii) Extended cookout is the only control technique to reduce epoxide emissions; and
              (iii) The owner or operator elects to determine the percent epoxide emission reduction for the ECO using reactor epoxide partial pressure in accordance with paragraph (e)(2) of this section.
              (c) Define the onset of the ECO. The owner or operator shall calculate the uncontrolled emissions for the batch cycle by calculating the epoxide emissions, if any, prior to the onset of the ECO, plus the epoxide emissions at the onset of the ECO. The onset of the ECO is defined as the point in time when the combined unreacted epoxide concentration in the reactor liquid is equal to 25 percent of the concentration of epoxides at the end of the epoxide feed, which was determined in accordance with paragraph (b) of this section.
              (1) The uncontrolled epoxide emissions for the batch cycle shall be determined using Equation 8.
              
                ER01JN99.007
              
              
                
                Where:
                
                Ee, u = Uncontrolled epoxide emissions at the onset of the ECO, kilograms per (kg/)batch.
                Cliq, i = Concentration of epoxide in the reactor liquid at the onset of the ECO, which is equal to 25 percent of the concentration of epoxide at the end of the epoxide feed, determined in accordance with paragraph (b)(1) of this section, weight percent.
                Vliq, i = Volume of reactor liquid at the onset of the ECO, liters.
                Dliq, i = Density of reactor liquid, kg/liter.
                Cvap, i = Concentration of epoxide in the reactor vapor space at the onset of the ECO, determined in accordance with paragraph (f)(2) of this section, weight percent.
                Vvap, i = Volume of the reactor vapor space at the onset of the ECO, liters.
                Dvap, i = Vapor density of reactor vapor space at the onset of the ECO, kg/liter.
                Eepox, bef = Epoxide emissions that occur prior to the onset of the ECO, determined in accordance with the provisions of § 63.1426(d), kilograms.
              
              
              (2) If the conditions in paragraphs (b)(2)(i), (ii), and (iii) of this section are met, the owner or operator may define the onset of the ECO as the point in time when the reactor epoxide partial pressure equals 25 percent of the reactor epoxide partial pressure at the end of the epoxide feed, and is not required to determine the uncontrolled epoxide emissions in accordance with paragraph (c)(1) of this section.
              (d) Determine emissions at the end of the ECO. The owner or operator shall calculate the epoxide emissions at the end of the ECO, where the end of the ECO is defined as the point immediately before the time when the reactor contents are emptied and/or the reactor vapor space purged to the atmosphere or to a combustion, recovery, or recapture device.
              (1) The epoxide emissions at the end of the ECO shall be determined using Equation 9.
              
                ER01JN99.008
              
              
                Where:
                
                Ee, E = Epoxide emissions at the end of the ECO, kg.
                Cliq, f = Concentration of epoxide in the reactor liquid at the end of the ECO, determined in accordance with paragraph (f)(1) of this section, weight percent.
                Vliq, f = Volume of reactor liquid at the end of the ECO, liters.
                Dliq, f = Density of reactor liquid, kg/liter.
                Cvap, f = Concentration of epoxide in the reactor vapor space as it exits the reactor at the end of the ECO, determined in accordance with paragraph (f)(2) of this section, weight percent.
                Vvap, f = Volume of the reactor vapor space as it exits the reactor at the end of the ECO, liters.
                Dvap, f = Vapor density of reactor vapor space at the end of the ECO, kg/liter.
              
              
              (2) If the conditions in paragraphs (b)(2)(i), (ii), and (iii) of this section are met, the owner or operator may determine the reactor epoxide partial pressure at the end of the ECO instead of determining the uncontrolled epoxide emissions at the end of the ECO in accordance with paragraph (d)(1) of this section.
              (e) Determine percent epoxide emission reduction. (1) The owner or operator shall determine the percent epoxide emission reduction for the batch cycle using Equation 10.
              
                ER08MY00.007
              
              
                
                Where:
                
                Rbatchcycle = Epoxide emission reduction for the batch cycle, percent.
                Ee, E = Epoxide emissions at the end of the ECO determined in accordance with paragraph (d)(1) of this section, kilograms.
                Raddon, i = Control efficiency of combustion, recovery, or recapture device that is used to control epoxide emissions after the ECO, determined in accordance with the provisions of § 63.1426(c), percent.
                Ee, o = Epoxide emissions that occur before the end of the ECO, determined in accordance with the provisions of § 63.1426(d), kilograms.
                Raddon, j = Control efficiency of combustion, recovery, or recapture device that is used to control epoxide emissions that occur before the end of the ECO, determined in accordance with the provisions of § 63.1426(c), percent.
                Ee, u = Uncontrolled epoxide emissions determined in accordance with paragraph (c)(1) of this section, kilograms.
              
              
              (2) If the conditions in paragraphs (b)(2)(i), (ii), and (iii) of this section are met, the owner or operator may determine the percent epoxide emission reduction for the batch cycle using reactor epoxide partial pressure and Equation 11, instead of using the procedures in paragraph (e)(1) of this section.
              
                ER29JN04.007
              
              
                Where:
                
                Rbatchcycle = Epoxide emission reduction for the batch cycle, percent.
                Pepox, i = Reactor epoxide partial pressure at the onset of the ECO, determined in accordance with paragraph (c)(2) of this section, mm Hg.
                Pepox, f = Reactor epoxide partial pressure at the end of the ECO, determined in accordance with paragraph (c)(2) of this section, mm Hg.
              
              
              (f) Determination of epoxide concentrations. The owner or operator shall determine the epoxide concentrations in accordance with the procedures in this paragraph.
              (1) The owner or operator shall determine the concentration of epoxide in the reactor liquid using either direct measurement in accordance with paragraph (f)(1)(i) of this section, or reaction kinetics in accordance with paragraph (f)(1)(ii) of this section. An owner or operator may also request to use an alternative methodology in accordance with paragraph (f)(1)(iii) of this section.
              (i) The owner or operator shall submit a standard operating procedure for obtaining the liquid sample, along with the test method used to determine the epoxide concentration. This information shall be submitted in the Precompliance Report.
              (ii) Determine the epoxide concentration in the reactor liquid using Equation 12. [Equation 12]
              
                ER01JN99.011
              
              
                Cliq, f = Concentration of epoxide in the reactor liquid at the end of the time period, weight percent.
                Cliq, i = Concentration of epoxide in the reactor liquid at the beginning of the time period, weight percent.
                k = Reaction rate constant, 1/hr.
                t = Time, hours.
              
              
              
                Note:
                This equation assumes a first order reaction with respect to epoxide concentration. where:
              
              
              (iii) If the owner/operator deems that the methods listed in paragraphs (f)(1)(i) and (ii) of this section are not appropriate for the reaction system for a PMPU, then the owner/operator may submit a request for the use of an alternative method.

              (2) The owner or operator shall determine the concentration of epoxide in the reactor vapor space using either direct measurement in accordance with paragraph (f)(2)(i) of this section, or by engineering estimation in accordance with paragraph (f)(2)(ii) of this section. An owner or operator may also request to use an alternative methodology in accordance with paragraph (f)(2)(iii) of this section.
              
              (i) The owner or operator shall take two representative samples from a bleed valve off the reactor's process vent. The owner or operator shall determine the total epoxide concentration using 40 CFR part 60, appendix A, Method 18.
              (ii) Determine the epoxide concentration in the vapor space using Raoult's Law or another appropriate phase equilibrium equation and the liquid epoxide concentration, determined in accordance with paragraph (f)(1) of this section.
              (iii) If the owner/operator deems that the methods listed in paragraphs (f)(1)(i) and (ii) of this section are not appropriate for the reaction system for a PMPU, then the owner/operator may submit a request for the use of an alternative method.
              (g) Determination of pressure. The owner or operator shall determine the total pressure of the system using standard pressure measurement devices calibrated according to the manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (h) Determination if pressure decay curves are similar. The owner or operator shall determine the pressure decay curve as defined in § 63.1423. Products with similar pressure decay curves constitute a product class. To determine if two pressure decay curves are similar when the pressure decay curves for products have different starting and finishing pressures, the owner or operator shall determine the time when the pressure has fallen to half its total pressure by using Equation 13:
              
                ER08MY00.008
              
              
                Where:
                
                Phalf1 = Half the total pressure of the epoxide for product 1.
                Time (Phalf1) = Time when the pressure has fallen to half its total pressure for product 1.
                Phalf2 = Half the total pressure of the epoxide for product 2.
                Time (Phalf2) = Time when the pressure has fallen to half its total pressure for product 2.
                TAVG = The average time to cookout to the point where the epoxide pressure is 25 percent of the epoxide pressure at the end of the feed step for products 1 and 2.
              
              
              (i) ECO monitoring requirements. The owner or operator using ECO shall comply with the monitoring requirements of this paragraph to demonstrate continuous compliance with this subpart. Paragraphs (i)(1) through (3) of this section address monitoring of the extended cookout.
              (1) To comply with the provisions of this section, the owner or operator shall monitor one of the parameters listed in paragraphs (i)(1)(i) through (iii) of this section, or may utilize the provision in paragraph (i)(1)(iv) of this section.
              (i) Time from the end of the epoxide feed;
              (ii) The epoxide partial pressure in the closed reactor;
              (iii) Direct measurement of epoxide concentration in the reactor liquid at the end of the ECO, when the reactor liquid is still in the reactor, or after the reactor liquid has been transferred to another vessel; or
              (iv) An owner or operator may submit a request to the Administrator to monitor a parameter other than the parameters listed in paragraphs (i)(1)(i) through (iii) of this section, as described in § 63.1439(f).
              (2) During the determination of the percent epoxide emission reduction in paragraphs (b) through (e) of this section, the owner or operator shall establish, as a level that shall be maintained during periods of operation, one of the parameters in paragraphs (i)(2)(i) through (iii) of this section, or may utilize the procedure in paragraph (i)(2)(iv) of this section, for each product class.

              (i) The time from the end of the epoxide feed to the end of the ECO;
              
              (ii) The reactor epoxide partial pressure at the end of the ECO;
              (iii) The epoxide concentration in the reactor liquid at the end of the ECO, when the reactor liquid is still in the reactor, or after the reactor liquid has been transferred to another vessel; or
              (iv) An owner or operator may submit a request to the Administrator to monitor a parameter other than the parameters listed in paragraphs (i)(2)(i) through (iii) of this section, as described in § 63.1439(f).
              (3) For each batch cycle where ECO is used to reduce epoxide emissions, the owner or operator shall record the value of the monitored parameter at the end of the ECO. This parameter is then compared with the level established in accordance with paragraph (i)(2) of this section to determine if an excursion has occurred. An ECO excursion is defined as one of the situations described in paragraphs (i)(3)(i) through (v) of this section.
              (i) When the time from the end of the epoxide feed to the end of the ECO is less than the time established in paragraph (i)(2)(i) of this section;
              (ii) When the reactor epoxide partial pressure at the end of the ECO is greater than the partial pressure established in paragraph (i)(2)(ii) of this section;
              (iii) When the epoxide concentration in the reactor liquid at the end of the ECO is greater than the epoxide concentration established in paragraph (i)(2)(iii) of this section;
              (iv) When the parameter is not measured and recorded at the end of the ECO; or
              (v) When the alternative monitoring parameter is outside the range established under § 63.1439(f) for proper operation of the ECO as a control technique.
              (j) Recordkeeping requirements. (1) The owner or operator shall maintain the records specified in paragraphs (j)(1)(i) and (ii) of this section, for each product class. The owner or operator shall also maintain the records related to the initial determination of the percent epoxide emission reduction specified in paragraphs (j)(1)(iii) through (x) of this section, as applicable, for each product class.
              (i) Operating conditions of the product class, including:
              (A) Pressure decay curve;
              (B) Minimum reaction temperature;
              (C) Number of reactive hydrogens in the raw material;
              (D) Minimum catalyst concentration;
              (E) Ratio of EO/PO at the end of the epoxide feed; and
              (F) Reaction conditions, including the size of the reactor or batch.
              (ii) A listing of all products in the product class, along with the information specified in paragraphs (j)(1)(i)(A) through (F) of this section, for each product.
              (iii) The concentration of epoxide at the end of the epoxide feed, determined in accordance with paragraph (b)(1) of this section.
              (iv) The concentration of epoxide at the onset of the ECO, determined in accordance with paragraph (c) of this section.
              (v) The uncontrolled epoxide emissions at the onset of the ECO, determined in accordance with paragraph (c)(1) of this section. The records shall also include all the background data, measurements, and assumptions used to calculate the uncontrolled epoxide emissions.
              (vi) The epoxide emissions at the end of the ECO, determined in accordance with paragraph (d)(1) of this section. The records shall also include all the background data, measurements, and assumptions used to calculate the epoxide emissions.
              (vii) The percent epoxide reduction for the batch cycle, determined in accordance with paragraph (e)(1) of this section. The records shall also include all the background data, measurements, and assumptions used to calculate the percent reduction.
              (viii) The parameter level, established in accordance with paragraph (i)(3) of this section.
              (ix) If epoxide emissions occur before the end of the ECO, the owner or operator shall maintain records of the time and duration of all such emission episodes that occur during the initial demonstration of batch cycle efficiency.

              (x) If the conditions in paragraphs (b)(2)(i), (ii), and (iii) of this section are met, the owner or operator is not required to maintain the records specified in paragraphs (j)(1)(iii) through (iv) of this section, but shall maintain the records specified in paragraphs (j)(1)(x)(A), (B), and (C) of this section.
              (A) The reactor epoxide partial pressure at the following times:
              (1) At end of the epoxide feed, determined in accordance with paragraph (b)(2) of this section;
              (2) At the onset of the ECO, established in accordance with paragraph (c)(2) of this section; or
              (3) At the end of the ECO, determined in accordance with paragraph (d)(2) of this section.
              (B) The percent epoxide reduction for the batch cycle, determined in accordance with paragraph (e)(2) of this section. The records shall also include all the measurements and assumptions used to calculate the percent reduction.
              (C) The reactor epoxide partial pressure at the end of the ECO.
              (2) The owner or operator shall maintain the records specified in paragraphs (j)(2)(i) through (v) of this section.
              (i) For each batch cycle, the product being produced and the product class to which it belongs.
              (ii) For each batch cycle, the owner or operator shall record the value of the parameter monitored in accordance with paragraph (i)(3) of this section.
              (iii) If a combustion, recovery, or recapture device is used to reduce emission in conjunction with ECO, the owner or operator shall record the information specified in § 63.1430(d) and comply with the monitoring provisions in § 63.1429.
              (iv) [Reserved]
              (v) If epoxide emissions occur before the end of the ECO, the owner or operator shall maintain records of the time and duration of all such emission episodes.
              (k) Reporting requirements. The owner or operator shall comply with the reporting requirements in this paragraph.
              (1) The information specified in paragraphs (k)(1)(i) through (ii) of this section shall be provided in the Precompliance Report, as specified in § 63.1439(e)(4).
              (i) A standard operating procedure for obtaining the reactor liquid sample and a method that will be used to determine the epoxide concentration in the liquid, in accordance with paragraph (f)(1)(i) of this section.
              (ii) A request to monitor a parameter other than those specified in paragraph (i)(1)(i), (ii), or (iii) of this section, as provided for in paragraph (i)(1)(iv) of this section.
              (2) The information specified in paragraphs (k)(2)(i) through (iv) of this section shall be provided in the Notification of Compliance Status, as specified in § 63.1439(e)(5).
              (i) For each product class, the information specified in paragraphs (k)(2)(i)(A) through (C) of this section.
              (A) The operating conditions of this product class, as specified in paragraph (j)(1)(i) of this section.
              (B) A list of all products in the product class.
              (C) The percent epoxide emission reduction, determined in accordance with paragraph (e) of this section.
              (ii) The parameter for each product class, as determined in accordance with paragraph (i)(2) of this section.
              (iii) If a combustion, recovery, or recapture device is used in addition to ECO to reduce emissions, the information specified in § 63.1430(g)(1).
              (iv) If epoxide emissions occur before the end of the ECO, a listing of the time and duration of all such emission episodes that occur during the initial demonstration of batch cycle efficiency.
              (3) The information specified in paragraphs (k)(3)(i) through (iii) of this section shall be provided in the Periodic Report, as specified in § 63.1439(e)(6).
              (i) Reports of each batch cycle for which an ECO excursion occurred, as defined in paragraph (i)(3) of this section.
              (ii) Notification of each batch cycle when the time and duration of epoxide emissions before the end of the ECO, recorded in accordance with paragraph (j)(2)(v) of this section, exceed the time and duration of the emission episodes during the initial epoxide emission percentage reduction determination, as recorded in paragraph (j)(1)(viii) of this section.

              (iii) If a combustion, recovery, or recapture device is used to reduce emissions, the information specified in § 63.1430(h).
              
              (l) New polyether polyol products. If an owner or operator wishes to utilize ECO as a control option for a polyether polyol not previously assigned to a product class and reported to the Agency in accordance with either paragraph (k)(2)(i)(B), (l)(1)(ii), or (l)(2)(iii) of this section, the owner or operator shall comply with the provisions of paragraph (l)(1) or (2) of this section.
              (1) If the operating conditions of the new polyether polyol are consistent with the operating conditions for an existing product class, the owner or operator shall comply with the requirements in paragraphs (l)(1)(i) and (ii) of this section.
              (i) The owner or operator shall update the list of products for the product class required by paragraph (j)(1)(ii) of this section, and shall record the information in paragraphs (j)(1)(i)(A) through (F) of this section for the new product.
              (ii) Within 180 days after the production of the new polyether polyol, the owner or operator shall submit a report updating the product list previously submitted for the product class. This information may be submitted along with the next Periodic Report.
              (2) If the operating conditions of the new polyether polyol do not conform with the operating characteristics of an existing product class, the owner or operator shall establish a new product class and shall comply with provisions of paragraphs (l)(2)(i) through (iii) of this section.
              (i) The owner or operator shall establish the batch cycle percent epoxide emission reduction in accordance with paragraphs (b) through (g) of this section for the product class.
              (ii) The owner or operator shall establish the records specified in paragraph (j)(1) of this section for the product class.
              (iii) Within 180 days of the production of the new polyether polyol, the owner or operator shall submit a report containing the information specified in paragraphs (k)(2)(i) and (ii) of this section.
              (m) Polyether polyol product changes. If a change in operation, as defined in paragraph (m)(1) of this section, occurs for a polyether polyol that has been assigned to a product class and reported to the Agency in accordance with paragraph (k)(2)(i)(B), (l)(1)(ii), or (l)(2)(iii) of this section, the owner or operator shall comply with the provisions of paragraphs (m)(2) through (3) of this section.
              (1) A change in operation for a polyether polyol is defined as a change in any one of the parameters listed in paragraphs (m)(1)(i) through (ix) of this section.
              (i) A significant change in reaction kinetics;
              (ii) Use of a different oxide reactant;
              (iii) Use of a different EO/PO ratio;
              (iv) A lower reaction temperature;
              (v) A lower catalyst feed on a mole/mole fraction OH basis;
              (vi) A shorter cookout;
              (vii) A lower reactor pressure;
              (viii) A different type of reaction, (e.g., a self-catalyzed vs. catalyzed reaction); or
              (ix) A marked change in reaction conditions (e.g., a markedly different liquid level).
              (2) If the operating conditions of the product after the change in operation remain within the operation conditions of the product class to which the product was assigned, the owner or operator shall update the records specified in paragraphs (j)(1)(i)(A) through (F) of this section for the product.
              (3) If the operating conditions of the product after the change in operation are outside of the operating conditions of the product class to which the product was assigned, the owner or operator shall comply with the requirements in paragraph (m)(3)(i) or (ii) of this section, as appropriate.
              (i) If the new operating conditions of the polyether polyol are consistent with the operating conditions for another existing product class, the owner or operator shall comply with the requirements in paragraphs (m)(3)(i)(A) and (B) of this section.
              (A) The owner or operator shall update the list of products for the product class that the product is leaving, and for the product class that the product is entering, and shall record the new information in paragraphs (j)(1)(i)(A) through (F) of this section for the product.

              (B) Within 180 days after the change in operating conditions for the polyether polyol product, the owner or operator shall submit a report updating the product lists previously submitted for the product class. This information may be submitted along with the next Periodic Report.
              (ii) If the new operating conditions of the polyether polyol product do not conform with the operating characteristics of an existing product class, the owner or operator shall establish a new product class and shall comply with provisions of paragraphs (m)(3)(ii)(A) through (C) of this section.
              (A) The owner or operator shall establish the batch cycle percent epoxide emission reduction in accordance with paragraphs (b) through (g) of this section for the product class.
              (B) The owner or operator shall establish the records specified in paragraph (j)(1) of this section for the product class.
              (C) Within 180 days of the change in operating conditions for the polyether polyol, the owner or operator shall submit a report containing the information specified in paragraphs (k)(2)(i) and (ii) of this section.
              [64 FR 29439, June 1, 1999; 64 FR 31895, June 14, 1999, as amended at 65 FR 26500, May 8, 2000; 79 FR 17377, Mar. 27, 2014]
            
            
              § 63.1428
              Process vent requirements for group determination of PMPUs using a nonepoxide organic HAP to make or modify the product.
              (a) Process vents from batch unit operations. The owner or operator shall determine, for each PMPU located at an affected source, if the combination of all process vents from batch unit operations that are associated with the use of nonepoxide organic HAP to make or modify the product is a Group 1 combination of batch process vents, as defined in § 63.1423. The annual uncontrolled nonepoxide organic HAP emissions, determined in accordance with paragraph (b) of this section, and annual average flow rate, determined in accordance with paragraph (c) of this section, shall be determined for all process vents from batch unit operations associated with the use of a nonepoxide organic HAP to make or modify the product, with the exception of those vents specified in paragraph (i) of this section, at the location after all applicable control techniques have been applied to reduce epoxide emissions in accordance with paragraph (a)(1) or (2) of this section.
              (1) If the owner or operator is using a combustion, recovery, or recapture device to reduce epoxide emissions, this location shall be at the exit of the combustion, recovery, or recapture device.
              (2) If the owner or operator is using ECO to reduce epoxide emissions, this location shall be at the exit from the batch unit operation. For the purpose of these determinations, the primary condenser operating as a reflux condenser on a reactor or distillation column shall be considered part of the unit operation.
              (b) Determination of annual nonepoxide organic HAP emissions. The owner or operator shall determine, for each PMPU, the total annual nonepoxide organic HAP emissions from the combination of all process vents from batch unit operations that are associated with the use of a nonepoxide organic HAP to make or modify the product in accordance with paragraphs (b)(1) and (2) of this section.
              (1) The annual nonepoxide organic HAP emissions for each process vent from a batch unit operation associated with the use of a nonepoxide organic HAP to make or modify the product shall be determined using the batch process vent procedures in the NESHAP for Group I Polymers and Resins (40 CFR part 63, subpart U), § 63.488(b).
              (2) The owner or operator shall sum the annual nonepoxide organic HAP emissions from all individual process vents from batch unit operations in a PMPU, determined in accordance with paragraph (b)(1) of this section, to obtain the total nonepoxide organic HAP emissions from the combination of process vents associated with the use of a nonepoxide organic HAP to make or modify the product, for the PMPU.
              (c) Minimum emission level exemption. If the annual emissions of TOC or nonepoxide organic HAP from the combination of process vents from batch unit operations that are associated with the use of nonepoxide organic HAP to make or modify a polyether polyol for a PMPU are less than 11,800 kg/yr, the owner or operator of that PMPU is not required to comply with the provisions in paragraphs (d) and (e) of this section.
              (d) Determination of average flow rate and annual average flow rate. The owner or operator shall determine, for each PMPU, the total annual average flow rate for the combination of all process vents from batch unit operations that are associated with the use of a nonepoxide organic HAP to make or modify a product in accordance with paragraphs (d)(1) and (2) of this section.
              (1) The annual average flow rate for each process vent from batch unit operations that is associated with the use of nonepoxide organic HAP to make or modify the product shall be determined using the batch process vent procedures in the NESHAP for Group I Polymers and Resins (40 CFR part 63, subpart U), § 63.488(e).
              (2) The owner or operator shall sum the annual average flow rates from the individual process vents from batch unit operations in a PMPU, determined in accordance with paragraph (d)(1) of this section, to obtain the total annual average flow rate for the combination of process vents associated with the use of a nonepoxide organic HAP to make or modify the product, for the PMPU.
              (e) Determination of cutoff flow rate. For each PMPU at an affected source that uses nonepoxide organic HAP to make or modify the product, the owner or operator shall calculate the cutoff flow rate using Equation 14.
              
                ER01JN99.013
              
              
                Where:
                
                CFR = Cutoff flow rate, standard cubic meters per minute (scmm).
                AE = Annual TOC or nonepoxide organic HAP emissions from the combination of process vents from batch unit operations that are associated with the use of nonepoxide organic HAP to make or modify the product, as determined in paragraph (b)(2) of this section, kg/yr.
              
              
              (f) [Reserved]
              (g) Process changes affecting Group 2 combinations of process vents in a PMPU that are from batch unit operations. Whenever process changes, as described in paragraph (g)(1) of this section, are made that affect a Group 2 combination of batch process vents and that could reasonably be expected to change the group status from Group 2 to Group 1, the owner or operator shall comply with paragraphs (g)(2) and (3) of this section.
              (1) Examples of process changes include, but are not limited to, increases in production capacity or production rate, changes in feedstock type or catalyst type; or whenever there is replacement, removal, or modification of recovery equipment considered part of the batch unit operation. Any change that results in an increase in the annual nonepoxide organic HAP emissions from the estimate used in the previous group determination constitutes a process change for the purpose of these provisions. Process changes do not include: process upsets; unintentional, temporary process changes; and changes that are within the margin of variation on which the original group determination was based.
              (2) For each process affected by a process change, the owner or operator shall redetermine the group status by repeating the procedures specified in paragraphs (b) through (e) of this section, as applicable, and determining if the combination of process vents is a Group 1 combination of batch process vents, as defined in § 63.1423. Alternatively, engineering assessment, as described in § 63.488(b)(6)(i), may be used to determine the effects of the process change.
              (3) Based on the results of paragraph (g)(2) of this section, the owner or operator shall comply with either paragraph (g)(3)(i) or (ii) of this section.

              (i) If the redetermination described in paragraph (g)(2) of this section indicates that the group status of the combination of process vents from batch unit operations in a PMPU that are associated with the use of nonepoxide organic HAP to make or modify the product changes from Group 2 to Group 1 as a result of the process change, the owner or operator shall submit a report as specified in § 63.1439(e)(6)(iii)(D)(1) and shall comply with Group 1 combination of batch process vents provisions in this subpart, as specified in § 63.1425(c)(1).
              (ii) If the redetermination described in paragraph (g)(2) of this section indicates no change in group status, the owner or operator is not required to submit a report.
              (h) Process vents from continuous unit operations. (1) The owner or operator shall determine the total resource effectiveness (TRE) index value for each process vent from a continuous unit operation that is associated with the use of nonepoxide organic HAP to make or modify the product. To determine the TRE index value, the owner or operator shall conduct a TRE determination and calculate the TRE index value according to the HON process vent group determination procedures in § 63.115(d)(1) or (2) and the TRE equation in § 63.115(d)(3). The TRE index value shall be determined at the location after all applicable control techniques have been applied to reduce epoxide emissions in accordance with paragraph (h)(1)(i), (ii), or (iii) of this section.
              (i) If the owner or operator uses one or more nonepoxide recovery devices after all control techniques to reduce epoxide emissions, this location shall be after the last nonepoxide recovery device.
              (ii) If the owner or operator does not use a nonepoxide recovery device after a combustion, recovery, or recapture device to reduce epoxide emissions, this location shall be at the exit of the combustion, recovery, or recapture device.
              (iii) If the owner or operator does not use a nonepoxide recovery device after extended cookout to reduce epoxide emissions, this location shall be at the exit from the continuous unit operation. For the purpose of these determinations, the primary condenser operating as a reflux condenser on a reactor or distillation column shall be considered part of the unit operation.
              (2) The owner or operator of a Group 2 continuous process vent shall recalculate the TRE index value as necessary to determine whether the process vent is Group 1 or Group 2, whenever process changes are made that could reasonably be expected to change the process vent to Group 1. Examples of process changes include, but are not limited to, increases in production capacity or production rate, changes in feedstock type or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. For purposes of this paragraph, process changes do not include: process upsets; unintentional, temporary process changes; and changes that are within the range on which the original TRE calculation was based.
              (i) The TRE index value shall be recalculated based on measurements of process vent stream flow rate, TOC, and nonepoxide organic HAP concentrations, and heating values as specified in the HON process vent group determination procedures in § 63.115(a), (b), (c), and (d), as applicable, or on best engineering assessment of the effects of the change. Engineering assessments shall meet the specifications in § 63.115(d)(1).
              (ii) Where the recalculated TRE index value is less than or equal to 1.0, or, where the TRE index value before the process change was greater than 4.0 and the recalculated TRE index value is less than or equal to 4.0 but greater than 1.0, the owner or operator shall submit a report as specified in the process vent reporting and recordkeeping provisions in § 63.1430(i) or (j), and shall comply with the appropriate provisions in the process vent control requirements in § 63.1425 by the dates specified in § 63.1422 (the section describing compliance dates for sources subject to this subpart).
              (iii) Where the recalculated TRE index value is greater than 4.0, the owner or operator is not required to submit a report.
              (i) Combination of process vents from batch unit operations and process vents from continuous unit operations. If an owner or operator combines a process vent from a batch unit operation that is associated with the use of a nonepoxide organic HAP to make or modify the product with a process vent from a continuous unit operation that is associated with the use of a nonepoxide prior to the epoxide control technique, or prior to a nonepoxide recovery device that is after the epoxide control technique, then the provisions in paragraphs (i)(1) and (2) of this section shall apply.
              (1) The process vent from the batch unit operation is not required to be included in the group determination required by paragraphs (a) through (e) of this section.
              (2) The TRE index value of the combined stream shall be determined in accordance with paragraph (h) of this section, and the TRE index value shall be calculated during a period when nonepoxide organic HAP emissions are being generated by the batch unit operation.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000; 79 FR 17377, Mar. 27, 2014]
            
            
              § 63.1429
              Process vent monitoring requirements.
              (a) Monitoring equipment requirements. The owner or operator of a process vent that uses a combustion, recovery, or recapture device to comply with the process vent control requirements in § 63.1425(b)(1), (b)(2), (c)(1), (c)(3), or (d) shall install monitoring equipment specified in paragraph (a)(1), (2), (3), (4), (5), (6), or (7) of this section, depending on the type of device used. Also, the owner or operator that uses a recovery or recapture device to comply with § 63.1425(c)(4) shall install monitoring equipment as specified in paragraph (a)(4), (5), (6), or (7) of this section. All monitoring equipment shall be installed, calibrated, maintained, and operated according to manufacturers' specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, the following monitoring equipment is required: a device (including but not limited to a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame.
              (3) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, the following monitoring equipment is required: a temperature monitoring device in the firebox equipped with a continuous recorder. Any boiler or process heater in which all process vent streams are introduced with primary fuel or are used as the primary fuel is exempt from this requirement.
              (4) Where an absorber is used, a scrubbing liquid flow rate meter or a pressure monitoring device is required and should be equipped with a continuous recorder. If an acid or base absorbent is used, a pH monitoring device to monitor scrubber effluent is also required. If two or more absorbers in series are used, a scrubbing liquid flow rate meter, or a pressure monitoring device, equipped with a continuous recorder, is required for each absorber in the series. An owner or operator may submit a request to instead install the scrubbing liquid flow rate meter, or a pressure monitoring device, equipped with a continuous recorder, on only the final absorber in a series, in accordance with the alternative parameter monitoring reporting requirements in § 63.1439(f).
              (5) Where a condenser is used, a condenser exit temperature (product side) monitoring device equipped with a continuous recorder is required.

              (6) Where a carbon adsorber is used, an integrating regeneration stream flow monitoring device having an accuracy of + 10 percent or better, capable of recording the total regeneration stream mass or volumetric flow for each regeneration cycle, and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle are required.
              (7) As an alternative to paragraphs (a)(4) through (6) of this section, the owner or operator may install an organic monitoring device equipped with a continuous recorder.
              (b) Alternative parameters. An owner or operator of a process vent may request approval to monitor parameters other than those listed in paragraph (a) of this section. The request shall be submitted according to the procedures specified in the process vent reporting and recordkeeping requirements in § 63.1430(j) and the alternative parameter monitoring reporting requirements in § 63.1439(f). Approval shall be requested if the owner or operator:
              (1) Uses a combustion device other than an incinerator, boiler, process heater, or flare; or
              (2) For a Group 2 continuous process vent, maintains a TRE greater than 1.0 but less than or equal to 4.0 without a recovery device or with a recovery device other than the recovery devices listed in paragraph (a) of this section; or
              (3) Uses one of the combustion, recovery, or recapture devices listed in paragraph (a) of this section, but seeks to monitor a parameter other than those specified in paragraph (a) of this section.
              (c) Monitoring of bypass lines. The owner or operator of a process vent using a process vent system that contains bypass lines that could divert a process vent stream away from the combustion, recovery, or recapture device used to comply with the process vent control requirements in § 63.1425(b), (c), or (d) shall comply with paragraph (c)(1) or (2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief devices needed for safety purposes are not subject to paragraphs (c)(1) or (2) of this section.
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once at approximately equal intervals of about 15 minutes. Records shall be generated as specified in the process vent reporting and recordkeeping provisions in § 63.1430(d)(3). The flow indicator shall be installed at the entrance to any bypass line that could divert emissions away from the combustion, recovery, or recapture device and to the atmosphere; or
              (2) Secure the bypass line valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the non-diverting position and emissions are not diverted through the bypass line. Records shall be generated as specified in the process vent reporting and recordkeeping provisions in § 63.1430(d)(4)(i).
              (d) Establishment of parameter monitoring levels. Parameter monitoring levels for process vents from continuous or batch unit operations using a combustion, recovery, or recapture device to comply with the process vent control requirements in § 63.1425(b), (c), or (d) shall be established as specified in paragraphs (d)(1) through (3) of this section.

              (1) For each parameter monitored under paragraphs (a) or (b) of this section, the owner or operator shall establish a level, defined as either a maximum or minimum operating parameter as denoted in Table 7 of this subpart (the table listing the operating parameters for which monitoring levels are required to be established for process vent streams), that indicates that the combustion, recovery, or recapture device is operated in a manner to ensure compliance with the provisions of this subpart. The level shall be established in accordance with the procedures specified in § 63.1438(a) through (d), as applicable. The level may be based upon a prior performance test conducted for determining compliance with a regulation promulgated by the EPA, and the owner or operator is not required to conduct a performance test under the process vent requirements for determining organic HAP concentration, control efficiency, and aggregated organic HAP emission reductions in § 63.1426, provided that the prior performance test meets the conditions of § 63.1426(b)(3).
              
              (2) The established level, along with supporting documentation, shall be submitted in the Notification of Compliance Status or the operating permit application as required in the Notification of Compliance Status requirements in § 63.1439(e)(5) or in the operating permit application requirements in § 63.1439(e)(8), respectively.
              (3) The operating day shall be defined as part of establishing the parameter monitoring level and shall be submitted with the information in paragraph (d)(2) of this section. The definition of operating day shall specify the time(s) at which an operating day begins and ends.
              [64 FR 29439, June 1, 1999, as amended at 79 FR 17377, Mar. 27, 2014]
            
            
              § 63.1430
              Process vent reporting and recordkeeping requirements.
              (a) [Reserved]
              (b) Records to demonstrate compliance. The owner or operator complying with the process vent control requirements in § 63.1425(b), (c), or (d) shall keep the following records, as applicable, readily accessible:
              (1) When using a flare to comply with the process vent control requirements in § 63.1425(b)(2)(i), (c)(1)(i), (c)(3)(i), or (d)(1):
              (i) The flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate determinations, and exit velocity determinations made during the flare specification determination required by § 63.1437(c); and
              (iii) All periods during the flare specification determination required by § 63.1437(c) when all pilot flames are absent.
              (2) The following information when using a combustion, recovery, or recapture device (other than a flare) to achieve compliance with the process vent control requirements in § 63.1425(b), (c), or (d):
              (i) For a combustion, recovery, or recapture device being used to comply with a percent reduction requirement of § 63.1425(b)(1)(i), (b)(2)(ii), (c)(1)(ii), (c)(3)(ii), or (d)(2), or the annual epoxide emission limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv), the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in the process vent requirements in § 63.1426;
              (ii) For a combustion device being used to comply with an outlet concentration limitation of § 63.1425(b)(1)(ii) or (b)(2)(iii), the concentration of organic HAP or TOC outlet of the combustion device, as determined using the procedures specified in the process vent requirements in § 63.1426;
              (iii) For a boiler or process heater, a description of the location at which the process vent stream is introduced into the boiler or process heater;
              (iv) For a boiler or process heater with a design heat input capacity of less than 44 megawatts and where the process vent stream is introduced with combustion air or is used as a secondary fuel and is not mixed with the primary fuel, the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in § 63.1426.
              (c) Records related to the establishment of parameter monitoring levels. For each parameter monitored according to the process vent monitoring requirements in § 63.1429(a) and Table 5 of this subpart, or for alternate parameters and/or parameters for alternate control techniques monitored according to the alternative parameter monitoring reporting requirements in § 63.1439(f) as allowed under § 63.1429(b), maintain documentation showing the establishment of the level that indicates that the combustion, recovery, or recapture device is operated in a manner to ensure compliance with the provisions of this subpart, as required by the process vent monitoring requirements in § 63.1429(d).
              (d) Records to demonstrate continuous compliance. The owner or operator that uses a combustion, recovery, or recapture device to comply with the process vent control requirements in § 63.1425(b), (c), or (d) shall keep the following records readily accessible:

              (1) Continuous records of the equipment operating parameters specified to be monitored under the process vent monitoring requirements in § 63.1429(a) as applicable, and listed in Table 5 of this subpart, or specified by the Administrator in accordance with the alternative parameter monitoring reporting requirements in § 63.1439(f), as allowed under § 63.1429(b). These records shall be kept as specified under § 63.1439(d), except as specified in paragraphs (d)(1)(i) and (ii) of this section.
              (i) For flares, the records specified in Table 5 of this subpart shall be maintained in place of continuous records.
              (ii) For carbon adsorbers used for process vents from batch unit operations, the records specified in Table 5 of this subpart shall be maintained in place of daily averages.
              (2) Records of the daily average value for process vents from continuous unit operations or batch unit operations of each continuously monitored parameter, except as provided in paragraphs (d)(2)(i) and (ii) of this section.
              (i) Monitoring data recorded during periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments shall not be included in computing the daily averages. In addition, monitoring data recorded during periods of non-operation of the process (or specific portion thereof) resulting in cessation of organic HAP emissions shall not be included in computing the daily averages.
              (ii) If all recorded values for a monitored parameter during an operating day are above the minimum or below the maximum parameter monitoring level established in accordance with the process vent monitoring requirements in § 63.1429(d), the owner or operator may record that all values were above the minimum or below the maximum level established, rather than calculating and recording a daily average for that operating day.
              (3) Hourly records of whether the flow indicator for bypass lines specified under § 63.1429(c)(1) was operating and whether a diversion was detected at any time during the hour. Also, records of the time(s) of all periods when the process vent was diverted from the combustion, recovery, or recapture device, or the flow indicator specified in § 63.1429(c)(1) was not operating.
              (4) Where a seal or closure mechanism is used to comply with the process vent monitoring requirements for bypass lines in § 63.1429(c)(2), hourly records of flow are not required. For compliance with § 63.1429(c)(2), the owner or operator shall record whether the monthly visual inspection of the seals or closure mechanism has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has been broken.
              (5) Records specifying the times and duration of periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high level adjustments. In addition, records specifying any other periods of process or combustion, recovery, or recapture device operation when monitors are not operating.
              (e) Records related to the group determination for process vents that are associated with the use of nonepoxide organic HAP to make or modify the product—(1) Process vents from batch unit operations. Except as provided in paragraphs (e)(1)(vi) and (vii) of this section, the owner or operator of an affected source shall maintain the records specified in paragraphs (e)(1)(i) through (v) of this section for each PMPU that uses a nonepoxide organic HAP to make or modify the product in batch unit operations. The records required to be maintained by this paragraph are limited to the information developed and used to make the group determination under the process vent requirements for processes using a nonepoxide organic HAP to make or modify the product in § 63.1428(a) through (e), as appropriate. If an owner or operator did not need to develop certain information (e.g., annual average flow rate) to determine the group status, the owner or operator is not required to develop additional information. The owner or operator may elect Group 1 status for process vents without making a Group 1/Group 2 determination. In such event, none of the records specified in paragraphs (e)(1)(i) through (v) are required.

              (i) A description of, and an emission estimate for, each batch emission episode, and the total emissions associated with one batch cycle for each unique product class made in the PMPU.
              (ii) Total annual uncontrolled TOC or nonepoxide organic HAP emissions from the combination of process vents from batch unit operations associated with the use of nonepoxide organic HAP to make or modify the product, as determined in accordance with the process vent requirements for group determinations in § 63.1428(b).
              (iii) The annual average flow rate for the combination of process vents from batch unit operations associated with the use of organic HAP to make or modify the product, as determined in accordance with the process vent requirements for group determinations in § 63.1428(d).
              (iv) The cutoff flow rate, determined in accordance with the process vent requirements for group determinations in § 63.1428(e).
              (v) The results of the PMPU group determination (i.e., whether the combination of process vents is Group 1 or Group 2).
              (vi) If the combination of all process vents from batch unit operations associated with the use of an organic HAP to make or modify the product is subject to the Group 1 batch process vent control requirements for nonepoxide HAP emissions from making or modifying the product in § 63.1425((c)(1), none of the records in paragraphs (e)(1)(i) through (v) of this section are required.
              (vii) If the total annual emissions from the combination of process vents from batch unit operations associated with the use of an organic HAP to make or modify the product are less than 11,800 kg per year, only the records in paragraphs (e)(1)(i) and (ii) of this section are required.
              (2) Process vents from continuous unit operations. The owner or operator of an affected source that uses nonepoxide organic HAP to make or modify the product in continuous unit operations shall keep records regarding the measurements and calculations performed to determine the TRE index value of each process vent stream. The owner or operator of Group 1 continuous process vents that are subject to the control requirements of § 63.1425(c)(3) is not required to keep these records.
              (f) Records for Group 2 process vents that are associated with the use of nonepoxide organic HAP to make or modify the product. The following records shall be maintained for PMPUs with a Group 2 combination of batch process vents and/or one or more Group 2 continuous process vents.
              (1) Process vents from batch unit operations—emission records. The owner or operator shall maintain records of the combined total annual nonepoxide organic HAP emissions from process vents associated with the use of nonepoxide organic HAP to make or modify the product for each PMPU where the combination of these process vents is classified as Group 2.
              (2) Process vents from continuous unit operations—monitoring records for vents with TRE between 1.0 and 4.0. The owner or operator using a recovery device or other means to achieve and maintain a TRE index value greater than 1.0 but less than 4.0 as specified in the HON process vent requirements in § 63.113(a)(3) or § 63.113(d) shall keep the following records readily accessible:
              (i) Continuous records of the equipment operating parameters specified to be monitored under § 63.114(b) and listed in Table 5 of this subpart or specified by the Administrator in accordance with § 63.114(c) and § 63.117(e); and
              (ii) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.152(f). If carbon adsorber regeneration stream flow and carbon bed regeneration temperature are monitored, the records specified in Table 5 of this subpart shall be kept instead of the daily averages.
              (3) Process vents from continuous unit operations—records related to process changes. The owner or operator subject to the provisions of this subpart who has elected to demonstrate compliance with the TRE index value greater than 4.0 under § 63.113(e) or greater than 1.0 under § 63.113(a)(3) or § 63.113(d) shall keep readily accessible records of:
              (i) Any process changes as defined in § 63.115(e); and
              (ii) Any recalculation of the TRE index value pursuant to § 63.115(e).
              (4) Process vents from continuous unit operations—records for vents with a flow rate less than 0.005 standard cubic meter per minute. The owner or operator who elects to comply by maintaining a flow rate less than 0.005 standard cubic meter per minute under § 63.113(f), shall keep readily accessible records of:
              (i) Any process changes as defined in § 63.115(e) that increase the process vent stream flow rate;
              (ii) Any recalculation or measurement of the flow rate pursuant to § 63.115(e); and
              (iii) If the flow rate increases to 0.005 standard cubic meter per minute or greater as a result of the process change, the TRE determination performed according to the procedures of § 63.115(d).
              (5) Process vents from continuous unit operations—records for vents with an organic HAP concentration less than 50 parts per million. The owner or operator who elects to comply by maintaining an organic HAP concentration less than 50 parts per million by volume organic HAP concentration under § 63.113(g) shall keep readily accessible records of:
              (i) Any process changes as defined in § 63.115(e) that increase the organic HAP concentration of the process vent stream;
              (ii) Any recalculation or measurement of the concentration pursuant to § 63.115(e); and
              (iii) If the organic HAP concentration increases to 50 parts per million by volume or greater as a result of the process change, the TRE determination performed according to the procedures of § 63.115(d).
              (g) Notification of Compliance Status. The owner or operator of an affected source shall submit the information specified in paragraphs (g)(1) through (3) of this section, as appropriate, as part of the Notification of Compliance Status specified in § 63.1439(e)(5).
              (1) For the owner or operator complying with the process vent control requirements in § 63.1425(b), (c)(1), (c)(3), or (d), the information specified in paragraph (b) of this section related to the compliance demonstration, and the information specified in paragraph (c) of this section related to the establishment of parameter monitoring levels,
              (2) For each PMPU where the combination of process vents from batch unit operations that are associated with the use of nonepoxide organic HAP to make or modify the product is Group 2, the information related to the group determination specified in paragraph (e)(1) of this section.
              (3) For each process vent from a continuous unit operation that is associated with the use of nonepoxide organic HAP to make or modify the product that is Group 2, the information related to the group determination specified in paragraph (e)(2) of this section.
              (h) Periodic Reports. The owner or operator of an affected source shall submit Periodic Reports of the recorded information specified in paragraphs (h)(1) through (6) of this section, as appropriate, according to the schedule for submitting Periodic Reports in § 63.1439(e)(6)(i).
              (1) Reports of daily average values of monitored parameters for all operating days when the daily average values recorded under paragraph (d)(2) of this section were above the maximum, or below the minimum, level established in the Notification of Compliance Status or operating permit.
              (2) Reports of the duration of periods when monitoring data are not collected for each excursion caused by insufficient monitoring data as defined in § 63.1438(f)(1)(iv), (f)(2)(i)(B), or (f)(3)(ii).
              (3) Reports of the times and durations of all periods recorded under paragraph (d)(3) of this section when the process vent stream is diverted from the combustion, recovery, or recapture device through a bypass line.
              (4) Reports of all periods recorded under paragraph (d)(4) of this section in which the seal mechanism is broken, the bypass line valve position has changed, or the key to unlock the bypass line valve was checked out.
              (5) Reports of the times and durations of all periods recorded under paragraph (d)(1)(i) of this section in which all pilot flames of a flare were absent.

              (6) Reports of all carbon bed regeneration cycles during which the parameters recorded under paragraph (d)(1)(ii) of this section were above the maximum, or below the minimum, levels established in the Notification of Compliance Status or operating permit.
              
              (i) Reports of process changes. Whenever a process change, as defined in § 63.1420(g)(3), is made that causes a Group 2 combination of batch process vents at a PMPU that are associated with the use of nonepoxide organic HAP to make or modify the product to become Group 1, the owner or operator shall submit a report within 180 days after the process change is made or the information regarding the process change is known to the owner or operator. This report may be included in the next Periodic Report or in a separate submittal to the Administrator, as specified in § 63.1439(e)(6)(iii)(D)(1). A description of the process change shall be submitted with the report.
              (j) Reporting requirements for Group 2 continuous process vents. (1) Whenever a process change, as defined in § 63.1420(g)(3), is made that causes a Group 2 continuous process vent with a TRE greater than 4.0 to become a Group 2 continuous process vent with a TRE less than 4.0, the owner or operator shall submit a report within 180 calendar days after the process change is made or the information regarding the process change is known, unless the flow rate is less than 0.005 standard cubic meters per minute. The report may be submitted as part of the next periodic report. The report shall include:
              (i) A description of the process change;
              (ii) The results of the recalculation of the TRE index value required under § 63.1428(h)(2), and recorded under paragraph (f)(3) of this section; and
              (iii) A statement that the owner or operator will comply with the process vent monitoring requirements specified in § 63.1429, as appropriate.
              (2) Whenever a process change, as defined in § 63.1420(g)(3), is made that causes a Group 2 continuous process vent with a flow rate less than 0.005 standard cubic meters per minute to become a Group 2 continuous process vent with a flow rate of 0.005 standard cubic meters per minute or greater, the owner or operator shall submit a report within 180 calendar days after the process change is made or the information regarding the process change is known, unless the organic HAP concentration is less than 50 ppmv. The report may be submitted as part of the next periodic report. The report shall include:
              (i) A description of the process change;
              (ii) The results of the calculation of the TRE index value required under § 63.1428(h)(2), and recorded under paragraph (f)(3) of this section; and
              (iii) A statement that the owner or operator will comply with the process vent monitoring requirements specified in § 63.1429, as appropriate.
              (3) Whenever a process change, as defined in § 63.1420(g)(3), is made that causes a Group 2 continuous process vent with an organic HAP concentration less than 50 ppmv to become a Group 2 continuous process vent with an organic HAP concentration of 50 ppmv or greater and a TRE index value less than 4.0, the owner or operator shall submit a report within 180 calendar days after the process change is made or the information regarding the process change is known, unless the flow rate is less than 0.005 standard cubic meters per minute. The report may be submitted as part of the next periodic report. The report shall include:
              (i) A description of the process change;
              (ii) The results of the calculation of the TRE index value required under § 63.1428(h)(2), and recorded under paragraph (f)(3) of this section; and
              (iii) A statement that the owner or operator will comply with the process vent monitoring requirements specified in § 63.1429, as appropriate.
              (k) Alternative requests. If an owner or operator uses a combustion, recovery, or recapture device other than those specified in the process vent monitoring requirements in § 63.1429(a)(1) through (7) and listed in Table 5 of this subpart; requests approval to monitor a parameter other than those specified in § 63.1429(a)(1) through (7) and listed in Table 5 of this subpart; or uses ECO and requests to monitor a parameter other than those listed in § 63.1427(i)(1)(i) through (iii), as allowed under § 63.1427(i)(1)(iv), the owner or operator shall submit a description of planned reporting and recordkeeping procedures, as specified in § 63.1439(f)(3), as part of the Precompliance Report as required under § 63.1439(e)(4), or to the Administrator as a separate submittal. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the Precompliance Report.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000; 79 FR 17378, Mar. 27, 2014]
            
            
              § 63.1431
              Process vent annual epoxides emission factor plan requirements.
              (a) Applicability of emission factor plan requirements. An owner or operator electing to comply with an annual epoxide emission factor limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv) shall develop and implement an epoxides emission factor plan in accordance with the provisions of this section.
              (b) Emission factor plan requirements. The owner or operator shall develop an epoxides emission factor plan.
              (1) If epoxide emissions are maintained below the epoxide emission factor limitation through the use of a combustion, recovery, or recapture device (without extended cookout), the owner or operator shall develop and implement the plan in accordance with paragraph (c) of this section.
              (2) If epoxide emissions are maintained below the epoxide emission factor limitation through the use of extended cookout (without a combustion, recovery, or recapture device), the owner or operator shall develop and implement the plan in accordance with paragraph (d) of this section.
              (3) If epoxide emissions are maintained below the epoxide emission factor limitation through the use of extended cookout in conjunction with a combustion, recovery, or recapture device, the owner or operator shall develop and implement the plan in accordance with paragraph (e) of this section.
              (c) Compliance with epoxide emission factor limitation using a combustion, recovery, or recapture device. (1) The owner or operator shall notify the Agency of the intent to use a combustion, recovery, or recapture device to comply with the epoxide emission factor limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv). The owner or operator shall prepare an estimate of the annual epoxide emissions and the actual production rate in accordance with paragraphs (c)(1)(i) through (iv) of this section. This notification and emission estimate shall be submitted in the Precompliance Report as specified in § 63.1439(e)(4), or in the operating permit application, as allowed in § 63.1439(e)(8).
              (i) Annual uncontrolled epoxide emissions. These emission estimates shall be determined in accordance with the batch process vent group determination procedures in the NESHAP for Group I Polymers and Resins (40 CFR part 63, subpart U, § 63.488(b)) and shall be based on anticipated production.
              (ii) A description of the combustion, recovery, or recapture device, along with the expected percent efficiency.
              (iii) Annual emissions after the combustion, recovery, or recapture device. The expected annual emissions after control shall be determined using Equation 15.
              
                ER01JN99.014
              
              
                Where:
                
                AEcontrol = Annual epoxide emissions after control, kg/yr.
                AEuncontrolled = Annual uncontrolled epoxide emissions, determined in accordance with paragraph (c)(1)(i) of this section, kg/yr.
                R = Expected control efficiency of the combustion, recovery, or recapture device, percent, as determined in § 63.1426(c).
              
              

              (iv) The actual annual production rate means the annual mass of polyether polyol product produced from the applicable PMPU. This production rate shall be for the same annual time period as the annual emission estimate as calculated in accordance with paragraph (c)(1)(iii) of this section.
              
              (2) The owner or operator shall conduct a performance test in accordance with § 63.1426(c) to determine the epoxide control efficiency of the combustion, recovery, or recapture device. The owner or operator shall then recalculate the annual epoxide emissions after control using Equation 15, except that the control efficiency, R, shall be the measured control efficiency. This information shall be submitted as part of the Notification of Compliance Status, as provided in § 63.1439(e)(5).
              (3) The owner or operator shall comply with the process vent monitoring provisions in § 63.1429.
              (4) The owner or operator shall comply with the process vent recordkeeping requirements in paragraphs § 63.1430(b) through (d), and the process vent reporting requirements in § 63.1430(g)(1) and (h).
              (d) Compliance with epoxide emission factor limitation using extended cookout. (1) The owner or operator shall notify the Agency of the intent to use extended cookout to comply with the epoxide emission factor limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv). The owner or operator shall prepare an estimate of the annual epoxide emissions after the extended cookout. This notification and emission estimate shall be submitted in the Precompliance Report as specified in § 63.1439(e)(4), or in the operating permit application, as allowed in § 63.1439(e)(8).
              (2) The owner or operator shall determine the annual epoxide emissions in accordance with § 63.1427(d), based on anticipated production. This information shall be submitted as part of the Notification of Compliance Status, as provided in § 63.1439(e)(5).
              (3) The owner or operator shall comply with the ECO monitoring provisions in § 63.1427(i).
              (4) The owner or operator shall comply with the process vent recordkeeping and reporting requirements in § 63.1430.
              (e) Compliance with the epoxide emission factor limitation through the use of extended cookout in conjunction with one or more combustion, recovery, and/or recapture device. (1) The owner or operator shall notify the Agency of the intent to use extended cookout in conjunction with one or more combustion, recovery, and/or recapture device to comply with the annual epoxide emission factor limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv). The owner or operator shall prepare an estimate of the annual epoxide emissions after control. This notification and emission estimate shall be submitted in the Precompliance Report as specified in § 63.1439(e)(4), or in the operating permit application, as allowed under § 63.1439(e)(8).
              (2) The owner or operator shall determine the annual epoxide emissions after control. This information shall be submitted as part of the Notification of Compliance Status, as provided in § 63.1439(e)(5).
              (3) The owner or operator shall comply with the ECO monitoring provisions in § 63.1427(i).
              (4) The owner or operator shall comply with the ECO recordkeeping and reporting requirements in § 63.1427(j) and (k).
              (f) Compliance with epoxide emission factor limitation without using extended cookout or a combustion, recovery, or recapture device. (1) The owner or operator shall notify the Agency of the intent to comply with the epoxide emission factor limitation in § 63.1425(b)(1)(iii) or (b)(2)(iv) without the use of ECO or a combustion, recovery, or recapture device. The owner or operator shall prepare an estimate of the annual epoxide emissions. This notification and emission estimate shall be submitted in the Precompliance Report as specified in § 63.1439(e)(4), or in the operating permit application, as allowed in § 63.1439(e)(8).
              (2) Each year after the compliance date, the owner or operator shall calculate the epoxides emission factor for the previous year. This information shall be submitted in the second Periodic Report submitted each year, as specified in § 63.1439(e)(6).
            
            
              § 63.1432
              Storage vessel provisions.

              (a) For each storage vessel located at an affected source, the owner or operator shall comply with the HON storage vessel requirements of §§ 63.119 through 63.123 and the HON leak inspection provisions in § 63.148, with the differences noted in paragraphs (b) through (p) of this section, for the purposes of this subpart.
              (b) When the term “storage vessel” is used in the HON storage vessel requirements in §§ 63.119 through 63.123, the definition of this term in § 63.1423 shall apply for the purposes of this subpart.
              (c) When the term “Group 1 storage vessel” is used in the HON storage vessel requirements in §§ 63.119 through 63.123, the definition of this term in § 63.1423 shall apply for the purposes of this subpart.
              (d) When the term “Group 2 storage vessel” is used in the HON storage vessel requirements in §§ 63.119 through 63.123, the definition of this term in § 63.1423 shall apply for the purposes of this subpart.
              (e) When the HON storage vessel requirements in § 63.119 refer to “December 31, 1992,” the phrase “September 4, 1997” shall apply instead, for the purposes of this subpart.
              (f) When the HON storage vessel requirements in § 63.119 refer to “April 22, 1994,” the phrase “June 1, 1999,” shall apply instead, for the purposes of this subpart.
              (g) The owner or operator of an affected source shall comply with this paragraph instead of § 63.120(d)(1)(ii) for the purposes of this subpart. If the combustion, recovery, or recapture device used to comply with § 63.119(e) is also used to comply with any of the requirements found in §§ 63.1425 through 63.1431 and/or § 63.1433, the performance test required in or accepted by §§ 63.1425 through 63.1431 and/or § 63.1433 is acceptable for demonstrating compliance with the HON storage vessel requirements in § 63.119(e), for the purposes of this subpart. The owner or operator will not be required to prepare a design evaluation for the combustion, recovery, or recapture device as described in § 63.120(d)(1)(i), if the performance test meets the criteria specified in paragraphs (g)(1) and (2) of this section.
              (1) The performance test demonstrates that the combustion, recovery, or recapture device achieves greater than or equal to the required control efficiency specified in the HON storage vessel requirements in § 63.119(e)(1) or (2), as applicable; and
              (2) The performance test is submitted as part of the Notification of Compliance Status required by § 63.1439(e)(5).
              (h) When the HON storage vessel requirements in §§ 63.120(d)(3)(i), 63.120(d)(5), and 63.122(g)(2) use the term “range,” the term “level” shall apply instead for the purposes of this subpart.
              (i) For purposes of this subpart, the monitoring plan required by the HON storage vessel requirements in § 63.120(d)(2) shall specify for which combustion, recovery, or recapture device the owner or operator has selected to follow the procedures for continuous monitoring specified in § 63.1438. For the combustion, recovery, or recapture device(s) for which the owner or operator has selected not to follow the procedures for continuous monitoring specified in § 63.1438, the monitoring plan shall include a description of the parameter(s) to be monitored to ensure that the combustion, recovery, or recapture device is being properly operated and maintained, an explanation of the criteria used for selection of that parameter(s), and the frequency with which monitoring will be performed (e.g., when the liquid level in the storage vessel is being raised), as specified in § 63.120(d)(2)(i).
              (j) For purposes of this subpart, the monitoring plan required by § 63.122(b) shall be included in the Notification of Compliance Status required by § 63.1439(e)(5).
              (k) When the HON Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.120, 63.122, and 63.123, the Notification of Compliance Status requirements contained in § 63.1439(e)(5) shall apply for the purposes of this subpart.
              (l) When the HON Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.120 and 63.122, the Periodic Report requirements contained in § 63.1439(e)(6) shall apply for the purposes of this subpart.
              (m) When other reports as required in § 63.152(d) are referred to in § 63.122, the reporting requirements contained in § 63.1439(e)(7) shall apply for the purposes of this subpart.

              (n) When the HON Initial Notification requirements contained in § 63.151(b) are referred to in § 63.119 through § 63.123, the owner or operator shall comply with the Initial Notification requirements contained in § 63.1439(e)(3), for the purposes of this subpart.
              (o) When the determination of equivalence criteria in § 63.102(b) are referred to in the HON storage vessel requirements in § 63.121(a), the General Provisions' alternative nonopacity emission provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (p) The compliance date for storage vessels at affected sources subject to the provisions of this section is specified in § 63.1422.
              (q) In addition to the records required by § 63.123, the owner or operator of each storage vessel that is complying with § 63.119(e) and that has an applicable monitoring plan in accordance with § 63.120(d)(2) that does not specify continuous monitoring, shall maintain records of all times when the storage tank is being filled (i.e., when the liquid level in the storage vessel is being raised). These records shall consist of documentation of the time when each filling period begins and ends.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000]
            
            
              § 63.1433
              Wastewater provisions.
              (a) Process wastewater. Except as specified in paragraph (c) of this section, the owner or operator of each affected source shall comply with the HON wastewater requirements in §§ 63.132 through 63.147 for each process wastewater stream originating at an affected source, with the HON leak inspection requirements in § 63.148, and with the HON requirements in § 63.149 for equipment that is subject to § 63.149, with the differences noted in paragraphs (a)(1) through (20) of this section. Further, the owner or operator of each affected source shall comply with the requirements of § 63.105(a) for maintenance wastewater, as specified in paragraph (b) of this section.
              (1) Owners and operators of affected sources are not required to comply with the HON new source wastewater requirements in § 63.132(b)(1) and § 63.132(d) for the purposes of this subpart. Owners or operators of all new affected sources, as defined in this subpart, shall comply with the HON requirements for existing sources in §§ 63.132 through 63.149, with the exceptions noted in paragraphs (a)(2) through (20) of this section.
              (2) The provisions of paragraphs (a)(2)(i), (ii), and (a)(10)(iii) of this section clarify the organic HAP that an owner or operator shall consider when complying with the requirements of §§ 63.132 through 63.149.
              (i) Owners and operators are exempt from all requirements in §§ 63.132 through 63.149 that pertain solely and exclusively to organic HAP listed on Table 8 of 40 CFR part 63, subpart G.
              (ii) When the HON requirements in §§ 63.132 through 63.149 refer to Table 9 compounds, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1423 and that are listed in Table 9 of 40 CFR part 63, subpart G, for the purposes of this subpart.
              (iii) When §§ 63.132 through 63.149 refer to compounds in Table 36 of 40 CFR part 63, subpart G, or compounds in List 1 or List 2 of Table 36 of 40 CFR part 63, subpart G, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1423 and that are listed on Table 36 of 40 CFR part 63, subpart G, for the purposes of this subpart.
              (3) When the determination of equivalence criteria in § 63.102(b) is referred to in §§ 63.132, 63.133, and 63.137, the General Provisions' alternative nonopacity emission standard provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (4) When the HON storage vessel requirements contained in §§ 63.119 through 63.123 are referred to in §§ 63.132 through 63.148, the HON storage vessel requirements in §§ 63.119 through 63.123 are applicable, with the exception of the differences referred to in the storage vessel requirements in § 63.1432, for the purposes of this subpart.

              (5) When the HON process wastewater reporting requirements in § 63.146(a) require the submission of a request for approval to monitor alternative parameters according to the procedures specified in § 63.151(f) or (g), the owner or operator requesting to monitor alternative parameters shall follow the procedures specified in § 63.1439(f) for the purposes of this subpart.
              
              (6) When the HON process wastewater recordkeeping requirements in § 63.147(d) require the owner or operator to keep records of the daily average value of each continuously monitored parameter for each operating day as specified in the HON recordkeeping provisions in § 63.152(f), the owner or operator shall instead keep records of the daily average value of each continuously monitored parameter as specified in § 63.1439(d), for the purposes of this subpart.

              (7) When §§ 63.132 through 63.149 refer to an “existing source,” the term existing affected source, as defined in § 63.1420(a)(2), shall apply for the purposes of this subpart.

              (8) When the HON requirements in §§ 63.132 through 63.149 refer to a “new source,” the term new affected source, as defined in § 63.1420(a)(3), shall apply for the purposes of this subpart.
              (9) When the HON process wastewater provisions in § 63.132 (a) and (b) refer to the “applicable dates specified in § 63.100 of subpart F of this part,” the applicable compliance dates specified in § 63.1422 shall apply, for the purposes of this subpart.
              (10) Whenever the HON process wastewater provisions in §§ 63.132 through 63.147 refer to a Group 1 wastewater stream or a Group 2 wastewater stream, the definitions of these terms contained in § 63.1423 shall apply, for the purposes of this subpart.
              (11) When the HON control requirements for certain liquid streams in open systems, in § 63.149(d), refer to “§ 63.100(f) of subpart F,” the phrase “§ 63.1420(c),” shall apply for the purposes of this subpart. In addition, where § 63.149(d) states “and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, or H of this part,” the phrase “and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, H, or PPP of this part,” shall apply for the purposes of this subpart.
              (12) When the HON control requirements for certain liquid streams in open systems, in § 63.149(e) (1) and (2), refer to “a chemical manufacturing process unit subject to the new source requirements of 40 CFR 63.100(l) (1) or (2),” the phrase “a new affected source as described in § 63.1420(a)(4),” shall apply for the purposes of this subpart.
              (13) When the HON Notification of Compliance Status requirements contained in § 63.152(b) are referred to in the HON process wastewater provisions in § 63.138 or § 63.146, the Notification of Compliance Status requirements contained in § 63.1439(e)(5) shall apply for the purposes of this subpart. In addition, when the HON process wastewater provisions in § 63.138 or § 63.146 require that information be reported according to § 63.152(b) in the HON Notification of Compliance Status, owners or operators of affected sources shall report the specified information in the Notification of Compliance Status required by § 63.1439(e)(5), for the purposes of this subpart.
              (14) When the HON Periodic Report requirements contained in § 63.152(c) are referred to in the HON process wastewater provisions in § 63.146, the Periodic Report requirements contained in § 63.1439(e)(6) shall apply for the purposes of this subpart. In addition, when § 63.146 requires that information be reported in the HON Periodic Reports required in § 63.152(c), owners or operators of affected sources shall report the specified information in the Periodic Reports required in § 63.1439(e)(6), for the purposes of this subpart.
              (15) When the term “range” is used in the HON requirements in §§ 63.132 through 63.149, the term “level” shall be used instead, for the purposes of this subpart. This level shall be determined using the procedures specified in parameter monitoring procedures in § 63.1438.
              (16) When the HON process wastewater monitoring and inspection provisions in § 63.143(f) specify that the owner or operator shall establish the range that indicates proper operation of the treatment process or control technique, the owner or operator shall instead comply with the requirements § 63.1438 (c) or (d) for establishing parameter level maximums/minimums, for the purposes of this subpart.

              (17) When the HON process wastewater provisions in § 63.146(b) (7) and (8) require that “the information on parameter ranges specified in § 63.152(b)(2)” be reported in the HON Notification of Compliance Status, owners and operators of affected sources are instead required to report the information on parameter levels in the Notification of Compliance Status as specified in § 63.1439(e)(5)(ii), for the purposes of this subpart.
              (18) For the purposes of this subpart, the owner or operator is not required to comply with the HON process wastewater emission reduction provisions in § 63.138(g).
              (19) When the provisions of HON process wastewater provisions in § 63.139(c)(1)(ii), § 63.145(d)(4), or § 63.145(i)(2) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall comply with paragraphs (a)(19) (i) and (ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (20) The owner or operator of a facility which receives a Group 1 wastewater stream, or a residual removed from a Group 1 wastewater stream, for treatment pursuant to the HON provisions in § 63.132(g) is subject to the requirements of § 63.132(g), with the differences identified in this section, and is not subject to the NESHAP from off-site waste and recovery operations in 40 CFR part 63, subpart DD, with respect to the received material.
              (b) Maintenance wastewater. The owner or operator of each affected source shall comply with the HON maintenance wastewater requirements in § 63.105, with the exceptions noted in paragraphs (b) (1), (2), and (3) of this section.

              (1) When the HON maintenance wastewater provisions in § 63.105(a) refer to “organic HAPs listed in Table 9 of subpart G of this part,” the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.1423 and that are listed in Table 9 of 40 CFR part 63, subpart G, for the purposes of this subpart.
              (2) When the term “maintenance wastewater” is used in the HON maintenance wastewater provisions in § 63.105, the definition of “maintenance wastewater” in § 63.1423 shall apply, for the purposes of this subpart.
              (3) When the term “wastewater” is used in the HON maintenance wastewater provisions in § 63.105, the definition of “wastewater” in § 63.1423 shall apply, for the purposes of this subpart.
              (c) Compliance date. The compliance date for the affected source subject to the provisions of this section is specified in § 63.1422.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000]
            
            
              § 63.1434
              Equipment leak provisions.
              (a) The owner or operator of each affected source shall comply with the HON equipment leak requirements in 40 CFR part 63, subpart H for all equipment in organic HAP service, except § 63.165 and as specified in paragraphs (b) through (h) of this section.
              (b) The compliance date for the equipment leak provisions in this section is provided in § 63.1422(d).
              (c) Requirements for pressure relief devices. Except as specified in paragraph (c)(4) of this section, the owner or operator must comply with the operating and pressure release requirements specified in paragraphs (c)(1) and (2) of this section for pressure relief devices in organic HAP gas or vapor service. Except as specified in paragraph (c)(4) of this section, the owner or operator must also comply with the pressure release management requirements specified in paragraph (c)(3) of this section for all pressure relief devices in organic HAP service.
              (1) Operating requirements. Except during a pressure release event, operate each pressure relief device in organic HAP gas or vapor service with an instrument reading of less than 500 ppm above background as detected by Method 21 of 40 CFR part 60, appendix A.
              (2) Pressure release requirements. For pressure relief devices in organic HAP gas or vapor service, comply with paragraphs (c)(2)(i) or (ii) of this section, as applicable.
              (i) If the pressure relief device does not consist of or include a rupture disk, conduct instrument monitoring, as detected by Method 21 of 40 CFR part 60, appendix A, no later than 5 calendar days after the pressure release to verify that the pressure relief device is operating with an instrument reading of less than 500 ppm above background, except as provided in § 63.171.
              (ii) If the pressure relief device consists of or includes a rupture disk, install a replacement disk as soon as practicable after a pressure release, but no later than 5 calendar days after the pressure release, except as provided in § 63.171.
              (3) Pressure release management. Except as specified in paragraph (c)(4) of this section, pressure releases to the atmosphere from pressure relief devices in organic HAP service are prohibited, and the owner or operator must comply with the requirements specified in paragraphs (c)(3)(i) and (ii) of this section for all pressure relief devices in organic HAP service.
              (i) For each pressure relief device in organic HAP service, the owner or operator must equip each pressure relief device with a device(s) or use a monitoring system that is capable of:
              (A) Identifying the pressure release;
              (B) Recording the time and duration of each pressure release; and
              (C) Notifying operators immediately that a pressure release is occurring. The device or monitoring system may be either specific to the pressure relief device itself or may be associated with the process system or piping, sufficient to indicate a pressure release to the atmosphere. Examples of these types of devices and systems include, but are not limited to, a rupture disk indicator, magnetic sensor, motion detector on the pressure relief valve stem, flow monitor, or pressure monitor.
              (ii) If any pressure relief device in organic HAP service releases to atmosphere as a result of a pressure release event, the owner or operator must calculate the quantity of organic HAP released during each pressure release event and report this quantity as required in § 63.1439(e)(6)(ix). Calculations may be based on data from the pressure relief device monitoring alone or in combination with process parameter monitoring data and process knowledge.
              (4) Pressure relief devices routed to a control device, process, or drain system. If a pressure relief device in organic HAP service is designed and operated to route all pressure releases through a closed vent system to a control device, process, or drain system, the owner or operator is not required to comply with paragraphs (c)(1), (2), or (3) (if applicable) of this section. Both the closed vent system and control device (if applicable) must meet the requirements of § 63.172. The drain system (if applicable) must meet the requirements of § 63.136.
              (d) When the HON equipment leak Initial Notification requirements contained in §§ 63.182(a)(1) and 63.182(b) are referred to in 40 CFR part 63, subpart H, the owner or operator shall comply with the Initial Notification requirements contained in § 63.1439(e)(3), for the purposes of this subpart. The Initial Notification shall be submitted no later than June 1, 2000 for existing sources, as stated in § 63.1439(e)(3)(ii)(A).
              (e) The HON equipment leak Notification of Compliance Status required by §§ 63.182(a)(2) and 63.182(c) shall be submitted within 150 days (rather than 90 days) of the applicable compliance date specified in § 63.1422 for the equipment leak provisions. The Initial Notification shall be submitted no later than June 1, 2000 for existing sources.
              (f) The Periodic Reports required by §§ 63.182(a)(3) and 63.182(d) may be submitted as part of the Periodic Reports required by § 63.1439(e)(6).
              (g) If specific items of equipment, comprising part of a process unit subject to this subpart, are managed by different administrative organizations (e.g., different companies, affiliates, departments, divisions, etc.), those items of equipment may be aggregated with any PMPU within the affected source for all purposes under subpart H, providing there is no delay in achieving the applicable compliance date.

              (h) The phrase “the provisions of subparts F, I, or PPP of this part” shall apply instead of the phrase “the provisions of subparts F or I of this part,” and instead of the phrase “the provisions of subpart F or I of this part” throughout §§ 63.163 and 63.168, for the purposes of this subpart. In addition, the phrase “subparts F, I, and PPP” shall apply instead of the phrase “subparts F and I” in § 63.174(c)(2)(iii), for the purposes of this subpart.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000; 79 FR 17378, Mar. 27, 2014]
            
            
              § 63.1435
              Heat exchanger provisions.
              (a) The owner or operator of each affected source shall comply with the requirements of § 63.104 for heat exchange systems, with the exceptions noted in paragraphs (b) through (e) of this section.
              (b) When the term “chemical manufacturing process unit” is used in § 63.104, the term “polyether polyols manufacturing process unit” shall apply for the purposes of this subpart. Further, when the phrase “a chemical manufacturing process unit meeting the conditions of § 63.100(b)(1) through (3) of this subpart, except for chemical manufacturing process units meeting the condition specified in § 63.100(c) of this subpart” is used in § 63.104(a), the term “PMPU, except for PMPU meeting the conditions specified in § 63.1420(b)” shall apply for the purposes of this subpart.
              (c) When the HON heat exchange system requirements in § 63.104(c)(3) specify the monitoring plan retention requirements, and when § 63.104(f)(1) refers to the record retention requirements in § 63.103(c)(1), the provisions of the general recordkeeping and reporting requirements in § 63.1439(a) and the applicable provisions of the General Provisions in 40 CFR part 63, subpart A, as specified in Table 1 of this subpart, shall apply for the purposes of this subpart.
              (d) When the HON heat exchange system requirements in § 63.104(f)(2) require information to be reported in the Periodic Reports required by the HON general reporting provisions in § 63.152(c), the owner or operator shall instead report the information specified in § 63.104(f)(2) in the Periodic Reports required by the general reporting requirements in § 63.1439(e)(6), for the purposes of this subpart.
              (e) When the HON heat exchange system requirements in § 63.104 refer to Table 4 of 40 CFR part 63, subpart F or Table 9 of 40 CFR part 63, subpart G, the owner or operator is only required to consider organic HAP listed in Table 4 of 40 CFR part 63, subpart F or 40 CFR part 63, Table 9 of subpart G that are also listed on Table 4 of this subpart, for the purposes of this subpart.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000]
            
            
              § 63.1436
              [Reserved]
            
            
              § 63.1437
              Additional requirements for performance testing.
              (a) Performance testing shall be conducted in accordance with § 63.7(a)(1), (a)(3), (d), (e)(2), (e)(4), (g), and (h), with the exceptions specified in paragraphs (a)(1) through (4) of this section and the additions specified in paragraph (b) of this section. Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested. Representative conditions exclude periods of startup and shutdown unless specified by the Administrator or an applicable subpart. The owner or operator may not conduct performance tests during periods of malfunction. The owner or operator must record the process information that is necessary to document operating conditions during the test and include in such record an explanation to support that such conditions represent normal operation. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.

              (1) Performance tests shall be conducted according to the general provisions' performance testing requirements in § 63.7(e)(2), except that for all emission sources except process vents from batch unit operations, performance tests shall be conducted during maximum representative operating conditions for the process achievable during one of the time periods described in paragraph (a)(1)(i) of this section, without causing any of the situations described in paragraphs (a)(1)(ii) or (iii) of this section to occur. For process vents from batch unit operations, performance tests shall be conducted either at absolute worst-case conditions or hypothetical worst-case conditions, as defined in § 63.1426(c)(3)(i)(B), that are achievable during one of the time periods described in paragraph (a)(1)(i) of this section, without causing any of the situations described in paragraph (a)(1)(ii) or (iii) of this section to occur.
              (i) The 6-month period that ends 2 months before the Notification of Compliance Status is due, according to § 63.1439(e)(5); or the 6-month period that begins 3 months before the performance test and ends 3 months after the performance test.
              (ii) Causing damage to equipment; necessitating that the owner or operator make a product that does not meet an existing specification for sale to a customer; or necessitating that the owner or operator make a product in excess of demand.
              (iii) Causing plant or testing personnel to be subject to unsafe conditions. Owners or operators that limit testing based on this paragraph shall maintain documentation that demonstrates the nature of the unsafe conditions and explains measures considered by the owner or operator to overcome these conditions. If requested, this documentation shall be provided to the Administrator.
              (2) When the General Provisions' data analysis, recordkeeping, and reporting requirements in § 63.7(g) refer to the Notification of Compliance Status requirements in § 63.9(h), the Notification of Compliance Status requirements in § 63.1439(e)(5) shall instead apply, for the purposes of this subpart.
              (3) Because the General Provisions' site-specific test plan in § 63.7(c)(3) is not required, the General Provisions' requirement for the Administrator to approve or deny site-specific test plans, in § 63.7(h)(4)(ii), is not applicable for the purposes of this subpart.
              (4) The owner or operator of an affected source shall provide the Administrator at least 30 days prior notice of any performance test, except as specified under other subparts, to afford the Administrator the opportunity to have an observer present. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, the owner or operator of an affected source shall notify the Administrator (or delegated State or local agency) as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled test date of the performance test, or by arranging a rescheduled date with the Administrator (or delegated State or local agency) by mutual agreement.
              (b) Data shall be reduced in accordance with the EPA approved methods specified in the applicable subpart or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301, 40 CFR part 63, appendix A.
              (c) Notwithstanding any other provision of this subpart, if an owner or operator of an affected source uses a flare to comply with any of the requirements of this subpart, the owner or operator shall comply with paragraphs (c)(1) through (3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration. If a compliance demonstration has been conducted previously for a flare, using the techniques specified in paragraphs (c)(1) through (3) of this section, that compliance demonstration may be used to satisfy the requirements of this paragraph if either no deliberate process changes have been made since the compliance demonstration, or the results of the compliance demonstration reliably demonstrate compliance despite process changes.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4) of the General Provisions;
              (2) Determine the net heating value of the gas being combusted, using the techniques specified in § 63.11(b)(6) of the General Provisions; and

              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8) of the General Provisions, as appropriate.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26501, May 8, 2000; 79 FR 17378, Mar. 27, 2014]
            
            
              § 63.1438
              Parameter monitoring levels and excursions.
              (a) Establishment of parameter monitoring levels. The owner or operator of a combustion, recovery, or recapture device that has one or more parameter monitoring level requirements specified under this subpart shall establish a maximum or minimum level for each measured parameter. If a performance test is required by this subpart for a combustion, recovery, or recapture device, the owner or operator shall use the procedures in either paragraph (b) or (c) of this section to establish the parameter monitoring level(s). If a performance test is not required by this subpart for a combustion, recovery, or recapture device, the owner or operator may use the procedures in paragraph (b), (c), or (d) of this section to establish the parameter monitoring levels. When using the procedures specified in paragraph (c) or (d) of this section, the owner or operator shall submit the information specified in § 63.1439(e)(4)(viii) for review and approval, as part of the Precompliance Report.
              (1) The owner or operator shall operate combustion, recovery, and recapture devices such that the daily average value of monitored parameters remains at or above the minimum established level, or remains at or below the maximum established level, except as otherwise provided in this subpart.
              (2) As specified in § 63.1439(e)(5)(ii), all established levels, along with their supporting documentation and the definition of an operating day, shall be submitted as part of the Notification of Compliance Status.
              (3) Nothing in this section shall be construed to allow a monitoring parameter excursion caused by an activity that violates other applicable provisions of 40 CFR part 63, subparts A, F, G, or H.
              (b) Establishment of parameter monitoring levels based exclusively on performance tests. In cases where a performance test is required by this subpart, or the owner or operator of the affected source elects to do a performance test in accordance with the provisions of this subpart, and an owner or operator elects to establish a parameter monitoring level for a combustion, recovery, or recapture device based exclusively on parameter values measured during the performance test, the owner or operator of the affected source shall comply with the procedures in paragraph (b)(1) or (2) of this section, as applicable.
              (1) Process vents from continuous unit operations. During initial compliance testing, the appropriate parameter shall be continuously monitored during the required 1-hour runs for process vents from continuous unit operations. The monitoring level(s) shall then be established as the average of the maximum (or minimum) point values from the three 1-hour test runs. The average of the maximum values shall be used when establishing a maximum level, and the average of the minimum values shall be used when establishing a minimum level.
              (2) Process vents from batch unit operations. For process vents from batch unit operations, during initial compliance testing, the appropriate parameter shall be monitored continuously during the entire test period. The monitoring level(s) shall be those established during from the compliance test.
              (c) Establishment of parameter monitoring levels based on performance tests, supplemented by engineering assessments and/or manufacturer's recommendations. Parameter monitoring levels established under this paragraph shall be based on the parameter values measured during the performance test supplemented by engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values. The information specified in paragraphs (c)(1) and (2) of this section shall be provided in the Notification of Compliance Status.
              (1) The specific level of the monitored parameter(s) for each emission point.

              (2) The rationale for the specific level for each parameter for each emission point, including any data and calculations used to develop the level and a description of why the level indicates proper operation of the combustion, recovery, or recapture device.
              (d) Establishment of parameter monitoring based on engineering assessments and/or manufacturer's recommendations. If a performance test is not required by this subpart for a combustion, recovery, or recapture device, the maximum or minimum level may be based solely on engineering assessments and/or manufacturers' recommendations. As required in paragraph (a)(2) of this section, the determined level and all supporting documentation shall be provided in the Notification of Compliance Status.
              (e) Monitoring violations. (1) Each excursion, as defined in paragraphs (f)(1)(i), (f)(2)(i)(A), (f)(2)(ii), (f)(3)(i), and (f)(4) of this section, constitutes a violation of the provisions of this subpart in accordance with paragraphs (e)(1)(i), (ii), or (iii) of this section.
              (i) For each condenser, each excursion constitutes a violation of the emission limit.
              (ii) For each recovery or recapture device other than a condenser, where an organic monitoring device is used to monitor concentration, each excursion constitutes a violation of the emission limit.
              (iii) For each combustion, recovery, or recapture device other than a condenser, each excursion constitutes a violation of the operating limit.
              (2) Each excursion, as defined in paragraphs (f)(1)(ii), (f)(1)(iii), (f)(2)(i)(B), and (f)(3)(ii) of this section constitutes a violation of the operating limit.
              (f) Parameter monitoring excursion definitions. Parameter monitoring excursions are defined in paragraphs (f)(1) through (3) of this section.
              (1) With respect to storage vessels (where the applicable monitoring plan specifies continuous monitoring), process vents from continuous unit operations using combustion, recovery, or recapture devices for purposes of compliance, and for process wastewater streams, an excursion means any of the three cases listed in paragraphs (f)(1)(i) through (iii) of this section.
              (i) The daily average value of one or more monitored parameters is above the maximum level or below the minimum level established for the given parameters.
              (ii) The period of combustion, recovery, or recapture device operation, with the exception noted in paragraph (f)(1)(v) of this section, is 4 hours or greater in an operating day and monitoring data are insufficient, as defined in paragraph (f)(1)(iv) of this section, to constitute a valid hour of data for at least 75 percent of the operating hours.
              (iii) The period of combustion, recovery, or recapture device operation, with the exception noted in paragraph (f)(1)(v) of this section, is less than 4 hours in an operating day and more than 2 of the hours during the period of operation do not constitute a valid hour of data due to insufficient monitoring data, as defined in paragraph (f)(1)(iv) of this section.
              (iv) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (f)(1)(ii) and (iii) of this section, if measured values are unavailable due to monitoring system breakdowns, repairs, calibrated checks, or zero (low-level) and high level adjustments, for any of the 15-minute periods within the hour. For data compression systems approved under § 63.1439(g)(3), monitoring data are insufficient to calculate a valid hour of data if there are less than four data measurements made during the hour.
              (v) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies, are not considered to be part of the period of combustion, recovery, or recapture device operation, for the purposes of paragraphs (f)(1)(ii) and (iii) of this section.
              (2) For storage vessels where the applicable monitoring plan does not specify continuous monitoring, an excursion is defined in paragraph (f)(2)(i) or (ii) of this section, as applicable.

              (i) If the monitoring plan specifies monitoring a parameter and recording its value at specific intervals (such as every 15 minutes or every hour), either of the cases listed in paragraph (f)(2)(i)(A) or (B) of this section is considered a single excursion for the combustion device.
              (A) When the average value of one or more parameters, averaged over the time during which the storage vessel is being filled (i.e., when the liquid level in the storage vessel is being raised), is above the maximum level or below the minimum level established for the given parameters.
              (B) When monitoring data are insufficient. Monitoring data shall be considered insufficient when measured values are not available, due to monitoring system breakdowns, repairs, calibration checks, or zero (low-level) and high-level adjustments, for at least 75 percent of the specific intervals at which parameters are to be monitored and recorded, according to the storage vessel's monitoring plan, during which the storage vessel is being filled.
              (ii) If the monitoring plan does not specify monitoring a parameter and recording its value at specific intervals (for example, if the relevant operating requirement is to exchange a disposable carbon canister before expiration of its rated service life), the monitoring plan shall define an excursion in terms of the relevant operating requirement.
              (3) With respect to process vents from batch unit operations, an excursion means one of the two cases listed in paragraphs (f)(3)(i) and (ii) of this section.
              (i) When the daily average value of one or more monitored parameters is above the maximum or below the minimum established level for the given parameters.
              (ii) When monitoring data are insufficient for an operating day. Monitoring data shall be considered insufficient when measured values are not available, due to monitoring system breakdowns, repairs, calibration checks, or zero (low-level) and high-level adjustments, for at least 75 percent of the 15-minute periods when batch emission episodes selected to be controlled are being vented to the control device during the operating day, using the procedures specified in paragraphs (f)(3)(ii)(A) through (D) of this section.
              (A) Determine the total amount of time during the operating day when batch emission episodes selected to be controlled are being vented to the control device.
              (B) Subtract the time during the periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies, from the total amount of time determined above in paragraph (f)(3)(ii)(A) of this section, to obtain the operating time used to determine if monitoring data are insufficient.
              (C) Determine the total number of 15-minute periods in the operating time used to determine if monitoring data are insufficient, as was determined in accordance with paragraph (f)(3)(ii)(B) of this section.
              (D) If measured values are not available for at least 75 percent of the total number of 15-minute periods determined in paragraph (f)(3)(ii)(C) of this section, the monitoring data are insufficient for the operating day.
              (4) With respect to process vents using ECO to reduce epoxide emissions, an excursion means any of the situations described in § 63.1427(i)(3)(i) through (v). For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart, in accordance with paragraph (e) of this section.
              [64 FR 29439, June 1, 1999, as amended at 79 FR 17379, Mar. 27, 2014]
            
            
              § 63.1439
              General recordkeeping and reporting provisions.
              (a) Data retention. Unless otherwise specified in this subpart, the owner or operator of an affected source shall keep copies of all applicable records and reports required by this subpart for at least 5 years. All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provide access within 2 hours after a request. The remaining 4 and one-half years of records may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on microfilm, computer, floppy disk, magnetic tape, or microfiche. If an owner or operator submits copies of reports to the applicable EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of reports.
              (b) Subpart A requirements. The owner or operator of an affected source shall comply with the applicable recordkeeping and reporting requirements in 40 CFR part 63, subpart A (the General Provisions) as specified in Table 1 of this subpart. These requirements include, but are not limited to, the requirements specified in paragraphs (b)(1) and (2) of this section.
              (1) Malfunction recordkeeping and reporting. (i) Records of malfunctions. The owner or operator shall keep the records specified in paragraphs (b)(1)(i)(A) through (C) of this section.
              (A) In the event that an affected unit fails to meet an applicable standard, record the number of failures. For each failure record the date, time, and duration of each failure.
              (B) For each failure to meet an applicable standard, record and retain a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (C) Record actions taken to minimize emissions in accordance with § 63.1420(h)(4), and any corrective actions taken to return the affected unit to its normal or usual manner of operation.
              (ii) Reports of malfunctions. If a source fails to meet an applicable standard, report such events in the Periodic Report. Report the number of failures to meet an applicable standard. For each instance, report the date, time, and duration of each failure. For each failure the report must include a list of the affected sources or equipment, an estimate of the quantity of each regulated pollutant emitted over any emission limit, and a description of the method used to estimate the emissions.
              (2) Application for approval of construction or reconstruction. For new affected sources, the owner or operator shall comply with the General Provisions' requirements for the application for approval of construction or reconstruction, as specified in § 63.5, excluding the provisions specified in § 63.5(d)(1)(ii)(H), (d)(1)(iii), (d)(2), and (d)(3)(ii).
              (c) Subpart H requirements. The owner or operator of an affected source shall comply with the HON equipment leak reporting and recordkeeping requirements in 40 CFR part 63, subpart H, except as specified in § 63.1434(b) through (h).
              (d) Recordkeeping and documentation. The owner or operator required to keep continuous records shall keep records as specified in paragraphs (d)(1) through (10) of this section, unless an alternative recordkeeping system has been requested and approved as specified in paragraph (g) of this section, and except as provided in paragraph (h) of this section. If a monitoring plan for storage vessels pursuant to § 63.1432(i) requires continuous records, the monitoring plan shall specify which provisions, if any, of paragraphs (d)(1) through (10) of this section apply. As described in § 63.1432(i), certain storage vessels are not required to keep continuous records as specified in this paragraph. The owner or operator of such storage vessels shall keep records as specified in the monitoring plan required by § 63.1432(i).
              (1) The monitoring system shall measure data values at least once during approximately equal 15-minute intervals.
              (2) The owner or operator shall record either each measured data value or block average values for 1 hour or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values. The owner or operator of process vents from batch unit operations shall record each measured data value.

              (3) Daily average values of each continuously monitored parameter shall be calculated for each operating day as specified in paragraphs (d)(3)(i) through (ii) of this section, except as specified in paragraphs (d)(6) and (7) of this section.
              (i) The daily average value shall be calculated as the average of all parameter values recorded during the operating day, except as specified in paragraph (d)(7) of this section. The calculated average shall cover a 24-hour period if operation is continuous. If intermittent emissions episodes occur resulting in emissions being vented to a combustion, recapture, or recovery device for a period of less than 24 hours in the operating day, the daily average shall be calculated based only on the period when emissions are being vented to the combustion, recapture, or recovery device. For example, if a batch unit operation operates such that emissions are vented to a combustion device for 6 hours, then the daily average is the average of the temperature measurements taken during those 6 hours.
              (ii) The operating day shall be the 24-hour period that the owner or operator specifies in the operating permit or the Notification of Compliance Status, for purposes of determining daily average values.
              (4)-(5) [Reserved]
              (6) If all recorded values for a monitored parameter during an operating day are above the minimum level or below the maximum level established in the Notification of Compliance Status or operating permit, the owner or operator may record that all values were above the minimum level or below the maximum level rather than calculating and recording a daily average for that operating day.
              (7) Monitoring data recorded during periods identified in paragraphs (d)(7)(i) and (ii) of this section shall not be included in any average computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or combustion, recovery, or recapture device operation when monitors are not operating.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (ii) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (8) For continuous monitoring systems used to comply with this subpart, records documenting the completion of calibration checks, and records documenting the maintenance of continuous monitoring systems that are specified in the manufacturer's instructions or that are specified in other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (9) The owner or operator of an affected source granted a waiver of recordkeeping or reporting requirements under the General Provisions' recordkeeping and reporting requirements in § 63.10(f) shall maintain the information, if any, specified by the Administrator as a condition of the waiver of recordkeeping or reporting requirements.
              (10) For pressure relief devices in organic HAP service, keep records of the information specified in paragraphs (d)(10)(i) through (v) of this section, as applicable.
              (i) A list of identification numbers for pressure relief devices that the owner or operator elects to equip with a closed-vent system and control device, subject to the provisions in § 63.1434(c)(4).
              (ii) A list of identification numbers for pressure relief devices subject to the provisions in § 63.1434(c)(1).
              (iii) A list of identification numbers for pressure relief devices equipped with rupture disks, subject to the provisions in § 63.1434(c)(2)(ii).
              (iv) The dates and results of the Method 21 of 40 CFR part 60, appendix A, monitoring following a pressure release for each pressure relief device subject to the provisions in § 63.1434(c)(1) and (2). The results shall include:
              (A) The background level measured during each compliance test.
              (B) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (v) For pressure relief devices in organic HAP service subject to § 63.1434(c)(3), keep records of each pressure release to the atmosphere, including the following information:

              (A) The source, nature, and cause of the pressure release.
              
              (B) The date, time, and duration of the pressure release.
              (C) The quantity of total HAP emitted during the pressure release and the calculations used for determining this quantity.
              (D) The actions taken to prevent this pressure release.
              (E) The measures adopted to prevent future such pressure releases.
              (e) Reporting and notification. In addition to the reports and notifications required by 40 CFR part 63, subpart A, as specified in this subpart, the owner or operator of an affected source shall prepare and submit the reports listed in paragraphs (e)(3) through (9) of this section, as applicable. All reports required by this subpart, and the schedule for their submittal, are listed in Table 8 of this subpart.
              (1) Violation of reporting requirements. Owners and operators shall not be in violation of the reporting requirements of this paragraph (e) for failing to submit information required to be included in a specified report if the owner or operator meets the requirements in paragraphs (e)(1)(i) through (iii) of this section. Examples of circumstances where this paragraph may apply include information related to newly-added equipment or emission points, changes in the process, changes in equipment required or utilized for compliance with the requirements of this subpart, or changes in methods or equipment for monitoring, recordkeeping, or reporting.
              (i) The information was not known in time for inclusion in the report specified by this subpart.
              (ii) The owner or operator has been diligent in obtaining the information.
              (iii) The owner or operator submits a report according to the provisions of paragraphs (e)(1)(iii)(A) through (C) of this section.
              (A) If this subpart expressly provides for supplements to the report in which the information is required, the owner or operator shall submit the information as a supplement to that report. The information shall be submitted no later than 60 days after it is obtained, unless otherwise specified in this subpart.
              (B) If this subpart does not expressly provide for supplements, but the owner or operator must submit a request for revision of an operating permit pursuant to the State operating permit programs in part 70 or the Federal operating permit programs in part 71, due to circumstances to which the information pertains, the owner or operator shall submit the information with the request for revision to the operating permit.
              (C) In any case not addressed by paragraph (e)(1)(iii)(A) or (B) of this section, the owner or operator shall submit the information with the first Periodic Report, as required by this subpart, which has a submission deadline at least 60 days after the information is obtained.
              (2) Submittal of reports. All reports required under this subpart shall be sent to the Administrator at the applicable address listed in the General Provisions' list of addresses of State air pollution control agencies and EPA Regional Offices, in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.
              (3) Initial Notification. The owner or operator of a new affected source shall submit a written Initial Notification to the Administrator containing the information described in paragraph (e)(3)(i) of this section according to the schedule in paragraph (e)(3)(ii) of this section. The General Provisions' Initial Notification requirements in § 63.9(b)(2) and (3) shall not apply for the purposes of this subpart.
              (i) The Initial Notification shall include the following information:
              (A) The name and address of the owner or operator;
              (B) The address (physical location) of the affected source;
              (C) An identification of the kinds of emission points within the affected source;
              (D) An identification of the relevant standard, or other requirement, that is the basis of the notification and the source's compliance date; and
              (E) A statement of whether or not the affected source is a major source.
              (ii) The Initial Notification shall be submitted according to the schedule in paragraph (e)(3)(ii)(A), (B), or (C) of this section, as applicable.
              (A) [Reserved]
              
              (B) For a new source that has an initial start-up on or after August 30, 1999, the application for approval of construction or reconstruction required by the General Provisions in § 63.5(d) shall be submitted in lieu of the Initial Notification. The application shall be submitted as soon as practical before construction or reconstruction is planned to commence (but it need not be sooner than August 30, 1999).
              (C) For a new source that has an initial start-up prior to August 30, 1999, the Initial Notification shall be submitted no later than August 30, 1999. The application for approval of construction or reconstruction described in the General Provisions' requirements in § 63.5(d) is not required for these sources.
              (4) Precompliance Report. The owner or operator of an affected source requesting an extension for compliance; requesting approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping, or alternative controls; or requesting approval to establish parameter monitoring levels according to the procedures contained in § 63.1438(c) or (d) shall submit a Precompliance Report according to the schedule described in paragraph (e)(4)(i) of this section. The Precompliance Report shall contain the information specified in paragraphs (e)(4)(ii) through (viii) of this section, as appropriate.
              (i) The Precompliance Report shall be submitted to the Administrator no later than 12 months prior to the compliance date. Unless the Administrator objects to a request submitted in the Precompliance Report within 45 days after its receipt, the request shall be deemed approved. For new affected sources, the Precompliance Report shall be submitted to the Administrator with the application for approval of construction or reconstruction required in paragraph (b)(2) of this section. Supplements to the Precompliance Report may be submitted as specified in paragraph (e)(4)(vii) of this section. To submit a Precompliance Report for the first time after the compliance date to request an extension for compliance; request approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping, or alternative controls; or request approval to establish parameter monitoring levels according to the procedures contained in § 63.1438(c) or (d), the owner or operator shall notify the Administrator at least 90 days before the planned change is to be implemented; the change shall be considered approved if the Administrator either approves the change in writing, or fails to disapprove the change in writing within 45 days of receipt.
              (ii) A request for an extension for compliance, as specified in § 63.1422(e), may be submitted in the Precompliance Report. The request for a compliance extension shall include the data outlined in the General Provisions' compliance requirements in § 63.6(i)(6)(i)(A) and (B), as required in § 63.1422(e)(1).
              (iii) The alternative monitoring parameter information required in paragraph (f) of this section shall be submitted in the Precompliance Report if, for any emission point, the owner or operator of an affected source seeks to comply through the use of a control technique other than those for which monitoring parameters are specified in this subpart or in 40 CFR part 63, subpart G, or seeks to comply by monitoring a different parameter than those specified in this subpart or in 40 CFR part 63, subpart G.
              (iv) If the affected source seeks to comply using alternative continuous monitoring and recordkeeping as specified in paragraph (g) of this section, the owner or operator shall submit a request for approval in the Precompliance Report.
              (v) The owner or operator shall report the intent to use an alternative emission standard to comply with the provisions of this subpart in the Precompliance Report. The Administrator may deem an alternative emission standard to be equivalent to the standard required by the subpart, under the procedures outlined in the General Provisions' requirements for use of an alternative nonopacity emission standard, in § 63.6(g).
              (vi) [Reserved]

              (vii) Supplements to the Precompliance Report may be submitted as specified in paragraph (e)(4)(vii)(A) of this section, or as specified in paragraph (e)(4)(vii)(B) of this section. Unless the Administrator objects to a request submitted in a supplement to the Precompliance Report within 45 days after its receipt, the request shall be deemed approved.
              (A) Supplements to the Precompliance Report may be submitted to clarify or modify information previously submitted.
              (B) Supplements to the Precompliance Report may be submitted to request approval to use alternative monitoring parameters, as specified in paragraph (e)(4)(iii) of this section; to use alternative continuous monitoring and recordkeeping, as specified in paragraph (e)(4)(iv) of this section; or to use alternative controls, as specified in paragraph (e)(4)(v) of this section.
              (viii) If an owner or operator establishes parameter monitoring levels according to the procedures contained in the parameter monitoring provisions in § 63.1438(c) or (d), the following information shall be submitted in the Precompliance Report:
              (A) Identification of which procedures (i.e., § 63.1438(c) or (d)) are to be used; and
              (B) A description of how the parameter monitoring level is to be established. If the procedures in § 63.1438(c) are to be used, a description of how performance test data will be used shall be included.
              (5) Notification of Compliance Status. For existing and new affected sources, a Notification of Compliance Status shall be submitted within 150 days after the compliance dates specified in § 63.1422. For equipment leaks subject to § 63.1434, the owner or operator shall submit the information specified in the HON equipment leak Notification of Compliance Status requirements in § 63.182(c), in the Notification of Compliance Status required by this paragraph. For all other emission points, including heat exchange systems, the Notification of Compliance Status shall contain the information listed in paragraphs (e)(5)(i) through (vii) of this section. For pressure relief devices subject to the requirements of § 63.1434(c)(3), the owner or operator shall submit the information listed in paragraph (e)(5)(viii) of this section in the Notification of Compliance Status within 150 days after the first applicable compliance date for pressure relief device monitoring.
              (i) The results of any emission point group determinations, process section applicability determinations, performance tests, inspections, continuous monitoring system performance evaluations, any other information required by the test method to be in the test report used to demonstrate compliance, values of monitored parameters established during performance tests, and any other information required to be included in a Notification of Compliance Status under the requirements for overlapping regulations in § 63.1422(j), the HON storage vessel reporting provisions in § 63.122 and the storage vessel provisions in § 63.1432, and the HON process wastewater reporting provisions in § 63.146. In addition, the owner or operator shall comply with paragraphs (e)(5)(i)(A) and (B) of this section.
              (A) For performance tests, group determinations, or determination that controls are needed, the Notification of Compliance Status shall include one complete test report, as described in paragraph (e)(5)(i)(B) of this section, for each test method used for a particular kind of emission point. For additional tests performed for the same kind of emission point using the same method, the results and any other information required by the test method to be in the test report shall be submitted, but a complete test report is not required.

              (B) A complete test report shall include a brief process description, sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards (if the owner or operator prepares the standards), record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method to be in the test report.
              
              (ii) For each monitored parameter for which a maximum or minimum level is required to be established under the HON process vent monitoring requirements in § 63.114(e) and the process vent monitoring requirements in § 63.1429(d), the HON process wastewater parameter monitoring requirements in § 63.143(f), paragraph (e)(8) of this section, or paragraph (f) of this section, the information specified in paragraphs (e)(5)(ii)(A) through (C) of this section shall be submitted. Further, as described in the storage vessel provisions in § 63.1432(k), for those storage vessels for which the parameter monitoring plan (required to be submitted under the HON Notification of Compliance Status requirements for storage vessels in § 63.120(d)(3)) specifies compliance with the parameter monitoring provisions of § 63.1438, the owner or operator shall provide the information specified in paragraphs (e)(5)(ii)(A) through (C) of this section for each monitoring parameter. For those storage vessels for which the parameter monitoring plan required to be submitted under the HON Notification of Compliance Status requirements for storage vessels in § 63.120(d)(2) does not require compliance with the provisions of § 63.1438, the owner or operator shall provide the information specified in § 63.120(d)(3) as part of the Notification of Compliance Status.
              (A) The required information shall include the specific maximum or minimum level of the monitored parameter(s) for each emission point.
              (B) The required information shall include the rationale for the specific maximum or minimum level for each parameter for each emission point, including any data and calculations used to develop the level and a description of why the level indicates that the combustion, recovery, or recapture device is operated in a manner to ensure compliance with the provisions of this subpart.
              (C) The required information shall include a definition of the affected source's operating day, as specified in paragraph (d)(3)(ii) of this section, for purposes of determining daily average values of monitored parameters.
              (iii) The determination of applicability for flexible operation units as specified in § 63.1420(e)(1)(iii).
              (iv) The parameter monitoring levels for flexible operation units, and the basis on which these levels were selected, or a demonstration that these levels are appropriate at all times, as specified in § 63.1420(e)(5)(ii)(A).
              (v) The results for each predominant use determination made under § 63.1420(f)(1) through (7), for storage vessels assigned to an affected source subject to this subpart.
              (vi) If any emission point is subject to this subpart and to other standards as specified in § 63.1422(j), and if the provisions of § 63.1422(j) allow the owner or operator to choose which testing, monitoring, reporting, and recordkeeping provisions will be followed, then the Notification of Compliance Status shall indicate which rule's requirements will be followed for testing, monitoring, reporting, and recordkeeping.
              (vii) An owner or operator who transfers a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream for treatment pursuant to § 63.132(g) shall include in the Notification of Compliance Status the name and location of the transferee and a description of the Group 1 wastewater stream or residual sent to the treatment facility. An owner or operator who transfers a Group 1 process vent for disposal pursuant to § 63.113(i) shall include in the Notification of Compliance Status the name and location of the transferee, and the identification of the Group 1 process vent.

              (viii) For pressure relief devices in organic HAP service, a description of the device or monitoring system to be implemented, including the pressure relief devices and process parameters to be monitored (if applicable), a description of the alarms or other methods by which operators will be notified of a pressure release, and a description of how the owner or operator will determine the information to be recorded under paragraphs (d)(10)(v)(B) and (C) of this section (i.e., the duration of the pressure release and the methodology and calculations for determining of the quantity of total HAP emitted during the pressure release).
              
              (6) Periodic Reports. For existing and new affected sources, the owner or operator shall submit Periodic Reports as specified in paragraphs (e)(6)(i) through (ix) of this section. In addition, for equipment leaks subject to § 63.1434, the owner or operator shall submit the information specified in the HON periodic reporting requirements in § 63.182(d), and for heat exchange systems subject to § 63.1434, the owner or operator shall submit the information specified in the HON heat exchange system reporting requirements in § 63.104(f)(2), as part of the Periodic Report required by this paragraph (e)(6).
              (i) Except as specified in paragraphs (e)(6)(viii) of this section, a report containing the information in paragraph (e)(6)(ii) of this section or paragraphs (e)(6)(iii) through (vii) of this section, as appropriate, shall be submitted semiannually no later than 60 days after the end of each 180-day period. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due. Subsequent reports shall cover each preceding 6-month period.
              (ii) If none of the compliance exceptions in paragraphs (e)(6)(iii) through (vii) of this section occurred during the 6-month period, the Periodic Report required by paragraph (e)(6)(i) of this section shall be a statement that there were no compliance exceptions, as described in this paragraph, for the 6-month period covered by that report and that none of the activities specified in paragraphs (e)(6)(iii) through (vii) of this section occurred during the period covered by that report.
              (iii) For an owner or operator of an affected source complying with the provisions of §§ 63.1432 through 63.1433 for any emission point, Periodic Reports shall include:
              (A) All information specified in the HON periodic reporting requirements in § 63.122(a)(4) for storage vessels and in § 63.146(c) through § 63.146(f) for process wastewater.
              (B) The daily average values of monitored parameters for all excursions, as defined in § 63.1438(f).
              (C) The periods when monitoring data were not collected shall be specified; and
              (D) The information in paragraphs (e)(6)(iii)(D)(1) through (3) of this section, as applicable:
              (1) Notification if a process change is made such that the group status of any emission point changes from Group 2 to Group 1. The owner or operator is not required to submit a notification of a process change if that process change caused the group status of an emission point to change from Group 1 to Group 2. However, until the owner or operator notifies the Administrator that the group status of an emission point has changed from Group 1 to Group 2, the owner or operator is required to continue to comply with the Group 1 requirements for that emission point. This notification may be submitted at any time.
              (2) Notification if one or more emission points (other than equipment leak components subject to § 63.1434), or one or more PMPU is added to an affected source. The owner or operator shall submit the information contained in paragraphs (e)(6)(iii)(D)(2)(i) and (ii) of this section.
              (i) A description of the addition to the affected source.
              (ii) Notification of the group status or control requirement for the additional emission point or all emission points in the PMPU.
              (3) For gas streams sent for disposal pursuant to § 63.113(i) or for process wastewater streams sent for treatment pursuant to § 63.132(g), reports of changes in the identity of the treatment facility or transferee.
              (E) The information in paragraph (b)(1)(ii) of this section for reports of malfunctions.
              (iv) If any performance tests are reported in a Periodic Report, the following information shall be included:
              (A) One complete test report shall be submitted for each test method used for a particular kind of emission point tested. A complete test report shall contain the information specified in paragraph (e)(5)(i)(B) of this section.

              (B) For additional tests performed for the same kind of emission point using the same method, results and any other information required by the test method to be in the test report shall be submitted, but a complete test report is not required.
              (v) The results for each change made to a primary product determination for a PMPU made under § 63.1420(e)(3) or (10).
              (vi) The results for each reevaluation of the applicability of this subpart to a storage vessel that begins receiving material from (or sending material to) a process unit that was not included in the initial determination, or a storage vessel that ceases to receive material from (or send material to) a process unit that was included in the initial determination, in accordance with § 63.1420(f)(8).
              (vii) The Periodic Report required by the equipment leak provisions in § 63.1434(f) shall be submitted as part of the Periodic Report required by paragraph (e)(6) of this section.
              (viii) The owner or operator of an affected source shall submit quarterly reports for particular emission points and process sections as specified in paragraphs (e)(6)(viii)(A) through (D) of this section.

              (A) The owner or operator of an affected source shall submit quarterly reports for a period of 1 year for an emission point or process section if the emission point or process section meets the conditions in paragraph (e)(6)(viii)(A)(1) or (2) of this section.
              (1) A combustion, recovery, or recapture device for a particular emission point or process section has one or more excursions, as defined in § 63.1438(f), in two consecutive semiannual reporting periods; or
              (2) The Administrator requests the owner or operator to submit quarterly reports for that emission point or process section.
              (B) The quarterly reports shall include all information specified in paragraphs (e)(6)(iii) through (vii) of this section, as applicable to the emission point or process section for which quarterly reporting is required under paragraph (e)(6)(viii)(A) of this section. Information applicable to other emission points within the affected source shall be submitted in the semiannual reports required under paragraph (e)(6)(i) of this section.
              (C) Quarterly reports shall be submitted no later than 60 days after the end of each quarter.
              (D) After quarterly reports have been submitted for an emission point for 1 year without one or more excursions occurring (during that year), the owner or operator may return to semiannual reporting for the emission point or process section.
              (ix) For pressure relief devices in organic HAP service, Periodic Reports must include the information specified in paragraphs (e)(6)(ix)(A) through (C) of this section.
              (A) For pressure relief devices in organic HAP service subject to § 63.1434(c), report confirmation that all monitoring to show compliance was conducted within the reporting period.
              (B) For pressure relief devices in organic HAP gas or vapor service subject to § 63.1434(c)(2), report any instrument reading of 500 ppm above background or greater, more than 5 calendar days after the pressure release.
              (C) For pressure relief devices in organic HAP service subject to § 63.1434(c)(3), report each pressure release to the atmosphere, including the following information:
              (1) The source, nature, and cause of the pressure release.
              (2) The date, time, and duration of the pressure release.
              (3) The quantity of total HAP emitted during the pressure release and the method used for determining this quantity.
              (4) The actions taken to prevent this pressure release.
              (5) The measures adopted to prevent future such pressure
              (7) Other reports. Other reports shall be submitted as specified in paragraphs (e)(7)(i) through (iii) of this section.
              (i) For storage vessels, the notifications of inspections required by § 63.1432 shall be submitted, as specified in the HON storage vessel provisions in § 63.122(h)(1) and (2).

              (ii) When the conditions at § 63.1420(e)(3)(iii), (e)(9), or (e)(10) are met, reports of changes to the primary product for a PMPU or process unit, as required by § 63.1420(e)(3)(iii), (e)(9), or (e)(10)(iii), respectively, shall be submitted.
              
              (iii) Owners or operators of PMPU or emission points (other than equipment leak components subject to § 63.1434) that are subject to provisions for changes or additions to plant sites in § 63.1420(g)(1) or (2) shall submit a report as specified in paragraphs (e)(7)(iii)(A) and (B) of this section.
              (A) Reports shall include:
              (1) A description of the process change or addition, as appropriate;
              (2) The planned start-up date and the appropriate compliance date, according to § 63.1420(g)(1) or (2); and
              (3) Identification of the group status of emission points (except equipment leak components subject to the requirements in § 63.1434) specified in paragraphs (e)(7)(iii)(A)(3)(i) through (iii) of this section, as applicable.
              (i) All the emission points in the added PMPU, as described in § 63.1420(g)(1).
              (ii) All the emission points in an affected source designated as a new affected source under § 63.1420(g)(2)(i).
              (iii) All the added or created emission points as described in § 63.1420(g)(2)(ii) or (iii).
              (4) If the owner or operator wishes to request approval to use alternative monitoring parameters, alternative continuous monitoring or recordkeeping, alternative controls, or wishes to establish parameter monitoring levels according to the procedures contained in § 63.1438(c) or (d), a Precompliance Report shall be submitted in accordance with paragraph (e)(7)(iii)(B) of this section.

              (B) Reports shall be submitted as specified in paragraphs (e)(7)(iii)(B)(1) through (3) of this section, as appropriate.
              (1) Owners or operators of an added PMPU subject to § 63.1420(g)(1) shall submit a report no later than 180 days prior to the compliance date for the PMPU.
              (2) Owners or operators of an affected source designated as a new affected source under § 63.1420(g)(2)(i) shall submit a report no later than 180 days prior to the compliance date for the affected source.
              (3) Owners and operators of any emission point (other than equipment leak components subject to § 63.1434) subject to § 63.1420(g)(2)(ii) or (iii) shall submit a report no later than 180 days prior to the compliance date for those emission points.
              (8) Operating permit application. An owner or operator who submits an operating permit application instead of a Precompliance Report shall submit the information specified in paragraph (e)(4) of this section, as applicable, with the operating permit application.
              (9) Electronic reporting. Within 60 days after the date of completing each performance test (as defined in § 63.2), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by this subpart according to the methods specified in paragraphs (e)(9)(i) or (ii) of this section.
              (i) For data collected using test methods supported by the EPA-provided software, the owner or operator shall submit the results of the performance test to the EPA by direct computer-to-computer electronic transfer via EPA-provided software, unless otherwise approved by the Administrator. Owners or operators, who claim that some of the information being submitted for performance tests is confidential business information (CBI), must submit a complete file using EPA-provided software that includes information claimed to be CBI on a compact disk, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same file with the CBI omitted must be submitted to the EPA by direct computer-to-computer electronic transfer via EPA-provided software.
              (ii) For any performance test conducted using test methods that are not compatible with the EPA-provided software, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              (f) Alternative monitoring parameters. The owner or operator who has been directed by any section of this subpart, or any section of another subpart referenced by this subpart, that specifically references this paragraph to set unique monitoring parameters, or who requests approval to monitor a different parameter than those listed in § 63.1432 for storage vessels, § 63.1427 for ECO, § 63.1429 for process vents, or § 63.143 for process wastewater shall submit the information specified in paragraphs (f)(1) through (3) of this section in the Precompliance Report, as required by paragraph (e)(4) of this section. The owner or operator shall retain for a period of 5 years each record required by paragraphs (f)(1) through (3) of this section.
              (1) The required information shall include a description of the parameter(s) to be monitored to ensure the combustion, recovery, or recapture device; control technique; or pollution prevention measure is operated in conformance with its design and achieves the specified emission limit, percent reduction, or nominal efficiency, and an explanation of the criteria used to select the parameter(s).
              (2) The required information shall include a description of the methods and procedures that will be used to demonstrate that the parameter indicates proper operation, the schedule for this demonstration, and a statement that the owner or operator will establish a level for the monitored parameter as part of the Notification of Compliance Status report required in paragraph (e)(5) of this section, unless this information has already been included in the operating permit application.
              (3) The required information shall include a description of the proposed monitoring, recordkeeping, and reporting system, to include the frequency and content of monitoring, recordkeeping, and reporting. Further, the rationale for the proposed monitoring, recordkeeping, and reporting system shall be included if either condition in paragraph (f)(3)(i) or (ii) of this section is met:
              (i) If monitoring and recordkeeping is not continuous; or
              (ii) If reports of daily average values will not be included in Periodic Reports when the monitored parameter value is above the maximum level or below the minimum level as established in the operating permit or the Notification of Compliance Status.
              (g) Alternative continuous monitoring and recordkeeping. An owner or operator choosing not to implement the continuous parameter operating and recordkeeping provisions listed in § 63.1429 for process vents, and § 63.1433 for wastewater, may instead request approval to use alternative continuous monitoring and recordkeeping provisions according to the procedures specified in paragraphs (g)(1) through (4) of this section. Requests shall be submitted in the Precompliance Report as specified in paragraph (e)(4)(iv) of this section, and shall contain the information specified in paragraphs (g)(2)(ii) and (g)(3)(ii) of this section, as applicable.
              (1) The provisions in the General Provisions requirements for the use of an alternative monitoring method in § 63.8(f)(5)(i) shall govern the review and approval of requests.
              (2) An owner or operator of an affected source that does not have an automated monitoring and recording system capable of measuring parameter values at least once during approximately equal 15-minute intervals and that does not generate continuous records may request approval to use a nonautomated system with less frequent monitoring, in accordance with paragraphs (g)(2)(i) and (ii) of this section.
              (i) The requested system shall include visual reading and recording of the value of the relevant operating parameter no less frequently than once per hour. Daily averages shall be calculated from these hourly values and recorded.
              (ii) The request shall contain:
              (A) A description of the planned monitoring and recordkeeping system;
              (B) Documentation that the affected source does not have an automated monitoring and recording system;
              (C) Justification for requesting an alternative monitoring and recordkeeping system; and

              (D) Demonstration that the proposed monitoring frequency is sufficient to represent combustion, recovery, or recapture device operating conditions, considering typical variability of the specific process and combustion, recovery, or recapture device operating parameter being monitored.
              
              (3) An owner or operator may request approval to use an automated data compression recording system that does not record monitored operating parameter values at a set frequency (for example, once at approximately equal intervals of about 15 minutes), but that records all values that meet set criteria for variation from previously recorded values, in accordance with paragraphs (g)(3)(i) and (ii) of this section.
              (i) The requested system shall be designed to:
              (A) Measure the operating parameter value at least once during approximately equal 15-minute intervals;
              (B) Record at least four values each hour during periods of operation;
              (C) Record the date and time when monitors are turned off or on;
              (D) Recognize unchanging data that may indicate the monitor is not functioning properly, alert the operator, and record the incident;
              (E) Calculate daily average values of the monitored operating parameter based on all measured data; and
              (F) If the daily average is not an excursion, as defined in § 63.1438(f), the data for that operating day may be converted to hourly average values and the four or more individual records for each hour in the operating day may be discarded.
              (ii) The request shall contain:
              (A) A description of the monitoring system and data compression recording system, including the criteria used to determine which monitored values are recorded and retained;
              (B) The method for calculating daily averages; and
              (C) A demonstration that the system meets all criteria in paragraph (g)(3)(i) of this section.
              (4) An owner or operator may request approval to use other alternative monitoring systems according to the procedures specified in the General Provisions' requirements for using an alternative monitoring method in § 63.8(f)(4).
              (h) Reduced recordkeeping program. For any parameter with respect to any item of equipment, the owner or operator may implement the recordkeeping requirements in paragraph (h)(1) or (2) of this section as alternatives to the continuous operating parameter monitoring and recordkeeping provisions that would otherwise apply under this subpart. The owner or operator shall retain for a period of 5 years each record required by paragraph (h)(1) or (2) of this section.
              (1) The owner or operator may retain only the daily average value, and is not required to retain more frequent monitored operating parameter values, for a monitored parameter with respect to an item of equipment, if the requirements of paragraphs (h)(1)(i) through (iv) of this section are met. An owner or operator electing to comply with the requirements of paragraph (h)(1) of this section shall notify the Administrator in the Notification of Compliance Status or, if the Notification of Compliance Status has already been submitted, in the Periodic Report immediately preceding implementation of the requirements of paragraph (h)(1) of this section.
              (i) The monitoring system is capable of detecting unrealistic or impossible data during periods of operation (e.g., a temperature reading of −200 °C on a boiler), and will alert the operator by alarm or other means. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (ii) The monitoring system generates, updated at least hourly throughout each operating day, a running average of the monitoring values that have been obtained during that operating day, and the capability to observe this running average is readily available to the Administrator on-site during the operating day. The owner or operator shall record the occurrence of any period meeting the criteria in paragraphs (h)(1)(ii)(A) and (B) of this section. All instances in an operating day constitute a single occurrence.
              (A) The running average is above the maximum or below the minimum established limits; and
              (B) The running average is based on at least six 1-hour average values.

              (iii) The monitoring system is capable of detecting unchanging data during periods of operation, except in circumstances where the presence of unchanging data are the expected operating condition based on past experience (e.g., pH in some scrubbers), and will alert the operator by alarm or other means The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (iv) The monitoring system will alert the owner or operator by an alarm or other means, if the running average parameter value calculated under paragraph (h)(1)(ii) of this section reaches a set point that is appropriately related to the established limit for the parameter that is being monitored.
              (v) The owner or operator shall verify the proper functioning of the monitoring system, including its ability to comply with the requirements of paragraph (h)(1) of this section, at the times specified in paragraphs (h)(1)(v)(A) through (C) of this section. The owner or operator shall document that the required verifications occurred.
              (A) Upon initial installation.
              (B) Annually after initial installation.
              (C) After any change to the programming or equipment constituting the monitoring system, which might reasonably be expected to alter the monitoring system's ability to comply with the requirements of this section.
              (vi) The owner or operator shall retain the records identified in paragraphs (h)(1)(vi)(A) through (D) of this section.
              (A) Identification of each parameter, for each item of equipment, for which the owner or operator has elected to comply with the requirements of paragraph (h) of this section.
              (B) A description of the applicable monitoring system(s), and how compliance will be achieved with each requirement of paragraphs (h)(1)(i) through (v) of this section. The description shall identify the location and format (e.g., on-line storage, log entries) for each required record. If the description changes, the owner or operator shall retain both the current and the most recent superseded description, as specified in paragraph (h)(1)(vi)(D) of this section.
              (C) A description, and the date, of any change to the monitoring system that would reasonably be expected to affect its ability to comply with the requirements of paragraph (h)(1) of this section.
              (D) The owner or operator subject to paragraph (h)(1)(vi)(B) of this section shall retain the current description of the monitoring system as long as the description is current. The current description shall, at all times, be retained on-site or be accessible from a central location by computer or other means that provides access within 2 hours after a request. The owner or operator shall retain all superseded descriptions for at least 5 years after the date of their creation. Superseded descriptions shall be retained on-site (or accessible from a central location by computer or other means that provides access within 2 hours after a request) for at least 6 months after their creation. Thereafter, superseded descriptions may be stored off-site.
              (2) If an owner or operator has elected to implement the requirements of paragraph (h)(1) of this section for a monitored parameter with respect to an item of equipment and a period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator is no longer required to record the daily average value, for any operating day when the daily average is less than the maximum, or greater than the minimum established limit. With approval by the Administrator, monitoring data generated prior to the compliance date of this subpart shall be credited toward the period of 6 consecutive months, if the parameter limit and the monitoring accomplished during the period prior to the compliance date was required and/or approved by the Administrator.
              (i) If the owner or operator elects not to retain the daily average values, the owner or operator shall notify the Administrator in the next Periodic Report. The notification shall identify the parameter and unit of equipment.

              (ii) If, on any operating day after the owner or operator has ceased recording daily average values as provided in paragraph (h)(2) of this section, there is an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator shall immediately resume retaining the daily average value for each operating day and shall notify the Administrator in the next Periodic Report. The owner or operator shall continue to retain each daily average value until another period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section.
              (iii) The owner or operator shall retain the records specified in paragraph (h)(1) of this section, for the duration specified in paragraph (h) of this section. For any calendar week, if compliance with paragraphs (h)(1)(i) through (iv) of this section does not result in retention of a record of at least one occurrence or measured parameter value, the owner or operator shall record and retain at least one parameter value during a period of operation.
              (iv) For the purposes of paragraph (h) of this section, an excursion means that the daily average of monitoring data for a parameter is greater than the maximum, or less than the minimum established value.
              [64 FR 29439, June 1, 1999, as amended at 65 FR 26502, May 8, 2000; 71 FR 20461, Apr. 20, 2006; 79 FR 17379, Mar. 27, 2014]
            
            
              Pt. 63, Subpt. PPP, Table 1
              Table 1 to Subpart PPP of Part 63—Applicability of General Provisions to Subpart PPP Affected Sources
              
                
                  Reference
                  Applies tosubpart PPP
                  
                  Explanation
                
                
                  63.1(a)(1)
                  Yes
                  § 63.1423 specifies definitions in addition to or that supersede definitions in § 63.2.
                
                
                  63.1(a)(2)
                  Yes.
                
                
                  63.1(a)(3)
                  Yes
                  § 63.1422(f) through (k) of this subpart and § 63.160(b) identify those standards which overlap with the requirements of subparts PPP and H and specify how compliance shall be achieved.
                
                
                  63.1(a)(4)
                  Yes
                  Subpart PPP (this table) specifies the applicability of each paragraph in subpart A to subpart PPP.
                
                
                  63.1(a)(5)
                  No
                  Reserved.
                
                
                  63.1(a)(6)
                  Yes.
                
                
                  63.1(a)(7)-(9)
                  No
                  Reserved.
                
                
                  63.1(a)(10)
                  Yes.
                
                
                  63.1(a)(11)
                  Yes.
                
                
                  63.1(a)(12)-(14)
                  Yes.
                
                
                  63.1(b)(1)
                  No
                  § 63.1420(a) contains specific applicability criteria.
                
                
                  63.1(b)(2)
                  Yes.
                
                
                  63.1(b)(3)
                  Yes.
                
                
                  63.1(c)(1)
                  Yes
                  Subpart PPP (this table) specifies the applicability of each paragraph in subpart A to subpart PPP.
                
                
                  63.1(c)(2)
                  No
                  Area sources are not subject to subpart PPP.
                
                
                  63.1(c)(3)
                  No
                  Reserved.
                
                
                  63.1(c)(4)
                  No
                  Reserved.
                
                
                  63.1(c)(5)
                  Yes
                  Except that affected sources are not required to submit notifications overridden by this table.
                
                
                  63.1(d)
                  No
                  Reserved.
                
                
                  63.1(e)
                  Yes.
                
                
                  63.2
                  Yes
                  § 63.1423 specifies those subpart A definitions that apply to subpart PPP.
                
                
                  63.3
                  Yes.
                
                
                  63.4(a)(1)-(3)
                  Yes.
                
                
                  63.4(a)(4)
                  No
                  Reserved.
                
                
                  63.4(a)(5)
                  Yes.
                
                
                  63.4(b)
                  Yes.
                
                
                  63.4(c)
                  Yes.
                
                
                  63.5(a)(1)
                  Yes
                  Except the terms “source” and “stationary source” should be interpreted as having the same meaning as “affected source.”
                
                
                  63.5(a)(2)
                  Yes.
                
                
                  63.5(b)(1)
                  Yes
                  Except § 63.1420(g) defines when construction or reconstruction is subject to new source standards.
                
                
                  63.5(b)(2)
                  No
                  Reserved.
                
                
                  63.5(b)(3)
                  Yes.
                
                
                  63.5(b)(4)
                  Yes
                  Except that the initial notification requirements in § 63.1439(e)(3) shall apply instead of the requirements in § 63.9(b).
                
                
                  63.5(b)(5)
                  Yes.
                
                
                  63.5(b)(6)
                  Yes
                  Except that § 63.1420(g) defines when construction or reconstruction is subject to the new source standards.
                
                
                  63.5(c)
                  No
                  Reserved.
                
                
                  63.5(d)(1)(i)
                  Yes.
                
                
                  63.5(d)(1)(ii)
                  Yes
                  Except that § 63.5(d)(1)(ii)(H) does not apply.
                
                
                  63.5(d)(1)(iii)
                  No
                  § 63.1439(e)(5) and § 63.1434(e) specify notification of compliance status requirements.
                
                
                  
                  63.5(d)(2)
                  No.
                
                
                  63.5(d)(3)
                  Yes
                  Except § 63.5(d)(3)(ii) does not apply, and equipment leaks subject to § 63.1434 are exempt.
                
                
                  63.5(d)(4)
                  Yes.
                
                
                  63.5(e)
                  Yes.
                
                
                  63.5(f)(1)
                  Yes.
                
                
                  63.5(f)(2)
                  Yes
                  Except that where § 63.9(b)(2) is referred to, the owner or operator need not comply.
                
                
                  63.6(a)
                  Yes.
                
                
                  63.6(b)(1)
                  Yes.
                
                
                  63.6(b)(2)
                  Yes.
                
                
                  63.6(b)(3)
                  Yes.
                
                
                  63.6(b)(4)
                  Yes.
                
                
                  63.6(b)(5)
                  Yes.
                
                
                  63.6(b)(6)
                  No
                  Reserved.
                
                
                  63.6(b)(7)
                  No.
                
                
                  63.6(c)(1)
                  Yes
                  § 63.1422 specifies the compliance date.
                
                
                  63.6(c)(2)
                  No.
                
                
                  63.6(c)(3)
                  No
                  Reserved.
                
                
                  63.6(c)(4)
                  No
                  Reserved.
                
                
                  63.6(c)(5)
                  Yes.
                
                
                  63.6(d)
                  No
                  Reserved.
                
                
                  63.6(e)
                  Yes
                  Except as otherwise specified for individual paragraphs.
                
                
                  § 63.6(e)(1)(i)
                  No
                  See § 63.1420(h)(4) for general duty requirement.
                
                
                  § 63.6(e)(1)(ii)
                  No.
                
                
                  63.6(e)(1)(iii)
                  Yes.
                
                
                  63.6(e)(2)
                  Yes.
                
                
                  § 63.6(e)(3)
                  No.
                
                
                  § 63.6(f)(1)
                  No.
                
                
                  63.6(f)(2)
                  Yes
                  Except 63.7(c), as referred to in § 63.6(f)(2)(iii)(D) does not apply, and except that § 63.6(f)(2)(ii) does not apply to equipment leaks subject to § 63.1434.
                
                
                  63.6(f)(3)
                  Yes.
                
                
                  63.6(g)
                  Yes.
                
                
                  63.6(h)
                  No
                  Subpart PPP does not require opacity and visible emission standards.
                
                
                  63.6(i)(1)
                  Yes.
                
                
                  63.6(i)(2)
                  Yes.
                
                
                  63.6(i)(3)
                  Yes.
                
                
                  63.6(i)(4)(i)(A)
                  Yes.
                
                
                  63.6(i)(4)(i)(B)
                  No
                  Dates are specified in § 63.1422(e) and § 63.1439(e)(4)(i) for all emission points except equipment leaks, which are covered under § 63.182(a)(6)(i).
                
                
                  63.6(i)(4)(ii)
                  No.
                
                
                  63.6(i)(5)-(14)
                  Yes.
                
                
                  63.6(i)(15)
                  No
                  Reserved.
                
                
                  63.6(i)(16)
                  Yes.
                
                
                  63.6(j)
                  Yes.
                
                
                  63.7(a)(1)
                  Yes.
                
                
                  63.7(a)(2)
                  No
                  § 63.1439(e) (5) and (6) specify the submittal dates of performance test results for all emission points except equipment leaks; for equipment leaks, compliance demonstration results are reported in the Periodic Reports.
                
                
                  63.7(a)(3)
                  Yes.
                
                
                  63.7(b)
                  No
                  § 63.1437(a)(4) specifies notification requirements.
                
                
                  63.7(c)
                  No
                  Except if the owner or operator chooses to submit an alternative nonopacity emission standard for approval under § 63.6(g).
                
                
                  63.7(d)
                  Yes.
                
                
                  63.7(e)(1)
                  No
                  See § 63.1437(a).
                
                
                  63.7(e)(2)
                  Yes.
                
                
                  63.7(e)(3)
                  No
                  Subpart PPP specifies requirements.
                
                
                  63.7(e)(4)
                  Yes.
                
                
                  63.7(f)
                  Yes
                  Since a site-specific test plan is not required, the notification deadline in § 63.7(f)(2)(i) shall be 60 days prior to the performance test, and in § 63.7(f)(3) approval or disapproval of the alternative test method shall not be tied to the site-specific test plan.
                
                
                  63.7(g)
                  Yes
                  Except the notification of compliance status report requirements in § 63.1439(e)(5) shall apply instead of those in § 63.9(h). In addition, equipment leaks subject to § 63.1434 are not required to conduct performance tests.
                
                
                  63.7(h)
                  Yes
                  Except § 63.7(h)(4)(ii) is not applicable, since the site-specific test plans in § 63.7(c)(2) are not required.
                
                
                  63.8(a)(1)
                  Yes.
                
                
                  63.8(a)(2)
                  No.
                
                
                  63.8(a)(3)
                  No
                  Reserved.
                
                
                  63.8(a)(4)
                  Yes.
                
                
                  63.8(b)(1)
                  Yes.
                
                
                  63.8(b)(2)
                  No
                  Subpart PPP specifies locations to conduct monitoring.
                
                
                  63.8(b)(3)
                  Yes.
                
                
                  63.8(c)(1)
                  Yes.
                
                
                  
                  63.8(c)(1)(i)
                  No.
                
                
                  63.8(c)(1)(ii)
                  No.
                
                
                  63.8(c)(1)(iii)
                  No.
                
                
                  63.8(c)(2)
                  Yes.
                
                
                  63.8(c)(3)
                  Yes.
                
                
                  63.8(c)(4)
                  No
                  § 63.1438 specifies monitoring requirements; not applicable to equipment leaks, because § 63.1434 does not require continuous monitoring systems.
                
                
                  63.8(c)(5)-(8)
                  No.
                
                
                  63.8(d)
                  No.
                
                
                  63.8(e)
                  No.
                
                
                  63.8(f)(1)-(3)
                  Yes.
                
                
                  63.8(f)(4)(i)
                  Yes
                  Except the timeframe for submitting request is specified in § 63.1439(f) or (g); not applicable to equipment leaks, because § 63.1434 (through subpart H of this part) specifies acceptable alternative methods.
                
                
                  63.8(f)(4)(ii)
                  Yes.
                
                
                  63.8(f)(4)(iii)
                  Yes.
                
                
                  63.8(f)(5)(i)
                  Yes.
                
                
                  63.8(f)(5)(ii)
                  No.
                
                
                  63.8(f)(5)(iii)
                  Yes.
                
                
                  63.8(f)(6)
                  No
                  Subpart PPP does not require CEMs.
                
                
                  63.8(g)
                  No
                  Data reduction procedures specified in § 63.1439(d) and (h); not applicable to equipment leaks.
                
                
                  63.9(a)
                  Yes.
                
                
                  63.9(b)
                  No
                  The initial notification requirements are specified in § 63.1439(e)(3).
                
                
                  63.9(c)
                  Yes.
                
                
                  63.9(d)
                  Yes.
                
                
                  63.9(e)
                  No
                  § 63.1437(a)(4) specifies notification deadline.
                
                
                  63.9(f)
                  No
                  Subpart PPP does not require opacity and visible emission standards.
                
                
                  63.9(g)
                  No.
                
                
                  63.9(h)
                  No
                  § 63.1439(e)(5) specifies notification of compliance status requirements.
                
                
                  63.9(i)
                  Yes.
                
                
                  63.9(j)
                  No.
                
                
                  63.10(a)
                  Yes.
                
                
                  63.10(b)(1)
                  No
                  § 63.1439(a) specifies record retention requirements.
                
                
                  63.10(b)(2)
                  No
                  Subpart PPP specifies recordkeeping requirements.
                
                
                  63.10(b)(3)
                  Yes.
                
                
                  63.10(c)
                  No
                  § 63.1439 specifies recordkeeping requirements.
                
                
                  63.10(d)(1)
                  Yes.
                
                
                  63.10(d)(2)
                  No
                  § 63.1439(e)(5) and (6) specify performance test reporting requirements; not applicable to equipment leaks.
                
                
                  63.10(d)(3)
                  No
                  Subpart PPP does not require opacity and visible emission standards.
                
                
                  63.10(d)(4)
                  Yes.
                
                
                  63.10(d)(5)
                  No
                  See § 63.1439(b)(1)(ii) for malfunction reporting requirements.
                
                
                  63.10(e)
                  No
                  § 63.1439 specifies reporting requirements.
                
                
                  63.10(f)
                  Yes.
                
                
                  63.11
                  Yes.
                
                
                  63.12
                  Yes
                  Except that the authority of § 63.177 (for equipment leaks) will not be delegated to States.
                
                
                  63.13-63.15
                  Yes.
                
              
              [65 FR 26502, May 8, 2000, as amended at 71 FR 20461, Apr. 20, 2006; 79 FR 17381, Mar. 27, 2014]
            
            
              Pt. 63, Subpt. PPP, Table 2
              Table 2 to Subpart PPP of Part 63—Applicability of HON Provisions to Subpart PPP Affected Sources
              
                
                  Reference
                  Applies to subpart PPP
                  Explanation
                  Applicable section of subpart PPP
                
                
                  Subpart F:
                
                
                  63.100
                  No
                
                
                  63.101
                  Yes
                  Several definitions from 63.101 are referenced at 63.1423
                  63.1423.
                
                
                  63.102-63.103
                  No
                
                
                  63.104
                  Yes
                  With the differences noted in 63.1435(b) through (d)
                  63.1435.
                
                
                  63.105
                  Yes
                  With the differences noted in 63.1433(b)
                  63.1433.
                
                
                  63.106
                  No
                
                
                  Subpart G:
                
                
                  63.107
                  No
                
                
                  63.110
                  No
                
                
                  63.111
                  Yes
                  Several definitions from 63.111 are incorporated by reference into 63.1423
                  63.1423.
                
                
                  
                  63.112
                  No
                
                
                  63.113-63.118
                  Yes
                  For THF facilities, with the differences noted in 63.1425(f)(1) through (f)(10)
                  63.1425.
                
                
                   
                  No
                  For epoxide facilities, except that 63.115(d) is used for TRE determinations
                  63.1428.
                
                
                  63.119-63.123
                  Yes
                  With the differences noted in 63.1432(b) through 63.1432(p)
                  63.1432.
                
                
                  63.124-63.125
                  No
                  Reserved
                
                
                  63.126-63.130
                  No
                
                
                  63.131
                  No
                  Reserved
                
                
                  63.132-63.147
                  Yes
                  With the differences noted in 63.1433(a)(1) through 63.1433(a)(19)
                  63.1433.
                
                
                  63.148-63.149
                  Yes
                  With the differences noted in 63.1432(b) through 63.1432(p) and 63.1433(a)(1) through 63.1433(a)(19)
                  63.1432 and 63.1433.
                
                
                  63.150
                  No
                
                
                  63.151-63.152
                  No
                
                
                  63.153
                  No
                  
                  63.1421
                
                
                  Subpart H:
                
                
                  63.160-63.182
                  Yes
                  Subpart PPP affected sources shall comply with all requirements of subpart H, with the differences noted in 63.1422(d), 63.1422(h), and 63.1434
                  63.1434
                
                
                  Subpart U:
                
                
                  63.480-63.487
                  No
                
                
                  63.488
                  Yes
                  Portions of 63.488(b) and (e) are cross-referenced in subpart PPP.
                
                
                  63.489-63.506
                  No
                
              
              [64 FR 29439, June 1, 1999, as amended at 79 FR 17382, Mar. 27, 2014]
            
            
              Pt. 63, Subpt. PPP, Table 3
              Table 3 to Subpart PPP of Part 63—Group 1 Storage Vessels at Existing and New Affected Sources
              
                
                  Vessel capacity(cubic meters)
                  
                  Vapor Pressure a
                    (kilopascals)
                  
                
                
                  75 ≤capacity <151
                  ≥13.1
                
                
                  capacity ≥151
                  ≥5.2
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. PPP, Table 4
              Table 4 to Subpart PPP of Part 63—Known Organic HAP From Polyether Polyol Products
              
                
                  Organic HAP/chemical name[CAS No.]
                  
                
                
                  1,3 Butadiene
                
                
                  (106990)
                
                
                  Epichlorohydrin
                
                
                  (106898)
                
                
                  Ethylene Oxide
                
                
                  (75218)
                
                
                  n-Hexane
                
                
                  (110543)
                
                
                  Methanol
                
                
                  (67561)
                
                
                  Propylene Oxide
                
                
                  (75569)
                
                
                  Toluene
                
                
                  
                  (108883)
                
                CAS No. = Chemical Abstracts Service Registry Number.
              
              [65 FR 26505, May 8, 2000]
            
            
              Pt. 63, Subpt. PPP, Table 5
              Table 5 to Subpart PPP of Part 63—Process Vents From Batch Unit Operations—Monitoring, Recordkeeping, and Reporting Requirements
              
                
                  Control technique
                  Parameter to be monitored
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Thermal Incinerator
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1429. b
                  
                
                
                   
                  
                  2. Record and report the average firebox temperature measured during the performance test—NCS. c
                  
                
                
                  
                
                
                   
                  
                  3. Record the daily average firebox temperature as specified in § 63.1429.
                
                
                  
                
                
                   
                  
                  4. Report all daily average temperatures that are below the minimum operating temperature established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Catalytic Incinerator
                  Temperature upstream and downstream of the catalyst bed
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average upstream and downstream temperatures and the average temperature difference across the catalyst bed measured during the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the daily average upstream temperature and temperature difference across catalyst bed as specified in § 63.1429.
                
                
                   
                  
                  4. Report all daily average upstream temperatures that are below the minimum upstream temperature established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  
                  5. Report all daily average temperature differences across the catalyst bed that are below the minimum difference established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  
                  6. Report all instances when monitoring data are not collected. e
                  
                
                
                  Boiler or Process Heater with a design heat input capacity less than 44 megawatts and where the process vents are not introduced with or used as the primary fuel
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average firebox temperature measured during the performance test—NCS c
                    
                    3. Record the daily average firebox temperature as specified in § 63.1429. d
                    
                    4. Report all daily average temperatures that are below the minimum operating temperature established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                    
                  
                
                
                  Flare
                  Presence of a flame at the pilot light
                  1. Hourly records of whether the monitor was continuously operating during batch emission episodes selected for control and whether a flame was continuously present at the pilot light during each hour.
                
                
                   
                  
                  2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS. c
                  
                
                
                   
                  
                  3. Record the times and durations of all periods during batch emission episodes when all flames at the pilot light of a flare are absent or the monitor is not operating.
                
                
                   
                  
                  4. Report the times and durations of all periods during batch emission episodes selected for control when all flames at the pilot light of a flare are absent—Pr. d
                  
                
                
                  Absorber f
                  
                  Liquid flow rate into or out of the scrubber, or the pressure drop across the scrubber
                  1. Records every 15 minutes, as specified in § 63.1429. b
                    2. Record and report the average liquid flow rate into or out of the scrubber, or the pressure drop across the scrubber, measured during the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the liquid flow rate into or out of the scrubber, or the pressure drop across the scrubber, every 15 minutes, as specified in § 63.1429.
                
                
                  
                  
                  
                  4. Report all scrubber flow rates or pressure drop values that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                   
                  pH of the scrubber
                  1. Once daily records as specified in § 63.1429. b
                  
                
                
                   
                  
                  2. Record and report the average pH of the scrubber effluent measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record at least once daily the pH of the scrubber effluent.
                
                
                   
                  
                  4. Report all pH scrubber effluent readings out of the range established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e If a base absorbent is used, report all pH values that are below the minimum operating values. If an acid absorbent is used, report all pH values that are above the maximum operating values.
                
                
                  Condenser f
                  
                  Exit (product side) temperature
                  1. Continuous records as specified in § 63.1429. b
                  
                
                
                   
                  
                  2. Record and report the average exit temperature measured during the performance test—NCS.
                
                
                   
                  
                  3. Record the daily average exit temperature as specified in § 63.1429.
                
                
                   
                  
                  4. Report all daily average exit temperatures that are above the maximum operating temperature established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Carbon Adsorber f
                  
                  Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s), and
                  1. Record of total regeneration stream mass or volumetric flow for each carbon bed regeneration cycle.2. Record and report the total regeneration stream mass or volumetric flow during each carbon bed regeneration cycle during the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the total regeneration stream mass or volumetric flow is above the maximum flow rate established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  Temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle(s)
                  1. Record the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s).2. Record and report the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s) measured during the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the temperature of the carbon bed after regeneration, or within 15 minutes of completing any cooling cycle(s), is above the maximum temperature established in the NCS or operating permit—PR. d e
                  
                
                
                  Absorber, Condenser, and Carbon Adsorber (as an alternative to the above)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the recovery device
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average concentration level or reading measured during the performance test—NCS.
                    3. Record the daily average concentration level or reading as specified in § 63.1429.
                  
                
                
                   
                  
                  4. Report all daily average concentration levels or readings that are above the maximum concentration or reading established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  All Combustion, recovery, or recapture devices
                  Diversion to the atmosphere from the combustion, recovery, or recapture device or
                  1. Hourly records of whether the flow indicator was operating during batch emission episodes selected for control and whether a diversion was detected at any time during the hour, as specified in § 63.1429.2. Record and report the times of all periods during batch emission episodes selected for control when emissions are diverted through a bypass line, or the flow indicator is not operating—PR. d
                    
                  
                
                
                   
                  Monthly inspections of sealed valves
                  1. Records that monthly inspections were performed as specified in § 63.1429.2. Record and report all monthly inspections that show that valves are in the diverting position or that a seal has been broken—PR. d
                    
                  
                
                
                  
                  ECO
                  Time from the end of the epoxide feed, or the epoxide partial pressure in the reactor or direct measurement of epoxide concentration in the reactor liquid at the end of the ECO
                  1. Records at the end of each batch, as specified in § 63.1427(i).2. Record and report the average parameter value of the parameters chosen, measured during the performance test.
                    3. Record the batch cycle ECO duration, epoxide partial pressure, or epoxide concentration in the liquid at the end of the ECO
                    4. Report all batch cycle parameter values outside of the ranges established in accordance with § 63.1427(i)(3) and all instances when monitoring data were not collected—PR. d e
                    
                  
                
                
                  a Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  b “Continuous records” is defined in § 63.111.
                
                  c NCS = Notification of Compliance Status described in § 63.1429.
                
                  d PR = Periodic Reports described in § 63.1429.
                
                  e The periodic reports shall include the duration of periods when monitoring data are not collected as specified in § 63.1439.
                
                  f Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table.
              
            
            
              Pt. 63, Subpt. PPP, Table 6
              Table 6 to Subpart PPP of Part 63—Process Vents From Continuous Unit Operations—Monitoring, Recordkeeping, and Reporting Requirements
              
                
                  Control technique
                  Parameter to be monitored
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Thermal Incinerator
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average firebox temperature measured during the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the daily average firebox temperature for each operating day.
                
                
                   
                  
                  4. Report all daily average temperatures that are below the minimum operating temperature established in the NCS or operating permit and all instances when sufficient monitoring data are not collected—PR. d e
                  
                
                
                  Catalytic Incinerator
                  Temperature upstream and downstream of the catalyst bed
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average upstream and downstream temperatures and the average temperature difference across the catalyst bed measured during the performance test—NCS c
                    
                  
                
                
                   
                  
                  3. Record the daily average upstream temperature and temperature difference across catalyst bed for each operating day.
                
                
                   
                  
                  4. Report all daily average upstream temperatures that are below the minimum upstream temperature established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  
                  5. Report all daily average temperature differences across the catalyst bed that are below the minimum difference established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  
                  6. Report all operating days when insufficient monitoring data are collected. e
                  
                
                
                  Boiler or Process Heater with a design heat input capacity less than 44 megawatts and where the process vents are not introduced with or used as the primary fuel
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the average firebox temperature measured during the performance test—NCS c
                    
                    3. Record the daily average firebox temperature for each operating day. d
                    
                    4. Report all daily average temperatures that are below the minimum operating temperature established in the NCS or operating permit and all instances when insufficient monitoring data are collected—PR. d e
                    
                  
                
                
                  Flare
                  Presence of a flame at the pilot light
                  1. Hourly records of whether the monitor was continuously operating and whether a flame was continuously present at the pilot light during each hour.2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the times and durations of all periods when all flames at the pilot light of a flare are absent or the monitor is not operating.
                
                
                   
                  
                  4. Report the times and durations of all periods when all flames at the pilot light of a flare are absent—Pr. d
                  
                
                
                  
                  Absorber f
                  
                  Exit temperature of the absorbing liquid, and
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the exit temperature of the absorbing liquid averaged over the full period of the TRE determination—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the daily average exit temperature of the absorbing liquid for each operating day.
                
                
                   
                  
                  4. Report all the daily average exit temperatures of the absorbing liquid that are below the minimum operating value established in the NCS or operating—PR. d e
                  
                
                
                   
                  Exit specific gravity for the absorbing liquid
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the exit specific gravity averaged over the full period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit specific gravity for each operating day.
                
                
                   
                  
                  4. Report all daily average exit specific gravity values that are below the minimum operating value established in the NCS or operating—PR. d e
                  
                
                
                  Condenser f
                  
                  Exit (product side) temperature
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the exit temperature averaged over the full period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit temperature for each operating day.
                
                
                   
                  
                  4. Report all daily average exit temperatures that are above the maximum operating temperature established in the NCS or operating—PR. d e
                  
                
                
                  Carbon Adsorber f
                  
                  Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s), and
                  1. Record of total regeneration stream mass or volumetric flow for each carbon bed regeneration cycle.2. Record and report the total regeneration stream mass or volumetric flow during each carbon bed regeneration cycle during the period of the TRE determination—NCS. c
                    
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the total regeneration stream mass or volumetric flow is above the maximum flow rate established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  Temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle(s)
                  1. Record the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s).2. Record and report the temperature of the carbon bed after each regeneration during the period of the TRE determination—NCS c
                    
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the temperature of the carbon bed after regeneration is above the maximum temperature established in the NCS or operating permit—PR. d e
                  
                
                
                  Absorber, Condenser, and Carbon Adsorber (as an alternative to the above)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the recovery device
                  1. Continuous records as specified in § 63.1429. b
                    2. Record and report the concentration level or reading averaged over the full period of the TRE determination—NCS.
                    3. Record the daily average concentration level or reading for each operating day.
                  
                
                
                   
                  
                  4. Report all daily average concentration levels or readings that are above the maximum concentration or reading established in the NCS or operating—PR. d e
                  
                
                
                  All Combustion, recovery, or recapture devices

                  Diversion to the atmosphere from the combustion, recovery, or recapture device or
                  
                  1. Hourly records of whether the flow indicator was operating and whether a diversion was detected at any time during each hour.2. Record and report the times of all periods when the vent stream is diverted through a bypass line, or the flow indicator is not operating—PR. d
                    
                  
                
                
                   
                  Monthly inspections of sealed valves
                  1. Records that monthly inspections were performed as specified in § 63.1429.2. Record and report all monthly inspections that show that valves are in the diverting position or that a seal has been broken—PR. d
                    
                  
                
                
                  a Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  b “Continuous records” is defined in § 63.111.
                
                  c NCS = Notification of Compliance Status described in § 63.1429.
                
                  d PR = Periodic Reports described in § 63.1429.
                
                  e The periodic reports shall include the duration of periods when monitoring data are not collected as specified in § 63.1439.
                
                  f Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table.
              
            
            
              
              Pt. 63, Subpt. PPP, Table 7
              Table 7 to Subpart PPP of Part 63—Operating Parameters for Which Monitoring Levels Are Required To Be Established for Process Vent Streams
              
                
                  Control technique
                  Parameters to be monitored
                  Established operating parameter(s)
                
                
                  Thermal incinerator
                  Firebox temperature
                  Minimum temperature.
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  Minimum upstream temperature; and minimum temperature difference across the catalyst bed.
                
                
                  Boiler or process heater
                  Firebox temperature
                  Minimum temperature.
                
                
                  Absorber
                  Liquid flow rate or pressure drop; and pH of scrubber effluent, if an acid or base absorbent is used
                  Minimum flow rate or pressure drop; and maximum pH if an acid absorbent is used, or minimum pH if a base absorbent is used.
                
                
                  Condenser
                  Exit temperature
                  Maximum temperature.
                
                
                  Carbon adsorber
                  Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle; and temperature of the carbon bed after regeneration (and within 15 minutes of completing any cooling cycle(s))
                  Maximum mass or volumetric flow; and maximum temperature.
                
                
                  Extended Cookout (ECO)
                  Time from the end of the epoxide feed to the end of the ECO, or the reactor epoxide partial pressure at the end of the ECO, or the epoxide concentration in the reactor liquid at the end of the ECO
                  Minimum duration, or maximum partial pressure at the end of ECO, or maximum epoxide concentration in the reactor liquid at the end of ECO.
                
                
                  Other devices (or as an alternate to the above). a
                  
                  HAP concentration level or reading at outlet of device
                  Maximum HAP concentration or reading.
                
                
                  a Concentration is measured instead of an operating parameter.
              
            
            
              Pt. 63, Subpt. PPP, Table 8
              Table 8 to Subpart PPP of Part 63—Routine Reports Required by This Subpart
              
                
                  Reference
                  Description of report
                  Due date
                
                
                  § 63.1439(b) and subpart A of this part
                  Refer to § 63.1439(b), Table 1 of this subpart, and to subpart A of this part
                  Refer to subpart A of this part.
                
                
                  § 63.1439(e)(3)
                  Initial notification
                  New affected sources w/ initial start-up at least 90 days after June 1, 1999: submit the application for approval of construction or reconstruction in lieu of the initial notification report.New affected sources w/ initial start-up prior to 90 days after June 1, 1999:by 90 days after June 1, 1999.
                  
                
                
                  § 63.1439(e)(4)
                  Precompliance Report a
                  
                  Existing affected sources: 12 months prior to compliance date.New affected sources: with the application for approval of construction or reconstruction.
                  
                
                
                  § 63.1439(e)(5)
                  Notification of Compliance Status b
                  
                  Within 150 days after the compliance date.
                
                
                  § 63.1439(e)(6)
                  Periodic Reports
                  Semiannually, no later than 60 days after the end of each 6-month period. See § 63.1439(e)(6)(i) for the due date for this report.
                
                
                  § 63.1439(e)(6)(iii)
                  Quarterly reports for sources with excursions (upon request of the Administrator)
                  No later than 60 days after the end of each quarter.
                
                
                  § 63.506(e)(7)(i)
                  Storage Vessels Notification of Inspection
                  At least 30 days prior to the refilling of each storage vessel or the inspection of each storage vessel.
                
                
                  a There may be two versions of this report due at different times; one for equipment subject to § 63.1434 and one for other emission points subject to this subpart.
                
                  b There will be two versions of this report due at different times; one for equipment subject to § 63.1434 and one for other emission points subject to this subpart.
              
              [65 FR 26506, May 8, 2000]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2019)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        Overseas Private Investment Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Grain Inspection, Packers and Stockyards Administration (Federal Grain Inspection Service), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        Rural Telephone Bank, Department of Agriculture (Parts 1600—1699)
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        Local Television Loan Guarantee Board (Parts 2200—2299)
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Grain Inspection, Packers and Stockyards Administration (Packers and Stockyards Programs), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        Federal Housing Finance Board (Parts 900—999)
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II
        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        III

        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]
        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301

        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II
        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV

        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III
        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199)
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53
        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2019)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense Contract Audit Agency
      32, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy Department
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, 2
      
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Housing Finance Board
      12, IX
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Local Television Loan Guarantee Board
      7, XX
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resources Conservation Service
      7, VI
      Natural Resource Revenue, Office of
      30, XII
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Overseas Private Investment Corporation
      5, XXXIII; 22, VII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, XXXV; 5, IV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X;5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-19 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2014 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2014
        40 CFR
        79 FR
        Page
        Chapter I
        63.1251 Amended
        11284
        63.1290 (c) revised; (d) added
        48086
        63.1291 (a) revised
        48087
        63.1292 Amended
        48087
        63.1293 Revised
        48087
        63.1294 (a)(1)(i), (c) and (d)(2)(ii) revised; (d)(2)(iii) added
        48087
        63.1295 Removed
        48087
        63.1296 Removed
        48087
        63.1297 Revised
        48087
        63.1298 Revised
        48087
        63.1299 Removed
        48087
        63.1302 Revised
        48087
        63.1303 (a) introductory text and (b) revised; (a)(3), (4), (c), (d) and (e) removed
        48087
        63.1304 Removed
        48088
        63.1306 (c) removed; (d), (e) and (g) redesignated as new (c), (d) and (e); new (c) introductory text, (3), new (d), new (e)(1), (2) and (f) revised; new (g) added
        48088
        63.1307 (a)(2), (b)(3)(i)(C), (ii)(D) and (d) removed; (a)(3), (4), (b)(3)(ii)(E) through (H) and (e) through (h) redesignated as new (a)(2), (3), (b)(3)(ii)(D) through (G) and (d) through (g); new (a)(2) introductory text, (ii), (3) introductory text, (b)(1), (3) introductory text, (i) introductory text, (B), (ii) introductory text, (A), (c) and new (e) revised; new (h) added
        48088
        63.1308 (a) introductory text, (b)(3), (6) and (c) revised; (d) removed; (e) redesignated as new (d)
        48089
        63.1309 (b)(4) removed; (b)(5) redesignated as new (b)(4)
        48089
        63.1290—63.1309 (Subpart III) Table 1 removed; Table 2 redesignated as new Table 1 and amended
        48089
        Table 4 removed; Tables 3 and 5 redesignated as new Tables 2 and (3); new Tables 2 and 3 amended
        48090
        63.1310 (a)(4) introductory text, (iv), (vi), (c)(1), (d) introductory text and (j) revised; (k) added
        17363
        
        63.1311 (b), (c), (d) introductory text and (6) revised; (d)(7) added
        17364
        63.1312 Amended
        17364
        63.1315 (a) introductory text and (b)(2) revised; (a)(19) added
        17364
        63.1316 (b)(1)(i)(A), (ii)(A), (2)(i)(A), (ii)(A) and (c)(1)(i) revised
        17365
        63.1318 (b)(1) and (c) amended
        17366
        63.1319 (c) heading revised
        17366
        63.1324 (c)(4)(ii)(C) amended
        17366
        63.1329 (c) introductory text amended; (c)(2)(i) and (ii) added
        17366
        63.1331 (a) introductory text and (c) revised; (a)(9) added
        17367
        63.1332 (f) revised
        17367
        63.1333 (a) introductory text and (1) introductory text revised; (b) introductory text amended
        17367
        63.1334 (f)(1) introductory text, (2) introductory text, (3) introductory text, (i) introductory text, (4) and (7) amended; (f)(1)(v), (2)(ii)(B), (5) and (6) revised; (g) removed
        17368

        63.1335 (b)(1), (d)(7), (e)(3)(v), (ix)(B), (6)(iii)(E), (xii)(A)(1), (D), (h)(1)(ii), (2)(iii) and (iv) revised; (d) introductory text, (e) introductory text, (3) introductory text, (i), (5) introductory text, (6) introductory text, (iii)(B), (h)(1)(i) and (iii) amended; (d)(10), (e)(5)(xii), (6)(xiii) and (9) added; (e)(3)(viii) removed
        17368
        63.1310—63.1336 (Subpart JJJ) Table 1 amended
        17371
        63.1360 (e) heading, (1) introductory text, (3) and (4) revised; (k) added
        17371
        63.1361 Amended
        17372
        63.1362 (i) revised
        17372
        63.1363 (b) introductory text, (g)(4)(v)(A), (h)(2) introductory text and (3)(i) amended; (b)(2), (g)(2)(ii)(A), (iii)(A), (B), (6) introductory text and (h)(3)(ii)(J) revised; (b)(4), (g)(11), (h)(2)(iv) and (3)(v) added
        17372
        63.1364 (a)(1) and (b) revised
        17374
        63.1365 (b) introductory text revised; (h)(3) removed
        17374
        63.1366 (b)(1)(ii) introductory text amended; (b)(8) revised
        17374
        63.1367 (a)(3) and (e) revised
        17374
        63.1368 (e) introductory text amended; (i) revised; (p) added
        17375
        63.1360—63.1369 (Subpart MMM) Table 1 amended
        17375
        63.1400 (k) revised
        60929
        63.1401 (a) and (b) revised
        60929
        63.1402 (a) and (b) amended
        60929
        63.1404 (a) introductory text amended
        60930
        63.1405 (a) introductory text and (b) amended; (a)(3) added
        60930
        63.1410 Introductory text amended
        60930
        63.1411 Added
        60930
        63.1412 (c) amended
        60931
        63.1413 (c)(5) and (h) redesignated as (c)(6) and (i); new (c)(5) and (h) added; (a)(2) introductory text, new (i) introductory text, (4) introductory text, (i), (5) and (6) revised; new (i)(4)(iii) amended
        60931
        63.1414 (d)(10) added
        60932
        63.1415 (b)(1)(ii)(C) amended
        60932
        63.1416 (b), (c)(4), (d)(3)(iv)(B), (e)(3)(iv)(B), (h)(1)(ii) and (2)(iv) revised; (f)(5), (6) and (g)(5) added; (h)(1)(i), (iii) and (2)(iii) amended
        60932
        63.1417 (d), (f)(1) and (h)(7) introductory text amended; (d)(8), (9), (11)(ii), (e) introductory text, (f)(3)(i), (ii), (5) introductory text, (g), (h) introductory text and (k)(3)(i)(F) revised; (e)(10), (f)(13) and (h)(8) added
        60933
        63.1400—63.1419 (Subpart OOO) Table 1 amended
        60934
        Table 5 amended
        60935
        63.1420 (a)(4) introductory text, (iv), (c)(1), (d) introductory text, (e)(8) heading and (h) revised; (i) added
        17376
        63.1422 (b), (d) introductory text and (e)(1) revised; (d)(2)(iv) amended; (d)(6) added
        17377
        63.1423 (a) and (b) amended
        17377
        63.1427 (j)(2) introductory text and (k)(3)(ii) revised
        17377
        
        63.1428 (h)(2)(ii) revised
        17377
        63.1429 (c) introductory text and (d)(1) amended
        17377
        63.1430 (d)(2)(i) amended
        17378
        63.1434 (a) revised; (c) added; (d) amended
        17378
        63.1437 (a) introductory text revised; (a)(1) introductory text amended
        17378
        63.1438 (e)(1) introductory text, (2), (f)(1)(v) and (3)(ii)(B) revised; (f)(4) amended; (g) removed
        17379

        63.1439 (b)(1), (c), (d)(7), (e)(4)(v), (vii)(B), (6)(iii)(D)(3), (E), (viii)(A)(1), (D), (h)(1)(ii), (2)(iii) and (iv) revised; (d) introductory text, (e) introductory text, (3) introductory text, (4) introductory text, (i), (ii), (5) introductory text, (vii), (6) introductory text, (h)(1)(i) and (iii) amended; (d)(10), (e)(5)(viii), (6)(ix) and (9) added; (e)(4)(vi) removed
        17379
        63.1420—63.1439 (Subpart PPP) Table 1 amended
        17381
        Tables 2 and 7 amended
        17382
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        63.1341 Amended
        44778
        63.1343 (a), (b)(1), (2) and (d) revised
        44779
        63.1344 Removed
        44781
        63.1346 (g)(3) revised
        44781
        63.1347 (a)(1) revised
        44781
        63.1348 (a)(4)(iv), (v), (b)(1)(iii) and (9) revised
        44781
        63.1349 (b), (c) and (d)(1)(ii) revised
        44781
        (b)(4)(i), (7)(v) and (c) amended
        54729
        63.1350 (a)(2) removed; (i)(1), (2), (j), (k)(2) introductory text, (ii), (5)(i), (iv), (l), (n) introductory text, (1), (4), (o) introductory text and (3) revised; (k)(2)(iii) added
        44788
        (k)(2)(ii), (l)(1) introductory text, (ii)(B) and (C) amended; (k)(2)(iii) revised
        54729
        63.1354 (b)(9) introductory text through (vi) revised; (b)(9)(viii), (ix) and (x) added
        44790
        63.1355 (d) removed
        44791
        63.1356 Revised
        44791
        63.1357 Removed
        44791
        63.1340—63.1359 (Subpart LLL) Table 1 revised
        44791
        63.1380 (b)(3) revised
        45334
        63.1381 Amended
        45334
        63.1382 (a) revised; (b) redesignated as (c); new (b) and (c)(11) added
        45334
        63.1383 (f) and (m) revised
        45334
        63.1384 (a)(4) and (c) introductory text revised; (c) amended; (d) and (e) added
        45334
        63.1385 (a)(5) and (6) revised; (a)(10) redesignated as (a)(13); new (a)(10), (11) and (12) added
        45335
        63.1386 (a)(2), (3), (4) and (c) revised; (b) removed; (d)(2)(x), (xi), (f) and (g) added
        45335
        63.1387 (a) revised; (c) added
        45336
        63.1389 Added
        45336
        63.1380—63.1399 (Subpart NNN) Table 1 revised
        45336
        Table 2 added
        45338
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        63.1349 (b)(6)(v) added
        48359
        63.1350 (l)(4) added
        48361
        63.1355 (e) added
        48362
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        63.1349 (b)(6)(v)(H) removed; eff 7-5-17
        28565
        (b)(6)(v)(H) added
        39673
        63.1350 (l)(4) revised; eff. 7-5-17
        28565
        (l)(4) introductory text revised
        39673
        63.1381 Amended
        60883
        63.1382 (c)(6), (8)(i), and (9) revised
        60884
        63.1383 (g)(1), (h), (i)(1), and (j) revised
        60884
        
        63.1384 (a) introductory text, (3), (9), and (c) introductory text revised
        60884
        63.1385 (a)(8) revised
        60885
        63.1386 (d)(2)(v) revised
        60885
        63.1380—63.1399 (Subpart NNN) Table 2 amended
        34860, 60885
        Regulation at 82 FR 34860 withdrawn
        49132
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        63.1341 Amended
        35132
        63.1343 (d) and Table 2 removed
        35132
        63.1348 (a) introductory text and (3)(iv) amended; (a)(3)(i), (4)(ii), (7)(ii), (b)(3)(ii), (4), and (5)(i) revised; (b)(5) heading added
        35132
        63.1349 (b)(1)(vi), (3)(iv), (4)(i), (6)(i)(A), (7)(viii)(A), (8)(vi), and (vii)(B) revised; (d) removed
        35132
        63.1350 (g) introductory text, (4), (h)(2)(ii), (j), (k)(2) introductory text, (ii), (iii), (5)(ii), (l)(1) introductory text, and (3) revised
        35133
        63.1354 (b)(9)(viii), (ix), and (x) redesignated as (b)(11)(i) introductory text, (ii), and (12); (b)(9) introductory text, (vi), (10), new (11)(i), new (12), and (c) revised; (b)(11)(i)(A), (B), and (C) added
        35135
        63.1355 (e) revised
        35135
        63.1340—63.1359 (Subpart LLL) Table 1 amended
        35135, 38036
        63.1340—63.1359 (Subpart LLL) Table 2 added
        35136
        63.1400 (b)(4) revised
        51852
        63.1401 (b) revised
        51852
        63.1402 (b) amended
        51852
        63.1403 (a) revised
        51852
        63.1404 (a)(1) introductory text revised; (c) added
        51852
        63.1405 (a) introductory text, (2) introductory text, and (b) revised; (a)(3) removed; (c) added
        51853
        63.1412 (a), (g)(2)(ii), and (k)(2) revised
        51853

        63.1413 (h)(2) redesignated as (h)(3); (a)(1)(iii), (c)(7), new (h)(2), (4), and (i)(1)(v) added; (a) introductory text, (3) introductory text, (4) introductory text, (c)(2), (4), (5), (6), (f), (h)(1), new (h)(3) introductory text, (i), (ii) introductory text, (B)(1), (3), (iii), (i)(1)(iii), and (iv) revised
        51853
        63.1415 (e) revised
        51856
        63.1416 (f)(6) redesignated as (f)(7); (f)(1), (3), (5) introductory text, (ii), (7) introductory text, and (g)(5)(v)(E) revised; (g)(6) added
        51856
        63.1417 (d) introductory text, (8), (e)(1) introductory text, (9), (f) introductory text, (1), (2), (5) introductory text, (12)(ii), (h)(7) introductory text revised; (f)(14), (15), and (16) added
        51856
      
      
        2019
        (No regulations published from January 1, 2019, through July 1, 2019)
      
      ○
    
  
